Case 2:19-cv-00626-SPC-MRM Document 44-7 Filed 03/08/21 Page 1 of 34 PageID 1028




Summary of Billable Hours per Week, Month, & Year. Billable Time is considered as "Enroute Time to "Dest Arri
                               exported from Dispatch Anywhere (Our dispatch and driver tracking softare).

Row Labels     Sum of Billable Time      Weekly Pay
  2016              482:50:00            $14,849.87
    9               154:10:00            $2,436.76
      36            44:33:00
      37            19:41:00
      38            48:17:00               $630.57
      39            18:54:00               $784.69
      40            22:45:00              $1,021.50
    10              86:58:00              $3,928.93
      40            12:02:00
      41            20:07:00               $738.76
      42            17:32:00              $1,005.98
      43            19:55:00               $813.46
      44            11:22:00               $741.78
      45             6:00:00               $628.95
    11              130:51:00             $4,476.36
      45            17:08:00
      46            40:19:00               $942.86
      47            31:46:00               $744.90
      48            23:33:00              $1,668.92
      49            18:05:00              $1,119.68
    12              110:51:00             $4,007.82
      49             5:06:00
      50            27:55:00               $795.42
      51            28:00:00               $859.20
      52            22:43:00              $1,322.61
      53            27:07:00              $1,030.59
  2017             1749:57:00            $65,555.50
    1               119:21:00            $4,667.00
      1             28:55:00               $903.68
      2             30:12:00               $924.06
      3             28:21:00               $889.45
      4             16:00:00              $1,107.24
      5             15:53:00               $842.57
    2               169:00:00            $5,111.13
      5             31:39:00
      6             21:55:00              $1,174.08
      7             80:00:00              $1,135.14
      8             23:47:00              $1,684.36
      9             11:39:00              $1,117.55
    3               174:56:00             $5,440.88
      9             12:48:00                                                                   EXHIBIT
                                                                                                               exhibitsticker.com




                                                                                           1    AKM 6-9-2020
Case 2:19-cv-00626-SPC-MRM Document 44-7 Filed 03/08/21 Page 2 of 34 PageID 1029


      10      31:51:00         $1,704.19
      11      78:04:00         $1,266.88
      12      23:28:00         $1,376.69
      13      28:45:00         $1,093.12
  4           132:44:00        $6,318.59
      14      32:43:00          $990.38
      15      37:45:00         $1,128.14
      16      33:49:00         $1,797.39
      17      27:07:00         $1,247.33
      18       1:20:00         $1,155.35
  5           146:15:00        $5,460.87
      18      22:23:00
      19      29:43:00         $1,030.71
      20      36:42:00         $1,175.53
      21      45:18:00         $1,799.25
      22      12:09:00         $1,455.38
  6           95:42:00         $4,757.03
      22       8:26:00
      23      28:22:00          $857.03
      24      14:56:00         $1,300.00   Switched to salary
      25      24:47:00         $1,300.00
      26      19:11:00         $1,300.00
  7           118:00:00        $6,500.00
      27      24:57:00         $1,300.00
      28      40:30:00         $1,300.00
      29      28:45:00         $1,300.00
      30      14:05:00         $1,300.00
      31       9:43:00         $1,300.00
  8           112:33:00        $5,200.00
      31       7:59:00
      32      33:15:00         $1,300.00
      33      24:21:00         $1,300.00
      34      16:28:00         $1,300.00
      35      30:30:00         $1,300.00
  9           135:07:00        $5,200.00
    35        20:20:00
    36        22:40:00         $1,300.00
    37        20:26:00         $1,300.00
    38        41:09:00         $1,300.00
    39        30:32:00         $1,300.00
  10          192:44:00        $6,500.00
    40        24:46:00         $1,300.00
    41        72:43:00         $1,300.00
    42        30:26:00         $1,300.00
    43        37:49:00         $1,300.00
    44        27:00:00         $1,300.00
  11          178:22:00        $5,200.00
Case 2:19-cv-00626-SPC-MRM Document 44-7 Filed 03/08/21 Page 3 of 34 PageID 1030


    44         34:30:00
    45         41:06:00        $1,300.00
    46         42:45:00        $1,300.00
    47         29:40:00        $1,300.00
    48         30:21:00        $1,300.00
  12           175:13:00       $5,200.00
    48         20:55:00
    49         45:02:00        $1,300.00
    50         60:04:00        $1,300.00
    51         34:13:00        $1,300.00
    52         14:59:00        $1,300.00
2018          1636:12:00      $68,900.00
  1            189:58:00      $6,500.00
    1          22:07:00        $1,300.00
    2          47:09:00        $1,300.00
    3          47:35:00        $1,300.00
    4          39:54:00        $1,300.00
    5          33:13:00        $1,300.00
  2            148:51:00      $5,200.00
    5          14:47:00
    6          27:14:00        $1,300.00
    7          45:15:00        $1,300.00
    8          32:30:00        $1,300.00
    9          29:05:00        $1,300.00
  3            171:46:00       $5,200.00
    9          32:43:00
    10         23:10:00        $1,300.00
    11         38:23:00        $1,300.00
    12         46:49:00        $1,300.00
    13         30:41:00        $1,300.00
  4            126:27:00       $6,500.00
    14         21:53:00        $1,300.00
    15         14:16:00        $1,300.00
    16         42:35:00        $1,300.00
    17         37:27:00        $1,300.00
    18         10:16:00        $1,300.00
  5            152:10:00       $5,200.00
    18         31:12:00
    19         28:54:00        $1,300.00
    20         19:15:00        $1,300.00
    21         59:01:00        $1,300.00
    22         13:48:00        $1,300.00
  6            130:08:00       $5,200.00
    23         40:18:00        $1,300.00
    24         27:47:00        $1,300.00
    25         24:31:00        $1,300.00
    26         37:32:00        $1,300.00
Case 2:19-cv-00626-SPC-MRM Document 44-7 Filed 03/08/21 Page 4 of 34 PageID 1031


  7           88:47:00         $6,500.00
      27      15:38:00         $1,300.00
      28      28:04:00         $1,300.00
      29      21:39:00         $1,300.00
      30      18:18:00         $1,300.00
      31       5:08:00         $1,300.00
  8           137:55:00        $5,200.00
      31      12:33:00
      32      23:05:00         $1,300.00
      33      43:57:00         $1,300.00
      34      28:38:00         $1,300.00
      35      29:42:00         $1,300.00
  9           132:30:00        $6,500.00
    35         4:10:00
    36        30:13:00         $1,300.00
    37        28:49:00         $1,300.00
    38        40:48:00         $1,300.00
    39        26:17:00         $1,300.00
    40         2:13:00         $1,300.00
  10          155:00:00        $5,200.00
    40        58:21:00
    41        39:14:00         $1,300.00
    42        26:05:00         $1,300.00
    43        19:13:00         $1,300.00
    44        12:07:00         $1,300.00
  11          102:23:00        $5,200.00
    44        16:15:00
    45        20:09:00         $1,300.00
    46        17:34:00         $1,300.00
    47        19:38:00         $1,300.00
    48        28:47:00         $1,300.00
  12          100:17:00       $6,500.00
    49        22:25:00         $1,300.00
    50        24:12:00         $1,300.00
    51        21:54:00         $1,300.00
    52        15:55:00         $1,300.00
    53        15:51:00         $1,300.00
2019          488:54:00       $33,800.00
  1           119:36:00       $6,500.00
    1         12:39:00         $1,300.00
    2         36:53:00         $1,300.00
    3         19:37:00         $1,300.00
    4         42:37:00         $1,300.00
    5          7:50:00         $1,300.00
  2           131:54:00       $5,200.00
    5          5:21:00
    6         26:16:00         $1,300.00
Case 2:19-cv-00626-SPC-MRM Document 44-7 Filed 03/08/21 Page 5 of 34 PageID 1032


        7      37:56:00        $1,300.00
        8      38:42:00        $1,300.00
        9      23:39:00        $1,300.00
    3          68:27:00        $5,200.00
        9       5:19:00
        10     19:31:00        $1,300.00
        11      5:26:00        $1,300.00
        12     12:37:00        $1,300.00
        13     25:34:00        $1,300.00
    4          47:53:00        $6,500.00
        14     20:28:00        $1,300.00
        15     11:24:00        $1,300.00
        16      3:33:00        $1,300.00
        17      7:34:00        $1,300.00
        18      4:54:00        $1,300.00
    5          70:46:00        $5,200.00
        18      7:51:00
        19     19:03:00        $1,300.00
        20     19:16:00        $1,300.00
        21      9:26:00        $1,300.00
        22     15:10:00        $1,300.00
    6          50:18:00        $5,200.00
      23        3:15:00        $1,300.00
      24        9:46:00        $1,300.00
      25       18:34:00        $1,300.00
      26       18:43:00        $1,300.00
Grand Total   4357:53:00      $183,105.37
 Case 2:19-cv-00626-SPC-MRM Document 44-7 Filed 03/08/21 Page 6 of 34 PageID 1033




ive or DONE Time". Values were
                                              Case 2:19-cv-00626-SPC-MRM Document 44-7 Filed 03/08/21 Page 7 of 34 PageID 1034




   This is a complete payroll summary of Jacob Creese's employment from September 2016-June 2019. Total deductions will include a
  uniform deduction and damage fund deduction. There was also a period of time where a $75 weekly deduction was instituted to pay


  Date       Year   Week        Name           Net Amt     HoursTaxesWithheld Deductio TotalPay    EmployerTaxes   TotalCost   eckNum
09/16/2016   2016     38   *Jacob L. Creese    $538.18       0      $92.37     $0.02    $630.57        $69.05       $699.62    1006
                                                                                                                                94
09/23/2016   2016     39   *Jacob L. Creese    $657.39       0     $127.28     $0.02    $784.69        $85.92       $870.61    1007
                                                                                                                                08
09/30/2016   2016     40   *Jacob L. Creese    $738.54       0     $182.96    ######   $1,021.50      $111.85      $1,133.35   1007
                                                                                                                                20
10/07/2016   2016     41   *Jacob L. Creese    $521.88       0     $116.88    ######    $738.76        $80.90       $819.66    1007
                                                                                                                                32
10/14/2016   2016     42   *Jacob L. Creese    $728.09       0     $177.89    ######   $1,005.98      $110.15      $1,116.13   1007
                                                                                                                                45
10/21/2016   2016     43   *Jacob L. Creese    $579.66       0     $133.80    ######    $813.46        $89.08       $902.54    1007
                                                                                                                                59
10/28/2016   2016     44   *Jacob L. Creese    $599.23       0     $117.55    $25.00    $741.78        $81.22       $823.00    1007
                                                                                                                                72
11/04/2016   2016     45   *Jacob L. Creese    $511.95       0      $92.00    $25.00    $628.95        $68.86       $697.81    1007
                                                                                                                                87
11/11/2016   2016     46   *Jacob L. Creese    $754.76       0     $163.10    $25.00    $942.86        $93.07      $1,035.93   1008
                                                                                                                                03
11/18/2016   2016     47   *Jacob L. Creese    $501.63       0     $118.27    ######    $744.90        $56.99       $801.89    1008
                                                                                                                                17
11/25/2016   2016     48   *Jacob L. Creese    $1,149.57     0     $394.35    ######   $1,668.92      $127.67      $1,796.59   1008
                                                                                                                                31
12/02/2016   2016     49   *Jacob L. Creese    $779.65       0     $215.03    ######   $1,119.68       $85.66      $1,205.34   1008
                                                                                                                                44
12/09/2016   2016     50   *Jacob L. Creese    $540.72       0     $129.70    ######    $795.42        $60.84       $856.26    1008
                                                                                                                                57
12/16/2016   2016     51   *Jacob L. Creese    $590.05       0     $144.15    ######    $859.20        $65.73       $924.93    1008
                                                                                                                                70
12/23/2016   2016     52   *Jacob L. Creese    $1,016.32     0     $281.29    $25.00   $1,322.61      $101.19      $1,423.80   1008
                                                                                                                                84
12/30/2016   2016     53   *Jacob L. Creese    $819.67       0     $185.92    $25.00   $1,030.59       $78.83      $1,109.42   1008
                                                                                                                                98
01/06/2017   2017     1    *Jacob L. Creese    $549.65       0     $154.03    ######    $903.68        $98.95      $1,002.63   1009
                                                                                                                                13
01/13/2017   2017     2    *Jacob L. Creese    $740.41       0     $158.65    $25.00    $924.06       $101.19      $1,025.25   1009
                                                                                                                                27
01/20/2017   2017     3    *Jacob L. Creese    $713.63       0     $150.82    $25.00    $889.45        $97.39       $986.84    1009
                                                                                                                                41
01/27/2017   2017     4    *Jacob L. Creese    $872.16       0     $210.08    $25.00   $1,107.24      $121.24      $1,228.48   1009
                                                                                                                                55
02/03/2017   2017     5    *Jacob L. Creese    $677.37       0     $140.20    $25.00    $842.57        $92.26       $934.83    1009
                                                                                                                                68
02/10/2017   2017     6    *Jacob L. Creese    $917.15       0     $231.93    $25.00   $1,174.08      $128.58      $1,302.66   1009
                                                                                                                                84
02/17/2017   2017     7    *Jacob L. Creese    $890.93       0     $219.21    $25.00   $1,135.14      $124.30      $1,259.44   1010
                                                                                                                                00
02/24/2017   2017     8    *Jacob L. Creese    $1,260.84     0     $398.52    $25.00   $1,684.36      $129.63      $1,813.99   1010
                                                                                                                                13
                                            Case 2:19-cv-00626-SPC-MRM Document 44-7 Filed 03/08/21 Page 8 of 34 PageID 1035




03/03/2017   2017   9    *Jacob L. Creese    $879.10     0    $213.45   $25.00   $1,117.55   $85.48    $1,203.03   1010
                                                                                                                    27
03/10/2017   2017   10   *Jacob L. Creese    $1,274.19   0    $405.00   $25.00   $1,704.19   $130.37   $1,834.56   1010
                                                                                                                    38
03/17/2017   2017   11   *Jacob L. Creese    $979.66     0    $262.22   $25.00   $1,266.88   $96.92    $1,363.80   1010
                                                                                                                    51
03/24/2017   2017   12   *Jacob L. Creese    $1,053.61   0    $298.08   $25.00   $1,376.69   $105.33   $1,482.02   1010
                                                                                                                    64
03/31/2017   2017   13   *Jacob L. Creese    $862.64     0    $205.48   $25.00   $1,093.12   $83.62    $1,176.74   1010
                                                                                                                    76
04/07/2017   2017   14   *Jacob L. Creese    $791.71     0    $173.67   $25.00   $990.38     $75.76    $1,066.14   1010
                                                                                                                    88
04/14/2017   2017   15   *Jacob L. Creese    $886.22     0    $216.92   $25.00   $1,128.14   $86.30    $1,214.44   1010
                                                                                                                    99
04/21/2017   2017   16   *Jacob L. Creese    $1,336.95   0    $435.44   $25.00   $1,797.39   $137.51   $1,934.90   1011
                                                                                                                    11
04/28/2017   2017   17   *Jacob L. Creese    $966.51     0    $255.82   $25.00   $1,247.33   $95.41    $1,342.74   1011
                                                                                                                    23
05/05/2017   2017   18   *Jacob L. Creese    $904.54     0    $225.81   $25.00   $1,155.35   $88.39    $1,243.74   1011
                                                                                                                    33
05/12/2017   2017   19   *Jacob L. Creese    $820.60     0    $185.11   $25.00   $1,030.71   $78.85    $1,109.56   1011
                                                                                                                    46
05/19/2017   2017   20   *Jacob L. Creese    $918.14     0    $232.39   $25.00   $1,175.53   $89.93    $1,265.46   1011
                                                                                                                    58
05/26/2017   2017   21   *Jacob L. Creese    $1,338.23   0    $436.02   $25.00   $1,799.25   $137.63   $1,936.88   1011
                                                                                                                    70
06/02/2017   2017   22   *Jacob L. Creese    $1,106.60   0    $323.78   $25.00   $1,455.38   $111.35   $1,566.73   1011
                                                                                                                    81
06/09/2017   2017   23   *Jacob L. Creese    $688.57     0    $143.46   $25.00   $857.03     $65.55    $922.58     1011
                                                                                                                    92
06/16/2017   2017   24   *Jacob L. Creese    $1,026.97   40   $273.03   $0.00    $1,300.00   $99.45    $1,399.45   1012
                                                                                                                    02
06/23/2017   2017   25   *Jacob L. Creese    $1,026.97   40   $273.03   $0.00    $1,300.00   $99.45    $1,399.45   1012
                                                                                                                    13
06/30/2017   2017   26   *Jacob L. Creese    $1,026.97   40   $273.03   $0.00    $1,300.00   $99.45    $1,399.45   1012
                                                                                                                    25
07/07/2017   2017   27   *Jacob L. Creese    $1,026.97   40   $273.03   $0.00    $1,300.00   $99.45    $1,399.45   1012
                                                                                                                    37
07/14/2017   2017   28   *Jacob L. Creese    $1,026.97   40   $273.03   $0.00    $1,300.00   $99.45    $1,399.45   1012
                                                                                                                    49
07/21/2017   2017   29   *Jacob L. Creese    $1,026.97   40   $273.03   $0.00    $1,300.00   $99.45    $1,399.45   1012
                                                                                                                    61
07/28/2017   2017   30   *Jacob L. Creese    $1,026.97   40   $273.03   $0.00    $1,300.00   $99.45    $1,399.45   1012
                                                                                                                    73
08/04/2017   2017   31   *Jacob L. Creese    $1,026.97   40   $273.03   $0.00    $1,300.00   $99.45    $1,399.45   1012
                                                                                                                    85
08/11/2017   2017   32   *Jacob L. Creese    $976.97     40   $273.03   $50.00   $1,300.00   $99.45    $1,399.45   1012
                                                                                                                    96
08/18/2017   2017   33   *Jacob L. Creese    $1,001.14   40   $273.03   $25.83   $1,300.00   $99.45    $1,399.45   1013
                                                                                                                    06
08/25/2017   2017   34   *Jacob L. Creese    $1,026.97   40   $273.03   $0.00    $1,300.00   $99.45    $1,399.45   1013
                                                                                                                    16
09/01/2017   2017   35   *Jacob L. Creese    $1,026.97   40   $273.03   $0.00    $1,300.00   $99.45    $1,399.45   1013
                                                                                                                    28
                                            Case 2:19-cv-00626-SPC-MRM Document 44-7 Filed 03/08/21 Page 9 of 34 PageID 1036




09/08/2017   2017   36   *Jacob L. Creese    $1,026.97   40   $273.03     $0.00    $1,300.00   $99.45    $1,399.45   1013
                                                                                                                      39
09/15/2017   2017   37   *Jacob L. Creese    $1,026.97   40   $273.03     $0.00    $1,300.00   $99.45    $1,399.45   1013
                                                                                                                      50
09/22/2017   2017   38   *Jacob L. Creese    $1,026.97   40   $273.03     $0.00    $1,300.00   $99.45    $1,399.45   1013
                                                                                                                      61
09/29/2017   2017   39   *Jacob L. Creese    $1,026.97   40   $273.03     $0.00    $1,300.00   $99.45    $1,399.45   1013
                                                                                                                      71
10/06/2017   2017   40   *Jacob L. Creese    $1,026.97   40   $273.03     $0.00    $1,300.00   $99.45    $1,399.45   1013
                                                                                                                      83
10/13/2017   2017   41   *Jacob L. Creese    $1,026.97   40   $273.03     $0.00    $1,300.00   $99.45    $1,399.45   1013
                                                                                                                      96
10/20/2017   2017   42   *Jacob L. Creese    $1,026.97   40   $273.03     $0.00    $1,300.00   $99.45    $1,399.45   1014
                                                                                                                      09
10/27/2017   2017   43   *Jacob L. Creese    $1,026.97   40   $273.03     $0.00    $1,300.00   $99.45    $1,399.45   1014
                                                                                                                      21
11/03/2017   2017   44   *Jacob L. Creese    $1,026.97   40   $273.03     $0.00    $1,300.00   $99.45    $1,399.45   1014
                                                                                                                      33
11/10/2017   2017   45   *Jacob L. Creese    $2,722.42   40   $1,177.58   $0.00    $3,900.00   $298.35   $4,198.35   1014
                                                                                                                      45
11/17/2017   2017   46   *Jacob L. Creese    $1,026.97   40   $273.03     $0.00    $1,300.00   $99.45    $1,399.45   1014
                                                                                                                      57
11/24/2017   2017   47   *Jacob L. Creese    $1,026.97   40   $273.03     $0.00    $1,300.00   $99.45    $1,399.45   1014
                                                                                                                      71
12/01/2017   2017   48   *Jacob L. Creese    $1,026.97   40   $273.03     $0.00    $1,300.00   $99.45    $1,399.45   1014
                                                                                                                      81
12/08/2017   2017   49   *Jacob L. Creese    $1,026.97   40   $273.03     $0.00    $1,300.00   $99.45    $1,399.45   1014
                                                                                                                      93
12/15/2017   2017   50   *Jacob L. Creese    $1,026.97   40   $273.03     $0.00    $1,300.00   $99.45    $1,399.45   1015
                                                                                                                      05
12/22/2017   2017   51   *Jacob L. Creese    $1,026.97   40   $273.03     $0.00    $1,300.00   $99.45    $1,399.45   1015
                                                                                                                      17
12/29/2017   2017   52   *Jacob L. Creese    $1,026.97   40   $273.03     $0.00    $1,300.00   $99.45    $1,399.45   1015
                                                                                                                      29
01/05/2018   2018   1    *Jacob L. Creese    $976.97     40   $273.03     $50.00   $1,300.00   $142.35   $1,442.35   1015
                                                                                                                      41
01/12/2018   2018   2    *Jacob L. Creese    $1,026.97   40   $273.03     $0.00    $1,300.00   $142.35   $1,442.35   1015
                                                                                                                      53
01/19/2018   2018   3    *Jacob L. Creese    $1,026.97   40   $273.03     $0.00    $1,300.00   $142.35   $1,442.35   1015
                                                                                                                      65
01/26/2018   2018   4    *Jacob L. Creese    $1,026.97   40   $273.03     $0.00    $1,300.00   $142.35   $1,442.35   1015
                                                                                                                      77
02/02/2018   2018   5    *Jacob L. Creese    $1,060.96   40   $239.04     $0.00    $1,300.00   $142.35   $1,442.35   1015
                                                                                                                      89
02/09/2018   2018   6    *Jacob L. Creese    $1,060.96   40   $239.04     $0.00    $1,300.00   $115.95   $1,415.95   1016
                                                                                                                      00
02/16/2018   2018   7    *Jacob L. Creese    $1,060.96   40   $239.04     $0.00    $1,300.00   $99.45    $1,399.45   1016
                                                                                                                      12
02/23/2018   2018   8    *Jacob L. Creese    $1,060.96   40   $239.04     $0.00    $1,300.00   $99.45    $1,399.45   1016
                                                                                                                      24
03/02/2018   2018   9    *Jacob L. Creese    $1,060.96   40   $239.04     $0.00    $1,300.00   $99.45    $1,399.45   1016
                                                                                                                      36
03/09/2018   2018   10   *Jacob L. Creese    $1,060.96   40   $239.04     $0.00    $1,300.00   $99.45    $1,399.45   1016
                                                                                                                      47
                                            Case 2:19-cv-00626-SPC-MRM Document 44-7 Filed 03/08/21 Page 10 of 34 PageID 1037




03/16/2018   2018   11   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1016
                                                                                                                  57
03/23/2018   2018   12   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1016
                                                                                                                  67
03/30/2018   2018   13   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1016
                                                                                                                  78
04/06/2018   2018   14   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1016
                                                                                                                  89
04/13/2018   2018   15   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1017
                                                                                                                  00
04/20/2018   2018   16   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1017
                                                                                                                  10
04/27/2018   2018   17   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1017
                                                                                                                  19
05/04/2018   2018   18   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1017
                                                                                                                  29
05/11/2018   2018   19   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1017
                                                                                                                  39
05/18/2018   2018   20   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1017
                                                                                                                  49
05/25/2018   2018   21   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1017
                                                                                                                  58
06/01/2018   2018   22   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1017
                                                                                                                  67
06/08/2018   2018   23   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1017
                                                                                                                  76
06/15/2018   2018   24   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1017
                                                                                                                  85
06/22/2018   2018   25   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1017
                                                                                                                  93
06/29/2018   2018   26   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1018
                                                                                                                  03
07/06/2018   2018   27   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1018
                                                                                                                  13
07/13/2018   2018   28   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1018
                                                                                                                  23
07/20/2018   2018   29   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1018
                                                                                                                  33
07/27/2018   2018   30   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1018
                                                                                                                  43
08/03/2018   2018   31   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1018
                                                                                                                  53
08/10/2018   2018   32   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1018
                                                                                                                  62
08/17/2018   2018   33   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1018
                                                                                                                  71
08/24/2018   2018   34   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1018
                                                                                                                  82
08/31/2018   2018   35   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1018
                                                                                                                  91
09/07/2018   2018   36   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1018
                                                                                                                  99
09/14/2018   2018   37   *Jacob L. Creese    $1,060.96   40   $239.04   $0.00   $1,300.00   $99.45   $1,399.45   1019
                                                                                                                  07
                                            Case 2:19-cv-00626-SPC-MRM Document 44-7 Filed 03/08/21 Page 11 of 34 PageID 1038




09/21/2018   2018   38   *Jacob L. Creese    $1,060.96    40      $239.04     $0.00   $1,300.00     $99.45       $1,399.45    DD
09/28/2018   2018   39   *Jacob L. Creese    $1,060.96    40      $239.04     $0.00   $1,300.00     $99.45       $1,399.45    DD
10/05/2018   2018   40   *Jacob L. Creese    $1,060.96    40      $239.04     $0.00   $1,300.00     $99.45       $1,399.45    DD
10/12/2018   2018   41   *Jacob L. Creese    $1,060.96    40      $239.04     $0.00   $1,300.00     $99.45       $1,399.45    DD
10/19/2018   2018   42   *Jacob L. Creese    $1,060.96    40      $239.04     $0.00   $1,300.00     $99.45       $1,399.45    DD
10/26/2018   2018   43   *Jacob L. Creese    $1,060.96    40      $239.04     $0.00   $1,300.00     $99.45       $1,399.45    DD
11/02/2018   2018   44   *Jacob L. Creese    $1,060.96    40      $239.04     $0.00   $1,300.00     $99.45       $1,399.45    DD
11/09/2018   2018   45   *Jacob L. Creese    $1,060.96    40      $239.04     $0.00   $1,300.00     $99.45       $1,399.45    DD
11/16/2018   2018   46   *Jacob L. Creese    $2,805.16    40     $1,094.84    $0.00   $3,900.00     $298.35      $4,198.35    DD
11/23/2018   2018   47   *Jacob L. Creese    $1,060.96    40      $239.04     $0.00   $1,300.00     $99.45       $1,399.45    DD
11/30/2018   2018   48   *Jacob L. Creese    $1,060.96    40      $239.04     $0.00   $1,300.00     $99.45       $1,399.45    DD
12/07/2018   2018   49   *Jacob L. Creese    $1,060.96    40      $239.04     $0.00   $1,300.00     $99.45       $1,399.45    DD
12/14/2018   2018   50   *Jacob L. Creese    $1,060.96    40      $239.04     $0.00   $1,300.00     $99.45       $1,399.45    DD
12/21/2018   2018   51   *Jacob L. Creese    $1,060.96    40      $239.04     $0.00   $1,300.00     $99.45       $1,399.45    DD
12/28/2018   2018   52   *Jacob L. Creese    $1,060.96    40      $239.04     $0.00   $1,300.00     $99.45       $1,399.45    DD
01/04/2019   2019   1    *Jacob L. Creese    $1,063.58    40      $236.42     $0.00   $1,300.00     $142.35      $1,442.35    DD
01/11/2019   2019   2    *Jacob L. Creese    $1,063.58    40      $236.42     $0.00   $1,300.00     $142.35      $1,442.35    DD
01/18/2019   2019   3    *Jacob L. Creese    $1,063.58    40      $236.42     $0.00   $1,300.00     $142.35      $1,442.35    DD
01/25/2019   2019   4    *Jacob L. Creese    $1,063.58    40      $236.42     $0.00   $1,300.00     $142.35      $1,442.35    DD
02/01/2019   2019   5    *Jacob L. Creese    $1,063.58    40      $236.42     $0.00   $1,300.00     $142.35      $1,442.35    DD
02/08/2019   2019   6    *Jacob L. Creese    $1,063.58    40      $236.42     $0.00   $1,300.00     $115.95      $1,415.95    DD
02/15/2019   2019   7    *Jacob L. Creese    $1,063.58    40      $236.42     $0.00   $1,300.00     $99.45       $1,399.45    DD
02/22/2019   2019   8    *Jacob L. Creese    $1,063.58    40      $236.42     $0.00   $1,300.00     $99.45       $1,399.45    DD
03/01/2019   2019   9    *Jacob L. Creese    $1,063.58    40      $236.42     $0.00   $1,300.00     $99.45       $1,399.45    DD
03/08/2019   2019   10   *Jacob L. Creese    $1,063.58    40      $236.42     $0.00   $1,300.00     $99.45       $1,399.45    DD
03/15/2019   2019   11   *Jacob L. Creese    $1,063.58    40      $236.42     $0.00   $1,300.00     $99.45       $1,399.45    DD
03/22/2019   2019   12   *Jacob L. Creese    $1,063.58    40      $236.42     $0.00   $1,300.00     $99.45       $1,399.45    DD
03/29/2019   2019   13   *Jacob L. Creese    $1,063.58    40      $236.42     $0.00   $1,300.00     $99.45       $1,399.45    DD
04/05/2019   2019   14   *Jacob L. Creese    $1,063.58    40      $236.42     $0.00   $1,300.00     $99.45       $1,399.45    DD
04/12/2019   2019   15   *Jacob L. Creese    $1,063.58    40      $236.42     $0.00   $1,300.00     $99.45       $1,399.45    DD
04/19/2019   2019   16   *Jacob L. Creese    $1,063.58    40      $236.42     $0.00   $1,300.00     $99.45       $1,399.45    DD
04/26/2019   2019   17   *Jacob L. Creese    $1,063.58    40      $236.42     $0.00   $1,300.00     $99.45       $1,399.45    DD
05/03/2019   2019   18   *Jacob L. Creese    $1,063.58    40      $236.42     $0.00   $1,300.00     $99.45       $1,399.45    DD
05/10/2019   2019   19   *Jacob L. Creese    $1,063.58    40      $236.42     $0.00   $1,300.00     $99.45       $1,399.45    DD
05/17/2019   2019   20   *Jacob L. Creese    $1,053.20    40      $246.80     $0.00   $1,300.00     $102.13      $1,402.13    DD
05/24/2019   2019   21   *Jacob L. Creese    $1,095.24    40      $249.76     $0.00   $1,345.00     $102.89      $1,447.89    DD
05/31/2019   2019   22   *Jacob L. Creese    $1,096.99    40      $250.51     $0.00   $1,347.50     $103.09      $1,450.59    DD
06/07/2019   2019   23   *Jacob L. Creese    $1,180.36    40      $285.64     $0.00   $1,466.00     $112.15      $1,578.15    DD
06/14/2019   2019   24   *Jacob L. Creese    $1,063.58    40      $236.42     $0.00   $1,300.00     $99.45       $1,399.45    DD
06/21/2019   2019   25   *Jacob L. Creese    $1,063.58    40      $236.42     $0.00   $1,300.00     $99.45       $1,399.45    DD
06/28/2019   2019   26   *Jacob L. Creese    $1,084.69    40      $245.31     $0.00   $1,330.00     $101.74      $1,431.74    DD
                         Totals             $148,432.27   4280   $36,835.73   ###### $187,293.87   $15,254.65   $202,548.52
                                                                                                                                                                                                                                                                                                                           Case 2:19-cv-00626-SPC-MRM Document 44-7 F ed 03/08/21 Page 12 of 34 PageID 1039

WorkNo     FinishDate     FinishTime        EnRouteDate   MIDNIGHT       EnRouteTime   DestArriveDate DestArriveTime Billable Year BillableBillable
                                                                                                                                             Month
                                                                                                                                                 Billable
                                                                                                                                                    WeekTime     DisplayName   ContactName               DisAddress                    DisCity         ContractPhone      FinshTime
                                                                                                                                                                                                                                                                                  PayMethod                      RefNumber CoPay       Qty    UnitPrice     TotalPrice     calculatedTax
                                                                                                                                                                                                                                                                                                                                                                                     calculatedAdjustment
                                                                                                                                                                                                                                                                                                                                                                                               calculatedDiscount
                                                                                                                                                                                                                                                                                                                                                                                                         SevDesc AcctName                            CallTakerIdCallTaker            Priority        WDStatusPuchOrd                      OwnerName                       OwnerPhone              DesAddr DestCity         DestAddress                     Vyear   Vmodel                      Vcolor      Vserial                    Tag           VOdometer Vodm   Reason        CancelUserId
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CancelUser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 CancelReason
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        RegRate
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           License             VehNo        VNumber AcctNo               OriginalRecDate   RecDate       sampleDate
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               RecTIme     DispDate     DispTime      AssDate     AssTime      ConfirmTime      ArriveDate ArriveTime      LeaveDate LeaveTime      VMake               WorkOrdChgDtRem
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DisLocName   DisState ServiceDesc                                         DestName                    DestState
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TotalRev TotalNonRev DisZip DestZip BillTo                              MemberNumber          TicketNumber VehicleHold   ImpoundLotId
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ImpoundReleaseTime
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ReleasedToServiceDescId
    200695       9/1/2016        3:52:00 PM      9/1/2016    11:59:00 PM   10:21:00 AM     9/1/2016      3:52:00 PM        2016       9 36             5:31:00   "JACOB C "    JIM-                      2901 County Ba rn Rd          Na pl es                2397744434         CHECK                          JACOB             0      1          31.68         31.68          0         0         0           CASH MEDUIM DUTY                      17226 Tra cy Mi chel s       6 - COMPLETED   FIN     BUMPER 2 BUMPER              BUMPER TO BUMPER- DOUG          239-252-4123                    Deerfi el d Bea1907
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ch SW 43rd Terra ce               2015 4000 SERIES 4300            WHITE       1HTMMAANXFH512304          td3466            22428        T6 TOW                                C620-432-78-271-0   35xx         cc2-900                         9/1/2016 14:03      9/1/2016       10:03:00 AM     9/1/2016   10:03:00 AM    9/1/2016 10:03:00 AM       10:04:00 AM   9/1/2016     10:40:00 AM   9/1/2016 11:10:00 AM   INTERNATIONAL 4 TOLLS 2=ALLEY AND          FL 2=SAWGRASS TOLLS (cos t)                                  ENVIORMENTAL PRODUCTS OF FL FLORIDA- MIKE   0 SHARP 31.68 #### 33442 CASH MEDUIM DUTY                                            JACOB            FALSE        0                                      19
    200695       9/1/2016        3:52:00 PM      9/1/2016    11:59:00 PM   10:21:00 AM     9/1/2016      3:52:00 PM        2016       9 36             5:31:00   "JACOB C "    JIM-                      2901 County Ba rn Rd          Na pl es                2397744434         CHECK                          JACOB             0      1            730            730         0         0         0           CASH MEDUIM DUTY                      17226 Tra cy Mi chel s       6 - COMPLETED   FIN     BUMPER 2 BUMPER              BUMPER TO BUMPER- DOUG          239-252-4123                    Deerfi el d Bea1907
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ch SW 43rd Terra ce               2015 4000 SERIES 4300            WHITE       1HTMMAANXFH512304          td3466            22428        T6 TOW                                C620-432-78-271-0   35xx         cc2-900                         9/1/2016 14:03      9/1/2016       10:03:00 AM     9/1/2016   10:03:00 AM    9/1/2016 10:03:00 AM       10:04:00 AM   9/1/2016     10:40:00 AM   9/1/2016 11:10:00 AM   INTERNATIONAL (113 Mi l es )               FL            MD LOADED MILEAGE TOWED                        ENVIORMENTAL PRODUCTS OF FL FLORIDA- MIKE730 SHARP       0 #### 33442 CASH MEDUIM DUTY                                           JACOB            FALSE        0                                     108
    200695       9/1/2016        3:52:00 PM      9/1/2016    11:59:00 PM   10:21:00 AM     9/1/2016      3:52:00 PM        2016       9 36             5:31:00   "JACOB C "    JIM-                      2901 County Ba rn Rd          Na pl es                2397744434         CHECK                          JACOB             0      1            225            225         0         0         0           CASH MEDUIM DUTY                      17226 Tra cy Mi chel s       6 - COMPLETED   FIN     BUMPER 2 BUMPER              BUMPER TO BUMPER- DOUG          239-252-4123                    Deerfi el d Bea1907
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ch SW 43rd Terra ce               2015 4000 SERIES 4300            WHITE       1HTMMAANXFH512304          td3466            22428        T6 TOW                                C620-432-78-271-0   35xx         cc2-900                         9/1/2016 14:03      9/1/2016       10:03:00 AM     9/1/2016   10:03:00 AM    9/1/2016 10:03:00 AM       10:04:00 AM   9/1/2016     10:40:00 AM   9/1/2016 11:10:00 AM   INTERNATIONAL hook pl us 40 mi l es        FL            "MD FLATBED "                                  ENVIORMENTAL PRODUCTS OF FL FLORIDA- MIKE225 SHARP       0 #### 33442 CASH MEDUIM DUTY                                           JACOB            FALSE        0                                     100
    200806       9/2/2016        5:11:00 PM      9/2/2016    11:59:00 PM    7:50:00 AM     9/2/2016      5:10:00 PM        2016       9 36             9:20:00   "JACOB C "    GAY ROCHESTER             2620 Pi ne Ri dge Rd          Na pl es        704-902-0883               ACCOUNT                        STEVE/JACOB       0      1           5.48           5.48         0         0         0           INA TOWING / INTER STAR               32000 "GINA "                6 - COMPLETED   FIN                           8262   WALLACE                                      7276231744         Cl ea rwa ter 12555 47th Wa y N                     2015 Tra ns i t                  WHITE       1FDRS9ZV1FKA95083          EFDN82            97666        T6 TOW                                C620-432-78-271-0           16       15791                       9/2/2016 11:28      9/2/2016        7:28:00 AM     9/2/2016    7:36:00 AM    9/2/2016   7:36:00 AM       7:36:00 AM   9/2/2016      8:29:00 AM   9/2/2016  8:29:00 AM   P350                          866-853-2125 FL            TOLLS (cos t)                                  PREVENTATIVE MAINTAINCE FL                  0        5.48 #### 33762 INA TOWING / INTER STAR                                     STEVE/JACOB      FALSE        0                                      19
    200806       9/2/2016        5:11:00 PM      9/2/2016    11:59:00 PM    7:50:00 AM     9/2/2016      5:10:00 PM        2016       9 36             9:20:00   "JACOB C "    GAY ROCHESTER             2620 Pi ne Ri dge Rd          Na pl es        704-902-0883               ACCOUNT                        STEVE/JACOB       0      1              20             20        0         0         0           INA TOWING / INTER STAR               32000 "GINA "                6 - COMPLETED   FIN                           8262   WALLACE                                      7276231744         Cl ea rwa ter 12555 47th Wa y N                     2015 Tra ns i t                  WHITE       1FDRS9ZV1FKA95083          EFDN82            97666        T6 TOW                                C620-432-78-271-0           16       15791                       9/2/2016 11:28      9/2/2016        7:28:00 AM     9/2/2016    7:36:00 AM    9/2/2016   7:36:00 AM       7:36:00 AM   9/2/2016      8:29:00 AM   9/2/2016  8:29:00 AM   P350                HAD TO 866-853-2125
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  USE OIL DRY  FL TO CLEAN   MISC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               UP DIESEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CHG (requi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FUELres
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  THAT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     comment)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        WAS IN THE PARKING  PREVENTATIVE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   LOT    MAINTAINCE FL                20            0 #### 33762 INA TOWING / INTER STAR                                    STEVE/JACOB      FALSE        0                                      91
    200806       9/2/2016        5:11:00 PM      9/2/2016    11:59:00 PM    7:50:00 AM     9/2/2016      5:10:00 PM        2016       9 36             9:20:00   "JACOB C "    GAY ROCHESTER             2620 Pi ne Ri dge Rd          Na pl es        704-902-0883               ACCOUNT                        STEVE/JACOB       0    8.5            120          1020          0         0         0           INA TOWING / INTER STAR               32000 "GINA "                6 - COMPLETED   FIN                           8262   WALLACE                                      7276231744         Cl ea rwa ter 12555 47th Wa y N                     2015 Tra ns i t                  WHITE       1FDRS9ZV1FKA95083          EFDN82            97666        T6 TOW                                C620-432-78-271-0           16       15791                       9/2/2016 11:28      9/2/2016        7:28:00 AM     9/2/2016    7:36:00 AM    9/2/2016   7:36:00 AM       7:36:00 AM   9/2/2016      8:29:00 AM   9/2/2016  8:29:00 AM   P350                "TOOK TO  866-853-2125
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      GALLOWAY FL FORD AND   "MDDESTINATION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TOW PORT TOWAS  PORTCHANGED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "           TO CLEARWATER.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            PREVENTATIVERETURNED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          MAINTAINCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TO SHOP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FL AT 5:10PM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1020 DO NOT BILL 1/2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     0 HR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ####
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          WAT 33762
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              TIME TOINA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SWITCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         TOWING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DRIVERS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                / INTER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ANDSTAR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1/2 HR LUNCH. TOTAL MILEAGE 332 MILES,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             STEVE/JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TOTAL TIME FALSE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              GONE 9.5 HRS"0                                     201
    201046       9/6/2016        8:31:00 PM      9/6/2016    11:59:00 PM    7:02:00 PM     9/6/2016      8:30:00 PM        2016       9 37             1:28:00   "JACOB C "    A                         Col l i er Bl vd Ta mi a mi Tra
                                                                                                                                                                                                                                       Nai lplEes      ()-                        Credi t Ca rd-Offi ce (Ca s h) JACOB             0      1            250            250         0         0         0           CASH HEAVY DUTY                       20359 Ja red Wi x            6 - COMPLETED   FIN     APPROVAL 02101D              BRIAN                                        2075777589         Na pl es         ???                                2000 Tra ctor (Semi Power Uni t) UNK                                                                   T8 WINCH NEEDED                       C620-432-78-271-0           25                                   9/6/2016 22:40      9/6/2016        6:40:00 PM     9/6/2016    6:46:00 PM    9/6/2016   6:46:00 PM       6:48:00 PM   9/6/2016      7:24:00 PM                          Tra ctor (Semi Power Uni t) LOWES FL                     HD RECOVERY/WINCH PORT TO PORT ???                                         FL           250             0 #### 34104 CASH HEAVY DUTY                                            JACOB            FALSE        0                                     349
    201014       9/6/2016        1:29:00 PM      9/6/2016    11:59:00 PM   12:43:00 PM     9/6/2016      1:29:00 PM        2016       9 37             0:46:00   "JACOB C "    JUDITH LAING              Li vi ngs ton Rd Va nderbiNa  l t Bea
                                                                                                                                                                                                                                            pl esch Rd 1-800-541-2262             DIRECT DEPOSIT                 JACOB                    1               0              0        0         0         0           AGERO                                 32141 TRAINING Tra i ni ng   6 - COMPLETED   FIN                     733598039    JUDITH LAING                                 2392934508         Na pl es         6200 Lee Ann Ln                    1995 Ta urus                     s i l ver   1FALP57U3SA241939          2635UU           50276         T6 TOW                                C620-432-78-271-0   14xx                             9031.1      9/6/2016 16:06      9/6/2016       12:06:00 PM     9/6/2016   12:43:00 PM    9/6/2016 12:43:00 PM       12:43:00 PM   9/6/2016     12:54:00 PM   9/6/2016  1:04:00 PM   Ford                (4 Mi l esVa
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ) nderbi lFL t Bea ch RdMILEAGE (LOADED) TOWED                           JACKS AUTO REPAIR OF NAPLESFL               0            0 #### 34109 ZAGEROS BILLING ONLY                                       JACOB            FALSE        0                                      25
    200996       9/6/2016       11:53:00 AM      9/6/2016    11:59:00 PM   10:38:00 AM     9/6/2016    11:52:00 AM         2016       9 37             1:14:00   "JACOB C "    ANDY PEREZ                1961 Rookery Ba y Dr          Na pl es        1-800-541-2262             DIRECT DEPOSIT                 JACOB                    1           20.4           20.4         0         0         0           AGERO                                 32141 TRAINING Tra i ni ng   6 - COMPLETED   FIN                     703545582    ANDY PEREZ                                   2398210480         Na pl es         3640 Pi ne Ri dge Rd               2015 Rogue                       Bl a ck     KNMAT2MT6FP519999          AWNL71           15300         T6 TOW                                C620-432-78-271-0   14xx                             9031.1      9/6/2016 13:59      9/6/2016        9:59:00 AM     9/6/2016   10:31:00 AM    9/6/2016 10:31:00 AM       10:34:00 AM   9/6/2016     11:00:00 AM   9/6/2016 11:13:00 AM   Ni s s a n          (15.2 Mi lMaes )https
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       na tee ://goo.gl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Rd          /ma
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             MILEAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ps /NfNk1vffkQ12
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (LOADED) TOWED                        NAPLES NISSAN               FL          20.4             0 #### 34109 ZAGEROS BILLING ONLY                                       JACOB            FALSE        0                                      25
    200980       9/6/2016       10:29:00 AM      9/6/2016    11:59:00 PM    8:35:00 AM     9/6/2016    10:28:00 AM         2016       9 37             1:53:00   "JACOB C "    CHRIS                     1600 Ai rport Pul l i ng Rd Na pl es                  9417798646         Credi t Ca rd-Offi ce (Ca s h) JACOB             0      2            120            240         0         0         0           CASH MEDUIM DUTY                      32000 "GINA "                6 - COMPLETED   FIN     COLLECT MONEY                CHRIS                                        9417798646         Na pl es         806 111th Ave N                    2014 3500 HD                     WHITE       1GB0G2CG1E1186573          DGUT05           40920         T6 TOW                                C620-432-78-271-0           16                                   9/6/2016 12:29      9/6/2016        8:29:00 AM     9/6/2016    8:30:00 AM    9/6/2016   8:30:00 AM       8:31:00 AM   9/6/2016      8:47:00 AM   9/6/2016  9:16:00 AM   Chevrol et                    EAT STOP FL  CONVENIENCE   "MDSTORE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TOW PORT TO PORT "                       GOOD YEAR                   FL           240             0 #### 34108 CASH MEDUIM DUTY                                           JACOB            FALSE        0                                     201
    201080       9/7/2016        5:09:00 PM      9/7/2016    11:59:00 PM    1:56:00 PM     9/7/2016      5:01:00 PM        2016       9 37             3:05:00   "JACOB C "    RON                       6381 Ai rport Pul l i ng Rd N Na pl es        352-4700                   ACCOUNT                        JACOB                    1              60             60        0         0         0           RONS JONS PORTA POTTY RENTAL 17226 Tra cy Mi chel s                6 - COMPLETED   FIN     ON ACCOUNT                   RON'S JONS PORTA POTTY RENTAL                2392506538         Na pl es         3945 Tol l hous e Dr               2012 4500 ST/SLT                 WHITE       3C7WDKBLXCG331589          261MWJ           92036         TOW                                   C620-432-78-271-0           16                                   9/7/2016 16:33      9/7/2016       12:33:00 PM     9/7/2016    1:30:00 PM    9/7/2016   1:30:00 PM       1:30:00 PM   9/7/2016      2:42:00 PM   9/7/2016  4:03:00 PM   RAM                                        FL            "MD TOW PORT TO PORT "                         MECHANIC MIKE               FL             60            0 #### 34114 RONS JONS PORTA POTTY RENTAL                               JACOB            FALSE        0                                     201
    201067       9/7/2016        2:43:00 PM      9/7/2016    11:59:00 PM   11:38:00 AM     9/7/2016      2:42:00 PM        2016       9 37             3:04:00   "JACOB C "    YVES LAURISSAINT          5700 Couga r Ln               Na pl es                7542142524         Credi t Ca rd-Offi ce (Ca s h) JACOB             0      3            120            360         0         0         0           CASH MEDUIM DUTY                      32141 TRAINING Tra i ni ng   6 - COMPLETED   FIN     APR CODE# 03272B             BRUCE SCOTT                                  9548299447         Lehi gh Acres 4002 10th St W                        2000 Bl ue Bi rd                 YELLOW                                                                T6 TOW                                C620-432-78-271-0           25                                   9/7/2016 14:10      9/7/2016       10:10:00 AM     9/7/2016   11:15:00 AM    9/7/2016 11:15:00 AM       11:32:00 AM   9/7/2016     12:02:00 PM   9/7/2016 12:41:00 PM   Bl ue Bi rd                   COLLIER COUNTY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FL         SCHOOL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             "MD DISTRICT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TOW PORT TO PORT "                       ???                         FL           360             0 #### 33971 CASH MEDUIM DUTY                                           JACOB            FALSE        0                                     201
    201061       9/7/2016       11:40:00 AM      9/7/2016    11:59:00 PM   10:42:00 AM     9/7/2016    11:37:00 AM         2016       9 37             0:55:00   "JACOB C "    BILL                      370 Ri vers i de Ci rcl e     Na pl es        ()-                        Credi t Ca rd-Offi ce (Ca s h) JACOB/STEVE       0      1            200            200         0         0         0           CASH HEAVY DUTY                       11602 Ca rl os Rodri guez    6 - COMPLETED   FIN     COLLECT MONEY                BILL                                         6785580002         Na pl es         370 Ri vers i de Ci rcl e          2000                             WHITE                              0             0          0         T6 TOW                                C620-432-78-271-0           25   NA                              9/7/2016 12:53      9/7/2016        8:53:00 AM     9/7/2016   10:39:00 AM    9/7/2016 10:39:00 AM       10:42:00 AM   9/7/2016     10:57:00 AM                          GENERATOR                                  FL            HD TOW PORT TO PORT BY HOUR                    NA                          FL           200             0 #### 34102 CASH HEAVY DUTY                                            JACOB/STEVE      FALSE        0                                     202
    201018       9/7/2016       10:45:00 AM      9/7/2016    11:59:00 PM    8:08:00 AM     9/7/2016    10:39:00 AM         2016       9 37             2:31:00   "JACOB C "    ROBIN                     9 Front St                    Ma rco                  2392074900         CHECK                          JACOB             0      3            120            360         0         0         0           CASH MEDUIM DUTY                      11602 Ca rl os Rodri guez    6 - COMPLETED   FIN     COLLECT MONEY                ROBIN                                        2392074900         Na pl es         3880 Enterpri s e Ave              1997 SAVANA G3500                WHITE       1GDJG31R9V1049306                    0          0         T6 TOW                                C620-432-78-271-0           25          0                        9/7/2016 11:30      9/7/2016        7:30:00 AM     9/7/2016    7:59:00 AM    9/7/2016   7:59:00 AM       7:59:00 AM   9/7/2016      8:47:00 AM   9/7/2016  9:47:00 AM   GMC                                        FL            "MD TOW PORT TO PORT "                         STORAGE-NOT LAW ENFORCEMENT FL           360             0 #### 34104 CASH MEDUIM DUTY                                           JACOB            FALSE        0                                     201
    201223       9/9/2016        5:47:00 PM      9/9/2016    11:59:00 PM    4:49:00 PM     9/9/2016      5:44:00 PM        2016       9 37             0:55:00   "JACOB C "    TIMOTHY CHERRINGTON       2374 Suns et Ave              Na pl es        1-800-541-2262             DIRECT DEPOSIT                 JACOB                    1            120            120         0         0         0           AGERO                                 38238 Ni cki Rodri guez      6 - COMPLETED   FIN                     752689645    TIMOTHY CHERRINGTON                          2395952022         Na pl es         2934 Ta mi a mi Tra i l E          2004 NEW BEETLE GLS              Whi te      1FDWF38516EA61118          EYXJ68          100239         T6 TOW                                C620-432-78-271-0           16                       9031.1      9/9/2016 20:44      9/9/2016        4:44:00 PM     9/9/2016    4:48:00 PM    9/9/2016   4:48:00 PM       4:49:00 PM   9/9/2016      4:53:00 PM   9/9/2016  5:17:00 PM   VOLKSWAGEN                    Pi ne St FL                "MD TOW PORT TO PORT "                         VOIGTS SERVICE CENTER       FL           120             0 #### 34112 ZAGEROS BILLING ONLY                                       JACOB            FALSE        0                                     201
    201200       9/9/2016        1:59:00 PM      9/9/2016    11:59:00 PM   12:18:00 PM     9/9/2016      1:56:00 PM        2016       9 37             1:38:00   "JACOB C "    LUIS MONROIG              2167 Pi ne Ri dge Rd          Na pl es                2399866918         Credi t Ca rd-Offi ce (Ca s h) JACOB             0   1.75            150         262.5          0         0         0           CASH HEAVY DUTY                       32141 TRAINING Tra i ni ng   6 - COMPLETED   FIN     COLLECT MONEY                LUIS MONROIG                                 2399866918         Na pl es         5900 Ya hl St                      2011 Frei ghtl i ner             WHITE       1FVACWDT6CHJ5525           GWKE80          172950         T6 TOW                                C620-432-78-271-0           16           0                       9/9/2016 15:57      9/9/2016       11:57:00 AM     9/9/2016   12:09:00 PM    9/9/2016 12:09:00 PM       12:11:00 PM   9/9/2016     12:31:00 PM   9/9/2016  1:09:00 PM   Frei ghtl i ner                            FL            HD TOW PORT TO PORT BY HOUR                    CERTIFIED DIESEL            FL        262.5              0 #### 34109 CASH HEAVY DUTY                                            JACOB            FALSE        0                                     202
    201256      9/10/2016        5:22:00 PM     9/10/2016    11:59:00 PM    3:08:00 PM    9/10/2016      5:20:00 PM        2016       9 37             2:12:00   "JACOB C "    COASTAL BEVERAGE          10966 Wi ntervi ew Dr Na pl es                239-643-4343               ACCOUNT                        JACOB                    1            150            150         0         0         0           COASTAL BEVERAGE LTD.                 20359 Ja red Wi x            6 - COMPLETED   FIN     ON ACCOUNT                   DRIVER/CELL                     776-2934 or 293                 Na pl es         4747 Progres s Ave                 2007 4000 SERIES 4400            WHITE       1HSMKAZN07H489664          W545LH          140375         T6 TOW                                C620-432-78-271-0           16         732                     9/10/2016 18:23      9/10/2016        2:23:00 PM    9/10/2016    2:30:00 PM   9/10/2016   2:30:00 PM       2:32:00 PM 9/10/2016       3:08:00 PM 9/10/2016   4:23:00 PM   INTERNATIONAL                              FL            CSTL HOOK NAPLES TO NAPLES                     REPAIR OR COASTAL BEVERAGEFL             150             0 #### 34104 COASTAL BEVERAGE LTD.                                      JACOB            FALSE        0                                     346
    201303      9/11/2016        8:48:00 PM     9/11/2016    11:59:00 PM    5:45:00 PM    9/11/2016      8:28:00 PM        2016       9 38             2:43:00   "JACOB C "    DISP # TRPR #             Col l i er Bl vd Ca pri Bl vd Na pl es        866-833-2715 TH            Credi t Ca rd-Offi ce (Ca s h) JACOB/VINNIE             1            120            120         0         0         0           FHP MD ROTATION (ACCIDENT)            20359 Ja red Wi x            6 - COMPLETED   FIN     FHP # 16-                    ISAELIN PEREZ 10/2/87 #RELEASED ()-                             Na pl es         3880 Enterpri s e Ave              2007 SIERRA K1500                GRAY        2GTEK13M371662643          KHH82                0         CRASH                                 C620-432-78-271-0           16   STATE FARM                    9/11/2016 21:02      9/11/2016        5:02:00 PM    9/11/2016    5:08:00 PM   9/11/2016   5:08:00 PM       5:09:00 PM 9/11/2016       6:36:00 PM 9/11/2016   8:02:00 PM   GMC                 WINCH CABLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  BOAT RAMP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          REPLACE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FL            MISC CHG (requi res comment)                   NAPLES-3880 ENTERPRISE AVENUE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FL           120             0 #### 34104 LE FHP                               OCT P620400873620     JACOB/VINNIE     FALSE        0                                      91
    201303      9/11/2016        8:48:00 PM     9/11/2016    11:59:00 PM    5:45:00 PM    9/11/2016      8:28:00 PM        2016       9 38             2:43:00   "JACOB C "    DISP # TRPR #             Col l i er Bl vd Ca pri Bl vd Na pl es        866-833-2715 TH            Credi t Ca rd-Offi ce (Ca s h) JACOB/VINNIE             4           37.5            150         0         0         0           FHP MD ROTATION (ACCIDENT)            20359 Ja red Wi x            6 - COMPLETED   FIN     FHP # 16-                    ISAELIN PEREZ 10/2/87 #RELEASED ()-                             Na pl es         3880 Enterpri s e Ave              2007 SIERRA K1500                GRAY        2GTEK13M371662643          KHH82                0         CRASH                                 C620-432-78-271-0           16   STATE FARM                    9/11/2016 21:02      9/11/2016        5:02:00 PM    9/11/2016    5:08:00 PM   9/11/2016   5:08:00 PM       5:09:00 PM 9/11/2016       6:36:00 PM 9/11/2016   8:02:00 PM   GMC                 1.5 HOUR  BOATLD LABOR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          RAMP FL (30 MIN FREE)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             MD LE LABOR                                    NAPLES-3880 ENTERPRISE AVENUE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FL           150             0 #### 34104 LE FHP                               OCT P620400873620     JACOB/VINNIE     FALSE        0                                     284
    201303      9/11/2016        8:48:00 PM     9/11/2016    11:59:00 PM    5:45:00 PM    9/11/2016      8:28:00 PM        2016       9 38             2:43:00   "JACOB C "    DISP # TRPR #             Col l i er Bl vd Ca pri Bl vd Na pl es        866-833-2715 TH            Credi t Ca rd-Offi ce (Ca s h) JACOB/VINNIE             1            195            195         0         0         0           FHP MD ROTATION (ACCIDENT)            20359 Ja red Wi x            6 - COMPLETED   FIN     FHP # 16-                    ISAELIN PEREZ 10/2/87 #RELEASED ()-                             Na pl es         3880 Enterpri s e Ave              2007 SIERRA K1500                GRAY        2GTEK13M371662643          KHH82                0         CRASH                                 C620-432-78-271-0           16   STATE FARM                    9/11/2016 21:02      9/11/2016        5:02:00 PM    9/11/2016    5:08:00 PM   9/11/2016   5:08:00 PM       5:09:00 PM 9/11/2016       6:36:00 PM 9/11/2016   8:02:00 PM   GMC                 (30 Mi l es
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  BOAT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ) FLATBED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          RAMP FL ENROUTELEAND  MILEAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    TOW FROM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (Ga te-Scene-Ga
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  SCENE TO YARD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              te)           NAPLES-3880 ENTERPRISE AVENUE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FL           195             0 #### 34104 LE FHP                               OCT P620400873620     JACOB/VINNIE     FALSE        0                                     195
    201303      9/11/2016        8:48:00 PM     9/11/2016    11:59:00 PM    5:45:00 PM    9/11/2016      8:28:00 PM        2016       9 38             2:43:00   "JACOB C "    DISP # TRPR #             Col l i er Bl vd Ca pri Bl vd Na pl es        866-833-2715 TH            Credi t Ca rd-Offi ce (Ca s h) JACOB/VINNIE             1            150            150         0         0         0           FHP MD ROTATION (ACCIDENT)            20359 Ja red Wi x            6 - COMPLETED   FIN     FHP # 16-                    ISAELIN PEREZ 10/2/87 #RELEASED ()-                             Na pl es         3880 Enterpri s e Ave              2007 SIERRA K1500                GRAY        2GTEK13M371662643          KHH82                0         CRASH                                 C620-432-78-271-0           16   STATE FARM                    9/11/2016 21:02      9/11/2016        5:02:00 PM    9/11/2016    5:08:00 PM   9/11/2016   5:08:00 PM       5:09:00 PM 9/11/2016       6:36:00 PM 9/11/2016   8:02:00 PM   GMC                 2ND TRUCK BOAT  FLATBED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          RAMP FL TO ASSIST  2 ND
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ANDTRUCK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TOWHOOKVEHICLE TO YARD                 NAPLES-3880 ENTERPRISE AVENUE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FL           150             0 #### 34104 LE FHP                               OCT P620400873620     JACOB/VINNIE     FALSE        0                                      63
    201303      9/11/2016        8:48:00 PM     9/11/2016    11:59:00 PM    5:45:00 PM    9/11/2016      8:28:00 PM        2016       9 38             2:43:00   "JACOB C "    DISP # TRPR #             Col l i er Bl vd Ca pri Bl vd Na pl es        866-833-2715 TH            Credi t Ca rd-Offi ce (Ca s h) JACOB/VINNIE             1             1.5            1.5        0         0         0           FHP MD ROTATION (ACCIDENT)            20359 Ja red Wi x            6 - COMPLETED   FIN     FHP # 16-                    ISAELIN PEREZ 10/2/87 #RELEASED ()-                             Na pl es         3880 Enterpri s e Ave              2007 SIERRA K1500                GRAY        2GTEK13M371662643          KHH82                0         CRASH                                 C620-432-78-271-0           16   STATE FARM                    9/11/2016 21:02      9/11/2016        5:02:00 PM    9/11/2016    5:08:00 PM   9/11/2016   5:08:00 PM       5:09:00 PM 9/11/2016       6:36:00 PM 9/11/2016   8:02:00 PM   GMC                           BOAT RAMP    FL            DMV REPORT FOR OWNERSHIP                       NAPLES-3880 ENTERPRISE AVENUE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FL              0          1.5 #### 34104 LE FHP                               OCT P620400873620     JACOB/VINNIE     FALSE        0                                     193
    201278      9/11/2016        1:01:00 PM     9/11/2016    11:59:00 PM    7:34:00 AM    9/11/2016     12:54:00 PM        2016       9 38             5:20:00   "JACOB C "    OMAR                      I-75 N AND MM 70              Ochopee                 8632346488         Credi t Ca rd-Offi ce (Ca s h) JACOB             0      3            120            360         0         0         0           CASH MEDUIM DUTY                      20359 Ja red Wi x            6 - COMPLETED   FIN     APPROVAL 133555              OMAR                                         8632346488         La Bel l e       900 S El m St                      2016 CHASSIS 4500                WHITE       3C7WRLFL7GG135519          ESXG96           22830         T6 TOW                                C620-432-78-271-0           16           6                     9/11/2016 10:43      9/11/2016        6:43:00 AM    9/11/2016    7:06:00 AM   9/11/2016   7:06:00 AM       7:07:00 AM 9/11/2016       8:33:00 AM 9/11/2016 10:27:00 AM    RAM                                        FL            "MD TOW PORT TO PORT "                         ???                         FL           360             0        33935 CASH MEDUIM DUTY                                         JACOB            FALSE        0                                     201
    201278      9/11/2016        1:01:00 PM     9/11/2016    11:59:00 PM    7:34:00 AM    9/11/2016     12:54:00 PM        2016       9 38             5:20:00   "JACOB C "    OMAR                      I-75 N AND MM 70              Ochopee                 8632346488         Credi t Ca rd-Offi ce (Ca s h) JACOB             0   2.25            120            270         0         0         0           CASH MEDUIM DUTY                      20359 Ja red Wi x            6 - COMPLETED   FIN     APPROVAL 133555              OMAR                                         8632346488         La Bel l e       900 S El m St                      2016 CHASSIS 4500                WHITE       3C7WRLFL7GG135519          ESXG96           22830         T6 TOW                                C620-432-78-271-0           16           6                     9/11/2016 10:43      9/11/2016        6:43:00 AM    9/11/2016    7:06:00 AM   9/11/2016   7:06:00 AM       7:07:00 AM 9/11/2016       8:33:00 AM 9/11/2016 10:27:00 AM    RAM                                        FL            MD SERVICE CALL PORT TO PORT                   ???                         FL           270             0        33935 CASH MEDUIM DUTY                                         JACOB            FALSE        0                                       4
    201369      9/12/2016        4:34:00 PM     9/12/2016    11:59:00 PM    2:27:00 PM    9/12/2016      4:03:00 PM        2016       9 38             1:36:00   "JACOB C "    SHELLY                    11330 Twi nea gl es Bl vd Na pl es                    9413473770         Credi t Ca rd-Offi ce (Ca s h) JACOB             0    1.5            250            375         0         0         0           CASH HEAVY DUTY                       17226 Tra cy Mi chel s       6 - COMPLETED   FIN     a uth# vi s a 018485         OBE GRAY                                     8634448325         Na pl es         ???                                2015 CONVENTIONAL 567            WHITE       1XPCD49X9FD272149          GDK598          133793         T8 WINCH NEEDED                       C620-432-78-271-0           25      40280                      9/12/2016 18:14      9/12/2016        2:14:00 PM    9/12/2016    2:18:00 PM   9/12/2016   2:18:00 PM       2:23:00 PM 9/12/2016       3:03:00 PM                          PETERBILT                                  FL            "HD WINCHING "                                 ???                         FL           375             0 #### 34104 CASH HEAVY DUTY                                            JACOB            FALSE        0                                     222
    201325      9/12/2016       12:25:00 PM     9/12/2016    11:59:00 PM    9:07:00 AM    9/12/2016     12:24:00 PM        2016       9 38             3:17:00   "JACOB C "    COASTAL BEVERAGE          4747 Progres s Ave            Na pl es        239-643-4343               ACCOUNT                        JACOB             0      1            250            250         0         0         0           COASTAL BEVERAGE LTD.                 32000 "GINA "                6 - COMPLETED   FIN     ON ACCOUNT                   CHUCK                                        2392931849         Fort Myers       2761 Edi s on Ave                  2007 4000 SERIES 4400            WHITE       1HSMKAZN07H489664          W545LH          140375         T6 TOW                                C620-432-78-271-0           25         732                     9/12/2016 13:02      9/12/2016        9:02:00 AM    9/12/2016    9:02:00 AM   9/12/2016   9:02:00 AM       9:04:00 AM 9/12/2016       9:12:00 AM 9/12/2016   9:55:00 AM   INTERNATIONAL                              FL            CSTL HOOK NAPLES - FT MYERS                    WALLACE INTERNATIONAL       FL           250             0 #### 33916 COASTAL BEVERAGE LTD.                                      JACOB            FALSE        0                                     274
    201522      9/15/2016        1:22:00 PM     9/15/2016    11:59:00 PM   12:23:00 PM    9/15/2016      1:21:00 PM        2016       9 38             0:58:00   "JACOB C "    DISP #3048   DEPUTY       Skywa y Dr Ra ttl es na ke Na Hapl mmock
                                                                                                                                                                                                                                               es    Rd        2397744434         CHECK                          JACOB                    1             7.2            7.2        0         0         0           CCSO' S FLEET                         32000 "GINA "                6 - COMPLETED   FIN                          89946   COLLIER COUNTY SHERRIF'S DEPT.               2397744434         Na pl es         2885 County Ba rn Rd               2010 IMPALA POLICE               WHITE       2G1WD5EM4A1128795          207YGJ           63593         FLEET TOW                             C620-432-78-271-0   08xx                                       9/15/2016 16:14      9/15/2016       12:14:00 PM    9/15/2016   12:22:00 PM   9/15/2016 12:22:00 PM       12:23:00 PM 9/15/2016      12:36:00 PM 9/15/2016   1:00:00 PM   CHEVROLET                                  FL            FUEL SURCHARGE                                 CCSO FLEET MAINTENANCE BUILDING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FL            7.2            0 #### 34112 CCSO' S FLEET                                              JACOB            FALSE        0                                      32
    201517      9/15/2016       12:15:00 PM     9/15/2016    11:59:00 PM   11:23:00 AM    9/15/2016     12:11:00 PM        2016       9 38             0:48:00   "JACOB C "    PATRICK DUFFY             7100 Da vi s Bl vd            Na pl es        1-800-541-2262             DIRECT DEPOSIT                 JACOB                    1               0              0        0         0         0           AGERO                                 32000 "GINA "                6 - COMPLETED   FIN                     613613823    PATRICK DUFFY                                2399860423         Na pl es         3707 Da vi s Bl vd                 2000 S2000                       Red         JHMAP1144YT009056          CDAT52          103632         T6 TOW                                C620-432-78-271-0   08xx                             9031.1    9/15/2016 14:38      9/15/2016       10:38:00 AM    9/15/2016   11:17:00 AM   9/15/2016 11:17:00 AM       11:17:00 AM 9/15/2016      11:37:00 AM 9/15/2016 11:53:00 AM    HONDA               (3 Mi l esUni
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ) ty Wa yF L              MILEAGE (LOADED) TOWED                         GERMAIN HONDA OF NAPLES FL                  0            0 #### 34104 ZAGEROS BILLING ONLY                                       JACOB            FALSE        0                                      25
    201579      9/16/2016        2:55:00 PM     9/16/2016    11:59:00 PM   12:53:00 PM    9/16/2016      1:57:00 PM        2016       9 38             1:04:00   "JACOB C "    NATALIE                   3945 Tol l hous e Dr          Na pl es                2392841487         Credi t Ca rd-Offi ce (Ca s h) JACOB             0   1.25            120            150         0         0         0           CASH MEDUIM DUTY                      32000 "GINA "                6 - COMPLETED   FIN     AUTH#005473                  NATALIE                                      2392841487         Na pl es         3825 Beck Bl vd                    2001 FH211                       WHITE       JW6CCK1G31L000960          979NSM                         TOW                                   C620-432-78-271-0           16                                 9/16/2016 15:31      9/16/2016       11:31:00 AM    9/16/2016   11:39:00 AM   9/16/2016 11:39:00 AM       11:40:00 AM 9/16/2016      12:59:00 PM 9/16/2016   1:29:00 PM   MITSUBISHI FUSO               2 MEN AND    FL A TRUCK "MD TOW PORT TO PORT "                            ???                         FL           150             0 #### 34114 CASH MEDUIM DUTY                                           JACOB            FALSE        0                                     201
    201578      9/16/2016        2:54:00 PM     9/16/2016    11:59:00 PM   11:40:00 AM    9/16/2016     12:59:00 PM        2016       9 38             1:19:00   "JACOB C "    NATALIE                   3945 Tol l hous e Dr          Na pl es                2392841487         Credi t Ca rd-Offi ce (Ca s h) JACOB             0   1.25            120            150         0         0         0           CASH MEDUIM DUTY                      32000 "GINA "                6 - COMPLETED   FIN     AUTH#005473                  NATALIE                                      2392841487         Na pl es         3825 Beck Bl vd                    2000 4000 SERIES 4700            WHITE       1HTSCABM4YH278616          080NRR                         TOW                                   C620-432-78-271-0           16          5                      9/16/2016 15:36      9/16/2016       11:36:00 AM    9/16/2016   11:39:00 AM   9/16/2016 11:39:00 AM       11:39:00 AM 9/16/2016      11:59:00 AM 9/16/2016 12:27:00 PM    INTERNATIONAL                 2 MEN AND    FL A TRUCK "MD TOW PORT TO PORT "                            ???                         FL           150             0 #### 34114 CASH MEDUIM DUTY                                           JACOB            FALSE        0                                     201
    201541      9/16/2016        6:24:00 PM     9/16/2016    11:59:00 PM    4:06:00 PM    9/16/2016      6:10:00 PM        2016       9 38             2:04:00   "JACOB C "    MIKE                      13400 CORONADO DR NAPLES                      ()-                        CASH                           JACOB             0      2            150            300         0         0         0           CASH HEAVY DUTY                       11602 Ca rl os Rodri guez    6 - COMPLETED   FIN     PD CASH                      MIKE                                         5612897958         Na pl es         15 Bea gl e La ke Rd               2000 END                         YELLOW                                                                T6 TOW                                C620-432-78-271-0           25                                 9/16/2016 19:42      9/16/2016        3:42:00 PM    9/16/2016    3:50:00 PM   9/16/2016   3:50:00 PM       3:59:00 PM 9/16/2016       4:49:00 PM 9/16/2016   5:12:00 PM   FrONT                                      FL            HD LANDOLL PORT TO PORT                        SITE                        FL           300             0        34114 CASH HEAVY DUTY                                          JACOB            FALSE        0                                     200
    201603      9/17/2016        9:34:00 AM     9/17/2016    11:59:00 PM    2:54:00 AM    9/17/2016      9:22:00 AM        2016       9 38             6:28:00   "JACOB C "    GREG                      I-75 S AND MM 91              Na pl es        ()-                        Credi t Ca rd-Offi ce (Ca s h) JACOB             0      1              15             15        0         0         0           CASH HEAVY DUTY                       31999 AMY Ca s e             6 - COMPLETED   FIN     COLLECT MONEY                GREG                                         6093340703         Da vi e          2705 Burri s Rd                    2006 SCHOOL/TRANSIT BUS          WHITE       1BAGNBKA76F239076          CRUV66                         T6 TOW                                C620-432-78-271-0           25          3                        9/17/2016 6:30     9/17/2016        2:30:00 AM    9/17/2016    2:31:00 AM   9/17/2016   2:31:00 AM       2:34:00 AM 9/17/2016       3:28:00 AM 9/17/2016   5:16:00 AM   BLUE BIRD                                  FL            TOLLS (cos t)                                  595 TRUCK STOP              FL              0           15        33314 CASH HEAVY DUTY                                          JACOB            FALSE        0                                      19
    201603      9/17/2016        9:34:00 AM     9/17/2016    11:59:00 PM    2:54:00 AM    9/17/2016      9:22:00 AM        2016       9 38             6:28:00   "JACOB C "    GREG                      I-75 S AND MM 91              Na pl es        ()-                        Credi t Ca rd-Offi ce (Ca s h) JACOB             0    6.5            150            975         0         0         0           CASH HEAVY DUTY                       31999 AMY Ca s e             6 - COMPLETED   FIN     COLLECT MONEY                GREG                                         6093340703         Da vi e          2705 Burri s Rd                    2006 SCHOOL/TRANSIT BUS          WHITE       1BAGNBKA76F239076          CRUV66                         T6 TOW                                C620-432-78-271-0           25          3                        9/17/2016 6:30     9/17/2016        2:30:00 AM    9/17/2016    2:31:00 AM   9/17/2016   2:31:00 AM       2:34:00 AM 9/17/2016       3:28:00 AM 9/17/2016   5:16:00 AM   BLUE BIRD                                  FL            HD TOW PORT TO PORT BY HOUR                    595 TRUCK STOP              FL           975             0        33314 CASH HEAVY DUTY                                          JACOB            FALSE        0                                     202
    201765      9/20/2016        1:22:00 PM     9/20/2016    11:59:00 PM   11:06:00 AM    9/20/2016      1:12:00 PM        2016       9 39             2:06:00   "JACOB C "    JOE                       11447 Ta ngeri ne Dr          Boni ta Spri ngs435-0014                   ACCOUNT                        JACOB                    2            120            240         0         0         0           KELLY ROOFING                         32000 "GINA "                6 - COMPLETED   FIN     ON ACCOUNT                   DRIVER/CELL                                  2390000000         Na pl es         466 Producti on Bl vd              2004 SIERRA C3500                WHITE       1GDJC34U84E247362          559WRJ                         T6 TOW                                C620-432-78-271-0           16                                 9/20/2016 14:52      9/20/2016       10:52:00 AM    9/20/2016   10:57:00 AM   9/20/2016 10:57:00 AM       10:57:00 AM 9/20/2016      11:40:00 AM 9/20/2016 12:27:00 PM    GMC                                        FL            "MD TOW PORT TO PORT "                                                     FL           240             0 #### 34104 KELLY ROOFING                                              JACOB            FALSE        0                                     201
    201741      9/20/2016        6:15:00 AM     9/20/2016    11:59:00 PM   12:24:00 AM    9/20/2016      6:13:00 AM        2016       9 39             5:49:00   "JACOB C "    CARINA                    I-75 S Pi ne Ri dge Rd NAPLES                         9548655327         Credi t Ca rd-Offi ce (Ca s h) JACOB             0      1          13.24         13.24          0         0         0           CASH MEDUIM DUTY                      31999 AMY Ca s e             6 - COMPLETED   FIN     AUTH# 630155                 CARINA                                       9548655327         Pompa no Bea1302 ch NW 33rd St                      2002 FTR                         GREEN       4GTJ7C1352J701087          N1066W          315551         T6 TOW                                C620-432-78-271-0   35xx              108                        9/20/2016 3:36     9/19/2016       11:36:00 PM    9/19/2016   11:38:00 PM   9/19/2016 11:38:00 PM       11:40:00 PM 9/20/2016      12:44:00 AM 9/20/2016   1:26:00 AM   ISUZU               " 5 TOLLS TOTAL PRICES FL       IN CUSTOM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TOLLS (cos
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    TEXT"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t)                                  ?                           FL              0       13.24 #### 33064 CASH MEDUIM DUTY                                            JACOB            FALSE        0                                      19
    201741      9/20/2016        6:15:00 AM     9/20/2016    11:59:00 PM   12:24:00 AM    9/20/2016      6:13:00 AM        2016       9 39             5:49:00   "JACOB C "    CARINA                    I-75 S Pi ne Ri dge Rd NAPLES                         9548655327         Credi t Ca rd-Offi ce (Ca s h) JACOB             0    6.5            120            780         0         0         0           CASH MEDUIM DUTY                      31999 AMY Ca s e             6 - COMPLETED   FIN     AUTH# 630155                 CARINA                                       9548655327         Pompa no Bea1302 ch NW 33rd St                      2002 FTR                         GREEN       4GTJ7C1352J701087          N1066W          315551         T6 TOW                                C620-432-78-271-0   35xx              108                        9/20/2016 3:36     9/19/2016       11:36:00 PM    9/19/2016   11:38:00 PM   9/19/2016 11:38:00 PM       11:40:00 PM 9/20/2016      12:44:00 AM 9/20/2016   1:26:00 AM   ISUZU                                      FL            "MD TOW PORT TO PORT "                         ?                           FL           780             0 #### 33064 CASH MEDUIM DUTY                                           JACOB            FALSE        0                                     201
    201821      9/21/2016        3:01:00 PM     9/21/2016    11:59:00 PM   11:42:00 AM    9/21/2016      3:01:00 PM        2016       9 39             3:19:00   "JACOB C "    ROB                       5900 Ya hl St                 Na pl es        597-4044                   ACCOUNT                        JACOB             0    2.5            108            270         0         0         0           CERTIFIED DIESEL REPAIR               17226 Tra cy Mi chel s       6 - COMPLETED   FIN     CASH PAY                     ROB                                          2395974044         Fort Myers       2305 Rockfi l l Rd                 2012 M2 106 MEDIUM DUTY          WHITE       1FVACWDT6CHBJ5525          GWKE80          172950         T6 TOW                                C620-432-78-271-0           25 N/A                             9/21/2016 13:12      9/21/2016        9:12:00 AM    9/21/2016    9:34:00 AM   9/21/2016   9:34:00 AM       9:35:00 AM 9/21/2016      12:08:00 PM 9/21/2016 12:49:00 PM    FREIGHTLINER                               FL            "MD TOW PORT TO PORT "                         CERTIFIED DIESEL            FL           270             0 #### 33916 CERTIFIED DIESEL REPAIR                                    JACOB            FALSE        0                                     201
    201890      9/22/2016        1:59:00 PM     9/22/2016    11:59:00 PM   11:31:00 AM    9/22/2016      1:22:00 PM        2016       9 39             1:51:00   "JACOB C "    COSIMO GORDY              Immoka l ee Rd 40th St NE     Na pl es                4133485959         Credi t Ca rd-Offi ce (Ca s h) JACOB             0      2            150            300         0         0         0           CASH MEDUIM DUTY                      32000 "GINA "                6 - COMPLETED   FIN     AUTH# 02783C                 COSIMO GORDY                                 4133485959         Na pl es         ???                                2016 SRX LUXURY COLLECTION BROWN             3GYFNBE39GS570540          Y84EME           11887         T8 WINCH NEEDED                       C620-432-78-271-0           16                                 9/22/2016 15:19      9/22/2016       11:19:00 AM    9/22/2016   11:26:00 AM   9/22/2016 11:26:00 AM       11:27:00 AM 9/22/2016      12:19:00 PM                          CADILLAC                                   FL            MD RECOVERY/WINCH PORT TO PORT ???                                         FL           300             0 #### 34104 CASH MEDUIM DUTY                                           JACOB            FALSE        0                                     350
    202050      9/25/2016        5:24:00 PM     9/25/2016    11:59:00 PM    4:26:00 PM    9/25/2016      5:16:00 PM        2016       9 40             0:50:00   "JACOB C "    TIM                       571 Ai rport Rd N             Na pl es                                   ACCOUNT                        JACOB                    1          68.25         68.25          0         0         0           FLEET NET AMERICA                     20359 Ja red Wi x            6 - COMPLETED   FIN     5229C                        DRIVER/CELL                                  2393849915         Na pl es         3880 Enterpri s e Ave              2011 SAVANA G3500                WHITE       1GD374CA8B1904143          2PX877          143542         T6 TOW                                C620-432-78-271-0           16   115548 FL57410                9/25/2016 20:21      9/25/2016        4:21:00 PM    9/25/2016    4:26:00 PM   9/25/2016   4:26:00 PM       4:26:00 PM 9/25/2016       4:43:00 PM 9/25/2016   4:56:00 PM   GMC                 (5:24 PMMM  09/25/2016)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         117 SBF L throughMD  (7:59
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  STORAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    AM 09/26/2016)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (wi th 7% s ta te s a l es ta x)STORAGE-NOT LAW ENFORCEMENTFL        68.25              0 #### 34104 FLEET NET AMERICA                                          JACOB            FALSE        0                                     101
    202050      9/25/2016        5:24:00 PM     9/25/2016    11:59:00 PM    4:26:00 PM    9/25/2016      5:16:00 PM        2016       9 40             0:50:00   "JACOB C "    TIM                       571 Ai rport Rd N             Na pl es                                   ACCOUNT                        JACOB                    1          109.2         109.2          0         0         0           FLEET NET AMERICA                     20359 Ja red Wi x            6 - COMPLETED   FIN     5229C                        DRIVER/CELL                                  2393849915         Na pl es         3880 Enterpri s e Ave              2011 SAVANA G3500                WHITE       1GD374CA8B1904143          2PX877          143542         T6 TOW                                C620-432-78-271-0           16   115548 FL57410                9/25/2016 20:21      9/25/2016        4:21:00 PM    9/25/2016    4:26:00 PM   9/25/2016   4:26:00 PM       4:26:00 PM 9/25/2016       4:43:00 PM 9/25/2016   4:56:00 PM   GMC                           MM 117 SB    FL            "MD TOW PORT TO PORT "                         STORAGE-NOT LAW ENFORCEMENT FL        109.2              0 #### 34104 FLEET NET AMERICA                                          JACOB            FALSE        0                                     201
    202033      9/25/2016        1:24:00 PM     9/25/2016    11:59:00 PM   11:23:00 AM    9/25/2016      1:20:00 PM        2016       9 40             1:57:00   "JACOB C "    TIM                       116 I-75 S                    Boni ta Spri ngs()-                        ACCOUNT                        JACOB                    2          109.2         218.4          0         0         0           FLEET NET AMERICA                     20359 Ja red Wi x            6 - COMPLETED   FIN     5220C                        JENNY DERON                                  2393849915         Na pl es         571 Ai rport Pul l i ng Rd         2011 SAVANA G3500                WHITE       1GD374CA8B1904143          2PX877          143542         T6 TOW                                C620-432-78-271-0           25   115548 FL57410                9/25/2016 15:03      9/25/2016       11:03:00 AM    9/25/2016   11:04:00 AM   9/25/2016 11:04:00 AM       11:04:00 AM 9/25/2016      11:54:00 AM 9/25/2016 12:40:00 PM    GMC                           MM 117 SB    FL            "MD TOW PORT TO PORT "                                                     FL        218.4              0 #### 34104 FLEET NET AMERICA                                          JACOB            FALSE        0                                     201
    202047      9/25/2016        3:54:00 PM     9/25/2016    11:59:00 PM    3:12:00 PM    9/25/2016      3:52:00 PM        2016       9 40             0:40:00   "JACOB C "                              80 I-75 N                     Immoka l ee                                X-PRESS PAY (Ca s h)           JACOB             0      1              70             70        0         0         0           CASH LIGHT DUTY                       20359 Ja red Wi x            6 - COMPLETED   FIN     ID # 20195559307             LUCY                                         8133256977         Na pl es                                            2016 CHALLENGER R/T              PURPLE      2C3CDZBT1GH138220          CPHV44             206         T7 LOCK OUT                           C620-432-78-271-0           16                                 9/25/2016 18:49      9/25/2016        2:49:00 PM    9/25/2016    3:09:00 PM   9/25/2016   3:09:00 PM       3:11:00 PM 9/25/2016       3:43:00 PM                          DODGE                                      FL            LOCKOUT SERVICE                                                            FL             70            0 #### 34104 CASH LIGHT DUTY                                            JACOB            FALSE        0                                      24
    202043      9/25/2016        4:27:00 PM     9/25/2016    11:59:00 PM    3:53:00 PM    9/25/2016      4:25:00 PM        2016       9 40             0:32:00   "JACOB C "    CLAUDIA PARRA             4290 Jeffers on Ln            Na pl es        1-800-541-2262             DIRECT DEPOSIT                 JACOB                    1              33             33        0         0         0           AGERO                                 20359 Ja red Wi x            6 - COMPLETED   FIN                     814100558    CLAUDIA PARRA                                2395377982         Na pl es                                            2009 CAMRY/SE/LE/XLE             Gol d       4T1BE46K49U861094          BGSC60          134938         T1 FLAT TIRE W/SPARE                  C620-432-78-271-0           16                    9031.1       9/25/2016 18:12      9/25/2016        2:12:00 PM    9/25/2016    3:46:00 PM   9/25/2016   3:46:00 PM       3:48:00 PM 9/25/2016       4:17:00 PM                          TOYOTA                        Heri ta ge CiFLr           TIRE CHANGE                                                                FL             33            0 #### 34104 ZAGEROS BILLING ONLY                                       JACOB            FALSE        0                                      13
    202097      9/26/2016        3:40:00 PM     9/26/2016    11:59:00 PM    2:48:00 PM    9/26/2016      3:37:00 PM        2016       9 40             0:49:00   "JACOB C "    MATTHEW JOHNSON           350 7th St N                  Na pl es        1-800-541-2262             DIRECT DEPOSIT                 JACOB                    1              33             33        0         0         0           AGERO                                 32000 "GINA "                6 - COMPLETED   FIN                     358123746    MATTHEW JOHNSON                              2398772738         Na pl es                                            2007 SEDONA EX/LX                Si l ver    KNDMB233776166522          Y97KCC           94057         T1 FLAT TIRE W/SPARE                  C620-432-78-271-0           16                    9031.1       9/26/2016 18:43      9/26/2016        2:43:00 PM    9/26/2016    2:47:00 PM   9/26/2016   2:47:00 PM       2:48:00 PM 9/26/2016       3:02:00 PM                          KIA                           4th Ave NFL                TIRE CHANGE                                                                FL             33            0 #### 34104 ZAGEROS BILLING ONLY                                       JACOB            FALSE        0                                      13
    202094      9/26/2016        2:44:00 PM     9/26/2016    11:59:00 PM    2:06:00 PM    9/26/2016      2:43:00 PM        2016       9 40             0:37:00   "JACOB C "    CHARLES BROWNF            5950 Pel i ca n Ba y Bl vd Na pl es           1-800-541-2262             DIRECT DEPOSIT                 JACOB                    1              33             33        0         0         0           AGERO                                 32000 "GINA "                6 - COMPLETED   FIN                     449504976    CHARLES BROWNF                               2395921883         Na pl es                                            2015 RDX                         Si l ver    5J8TB3H38FL002904          767WVB           12470         T3 JUMP START                         C620-432-78-271-0           16                    9031.1       9/26/2016 17:56      9/26/2016        1:56:00 PM    9/26/2016    2:05:00 PM   9/26/2016   2:05:00 PM       2:05:00 PM 9/26/2016       2:35:00 PM                          ACURA                         Gl encove FL  Dr           JUMP START                                                                 FL             33            0 #### 34104 ZAGEROS BILLING ONLY                                       JACOB            FALSE        0                                      12
    202087      9/26/2016        1:47:00 PM     9/26/2016    11:59:00 PM    1:07:00 PM    9/26/2016      1:44:00 PM        2016       9 40             0:37:00   "JACOB C "    JAMIE BENDERSKY           7735 Tomma s i Ct             Na pl es        1-800-541-2262             DIRECT DEPOSIT                 JACOB                    1              33             33        0         0         0           AGERO                                 32000 "GINA "                6 - COMPLETED   FIN                     630718021    JAMIE BENDERSKY                              2394650135         Na pl es                                            2016 FORTE LX                    Red         KNAFX4A69G5551764          750MIF            2015         T1 FLAT TIRE W/SPARE                  C620-432-78-271-0           16                    9031.1       9/26/2016 16:18      9/26/2016       12:18:00 PM    9/26/2016    1:06:00 PM   9/26/2016   1:06:00 PM       1:06:00 PM 9/26/2016       1:30:00 PM                          KIA                           Verona waFL   l k Ci r     TIRE CHANGE                                                                FL             33            0 #### 34104 ZAGEROS BILLING ONLY                                       JACOB            FALSE        0                                      13
    202061      9/26/2016        9:08:00 AM     9/26/2016    11:59:00 PM    6:47:00 AM    9/26/2016      8:54:00 AM        2016       9 40             2:07:00   "JACOB C "    TIM                       3880 Enterpri s e Ave         Na pl es        ()-                        ACCOUNT                        JACOB             0      1            120            120         0         0         0           FLEET NET AMERICA                     32141 TRAINING Tra i ni ng   6 - COMPLETED   FIN     3955229C                     DRIVER/CELL                                  2393849915         Na pl es         3727 Pros pect Ave                 2011 SAVANA G3500                UNK         1GD374CA8B1904143          2PX877          143542         T6 TOW                                C620-432-78-271-0           16   115548 FL57410                9/26/2016 10:47      9/26/2016        6:47:00 AM    9/26/2016    6:55:00 AM   9/26/2016   6:55:00 AM       7:12:00 AM 9/26/2016       8:11:00 AM 9/26/2016   8:33:00 AM   GMC                                        FL            "MD TOW PORT TO PORT "                         EQUIPMENT SOURCE            FL           120             0 #### 34104 FLEET NET AMERICA                                          JACOB            FALSE        0                                     201
    202125      9/27/2016        3:12:00 PM     9/27/2016    11:59:00 PM    9:21:00 AM    9/27/2016      2:53:00 PM        2016       9 40             5:32:00   "JACOB C "    BOBBY                     I-75 N AND MM 88              Rock Is l a nd                             ACCOUNT                        JACOB                  5.5          109.2         600.6          0         0         0           FLEET NET AMERICA                     32000 "GINA "                6 - COMPLETED   FIN     3956981C                     BOBBY                                        9545432862         Oa kl a nd Pa rk 4306 NE 11th Ave                   2008 F350 SUPER DUTY             WHITE       1FTWX31Y58EE40757          DLMA18          178367         T6 TOW                                C620-432-78-271-0           16       87 FL57410                9/27/2016 13:07      9/27/2016        9:07:00 AM    9/27/2016    9:14:00 AM   9/27/2016   9:14:00 AM       9:14:00 AM 9/27/2016      10:07:00 AM 9/27/2016 10:44:00 AM    FORD                          LAT:26.15305 FL LONG:-81.47055
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             "MD TOW PORT TO PORT "                                                     FL        600.6              0 #### 33334 FLEET NET AMERICA                                          JACOB            FALSE        0                                     201
    202174      9/28/2016       11:20:00 AM     9/28/2016    11:59:00 PM    8:51:00 AM    9/28/2016    11:03:00 AM         2016       9 40             2:12:00   "JACOB C "    RAY'S CELL PHONE          4th Ave N Gul f Shore Bl Na   vd plN es       239-734-0515               CHECK                          JACOB                    2            120            240         0         0         0           O'DONNELL LANDSCAPES INC.             32000 "GINA "                6 - COMPLETED   FIN                                  ZASAR                                        2397340512         Na pl es         2010 Ora nge Bl os s om Dr         2004 SAVANA G3500                WHITE       1GDJG31U241219539          948QCD           65181         T6 TOW                                C620-432-78-271-0           16                                 9/28/2016 12:44      9/28/2016        8:44:00 AM    9/28/2016    8:49:00 AM   9/28/2016   8:49:00 AM       8:49:00 AM 9/28/2016       9:14:00 AM 9/28/2016 10:01:00 AM    GMC                           SOUTH LAKE--195
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FL            "MD TOW PORT TO PORT "                                                     FL           240             0 #### 34109 O'DONNELL LANDSCAPES INC.                                  JACOB            FALSE        0                                     201
    202253      9/29/2016        5:54:00 PM     9/29/2016    11:59:00 PM    3:48:00 PM    9/29/2016      5:34:00 PM        2016       9 40             1:46:00   "JACOB C "    MICHELLE                  489 Ma rques a s Ct           Ma rco                  8002272273         ACCOUNT                        JACOB                    2          145.5            291         0         0         0           ARI FLEET (Ca s h Ra tes / Accept PO) 38238 Ni cki Rodri guez      6 - COMPLETED   FIN                      61815449    LANEL                           (239)-                          Na pl es         3927 Enterpri s e Ave              2016 M2 112 MEDIUM DUTY          WHITE       1FUJC5DVXGHHJ8239          GABX25            5760         T8 WINCH NEEDED                       C620-432-78-271-0           16                   569118        9/29/2016 19:39      9/29/2016        3:39:00 PM    9/29/2016    3:47:00 PM   9/29/2016   3:47:00 PM       3:47:00 PM 9/29/2016       4:18:00 PM                          FREIGHTLINER                               FL            MD RECOVERY/WINCH PORT TO PORT                                             FL           291             0 #### 34104 ARI FLEET (Ca s h Ra tes / Accept PO)                      JACOB            FALSE        0                                     350
    202248      9/29/2016        2:31:00 PM     9/29/2016    11:59:00 PM    2:17:00 PM    9/29/2016      2:24:00 PM        2016       9 40             0:07:00   "JACOB C "    EARL PACE                 3927 Enterpri s e Ave         Na pl es                2390000000         Credi t Ca rd-Offi ce (Ca s h) JACOB             0      1            150            150         0         0         0           CASH MEDUIM DUTY                      32000 "GINA "                6 - COMPLETED   FIN     AUTH# 108059                 EARL PACE                                    2390000000         Na pl es         ???                                2000                             UNK                                                                   WINCH-OUT/RECOVERY                    C620-432-78-271-0           16                                 9/29/2016 18:14      9/29/2016        2:14:00 PM    9/29/2016    2:16:00 PM   9/29/2016   2:16:00 PM       2:17:00 PM 9/29/2016       2:17:00 PM                          C5500                                      FL            MD RECOVERY/WINCH PORT TO PORT ???                                         FL           150             0 #### 34104 CASH MEDUIM DUTY                                           JACOB            FALSE        0                                     350
    202223      9/29/2016        9:59:00 AM     9/29/2016    11:59:00 PM    8:56:00 AM    9/29/2016      9:51:00 AM        2016       9 40             0:55:00   "JACOB C "    EDDIE GIRARD              11920 Boni ta Bea ch Rd SE    Boni ta Spri ngs        2394659544         CASH                           JACOB             0      1            150            150         0         0         0           CASH MEDUIM DUTY                      32000 "GINA "                6 - COMPLETED   FIN     PD CA DR                     EDDIE GIRARD                                 2394659544         Na pl es         ???                                2000                             UNK                                                                   WINCH-OUT/RECOVERY                    C620-432-78-271-0           16                                 9/29/2016 11:11      9/29/2016        7:11:00 AM    9/29/2016    7:14:00 AM   9/29/2016   7:14:00 AM       7:15:00 AM 9/29/2016       9:24:00 AM                                                                     FL            MD RECOVERY/WINCH PORT TO PORT ???                                         FL           150             0 #### 34104 CASH MEDUIM DUTY                                           JACOB            FALSE        0                                     350
    202314      9/30/2016        6:34:00 PM     9/30/2016    11:59:00 PM    5:01:00 PM    9/30/2016      6:20:00 PM        2016       9 40             1:19:00   "JACOB C "    BUDDY                     Col l i er Bl vd Ta mi a mi Tra
                                                                                                                                                                                                                                       Nai lplEes                                 ACCOUNT                        JACOB                    1              75             75        0         0         0           ROUSH INDUSTRIES                      32141 TRAINING Tra i ni ng   6 - COMPLETED   FIN     ON ACCOUNT                   BUDDY SCHULTHEIS SEE 202323                  2396013058         Na pl es         3538 Pl over Ave                   2017 Dodge                       BROWN       " 3C63RRML8FG500270"       045M739          41532         T6 TOW                                C620-432-78-271-0           16                                 9/30/2016 20:48      9/30/2016        4:48:00 PM    9/30/2016    4:58:00 PM   9/30/2016   4:58:00 PM       4:58:00 PM 9/30/2016       5:29:00 PM                          RAM                                        FL            MD HOOK ONLY                                   ROUSH                       FL             75            0 #### 34117 ROUSH INDUSTRIES                                           JACOB            FALSE        0                                      96
    202304      9/30/2016        3:13:00 PM     9/30/2016    11:59:00 PM    2:43:00 PM    9/30/2016      3:12:00 PM        2016       9 40             0:29:00   "JACOB C "    Robert Ci a nca rel l i   6100 Col l i er Bl vd         Na pl es        1-800-424-3426             DIRECT DEPOSIT                 JACOB                    1              38             38        0         0         0           GEICO - # FL97                        32000 "GINA "                6 - COMPLETED   FIN     G523016274                   Robert Ci a nca rel l i         239-331-1895                    Na pl es                                            2005 MUSTANG GT                  Red         1ZVHT82H855100821          3927BY           33892         T3 JUMP START                         C620-432-78-271-0           16          FL0063297              9/30/2016 18:30      9/30/2016        2:30:00 PM    9/30/2016    2:43:00 PM   9/30/2016   2:43:00 PM       2:43:00 PM 9/30/2016       3:04:00 PM                          FORD                                       FL            JUMP START                                                                 FL             38            0 #### 34104 GEICO - # FL97                                3.32744E+14 JACOB             FALSE        0                                      12
    202300      9/30/2016        2:39:00 PM     9/30/2016    11:59:00 PM    2:03:00 PM    9/30/2016      2:24:00 PM        2016       9 40             0:21:00   "JACOB C "    FELICIA LIVERS            8125 Lel y Cul tura l Pkwy Na pl es           1-800-541-2262             DIRECT DEPOSIT                 JACOB                    1              33             33        0         0         0           AGERO                                 32000 "GINA "                6 - COMPLETED   FIN                     568922897    FELICIA LIVERS                               2397919363         Na pl es                                            2013 MAZDA3I                     Grey        JM1BL1TG4D1736342          357MHY           75577         T3 JUMP START                         C620-432-78-271-0           16                    9031.1       9/30/2016 17:56      9/30/2016        1:56:00 PM    9/30/2016    1:59:00 PM   9/30/2016   1:59:00 PM       1:59:00 PM 9/30/2016       2:16:00 PM                          MAZDA                         Si erra Mea  FLdows Bl vdJUMP START                                                                   FL             33            0 #### 34104 ZAGEROS BILLING ONLY                                       JACOB            FALSE        0                                      12
    202281      9/30/2016       11:36:00 AM     9/30/2016    11:59:00 PM   10:22:00 AM    9/30/2016    11:27:00 AM         2016       9 40             1:05:00   "JACOB C "    MIKE EDGE                 4627 Enterpri s e Ave         Na pl es                2392890689         Credi t Ca rd-Offi ce (Ca s h) JACOB             0      1            120            120         0         0         0           CASH MEDUIM DUTY                      32000 "GINA "                6 - COMPLETED   FIN     AUTH#057584                  MIKE EDGE                                    2392890689         Na pl es         3800 Pros pect Ave                 2004 F450 SUPER DUTY             WHITE       1FDXW46P84EC04462          239LYL           96267         T6 TOW                                C620-432-78-271-0           16                                 9/30/2016 14:11      9/30/2016       10:11:00 AM    9/30/2016   10:17:00 AM   9/30/2016 10:17:00 AM       10:18:00 AM 9/30/2016      10:34:00 AM 9/30/2016 10:57:00 AM    FORD                                       FL            "MD TOW PORT TO PORT "                         ???                         FL           120             0 #### 34104 CASH MEDUIM DUTY                                           JACOB            FALSE        0                                     201
    202366      10/1/2016        4:34:00 PM     10/1/2016    11:59:00 PM    1:45:00 PM    10/1/2016      4:33:00 PM        2016     10 40              2:48:00   "JACOB C "    DISP# 3625       DEPUTY# 2433
                                                                                                                                                                                                         27358 Ta mi a mi Tra i l E Na pl es           774-4434                   CASH                           JACOB                    1             1.5            1.5        0         0         0           CCSO LD ROTATION (ARREST)             17226 Tra cy Mi chel s       6 - COMPLETED   FIN     CCSO # 16-308887             LIVAN HERNANDEZ AGUADO 10/14/94              2392539119         Na pl es         3880 Enterpri s e Ave              2011 SONATA SE/LIMITED           SILVER      5NPEC4AC4BH216498          DWET88           93267         TRAFFIC STOP                          C620-432-78-271-0           16 WINDHAVEN                       10/1/2016 17:40      10/1/2016        1:40:00 PM    10/1/2016    1:42:00 PM   10/1/2016   1:42:00 PM       1:42:00 PM 10/1/2016       2:36:00 PM 10/1/2016   3:10:00 PM   HYUNDAI                                    FL            DMV REPORT FOR OWNERSHIP                       NAPLES-3880 ENTERPRISE AVENUE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FL              0          1.5 #### 34104 LE CCSO                              OCT H655520943740     JACOB            FALSE       11 10/3/2016 14:24                     193
    202323      10/1/2016        2:42:00 AM     9/30/2016    11:59:00 PM   10:02:00 PM    10/1/2016      2:40:00 AM        2016     10 40              4:37:00   "JACOB C "    BUDDY                     I 75 S MM 55                  NAPLES          ()-                        ACCOUNT                        JACOB                    1               6              6        0         0         0           ROUSH INDUSTRIES                      32141 TRAINING Tra i ni ng   6 - COMPLETED   FIN     ON ACCOUNT                   BUDDY                                        2396013058         NAPLES           3538 PLOVER AVENUE                 2017 Ra m                        BROWN       3C63RRML8FG5000270         045M739          41798         T6 TOW                                C620-432-78-271-0           16                                   10/1/2016 1:49     9/30/2016        9:49:00 PM    9/30/2016   10:02:00 PM   9/30/2016 10:02:00 PM       10:08:00 PM 9/30/2016      11:30:00 PM 10/1/2016 12:45:00 AM                   3500                        FL            TOLLS (cos t)                                  ROUSH INDUSTRIES            FL              0            6        34104 ROUSH INDUSTRIES                                         JACOB            FALSE        0                                      19
    202323      10/1/2016        2:42:00 AM     9/30/2016    11:59:00 PM   10:02:00 PM    10/1/2016      2:40:00 AM        2016     10 40              4:37:00   "JACOB C "    BUDDY                     I 75 S MM 55                  NAPLES          ()-                        ACCOUNT                        JACOB                  4.5            108            486         0         0         0           ROUSH INDUSTRIES                      32141 TRAINING Tra i ni ng   6 - COMPLETED   FIN     ON ACCOUNT                   BUDDY                                        2396013058         NAPLES           3538 PLOVER AVENUE                 2017 Ra m                        BROWN       3C63RRML8FG5000270         045M739          41798         T6 TOW                                C620-432-78-271-0           16                                   10/1/2016 1:49     9/30/2016        9:49:00 PM    9/30/2016   10:02:00 PM   9/30/2016 10:02:00 PM       10:08:00 PM 9/30/2016      11:30:00 PM 10/1/2016 12:45:00 AM                   3500 MEDIUM DUTY TRUCK      FL REQUESTED  MD HOOK ONLY                                   ROUSH INDUSTRIES            FL           486             0        34104 ROUSH INDUSTRIES                                         JACOB            FALSE        0                                      96
    202414      10/2/2016        6:26:00 PM     10/2/2016    11:59:00 PM    1:54:00 PM    10/2/2016      5:15:00 PM        2016     10 41              3:21:00   "JACOB C "    DISP # T110 TRPR #        Loop Rd Ta mi a mi Tra i l Ochopee
                                                                                                                                                                                                                                       E               866-833-2715 TH            ACCOUNT                        JACOB/JOHN               0               0              0        0         0         0           FHP HD ROTATION (ACCIDENT)            20359 Ja red Wi x            6 - COMPLETED   FIN     FHP # 16-                                                                                    Na pl es         3880 Enterpri s e Ave              2013 328I                        UNK         WBAKE3C59DE771100          CFPB12               0         CRASH                                 C620-432-78-271-0           16 WBAKE3C59DE771100               10/2/2016 17:39      10/2/2016        1:39:00 PM    10/2/2016    1:43:00 PM   10/2/2016   1:43:00 PM       1:44:00 PM 10/2/2016       2:44:00 PM 10/2/2016   4:09:00 PM   BMW                           MM 48 ONFLUS-41            WINCH OUT (s i mpl e) PER 1/2 HOUR NAPLES-3880 ENTERPRISE AVENUE           FL              0            0 #### 34104 BALD EAGLE TOWING                                          JACOB/JOHN       FALSE        0                                      41
    202407      10/2/2016        9:36:00 PM     10/2/2016    11:59:00 PM    6:19:00 PM    10/2/2016      9:30:00 PM        2016     10 41              3:11:00   "JACOB C "    A                         675 Loga n Bl vd S            Na pl es        (1)-                       CASH                           JACOB             0      3            125            375         0         0         0           CASH MEDUIM DUTY                      20359 Ja red Wi x            6 - COMPLETED   FIN     PD CA DR                     THOMAS FOHLBROOK                             2392492283         Ma rco           154 1s t Ave                       2000 Boa t Tra i l er            UNK                                                                   T6 TOW                                C620-432-78-271-0   35xx                                       10/2/2016 21:35      10/2/2016        5:35:00 PM    10/2/2016    5:38:00 PM   10/2/2016   5:38:00 PM       5:41:00 PM 10/2/2016       6:37:00 PM 10/2/2016   7:04:00 PM   Boa t Tra i l er                           FL            MD LANDOLL PORT TO PORT                        ???                         FL           375             0 #### 34145 CASH MEDUIM DUTY                                           JACOB            FALSE        0                                     199
    202508      10/3/2016        6:58:00 PM     10/3/2016    11:59:00 PM    4:27:00 PM    10/3/2016      6:50:00 PM        2016     10 41              2:23:00   "JACOB C "    MARCO ISLAND CHARTER SCHOOL-
                                                                                                                                                                                                         Col l i er BlMARIA
                                                                                                                                                                                                                       vd Ma na tee Rd Na pl es                2395954107         ACCOUNT                        JACOB             0    2.5            120            300         0         0         0           MARCO ISLAND CHARTER MIDDLE SCHOOL    20359 Ja red Wi x            6 - COMPLETED   FIN     17-027                       DAMIEN SHADRICK                              2395375198         Ma rco           1401 Tri ni da d Ave               2005 E450 SUPER DUTY             WHITE       1FDXE45P35HB38990          781AHN          139196         T6 TOW                                C620-432-78-271-0           16        0                        10/3/2016 20:19      10/3/2016        4:19:00 PM    10/3/2016    4:24:00 PM   10/3/2016   4:24:00 PM       4:24:00 PM 10/3/2016       4:47:00 PM 10/3/2016   5:21:00 PM   FORD                                       FL            "MD TOW PORT TO PORT "                         MARCO ISLAND CHARTER SCHOOL FL           300             0 #### 34145 MARCO ISLAND CHARTER MIDDLE SCHOOL                         JACOB            FALSE        0                                     201
    202442      10/3/2016        9:45:00 AM     10/3/2016    11:59:00 PM    8:35:00 AM    10/3/2016      9:37:00 AM        2016     10 41              1:02:00   "JACOB C "    ROLAND                    3000 Ora nge Bl os s om DrNa pl es                    2398266929         Credi t Ca rd-Offi ce (Ca s h) JACOB             0      1            120            120         0         0         0           CASH MEDUIM DUTY                      32000 "GINA "                6 - COMPLETED   FIN     AUTH#00173G                  ROLAND                                       2395378298         Na pl es         Immoka l ee Rd Li vi ngs ton Rd    2000 C3500                       WHITE       1GBJC34R0YF409263          BFBE43          139638         T6 TOW                                C620-432-78-271-0           16                                 10/3/2016 12:29      10/3/2016        8:29:00 AM    10/3/2016    8:34:00 AM   10/3/2016   8:34:00 AM       8:34:00 AM 10/3/2016       8:49:00 AM 10/3/2016   9:10:00 AM   CHEVROLET                                  FL            "MD TOW PORT TO PORT "                         ???                         FL           120             0 #### 34110 CASH MEDUIM DUTY                                           JACOB            FALSE        0                                     201
    202558      10/4/2016        2:50:00 PM     10/4/2016    11:59:00 PM    1:24:00 PM    10/4/2016      2:49:00 PM        2016     10 41              1:25:00   "JACOB C "    ROB                       4025 Pi ne Ri dge Rd          Na pl es        597-4044                   ACCOUNT                        JACOB             0      1            120            120         0         0         0           CERTIFIED DIESEL REPAIR               32000 "GINA "                6 - COMPLETED   FIN                          29519   DRIVER/CELL                                  2394407574         Na pl es         5900 Ya hl St                      1999 UD1200                      WHITE       JNAUXV1J5XA400208          8959JW          175558         T6 TOW                                C620-432-78-271-0           16 JNAUXV1J5XA400208               10/4/2016 17:07      10/4/2016        1:07:00 PM    10/4/2016    1:15:00 PM   10/4/2016   1:15:00 PM       1:16:00 PM                             10/4/2016  2:07:00 PM   NISSAN DIESEL                 KANGAROO     FL GAS STATION"MD TOW PORT TO PORT "                         CERTIFIED DIESEL            FL           120             0 #### 34109 CERTIFIED DIESEL REPAIR                                    JACOB            FALSE        0                                     201
    202556      10/4/2016        4:35:00 PM     10/4/2016    11:59:00 PM    2:48:00 PM    10/4/2016      4:32:00 PM        2016     10 41              1:44:00   "JACOB C "    NATALIE                   1095 Bus i nes s Ln           Na pl es                2395924517         Credi t Ca rd-Offi ce (Ca s h) JACOB             0   1.75            120            210         0         0         0           CASH MEDUIM DUTY                      32000 "GINA "                6 - COMPLETED   FIN     APPROVAL 903995              DECOR FINE IMPORTS                           2395924517         Na pl es         5900 Ya hl St                      2001 FK617                       WHITE       JW6DDK1E81M000401          BHJE80                         T6 TOW                                C620-432-78-271-0           16                                 10/4/2016 16:57      10/4/2016       12:57:00 PM    10/4/2016    1:17:00 PM   10/4/2016   1:17:00 PM       1:23:00 PM 10/4/2016       3:06:00 PM 10/4/2016   3:31:00 PM   MITSUBISHI FUSO                            FL            "MD TOW PORT TO PORT "                         CERTIFIED DIESEL            FL           210             0 #### 34109 CASH MEDUIM DUTY                                           JACOB            FALSE        0                                     201
    202619      10/5/2016        1:43:00 PM     10/5/2016    11:59:00 PM   12:05:00 PM    10/5/2016      1:41:00 PM        2016     10 41              1:36:00   "JACOB C "    OOOPS BODY SHOP           11180 Tri ni ty Pl            Na pl es        (000)0-                    CASH                           JACOB             0      0               0              0        0         0         0           CASH MEDUIM DUTY                      12242 Steve S                6 - COMPLETED   FIN     COLLECT MONEY                RAMA                                         2396015985         Na pl es         4775 Merca nti l e Ave             2000 F550                        WHITE                                                                 T6 TOW                                C620-432-78-271-0           16                                 10/5/2016 15:00      10/5/2016       11:00:00 AM    10/5/2016   12:03:00 PM   10/5/2016 12:03:00 PM       12:05:00 PM                             10/5/2016 12:59:00 PM   Ford                                       FL            "MD TOW PORT TO PORT "                         OOOPS BODY SHOP             FL              0            0 #### 34104 BALD EAGLE TOWING                                          JACOB            FALSE        0                                     201
    202604      10/5/2016        9:43:00 AM     10/5/2016    11:59:00 PM    8:21:00 AM    10/5/2016      9:37:00 AM        2016     10 41              1:16:00   "JACOB C "    NATE LOMBARD              6615 Dudl ey Dr               Na pl es        1-800-582-6626             DIRECT DEPOSIT                 JACOB                    1            120            120         0         0         0           ALLSTATE                              32000 "GINA "                6 - COMPLETED   FIN                    1034108007    NATE LOMBARD                                 2394501937         Na pl es         4063 Enterpri s e Ave              2009 NPR                         WHITE       4KLC4J1N69J800620          AQSC49           36404         T6 TOW                                C620-432-78-271-0           16           FL1312830             10/5/2016 12:14      10/5/2016        8:14:00 AM    10/5/2016    8:19:00 AM   10/5/2016   8:19:00 AM       8:20:00 AM 10/5/2016       8:24:00 AM 10/5/2016   9:11:00 AM   ISUZU                                      FL            "MD TOW PORT TO PORT "                         FLEETCO                     FL           120             0 #### 34104 ALLSTATE                                                   JACOB            FALSE        0                                     201
    202725      10/6/2016        4:06:00 PM     10/6/2016    11:59:00 PM    3:09:00 PM    10/6/2016      4:06:00 PM        2016     10 41              0:57:00   "JACOB C "    DISPATCH                  5892 Ma rbl e Ct              Na pl es        1-800-582-6626             DIRECT DEPOSIT                 JACOB                    1           2.75           2.75         0         0         0           ALLSTATE                              32000 "GINA "                6 - COMPLETED   FIN                     402711564    TARA SPARACIO                                2392722368         Na pl es         3000 Ora nge Bl os s om Dr         2004 DURANGO SLT                 BLUE        1D4HD48D34F136313          H915HN          170448         T6 TOW                                C620-432-78-271-0   14xx                 FL1312830             10/6/2016 18:54      10/6/2016        2:54:00 PM    10/6/2016    3:07:00 PM   10/6/2016   3:07:00 PM       3:08:00 PM 10/6/2016       3:33:00 PM 10/6/2016   3:44:00 PM   DODGE               (6 Mi l es )           FL            MILEAGE (LOADED) TOWED                                                     FL          2.75             0 #### 34109 ALLSTATE                                        706251978 JACOB             FALSE        0                                      25
    202722      10/6/2016        3:07:00 PM     10/6/2016    11:59:00 PM    2:35:00 PM    10/6/2016      3:07:00 PM        2016     10 41              0:32:00   "JACOB C "    PATRICIA GRADY            6855 Sa n Ma ri no Dr         NAPLES          1-800-541-2262             ACCOUNT                        JACOB                    1              33             33        0         0         0           AGERO                                 39279 Gi na Norri s          6 - COMPLETED   FIN                     604835124    PATRICIA GRADY                               7088229752         NAPLES                                              2015 RDX                         WHITE       5J8TB4H33FL025142          645QYU            2826         T3 JUMP START                         C620-432-78-271-0   14xx                             9031.1    10/6/2016 18:07      10/6/2016        2:07:00 PM    10/6/2016    2:34:00 PM   10/6/2016   2:34:00 PM       2:34:00 PM 10/6/2016       2:54:00 PM                          ACURA                         Pel i ca n BaFLy Bl vd     JUMP START                                                                 FL             33            0 #### 34104 ZAGEROS BILLING ONLY                                       JACOB            FALSE        0                                      12
    202713      10/6/2016        1:37:00 PM     10/6/2016    11:59:00 PM    1:17:00 PM    10/6/2016      1:36:00 PM        2016     10 41              0:19:00   "JACOB C "    RICHARD COPELAND          400 Vi neya rds Bl vd         NAPLES          1-800-541-2262             DIRECT DEPOSIT                 JACOB                    1              33             33        0         0         0           AGERO                                 17226 Tra cy Mi chel s       6 - COMPLETED   FIN                     716373533    RICHARD COPELAND                             2393539317         NAPLES           400 Vi neya rds Bl vd              2014 RDX TECHNOLOGY              SILVER      5J8TB3H53EL015673          RLC6             24200         T3 JUMP START                         C620-432-78-271-0   14xx                             9031.1    10/6/2016 16:13      10/6/2016       12:13:00 PM    10/6/2016   12:55:00 PM   10/6/2016 12:55:00 PM        1:12:00 PM 10/6/2016       1:31:00 PM                          ACURA                                      FL            JUMP START                                                                 FL             33            0 #### 34119 ZAGEROS BILLING ONLY                                       JACOB            FALSE        0                                      12
    202689      10/6/2016        2:31:00 PM     10/6/2016    11:59:00 PM    1:36:00 PM    10/6/2016      2:25:00 PM        2016     10 41              0:49:00   "JACOB C "    "CHRIS ROTHERMEL, MGR"5401 Ya hl St                     NAPLES          239-649-1400               ACCOUNT                        JACOB                    1              75             75        0         0         0           DEVOE COLLISION                       39279 Gi na Norri s          6 - COMPLETED   FIN     CALL US WITH PO/RO           """EDLINE VILUS "                            2392340381         NAPLES           1411 Sol a na Rd                   2006 RAV4                        RED         JTMBD33V566007800          657NNN          199017         T6 TOW                                C620-432-78-271-0   14xx                                       10/6/2016 16:14      10/6/2016       12:14:00 PM    10/6/2016    1:11:00 PM   10/6/2016   1:11:00 PM       1:13:00 PM 10/6/2016       1:54:00 PM 10/6/2016   2:04:00 PM   TOYOTA                                     FL            TOW HOOK                                       DEVOE COLLISION             FL             75            0 #### 34103 DEVOE COLLISION                                            JACOB            FALSE        0                                      31
    202843      10/8/2016        7:35:00 PM     10/8/2016    11:59:00 PM    5:40:00 PM    10/8/2016      7:12:00 PM        2016     10 41              1:32:00   "JACOB C "    A                         1130 20TH AVE NE              NAPLES                           1         CASH                           JACOB             0    1.5            120            180         0         0         0           CASH MEDUIM DUTY                      40232 Ja red Wi x            6 - COMPLETED   FIN     PD CA DR                     JOHN                                         2396921080         NAPLES           1591 WILSON BLVD N                 2000 12 FT BOX TRUCK             UNK                                                                   T6 TOW                                C620-432-78-271-0           16                                 10/8/2016 21:25      10/8/2016        5:25:00 PM    10/8/2016    5:36:00 PM   10/8/2016   5:36:00 PM       5:37:00 PM 10/8/2016       5:59:00 PM 10/8/2016   6:31:00 PM                                              FL            "MD TOW PORT TO PORT "                         ???                         FL           180             0        34104 CASH MEDUIM DUTY                                         JACOB            FALSE        0                                     201
    202854      10/9/2016        4:58:00 AM     10/8/2016    11:59:00 PM   11:14:00 PM    10/9/2016    12:58:00 AM         2016     10 42              1:43:00   "JACOB C "    ERNESTO OR IAN            2305 Ki ngs La ke Bl vd Na pl es              239-939-4570               ACCOUNT                        JACOB                    1            120            120         0         0         0           U-HAUL LIGHT/MEDIUM/HEAVY TOW17226 Tra cy Mi chel s                6 - COMPLETED   FIN                        986792    U-HAUL                          239-939-4570                    Na pl es         2001 Ta mi a mi Tra i l E          2000 20FT                        WHITE       1FDXE4FS5BDB02322          AE20962          68184         TOW                                   C620-432-78-271-0           16 TT5586D                           10/9/2016 2:58     10/8/2016       10:58:00 PM    10/8/2016   11:06:00 PM   10/8/2016 11:06:00 PM       11:06:00 PM 10/8/2016      11:43:00 PM 10/9/2016 12:05:00 AM    BOX                                        FL            "MD TOW PORT TO PORT "                         ASK U-HAUL                  FL           120             0 #### 34112 U-HAUL LIGHT/MEDIUM/HEAVY TOW                              JACOB            FALSE        0                                     201
    202962     10/10/2016       11:11:00 PM    10/10/2016    11:59:00 PM    8:42:00 PM   10/10/2016     10:58:00 PM        2016     10 42              2:16:00   "JACOB C "    DARREL                    4245 Ta mi a mi Tra i l N NAPLES                      8046406028         Credi t Ca rd-Dri ver (Ca s h) JACOB             0    2.5            150            375         0         0         0           CASH HEAVY DUTY                       20359 Ja red Wi x            6 - COMPLETED   FIN     COLLECT MONEY                GERARD                                       8044963877         NAPLES           5900 Ya hl St                      2002 F650 SUPER DUTY             WHITE       3FDNF65292MA28358          14613P          568516         T6 TOW                                C620-432-78-271-0           16                                 10/11/2016 0:29     10/10/2016        8:29:00 PM   10/10/2016    8:35:00 PM  10/10/2016   8:35:00 PM       8:35:00 PM 10/10/2016      9:11:00 PM 10/10/2016 10:16:00 PM   FORD                                       FL            HD TOW PORT TO PORT BY HOUR                    CERTIFIED DIESEL REPAIR     FL           375             0 #### 34109 CASH HEAVY DUTY                                            JACOB            FALSE        0                                     202
    202910     10/10/2016       11:52:00 AM    10/10/2016    11:59:00 PM   10:23:00 AM   10/10/2016    11:48:00 AM         2016     10 42              1:25:00   "JACOB C "    DANNY                     I-75 S Gol den Ga te Pkwy     Na pl es                   2345525         ACCOUNT                        JACOB                 1.25            135       168.75           0         0         0           GLOBAL AUTOCARE CENTER                32000 "GINA "                6 - COMPLETED   FIN     PLEASE SEND CHECK            DANNY                                        2390000000         Na pl es         4063 Enterpri s e Ave              1993 CONVENTIONAL FLC112         WHITE       1FUYZCYB6PL452827          N1383U               0         T6 TOW                                C620-432-78-271-0           16                                10/10/2016 13:56     10/10/2016        9:56:00 AM   10/10/2016   10:04:00 AM  10/10/2016 10:04:00 AM       10:04:00 AM 10/10/2016     10:39:00 AM 10/10/2016 11:18:00 AM   FREIGHTLINER                               FL            HD TOW PORT TO PORT BY HOUR                    FLEETCO SERVICES            FL      168.75               0 #### 34104 GLOBAL AUTOCARE CENTER                                     JACOB            FALSE        0                                     202
    202917     10/10/2016        2:04:00 PM    10/10/2016    11:59:00 PM   11:49:00 AM   10/10/2016      1:51:00 PM        2016     10 42              2:02:00   "JACOB C "    ROB                       13275 Li vi ngs ton Rd        Na pl es        597-4044                   ACCOUNT                        JACOB             0   2.25            135       303.75           0         0         0           CERTIFIED DIESEL REPAIR               32000 "GINA "                6 - COMPLETED   FIN     CASH PAY                     DRIVER/CELL                                  2392000736         Na pl es         5900 Ya hl St                         0 Bus                                                                                               T6 TOW                                C620-432-78-271-0           16         4                      10/10/2016 14:25     10/10/2016       10:25:00 AM   10/10/2016   10:34:00 AM  10/10/2016 10:34:00 AM       10:35:00 AM 10/10/2016     12:04:00 PM 10/10/2016  1:00:00 PM   Bus                           COMMUNITY    FL SCHOOLHD    OF TOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  NAPLES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      PORT TO PORT BY HOUR                  CERTIFIED DIESEL            FL      303.75               0 #### 34109 CERTIFIED DIESEL REPAIR                                    JACOB            FALSE        0                                     202
    202908     10/10/2016       10:24:00 AM    10/10/2016    11:59:00 PM   10:02:00 AM   10/10/2016    10:23:00 AM         2016     10 42              0:21:00   "JACOB C "    ANDREA FAVALON            6831 Ol d Ba nya n Wa y Na pl es              1-800-541-2262             DIRECT DEPOSIT                 JACOB                    1              33             33        0         0         0           AGERO                                 32000 "GINA "                6 - COMPLETED   FIN                     552657508    ANDREA FAVALON                               2398986467         Na pl es         6831 Ol d Ba nya n Wa y            2012 XC60 T6                     Whi te      YV4902DZ8C2302170          DZEK71           32756         T3 JUMP START                         C620-432-78-271-0           16                    9031.1      10/10/2016 13:44     10/10/2016        9:44:00 AM   10/10/2016   10:02:00 AM  10/10/2016 10:02:00 AM       10:02:00 AM 10/10/2016     10:15:00 AM                          VOLVO                         Burnt Si ennaFL Ci r       JUMP START                                                                 FL             33            0 #### 34109 ZAGEROS BILLING ONLY                                       JACOB            FALSE        0                                      12
    202899     10/10/2016        9:30:00 AM    10/10/2016    11:59:00 PM    9:03:00 AM   10/10/2016      9:29:00 AM        2016     10 42              0:26:00   "JACOB C "    LAWRENCE HAUT             989 Egrets Run                Na pl es        1-800-541-2262             DIRECT DEPOSIT                 JACOB                    1              33             33        0         0         0           AGERO                                 17226 Tra cy Mi chel s       6 - COMPLETED   FIN                     898690402    LAWRENCE HAUT                                2392735136         Na pl es         989 Egrets Run                     2015 TLX TECH                    Brown       19UUB1F5XFA017395          237DJU           14892         T3 JUMP START                         C620-432-78-271-0           16                    9031.1      10/10/2016 12:20     10/10/2016        8:20:00 AM   10/10/2016    8:22:00 AM  10/10/2016   8:22:00 AM       8:23:00 AM 10/10/2016      9:19:00 AM                          ACURA                                      FL            JUMP START                                                                 FL             33            0 #### 34108 ZAGEROS BILLING ONLY                                       JACOB            FALSE        0                                      12
    202894     10/10/2016        9:05:00 AM    10/10/2016    11:59:00 PM    8:37:00 AM   10/10/2016      9:02:00 AM        2016     10 42              0:25:00   "JACOB C "    ALEJANDRO CASTRO          4100 Goodl ette-Fra nk Rd     NaNpl es        1-800-541-2262             DIRECT DEPOSIT                 JACOB                    1              33             33        0         0         0           AGERO                                 32000 "GINA "                6 - COMPLETED   FIN                     159323277    ALEJANDRO CASTRO                             2392933870         Na pl es                                            2016 COR L/LE/LEPL/PR/S/SPL/PRBl a ck        2T1BURHE8GC598906          DBUS41            7741         T1 FLAT TIRE W/SPARE                  C620-432-78-271-0           16                    9031.1      10/10/2016 11:45     10/10/2016        7:45:00 AM   10/10/2016    8:18:00 AM  10/10/2016   8:18:00 AM       8:18:00 AM 10/10/2016      8:49:00 AM                          TOYOTA                                     FL            TIRE CHANGE                                                                FL             33            0 #### 34104 ZAGEROS BILLING ONLY                                       JACOB            FALSE        0                                      13
    202891     10/10/2016        8:37:00 AM    10/10/2016    11:59:00 PM    8:19:00 AM   10/10/2016      8:37:00 AM        2016     10 42              0:18:00   "JACOB C "    SAINIRANJAN CHARKA        2901 Pi ne Run Rd             Na pl es        1-800-541-2262             DIRECT DEPOSIT                 JACOB                    1              33             33        0         0         0           AGERO                                 32000 "GINA "                6 - COMPLETED   FIN                     846001998    SAINIRANJAN CHARKA                           3863343014         Na pl es         2901 Pi ne Run Rd                  2016 COR L/LE/LEPL/PR/S/SPL/PRGrey           5YFBURHE9GP497129          GTXI20           10179         T7 LOCK OUT                           C620-432-78-271-0           16                    9031.1      10/10/2016 11:40     10/10/2016        7:40:00 AM   10/10/2016    8:17:00 AM  10/10/2016   8:17:00 AM       8:18:00 AM 10/10/2016      8:30:00 AM                          TOYOTA                                     FL            LOCKOUT SERVICE                                                            FL             33            0 #### 34109 ZAGEROS BILLING ONLY                                       JACOB            FALSE        0                                      24
    203015     10/11/2016        6:50:00 PM    10/11/2016    11:59:00 PM    4:28:00 PM   10/11/2016      6:22:00 PM        2016     10 42              1:54:00   "JACOB C "    DANNY                     Immoka l ee Rd Stra nd Bl     Navdpl es                  2345525         ACCOUNT                        JACOB                    2            135            270         0         0         0           GLOBAL AUTOCARE CENTER                20359 Ja red Wi x            6 - COMPLETED   FIN     PLEASE SEND CHECK            PAUL                            (1)-                            Na pl es         4206 Merca nti l e Ave             2005 4000 SERIES 4300            UNK         1HTMMAAN25H138155          531RCA          321629         T6 TOW                                C620-432-78-271-0           16                                10/11/2016 20:07     10/11/2016        4:07:00 PM   10/11/2016    4:10:00 PM  10/11/2016   4:10:00 PM       4:20:00 PM 10/11/2016      4:51:00 PM 10/11/2016  5:26:00 PM   INTERNATIONAL                 SHELL STATIONFL            HD TOW PORT TO PORT BY HOUR                    FLEETCO SERVICES            FL           270             0 #### 34104 GLOBAL AUTOCARE CENTER                                     JACOB            FALSE        0                                     202
    203111     10/13/2016       12:39:00 PM    10/13/2016    11:59:00 PM   11:04:00 AM   10/13/2016     12:37:00 PM        2016     10 42              1:33:00   "JACOB C "    RAMA                      4775 Merca nti l e Ave        Na pl es        (239) -                    CASH                           JACOB             0      1            120            120         0         0         0           CASH MEDUIM DUTY                      11602 Ca rl os Rodri guez    6 - COMPLETED   FIN     pd ca dr                     RAMA                                         2396015985         Na pl es         ???                                2004 FE639                       WHITE       JL6AAE1H74K006799          DNUB19                         TOW                                   C620-432-78-271-0           16      3016                      10/13/2016 15:04     10/13/2016       11:04:00 AM   10/13/2016   11:18:00 AM  10/13/2016 11:18:00 AM       11:24:00 AM 10/13/2016     11:24:00 AM 10/13/2016 11:40:00 AM   MITSUBISHI FUSO                            FL            "MD TOW PORT TO PORT "                         ???                         FL           120             0 #### 34104 CASH MEDUIM DUTY                                           JACOB            FALSE        0                                     201
    203166     10/14/2016        3:01:00 PM    10/14/2016    11:59:00 PM   11:25:00 AM   10/14/2016      3:00:00 PM        2016     10 42              3:35:00   "JACOB C "    GITA                      11053 Ri ggs Rd               Na pl es                4072514911         X-PRESS PAY (Ca s h)           JACOB             0      4            150            600         0         0         0           CASH HEAVY DUTY                       11602 Ca rl os Rodri guez    6 - COMPLETED   FIN     COLLECT MONEY                ACE WORLDWIDE                                4073990179         Na pl es         ???                                2006 CONVENTIONAL ST120          WHITE       1FUJBBCK16LU40798             1219609           0         T8 WINCH NEEDED                       C620-432-78-271-0           16         0                      10/14/2016 14:53     10/14/2016       10:53:00 AM   10/14/2016   11:24:00 AM  10/14/2016 11:24:00 AM       11:25:00 AM 10/14/2016     11:40:00 AM 10/14/2016  2:30:00 PM   FREIGHTLINER                               FL            HD RECOVERY/WINCH PORT TO PORT WINCHING                                    FL           600             0 #### 34104 CASH HEAVY DUTY                                            JACOB            FALSE        0                                     349
    203161     10/14/2016       11:52:00 AM    10/14/2016    11:59:00 PM   10:05:00 AM   10/14/2016    11:39:00 AM         2016     10 42              1:34:00   "JACOB C "    CHARLOTTE                 941 N Col l i er Bl vd        Ma rco                  2393932002         Credi t Ca rd-Offi ce (Ca s h) JACOB             0   1.25            120            150         0         0         0           CASH MEDUIM DUTY                      32000 "GINA "                6 - COMPLETED   FIN     AUTH#100964                  CHARLOTTE                                    2393932002         Na pl es         ???                                2002 GRAND CARAVAN ES            WHITE       2B4GP54L42R575316          331NQD               0         TOW                                   C620-432-78-271-0           16                                10/14/2016 13:55     10/14/2016        9:55:00 AM   10/14/2016    9:59:00 AM  10/14/2016   9:59:00 AM       9:59:00 AM 10/14/2016     10:42:00 AM                          DODGE                                      FL            "MD TOW PORT TO PORT "                         ???                         FL           150             0 #### 34104 CASH MEDUIM DUTY                                           JACOB            FALSE        0                                     201
    203426     10/18/2016        4:51:00 PM    10/18/2016    11:59:00 PM    3:05:00 PM   10/18/2016      4:49:00 PM        2016     10 43              1:44:00   "JACOB C "    RICHARD                   4185 Boni ta Bea ch Rd SW     Boni ta Spri ngs()-                        ACCOUNT                        JACOB                    2          145.5            291         0         0         0           ARI FLEET (Ca s h Ra tes / Accept PO) 20359 Ja red Wi x            6 - COMPLETED   FIN                      62066261    STEVEN                                       2398100207         Na pl es         3927 Enterpri s e Ave              2014 ECONOLINE E250              WHITE       1FTNE2EWXEDA84165          CXLG71           60752         T8 WINCH NEEDED                       C620-432-78-271-0           16                   569118       10/18/2016 18:59     10/18/2016        2:59:00 PM   10/18/2016    3:03:00 PM  10/18/2016   3:03:00 PM       3:04:00 PM 10/18/2016      3:51:00 PM 10/18/2016  4:20:00 PM   FORD                                       FL            MD RECOVERY/WINCH PORT TO PORT                                             FL           291             0 #### 34104 ARI FLEET (Ca s h Ra tes / Accept PO)                      JACOB            FALSE        0                                     350
    203412     10/18/2016        3:51:00 PM    10/18/2016    11:59:00 PM   12:45:00 PM   10/18/2016      3:51:00 PM        2016     10 43              3:06:00   "JACOB C "    BRIAN                     3579 Ta mi a mi Tra i l E Na pl es                                       ACCOUNT                        JACOB                    3          109.2         327.6          0         0         0           FLEET NET AMERICA                     32000 "GINA "                6 - COMPLETED   FIN     3979629C                     TOM                                          2392348668         Fort Myers       1800 Boy Scout Dr                  2012 FEC72S                      WHITE       JL6BNG1A2CK000513          X9103A           90944         T6 TOW                                C620-432-78-271-0           16 TP1M79    FL57410              10/18/2016 16:32     10/18/2016       12:32:00 PM   10/18/2016   12:37:00 PM  10/18/2016 12:37:00 PM       12:37:00 PM 10/18/2016      1:02:00 PM 10/18/2016  1:24:00 PM   MITSUBISHI FUSO                            FL            "MD TOW PORT TO PORT "                                                     FL        327.6              0 #### 33907 FLEET NET AMERICA                                          JACOB            FALSE        0                                     201
    203397     10/18/2016       11:44:00 AM    10/18/2016    11:59:00 PM    9:27:00 AM   10/18/2016    10:26:00 AM         2016     10 43              0:59:00   "JACOB C "    SERGIU                    Li vi ngs ton Rd Va nderbiNa  l t Bea
                                                                                                                                                                                                                                            pl esch Rd         2399618953         Credi t Ca rd-Offi ce (Ca s h) JACOB             0      1            120            120         0         0         0           CASH MEDUIM DUTY                      3200
                                                                                                                                                                                                                                                                                    Case 2:19-cv-00626-SPC-MRM Document 44-7 F ed 03/08/21 Page 13 of 34 PageID 1040

208159   1/10/2017    4:27:00 PM   1/10/2017   11:59:00 PM    3:58:00 PM   1/10/2017    4:22:00 PM   2017   1   2    0:24:00   "JACOB C "                              4190 Gul fs trea m Dr         Na pl es                              CASH                           JACOB            0      1        60        60   0   0   0   CASH LIGHT DUTY                       32000 "GINA "                6 - COMPLETED   FIN   PD CA DR                    STACEY SHORTS                                8457075417         Na pl es                                        2009   COROLLA/LE/XLE        GRAY       JTDBL40E39J009785       AVU9474        86020    T3 JUMP START                 C620-432-78-271-0          16                                     1/10/2017 20:51   1/10/2017    3:51:00 PM   1/10/2017    3:55:00 PM   1/10/2017    3:55:00 PM    3:56:00 PM   1/10/2017    4:05:00 PM                           TOYOTA                                     FL          JUMP START                                                              FL          60       0   ####   34104   CASH LIGHT DUTY                                            JACOB          FALSE   0    12
208178   1/11/2017    5:04:00 AM   1/11/2017   11:59:00 PM   12:51:00 AM   1/11/2017    5:03:00 AM   2017   1   2    4:12:00   "JACOB C "   DISP # T50 TRPR # 4012     I-75 N AND MM 53              Na pl es        866-833-2715 THEN 6   ACCOUNT                        JACOB                   1      333       333    0   0   0   FHP HD ROTATION (ACCIDENT)            40231 Amy Ca s e                             FIN   JUNKED GARDEN ST            ALBERT FREDERICK BALLIET JR 3/13/85 3-06     2135073523         Na pl es        JUNK LOT                        1998   CARNIVAL              WHITE      4Z2F13635W2003850       419QIN             0    CRASH                         C620-432-78-271-0          16   ?                                  1/11/2017 5:35   1/11/2017   12:35:00 AM   1/11/2017   12:35:00 AM   1/11/2017   12:35:00 AM   12:36:00 AM   1/11/2017    1:47:00 AM   1/11/2017    3:10:00 AM TRAILER                     26.17206 -80.91932
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FL          TOW (La w Enforcement)                     OWN AND STILL POSESS         FL         333       0          34104   BET PART PAID.SOLD OR NO LIEN                              JACOB          FALSE   0   148
208215   1/11/2017   12:53:00 PM   1/11/2017   11:59:00 PM   11:48:00 AM   1/11/2017   12:53:00 PM   2017   1   2    1:05:00   "JACOB C "   DAVID SAMUELSON            2716 Ki ngs La ke Bl vd Na pl es              352-2867              ACCOUNT                        JACOB                   1        60        60   0   0   0   AFFORDABLE TRAILERS MARINE SERVICES   32000 "GINA "                6 - COMPLETED   FIN   PLEASE SEND CHECK           ALAN SLACK                      239-352-2867                    Na pl es        3900 Ma nni x Dr                1996   F250                  TAN        1FTHX25F3TEB45855       816PMP        370738    T6 TOW                        C620-432-78-271-0          16                                     1/11/2017 16:32   1/11/2017   11:32:00 AM   1/11/2017   11:35:00 AM   1/11/2017   11:35:00 AM   11:36:00 AM   1/11/2017   12:14:00 PM   1/11/2017   12:27:00 PM Ford                                       FL          "MD TOW PORT TO PORT "                                                  FL          60       0   ####   34114   AFFORDABLE TRAILERS MARINE SERVICES                        JACOB          FALSE   0   201
208224   1/11/2017    2:27:00 PM   1/11/2017   11:59:00 PM    2:05:00 PM   1/11/2017    2:21:00 PM   2017   1   2    0:16:00   "JACOB C "   JANE KELLER                2077 Pi ne Is l e Ln          Na pl es        1-800-541-2262        ACCOUNT                        JACOB                   1        33        33   0   0   0   AGERO                                 32000 "GINA "                6 - COMPLETED   FIN                  864892171    JANE KELLER                                  2397744627         Na pl es                                        2015   VENZA LE/XLE          Bl a ck    4T3ZA3BB0FU095507       448RBY          1714    T3 JUMP START                 C620-432-78-271-0          16                            9031.1   1/11/2017 18:53   1/11/2017    1:53:00 PM   1/11/2017    1:55:00 PM   1/11/2017    1:55:00 PM    1:55:00 PM   1/11/2017    2:13:00 PM                           TOYOTA                      Duches s Dr    FL          JUMP START                                                              FL          33       0   ####   34104   AGERO                                                      JACOB          FALSE   0    12
208226   1/11/2017    2:45:00 PM   1/11/2017   11:59:00 PM    2:29:00 PM   1/11/2017    2:45:00 PM   2017   1   2    0:16:00   "JACOB C "   DELBOCCIO                  2135 Ta mi a mi Tra i l E Na pl es            1-800-541-2262        ACCOUNT                        JACOB                   1        33        33   0   0   0   AGERO                                 11602 Ca rl os Rodri guez    6 - COMPLETED   FIN                  502378127    DELBOCCIO                                    2395955563         Na pl es                                        2014   ROGUE S/SL            Whi te     5N1AT2MV9EC810970       KFJ61          20493    JUMP START - Inopera bl e P   C620-432-78-271-0          16                            9031.1   1/11/2017 19:24   1/11/2017    2:24:00 PM   1/11/2017    2:27:00 PM   1/11/2017    2:27:00 PM    2:28:00 PM   1/11/2017    2:32:00 PM                           NISSAN                                     FL          JUMP START                                                              FL          33       0   ####   34104   AGERO                                                      JACOB          FALSE   0    12
208178   1/11/2017    5:04:00 AM   1/11/2017   11:59:00 PM   12:51:00 AM   1/11/2017    5:03:00 AM   2017   1   2    4:12:00   "JACOB C "   DISP # T50 TRPR # 4012     I-75 N AND MM 53              Na pl es        866-833-2715 THEN 6   ACCOUNT                        JACOB                   3     6.45     19.35    0   0   0   FHP HD ROTATION (ACCIDENT)            40231 Amy Ca s e                             FIN   JUNKED GARDEN ST            ALBERT FREDERICK BALLIET JR 3/13/85 3-06     2135073523         Na pl es        JUNK LOT                        1998   CARNIVAL              WHITE      4Z2F13635W2003850       419QIN             0    CRASH                         C620-432-78-271-0          16   ?                                  1/11/2017 5:35   1/11/2017   12:35:00 AM   1/11/2017   12:35:00 AM   1/11/2017   12:35:00 AM   12:36:00 AM   1/11/2017    1:47:00 AM   1/11/2017    3:10:00 AM TRAILER                     26.17206 -80.91932
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FL          REGISTERED MAIL (cos t)                    OWN AND STILL POSESS         FL           0   19.35          34104   BET PART PAID.SOLD OR NO LIEN                              JACOB          FALSE   0   135
208258   1/12/2017   12:01:00 PM   1/12/2017   11:59:00 PM   11:06:00 AM   1/12/2017   11:57:00 AM   2017   1   2    0:51:00   "JACOB C "   DISPATCH                   4573 Enterpri s e Ave         Na pl es        1-888-843-5873        ACCOUNT                        JACOB                   1        62        62   0   0   0   NSD NATION SAFE DRIVERS               17226 Tra cy Mi chel s       6 - COMPLETED   FIN                     3081377   Di etma r Wa s ch                            2399610228         Na pl es        501 Ai rport Pul l i ng Rd S    2016   METRIS                WHITE      WD3PG2EA0G3063948       Y63IQD          1207    T6 TOW                        C620-432-78-271-0          16                            94535    1/12/2017 16:02   1/12/2017   11:02:00 AM   1/12/2017   11:05:00 AM   1/12/2017   11:05:00 AM   11:06:00 AM   1/12/2017   11:16:00 AM   1/12/2017   11:29:00 AM MERCEDES-BENZ                              FL          MERCEDES HOOK                                                           FL          62       0   ####   34104   NSD NATION SAFE DRIVERS                                    JACOB          FALSE   0   225
208298   1/13/2017   10:32:00 AM   1/13/2017   11:59:00 PM    9:06:00 AM   1/13/2017   10:31:00 AM   2017   1   2    1:25:00   "JACOB C "   DISPATCH                   6400 Dudl ey Dr               Na pl es        1-888-843-5873        ACCOUNT                        JACOB                   1      120       120    0   0   0   NSD NATION SAFE DRIVERS               32000 "GINA "                6 - COMPLETED   FIN                     3083244   DEBRA GARDNER                                3522475881         Na pl es        501 Ai rport Pul l i ng Rd S    2013   SPRINTER 3500         WHITE      WD3PF1CCXD5743020       347TUN        116229    T6 TOW                        C620-432-78-271-0          16                            94535    1/13/2017 13:35   1/13/2017    8:35:00 AM   1/13/2017    8:47:00 AM   1/13/2017    8:47:00 AM    8:47:00 AM   1/13/2017    9:23:00 AM   1/13/2017    9:57:00 AM MERCEDES-BENZ     MD TOWBEST   PORTWESTERN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         TOFL  PORTHOTELMISC CHG (requi res comment)                                              FL         120       0   ####   34104   NSD NATION SAFE DRIVERS                                    JACOB          FALSE   0    91
208333   1/13/2017    2:55:00 PM   1/13/2017   11:59:00 PM    2:15:00 PM   1/13/2017    2:52:00 PM   2017   1   2    0:37:00   "JACOB C "   ha ra l d mora l es        8340 Col l i er Boul eva rd Na pl es          1-888-298-6776        ACCOUNT                        JACOB                   1        35        35   0   0   0   ROAD AMERICA (Ca s h Ra tes / Accept32000
                                                                                                                                                                                                                                                                                                                                                                             CC) "GINA "                 6 - COMPLETED   FIN   M2215CN66615                ha ra l d mora l es                          2392310741         Na pl es                                        2007   F150                  BLUE       1FTRF12277KC98149       YWF9039       180837    T7 LOCK OUT                   C620-432-78-271-0          16                             8284    1/13/2017 19:15   1/13/2017    2:15:00 PM   1/13/2017    2:28:00 PM   1/13/2017    2:28:00 PM    2:29:00 PM   1/13/2017    2:45:00 PM                           Ford                                       FL          LOCKOUT SERVICE                                                         FL          35       0   ####   34104   ROAD AMERICA (Ca s h Ra tes / Accept NACC)                 JACOB          FALSE   0    24
208345   1/13/2017    8:23:00 PM   1/13/2017   11:59:00 PM    5:53:00 PM   1/13/2017    8:22:00 PM   2017   1   2    2:29:00   "JACOB C "                              Col l i er Bl vd Immoka l eeNa  Rdpl es                             X-PRESS PAY (Ca s h)           JACOB            0      1        60        60   0   0   0   CASH LIGHT DUTY                       11602 Ca rl os Rodri guez    6 - COMPLETED   FIN   90 DAY LOCKUP               KEVIN CAMPBELL 90 DAY LOCKUP                 2392002110         Na pl es        3880 Enterpri s e Ave           2006   DTS                   WHITE      1G6KD57Y06U104742       Y10KMJ                  T6 TOW                        C620-432-78-271-0          16                                     1/13/2017 22:29   1/13/2017    5:29:00 PM   1/13/2017    5:32:00 PM   1/13/2017    5:32:00 PM    5:33:00 PM   1/13/2017    6:08:00 PM   1/13/2017    7:40:00 PM Ca di l l a c                              FL          FLATBED HOOK                               STORAGE-NOT LAW ENFORCEMENT  FL          60       0   ####   34104   CASH LIGHT DUTY                                            JACOB          FALSE   0     8
208345   1/13/2017    8:23:00 PM   1/13/2017   11:59:00 PM    5:53:00 PM   1/13/2017    8:22:00 PM   2017   1   2    2:29:00   "JACOB C "                              Col l i er Bl vd Immoka l eeNa  Rdpl es                             X-PRESS PAY (Ca s h)           JACOB            0      1        40        40   0   0   0   CASH LIGHT DUTY                       11602 Ca rl os Rodri guez    6 - COMPLETED   FIN   90 DAY LOCKUP               KEVIN CAMPBELL 90 DAY LOCKUP                 2392002110         Na pl es        3880 Enterpri s e Ave           2006   DTS                   WHITE      1G6KD57Y06U104742       Y10KMJ                  T6 TOW                        C620-432-78-271-0          16                                     1/13/2017 22:29   1/13/2017    5:29:00 PM   1/13/2017    5:32:00 PM   1/13/2017    5:32:00 PM    5:33:00 PM   1/13/2017    6:08:00 PM   1/13/2017    7:40:00 PM Ca di l l a c                              FL          DOLLIES/GO JACKS/SKATES                    STORAGE-NOT LAW ENFORCEMENT  FL          40       0   ####   34104   CASH LIGHT DUTY                                            JACOB          FALSE   0    17
208351   1/14/2017    1:09:00 AM   1/13/2017   11:59:00 PM   11:07:00 PM   1/14/2017    1:05:00 AM   2017   1   2    1:57:00   "JACOB C "   JORGE                      COLLIER BLVD AND TAMIAMI      Na plTRAIL
                                                                                                                                                                                                            es     E         7863176492    Credi t Ca rd-Offi ce (Ca s h) JACOB          240      2      120       240    0   0   0   CASH MEDUIM DUTY                      40231 Amy Ca s e             6 - COMPLETED   FIN   CC APPR# 739912             JORGE                                        7863176492         Na pl es        191 22ND ST NE                  2010   NPR                   WHITE      JALC4W168A7003887       GMIE67         266058   T6 TOW                        C620-432-78-271-0          16   ""                                 1/14/2017 3:56   1/13/2017   10:56:00 PM   1/13/2017   10:56:00 PM   1/13/2017   10:56:00 PM   10:56:00 PM   1/13/2017   11:31:00 PM   1/14/2017   12:02:00 AM ISUZU                       RIGHT IN FL    FRONT OF FALLING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "MD TOW    WATERS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         PORT TO PORT "              ???                          FL         240       0   ####   34120   CASH MEDUIM DUTY                                           JACOB          FALSE   0   201
208424   1/15/2017    5:07:00 PM   1/15/2017   11:59:00 PM    3:48:00 PM   1/15/2017    5:00:00 PM   2017   1   3    1:12:00   "JACOB C "   a l ex ri vera             1130 Creeks i de Wa y         Na pl es                4074321877    Credi t Ca rd-Offi ce (Ca s h) JACOB            0    1.2      120       144    0   0   0   CASH MEDUIM DUTY                      38238 Ni cki Rodri guez      6 - COMPLETED   FIN   MC AUTH# 06090J             a l ex ri vera                               4073616421         Na pl es        1130 Creeks i de Wa y           2007   4000 SERIES 4300      WHITE      1HTMMAALX7H377843       ENYJ42          44796   T6 TOW                        C620-432-78-271-0          16            2                        1/15/2017 19:59   1/15/2017    2:59:00 PM   1/15/2017    3:40:00 PM   1/15/2017    3:40:00 PM    3:41:00 PM   1/15/2017    4:17:00 PM                           INTERNATIONAL                              FL          "MD TOW PORT TO PORT "                     pos t offi ce                FL         144       0   ####   34108   CASH MEDUIM DUTY                                           JACOB          FALSE   0   201
208487   1/16/2017    5:42:00 PM   1/16/2017   11:59:00 PM    3:40:00 PM   1/16/2017    5:41:00 PM   2017   1   3    2:01:00   "JACOB C "   DANNY                      741 Gol den Ga te Bl vd WNa pl es                        2345525    Credi t Ca rd-Offi ce (Ca s h) JACOB                   2      135       270    0   0   0   GLOBAL AUTOCARE CENTER                32000 "GINA "                6 - COMPLETED   FIN                         227   ENRIQUE                                      2396012562         Na pl es        4063 Enterpri s e Ave           2001   9400I                 WHITE      2HSCNAER41C013623       NO TAG           9478   TOW                           C620-432-78-271-0          16                                     1/16/2017 20:02   1/16/2017    3:02:00 PM   1/16/2017    3:08:00 PM   1/16/2017    3:08:00 PM    3:08:00 PM   1/16/2017    4:09:00 PM   1/16/2017    4:55:00 PM INTERNATIONAL                              FL          HD TOW PORT TO PORT BY HOUR                FLEETCO SERVICES             FL         270       0   ####   34104   GLOBAL AUTOCARE CENTER                                     JACOB          FALSE   0   202
208567   1/17/2017    7:34:00 PM   1/17/2017   11:59:00 PM    6:16:00 PM   1/17/2017    7:32:00 PM   2017   1   3    1:16:00   "JACOB C "   ROB                        I-75 N AND 108                Na pl es                8887882944    ACCOUNT                        JACOB                1.25    109.2     136.5    0   0   0   FLEET NET AMERICA                     32000 "GINA "                6 - COMPLETED   FIN   4084033C                    ROBERT                                       2398214385         Na pl es        3884 Pros pect Ave              2015   E350 SUPER DUTY       WHITE      1FDWE3FL2FDA26045       2VV675          46264   T6 TOW                        C620-432-78-271-0          25      516590 FL57410                 1/17/2017 21:43   1/17/2017    4:43:00 PM   1/17/2017    4:57:00 PM   1/17/2017    4:57:00 PM    4:58:00 PM   1/17/2017    6:28:00 PM   1/17/2017    6:54:00 PM FORD                                       FL          "MD TOW PORT TO PORT "                     EQUIPMENT SOURCE             FL       136.5       0          34104   FLEET NET AMERICA                                          JACOB          FALSE   0   201
208561   1/17/2017    6:28:00 PM   1/17/2017   11:59:00 PM    5:28:00 PM   1/17/2017    6:22:00 PM   2017   1   3    0:54:00   "JACOB C "   ROB                        5665 Ai rport Pul l i ng Rd N Na pl es        597-4044              CHECK                          JACOB            0      1      108       108    0   0   0   CERTIFIED DIESEL REPAIR               32000 "GINA "                6 - COMPLETED   FIN   CASH PAY                    DRIVER/CELL                                  2395974044         Na pl es        5900 Ya hl St                   2012   SAVANA G3500          Yel l ow   1GD374CG6C1906088       GCGQ20         106883   TOW                           C620-432-78-271-0          16   UNK                               1/17/2017 20:24   1/17/2017    3:24:00 PM   1/17/2017    3:32:00 PM   1/17/2017    3:32:00 PM    3:33:00 PM   1/17/2017    5:40:00 PM   1/17/2017    5:58:00 PM GMC                         RICK HENDRICK  FL    CHEVROLET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "MD TOW PORT TO PORT "                     CERTIFIED DIESEL             FL         108       0   ####   34109   CERTIFIED DIESEL REPAIR                                    JACOB          FALSE   0   201
208517   1/17/2017    1:09:00 PM   1/17/2017   11:59:00 PM   11:04:00 AM   1/17/2017    1:04:00 PM   2017   1   3    2:00:00   "JACOB C "   COASTAL BEVERAGE           4747 Progres s Ave            Na pl es        239-643-4343          Credi t Ca rd-Offi ce (Ca s h) JACOB                   1      250       250    0   0   0   COASTAL BEVERAGE LTD.                 20359 Ja red Wi x            6 - COMPLETED   FIN   ON ACCOUNT                  DRIVER/CELL                     776-2934 or 293                 Fort Myers      6180 Federa l Ct                2005   M2 106 MEDIUM DUTY    WHITE      1FUBCYDCX5HU97613       362TJE         158336   T6 TOW                        C620-432-78-271-0          16         556                         1/17/2017 12:34   1/17/2017    7:34:00 AM   1/17/2017    7:37:00 AM   1/17/2017    7:37:00 AM    7:45:00 AM                             1/17/2017   11:22:00 AM FREIGHTLINER                               FL          CSTL HOOK NAPLES - FT MYERS                FREIGHTLINER                 FL         250       0   ####   33905   COASTAL BEVERAGE LTD.                                      JACOB          FALSE   0   274
208532   1/17/2017    5:43:00 PM   1/17/2017   11:59:00 PM    1:10:00 PM   1/17/2017    5:21:00 PM   2017   1   3    4:11:00   "JACOB C "   A                          Immoka l ee Rd Jul i et BlNa   vd pl es       ()-                   Credi t Ca rd-Offi ce (Ca s h) JACOB            0      2      150       300    0   0   0   CASH HEAVY DUTY                       20359 Ja red Wi x            6 - COMPLETED   FIN   AUTH # 194903               ALEKS                                        2394046089         Fort Myers      9651 Kel l y Tra ctor Dr        2005   Kenworth              WHITE      1XKTDB9X95J095966       F1775U        1270000   T6 TOW                        C620-432-78-271-0          25          10                         1/17/2017 15:11   1/17/2017   10:11:00 AM   1/17/2017   10:37:00 AM   1/17/2017   10:37:00 AM   10:38:00 AM   1/17/2017    1:33:00 PM   1/17/2017    2:41:00 PM Kenworth                    WALMARTFLPARKING LOT       HD TOW PORT TO PORT BY HOUR                KELLY TRATOR                 FL         300       0   ####   33905   CASH HEAVY DUTY                                            JACOB          FALSE   0   202
208604   1/18/2017    3:57:00 PM   1/18/2017   11:59:00 PM    2:36:00 PM   1/18/2017    3:54:00 PM   2017   1   3    1:18:00   "JACOB C "   JOE                        807 Bl uebonnet Ct            Ma rco          ()-                   ACCOUNT                        JACOB                 1.2        91    109.2    0   0   0   FLEET NET AMERICA                     11602 Ca rl os Rodri guez    6 - COMPLETED   FIN   4085656C                    JOE                                          3135906001         Na pl es        3927 Enterpri s e Ave           2008   F450 SUPER DUTY       WHITE      1FDXF46R48EA29182       GHNR79          51951   T6 TOW                        C620-432-78-271-0          16   NA        FL57410                 1/18/2017 19:29   1/18/2017    2:29:00 PM   1/18/2017    2:34:00 PM   1/18/2017    2:34:00 PM    2:34:00 PM   1/18/2017    3:11:00 PM   1/18/2017    3:25:00 PM FORD                                       FL          WINCH OUT (s i mpl e) PER 1/2 HOUR                                      FL       109.2       0   ####   34104   FLEET NET AMERICA                                          JACOB          FALSE   0    41
208582   1/18/2017   12:16:00 PM   1/18/2017   11:59:00 PM    9:05:00 AM   1/18/2017   12:04:00 PM   2017   1   3    2:59:00   "JACOB C "   TOMMY                      1370 Creeks i de Bl vd        Na pl es                8132674064    ACCOUNT                        JACOB            0      3      125       375    0   0   0   CASH MEDUIM DUTY                      17226 Tra cy Mi chel s       6 - COMPLETED   FIN   WILL MAIL CK                TOMMY @ PRECISION RIGGING                    8132674064         Immoka l ee 5076 Annunci a ti on Ci rcl e       2000   Forkl i ft            UNK                            0            0          0   T6 TOW                        C620-432-78-271-0   35xx                0                         1/18/2017 13:42   1/18/2017    8:42:00 AM   1/18/2017    8:44:00 AM   1/18/2017    8:44:00 AM    8:45:00 AM   1/18/2017    9:31:00 AM   1/18/2017   10:25:00 AM Forkl i ft                                 FL          MD LANDOLL PORT TO PORT                    ???                          FL         375       0   ####   34142   PRECISION RIGGING                                          JACOB          FALSE   0   199
208642   1/19/2017    2:15:00 PM   1/19/2017   11:59:00 PM   11:58:00 AM   1/19/2017    2:09:00 PM   2017   1   3    2:11:00   "JACOB C "   DISP #        DEPUTY       Immoka l ee Rd Col l i er Bl  Navdpl es       774-4434              CASH                           JACOB                   1        54        54   0   0   0   CCSO HD ROTATION (ACCIDENT)           17226 Tra cy Mi chel s       6 - COMPLETED   FIN   CCSO # 17-                                                                                  Na pl es        714 Gol den Ga te Bl vd W       1997   CONVENTIONAL FLD120   WHITE      1FUYDZYB5VH667889       AXXJ37         265252   CRASH                         C620-432-78-271-0          16                                     1/19/2017 16:51   1/19/2017   11:51:00 AM   1/19/2017   11:54:00 AM   1/19/2017   11:54:00 AM   11:54:00 AM   1/19/2017   12:13:00 PM   1/19/2017   12:52:00 PM FREIGHTLINER      JEFFREY CLEAN UPFL                   MISC CHG (requi res comment)                                            FL          54       0   ####   34120   LE CCSO                                                    JACOB          FALSE   0    91
208642   1/19/2017    2:15:00 PM   1/19/2017   11:59:00 PM   11:58:00 AM   1/19/2017    2:09:00 PM   2017   1   3    2:11:00   "JACOB C "   DISP #        DEPUTY       Immoka l ee Rd Col l i er Bl  Navdpl es       774-4434              CASH                           JACOB                   1     64.8      64.8    0   0   0   CCSO HD ROTATION (ACCIDENT)           17226 Tra cy Mi chel s       6 - COMPLETED   FIN   CCSO # 17-                                                                                  Na pl es        714 Gol den Ga te Bl vd W       1997   CONVENTIONAL FLD120   WHITE      1FUYDZYB5VH667889       AXXJ37         265252   CRASH                         C620-432-78-271-0          16                                     1/19/2017 16:51   1/19/2017   11:51:00 AM   1/19/2017   11:54:00 AM   1/19/2017   11:54:00 AM   11:54:00 AM   1/19/2017   12:13:00 PM   1/19/2017   12:52:00 PM FREIGHTLINER      (8 Mi l es )SCENE TOFLOWNER'S MILEAGE RESIDENCE    (LOADED) TOWED (LEN)                                      FL        64.8       0   ####   34120   LE CCSO                                                    JACOB          FALSE   0   142
208642   1/19/2017    2:15:00 PM   1/19/2017   11:59:00 PM   11:58:00 AM   1/19/2017    2:09:00 PM   2017   1   3    2:11:00   "JACOB C "   DISP #        DEPUTY       Immoka l ee Rd Col l i er Bl  Navdpl es       774-4434              CASH                           JACOB                   1   293.04    293.04    0   0   0   CCSO HD ROTATION (ACCIDENT)           17226 Tra cy Mi chel s       6 - COMPLETED   FIN   CCSO # 17-                                                                                  Na pl es        714 Gol den Ga te Bl vd W       1997   CONVENTIONAL FLD120   WHITE      1FUYDZYB5VH667889       AXXJ37         265252   CRASH                         C620-432-78-271-0          16                                     1/19/2017 16:51   1/19/2017   11:51:00 AM   1/19/2017   11:54:00 AM   1/19/2017   11:54:00 AM   11:54:00 AM   1/19/2017   12:13:00 PM   1/19/2017   12:52:00 PM FREIGHTLINER                               FL          TOW (La w Enforcement)                                                  FL      293.04       0   ####   34120   LE CCSO                                                    JACOB          FALSE   0   148
208728   1/20/2017    6:50:00 PM   1/20/2017   11:59:00 PM    6:08:00 PM   1/20/2017    6:49:00 PM   2017   1   3    0:41:00   "JACOB C "   DAVID                      4161 Gol den Ga te PkwyNa pl es               ()-                   DIRECT DEPOSIT                 JACOB                   1    116.4     116.4    0   0   0   ARI FLEET (Ca s h Ra tes / Accept PO) 32000 "GINA "                6 - COMPLETED   FIN                   64541391    ANGEL                                             2397850059    Na pl es        3927 Enterpri s e Ave           2015   TRANSIT T-250         WHITE      1FTNR1ZM6FKA79887       GEC566          17035   T8 WINCH NEEDED               C620-432-78-271-0          16                          569118     1/20/2017 22:48   1/20/2017    5:48:00 PM   1/20/2017    5:55:00 PM   1/20/2017    5:55:00 PM    5:57:00 PM   1/20/2017    6:23:00 PM                           FORD                                       FL          MD RECOVERY/WINCH PORT TO PORT                                          FL       116.4       0   ####   34104   ARI FLEET (Ca s h Ra tes / Accept PO)                      JACOB          FALSE   0   350
208699   1/20/2017    2:54:00 PM   1/20/2017   11:59:00 PM   11:21:00 AM   1/20/2017    2:28:00 PM   2017   1   3    3:07:00   "JACOB C "   WESLEY                     1935 Pi ne Ri dge Rd          Na pl es        591-8099              CHECK                          JACOB                   3    127.5     382.5    0   0   0   NAPLES AUTO AND TRUCK CENTER 32000 "GINA "                         6 - COMPLETED   FIN   NEED PO                     WES                                               2395918099    Fort Myers      6180 Federa l Ct                2015   M2 112 MEDIUM DUTY    WHITE      3AKJC5DV1FDGN1843       DKLY37          46143   TOW                           C620-432-78-271-0          16                                     1/20/2017 16:01   1/20/2017   11:01:00 AM   1/20/2017   11:07:00 AM   1/20/2017   11:07:00 AM   11:12:00 AM   1/20/2017   11:34:00 AM   1/20/2017   12:33:00 PM FREIGHTLINER                NAPLES TRUCK   FL AND AUTO "MD TOW PORT TO PORT "                     NAPLES AUTO TRUCK            FL       382.5       0   ####   33905   NAPLES AUTO AND TRUCK CENTER                               JACOB          FALSE   0   201
208692   1/20/2017   10:06:00 AM   1/20/2017   11:59:00 PM    9:15:00 AM   1/20/2017   10:05:00 AM   2017   1   3    0:50:00   "JACOB C "   RUDOLPH                    185 Bedzel Ci rcl e           Na pl es        ()-                   DIRECT DEPOSIT                 JACOB                   1     48.5      48.5    0   0   0   ARI FLEET (Ca s h Ra tes / Accept PO) 32000 "GINA "                6 - COMPLETED   FIN                   64528949    RUDOLPH                                           3059799397    Na pl es        3927 Enterpri s e Ave           2008   ECONOLINE E250        WHITE      1FTNE24W48DA17499       499HQD         174397   T1 FLAT TIRE W/SPARE          C620-432-78-271-0          16                         569118      1/20/2017 14:10   1/20/2017    9:10:00 AM   1/20/2017    9:14:00 AM   1/20/2017    9:14:00 AM    9:14:00 AM   1/20/2017    9:23:00 AM                           FORD                        LAQUINTAFLINN              MD TIRE CHANGE                                                          FL        48.5       0   ####   34104   ARI FLEET (Ca s h Ra tes / Accept PO)                      JACOB          FALSE   0    98
208684   1/20/2017    9:10:00 AM   1/20/2017   11:59:00 PM    8:53:00 AM   1/20/2017    9:09:00 AM   2017   1   3    0:16:00   "JACOB C "   Na ncy Peck                251 Lea wood Ci rcl e         Na pl es        1-800-424-3426        ACCOUNT                        JACOB                   1        38        38   0   0   0   GEICO - # FL97                        32000 "GINA "                6 - COMPLETED   FIN   G122317020                  Na ncy Peck                                       2396010471    Na pl es                                        2004   EXPEDITION EDDIE BAUERBl ue      1FMFU17L24LA45610       CPSV23         161523   T7 LOCK OUT                   C620-432-78-271-0          16                FL0063297            1/20/2017 13:38   1/20/2017    8:38:00 AM   1/20/2017    8:46:00 AM   1/20/2017    8:46:00 AM    8:46:00 AM   1/20/2017    9:02:00 AM                           FORD                                       FL          LOCKOUT SERVICE                                                         FL          38       0   ####   34104   GEICO - # FL97                                             JACOB          FALSE   0    24
208750   1/21/2017    1:13:00 PM   1/21/2017   11:59:00 PM   12:08:00 PM   1/21/2017    1:11:00 PM   2017   1   3    1:03:00   "JACOB C "   "CHRIS ROTHERMEL, MGR"1411 Sol a na Rd                   Na pl es        239-649-1400          CHECK                          JACOB                1.15        90    103.5    0   0   0   DEVOE COLLISION                       38238 Ni cki Rodri guez      6 - COMPLETED   FIN                      199798   """ REQUESTED BY"" GARY"                                   0    Na pl es        1411 Sol a na Rd                2012   RAM 3500 ST           BLACK      3C63DRGL0CG210871       N9331S              0   TOW                           C620-432-78-271-0          16                                     1/21/2017 16:43   1/21/2017   11:43:00 AM   1/21/2017   11:45:00 AM   1/21/2017   11:45:00 AM   12:00:00 PM   1/21/2017   12:34:00 PM   1/21/2017   12:59:00 PM DODGE                                      FL          "MD TOW PORT TO PORT "                     DEVOE COLLISION              FL       103.5       0   ####   34103   DEVOE COLLISION                                            JACOB          FALSE   0   201
208879   1/24/2017   12:13:00 PM   1/24/2017   11:59:00 PM    9:24:00 AM   1/24/2017   12:09:00 PM   2017   1   4    2:45:00   "JACOB C "   ROBERT                     Chevrol et Wa y               Es tero         ()-                   ACCOUNT                        JACOB                2.75    109.2     300.3    0   0   0   FLEET NET AMERICA                     20359 Ja red Wi x            6 - COMPLETED   FIN   4091004C                    NO DRIVER                             (1)-                      Fort Myers      2217 Andrea Ln                  2014   EXPRESS CUTAWAY G3500 BLUE       1GB0G2CA5E1189603       EYUI53          41921   T6 TOW                        C620-432-78-271-0          16   224CLG       FL57410              1/24/2017 14:09   1/24/2017    9:09:00 AM   1/24/2017    9:13:00 AM   1/24/2017    9:13:00 AM    9:13:00 AM   1/24/2017    9:54:00 AM   1/24/2017   10:49:00 AM CHEVROLET                   ESTERO BAY     FL CHEVROLET"MD TOW PORT TO PORT "                     CERTIFIED AUTOMOTIVE         FL       300.3       0   ####   33912   FLEET NET AMERICA                                          JACOB          FALSE   0   201
208963   1/25/2017    1:09:00 PM   1/25/2017   11:59:00 PM   12:44:00 PM   1/25/2017    1:08:00 PM   2017   1   4    0:24:00   "JACOB C "   ??                         490 19th St SW                Na pl es        947-3777              Credi t Ca rd-Offi ce (Ca s h) JACOB            0      1        60        60   0   0   0   CASH LIGHT DUTY                       20359 Ja red Wi x            6 - COMPLETED   FIN   APPROVAL 133711             LAURA COLEMAN                         239-289-2872              Na pl es        ASK                             2012   Pri us                BLACK      JTDKN3DU7C5440331       BEFB79          62632   T1 FLAT TIRE W/SPARE          C620-432-78-271-0          16                                     1/25/2017 17:16   1/25/2017   12:16:00 PM   1/25/2017   12:39:00 PM   1/25/2017   12:39:00 PM   12:40:00 PM   1/25/2017   12:47:00 PM                           Toyota                                     FL          TIRE CHANGE                                ASK                          FL          60       0   ####   34104   CASH LIGHT DUTY                                            JACOB          FALSE   0    13
209015   1/26/2017    3:57:00 PM   1/26/2017   11:59:00 PM   11:58:00 AM   1/26/2017    3:53:00 PM   2017   1   4    3:55:00   "JACOB C "   ROB                        W Sta te Roa d 84             Fort La uderda  ()-l e                Credi t Ca rd-Offi ce (Ca s h) JACOB            0      1       7.5       7.5   0   0   0   CASH HEAVY DUTY                       11602 Ca rl os Rodri guez    6 - COMPLETED   FIN   AUTH#148666                 ROB                                               2399636862    Na pl es        1095 Bus i nes s Ln             2004   M2 106 MEDIUM DUTY    WHITE      1FVACWCS74HN08215       124RWA          31075   T6 TOW                        C620-432-78-271-0          25                                     1/26/2017 16:06   1/26/2017   11:06:00 AM   1/26/2017   11:14:00 AM   1/26/2017   11:14:00 AM   11:14:00 AM   1/26/2017    1:04:00 PM   1/26/2017    1:48:00 PM FREIGHTLINER                               FL          TOLLS (cos t)                              TEKA LEATHER                 FL           0     7.5   ####   34110   CASH HEAVY DUTY                                            JACOB          FALSE   0    19
209015   1/26/2017    3:57:00 PM   1/26/2017   11:59:00 PM   11:58:00 AM   1/26/2017    3:53:00 PM   2017   1   4    3:55:00   "JACOB C "   ROB                        W Sta te Roa d 84             Fort La uderda  ()-l e                Credi t Ca rd-Offi ce (Ca s h) JACOB            0   4.25      150     637.5    0   0   0   CASH HEAVY DUTY                       11602 Ca rl os Rodri guez    6 - COMPLETED   FIN   AUTH#148666                 ROB                                               2399636862    Na pl es        1095 Bus i nes s Ln             2004   M2 106 MEDIUM DUTY    WHITE      1FVACWCS74HN08215       124RWA          31075   T6 TOW                        C620-432-78-271-0          25                                     1/26/2017 16:06   1/26/2017   11:06:00 AM   1/26/2017   11:14:00 AM   1/26/2017   11:14:00 AM   11:14:00 AM   1/26/2017    1:04:00 PM   1/26/2017    1:48:00 PM FREIGHTLINER                               FL          HD TOW PORT TO PORT BY HOUR                TEKA LEATHER                 FL       637.5       0   ####   34110   CASH HEAVY DUTY                                            JACOB          FALSE   0   202
209091   1/27/2017    3:56:00 PM   1/27/2017   11:59:00 PM    2:33:00 PM   1/27/2017    3:50:00 PM   2017   1   4    1:17:00   "JACOB C "   DON MONTROY                450 6th St S                  Na pl es        239-825-8777          ACCOUNT                        JACOB                1.25      108       135    0   0   0   ALLIED PAVERS                         17226 Tra cy Mi chel s       6 - COMPLETED   FIN   PLEASE SEND CHECK           DRIVER/CELL                                       2392899242    Na pl es        3927 Enterpri s e Ave           2002   EXPRESS CUTAWAY G3500 WHITE      1GBJG31RX21153937       541QLA              0   TOW                           C620-432-78-271-0          16                                     1/27/2017 18:09   1/27/2017    1:09:00 PM   1/27/2017    1:09:00 PM   1/27/2017    1:09:00 PM    1:23:00 PM   1/27/2017    2:49:00 PM   1/27/2017    3:09:00 PM CHEVROLET                                  FL          "MD TOW PORT TO PORT "                     Wi ndermere                  FL         135       0   ####   34104   ALLIED PAVERS                                              JACOB          FALSE   0   201
209084   1/27/2017    2:35:00 PM   1/27/2017   11:59:00 PM   11:58:00 AM   1/27/2017    2:33:00 PM   2017   1   4    2:35:00   "JACOB C "   ROB                        724 E El kca m Ci rcl e       Ma rco          597-4044              CHECK                          JACOB            0      3      108       324    0   0   0   CERTIFIED DIESEL REPAIR               17226 Tra cy Mi chel s       6 - COMPLETED   FIN   CASH PAY                    GULF COAST CHARTER ACADEMY                        2392894682    Na pl es        5900 Ya hl St                   2003                    3000 YELLOW     4DRBRAAN03A957446           141467     196802   TOW                           C620-432-78-271-0          16          560                        1/27/2017 16:43   1/27/2017   11:43:00 AM   1/27/2017   11:51:00 AM   1/27/2017   11:51:00 AM   11:54:00 AM   1/27/2017   12:41:00 PM   1/27/2017    1:08:00 PM IC CORPORATION                             FL          "MD TOW PORT TO PORT "                     CERTIFIED DIESEL             FL         324       0   ####   34109   CERTIFIED DIESEL REPAIR                                    JACOB          FALSE   0   201
209133   1/28/2017   11:00:00 AM   1/28/2017   11:59:00 PM    9:47:00 AM   1/28/2017   10:56:00 AM   2017   1   4    1:09:00   "JACOB C "   COASTAL BEVERAGE           Gol den Ga te Pkwy 42ndNa       StplSW
                                                                                                                                                                                                            es       239-643-4343          Credi t Ca rd-Offi ce (Ca s h) JACOB                1.13      150     169.5    0   0   0   COASTAL BEVERAGE LTD.                 38238 Ni cki Rodri guez      6 - COMPLETED   FIN   ON ACCOUNT                  chri s                                            2395959555    Na pl es        4747 Progres s Ave              1999   4000 SERIES 4900      WHITE      1HSSDAAN8XH664255       L770DZ         115490   T6 TOW                        C620-432-78-271-0          16         9949                        1/28/2017 14:31   1/28/2017    9:31:00 AM   1/28/2017    9:33:00 AM   1/28/2017    9:33:00 AM    9:33:00 AM   1/28/2017   10:04:00 AM   1/28/2017   10:25:00 AM INTERNATIONAL                              FL          CSTL HOOK NAPLES TO NAPLES                 COASTAL BEVERAGE             FL       169.5       0   ####   34104   COASTAL BEVERAGE LTD.                                      JACOB          FALSE   0   346
209168   1/29/2017   11:24:00 AM   1/29/2017   11:59:00 PM   10:31:00 AM   1/29/2017   11:06:00 AM   2017   1   5    0:35:00   "JACOB C "   CHURCH OF THE NAZARENE     210 Sa nta Cl a ra Dr         Na pl es        (1)-                  Credi t Ca rd-Offi ce (Ca s h) JACOB            0      1      120       120    0   0   0   CASH MEDUIM DUTY                      20359 Ja red Wi x            6 - COMPLETED   FIN   APPROVAL 390293             GREG                                              2398777811    Na pl es        1471 Ai rport Rd S              2003   E450 SUPER DUTY       WHITE      1FDXE45SX3HA45868       X2200C          86763   T6 TOW                        C620-432-78-271-0          16                                     1/29/2017 15:11   1/29/2017   10:11:00 AM   1/29/2017   10:14:00 AM   1/29/2017   10:14:00 AM   10:15:00 AM   1/29/2017   10:52:00 AM                           FORD                                       FL          "MD TOW PORT TO PORT "                     ???                          FL         120       0   ####   34104   CASH MEDUIM DUTY                                           JACOB          FALSE   0   201
209230   1/30/2017    2:18:00 PM   1/30/2017   11:59:00 PM   12:42:00 PM   1/30/2017    2:00:00 PM   2017   1   5    1:18:00   "JACOB C "   A                          154 21s t St NW               Na pl es        (1)-                  Credi t Ca rd-Offi ce (Ca s h) JACOB            0   1.25      120       150    0   0   0   CASH MEDUIM DUTY                      20359 Ja red Wi x            6 - COMPLETED   FIN   AUTH# 328429                TOM                                               2398256846    Na pl es        4184 Arnol d Ave                1997   G3500                 WHITE      1GBJG31R3V1059970       EHJF33         170187   T6 TOW                        C620-432-78-271-0          16                                     1/30/2017 17:25   1/30/2017   12:25:00 PM   1/30/2017   12:30:00 PM   1/30/2017   12:30:00 PM   12:31:00 PM   1/30/2017    1:03:00 PM   1/30/2017    1:18:00 PM CHEVROLET                                  FL          "MD TOW PORT TO PORT "                     LATIMER AUTO                 FL         150       0   ####   34104   CASH MEDUIM DUTY                                           JACOB          FALSE   0   201
209214   1/30/2017   12:56:00 PM   1/30/2017   11:59:00 PM   10:53:00 AM   1/30/2017   12:54:00 PM   2017   1   5    2:01:00   "JACOB C "   ROB                        3047 Terra ce Ave             Na pl es        `597-4044             CHECK                          JACOB            0      2      135       270    0   0   0   CERTIFIED DIESEL REPAIR               20359 Ja red Wi x            6 - COMPLETED   FIN   CASH PAY                    BILL THEXTON                                      2397771074    Na pl es        5900 Ya hl St                   2005   W22                   BROWN      5B4MP67GX53399241       Y92FKC          46393   T6 TOW                        C620-432-78-271-0          25   NA                                1/30/2017 14:49   1/30/2017    9:49:00 AM   1/30/2017    9:58:00 AM   1/30/2017    9:58:00 AM    9:59:00 AM   1/30/2017   11:14:00 AM   1/30/2017   11:53:00 AM WORKHORSE                                  FL          HD TOW PORT TO PORT BY HOUR                CERTIFIED DIESEL             FL         270       0   ####   34109   CERTIFIED DIESEL REPAIR                                    JACOB          FALSE   0   202
209209   1/30/2017   11:16:00 AM   1/30/2017   11:59:00 PM    9:28:00 AM   1/30/2017   11:12:00 AM   2017   1   5    1:44:00   "JACOB C "   A                          Ta mi a mi Tra i l E Treetops Na pl
                                                                                                                                                                                                         Dres        (1)-                  Credi t Ca rd-Offi ce (Ca s h) JACOB            0   1.75      120       210    0   0   0   CASH MEDUIM DUTY                      20359 Ja red Wi x            6 - COMPLETED   FIN   APPROVAL 06747B             JEFF WRIGHT                                       8123198527    Na pl es        6065 Col l i er Bl vd           2003   NPR                   RED        4KLC4B1RX3J801043       248PTT         176876   T6 TOW                        C620-432-78-271-0          16                                     1/30/2017 14:06   1/30/2017    9:06:00 AM   1/30/2017    9:09:00 AM   1/30/2017    9:09:00 AM    9:10:00 AM   1/30/2017   10:03:00 AM   1/30/2017   10:26:00 AM ISUZU                                      FL          "MD TOW PORT TO PORT "                     OK TIRE                      FL         210       0   ####   34114   CASH MEDUIM DUTY                                           JACOB          FALSE   0   201
209315   1/31/2017    5:37:00 PM   1/31/2017   11:59:00 PM    2:49:00 PM   1/31/2017    5:34:00 PM   2017   1   5    2:45:00   "JACOB C "   DISP#2700         DEPUTY# 1408
                                                                                                                                                                       I-75 S AND MM 92 1/2 Na pl es                 774-4434              CASH                           JACOB                   2     6.45      12.9    0   0   0   CCSO LD ROTATION (ARREST)             32000 "GINA "                6 - COMPLETED   FIN   CCSO # 17-37409             SIXT RENT A CAR LLC 3-23                                        Na pl es        3880 Enterpri s e Ave           2016   328I SULEV            SILVER     WBA8E9G55GNT81252       EVSI60          31545   TRAFFIC STOP                  C620-432-78-271-0          16   SELF INSURED                      1/31/2017 19:43   1/31/2017    2:43:00 PM   1/31/2017    2:44:00 PM   1/31/2017    2:44:00 PM    2:45:00 PM   1/31/2017    3:12:00 PM   1/31/2017    4:07:00 PM BMW                                        FL          REGISTERED MAIL (cos t)                    NAPLES-3880 ENTERPRISE AVENUEFL           0    12.9          34104   LE CCSO                              NA                    JACOB          FALSE   0   135
209315   1/31/2017    5:37:00 PM   1/31/2017   11:59:00 PM    2:49:00 PM   1/31/2017    5:34:00 PM   2017   1   5    2:45:00   "JACOB C "   DISP#2700         DEPUTY# 1408
                                                                                                                                                                       I-75 S AND MM 92 1/2 Na pl es                 774-4434              CASH                           JACOB                   2     37.5         75   0   0   0   CCSO LD ROTATION (ARREST)             32000 "GINA "                6 - COMPLETED   FIN   CCSO # 17-37409             SIXT RENT A CAR LLC 3-23                                        Na pl es        3880 Enterpri s e Ave           2016   328I SULEV            SILVER     WBA8E9G55GNT81252       EVSI60          31545   TRAFFIC STOP                  C620-432-78-271-0          16   SELF INSURED                      1/31/2017 19:43   1/31/2017    2:43:00 PM   1/31/2017    2:44:00 PM   1/31/2017    2:44:00 PM    2:45:00 PM   1/31/2017    3:12:00 PM   1/31/2017    4:07:00 PM BMW               55 MINUTES ON SCENE      FL TIME -LABORWAITING LE FOR DEPUTIES TO SEARCH VEHICLENAPLES-3880
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             AND INVENTORY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ENTERPRISE(30
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              AVENUE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 MINUTES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  FL     FREE)75       0          34104   LE CCSO                              NA                    JACOB          FALSE   0   147
209315   1/31/2017    5:37:00 PM   1/31/2017   11:59:00 PM    2:49:00 PM   1/31/2017    5:34:00 PM   2017   1   5    2:45:00   "JACOB C "   DISP#2700         DEPUTY# 1408
                                                                                                                                                                       I-75 S AND MM 92 1/2 Na pl es                 774-4434              CASH                           JACOB                   1       1.6       1.6   0   0   0   CCSO LD ROTATION (ARREST)             32000 "GINA "                6 - COMPLETED   FIN   CCSO # 17-37409             SIXT RENT A CAR LLC 3-23                                        Na pl es        3880 Enterpri s e Ave           2016   328I SULEV            SILVER     WBA8E9G55GNT81252       EVSI60          31545   TRAFFIC STOP                  C620-432-78-271-0          16   SELF INSURED                      1/31/2017 19:43   1/31/2017    2:43:00 PM   1/31/2017    2:44:00 PM   1/31/2017    2:44:00 PM    2:45:00 PM   1/31/2017    3:12:00 PM   1/31/2017    4:07:00 PM BMW                                        FL          DMV REPORT FOR OWNERSHIP                   NAPLES-3880 ENTERPRISE AVENUEFL           0     1.6          34104   LE CCSO                              NA                    JACOB          FALSE   0   193
209307   1/31/2017    1:41:00 PM   1/31/2017   11:59:00 PM    1:09:00 PM   1/31/2017    1:41:00 PM   2017   1   5    0:32:00   "JACOB C "   MARYELLEN EVANS            1344 Mona rch Ci r            Na pl es        1-800-541-2262        ACCOUNT                        JACOB                   1        33        33   0   0   0   AGERO                                 20359 Ja red Wi x            6 - COMPLETED   FIN                  381125634    MARYELLEN EVANS                                   2392727934    Na pl es        1344 Mona rch Ci rcl e          2016   PRIUS                 Green      JTDKARFU5G3519252       BRIB02           3287   T1 FLAT TIRE W/SPARE          C620-432-78-271-0          16                            9031.1   1/31/2017 17:44   1/31/2017   12:44:00 PM   1/31/2017    1:07:00 PM   1/31/2017    1:07:00 PM    1:07:00 PM   1/31/2017    1:22:00 PM                           TOYOTA                      Tra fa l ga r FL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Ln          TIRE CHANGE                                                             FL          33       0   ####   34116   AGERO                                                      JACOB          FALSE   0    13
209272   1/31/2017    9:34:00 AM   1/31/2017   11:59:00 PM    8:04:00 AM   1/31/2017    9:32:00 AM   2017   1   5    1:28:00   "JACOB C "   DISP # T63 TRPR #          111 I-75 N                    Na pl es        866-833-2715 TH       Credi t Ca rd-Offi ce (Ca s h) JACOB                1.75      120       210    0   0   0   FHP HD ROTATION (ABANDONED) 20359 Ja red Wi x                      6 - COMPLETED   FIN   FHP # 17-OFF006670                                                                          Boni ta Spri ngs27683 Ol d 41 Rd                2006   EXPRESS CUTAWAY G3500 WHITE      1GBJG31U061170711       CAPI58              0   ABANDONED                     C620-432-78-271-0          16   UNK                               1/31/2017 12:55   1/31/2017    7:55:00 AM   1/31/2017    7:56:00 AM   1/31/2017    7:56:00 AM    7:57:00 AM   1/31/2017    8:15:00 AM   1/31/2017    8:54:00 AM CHEVROLET                   108 NB FL                  HD LANDOLL PORT TO PORT                    NEW LIFE TIRES               FL         210       0   ####   34135   LE FHP                                                     JACOB          FALSE   0   200
209360    2/1/2017    2:01:00 PM    2/1/2017   11:59:00 PM    1:10:00 PM    2/1/2017    2:00:00 PM   2017   2   5    0:50:00   "JACOB C "   EDWARD GREGERJR            2242 Pri nce Ln               Na pl es        1-800-541-2262        ACCOUNT                        JACOB                   1         0         0   0   0   0   AGERO                                 20359 Ja red Wi x            6 - COMPLETED   FIN                  914325002    EDWARD GREGERJR                                    3055224084   Na pl es        1471 Ai rport Pul l i ng Rd N   2015   F150 SUPER CAB        Grey       1FTEX1CP9FKD46853       GCDH58          18268   T6 TOW                        C620-432-78-271-0          16                            9031.1    2/1/2017 18:05    2/1/2017    1:05:00 PM    2/1/2017    1:09:00 PM    2/1/2017    1:09:00 PM    1:10:00 PM    2/1/2017    1:17:00 PM    2/1/2017    1:34:00 PM FORD              (4 Mi l esKi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ) ngs La keFLBl vd        MILEAGE (LOADED) TOWED                     TAMIAMI FORD INC             FL           0       0   ####   34104   AGERO                                                      JACOB          FALSE   0    25
209403    2/2/2017   11:34:00 AM    2/2/2017   11:59:00 PM   10:31:00 AM    2/2/2017   11:29:00 AM   2017   2   5    0:58:00   "JACOB C "   DISPATCH                   1401 Brooks i de Dr           Na pl es        1-800-582-6626        ACCOUNT                        JACOB                   1      250       250    0   0   0   ALLSTATE                              20359 Ja red Wi x            6 - COMPLETED   FIN                 1035129900    MIKE RANDAL                                        2392279696   Na pl es        3927 Enterpri s e Ave           2010   MOTOR HOME            BROWN      4VZDN1B99AC072138       770MYY          47000   T8 WINCH NEEDED               C620-432-78-271-0          16                FL1312830             2/2/2017 13:44    2/2/2017    8:44:00 AM    2/2/2017    9:06:00 AM    2/2/2017    9:06:00 AM    9:25:00 AM    2/2/2017   10:48:00 AM    2/2/2017   11:18:00 AM SPARTAN                                    FL          MD RECOVERY/WINCH PORT TO PORT                                          FL         250       0   ####   34104   ALLSTATE                                                   JACOB          FALSE   0   350
209395    2/2/2017   10:44:00 AM    2/2/2017   11:59:00 PM    8:13:00 AM    2/2/2017   10:42:00 AM   2017   2   5    2:29:00   "JACOB C "   BETH ANN                   I-75 N Al i co Rd             Fort Myers 239-249-7032               ACCOUNT                        JACOB                 2.5      150       375    0   0   0   UMI-UNITED MATERIALS                  31999 Amy Ca s e             6 - COMPLETED   FIN   ON ACCOUNT                  DRIVER/CELL                           239-593-6995              Na pl es        1615 Tra de Center Wa y         2006   M2 106 MEDIUM DUTY    WHITE      1FVHCYDC06HX06106       N3457Y              0   TOW                           C620-432-78-271-0          16            1                         2/2/2017 11:45    2/2/2017    6:45:00 AM    2/2/2017    6:53:00 AM    2/2/2017    6:53:00 AM    6:59:00 AM    2/2/2017    8:40:00 AM    2/2/2017    9:25:00 AM FREIGHTLINER                TRUCK IS OFF   FL THE INTERSTATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          HD TOW PORT TO PORT BY HOUR                ASK                          FL         375       0   ####   34109   UMI-UNITED MATERIALS                                       JACOB          FALSE   0   202
209448    2/3/2017    4:51:00 PM    2/3/2017   11:59:00 PM    9:25:00 AM    2/3/2017    4:41:00 PM   2017   2   5    7:16:00   "JACOB C "   FLEET NET                  1200 Nobl es Rd               La Bel l e              8004388961    ACCOUNT                        JACOB                   6    136.5       819    0   0   0   FLEET NET AMERICA                     38238 Ni cki Rodri guez      6 - COMPLETED   FIN   4103383C                    LEONARDO                                           7863327894   Ta mpa          110 S US Hi ghwa y 301          2013   4000 SERIES 4300      WHITE      1HTMMAAL1DH481486       CHZM78         137395   T6 TOW                        C620-432-78-271-0          16                FL57410               2/3/2017 14:25    2/3/2017    9:25:00 AM    2/3/2017    9:25:00 AM    2/3/2017    9:25:00 AM    9:26:00 AM    2/3/2017    9:53:00 AM    2/3/2017   10:27:00 AM INTERNATIONAL     from s tora ge ya rdFLto enterpriHD    s e TOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                l oca tiPORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         on i nTO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ta PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   mpa BY HOUR       ENTERPRISE                   FL         819       0   ####   33619   FLEET NET AMERICA                                          JACOB          FALSE   0   202
209448    2/3/2017    4:51:00 PM    2/3/2017   11:59:00 PM    9:25:00 AM    2/3/2017    4:41:00 PM   2017   2   5    7:16:00   "JACOB C "   FLEET NET                  1200 Nobl es Rd               La Bel l e              8004388961    ACCOUNT                        JACOB                   1    68.25     68.25    0   0   0   FLEET NET AMERICA                     38238 Ni cki Rodri guez      6 - COMPLETED   FIN   4103383C                    LEONARDO                                           7863327894   Ta mpa          110 S US Hi ghwa y 301          2013   4000 SERIES 4300      WHITE      1HTMMAAL1DH481486       CHZM78         137395   T6 TOW                        C620-432-78-271-0          16                FL57410               2/3/2017 14:25    2/3/2017    9:25:00 AM    2/3/2017    9:25:00 AM    2/3/2017    9:25:00 AM    9:26:00 AM    2/3/2017    9:53:00 AM    2/3/2017   10:27:00 AM INTERNATIONAL                              FL          HD STORAGE (wi th 7% s a l es ta x)        ENTERPRISE                   FL       68.25       0   ####   33619   FLEET NET AMERICA                                          JACOB          FALSE   0   220
209448    2/3/2017    4:51:00 PM    2/3/2017   11:59:00 PM    9:25:00 AM    2/3/2017    4:41:00 PM   2017   2   5    7:16:00   "JACOB C "   FLEET NET                  1200 Nobl es Rd               La Bel l e              8004388961    ACCOUNT                        JACOB                 3.5    136.5    477.75    0   0   0   FLEET NET AMERICA                     38238 Ni cki Rodri guez      6 - COMPLETED   FIN   4103383C                    LEONARDO                                           7863327894   Ta mpa          110 S US Hi ghwa y 301          2013   4000 SERIES 4300      WHITE      1HTMMAAL1DH481486       CHZM78         137395   T6 TOW                        C620-432-78-271-0          16                FL57410               2/3/2017 14:25    2/3/2017    9:25:00 AM    2/3/2017    9:25:00 AM    2/3/2017    9:25:00 AM    9:26:00 AM    2/3/2017    9:53:00 AM    2/3/2017   10:27:00 AM INTERNATIONAL     from di s a bl ementFLl oca ti on to HDs tora
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TOWgePORT ya rdTO PORT BY HOUR       ENTERPRISE                   FL      477.75       0   ####   33619   FLEET NET AMERICA                                          JACOB          FALSE   0   202
209540    2/4/2017    3:35:00 PM    2/4/2017   11:59:00 PM    1:02:00 PM    2/4/2017    3:35:00 PM   2017   2   5    2:33:00   "JACOB C "   DISPATCH                   39395 Ta mi a mi Tra i l E Ochopee            1-800-285-4977        ACCOUNT                        JACOB                 2.5      150       375    0   0   0   COACH-NET / PINNACLE (Ca s h Ra tes 38238
                                                                                                                                                                                                                                                                                                                                                                            / AcceptNiCC)
                                                                                                                                                                                                                                                                                                                                                                                        cki Rodri guez   6 - COMPLETED   FIN                     8287505   GEORGE BRASELL                                     4107076228   Ochopee         40904 Ta mi a mi Tra i l E      2003   RAM 2500 QUAD ST/SLT  BLACK      3D3KU28C23G833569       27V770         173682   T6 TOW                        C620-432-78-271-0          16                FL48929               2/4/2017 17:29    2/4/2017   12:29:00 PM    2/4/2017   12:38:00 PM    2/4/2017   12:38:00 PM   12:45:00 PM    2/4/2017    1:49:00 PM    2/4/2017    2:14:00 PM DODGE                                      FL          HD TOW PORT TO PORT BY HOUR                                             FL         375       0   ####   34141   COACH-NET / PINNACLE (Ca s h Ra tes / Accept CC)           JACOB          FALSE   0   202
209517    2/4/2017   11:31:00 AM    2/4/2017   11:59:00 PM    8:28:00 AM    2/4/2017   11:29:00 AM   2017   2   5    3:01:00   "JACOB C "   CARL                       1500 Ma na tee Rd             Na pl es        704-902-0883          ACCOUNT                        JACOB                   3      120       360    0   0   0   INA TOWING / INTER STAR               38238 Ni cki Rodri guez      6 - COMPLETED   FIN                      774539   STACY                                              2397764700   Na pl es        5900 Ya hl St                   2012   NPR                   YELLOW     JALC4W169C7001410       AAVB14          43407   T6 TOW                        C620-432-78-271-0          16         8122                         2/4/2017 12:53    2/4/2017    7:53:00 AM    2/4/2017    7:59:00 AM    2/4/2017    7:59:00 AM    8:00:00 AM    2/4/2017    9:00:00 AM    2/4/2017    9:55:00 AM ISUZU                                      FL          "MD TOW PORT TO PORT "                     CERTIFIED DIESEL             FL         360       0   ####   34109   INA TOWING / INTER STAR                                    JACOB          FALSE   0   201
209669    2/6/2017    9:56:00 PM    2/6/2017   11:59:00 PM    6:13:00 PM    2/6/2017    9:27:00 PM   2017   2   6    3:14:00   "JACOB C "                              S Ta mi a mi Tra i l Broa dwa Es tero
                                                                                                                                                                                                        y Ave E                            Credi t Ca rd-Offi ce (Ca s h) JACOB                 3.5      150       525    0   0   0   NAC ROADSIDE (Ca s h Ra tes / Accept32000
                                                                                                                                                                                                                                                                                                                                                                             CC)    "GINA "              6 - COMPLETED   FIN                 1002243295    MODESTO BELTRAN                                    2397388776   Fort Myers      4605 Fowl er St                 2006   4000 SERIES 4300      WHITE      1HTMMAAM56H159641       262QGK          30584   T6 TOW                        C620-432-78-271-0          16                                      2/6/2017 22:48    2/6/2017    5:48:00 PM    2/6/2017    5:54:00 PM    2/6/2017    5:54:00 PM    5:55:00 PM    2/6/2017    7:01:00 PM    2/6/2017    7:40:00 PM INTERNATIONAL                              FL          MD HOOK ONLY                               TAC GRANITE                  FL         525       0   ####   33907   NAC ROADSIDE (Ca s h Ra tes / Accept CC)                   JACOB          FALSE   0    96
209620    2/6/2017   12:23:00 PM    2/6/2017   11:59:00 PM   11:27:00 AM    2/6/2017   12:22:00 PM   2017   2   6    0:55:00   "JACOB C "   DISPATCH                   8274 Key Roya l Ci rcl e Na pl es             1-800-582-6626        ACCOUNT                        JACOB                   1         5         5   0   0   0   ALLSTATE                              11602 Ca rl os Rodri guez    6 - COMPLETED   FIN                 1035158818    JAQUELINE STEPHENS                                 2393481117   Na pl es        3927 Enterpri s e Ave           2002   ACCORD LX             WHITE      1HGCG32432A016654       Y53BCY         103509   T3 JUMP START                 C620-432-78-271-0          16                FL1312830             2/6/2017 16:06    2/6/2017   11:06:00 AM    2/6/2017   11:07:00 AM    2/6/2017   11:07:00 AM   11:12:00 AM    2/6/2017   11:55:00 AM                           HONDA             (12.5 Mi l es ) httpsFL  ://goo.gl /ma
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          UNLOADED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ps /7RUnx2s  (TOW)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              YRSG2 MILEAGE TO INCIDENT (TOW)                     FL           5       0   ####   34104   ALLSTATE                                       702407385   JACOB          FALSE   0    27
209640    2/6/2017   12:57:00 PM    2/6/2017   11:59:00 PM   12:23:00 PM    2/6/2017   12:56:00 PM   2017   2   6    0:33:00   "JACOB C "   FLEET DRIVER               11606 Qua i l Vi l l a ge Wa yNa pl es        1-800-541-2262        ACCOUNT                        JACOB                   1        33        33   0   0   0   AGERO                                 20359 Ja red Wi x            6 - COMPLETED   FIN                  571247483    FLEET DRIVER                                       2395969747   Na pl es                                        2015   ESCAPE SE             Bl a ck    1FMCU0GX0FUA94480       JENZZZ          39998   T3 JUMP START                 C620-432-78-271-0          16                            9031.1    2/6/2017 17:07    2/6/2017   12:07:00 PM    2/6/2017   12:14:00 PM    2/6/2017   12:14:00 PM   12:22:00 PM    2/6/2017   12:40:00 PM                           FORD                        Qua i l Crown  FL Dr       JUMP START                                                              FL          33       0   ####   34104   AGERO                                                      JACOB          FALSE   0    12
209620    2/6/2017   12:23:00 PM    2/6/2017   11:59:00 PM   11:27:00 AM    2/6/2017   12:22:00 PM   2017   2   6    0:55:00   "JACOB C "   DISPATCH                   8274 Key Roya l Ci rcl e Na pl es             1-800-582-6626        ACCOUNT                        JACOB                   1        35        35   0   0   0   ALLSTATE                              11602 Ca rl os Rodri guez    6 - COMPLETED   FIN                 1035158818    JAQUELINE STEPHENS                                 2393481117   Na pl es        3927 Enterpri s e Ave           2002   ACCORD LX             WHITE      1HGCG32432A016654       Y53BCY         103509   T3 JUMP START                 C620-432-78-271-0          16                FL1312830             2/6/2017 16:06    2/6/2017   11:06:00 AM    2/6/2017   11:07:00 AM    2/6/2017   11:07:00 AM   11:12:00 AM    2/6/2017   11:55:00 AM                           HONDA                                      FL          JUMP START                                                              FL          35       0   ####   34104   ALLSTATE                                       702407385   JACOB          FALSE   0    12
209710    2/7/2017    6:59:00 PM    2/7/2017   11:59:00 PM    1:31:00 PM    2/7/2017    6:55:00 PM   2017   2   6    5:24:00   "JACOB C "   A                          4746 Enterpri s e Ave         Na pl es        ()-                   ACCOUNT                        JACOB                 5.5      108       594    0   0   0   AFTER HOURS ROAD SERVICES             20359 Ja red Wi x            6 - COMPLETED   FIN   ON ACCOUNT                  ALBERT                                             2394172980   Na pl es        80 27th St NW                   1200                      20 UNK                                                        T6 TOW                        C620-432-78-271-0          16                                      2/7/2017 17:26    2/7/2017   12:26:00 PM    2/7/2017   12:49:00 PM    2/7/2017   12:49:00 PM   12:51:00 PM    2/7/2017    1:58:00 PM    2/7/2017    2:49:00 PM FT                                         FL          "MD TOW PORT TO PORT "                                                  FL         594       0   ####   34120   AFTER HOURS ROAD SERVICES                                  JACOB          FALSE   0   201
209788    2/9/2017   10:00:00 AM    2/9/2017   11:59:00 PM    8:29:00 AM    2/9/2017    9:58:00 AM   2017   2   6    1:29:00   "JACOB C "   COASTAL BEVERAGE           Goodl ette-Fra nk Rd N Gol    Na pl
                                                                                                                                                                                                         denes Ga te 239-643-4343
                                                                                                                                                                                                                      Pkwy                 Credi t Ca rd-Offi ce (Ca s h) JACOB                 1.5      150       225    0   0   0   COASTAL BEVERAGE LTD.                 11602 Ca rl os Rodri guez    6 - COMPLETED   FIN   ON ACCOUNT                  DRIVER/CELL                           776-2934 or 293           Na pl es        68 Indus tri a l Bl vd          2007   4000 SERIES 4400      WHITE      1HSMKAANX7H484936       HPBJ36        187277    T6 TOW                        C620-432-78-271-0          16          727                         2/9/2017 12:57    2/9/2017    7:57:00 AM    2/9/2017    8:00:00 AM    2/9/2017    8:00:00 AM    8:00:00 AM    2/9/2017    9:09:00 AM    2/9/2017    9:28:00 AM INTERNATIONAL                              FL          CSTL HOOK NAPLES TO NAPLES                 REPAIR OR COASTAL BEVERAGEFL            225       0   ####   34104   COASTAL BEVERAGE LTD.                                      JACOB          FALSE   0   346
209887   2/10/2017    7:05:00 PM   2/10/2017   11:59:00 PM    5:38:00 PM   2/10/2017    6:56:00 PM   2017   2   6    1:18:00   "JACOB C "   TOM                        1460 Gol den Ga te PkwyNa pl es                       2398256846    Credi t Ca rd-Offi ce (Ca s h) JACOB            0      2      120       240    0   0   0   CASH MEDUIM DUTY                      11602 Ca rl os Rodri guez    6 - COMPLETED   FIN   cc offi ce 048474           TOM                                                2398256846   Na pl es        4184 Arnol d Ave                1997   G3500                 WHITE      1GBJG31R3V1059970       EHJF33        170767    T6 TOW                        C620-432-78-271-0          16                                     2/10/2017 21:20   2/10/2017    4:20:00 PM   2/10/2017    4:22:00 PM   2/10/2017    4:22:00 PM    4:25:00 PM   2/10/2017    6:23:00 PM   2/10/2017    6:43:00 PM CHEVROLET                                  FL          "MD TOW PORT TO PORT "                     RCC TECH / LATIMER           FL         240       0   ####   34104   CASH MEDUIM DUTY                                           JACOB          FALSE   0   201
209877   2/10/2017    4:20:00 PM   2/10/2017   11:59:00 PM    3:45:00 PM   2/10/2017    4:20:00 PM   2017   2   6    0:35:00   "JACOB C "   VESELINA GEORGIEVA         1186 3rd St S                 Na pl es        1-800-541-2262        ACCOUNT                        JACOB                   1        33        33   0   0   0   AGERO                                 17226 Tra cy Mi chel s       6 - COMPLETED   FIN                  725050920    VESELINA GEORGIEVA                                 2392335383   Na pl es        1186 3rd St S                   2013   FOCUS SE              Whi te     1FADP3K21DL181326       Z775D          27980    T5 FUEL DELIVERY              C620-432-78-271-0          16                            9031.1   2/10/2017 20:32   2/10/2017    3:32:00 PM   2/10/2017    3:37:00 PM   2/10/2017    3:37:00 PM    3:38:00 PM   2/10/2017    4:12:00 PM                           FORD                                       FL          GAS DELIVERY                                                            FL          33       0   ####   34102   AGERO                                                      JACOB          FALSE   0   140
209868   2/10/2017    2:27:00 PM   2/10/2017   11:59:00 PM    2:14:00 PM   2/10/2017    2:27:00 PM   2017   2   6    0:13:00   "JACOB C "                              3291 Ta mi a mi Tra i l E Na pl es                                  CASH                           JACOB            0      1        70        70   0   0   0   CASH LIGHT DUTY                       32000 "GINA "                6 - COMPLETED   FIN   PD CA DR                    MR. DESISTO                                        2396876044   Na pl es                                        2003   TAURUS SEL            RED        1FAHP59S63A279443       NO TAG        141028    T7 LOCK OUT                   C620-432-78-271-0          16                                     2/10/2017 19:13   2/10/2017    2:13:00 PM   2/10/2017    2:13:00 PM   2/10/2017    2:13:00 PM    2:13:00 PM   2/10/2017    2:20:00 PM                           FORD                                       FL          LOCKOUT SERVICE                                                         FL          70       0   ####   34104   CASH LIGHT DUTY                                            JACOB          FALSE   0    24
209846   2/10/2017    9:28:00 AM   2/10/2017   11:59:00 PM    8:12:00 AM   2/10/2017    9:19:00 AM   2017   2   6    1:07:00   "JACOB C "   LIND                       Ai rport Pul l i ng Rd N Enterpri
                                                                                                                                                                                                     Na pl es
                                                                                                                                                                                                            s e Ave          2394347146    Credi t Ca rd-Offi ce (Ca s h) JACOB            0      1      120       120    0   0   0   CASH MEDUIM DUTY                      32000 "GINA "                6 - COMPLETED   FIN   AUTH# 143170                LINDA                                              2394347146   Na pl es        Enterpri s e Ave                1998   SAVANA G3500          WHITE      1GDJG31JXW1040075       447PTS        137688    TOW                           C620-432-78-271-0          16                                     2/10/2017 13:00   2/10/2017    8:00:00 AM   2/10/2017    8:05:00 AM   2/10/2017    8:05:00 AM    8:05:00 AM   2/10/2017    8:23:00 AM   2/10/2017    8:44:00 AM GMC                                        FL          "MD TOW PORT TO PORT "                     ???                          FL         120       0   ####   34104   CASH MEDUIM DUTY                                           JACOB          FALSE   0   201
209924   2/11/2017    6:55:00 PM   2/11/2017   11:59:00 PM    3:40:00 PM   2/11/2017    6:46:00 PM   2017   2   6    3:06:00   "JACOB C "   TIM                        2100 Da vi s Bl vd            Na pl es        ()-                   ACCOUNT                        JACOB                   1       3.6       3.6   0   0   0   FLEET NET AMERICA                     20359 Ja red Wi x            6 - COMPLETED   FIN   3474C                       ERIC                                               2392832351   Ca pe Cora l 520 SW 21s t Terra ce              2017   4000 SERIES 4300      WHITE      1HTMMMMM0HH637254       2XF422         24191    T6 TOW                        C620-432-78-271-0          16        726576 FL57410               2/11/2017 18:16   2/11/2017    1:16:00 PM   2/11/2017    1:19:00 PM   2/11/2017    1:19:00 PM    1:20:00 PM   2/11/2017    4:06:00 PM   2/11/2017    4:26:00 PM INTERNATIONAL                              FL          TOLLS (cos t)                                                           FL           0     3.6   ####   33991   FLEET NET AMERICA                                          JACOB          FALSE   0    19
209924   2/11/2017    6:55:00 PM   2/11/2017   11:59:00 PM    3:40:00 PM   2/11/2017    6:46:00 PM   2017   2   6    3:06:00   "JACOB C "   TIM                        2100 Da vi s Bl vd            Na pl es        ()-                   ACCOUNT                        JACOB                3.25      108       351    0   0   0   FLEET NET AMERICA                     20359 Ja red Wi x            6 - COMPLETED   FIN   3474C                       ERIC                                               2392832351   Ca pe Cora l 520 SW 21s t Terra ce              2017   4000 SERIES 4300      WHITE      1HTMMMMM0HH637254       2XF422         24191    T6 TOW                        C620-432-78-271-0          16        726576 FL57410               2/11/2017 18:16   2/11/2017    1:16:00 PM   2/11/2017    1:19:00 PM   2/11/2017    1:19:00 PM    1:20:00 PM   2/11/2017    4:06:00 PM   2/11/2017    4:26:00 PM INTERNATIONAL                              FL          "MD TOW PORT TO PORT "                                                  FL         351       0   ####   33991   FLEET NET AMERICA                                          JACOB          FALSE   0   201
209957   2/12/2017    6:13:00 PM   2/12/2017   11:59:00 PM    2:59:00 PM   2/12/2017    6:08:00 PM   2017   2   7    3:09:00   "JACOB C "   DISPATCH                   1101 N Col l i er Bl vd       Ma rco          1-800-582-6626        ACCOUNT                        JACOB            0      3      150       450    0   0   0   ALLSTATE                              20359 Ja red Wi x            6 - COMPLETED   FIN                 1035204210    RICHARD FLEIHER                                    3057244081   Na pl es        1935 Pi ne Ri dge Rd            1995   F530F SUPER DUTY      YELLOW     3FCMF53G6SJA12631       YEL0BST            0    T6 TOW                        C620-432-78-271-0          25               FL1312830             2/12/2017 16:32   2/12/2017   11:32:00 AM   2/12/2017   12:09:00 PM   2/12/2017   12:09:00 PM   12:09:00 PM   2/12/2017    3:26:00 PM   2/12/2017    4:21:00 PM FORD              HD TOW PORT TO FL        PORT $150 "MDAN HOURTOW PORT TO PORT "                 ???                          FL         450       0   ####   34109   ALLSTATE                                                   JACOB          FALSE   0   201
209925   2/12/2017   12:49:00 AM   2/11/2017   11:59:00 PM    6:12:00 PM   2/12/2017   12:35:00 AM   2017   2   7    6:22:00   "JACOB C "   NAC- KALANI                138 I-75 N                    Fort Myers              8003564776    Credi t Ca rd-Offi ce (Ca s h) JACOB            0      4       7.5        30   0   0   0   CASH HEAVY DUTY                       20359 Ja red Wi x            6 - COMPLETED   FIN   CC OFFICE                   RASHAN GRANT                                       9546675854   Mi a mi Ga rdens3050 NW 183rd St                2010                      44 WHITE      4DRANAAN8AA208740       G320082H       34492    T6 TOW                        C620-432-78-271-0          25            82                       2/11/2017 20:40   2/11/2017    3:40:00 PM   2/11/2017    3:54:00 PM   2/11/2017    3:54:00 PM    3:54:00 PM   2/11/2017    6:46:00 PM   2/11/2017    7:28:00 PM PASSENGER                   MM 139 NB      FL          TOLLS (cos t)                              A                            FL           0      30   ####   33056   CASH HEAVY DUTY                                            JACOB          FALSE   0    19
209925   2/12/2017   12:49:00 AM   2/11/2017   11:59:00 PM    6:12:00 PM   2/12/2017   12:35:00 AM   2017   2   7    6:22:00   "JACOB C "   NAC- KALANI                138 I-75 N                    Fort Myers              8003564776    Credi t Ca rd-Offi ce (Ca s h) JACOB            0   6.15      150     922.5    0   0   0   CASH HEAVY DUTY                       20359 Ja red Wi x            6 - COMPLETED   FIN   CC OFFICE                   RASHAN GRANT                                       9546675854   Mi a mi Ga rdens3050 NW 183rd St                2010                      44 WHITE      4DRANAAN8AA208740       G320082H       34492    T6 TOW                        C620-432-78-271-0          25            82                       2/11/2017 20:40   2/11/2017    3:40:00 PM   2/11/2017    3:54:00 PM   2/11/2017    3:54:00 PM    3:54:00 PM   2/11/2017    6:46:00 PM   2/11/2017    7:28:00 PM PASSENGER                   MM 139 NB      FL          HD TOW PORT TO PORT BY HOUR                A                            FL       922.5       0   ####   33056   CASH HEAVY DUTY                                            JACOB          FALSE   0   202
210102   2/14/2017    9:25:00 PM   2/14/2017   11:59:00 PM    8:04:00 PM   2/14/2017   10:01:00 PM   2017   2   7    1:57:00   "JACOB C "   Jus ti n Lobb              2005 Ma i ns a i l Dr         Na pl es                2395710232    CHECK                          JACOB/STEVE/DON 0       2      250       500    0   0   0   CASH HEAVY DUTY                       32000 "GINA "                6 - COMPLETED   FIN   PD CK 100681                Genes i s Avi a ti on Enterpri s es                2395710232   Na pl es        ???                             1970                      58 WHITE      TH-28                   FAA #N4423A        0    TOW                           C620-432-78-271-0          16                                      2/15/2017 0:45   2/14/2017    7:45:00 PM   2/14/2017    8:02:00 PM   2/14/2017    8:02:00 PM    8:04:00 PM   2/14/2017    8:33:00 PM   2/14/2017    9:25:00 PM Beech             25 TON WRECKER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ma rco Is l TOaFLndRAISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ai rport
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         REAR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          HD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                OF PLANE TO BE ABLE    PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         TOTO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            LOWER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              PORT LANDING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ???      GEAR                FL         500       0   ####   34104   CASH HEAVY DUTY                                            JACOB/STEVE/DONFALSE   0   349
210022   2/14/2017   11:45:00 AM   2/13/2017   11:59:00 PM    4:26:00 PM   2/14/2017   11:44:00 AM   2017   2   7   19:17:00   "JACOB C "   GUS                        3508 Enterpri s e Ave         Na pl es                              Credi t Ca rd-Offi ce (Ca s h) JACOB            0      6       7.5        45   0   0   0   CASH HEAVY DUTY                       32000 "GINA "                6 - COMPLETED   FIN   CC AUTH# 170921             GUS                                                2392530500   Mi a mi         7001 NW 36th Ave                2007   600 CXN               GREEN      1M1AK01Y97N004290       N8973X        240905    TOW                           C620-432-78-271-0          25          183                        2/13/2017 21:26   2/13/2017    4:26:00 PM   2/14/2017    4:27:00 AM   2/14/2017    4:27:00 AM    4:27:00 AM   2/14/2017    4:58:00 AM   2/14/2017    6:17:00 AM MACK                                       FL          TOLLS (cos t)                              A                            FL           0      45   ####   33147   CASH HEAVY DUTY                                            JACOB          FALSE   0    19
210022   2/14/2017   11:45:00 AM   2/13/2017   11:59:00 PM    4:26:00 PM   2/14/2017   11:44:00 AM   2017   2   7   19:17:00   "JACOB C "   GUS                        3508 Enterpri s e Ave         Na pl es                              Credi t Ca rd-Offi ce (Ca s h) JACOB            0   6.75      150    1012.5    0   0   0   CASH HEAVY DUTY                       32000 "GINA "                6 - COMPLETED   FIN   CC AUTH# 170921             GUS                                                2392530500   Mi a mi         7001 NW 36th Ave                2007   600 CXN               GREEN      1M1AK01Y97N004290       N8973X        240905    TOW                           C620-432-78-271-0          25          183                        2/13/2017 21:26   2/13/2017    4:26:00 PM   2/14/2017    4:27:00 AM   2/14/2017    4:27:00 AM    4:27:00 AM   2/14/2017    4:58:00 AM   2/14/2017    6:17:00 AM MACK                                       FL          HD TOW PORT TO PORT BY HOUR                A                            FL      1012.5       0   ####   33147   CASH HEAVY DUTY                                            JACOB          FALSE   0   202
208598   2/14/2017    3:28:00 PM   2/14/2017   11:59:00 PM   12:00:00 PM   2/14/2017    3:24:00 PM   2017   2   7    3:24:00   "JACOB C "   TOMMY                      1250 Creeks i de Tra i l      Na pl es        ()-                   ACCOUNT                        JACOB                3.25      115    373.75    0   0   0   PRECISION RIGGING                     17226 Tra cy Mi chel s       6 - COMPLETED   FIN   PLEASE SEND CHECK           TOMMY                                              8132674064   Ave Ma ri a     3927 ENTERPRISE AVE             2000   Forkl i ft            UNK                                                        T6 TOW                        C620-432-78-271-0   35xx                                          1/18/2017 17:38   1/18/2017   12:38:00 PM   2/14/2017   11:40:00 AM   2/14/2017   11:40:00 AM   11:41:00 AM   2/14/2017   12:22:00 PM   2/14/2017    2:16:00 PM Forkl i ft                                 FL          MD LANDOLL PORT TO PORT                                                 FL      373.75       0   ####   34104   PRECISION RIGGING                                          JACOB          FALSE   0   199
210118   2/15/2017   12:10:00 PM   2/15/2017   11:59:00 PM   10:00:00 AM   2/15/2017   12:09:00 PM   2017   2   7    2:09:00   "JACOB C "   JOE                        4406 Enterpri s e Ave         Na pl es                2398255864    CHECK                          JACOB                   2      120       240    0   0   0   BENTLEY ELECTRIC                      32000 "GINA "                6 - COMPLETED   FIN                               CHECK BENTLEY                                      2396435339   Fort Myers      2305 Rockfi l l Rd              2012   M2 106 MEDIUM DUTY    WHITE      1FVACWDTXCHBM0671       HPBH46         30121    T6 TOW                        C620-432-78-271-0          25                                     2/15/2017 14:12   2/15/2017    9:12:00 AM   2/15/2017    9:16:00 AM   2/15/2017    9:16:00 AM    9:17:00 AM   2/15/2017   10:05:00 AM   2/15/2017   10:30:00 AM FREIGHTLINER                               FL          "MD TOW PORT TO PORT "                     FLORIDA DETROIT DIESEL       FL         240       0   ####   33916   BENTLEY ELECTRIC                                           JACOB          FALSE   0   201
208599   2/15/2017    3:03:00 PM   2/15/2017   11:59:00 PM   12:27:00 PM   2/15/2017    3:02:00 PM   2017   2   7    2:35:00   "JACOB C "   TOMMY                      1370 Creeks i de Bl vd        Na pl es        ()-                   ACCOUNT                        JACOB                 2.5      115     287.5    0   0   0   PRECISION RIGGING                     17226 Tra cy Mi chel s       6 - COMPLETED   FIN   PLEASE SEND CHECK           TOMMY                                              8132674064   Ave Ma ri a     6875 ARTHREX COMMERCE DR        2000                         YELLOW                                                     T6 TOW                        C620-432-78-271-0   35xx                                          2/15/2017 16:39   2/15/2017   11:39:00 AM   2/15/2017   11:39:00 AM   2/15/2017   11:39:00 AM   11:40:00 AM   2/15/2017    1:07:00 PM   2/15/2017    1:16:00 PM UNK                                        FL          MD LANDOLL PORT TO PORT                                                 FL       287.5       0   ####   34104   PRECISION RIGGING                                          JACOB          FALSE   0   199
210180   2/16/2017   10:29:00 PM   2/16/2017   11:59:00 PM    8:47:00 PM   2/16/2017    9:55:00 PM   2017   2   7    1:08:00   "JACOB C "   JEFFRY CARIELLO            2781 Ceci l Rd                Na pl es        1-800-541-2262        ACCOUNT                        JACOB                   1        33        33   0   0   0   AGERO                                 11602 Ca rl os Rodri guez    6 - COMPLETED   FIN               322825300       JEFFRY CARIELLO                                    2396519119   Na pl es                                        2015   K900                  SILVER     KNALU4D40F6024677       GSUT33         12820    T3 JUMP START                 C620-432-78-271-0          16                            9031.1    2/17/2017 1:46   2/16/2017    8:46:00 PM   2/16/2017    8:47:00 PM   2/16/2017    8:47:00 PM    8:47:00 PM   2/16/2017    9:10:00 PM                           KIA                         Greenwa yFLRd              JUMP START                                                              FL          33       0   ####   34104   AGERO                                                      JACOB          FALSE   0    12
210159   2/16/2017    2:32:00 PM   2/16/2017   11:59:00 PM   11:12:00 AM   2/16/2017    3:15:00 PM   2017   2   7    4:03:00   "JACOB C "   JOSH DODD                  3350 1s t Ave NW              Na pl es                3522586672    Credi t Ca rd-Offi ce (Ca s h) JACOB            0   4.25      125    531.25    0   0   0   CASH MEDUIM DUTY                      17226 Tra cy Mi chel s       6 - COMPLETED   FIN   AUTH#043054                 JOSH DODD                                          3522586672   La Bel l e      340 N Indus tri a l Loop        2000   Bus                   WHITE                                                      T6 TOW                        C620-432-78-271-0   35xx                                          2/16/2017 15:02   2/16/2017   10:02:00 AM   2/16/2017   10:05:00 AM   2/16/2017   10:05:00 AM   10:07:00 AM   2/16/2017   11:33:00 AM   2/16/2017   12:09:00 PM Bus                                        FL          MD LANDOLL PORT TO PORT                                            340 FL       531.25       0   ####   33935   CASH MEDUIM DUTY                                           JACOB          FALSE   0   199
210208   2/17/2017    5:37:00 PM   2/17/2017   11:59:00 PM    2:29:00 PM   2/17/2017    5:36:00 PM   2017   2   7    3:07:00   "JACOB C "   GAY ROCHESTER              8340 Si erra Mea dows BlNa     vd pl es       704-902-0883          ACCOUNT                        JACOB                 2.5      120       300    0   0   0   INA TOWING / INTER STAR               11602 Ca rl os Rodri guez    6 - COMPLETED   FIN                  745412       RYAN                                               2392095090   Fort Myers      3510 Ol d Metro Pkwy            2005   FE83D                 WHITE      JL6AAG1S95K001516       BDAQ27        200146    T6 TOW                        C620-432-78-271-0          16                                     2/17/2017 17:26   2/17/2017   12:26:00 PM   2/17/2017   12:32:00 PM   2/17/2017   12:32:00 PM   12:32:00 PM   2/17/2017    3:09:00 PM   2/17/2017    3:22:00 PM MITSUBISHI FUSO                            FL          "MD TOW PORT TO PORT "                     MCABE FLEET MAINT            FL         300       0   ####   33916   INA TOWING / INTER STAR                                    JACOB          FALSE   0   201
210198   2/17/2017    3:00:00 PM   2/17/2017   11:59:00 PM   12:20:00 PM   2/17/2017    2:59:00 PM   2017   2   7    2:39:00   "JACOB C "   JOE                        1021 19th St SW               Na pl es        435-0014              Credi t Ca rd-Offi ce (Ca s h) JACOB                2.75      120       330    0   0   0   KELLY ROOFING                         32000 "GINA "                6 - COMPLETED   FIN   ON ACCOUNT                  DAMIAN ROJAS                                       2392480142   Boni ta Spri ngs9930 Cha nnel 30 Dr             2001   4000 SERIES 4700      WHITE      1HTSCAAL11H393124       HARB69        193951    TOW                           C620-432-78-271-0          16       193                           2/17/2017 14:36   2/17/2017    9:36:00 AM   2/17/2017   11:37:00 AM   2/17/2017   11:37:00 AM   11:38:00 AM   2/17/2017   12:51:00 PM   2/17/2017    1:24:00 PM INTERNATIONAL                              FL          "MD TOW PORT TO PORT "                                                  FL         330       0   ####   34135   KELLY ROOFING                                              JACOB          FALSE   0   201
210193   2/17/2017   12:27:00 PM   2/17/2017   11:59:00 PM    9:35:00 AM   2/17/2017   12:20:00 PM   2017   2   7    2:45:00   "JACOB C "   TC                         2801 28th St SW               Lehi gh Acres                         ACCOUNT                        JACOB                   3    109.2     327.6    0   0   0   FLEET NET AMERICA                     32000 "GINA "                6 - COMPLETED   FIN   4119501C                    ORLANDO                                            2392934932   Na pl es        1471 Ai rport Rd N              2015   TRANSIT T-250         WHITE      1FTNR2CM8FKA08768       GEN921         41758    TOW                           C620-432-78-271-0          16 TP7K36         FL57410              2/17/2017 13:59   2/17/2017    8:59:00 AM   2/17/2017    9:04:00 AM   2/17/2017    9:04:00 AM    9:04:00 AM   2/17/2017   10:32:00 AM   2/17/2017   11:05:00 AM FORD                                       FL          "MD TOW PORT TO PORT "                                                  FL       327.6       0   ####   34104   FLEET NET AMERICA                                          JACOB          FALSE   0   201
210241   2/18/2017    2:16:00 AM   2/18/2017   11:59:00 PM   12:07:00 AM   2/18/2017    1:53:00 AM   2017   2   7    1:46:00   "JACOB C "   ERNESTO OR IAN             5626 Wa rren St               Na pl es        239-939-4570          ACCOUNT                        JACOB                   2      120       240    0   0   0   U-HAUL LIGHT/MEDIUM/HEAVY SERVICE     38238CALLNi cki Rodri guez   6 - COMPLETED   FIN                 1061452       JOSEPH CHARLES                                     2396827988   Na pl es        2001 Ta mi a mi Tra i l E       2007   E450 SUPER DUTY       WHITE      1FDXE45S37DB14462       AD49685       106235    T6 TOW                        C620-432-78-271-0          16 DC3732K                              2/18/2017 4:53   2/17/2017   11:53:00 PM   2/17/2017   11:57:00 PM   2/17/2017   11:57:00 PM   11:58:00 PM   2/18/2017   12:28:00 AM   2/18/2017   12:48:00 AM FORD                                       FL          "MD TOW PORT TO PORT "                                                  FL         240       0   ####   34112   U-HAUL LIGHT/MEDIUM/HEAVY SERVICE CALL                     JACOB          FALSE   0   201
210377   2/20/2017    6:51:00 PM   2/20/2017   11:59:00 PM    4:43:00 PM   2/20/2017    6:46:00 PM   2017   2   8    2:03:00   "JACOB C "   CESAR                      I-75 S AND MM 85              Na pl es                8134460472    Credi t Ca rd-Offi ce (Ca s h) JACOB            0    1.1      120       132    0   0   0   CASH MEDUIM DUTY                      32000 "GINA "                6 - COMPLETED   FIN   AUTH# 136388                CESAR                                              8134460472   Na pl es        2386 Li nwood Ave               2002   3500 W35042           WHITE      4KBB4B1R62J803404       760NGM         92000    TOW                           C620-432-78-271-0          16                                     2/20/2017 21:01   2/20/2017    4:01:00 PM   2/20/2017    4:07:00 PM   2/20/2017    4:07:00 PM    4:07:00 PM   2/20/2017    5:02:00 PM   2/20/2017    5:49:00 PM CHEVROLET                                  FL          "MD TOW PORT TO PORT "                     SHOP                         FL         132       0          34112   CASH MEDUIM DUTY                                           JACOB          FALSE   0   201
210368   2/20/2017    4:59:00 PM   2/20/2017   11:59:00 PM    2:45:00 PM   2/20/2017    4:55:00 PM   2017   2   8    2:10:00   "JACOB C "   BELSO                      5900 Ya hl St                 Na pl es        (239)-                Credi t Ca rd-Offi ce (Ca s h) JACOB            0      2      120       240    0   0   0   CASH MEDUIM DUTY                      32000 "GINA "                6 - COMPLETED   FIN   CC AUTH# 105581             BELSO                                              2397776172   Na pl es        10935 Greenwa y Rd              2006   NPR                   WHITE      JALC4J16967015511       Y41JTC         91071    TOW                           C620-432-78-271-0          16                                     2/20/2017 19:02   2/20/2017    2:02:00 PM   2/20/2017    2:16:00 PM   2/20/2017    2:16:00 PM    2:20:00 PM   2/20/2017    3:03:00 PM   2/20/2017    3:43:00 PM ISUZU                                      FL          "MD TOW PORT TO PORT "                     RESIDENCE                    FL         240       0   ####   34114   CASH MEDUIM DUTY                                           JACOB          FALSE   0   201
210358   2/20/2017    2:34:00 PM   2/20/2017   11:59:00 PM    1:55:00 PM   2/20/2017    2:27:00 PM   2017   2   8    0:32:00   "JACOB C "   US SIGNS AND MORE          Ta mi a mi Tra i l N Gol denNaGa  plte
                                                                                                                                                                                                            es Pkwy          2399369154    Credi t Ca rd-Offi ce (Ca s h) JACOB            0    1.1      150       165    0   0   0   CASH MEDUIM DUTY                      20359 Ja red Wi x            6 - COMPLETED   FIN   AUTH# 84432G                GRANT                                              2399102387   Na pl es        ???                             2002   F550 SUPER DUTY       WHITE      1FDAF57F32EC96983       GGZI92         56631    T8 WINCH NEEDED               C620-432-78-271-0          16                                     2/20/2017 16:55   2/20/2017   11:55:00 AM   2/20/2017   11:58:00 AM   2/20/2017   11:58:00 AM   11:59:00 AM   2/20/2017    2:14:00 PM                           FORD                                       FL          MD RECOVERY/WINCH PORT TO PORT ???                                      FL         165       0   ####   34104   CASH MEDUIM DUTY                                           JACOB          FALSE   0   350
210321   2/20/2017   11:17:00 AM   2/20/2017   11:59:00 PM    6:28:00 AM   2/20/2017   11:15:00 AM   2017   2   8    4:47:00   "JACOB C "   EDUARO                     I-75 W AND MM 63              Na pl es        ()-                   ACCOUNT                        JACOB                4.75    109.2     518.7    0   0   0   FLEET NET AMERICA                     31999 Amy Ca s e             6 - COMPLETED   FIN   1492C                       DRIVER/CELL                                        9545991031   Hol l ywood 2600 SW 39th St                     2013   M2 106 MEDIUM DUTY    WHITE      1FVACXDT7DDFB0954       N2490T        172721    TOW                           C620-432-78-271-0          16    402047      FL57410              2/20/2017 10:48   2/20/2017    5:48:00 AM   2/20/2017    5:54:00 AM   2/20/2017    5:54:00 AM    5:58:00 AM   2/20/2017    7:26:00 AM   2/20/2017    8:03:00 AM FREIGHTLINER                MM 63 REST     FL AREA "MD TOW PORT TO PORT "                                                      FL       518.7       0          33312   FLEET NET AMERICA                                          JACOB          FALSE   0   201
210446   2/21/2017    8:26:00 PM   2/21/2017   11:59:00 PM    7:26:00 PM   2/21/2017    8:20:00 PM   2017   2   8    0:54:00   "JACOB C "   MATT                       Ol d Tra i l Dr Bel a i r Ln Na pl es                        239    Credi t Ca rd-Offi ce (Ca s h) JACOB            0      1      120       120    0   0   0   CASH MEDUIM DUTY                      17226 Tra cy Mi chel s       6 - COMPLETED   FIN   AUTH# 140441                MATT                                               2399194690   Na pl es        171 Commerci a l Bl vd          2006   EXPRESS CUTAWAY G3500 WHITE      1GBJG31U061163323       988RPE         64650    TOW                           C620-432-78-271-0          16                                      2/22/2017 0:23   2/21/2017    7:23:00 PM   2/21/2017    7:25:00 PM   2/21/2017    7:25:00 PM    7:26:00 PM   2/21/2017    7:36:00 PM   2/21/2017    7:54:00 PM CHEVROLET                                  FL          "MD TOW PORT TO PORT "                     171 Commerci a l Bl vd       FL         120       0   ####   34104   CASH MEDUIM DUTY                                           JACOB          FALSE   0   201
210440   2/21/2017    7:09:00 PM   2/21/2017   11:59:00 PM    5:34:00 PM   2/21/2017    7:07:00 PM   2017   2   8    1:33:00   "JACOB C "   ANTHONY                    I-75 N Boni ta Bea ch Rd BONITASE        SPRINGS                    ACCOUNT                        JACOB                 1.5      110       165    0   0   0   "TIMO BROTHERS, INC"                  32000 "GINA "                6 - COMPLETED   FIN                               ANTHONY                                            2396333289   Boni ta Spri ngs27683 Ol d 41 Rd                2006   EXPRESS CUTAWAY G3500 WHITE      1GBJG31U961231893       HQHI42             0    T6 TOW                        C620-432-78-271-0          16                                     2/21/2017 21:48   2/21/2017    4:48:00 PM   2/21/2017    4:53:00 PM   2/21/2017    4:53:00 PM    4:53:00 PM   2/21/2017    6:04:00 PM   2/21/2017    6:25:00 PM CHEVROLET                                  FL          "MD TOW PORT TO PORT "                                                  FL         165       0   ####   34135   "TIMO BROTHERS, INC"                                       JACOB          FALSE   0   201
210439   2/21/2017    4:53:00 PM   2/21/2017   11:59:00 PM    4:37:00 PM   2/21/2017    4:51:00 PM   2017   2   8    0:14:00   "JACOB C "   ROSAURA TOLEDO             74 Hi bi s cus Ln             Na pl es        1-800-541-2262        ACCOUNT                        JACOB                   1        33        33   0   0   0   AGERO                                 32000 "GINA "                6 - COMPLETED   FIN               308612123       ROSAURA TOLEDO                                     2397848561   Na pl es                                        2015   RIO LX                Bl a ck    KNADM4A38F6527860                               T7 LOCK OUT                   C620-432-78-271-0          16                            9031.1   2/21/2017 21:20   2/21/2017    4:20:00 PM   2/21/2017    4:22:00 PM   2/21/2017    4:22:00 PM    4:23:00 PM   2/21/2017    4:45:00 PM                           KIA                         Henders on     FL Creek DrLOCKOUT SERVICE                                                          FL          33       0   ####   34104   AGERO                                                      JACOB          FALSE   0    24
210436   2/21/2017    3:48:00 PM   2/21/2017   11:59:00 PM    3:35:00 PM   2/21/2017    3:47:00 PM   2017   2   8    0:12:00   "JACOB C "   ANNE                       2096 Sa nta Ba rba ra Bl vdNa pl es           ()-                   ACCOUNT                        JACOB                   0         0         0   0   0   0   BALD EAGLE TOWING                     11602 Ca rl os Rodri guez    6 - COMPLETED   FIN   DO NOT COLLECT              ANNE                                               2392893129   Na pl es        3927 Enterpri s e Ave           2012   F250 SUPER DUTY       BLACK      1FT7W2BT5CEC24226       673MWH         58902    T7 LOCK OUT                   C620-432-78-271-0          16                                     2/21/2017 20:30   2/21/2017    3:30:00 PM   2/21/2017    3:32:00 PM   2/21/2017    3:32:00 PM    3:33:00 PM   2/21/2017    3:42:00 PM                           FORD                                       FL          LOCKOUT SERVICE                                                         FL           0       0   ####   34104   BALD EAGLE TOWING                                          JACOB          FALSE   0    24
210431   2/21/2017    5:34:00 PM   2/21/2017   11:59:00 PM    3:27:00 PM   2/21/2017    5:34:00 PM   2017   2   8    2:07:00   "JACOB C "   DISPATCH                   11 Ci mma ron Tra i l         Na pl es        1-800-285-4977        ACCOUNT                        JACOB                   1        38        38   0   0   0   COACH-NET / PINNACLE (Ca s h Ra tes 32000
                                                                                                                                                                                                                                                                                                                                                                            / Accept"GINA
                                                                                                                                                                                                                                                                                                                                                                                      CC) "              6 - COMPLETED   FIN                 8293389       DONALD HAMPTON                                     2392072510   Na pl es        3030 Da vi s Bl vd              1993   K1500 SUBURBAN        BLUE       1GNFK16K9PJ345543       COOLRAK       153863    T6 TOW                        C620-432-78-271-0          16                FL48929              2/21/2017 19:45   2/21/2017    2:45:00 PM   2/21/2017    2:52:00 PM   2/21/2017    2:52:00 PM    2:52:00 PM   2/21/2017    4:12:00 PM   2/21/2017    4:35:00 PM CHEVROLET                                  FL          TOW HOOK                                                                FL          38       0   ####   34104   COACH-NET / PINNACLE (Ca s h Ra tes / Accept CC)           JACOB          FALSE   0    31
210429   2/21/2017    3:29:00 PM   2/21/2017   11:59:00 PM    2:49:00 PM   2/21/2017    3:26:00 PM   2017   2   8    0:37:00   "JACOB C "   Hector Sa nti a go         7087 Ra di o Rd               Na pl es        1-800-424-3426        ACCOUNT                        JACOB                   1         0         0   0   0   0   GEICO - # FL97                        32000 "GINA "                6 - COMPLETED   FIN   G590717052                  Hector Sa nti a go                                 9144944245   Na pl es                                        2014   WRANGLER UNLIMITED SAHARA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Bl a ck    1C4BJWEG1EL165379       3981BY         37559    T1 FLAT TIRE W/SPARE          C620-432-78-271-0          16                FL0063297            2/21/2017 19:32   2/21/2017    2:32:00 PM   2/21/2017    2:37:00 PM   2/21/2017    2:37:00 PM    2:41:00 PM   2/21/2017    3:04:00 PM                           JEEP              (4 Mi l es )             FL          UNLOADED (TOW) MILEAGE TO INCIDENT (TOW)                                FL           0       0   ####   34104   GEICO - # FL97                                             JACOB          FALSE   0    27
210424   2/21/2017    2:50:00 PM   2/21/2017   11:59:00 PM    2:18:00 PM   2/21/2017    2:49:00 PM   2017   2   8    0:31:00   "JACOB C "                              8440 Mys ti c Greens Wa yNa pl es                                   Credi t Ca rd-Offi ce (Ca s h) JACOB            0      1        60        60   0   0   0   CASH LIGHT DUTY                       20359 Ja red Wi x            6 - COMPLETED   FIN   SEE IMAGES IN C
                                                                                                                                                                                                                                                                                     Case 2:19-cv-00626-SPC-MRM Document 44-7 F ed 03/08/21 Page 14 of 34 PageID 1041

214214    5/5/2017    7:15:00 AM    5/5/2017   11:59:00 PM    6:27:00 AM    5/5/2017    7:04:00 AM   2017   5   18   0:37:00   "JACOB C "   DONALD RAY               2091 21s t St SW               Na pl es                 2394553527   Credi t Ca rd-Dri ver (Ca s h) JACOB              0      1     150        150   0   0   0   CASH MEDUIM DUTY                      40231 Amy Ca s e            6 - COMPLETED        FIN   PD CC DR                 DONALD RAY                               2394553527    Na pl es          ???                                 2011 E450 SUPER DUTY             WHITE      1FDXE4FS0BDA07036       AE09086        85175   T8 WINCH NEEDED                           C620-432-78-271-0        16 TT1824D                              5/5/2017 10:00    5/5/2017    6:00:00 AM    5/5/2017    6:01:00 AM    5/5/2017    6:01:00 AM    6:02:00 AM    5/5/2017    6:39:00 AM                           FORD                                         FL         MD RECOVERY/WINCH PORT TO PORT ???                                              FL                150                 0 #### 34104 CASH MEDUIM DUTY                                                      JACOB                FALSE          0                                      350
214270    5/6/2017   10:34:00 AM    5/6/2017   11:59:00 PM    9:41:00 AM    5/6/2017   10:33:00 AM   2017   5   18   0:52:00   "JACOB C "   A                        Immoka l ee Rd Col l i er Bl   Navdpl es                         1   CASH                           JACOB              0      1     120        120   0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x           6 - COMPLETED        FIN   PD CA DR                 ROJELLIO                     239-206-7782              Na pl es          RICHARD ST                          1994 F350                        WHITE      1FDKF37H4RNA18047       207QWU             0   T6 TOW                                    C620-432-78-271-0        16                                      5/6/2017 13:12    5/6/2017    9:12:00 AM    5/6/2017    9:12:00 AM    5/6/2017    9:12:00 AM    9:17:00 AM    5/6/2017    9:55:00 AM    5/6/2017   10:11:00 AM FORD                                         FL         "MD TOW PORT TO PORT "                        ???                               FL                120                 0 #### 34104 CASH MEDUIM DUTY                                                      JACOB                FALSE          0                                      201
214375    5/8/2017    5:26:00 PM    5/8/2017   11:59:00 PM    1:42:00 PM    5/8/2017    5:22:00 PM   2017   5   19   3:40:00   "JACOB C "   CURSTIN FRANCIS          400 8th St N                   Na pl es                 9412862110   Credi t Ca rd-Offi ce (Ca s h) JACOB              0   3.75     120        450   0   0   0   CASH MEDUIM DUTY                      17226 Tra cy Mi chel s      6 - COMPLETED        FIN   AUTH#658484              CURSTIN FRANCIS                          9412862110    Punta Gorda 4899 Ta mi a mi Trl                       2006 CAB FORW 550 BLUE DIAMOND   WHITE      3FRML55Z06V338949       Y29FHS        156607   T6 TOW                                    C620-432-78-271-0        16                                      5/8/2017 17:37    5/8/2017    1:37:00 PM    5/8/2017    1:40:00 PM    5/8/2017    1:40:00 PM    1:40:00 PM    5/8/2017    1:57:00 PM    5/8/2017    2:19:00 PM FORD                                         FL         "MD TOW PORT TO PORT "                        DRIVER WILL ADVISE                FL                450                 0 #### 33980 CASH MEDUIM DUTY                                                      JACOB                FALSE          0                                      201
214371    5/8/2017    1:20:00 PM    5/8/2017   11:59:00 PM    1:00:00 PM    5/8/2017    1:17:00 PM   2017   5   19   0:17:00   "JACOB C "   "IF FLAGGED ""ASM"" USE571""LE""
                                                                                                                                                                           Ai rport
                                                                                                                                                                                PREFIX"
                                                                                                                                                                                     Pul l i ng Rd NNa pl es         1-800-541-2262       ACCOUNT                        JACOB                     1       34        34   0   0   0   AGERO                                 40232 Ja red Wi x           6 - COMPLETED        FIN                646554524   PRESLER CORVIL                           2392850237    Na pl es          571 Ai rport Pul l i ng Rd N        2006 CAMRY LE/XLE                Grey       JTDBE32K063044324       WI50L         141862   T7 LOCK OUT                               C620-432-78-271-0        16                            9031.1    5/8/2017 16:15    5/8/2017   12:15:00 PM    5/8/2017   12:56:00 PM    5/8/2017   12:56:00 PM   12:56:00 PM    5/8/2017    1:12:00 PM                           TOYOTA                                       FL         LOCKOUT SERVICE                                                                 FL                  34                0 #### 34104 AGERO                                                                 JACOB                FALSE          0                                       24
214363    5/8/2017   12:31:00 PM    5/8/2017   11:59:00 PM   11:45:00 AM    5/8/2017   12:25:00 PM   2017   5   19   0:40:00   "JACOB C "   "IF FLAGGED ""ASM"" USE4945
                                                                                                                                                                      ""LE"" GolPREFIX"
                                                                                                                                                                                 den Ga te PkwyNAPLES                1-800-541-2262       ACCOUNT                        JACOB                     1       34        34   0   0   0   AGERO                                 40232 Ja red Wi x           6 - COMPLETED        FIN                446874470   MARTHA CORTESPABON                       2396010114    NAPLES            3640 Pi ne Ri dge Rd                2017 SENTRA S/SV/SR/SL           Grey       3N1AB7AP7HY213292       Y41GGZ          2574   T1 FLAT TIRE W/SPARE                      C620-432-78-271-0        16                            9031.1    5/8/2017 15:13    5/8/2017   11:13:00 AM    5/8/2017   11:21:00 AM    5/8/2017   11:21:00 AM   11:26:00 AM    5/8/2017   12:07:00 PM                           NISSAN                                       FL         TIRE CHANGE                                   NAPLES NISSAN                     FL                  34                0 #### 34109 AGERO                                                                 JACOB                FALSE          0                                       13
214415    5/9/2017   11:41:00 AM    5/9/2017   11:59:00 PM   11:06:00 AM    5/9/2017   11:41:00 AM   2017   5   19   0:35:00   "JACOB C "   "IF FLAGGED ""ASM"" USE8630
                                                                                                                                                                      ""LE"" VERONAWALK
                                                                                                                                                                                PREFIX"         CIR NAPLES           1-800-541-2262       ACCOUNT                        JACOB                     1       34        34   0   0   0   AGERO                                 40232 Ja red Wi x           6 - COMPLETED        FIN                872861992   JOHN HOGAN                               8606089580    NAPLES            Verona wa l k Bel l i ni AND Verona wa
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         2010
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            l k Bl A5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   vd QUATTRO PREMIUM PLUSGrey       WAULFAFH1AN021049       RIU1J           1186   T3 JUMP START                             C620-432-78-271-0        16                            9031.1    5/9/2017 14:40    5/9/2017   10:40:00 AM    5/9/2017   10:42:00 AM    5/9/2017   10:42:00 AM   10:43:00 AM    5/9/2017   11:29:00 AM                           AUDI                                         FL         JUMP START                                                                      FL                  34                0             34104 AGERO                                                          JACOB                FALSE          0                                       12
214472   5/10/2017    4:35:00 PM   5/10/2017   11:59:00 PM    2:03:00 PM   5/10/2017    4:21:00 PM   2017   5   19   2:18:00   "JACOB C "   JOSEPH BECERRA           3211 68th St SW                Na pl es                 8639900852   Credi t Ca rd-Offi ce (Ca s h) JACOB              0    1.5     120        180   0   0   0   CASH MEDUIM DUTY                      39279 Gi na Norri s         6 - COMPLETED        FIN   AUTH#441778              JOSEPH BECERR                            8639900852    Fort Myers        5660 Di vi s i on Dr                1999 F350 SUPER DUTY             WHITE      1FTWW32F8XEE19271       DZBA27        311559   TOW                                       C620-432-78-271-0        16         0                           5/10/2017 17:49   5/10/2017    1:49:00 PM   5/10/2017    1:49:00 PM   5/10/2017    1:49:00 PM    1:50:00 PM   5/10/2017    2:29:00 PM   5/10/2017    2:52:00 PM FORD                                         FL         "MD TOW PORT TO PORT "                        ???                               FL                180                 0 #### 33905 CASH MEDUIM DUTY                                                      JACOB                FALSE          0                                      201
214528   5/11/2017    7:49:00 PM   5/11/2017   11:59:00 PM    3:12:00 PM   5/11/2017    7:35:00 PM   2017   5   19   4:23:00   "JACOB C "   DISP # TRPR #            Immoka l ee Rd Heri ta geNaGreens  pl es Dr 866-833-2715 TH          Credi t Ca rd-Offi ce (Ca s h) JACOB/STEVE               7   83.25     582.75   0   0   0   FHP HD ROTATION (ACCIDENT)            38238 Ni cki Rodri guez     6 - COMPLETED        FIN   FHP # 17-                                                                       Na pl es          214 Red Bi rd Ln                    2006 700 CV700                   WHITE      1M2AG11CX6M037343       N8438N             0   T6 TOW                                    C620-432-78-271-0        50 N8438N                              5/11/2017 19:06   5/11/2017    3:06:00 PM   5/11/2017    3:08:00 PM   5/11/2017    3:08:00 PM    3:09:00 PM   5/11/2017    3:28:00 PM   5/11/2017    5:26:00 PM MACK                             i nters ectiFL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           on         HD LE LABOR                                   CUSTOMERS YARD                    FL          582.75                    0 #### 34114 LE FHP                                                                JACOB/STEVE          FALSE          0                                      283
214528   5/11/2017    7:49:00 PM   5/11/2017   11:59:00 PM    3:12:00 PM   5/11/2017    7:35:00 PM   2017   5   19   4:23:00   "JACOB C "   DISP # TRPR #            Immoka l ee Rd Heri ta geNaGreens  pl es Dr 866-833-2715 TH          Credi t Ca rd-Offi ce (Ca s h) JACOB/STEVE               7   83.25     582.75   0   0   0   FHP HD ROTATION (ACCIDENT)            38238 Ni cki Rodri guez     6 - COMPLETED        FIN   FHP # 17-                                                                       Na pl es          214 Red Bi rd Ln                    2006 700 CV700                   WHITE      1M2AG11CX6M037343       N8438N             0   T6 TOW                                    C620-432-78-271-0        50 N8438N                              5/11/2017 19:06   5/11/2017    3:06:00 PM   5/11/2017    3:08:00 PM   5/11/2017    3:08:00 PM    3:09:00 PM   5/11/2017    3:28:00 PM   5/11/2017    5:26:00 PM MACK                             i nters ectiFL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           on         HD LE LABOR                                   CUSTOMERS YARD                    FL          582.75                    0 #### 34114 LE FHP                                                                JACOB/STEVE          FALSE          0                                      283
214497   5/11/2017   10:42:00 AM   5/11/2017   11:59:00 PM    8:56:00 AM   5/11/2017   10:40:00 AM   2017   5   19   1:44:00   "JACOB C "   ROB                      6622 Wi l l ow Pa rk Dr        Na pl es         597-4044             CHECK                          JACOB              0   1.75     108        189   0   0   0   CERTIFIED DIESEL REPAIR               17226 Tra cy Mi chel s      6 - COMPLETED        FIN                    30207 PATRICIA                                   2395983032    Na pl es          5900 Ya hl St                       2009 C4500 C4V042                WHITE      1GBE4V1929F402766       HSMY21         98927   T3/T6 JUMP/TOW                            C620-432-78-271-0        16 DRIVER MUST GET                     5/11/2017 12:35   5/11/2017    8:35:00 AM   5/11/2017    8:38:00 AM   5/11/2017    8:38:00 AM    8:39:00 AM   5/11/2017    9:24:00 AM                           CHEVROLET                                    FL         "MD TOW PORT TO PORT "                        CERTIFIED DIESEL REPAIR           FL                189                 0 #### 34109 CERTIFIED DIESEL REPAIR                                               JACOB                FALSE          0                                      201
214598   5/12/2017    8:51:00 PM   5/12/2017   11:59:00 PM    7:30:00 PM   5/12/2017    8:39:00 PM   2017   5   19   1:09:00   "JACOB C "   LEROY                    3880 Enterpri s e Ave          Na pl es                 8134179787   Credi t Ca rd-Dri ver (Ca s h) JACOB              0      1     120        120   0   0   0   CASH MEDUIM DUTY                      38238 Ni cki Rodri guez     6 - COMPLETED        FIN   CC DRIVER              LEROY                                      8134179787    Na pl es          3880 Enterpri s e Ave               2000 Tra i l er                  UNK                                                       T6 TOW                                    C620-432-78-271-0 35xx                                          5/12/2017 23:30   5/12/2017    7:30:00 PM   5/12/2017    7:34:00 PM   5/12/2017    7:34:00 PM    7:35:00 PM   5/12/2017    8:13:00 PM   5/12/2017    8:39:00 PM Tra i l er                                   FL         "MD TOW PORT TO PORT "                        NAPLES-3880 ENTERPRISE AVENUE     FL                120                 0 #### 34104 CASH MEDUIM DUTY                                                      JACOB                FALSE          0                                      201
214584   5/12/2017    7:08:00 PM   5/12/2017   11:59:00 PM    3:33:00 PM   5/12/2017    7:01:00 PM   2017   5   19   3:28:00   "JACOB C "   ALLEN                    27790 Ol d 41 Rd               Boni ta Spri ngs         8887882944   ACCOUNT                        JACOB                   3.5   136.5     477.75   0   0   0   FLEET NET AMERICA                     38238 Ni cki Rodri guez     6 - COMPLETED        FIN   8486C420               STAN                                       2396922124    Fort Myers        2807 Fowl er St                     2013 4000 SERIES 4300            WHITE      1HTJTSKM9DH151520       2RN291         90935   T6 TOW                                    C620-432-78-271-0        16        229301 FL57410               5/12/2017 19:19   5/12/2017    3:19:00 PM   5/12/2017    3:23:00 PM   5/12/2017    3:23:00 PM    3:24:00 PM   5/12/2017    4:09:00 PM   5/12/2017    4:34:00 PM INTERNATIONAL                                FL         HD TOW PORT TO PORT BY HOUR                                                     FL          477.75                    0 #### 33901 FLEET NET AMERICA                                                     JACOB                FALSE          0                                      202
214566   5/12/2017   12:23:00 PM   5/12/2017   11:59:00 PM   11:21:00 AM   5/12/2017   12:22:00 PM   2017   5   19   1:01:00   "JACOB C "   GAY ROCHESTER            "I-75 S "                      NAPLES           704-902-0883         ACCOUNT                        JACOB                     1     120        120   0   0   0   INA TOWING / INTER STAR               39279 Gi na Norri s         6 - COMPLETED        FIN                   750888 DWAIN                                      2394500368    Na pl es          3927 Enterpri s e Ave               2014 EXPRESS CUTAWAY G3500 WHITE            1GB3G2CG7E1192181       DZUE91         55543   T1 FLAT TIRE W/SPARE                      C620-432-78-271-0        16                                     5/12/2017 14:51   5/12/2017   10:51:00 AM   5/12/2017   10:54:00 AM   5/12/2017   10:54:00 AM   10:55:00 AM   5/12/2017   11:45:00 AM                           CHEVROLET                                    FL         MD SERVICE CALL PORT TO PORT                                                    FL                120                 0             34104 INA TOWING / INTER STAR                                        JACOB                FALSE          0                                         4
214559   5/12/2017   11:01:00 AM   5/12/2017   11:59:00 PM    9:36:00 AM   5/12/2017   10:39:00 AM   2017   5   19   1:03:00   "JACOB C "   DONNY SYAH               6820 Sterl i ng Greens Pl Na pl es                      9416009879   Credi t Ca rd-Dri ver (Ca s h) JACOB              0      1     120        120   0   0   0   CASH MEDUIM DUTY                      39279 Gi na Norri s         6 - COMPLETED        FIN   pd cc dr               DONNY SYAH                                 9416009879    Na pl es          501 Ai rport Pul l i ng Rd          2014 SPRINTER 2500               BLACK      WDZPE7DC7E5891993       DAKQ11         15866   TOW                                       C620-432-78-271-0        16            0                        5/12/2017 12:36   5/12/2017    8:36:00 AM   5/12/2017    8:36:00 AM   5/12/2017    8:36:00 AM    8:40:00 AM   5/12/2017   10:02:00 AM                           MERCEDES-BENZ                                FL         MD SERVICE CALL PORT TO PORT                  ???                               FL                120                 0 #### 34104 CASH MEDUIM DUTY                                                      JACOB                FALSE          0                                         4
214554   5/12/2017    9:59:00 AM   5/12/2017   11:59:00 PM    7:44:00 AM   5/12/2017    9:48:00 AM   2017   5   19   2:04:00   "JACOB C "   JOHN                     I-75 N Al i co Rd              Fort Myers               2392275588   Credi t Ca rd-Offi ce (Ca s h) JACOB              0      2     120        240   0   0   0   CASH MEDUIM DUTY                      39279 Gi na Norri s         6 - COMPLETED        FIN   AUTH#017674            MIGUEL                                     2392006304    Na pl es          1990 Sewa rd Ave                    2007 CAB FORW 550 BLUE DIAMOND   WHITE      3FRML55Z37V569524       4941QW        110807   TOW                                       C620-432-78-271-0        16                                     5/12/2017 11:23   5/12/2017    7:23:00 AM   5/12/2017    7:23:00 AM   5/12/2017    7:23:00 AM    7:24:00 AM   5/12/2017    8:25:00 AM   5/12/2017    8:39:00 AM FORD                                         FL         "MD TOW PORT TO PORT "                        ???                               FL                240                 0 #### 34109 CASH MEDUIM DUTY                                                      JACOB                FALSE          0                                      201
214605   5/13/2017   11:38:00 AM   5/13/2017   11:59:00 PM   10:09:00 AM   5/13/2017   11:37:00 AM   2017   5   19   1:28:00   "JACOB C "   G.M. JASON CARTER        8950 Wea thered Stone Dr       Na pl es         CELL 285-3037        ACCOUNT                        JACOB                   1.5     120        180   0   0   0   ARAGON POOLS SPAS                     40232 Ja red Wi x           6 - COMPLETED        FIN   ON ACCOUNT             ABEL                          239-659-4066               Na pl es          222 Indus tri a l Bl vd             2003 SIERRA C3500                WHITE      1GDJC34UX3E223059       252PJZ             0   T6 TOW                                    C620-432-78-271-0        16           21                        5/13/2017 13:52   5/13/2017    9:52:00 AM   5/13/2017    9:52:00 AM   5/13/2017    9:52:00 AM    9:56:00 AM   5/13/2017   10:34:00 AM   5/13/2017   10:40:00 AM GMC                                          FL         "MD TOW PORT TO PORT "                        ASK                               FL                180                 0 #### 34104 ARAGON POOLS SPAS                                                     JACOB                FALSE          0                                      201
214571   5/13/2017   10:26:00 AM   5/12/2017   11:59:00 PM    2:14:00 PM   5/12/2017    2:59:00 PM   2017   5   19   0:45:00   "JACOB C "   LEROY                    4430 Domes ti c Ave            Na pl es                        239   X-PRESS PAY (Ca s h)           JACOB          183.6      1     120        120   0   0   0   CASH MEDUIM DUTY                      39279 Gi na Norri s         3 - WAIT FOR MONEY   CAN   COLLECT MONEY          LEROY                                      8134179787    Na pl es          3880 Enterpri s e Ave               2007 Frei ghtl i ner             UNK                                3523CR                 T6 TOW         #### Ca rl os Rodri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ca ncel
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       guez
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         l ed C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              by Cus tomer             16                                     5/12/2017 17:55   5/12/2017    1:55:00 PM   5/12/2017    1:55:00 PM   5/13/2017   10:26:00 AM    1:56:00 PM   5/12/2017    2:32:00 PM   5/12/2017    2:35:00 PM Frei ghtl i ner                              FL         "MD TOW PORT TO PORT "                        NAPLES-3880 ENTERPRISE AVENUE     FL                120                 0 #### 34104 CASH MEDUIM DUTY                                                      JACOB                FALSE          0                                      201
214571   5/13/2017   10:26:00 AM   5/12/2017   11:59:00 PM    2:14:00 PM   5/12/2017    2:59:00 PM   2017   5   19   0:45:00   "JACOB C "   LEROY                    4430 Domes ti c Ave            Na pl es                        239   X-PRESS PAY (Ca s h)           JACOB          183.6      1     120        120   0   0   0   CASH MEDUIM DUTY                      39279 Gi na Norri s         3 - WAIT FOR MONEY   CAN   COLLECT MONEY          LEROY                                      8134179787    Na pl es          3880 Enterpri s e Ave               2007 Frei ghtl i ner             UNK                                3523CR                 T6 TOW         #### Ca rl os Rodri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ca ncel
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       guez
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         l ed C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              by Cus tomer             16                                     5/12/2017 17:55   5/12/2017    1:55:00 PM   5/12/2017    1:55:00 PM   5/13/2017   10:26:00 AM    1:56:00 PM   5/12/2017    2:32:00 PM   5/12/2017    2:35:00 PM Frei ghtl i ner                              FL         "MD TOW PORT TO PORT "                        NAPLES-3880 ENTERPRISE AVENUE     FL                120                 0 #### 34104 CASH MEDUIM DUTY                                                      JACOB                FALSE          0                                      201
214643   5/14/2017    3:07:00 PM   5/14/2017   11:59:00 PM    1:35:00 PM   5/14/2017    3:00:00 PM   2017   5   20   1:25:00   "JACOB C "   WAYDE                    3538 Pl over Ave               Na pl es                              ACCOUNT                        JACOB                   1.5     125      187.5   0   0   0   ROUSH INDUSTRIES                      40232 Ja red Wi x           6 - COMPLETED        FIN   ON ACCOUNT             JOHN WITH ROUSH                            6307770694    Es tero           10611 Chevrol et Wa y               2017 1500 ST                     UNK        1C6RR7FM3HS535010                              T6 TOW                                    C620-432-78-271-0 35xx                                          5/14/2017 17:18   5/14/2017    1:18:00 PM   5/14/2017    1:19:00 PM   5/14/2017    1:19:00 PM    1:20:00 PM   5/14/2017    1:49:00 PM   5/14/2017    1:59:00 PM RAM                    2ND TRUCK HAMPTON
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1C6RR7LM1HS527377
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FLINN      MD HOOK ONLY                                  ROUSH                             FL            187.5                   0 #### 33928 ROUSH INDUSTRIES                                                      JACOB                FALSE          0                                       96
214573   5/14/2017   11:37:00 AM   5/14/2017   11:59:00 PM    9:57:00 AM   5/14/2017   11:34:00 AM   2017   5   20   1:37:00   "JACOB C "   WAYDE                    10611 Chevrol et Wa y Es tero                                        ACCOUNT                        JACOB                   1.5     125      187.5   0   0   0   ROUSH INDUSTRIES                      17226 Tra cy Mi chel s      6 - COMPLETED        FIN   ON ACCOUNT             JOHN WITH ROUSH                            6307770694    Na pl es          3538 Pl over Ave                    2017 1500 SLT                    UNK        1C6RR7LM1HS527377                              T6 TOW                                    C620-432-78-271-0 35xx                                          5/14/2017 12:35   5/14/2017    8:35:00 AM   5/14/2017    8:42:00 AM   5/14/2017    8:42:00 AM    9:23:00 AM   5/14/2017   10:29:00 AM   5/14/2017   10:41:00 AM RAM                    2ND TRUCK HAMPTON
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1C6RR7FM3HS535010
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FLINN      MD HOOK ONLY                                  ROUSH INDUSTRIES                  FL            187.5                   0 #### 34117 ROUSH INDUSTRIES                                                      JACOB                FALSE          0                                       96
214705   5/15/2017    7:26:00 PM   5/15/2017   11:59:00 PM    5:52:00 PM   5/15/2017    8:00:00 PM   2017   5   20   2:08:00   "JACOB C "   BRAD                     8770 Da vi s Bl vd             Na pl es                 2392816599   Credi t Ca rd-Offi ce (Ca s h) JACOB              0      2     120        240   0   0   0   CASH MEDUIM DUTY                      39279 Gi na Norri s         6 - COMPLETED        FIN   AUTH#00420G            JOSE                                       2392978065    FT MYERS          2585 4TH ST                         2017 F350 SUPER DUTY             WHITE      1FT8W3DT3HEB88633       HVIY80         9860    TOW                                       C620-432-78-271-0        16                                     5/15/2017 21:43   5/15/2017    5:43:00 PM   5/15/2017    5:44:00 PM   5/15/2017    5:44:00 PM    5:49:00 PM   5/15/2017    6:03:00 PM   5/15/2017    6:21:00 PM FORD                                         FL         "MD TOW PORT TO PORT "                        ???                               FL                240                 0 #### 34104 CASH MEDUIM DUTY                                                      JACOB                FALSE          0                                      201
214701   5/15/2017    4:53:00 PM   5/15/2017   11:59:00 PM    3:18:00 PM   5/15/2017    4:44:00 PM   2017   5   20   1:26:00   "JACOB C "   HOWARD OR BRIAN          Li vi ngs ton Rd Ra di o RdNa pl es             572-2837             CHECK                          JACOB                  1.25     150      187.5   0   0   0   "B B BYPASS DEWATERING SOLUTIONS,     39279
                                                                                                                                                                                                                                                                                                                                                                                LLC"Gi na Norri s       6 - COMPLETED        FIN   PLEASE SEND CHECK      BB BYPASS DEWATERING                               239   Na pl es          5780 Ta yl or Rd                    2000 BAKER TANK                  UNK                                                       TOW                                       C620-432-78-271-0        16                                     5/15/2017 19:18   5/15/2017    3:18:00 PM   5/15/2017    3:18:00 PM   5/15/2017    3:18:00 PM    3:18:00 PM   5/15/2017    3:26:00 PM   5/15/2017    3:43:00 PM                                              FL         HD TOW PORT TO PORT BY HOUR                                                     FL            187.5                   0 #### 34109 "B B BYPASS DEWATERING SOLUTIONS, LLC"                                JACOB                FALSE          0                                      202
214686   5/15/2017    3:19:00 PM   5/15/2017   11:59:00 PM   12:38:00 PM   5/15/2017    3:15:00 PM   2017   5   20   2:37:00   "JACOB C "   DISPATCH                 12713 Ta mi a mi Trl E         Na pl es         1-800-285-4977       ACCOUNT                        JACOB                     1     300        300   0   0   0   COACH-NET / PINNACLE (Ca s h Ra tes 40232
                                                                                                                                                                                                                                                                                                                                                                            / AcceptJaCC)
                                                                                                                                                                                                                                                                                                                                                                                       red Wi x         6 - COMPLETED        FIN                  8324895 CRAIG PERRARIA                239-290-1693               Na pl es          3281 5th Ave SW                     2000 Boa t Tra i l er            UNK        BOAT                    FL3566NF           0   T6 TOW                                    C620-432-78-271-0 35xx                     FL48929              5/15/2017 15:52   5/15/2017   11:52:00 AM   5/15/2017   11:52:00 AM   5/15/2017   11:52:00 AM   11:53:00 AM   5/15/2017    1:04:00 PM   5/15/2017    1:30:00 PM Boa t Tra i l er                 BEHIND BURGER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FL      KING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      MD LANDOLL PORT TO PORT                                                         FL                300                 0 #### 34117 COACH-NET / PINNACLE (Ca s h Ra tes / Accept CC)                      JACOB                FALSE          0                                      199
214763   5/16/2017    7:43:00 PM   5/16/2017   11:59:00 PM    4:52:00 PM   5/16/2017    7:45:00 PM   2017   5   20   2:53:00   "JACOB C "   ASSOCIATION FLEET COMPANY-
                                                                                                                                                                     I-75 AND PHIL62                NAPLES           (239)-               Credi t Ca rd-Offi ce (Ca s h) JACOB              0   2.75     120        330   0   0   0   CASH MEDUIM DUTY                      38238 Ni cki Rodri guez     6 - COMPLETED        FIN   AUTH#100185            PHIL                                       2399635249    Na pl es          5900 Ya hl St                       2007 4000 SERIES 4300            WHITE      1HTMMAAN07H431961       NO TAG        185671   TOW                                       C620-432-78-271-0        16                                     5/16/2017 20:19   5/16/2017    4:19:00 PM   5/16/2017    4:22:00 PM   5/16/2017    4:22:00 PM    4:22:00 PM   5/16/2017    6:05:00 PM   5/16/2017    6:31:00 PM                4300                          FL         "MD TOW PORT TO PORT "                        CERTIFIED DIESEL REPAIR           FL                330                 0             34109 CASH MEDUIM DUTY                                               JACOB                FALSE          0                                      201
214714   5/16/2017   12:02:00 AM   5/15/2017   11:59:00 PM    8:47:00 PM   5/15/2017   11:58:00 PM   2017   5   20   3:11:00   "JACOB C "   STEVE                    I-75 N AND STATE ROAD Immoka   29         l ee                       Credi t Ca rd-Dri ver (Ca s h) JACOB              0      3     250        750   0   0   0   CASH HEAVY DUTY                       39279 Gi na Norri s         6 - COMPLETED        FIN   PD CC DR               STEVE                                      6463841972    Na pl es          5900 Ya hl St                       1999 X LINE MOTORHOME            WHITE      4UZ6XFBC1XCB83724       N57EXB        138773   T6 TOW                                    C620-432-78-271-0        50                                      5/16/2017 0:28   5/15/2017    8:28:00 PM   5/15/2017    8:28:00 PM   5/15/2017    8:28:00 PM    8:28:00 PM   5/15/2017    9:23:00 PM   5/15/2017   10:42:00 PM FREIGHTLINER                                 FL         HD TOW PORT TO PORT BY HOUR                   CERTIFIED DIESEL REPAIR           FL                750                 0             34109 CASH LIGHT DUTY                                                JACOB                FALSE          0                                      202
214804   5/17/2017    6:39:00 PM   5/17/2017   11:59:00 PM    5:05:00 PM   5/17/2017    6:34:00 PM   2017   5   20   1:29:00   "JACOB C "   ROB                      7500 Da vi s Bl vd             Na pl es         597-4044             X-PRESS PAY (Ca s h)           JACOB              0    1.5     108        162   0   0   0   CERTIFIED DIESEL REPAIR               39279 Gi na Norri s         6 - COMPLETED        FIN   CASH PAY               DERYL PATTERSON                            2397842052    Na pl es          5900 Ya hl St                       2001 SAVANA G3500                YELLOW     1GDJG31R711206552       MIP23V         35349   TOW                                       C620-432-78-271-0        16   DRIVER MUST GET                   5/17/2017 18:13   5/17/2017    2:13:00 PM   5/17/2017    4:40:00 PM   5/17/2017    4:40:00 PM    4:40:00 PM   5/17/2017    5:17:00 PM   5/17/2017    5:42:00 PM GMC                                          FL         "MD TOW PORT TO PORT "                        CERTIFIED DIESEL REPAIR           FL                162                 0 #### 34109 CERTIFIED DIESEL REPAIR                                               JACOB                FALSE          0                                      201
214803   5/17/2017    5:11:00 PM   5/17/2017   11:59:00 PM    2:11:00 PM   5/17/2017    5:09:00 PM   2017   5   20   2:58:00   "JACOB C "   ca l l ed i n by JOHN    161 AND I 75                   PUNTA GORDA              2397744434   CHECK                          JACOB                     3       81       243   0   0   0   CCSO' S FLEET                         17226 Tra cy Mi chel s      6 - COMPLETED        FIN                    92283 JJ SYNDER                     239-253-3785               Na pl es          2885 County Ba rn Rd                2009 F250 SUPER DUTY             WHITE      1FTSX21599EA93692            50605     62663   FLEET TOW                                 C620-432-78-271-0        16        988                          5/17/2017 18:02   5/17/2017    2:02:00 PM   5/17/2017    2:10:00 PM   5/17/2017    2:10:00 PM    2:10:00 PM   5/17/2017    3:10:00 PM   5/17/2017    3:34:00 PM FORD                                         FL         MD SERVICE CALL PORT TO PORT                  CCSO FLEET MAINTENANCE BUILDING   FL                243                 0             34112 CCSO' S FLEET                                                  JACOB                FALSE          0                                         4
214791   5/17/2017    2:13:00 PM   5/17/2017   11:59:00 PM   12:03:00 PM   5/17/2017    1:41:00 PM   2017   5   20   1:38:00   "JACOB C "   MARTINS HEATING AND COOLING
                                                                                                                                                                     876 La kel a nd Ave            Na pl es                        239   Credi t Ca rd-Offi ce (Ca s h) JACOB              0   1.75     120        210   0   0   0   CASH MEDUIM DUTY                      39279 Gi na Norri s         6 - COMPLETED        FIN   AUTH#005413            NATALIE                                    2392890859    Boni ta Spri ngs27861 Crown La ke Bl vd               2010 EXPRESS CUTAWAY G3500 WHITE            1GB3G2BA1A1136079       864RCA        189979   TOW                                       C620-432-78-271-0        16                                     5/17/2017 15:27   5/17/2017   11:27:00 AM   5/17/2017   11:31:00 AM   5/17/2017   11:31:00 AM   11:33:00 AM   5/17/2017   12:25:00 PM   5/17/2017   12:46:00 PM CHEVROLET                                    FL         "MD TOW PORT TO PORT "                        AFFORDABLE AUTO                   FL                210                 0 #### 34135 CASH MEDUIM DUTY                                                      JACOB                FALSE          0                                      201
214777   5/17/2017   12:00:00 PM   5/17/2017   11:59:00 PM    8:35:00 AM   5/17/2017   11:48:00 AM   2017   5   20   3:13:00   "JACOB C "   MIKE                     Col l i er Bl vd Ra ttl es na ke
                                                                                                                                                                                                    NAPLES
                                                                                                                                                                                                       Ha mmock 289-9242
                                                                                                                                                                                                                     Rd                   Credi t Ca rd-Offi ce (Ca s h) JACOB                  3.25     160        520   0   0   0   ALLIED BUILDING PRODUCTS              39279 Gi na Norri s         6 - COMPLETED        FIN   AUTH#048190            ERNESTO                                    2392899242    Fort Myers        6054 Pl a za Dr                     2007 7000 SERIES 7600            WHITE      1HTWYAHT57J439726       N6142Q        267205   T6 TOW                                    C620-432-78-271-0        50         4513                        5/17/2017 12:22   5/17/2017    8:22:00 AM   5/17/2017    8:22:00 AM   5/17/2017    8:22:00 AM    8:23:00 AM   5/17/2017    9:04:00 AM   5/17/2017    9:26:00 AM INTERNATIONAL                                FL         HD TOW PORT TO PORT BY HOUR                   Pi l ot tra vel center            FL                520                 0 #### 33905 ALLIED BUILDING PRODUCTS                                              JACOB                FALSE          0                                      202
214846   5/18/2017    2:00:00 PM   5/18/2017   11:59:00 PM   12:14:00 PM   5/18/2017    1:59:00 PM   2017   5   20   1:45:00   "JACOB C "   RON                      2623 68th Ave NE               Na pl es         352-4700             X-PRESS PAY (Ca s h)           JACOB                  1.75     225     393.75   0   0   0   RONS JONS PORTA POTTY RENTAL 39279 Gi na Norri s                  1 - BUD              FIN   ON ACCOUNT             RON'S JONS PORTA POTTY RENTAL 239-564-7848               Na pl es          3927 Enterpri s e Ave               2016 RAM                         WHITE      3C7WRMBL5GG284135       HPBH79         35571   TOW                                       C620-432-78-271-0        50                                     5/18/2017 16:03   5/18/2017   12:03:00 PM   5/18/2017   12:03:00 PM   5/18/2017   12:03:00 PM   12:04:00 PM   5/18/2017   12:45:00 PM                           DODGE                                        FL         HD RECOVERY/WINCH PORT TO PORT COVERALL PORT A POTTY                            FL          393.75                    0 #### 34104 RONS JONS PORTA POTTY RENTAL                                          JACOB                FALSE          0                                      349
214848   5/19/2017    6:35:00 PM   5/18/2017   11:59:00 PM    4:04:00 PM   5/19/2017    6:34:00 PM   2017   5   20   2:30:00   "JACOB C "   WASTE MANAGEMENT         3750 Whi te La ke Bl vd Na pl es                ()-                  CHECK                          JACOB              0   1.25        0         0   0   0   0   CASH HEAVY DUTY                       12242 Steve S               6 - COMPLETED        FIN   WESTWAY TOWING         DAVID PHILLIPS                             2392870305    Ja cks onvi l l e 5110 US Hi ghwa y 301 S             2000 Ta nk                       GREEN?                                                    T6 TOW                                    C620-432-78-271-0        50                                     5/18/2017 20:04   5/18/2017    4:04:00 PM   5/19/2017    4:21:00 AM   5/19/2017    4:21:00 AM    4:24:00 AM                             5/19/2017    4:48:00 AM BAKER                  TRACY CALLED JOSE     FL@ 2:13 PMHDTOMISC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FINDCHARGES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  OUT EXACTLY WHERE THE TANKER      ??? IS AT THE LANDFILL DRIVER     FL HAS BEEN 0LOOKING AROUND           0 FOR####THE32234
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            TANKERCASH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    JOSEHEAVY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         IS SUPPOSED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DUTY TO CALL RIGHT BACK WITH CONTACT INFORMATION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               JACOB         FOR THEFALSE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       PERSON AT WASTE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   0        MANAGEMENT AT 2:32 PM I CALLED218
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            JOSE AGAIN TO GET A MORE SPECIFIC IDENTIFY MARKS ON THE TANKER TO MAKE SURE WE GET THE RIGHT ONE AT THIS TIME HE GIVES ME DAVE'S PHONE NUMBER 239-28
214922   5/19/2017    9:27:00 PM   5/19/2017   11:59:00 PM    6:33:00 PM   5/19/2017    9:25:00 PM   2017   5   20   2:52:00   "JACOB C "   G.M. JASON CARTER        2192 Woodcres t Dr             Na pl es         CELL 285-3037        ACCOUNT                        JACOB              0    2.5     150        375   0   0   0   ARAGON POOLS SPAS                     38238 Ni cki Rodri guez     6 - COMPLETED        FIN   ON ACCOUNT             ARAGON POOLS SPAS             239-659-4066               Fort Myers        15850 Chi ef Ct                     2006 CONSTRUCT T800              WHITE      1NKDL00XX6J106382       N3616Z        138666   T6 TOW                                    C620-432-78-271-0        16                                     5/19/2017 22:13   5/19/2017    6:13:00 PM   5/19/2017    6:17:00 PM   5/19/2017    6:17:00 PM    6:18:00 PM   5/19/2017    6:47:00 PM   5/19/2017    7:49:00 PM KENWORTH                                     FL         HD TOW PORT TO PORT BY HOUR                   SANTOYO TRUCK PART                FL                375                 0 #### 33912 ARAGON POOLS SPAS                                                     JACOB                FALSE          0                                      202
214848   5/19/2017    6:35:00 PM   5/18/2017   11:59:00 PM    4:04:00 PM   5/19/2017    6:34:00 PM   2017   5   20   2:30:00   "JACOB C "   WASTE MANAGEMENT         3750 Whi te La ke Bl vd Na pl es                ()-                  CHECK                          JACOB              0   11.8     125    1468.75   0   0   0   CASH HEAVY DUTY                       12242 Steve S               6 - COMPLETED        FIN   WESTWAY TOWING         DAVID PHILLIPS                             2392870305    Ja cks onvi l l e 5110 US Hi ghwa y 301 S             2000 Ta nk                       GREEN?                                                    T6 TOW                                    C620-432-78-271-0        50                                     5/18/2017 20:04   5/18/2017    4:04:00 PM   5/19/2017    4:21:00 AM   5/19/2017    4:21:00 AM    4:24:00 AM                             5/19/2017    4:48:00 AM BAKER                  Quoted 125.00 a t FL  a pprox 12 hrs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      HD. TOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ha d PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i s s ues
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        TOwiPORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             th a uthori
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  BY HOURza ti on a nd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ???s chedul e. Addi ti ona l ti meFLa t l a nd1468.8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   fi l l due to mul ti pl e0Da ves
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ####
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . Al s32234
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           o no one
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  CASH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     knew
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        HEAVY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           whi ch
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DUTY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ta nk a nd no one coul d s how whi ch one. Tota
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  l ti me wa s 15.5 FALSE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    hours . Ha d to0bri ng to ya rd to s tore for ni ght. 202
214848   5/19/2017    6:35:00 PM   5/18/2017   11:59:00 PM    4:04:00 PM   5/19/2017    6:34:00 PM   2017   5   20   2:30:00   "JACOB C "   WASTE MANAGEMENT         3750 Whi te La ke Bl vd Na pl es                ()-                  CHECK                          JACOB              0    2.5    12.5      31.25   0   0   0   CASH HEAVY DUTY                       12242 Steve S               6 - COMPLETED        FIN   WESTWAY TOWING         DAVID PHILLIPS                             2392870305    Ja cks onvi l l e 5110 US Hi ghwa y 301 S             2000 Ta nk                       GREEN?                                                    T6 TOW                                    C620-432-78-271-0        50                                     5/18/2017 20:04   5/18/2017    4:04:00 PM   5/19/2017    4:21:00 AM   5/19/2017    4:21:00 AM    4:24:00 AM                             5/19/2017    4:48:00 AM BAKER                  1 DAY TOW FROMFL      LOCATION TOHD OUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TOWYARD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                PORTAND TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             STOREBYOVERNIGHT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      HOUR          ???
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    FOR DELIVERY TO JACKSONVILLE      FLIN THE MORNING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    31.25                   0 #### 32234 CASH HEAVY DUTY                                                       JACOB                FALSE          0                                      202
214979   5/21/2017   11:59:00 PM   5/21/2017   11:59:00 PM    8:42:00 PM   5/21/2017   11:55:00 PM   2017   5   21   3:13:00   "JACOB C "   JASON                    I-75 S                         Na pl es         248-632-9293         Credi t Ca rd-Offi ce (Ca s h) JACOB              0      4     120        480   0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x           6 - COMPLETED        FIN   CC APPR 030220         JASON                         248-632-9293               Na pl es          5665 Ai rport Pul l i ng Rd N       2015 SILVERADO K3500 LT          BLUE       1GC4KZC81FF138489       35520MG       95559    T6 TOW                                    C620-432-78-271-0        16   ""                                 5/22/2017 0:08   5/21/2017    8:08:00 PM   5/21/2017    8:08:00 PM   5/21/2017    8:08:00 PM    8:14:00 PM   5/21/2017    9:35:00 PM   5/21/2017   10:06:00 PM CHEVROLET                        MM 62.5 NB  FL         "MD TOW PORT TO PORT "                        RICK HENDRICK CHEVROLET NAPLES    FL                480                 0 #### 34109 CASH MEDUIM DUTY                                                      JACOB                FALSE          0                                      201
215046   5/22/2017   11:11:00 PM   5/22/2017   11:59:00 PM    8:01:00 PM   5/22/2017   11:08:00 PM   2017   5   21   3:07:00   "JACOB C "   DAVID                    214 Gri ffi n Rd               Na pl es                              Credi t Ca rd-Offi ce (Ca s h) JACOB              0      3     150        450   0   0   0   CASH HEAVY DUTY                       39279 Gi na Norri s         6 - COMPLETED        FIN   CC APPR 00473G         DAVID                                      2392534074    Na pl es          ???                                 2000 Conta i ner 20 Foot         UNK        CONTAINER               CONTAINER         0    UN-DECKING                                C620-432-78-271-0        16   CONTAINER                         5/22/2017 23:34   5/22/2017    7:34:00 PM   5/22/2017    7:34:00 PM   5/22/2017    7:34:00 PM    7:40:00 PM   5/22/2017    8:24:00 PM   5/22/2017   10:50:00 PM Conta i ner 20 Foot                          FL         HD TOW PORT TO PORT BY HOUR                   ???                               FL                450                 0 #### 34104 CASH HEAVY DUTY                                                       JACOB                FALSE          0                                      202
214995   5/22/2017    6:14:00 PM   5/22/2017   11:59:00 PM   10:23:00 AM   5/22/2017    6:10:00 PM   2017   5   21   7:47:00   "JACOB C "   THOMAS SWEET             1250 Creeks i de Pkwy Na pl es                  813-884-0463         CHECK                          JACOB                  7.75     115     891.25   0   0   0   PRECISION RIGGING                     40232 Ja red Wi x           6 - COMPLETED        FIN   PLEASE SEND CHECK      A                                                    1   Immoka l ee Ave Ma ri a Bl vd                         2001 MACHINE                     UNK                                                       TOW                                       C620-432-78-271-0        16                                     5/22/2017 13:16   5/22/2017    9:16:00 AM   5/22/2017    9:16:00 AM   5/22/2017    9:16:00 AM    9:27:00 AM   5/22/2017   10:46:00 AM   5/22/2017   12:44:00 PM                                              FL         MD LANDOLL PORT TO PORT                                                         FL          891.25                    0 #### 34142 PRECISION RIGGING                                                     JACOB                FALSE          0                                      199
215124   5/24/2017   11:54:00 AM   5/24/2017   11:59:00 PM   11:05:00 AM   5/24/2017   11:53:00 AM   2017   5   21   0:48:00   "JACOB C "   LAZER CORZO MGR          105 AND I 75                   NAPLES           239-262-4124         ACCOUNT                        JACOB                     1     120        120   0   0   0   SEMINOLE PETROLEUM                    17226 Tra cy Mi chel s      6 - COMPLETED        FIN   ON ACCOUNT             DRIVER/CELL                   239-285-0067               Na pl es          S Hors es hoe Dr                    2006 F550 SUPER DUTY             WHITE      1FDAF57P36EB27061       6481G         160521   TOW                                       C620-432-78-271-0        16          401                        5/24/2017 15:02   5/24/2017   11:02:00 AM   5/24/2017   11:04:00 AM   5/24/2017   11:04:00 AM   11:05:00 AM   5/24/2017   11:14:00 AM   5/24/2017   11:25:00 AM FORD                                         FL         "MD TOW PORT TO PORT "                        SEMINOLE PET                      FL                120                 0             34104 SEMINOLE PETROLEUM                                             JACOB                FALSE          0                                      201
215121   5/24/2017    1:55:00 PM   5/24/2017   11:59:00 PM   11:52:00 AM   5/24/2017    1:53:00 PM   2017   5   21   2:01:00   "JACOB C "   ROADSIDE PROTECT         271 Commerci a l Bl vd Na pl es                         8669913463   Credi t Ca rd-Offi ce (Ca s h) JACOB              0      2     120        240   0   0   0   ROADSIDE PROTECT (Ca s h Ra tes / Accept
                                                                                                                                                                                                                                                                                                                                                                            17226PO)Tra cy Mi chel s    6 - COMPLETED        FIN               1495636062 JASON- LATITUDE 26 LAWN                    2394656392    Fort Myers        2150 Rockfi l l Rd                  2016 NPR                         WHITE      54DC4J1B1GS800646       GCPJ34         14361   TOW                                       C620-432-78-271-0        16                                     5/24/2017 15:06   5/24/2017   11:06:00 AM   5/24/2017   11:06:00 AM   5/24/2017   11:06:00 AM   11:06:00 AM   5/24/2017   11:54:00 AM   5/24/2017   12:05:00 PM ISUZU                                        FL         "MD TOW PORT TO PORT "                        STEELE TRUCK CENTER               FL                240                 0 #### 33916 ROADSIDE PROTECT (Ca s h Ra tes / Accept PO)                          JACOB                FALSE          0                                      201
215185   5/25/2017    4:16:00 PM   5/25/2017   11:59:00 PM   12:52:00 PM   5/25/2017    4:08:00 PM   2017   5   21   3:16:00   "JACOB C "   DAN                      4300 Gul f Shore Bl vd N Na pl es                                    Credi t Ca rd-Offi ce (Ca s h) STEVE/JACOB        0     12      2.5        30   0   0   0   CASH HEAVY DUTY                       39279 Gi na Norri s         6 - COMPLETED        FIN   COLLECT MONEY          DAN                                        8139279831    Fort Myers        13351 Sa ddl e Rd                   2013 M2 106 MEDIUM DUTY          WHITE      1FVACXDT6DHFA0067       N5037T        134058   T6 TOW                                    C620-432-78-271-0        16          203                        5/25/2017 16:52   5/25/2017   12:52:00 PM   5/25/2017   12:52:00 PM   5/25/2017   12:52:00 PM   12:52:00 PM   5/25/2017    1:09:00 PM   5/25/2017    2:13:00 PM FREIGHTLINER           "ASORBIT PADS " FL               HD MISC CHARGES                               ???                               FL                  30                0 #### 33913 CASH HEAVY DUTY                                                       STEVE/JACOB          FALSE          0                                      218
215185   5/25/2017    4:16:00 PM   5/25/2017   11:59:00 PM   12:52:00 PM   5/25/2017    4:08:00 PM   2017   5   21   3:16:00   "JACOB C "   DAN                      4300 Gul f Shore Bl vd N Na pl es                                    Credi t Ca rd-Offi ce (Ca s h) STEVE/JACOB        0   3.25     150      487.5   0   0   0   CASH HEAVY DUTY                       39279 Gi na Norri s         6 - COMPLETED        FIN   COLLECT MONEY          DAN                                        8139279831    Fort Myers        13351 Sa ddl e Rd                   2013 M2 106 MEDIUM DUTY          WHITE      1FVACXDT6DHFA0067       N5037T        134058   T6 TOW                                    C620-432-78-271-0        16          203                        5/25/2017 16:52   5/25/2017   12:52:00 PM   5/25/2017   12:52:00 PM   5/25/2017   12:52:00 PM   12:52:00 PM   5/25/2017    1:09:00 PM   5/25/2017    2:13:00 PM FREIGHTLINER                                 FL         HD TOW PORT TO PORT BY HOUR                   ???                               FL            487.5                   0 #### 33913 CASH HEAVY DUTY                                                       STEVE/JACOB          FALSE          0                                      202
215179   5/25/2017    2:33:00 PM   5/25/2017   11:59:00 PM   10:55:00 AM   5/25/2017    2:31:00 PM   2017   5   21   3:36:00   "JACOB C "   JAMES                    3880 Enterpri s e Ave          Na pl es                              Credi t Ca rd-Offi ce (Ca s h) JACOB              0    3.5     150        525   0   0   0   CASH HEAVY DUTY                       11602 Ca rl os Rodri guez   6 - COMPLETED        FIN   COLLECT MONEY          SCOTT MORRIS                               2396332430    La Bel l e        350 N Indus tri a l Loop            1998 4000 SERIES 4900            WHITE      1HTSHAAR1WH562863       N7355Y        382035   T6 TOW                                    C620-432-78-271-0        16   NA                                5/25/2017 14:50   5/25/2017   10:50:00 AM   5/25/2017   10:55:00 AM   5/25/2017   10:55:00 AM   10:55:00 AM   5/25/2017   10:55:00 AM   5/25/2017   11:20:00 AM INTERNATIONAL                                FL         HD TOW PORT TO PORT BY HOUR                   RESIDENCE                         FL                525                 0 #### 33935 CASH HEAVY DUTY                                                       JACOB                FALSE          0                                      202
215156   5/25/2017    8:48:00 AM   5/25/2017   11:59:00 PM    6:59:00 AM   5/25/2017    8:36:00 AM   2017   5   21   1:37:00   "JACOB C "   ROY JOHNSON              5391 Boxwood Wa y              Na pl es                 2395377962   Credi t Ca rd-Offi ce (Ca s h) JACOB              0    1.5     120        180   0   0   0   CASH MEDUIM DUTY                      40231 Amy Ca s e            6 - COMPLETED        FIN   AUTH#863337            ROY JOHNSON                                2395377962    Na pl es          1411 Sol a na Rd                    2016 SAVANA G3500                WHITE      1GD37TCG3G1202124       I888TH         25099   T6 TOW                                    C620-432-78-271-0        16                                     5/25/2017 10:30   5/25/2017    6:30:00 AM   5/25/2017    6:39:00 AM   5/25/2017    6:39:00 AM    6:52:00 AM   5/25/2017    7:20:00 AM   5/25/2017    8:00:00 AM GMC                                          FL         "MD TOW PORT TO PORT "                        DEVOE BUICK GMC SUBARU. FL                          180                 0 #### 34103 CASH MEDUIM DUTY                                                      JACOB                FALSE          0                                      201
215155   5/25/2017    1:56:00 AM   5/25/2017   11:59:00 PM   12:36:00 AM   5/25/2017    1:55:00 AM   2017   5   21   1:19:00   "JACOB C "   JAMES                    3250 Gol den Ga te Bl vd W     Na pl es                              CASH                           JACOB              0      1     150        150   0   0   0   CASH HEAVY DUTY                       40231 Amy Ca s e            6 - COMPLETED        FIN   PD CA OFFICE           SCOTT MORRIS                               2396332430    Na pl es          3880 Enterpri s e Ave               1998 4000 SERIES 4900            WHITE      1HTSHAAR1WH562863       N7355Y        382035   T6 TOW                                    C620-432-78-271-0        50   NA                                 5/25/2017 4:21   5/25/2017   12:21:00 AM   5/25/2017   12:21:00 AM   5/25/2017   12:21:00 AM   12:25:00 AM   5/25/2017   12:41:00 AM   5/25/2017    1:14:00 AM INTERNATIONAL                    BIG CYPRESS FL ELEMENTARY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      HD TOW PORT TO PORT BY HOUR                   NAPLES-3880 ENTERPRISE AVENUE     FL                150                 0 #### 34104 CASH HEAVY DUTY                                                       JACOB                FALSE          0                                      202
215239   5/26/2017    4:02:00 PM   5/26/2017   11:59:00 PM    1:00:00 PM   5/26/2017    4:01:00 PM   2017   5   21   3:01:00   "JACOB C "   DBI                      MILE MARKER 80 NB              NAPLES                   2398988375   Credi t Ca rd-Dri ver (Ca s h) JACOB              0      1        5         5   0   0   0   CASH MEDUIM DUTY                      17226 Tra cy Mi chel s      6 - COMPLETED        FIN   PD CC DR               DBI- EARL STALTZ                           2398988375    Fort Myers        5893 Enterpri s e Pkwy              2017 2500 ST                     DBI        3C6TR5HT3HG571947       HTGN55         24193   TOW                                       C620-432-78-271-0        16         2303                        5/26/2017 16:47   5/26/2017   12:47:00 PM   5/26/2017   12:50:00 PM   5/26/2017   12:50:00 PM   12:50:00 PM   5/26/2017    1:40:00 PM   5/26/2017    2:14:00 PM RAM                                          FL         TOLLS (cos t)                                 SEE OSCAR HE IS THE FOREMANFL                          0                5             33905 CASH MEDUIM DUTY                                               JACOB                FALSE          0                                       19
215248   5/26/2017    5:07:00 PM   5/26/2017   11:59:00 PM    4:02:00 PM   5/26/2017    5:06:00 PM   2017   5   21   1:04:00   "JACOB C "   RICK LAROSA              4111 Gordon Dr                 Na pl es                 2392934253   Credi t Ca rd-Dri ver (Ca s h) JACOB              0      1     120        120   0   0   0   CASH MEDUIM DUTY                      17226 Tra cy Mi chel s      6 - COMPLETED        FIN   PD CC DR               RICK LAROSA                                2392934253    Na pl es          ???                                 2000 Ti KI                       UNK                                                       T8 WINCH NEEDED                           C620-432-78-271-0        16                                     5/26/2017 17:43   5/26/2017    1:43:00 PM   5/26/2017    1:46:00 PM   5/26/2017    1:46:00 PM    2:06:00 PM   5/26/2017    4:37:00 PM   5/26/2017    5:10:00 PM HUT                                          FL         MD SERVICE CALL PORT TO PORT                  ???                               FL                120                 0 #### 34104 CASH MEDUIM DUTY                                                      JACOB                FALSE          0                                         4
215239   5/26/2017    4:02:00 PM   5/26/2017   11:59:00 PM    1:00:00 PM   5/26/2017    4:01:00 PM   2017   5   21   3:01:00   "JACOB C "   DBI                      MILE MARKER 80 NB              NAPLES                   2398988375   Credi t Ca rd-Dri ver (Ca s h) JACOB              0      3     120        360   0   0   0   CASH MEDUIM DUTY                      17226 Tra cy Mi chel s      6 - COMPLETED        FIN   PD CC DR               DBI- EARL STALTZ                           2398988375    Fort Myers        5893 Enterpri s e Pkwy              2017 2500 ST                     DBI        3C6TR5HT3HG571947       HTGN55        24193    TOW                                       C620-432-78-271-0        16         2303                        5/26/2017 16:47   5/26/2017   12:47:00 PM   5/26/2017   12:50:00 PM   5/26/2017   12:50:00 PM   12:50:00 PM   5/26/2017    1:40:00 PM   5/26/2017    2:14:00 PM RAM                                          FL         "MD TOW PORT TO PORT "                        SEE OSCAR HE IS THE FOREMANFL                       360                 0             33905 CASH MEDUIM DUTY                                               JACOB                FALSE          0                                      201
215191   5/26/2017    8:46:00 AM   5/26/2017   11:59:00 PM    7:16:00 AM   5/26/2017    8:41:00 AM   2017   5   21   1:25:00   "JACOB C "   JOHN                     10611 Chevrol et Wa y Es tero                                        ACCOUNT                        JACOB                   1.5     125      187.5   0   0   0   ROUSH INDUSTRIES                      39279 Gi na Norri s         6 - COMPLETED        FIN   ON ACCOUNT             JOHN                                       6307770694    Na pl es          3538 Pl over Ave                    2017 1500 ST                     UNK        1C6RR6KM9HS525470                              T6 TOW                                    C620-432-78-271-0 35xx                                          5/26/2017 10:20   5/26/2017    6:20:00 AM   5/26/2017    7:02:00 AM   5/26/2017    7:02:00 AM    7:05:00 AM   5/26/2017    7:42:00 AM   5/26/2017    7:49:00 AM RAM                    2ND TRUCK VIN 1C6RR7FM3HS535010
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FL         TOW HOOK                                      ROUSH INDUSTRIES                  FL            187.5                   0 #### 34117 ROUSH INDUSTRIES                                                      JACOB                FALSE          0                                       31
215209   5/26/2017    2:19:00 AM   5/25/2017   11:59:00 PM    8:55:00 PM   5/26/2017    2:15:00 AM   2017   5   21   5:19:00   "JACOB C "   EDDIE                    I-75 N AND 124                 NAPLES                   9546087807   Credi t Ca rd-Offi ce (Ca s h) JACOB              0    5.5     120        660   0   0   0   CASH MEDUIM DUTY                      38238 Ni cki Rodri guez     6 - COMPLETED        FIN   CC APPROVAL 191278     EDDIE                                      9546087807    Hi a l ea h       10653 W Okeechobee Rd               2009 4000 SERIES 4300            WHITE      1HTMMAAL69H146392       GLLX16        269729   T6 TOW                                    C620-432-78-271-0        16                                      5/26/2017 0:37   5/25/2017    8:37:00 PM   5/25/2017    8:39:00 PM   5/25/2017    8:39:00 PM    8:40:00 PM   5/25/2017    9:21:00 PM   5/25/2017    9:54:00 PM INTERNATIONAL                                FL         "MD TOW PORT TO PORT "                        MIAMI                             FL                660                 0             33018 CASH MEDUIM DUTY                                               JACOB                FALSE          0                                      201
215192   5/26/2017   12:00:00 PM   5/26/2017   11:59:00 PM   10:24:00 AM   5/26/2017   11:52:00 AM   2017   5   21   1:28:00   "JACOB C "   JOHN                     3538 Pl over Ave               Na pl es                              ACCOUNT                        JACOB                   1.5     125      187.5   0   0   0   ROUSH INDUSTRIES                      17226 Tra cy Mi chel s      6 - COMPLETED        FIN   ON ACCOUNT             JOHN                                       6307770694    Es tero           10611 Chevrol et Wa y               2017 1500 ST                     UNK                                                       T6 TOW                                    C620-432-78-271-0 35xx                                          5/26/2017 14:16   5/26/2017   10:16:00 AM   5/26/2017   10:16:00 AM   5/26/2017   10:16:00 AM   10:18:00 AM   5/26/2017   10:38:00 AM   5/26/2017   10:48:00 AM RAM                    2ND TRUCK VIN 1C6RR7LM1HS527377
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FL         MD HOOK ONLY                                  ROUSH INDUSTRIES                  FL            187.5                   0 #### 33928 ROUSH INDUSTRIES                                                      JACOB                FALSE          0                                       96
215308   5/28/2017    9:43:00 AM   5/28/2017   11:59:00 PM    8:25:00 AM   5/28/2017    9:41:00 AM   2017   5   22   1:16:00   "JACOB C "   A                        280 9th St SW                  Na pl es                          1   CASH                           JACOB              0      1     120        120   0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x           6 - COMPLETED        FIN   PD CA DR               DANIEL GARCIA                 239-234-9739               Na pl es          16th Ave NW                         2000 Boa t Tra i l er            UNK                                                       T6 TOW                                    C620-432-78-271-0        16                                     5/28/2017 12:13   5/28/2017    8:13:00 AM   5/28/2017    8:13:00 AM   5/28/2017    8:13:00 AM    8:13:00 AM   5/28/2017    8:29:00 AM   5/28/2017    8:49:00 AM Boa t Tra i l er                             FL         "MD TOW PORT TO PORT "                        ???                               FL                120                 0 #### 34120 CASH MEDUIM DUTY                                                      JACOB                FALSE          0                                      201
215364   5/29/2017    4:11:00 PM   5/29/2017   11:59:00 PM    3:10:00 PM   5/29/2017    4:10:00 PM   2017   5   22   1:00:00   "JACOB C "   COASTAL BEVERAGE         Grey Oa ks Bl vd Ai rport Rd   Na plN es        239-643-4343         Credi t Ca rd-Offi ce (Ca s h) JACOB                     1     150        150   0   0   0   COASTAL BEVERAGE LTD.                 39279 Gi na Norri s         6 - COMPLETED        FIN   ON ACCOUNT             DRIVER/CELL                   776-2934 or 293-1849       Na pl es          4227 Domes ti c Ave                 2003 M2 106 MEDIUM DUTY          WHITE      1FUBCXCS03HK91572       L765DZ        140474   TOW                                       C620-432-78-271-0        16      396                            5/29/2017 18:56   5/29/2017    2:56:00 PM   5/29/2017    2:57:00 PM   5/29/2017    2:57:00 PM    2:58:00 PM   5/29/2017    3:33:00 PM   5/29/2017    3:45:00 PM FREIGHTLINER                                 FL         CSTL HOOK NAPLES TO NAPLES                    REPAIR OR COASTAL BEVERAGEFL                        150                 0 #### 34104 COASTAL BEVERAGE LTD.                                                 JACOB                FALSE          0                                      346
215436   5/30/2017    8:23:00 PM   5/30/2017   11:59:00 PM    6:21:00 PM   5/30/2017    8:09:00 PM   2017   5   22   1:48:00   "JACOB C "   ERNESTO OR IAN           5585 Gol den Ga te PkwyNa pl es                 239-939-4570         ACCOUNT                        JACOB                     1     150        150   0   0   0   U-HAUL LIGHT/MEDIUM/HEAVY TOW39279 Gi na Norri s                  6 - COMPLETED        FIN                  1123607 DOUG RYAN                                  7275802383    Na pl es          2001 Ta mi a mi Trl E               2006 E450 SUPER DUTY             WHITE      1FDXE45S66DB17743       AD16040            0   TOW                                       C620-432-78-271-0        16 DC7199M                             5/30/2017 21:35   5/30/2017    5:35:00 PM   5/30/2017    5:36:00 PM   5/30/2017    5:36:00 PM    5:36:00 PM   5/30/2017    6:44:00 PM   5/30/2017    7:31:00 PM FORD                   ALSO UHAULCVS ASKED   FL THAT WEMISC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       DROPCHG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             THE(requi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    CUSTOMER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          res comment)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 AT A HOTEL SO JACOBASK U-HAUL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             WONT CLOCK HIS TIME TIL  FL HE RETURNS     150 TO THE YARD 0 #### 34112 U-HAUL LIGHT/MEDIUM/HEAVY TOW                                             JACOB                FALSE          0                                       91
215436   5/30/2017    8:23:00 PM   5/30/2017   11:59:00 PM    6:21:00 PM   5/30/2017    8:09:00 PM   2017   5   22   1:48:00   "JACOB C "   ERNESTO OR IAN           5585 Gol den Ga te PkwyNa pl es                 239-939-4570         ACCOUNT                        JACOB                  1.75     120        210   0   0   0   U-HAUL LIGHT/MEDIUM/HEAVY TOW39279 Gi na Norri s                  6 - COMPLETED        FIN                  1123607 DOUG RYAN                                  7275802383    Na pl es          2001 Ta mi a mi Trl E               2006 E450 SUPER DUTY             WHITE      1FDXE45S66DB17743       AD16040            0   TOW                                       C620-432-78-271-0        16 DC7199M                             5/30/2017 21:35   5/30/2017    5:35:00 PM   5/30/2017    5:36:00 PM   5/30/2017    5:36:00 PM    5:36:00 PM   5/30/2017    6:44:00 PM   5/30/2017    7:31:00 PM FORD                   WE ALSOCVS  HAD T DO  FLA WINCH "MD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       OUT TOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ON THE PORT VEHICLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                AS WELL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    "     SPOKE WITHASK U-HAUL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            JENNIFER AT UHAUL AND FL  GOT IT APPROVED   210     AT $150/HR  0 #### 34112 U-HAUL LIGHT/MEDIUM/HEAVY TOW                                         JACOB                FALSE          0                                      201
215420   5/30/2017    4:01:00 PM   5/30/2017   11:59:00 PM    2:48:00 PM   5/30/2017    3:58:00 PM   2017   5   22   1:10:00   "JACOB C "   ROGER                    271 Southba y Dr               Na pl es                 2394656384   Credi t Ca rd-Offi ce (Ca s h) JACOB              0      1     150        150   0   0   0   CASH MEDUIM DUTY                      39279 Gi na Norri s         6 - COMPLETED        FIN   AUTH#053087            ROGER                                      2394656384    Na pl es          ???                                 2000 BOAT MOTOR                  UNK                                                       UNDECKING                                 C620-432-78-271-0        16                                     5/30/2017 18:06   5/30/2017    2:06:00 PM   5/30/2017    2:07:00 PM   5/30/2017    2:07:00 PM    2:14:00 PM   5/30/2017    3:18:00 PM   5/30/2017    3:39:00 PM                                              FL         "MD TOW PORT TO PORT "                        ???                               FL                150                 0 #### 34104 CASH MEDUIM DUTY                                                      JACOB                FALSE          0                                      201
215416   5/30/2017    2:44:00 PM   5/30/2017   11:59:00 PM    1:06:00 PM   5/30/2017    2:41:00 PM   2017   5   22   1:35:00   "JACOB C "   WAYDE                    3538 Pl over Ave               Na pl es                              ACCOUNT                        JACOB                  1.75     125     218.75   0   0   0   ROUSH INDUSTRIES                      40232 Ja red Wi x           6 - COMPLETED        FIN   ON ACCOUNT             JOHN WITH ROUSH                            6307770694    Es tero           10611 Chevrol et Wa y               2017 1500 ST                     Grey       1C6RR7SM6HS521964       039m206        6042    T6 TOW                                    C620-432-78-271-0        16                                     5/30/2017 16:48   5/30/2017   12:48:00 PM   5/30/2017   12:48:00 PM   5/30/2017   12:48:00 PM   12:49:00 PM   5/30/2017    1:23:00 PM   5/30/2017    1:38:00 PM RAM                              ROUSH INDUSTRIES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FL         MD HOOK ONLY                                  HAMPTON INN                       FL          218.75                    0 #### 33928 ROUSH INDUSTRIES                                                      JACOB                FALSE          0                                       96
215381   5/30/2017   10:06:00 AM   5/30/2017   11:59:00 PM    8:09:00 AM   5/30/2017   10:04:00 AM   2017   5   22   1:55:00   "JACOB C "   SITE ONE LANDSCAPE SUPPLY2000 J a nd C Bl vd            Na pl es                          1   Credi t Ca rd-Dri ver (Ca s h) JACOB              0      2     125        250   0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x           6 - COMPLETED        FIN   PD CC DR               MIKE                          239-949-8551               Boni ta Spri ngs28610 N Di es el Dr                   2000 Forkl i ft                  UNK                                                       T6 TOW                                    C620-432-78-271-0        16                                     5/30/2017 12:07   5/30/2017    8:07:00 AM   5/30/2017    8:07:00 AM   5/30/2017    8:07:00 AM    8:08:00 AM   5/30/2017    8:28:00 AM   5/30/2017    8:42:00 AM Forkl i ft                                   FL         MD LANDOLL PORT TO PORT                       SITE ONE LANDSCAPE SUPPLY FL                        250                 0 #### 34135 CASH MEDUIM DUTY                                                      JACOB                FALSE          0                                      199
215344   5/30/2017    8:10:00 AM   5/30/2017   11:59:00 PM    6:32:00 AM   5/30/2017    8:09:00 AM   2017   5   22   1:37:00   "JACOB C "   WAYDE                    10611 Chevrol et Wa y Es tero                                        ACCOUNT                        JACOB                   1.5     125      187.5   0   0   0   ROUSH INDUSTRIES                      17226 Tra cy Mi chel s      6 - COMPLETED        FIN   ON ACCOUNT             JOHN WITH ROUSH                            6307770694    Na pl es          3538 Pl over Ave                    2017 1500 SLT                    UNK                                                       T6 TOW                                    C620-432-78-271-0 35xx                                           5/30/2017 9:09   5/30/2017    5:09:00 AM   5/30/2017    5:33:00 AM   5/30/2017    5:33:00 AM    5:44:00 AM   5/30/2017    7:02:00 AM   5/30/2017    7:11:00 AM RAM                    2ND TRUCK HAMPTON
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1C6RR6GM6HS524172
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FLINN      MD HOOK ONLY                                  ROUSH INDUSTRIES                  FL            187.5                   0 #### 34117 ROUSH INDUSTRIES                                                      JACOB                FALSE          0                                       96
215536    6/1/2017    8:29:00 PM    6/1/2017   11:59:00 PM    4:54:00 PM    6/1/2017    7:57:00 PM   2017   6   22   3:03:00   "JACOB C "   AAR TRUCKING             101 AND I 75                   Na pl es         ()-                  CHECK                          JACOB              0    3.5     150        525   0   0   0   CASH HEAVY DUTY                       17226 Tra cy Mi chel s      6 - COMPLETED        FIN   COLLECT MONEY          HUMBERTO IS THE DRIVER                     7864449694    Na pl es          3880 Enterpri s e Ave               2000 Tra ctor Tra i l er Combo   BLUE                               AA63AZ             0   T6 TOW                                    C620-432-78-271-0 35xx                19                         6/1/2017 20:35    6/1/2017    4:35:00 PM    6/1/2017    4:39:00 PM    6/1/2017    4:39:00 PM    4:39:00 PM    6/1/2017    5:33:00 PM    6/1/2017    7:10:00 PM Tra ctor Tra i l er Combo                    FL         HD TOW PORT TO PORT BY HOUR                   STORAGE-NOT LAW ENFORCEMENT       FL                525                 0             34104 CASH HEAVY DUTY                                                JACOB                FALSE          0                                      202
215511    6/1/2017    2:02:00 PM    6/1/2017   11:59:00 PM   11:15:00 AM    6/1/2017    1:53:00 PM   2017   6   22   2:38:00   "JACOB C "   AJ                       I-75 S 101                     Na pl es                              Credi t Ca rd-Offi ce (Ca s h) JACOB              0   2.75     120        330   0   0   0   ROADSIDE PROTECT (Ca s h Ra tes / Accept
                                                                                                                                                                                                                                                                                                                                                                            39279PO)Gi na Norri s       6 - COMPLETED        FIN   AUTH#476665            AJ OTERO                                   2394629364    Fort Myers        2150 Rockfi l l Rd                  2015 NRR                         WHITE      JALE5W165F7301567       DRHS74         63147   T6 TOW                                    C620-432-78-271-0        16                                      6/1/2017 15:06    6/1/2017   11:06:00 AM    6/1/2017   11:06:00 AM    6/1/2017   11:06:00 AM   11:12:00 AM    6/1/2017   11:29:00 AM    6/1/2017   11:40:00 AM                                              FL         "MD TOW PORT TO PORT "                                                          FL                330                 0 #### 33916 ROADSIDE PROTECT (Ca s h Ra tes / Accept PO)                          JACOB                FALSE          0                                      201
215496    6/1/2017    9:16:00 AM    6/1/2017   11:59:00 PM    7:37:00 AM    6/1/2017    9:09:00 AM   2017   6   22   1:32:00   "JACOB C "   BILL                     Gol den Ga te Pkwy Col l iNa    er pl
                                                                                                                                                                                                         Bles
                                                                                                                                                                                                            vd               2392896479   Credi t Ca rd-Offi ce (Ca s h) JACOB              0    1.5     120        180   0   0   0   CASH MEDUIM DUTY                      39279 Gi na Norri s         6 - COMPLETED        FIN   AUTH#R9187C            BILL                                       2392896479    Na pl es          6381 Pi ne Ri dge Rd                2017 PROMASTER 2500 2500 HIGH    WHITE      3C6TRVDG1HE522685       HFJY76             0   TOW                                       C620-432-78-271-0        16           25                         6/1/2017 11:10    6/1/2017    7:10:00 AM    6/1/2017    7:11:00 AM    6/1/2017    7:11:00 AM    7:12:00 AM    6/1/2017    7:54:00 AM    6/1/2017    8:13:00 AM RAM                              HESS        FL         "MD TOW PORT TO PORT "                        NAPLES DODGE                      FL                180                 0 #### 34119 CASH MEDUIM DUTY                                                      JACOB                FALSE          0                                      201
215572    6/2/2017    3:34:00 PM    6/2/2017   11:59:00 PM    2:16:00 PM    6/2/2017    3:29:00 PM   2017   6   22   1:13:00   "JACOB C "   JOE                      Col l i er Bl vd Ca pri Bl vd Na pl es                  2398253842   Credi t Ca rd-Dri ver (Ca s h) JACOB              0      1       75        75   0   0   0   CASH LIGHT DUTY                       39279 Gi na Norri s         6 - COMPLETED        FIN   PD CC DR               JOE                                        2398253842    Na pl es          5301 Ma pl e Ln                     2007 RAM 3500 QUAD ST/SLT WHITE             3D7MX48C67G731644       197PHV        227065   TOW                                       C620-432-78-271-0 35xx                                           6/2/2017 17:56    6/2/2017    1:56:00 PM    6/2/2017    2:14:00 PM    6/2/2017    2:14:00 PM    2:16:00 PM    6/2/2017    2:43:00 PM    6/2/2017    2:56:00 PM DODGE                                        FL         MERCEDES HOOK                                 ???                               FL                  75                0 #### 34113 CASH LIGHT DUTY                                                       JACOB                FALSE          0                                      225
215672    6/5/2017    4:19:00 PM    6/5/2017   11:59:00 PM    2:06:00 PM    6/5/2017    4:18:00 PM   2017   6   23   2:12:00   "JACOB C "   G.M. JASON CARTER        10342 Monti cel l o Dr         FT MYERS CELL 285-3037                ACCOUNT                        JACOB                  2.25     120        270   0   0   0   ARAGON POOLS SPAS                     40232 Ja red Wi x           6 - COMPLETED        FIN   ON ACCOUNT             RAFAEL                        239-784-1605               Na pl es          222 Indus tri a l Bl vd             2003 SIERRA C3500                WHITE      1GDJC34UX3E223059       252PJZ        195109   T6 TOW                                    C620-432-78-271-0 35xx                21                         6/5/2017 17:18    6/5/2017    1:18:00 PM    6/5/2017    1:18:00 PM    6/5/2017    1:18:00 PM    1:21:00 PM    6/5/2017    3:04:00 PM    6/5/2017    3:17:00 PM GMC                                          FL         "MD TOW PORT TO PORT "                        ASK                               FL                270                 0             34104 ARAGON POOLS SPAS                                              JACOB                FALSE          0                                      201
215520    6/5/2017    7:46:00 AM    6/5/2017   11:59:00 PM    6:37:00 AM    6/5/2017    7:44:00 AM   2017   6   23   1:07:00   "JACOB C "   RAY MILLER               1471 Ai rport Pul l i ng Rd N  Na pl es                 3524094860   ACCOUNT                        JACOB 7 AM APPT           1     125        125   0   0   0   EXCEL ERECTORS                        17226 Tra cy Mi chel s      6 - COMPLETED        FIN                          RAY MILLER                    352-409-4860               Na pl es          2020 J a nd C Bl vd                 2000 Ma n                        UNK                                                       T6 TOW                                    C620-432-78-271-0 35xx                                           6/1/2017 17:20    6/1/2017    1:20:00 PM    6/5/2017    5:04:00 AM    6/5/2017    5:04:00 AM    5:06:00 AM    6/5/2017    6:43:00 AM    6/5/2017    7:01:00 AM LIFT                                         FL         MD LANDOLL PORT TO PORT                                                         FL                125                 0 #### 34109 EXCEL ERECTORS                                                        JACOB 7 AM APPT FALSE               0                                      199
215723    6/6/2017   11:40:00 AM    6/6/2017   11:59:00 PM   11:13:00 AM    6/6/2017   11:34:00 AM   2017   6   23   0:21:00   "JACOB C "   DISPATCH                 453 Qua i l Dr                 Ma rco           1-800-424-3426       ACCOUNT                        JACOB                     1       18        18   0   0   0   GEICO - # FL97                        40232 Ja red Wi x           6 - COMPLETED        FIN   G336617157             Wi l l i a m Di ngs                        2392894880    Ma rco            453 Qua i l Dr                      2004 EXPEDITION EDDIE BAUER BLACK           1FMRU17W54LB56269       J0NEZ         257825   T3 JUMP START                             C620-432-78-271-0        16                FL0063297             6/6/2017 14:55    6/6/2017   10:55:00 AM    6/6/2017   10:56:00 AM    6/6/2017   10:56:00 AM   10:57:00 AM    6/6/2017   11:25:00 AM                           FORD                   (17 Mi l es )         FL         UNLOADED (TOW) MILEAGE TO INCIDENT (TOW)                                        FL                  18                0 #### 34145 GEICO - # FL97                                                        JACOB                FALSE          0                                       27
215737    6/6/2017    4:13:00 PM    6/6/2017   11:59:00 PM    3:06:00 PM    6/6/2017    4:12:00 PM   2017   6   23   1:06:00   "JACOB C "   DISPATCH                 1925 Da vi s Bl vd             Na pl es         1-800-285-4977       ACCOUNT                        JACOB                     1     150        150   0   0   0   COACH-NET / PINNACLE (Ca s h Ra tes 40232
                                                                                                                                                                                                                                                                                                                                                                            / AcceptJaCC)
                                                                                                                                                                                                                                                                                                                                                                                       red Wi x         6 - COMPLETED        FIN                  8333733 KEVIN MANSFIELD               954-687-4337               NAPLES            1471 Ai rport Pul l i ng Rd N       2016 F550 SUPER DUTY             WHITE      1FDUF5GY1GEB54007       BEJV79             0   T6 TOW                                    C620-432-78-271-0        16                FL48929               6/6/2017 16:51    6/6/2017   12:51:00 PM    6/6/2017   12:51:00 PM    6/6/2017   12:51:00 PM   12:53:00 PM    6/6/2017    3:23:00 PM    6/6/2017    3:43:00 PM FORD                             RED ROOFFLINN          HD TOW PORT TO PORT BY HOUR                                                     FL                150                 0 #### 34104 COACH-NET / PINNACLE (Ca s h Ra tes / Accept CC)                      JACOB                FALSE          0                                      202
215733    6/6/2017    3:19:00 PM    6/6/2017   11:59:00 PM   12:54:00 PM    6/6/2017    3:09:00 PM   2017   6   23   2:15:00   "JACOB C "   ROADSIDE PROTECT         Va nderbi l t Bea ch Rd Is Na  l a ndwa
                                                                                                                                                                                                        pl es l k Bl vd      8669913463   Credi t Ca rd-Offi ce (Ca s h) JACOB                  2.25     120        270   0   0   0   ROADSIDE PROTECT (Ca s h Ra tes / Accept
                                                                                                                                                                                                                                                                                                                                                                            17226PO)Tra cy Mi chel s    6 - COMPLETED        FIN               1496765335 THEO                                       9526669711    Fort Myers        2150 Rockfi l l Rd                  2015 FEC72S                      WHITE      JL6BNG1A7FK001340       EC53252       122859   TOW                                       C620-432-78-271-0        16                                      6/6/2017 16:09    6/6/2017   12:09:00 PM    6/6/2017   12:13:00 PM    6/6/2017   12:13:00 PM   12:15:00 PM    6/6/2017    1:27:00 PM    6/6/2017    1:37:00 PM MITSUBISHI FUSO                              FL         "MD TOW PORT TO PORT "                        STEELE TRUCK CENTER               FL                270                 0 #### 33916 ROADSIDE PROTECT (Ca s h Ra tes / Accept PO)                          JACOB                FALSE          0                                      201
215729    6/6/2017   12:54:00 PM    6/6/2017   11:59:00 PM   11:40:00 AM    6/6/2017   12:53:00 PM   2017   6   23   1:13:00   "JACOB C "                            855 Ba l d Ea gl e Dr          Ma rco                                Credi t Ca rd-Dri ver (Ca s h) JACOB              0      1       60        60   0   0   0   CASH LIGHT DUTY                       40232 Ja red Wi x           6 - COMPLETED        FIN   PD CC DR               VICENTE MOLINA                239-777-7507               Na pl es          5360 Georgi a Ave                   2009 ACADIA SLT-1                WHITE      1GKER23D59J149022       Y40PNP         97782   T6 TOW                                    C620-432-78-271-0        16                                      6/6/2017 15:39    6/6/2017   11:39:00 AM    6/6/2017   11:39:00 AM    6/6/2017   11:39:00 AM   11:39:00 AM    6/6/2017   11:53:00 AM    6/6/2017   12:15:00 PM GMC                                          FL         TOW HOOK                                                                        FL                  60                0 #### 34113 CASH LIGHT DUTY                                                       JACOB                FALSE          0                                       31
215723    6/6/2017   11:40:00 AM    6/6/2017   11:59:00 PM   11:13:00 AM    6/6/2017   11:34:00 AM   2017   6   23   0:21:00   "JACOB C "   DISPATCH                 453 Qua i l Dr                 Ma rco           1-800-424-3426       ACCOUNT                        JACOB                     1       38        38   0   0   0   GEICO - # FL97                        40232 Ja red Wi x           6 - COMPLETED        FIN   G336617157             Wi l l i a m Di ngs                        2392894880    Ma rco            453 Qua i l Dr                      2004 EXPEDITION EDDIE BAUER BLACK           1FMRU17W54LB56269       J0NEZ         257825   T3 JUMP START                             C620-432-78-271-0        16                FL0063297             6/6/2017 14:55    6/6/2017   10:55:00 AM    6/6/2017   10:56:00 AM    6/6/2017   10:56:00 AM   10:57:00 AM    6/6/2017   11:25:00 AM                           FORD                                         FL         JUMP START                                                                      FL                  38                0 #### 34145 GEICO - # FL97                                                        JACOB                FALSE          0                                       12
215704    6/6/2017    8:26:00 AM    6/6/2017   11:59:00 PM    7:46:00 AM    6/6/2017    8:22:00 AM   2017   6   23   0:36:00   "JACOB C "   A                        33 Ma di s on Dr               Na pl es                          1   CASH                           JACOB              0      1     123        123   0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x           6 - COMPLETED        FIN   PD CA DR               RUBEN RUIZ                    239-280-8375               Na pl es          ???                                 2016                        4500 WHITE      54DCDW1B0GS811165       HKPR86          2344   T8 WINCH NEEDED                           C620-432-78-271-0 35xx      NA                                   6/6/2017 11:11    6/6/2017    7:11:00 AM    6/6/2017    7:12:00 AM    6/6/2017    7:12:00 AM    7:14:00 AM    6/6/2017    8:09:00 AM                           CHEVROLET                                    FL         MD RECOVERY/WINCH PORT TO PORT ???                                              FL                123                 0 #### 34104 CASH MEDUIM DUTY                                                      JACOB                FALSE          0                                      350
215800    6/7/2017    4:42:00 PM    6/7/2017   11:59:00 PM    3:21:00 PM    6/7/2017    4:40:00 PM   2017   6   23   1:19:00   "JACOB C "   LINDA GARCIA             9885 Col l i er Bl vd          Na pl es         1-800-541-2262       ACCOUNT                        JACOB                   1.5     120        180   0   0   0   AGERO                                 38238 Ni cki Rodri guez     6 - COMPLETED        FIN                594656800 LINDA GARCIA                               2392932082    Na pl es          11431 Tri ni ty Pl                  2000 C3500                       "WHITE "   1GCHC33J4YF453675       M414TM             0   TOW - Inopera bl e Probl em               C620-432-78-271-0        16                            9031.1    6/7/2017 19:07    6/7/2017    3:07:00 PM    6/7/2017    3:08:00 PM    6/7/2017    3:08:00 PM    3:08:00 PM    6/7/2017    3:38:00 PM    6/7/2017    3:48:00 PM CHEVROLET                        FL-84 W FL             "MD TOW PORT TO PORT "                        HOME 1                            FL                180                 0 #### 34114 AGERO                                                                 JACOB                FALSE          0                                      201
215767    6/7/2017    9:58:00 AM    6/7/2017   11:59:00 PM    8:53:00 AM    6/7/2017    9:56:00 AM   2017   6   23   1:03:00   "JACOB C "   "WESLEY "                Goodl ette Rd N Va nderbi      Nalplt Bea
                                                                                                                                                                                                           es ch Rd  591-8099             ACCOUNT                        JACOB            102      1     102        102   0   0   0   NAPLES AUTO AND TRUCK CENTER 39279 Gi na Norri s                  6 - COMPLETED        FIN   NEED PO                ?                                          2395716155    Na pl es          1935 Pi ne Ri dge Rd                1999 F350 SUPER DUTY             WHITE      3FDWF36F1XMA32478       M974JR        163244   TOW                                       C620-432-78-271-0        16                                      6/7/2017 12:52    6/7/2017    8:52:00 AM    6/7/2017    8:52:00 AM    6/7/2017    8:52:00 AM    8:52:00 AM    6/7/2017    9:10:00 AM    6/7/2017    9:20:00 AM FORD                                         FL         "MD TOW PORT TO PORT "                        NAPLES AUTO TRUCK                 FL                102                 0 #### 34109 NAPLES AUTO AND TRUCK CENTER                                          JACOB                FALSE          0                                      201
215741    6/7/2017    6:11:00 PM    6/7/2017   11:59:00 PM    4:43:00 PM    6/7/2017    5:56:00 PM   2017   6   23   1:13:00   "JACOB C "   RAY MILLER               2020 J a nd C Bl vd            Na pl es                 3524094860   ACCOUNT                        JACOB                  1.25     125     156.25   0   0   0   EXCEL ERECTORS                        40232 Ja red Wi x           6 - COMPLETED        FIN                          RAY                           352-409-4860               Na pl es          1471 Ai rport Rd N                  2005 Equi pment Specs            UNK                                                       T6 TOW                                    C620-432-78-271-0        16                                      6/7/2017 20:19    6/7/2017    4:19:00 PM    6/7/2017    4:19:00 PM    6/7/2017    4:19:00 PM    4:20:00 PM    6/7/2017    5:07:00 PM    6/7/2017    5:14:00 PM Equi pment Specs                             FL         HD LANDOLL PORT TO PORT                                                         FL          156.25                    0 #### 34104 EXCEL ERECTORS                                                        JACOB                FALSE          0                                      200
215709    6/7/2017   12:42:00 PM    6/7/2017   11:59:00 PM   11:10:00 AM    6/7/2017   12:42:00 PM   2017   6   23   1:32:00   "JACOB C "   A                        3538 Pl over Ave               Na pl es                              ACCOUNT                        JACOB                   1.5       70       105   0   0   0   ROUSH INDUSTRIES                      40232 Ja red Wi x           6 - COMPLETED        FIN   ON ACCOUNT             JOHN                                       6307770694    Es tero           10611 Chevrol et Wa y               2017 RAM Pi ckup                 UNK                                                       T6 TOW                                    C620-432-78-271-0        16                                      6/7/2017 14:51    6/7/2017   10:51:00 AM    6/7/2017   10:51:00 AM    6/7/2017   10:51:00 AM   10:52:00 AM    6/7/2017   11:22:00 AM    6/7/2017   11:35:00 AM Dodge                                        FL         MD HOOK ONLY                                  ROUSH INDUSTRIES                  FL                105                 0 #### 33928 ROUSH INDUSTRIES                                                      JACOB                FALSE          0                                       96
215707    6/7/2017    8:47:00 AM    6/7/2017   11:59:00 PM    6:43:00 AM    6/7/2017    8:46:00 AM   2017   6   23   2:03:00   "JACOB C "   A                        10611 Chevrol et Wa y Es tero                                        ACCOUNT                        JACOB                     2     125        250   0   0   0   ROUSH INDUSTRIES                      40232 Ja red Wi x           6 - COMPLETED        FIN   ON ACCOUNT             JOHN                                       6307770694    Na pl es          3538 Pl over Ave                    2017 RAM Pi ckup                 UNK                            0             0        0   T6 TOW                                    C620-432-78-271-0        16                                       6/7/2017 9:14    6/7/2017    5:14:00 AM    6/7/2017    5:15:00 AM    6/7/2017    5:15:00 AM    5:15:00 AM    6/7/2017    7:11:00 AM    6/7/2017    7:22:00 AM Dodge                  2 VEHICLES ON LANDOLL FL         MD HOOK ONLY                                  ROUSH INDUSTRIES                  FL                250                 0 #### 34117 ROUSH INDUSTRIES                                                      JACOB                FALSE          0                                       96
215869    6/8/2017   10:12:00 PM    6/8/2017   11:59:00 PM    8:34:00 PM    6/8/2017    9:48:00 PM   2017   6   23   1:14:00   "JACOB C "   MIKE FROM ARI            1803 Ba y St                   Na pl es                              DIRECT DEPOSIT                 JACOB                     1   145.5      145.5   0   0   0   ARI FLEET (Ca s h Ra tes / Accept PO) 38238 Ni cki Rodri guez     6 - COMPLETED        FIN                 67016254 JOHN                                       2393522010    Na pl es          3927 Enterpri s e Ave               2008 C4500 C4C042                WHITE      1GBE4C19X8F408477       GEA585        105945   T8 WINCH NEEDED                           C620-432-78-271-0        16                          569118       6/9/2017 0:11    6/8/2017    8:11:00 PM    6/8/2017    8:15:00 PM    6/8/2017    8:15:00 PM    8:15:00 PM    6/8/2017    9:05:00 PM    6/8/2017    9:48:00 PM CHEVROLET                                    FL         MD RECOVERY/WINCH PORT TO PORT                                                  FL            145.5                   0 #### 34104 ARI FLEET (Ca s h Ra tes / Accept PO)                                 JACOB                FALSE          0                                      350
215846    6/8/2017    2:59:00 PM    6/8/2017   11:59:00 PM    2:10:00 PM    6/8/2017    2:55:00 PM   2017   6   23   0:45:00   "JACOB C "   ANTONIO                  3800 Pros pect Ave             Na pl es                        239   Credi t Ca rd-Offi ce (Ca s h) JACOB              0      1     120        120   0   0   0   CASH MEDUIM DUTY                      39279 Gi na Norri s         6 - COMPLETED        FIN   a mex 240828           ANTONIO                                    2396331084    Na pl es          Domes ti c Ave                      2011 F450 SUPER DUTY             ORANGE     1FD9W4GT9BEA48384       851WZW         66807   TOW                                       C620-432-78-271-0        16 unk                                  6/8/2017 18:05    6/8/2017    2:05:00 PM    6/8/2017    2:06:00 PM    6/8/2017    2:06:00 PM    2:09:00 PM    6/8/2017    2:17:00 PM    6/8/2017    2:40:00 PM FORD                                         FL         "MD TOW PORT TO PORT "                        ???                               FL                120                 0 #### 34104 CASH MEDUIM DUTY                                                      JACOB                FALSE          0                                      201
215895    6/9/2017    4:50:00 PM    6/9/2017   11:59:00 PM    1:48:00 PM    6/9/2017    4:48:00 PM   2017   6   23   3:00:00   "JACOB C "   DISP#         DEPUTY 921 33100 Ta mi a mi Trl E         Ochopee          774-4434             Credi t Ca rd-Offi ce (Ca s h) JACOB                     1     106        106   0   0   0   CCSO MD ROTATION (ABANDONED) 17226 Tra cy Mi chel s               6 - COMPLETED        FIN   SOLD TO SOURCE         STRONG ARM AVIONICS INC 7-17 0000000000__                Na pl es          JUNK LOT                            2010 Tra i l er                  UNK        5ZVBE2428AD003276       NO TAG             0   ABANDONED                                 C620-432-78-271-0 35xx      NA                                   6/9/2017 17:23    6/9/2017    1:23:00 PM    6/9/2017    1:24:00 PM    6/9/2017    1:24:00 PM    1:24:00 PM    6/9/2017    2:40:00 PM    6/9/2017    3:08:00 PM Tra f                                        FL         ADMIN FEE (7% Sta te Sa l es Ta x)            OWN AND STILL POSESS              FL                106                 0 #### 34104 BET PART PAID.SOLD OR NO LIEN NA                                      JACOB                FALSE          0                                       60
215896    6/9/2017    1:50:00 PM    6/9/2017   11:59:00 PM   11:58:00 AM    6/9/2017    1:43:00 PM   2017   6   23   1:45:00   "JACOB C "   FERELL GAS               3304 Boni ta Bea ch Rd Boni ta Spri ngs                 2393003145   Credi t Ca rd-Offi ce (Ca s h) JACOB              0   1.75     120        210   0   0   0   CASH MEDUIM DUTY                      39279 Gi na Norri s         6 - COMPLETED        FIN   AUTH#012091            STEVE                                      2398963065    Na pl es          5900 Ya hl St                       1997 F250                        BLUE       3FEHF25H9VMA54713       GHNI83        250153   TOW                                       C620-432-78-271-0        16 S585                                 6/9/2017 15:57    6/9/2017   11:57:00 AM    6/9/2017   11:57:00 AM    6/9/2017   11:57:00 AM   11:57:00 AM    6/9/2017   12:38:00 PM    6/9/2017   12:48:00 PM Ford                             PUBLIX FL              "MD TOW PORT TO PORT "                        CERTIFIED DIESEL REPAIR           FL                210                 0 #### 34109 CASH MEDUIM DUTY                                                      JACOB                FALSE          0                                      201
215895    6/9/2017    4:50:00 PM    6/9/2017   11:59:00 PM    1:48:00 PM    6/9/2017    4:48:00 PM   2017   6   23   3:00:00   "JACOB C "   DISP#         DEPUTY 921 33100 Ta mi a mi Trl E         Ochopee          774-4434             Credi t Ca rd-Offi ce (Ca s h) JACOB                     1     558        558   0   0   0   CCSO MD ROTATION (ABANDONED) 17226 Tra cy Mi chel s               6 - COMPLETED        FIN   SOLD TO SOURCE         STRONG ARM AVIONICS INC 7-17 0000000000__                Na pl es          JUNK LOT                            2010 Tra i l er                  UNK        5ZVBE2428AD003276       NO TAG             0   ABANDONED                                 C620-432-78-271-0 35xx      NA                                   6/9/2017 17:23    6/9/2017    1:23:00 PM    6/9/2017    1:24:00 PM    6/9/2017    1:24:00 PM    1:24:00 PM    6/9/2017    2:40:00 PM    6/9/2017    3:08:00 PM Tra f                  (72 Mi l es )         FL         LE MILEAGE (Ga te-Scene-Ga te)                OWN AND STILL POSESS              FL                558                 0 #### 34104 BET PART PAID.SOLD OR NO LIEN NA                                      JACOB                FALSE          0                                      195

215946   6/10/2017    4:49:00 PM   6/10/2017   11:59:00 PM    2:31:00 PM   6/10/2017    4:48:00 PM   2017   6   23   2:17:00   "JACOB C "   A                           Corks crew Rd Ri ver Ra nch
                                                                                                                                                                                                 Es tero
                                                                                                                                                                                                     Rd                              1    Credi t Ca rd-Dri ver (Ca s h) JACOB             0       2    120         240   0   0   0   CASH MEDUIM DUTY                    40232    Ja red Wi x          6 - COMPLETED        FIN   COLLECT MONEY          BOBBY PHILLIPS                 239-598-0693              Na pl es      2934 Ta mi a mi Trl E               2000   EXPRESS CUTAWAY G3500       WHITE        1GBJG31R1Y1223172       404QSD        185885   T6 TOW                                  C620-432-78-271-0 35xx                                            6/10/2017 18:16   6/10/2017    2:16:00 PM   6/10/2017    2:16:00 PM   6/10/2017    2:16:00 PM    2:17:00 PM   6/10/2017    3:04:00 PM   6/10/2017    3:40:00 PM CHEVROLET                          FL         "MD TOW PORT TO PORT "                      VOIGTS TEXACO                  FL          240              0    ####   34112   CASH MEDUIM DUTY                                              JACOB             FALSE          0                                         201
215974   6/11/2017   12:12:00 PM   6/11/2017   11:59:00 PM   10:41:00 AM   6/11/2017   12:11:00 PM   2017   6   24   1:30:00   "JACOB C "   A                           3538 Pl over Ave         Na pl es                                 ACCOUNT                        JACOB                   1.5    125       187.5   0   0   0   ROUSH INDUSTRIES                    40232    Ja red Wi x          6 - COMPLETED        FIN   ON ACCOUNT             MARK                           239-963-1047              Es tero       10611 Chevrol et Wa y               2017   RAM Pi ckup                 UNK                                                         T6 TOW                                  C620-432-78-271-0 35xx                                            6/11/2017 14:30   6/11/2017   10:30:00 AM   6/11/2017   10:30:00 AM   6/11/2017   10:30:00 AM   10:30:00 AM   6/11/2017   10:55:00 AM   6/11/2017   11:08:00 AM Dodge                     ROUSH INDUSTRIES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FL         MD HOOK ONLY                                HAMPTON INN                    FL        187.5              0    ####   33928   ROUSH INDUSTRIES                                              JACOB             FALSE          0                                          96
215941   6/11/2017    8:14:00 AM   6/11/2017   11:59:00 PM    6:19:00 AM   6/11/2017    7:59:00 AM   2017   6   24   1:40:00   "JACOB C "   A                           10611 Chevrol et Wa y Es tero                                     ACCOUNT                        JACOB                     1     57          57   0   0   0   ROUSH INDUSTRIES                    40232    Ja red Wi x          6 - COMPLETED        FIN   ON ACCOUNT             JOHN                           630-777-0694              Na pl es      3538 Pl over Ave                    2017   1500 SLT                    GRAY         1C6RR6GM6HS524172       039M231         9000   T6 TOW                                  C620-432-78-271-0 35xx                                            6/11/2017 10:01   6/11/2017    6:01:00 AM   6/11/2017    6:01:00 AM   6/11/2017    6:01:00 AM    6:03:00 AM   6/11/2017    7:04:00 AM   6/11/2017    7:04:00 AM RAM             (24 Mi l es )      FL         MILEAGE (LOADED) TOWED                      ROUSH INDUSTRIES               FL           57              0    ####   34117   ROUSH INDUSTRIES                                              JACOB             FALSE          0                                          25
216055   6/12/2017    6:00:00 PM   6/12/2017   11:59:00 PM    4:42:00 PM   6/12/2017    5:57:00 PM   2017   6   24   1:15:00   "JACOB C "   HENSEL                      6220 Col l i er Bl vd    Na pl es                2397776132       Credi t Ca rd-Offi ce (Ca s h) JACOB             0       1    120         120   0   0   0   CASH MEDUIM DUTY                    32000    "GINA "              6 - COMPLETED        FIN                   125299 HENSEL                                     2397776132    Na pl es      10935 Greenwa y Rd                  2001   Is uzu                      WHITE        J17005697               5794VH         98437   TOW                                     C620-432-78-271-0          16                                     6/12/2017 20:32   6/12/2017    4:32:00 PM   6/12/2017    4:39:00 PM   6/12/2017    4:39:00 PM    4:40:00 PM   6/12/2017    5:05:00 PM   6/12/2017    5:08:00 PM NPR                                FL         "MD TOW PORT TO PORT "                      ???                            FL          120              0    ####   34114   CASH MEDUIM DUTY                                              JACOB             FALSE          0                                         201
216037   6/12/2017    3:56:00 PM   6/12/2017   11:59:00 PM    2:31:00 PM   6/12/2017    3:53:00 PM   2017   6   24   1:22:00   "JACOB C "   ROB                         6006 Ra di o Rd          Na pl es        597-4044                 CHECK                          JACOB           162     1.5    108         162   0   0   0   CERTIFIED DIESEL REPAIR             32000    "GINA "              6 - COMPLETED        FIN   CASH PAY               JASON                                      2392533384    Na pl es      5900 Ya hl St                       2014   FEC92S                      WHITE        JL6CRK1A7EK004992       DMNU99         40504   TOW                                     C620-432-78-271-0          16 CC12915                             6/12/2017 18:25   6/12/2017    2:25:00 PM   6/12/2017    2:28:00 PM   6/12/2017    2:28:00 PM    2:29:00 PM   6/12/2017    2:39:00 PM   6/12/2017    2:55:00 PM MITSUBISHI FUSO                    FL         "MD TOW PORT TO PORT "                      CERTIFIED DIESEL REPAIR        FL          162              0    ####   34109   CERTIFIED DIESEL REPAIR                                       JACOB             FALSE          0                                         201
216103   6/13/2017    5:19:00 PM   6/13/2017   11:59:00 PM    4:50:00 PM   6/13/2017    5:18:00 PM   2017   6   24   0:28:00   "JACOB C "   MICHAEL SMITH               8585 Col l i er Bl vd    Na pl es        1-800-541-2262           ACCOUNT                        JACOB                     1     33          33   0   0   0   AGERO                               32000    "GINA "              6 - COMPLETED        FIN                128763325 MICHAEL SMITH                              9073015050    Na pl es                                          2005   PILOT EXL                   Whi te       5FNYF18535B021165       BCDW44        118747   T3 JUMP START                           C620-432-78-271-0          16                            9031.1   6/13/2017 20:41   6/13/2017    4:41:00 PM   6/13/2017    4:49:00 PM   6/13/2017    4:49:00 PM    4:50:00 PM   6/13/2017    5:11:00 PM                           HONDA                     FL-84 W FL          JUMP START                                                                 FL           33              0    ####   34104   AGERO                                                         JACOB             FALSE          0                                          12
216128   6/14/2017    2:15:00 PM   6/14/2017   11:59:00 PM   11:18:00 AM   6/14/2017    2:13:00 PM   2017   6   24   2:55:00   "JACOB C "   ROB                         5900 Ya hl St            Na pl es        597-4044                 CHECK                          JACOB           162       3    108         324   0   0   0   CERTIFIED DIESEL REPAIR             39279    Gi na Norri s        6 - COMPLETED        FIN   CASH PAY               JASON                                      2392533384    Fort Myers    1800 Boy Scout Dr                   2014   FEC92S                      WHITE        JL6CRK1A7EK004992       DMNU99         40504   TOW                                     C620-432-78-271-0          16 CC12915                             6/14/2017 14:58   6/14/2017   10:58:00 AM   6/14/2017   11:00:00 AM   6/14/2017   11:00:00 AM   11:00:00 AM   6/14/2017   11:34:00 AM   6/14/2017   12:05:00 PM MITSUBISHI FUSO           CERTIFIEDFLDIESEL REPAIR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            "MD TOW PORT TO PORT "                      SAM GALLOWAY FORD              FL          324              0    ####   33907   CERTIFIED DIESEL REPAIR                                       JACOB             FALSE          0                                         201
216170   6/15/2017   11:02:00 AM   6/15/2017   11:59:00 PM   10:06:00 AM   6/15/2017   10:54:00 AM   2017   6   24   0:48:00   "JACOB C "   BETAR                       3880 Enterpri s e Ave    Na pl es        ()-                      ACCOUNT                        JACOB                     0      0           0   0   0   0   BALD EAGLE TOWING                   17226    Tra cy Mi chel s     1 - BUD              FIN   ON ACCOUNT             BETAR                                      2395378594    Na pl es      3945 Tol l hous e Dr                2000   F450                        WHITE                                                       T6 TOW                                  C620-432-78-271-0          16                                     6/15/2017 14:06   6/15/2017   10:06:00 AM   6/15/2017   10:09:00 AM   6/15/2017   10:09:00 AM   10:09:00 AM   6/15/2017   10:10:00 AM   6/15/2017   10:18:00 AM Ford                               FL         TOW HOOK                                                                   FL            0              0    ####   34114   BALD EAGLE TOWING                                             JACOB             FALSE          0                                          31
216160   6/
                                                                                                                                                                                                                                                                                      Case 2:19-cv-00626-SPC-MRM Document 44-7 F ed 03/08/21 Page 15 of 34 PageID 1042

220009    8/31/2017    1:06:00 AM    8/30/2017   11:59:00 PM    9:00:00 PM    8/31/2017    1:05:00 AM   2017    8   35    4:04:00   "JACOB C "   DISPATCH                48900 Ta mi a mi Trl E         Ochopee       1-800-285-4977        ACCOUNT                        JACOB           0     2.5     120        300    0   0   0   COACH-NET / PINNACLE (Ca s h Ra tes 39280
                                                                                                                                                                                                                                                                                                                                                                             / AcceptNiCC)
                                                                                                                                                                                                                                                                                                                                                                                        kki Rodri guez        6 - COMPLETED   FIN                  8355564    MICHAEL MILLER                             2395711846      Na pl es        318 Country Cl ub Dr            2000 23FT BOAT AND           Si l ver / Al umi n 1M5BA2422J1E39758     ICCB76                   0   T6 TOW                  C620-432-78-271-0          16                FL48929              8/31/2017 0:40    8/30/2017    8:40:00 PM    8/30/2017    8:40:00 PM    8/30/2017    8:40:00 PM    8:41:00 PM   8/30/2017   10:14:00 PM   8/30/2017   11:15:00 PM TRAILER                                    FL          "MD TOW PORT TO PORT "                                                           FL           300             0   ####   34110 COACH-NET / PINNACLE (Ca s h Ra tes / Accept CC)         JACOB          FALSE   0   201
220115     9/1/2017    9:22:00 PM     9/1/2017   11:59:00 PM    4:05:00 PM     9/1/2017    9:07:00 PM   2017    9   35    5:02:00   "JACOB C "   EVENINGS DELIGHT        Ta mi a mi Trl S Centra l Ave  Na pl es              7862369894    Credi t Ca rd-Dri ver (Ca s h) JACOB           0       1        5          5   0   0   0   CASH MEDUIM DUTY                      39280 Ni kki Rodri guez          6 - COMPLETED   FIN   COLLECT MONEY             BILL SMITH DRIVER                          7862369896      Mi a mi         6000 NW 77th Ct                 2006 W3500 W35042            WHITE               J8DB4B16867019325     EYYP23              159605   T6 TOW                  C620-432-78-271-0   35xx                                          9/1/2017 19:50     9/1/2017    3:50:00 PM     9/1/2017    3:50:00 PM     9/1/2017    3:50:00 PM    3:56:00 PM    9/1/2017    4:14:00 PM    9/1/2017    4:47:00 PM                                            FL          TOLLS (cos t)                                 TRUCK MAX                          FL              0            5   ####   33166 CASH MEDUIM DUTY                                         JACOB          FALSE   0    19
220115     9/1/2017    9:22:00 PM     9/1/2017   11:59:00 PM    4:05:00 PM     9/1/2017    9:07:00 PM   2017    9   35    5:02:00   "JACOB C "   EVENINGS DELIGHT        Ta mi a mi Trl S Centra l Ave  Na pl es              7862369894    Credi t Ca rd-Dri ver (Ca s h) JACOB           0       5     120        600    0   0   0   CASH MEDUIM DUTY                      39280 Ni kki Rodri guez          6 - COMPLETED   FIN   COLLECT MONEY             BILL SMITH DRIVER                          7862369896      Mi a mi         6000 NW 77th Ct                 2006 W3500 W35042            WHITE               J8DB4B16867019325     EYYP23              159605   T6 TOW                  C620-432-78-271-0   35xx                                          9/1/2017 19:50     9/1/2017    3:50:00 PM     9/1/2017    3:50:00 PM     9/1/2017    3:50:00 PM    3:56:00 PM    9/1/2017    4:14:00 PM    9/1/2017    4:47:00 PM                                            FL          "MD TOW PORT TO PORT "                        TRUCK MAX                          FL           600             0   ####   33166 CASH MEDUIM DUTY                                         JACOB          FALSE   0   201
220105     9/1/2017    4:03:00 PM     9/1/2017   11:59:00 PM    2:35:00 PM     9/1/2017    4:01:00 PM   2017    9   35    1:26:00   "JACOB C "   BEN BOLDOCZKI           6120 Lee Ann Ln                Na pl es      129-431-5226          ACCOUNT                        JACOB           0    1.25       75    93.75     0   0   0   UNITED WATER RESTORATION              39280 Ni kki Rodri guez          6 - COMPLETED   FIN   PLEASE SEND CHECK         BEN BOLDOCZKI                              2392699792      Na pl es        3754 Domes ti c Ave             2009 EXPRESS CUTAWAY G3500 WHITE                 1GBHG31C091178947     CQDD91                   0   T6 TOW                  C620-432-78-271-0   35xx                                          9/1/2017 18:22     9/1/2017    2:22:00 PM     9/1/2017    2:23:00 PM     9/1/2017    2:23:00 PM    2:23:00 PM    9/1/2017    3:06:00 PM    9/1/2017    3:25:00 PM CHEVROLET                                  FL          "MD TOW PORT TO PORT "                        ASK?                               FL        93.75              0   ####   34104 UNITED WATER RESTORATION                                 JACOB          FALSE   0   201
220086     9/1/2017   11:57:00 AM     9/1/2017   11:59:00 PM   10:27:00 AM     9/1/2017   11:55:00 AM   2017    9   35    1:28:00   "JACOB C "                           9885 Col l i er Bl vd          Na pl es                            CHECK                          JACOB                 1.5     120        180    0   0   0   BOAT US (Ca s h Ra tes / Accept PO) 17226 Tra cy Mi chel s             6 - COMPLETED   FIN                 17048800    JIM                                        9048665024      Na pl es        6220 Col l i er Bl vd           2000 Boa t Tra i l er        Si l ver / Al umi n 1ZJBA22255M030612     951QZW                 111   T6 TOW                  C620-432-78-271-0   35xx                                          9/1/2017 13:57     9/1/2017    9:57:00 AM     9/1/2017    9:59:00 AM     9/1/2017    9:59:00 AM   10:00:00 AM    9/1/2017   10:50:00 AM    9/1/2017   11:08:00 AM Boa t Tra i l er                           FL          "MD TOW PORT TO PORT "                        GOODYEAR                           FL           180             0   ####   34114 BOAT US (Ca s h Ra tes / Accept PO)                      JACOB          FALSE   0   201
220156     9/2/2017    6:13:00 PM     9/2/2017   11:59:00 PM    3:47:00 PM     9/2/2017    6:10:00 PM   2017    9   35    2:23:00   "JACOB C "   JOE LICINI              Kra pe Rd                      Na pl es      239-872-2496          Credi t Ca rd-Offi ce (Ca s h) JACOB           0     2.8     150        420    0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x                6 - COMPLETED   FIN   APPROVAL 08175E           JOHN                           239-895-5359                Na pl es        ???                             2012 4000 SERIES 4300 LP     WHITE               1HTMYSKK0CH089016     BIWX02                   0   TOW                     C620-432-78-271-0   35xx                 1                        9/2/2017 18:57     9/2/2017    2:57:00 PM     9/2/2017    2:58:00 PM     9/2/2017    2:58:00 PM    3:00:00 PM    9/2/2017    4:04:00 PM                           INTERNATIONAL                              FL          MD RECOVERY/WINCH PORT TO PORT ???                                               FL           420             0   ####         CASH MEDUIM DUTY                                         JACOB          FALSE   0   350
220155     9/2/2017    7:52:00 PM     9/2/2017   11:59:00 PM    6:10:00 PM     9/2/2017    7:34:00 PM   2017    9   35    1:24:00   "JACOB C "   WEBB CALL               1215 Sa n Ma rco Rd            Ma rco                         1    Credi t Ca rd-Offi ce (Ca s h) JACOB           0    1.25     120        150    0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x                6 - COMPLETED   FIN   v 083514                  CHARLES                        863-508-5553                NAPLES          Da vi s Bl vd Col l i er Bl vd  2005 C5C042 5500             GREEN               1GBE5C1265F531477     IBZH37              276500   T6 TOW                  C620-432-78-271-0   35xx                                          9/2/2017 22:04     9/2/2017    6:04:00 PM     9/2/2017    6:04:00 PM     9/2/2017    6:04:00 PM    6:06:00 PM    9/2/2017    6:34:00 PM    9/2/2017    6:44:00 PM CHEVROLET                                  FL          "MD TOW PORT TO PORT "                        SUPER 8 MOTEL                      FL           150             0   ####   34104 CASH MEDUIM DUTY                                         JACOB          FALSE   0   201
220144     9/2/2017    3:58:00 PM     9/2/2017   11:59:00 PM   12:22:00 PM     9/2/2017    3:57:00 PM   2017    9   35    3:35:00   "JACOB C "   ERNESTO OR IAN          3265 68th St SW                Na pl es      239-939-4570          ACCOUNT                        JACOB                 3.5     120        420    0   0   0   U-HAUL LIGHT/MEDIUM/HEAVY TOW40232 Ja red Wi x                         6 - COMPLETED   FIN   339-003074E               U-HAUL                         239-939-4570                North Fort Myers16901 N Cl evel a nd Ave        2012 E450 SUPER DUTY         WHITE               1FDXE4FS4CDA49338     AE52356              67098   T6 TOW                  C620-432-78-271-0   35xx        TT2475E                           9/2/2017 15:17     9/2/2017   11:17:00 AM     9/2/2017   11:17:00 AM     9/2/2017   11:17:00 AM   11:22:00 AM    9/2/2017   12:41:00 PM    9/2/2017    1:37:00 PM FORD                                       FL          "MD TOW PORT TO PORT "                        FT MYERS UHAUL REPAIR CENTER       FL           420             0   ####   33903 U-HAUL LIGHT/MEDIUM/HEAVY TOW                            JACOB          FALSE   0   201
220217     9/4/2017    1:59:00 PM     9/4/2017   11:59:00 PM    1:13:00 PM     9/4/2017    1:55:00 PM   2017    9   36    0:42:00   "JACOB C "   A                       421 16th St NE                 Na pl es                       1    Credi t Ca rd-Dri ver (Ca s h) JACOB           0       1     150        150    0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x                6 - COMPLETED   FIN   COLLECT MONEY             CHRIS                          239-980-7734                Na pl es        ???                             1997 CONVENTIONAL 379        RED                 1XP5D69X5VN434064     PWE4789             883004   T8 WINCH NEEDED         C620-432-78-271-0          16         300                         9/4/2017 16:55     9/4/2017   12:55:00 PM     9/4/2017   12:55:00 PM     9/4/2017   12:55:00 PM   12:55:00 PM    9/4/2017    1:25:00 PM                           PETERBILT                                  FL          MD RECOVERY/WINCH PORT TO PORT ???                                               FL           150             0   ####         CASH MEDUIM DUTY                                         JACOB          FALSE   0   350
220218     9/4/2017    3:16:00 PM     9/4/2017   11:59:00 PM    1:55:00 PM     9/4/2017    3:12:00 PM   2017    9   36    1:17:00   "JACOB C "   A                       Pi ne Ri dge Rd Whi ppoorwi    Na pll lesLn                   1    CASH                           JACOB           0    1.55     120        186    0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x                6 - COMPLETED   FIN   CASH                      JANE TREVINO                   239-675-6112                Na pl es        740 23rd St SW                  1991 FH100                   WHITE               JW6CEE1D7ML000997     Y74UPN              211849   TOW                     C620-432-78-271-0          16                                     9/4/2017 16:57     9/4/2017   12:57:00 PM     9/4/2017   12:58:00 PM     9/4/2017   12:58:00 PM    1:03:00 PM    9/4/2017    2:22:00 PM    9/4/2017    2:36:00 PM MITSUBISHI FUSO                 RACETRACFL             "MD TOW PORT TO PORT "                        ???                                FL           186             0   ####   34117 CASH MEDUIM DUTY                                         JACOB          FALSE   0   201
220200     9/4/2017   10:47:00 AM     9/4/2017   11:59:00 PM    8:41:00 AM     9/4/2017   10:30:00 AM   2017    9   36    1:49:00   "JACOB C "   A                       Da vi s Bl vd Col l i er Bl vd NAPLES                         1    Credi t Ca rd-Offi ce (Ca s h) JACOB           0    1.75     120        210    0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x                6 - COMPLETED   FIN   APPROVAL 092549           CHARLES                        863-508-5553                Ma rco          La mpl i ghter Ct               2005 C5C042 5500             GREEN               1GBE5C1265F531477     IBZH37                   0   T6 TOW                  C620-432-78-271-0          16                                     9/4/2017 12:15     9/4/2017    8:15:00 AM     9/4/2017    8:15:00 AM     9/4/2017    8:15:00 AM    8:19:00 AM    9/4/2017    9:09:00 AM    9/4/2017    9:18:00 AM CHEVROLET                                  FL          "MD TOW PORT TO PORT "                        ???                                FL           210             0   ####   34145 CASH MEDUIM DUTY                                         JACOB          FALSE   0   201
220300     9/5/2017   10:41:00 PM     9/5/2017   11:59:00 PM    7:56:00 PM     9/5/2017   11:00:00 PM   2017    9   36    3:04:00   "JACOB C "   DISPATCH                1850 Woodbi ne Ct              Ma rco        1-888-298-6776        ACCOUNT                                                3     150        450    0   0   0   ROAD AMERICA (Ca s h Ra tes / Accept46441
                                                                                                                                                                                                                                                                                                                                                                              CC) Crys ta l Gol l a da y      6 - COMPLETED   FIN   M2049CT37813              "TERRY ROULEAU "                           2397847749      Na pl es        14610 Ta mi a mi Trl N          2015 SPRINTER 3500           WHITE AND GRAY WDAPF4CC8F9613548          IEXT45               17088   T6 TOW                  C620-432-78-271-0          16                            8284     9/5/2017 23:45     9/5/2017    7:45:00 PM     9/5/2017    7:54:00 PM     9/5/2017    7:54:00 PM    7:55:00 PM    9/5/2017    8:32:00 PM    9/5/2017    9:13:00 PM MERCEDES-BENZ                              FL          HD TOW PORT TO PORT BY HOUR                                                      FL           450             0   ####   34110 ROAD AMERICA (Ca s h Ra tes / Accept CC)                                FALSE   0   202
220286     9/5/2017    6:43:00 PM     9/5/2017   11:59:00 PM    5:57:00 PM     9/5/2017    6:35:00 PM   2017    9   36    0:38:00   "JACOB C "   JOSEPH VELAZQUEZ        1331 Cooper Dr                 NAPLES        1-800-541-2262        ACCOUNT                        JACOB                   1       34         34   0   0   0   AGERO                                 11602 Ca rl os Rodri guez        6 - COMPLETED   FIN                535312370    JOSEPH VELAZQUEZ                           2392282432      NAPLES          3661 Merca nti l e Ave          2000 RODEO S/LS/LSE          SILVER              4S2CK58W4Y4356781     8073GG              141662   T6 TOW                  C620-432-78-271-0   14xx                               9031.1     9/5/2017 19:53     9/5/2017    3:53:00 PM     9/5/2017    5:00:00 PM     9/5/2017    5:00:00 PM    5:03:00 PM    9/5/2017    6:06:00 PM    9/5/2017    6:17:00 PM ISUZU                           14th St N FL           FLATBED HOOK                                  HAPPY WALLET                       FL             34            0   ####   34104 AGERO                                                    JACOB          FALSE   0     8
220029     9/5/2017   11:44:00 AM     9/5/2017   11:59:00 PM    7:08:00 AM     9/5/2017   11:41:00 AM   2017    9   36    4:33:00   "JACOB C "   DONS NOTTHINGHAM (CINDY)5468 TRANSPORT
                                                                                                                                                                                 Col d Spri ng COMPANY
                                                                                                                                                                                                Ln      North Port            9419709000    DEBIT CARD (Ca s h)            JACOB           0    4.75     125    593.75     0   0   0   CASH MEDUIM DUTY                      12242 Steve S                    6 - COMPLETED   FIN   DJ-TALON TOWING           DRIVER WITH VEHICLE                        9418831844      Fort Myers      9451 Workmen Wa y               2000 ENCLOSED                UNK                                     0 CCYS60                   0   T6 TOW                  C620-432-78-271-0          16            0                         9/5/2017 9:16     9/5/2017    5:16:00 AM     9/5/2017    5:19:00 AM     9/5/2017    5:19:00 AM    5:24:00 AM    9/5/2017    8:25:00 AM    9/5/2017    9:29:00 AM TRAILER                                    FL          MD LANDOLL PORT TO PORT                       TROPIC TRAILER                     FL       593.75              0   ####   33905 CASH MEDUIM DUTY                                         JACOB          FALSE   0   199
220288     9/6/2017    6:56:00 PM     9/6/2017   11:59:00 PM   11:23:00 AM     9/6/2017    5:33:00 PM   2017    9   36    6:10:00   "JACOB C "   CHRIS                   2658 Gordon Dr                 Na pl es      239-860-6400          Credi t Ca rd-Offi ce (Ca s h) JACOB           0       6     150        900    0   0   0   CASH HEAVY DUTY                       17226 Tra cy Mi chel s           6 - COMPLETED   FIN   APPROVAL 149244           JERRY                          239-776-0652                Na pl es        3811 Enterpri s e Ave           2000 Conta i ner 20 Foot     UNK                                     1         1                1   T6 TOW                  C620-432-78-271-0   35xx                 1                        9/6/2017 15:20     9/6/2017   11:20:00 AM     9/6/2017   11:20:00 AM     9/6/2017   11:20:00 AM   11:20:00 AM    9/6/2017   11:43:00 AM    9/6/2017    1:12:00 PM Conta i ner 20 Foot                        FL          HD LANDOLL PORT TO PORT                       UNK                                FL           900             0   ####   34104 CASH HEAVY DUTY                                          JACOB          FALSE   0   200
220266     9/6/2017   10:48:00 AM     9/6/2017   11:59:00 PM    7:30:00 AM     9/6/2017   10:40:00 AM   2017    9   36    3:10:00   "JACOB C "   HOWARD OR BRIAN         Ta yl or Rd                    Na pl es      572-2837              Credi t Ca rd-Offi ce (Ca s h) JACOB                   3     135        405    0   0   0   "B B BYPASS DEWATERING SOLUTIONS,     11602
                                                                                                                                                                                                                                                                                                                                                                                 LLC"Ca rl os Rodri guez      6 - COMPLETED   FIN   PLEASE SEND CHECK         BB BYPASS DEWATERING                       2395722837      Ma rco          400 S Col l i er Bl vd          2000                         WHITE                                                                  TOW                     C620-432-78-271-0   35xx                                          9/6/2017 11:28     9/6/2017    7:28:00 AM     9/6/2017    7:29:00 AM     9/6/2017    7:30:00 AM    7:30:00 AM    9/6/2017    7:50:00 AM    9/6/2017    8:33:00 AM PuMP                                       FL          HD LANDOLL PORT TO PORT                       MARCO MARRIOT                      FL           405             0   ####   34145 "B B BYPASS DEWATERING SOLUTIONS, LLC"                   JACOB          FALSE   0   200
220350     9/7/2017    2:27:00 PM     9/7/2017   11:59:00 PM    1:06:00 PM     9/7/2017    2:23:00 PM   2017    9   36    1:17:00   "JACOB C "   A                       3160 4th St NE                 Na pl es                       1    Credi t Ca rd-Dri ver (Ca s h) JACOB           0     1.5     150        225    0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x                6 - COMPLETED   FIN   PD CC DR                  BRUCE                          239-537-9350                Na pl es        ???                             2015 JOHN DEERE TRACTOR      UNK                                                                    T8 WINCH NEEDED         C620-432-78-271-0          50                                     9/7/2017 16:21     9/7/2017   12:21:00 PM     9/7/2017   12:24:00 PM     9/7/2017   12:24:00 PM   12:25:00 PM    9/7/2017    1:40:00 PM                                                                      FL          MD RECOVERY/WINCH PORT TO PORT ???                                               FL           225             0   ####         CASH MEDUIM DUTY                                         JACOB          FALSE   0   350
220404    9/11/2017    7:34:00 PM    9/11/2017   11:59:00 PM    7:01:00 PM    9/11/2017    7:32:00 PM   2017    9   37    0:31:00   "JACOB C "   DISP#      DEPUTY#      117 Teryl Rd                   Na pl es              2397744434    CASH                           JACOB                   1       81         81   0   0   0   CCSO' S FLEET                         17226 Tra cy Mi chel s           6 - COMPLETED   FIN                    92283    COLLIER COUNTY SHERRIF'S DEPT.             2397744434      Na pl es        2885 County Ba rn Rd            2013 ECONOLINE E350 SUPER DUTY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      WHITE               1FBSS3BS9DDA68853         55552             9978   WINCH-OUT/RECOVERY      C620-432-78-271-0          16        390                         9/11/2017 22:38    9/11/2017    6:38:00 PM    9/11/2017    6:44:00 PM    9/11/2017    6:44:00 PM    6:55:00 PM   9/11/2017    7:10:00 PM                             FORD                                     FL          MD SERVICE CALL PORT TO PORT                  CCSO' S FLEET                      FL             81            0   ####   34112 CCSO' S FLEET                                            JACOB          FALSE   0     4
220424    9/12/2017    4:22:00 PM    9/12/2017   11:59:00 PM    2:59:00 PM    9/12/2017    4:16:00 PM   2017    9   37    1:17:00   "JACOB C "   DISP# 3625     DEPUTY# 2409
                                                                                                                                                                         Ai rport Pul l i ng Rd Gl a desNAPLES
                                                                                                                                                                                                            Bl vd     774-4434              ACCOUNT                        JACOB/JOHNNY            1       65         65   0   0   0   CCSO LD ROTATION (ACCIDENT)           40232 Ja red Wi x                6 - COMPLETED   FIN   CCSO # 17-293768          SOPHIE NICK GRANDINETTI 3/21/43()-11-03#                   NAPLES          3880 Enterpri s e Ave           2015 FUSION SE               BLACK               3FA6P0HD0FR274987     746MWK                   0   CRASH                   C620-432-78-271-0           5   NA                               9/12/2017 18:53    9/12/2017    2:53:00 PM    9/12/2017    2:54:00 PM    9/12/2017    2:54:00 PM    2:58:00 PM   9/12/2017    3:05:00 PM   9/12/2017    3:34:00 PM   FORD                2ND TRUCK #RELEASED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              TOW FROM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    FLTO TAMIAMI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          YARD2TO  NDCOLLISION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TAMIAMI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       TRUCK HOOKCOLLISION                    3880 ENTERPRISE AVENUE             FL             65            0   ####   34104 TAMIAMI COLLISION.                   MAR G653798436010   JACOB/JOHNNY   FALSE   0    63
220424    9/12/2017    4:22:00 PM    9/12/2017   11:59:00 PM    2:59:00 PM    9/12/2017    4:16:00 PM   2017    9   37    1:17:00   "JACOB C "   DISP# 3625     DEPUTY# 2409
                                                                                                                                                                         Ai rport Pul l i ng Rd Gl a desNAPLES
                                                                                                                                                                                                            Bl vd     774-4434              ACCOUNT                        JACOB/JOHNNY            1   85.49     85.49     0   0   0   CCSO LD ROTATION (ACCIDENT)           40232 Ja red Wi x                6 - COMPLETED   FIN   CCSO # 17-293768          SOPHIE NICK GRANDINETTI 3/21/43()-11-03#                   NAPLES          3880 Enterpri s e Ave           2015 FUSION SE               BLACK               3FA6P0HD0FR274987     746MWK                   0   CRASH                   C620-432-78-271-0           5   NA                               9/12/2017 18:53    9/12/2017    2:53:00 PM    9/12/2017    2:54:00 PM    9/12/2017    2:54:00 PM    2:58:00 PM   9/12/2017    3:05:00 PM   9/12/2017    3:34:00 PM   FORD                          #RELEASED  FLTO TAMIAMIADMINCOLLISION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FEE (7% Sta te Sa l es Ta x)        3880 ENTERPRISE AVENUE             FL        85.49              0   ####   34104 TAMIAMI COLLISION.                   MAR G653798436010   JACOB/JOHNNY   FALSE   0    60
220424    9/12/2017    4:22:00 PM    9/12/2017   11:59:00 PM    2:59:00 PM    9/12/2017    4:16:00 PM   2017    9   37    1:17:00   "JACOB C "   DISP# 3625     DEPUTY# 2409
                                                                                                                                                                         Ai rport Pul l i ng Rd Gl a desNAPLES
                                                                                                                                                                                                            Bl vd     774-4434              ACCOUNT                        JACOB/JOHNNY            1       39         39   0   0   0   CCSO LD ROTATION (ACCIDENT)           40232 Ja red Wi x                6 - COMPLETED   FIN   CCSO # 17-293768          SOPHIE NICK GRANDINETTI 3/21/43()-11-03#                   NAPLES          3880 Enterpri s e Ave           2015 FUSION SE               BLACK               3FA6P0HD0FR274987     746MWK                   0   CRASH                   C620-432-78-271-0           5   NA                               9/12/2017 18:53    9/12/2017    2:53:00 PM    9/12/2017    2:54:00 PM    9/12/2017    2:54:00 PM    2:58:00 PM   9/12/2017    3:05:00 PM   9/12/2017    3:34:00 PM   FORD                (6 Mi l es#RELEASED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         )          FLTO TAMIAMILE MILEAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     COLLISION (Ga te-Scene-Ga te)            3880 ENTERPRISE AVENUE             FL             39            0   ####   34104 TAMIAMI COLLISION.                   MAR G653798436010   JACOB/JOHNNY   FALSE   0   195
220471    9/13/2017    7:12:00 PM    9/13/2017   11:59:00 PM    6:13:00 PM    9/13/2017    7:12:00 PM   2017    9   37    0:59:00   "JACOB C "   ARI                     2550 Immoka l ee Rd            Na pl es                            DIRECT DEPOSIT                 JACOB                   1   116.4     116.4     0   0   0   ARI FLEET (Ca s h Ra tes / Accept PO) 39280 Ni kki Rodri guez          6 - COMPLETED   FIN                 68405861    CARLOS                                     2392534798      Na pl es        1471 Ai rport Rd N              2009 F550 SUPER DUTY         WHITE               1FDAF57RX9EA28291     140WFX              171118   T6 TOW                  C620-432-78-271-0          16                          569118    9/13/2017 21:11    9/13/2017    5:11:00 PM    9/13/2017    6:02:00 PM    9/13/2017    6:02:00 PM    6:03:00 PM   9/13/2017    6:30:00 PM   9/13/2017    7:00:00 PM   FORD                          SAMS CLUB  FL          "MD TOW PORT TO PORT "                        TAMIAMI FORD SERVICE               FL        116.4              0   ####   34104 ARI FLEET (Ca s h Ra tes / Accept PO)                    JACOB          FALSE   0   201
220444    9/13/2017    1:43:00 PM    9/13/2017   11:59:00 PM   12:00:00 PM    9/13/2017    2:00:00 PM   2017    9   37    2:00:00   "JACOB C "   BEKHOD NAJMIDD          Tol l hous e Dr                Na pl es                            CASH                           JACOB           0       3     250        750    0   0   0   CASH HEAVY DUTY                       46441 Crys ta l Gol l a da y     6 - COMPLETED   FIN   COLLECT MONEY             IKROM YUSUTOV                  239919-2737                 ???             ???                                0 UNK                     WHITE                                   0    503640                0   T9 MISC SERVICE         C620-432-78-271-0          16            0                       9/13/2017 14:40    9/13/2017   10:40:00 AM    9/13/2017   10:41:00 AM    9/13/2017   10:41:00 AM   10:41:00 AM   9/13/2017   12:18:00 PM                                                                      FL          HD TOW PORT TO PORT BY HOUR                   ???                                FL           750             0   ####         CASH HEAVY DUTY                                          JACOB          FALSE   0   202
220442    9/13/2017   11:21:00 AM    9/13/2017   11:59:00 PM   10:33:00 AM    9/13/2017   11:30:00 AM   2017    9   37    0:57:00   "JACOB C "   LENICE                  8230 Col l i er Bl vd          Na pl es      239-980-7704          Credi t Ca rd-Dri ver (Ca s h) JACOB           0       1     120        120    0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x                6 - COMPLETED   FIN   pd cc dr                  "LENICE DELUCA "               239-980-7704                Na pl es        ???                             2001 COUNTRY STAR            WHITE                                   0         0                0   T9 MISC SERVICE         C620-432-78-271-0          16                                    9/13/2017 14:27    9/13/2017   10:27:00 AM    9/13/2017   10:28:00 AM    9/13/2017   10:28:00 AM   10:29:00 AM   9/13/2017   10:54:00 AM                                                                      FL          "MD TOW PORT TO PORT "                        ???                                FL           120             0   ####         CASH MEDUIM DUTY                                         JACOB          FALSE   0   201
220511    9/14/2017    8:16:00 PM    9/14/2017   11:59:00 PM    6:00:00 PM    9/14/2017    7:16:00 PM   2017    9   37    1:16:00   "JACOB C "   "SONJA,KIM,CINDY,NOE" Li vi ngs ton Rd Pi ne Ri dge    NAPLES
                                                                                                                                                                                                           Rd         643-2770              DEBIT CARD (Ca s h)            JACOB                   1     120        120    0   0   0   "SIMMONDS ELECTRICAL OF NAPLES, 46441 INC" Crys ta l Gol l a da y      6 - COMPLETED   FIN                   166661    SONJA                          239-643-2770                NAPLES          4227 Domes ti c Ave             2003 F650 SUPER DUTY         BLUE                3FDWF65613MB06415     904MBP               38264   T6 TOW                  C620-432-78-271-0          16                                    9/14/2017 21:47    9/14/2017    5:47:00 PM    9/14/2017    5:48:00 PM    9/14/2017    5:48:00 PM    5:50:00 PM   9/14/2017    6:45:00 PM   9/14/2017    7:01:00 PM   FORD                                     FL          "MD TOW PORT TO PORT "                        ASK                                FL           120             0   ####   34104 "SIMMONDS ELECTRICAL OF NAPLES, INC"                     JACOB          FALSE   0   201
220567    9/15/2017    8:24:00 PM    9/15/2017   11:59:00 PM    4:19:00 PM    9/15/2017    8:24:00 PM   2017    9   37    4:05:00   "JACOB C "   GAY HARRISON            1073 Ruppert Rd                Ma rco        ()-                   CASH                           JACOB           0    1.23     150     184.5     0   0   0   CASH HEAVY DUTY                       17226 Tra cy Mi chel s           6 - COMPLETED   FIN   PD CA DR                  GAY HARRISON                               2393890074      ???             ???                             2000                         UNK                                                                    T8 WINCH NEEDED         C620-432-78-271-0          50                                    9/15/2017 18:58    9/15/2017    2:58:00 PM    9/15/2017    3:49:00 PM    9/15/2017    3:49:00 PM    3:50:00 PM   9/15/2017    4:57:00 PM   9/15/2017    8:24:00 PM   TreE                TREE WAS REMOVED     FL TO RESTORE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                HD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      WATER LINE FOR CUSTOMER'S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          PORT TO PORT     HOME
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ???                                FL        184.5              0   ####         CASH HEAVY DUTY                                          JACOB          FALSE   0   349
220558    9/15/2017    4:08:00 PM    9/15/2017   11:59:00 PM    1:31:00 PM    9/15/2017    3:54:00 PM   2017    9   37    2:23:00   "JACOB C "   "SUZIE "                720 Ba l d Ea gl e Dr          Ma rco                2393893922    ACCOUNT                        JACOB                 2.5     120        300    0   0   0   MARCO ISLAND CITY OF                  39280 Ni kki Rodri guez          6 - COMPLETED   FIN   160145-00                 CITY OF MARCO ISLAND- SUZIE                2393893922      Na pl es        1471 Ai rport Rd N              2011 F450 SUPER DUTY         UNK                 1FDUF4GTXBEB42042       XA6589         54362       T6 TOW                  C620-432-78-271-0          16        406                         9/15/2017 16:54    9/15/2017   12:54:00 PM    9/15/2017    1:26:00 PM    9/15/2017    1:26:00 PM    1:27:00 PM   9/15/2017    2:13:00 PM   9/15/2017    2:42:00 PM   FORD                                     FL          "MD TOW PORT TO PORT "                        TAMIAMI FORD SERVICE               FL           300             0   ####   34104 MARCO ISLAND CITY OF                                     JACOB          FALSE   0   201
220521    9/15/2017    2:57:00 AM                11:59:00 PM                  9/15/2017    2:57:00 AM   2017    9   37              "JACOB C "   JAMES                   3935 Enterpri s e Ave          Na pl es                            ACCOUNT                        JACOB                   0        0          0   0   0   0   BALD EAGLE TOWING                     40231 Amy Ca s e                 6 - COMPLETED   FIN   ON ACCOUNT                JAMES                                               0      Na pl es        3935 Enterpri s e Ave           2000 TRUCK 2 AND DAN'S       UNK                 ""                      ""         ""              POLICE IMPOUND          C620-432-78-271-0          16                                     9/15/2017 6:56    9/15/2017    2:56:00 AM    9/15/2017    2:56:00 AM    9/15/2017    2:56:00 AM    2:57:00 AM   9/15/2017    2:57:00 AM   9/15/2017    2:57:00 AM   TRAILER                                  FL          "MD TOW PORT TO PORT "                        3935 ENTERPRISE AVE INSIDE FL                      0            0   ####   34104 BALD EAGLE TOWING                                        JACOB          FALSE   0   201
220645    9/16/2017    6:11:00 PM    9/16/2017   11:59:00 PM    4:57:00 PM    9/16/2017    6:01:00 PM   2017    9   37    1:04:00   "JACOB C "   FORBIS ELECTRIC LLC     1589 Ixora Dr                  Na pl es                       1    Credi t Ca rd-Offi ce (Ca s h) JACOB           0       1     120        120    0   0   0   CASH MEDUIM DUTY                      46441 Crys ta l Gol l a da y     6 - COMPLETED   FIN   AMEX 129002               MR FORBIS                      239-572-0791                Na pl es        Enterpri s e Ave                2005 SPRINTER 2500           WHITE               WD0PD744355828148       2712JT        116119       T6 TOW                  C620-432-78-271-0          50        114                         9/16/2017 18:29    9/16/2017    2:29:00 PM    9/16/2017    2:38:00 PM    9/16/2017    2:38:00 PM    2:43:00 PM   9/16/2017    5:10:00 PM   9/16/2017    5:36:00 PM   DODGE                                    FL          "MD TOW PORT TO PORT "                        BOBS AUTO                          FL           120             0   ####   34104 CASH MEDUIM DUTY                                         JACOB          FALSE   0   201
220643    9/16/2017    4:58:00 PM    9/16/2017   11:59:00 PM    3:49:00 PM    9/16/2017    4:57:00 PM   2017    9   37    1:08:00   "JACOB C "   PAT                     237 N Col l i er Bl vd         Ma rco        239-948-3300          ACCOUNT                        JACOB                   1     150        150    0   0   0   AGRISCAPE                             46441 Crys ta l Gol l a da y     6 - COMPLETED   FIN   ON ACCOUNT                ROMERO                         239-784-3399                Ma rco          237 N Col l i er Bl vd          2017                     195 WHITE               JHHHDM2H5HK002146       GKBC52         28043       TOW                     C620-432-78-271-0          50   A390                             9/16/2017 18:16    9/16/2017    2:16:00 PM    9/16/2017    2:32:00 PM    9/16/2017    2:32:00 PM    2:33:00 PM   9/16/2017    4:19:00 PM                             HINO                                     FL          MD RECOVERY/WINCH PORT TO PORT SEABREEZE                                         FL           150             0   ####   34145 AGRISCAPE                                                JACOB          FALSE   0   350
220632    9/16/2017    3:51:00 PM    9/16/2017   11:59:00 PM    1:38:00 PM    9/16/2017    3:50:00 PM   2017    9   37    2:12:00   "JACOB C "   PPT HOLDINGS            3335 Ta mi a mi Trl E          Na pl es                            ACCOUNT                        JACOB                2.25   109.2     245.7     0   0   0   FLEET NET AMERICA                     46441 Crys ta l Gol l a da y     6 - COMPLETED   FIN   4345832C                  JAMES                          904-460-7626                Es tero         10640 Chevrol et Wa y           2015 SILVERADO K2500HD       WHITE               1GC2KUE83FZ117424       CTCC49        116591       T6 TOW                  C620-432-78-271-0          50   FJS360       FL57410             9/16/2017 16:43    9/16/2017   12:43:00 PM    9/16/2017   12:57:00 PM    9/16/2017   12:57:00 PM    1:38:00 PM   9/16/2017    2:30:00 PM   9/16/2017    2:49:00 PM   CHEVROLET                                FL          "MD TOW PORT TO PORT "                        ESTERO BAY CHEVROLET.              FL        245.7              0   ####   33928 FLEET NET AMERICA                                        JACOB          FALSE   0   201
220671    9/17/2017    7:18:00 PM    9/17/2017   11:59:00 PM    2:56:00 PM    9/17/2017    7:17:00 PM   2017    9   38    4:21:00   "JACOB C "   A                       12030 Boni ta Bea ch Rd SE     Boni ta Spri ngs               1    Credi t Ca rd-Dri ver (Ca s h) JACOB           0       3     120        360    0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x                6 - COMPLETED   FIN   PD CC DR                  DAVID GOMISCEK                 520-904-1736                Veni ce         757 US Hi ghwa y 41 Byp N       1998 E350                    WHITE               1FDWE30SXWHA11351       6034IS        138468       T6 TOW                  C620-432-78-271-0          50                                    9/17/2017 18:10    9/17/2017    2:10:00 PM    9/17/2017    2:11:00 PM    9/17/2017    2:11:00 PM    2:12:00 PM   9/17/2017    3:11:00 PM   9/17/2017    3:45:00 PM   FORD                                     FL          "MD TOW PORT TO PORT "                        ???                                FL           360             0   ####   34285 CASH MEDUIM DUTY                                         JACOB          FALSE   0   201
220666    9/17/2017    6:39:00 AM    9/16/2017   11:59:00 PM   11:54:00 PM    9/17/2017    2:43:00 AM   2017    9   38    2:48:00   "JACOB C "   JOE                     I-75 AND 111                   Na pl es                       0    CASH                           JACOB           0    2.24     125        280    0   0   0   CASH MEDUIM DUTY                      46441 Crys ta l Gol l a da y     6 - COMPLETED   FIN   PD CA DR                  "JOESPH LAMB "                 270-790-9339                Na pl es        5900 Ya hl St                   1999 4000 SERIES 4700        WHITE               1HTSCAAN7XH605194           663706    127496       T6 TOW                  C620-432-78-271-0          50   L1                                9/17/2017 1:49    9/16/2017    9:49:00 PM    9/16/2017    9:50:00 PM    9/16/2017    9:50:00 PM    9:50:00 PM   9/17/2017   12:20:00 AM   9/17/2017    1:18:00 AM   INTERNATIONAL                            FL          MD LANDOLL PORT TO PORT                       ???                                FL           280             0          34109 CASH MEDUIM DUTY                                         JACOB          FALSE   0   199
220590    9/18/2017    4:36:00 PM    9/18/2017   11:59:00 PM   12:53:00 PM    9/18/2017    4:34:00 PM   2017    9   38    3:41:00   "JACOB C "   DAVE                    3811 Enterpri s e Ave          Na pl es                            ACCOUNT                        JACOB           0    3.75     150     562.5     0   0   0   "NEWBURY NORTH ASSOCIATES, INC"17226 Tra cy Mi chel s                  6 - COMPLETED   FIN   PLEASE SEND CK OR CA      DAVE ROGERS                                2397340967      Na pl es        2658 Gordon Dr                  2000 Conta i ner 20 Foot     UNK                                                                    T6 TOW                  C620-432-78-271-0   35xx                     239-434-2668        9/18/2017 15:50    9/18/2017   11:50:00 AM    9/18/2017   11:53:00 AM    9/18/2017   11:53:00 AM   11:55:00 AM   9/18/2017    1:06:00 PM   9/18/2017    1:41:00 PM   Conta i ner 20 Foot                      FL          HD LANDOLL PORT TO PORT                                                          FL        562.5              0   ####   34102 "NEWBURY NORTH ASSOCIATES, INC"                          JACOB          FALSE   0   200
220593    9/18/2017   12:54:00 PM    9/18/2017   11:59:00 PM   10:30:00 AM    9/18/2017   12:53:00 PM   2017    9   38    2:23:00   "JACOB C "   HOWARD OR BRIAN         Shi rl ey St                   NAPLES        572-2837              Credi t Ca rd-Offi ce (Ca s h) JACOB                 2.5     125     312.5     0   0   0   "B B BYPASS DEWATERING SOLUTIONS,     39280
                                                                                                                                                                                                                                                                                                                                                                                 LLC"Ni kki Rodri guez        6 - COMPLETED   FIN                   142381    BB BYPASS DEWATERING                          5722837      ESTERO          Coconut Rd S Ta mi a mi Trl     2000 DRILL RIG               UNK                                     0             0            0   T6 TOW                  C620-432-78-271-0   35xx                 0                       9/18/2017 14:00    9/18/2017   10:00:00 AM    9/18/2017   10:00:00 AM    9/18/2017   10:00:00 AM   10:30:00 AM   9/18/2017   10:45:00 AM   9/18/2017   11:15:00 AM                                 "B B BYPASSFL DEWATERING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                MD LANDOLL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                PORT TOLLC"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          PORT                                                   FL        312.5              0   ####   34134 "B B BYPASS DEWATERING SOLUTIONS, LLC"                   JACOB          FALSE   0   199
220592    9/18/2017   11:52:00 AM    9/18/2017   11:59:00 PM    8:45:00 AM    9/18/2017   10:30:00 AM   2017    9   38    1:45:00   "JACOB C "   RAY MILLER              Na pl es Bl vd                 Na pl es              3524094860    ACCOUNT                        JACOB                1.75     125    218.75     0   0   0   EXCEL ERECTORS                        39280 Ni kki Rodri guez          6 - COMPLETED   FIN                        0    JACOB                          EXCEL ERECTORS-RAY MILLER   Boni ta Spri ngs28801 S Ta mi a mi Trl          2000 Forkl i ft              UNK                                                                    T6 TOW                  C620-432-78-271-0   35xx                                         9/18/2017 12:00    9/18/2017    8:00:00 AM    9/18/2017    8:01:00 AM    9/18/2017    8:30:00 AM    8:40:00 AM   9/18/2017    9:15:00 AM   9/18/2017    9:45:00 AM   Forkl i ft                               FL          HD LANDOLL PORT TO PORT                                                          FL       218.75              0   ####   34134 EXCEL ERECTORS                                           JACOB          FALSE   0   200
220809    9/19/2017    6:58:00 PM    9/19/2017   11:59:00 PM    4:08:00 PM    9/19/2017    6:45:00 PM   2017    9   38    2:37:00   "JACOB C "   RAY'S CELL PHONE        Pa rk Shore Dr Gul f Shore     NaBlplvdesN   239-734-0515          CHECK                          JACOB                2.75     150     412.5     0   0   0   O'DONNELL LANDSCAPES INC.             17226 Tra cy Mi chel s           6 - COMPLETED   FIN                             RAY                                        2397340515      Es tero         4301 Wi l l i a ms Rd           2000 CONVENTIONAL WG         O'donel l           4V5JC2GF6YN871453       N1366X             8683    T6 TOW                  C620-432-78-271-0   35xx                                         9/19/2017 17:54    9/19/2017    1:54:00 PM    9/19/2017    1:55:00 PM    9/19/2017    1:55:00 PM    1:56:00 PM   9/19/2017    4:31:00 PM   9/19/2017    4:57:00 PM   VOLVO                         THE VILLAGEFL          HD TOW PORT TO PORT BY HOUR                                                      FL        412.5              0   ####   33928 O'DONNELL LANDSCAPES INC.                                JACOB          FALSE   0   202
220799    9/19/2017    4:14:00 PM    9/19/2017   11:59:00 PM    2:18:00 PM    9/19/2017    4:00:00 PM   2017    9   38    1:42:00   "JACOB C "   JOHN ELITE TRANSPORT 180 Sea vi ew Ct                  Ma rco                8137846851    CASH                           JACOB           0       2     125        250    0   0   0   ELITE TRANSPORT LOGISTICS SERVICE     17226 Tra cy Mi chel s           6 - COMPLETED   FIN   PLEASE SEND CK OR CC      JOHN @ ELITE TRANSPORT                     8137846851      Na pl es        ???                             2000 Tra i l er              UNK                 TRAILER                 UNK                   0    T6 TOW                  C620-432-78-271-0   35xx                                         9/19/2017 15:37    9/19/2017   11:37:00 AM    9/19/2017   11:39:00 AM    9/19/2017   11:39:00 AM   11:43:00 AM   9/19/2017    3:04:00 PM   9/19/2017    3:26:00 PM   Tra i l er                               FL          MD LANDOLL PORT TO PORT                       ???                                FL           250             0   ####         ELITE TRANSPORT LOGISTICS SERVICE                        JACOB          FALSE   0   199
220791    9/19/2017    2:16:00 PM    9/19/2017   11:59:00 PM   12:15:00 PM    9/19/2017    2:15:00 PM   2017    9   38    2:00:00   "JACOB C "   RAY MILLER              28801 S Ta mi a mi Trl         Boni ta Spri ngs      3524094860    ACCOUNT                        JACOB                   2     125        250    0   0   0   EXCEL ERECTORS                        40232 Ja red Wi x                6 - COMPLETED   FIN                             RAY MILLER                     352-409-4860                Na pl es        6340 Na pl es Bl vd             2000 Forkl i ft              UNK                                                                    T6 TOW                  C620-432-78-271-0   35xx                                         9/19/2017 14:10    9/19/2017   10:10:00 AM    9/19/2017   10:10:00 AM    9/19/2017   10:10:00 AM   10:25:00 AM   9/19/2017   12:55:00 PM   9/19/2017    1:18:00 PM   Forkl i ft                               FL          MD LANDOLL PORT TO PORT                                                          FL           250             0   ####   34109 EXCEL ERECTORS                                           JACOB          FALSE   0   199
220876    9/20/2017    7:08:00 PM    9/20/2017   11:59:00 PM    5:01:00 PM    9/20/2017    7:06:00 PM   2017    9   38    2:05:00   "JACOB C "   "IF FLAGGED ""ASM"" USE2164
                                                                                                                                                                          ""LE"" Pi nel
                                                                                                                                                                                    PREFIX"
                                                                                                                                                                                        a nd St         Na pl es      1-800-541-2262        ACCOUNT                        JACOB                   1     120        120    0   0   0   AGERO                                 46441 Crys ta l Gol l a da y     6 - COMPLETED   FIN                850240103    JOHN NEBUS                                 2398256600      Na pl es        6381 Ai rport Pul l i ng Rd N   2014 RAM TRUCK 3500 LARAMIE BLACK                3C63RRMLXEG308007     Y30MVE              23341    T6 TOW                  C620-432-78-271-0          16                          9031.1    9/20/2017 17:59    9/20/2017    1:59:00 PM    9/20/2017    4:51:00 PM    9/20/2017    4:51:00 PM    4:51:00 PM   9/20/2017    5:30:00 PM   9/20/2017    6:26:00 PM   RAM                                      FL          "MD TOW PORT TO PORT "                        NAPLES CHRYSLER DODGE JEEPFL       RAM          120             0   ####   34109 AGERO                                                    JACOB          FALSE   0   201
220874    9/20/2017    4:50:00 PM    9/20/2017   11:59:00 PM    1:52:00 PM    9/20/2017    4:40:00 PM   2017    9   38    2:48:00   "JACOB C "   BRAD FRANKLIN           Immoka l ee Rd Col l i er Bl   Navdpl es             2393400416    ACCOUNT                        JACOB          330   2.75     120        330    0   0   0   JUNIPER LANDSCAPING INC               46441 Crys ta l Gol l a da y     6 - COMPLETED   FIN                      105    JAQUIM                         239-822-6937                Fort Myers      1800 Boy Scout Dr               2012 FEC72S                  WHITE               JL6BNG1A3CK004229     CLGY96              62314    T6 TOW                  C620-432-78-271-0          16        105                         9/20/2017 17:43    9/20/2017    1:43:00 PM    9/20/2017    1:49:00 PM    9/20/2017    1:49:00 PM    1:50:00 PM   9/20/2017    2:36:00 PM   9/20/2017    2:57:00 PM   MITSUBISHI FUSO                          FL          "MD TOW PORT TO PORT "                        ASK                                FL           330             0   ####   33907 JUNIPER LANDSCAPING INC                                  JACOB          FALSE   0   201
220855    9/20/2017    1:38:00 PM    9/20/2017   11:59:00 PM   10:23:00 AM    9/20/2017   11:45:00 AM   2017    9   38    1:22:00   "JACOB C "   A                       100 Ba refoot Wi l l i a ms Rd Na pl es      239-961-0400          Credi t Ca rd-Dri ver (Ca s h) JACOB            0    1.5     120        180    0   0   0   CASH MEDUIM DUTY                      46441 Crys ta l Gol l a da y     6 - COMPLETED   FIN   PD CC DR                  MIKE SAFRANEK                  239-961-0400                Na pl es        ???                             2000 CAMPER                  UNK                                     0 .                       0    T8 WINCH NEEDED         C620-432-78-271-0          16                                    9/20/2017 14:02    9/20/2017   10:02:00 AM    9/20/2017   10:03:00 AM    9/20/2017   12:55:00 PM   10:04:00 AM   9/20/2017   10:41:00 AM                             TRAILER                                  FL          "MD TOW PORT TO PORT "                        ???                                FL           180             0   ####         CASH MEDUIM DUTY                                         JACOB          FALSE   0   201
220813    9/20/2017    1:38:00 PM    9/20/2017   11:59:00 PM    8:45:00 AM    9/20/2017   10:14:00 AM   2017    9   38    1:29:00   "JACOB C "   A                       100 Ba refoot Wi l l i a ms Rd Na pl es                            Credi t Ca rd-Dri ver (Ca s h) JACOB            0      1     250        250    0   0   0   CASH HEAVY DUTY                       40232 Ja red Wi x                6 - COMPLETED   FIN   PD CC DR                  MIKE SAFRANEK                  239-961-0400                ???             ???                             2000 CAMPER                  UNK                                     0 .                       0    T8 WINCH NEEDED         C620-432-78-271-0          16   .                                9/20/2017 11:40    9/20/2017    7:40:00 AM    9/20/2017    7:50:00 AM    9/20/2017    7:50:00 AM    7:50:00 AM   9/20/2017    9:01:00 AM                             TRAILER                                  FL          HD RECOVERY/WINCH PORT TO PORT ???                                               FL           250             0   ####         CASH HEAVY DUTY                                          JACOB          FALSE   0   349
220964    9/21/2017    9:32:00 PM    9/21/2017   11:59:00 PM    5:54:00 PM    9/21/2017    7:05:00 PM   2017    9   38    1:11:00   "JACOB C "   ERNESTO OR IAN          24 Queen Pa l m Dr             Na pl es      239-939-4570          ACCOUNT                        JACOB                   1     120        120    0   0   0   U-HAUL LIGHT/MEDIUM/HEAVY TOW46441 Crys ta l Gol l a da y              6 - COMPLETED   FIN   339003250E                U-HAUL                         239-939-4570                Fort Myers      11401 S Cl evel a nd Ave        2000 BOX TRUCK               "WHIT ORANGE "                                                         TOW                     C620-432-78-271-0          16                                    9/21/2017 20:40    9/21/2017    4:40:00 PM    9/21/2017    5:01:00 PM    9/21/2017    5:01:00 PM    5:02:00 PM   9/21/2017    6:38:00 PM                                                 GOA- DRIVER DID FL    SEE TIRE TRACK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                "MD TOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      MARKS PORTWHERE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        THE UNIT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "     COULD'VE  ASK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                BEEN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  U-HAULBUT THERE WAS NO UNIT    FL WHEN WE   120ARRIVED      0   ####   33907 U-HAUL LIGHT/MEDIUM/HEAVY TOW                            JACOB          FALSE   0   201
220955    9/21/2017    6:29:00 PM    9/21/2017   11:59:00 PM    5:05:00 PM    9/21/2017    6:06:00 PM   2017    9   38    1:01:00   "JACOB C "   SERVPRO                 5665 Ai rport Rd               Na pl es              2484271500    Credi t Ca rd-Offi ce (Ca s h) JACOB           0       1     120        120    0   0   0   CASH MEDUIM DUTY                      39280 Ni kki Rodri guez          6 - COMPLETED   FIN   T.ID 005296719886276      LYNNE/LAURIE                               2484271500      Na pl es        1411 Sol a na Rd                2016 SAVANA G3500            "GREEN "            1GD37TCG7G1262634       BA96693            8644    T6 TOW                  C620-432-78-271-0          16                                    9/21/2017 19:12    9/21/2017    3:12:00 PM    9/21/2017    3:14:00 PM    9/21/2017    3:14:00 PM    3:17:00 PM   9/21/2017    5:19:00 PM   9/21/2017    5:34:00 PM   GMC                           RICK HENDRICK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    FL     CHEVROLET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                "MD TOW  NAPLES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            PORT TO PORT "                    DEVOE BUICK GMC SUBARU. FL                      120             0   ####   34103 CASH MEDUIM DUTY                                         JACOB          FALSE   0   201
220935    9/21/2017    4:59:00 PM    9/21/2017   11:59:00 PM    3:20:00 PM    9/21/2017    4:57:00 PM   2017    9   38    1:37:00   "JACOB C "   "IF FLAGGED ""ASM"" USE5939
                                                                                                                                                                          ""LE"" ShiPREFIX"
                                                                                                                                                                                     rl ey St           Na pl es      1-800-541-2262        ACCOUNT                        JACOB                   1     120        120    0   0   0   AGERO                                 39280 Ni kki Rodri guez          6 - COMPLETED   FIN                 831960604   SHAWN COLE                                 2399197663      Na pl es        1851 Pi ne Ri dge Rd            2004 EXPRESS CUTAWAY G3500 WHITE                 1GBJG31U741144961       GYXF26                0    T6 TOW                  C620-432-78-271-0          16                          9031.1    9/21/2017 16:23    9/21/2017   12:23:00 PM    9/21/2017    2:38:00 PM    9/21/2017    2:38:00 PM    2:39:00 PM                             9/21/2017    4:08:00 PM   CHEVROLET                     VICTORY TOWING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    FL          "MD TOW PORT TO PORT "                        GERBER COLLISION GLASS - NAPLES/PINE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FL          RIDGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              120 RD.         0   ####   34109 AGERO                                                    JACOB          FALSE   0   201
220929    9/21/2017    3:23:00 PM    9/21/2017   11:59:00 PM    2:09:00 PM    9/21/2017    3:17:00 PM   2017    9   38    1:08:00   "JACOB C "   "PATRICIA "             6622 Wi l l ow Pa rk Dr        Na pl es              2395983032    Credi t Ca rd-Offi ce (Ca s h) JACOB           0       1     120        120    0   0   0   CASH MEDUIM DUTY                      39280 Ni kki Rodri guez          6 - COMPLETED   FIN                    411212   "PATRICIA "                                2395983032      Na pl es        4323 Enterpri s e Ave           2009 C4500 C4V042            WHITE               1GBE4V1929F402766       HSMY21                0    T6 TOW                  C620-432-78-271-0          16   UNK                              9/21/2017 15:27    9/21/2017   11:27:00 AM    9/21/2017    2:08:00 PM    9/21/2017    2:08:00 PM    2:09:00 PM   9/21/2017    2:15:00 PM   9/21/2017    2:33:00 PM   CHEVROLET                                FL          "MD TOW PORT TO PORT "                        "NAPLES BATTERY "                  FL           120             0   ####   34104 CASH MEDUIM DUTY                                         JACOB          FALSE   0   201
220927    9/21/2017    2:15:00 PM    9/21/2017   11:59:00 PM   12:12:00 PM    9/21/2017    2:09:00 PM   2017    9   38    1:57:00   "JACOB C "   ROB                     3860 Col oni a l Bl vd         Fort Myers 597-4044                 ACCOUNT                        JACOB           0    1.75     108        189    0   0   0   CERTIFIED DIESEL REPAIR               39280 Ni kki Rodri guez          6 - COMPLETED   FIN   "30543 "                  DAVID GAIDE                                2396916020      Na pl es        5900 Ya hl St                   2009 E450 SUPER DUTY         WHITE RED           1FDXE45P49DA80322       46D555            50775    T6 TOW                  C620-432-78-271-0          16   DRIVER MUST GET                  9/21/2017 15:21    9/21/2017   11:21:00 AM    9/21/2017   11:22:00 AM    9/21/2017   11:22:00 AM   11:31:00 AM   9/21/2017   12:52:00 PM   9/21/2017    1:09:00 PM   FORD                                     FL          "MD TOW PORT TO PORT "                        CERTIFIED DIESEL REPAIR            FL           189             0   ####   34109 CERTIFIED DIESEL REPAIR                                  JACOB          FALSE   0   201
221051    9/22/2017    6:24:00 PM    9/22/2017   11:59:00 PM    5:36:00 PM    9/22/2017    6:22:00 PM   2017    9   38    0:46:00   "JACOB C "   JACOB                   3880 Enterpri s e Ave          Na pl es                            ACCOUNT                        JACOB                   0        0          0   0   0   0   BALD EAGLE TOWING                     39280 Ni kki Rodri guez          6 - COMPLETED   FIN   ON ACCOUNT                JACOB                                               0      Na pl es        3880 Enterpri s e Ave           2000 Forkl i ft              UNK                                                                    T6 TOW                  C620-432-78-271-0          16                                    9/22/2017 21:36    9/22/2017    5:36:00 PM    9/22/2017    5:36:00 PM    9/22/2017    5:36:00 PM    5:36:00 PM                             9/22/2017    5:57:00 PM   Forkl i ft                               FL          TOW HOOK                                                                         FL              0            0   ####   34104 BALD EAGLE TOWING                                        JACOB          FALSE   0    31
221004    9/22/2017    3:04:00 PM    9/22/2017   11:59:00 PM    1:53:00 PM    9/22/2017    3:00:00 PM   2017    9   38    1:07:00   "JACOB C "   "BOBBY PHILLIPS JUMP TRANSPORT
                                                                                                                                                                         6630 Col l i"er Bl vd          Na pl es              4059232668    Credi t Ca rd-Offi ce (Ca s h) JACOB           0       1     250        250    0   0   0   CASH HEAVY DUTY                       39280 Ni kki Rodri guez          6 - COMPLETED   FIN   VISA AUTH 00028G          "JOSH BAYSON POWER "                       4055341414      Na pl es        6630 Col l i er Bl vd           2000 GENERATORS              UNK                                                                    T9 MISC SERVICE         C620-432-78-271-0          16                                    9/22/2017 16:58    9/22/2017   12:58:00 PM    9/22/2017   12:58:00 PM    9/22/2017   12:58:00 PM   12:59:00 PM                             9/22/2017    2:52:00 PM                                 WALMARTFL              HD RECOVERY/WINCH PORT TO PORT WALMART                                           FL           250             0   ####   34114 CASH HEAVY DUTY                                          JACOB          FALSE   0   349
220990    9/22/2017    1:09:00 PM    9/22/2017   11:59:00 PM   10:20:00 AM    9/22/2017   12:52:00 PM   2017    9   38    2:32:00   "JACOB C "   "ANDY "                 2925 Ti ta n Wa y              Na pl es              7045062100    Credi t Ca rd-Offi ce (Ca s h) JACOB           0     2.3     150        345    0   0   0   CASH HEAVY DUTY                       39280 Ni kki Rodri guez          6 - COMPLETED   FIN   02238R                    CHAD MCMICHAEL                             2562953945      Fort Myers      2761 Edi s on Ave               2009 4000 SERIES 4300        WHITE               1HTMMAAN99H096637       CAM297                 0   T6 TOW                  C620-432-78-271-0          16                                    9/22/2017 12:47    9/22/2017    8:47:00 AM    9/22/2017    8:52:00 AM    9/22/2017    8:52:00 AM    9:04:00 AM   9/22/2017   10:50:00 AM   9/22/2017   11:07:00 AM   INTERNATIONAL                 GOLDEN GATEFL HIGH SCHOOL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                HD TOW PORT TO PORT BY HOUR                   "WALLACE "                         FL           345             0   ####   33916 CASH HEAVY DUTY                                          JACOB          FALSE   0   202
220921    9/22/2017    4:31:00 PM    9/22/2017   11:59:00 PM    3:38:00 PM    9/22/2017    4:27:00 PM   2017    9   38    0:49:00   "JACOB C "   JOHN SIDENSTRICKER      3880 Enterpri s e Ave          Na pl es      ()-                   Credi t Ca rd-Offi ce (Ca s h) JACOB           0       1    63.6       63.6    0   0   0   CASH HEAVY DUTY                       17226 Tra cy Mi chel s           6 - COMPLETED   FIN   MC AUTH 306061            JOHN SIDENSTRICKER                         3048122155      Na pl es        3880 Enterpri s e Ave           2000 Wa TER                  UNK                                                                    STORAGE AND UNDECKING   C620-432-78-271-0          16                                    9/22/2017 19:38    9/22/2017    3:38:00 PM    9/22/2017    3:38:00 PM    9/22/2017    3:38:00 PM    3:39:00 PM                                                       TANKER              (4:30 PM 09/21/2017) FL throughHD  (4:30
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     STORAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         PM 09/22/2017)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (wi th 7% s a l es ta x)      STORAGE-NOT LAW ENFORCEMENT        FL          63.6             0   ####   34104 CASH HEAVY DUTY                                          JACOB          FALSE   0   220
221154    9/24/2017    8:34:00 PM    9/24/2017   11:59:00 PM    7:33:00 PM    9/24/2017    8:31:00 PM   2017    9   39    0:58:00   "JACOB C "   OWNERS REQUEST DMV SERVICE
                                                                                                                                                                         Des oto Bl vd S 38th Ave Na    SE pl es      774-4434              Credi t Ca rd-Dri ver (Ca s h) JACOB           0       1     150        150    0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x                6 - COMPLETED   FIN   PD CC DR                  A                                                   1      Na pl es        4121 38th Ave SE                2013 CTS                     GRAY                1G6DA1E33D0117216       CIST62                 0   T8 WINCH NEEDED         C620-432-78-271-0          16                                    9/24/2017 23:29    9/24/2017    7:29:00 PM    9/24/2017    7:29:00 PM    9/24/2017    7:29:00 PM    7:31:00 PM   9/24/2017    7:50:00 PM                             CADILLAC                                 FL          MD RECOVERY/WINCH PORT TO PORT ???                                               FL           150             0   ####   34117 CASH MEDUIM DUTY                                         JACOB          FALSE   0   350
221144    9/24/2017    3:49:00 PM                11:59:00 PM                  9/24/2017    3:47:00 PM   2017    9   39              "JACOB C "   A                       3927 Enterpri s e Ave          Na pl es                       1    ACCOUNT                        JACOB           0       0        0          0   0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x                6 - COMPLETED   FIN   COLLECT MONEY             BALD EAGLE TOWING              UNK                         Na pl es        ???                             2000 Forkl i ft              UNK                                                                    T6 TOW                  C620-432-78-271-0          16                                    9/24/2017 19:07    9/24/2017    3:07:00 PM    9/24/2017    3:07:00 PM    9/24/2017    3:07:00 PM    3:08:00 PM                             9/24/2017    3:08:00 PM   Forkl i ft                               FL          "MD TOW PORT TO PORT "                        ???                                FL              0            0   ####         BALD EAGLE TOWING                                        JACOB          FALSE   0   201
221126    9/24/2017    1:24:00 PM    9/24/2017   11:59:00 PM   11:15:00 AM    9/24/2017   12:30:00 PM   2017    9   39    1:15:00   "JACOB C "   COMCAST                 1610 40th Ter SW               Na pl es                            DIRECT DEPOSIT                 JACOB           0    1.25   116.4     145.5     0   0   0   ARI FLEET (Ca s h Ra tes / Accept PO) 40232 Ja red Wi x                6 - COMPLETED   FIN                  68546091   "MICHAEL "                     239-601-5194                Na pl es        5495 Ai rport Pul l i ng Rd N   2008 ECONOLINE E250          WHITE               1FTNE24L88DA86038       GCQ888                 0   T6 TOW                  C620-432-78-271-0          16                          569118    9/24/2017 14:42    9/24/2017   10:42:00 AM    9/24/2017   10:43:00 AM    9/24/2017   10:43:00 AM   11:14:00 AM   9/24/2017   11:35:00 AM   9/24/2017   11:47:00 AM   FORD                                     FL          "MD TOW PORT TO PORT "                        FIRESTONE                          FL        145.5              0   ####   34109 ARI FLEET (Ca s h Ra tes / Accept PO)                    JACOB          FALSE   0   201
221228    9/25/2017    4:39:00 PM    9/25/2017   11:59:00 PM    3:24:00 PM    9/25/2017    4:35:00 PM   2017    9   39    1:11:00   "JACOB C "   ROB                     Col l i er Bl vd SR-93         Na pl es      597-4044              CASH                           JACOB           0       1     120        120    0   0   0   CASH MEDUIM DUTY                      39280 Ni kki Rodri guez          6 - COMPLETED   FIN   PD CA DR                  "ROB "                                     2397777110      Na pl es        5900 Ya hl St                   1991 KODIAK C7H042           PINK                1GBM7H1J5MJ101204       YBA591                 0   T6 TOW                  C620-432-78-271-0          16   DRIVER MUST GET                  9/25/2017 19:10    9/25/2017    3:10:00 PM    9/25/2017    3:11:00 PM    9/25/2017    3:11:00 PM    3:12:00 PM                             9/25/2017    4:33:00 PM   CHEVROLET                     BY THE CUBESMART
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    FL          "MD TOW PORT TO PORT "                        CERTIFIED DIESEL REPAIR            FL           120             0   ####   34109 CASH MEDUIM DUTY                                         JACOB          FALSE   0   201
221151    9/25/2017    9:24:00 AM    9/25/2017   11:59:00 PM    7:43:00 AM    9/25/2017    9:30:00 AM   2017    9   39    1:47:00   "JACOB C "   A                       521 17th St SW                 Na pl es                            Credi t Ca rd-Dri ver (Ca s h) JACOB           0    1.75     125    218.75     0   0   0   CASH HEAVY DUTY                       40232 Ja red Wi x                6 - COMPLETED   FIN   CREDIT CARD DRIVER        AUSTIN OSBOURNRE               239-293-2259                Na pl es        279 14th St NE                  1998 P30                     BLUE                1GBHP32R2W3316152       NO TAG        00000p       T6 TOW                  C620-432-78-271-0          16                                    9/25/2017 10:30    9/25/2017    6:30:00 AM    9/25/2017    6:30:00 AM    9/25/2017    6:30:00 AM    6:35:00 AM   9/25/2017    8:26:00 AM   9/25/2017    8:40:00 AM   CHEVROLET                                FL          HD LANDOLL PORT TO PORT                       ???                                FL       218.75              0   ####   34120 CASH HEAVY DUTY                                          JACOB          FALSE   0   200
221283    9/26/2017    2:41:00 PM    9/26/2017   11:59:00 PM    1:57:00 PM    9/26/2017    2:38:00 PM   2017    9   39    0:41:00   "JACOB C "   MIKE CLUB NAPLES        3180 Beck Bl vd                Na pl es              2393303968    Credi t Ca rd-Dri ver (Ca s h) "JACOB "        0       1     120        120    0   0   0   CASH MEDUIM DUTY                      20359 Ja red Wi x                6 - COMPLETED   FIN   PD CC DR                  "JIM BLACKSLEE "                           6084383184      Na pl es        ???                             2010 5th                     WHITE               4X4FCRE20AS203051       RV58289                0   T6 TOW                  C620-432-78-271-0          16                                    9/26/2017 16:52    9/26/2017   12:52:00 PM    9/26/2017   12:54:00 PM    9/26/2017   12:54:00 PM   12:55:00 PM   9/26/2017    2:11:00 PM                             Wheel                         CLUB NAPLESFL          "MD TOW PORT TO PORT "                        ???                                FL           120             0   ####   34114 CASH MEDUIM DUTY                                         "JACOB "       FALSE   0   201
220930    9/26/2017    1:38:00 PM    9/26/2017   11:59:00 PM   11:53:00 AM    9/26/2017   12:54:00 PM   2017    9   39    1:01:00   "JACOB C "   MIKE CLUB NAPLES        3180 Beck Bl vd                Na pl es              2393303968    Credi t Ca rd-Dri ver (Ca s h) "JACOB "        0       1     250        250    0   0   0   CASH HEAVY DUTY                       39280 Ni kki Rodri guez          6 - COMPLETED   FIN   PD CC DR                  "JIM BLACKSLEE "                           6084383184      Verona Wa l k ???                               2010 5th Wheel - SILVERBACK WHITE                4X4FCRE20AS203051       RV58289                0   T6 TOW                  C620-432-78-271-0          16                                    9/26/2017 12:19    9/26/2017    8:19:00 AM    9/26/2017    8:19:00 AM    9/26/2017    8:19:00 AM    8:22:00 AM   9/26/2017   12:20:00 PM                             Tra i l er                    CLUB NAPLESFL          HD RECOVERY/WINCH PORT TO PORT ???                                               FL           250             0   ####   34114 CASH HEAVY DUTY                                          "JACOB "       FALSE   0   349
221215    9/26/2017   11:46:00 AM    9/26/2017   11:59:00 PM    7:30:00 AM    9/26/2017   11:33:00 AM   2017    9   39    4:03:00   "JACOB C "   DR OFFICE               4323 Enterpri s e Ave          Na pl es              2395983032    Credi t Ca rd-Offi ce (Ca s h) JACOB           0       4     125        500    0   0   0   CASH HEAVY DUTY                       38238 Ni cki Rodri guez          6 - COMPLETED   FIN   APPROVAL 38432G           SUZIE                                      2395983032      Engl ewood 1601 S McCa l l Rd                   2009 C4500 C4V042            WHITE               1GBE4V1929F402766       HSMY21                 0   T6 TOW                  C620-432-78-271-0          16                                     9/26/2017 8:31    9/26/2017    4:31:00 AM    9/26/2017    4:58:00 AM    9/26/2017    4:58:00 AM    4:59:00 AM   9/26/2017    7:30:00 AM   9/26/2017    7:30:00 AM   CHEVROLET                                FL          HD LANDOLL PORT TO PORT                       FRIENDS PIT STOP                   FL           500             0   ####   34223 CASH MEDUIM DUTY                                         JACOB          FALSE   0   200
221298    9/27/2017    7:59:00 PM    9/27/2017   11:59:00 PM    1:33:00 PM    9/27/2017    7:50:00 PM   2017    9   39    6:17:00   "JACOB C "   AIR MANAGEMENT AND POWER160 Avi a ti on Dr N           Na pl es      ()-                   Credi t Ca rd-Dri ver (Ca s h) JACOB           0       6     250      1500     0   0   0   CASH HEAVY DUTY                       46441 Crys ta l Gol l a da y     6 - COMPLETED   FIN   CC DRIVER                 KATHRYN                                    3212898572      ???             ???                             2000 Genera TORS             UNK                                                                    T6 TOW                  C620-432-78-271-0          16                                    9/27/2017 16:01    9/27/2017   12:01:00 PM    9/27/2017    1:30:00 PM    9/27/2017    1:30:00 PM    1:30:00 PM   9/27/2017    1:39:00 PM   9/27/2017    7:32:00 PM                                            FL          HD TOW PORT TO PORT BY HOUR                   ???                                FL         1500              0   ####         CASH HEAVY DUTY                                          JACOB          FALSE   0   202
221290    9/27/2017    1:44:00 PM    9/27/2017   11:59:00 PM   12:18:00 PM    9/27/2017    1:29:00 PM   2017    9   39    1:11:00   "JACOB C "   HOWARD OR BRIAN         5780 Ta yl or Rd               Na pl es      572-2837              ACCOUNT                        JACOB                   1     135        135    0   0   0   "B B BYPASS DEWATERING SOLUTIONS,     46441
                                                                                                                                                                                                                                                                                                                                                                                 LLC"Crys ta l Gol l a da y   6 - COMPLETED   FIN   PLEASE SEND CHECK         BB BYPASS DEWATERING           (23)9-                      Na pl es        659 Ai rport Pul l i ng Rd      2000                         UNK                                                                    T6 TOW                  C620-432-78-271-0          16                                    9/27/2017 15:30    9/27/2017   11:30:00 AM    9/27/2017   11:56:00 AM    9/27/2017   11:56:00 AM   11:56:00 AM   9/27/2017   12:37:00 PM   9/27/2017    1:01:00 PM   Ba nkERTANK                              FL          HD LANDOLL PORT TO PORT                                                          FL           135             0   ####   34104 "B B BYPASS DEWATERING SOLUTIONS, LLC"                   JACOB          FALSE   0   200
220926    9/27/2017    9:47:00 AM    9/27/2017   11:59:00 PM    6:37:00 AM    9/27/2017    9:37:00 AM   2017    9   39    3:00:00   "JACOB C "   INC CORBETT             Ma gnol i a Pond Dr            Na pl es              7324694545    DEBIT CARD (Ca s h)            JACOB           0       3     250        750    0   0   0   CASH MEDUIM DUTY                      39280 Ni kki Rodri guez          6 - COMPLETED   FIN               3.87271E+14   INC CORBETT                                7324694545      Na pl es        Ma gnol i a Pond Dr             2000 5 POLE TRAILERS         UNK                                     0             0            0   T6 TOW                  C620-432-78-271-0          16            0                        9/27/2017 9:31    9/27/2017    5:31:00 AM    9/27/2017    5:31:00 AM    9/27/2017    5:31:00 AM    5:32:00 AM   9/27/2017    7:00:00 AM                                                 "PER HOUR FOR FLATBEDFL      " "MD TOW PORT TO PORT "                          UNK                                FL           750             0   ####   34116 CASH LIGHT DUTY                                          JACOB          FALSE   0   201
221380    9/28/2017   10:13:00 AM    9/28/2017   11:59:00 PM    8:46:00 AM    9/28/2017   10:11:00 AM   2017    9   39    1:25:00   "JACOB C "   SERGIO                  5040 Ha wthorn Woods Wa        Na pl
                                                                                                                                                                                                            y es              2399618953    Credi t Ca rd-Dri ver (Ca s h) JACOB           0     1.5     120        180    0   0   0   CASH MEDUIM DUTY                      39280 Ni kki Rodri guez          6 - COMPLETED   FIN   PD CC DR                  SERGIO                                     2399618953      Na pl es        5911 Ta yl or Rd                2007 CAB FORW 550 BLUE DIAMOND
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      WHITE               3FRML55Z67V434232     EJDG14               97098   T6 TOW                  C620-432-78-271-0          16                                    9/28/2017 12:03    9/28/2017    8:03:00 AM    9/28/2017    8:05:00 AM    9/28/2017    8:05:00 AM    8:09:00 AM   9/28/2017    9:17:00 AM   9/28/2017    9:36:00 AM   FORD                                     FL          "MD TOW PORT TO PORT "                        WEST                               FL           180             0   ####   34109 CASH MEDUIM DUTY                                         JACOB          FALSE   0   201
221477    9/29/2017    3:45:00 PM    9/29/2017   11:59:00 PM    1:55:00 PM    9/29/2017    3:42:00 PM   2017    9   39    1:47:00   "JACOB C "   ERNESTO OR IAN          231 Robel i na Pa l m Ln Na pl es            239-939-4570          ACCOUNT                        JACOB                   2     250        500    0   0   0   U-HAUL LIGHT/MEDIUM/HEAVY TOW17226 Tra cy Mi chel s                    6 - COMPLETED   FIN                   1216028   U-HAUL                         239-939-4570                Na pl es        2001 Ta mi a mi Trl E           2000 UHAUL                   WHITE                                   0 AH29441                  0   T6 TOW                  C620-432-78-271-0          16   JH2954F                          9/29/2017 16:58    9/29/2017   12:58:00 PM    9/29/2017    1:02:00 PM    9/29/2017    1:02:00 PM    1:04:00 PM   9/29/2017    2:43:00 PM                             BOX                 "RECOVERY NO KEYS    FL goa cus tomer
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                HD TOW  refus
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ed TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  to lPORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      et us BY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ta keHOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   uni t a nd ASK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              he sU-HAUL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   a i d tha t uha ul wa s s endiFL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ng hi m keys500"            0   ####   34112 U-HAUL LIGHT/MEDIUM/HEAVY TOW                            JACOB          FALSE   0   202
221470    9/29/2017    1:58:00 PM    9/29/2017   11:59:00 PM   11:42:00 AM    9/29/2017    1:55:00 PM   2017    9   39    2:13:00   "JACOB C "   ROB                     3750 Col oni a l Bl vd         Fort Myers 597-4044                 CHECK                          JACOB           0       2     108        216    0   0   0   CERTIFIED DIESEL REPAIR               17226 Tra cy Mi chel s           6 - COMPLETED   FIN   CASH PAY                  DRIVER/CELL                                2396916020      Na pl es        5900 Ya hl St                   2005 E450 SUPER DUTY         WHITE               1FDXE45PX5HB49517     DKJ8361               1285   TOW                     C620-432-78-271-0          16   DRIVER MUST GET                  9/29/2017 15:33    9/29/2017   11:33:00 AM    9/29/2017   11:36:00 AM    9/29/2017   11:36:00 AM   11:37:00 AM   9/29/2017   12:20:00 PM   9/29/2017   12:38:00 PM   FORD                          MCGREGOR   FL BAPTIST CHURCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                "MD TOW PORT TO PORT "                        CERTIFIED DIESEL                   FL           216             0   ####   34109 CERTIFIED DIESEL REPAIR                                  JACOB          FALSE   0   201
221454    9/29/2017   10:20:00 AM    9/29/2017   11:59:00 PM    9:05:00 AM    9/29/2017   10:19:00 AM   2017    9   39    1:14:00   "JACOB C "                           Gol den Ga te Bl vd W 7thNaStplSW      es                          Credi t Ca rd-Dri ver (Ca s h) JACOB           0       1       75         75   0   0   0   CASH LIGHT DUTY                       17226 Tra cy Mi chel s           6 - COMPLETED   FIN   CC DR                     ADAM COOPER                                2394381243      Na pl es        3126 Da vi s Bl vd              2004 SPRINTER 2500           WHITE               WD2PD643745587735     Y00FJM                   0   T6 TOW                  C620-432-78-271-0          16                                    9/29/2017 12:26    9/29/2017    8:26:00 AM    9/29/2017    8:28:00 AM    9/29/2017    8:28:00 AM    8:29:00 AM   9/29/2017    9:20:00 AM   9/29/2017    9:31:00 AM   DODGE                                    FL          "MD TOW PORT TO PORT "                        BENZ CONNECTION                    FL             75            0   ####   34104 CASH LIGHT DUTY                                          JACOB          FALSE   0   201
221518    9/30/2017   12:45:00 PM    9/30/2017   11:59:00 PM   10:15:00 AM    9/30/2017   12:44:00 PM   2017    9   39    2:29:00   "JACOB C "   G.M. JASON CARTER       DANIELS PKWY AND I-75FT MYERS CELL 285-3037                        ACCOUNT                        JACOB                 2.5     150        375    0   0   0   ARAGON POOLS SPAS                     40232 Ja red Wi x                6 - COMPLETED   FIN   ON ACCOUNT                ABEL                           239-825-8232                NAPLES          222 INDUSTRIAL BLVD             2000 CONSTRUCT W900          WHITE               1NKWLT0X9YJ844221     N2521T              287622   T6 TOW                  C620-432-78-271-0          16          30                        9/30/2017 12:07    9/30/2017    8:07:00 AM    9/30/2017    8:07:00 AM    9/30/2017    8:07:00 AM    8:17:00 AM   9/30/2017   10:47:00 AM   9/30/2017   11:31:00 AM   KENWORTH                                 FL          HD TOW PORT TO PORT BY HOUR                   ASK                                FL           375             0                ARAGON POOLS SPAS                                        JACOB          FALSE   0   202
221586    10/1/2017    2:13:00 PM    10/1/2017   11:59:00 PM    1:30:00 PM    10/1/2017    2:13:00 PM   2017   10   40    0:43:00   "JACOB C "   OWNERS REQUEST DMV SERVICE
                                                                                                                                                                         2250 CRAWFORD AVE NAPLES                             2397744434    X-PRESS PAY (Ca s h)           JACOB                   1      7.2        7.2   0   0   0   CCSO' S FLEET                         40232 Ja red Wi x                6 - COMPLETED   FIN                     94438   SWEENEY                        239-253-5166                NAPLES          2885 COUNTY BARN ROAD           2017 EXPLORER POLICE INTERCEPT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      WHITE               1FM5K8AR2HGB64926     TF4223                9783   FLEET TOW               C620-432-78-271-0          16   CC2- 1630                        10/1/2017 17:28    10/1/2017    1:28:00 PM    10/1/2017    1:28:00 PM    10/1/2017    1:28:00 PM    1:28:00 PM   10/1/2017    1:46:00 PM                             FORD                                     FL          FUEL SURCHARGE                                CCSO FLEET MAINTENANCE BUILDING    FL            7.2            0          34112 CASH LIGHT DUTY                                          JACOB          FALSE   0    32
221586    10/1/2017    2:13:00 PM    10/1/2017   11:59:00 PM    1:30:00 PM    10/1/2017    2:13:00 PM   2017   10   40    0:43:00   "JACOB C "   OWNERS REQUEST DMV SERVICE
                                                                                                                                                                         2250 CRAWFORD AVE NAPLES                             2397744434    X-PRESS PAY (Ca s h)           JACOB                   1    31.5       31.5    0   0   0   CCSO' S FLEET                         40232 Ja red Wi x                6 - COMPLETED   FIN                     94438   SWEENEY                        239-253-5166                NAPLES          2885 COUNTY BARN ROAD           2017 EXPLORER POLICE INTERCEPT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      WHITE               1FM5K8AR2HGB64926     TF4223                9783   FLEET TOW               C620-432-78-271-0          16   CC2- 1630                        10/1/2017 17:28    10/1/2017    1:28:00 PM    10/1/2017    1:28:00 PM    10/1/2017    1:28:00 PM    1:28:00 PM   10/1/2017    1:46:00 PM                             FORD                                     FL          WINCH OUT (s i mpl e) PER 1/2 HOUR CCSO FLEET MAINTENANCE BUILDING               FL          31.5             0          34112 CASH LIGHT DUTY                                          JACOB          FALSE   0    41
221627    10/2/2017   12:26:00 PM    10/2/2017   11:59:00 PM    9:54:00 AM    10/2/2017   12:25:00 PM   2017   10   40    2:31:00   "JACOB C "   DALEY LAWN CARE         212 Sa ba l Pa l m Rd          NAPLES                              Credi t Ca rd-Offi ce (Ca s h) JACOB                 2.5     120        300    0   0   0   ROADSIDE PROTECT (Ca s h Ra tes / Accept
                                                                                                                                                                                                                                                                                                                                                                             40232PO)Ja red Wi x              6 - COMPLETED   FIN                1506949103   UNK                            239-353-5416                Fort Myers      2150 Rockfi l l Rd              2014 NPR                     WHITE               54DB4W1BXES804295     NO TAG               20441   T6 TOW                  C620-432-78-271-0          16                                    10/2/2017 13:15    10/2/2017    9:15:00 AM    10/2/2017    9:16:00 AM    10/2/2017    9:16:00 AM    9:19:00 AM   10/2/2017   10:25:00 AM   10/2/2017   10:42:00 AM   ISUZU                                    FL          "MD TOW PORT TO PORT "                                                           FL           300             0   ####   33916 ROADSIDE PROTECT (Ca s h Ra tes / Accept PO)             JACOB          FALSE   0   201
221739    10/3/2017   11:12:00 PM    10/3/2017   11:59:00 PM    7:33:00 PM    10/3/2017   11:06:00 PM   2017   10   40    3:33:00   "JACOB C "   *VOLVO ACTION SERVICE *"8230 COLLIER BLVD " NAPLES                                         Credi t Ca rd-Offi ce (Ca s h) JACOB           0       4     150        600    0   0   0   CASH HEAVY DUTY                       46441 Crys ta l Gol l a da y     6 - COMPLETED   FIN                    275946   TW NELSON                                           0      FT MYERS        2150 ROCK FIELD RD              2017 700 GU700               WHITE               1M2AX04C5HM036402     N7348Y               27531   T6 TOW                  C620-432-78-271-0          16   DT- 03                           10/3/2017 22:26    10/3/2017    6:26:00 PM    10/3/2017    6:31:00 PM    10/3/2017    6:31:00 PM    6:41:00 PM                             10/3/2017    8:42:00 PM   MACK                                     FL          HD TOW PORT TO PORT BY HOUR                   UNK                                FL           600             0   ####   33916 CASH HEAVY DUTY                                          JACOB          FALSE   0   202
221717    10/3/2017    5:01:00 PM    10/3/2017   11:59:00 PM    2:28:00 PM    10/3/2017    5:15:00 PM   2017   10   40    2:47:00   "JACOB C "   NAPLES VENDING          4030 Col oni a l Bl vd         Fort Myers 239-597-5511             Credi t Ca rd-Offi ce (Ca s h) JACOB           0       3     120        360    0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x                6 - COMPLETED   FIN               7.72391E+13   CHRIS                          765-434-5011                NAPLES          Ta mi a mi Trl N Anchor Rode Dr 2006 EXPRESS CUTAWAY G3500 WHITE                 1GBJG31U361215298     0223VA               87014   T6 TOW                  C620-432-78-271-0          16                                    10/3/2017 18:12    10/3/2017    2:12:00 PM    10/3/2017    2:13:00 PM    10/3/2017    2:13:00 PM    2:13:00 PM   10/3/2017    3:19:00 PM   10/3/2017    3:28:00 PM   CHEVROLET                     BROTHERSFLLIGHTING"MD TOW PORT TO PORT "                             ???                                FL           360             0   ####   34103 CASH MEDUIM DUTY                                         JACOB          FALSE   0   201
221708    10/3/2017    1:29:00 PM    10/3/2017   11:59:00 PM   12:39:00 PM    10/3/2017    1:25:00 PM   2017   10   40    0:46:00   "JACOB C "   A                       8230 Col l i er Bl vd          NAPLES                              Credi t Ca rd-Dri ver (Ca s h) JACOB           0       1     150        150    0   0   0   CASH HEAVY DUTY                       40232 Ja red Wi x                6 - COMPLETED   FIN   PD CC DR                  SANDY                          239-272-8023                ???             ???                             2000 35 FT                   UNK                                                                    T8 WINCH NEEDED         C620-432-78-271-0          16                                    10/3/2017 16:26    10/3/2017   12:26:00 PM    10/3/2017   12:26:00 PM    10/3/2017   12:26:00 PM   12:28:00 PM   10/3/2017   12:59:00 PM                             TRAILER                                  FL          HD TOW PORT TO PORT BY HOUR                   ???                                FL           150             0   ####         CASH HEAVY DUTY                                          JACOB          FALSE   0   202
221803    10/4/2017    8:44:00 PM    10/4/2017   11:59:00 PM    6:49:00 PM    10/4/2017    8:37:00 PM   2017   10   40    1:48:00   "JACOB C "   DISP # TRPR # 4162      I-75 S AND 110                 NAPLES        866-833-2715 THEN 6   CHECK                          JACOB/JAMES             2    6.45       12.9    0   0   0   FHP HD ROTATION (ACCIDENT)            39280 Ni kki Rodri guez          6 - COMPLETED   FIN   FHP # 17-067023           LAHIREN GARCIA 9/4/73 #RELEASED 11-10                      NAPLES          3880 Enterpri s e Ave           2005 ACCORD LX               SILVER              1HGCM56415A053978       DZZY84            220948   T6 TOW                  C620-432-78-271-0          16   WINDHAVEN INSURANCE CO           10/4/2017 22:46    10/4/2017    6:46:00 PM    10/4/2017    6:46:00 PM    10/4/2017    6:46:00 PM    6:47:00 PM   10/4/2017    7:09:00 PM   10/4/2017    8:16:00 PM   HONDA                         ON I75 FL              REGISTERED MAIL (cos t)                       3880 ENTERPRISE AVENUE             FL              0         12.9          34104 LE FHP                               SEP G620520738241   JACOB/JAMES    FALSE   0   135
221803    10/4/2017    8:44:00 PM    10/4/2017   11:59:00 PM    6:49:00 PM    10/4/2017    8:37:00 PM   2017   10   40    1:48:00   "JACOB C "   DISP # TRPR # 4162      I-75 S AND 110                 NAPLES        866-833-2715 THEN 6   CHECK                          JACOB/JAMES             1     117        117    0   0   0   FHP HD ROTATION (ACCIDENT)            39280 Ni kki Rodri guez          6 - COMPLETED   FIN   FHP # 17-067023           LAHIREN GARCIA 9/4/73 #RELEASED 11-10                      NAPLES          3880 Enterpri s e Ave           2005 ACCORD LX               SILVER              1HGCM56415A053978       DZZY84            220948   T6 TOW                  C620-432-78-271-0          16   WINDHAVEN INSURANCE CO           10/4/2017 22:46    10/4/2017    6:46:00 PM    10/4/2017    6:46:00 PM    10/4/2017    6:46:00 PM    6:47:00 PM   10/4/2017    7:09:00 PM   10/4/2017    8:16:00 PM   HONDA               (18 Mi l es
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ON) FLATBED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I75 FL MILEAGELE   FROM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MILEAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         YARD(GaTOte-Scene-Ga
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    SCENE TO YARD te)         3880 ENTERPRISE AVENUE             FL           117             0          34104 LE FHP                               SEP G620520738241   JACOB/JAMES    FALSE   0   195
221803    10/4/2017    8:44:00 PM    10/4/2017   11:59:00 PM    6:49:00 PM    10/4/2017    8:37:00 PM   2017   10   40    1:48:00   "JACOB C "   DISP # TRPR # 4162      I-75 S AND 110                 NAPLES        866-833-2715 THEN 6   CHECK                          JACOB/JAMES             1     150        150    0   0   0   FHP HD ROTATION (ACCIDENT)            39280 Ni kki Rodri guez          6 - COMPLETED   FIN   FHP # 17-067023           LAHIREN GARCIA 9/4/73 #RELEASED 11-10                      NAPLES          3880 Enterpri s e Ave           2005 ACCORD LX               SILVER              1HGCM56415A053978       DZZY84            220948   T6 TOW                  C620-432-78-271-0          16   WINDHAVEN INSURANCE CO           10/4/2017 22:46    10/4/2017    6:46:00 PM    10/4/2017    6:46:00 PM    10/4/2017    6:46:00 PM    6:47:00 PM   10/4/2017    7:09:00 PM   10/4/2017    8:16:00 PM   HONDA               FLATBEDON   TOI75
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               LOADFLAND TOW VEHICLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                2 ND TRUCK HOOK                               3880 ENTERPRISE AVENUE             FL           150             0          34104 LE FHP                               SEP G620520738241   JACOB/JAMES    FALSE   0    63
221803    10/4/2017    8:44:00 PM    10/4/2017   11:59:00 PM    6:49:00 PM    10/4/2017    8:37:00 PM   2017   10   40    1:48:00   "JACOB C "   DISP # TRPR # 4162      I-75 S AND 110                 NAPLES        866-833-2715 THEN 6   CHECK                          JACOB/JAMES             1     333        333    0   0   0   FHP HD ROTATION (ACCIDENT)            39280 Ni kki Rodri guez          6 - COMPLETED   FIN   FHP # 17-067023           LAHIREN GARCIA 9/4/73 #RELEASED 11-10                      NAPLES          3880 Enterpri s e Ave           2005 ACCORD LX               SILVER              1HGCM56415A053978       DZZY84            220948   T6 TOW                  C620-432-78-271-0          16   WINDHAVEN INSURANCE CO           10/4/2017 22:46    10/4/2017    6:46:00 PM    10/4/2017    6:46:00 PM    10/4/2017    6:46:00 PM    6:47:00 PM   10/4/2017    7:09:00 PM   10/4/2017    8:16:00 PM   HONDA               HEAVY DUTYON I75 CALLED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    FL TO RECOVER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TOWVEHICLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (La w Enforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FROM TREES                    3880 ENTERPRISE AVENUE             FL           333             0          34104 LE FHP                               SEP G620520738241   JACOB/JAMES    FALSE   0   148
221952    10/6/2017   11:29:00 PM    10/6/2017   11:59:00 PM    5:59:00 PM    10/7/2017   12:00:00 AM   2017   10   40              "JACOB C "   ADAM                    "TAMIAMI TRAIL AND LOOP        Ochopee
                                                                                                                                                                                                            ROAD "                          Credi t Ca rd-Offi ce (Ca s h) JACOB           0       6     150        900    0   0   0   CASH HEAVY DUTY                       39280 Ni kki Rodri guez          6 - COMPLETED   FIN               3.07801E+13   ADAM                                       9414453027      NAPLES          5900 YAHL STREET                1996 4000 SERIES 4700        WHITE               1HTSCAAR1TH243179       6581XA            381615   T6 TOW                  C620-432-78-271-0          16                                    10/6/2017 21:33    10/6/2017    5:33:00 PM    10/6/2017    5:33:00 PM    10/6/2017    5:33:00 PM    5:36:00 PM   10/6/2017    7:57:00 PM   10/6/2017    8:30:00 PM                                            FL          HD TOW PORT TO PORT BY HOUR                   CERTIFIED DIESEL REPAIR            FL           900             0          34109 CASH HEAVY DUTY                                          JACOB          FALSE   0   202
221941    10/6/2017    4:00:00 PM    10/6/2017   11:59:00 PM    2:28:00 PM    10/6/2017    3:59:00 PM   2017   10   40    1:31:00   "JACOB C "   CLARK                   IMMOKALEE ROAD AND I-75        NAPLES                2394311851    Credi t Ca rd-Dri ver (Ca s h) JACOB           0     1.5     125     187.5     0   0   0   CASH MEDUIM DUTY                      39280 Ni kki Rodri guez          6 - COMPLETED   FIN   CC DRIVER                 CLARK                                     23943111851      NAPLES          2300 J AND C BLVD               9999 FLATBED                 UNK                                                                    T6 TOW                  C620-432-78-271-0          16                                    10/6/2017 18:14    10/6/2017    2:14:00 PM    10/6/2017    2:14:00 PM    10/6/2017    2:14:00 PM    2:18:00 PM   10/6/2017    2:48:00 PM   10/6/2017    3:10:00 PM                                            FL          MD LANDOLL PORT TO PORT                       REPAIR                             FL        187.5              0                CASH MEDUIM DUTY                                         JACOB          FALSE   0   199
221883    10/6/2017    1:03:00 PM    10/6/2017   11:59:00 PM    9:12:00 AM    10/6/2017    1:01:00 PM   2017   10   40    3:49:00   "JACOB C "   ROB                     Col oni a l Bl vd Wi nkl er AveFort Myers 597-4044                 ACCOUNT                        JACOB           0    3.78   112.5    425.25     0   0   0   CERTIFIED DIESEL REPAIR               46441 Crys ta l Gol l a da y     6 - COMPLETED   FIN   CASH PAY                  "da vi d AMERICAN RED CROSS " 239-691-6020                 Na pl es        5900 Ya hl St                   2002 E450 SUPER DUTY         WHITE               1FDXE45F52HB77213       6723EV                0    T6 TOW                  C620-432-78-271-0          16        1136                         10/6/2017 9:33    10/6/2017    5:33:00 AM    10/6/2017    5:34:00 AM    10/6/2017    5:34:00 AM    5:55:00 AM   10/6/2017    9:59:00 AM   10/6/2017   11:16:00 AM   FORD                                     FL          HD LANDOLL PORT TO PORT                       CERTIFIED DIESEL REPAIR            FL       425.25              0   ####   34109 CERTIFIED DIESEL REPAIR                                  JACOB          FALSE   0   200
222003    10/7/2017    6:16:00 PM    10/7/2017   11:59:00 PM    4:59:00 PM    10/7/2017    6:10:00 PM   2017   10   40    1:11:00   "JACOB C "   A                       10690 8th St N                 Na pl es                       1    Credi t Ca rd-Dri ver (Ca s h) JACOB           0    1.25     120        150    0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x                6 - COMPLETED   FIN   COLLECT MONEY             SERGIO                         239-961-8953                NAPLES          5911 TAYLOR RD                  2007 CAB FORW 550 BLUE DIAMOND
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      WHITE               3FRML55Z67V434232       EJDG14                0    T6 TOW                  C620-432-78-271-0          16                                    10/7/2017 20:45    10/7/2017    4:45:00 PM    10/7/2017    4:50:00 PM    10/7/2017    4:50:00 PM    4:51:00 PM   10/7/2017    5:18:00 PM   10/7/2017    5:34:00 PM   FORD                                     FL          "MD TOW PORT TO PORT "                        ???                                FL           150             0   ####         CASH MEDUIM DUTY                                         JACOB          FALSE   0   201
222039    10/8/2017    7:06:00 PM    10/8/2017   11:59:00 PM    5:28:00 PM    10/8/2017    6:54:00 PM   2017   10   41    1:26:00   "JACOB C "   WEBB CALL               755 41ST AVE NW                NAPLES        A                     Credi t Ca rd-Dri ver (Ca s h) JACOB           0     1.5     150        225    0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x                6 - COMPLETED   FIN   pd cc dr                  CLIFTON PAYNE                  239-280-7708                NAPLES          ???                             2017 F250 SUPER DUTY         WHITE               1FDBF2A64HEC86550       IFTM02             2780    T8 WINCH NEEDED         C620-432-78-271-0          16      17386                         10/8/2017 21:10    10/8/2017    5:10:00 PM    10/8/2017    5:10:00 PM    10/8/2017    5:10:00 PM    5:10:00 PM   10/8/2017    6:13:00 PM                             FORD                                     FL          MD RECOVERY/WINCH PORT TO PORT ???                                               FL           225             0                CASH MEDUIM DUTY                                         JACOB          FALSE   0   350
222029    10/8/2017    3:03:00 PM                11:59:00 PM                  10/8/2017    3:00:00 PM   2017   10   41              "JACOB C "   "JOHN MCKINNEY "        "8300 COLLIER BLVD " NAPLES                  615-428-1996          Credi t Ca rd-Offi ce (Ca s h) JACOB           0       1     125        125    0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x                6 - COMPLETED   FIN   APPROVAL 016930           "JOHN MCKINNEY "               629-395-2709                CORAL GABLES1200 ANASTASIA AVE                  2000 53'                     UNK                                                                    T6 TOW                  C620-432-78-271-0   35xx          677664                         10/8/2017 18:58    10/8/2017    2:58:00 PM    10/8/2017    2:59:00 PM    10/8/2017    2:59:00 PM                                                                     TRAILER                                  FL          MD LANDOLL PORT TO PORT                       ???                                FL           125             0   ####   33134 CASH MEDUIM DUTY                                         JACOB          FALSE   0   199
222013    10/8/2017    3:02:00 PM    10/8/2017   11:59:00 PM    9:21:00 AM    10/8/2017    2:58:00 PM   2017   10   41    5:37:00   "JACOB C "   "JOHN MCKINNEY "        "8300 COLLIER BLVD " NAPLES                  615-428-1996          Credi t Ca rd-Offi ce (Ca s h) JACOB           0       2        5         10   0   0   0   CASH MEDUIM DUTY                      46441 Crys ta l Gol l a da y     6 - COMPLETED   FIN   APPROVAL 051579           "JOHN MCKINNEY "               629-395-2709                CORAL GABLES1200 ANASTASIA AVE                  2000 53'                     UNK                 .                       .             .            T6 TOW                  C620-432-78-271-0   35xx        U47019                           10/8/2017 10:31    10/8/2017    6:31:00 AM    10/8/2017    7:06:00 AM    10/8/2017    7:06:00 AM    7:26:00 AM 10/8/2017      9:52:00 AM   10/8/2017   10:24:00 AM   TRAILER                                  FL          TOLLS (cos t)                                 ???                                FL              0           10   ####   33134 CASH MEDUIM DUTY                                         JACOB          FALSE   0    19
222086    10/9/2017    7:39:00 PM    10/9/2017   11:59:00 PM    5:04:00 PM    10/9/2017    7:39:00 PM   2017   10   41    2:35:00   "JACOB C "   COMMERCIAL RESIDENTIAL15265
                                                                                                                                                                           ALUMINUCOLLIER BLVD          NAPLES        941-486-9104          Credi t Ca rd-Offi ce (Ca s h) JACOB           0     2.5     120        300    0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x                6 - COMPLETED   FIN   a mex a uth# 134927       ROBBY                          239-222-7506                FT MYERS        2574 ROCKFILL RD                2004 EXPRESS CUTAWAY G3500 WHITE                 1GBJG31U341241333       046MVS                 0   T6 TOW                  C620-432-78-271-0          16          20                        10/9/2017 17:34    10/9/2017    1:34:00 PM    10/9/2017    1:37:00 PM    10/9/2017    1:37:00 PM    1:49:00 PM 10/9/2017      5:26:00 PM   10/9/2017    6:13:00 PM   CHEVROLET                                FL          "MD TOW PORT TO PORT "                        ???                                FL           300             0                CASH MEDUIM DUTY                                         JACOB          FALSE   0   201
222065    10/9/2017   12:17:00 PM    10/9/2017   11:59:00 PM   10:49:00 AM    10/9/2017   12:14:00 PM   2017   10   41    1:25:00   "JACOB C "   ST VINCENT DU PAUL      Col l i er Bl vd Ta mi a mi TrlNaEpl es      239-331-0755          DEBIT CARD (Ca s h)            JACOB           0     1.5     120        180    0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x                6 - COMPLETED   FIN   APPROVAL 02239J           JAY                            239-247-9390                Na pl es        3661 Merca nti l e Ave          2007 NPR                     WHITE               4KLB4B1U37J804565       352JMN            109811   T6 TOW                  C620-432-78-271-0          16       2007                         10/9/2017 14:32    10/9/2017   10:32:00 AM    10/9/2017   10:44:00 AM    10/9/2017   10:44:00 AM   10:47:00 AM 10/9/2017     11:16:00 AM   10/9/2017   11:33:00 AM   ISUZU                                    FL          "MD TOW PORT TO PORT "                        ???                                FL           180             0   ####   34104 CASH MEDUIM DUTY                                         JACOB          FALSE   0   201
222176   10/10/2017    7:33:00 PM   10/10/2017   11:59:00 PM    6:18:00 PM   10/10/2017    4:05:00 PM   2017   10   41   21:46:00   "JACOB C "   "LUIS "                 "3660 2ND AVE NE "             NAPLES        305-778-8126          CASH                           JACOB           0     1.5     150        225    0   0   0   CASH MEDUIM DUTY                      46441 Crys ta l Gol l a da y     6 - COMPLETED   FIN   PD CA DR                  "LUIS "                        305-778-8126                NAPLES          ???                             2004 CONVENTIONAL COLUMBIAWHITE                  1FUBA5CG74LM77095       DQRX87            537269   TOW                     C620-432-78-271-0          50           1                       10/10/2017 21:08   10/10/2017    5:08:00 PM   10/10/2017    5:09:00 PM   10/10/2017    5:09:00 PM    5:18:00 PM 10/10/2017     6:48:00 PM                                                                      FL          "MD TO
                                                                                                                                                                                                                                                                                        Case 2:19-cv-00626-SPC-MRM Document 44-7 F ed 03/08/21 Page 16 of 34 PageID 1043

225534    12/9/2017    1:30:00 PM    12/9/2017   11:59:00 PM    7:51:00 AM    12/9/2017    1:13:00 PM   2017   12   49   5:22:00   "JACOB C "   JACOB                     11950 NW 39th St             Cora l Spri ngs                  0    CASH                           JACOB            0       2        5        10   0   0   0   CASH MEDUIM DUTY                      39280 Ni kki Rodri guez          6 - COMPLETED        FIN   COLLECT MONEY                 "TODD "                                   2393880131      Na pl es        5180 Benfi el d Rd               2000   JOHN DEER BACKHOE       YELLOW                                 0             0        0   12/9 APPOINTMENT 5AM                    C620-432-78-271-0          16             0                         12/9/2017 9:30    12/9/2017    4:30:00 AM    12/9/2017    5:34:00 AM    12/9/2017    5:34:00 AM    6:45:00 AM    12/9/2017    9:51:00 AM    12/9/2017   10:59:00 AM                                             FL            TOLLS (cos t)                         DROP DESTINATION           FL           0           10 #### 34114 CASH MEDUIM DUTY                                                  JACOB           FALSE        0                                  19
225534    12/9/2017    1:30:00 PM    12/9/2017   11:59:00 PM    7:51:00 AM    12/9/2017    1:13:00 PM   2017   12   49   5:22:00   "JACOB C "   JACOB                     11950 NW 39th St             Cora l Spri ngs                  0    CASH                           JACOB            0       5     125       625    0   0   0   CASH MEDUIM DUTY                      39280 Ni kki Rodri guez          6 - COMPLETED        FIN   COLLECT MONEY                 "TODD "                                   2393880131      Na pl es        5180 Benfi el d Rd               2000   JOHN DEER BACKHOE       YELLOW                                 0             0        0   12/9 APPOINTMENT 5AM                    C620-432-78-271-0          16             0                         12/9/2017 9:30    12/9/2017    4:30:00 AM    12/9/2017    5:34:00 AM    12/9/2017    5:34:00 AM    6:45:00 AM    12/9/2017    9:51:00 AM    12/9/2017   10:59:00 AM                                             FL            MD LANDOLL PORT TO PORT               DROP DESTINATION           FL         625            0 #### 34114 CASH MEDUIM DUTY                                                  JACOB           FALSE        0                                 199
225526   12/10/2017    3:34:00 PM   12/10/2017   11:59:00 PM    1:25:00 PM   12/10/2017    3:32:00 PM   2017   12   50   2:07:00   "JACOB C "   HOWARD OR BRIAN           Va nderbi l t Dr 95th Ave Na pl es           572-2837              CHECK                          JACOB            0       2     125       250    0   0   0   "B B BYPASS DEWATERING SOLUTIONS,     39280
                                                                                                                                                                                                                                                                                                                                                                                  LLC"Ni kki Rodri guez        6 - COMPLETED        FIN   JENSEN LEE                    BB BYPASS DEWATERING                               0      Es tero         Coconut Rd S Ta mi a mi Trl      2000   DRILL RIG               YELLOW                                 0             0        0   12/10 APPOINTMENT 9AM                   C620-432-78-271-0   35xx        308E                              12/10/2017 13:30   12/10/2017    8:30:00 AM   12/10/2017    8:34:00 AM   12/10/2017    8:34:00 AM    8:35:00 AM   12/10/2017    1:50:00 PM   12/10/2017    2:14:00 PM                                             FL            MD LANDOLL PORT TO PORT               LEE HEALTH                 FL         250            0 #### 34134 "B B BYPASS DEWATERING SOLUTIONS, LLC"                            JACOB           FALSE        0                                 199
225525   12/10/2017    4:51:00 PM   12/10/2017   11:59:00 PM    3:19:00 PM   12/10/2017    4:45:00 PM   2017   12   50   1:26:00   "JACOB C "   RAY MILLER                5799 Ta yl or Rd             Na pl es                3524094860    ACCOUNT                        JACOB                  1.5     125     187.5    0   0   0   EXCEL ERECTORS                        39280 Ni kki Rodri guez          6 - COMPLETED        FIN                                 JACOB                         EXCEL ERECTORS-RAY MILLER   Na pl es        2395 Tower Dr                     200   Forkl i ft              CREAM                                  0             0        0   12/10 APPOINTMENT 8AM                   C620-432-78-271-0   35xx                                          12/10/2017 12:30   12/10/2017    7:30:00 AM   12/10/2017    7:36:00 AM   12/10/2017    7:36:00 AM    7:37:00 AM   12/10/2017    3:34:00 PM   12/10/2017    4:04:00 PM   Forkl i ft                                FL            MD LANDOLL PORT TO PORT                                          FL       187.5            0 #### 34104 EXCEL ERECTORS                                                    JACOB           FALSE        0                                 199
225689   12/11/2017   11:54:00 PM   12/11/2017   11:59:00 PM    5:34:00 PM   12/11/2017   11:52:00 PM   2017   12   50   6:18:00   "JACOB C "   DISP # TRPR #             I-75 N AND MM 59             Na pl es        866-833-2715 THEN 6   X-PRESS PAY (Ca s h)           JC/JM/DH                 1     150       150    0   0   0   FHP HD ROTATION (ACCIDENT)            39280 Ni kki Rodri guez          6 - COMPLETED        FIN              40455040265                                                                  Fort Myers      2411 Crys ta l Dr                2006   4000 SERIES 4300        UNK            1HTMMAAM16H135238           Y77RJN        191913   T6 TOW                                  C620-432-78-271-0          50             0                       12/11/2017 22:05   12/11/2017    5:05:00 PM   12/11/2017    5:06:00 PM   12/11/2017    5:06:00 PM    5:06:00 PM   12/11/2017    6:29:00 PM   12/11/2017    9:19:00 PM   INTERNATIONAL       JAMES "I-75 " FL                    2 ND TRUCK HOOK                       FHP LD OWNERS REQUEST      FL         150            0          33907 LE FHP                                                        JC/JM/DH        FALSE        0                                  63
225689   12/11/2017   11:54:00 PM   12/11/2017   11:59:00 PM    5:34:00 PM   12/11/2017   11:52:00 PM   2017   12   50   6:18:00   "JACOB C "   DISP # TRPR #             I-75 N AND MM 59             Na pl es        866-833-2715 THEN 6   X-PRESS PAY (Ca s h)           JC/JM/DH                 1     333       333    0   0   0   FHP HD ROTATION (ACCIDENT)            39280 Ni kki Rodri guez          6 - COMPLETED        FIN              40455040265                                                                  Fort Myers      2411 Crys ta l Dr                2006   4000 SERIES 4300        UNK            1HTMMAAM16H135238           Y77RJN        191913   T6 TOW                                  C620-432-78-271-0          50             0                       12/11/2017 22:05   12/11/2017    5:05:00 PM   12/11/2017    5:06:00 PM   12/11/2017    5:06:00 PM    5:06:00 PM   12/11/2017    6:29:00 PM   12/11/2017    9:19:00 PM   INTERNATIONAL                 "I-75 " FL                TOW (La w Enforcement)                FHP LD OWNERS REQUEST      FL         333            0          33907 LE FHP                                                        JC/JM/DH        FALSE        0                                 148
225527   12/11/2017    5:35:00 PM   12/11/2017   11:59:00 PM    3:13:00 PM   12/11/2017    5:34:00 PM   2017   12   50   2:21:00   "JACOB C "   HOWARD OR BRIAN           Coconut Rd S Ta mi a mi Trl  Es tero         572-2837              CHECK                          JACOB                  1.5     125     187.5    0   0   0   "B B BYPASS DEWATERING SOLUTIONS,     39280
                                                                                                                                                                                                                                                                                                                                                                                  LLC"Ni kki Rodri guez        6 - COMPLETED        FIN   PLEASE SEND CHECK             BB BYPASS DEWATERING                              0       Na pl es        Va nderbi l t Dr 95th Ave N      2000   DRILL RIG               "YELLOW "                              0    0                 0   T6 TOW                                  C620-432-78-271-0   35xx      308E                                12/11/2017 20:00   12/11/2017    3:00:00 PM   12/11/2017    3:00:00 PM   12/11/2017    3:00:00 PM    3:01:00 PM   12/11/2017    3:48:00 PM   12/11/2017    4:04:00 PM                                 LEE HEALTH  FL            MD LANDOLL PORT TO PORT                                          FL       187.5            0 #### 34108 "B B BYPASS DEWATERING SOLUTIONS, LLC"                            JACOB           FALSE        0                                 199
225719   12/12/2017    4:10:00 PM   12/12/2017   11:59:00 PM   10:48:00 AM   12/12/2017    4:08:00 PM   2017   12   50   5:20:00   "JACOB C "   DISP # TRPR #             Hi ghwa y 75 N 80            Na pl es        866-833-2715 THEN 6   CASH                           JACOB/SG                 4   83.25       333    0   0   0   FHP HD ROTATION (ACCIDENT)            40232 Ja red Wi x                6 - COMPLETED        FIN   FHP # 17-OFF083671                                                                      Immoka l ee 160 Ai rpa rk Bl vd                  1999   UD1200                  WHITE          JNAUXV1J4XA400488   G5523I                     0   CRASH                                   C620-432-78-271-0          50 NA                                  12/12/2017 15:39   12/12/2017   10:39:00 AM   12/12/2017   10:39:00 AM   12/12/2017   10:39:00 AM   10:41:00 AM   12/12/2017   11:22:00 AM   12/12/2017    1:52:00 PM   NISSAN DIESEL       1 HOUR MM LABOR 75 LOAD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             NBFL / UNLOAD    HDLANDOLL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   LE LABOR                         DESTINATION                FL         333            0 #### 34142 LE FHP                                                            JACOB/SG        FALSE        0                                 283
225719   12/12/2017    4:10:00 PM   12/12/2017   11:59:00 PM   10:48:00 AM   12/12/2017    4:08:00 PM   2017   12   50   5:20:00   "JACOB C "   DISP # TRPR #             Hi ghwa y 75 N 80            Na pl es        866-833-2715 THEN 6   CASH                           JACOB/SG                 1     333       333    0   0   0   FHP HD ROTATION (ACCIDENT)            40232 Ja red Wi x                6 - COMPLETED        FIN   FHP # 17-OFF083671                                                                      Immoka l ee 160 Ai rpa rk Bl vd                  1999   UD1200                  WHITE          JNAUXV1J4XA400488   G5523I                     0   CRASH                                   C620-432-78-271-0          50 NA                                  12/12/2017 15:39   12/12/2017   10:39:00 AM   12/12/2017   10:39:00 AM   12/12/2017   10:39:00 AM   10:41:00 AM   12/12/2017   11:22:00 AM   12/12/2017    1:52:00 PM   NISSAN DIESEL       TOW HOOK  MMLANDOLL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          75 NBFL             TOW (La w Enforcement)                DESTINATION                FL         333            0 #### 34142 LE FHP                                                            JACOB/SG        FALSE        0                                 148
225719   12/12/2017    4:10:00 PM   12/12/2017   11:59:00 PM   10:48:00 AM   12/12/2017    4:08:00 PM   2017   12   50   5:20:00   "JACOB C "   DISP # TRPR #             Hi ghwa y 75 N 80            Na pl es        866-833-2715 THEN 6   CASH                           JACOB/SG                 1     333       333    0   0   0   FHP HD ROTATION (ACCIDENT)            40232 Ja red Wi x                6 - COMPLETED        FIN   FHP # 17-OFF083671                                                                      Immoka l ee 160 Ai rpa rk Bl vd                  1999   UD1200                  WHITE          JNAUXV1J4XA400488   G5523I                     0   CRASH                                   C620-432-78-271-0          50 NA                                  12/12/2017 15:39   12/12/2017   10:39:00 AM   12/12/2017   10:39:00 AM   12/12/2017   10:39:00 AM   10:41:00 AM   12/12/2017   11:22:00 AM   12/12/2017    1:52:00 PM   NISSAN DIESEL       "TOW HOOK MM 75 50 NB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TONFL "          TOW (La w Enforcement)                DESTINATION                FL         333            0 #### 34142 LE FHP                                                            JACOB/SG        FALSE        0                                 148
225835   12/13/2017   10:00:00 PM   12/13/2017   11:59:00 PM    7:05:00 PM   12/13/2017    9:49:00 PM   2017   12   50   2:44:00   "JACOB C "   MIKE                      Coconut Rd                   Es tero         289-9242              Credi t Ca rd-Offi ce (Ca s h) "JACOB "               2.5     160       400    0   0   0   ALLIED BUILDING PRODUCTS              46441 Crys ta l Gol l a da y     6 - COMPLETED        FIN                    29821        DRIVER/CELL                               2392899242      Fort Myers      6180 Federa l Ct                 2014   CONVENTIONAL 4800SB WHITE              5KKKBBDV2EPFR2764      2250273            113183   T6 TOW                                  C620-432-78-271-0   35xx           6707                           12/13/2017 23:18   12/13/2017    6:18:00 PM   12/13/2017    6:18:00 PM   12/13/2017    6:18:00 PM    6:37:00 PM   12/13/2017    7:52:00 PM   12/13/2017    8:21:00 PM   WESTERN STAR                              FL            HD TOW PORT TO PORT BY HOUR                                      FL         400            0 #### 33905 ALLIED BUILDING PRODUCTS                                          "JACOB "        FALSE        0                                 202
225831   12/13/2017    7:08:00 PM   12/13/2017   11:59:00 PM    5:22:00 PM   12/13/2017    7:00:00 PM   2017   12   50   1:38:00   "JACOB C "   CALEB                     I-75 S Gol den Ga te Pkwy    Na pl es        941-330-6162          Credi t Ca rd-Dri ver (Ca s h) JACOB            0     1.5     120       180    0   0   0   CASH MEDUIM DUTY                      46441 Crys ta l Gol l a da y     6 - COMPLETED        FIN   "PD CC DR "                   CALEB                         941-330-6162                Na pl es        2430 Sha dowl a wn Dr            2004   RAM 3500 ST/SLT         WHITE          3D7MU48C34G194851   JSB1981               220343   T6 TOW                                  C620-432-78-271-0   35xx              0                           12/13/2017 22:12   12/13/2017    5:12:00 PM   12/13/2017    5:12:00 PM   12/13/2017    5:12:00 PM    5:21:00 PM   12/13/2017    5:46:00 PM   12/13/2017    6:06:00 PM   DODGE                                     FL            "MD TOW PORT TO PORT "                UNK                        FL         180            0 #### 34112 CASH LIGHT DUTY                                                   JACOB           FALSE        0                                 201
225807   12/13/2017    4:24:00 PM   12/13/2017   11:59:00 PM    1:26:00 PM   12/13/2017    4:21:00 PM   2017   12   50   2:55:00   "JACOB C "   ERNESTO OR IAN            I-75 S AND MM 74             Na pl es        239-939-4570          ACCOUNT                        JACOB                    1        6         6   0   0   0   U-HAUL LIGHT/MEDIUM/HEAVY TOW39280 Ni kki Rodri guez                   6 - COMPLETED        FIN                  1262079        "GORDEN ARONA "                           5613695075      Fort La uderda47801
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  le      SR-84                    2005   C5C042 5500             WHITE          1GDG5C1E85F906022   AB79131               164183   T6 TOW                                  C620-432-78-271-0          50 JH4306K                             12/13/2017 18:04   12/13/2017    1:04:00 PM   12/13/2017    1:04:00 PM   12/13/2017    1:04:00 PM    1:05:00 PM   12/13/2017    2:02:00 PM   12/13/2017    2:22:00 PM   GMC                                       FL            TOLLS (cos t)                         ASK U-HAUL                 FL           0            6          33327 U-HAUL LIGHT/MEDIUM/HEAVY TOW                                 JACOB           FALSE        0                                  19
225807   12/13/2017    4:24:00 PM   12/13/2017   11:59:00 PM    1:26:00 PM   12/13/2017    4:21:00 PM   2017   12   50   2:55:00   "JACOB C "   ERNESTO OR IAN            I-75 S AND MM 74             Na pl es        239-939-4570          ACCOUNT                        JACOB                    3     150       450    0   0   0   U-HAUL LIGHT/MEDIUM/HEAVY TOW39280 Ni kki Rodri guez                   6 - COMPLETED        FIN                  1262079        "GORDEN ARONA "                           5613695075      Fort La uderda47801
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  le      SR-84                    2005   C5C042 5500             WHITE          1GDG5C1E85F906022   AB79131               164183   T6 TOW                                  C620-432-78-271-0          50 JH4306K                             12/13/2017 18:04   12/13/2017    1:04:00 PM   12/13/2017    1:04:00 PM   12/13/2017    1:04:00 PM    1:05:00 PM   12/13/2017    2:02:00 PM   12/13/2017    2:22:00 PM   GMC                                       FL            HD TOW PORT TO PORT BY HOUR           ASK U-HAUL                 FL         450            0          33327 U-HAUL LIGHT/MEDIUM/HEAVY TOW                                 JACOB           FALSE        0                                 202
225787   12/13/2017   11:43:00 AM   12/13/2017   11:59:00 PM   10:17:00 AM   12/13/2017   11:37:00 AM   2017   12   50   1:20:00   "JACOB C "                  3058248719 9300 Ma ri no Ci r           Na pl es                              Credi t Ca rd-Offi ce (Ca s h) JACOB            0     1.3     250       325    0   0   0   CASH HEAVY DUTY                       39280 Ni kki Rodri guez          6 - COMPLETED        FIN   07427G                        HARRY                                     5619327297      Na pl es        9300 Ma ri no Ci r               2000   MAN LIFT                "ORANGE "                        0          0                 0   T9 MISC SERVICE                         C620-432-78-271-0          50 MANLIFT                             12/13/2017 15:14   12/13/2017   10:14:00 AM   12/13/2017   10:14:00 AM   12/13/2017   10:14:00 AM   10:15:00 AM   12/13/2017   10:33:00 AM   12/13/2017   11:18:00 AM                                             FL            HD RECOVERY/WINCH PORT TO PORT CONSTRUCTION                      FL         325            0 #### 34114 CASH HEAVY DUTY                                                   JACOB           FALSE        0                                 349
225758   12/13/2017    9:28:00 AM   12/13/2017   11:59:00 PM    7:47:00 AM   12/13/2017    9:24:00 AM   2017   12   50   1:37:00   "JACOB C "   BALGAS                    3506 Pros pect Ave           Na pl es                              DIRECT DEPOSIT                 JACOB            0     1.5   145.5    218.25    0   0   0   ARI FLEET (Ca s h Ra tes / Accept PO) 40232 Ja red Wi x                6 - COMPLETED        FIN                 69843913        BILL                          239-253-0727                Na pl es        5900 Ya hl St                    2008   4000 SERIES 4300        WHITE          1HTMMAAN98H664254   N6385U                101187   T6 TOW                                  C620-432-78-271-0          50                   569118            12/13/2017 11:05   12/13/2017    6:05:00 AM   12/13/2017    6:05:00 AM   12/13/2017    6:05:00 AM    6:06:00 AM   12/13/2017    7:52:00 AM   12/13/2017    8:21:00 AM   INTERNATIONAL                             FL            HD TOW PORT TO PORT BY HOUR           CERTIFIED DIESEL REPAIR    FL      218.25            0 #### 34109 ARI FLEET (Ca s h Ra tes / Accept PO)                             JACOB           FALSE        0                                 202
225890   12/14/2017    5:25:00 PM   12/14/2017   11:59:00 PM    3:17:00 PM   12/14/2017    5:11:00 PM   2017   12   50   1:54:00   "JACOB C "   DISP # 3370 DEPUTY NARa ttl es na ke Ha mmock Rd       Na plRies
                                                                                                                                                                                                               vi era Bl774-4434
                                                                                                                                                                                                                         vd W                Credi t Ca rd-Offi ce (Ca s h) JACOB                    1     333       333    0   0   0   CCSO HD ROTATION (ACCIDENT)           39280 Ni kki Rodri guez          6 - COMPLETED        FIN   CCSO # 17-400072              MT NEVILLE INC #RELEASED      ()-                         Na pl es        3880 Enterpri s e Ave            2007   CHASSIS M LINE WALK-IN VA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  WHITE          4UZAARCP17CZ28421   J969BK                369375   CRASH                                   C620-432-78-271-0          50 PROTECTIVE INSURANCE                12/14/2017 20:16   12/14/2017    3:16:00 PM   12/14/2017    3:16:00 PM   12/14/2017    3:16:00 PM    3:17:00 PM   12/14/2017    3:31:00 PM   12/14/2017    4:17:00 PM   FREIGHTLINER        "HEAVY DUTY HOOK      FL "          TOW (La w Enforcement)                3880 ENTERPRISE AVENUE     FL         333            0 #### 34104 LE CCSO                                   NA                      JACOB           FALSE        0                                 148
225868   12/14/2017   11:24:00 AM   12/14/2017   11:59:00 PM   10:25:00 AM   12/14/2017   11:23:00 AM   2017   12   50   0:58:00   "JACOB C "   TIM                       2900 S Hors es hoe Dr Na pl es                                     CHECK                          JACOB                    1     108       108    0   0   0   NAPLES TRUCK AND TIRE                 39280 Ni kki Rodri guez          6 - COMPLETED        FIN   ACCOUNT                       "TIM "                                    2392287672      Na pl es        3884 Pros pect Ave               1999   NPR                     WHITE          JALB4B14XX7017267   AHFD93                 93067   T6 TOW                                  C620-432-78-271-0          16                                     12/14/2017 15:24   12/14/2017   10:24:00 AM   12/14/2017   10:24:00 AM   12/14/2017   10:24:00 AM   10:24:00 AM   12/14/2017   10:39:00 AM   12/14/2017   11:02:00 AM   ISUZU                                     FL            "MD TOW PORT TO PORT "                                           FL         108            0 #### 34104 NAPLES TRUCK AND TIRE                                             JACOB           FALSE        0                                 201
225964   12/15/2017    8:37:00 PM   12/15/2017   11:59:00 PM    4:43:00 PM   12/15/2017    8:29:00 PM   2017   12   50   3:46:00   "JACOB C "   LISA ROADSIDE PROTECT I-75 n AND MM 63                 Na pl es                              Credi t Ca rd-Offi ce (Ca s h) JACOB                    5     120       600    0   0   0   ROADSIDE PROTECT (Ca s h Ra tes / Accept
                                                                                                                                                                                                                                                                                                                                                                              39280PO)Ni kki Rodri guez        6 - COMPLETED        FIN               1513366757        DOUG                                      7272242180      Na pl es        3880 Enterpri s e Ave            2017   NRR                     WHITE          JALE5W167H7300438   GKUL50                 95553   T6 TOW                                  C620-432-78-271-0   35xx                                          12/15/2017 20:30   12/15/2017    3:30:00 PM   12/15/2017    3:32:00 PM   12/15/2017    3:32:00 PM    3:33:00 PM   12/15/2017    5:36:00 PM   12/15/2017    6:00:00 PM   ISUZU                                     FL            "MD TOW PORT TO PORT "                NAPLES ISUZU               FL         600            0          34104 ROADSIDE PROTECT (Ca s h Ra tes / Accept PO)                  JACOB           FALSE        0                                 201
225954   12/15/2017    4:23:00 PM   12/15/2017   11:59:00 PM    2:50:00 PM   12/15/2017    4:21:00 PM   2017   12   50   1:31:00   "JACOB C "   ca l l ed by TIM          Pi ne Ri dge Rd I-75 N Na pl es                                    CHECK                          JACOB                  1.5     135     202.5    0   0   0   NAPLES TRUCK AND TIRE                 39280 Ni kki Rodri guez          6 - COMPLETED        FIN                                 "NEIL "                                   8632720170      Na pl es        3884 Pros pect Ave                200   53 FT TRACTOR AND       WHITE          1FUYDCYB3RH583296   9179PU                956269   T6 TOW                                  C620-432-78-271-0   35xx                                          12/15/2017 19:32   12/15/2017    2:32:00 PM   12/15/2017    2:33:00 PM   12/15/2017    2:33:00 PM    2:34:00 PM   12/15/2017    3:02:00 PM   12/15/2017    3:27:00 PM   TRAILER                                   FL            HD TOW PORT TO PORT BY HOUR                                      FL       202.5            0 #### 34104 NAPLES TRUCK AND TIRE                                             JACOB           FALSE        0                                 202
225889   12/15/2017   10:26:00 AM   12/15/2017   11:59:00 PM    8:03:00 AM   12/15/2017   10:15:00 AM   2017   12   50   2:12:00   "JACOB C "   SIMONELLI                 3935 Enterpri s e Ave        Na pl es                              DEBIT CARD (Ca s h)            JACOB             0   2.25     150     337.5    0   0   0   CASH HEAVY DUTY                       39280 Ni kki Rodri guez          6 - COMPLETED        FIN   AMEX AUTH 241709              "SIMONELLI V "                            2392579318      Fort Myers      5827 Corpora ti on Ci r          2006   C7500 C7C042            WHITE          1GDJ7C1CX6F426449   801PMH                 72276   T6 TOW                                  C620-432-78-271-0          50 B6                                  12/15/2017 11:02   12/15/2017    6:02:00 AM   12/15/2017    6:02:00 AM   12/15/2017    6:02:00 AM    6:08:00 AM   12/15/2017    8:04:00 AM   12/15/2017    8:32:00 AM   GMC                                       FL            HD TOW PORT TO PORT BY HOUR           TOTAL TRUCK                FL       337.5            0 #### 33905 CASH HEAVY DUTY                                                   JACOB           FALSE        0                                 202
225992   12/16/2017    1:38:00 PM   12/16/2017   11:59:00 PM   11:34:00 AM   12/16/2017    1:38:00 PM   2017   12   50   2:04:00   "JACOB C "   A BUDGET TOWING           10134 Suns hi ne Dr          Boni ta Spri ngs                      Pa yment Reques t              JACOB           250      2     250       500    0   0   0   CASH HEAVY DUTY                       40232 Ja red Wi x                6 - COMPLETED        FIN   A BUDGET                      READY MIX                     239-693-3030                ???             ???                              2007   CONVENTIONAL 4900SA WHITE              5KKHALCV07PY22516   N3898Z                179858   T8 WINCH NEEDED                         C620-432-78-271-0   35xx               10701                      12/16/2017 16:23   12/16/2017   11:23:00 AM   12/16/2017   11:23:00 AM   12/16/2017   11:23:00 AM   11:23:00 AM   12/16/2017   12:09:00 PM   12/16/2017    1:11:00 PM   WESTERN STAR        2 TRUCKS. READYMIX.   FL TAG:N9597Y HD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      TRUCK # 7471 VIN:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1M2AX13C0FM028471
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORT ???                         FL         500            0 ####            CASH HEAVY DUTY                                              JACOB           FALSE        0                                 349
226063   12/18/2017    5:11:00 PM   12/18/2017   11:59:00 PM   10:59:00 AM   12/18/2017    5:04:00 PM   2017   12   51   6:05:00   "JACOB C "   GRENWAY LANDSCAPING 3148 9th St W                      Bra denton                       1    Pa yment Reques t              JACOB           750      6     125       750    0   0   0   GREENWAY LANDSCAPING                  40232 Ja red Wi x                6 - COMPLETED        FIN   COLLECT MONEY                 WAYNE                         239-860-0909                Na pl es        1471 Ai rport Pul l i ng Rd N    2016   F450 SUPER DUTY         whi te bl ue   1FT8W4DT8GEA36190   GRNWAY                 25199   T6 TOW                                  C620-432-78-271-0   35xx                                          12/18/2017 15:20   12/18/2017   10:20:00 AM   12/18/2017   10:21:00 AM   12/18/2017   10:21:00 AM   10:22:00 AM   12/18/2017    1:33:00 PM   12/18/2017    1:57:00 PM   FORD                          CONSTANTINOSFL       BODYMD SHOPLANDOLL PORT TO PORT            ???                        FL         750            0 #### 34105 GREENWAY LANDSCAPING                                              JACOB           FALSE        0                                 199
226047   12/18/2017   10:12:00 AM   12/18/2017   11:59:00 PM    8:50:00 AM   12/18/2017   10:09:00 AM   2017   12   51   1:19:00   "JACOB C "   LISA ROADSIDE PROTECT 3880 Enterpri s e Ave            Na pl es                              Credi t Ca rd-Offi ce (Ca s h) JACOB             0      1     120       120    0   0   0   ROADSIDE PROTECT (Ca s h Ra tes / Accept
                                                                                                                                                                                                                                                                                                                                                                              17226PO)Tra cy Mi chel s         6 - COMPLETED        FIN   APPROVAL 111317               DOUG                                      7272242180      Na pl es        16120 Ol d US-41                 2017   NRR                     WHITE          JALE5W167H7300438   GKUL50                 95553   T6 TOW                                  C620-432-78-271-0          50                                     12/18/2017 13:26   12/18/2017    8:26:00 AM   12/18/2017    8:29:00 AM   12/18/2017    8:29:00 AM    8:30:00 AM   12/18/2017    8:50:00 AM   12/18/2017    8:50:00 AM   ISUZU                                     FL            "MD TOW PORT TO PORT "                NAPLES ISUZU               FL         120            0 #### 34110 ROADSIDE PROTECT (Ca s h Ra tes / Accept PO)                      JACOB           FALSE        0                                 201
225942   12/18/2017    8:18:00 AM   12/18/2017   11:59:00 PM    5:24:00 AM   12/18/2017    8:16:00 AM   2017   12   51   2:52:00   "JACOB C "   RAY MILLER                3914 Tol l hous e Dr         Na pl es                3524094860    ACCOUNT                        JACOB                    3     125       375    0   0   0   EXCEL ERECTORS                        39280 Ni kki Rodri guez          6 - COMPLETED        FIN   FORKLIFT                      RAY MILLER                    EXCEL ERECTORS-RAY MILLER   Immoka l ee 116 Jerome Dr                        2010   Forkl i ft              CREAM                            0          0                 0   T6 TOW                                  C620-432-78-271-0   35xx                                           12/18/2017 7:30   12/18/2017    2:30:00 AM   12/18/2017    2:30:00 AM   12/18/2017    2:30:00 AM    2:31:00 AM   12/18/2017    5:55:00 AM   12/18/2017    5:59:00 AM   Forkl i ft                                FL            MD LANDOLL PORT TO PORT                                          FL         375            0 #### 34142 EXCEL ERECTORS                                                    JACOB           FALSE        0                                 199
226179   12/19/2017    8:00:00 PM   12/19/2017   11:59:00 PM    7:00:00 PM   12/19/2017    8:30:00 PM   2017   12   51   1:30:00   "JACOB C "   "TAYLOR RENTAL - CREATIVE 4thEVENTS
                                                                                                                                                                               St NE "                 Na pl es                              Credi t Ca rd-Offi ce (Ca s h) JACOB            0     1.5     250       375    0   0   0   CASH HEAVY DUTY                       46441 Crys ta l Gol l a da y     6 - COMPLETED        FIN   "PD OFF CC "                  "JEREMY "                     239-229-5324                ???             ???                                 0   26FT BOX TRUCK          WHITE          445YGH106928001        2316755             42081   T8 WINCH NEEDED                         C620-432-78-271-0          50      394229                         12/19/2017 22:45   12/19/2017    5:45:00 PM   12/19/2017    6:00:00 PM   12/19/2017    6:05:00 PM    6:45:00 PM   12/19/2017    7:28:00 PM                                                                        FL            "HD WINCHING "                        ???                        FL         375            0 ####            CASH HEAVY DUTY                                              JACOB           FALSE        0                                 222
226169   12/19/2017    6:43:00 PM   12/19/2017   11:59:00 PM    5:20:00 PM   12/19/2017    6:26:00 PM   2017   12   51   1:06:00   "JACOB C "   MARCO CALLED IN           3032 Da vi s Bl vd           Na pl es                              CHECK                          JACOB                    1     108       108    0   0   0   NAPLES TRUCK AND TIRE                 17226 Tra cy Mi chel s           6 - COMPLETED        FIN   ca l l ed i n by ma rcos      CALLED IN BY MARCO                        2392287727      Na pl es        3884 Pros pect Ave               2007   NQR                     WHITE          JALE5B16477903404   IFLV93                168025   T6 TOW                                  C620-432-78-271-0   35xx                                          12/19/2017 20:14   12/19/2017    3:14:00 PM   12/19/2017    3:14:00 PM   12/19/2017    3:14:00 PM    3:34:00 PM   12/19/2017    5:41:00 PM   12/19/2017    5:52:00 PM   ISUZU                         MUFFLER FL  WORKS         "MD TOW PORT TO PORT "                EQUIPMENT SOURCE TRUCK AND FL TIRE    108            0 #### 34104 NAPLES TRUCK AND TIRE                                             JACOB           FALSE        0                                 201
226104   12/19/2017    5:30:00 PM   12/19/2017   11:59:00 PM   12:56:00 PM   12/19/2017    5:15:00 PM   2017   12   51   4:19:00   "JACOB C "   "DONNY "                  19490 S Ta mi a mi Trl       Fort Myers                            DEBIT CARD (Ca s h)            JACOB            0       5     150       750    0   0   0   CASH HEAVY DUTY                       39280 Ni kki Rodri guez          6 - COMPLETED        FIN   PD CC OFF                     "DONNY HOUCH "                            2487563497      Na pl es        100 Ba refoot Wi l l i a ms Rd   2000   PALLETS OF SOD          UNK                              0          0                 0   12/19 APPOINTMENT 1 PM                  C620-432-78-271-0   35xx        s od                              12/19/2017 17:30   12/19/2017   12:30:00 PM   12/19/2017   12:52:00 PM   12/19/2017   12:52:00 PM   12:54:00 PM   12/19/2017    1:18:00 PM   12/19/2017    2:35:00 PM                                             FL            HD LANDOLL PORT TO PORT               ???                        FL         750            0 #### 34113 CASH HEAVY DUTY                                                   JACOB           FALSE        0                                 200
226103   12/19/2017    1:01:00 PM   12/19/2017   11:59:00 PM    9:46:00 AM   12/19/2017    1:30:00 PM   2017   12   51   3:44:00   "JACOB C "   HOWARD OR BRIAN           5780 Ta yl or Rd             Na pl es        572-2837              CHECK                          JACOB            0    3.75     125    468.75    0   0   0   "B B BYPASS DEWATERING SOLUTIONS,     39280
                                                                                                                                                                                                                                                                                                                                                                                  LLC"Ni kki Rodri guez        6 - COMPLETED        FIN   PLEASE SEND CHECK             BB BYPASS DEWATERING                               0      Fort Myers      10945 Metro Pkwy                 2000   UNKNOWN                 UNK                              0          0                 0   12/19 APPOINTMENT 10 AM                 C620-432-78-271-0   35xx                  0                       12/19/2017 14:27   12/19/2017    9:27:00 AM   12/19/2017    9:27:00 AM   12/19/2017    9:27:00 AM    9:29:00 AM   12/19/2017   10:08:00 AM   12/19/2017   11:33:00 AM                                             FL            MD LANDOLL PORT TO PORT                                          FL      468.75            0 #### 33966 "B B BYPASS DEWATERING SOLUTIONS, LLC"                            JACOB           FALSE        0                                 199
226217   12/20/2017    2:59:00 PM   12/20/2017   11:59:00 PM    1:31:00 PM   12/20/2017    2:58:00 PM   2017   12   51   1:27:00   "JACOB C "   "IF FLAGGED ""ASM"" USE4370""LE""
                                                                                                                                                                                ThomaPREFIX"s s on Ln  Na pl es        1-800-541-2262        ACCOUNT                        JACOB                  1.5     120       180    0   0   0   AGERO                                 39280 Ni kki Rodri guez          6 - COMPLETED        FIN                     314356152   THOMAS SWAYA                              2394103053      Na pl es        6381 Ai rport Pul l i ng Rd N    2016   3500 LARAMIE            SILVER         3C63RRJL7GG106037   754RWR                 33487   T6 TOW                                  C620-432-78-271-0   35xx                                 9031.1   12/20/2017 18:07   12/20/2017    1:07:00 PM   12/20/2017    1:07:00 PM   12/20/2017    1:07:00 PM    1:25:00 PM   12/20/2017    1:45:00 PM   12/20/2017    1:56:00 PM   RAM                 LINDA EXT Ta mi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        24625
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a miFOR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Trl EAPPROVAL "MD TOW PORT TO PORT "                NAPLES CHRYSLER DODGE JEEPFLRAM       180            0 #### 34109 AGERO                                                             JACOB           FALSE        0                                 201
226316   12/21/2017   11:24:00 PM   12/21/2017   11:59:00 PM    9:07:00 PM   12/21/2017   11:10:00 PM   2017   12   51   2:03:00   "JACOB C "   "CUSTOM TRUCKS "          7942 Col l i er Bl vd        Na pl es                              Pa yment Reques t              JACOB            0       1       75        75   0   0   0   CASH HEAVY DUTY                       46441 Crys ta l Gol l a da y     6 - COMPLETED        FIN   CC AUTH 079332                "CHUCK "                      888-817-2462                Na pl es        3880 Enterpri s e Ave            2010   M2 106 MEDIUM DUTY      WHITE          1FVDCXDJ2AHAP6298   91AD9L                 34155   T6 TOW                                  C620-432-78-271-0   35xx        B814                               12/22/2017 1:45   12/21/2017    8:45:00 PM   12/21/2017    8:46:00 PM   12/21/2017    8:46:00 PM    8:48:00 PM   12/21/2017    9:42:00 PM   12/21/2017   10:24:00 PM   FREIGHTLINER        STORAGE               FL            HD MISC CHARGES                       YARD                       FL          75            0 #### 34104 CASH HEAVY DUTY                                                   JACOB           FALSE        0                                 218
226316   12/21/2017   11:24:00 PM   12/21/2017   11:59:00 PM    9:07:00 PM   12/21/2017   11:10:00 PM   2017   12   51   2:03:00   "JACOB C "   "CUSTOM TRUCKS "          7942 Col l i er Bl vd        Na pl es                              Pa yment Reques t              JACOB            0       2     150       300    0   0   0   CASH HEAVY DUTY                       46441 Crys ta l Gol l a da y     6 - COMPLETED        FIN   CC AUTH 079332                "CHUCK "                      888-817-2462                Na pl es        3880 Enterpri s e Ave            2010   M2 106 MEDIUM DUTY      WHITE          1FVDCXDJ2AHAP6298   91AD9L                 34155   T6 TOW                                  C620-432-78-271-0   35xx        B814                               12/22/2017 1:45   12/21/2017    8:45:00 PM   12/21/2017    8:46:00 PM   12/21/2017    8:46:00 PM    8:48:00 PM   12/21/2017    9:42:00 PM   12/21/2017   10:24:00 PM   FREIGHTLINER                              FL            HD TOW PORT TO PORT BY HOUR           YARD                       FL         300            0 #### 34104 CASH HEAVY DUTY                                                   JACOB           FALSE        0                                 202
226319   12/22/2017    9:52:00 AM   12/22/2017   11:59:00 PM    7:14:00 AM   12/22/2017    9:20:00 AM   2017   12   51   2:06:00   "JACOB C "   "CUSTOM TRUCKS "          7942 Col l i er Bl vd        Na pl es                              Credi t Ca rd-Offi ce (Ca s h) JACOB            0       2     150       300    0   0   0   CASH HEAVY DUTY                       46441 Crys ta l Gol l a da y     6 - COMPLETED        FIN                         35766   "CHUCK "                      888-817-2462                Fort Myers      6180 Federa l Ct                 2010   M2 106 MEDIUM DUTY      UNK            1FVDCXDJ2AHAP6298   91AD9L                 34155   T6 TOW                                  C620-432-78-271-0   35xx        B814                              12/22/2017 10:04   12/22/2017    5:04:00 AM   12/22/2017    5:04:00 AM   12/22/2017    5:04:00 AM    5:05:00 AM   12/22/2017    7:14:00 AM   12/22/2017    7:36:00 AM   FREIGHTLINER                              FL            HD TOW PORT TO PORT BY HOUR           "FREIGHTLINER "            FL         300            0 #### 33905 CASH HEAVY DUTY                                                   JACOB           FALSE        0                                 202
226313   12/22/2017   10:33:00 AM   12/21/2017   11:59:00 PM    7:09:00 PM   12/21/2017    8:03:00 PM   2017   12   51   0:54:00   "JACOB C "   DISP # DEPUTY             16th Ave SW 9th St SW Na pl es               774-4434              Credi t Ca rd-Offi ce (Ca s h) JACOB                    0        0         0   0   0   0   CCSO MD ROTATION (ARREST)             46441 Crys ta l Gol l a da y     3 - WAIT FOR MONEY   CAN   CCSO # 17-                    NA                                                 0      Na pl es        3880 Enterpri s e Ave                                                                                                             TRAFFIC STOP #### Ca rl os Rodri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ca ncel
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     guez
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       l ed C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            by Cus tomer        35xx                                          12/21/2017 23:39   12/21/2017    6:39:00 PM   12/21/2017    6:41:00 PM   12/22/2017   10:32:00 AM    6:43:00 PM   12/21/2017    7:09:00 PM   12/21/2017    7:55:00 PM                                             FL            TOW (La w Enforcement)                3880 ENTERPRISE AVENUE     FL           0            0 #### 34104 LE CCSO                                                           JACOB           FALSE        0                                 148
226312   12/22/2017   12:39:00 PM   12/22/2017   11:59:00 PM   10:15:00 AM   12/22/2017   12:37:00 PM   2017   12   51   2:22:00   "JACOB C "   "MARIANNE KELLY "         19490 S Ta mi a mi Trl       Fort Myers              9376238075    DEBIT CARD (Ca s h)            JACOB            0    2.25     150     337.5    0   0   0   CASH HEAVY DUTY                       46441 Crys ta l Gol l a da y     6 - COMPLETED        FIN   di s p to run cc              "DONNY HOUCH "                            2487563497      Na pl es        100 Ba refoot Wi l l i a ms Rd   2007   PALLETS OF SOD         UNK                                     0             0        0   12/22 APPOINTMENT 7 AM                  C620-432-78-271-0   35xx        s od                              12/22/2017 11:30   12/22/2017    6:30:00 AM   12/22/2017    6:31:00 AM   12/22/2017    6:31:00 AM    6:32:00 AM   12/22/2017   10:47:00 AM   12/22/2017   11:04:00 AM                                             FL            HD LANDOLL PORT TO PORT               ???                        FL       337.5            0 #### 34113 CASH HEAVY DUTY                                                   JACOB           FALSE        0                                 200
226303   12/22/2017    3:07:00 PM   12/22/2017   11:59:00 PM   12:44:00 PM   12/22/2017    3:07:00 PM   2017   12   51   2:23:00   "JACOB C "   RAY MILLER                116 Jerome Dr                Immoka l ee             3524094860    CHECK                          JACOB                  2.3     125     287.5    0   0   0   EXCEL ERECTORS                        17226 Tra cy Mi chel s           6 - COMPLETED        FIN   PLEASE SEND PAYMENT           RAY                           EXCEL ERECTORS-RAY MILLER   Na pl es        700 Indus tri a l Bl vd             0   Forkl i ft             CREAM                                   0             0        0   T6 TOW                                  C620-432-78-271-0   35xx                                          12/22/2017 14:27   12/22/2017    9:27:00 AM   12/22/2017    9:27:00 AM   12/22/2017    9:27:00 AM    9:27:00 AM   12/22/2017    1:38:00 PM   12/22/2017    2:08:00 PM   Forkl i ft                                FL            MD LANDOLL PORT TO PORT                                          FL       287.5            0 #### 34104 EXCEL ERECTORS                                                    JACOB           FALSE        0                                 199
226447   12/26/2017   12:28:00 PM   12/26/2017   11:59:00 PM    8:20:00 AM   12/26/2017    2:15:00 PM   2017   12   52   5:55:00   "JACOB C "   A                         160 Ai rpa rk Bl vd          Immoka l ee                      1    CC-Accounti ng (Ca s h)        JACOB            0       6     125       750    0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x                6 - COMPLETED        FIN   PD CC OFF                     DESILIA                       239-324-3150                MIAMI           3038 NW TEOFILO BLVD             1999   UD1200                 WHITE               JNAUXV1J4XA400488                 0   254185   T6 TOW                                  C620-432-78-271-0   35xx        .                                 12/26/2017 11:00   12/26/2017    6:00:00 AM   12/26/2017    6:27:00 AM   12/26/2017    6:27:00 AM    6:27:00 AM   12/26/2017    9:16:00 AM   12/26/2017    9:41:00 AM   NISSAN DIESEL                             FL            MD LANDOLL PORT TO PORT               ???                        FL         750            0 ####            CASH MEDUIM DUTY                                             JACOB           FALSE        0                                 199
226499   12/27/2017    3:52:00 PM   12/27/2017   11:59:00 PM   12:26:00 PM   12/27/2017    3:29:00 PM   2017   12   52   3:03:00   "JACOB C "   HOWARD OR BRIAN           "LEE AND COCONUT " Es tero                   572-2837              Credi t Ca rd-Offi ce (Ca s h) JACOB                    3     125       375    0   0   0   "B B BYPASS DEWATERING SOLUTIONS,     46441
                                                                                                                                                                                                                                                                                                                                                                                  LLC"Crys ta l Gol l a da y   6 - COMPLETED        FIN   PD CC OFFICE                  RODNEY                        239-300-8010                Na pl es        5780 Ta yl or Rd                    0   3 TANKS                UNK                                     0             0        0   T6 TOW                                  C620-432-78-271-0   35xx        TANKS                             12/27/2017 17:02   12/27/2017   12:02:00 PM   12/27/2017   12:02:00 PM   12/27/2017   12:02:00 PM   12:03:00 PM   12/27/2017    1:02:00 PM   12/27/2017    2:11:00 PM                                 "LEE HEALTH FL "          MD LANDOLL PORT TO PORT               "B B BYPASS DEWATERING SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FL       LLC"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          375            0          34109 "B B BYPASS DEWATERING SOLUTIONS, LLC"                        JACOB           FALSE        0                                 199
226606   12/28/2017   12:57:00 PM   12/28/2017   11:59:00 PM   12:13:00 PM   12/28/2017   12:55:00 PM   2017   12   52   0:42:00   "JACOB C "   ARI                       MILL POND CIR AND ORANGE     Na pl es
                                                                                                                                                                                                              BLOSSOM  800-227-2273
                                                                                                                                                                                                                           DR                DIRECT DEPOSIT                 JACOB                    1   145.5     145.5    0   0   0   ARI FLEET (Ca s h Ra tes / Accept PO) 17226 Tra cy Mi chel s           6 - COMPLETED        FIN                      70034494   BRETT                                     2396721173      Na pl es        Mi l l Pond Ci r                 2009   F450 SUPER DUTY        COMCAST             1FDAF46Y99EB26571       GDA132        141548   T8 WINCH NEEDED                         C620-432-78-271-0          50       7250             569118       12/28/2017 17:03   12/28/2017   12:03:00 PM   12/28/2017   12:04:00 PM   12/28/2017   12:04:00 PM   12:09:00 PM   12/28/2017   12:33:00 PM   12/28/2017   12:43:00 PM   FORD                                      FL            MD RECOVERY/WINCH PORT TO PORT                                   FL       145.5            0 #### 34109 ARI FLEET (Ca s h Ra tes / Accept PO)                             JACOB           FALSE        0                                 350
226581   12/28/2017    2:51:00 AM   12/28/2017   11:59:00 PM    1:42:00 AM   12/28/2017    2:50:00 AM   2017   12   52   1:08:00   "JACOB C "   NICK ANDERSON             Hi ghwa y 75 N Gol den Ga    NateplPkwy
                                                                                                                                                                                                              es                             Credi t Ca rd-Dri ver (Ca s h) JACOB            0       1     125       125    0   0   0   CASH HEAVY DUTY                       40231 Amy Ca s e                 6 - COMPLETED        FIN   PD CC DR                      NICK ANDERSON                             7272260938      Na pl es        4955 Gol den Ga te Pkwy          2002   W3500 W35042           WHITE               4KDB4B1R72J801362       9647XS        175394   T6 TOW                                  C620-432-78-271-0   35xx               4                           12/28/2017 5:41   12/28/2017   12:41:00 AM   12/28/2017   12:41:00 AM   12/28/2017   12:41:00 AM   12:47:00 AM   12/28/2017    1:50:00 AM   12/28/2017    2:20:00 AM   GMC                           ON THE OVERPASS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL          OFHD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               GOLDEN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   LANDOLLGATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             PORT TO PORT           KMART                      FL         125            0 #### 34116 CASH HEAVY DUTY                                                   JACOB           FALSE        0                                 200
226537   12/28/2017    5:28:00 PM   12/28/2017   11:59:00 PM    3:24:00 PM   12/28/2017    5:20:00 PM   2017   12   52   1:56:00   "JACOB C "   AUBREE- AUBREE@MYMINICASA.COM
                                                                                                                                                                          11222 Ta mi a mi Trl E       Na pl es                8003167121    Credi t Ca rd-Dri ver (Ca s h) "JACOB 4 PM "    0       2     125       250    0   0   0   CASH MEDUIM DUTY                      17226 Tra cy Mi chel s           6 - COMPLETED        FIN   PD CC DR                      STEPHEN PURCIELLO                         2397771369      Na pl es        11222 Ta mi a mi Trl E           2010   Conta i ner 40 Foot    UNK                                     0             0        0   "1 PM APPOINTMENT "                     C620-432-78-271-0   35xx                                          12/28/2017 17:47   12/28/2017   12:47:00 PM   12/28/2017    2:55:00 PM   12/28/2017    2:55:00 PM    2:55:00 PM   12/28/2017    3:41:00 PM                              Conta i ner 40 Foot                       FL            MD LANDOLL PORT TO PORT               ???                        FL         250            0 #### 34113 CASH MEDUIM DUTY                                                  "JACOB 4 PM "   FALSE        0                                 199
226663   12/29/2017    4:02:00 PM   12/29/2017   11:59:00 PM    1:37:00 PM   12/29/2017    3:52:00 PM   2017   12   52   2:15:00   "JACOB C "   A                         Hi ghwa y 75 S SR-93         Na pl es                              X-PRESS PAY (Ca s h)           JACOB            0    1.75     150     262.5    0   0   0   CASH HEAVY DUTY                       40232 Ja red Wi x                6 - COMPLETED        FIN   WEB # 40480475453             GUY                           305-467-1477                Na pl es        5900 Ya hl St                    2007   HINO 268               WHITE               5PVNE8JT872S51751       738WAV        388740   T6 TOW                                  C620-432-78-271-0          50              0                      12/29/2017 18:36   12/29/2017    1:36:00 PM   12/29/2017    1:36:00 PM   12/29/2017    1:36:00 PM    1:37:00 PM   12/29/2017    1:52:00 PM   12/29/2017    2:11:00 PM                                 MM 101 FL                 HD TOW PORT TO PORT BY HOUR           CERTIFIED DIESEL REPAIR    FL       262.5            0 #### 34109 CASH HEAVY DUTY                                                   JACOB           FALSE        0                                 202
226816     1/2/2018   12:01:00 PM     1/2/2018   11:59:00 PM   10:16:00 AM     1/2/2018   11:45:00 AM   2018    1    1   1:29:00   "JACOB C "   SELECT SERVICES           8230 Col l i er Bl vd        Na pl es        A                     DEBIT CARD (Ca s h)            JACOB            0     1.5     125     187.5    0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x                6 - COMPLETED        FIN   APPROVAL 04584G               DONNY                         248-756-3497                Na pl es        100 Ba refoot Wi l l i a ms Rd   2000   SKID STEER             UNK                                     0             0        0   T6 TOW                                  C620-432-78-271-0   35xx        s ki d s teer                       1/2/2018 14:03     1/2/2018    9:03:00 AM     1/2/2018    9:04:00 AM     1/2/2018    9:04:00 AM    9:04:00 AM     1/2/2018   10:39:00 AM     1/2/2018   11:07:00 AM                                             FL            MD LANDOLL PORT TO PORT               ???                        FL       187.5            0 #### 34113 CASH MEDUIM DUTY                                                  JACOB           FALSE        0                                 199
226848     1/2/2018    2:46:00 PM     1/2/2018   11:59:00 PM    1:45:00 PM     1/2/2018    2:50:00 PM   2018    1    1   1:05:00   "JACOB C "   PEDRO                     4024 Gua va Dr               Na pl es                2398212840    CASH                           JACOB            0       1     124       124    0   0   0   CASH MEDUIM DUTY                      17226 Tra cy Mi chel s           6 - COMPLETED        FIN   PD DRIVER CASH                PEDRO                                     2398212840      Na pl es        ???                              2000   SIERRA C3500           WHITE               1GDJC34R0YF468384       589MBM        196771   TOW                                     C620-432-78-271-0   35xx                                            1/2/2018 18:20     1/2/2018    1:20:00 PM     1/2/2018    1:20:00 PM     1/2/2018    1:20:00 PM    1:21:00 PM     1/2/2018    1:58:00 PM     1/2/2018    2:14:00 PM   GMC                                       FL            MD LANDOLL PORT TO PORT               ???                        FL         124            0 ####            CASH MEDUIM DUTY                                             JACOB           FALSE        0                                 199
226882     1/3/2018   10:50:00 AM     1/3/2018   11:59:00 PM   10:21:00 AM     1/3/2018   10:48:00 AM   2018    1    1   0:27:00   "JACOB C "   "IF FLAGGED ""ASM"" USE2195""LE""
                                                                                                                                                                                Sheeps
                                                                                                                                                                                     PREFIX" hea d Dr Na pl es         1-800-541-2262        ACCOUNT                        JACOB                    1       33        33   0   0   0   AGERO                                 39280 Ni kki Rodri guez          6 - COMPLETED        FIN                     464340674   TRACY PENCE                               2394500514      Na pl es                                         2005   CAMRY LE/XLE/SE        GOLD                4T1BE30K85U984748       ESCA07        190709   T3 JUMP START                           C620-432-78-271-0           5                     9031.1            1/3/2018 14:23     1/3/2018    9:23:00 AM     1/3/2018   10:01:00 AM     1/3/2018   10:01:00 AM   10:01:00 AM     1/3/2018   10:38:00 AM                              TOYOTA                        Sa ndpi per FLSt          JUMP START                                                       FL          33            0 #### 34102 AGERO                                                             JACOB           FALSE        0                                  12
226892     1/3/2018   11:58:00 AM     1/3/2018   11:59:00 PM   11:04:00 AM     1/3/2018   11:58:00 AM   2018    1    1   0:54:00   "JACOB C "   DAVID GAIDE               2610 Northbrooke Pl a za Na   Drpl es                2396916020    Credi t Ca rd-Offi ce (Ca s h) JACOB            0       1     120       120    0   0   0   CASH MEDUIM DUTY                      39280 Ni kki Rodri guez          6 - COMPLETED        FIN                         54324   DAVID GAIDE                               2396916020      Na pl es        2610 Northbrooke Pl a za Dr      2001   ECONOLINE E450 SUPER DUTY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 WHITE               1FDXE45F21HB03648       X7321C         20165   T3 JUMP START                           C620-432-78-271-0           5 "NO TRUCK NUMBER "                    1/3/2018 15:32     1/3/2018   10:32:00 AM     1/3/2018   11:02:00 AM     1/3/2018   11:02:00 AM   11:03:00 AM     1/3/2018   11:24:00 AM                              FORD                                      FL            "MD TOW PORT TO PORT "                DR                         FL         120            0 #### 34119 CASH MEDUIM DUTY                                                  JACOB           FALSE        0                                 201
226894     1/3/2018   12:19:00 PM     1/3/2018   11:59:00 PM   12:03:00 PM     1/3/2018   12:18:00 PM   2018    1    1   0:15:00   "JACOB C "   "IF FLAGGED ""ASM"" USE83  ""LE""
                                                                                                                                                                              Burnt  PREFIX"
                                                                                                                                                                                        Pi ne Dr       Na pl es        1-800-541-2262        ACCOUNT                        JACOB                    1       33        33   0   0   0   AGERO                                 39280 Ni kki Rodri guez          6 - COMPLETED        FIN                     697908799   LYNDA BROCK                               7272040334      Na pl es                                         2001   COROLLA CE/LE/S        BLUE                2T1BR12E71C489422       EDIJ93        128978   T3 JUMP START                           C620-432-78-271-0           5                     9031.1            1/3/2018 15:57     1/3/2018   10:57:00 AM     1/3/2018   11:58:00 AM     1/3/2018   11:58:00 AM   11:58:00 AM     1/3/2018   12:11:00 PM                              TOYOTA                        Hol l ow Brook
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL Ci r       JUMP START                                                       FL          33            0 #### 34119 AGERO                                                             JACOB           FALSE        0                                  12
226895     1/3/2018   12:59:00 PM     1/3/2018   11:59:00 PM   12:36:00 PM     1/3/2018   12:58:00 PM   2018    1    1   0:22:00   "JACOB C "   "IF FLAGGED ""ASM"" USE621 ""LE""
                                                                                                                                                                               La l iPREFIX"
                                                                                                                                                                                      que Ci r         Na pl es        1-800-541-2262        ACCOUNT                        JACOB                    1       33        33   0   0   0   AGERO                                 39280 Ni kki Rodri guez          6 - COMPLETED        FIN                     884560782   JERRY FOX                                 6306217208      Na pl es                                         2014   FUSION SE              WHITE               1FA6P0H71E5397435       AK11583        74428   T3 JUMP START                           C620-432-78-271-0           5                     9031.1            1/3/2018 16:01     1/3/2018   11:01:00 AM     1/3/2018   12:19:00 PM     1/3/2018   12:19:00 PM   12:29:00 PM     1/3/2018   12:48:00 PM                              FORD                          Vi neya rdsFLBl vd        JUMP START                                                       FL          33            0 #### 34119 AGERO                                                             JACOB           FALSE        0                                  12
226897     1/3/2018    1:19:00 PM     1/3/2018   11:59:00 PM    1:02:00 PM     1/3/2018    1:17:00 PM   2018    1    1   0:15:00   "JACOB C "   DISPATCH                  3200 Vi l l a ge Wa l k Ci r Na pl es        1-800-582-6626        ACCOUNT                        JACOB                    1       40        40   0   0   0   ALLSTATE                              39280 Ni kki Rodri guez          6 - COMPLETED        FIN                    1037862218   MARYASSA                                  2396910413      Na pl es                                         2007   SILVERADO C1500        RED                 2GCEC13JX71599575       4908UL        200138   T7 LOCK OUT                             C620-432-78-271-0           5           FL1312830                   1/3/2018 16:16     1/3/2018   11:16:00 AM     1/3/2018   12:19:00 PM     1/3/2018   12:19:00 PM   12:29:00 PM     1/3/2018    1:10:00 PM                              CHEVROLET                                 FL            LOCKOUT SERVICE                                                  FL          40            0 #### 34109 ALLSTATE                                  WS0000001683769         JACOB           FALSE        0                                  24
226909     1/3/2018    2:23:00 PM     1/3/2018   11:59:00 PM    1:59:00 PM     1/3/2018    2:22:00 PM   2018    1    1   0:23:00   "JACOB C "   "IF FLAGGED ""ASM"" USE1395""LE""
                                                                                                                                                                                PaPREFIX"
                                                                                                                                                                                     nther Ln          Na pl es        1-800-541-2262        ACCOUNT                        JACOB                    1       33        33   0   0   0   AGERO                                 39280 Ni kki Rodri guez          6 - COMPLETED        FIN                     727090447   AMY MERCER                                2392803248      Na pl es                                         2015   QX60                   BLACK               5N1AL0MN5FC512213       DSMK11         41623   T1 FLAT TIRE W/SPARE                    C620-432-78-271-0           5                     9031.1            1/3/2018 18:33     1/3/2018    1:33:00 PM     1/3/2018    1:52:00 PM     1/3/2018    1:52:00 PM    1:55:00 PM     1/3/2018    2:14:00 PM                              INFINITI                      Premi er Wa FL y          TIRE CHANGE                                                      FL          33            0 #### 34109 AGERO                                                             JACOB           FALSE        0                                  13
226915     1/3/2018    3:29:00 PM     1/3/2018   11:59:00 PM    2:59:00 PM     1/3/2018    3:24:00 PM   2018    1    1   0:25:00   "JACOB C "   DISPATCH                  5955 Trophy Dr               Na pl es        1-800-582-6626        ACCOUNT                        JACOB                    1        8         8   0   0   0   ALLSTATE                              39280 Ni kki Rodri guez          6 - COMPLETED        FIN                     403833967   NICK BILOTTI                              9177978224      Na pl es                                         2009   COROLLA/S/LE/XLE       WHITE               2T1BU40E69C119691       042VUA         35156   T3 JUMP START                           C620-432-78-271-0           5           FL1312830                   1/3/2018 19:08     1/3/2018    2:08:00 PM     1/3/2018    2:55:00 PM     1/3/2018    2:55:00 PM    2:56:00 PM     1/3/2018    3:17:00 PM                              TOYOTA              (14 Mi l es
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    STRAND
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )       COMMUNITY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL            UNLOADED (TOW) MILEAGE TO INCIDENT (TOW)                         FL           8            0 #### 34110 ALLSTATE                                                          JACOB           FALSE        0                                  27
226916     1/3/2018    2:57:00 PM     1/3/2018   11:59:00 PM    2:24:00 PM     1/3/2018    2:54:00 PM   2018    1    1   0:30:00   "JACOB C "                             2369 Ches hi re Ln           Na pl es                              Credi t Ca rd-Dri ver (Ca s h) JACOB            0       1       60        60   0   0   0   CASH LIGHT DUTY                       39280 Ni kki Rodri guez          6 - COMPLETED        FIN   CC DR                         SAM                                       6164434241      Na pl es                                         2005   SC 430                 WHITE               JTHFN48Y650065227       683XXK         53579   T3 JUMP START                           C620-432-78-271-0           5                                       1/3/2018 19:16     1/3/2018    2:16:00 PM     1/3/2018    2:23:00 PM     1/3/2018    2:23:00 PM    2:23:00 PM     1/3/2018    2:38:00 PM                              LEXUS                         PELICAN MARSH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL            JUMP START                                                       FL          60            0 #### 34109 CASH LIGHT DUTY                                                   JACOB           FALSE        0                                  12
226949     1/4/2018    1:49:00 PM     1/4/2018   11:59:00 PM   10:49:00 AM     1/4/2018    1:45:00 PM   2018    1    1   2:56:00   "JACOB C "   PAUL MAINT MGR            540 Termi na l Dr            Na pl es        239-872-0196          CHECK                          JACOB                    1       60        60   0   0   0   ENTERPRISE RENT A CAR                 17226 Tra cy Mi chel s           6 - COMPLETED        FIN   "NEED PO # "                  ca l l ed i n by a ma nda                 2392471692      Fort Myers      16006 Cha mberl i n Pkwy         2017   CAMARO LT              YELLOW              1G1FB1RS6H0206667       JKD4341            0   TOW                                     C620-432-78-271-0   35xx      7PB1C5                                1/4/2018 15:31     1/4/2018   10:31:00 AM     1/4/2018   10:31:00 AM     1/4/2018   10:31:00 AM   10:37:00 AM     1/4/2018   10:56:00 AM     1/4/2018   11:53:00 AM   CHEVROLET                                 FL            TOW HOOK                              ENTERPRISE RENT A CAR      FL          60            0 #### 33913 ENTERPRISE RENT A CAR                                             JACOB           FALSE        0                                  31
226950     1/4/2018    1:49:00 PM     1/4/2018   11:59:00 PM   10:49:00 AM     1/4/2018    1:45:00 PM   2018    1    1   2:56:00   "JACOB C "   PAUL MAINT MGR            540 Termi na l Dr            Na pl es        239-872-0196          CHECK                          JACOB                    1       60        60   0   0   0   ENTERPRISE RENT A CAR                 17226 Tra cy Mi chel s           6 - COMPLETED        FIN   "NEED PO # "                  a ma nda                                 23900000000      Fort Myers      16006 Cha mberl i n Pkwy         2018   EQUINOX LT             SILVER              3GNAXJEV1JS523961       NYX366          5978   TOW                                     C620-432-78-271-0   35xx      7PY5P2                                1/4/2018 15:31     1/4/2018   10:31:00 AM     1/4/2018   10:31:00 AM     1/4/2018   10:31:00 AM   10:37:00 AM     1/4/2018   10:56:00 AM     1/4/2018   11:51:00 AM   CHEVROLET                                 FL            TOW HOOK                              ENTERPRISE RENT A CAR      FL          60            0 #### 33913 ENTERPRISE RENT A CAR                                             JACOB           FALSE        0                                  31
226971     1/4/2018    3:36:00 PM     1/4/2018   11:59:00 PM    1:48:00 PM     1/4/2018    3:45:00 PM   2018    1    1   1:57:00   "JACOB C "   CONCRETE MASTERS          11555 Boni ta Bea ch Rd SE   Boni ta Spri ngs                      Credi t Ca rd-Offi ce (Ca s h) JACOB            0       2     125       250    0   0   0   CASH HEAVY DUTY                       17226 Tra cy Mi chel s           6 - COMPLETED        FIN   PD CC OFFICE                  "CONCRETE MASTERS-LYNNE "                 9417370921      Na pl es        1 Sunri s e Bl vd                1999   F450 SUPER DUTY        CONCRETE MASTER1FDXW46F3XED67757            EUCJ58        130886   T6 TOW                                  C620-432-78-271-0   35xx                                            1/4/2018 17:28     1/4/2018   12:28:00 PM     1/4/2018   12:30:00 PM     1/4/2018   12:30:00 PM   12:30:00 PM     1/4/2018    2:13:00 PM     1/4/2018    2:31:00 PM   FORD                          CHEVRONFL   EXPRESS STATION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              HD LANDOLL PORT TO PORT               CARRIBEAN PARK- MOBILE HOMEFL PARK    250            0 #### 34110 CASH HEAVY DUTY                                                   JACOB           FALSE        0                                 200
227064     1/5/2018    9:10:00 PM     1/5/2018   11:59:00 PM    5:44:00 PM     1/5/2018    8:30:00 PM   2018    1    1   2:46:00   "JACOB C "   DISP # 4013 DEPUTY 3850   3885 29th Ave NE             Na pl es        774-4434              CHECK                          JACOB/JOHNNY             1     333       333    0   0   0   CCSO HD ROTATION (ACCIDENT)           39280 Ni kki Rodri guez          6 - COMPLETED        FIN   CCSO # 18-5438                RICHARD BORDEN SWINK 4/11/85#REL                          Na pl es        3880 Enterpri s e Ave            2015   CX-9 TOURING           Si l ver / Al umi n JM3TB2CAXF0462153       063PMA             0   CRASH                                   C620-432-78-271-0          50 STANDARD FIRE INS CO                  1/5/2018 22:43     1/5/2018    5:43:00 PM     1/5/2018    5:44:00 PM     1/5/2018    5:44:00 PM    5:44:00 PM     1/5/2018    6:14:00 PM     1/5/2018    7:45:00 PM   MAZDA               "CLASS C WRECKERFLHOOK " TOW (La w Enforcement)                           3880 ENTERPRISE AVENUE     FL         333            0 #### 34104 LE CCSO                                   APR S520742851310       JACOB/JOHNNY FALSE           0                                 148
227064     1/5/2018    9:10:00 PM     1/5/2018   11:59:00 PM    5:44:00 PM     1/5/2018    8:30:00 PM   2018    1    1   2:46:00   "JACOB C "   DISP # 4013 DEPUTY 3850   3885 29th Ave NE             Na pl es        774-4434              CHECK                          JACOB/JOHNNY             1     150       150    0   0   0   CCSO HD ROTATION (ACCIDENT)           39280 Ni kki Rodri guez          6 - COMPLETED        FIN   CCSO # 18-5438                RICHARD BORDEN SWINK 4/11/85#REL                          Na pl es        3880 Enterpri s e Ave            2015   CX-9 TOURING           Si l ver / Al umi n JM3TB2CAXF0462153       063PMA             0   CRASH                                   C620-432-78-271-0          50 STANDARD FIRE INS CO                  1/5/2018 22:43     1/5/2018    5:43:00 PM     1/5/2018    5:44:00 PM     1/5/2018    5:44:00 PM    5:44:00 PM     1/5/2018    6:14:00 PM     1/5/2018    7:45:00 PM   MAZDA               FLATBED LOAD VEHICLE  FL       AND TOW TO  (La w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         YARD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Enforcement)             3880 ENTERPRISE AVENUE     FL         150            0 #### 34104 LE CCSO                                   APR S520742851310       JACOB/JOHNNY FALSE           0                                 148
227066     1/6/2018   12:08:00 PM     1/6/2018   11:59:00 PM   10:17:00 AM     1/6/2018   11:55:00 AM   2018    1    1   1:38:00   "JACOB C "   UNK                       100 Ba refoot Wi l l i a ms Rd
                                                                                                                                                                                                       Na pl es                              Credi t Ca rd-Offi ce (Ca s h) JACOB            0    1.75     125    218.75    0   0   0   CASH HEAVY DUTY                       46441 Crys ta l Gol l a da y     6 - COMPLETED        FIN   APPROVAL 00591G               MARYANNE KELLY                937-623-8075                Na pl es        8230 Col l i er Bl vd            2000   SKIDSTEAR              UNK                                     0             0        0   T6 TOW                                  C620-432-78-271-0   35xx                                            1/6/2018 12:35     1/6/2018    7:35:00 AM     1/6/2018    7:35:00 AM     1/6/2018    7:35:00 AM    7:35:00 AM     1/6/2018   10:40:00 AM     1/6/2018   11:14:00 AM                                             FL            HD LANDOLL PORT TO PORT               ???                        FL      218.75            0 #### 34114 CASH HEAVY DUTY                                                   JACOB           FALSE        0                                 200
227102     1/6/2018    8:35:00 PM     1/6/2018   11:59:00 PM    7:31:00 PM     1/6/2018    8:34:00 PM   2018    1    1   1:03:00   "JACOB C "   UNK                       8230 Col l i er Bl vd        Na pl es                              Credi t Ca rd-Offi ce (Ca s h) JACOB            0       1     125       125    0   0   0   CASH HEAVY DUTY                       40232 Ja red Wi x                6 - COMPLETED        FIN   v a uth 09094G                MARYANNE KELLY                937-623-8075                Na pl es        100 Ba refoot Wi l l i a ms Rd   2000   SKIDSTEAR              UNK                                     0             0        0   T6 TOW                                  C620-432-78-271-0   35xx                0                            1/7/2018 0:00     1/6/2018    7:00:00 PM     1/6/2018    7:01:00 PM     1/6/2018    7:01:00 PM    7:02:00 PM     1/6/2018    7:49:00 PM     1/6/2018    7:59:00 PM                                             FL            HD LANDOLL PORT TO PORT               ???                        FL         125            0 #### 34113 CASH HEAVY DUTY                                                   JACOB           FALSE        0                                 200
226867     1/8/2018    3:40:00 PM     1/8/2018   11:59:00 PM   10:28:00 AM     1/8/2018    3:39:00 PM   2018    1    2   5:11:00   "JACOB C "   "UNK "                    571 Ai rport Pul l i ng Rd NNa pl es                               Credi t Ca rd-Dri ver (Ca s h) JACOB            0     4.5     125     562.5    0   0   0   CASH HEAVY DUTY                       46441 Crys ta l Gol l a da y     6 - COMPLETED        FIN   PD CC DR                      "JUSTIN "                     647-401-8966                Na pl es        825 11th St SW                   2000   FORLIFT                UNK                                     0             0        0   1/8 APPOINTMENT 9 AM                    C620-432-78-271-0   35xx        FORKLIFT                            1/8/2018 13:30     1/8/2018    8:30:00 AM     1/8/2018    8:32:00 AM     1/8/2018    8:32:00 AM    8:33:00 AM     1/8/2018   10:50:00 AM     1/8/2018   12:55:00 PM                                             FL            HD LANDOLL PORT TO PORT               ???                        FL       562.5            0 #### 34117 CASH HEAVY DUTY                                                   JACOB           FALSE        0                                 200
226867     1/8/2018    3:40:00 PM     1/8/2018   11:59:00 PM   10:28:00 AM     1/8/2018    3:39:00 PM   2018    1    2   5:11:00   "JACOB C "   "UNK "                    571 Ai rport Pul l i ng Rd NNa pl es                               Credi t Ca rd-Dri ver (Ca s h) JACOB            0    4.75     100       475    0   0   0   CASH HEAVY DUTY                       46441 Crys ta l Gol l a da y     6 - COMPLETED        FIN   PD CC DR                      "JUSTIN "                     647-401-8966                Na pl es        825 11th St SW                   2000   FORLIFT                UNK                                     0             0        0   1/8 APPOINTMENT 9 AM                    C620-432-78-271-0   35xx        FORKLIFT                            1/8/2018 13:30     1/8/2018    8:30:00 AM     1/8/2018    8:32:00 AM     1/8/2018    8:32:00 AM    8:33:00 AM     1/8/2018   10:50:00 AM     1/8/2018   12:55:00 PM                       100 PER HOUR LOWBOY   FL       SERVICE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              HD MISC CHARGES                       ???                        FL         475            0 #### 34117 CASH HEAVY DUTY                                                   JACOB           FALSE        0                                 218
227157     1/8/2018    8:44:00 AM     1/8/2018   11:59:00 PM    7:37:00 AM     1/8/2018    8:43:00 AM   2018    1    2   1:06:00   "JACOB C "   RON                       441 Gol den Ga te Bl vd E Na pl es           352-4700              ACCOUNT                        JACOB                    1     225       225    0   0   0   RONS JONS PORTA POTTY RENTAL 40232 Ja red Wi x                         6 - COMPLETED        FIN   ON ACCOUNT                    RON'S JONS PORTA POTTY RENTAL 239-250-6538                Na pl es                                         2015   F550 SUPER DUTY        WHITE               1FDUF5GT0FEA77567       DAUB28        108307   T8 WINCH NEEDED                         C620-432-78-271-0   35xx                                            1/8/2018 12:03     1/8/2018    7:03:00 AM     1/8/2018    7:03:00 AM     1/8/2018    7:03:00 AM    7:06:00 AM     1/8/2018    8:00:00 AM     1/8/2018    8:18:00 AM   FORD                                      FL            HD RECOVERY/WINCH PORT TO PORT                                   FL         225            0 ####            RONS JONS PORTA POTTY RENTAL                                 JACOB           FALSE        0                                 349
227241     1/9/2018   12:23:00 PM     1/9/2018   11:59:00 PM    9:46:00 AM     1/9/2018   12:22:00 PM   2018    1    2   2:36:00   "JACOB C "   TIM                       14375 S Ta mi a mi Trl       Fort Myers                            CHECK                          JACOB                 2.75     108       297    0   0   0   NAPLES TRUCK AND TIRE                 40232 Ja red Wi x                6 - COMPLETED        FIN   ICS                           ICS COMPANY TRUCK                                  1      Na pl es        3884 Pros pect Ave               2016   3500 LONGHORN          WHITE               3C63RRNL5GG128550       CXAA02         94049   T6 TOW                                  C620-432-78-271-0   35xx                                            1/9/2018 13:53     1/9/2018    8:53:00 AM     1/9/2018    8:53:00 AM     1/9/2018    8:53:00 AM    8:54:00 AM     1/9/2018   10:46:00 AM     1/9/2018   11:16:00 AM   RAM                           GALEANA FL  CHRYSLER MD LANDOLL PORT TO PORT                                               FL         297            0 #### 34104 NAPLES TRUCK AND TIRE                                             JACOB           FALSE        0                                 199
227255     1/9/2018    3:22:00 PM     1/9/2018   11:59:00 PM   12:34:00 PM     1/9/2018    3:21:00 PM   2018    1    2   2:47:00   "JACOB C "   AMERIGAS                  130 Suns et Cv               CHOKOLOSKEE     800-227-2273          DIRECT DEPOSIT                 JACOB                    3   145.5     436.5    0   0   0   ARI FLEET (Ca s h Ra tes / Accept PO) 40232 Ja red Wi x                6 - COMPLETED        FIN                      70183882   ISMAEL BARNHARDT              239-877-6541                Na pl es                                         2017   F550 SUPER DUTY        WHITE               1FDUF5HT7HEB80826          2419456     18373   T8 WINCH NEEDED                         C620-432-78-271-0   35xx                             569118         1/9/2018 16:41     1/9/2018   11:41:00 AM     1/9/2018   11:42:00 AM     1/9/2018   11:42:00 AM   11:46:00 AM     1/9/2018    1:44:00 PM     1/9/2018    2:27:00 PM   FORD                                      FL            MD RECOVERY/WINCH PORT TO PORT                                   FL       436.5            0                 ARI FLEET (Ca s h Ra tes / Accept PO)                        JACOB           FALSE        0                                 350
227319    1/10/2018    2:32:00 PM    1/10/2018   11:59:00 PM   12:08:00 PM    1/10/2018    2:28:00 PM   2018    1    2   2:20:00   "JACOB C "   JOE                       I-75 S 116                   Boni ta Spri ngs435-0014                                             JACOB                  2.3     120       276    0   0   0   KELLY ROOFING                         39280 Ni kki Rodri guez          6 - COMPLETED        FIN   ON ACCOUNT                    DAMIAN ROJAS                              2392480142      Boni ta Spri ngs9930 Cha nnel 30 Dr              2004   NPR                    WHITE               JALB4B14647002101       CQUM68        137810   TOW                                     C620-432-78-271-0          50            36                        1/10/2018 14:13    1/10/2018    9:13:00 AM    1/10/2018    9:16:00 AM    1/10/2018    9:16:00 AM    9:27:00 AM    1/10/2018   12:38:00 PM    1/10/2018   12:56:00 PM   ISUZU                                     FL            "MD TOW PORT TO PORT "                                           FL         276            0 #### 34135 KELLY ROOFING                                                     JACOB           FALSE        0                                 201
227320    1/10/2018   12:16:00 PM    1/10/2018   11:59:00 PM   10:27:00 AM    1/10/2018   12:07:00 PM   2018    1    2   1:40:00   "JACOB C "   "MARTIN "                 I-75 N AND MM 110            Na pl es                2399495550    Credi t Ca rd-Dri ver (Ca s h) JACOB            0    1.77     125    221.25    0   0   0   CASH MEDUIM DUTY                      39280 Ni kki Rodri guez          6 - COMPLETED        FIN   CC DR                         "MARTIN "                                 2399495550      Na pl es        5900 Ya hl St                    2004   MED CONV FL70          " WHITE"            1FVABTDC04HM41501       MII95T        108208   TOW                                     C620-432-78-271-0          50             0                        1/10/2018 14:27    1/10/2018    9:27:00 AM    1/10/2018    9:28:00 AM    1/10/2018    9:28:00 AM    9:35:00 AM    1/10/2018   10:41:00 AM    1/10/2018   11:12:00 AM   FREIGHTLINER                              FL            MD LANDOLL PORT TO PORT               CERTIFIED DIESEL REPAIR    FL      221.25            0          34109 CASH MEDUIM DUTY                                              JACOB           FALSE        0                                 199
227345    1/10/2018    4:19:00 PM    1/10/2018   11:59:00 PM    2:55:00 PM    1/10/2018    4:18:00 PM   2018    1    2   1:23:00   "JACOB C "   "IF FLAGGED ""ASM"" USESW  ""LE""
                                                                                                                                                                               HeaPREFIX"
                                                                                                                                                                                      l th Pkwy Immoka Nal ee
                                                                                                                                                                                                           pl es
                                                                                                                                                                                                               Rd      1-800-541-2262        ACCOUNT                        JACOB                    1       34        34   0   0   0   AGERO                                 39280 Ni kki Rodri guez          6 - COMPLETED        FIN                     937869035   Romel l Wi l l i a ms                     2392497800      Na pl es        1471 Ai rport Pul l i ng Rd N    2012   FOCUS SE               SILVER              1FAHP3F27CL387535       133WVD        141758   T6 TOW                                  C620-432-78-271-0           6                            9031.1    1/10/2018 18:24    1/10/2018    1:24:00 PM    1/10/2018    2:44:00 PM    1/10/2018    2:44:00 PM    2:46:00 PM    1/10/2018    3:25:00 PM    1/10/2018    3:41:00 PM   FORD                                      FL            TOW HOOK                              TAMIAMI FORD SERVICE       FL          34            0 #### 34105 AGERO                                                             JACOB           FALSE        0                                  31
227360    1/11/2018    9:05:00 AM    1/11/2018   11:59:00 PM    7:18:00 AM    1/11/2018    8:59:00 AM   2018    1    2   1:41:00   "JACOB C "   "UNK "                    557 Indus tri a l Bl vd      Na pl es                              Credi t Ca rd-Offi ce (Ca s h) JACOB            0     1.7     125     212.5    0   0   0   CASH HEAVY DUTY                       46441 Crys ta l Gol l a da y     6 - COMPLETED        FIN   00183G                        MARYANNE KELLY                937-623-8075                Na pl es        8230 Col l i er Bl vd               0   SKIDSTEAR              UNK                                     0            0         0   T6 TOW                                  C620-432-78-271-0   35xx        SKIDSTEER                          1/11/2018 11:04    1/11/2018    6:04:00 AM    1/11/2018    6:05:00 AM    1/11/2018    6:05:00 AM    6:11:00 AM                               1/11/2018    8:13:00 AM                                             FL            HD LANDOLL PORT TO PORT               UNK                        FL       212.5            0 #### 34114 CASH HEAVY DUTY                                                   JACOB           FALSE        0                                 200
227382    1/11/2018   12:30:00 PM    1/11/2018   11:59:00 PM    9:35:00 AM    1/11/2018   12:27:00 PM   2018    1    2   2:52:00   "JACOB C "   CITY OF NAPLES            Corpora te Fl i ght Dr       Na pl es                              ACCOUNT                        JACOB                    1     175       175    0   0   0   CITY OF NAPLES                        39280 Ni kki Rodri guez          6 - COMPLETED        FIN   CITY OF NAPLES                "CITY OF NAPLES "                         2392134747      Fort Myers      2150 Rockfi l l Rd               2014   600 LEU                WHITE               1M2AU04C8EM008579       XC3433         34985   T6 TOW                                  C620-432-78-271-0          50                                      1/11/2018 14:31    1/11/2018    9:31:00 AM    1/11/2018    9:31:00 AM    1/11/2018    9:31:00 AM    9:32:00 AM    1/11/2018    9:38:00 AM    1/11/2018   10:40:00 AM   MACK                          2600 corporaFL te fl i ghtHD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               dr HOOK ONLY                                                    FL         175            0 #### 33916 CITY OF NAPLES                                                    JACOB           FALSE        0                                 212
227047    1/12/2018    5:25:00 PM    1/12/2018   11:59:00 PM    9:26:00 AM    1/12/2018    5:24:00 PM   2018    1    2   7:58:00   "JACOB C "   SELECT SERVICES           19490 S Ta mi a mi Trl       Fort Myers                            Credi t Ca rd-Offi ce (Ca s h) JACOB            0       8     125      1000    0   0   0   CASH HEAVY DUTY                       39280 Ni kki Rodri guez          6 - COMPLETED        FIN   COLLECT MONEY                 "MARY ANN CARNES "                        9376238075      Na pl es        100 Ba refoot Wi l l i a ms Rd   2000   SOD UNK                UNK                                     0            0         0   1/12 APPOINTENT 10 AM                   C620-432-78-271-0   35xx                                           1/12/2018 14:09    1/12/2018    9:09:00 AM    1/12/2018    9:10:00 AM    1/12/2018    9:10:00 AM    9:10:00 AM    1/12/2018   10:27:00 AM    1/12/2018   11:01:00 AM                                             FL            HD LANDOLL PORT TO PORT               RESIDENCE                  FL        1000            0 #### 34113 CASH HEAVY DUTY                                                   JACOB           FALSE        0                                 200
227420    1/12/2018    9:30:00 AM    1/12/2018   11:59:00 PM    6:51:00 AM    1/12/2018    9:26:00 AM   2018    1    2   2:35:00   "JACOB C "   SELECT SERVICES           100 Ba refoot Ci r           Boni ta Spri ngsN/A                   Credi t Ca rd-Offi ce (Ca s h) JACOB            0     2.5     125     312.5    0   0   0   CASH MEDUIM DUTY                      46441 Crys ta l Gol l a da y     6 - COMPLETED        FIN   COLLECT MONEY                 "MARY ANN CARNES "                        9376238075      Na pl es        8230 Col l i er Bl vd            2000   ROLLER                 UNK                                     0            0         0   T6 TOW                                  C620-432-78-271-0          50                                       1/12/2018 9:30    1/12/2018    4:30:00 AM    1/12/2018    4:39:00 AM    1/12/2018    4:39:00 AM    4:40:00 AM    1/12/2018    7:11:00 AM    1/12/2018    7:54:00 AM                                             FL            MD LANDOLL PORT TO PORT               ???                        FL       312.5            0 #### 34114 CASH MEDUIM DUTY                                                  JACOB           FALSE        0                                 199
227456    1/12/2018    8:08:00 PM    1/12/2018   11:59:00 PM    6:31:00 PM    1/12/2018    8:30:00 PM   2018    1    2   1:59:00   "JACOB C "   "RED'S OK "               10512 Dea n St               Boni ta Spri ngs        2399364461    Pa yment Reques t              JACOB            0       2     120       240    0   0   0   CASH MEDUIM DUTY                      17226 Tra cy Mi chel s           6 - COMPLETED        FIN   REDS OK                       UTILITY LINES                             2399364461      Fort Myers      10550 Deer Run Fa rms Rd         2010   Frei ghtl i ner        WHITE                                   0      2428199         0   TOW                                     C620-432-78-271-0          50 930-7510                             1/12/2018 23:14    1/12/2018    6:14:00 PM    1/12/2018    6:15:00 PM    1/12/2018    6:15:00 PM    6:15:00 PM    1/12/2018    7:04:00 PM                              Frei ghtl i ner     "REDS DISPATCHED      FLOUT TRUCK   "MD TOTOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      GET CUSTOMER'S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           PORT TO PORTTRUCK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        "    , COMPANY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    "RED'S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CHANGED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           OKAY " TRUCK UNIT NUMBER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FL WITHOUT 240 RED KNOWING0 - MADE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #### IT33966
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DIFFICULT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CASHTOMEDUIM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  FIND VEHICLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DUTY AS UNIT NUMBER DIDNT MATCH HAD        TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CALL EUGNE FROM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FALSE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           REDS - EUGNE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     0 CALLED CUSTOMER TO PIN LOCATION OF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       201TRUCK - SENDING JACOB ONE ST OVER - TRUCK WAS NOT THERE - EUGEN CALLED THEM BACK - PINNED TRUCK AGAIN AND IT WAS THE TRUCK HE ORIGIAANLLY WENT TOO
227494    1/12/2018   10:29:00 PM    1/12/2018   11:59:00 PM    9:24:00 PM    1/12/2018   10:30:00 PM   2018    1    2   1:06:00   "JACOB C "   ENTERPRISEFMTRUST         2550 Immoka l ee Rd          Na pl es                         0    Credi t Ca rd-Offi ce (Ca s h) JACOB            0       1     120       120    0   0   0   CASH MEDUIM DUTY                      46441 Crys ta l Gol l a da y     6 - COMPLETED        FIN   PD CC OFFICE                  "STEVE ALTON "                            9418751780      Na pl es        6381 Ai rport Pul l i ng Rd N    2016   CHASSIS 3500           WHITE               3C7WRSAJ9GG203917       HKTQ84         80445   T6 TOW                                  C620-432-78-271-0          16                                       1/13/2018 2:19    1/12/2018    9:19:00 PM    1/12/2018    9:23:00 PM    1/12/2018    9:23:00 PM    9:23:00 PM    1/12/2018    9:41:00 PM    1/12/2018    9:55:00 PM   RAM                           Ai rport PulFLl i ng Rd N "MD TOW PORT TO PORT "                NAPLES DODGE CGRYSELR JEEPFL          120            0 #### 34109 CASH MEDUIM DUTY                                                  JACOB           FALSE        0                                 201
227526    1/13/2018    7:00:00 PM    1/13/2018   11:59:00 PM    4:36:00 PM    1/13/2018    6:58:00 PM   2018    1    2   2:22:00   "JACOB C "   DISP # T157 TRPR # 4173Cope Ln County Ba rn RdNa pl es                 866-833-2715 THEN 6   CHECK                          JACOB                    1     100       100    0   0   0   FHP HD ROTATION (ACCIDENT)            40232 Ja red Wi x                6 - COMPLETED        FIN   FHPF18OFF002930               ADOLFO MAYOR 09/18/65 #RELEASED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ()-                         Na pl es        3880 Enterpri s e Ave            2012   SORENTO BASE/LX        BLUE                5XYKT3A19CG233673       AXQN23             0   CRASH                                   C620-432-78-271-0          50 PROGRESSIVE INSURANCE                1/13/2018 21:34    1/13/2018    4:34:00 PM    1/13/2018    4:35:00 PM    1/13/2018    4:35:00 PM    4:35:00 PM    1/13/2018    4:54:00 PM    1/13/2018    5:58:00 PM   KIA                           IN WATERFL                DIVER-UNDERWATER FEE                  3880 ENTERPRISE AVENUE     FL           0         100 #### 34104 LE FHP                                     NA                      JACOB           FALSE        0                                 163
227526    1/13/2018    7:00:00 PM    1/13/2018   11:59:00 PM    4:36:00 PM    1/13/2018    6:58:00 PM   2018    1    2   2:22:00   "JACOB C "   DISP # T157 TRPR # 4173Cope Ln County Ba rn RdNa pl es                 866-833-2715 THEN 6   CHECK                          JACOB                    1     333       333    0   0   0   FHP HD ROTATION (ACCIDENT)            40232 Ja red Wi x                6 - COMPLETED        FIN   FHPF18OFF002930               ADOLFO MAYOR 09/18/65 #RELEASED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ()-                         Na pl es        3880 Enterpri s e Ave            2012   SORENTO BASE/LX        BLUE                5XYKT3A19CG233673       AXQN23             0   CRASH                                   C620-432-78-271-0          50 PROGRESSIVE INSURANCE                1/13/2018 21:34    1/13/2018    4:34:00 PM    1/13/2018    4:35:00 PM    1/13/2018    4:35:00 PM    4:35:00 PM    1/13/2018    4:54:00 PM    1/13/2018    5:58:00 PM   KIA                           IN WATERFL                TOW (La w Enforcement)                3880 ENTERPRISE AVENUE     FL         333            0 #### 34104 LE FHP                                    NA                      JACOB           FALSE        0                                 148
227490    1/13/2018    9:26:00 PM    1/13/2018   11:59:00 PM    7:20:00 PM    1/13/2018    9:20:00 PM   2018    1    2   2:00:00   "JACOB C "   SELECT SERVICES           100 Ba refoot Ci r           Boni ta Spri ngs               239    Credi t Ca rd-Offi ce (Ca s h) JACOB             0      2     125       250    0   0   0   CASH MEDUIM DUTY                      17226 Tra cy Mi chel s           6 - COMPLETED        FIN   DISP TO CALL FOR CC           DONNIE OR MARYANN                         9376238075      Es tero         20591 Ta ngl ewood Ln            2001   Ski d Loa der          UNK                                     0            0         0   T6 TOW                                  C620-432-78-271-0          16         0                            1/13/2018 20:30    1/13/2018    3:30:00 PM    1/13/2018    4:05:00 PM    1/13/2018    4:05:00 PM    4:08:00 PM    1/13/2018    7:34:00 PM    1/13/2018    7:40:00 PM   Ski d Loa der                             FL            MD LANDOLL PORT TO PORT               ???                        FL         250            0 #### 33928 CASH MEDUIM DUTY                                                  JACOB           FALSE        0                                 199
227568    1/14/2018    6:23:00 PM    1/14/2018   11:59:00 PM    4:14:00 PM    1/14/2018    6:08:00 PM   2018    1    3   1:54:00   "JACOB C "   SELECT SURPLUS LLC        20591 Ta ngl ewood Ln Es tero                                      DEBIT CARD (Ca s h)            JACOB             0      2     125       250    0   0   0   CASH HEAVY DUTY                       40232 Ja red Wi x                6 - COMPLETED        FIN   APPROVAL 04750G               A                                                  1      Na pl es        Ba refoot Wi l l i a ms Rd       2000   SKID STEER             UNK                                     0            0         0   T6 TOW                                  C620-432-78-271-0   35xx              1                            1/14/2018 21:13    1/14/2018    4:13:00 PM    1/14/2018    4:13:00 PM    1/14/2018    4:13:00 PM    4:14:00 PM    1/14/2018    4:48:00 PM    1/14/2018    4:55:00 PM                                             FL            HD LANDOLL PORT TO PORT               ???                        FL         250            0 #### 34113 CASH HEAVY DUTY                                                   JACOB           FALSE        0                                 200
227527    1/14/2018    4:08:00 PM    1/14/2018   11:59:00 PM    2:07:00 PM    1/14/2018    4:15:00 PM   2018    1    3   2:08:00   "JACOB C "   A                         571 Ai rport Pul l i ng Rd NNa pl es                          1    Credi t Ca rd-Dri ver (Ca s h) JACOB             0      2     125       250    0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x                6 - COMPLETED        FIN   PD DRIVER CC                  ANDREA                        239-248-2049                Na pl es        3171 27th Ave SW                 2000   Forkl i ft             UNK                                     0            0         0   T6 TOW                                  C620-432-78-271-0   35xx                                           1/14/2018 18:25    1/14/2018    1:25:00 PM    1/14/2018    1:25:00 PM    1/14/2018    1:25:00 PM    1:26:00 PM    1/14/2018    2:12:00 PM    1/14/2018    2:44:00 PM   Forkl i ft                    EXTRA SPACE FL STORAGE    MD LANDOLL PORT TO PORT               ???                        FL         250            0 #### 34117 CASH MEDUIM DUTY                                                  JACOB           FALSE        0                                 199
227617    1/15/2018    7:04:00 PM    1/15/2018   11:59:00 PM    3:27:00 PM    1/15/2018    6:58:00 PM   2018    1    3   3:31:00   "JACOB C "   MITCHELL                  16004 Immoka l ee Rd Na pl es                ()-                   ACCOUNT                        JACOB           300    3.5     120       420    0   0   0   ENVIRONMENTAL TURNKEY SOLUTIONS       11602 Ca rl os Rodri guez        6 - COMPLETED        FIN   PLEASE SEND PAYMENT           MITCHELL                                  2398340918      Fort Myers      Rockfi l l Rd                    2015   600 CXU                WHITE               1M1AW09Y4FM050137       ECBG51         15000   T6 TOW                                  C620-432-78-271-0          16 dri ver mus t fi l l out             1/15/2018 18:15    1/15/2018    1:15:00 PM    1/15/2018    1:19:00 PM    1/15/2018    1:19:00 PM    1:20:00 PM    1/15/2018    3:52:00 PM    1/15/2018    4:50:00 PM   MACK                                      FL            "MD TOW PORT TO PORT "                                           FL         420            0 #### 33916 ENVIRONMENTAL TURNKEY SOLUTIONS                                   JACOB           FALSE        0                                 201
227610    1/15/2018    2:55:00 PM    1/15/2018   11:59:00 PM    1:22:00 PM    1/15/2018    2:45:00 PM   2018    1    3   1:23:00   "JACOB C "   Q                         14950 Ol d US-41             Na pl es                         1    CASH                           JACOB             0    1.5     120       180    0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x                6 - COMPLETED        FIN   PD DRIVER CASH                ALEX                          239-249-4809                Na pl es        9401 Ta mi a mi Trl N            2006   EXPRESS G3500          WHITE               1GBHG312961122234                0         0   T6 TOW                                  C620-432-78-271-0          16          0                           1/15/2018 17:19    1/15/2018   12:19:00 PM    1/15/2018   12:19:00 PM    1/15/2018   12:19:00 PM   12:21:00 PM    1/15/2018    1:47:00 PM    1/15/2018    2:12:00 PM   CHEVROLET                                 FL            "MD TOW PORT TO PORT "                ???                        FL         180            0 #### 34108 CASH MEDUIM DUTY                                                  JACOB           FALSE        0                                 201
227595    1/15/2018    1:24:00 PM    1/15/2018   11:59:00 PM   10:36:00 AM    1/15/2018    1:22:00 PM   2018    1    3   2:46:00   "JACOB C "   REDS OK TOWING            10521 Dea n St               Boni ta Spri ngs                 1    Pa yment Reques t              JACOB             0      3     120       360    0   0   0   CASH MEDUIM DUTY                      40232 Ja red Wi x                6 - COMPLETED        FIN   "RED'S OK "                   UTILITY LINES                                      1      Fort Myers      10550 Deer Run Fa rms Rd         2017   M2 106 MEDIUM DUTY     WHITE               1FVDCXDT2HHHW2644          2428199     12644   T6 TOW                                  C620-432-78-271-0          16 512-7081                             1/15/2018 15:00    1/15/2018   10:00:00 AM    1/15/2018   10:00:00 AM    1/15/2018   10:00:00 AM   10:01:00 AM    1/15/2018   11:03:00 AM    1/15/2018   11:46:00 AM   FREIGHTLINER                              FL            "MD TOW PORT TO PORT "                REDS OK SHOP               FL         360            0 #### 33966 CASH MEDUIM DUTY                                                  JACOB           FALSE        0                                 201
227694    1/16/2018    8:43:00 PM    1/16/2018   11:59:00 PM    7:37:00 PM    1/16/2018    8:41:00 PM   2018    1    3   1:04:00   "JACOB C "   "SELECT SERVICES "        100 Ba refoot Wi l l i a ms Rd
                                                                                                                                                                                                       Na pl es                              Credi t Ca rd-Offi ce (Ca s h) JACOB             0      1     125       125    0   0   0   CASH HEAVY DUTY                       46441 Crys ta l Gol l a da y     6 - COMPLETED        FIN   V AUTH 06231G                 "MARY ANN KELLY "             937-623-8075                Na pl es        3180 Beck Bl vd                     0   SKIDSTEAR              UNK                                     0            0         0   T6 TOW                                  C620-432-78-271-0          50 SKIDSTEER                            1/16/2018 22:49    1/16/2018    5:49:00 PM    1/16/2018    5:50:00 PM    1/16/2018    5:50:00 PM    5:50:00 PM    1/16/2018    7:51:00 PM    1/16/2018    8:00:00 PM                                             FL            HD LANDOLL PORT TO PORT               ???                        FL         125            0 #### 34114 CASH HEAVY DUTY                                                   JACOB           FALSE        0                                 200
227691    1/16/2018    7:36:00 PM    1/16/2018   11:59:00 PM    5:19:00 PM    1/16/2018    7:29:00 PM   2018    1    3   2:10:00   "JACOB C "   BARR NUNN TRANS           "I 75 N AND 66 "             Na pl es                              Credi t Ca rd-Offi ce (Ca s h) JACOB             0      1      9.5       9.5   0   0   0   CASH HEAVY DUTY                       46441 Crys ta l Gol l a da y     6 - COMPLETED        FIN   MC AUTH# 680803               BARK SMITH                    727-623-7270                ???             ???                              2016   PROSTAR                WHITE               35SDJAPR1GN112100       DD8348        295727   T8 WINCH NEEDED                         C620-432-78-271-0          50       2900                           1/16/2018 22:06    1/16/2018    5:06:00 PM    1/16/2018    5:07:00 PM    1/16/2018    5:07:00 PM    5:10:00 PM    1/16/2018    6:09:00 PM    1/16/2018    6:39:00 PM   INTERNATIONAL                             FL            TOLLS (cos t)                         ???                        FL           0          9.5 ####            CASH HEAVY DUTY                                              JACOB           FALSE        0                                  19
227691    1/16/2018    7:36:00 PM    1/16/2018   11:59:00 PM    5:19:00 PM    1/16/2018    7:29:00 PM   2018    1    3   2:10:00   "JACOB C "   BARR NUNN TRANS           "I 75 N AND 66 "             Na pl es                              Credi t Ca rd-Offi ce (Ca s h) JACOB             0   2.75     250     687.5    0   0   0   CASH HEAVY DUTY                       46441 Crys ta l Gol l a da y     6 - COMPLETED        FIN   MC AUTH# 680803               BARK SMITH                    727-623-7270                ???             ???                              2016   PROSTAR                WHITE               35SDJAPR1GN112100       DD8348        295727   T8 WINCH NEEDED                         C620-432-78-271-0          50       2900                           1/16/2018 22:06    1/16/2018    5:06:00 PM    1/16/2018    5:07:00 PM    1/16/2018    5:07:00 PM    5:10:00 PM    1/16/2018    6:09:00 PM    1/16/2018    6:39:00 PM   INTERNATIONAL                             FL            "HD WINCHING "                        ???                        FL       687.5            0 ####            CASH HEAVY DUTY                                              JACOB           FALSE        0                                 222
227669    1/16/2018    1:57:00 PM    1/16/2018   11:59:00 PM    1:19:00 PM    1/16/2018    1:52:00 PM   2018    1    3   0:33:00   "JACOB C "   DISPATCH                  2395 Hi dden La ke Dr Na pl es               1-800-582-6626        ACCOUNT                        JACOB                    1       40        40   0   0   0   ALLSTATE                              17226 Tra cy Mi chel s           6 - COMPLETED        FIN                     403877058   "LUCIELLE "                               2397759949      Na pl es        2395 Hi dden La ke Dr            2007   AVALON XL/XLS/TOURING/LIM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 BLACK               4T1BK36B77U227360       832PTT         44374   T1 FLAT TIRE W/SPARE                    C620-432-78-271-0          16               FL1312830              1/16/2018 18:14    1/16/2018    1:14:00 PM    1/16/2018    1:15:00 PM    1/16/2018    1:15:00 PM    1:16:00 PM    1/16/2018    1:35:00 PM                              TOYOTA                                    FL            TIRE CHANGE                                                      FL          40            0 #### 34112 ALLSTATE                                             701484554    JACOB           FALSE        0                                  13
227668    1/16/2018    1:14:00 PM    1/16/2018   11:59:00 PM    1:01:00 PM    1/16/2018    1:14:00 PM   2018    1    3   0:13:00   "JACOB C "   DISPATCH                  6004 Ra di o Rd              Na pl es        1-800-582-6626        ACCOUNT                        JACOB                    1       40        40   0   0   0   ALLSTATE                              17226 Tra cy Mi chel s           6 - COMPLETED        FIN                    1037994546   KEIRA MANZANARES                          2397760843      Na pl es        6004 Ra di o Rd                  2012   ALTIMA 2.5/2.5 S       BLACK               1N4AL2AP6CN558869       014NPW         69916   T7 LOCK OUT                             C620-432-78-271-0          16               FL1312830              1/16/2018 17:13    1/16/2018   12:13:00 PM    1/16/2018   12:43:00 PM    1/16/2018   12:43:00 PM   12:44:00 PM    1/16/2018    1:09:00 PM                              NISSAN                        Phone l ocked
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL i n vehiLOCKOUT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               cl e       SERVICE                                              FL          40            0 #### 34104 ALLSTATE                                             708247571    JACOB           FALSE        0                                  24
227725    1/17/2018    6:13:00 PM    1/17/2018   11:59:00 PM    4:03:00 PM    1/17/2018    6:03:00 PM   2018    1    3   2:00:00   "JACOB C "   TROPICAL DEMOLITION 4 Ruby Ln                          Na pl es        NEW ACCOUNT           ACCOUNT                        JACOB           250      2     125       250    0   0   0   TROPICAL DEMOLITION INC               39280 Ni kki Rodri guez          6 - COMPLETED        FIN   PLEASE SEND CK OR CC          TROPICAL DEMOLITION           NEW ACCOUNT                 Na pl es        777 Wa l kerbi l t Rd            2000   18000 POUND            UNK                                     0            0         0   T6 TOW                                  C620-432-78-271-0   35xx                                           1/17/2018 21:02    1/17/2018    4:02:00 PM    1/17/2018    4:03:00 PM    1/17/2018    4:03:00 PM    4:03:00 PM    1/17/2018    4:24:00 PM    1/17/2018    4:40:00 PM   EXCAVATOR                                 FL            MD LANDOLL PORT TO PORT               "UNKNOWN
                                                                                                                                                                                                                                                                                    Case 2:19-cv-00626-SPC-MRM Document 44-7 F ed 03/08/21 Page 17 of 34 PageID 1044

230886   3/23/2018    3:00:00 AM   3/23/2018   11:59:00 PM   12:12:00 AM   3/23/2018    2:53:00 AM   2018   3   12    2:41:00   "JACOB C "   DISP# 4011     DEP# 3974Church Rd Sta te Roa d 82       I mmoka l ee             2397744434    ACCOUNT                        JACOB             1    31.5     31.5   0   0   0   CCSO'S CRIME SCENE                    40231 Amy Ca s e                 6 - COMPLETED          FIN   CASE 18-98619             EAN HOLDINGS                                               Na pl es        3301 Ta mi a mi Tra i l E          2017   GRAND CARAVAN SXT        GRAY             2C4RDGCG4HR801268       1BT4453            0   EVIDENCE                                 C620-432-78-271-0           16                                   3/23/2018 4:04   3/23/2018   12:04:00 AM   3/23/2018   12:04:00 AM   3/23/2018   12:04:00 AM   12:06:00 AM   3/23/2018    1:04:00 AM   3/23/2018    1:38:00 AM DODGE                           26.55522 -81.53095
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FL          TOW HOOK                                         EVIDENCE                     FL        31.5              0 #### 34112 CCSO' S FLEET                                             JACOB           FALSE         0                                    31
230874   3/23/2018   11:52:00 AM   3/23/2018   11:59:00 PM    8:20:00 AM   3/23/2018   11:20:00 AM   2018   3   12    3:00:00   "JACOB C "   UNK                     510 Al a meda Ct                Ma rco           UNK                   X-PRESS PAY (Ca s h)           JACOB     0       3     120      360   0   0   0   CASH MEDUIM DUTY                      46441 Crys ta l Gol l a da y     6 - COMPLETED          FIN              40603109373    ASK JACOB                                  2392897176      Fort Myers      6180 Federa l Ct                   2010   SPRINTER 2500            WHITE            WDYPE8CC6A5493972       ISJE15        120517   T6 TOW                                   C620-432-78-271-0           16                                  3/23/2018 12:16   3/23/2018    8:16:00 AM   3/23/2018    8:17:00 AM   3/23/2018    8:17:00 AM    8:17:00 AM   3/23/2018    9:00:00 AM   3/23/2018    9:19:00 AM FREIGHTLINER                                FL          "MD TOW PORT TO PORT "                           FORT MYERS FREIGHTLINER FL              360              0 #### 33905 CASH MEDUIM DUTY                                          JACOB           FALSE         0                                   201
230961   3/24/2018   12:43:00 PM   3/24/2018   11:59:00 PM   12:06:00 PM   3/24/2018   12:43:00 PM   2018   3   12    0:37:00   "JACOB C "   DISPATCH                2693 Ma ri a nna Wa y           Immoka l ee 1-888-843-5873             DEBIT CARD (Ca s h)            JACOB             1      50       50   0   0   0   NSD NATION SAFE DRIVERS               17226 Tra cy Mi chel s           6 - COMPLETED          FIN                  4054150    ERMIDELINE LOUIS                           8136138772      Immoka l ee 2693 Ma ri a nna Wa y                  2006   FOCUS ZX5                GREEN            1FAHP37N36W239362       HNNG01        140548   T7 LOCK OUT                              C620-432-78-271-0           16                      94535       3/24/2018 15:58   3/24/2018   11:58:00 AM   3/24/2018   11:59:00 AM   3/24/2018   11:59:00 AM   12:00:00 PM   3/24/2018   12:33:00 PM                           FORD                                        FL          LOCKOUT SERVICE                                                               FL          50              0 #### 34142 NSD NATION SAFE DRIVERS                                   JACOB           FALSE         0                                    24
230936   3/24/2018    5:46:00 AM   3/24/2018   11:59:00 PM    4:13:00 AM   3/24/2018    5:38:00 AM   2018   3   12    1:25:00   "JACOB C "   DISP # 4011 DEPUTY Col l i er Bl vd Ta mi a mi Tra      Nai lplEes       774-4434              Credi t Ca rd-Offi ce (Ca s h) JACOB             1     117      117   0   0   0   CCSO LD ROTATION (ACCIDENT)           46441 Crys ta l Gol l a da y     6 - COMPLETED          FIN   CCSO # 18-100125          TARA LYNN IRENE FACKLER 02/15/85#REL                       Na pl es        3880 Enterpri s e Ave              2015   EXPLORER SPORT           GRAY             1FM5K8GT4FGC34538       HBAF03         30353   CRASH                                    C620-432-78-271-0   "07 "        STANDARD FIRE INSURANCE C       3/24/2018 9:42   3/24/2018    5:42:00 AM   3/23/2018    5:00:00 AM   3/24/2018    3:20:00 AM    3:32:00 AM   3/24/2018    4:29:00 AM   3/24/2018    4:52:00 AM FORD                (18 Mi l es )           FL          LE MILEAGE (Ga te-Scene-Ga te)                   BALD EAGLE TOWING            FL         117              0 #### 34104 LE CCSO                              FEB F246812855550    JACOB           FALSE         0                                   195
231075   3/26/2018    7:35:00 PM   3/26/2018   11:59:00 PM    6:06:00 PM   3/26/2018    8:00:00 PM   2018   3   13    1:54:00   "JACOB C "   CISNEROS                Sa nta Ba rba ra Bl vd GolNa     den  pl Ga
                                                                                                                                                                                                              es te Pkwy               0    CASH                           JACOB     0       2     120      240   0   0   0   CASH MEDUIM DUTY                      46441 Crys ta l Gol l a da y     6 - COMPLETED          FIN   PD DR CA                  CISNEROS                       239-776-0979                Na pl es        5341 Mi tchel l St                 2003   M6500                    WHITE            2FZAAHBW43AK59622       Y67DTD        222736   T6 TOW                                   C620-432-78-271-0           16                                  3/26/2018 22:10   3/26/2018    6:10:00 PM   3/26/2018    6:10:00 PM   3/26/2018    6:10:00 PM    7:35:00 PM   3/26/2018    6:36:00 PM   3/26/2018    6:44:00 PM STERLING                                    FL          "MD TOW PORT TO PORT "                           ???                          FL         240              0 #### 34113 CASH MEDUIM DUTY                                          JACOB           FALSE         0                                   201
231050   3/26/2018    2:45:00 PM   3/26/2018   11:59:00 PM   12:26:00 PM   3/26/2018    2:43:00 PM   2018   3   13    2:17:00   "JACOB C "   DISP # T129 TRPR # 14353880 Enterpri s e Ave            Na pl es         866-833-2715 THEN 6   ACCOUNT                        JACOB             1   109.2    109.2   0   0   0   FLEET NET AMERICA                     17226 Tra cy Mi chel s           2 - TRACY/ACCOUNTING   CAN   2766C                     DRIVER/CELL                                         0      Fort Myers      2296 Ha ns on St                   2017   HINO 268                 WHITE            5PVNE8JV0H4S55249       2XE029         53855   DELETE WHEN DONE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         #### Ni kki Rodri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ca ncel
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           guez
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              l ed C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   by Di s pa tcher            16     727034 FL57410               3/26/2018 16:19   3/26/2018   12:19:00 PM   3/26/2018   12:21:00 PM   3/26/2018   12:21:00 PM   12:21:00 PM   3/26/2018   12:26:00 PM   3/26/2018   12:44:00 PM HINO                            26.15487 -81.64911
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FL          "MD TOW PORT TO PORT "                           REPAIR FACILITY 239-208-9236 FL       109.2              0 #### 33901 FLEET NET AMERICA                    NA                   JACOB           FALSE         0                                   201
231021   3/26/2018    8:36:00 AM   3/26/2018   11:59:00 PM    5:55:00 AM   3/26/2018    8:32:00 AM   2018   3   13    2:37:00   "JACOB C "   DISP # T129 TRPR # 1435I-75 N MM 98                     Na pl es         866-833-2715 THEN 6   ACCOUNT                        JACOB          2.25    70.8    159.3   0   0   0   FHP HD ROTATION (ACCIDENT)            40231 Amy Ca s e                 1 - BUD                FIN   2766C                     PER FHP BUDGET                                             Fort Myers      2296 Ha ns on St                   2017   HINO 268                 WHITE            5PVNE8JV0H4S55249       2XE029         53855   CRASH                                    C620-432-78-271-0           16     727034                        3/26/2018 9:38   3/26/2018    5:38:00 AM   3/26/2018    5:38:00 AM   3/26/2018    5:38:00 AM    5:38:00 AM   3/26/2018    6:15:00 AM   3/26/2018    7:39:00 AM HINO                  TOW FROM  26.15487
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        STORAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -81.64911
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FL TO 2296TOW Ha ns(La
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    onwStEnforcement)                       BUDGET                       FL       159.3              0 #### 33901 FLEET NET AMERICA                    NA                   JACOB           FALSE         0                                   148
231021   3/26/2018    8:36:00 AM   3/26/2018   11:59:00 PM    5:55:00 AM   3/26/2018    8:32:00 AM   2018   3   13    2:37:00   "JACOB C "   DISP # T129 TRPR # 1435I-75 N MM 98                     Na pl es         866-833-2715 THEN 6   ACCOUNT                        JACOB             1     333      333   0   0   0   FHP HD ROTATION (ACCIDENT)            40231 Amy Ca s e                 1 - BUD                FIN   2766C                     PER FHP BUDGET                                             Fort Myers      2296 Ha ns on St                   2017   HINO 268                 WHITE            5PVNE8JV0H4S55249       2XE029         53855   CRASH                                    C620-432-78-271-0           16     727034                        3/26/2018 9:38   3/26/2018    5:38:00 AM   3/26/2018    5:38:00 AM   3/26/2018    5:38:00 AM    5:38:00 AM   3/26/2018    6:15:00 AM   3/26/2018    7:39:00 AM HINO                  ACCIDENT  26.15487
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SCENE TO-81.64911
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FL STORAGETOW YARD(La w Enforcement)                         BUDGET                       FL         333              0 #### 33901 FLEET NET AMERICA                    NA                   JACOB           FALSE         0                                   148
231119   3/27/2018    5:53:00 PM   3/27/2018   11:59:00 PM    4:24:00 PM   3/27/2018    5:48:00 PM   2018   3   13    1:24:00   "JACOB C "   DISPATCH                3465 Wes tvi ew Dr              Na pl es         1-866-638-4527        DEBIT CARD (Ca s h)            JACOB             1     120      120   0   0   0   GERBER NATIONAL CLAIM (Ca s h Ra tes  46441
                                                                                                                                                                                                                                                                                                                                                                      / Accept
                                                                                                                                                                                                                                                                                                                                                                            CrysPO)
                                                                                                                                                                                                                                                                                                                                                                                 ta l Gol l a da y   6 - COMPLETED          FIN   RO2036498336              "ALEJANDRA "                               2393339620      Na pl es        5495 Ai rport Pul l i ng Rd N      2015   TRANSIT T-350            WHITE            1FBZX2YM8FKB28977       DZKD68         40866   T6 TOW                                   C620-432-78-271-0           16                  247687397       3/27/2018 20:20   3/27/2018    4:20:00 PM   3/27/2018    4:22:00 PM   3/27/2018    4:22:00 PM    4:24:00 PM   3/27/2018    4:33:00 PM   3/27/2018    5:12:00 PM FORD                                        FL          "MD TOW PORT TO PORT "                                                        FL         120              0 #### 34109 GERBER NATIONAL CLAIM (Ca s h Ra tes / Accept PO)         JACOB           FALSE         0                                   201
231170   3/28/2018    4:57:00 PM   3/28/2018   11:59:00 PM    3:29:00 PM   3/28/2018    4:47:00 PM   2018   3   13    1:18:00   "JACOB C "   "JACOB "                4500 Executi ve Dr              Na pl es                 2392897176    DEBIT CARD (Ca s h)            JACOB     0       1       0        0   0   0   0   WEBB CALL - CASH                      39280 Ni kki Rodri guez          6 - COMPLETED          FIN                     7710    "WALT "                                    2393146534      Na pl es        3880 Enterpri s e Ave              2000   E350 SUPER DUTY          WHITE            1FDWE35LXYHA64927       DWSX93        144740   T6 TOW                                   C620-432-78-271-0           16                                  3/28/2018 19:27   3/28/2018    3:27:00 PM   3/28/2018    3:27:00 PM   3/28/2018    3:27:00 PM    3:28:00 PM   3/28/2018    3:50:00 PM   3/28/2018    4:13:00 PM FORD                  (3/28/2018 4:57 PM)   FL through MD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (3/30/2018
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                STORAGE   2:10
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (wiPM)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 th 7% s ta te s a l es ta x)BALD EAGLE TOWING           FL           0              0 #### 34104 WEBB CALL - CASH                                          JACOB           FALSE         0                                   101
231170   3/28/2018    4:57:00 PM   3/28/2018   11:59:00 PM    3:29:00 PM   3/28/2018    4:47:00 PM   2018   3   13    1:18:00   "JACOB C "   "JACOB "                4500 Executi ve Dr              Na pl es                 2392897176    DEBIT CARD (Ca s h)            JACOB     0    1.25     120      150   0   0   0   WEBB CALL - CASH                      39280 Ni kki Rodri guez          6 - COMPLETED          FIN                     7710    "WALT "                                    2393146534      Na pl es        3880 Enterpri s e Ave              2000   E350 SUPER DUTY          WHITE            1FDWE35LXYHA64927       DWSX93        144740   T6 TOW                                   C620-432-78-271-0           16                                  3/28/2018 19:27   3/28/2018    3:27:00 PM   3/28/2018    3:27:00 PM   3/28/2018    3:27:00 PM    3:28:00 PM   3/28/2018    3:50:00 PM   3/28/2018    4:13:00 PM FORD                  PAID ON 03/30/18FL     CC OFFICE "MD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            VISATOWAUTHPORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          007710TO PORT "                   BALD EAGLE TOWING            FL         150              0 #### 34104 WEBB CALL - CASH                                          JACOB           FALSE         0                                   201
231156   3/28/2018    1:10:00 PM   3/28/2018   11:59:00 PM   11:36:00 AM   3/28/2018    1:09:00 PM   2018   3   13    1:33:00   "JACOB C "   HOWARD OR BRIAN         93rd Ave N Va nderbi l t Dr     Na pl es         572-2837              ACCOUNT                        JACOB           1.5     125    187.5   0   0   0   "B B BYPASS DEWATERING SOLUTIONS,     54780
                                                                                                                                                                                                                                                                                                                                                                        LLC"LAURA RICARDO CUELLAR    6 - COMPLETED          FIN   PLEASE SEND CHECK         BB BYPASS DEWATERING                                0      Na pl es        5800 Ta yl or Rd                   2000   dri l l ri g             NA                                   0             0        0   TOW                                      C620-432-78-271-0   35xx                                        3/28/2018 15:21   3/28/2018   11:21:00 AM   3/28/2018   11:21:00 AM   3/28/2018   11:21:00 AM   11:22:00 AM   3/28/2018   12:04:00 PM   3/28/2018   12:19:00 PM                                             FL          MD LANDOLL PORT TO PORT                                                       FL       187.5              0 #### 34109 "B B BYPASS DEWATERING SOLUTIONS, LLC"                    JACOB           FALSE         0                                   199
231233   3/29/2018   10:31:00 PM   3/29/2018   11:59:00 PM    7:30:00 PM   3/29/2018   10:11:00 PM   2018   3   13    2:41:00   "JACOB C "   NA                      Na pa Bl vd Pi ne Ri dge Rd     Na pl es                               ACCOUNT                        JACOB             3     150      450   0   0   0   FLEET NET AMERICA                     54780 LAURA RICARDO CUELLAR      6 - COMPLETED          FIN   4579833C                  DRIVER/CELL                                8009728872      Fort Myers      16250 Ol d US Hwy 41               2005   COLUMBIA 112             WHITE            1FUBF9DE65LN40646       ND4574        863694   T6 TOW                                   C620-432-78-271-0           16   2455430 FL57410                3/29/2018 22:38   3/29/2018    6:38:00 PM   3/29/2018    6:38:00 PM   3/29/2018    6:38:00 PM    6:47:00 PM   3/29/2018    8:00:00 PM   3/29/2018    8:30:00 PM   FREIGHTLINER                              FL          "MD TOW PORT TO PORT "                                                        FL         450              0 #### 33912 FLEET NET AMERICA                                         JACOB           FALSE         0                                   201
231232   3/29/2018    6:20:00 PM   3/29/2018   11:59:00 PM    5:42:00 PM   3/29/2018    6:20:00 PM   2018   3   13    0:38:00   "JACOB C "   TOM                     18TH 18th Ave NE                Na pl es                               ACCOUNT                        JACOB     0       1     250      250   0   0   0   CASH HEAVY DUTY                       54780 LAURA RICARDO CUELLAR      6 - COMPLETED          FIN   A BUDGET (ASHLEY)         DON                                        5082724538      Na pl es        NA                                 2002   CONVENTIONAL COLUMBIA"ORANGE "            1FUJA6CG92LJ96303       ERFV45        244096   T8 WINCH NEEDED                          C620-432-78-271-0           16     11109                        3/29/2018 21:41   3/29/2018    5:41:00 PM   3/29/2018    5:41:00 PM   3/29/2018    5:41:00 PM    5:42:00 PM   3/29/2018    6:03:00 PM                             FREIGHTLINER                              FL          HD TOW PORT TO PORT BY HOUR                      HOME                         FL         250              0 ####            CASH HEAVY DUTY                                      JACOB           FALSE         0                                   202
231212   3/29/2018    2:33:00 PM   3/29/2018   11:59:00 PM   12:16:00 PM   3/29/2018    2:33:00 PM   2018   3   13    2:17:00   "JACOB C "   DISPATCH                3311 Oa k Ha mmock Ct Boni ta Spri ngs           1-888-843-5873        ACCOUNT                        JACOB             1   12.15    12.15   0   0   0   NSD NATION SAFE DRIVERS               17226 Tra cy Mi chel s           6 - COMPLETED          FIN                  4065239    JIMMIE LYTELL                              2399801998      Na pl es        501 Ai rport Rd S                  2012   SPRINTER 2500            Arcti c Whi te   WD3PE7CC3C5652112       BIZZ96         77366   Luxury Towi ng                           C620-432-78-271-0           16                         94535    3/29/2018 16:09   3/29/2018   12:09:00 PM   3/29/2018   12:11:00 PM   3/29/2018   12:11:00 PM   12:12:00 PM   3/29/2018   12:58:00 PM   3/29/2018    1:20:00 PM   MERCEDES-BENZ "(20.4 Mi l es ) httpsFL://www.googl    MERCEDES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                e.com/ma UNLOADED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ps /di r/3935+Enterpri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        MILEAGE         s e+Avenue,+Na pl es ,+FL/3311+OaFLk+Ha mmock+Ct,+Boni
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  12.15        ta +Spri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     0 ngs####
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,+FL+34134/@26.262815,-81.8432471,12z/da
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 34104 NSD NATION SAFE DRIVERS ta =!3m1!4b1!4m13!4m12!1m5!1m1!1s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            JACOB 0x88da e21595c3a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FALSE c21:0x40b94b0970c72b9b!2m2!1d-81.7605637!2d26.1609197!1m5!1m1!1s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          0                                   232                  0x88db19da eb368f7b:0xa 7a 4c018e4f38205!2m2!1d-81.8101173!2d26.3636385"
231220   3/29/2018    3:25:00 PM   3/29/2018   11:59:00 PM    2:55:00 PM   3/29/2018    3:21:00 PM   2018   3   13    0:26:00   "JACOB C "                           13235 Ta mi a mi Tra i l E Na pl es                                    CASH                           JACOB     0       1      85       85   0   0   0   CASH LIGHT DUTY                       39280 Ni kki Rodri guez          6 - COMPLETED          FIN   PD CS DR                  "MICHAEL "                                 2394042310      Na pl es        13235 Ta mi a mi Tra i l E         2016   GLE 63 S AMG 4MATIC      BLACK            4JGDA7FB7GA655904       KDFRE          18500   T6 TOW                                   C620-432-78-271-0            4                                  3/29/2018 17:46   3/29/2018    1:46:00 PM   3/29/2018    2:40:00 PM   3/29/2018    2:40:00 PM    2:54:00 PM   3/29/2018    3:14:00 PM                             MERCEDES-BENZ                 TRACTOR SUPPLY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FL       STORE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           MISC CHG (requi res comment)                                                  FL          85              0 #### 34114 CASH LIGHT DUTY                                           JACOB           FALSE         0                                    91
231212   3/29/2018    2:33:00 PM   3/29/2018   11:59:00 PM   12:16:00 PM   3/29/2018    2:33:00 PM   2018   3   13    2:17:00   "JACOB C "   DISPATCH                3311 Oa k Ha mmock Ct Boni ta Spri ngs           1-888-843-5873        ACCOUNT                        JACOB             1      95       95   0   0   0   NSD NATION SAFE DRIVERS               17226 Tra cy Mi chel s           6 - COMPLETED          FIN                  4065239    JIMMIE LYTELL                              2399801998      Na pl es        501 Ai rport Rd S                  2012   SPRINTER 2500            Arcti c Whi te   WD3PE7CC3C5652112       BIZZ96         77366   Luxury Towi ng                           C620-432-78-271-0           16                         94535    3/29/2018 16:09   3/29/2018   12:09:00 PM   3/29/2018   12:11:00 PM   3/29/2018   12:11:00 PM   12:12:00 PM   3/29/2018   12:58:00 PM   3/29/2018    1:20:00 PM   MERCEDES-BENZ                             FL          MERCEDES SPRINTER HOOK                                                        FL          95              0 #### 34104 NSD NATION SAFE DRIVERS                                   JACOB           FALSE         0                                   455
231187   3/29/2018   12:09:00 AM   3/28/2018   11:59:00 PM   11:12:00 PM   3/29/2018   12:08:00 AM   2018   3   13    0:55:00   "JACOB C "   VALATERMERE             3880 Tol l ga te Bl vd          Na pl es                               Credi t Ca rd-Dri ver (Ca s h) JACOB     0     1.5     250      375   0   0   0   CASH HEAVY DUTY                       39280 Ni kki Rodri guez          6 - COMPLETED          FIN   COLLECT MONEY             VALATERMERE                                6094819575      Na pl es        3880 Tol l ga te Bl vd             2011   CASCADIA 125             BLACK            1FUJGLDR0BSAZ2420       R315081       529406   T9 MISC SERVICE                          C620-432-78-271-0           16       420                         3/29/2018 2:36   3/28/2018   10:36:00 PM   3/28/2018   10:36:00 PM   3/28/2018   10:36:00 PM   10:56:00 PM   3/28/2018   11:34:00 PM                                                           "SUPER 8 HOTEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FL      " HD RECOVERY/WINCH PORT TO PORT SUPER 8 HOTEL                                    FL         375              0 #### 34114 CASH HEAVY DUTY                                           JACOB           FALSE         0                                   349
231269   3/30/2018    4:34:00 PM   3/30/2018   11:59:00 PM    2:41:00 PM   3/30/2018    4:30:00 PM   2018   3   13    1:49:00   "JACOB C "   ROB                     I-75 S 123                      ESTERO           597-4044              Pa yment Reques t              JACOB     0    1.75     108      189   0   0   0   CERTIFIED DIESEL REPAIR               39280 Ni kki Rodri guez          6 - COMPLETED          FIN   CASH PAY                  "CARLOS "                                  2395912224      Na pl es        5900 Ya hl St                      2005   T7F042-FVR               GREEN            4GTJ7F13X5F700333       DIJX63        215903   TOW                                      C620-432-78-271-0           16 DRIVER MUST GET                  3/30/2018 18:41   3/30/2018    2:41:00 PM   3/30/2018    2:41:00 PM   3/30/2018    2:41:00 PM    2:41:00 PM   3/30/2018    3:11:00 PM   3/30/2018    3:30:00 PM   ISUZU                                     FL          "MD TOW PORT TO PORT "                           CERTIFIED DIESEL REPAIR      FL         189              0 #### 34109 CERTIFIED DIESEL REPAIR                                   JACOB           FALSE         0                                   201
231234   3/30/2018   12:51:00 PM   3/30/2018   11:59:00 PM   10:28:00 AM   3/30/2018   12:50:00 PM   2018   3   13    2:22:00   "JACOB C "   MARK                    101 Sea ga te Dr                Na pl es                               ACCOUNT                        JACOB          2.25     250    562.5   0   0   0   "ATLAS PILE DRIVING, LLC"             54780 LAURA RICARDO CUELLAR      6 - COMPLETED          FIN   CRANE                     MARK HENNING                               2398255211      Na pl es        101 Sea ga te Dr                   2000   64 TON CRANE             NA                                   0             0        0   T8 WINCH NEEDED                          C620-432-78-271-0           50                                  3/30/2018 13:30   3/30/2018    9:30:00 AM   3/30/2018    9:38:00 AM   3/30/2018    9:38:00 AM    9:39:00 AM   3/30/2018   10:50:00 AM   3/30/2018   11:35:00 AM                                             FL          HD RECOVERY/WINCH PORT TO PORT                                                FL       562.5              0 #### 34103 "ATLAS PILE DRIVING, LLC"                                 JACOB           FALSE         0                                   349
231202   3/31/2018   12:51:00 PM   3/31/2018   11:59:00 PM   10:27:00 AM   3/31/2018   12:45:00 PM   2018   3   13    2:18:00   "JACOB C "   DANNY                   2761 Edi s on Ave               Fort Myers               8005214106    Credi t Ca rd-Offi ce (Ca s h) JACOB     0    3.25     125   406.25   0   0   0   CITY OF NAPLES AIRPORT AUTHORITY17226 Tra cy Mi chel s                 6 - COMPLETED          FIN   PLEASE SEND CHECK         AVFUEL CORP- VICTORIA          734-680-7520                Na pl es        Fuel Fa rm Rd                      2016   7000 SERIES 7300         WHITE            1HTZZAAR8GH030359                 0      136   T6 TOW                                   C620-432-78-271-0           16      5192                        3/30/2018 16:30   3/30/2018   12:30:00 PM   3/31/2018   10:22:00 AM   3/31/2018   10:22:00 AM   10:23:00 AM   3/31/2018   11:15:00 AM   3/31/2018   11:39:00 AM   INTERNATIONAL                 "WALLACEFL   INTERNATIONAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           MD LANDOLL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    "       PORT TO PORT                    CITY OF NAPLES AIRPORT AUTHORITY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         FL      406.25              0 #### 34104 CASH LIGHT DUTY                                           JACOB           FALSE         0                                   199
231342    4/1/2018   11:01:00 PM    4/1/2018   11:59:00 PM   10:10:00 PM    4/1/2018   11:00:00 PM   2018   4   14    0:50:00   "JACOB C "   a na                    4110 Pi ne Ri dge Rd            Na pl es                 2396870271    Credi t Ca rd-Dri ver (Ca s h) JACOB     0       1     150      150   0   0   0   WEBB CALL - CASH                      46441 Crys ta l Gol l a da y     6 - COMPLETED          FIN   pd dr cc                  a nna                                      2396870271      Na pl es        ???                                2005   C5C042 5500              WHITE            1GDG5C1E05F907939   AB81200           157745   T8 WINCH NEEDED                          C620-432-78-271-0   35xx       JH6424K                            4/2/2018 2:09    4/1/2018   10:09:00 PM    4/1/2018   10:09:00 PM    4/1/2018   10:09:00 PM   10:10:00 PM    4/1/2018   10:29:00 PM                                                                       FL          MD RECOVERY/WINCH PORT TO PORT ???                                            FL         150              0 ####            WEBB CALL - CASH                                     JACOB           FALSE         0                                   350
231320    4/1/2018   12:12:00 AM   3/31/2018   11:59:00 PM    9:41:00 PM    4/1/2018   12:45:00 AM   2018   4   14    3:03:00   "JACOB C "   "LES ZILLMER "          "I 75 S AND 84 "                Na pl es                               Credi t Ca rd-Offi ce (Ca s h) JACOB     0       3     125      375   0   0   0   CASH HEAVY DUTY                       46441 Crys ta l Gol l a da y     6 - COMPLETED          FIN   "PD OFF CC "              LES ZILLMER                                2395658094      Fort Myers      9651 Kel l y Tra ctor Dr           2000   21 FT DECK BOAT          WHITE                              0 FL8986KP               0   T6 TOW                                   C620-432-78-271-0   35xx                                          4/1/2018 0:49   3/31/2018    8:49:00 PM   3/31/2018    8:49:00 PM   3/31/2018    8:49:00 PM    8:50:00 PM   3/31/2018   10:18:00 PM   3/31/2018   10:47:00 PM                                             FL          HD LANDOLL PORT TO PORT                          ???                          FL         375              0           33905 CASH HEAVY DUTY                                      JACOB           FALSE         0                                   200
231115    4/1/2018    2:25:00 PM    4/1/2018   11:59:00 PM    1:02:00 PM    4/1/2018    2:30:00 PM   2018   4   14    1:28:00   "JACOB C "   "OSCAR POT "            3180 Beck Bl vd                 Na pl es                 2397845689    CASH                           JACOB     0     1.5     120      180   0   0   0   CASH MEDUIM DUTY                      46441 Crys ta l Gol l a da y     6 - COMPLETED          FIN   PD CR DR                  "OSCAR POT "                               2397845689      Na pl es        109 Dunca n Ln                     2011   5TH WHEEL RV             GRAY             4YDF34323BA740030   JPQQ34                 0   T6 TOW                                   C620-432-78-271-0   35xx                                        3/27/2018 19:29   3/27/2018    3:29:00 PM    4/1/2018   12:18:00 PM    4/1/2018   12:18:00 PM   12:20:00 PM    4/1/2018    1:12:00 PM    4/1/2018    1:41:00 PM                                             FL          "MD TOW PORT TO PORT "                           ???                          FL         180              0 #### 34114 CASH MEDUIM DUTY                                          JACOB           FALSE         0                                   201
231378    4/2/2018    1:47:00 PM    4/2/2018   11:59:00 PM    1:25:00 PM    4/2/2018    1:47:00 PM   2018   4   14    0:22:00   "JACOB C "   "IF FLAGGED ""ASM"" USE7801
                                                                                                                                                                      ""LE""Ai PREFIX"
                                                                                                                                                                               rport Pul l i ng RoaNa d North
                                                                                                                                                                                                           pl es      1-800-541-2262        ACCOUNT                        JACOB             1      37       37   0   0   0   AGERO                                 39280 Ni kki Rodri guez          6 - COMPLETED          FIN                398852067    CAROLE GIBSON                              7865971786      Na pl es        7801 Ai rport Pul l i ng Rd N      2009   COROLLA/S/LE/XLE         RED              1NXBU40E39Z112776   094LSU            152405   T3 JUMP START                            C620-432-78-271-0           16                         9031.1    4/2/2018 17:03    4/2/2018    1:03:00 PM    4/2/2018    1:10:00 PM    4/2/2018    1:10:00 PM    1:11:00 PM    4/2/2018    1:38:00 PM                             TOYOTA                                    FL          JUMP START                                                                    FL          37              0 #### 34109 AGERO                                                     JACOB           FALSE         0                                    12
231380    4/2/2018    5:51:00 PM    4/2/2018   11:59:00 PM    3:23:00 PM    4/2/2018    5:40:00 PM   2018   4   14    2:17:00   "JACOB C "   RAY MILLER              28801 S Ta mi a mi Tra i l Boni ta Spri ngs              3524094860    ACCOUNT                        JACOB          2.25     125   281.25   0   0   0   EXCEL ERECTORS                        39280 Ni kki Rodri guez          6 - COMPLETED          FIN                             JACOB                          EXCEL ERECTORS-RAY MILLER   Na pl es        3853 Excha nge Ave                 2000   AND BASKET               UNK                                0          0             0   T6 TOW                                   C620-432-78-271-0           16                                   4/2/2018 18:30    4/2/2018    2:30:00 PM    4/2/2018    2:57:00 PM    4/2/2018    2:57:00 PM    2:58:00 PM    4/2/2018    4:00:00 PM    4/2/2018    4:20:00 PM   FORKLIFT                                  FL          MD LANDOLL PORT TO PORT                                                       FL      281.25              0 #### 34104 EXCEL ERECTORS                                            JACOB           FALSE         0                                   199
231371    4/2/2018   12:35:00 PM    4/2/2018   11:59:00 PM   11:59:00 AM    4/2/2018   12:33:00 PM   2018   4   14    0:34:00   "JACOB C "   "IF FLAGGED ""ASM"" USE2659
                                                                                                                                                                      ""LE""Profes
                                                                                                                                                                               PREFIX"
                                                                                                                                                                                     s i ona l Ci r Na pl es          1-800-541-2262        ACCOUNT                        JACOB             1      37       37   0   0   0   AGERO                                 39280 Ni kki Rodri guez          6 - COMPLETED          FIN                858998250    M DUNN                                     5856455876      Na pl es        2659 Profes s i ona l Ci rcl e     2010   SANTA FE GLS             GREEN            5NMSG3AB8AH336048   3708QD            102238   T7 LOCK OUT                              C620-432-78-271-0           16                         9031.1    4/2/2018 15:54    4/2/2018   11:54:00 AM    4/2/2018   11:58:00 AM    4/2/2018   11:58:00 AM   11:58:00 AM    4/2/2018   12:18:00 PM                             HYUNDAI                                   FL          LOCKOUT SERVICE                                                               FL          37              0 #### 34119 AGERO                                                     JACOB           FALSE         0                                    24
231359    4/2/2018   11:58:00 AM    4/2/2018   11:59:00 PM   10:52:00 AM    4/2/2018   11:58:00 AM   2018   4   14    1:06:00   "JACOB C "   "VINCENT LEONARDO " 333 5th St SW                       Na pl es                 2393228891    CASH                           JACOB     0     1.5     120      180   0   0   0   CASH MEDUIM DUTY                      39280 Ni kki Rodri guez          6 - COMPLETED          FIN   PD DR CA                  "VINCENT LEONARDO "                        2393228891      Na pl es        264 17th St NW                     1998   P3500                    SILVER           1GDKP32Y0W3501496            0        120706   T6 TOW                                   C620-432-78-271-0           16                                   4/2/2018 14:30    4/2/2018   10:30:00 AM    4/2/2018   10:30:00 AM    4/2/2018   10:30:00 AM   10:32:00 AM    4/2/2018   11:07:00 AM    4/2/2018   11:23:00 AM   GMC                                       FL          "MD TOW PORT TO PORT "                           DROP                         FL         180              0 #### 34120 CASH MEDUIM DUTY                                          JACOB           FALSE         0                                   201
231355    4/2/2018   10:15:00 AM    4/2/2018   11:59:00 PM    9:04:00 AM    4/2/2018   10:15:00 AM   2018   4   14    1:11:00   "JACOB C "   "IF FLAGGED ""ASM"" USE9315
                                                                                                                                                                      ""LE""ChiPREFIX"
                                                                                                                                                                                a s s o Cove Ct Na pl es              1-800-541-2262        ACCOUNT                        JACOB             1      37       37   0   0   0   AGERO                                 39280 Ni kki Rodri guez          6 - COMPLETED          FIN                283036583    FRANK TANCREDI                             2393314206      Na pl es        9315 Chi a s s o Cove Ct           2011   911 TURBO CABRIOLET      WHITE            WP0CD2A95BS773127   JC182P             22701   T3 JUMP START                            C620-432-78-271-0           16                         9031.1    4/2/2018 12:56    4/2/2018    8:56:00 AM    4/2/2018    8:57:00 AM    4/2/2018    8:57:00 AM    8:57:00 AM    4/2/2018   10:05:00 AM                             PORSCHE                                   FL          JUMP START                                                                    FL          37              0 #### 34114 AGERO                                                     JACOB           FALSE         0                                    12
231434    4/3/2018    3:09:00 PM    4/3/2018   11:59:00 PM    1:20:00 PM    4/3/2018    3:09:00 PM   2018   4   14    1:49:00   "JACOB C "   "FLEET "                1455 Ra i l Hea d Bl vd         Na pl es                               ACCOUNT                        JACOB           1.7   109.2   185.64   0   0   0   FLEET NET AMERICA                     39280 Ni kki Rodri guez          6 - COMPLETED          FIN   5312C                     DOUG                                       2394050915      Es tero         22400 S Ta mi a mi Tra i l         2016   TRANSIT T-350 HD         BLUE             1FDRS6ZV2GKA18691   GCDT52             60427   T6 TOW                                   C620-432-78-271-0           16 22C6LS      FL57410               4/3/2018 17:14    4/3/2018    1:14:00 PM    4/3/2018    1:14:00 PM    4/3/2018    1:14:00 PM    1:15:00 PM    4/3/2018    1:52:00 PM    4/3/2018    2:07:00 PM   FORD                                      FL          "MD TOW PORT TO PORT "                                                        FL      185.64              0 #### 33928 FLEET NET AMERICA                                         JACOB           FALSE         0                                   201
231414    4/3/2018   10:25:00 AM    4/3/2018   11:59:00 PM    8:46:00 AM    4/3/2018   10:23:00 AM   2018   4   14    1:37:00   "JACOB C "   WEBB CALL               4041 2nd Ave SE                 Na pl es                               Credi t Ca rd-Offi ce (Ca s h) JACOB     0     1.5     120      180   0   0   0   WEBB CALL - CASH                      39280 Ni kki Rodri guez          6 - COMPLETED          FIN                     92310   "AMAURYS "                                 2396924700      Na pl es        3945 Tol l hous e Dr               2008   F450 SUPER DUTY          WHITE            1FTXW43RX8EB46029   1384XX            225964   T6 TOW                                   C620-432-78-271-0           16                                   4/3/2018 12:39    4/3/2018    8:39:00 AM    4/3/2018    8:41:00 AM    4/3/2018    8:41:00 AM    8:42:00 AM    4/3/2018    9:00:00 AM    4/3/2018    9:41:00 AM   FORD                                      FL          "MD TOW PORT TO PORT "                           "MECHANIC "                  FL         180              0 #### 34114 WEBB CALL - CASH                                          JACOB           FALSE         0                                   201
231492    4/4/2018    9:19:00 PM    4/4/2018   11:59:00 PM    7:22:00 PM    4/4/2018    9:18:00 PM   2018   4   14    1:56:00   "JACOB C "   NA                      15790 DEL SOL LANE              Na pl es                               Credi t Ca rd-Offi ce (Ca s h) JACOB             2   112.5      225   0   0   0   AFTER HOURS ROAD SERVICES             54780 LAURA RICARDO CUELLAR      6 - COMPLETED          FIN                     92045   NA                             000-000-0000                Na pl es        27th St NW Gol den Ga te Bl vd W 2000     CONCESSION               GRAY                               0 YA15408                0   T6 TOW                                   C620-432-78-271-0           16                                   4/4/2018 22:28    4/4/2018    6:28:00 PM    4/4/2018    6:29:00 PM    4/4/2018    6:29:00 PM    6:38:00 PM    4/4/2018    7:38:00 PM    4/4/2018    8:03:00 PM   TRAILER                                   FL          MD LANDOLL PORT TO PORT                                                       FL         225              0           34120 AFTER HOURS ROAD SERVICES                            JACOB           FALSE         0                                   199
231496    4/5/2018    9:44:00 AM    4/5/2018   11:59:00 PM    7:41:00 AM    4/5/2018    9:43:00 AM   2018   4   14    2:02:00   "JACOB C "   HOWARD OR BRIAN         Ta yl or Rd                     Na pl es         572-2837              Credi t Ca rd-Offi ce (Ca s h) JACOB     0       2     125      250   0   0   0   "B B BYPASS DEWATERING SOLUTIONS,     54780
                                                                                                                                                                                                                                                                                                                                                                        LLC"LAURA RICARDO CUELLAR    6 - COMPLETED          FIN   PLEASE SEND CHECK         BB BYPASS DEWATERING                       2398887852      Na pl es        Va nderbi l t Dr                   2000   DRILL RIG                "YELLOW "                          0          0             0   TOW                                      C620-432-78-271-0   35xx                                          4/5/2018 9:05    4/5/2018    5:05:00 AM    4/5/2018    5:05:00 AM    4/5/2018    5:05:00 AM    5:52:00 AM    4/5/2018    8:02:00 AM    4/5/2018    8:20:00 AM                                             FL          MD LANDOLL PORT TO PORT                          ???                          FL         250              0 #### 34108 "B B BYPASS DEWATERING SOLUTIONS, LLC"                    JACOB           FALSE         0                                   199
231584    4/6/2018    2:34:00 PM    4/6/2018   11:59:00 PM    2:03:00 PM    4/6/2018    2:33:00 PM   2018   4   14    0:30:00   "JACOB C "   DISPATCH                5624 Stra nd Bl vd              Na pl es         1-888-843-5873        ACCOUNT                        JACOB             1      40       40   0   0   0   NSD NATION SAFE DRIVERS               17226 Tra cy Mi chel s           6 - COMPLETED          FIN                   4083951   Dona l d Benedetto                         2394046824      Na pl es                                           2013   ML350                    BLACK            4JGDA5HB7DA125672   2UP12G0            59011   JUMP START                               C620-432-78-271-0           16                         94535     4/6/2018 17:58    4/6/2018    1:58:00 PM    4/6/2018    2:00:00 PM    4/6/2018    2:00:00 PM    2:00:00 PM    4/6/2018    2:21:00 PM                             MERCEDES-BENZ                             FL          MERCEDES JUMP START                              Mercedes -Benz Of Na pl es   FL          40              0 ####            NSD NATION SAFE DRIVERS                  11107256240 JACOB           FALSE         0                                   230
231559    4/6/2018   12:35:00 PM    4/6/2018   11:59:00 PM   10:48:00 AM    4/6/2018   12:30:00 PM   2018   4   14    1:42:00   "JACOB C "   BEN BOLDOCZKI           6120 Lee Ann Ln                 Na pl es         129-431-5226          ACCOUNT                        JACOB           1.5     120      180   0   0   0   UNITED WATER RESTORATION              17226 Tra cy Mi chel s           6 - COMPLETED          FIN   PLEASE SEND CHECK         BEN                                        2392699792      Na pl es        1295 Ai rport Rd S                 2005   SAVANA G3500             WHITE            1GDJG31V651906730   BQJH63            289447   T6 TOW                                   C620-432-78-271-0           16                                   4/6/2018 13:03    4/6/2018    9:03:00 AM    4/6/2018   10:30:00 AM    4/6/2018   10:30:00 AM   10:32:00 AM    4/6/2018   10:58:00 AM    4/6/2018   11:12:00 AM   GMC                                       FL          "MD TOW PORT TO PORT "                           UNIVERSAL TRANSMISSION FL               180              0 #### 34104 UNITED WATER RESTORATION                                  JACOB           FALSE         0                                   201
231539    4/6/2018   10:57:00 AM    4/6/2018   11:59:00 PM    9:34:00 AM    4/6/2018   11:00:00 AM   2018   4   14    1:26:00   "JACOB C "   TIM                     3375 Ta mi a mi Tra i l N Na pl es                       2396596595    DEBIT CARD (Ca s h)            JACOB     0     1.5     120      180   0   0   0   CASH MEDUIM DUTY                      54780 LAURA RICARDO CUELLAR      6 - COMPLETED          FIN   V AUTH 08588G             TIM                                        2396596595      Na pl es        4900 Ta mi a mi Tra i l N          2007   NPR                      WHITE            JALC4B16677011522   CJLE06            180790   T6 TOW                                   C620-432-78-271-0           16                                   4/5/2018 21:39    4/5/2018    5:39:00 PM    4/6/2018    9:00:00 AM    4/6/2018    9:00:00 AM    9:01:00 AM    4/6/2018    9:53:00 AM    4/6/2018   10:23:00 AM   ISUZU                                     FL          "MD TOW PORT TO PORT "                           TIRES PLUS NAPLES N          FL         180              0 #### 34108 CASH LIGHT DUTY                                           JACOB           FALSE         0                                   201
231690    4/9/2018    3:34:00 PM    4/9/2018   11:59:00 PM    2:00:00 PM    4/9/2018    3:30:00 PM   2018   4   15    1:30:00   "JACOB C "   CALLED IN BY ROADSIDE 12824 Ba l d Cypres s Ln Na pl es                                   0    Credi t Ca rd-Dri ver (Ca s h) JACOB     0     1.5     125    187.5   0   0   0   CASH MEDUIM DUTY                      39280 Ni kki Rodri guez          6 - COMPLETED          FIN   PD DR CC                  "PEDRO DIAZ "                              2398875687      Na pl es        16120 Ol d US-41                   2012   NPR HD                   WHITE            JALC4W163C7001418   BHYQ41             52565   T6 TOW                                   C620-432-78-271-0           16                                   4/9/2018 15:19    4/9/2018   11:19:00 AM    4/9/2018    1:30:00 PM    4/9/2018    1:30:00 PM    1:30:00 PM    4/9/2018    2:21:00 PM    4/9/2018    2:34:00 PM   ISUZU                                     FL          MD LANDOLL PORT TO PORT                          DROP                         FL       187.5              0 #### 34110 CASH HEAVY DUTY                                           JACOB           FALSE         0                                   199
231692    4/9/2018    5:12:00 PM    4/9/2018   11:59:00 PM    4:05:00 PM    4/9/2018    5:00:00 PM   2018   4   15    0:55:00   "JACOB C "   CUSTOMER                2239 Pi ne Wood Ci rcl e Na pl es                                 0    X-PRESS PAY (Ca s h)           JACOB     0       1     120      120   0   0   0   CASH MEDUIM DUTY                      39280 Ni kki Rodri guez          6 - COMPLETED          FIN              40635905292    "MATTHEW REID "                            2398771433      Na pl es        5911 Ta yl or Rd                   2006   F350 SUPER DUTY          BROWN            1FTWX31P46EA14255   905RRS            163411   T6 TOW                                   C620-432-78-271-0           16                                   4/9/2018 19:30    4/9/2018    3:30:00 PM    4/9/2018    3:55:00 PM    4/9/2018    3:55:00 PM    3:57:00 PM    4/9/2018    4:12:00 PM    4/9/2018    4:22:00 PM   FORD                                      FL          "MD TOW PORT TO PORT "                           MECHANIC                     FL         120              0 #### 34109 CASH MEDUIM DUTY                                          JACOB           FALSE         0                                   201
231667    4/9/2018    1:53:00 PM    4/9/2018   11:59:00 PM   12:13:00 PM    4/9/2018    1:52:00 PM   2018   4   15    1:39:00   "JACOB C "   JACOB                   1361 Des oto Bl vd S            Na pl es                 2392003629    CASH                           JACOB     0       1     100      100   0   0   0   CASH MEDUIM DUTY                      40231 Amy Ca s e                 6 - COMPLETED          FIN   PD CA DR                  JACOB                                      2392003629      Na pl es        3491 Whi te Bl vd                  1993   NPR                      WHITE            JALB4B1K1P7003644            0             0   TOW                                      C620-432-78-271-0           16                                   4/9/2018 14:14    4/9/2018   10:14:00 AM    4/9/2018   11:51:00 AM    4/9/2018   11:51:00 AM   11:52:00 AM                              4/9/2018    1:11:00 PM   ISUZU               FLAT RATE PER JACOB   FL          "MD TOW PORT TO PORT "                           ???                          FL         100              0 #### 34117 CASH MEDUIM DUTY                                          JACOB           FALSE         0                                   201
231677    4/9/2018   12:08:00 PM    4/9/2018   11:59:00 PM   10:16:00 AM    4/9/2018   12:04:00 PM   2018   4   15    1:48:00   "JACOB C "   JACOB                   13050 Boni ta Bea ch Rd SE      Boni ta Spri ngs                       CHECK                          JACOB          1.75     108      189   0   0   0   NAPLES TRUCK AND TIRE                 39280 Ni kki Rodri guez          6 - COMPLETED          FIN   SEND PAYMENT              JOSE CUSTOMER                              2394380011      Na pl es        3727 Pros pect Ave                 2006   RAM 2500 ST/SLT          SILVER           1D7KS28C46J236964   GRHS24                 0   T6 TOW                                   C620-432-78-271-0           16                                   4/9/2018 12:26    4/9/2018    8:26:00 AM    4/9/2018    8:27:00 AM    4/9/2018    8:27:00 AM    8:32:00 AM    4/9/2018   10:48:00 AM    4/9/2018   11:21:00 AM   DODGE                         RACE TRACF L            "MD TOW PORT TO PORT "                                                        FL         189              0 #### 34104 NAPLES TRUCK AND TIRE                                     JACOB           FALSE         0                                   201
231727   4/10/2018    3:31:00 PM   4/10/2018   11:59:00 PM    1:33:00 PM   4/10/2018    3:30:00 PM   2018   4   15    1:57:00   "JACOB C "   HOWARD OR BRIAN         Va nderbi l t Bea ch Rd FL-901  Na pl es         572-2837              CHECK                          JACOB             2     125      250   0   0   0   "B B BYPASS DEWATERING SOLUTIONS,     39280
                                                                                                                                                                                                                                                                                                                                                                        LLC"Ni kki Rodri guez        6 - COMPLETED          FIN   PLEASE SEND CHECK         BB BYPASS DEWATERING                                0      Na pl es        5600 Ta yl or Rd                   2000   DRILL RIG                UNK                                0          0             0   T6 TOW                                   C620-432-78-271-0   35xx                                        4/10/2018 17:19   4/10/2018    1:19:00 PM   4/10/2018    1:20:00 PM   4/10/2018    1:20:00 PM    1:20:00 PM   4/10/2018    2:05:00 PM   4/10/2018    2:32:00 PM                                             FL          MD LANDOLL PORT TO PORT                                                       FL         250              0 #### 34109 "B B BYPASS DEWATERING SOLUTIONS, LLC"                    JACOB           FALSE         0                                   199
231765   4/11/2018   11:29:00 AM   4/11/2018   11:59:00 PM   10:30:00 AM   4/11/2018   11:29:00 AM   2018   4   15    0:59:00   "JACOB C "   "JASON "                2700 Ta mi a mi Tra i l E Na pl es                       9417046766    CASH                           JACOB     0    1.25     125   156.25   0   0   0   CASH MEDUIM DUTY                      39280 Ni kki Rodri guez          6 - COMPLETED          FIN   PD CA DR                  JASON                                      9417046766      Na pl es        ???                                2000   STORAGE CONTAINER        UNK                                0          0             0   T6 TOW                                   C620-432-78-271-0           16                                  4/11/2018 14:29   4/11/2018   10:29:00 AM   4/11/2018   10:29:00 AM   4/11/2018   10:29:00 AM   10:30:00 AM   4/11/2018   10:44:00 AM                                                           GRAND BUFFETFL          MD LANDOLL PORT TO PORT                          ???                          FL      156.25              0 ####            CASH MEDUIM DUTY                                     JACOB           FALSE         0                                   199
231726   4/11/2018    9:21:00 AM   4/11/2018   11:59:00 PM    7:58:00 AM   4/11/2018    9:19:00 AM   2018   4   15    1:21:00   "JACOB C "   JACOB                   9393 County Roa d 901 Na pl es                           3524094860    ACCOUNT                        JACOB          1.25     125   156.25   0   0   0   EXCEL ERECTORS                        39280 Ni kki Rodri guez          6 - COMPLETED          FIN   PLS SEND PAYMENT          JACOB                          EXCEL ERECTORS-RAY MILLER   Na pl es        493 Ai rport Pul l i ng Rd N       2000   AND BASKET               UNK                                0          0             0   T6 TOW                                   C620-432-78-271-0           16                                  4/11/2018 10:30   4/11/2018    6:30:00 AM   4/11/2018    6:31:00 AM   4/11/2018    6:31:00 AM    6:42:00 AM   4/11/2018    8:23:00 AM   4/11/2018    8:37:00 AM   FORKLIFT                      OLDE FLORIDAFL GOLF CLUBMD LANDOLL PORT TO PORT                                                       FL      156.25              0 #### 34104 EXCEL ERECTORS                                            JACOB           FALSE         0                                   199
231808   4/12/2018   10:05:00 AM   4/12/2018   11:59:00 PM    8:50:00 AM   4/12/2018   10:05:00 AM   2018   4   15    1:15:00   "JACOB C "   JERRY CLARK             4290 Ta mi a mi Tra i l E Na pl es               239-825-2053          CHECK                          JACOB          1.25     120      150   0   0   0   CLARK'S LAWN CARE                     39280 Ni kki Rodri guez          6 - COMPLETED          FIN   PLEASE SEND CHECK         "JERRY CLARK "                             2398252053      Na pl es        3906 Excha nge Ave                 2001   SILVERADO C3500          WHITE            1GBJC34U61F210342   Y16PNR                 0   T6 TOW                                   C620-432-78-271-0           16                                  4/12/2018 12:26   4/12/2018    8:26:00 AM   4/12/2018    8:27:00 AM   4/12/2018    8:27:00 AM    8:27:00 AM   4/12/2018    9:28:00 AM   4/12/2018    9:37:00 AM   CHEVROLET                     WALGREENS   FL          "MD TOW PORT TO PORT "                           "COLLIER TIRE "              FL         150              0 #### 34104 CLARK'S LAWN CARE                                         JACOB           FALSE         0                                   201
231854   4/13/2018   10:46:00 AM   4/13/2018   11:59:00 PM    9:22:00 AM   4/13/2018   10:45:00 AM   2018   4   15    1:23:00   "JACOB C "   DONALD                  6170 Col l i er Bl vd           Na pl es                 2397775161    Credi t Ca rd-Dri ver (Ca s h) JACOB     0     1.5     120      180   0   0   0   CASH MEDUIM DUTY                      54780 LAURA RICARDO CUELLAR      6 - COMPLETED          FIN   PD CC DR                  DONALD                                     2397775161      Na pl es        5900 Ya hl St                      2015   PROMASTER 1500 HIGH WHITE                 3C6TRVBD7FE502429   GFSZ70             28033   T6 TOW                                   C620-432-78-271-0           16                                  4/13/2018 13:05   4/13/2018    9:05:00 AM   4/13/2018    9:06:00 AM   4/13/2018    9:06:00 AM    9:07:00 AM   4/13/2018    9:40:00 AM   4/13/2018    9:54:00 AM   RAM                                       FL          "MD TOW PORT TO PORT "                           CERTIFIED DIESEL REPAIR      FL         180              0 #### 34109 CASH MEDUIM DUTY                                          JACOB           FALSE         0                                   201
231934   4/14/2018    6:58:00 PM   4/14/2018   11:59:00 PM    5:26:00 PM   4/14/2018    6:55:00 PM   2018   4   15    1:29:00   "JACOB C "   ANTHONY OR RAY          4501 3rd Ave SW                 Na pl es                 2399490405    ACCOUNT                        JACOB          1.25     110    137.5   0   0   0   "TIMO BROTHERS, INC"                  17226 Tra cy Mi chel s           6 - COMPLETED          FIN   PLEASE SEND CHECK         TIMO BROTHERS                                       0      Boni ta Spri ngs27683 Ol d 41 Rd                   2006   EXPRESS G3500            BLACK            1GBJG31U861233067   HQHI43            186497   TOW                                      C620-432-78-271-0           16        4                         4/14/2018 21:23   4/14/2018    5:23:00 PM   4/14/2018    5:23:00 PM   4/14/2018    5:23:00 PM    5:25:00 PM   4/14/2018    5:47:00 PM   4/14/2018    6:03:00 PM   CHEVROLET                                 FL          "MD TOW PORT TO PORT "                                                        FL       137.5              0 #### 34135 "TIMO BROTHERS, INC"                                      JACOB           FALSE         0                                   201
231963   4/15/2018    6:54:00 PM   4/15/2018   11:59:00 PM    5:46:00 PM   4/15/2018    6:54:00 PM   2018   4   16    1:08:00   "JACOB C "   MIKE                    4716 Ta mi a mi Tra i l E Na pl es                                     Credi t Ca rd-Dri ver (Ca s h) JACOB      0    1.5     150      225   0   0   0   CASH HEAVY DUTY                       54780 LAURA RICARDO CUELLAR      6 - COMPLETED          FIN   PD CC DR                  MIKE                                       2485051855      Na pl es        4227 Domes ti c Ave                2017   E450 SUPER DUTY          N/A              1FC4E4KS1HDC18591   DPR7018             8712   T6 TOW                                   C620-432-78-271-0           16                                  4/15/2018 21:03   4/15/2018    5:03:00 PM   4/15/2018    5:03:00 PM   4/15/2018    5:03:00 PM    5:05:00 PM   4/15/2018    5:57:00 PM   4/15/2018    6:20:00 PM   FORD                                      FL          HD TOW PORT TO PORT BY HOUR                      TAMIAMI FLEET SERVICES COMMERCIAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         FL       QUICK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    225 LANE         0 #### 34104 CASH HEAVY DUTY                                           JACOB           FALSE         0                                   202
231940   4/15/2018   11:25:00 AM   4/15/2018   11:59:00 PM    9:46:00 AM   4/15/2018   11:24:00 AM   2018   4   16    1:38:00   "JACOB C "   DAN                     1920 Ma na tee Rd               Na pl es                 2396017559    CASH                           JACOB    150      1     200      200   0   0   0   CASH MEDUIM DUTY                      17226 Tra cy Mi chel s           6 - COMPLETED          FIN   158 CA 42 CC              DANIEL DARREN                              2396017559      Na pl es        ???                                2000   HOME                     NA                                 0          0             0   T8 WINCH NEEDED                          C620-432-78-271-0           16                                  4/15/2018 13:30   4/15/2018    9:30:00 AM   4/15/2018    9:32:00 AM   4/15/2018    9:32:00 AM    9:38:00 AM   4/15/2018   10:09:00 AM   4/15/2018   11:00:00 AM   TRAILER                                   FL          MD RECOVERY/WINCH PORT TO PORT ???                                            FL         200              0 ####            CASH MEDUIM DUTY                                     JACOB           FALSE         0                                   350
232010   4/16/2018    7:45:00 PM   4/16/2018   11:59:00 PM    4:18:00 PM   4/16/2018    7:42:00 PM   2018   4   16    3:24:00   "JACOB C "   GAY ROCHESTER           3324 Gol den Ga te Bl vd W      Na pl es         704-902-0883          ACCOUNT                        JACOB             4     120      480   0   0   0   INA TOWING / INTER STAR               46441 Crys ta l Gol l a da y     6 - COMPLETED          FIN                    773009   "DAVID "                       910-381-0670                Fort Myers      3510 Ol d Metro Pkwy               2009                       2300 GRAY             1HTMMAAM59H094231      2702611        326247   T6 TOW                                   C620-432-78-271-0           16                                  4/16/2018 19:28   4/16/2018    3:28:00 PM   4/16/2018    3:33:00 PM   4/16/2018    3:33:00 PM    3:39:00 PM   4/16/2018    4:40:00 PM   4/16/2018    4:55:00 PM   INTERNATIONAL                             FL          "MD TOW PORT TO PORT "                                                        FL         480              0 #### 33916 INA TOWING / INTER STAR                                   JACOB           FALSE         0                                   201
232003   4/16/2018    4:22:00 PM   4/16/2018   11:59:00 PM    2:07:00 PM   4/16/2018    4:30:00 PM   2018   4   16    2:23:00   "JACOB C "   "DALE HUDSON "          Hi ghwa y 75 N Corks crewEsRd        tero                2395975299    CASH                           JACOB     0     2.5     120      300   0   0   0   CASH MEDUIM DUTY                      39280 Ni kki Rodri guez          6 - COMPLETED          FIN   PD CA DR                  STEW                                       2392349150      Na pl es        5939 Shi rl ey St                  2015   CHASSIS 5500             WHITE            3C7WRMDL8FG706572   E7780D            100980   T6 TOW                                   C620-432-78-271-0           16        2                         4/16/2018 17:57   4/16/2018    1:57:00 PM   4/16/2018    1:57:00 PM   4/16/2018    1:57:00 PM    2:07:00 PM   4/16/2018    2:32:00 PM   4/16/2018    3:13:00 PM   RAM                                       FL          "MD TOW PORT TO PORT "                           VICTORY TOWING               FL         300              0 #### 34109 CASH MEDUIM DUTY                                          JACOB           FALSE         0                                   201
232097   4/17/2018    7:24:00 PM   4/17/2018   11:59:00 PM    6:30:00 PM   4/17/2018    7:30:00 PM   2018   4   16    1:00:00   "JACOB C "   UNK                     I-75 S Al i co Rd               Fort Myers 954-253-2460                DEBIT CARD (Ca s h)            JACOB     0       1     120      120   0   0   0   WEBB CALL - CASH                      46441 Crys ta l Gol l a da y     6 - COMPLETED          FIN   "PD OFFICE CC "           "ADRIENNE "                    954-253-2460                Boni ta Spri ngs10801 Furl ong St                  2001   F350 SUPER DUTY          WHITE            1FTWW33F91EB16926   IUGJ45            165954   T6 TOW                                   C620-432-78-271-0           16                                  4/17/2018 22:27   4/17/2018    6:27:00 PM   4/17/2018    6:27:00 PM   4/17/2018    6:28:00 PM    6:28:00 PM   4/17/2018    6:42:00 PM   4/17/2018    6:58:00 PM   FORD                                      FL          "MD TOW PORT TO PORT "                           ???                          FL         120              0 #### 34135 WEBB CALL - CASH                                          JACOB           FALSE         0                                   201
232095   4/17/2018    6:33:00 PM   4/17/2018   11:59:00 PM    5:49:00 PM   4/17/2018    6:27:00 PM   2018   4   16    0:38:00   "JACOB C "   DEBBIE FORREST          5606 Ta vi l l a Ci rcl e       Na pl es                 5614004922    Credi t Ca rd-Dri ver (Ca s h) JACOB     0       1      85       85   0   0   0   CASH MEDUIM DUTY                      11602 Ca rl os Rodri guez        6 - COMPLETED          FIN   PD DR CC                  DEBBIE FORREST                             5614004922      Na pl es        4227 Domes ti c Ave                2003   E350 SUPER DUTY          GRAY             1FDWE35F83HA53640   G0LFDEB           111639   TOW                                      C620-432-78-271-0           16                                  4/17/2018 21:44   4/17/2018    5:44:00 PM   4/17/2018    5:47:00 PM   4/17/2018    5:47:00 PM    5:49:00 PM   4/17/2018    6:09:00 PM                             FORD                                      FL          MD SERVICE CALL PORT TO PORT                     FORD FLEET                   FL          85              0 #### 34104 CASH MEDUIM DUTY                                          JACOB           FALSE         0                                     4
231989   4/17/2018    2:03:00 PM   4/17/2018   11:59:00 PM    6:11:00 AM   4/17/2018    1:58:00 PM   2018   4   16    7:47:00   "JACOB C "   DJ- TALON TOWING        13601 SW 176th St               Mi a mi                  9416285176    CHECK                          JACOB     0       5      12       60   0   0   0   CASH MEDUIM DUTY                      17226 Tra cy Mi chel s           6 - COMPLETED          FIN   TALON TOWING              DOUG AT PICKUP                             7607927680      Fort Myers      1684 Ta rget Ct                    2010   LMPV                     TAN              8999G                        0           354   TOW                                      C620-432-78-271-0           16       11                          4/17/2018 8:30   4/17/2018    4:30:00 AM   4/17/2018    4:32:00 AM   4/17/2018    4:32:00 AM    4:33:00 AM   4/17/2018    8:37:00 AM   4/17/2018    9:04:00 AM                                             FL          TOLLS (cos t)                                    UNK                          FL           0             60 #### 33905 CASH MEDUIM DUTY                                          JACOB           FALSE         0                                    19
232020   4/17/2018    5:12:00 PM   4/17/2018   11:59:00 PM    2:09:00 PM   4/17/2018    5:09:00 PM   2018   4   16    3:00:00   "JACOB C "   ROB / BOB 7777110       5900 Ya hl St                   Na pl es         597-4044              ACCOUNT                        JACOB     0       3     135      405   0   0   0   CERTIFIED DIESEL REPAIR               46441 Crys ta l Gol l a da y     6 - COMPLETED          FIN   PLS SEND CK               BOB                                        2397777110      Fort Myers      Edi s on Ave                       1999   4000 SERIES 4700         WHITE            1HTSLAAM0XH636259   189NIQ            341592   TOW                                      C620-432-78-271-0           16 DRIVER MUST GET                  4/17/2018 16:18   4/17/2018   12:18:00 PM   4/17/2018    1:59:00 PM   4/17/2018    1:59:00 PM    2:00:00 PM   4/17/2018    2:34:00 PM   4/17/2018    3:06:00 PM   INTERNATIONAL                             FL          HD TOW PORT TO PORT BY HOUR                      CERTIFIED DIESEL REPAIR      FL         405              0 #### 33916 CERTIFIED DIESEL REPAIR                                   JACOB           FALSE         0                                   202
231989   4/17/2018    2:03:00 PM   4/17/2018   11:59:00 PM    6:11:00 AM   4/17/2018    1:58:00 PM   2018   4   16    7:47:00   "JACOB C "   DJ- TALON TOWING        13601 SW 176th St               Mi a mi                  9416285176    CHECK                          JACOB     0    7.78     125    972.5   0   0   0   CASH MEDUIM DUTY                      17226 Tra cy Mi chel s           6 - COMPLETED          FIN   TALON TOWING              DOUG AT PICKUP                             7607927680      Fort Myers      1684 Ta rget Ct                    2010   LMPV                     TAN              8999G                        0           354   TOW                                      C620-432-78-271-0           16       11                          4/17/2018 8:30   4/17/2018    4:30:00 AM   4/17/2018    4:32:00 AM   4/17/2018    4:32:00 AM    4:33:00 AM   4/17/2018    8:37:00 AM   4/17/2018    9:04:00 AM                                             FL          MD LANDOLL PORT TO PORT                          UNK                          FL       972.5              0 #### 33905 CASH MEDUIM DUTY                                          JACOB           FALSE         0                                   199
232045   4/18/2018    9:30:00 AM   4/18/2018   11:59:00 PM    7:48:00 AM   4/18/2018    9:30:00 AM   2018   4   16    1:42:00   "JACOB C "   RUDY                    6537 Domi ni ca Dr              Na pl es                 9545123781    Credi t Ca rd-Dri ver (Ca s h) JACOB     0    1.75     125   218.75   0   0   0   WEBB CALL - CASH                      17226 Tra cy Mi chel s           6 - COMPLETED          FIN   PD DR CC                  RUDY                                       9545123781      Na pl es        6537 Domi ni ca Dr                 2001   STORAGE CONTAINER        GREEN                              0          0             0   T6 TOW                                   C620-432-78-271-0   35xx                                        4/18/2018 10:30   4/18/2018    6:30:00 AM   4/18/2018    7:00:00 AM   4/18/2018    7:00:00 AM    7:04:00 AM   4/18/2018    8:13:00 AM   4/18/2018    8:33:00 AM                                             FL          MD LANDOLL PORT TO PORT                          ???                          FL      218.75              0 #### 34113 WEBB CALL - CASH                                          JACOB           FALSE         0                                   199
232168   4/19/2018    3:25:00 PM   4/19/2018   11:59:00 PM    1:57:00 PM   4/19/2018    3:24:00 PM   2018   4   16    1:27:00   "JACOB C "   MIKE                    Corpora te Fl i ght Dr          Na pl es                               ACCOUNT                        JACOB             1       0        0   0   0   0   CITY OF NAPLES                        46441 Crys ta l Gol l a da y     6 - COMPLETED          FIN   CITY OF NAPLES            MIKE                                       2392134747      Na pl es        370 Ri vers i de Ci rcl e          2004   600 LE600                WHITE            1M2AC07C74M008683       116959         33299   T6 TOW                                   C620-432-78-271-0           50 81I483                           4/19/2018 17:32   4/19/2018    1:32:00 PM   4/19/2018    1:35:00 PM   4/19/2018    1:35:00 PM    1:35:00 PM   4/19/2018    2:03:00 PM   4/19/2018    2:34:00 PM   MACK                (5 Mi l es )          FL          HD UNLOADED MILEAGE                                                           FL           0              0 #### 34102 CITY OF NAPLES                                            JACOB           FALSE         0                                   208
232227   4/20/2018    2:45:00 PM   4/20/2018   11:59:00 PM    1:20:00 PM   4/20/2018    2:45:00 PM   2018   4   16    1:25:00   "JACOB C "   DISPATCH                1499 5th Ave S                  Na pl es         1-800-582-6626        ACCOUNT                        JACOB          1.25     120      150   0   0   0   ALLSTATE                              17226 Tra cy Mi chel s           6 - COMPLETED          FIN                1038764335   JENNIFER FEWLESS                           2397779008      Na pl es        4555 Ra di o Rd                    2014   F350 SUPER DUTY          WHITE            1FDRF3G65EEA23426   AGYV01             32330   T6 TOW                                   C620-432-78-271-0   35xx                   FL1312830            4/20/2018 17:13   4/20/2018    1:13:00 PM   4/20/2018    1:13:00 PM   4/20/2018    1:13:00 PM    1:19:00 PM   4/20/2018    1:59:00 PM   4/20/2018    2:14:00 PM   FORD                MUST GO ON LANDOLL    FL DUMPBED  MD LANDOLL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  IS LOADED PORTFULLTOOFPORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ROCK WITH REAR TIRE DAMAGE                     FL         150              0 #### 34104 ALLSTATE                                                  JACOB           FALSE         0                                   199
232225   4/20/2018    1:11:00 PM   4/20/2018   11:59:00 PM   12:52:00 PM   4/20/2018    1:11:00 PM   2018   4   16    0:19:00   "JACOB C "   "IF FLAGGED ""ASM"" USE890
                                                                                                                                                                      ""LE""
                                                                                                                                                                           NeaPREFIX"
                                                                                                                                                                                pol i ta n Wa y Na pl es              1-800-541-2262        ACCOUNT                        JACOB             1      37       37   0   0   0   AGERO                                 12210 DUMMY B                    6 - COMPLETED          FIN                 311260643   CRAIG MUCKELVANE                           2392001747      Na pl es        890 Nea pol i ta n Wa y            2012   TUNDRA DOUBLE CAB SR5 BLACK               5TFRY5F1XCX117643   M361ZP            124387   T1 FLAT TIRE W/SPARE                     C620-432-78-271-0           16                         9031.1   4/20/2018 16:05   4/20/2018   12:05:00 PM   4/20/2018   12:51:00 PM   4/20/2018   12:51:00 PM   12:51:00 PM   4/20/2018   12:55:00 PM                             TOYOTA                                    FL          TIRE CHANGE                                                                   FL          37              0 #### 34103 AGERO                                                     JACOB           FALSE         0                                    13
232224   4/20/2018   12:55:00 PM   4/20/2018   11:59:00 PM   12:15:00 PM   4/20/2018   12:52:00 PM   2018   4   16    0:37:00   "JACOB C "   "IF FLAGGED ""ASM"" USE4805
                                                                                                                                                                      ""LE""TaPREFIX"
                                                                                                                                                                                mi a mi Trl N        Na pl es         1-800-541-2262        ACCOUNT                        JACOB             1      37       37   0   0   0   AGERO                                 12210 DUMMY B                    6 - COMPLETED          FIN                 838688620   DEBORAHBINKOWSK                920-660-9282                Na pl es        4805 Ta mi a mi Tra i l N          2017   SOUL PLUS                BLUE             KNDJP3A58H7429322   AFIN18             29832   T3 JUMP START                            C620-432-78-271-0           16                         9031.1   4/20/2018 15:54   4/20/2018   11:54:00 AM   4/20/2018   12:06:00 PM   4/20/2018   12:06:00 PM   12:07:00 PM   4/20/2018   12:35:00 PM                             KIA                           Sta ybri dgeFLSui tes JUMP START                                                                      FL          37              0 #### 34103 AGERO                                                     JACOB           FALSE         0                                    12
232144   4/20/2018    9:29:00 AM   4/20/2018   11:59:00 PM    8:22:00 AM   4/20/2018   10:00:00 AM   2018   4   16    1:38:00   "JACOB C "   KYLE                    1100 Sun Century Rd             Na pl es                 5089916660    DEBIT CARD (Ca s h)            JACOB     0     1.5     125    187.5   0   0   0   CASH MEDUIM DUTY                      54780 LAURA RICARDO CUELLAR      6 - COMPLETED          FIN   MC AUTH 66172J            KYLE                                       5089916660      Na pl es        1100 Sun Century Rd                2000   Forkl i ft               NA                                 0          0             0   T6 TOW                                   C620-432-78-271-0   35xx                                        4/20/2018 11:30   4/20/2018    7:30:00 AM   4/20/2018    7:30:00 AM   4/20/2018    7:30:00 AM    7:31:00 AM   4/20/2018    8:51:00 AM                             Forkl i ft                                FL          MD LANDOLL PORT TO PORT                          ???                          FL       187.5              0 #### 34110 CASH MEDUIM DUTY                                          JACOB           FALSE         0                                   199
232282   4/21/2018   10:05:00 PM   4/21/2018   11:59:00 PM    8:41:00 PM   4/21/2018    9:30:00 PM   2018   4   16    0:49:00   "JACOB C "   CARLOS                  Ba ys hore Dr AND BEKA AVENUE   Na pl es                 2397766993    Pa yment Reques t              JACOB     0       0       0        0   0   0   0   CASH MEDUIM DUTY                      55346 Cl a udi a Mora l es       6 - COMPLETED          FIN   COLLECT MONEY             CARLOS                                     2397766993      Na pl es        3915 Arnol d Ave                   2006   NPR                      NA               JALB4B16767014438   ISXF46                 0   TOW                                      C620-432-78-271-0           16                                  4/21/2018 23:57   4/21/2018    7:57:00 PM   4/21/2018    8:06:00 PM   4/21/2018    8:06:00 PM    8:06:00 PM   4/21/2018    8:51:00 PM   4/21/2018    9:00:00 PM   ISUZU                                     FL          "MD TOW PORT TO PORT "                           CASH MEDUIM DUTY             FL           0              0 #### 34104 CASH MEDUIM DUTY                                          JACOB           FALSE         0                                   201
232275   4/21/2018    7:38:00 PM   4/21/2018   11:59:00 PM    5:03:00 PM   4/21/2018    8:30:00 PM   2018   4   16    3:27:00   "JACOB C "   JOHN                    I-75 AND MILE MARKER 63         Evergl a des Ci ty       9044775706    DEBIT CARD (Ca s h)            JACOB     0     3.5     125    437.5   0   0   0   CASH MEDUIM DUTY                      55346 Cl a udi a Mora l es       6 - COMPLETED          FIN   V 05505G                  JOHN                                       9044775706      Evergl a des Ci ty
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       EVERGLADES CITY                    2000   Boa t Tra i l er         GRAY             4DJAB2423FA010139   449VS                  0   TOW                                      C620-432-78-271-0   35xx                                        4/21/2018 20:49   4/21/2018    4:49:00 PM   4/21/2018    4:49:00 PM   4/21/2018    4:49:00 PM    4:50:00 PM   4/21/2018    5:46:00 PM   4/21/2018    6:14:00 PM   Boa t Tra i l er                          FL          MD LANDOLL PORT TO PORT                          EVERGLADES CITY              FL       437.5              0                 CASH MEDUIM DUTY                                     JACOB           FALSE         0                                   199
232266   4/21/2018    4:22:00 PM   4/21/2018   11:59:00 PM    2:54:00 PM   4/21/2018    4:16:00 PM   2018   4   16    1:22:00   "JACOB C "   STEVE                   9467 Gul f Shore Dr             Na pl es                 2393986176    X-PRESS PAY (Ca s h)           JACOB     0    1.25     120      150   0   0   0   CASH MEDUIM DUTY                      11602 Ca rl os Rodri guez        6 - COMPLETED          FIN              40659135385    CHRIS                                      2393986176      Na pl es        501 Ai rport Pul l i ng Rd S       2015   SPRINTER 3500            WHITE            WDAPF4DC9F9606526   EBNT85                 0   T6 TOW                                   C620-432-78-271-0           16 .                                4/21/2018 17:23   4/21/2018    1:23:00 PM   4/21/2018    1:30:00 PM   4/21/2018    1:30:00 PM    1:37:00 PM   4/21/2018    3:16:00 PM   4/21/2018    3:31:00 PM   MERCEDES-BENZ                             FL          "MD TOW PORT TO PORT "                           MERCEDES OF NAPLES           FL         150              0 #### 34104 CASH MEDUIM DUTY                                          JACOB           FALSE         0                                   201
232264   4/21/2018    2:41:00 PM   4/21/2018   11:59:00 PM    1:37:00 PM   4/21/2018    2:41:00 PM   2018   4   16    1:04:00   "JACOB C "   FRANK ROSALES           3730 Whi te La ke Bl vd Na pl es                         2396870255    CASH                           JACOB     0       1     120      120   0   0   0   CASH MEDUIM DUTY                      11602 Ca rl os Rodri guez        6 - COMPLETED          FIN   PD DR CA                  FRANK ROSALES                              2396870255      Na pl es        1295 Ai rport Pul l i ng Rd S      1994   K3500                    WHITE            1GBJK34F7RE309788   OOJ206             45728   TOW                                      C620-432-78-271-0           16                                  4/21/2018 16:52   4/21/2018   12:52:00 PM   4/21/2018   12:58:00 PM   4/21/2018   12:58:00 PM    1:28:00 PM   4/21/2018    1:59:00 PM   4/21/2018    2:18:00 PM   CHEVROLET                                 FL          "MD TOW PORT TO PORT "                           UNIVERSAL TRANSMISSION FL               120              0 #### 34104 CASH MEDUIM DUTY                                          JACOB           FALSE         0                                   201
232301   4/22/2018    8:42:00 PM   4/22/2018   11:59:00 PM    7:15:00 PM   4/22/2018    8:00:00 PM   2018   4   17    0:45:00   "JACOB C "   PUBLIO                  Pi ne Ri dge Rd FL-75 S Na pl es                         5613767790    X-PRESS PAY (Ca s h)           JACOB     0       1     120      120   0   0   0   WEBB CALL - CASH                      55346 Cl a udi a Mora l es       6 - COMPLETED          FIN              40661676720    PUBLIO                                     5613767790      Na pl es        Pi ne Ri dge Rd AND I-75           2005   M2 106 MEDIUM DUTY       NA               1FVACXDC25HU11082   N4305V            507248   TOW                                      C620-432-78-271-0           16                                  4/22/2018 23:25   4/22/2018    7:25:00 PM   4/22/2018    7:25:00 PM   4/22/2018    7:25:00 PM    7:26:00 PM   4/22/2018    7:30:00 PM   4/22/2018    7:40:00 PM   FREIGHTLINER                              FL          "MD TOW PORT TO PORT "                           ???                          FL         120              0 #### 34109 WEBB CALL - CASH                                          JACOB           FALSE         0                                   201
232348   4/23/2018    6:16:00 PM   4/23/2018   11:59:00 PM    4:52:00 PM   4/23/2018    6:30:00 PM   2018   4   17    1:38:00   "JACOB C "   hector                  12 Sa l i na s Dr               Na pl es         316-204-7912          CASH                           ja cob    0     1.5     120      180   0   0   0   CASH MEDUIM DUTY                      46441 Crys ta l Gol l a da y     6 - COMPLETED          FIN   PD DR CA                  hector                         316-204-7912                Na pl es        6381 Ai rport Rd                   2003   RAM 3500 ST/SLT          WHITE            3D7MA48C93G719712   292JZP            254605   T6 TOW                                   C620-432-78-271-0           16                                  4/23/2018 20:51   4/23/2018    4:51:00 PM   4/23/2018    4:51:00 PM   4/23/2018    4:51:00 PM    4:51:00 PM   4/23/2018    5:15:00 PM                             DODGE                                     FL          "MD TOW PORT TO PORT "                           NAPLES DODGE                 FL         180              0 #### 34109 CASH MEDUIM DUTY                                          ja cob          FALSE         0                                   201
232328   4/23/2018    3:39:00 PM   4/23/2018   11:59:00 PM    1:39:00 PM   4/23/2018    3:30:00 PM   2018   4   17    1:51:00   "JACOB C "   DAN MAURER              560 S Col l i er Bl vd          Ma rco           ()-                   X-PRESS PAY (Ca s h)           JACOB     0       2     120      240   0   0   0   CASH MEDUIM DUTY                      11602 Ca rl os Rodri guez        6 - COMPLETED          FIN              40665445539    DAN                                        2392531823      Na pl es        3967 Enterpri s e Ave              2000   4000 SERIES 4700         SILVER           1HTSCAAM2YH322016   Y91MXN            247112   TOW                                      C620-432-78-271-0           16                                  4/23/2018 15:36   4/23/2018   11:36:00 AM   4/23/2018    1:25:00 PM   4/23/2018    1:25:00 PM    1:25:00 PM   4/23/2018    2:18:00 PM   4/23/2018    2:33:00 PM   INTERNATIONAL                             FL          "MD TOW PORT TO PORT "                           EMPTY FIELD                  FL         240              0 #### 34104 CASH MEDUIM DUTY                                          JACOB           FALSE         0                                   201
232322   4/23/2018    1:12:00 PM   4/23/2018   11:59:00 PM   11:35:00 AM   4/23/2018    1:05:00 PM   2018   4   17    1:30:00   "JACOB C "   WAYNE                   Woodl a nd Ave                  Na pl es                 2395721449    DEBIT CARD (Ca s h)            JACOB     0     1.5     120      180   0   0   0   CASH MEDUIM DUTY                      17226 Tra cy Mi chel s           6 - COMPLETED          FIN   PD CC OFF                 WAYNE- ABLESCAPE                           2395721449      Na pl es        3400 Pros pect Ave                 2001   4000 SERIES 4700         "GREEN "         1HTSCAAM01H362634   9500PE             40619   TOW                                      C620-432-78-271-0           16                                  4/23/2018 14:42   4/23/2018   10:42:00 AM   4/23/2018   10:47:00 AM   4/23/2018   10:47:00 AM   10:51:00 AM   4/23/2018   11:56:00 AM   4/23/2018   12:21:00 PM   INTERNATIONAL                 ACros s fromFL gul f coa"MD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           s t hi ghs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  TOW chool
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PORT  - 210
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    WOODLAND
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "          AV THE GARAGE                       FL         180              0 #### 34104 CASH MEDUIM DUTY                                          JACOB           FALSE         0                                   201
232388   4/24/2018    3:43:00 PM   4/24/2018   11:59:00 PM    3:09:00 PM   4/24/2018    3:42:00 PM   2018   4   17    0:33:00   "JACOB C "                           744 Wedge Dr                    Na pl es                               DEBIT CARD (Ca s h)            JACOB     0       1      60       60   0   0   0   CASH LIGHT DUTY                       39280 Ni kki Rodri guez          6 - COMPLETED          FIN   AMEX 225923               "MICHAEL BARRY "                           9703903030      Na pl es        744 Wedge Dr                       2015   Z4 3.0 SDRIVE28I         WHITE            WBALL5C59FP557656   734612B            18336   T3 JUMP START                            C620-432-78-271-0           16                                  4/24/2018 18:26   4/24/2018    2:26:00 PM   4/24/2018    2:55:00 PM   4/24/2018    2:55:00 PM    2:56:00 PM   4/24/2018    3:28:00 PM                             BMW                           UNIT 18 FL              JUMP START                                                                    FL          60              0 #### 34103 CASH LIGHT DUTY                                           JACOB           FALSE         0                                    12
232383   4/24/2018    2:45:00 PM   4/24/2018   11:59:00 PM    2:15:00 PM   4/24/2018    2:45:00 PM   2018   4   17    0:30:00   "JACOB C "   "IF FLAGGED ""ASM"" USELi""LE""
                                                                                                                                                                       vi ngs ton
                                                                                                                                                                               PREFIX"
                                                                                                                                                                                    Rd Gol den Ga    NateplPkwy
                                                                                                                                                                                                              es      1-800-541-2262        ACCOUNT                        JACOB             1      37       37   0   0   0   AGERO                                 39280 Ni kki Rodri guez          6 - COMPLETED          FIN                 774378346   CRISTINA LOZANO                            2394652147      Na pl es        Li vi ngs ton Rd Gol den Ga te Pkwy2017   PILOT TOURING            WHITE            5FNYF6H94HB033989   IINZ85              4015   T1 FLAT TIRE W/SPARE                     C620-432-78-271-0           16                         9031.1   4/24/2018 17:50   4/24/2018    1:50:00 PM   4/24/2018    2:09:00 PM   4/24/2018    2:09:00 PM    2:14:00 PM   4/24/2018    2:27:00 PM                             Honda                                     FL          TIRE CHANGE                                                                   FL          37              0 #### 34104 AGERO                                                     JACOB           FALSE         0                                    13
232374   4/24/2018    1:27:00 PM   4/24/2018   11:59:00 PM   12:42:00 PM   4/24/2018    1:45:00 AM   2018   4   17   13:02:00   "JACOB C "   OUTDOOR DECOR           4651 Cra yton Rd                Na pl es                 2396596595    Credi t Ca rd-Dri ver (Ca s h) JACOB     0       1     150      150   0   0   0   CASH MEDUIM DUTY                      39280 Ni kki Rodri guez          6 - COMPLETED          FIN   PD DR CC                  OUTDOOR DECOR                              2395723139      Na pl es        4651 Cra yton Rd                   2007   NPR                      WHITE            JALC4B16677011522   CJLE06            180560   "WINCH OUT "                             C620-432-78-271-0           16 CJLE06                           4/24/2018 16:38   4/24/2018   12:38:00 PM   4/24/2018   12:38:00 PM   4/24/2018   12:38:00 PM   12:38:00 PM   4/24/2018    1:01:00 PM                             ISUZU                                     FL          MD RECOVERY/WINCH PORT TO PORT OFFICE                                         FL         150              0 #### 34103 CASH MEDUIM DUTY                                          JACOB           FALSE         0                                   350
232360   4/24/2018   11:31:00 AM   4/24/2018   11:59:00 PM    8:49:00 AM   4/24/2018   11:30:00 AM   2018   4   17    2:41:00   "JACOB C "   ROB                     7051 Cypres s Terra ce Fort Myers 597-4044                             ACCOUNT                        JACOB           2.5     108      270   0   0   0   CERTIFIED DIESEL REPAIR               17226 Tra cy Mi chel s           6 - COMPLETED          FIN   SEND PAYMENT              DAVE- AMERICAN RED CROSS                   2396916020      Na pl es        5900 Ya hl St                      2006   ECONOLINE SUPER DUTY VAN WHITE            1FDXE45P06DA50567   X7328C             35181   TOW                                      C620-432-78-271-0           16 DRIVER MUST GET                  4/24/2018 12:16   4/24/2018    8:16:00 AM   4/24/2018    8:16:00 AM   4/24/2018    8:16:00 AM    8:18:00 AM   4/24/2018    9:47:00 AM   4/24/2018   10:04:00 AM   FORD                                      FL          "MD TOW PORT TO PORT "                           CERTIFIED DIESEL REPAIR      FL         270              0 #### 34109 CERTIFIED DIESEL REPAIR                                   JACOB           FALSE         0                                   201
232353   4/24/2018   12:08:00 AM   4/23/2018   11:59:00 PM    9:58:00 PM   4/24/2018   12:45:00 AM   2018   4   17    2:46:00   "JACOB C "   UNK                     Hi ghwa y 75 N SR-29            Na pl es                               DIRECT DEPOSIT                 JACOB           2.5   116.4      291   0   0   0   ARI FLEET (Ca s h Ra tes / Accept PO) 46441 Crys ta l Gol l a da y     6 - COMPLETED          FIN                  71961947   UNK                                        8567781500      Na pl es        4227 Domes ti c Ave                2009   F550 SUPER DUTY          WHITE            1FDAF57R69EA04845   GV61806            56747   T6 TOW                                   C620-432-78-271-0           16 " 4201757"            569118      4/24/2018 1:57   4/23/2018    9:57:00 PM   4/23/2018    9:57:00 PM   4/23/2018    9:57:00 PM    9:57:00 PM   4/23/2018   10:58:00 PM   4/23/2018   11:17:00 PM   FORD                                      FL          "MD TOW PORT TO PORT "                                                        FL         291              0 #### 34104 ARI FLEET (Ca s h Ra tes / Accept PO)                     JACOB           FALSE         0                                   201
232445   4/25/2018    5:25:00 PM   4/25/2018   11:59:00 PM    3:45:00 PM   4/25/2018    5:30:00 PM   2018   4   17    1:45:00   "JACOB C "   CONCEPTUAL DESIGN       Ta mi a mi Tra i l E Sa ndpiNa   perplDr es              6159252328    Credi t Ca rd-Offi ce (Ca s h) JACOB     0    2.25     120      270   0   0   0   CASH MEDUIM DUTY                      17226 Tra cy Mi chel s           6 - COMPLETED          FIN   V 142037                  JOE- CONCEPTUAL DESIGN                     2399612361      Na pl es        2300 J a nd C Bl vd                2005   F350 SUPER DUTY          WHITE            1FTWW30P85ED17283   373TSX            179406   T6 TOW                                   C620-432-78-271-0           16         2                        4/25/2018 19:44   4/25/2018    3:44:00 PM   4/25/2018    3:44:00 PM   4/25/2018    3:44:00 PM    3:44:00 PM   4/25/2018    4:20:00 PM   4/25/2018    4:27:00 PM   FORD                          "FOUNTAIN   FL BY FIDDLERS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "MD CREEK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  TOW PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         "      TO PORT "                   MCCABES                      FL         270              0 #### 34109 CASH MEDUIM DUTY                                          JACOB           FALSE         0                                   201
232415   4/25/2018   11:47:00 AM   4/25/2018   11:59:00 PM    9:46:00 AM   4/25/2018   11:44:00 AM   2018   4   17    1:58:00   "JACOB C "   SCOTT                   Tri a ngl e Bl vd Col l i er Bl Na
                                                                                                                                                                                                     vd pl es                 2392536714    X-PRESS PAY (Ca s h)           JACOB     0    1.75     120      210   0   0   0   CASH MEDUIM DUTY                      17226 Tra cy Mi chel s           6 - COMPLETED          FIN              40669121018    SCOTT- SQUARES LANDSCAPING                 2392536714      Na pl es        5900 Ya hl St                      2000   F750 SUPER DUTY          GREEN            3FDXF75N1YMA01088   N7080U             91731   TOW                                      C620-432-78-271-0           16                                  4/25/2018 13:01   4/25/2018    9:01:00 AM   4/25/2018    9:01:00 AM   4/25/2018    9:01:00 AM    9:03:00 AM   4/25/2018   10:11:00 AM   4/25/2018   10:33:00 AM   FORD                          STARBUCKS   FL          "MD TOW PORT TO PORT "                           CERTIFIED DIESEL REPAIR      FL         210              0 #### 34109 CASH MEDUIM DUTY                                          JACOB           FALSE         0                                   201
232476   4/26/2018    2:42:00 PM   4/26/2018   11:59:00 PM    1:16:00 PM   4/26/2018    2:41:00 PM   2018   4   17    1:25:00   "JACOB C "   GEORGE                  481 23rd St SW                  Na pl es         594-5075              ACCOUNT                        JACOB           1.5     120      180   0   0   0   NAPLES DODGE CHRYSLER JEEP RAM 39280 Ni kki Rodri guez                 6 - COMPLETED          FIN   PLEASE GET PO#            OUTDOOR PROFESSIONS                        2396013711      Na pl es        6381 Ai rport Pul l i ng Rd N      2014   RAM CHASSIS 3500         WHITE            3C7WRSCL3EG282299   DAHN40             50299   T6 TOW                                   C620-432-78-271-0           16                                  4/26/2018 17:07   4/26/2018    1:07:00 PM   4/26/2018    1:08:00 PM   4/26/2018    1:08:00 PM    1:11:00 PM   4/26/2018    1:38:00 PM   4/26/2018    1:56:00 PM   RAM                                       FL          "MD TOW PORT TO PORT "                           NAPLES DODGE CHRYSLER        FL         180              0 #### 34109 NAPLES DODGE CHRYSLER JEEP RAM                            JACOB           FALSE         0                                   201
232465   4/26/2018   11:19:00 AM   4/26/2018   11:59:00 PM   10:11:00 AM   4/26/2018   11:18:00 AM   2018   4   17    1:07:00   "JACOB C "   JOHN EIGHMY OR BRITNEYHiDASCHKE
                                                                                                                                                                        ghwa y 75 N 107              Na pl es         561-209-2731          CASH                           JACOB             1     120      120   0   0   0   FLORIDA COAST EQUIPMENT               17226 Tra cy Mi chel s           6 - COMPLETED          FIN   ALWAYS ASK BEFORE DI      JOHN EIGHMY                    239-435-1667                Na pl es        694 Commerci a l Bl vd             2005   F350 SUPER DUTY          WHITE            1FTWF32P75EA06683   DCRD96            168675   T6 TOW                                   C620-432-78-271-0           16                                  4/26/2018 13:18   4/26/2018    9:18:00 AM   4/26/2018    9:18:00 AM   4/26/2018    9:18:00 AM    9:21:00 AM   4/26/2018   10:43:00 AM   4/26/2018   10:54:00 AM   FORD                          TURN LANE   FLOFF THE EXIT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "MD RAMP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  TOW PORT TO PORT "                        FLORIDA COAST EQUIPMENT FL              120              0 #### 34104 FLORIDA COAST EQUIPMENT                                   JACOB           FALSE         0                                   201
232462   4/26/2018   10:10:00 AM   4/26/2018   11:59:00 PM    8:44:00 AM   4/26/2018   10:08:00 AM   2018   4   17    1:24:00   "JACOB C "   COMPANY TRUCK           1948 Oi l Wel l Rd              Na pl es                 2394381310    Credi t Ca rd-Dri ver (Ca s h) JACOB     0    1.75     120      210   0   0   0   CASH MEDUIM DUTY                      39280 Ni kki Rodri guez          6 - COMPLETED          FIN   PD CC DR                  "WILSON "                                  2394381310      Na pl es        14610 Ta mi a mi Tra i l N         2013   SPRINTER 3500            WHITE            WD3PF4CC7D5815101   CXDH91             94196   TOW                                      C620-432-78-271-0           16      5101                        4/26/2018 12:23   4/26/2018    8:23:00 AM   4/26/2018    8:23:00 AM   4/26/2018    8:23:00 AM    8:24:00 AM   4/26/2018    8:49:00 AM   4/26/2018    9:07:00 AM   MERCEDES-BENZ                 "RANCH OF   FLORANGE BLOSSOM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "MD TOW "PORT TO PORT "                          "MERCEDES BENZ BONITA " FL              210              0 #### 34110 CASH MEDUIM DUTY                                          JACOB           FALSE         0                                   201
232513   4/27/2018    4:58:00 PM   4/27/2018   11:59:00 PM    1:52:00 PM   4/27/2018    4:58:00 PM   2018   4   17    3:06:00   "JACOB C "   CHARLIE                 13800 Ora nge Ri ver Bl vdFort Myers 253-3460                          Credi t Ca rd-Dri ver (Ca s h) JACOB     0    3.13     125   391.25   0   0   0   B W PAVING                            11602 Ca rl os Rodri guez        6 - COMPLETED          FIN   PD DRVR CC                DOUG                                       2392005500      Na pl es        Commerci a l Dr                    2000   PAVER                    YELLOW                             0          0             0   T6 TOW                                   C620-432-78-271-0   35xx                                        4/27/2018 17:19   4/27/2018    1:19:00 PM   4/27/2018    1:27:00 PM   4/27/2018    1:27:00 PM    1:31:00 PM   4/27/2018    2:56:00 PM   4/27/2018    3:40:00 PM   Tra CK                                    FL          MD LANDOLL PORT TO PORT                          NEXT TO JOE NAGY TOWING FL           391.25              0 #### 34112 B W PAVING                                                JACOB           FALSE         0                                   199
232531   4/28/2018    6:05:00 AM   4/27/2018   11:59:00 PM    6:19:00 PM   4/27/2018    7:45:00 PM   2018   4   17    1:26:00   "JACOB C "   JOE                     GOODLETTE FRANK AND Na          VANDERBILT
                                                                                                                                                                                                           pl es      435-0014                                             JACOB          1.75     120      210   0   0   0   KELLY ROOFING                         54780 LAURA RICARDO CUELLAR      6 - COMPLETED          FIN   ON ACCOUNT                DRIVER/CELL                                         0      Boni ta Spri ngs9930 Cha nnel 30 Dr                2000                       3500 WHITE            1GDJC34U84E247362   559WRJ                 0   TOW                                      C620-432-78-271-0   35xx             29                         4/27/2018 22:18   4/27/2018    6:18:00 PM   4/27/2018    6:18:00 PM   4/27/2018    6:18:00 PM    6:19:00 PM   4/27/2018    6:32:00 PM   4/27/2018    6:38:00 PM   GMC                                       FL          "MD TOW PORT TO PORT "                                                        FL         210              0           34135 KELLY ROOFING                                        JACOB           FALSE         0                                   201
232562   4/29/2018    3:56:00 AM   4/28/2018   11:59:00 PM   10:29:00 PM   4/29/2018    3:38:00 AM   2018   4   18    5:08:00   "JACOB C "   NA                      ALLIGATOR ALLEY MILE MARKER     Na pl es 81 W                          ACCOUNT                        JACOB             4    3.64    14.56   0   0   0   FLEET NET AMERICA                     54780 LAURA RICARDO CUELLAR      6 - COMPLETED          FIN   5138C                     DWIGHT JOSEPH                              6785079403      MIAMI           15600 NW 15th Ave                  2000   AMAZON                   BLUE             3H3V532C2JR457428   HV20529                0   TOW                                      C620-432-78-271-0           50 V501817 AZNG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FL57410                4/29/2018 1:02   4/28/2018    9:02:00 PM   4/28/2018    9:02:00 PM   4/28/2018    9:02:00 PM    9:08:00 PM   4/28/2018   11:15:00 PM   4/28/2018   11:47:00 PM   TRAILER                                   FL          TOLLS (cos t)                                                                 FL           0          14.56           33169 FLEET NET AMERICA                                    JACOB           FALSE         0                                    19
232562   4/29/2018    3:56:00 AM   4/28/2018   11:59:00 PM   10:29:00 PM   4/29/2018    3:38:00 AM   2018   4   18    5:08:00   "JACOB C "   NA                      ALLIGATOR ALLEY MILE MARKER     Na pl es 81 W                          ACCOUNT                        JACOB             5   136.5    682.5   0   0   0   FLEET NET AMERICA                     54780 LAURA RICARDO CUELLAR      6 - COMPLETED          FIN   5138C                     DWIGHT JOSEPH                              6785079403      MIAMI           15600 NW 15th Ave                  2000   AMAZON                   BLUE             3H3V532C2JR457428   HV20529                0   TOW                                      C620-432-78-271-0           50 V501817 AZNG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FL57410                4/29/2018 1:02   4/28/2018    9:02:00 PM   4/28/2018    9:02:00 PM   4/28/2018    9:02:00 PM    9:08:00 PM   4/28/2018   11:15:00 PM   4/28/2018   11:47:00 PM   TRAILER                                   FL          HD TOW PORT TO PORT BY HOUR                                                   FL       682.5              0           33169 FLEET NET AMERICA                                    JACOB           FALSE         0                                   202
232677    5/1/2018    1:46:00 PM    5/1/2018   11:59:00 PM   12:21:00 PM    5/1/2018    1:46:00 PM   2018   5   18    1:25:00   "JACOB C "   CHRISTEN                Gol den Ga te Bl vd W ColNa       l i er
                                                                                                                                                                                                           pl es
                                                                                                                                                                                                              Bl vd ()-                     Credi t Ca rd-Dri ver (Ca s h) JACOB     0     1.7     120      204   0   0   0   CASH MEDUIM DUTY                      11602 Ca rl os Rodri guez        6 - COMPLETED          FIN   PD CC DR                  CHRISTEN                                   9372669038      Na pl es        5900 Ya hl St                      1990   4000 SERIES 4600         WHITE            1HTSBZRK0LH235339   BDIJ85             70024   T6 TOW                                   C620-432-78-271-0           16                                   5/1/2018 15:58    5/1/2018   11:58:00 AM    5/1/2018   12:06:00 PM    5/1/2018   12:06:00 PM   12:08:00 PM    5/1/2018   12:38:00 PM    5/1/2018    1:01:00 PM   INTERNATIONAL                             FL          "MD TOW PORT TO PORT "                           CERTIFIED DIESEL REPAIR      FL         204              0 #### 34109 CASH HEAVY DUTY                                           JACOB           FALSE         0                                   201
232635    5/1/2018   11:34:00 AM    5/1/2018   11:59:00 PM    8:33:00 AM    5/1/2018   11:34:00 AM   2018   5   18    3:01:00   "JACOB C "   DANNY                   Enterpri s e Ave                Na pl es                 2392531823    Credi t Ca rd-Offi ce (Ca s h) JACOB     0       3     150      450   0   0   0   CASH HEAVY DUTY                       11602 Ca rl os Rodri guez        6 - COMPLETED          FIN   PAID CC OFFICE            HECTOR                                     2398953574      Fort Myers      17473 Al i co Center Rd            2000   Conta i ner 40 Foot      BLACK                              0          0             0   T6 TOW                                   C620-432-78-271-0           16                                   5/1/2018 10:30    5/1/2018    6:30:00 AM    5/1/2018    7:03:00 AM    5/1/2018    7:03:00 AM    7:11:00 AM    5/1/2018    8:38:00 AM    5/1/2018    9:34:00 AM   Conta i ner 40 Foot                       FL          HD LANDOLL PORT TO PORT                          BUSINESS                     FL         450              0 #### 33967 CASH HEAVY DUTY                                           JACOB           FALSE         0                                   200
232754    5/2/2018    9:55:00 PM    5/2/2018   11:59:00 PM    5:56:00 PM    5/2/2018    8:45:00 PM   2018   5   18    2:49:00   "JACOB C "   FLEET NET               Hi ghwa y 75 S Pi ne Ri dge     NaRd  pl es                            ACCOUNT                        JACOB          2.75   109.2    300.3   0   0   0   FLEET NET AMERICA                     39280 Ni kki Rodri guez          6 - COMPLETED          FIN   0858C                     STINE                                             239      Fort Myers      15960 Cha mberl i n Pkwy           2009   M2 106 MEDIUM DUTY       WHITE            1FVACXDT39HAF5309   N0824M            211557   T6 TOW                                   C620-432-78-271-0           16   401671 FL57410                  5/2/2018 21:17    5/2/2018    5:17:00 PM    5/2/2018    5:19:00 PM    5/2/2018    5:19:00 PM    5:20:00 PM    5/2/2018    6:15:00 PM    5/2/2018    6:49:00 PM   FREIGHTLINER                              FL          "MD TOW PORT TO PORT "                           FED EX                       FL       300.3              0 #### 33913 FLEET NET AMERICA                                         JACOB           FALSE         0                                   201
232706    5/2/2018   12:02:00 PM    5/2/2018   11:59:00 PM    8:37:00 AM    5/2/2018   12:01:00 PM   2018   5   18    3:24:00   "JACOB C "   "unk "                  170 Cora l Reef Ln              Na pl es                               Credi t Ca rd-Dri ver (Ca s h) JACOB     0       2     250      500   0   0   0   CASH HEAVY DUTY                       46441 Crys ta l Gol l a da y     6 - COMPLETED          FIN   PD CC DR                  ELLIE                                      5184667925      Na pl es        5900 Ya hl St                      2002   X LINE MOTORHOME         WHITE AND TAN    4UZAAHAK12CJ72244   BBK9636            74619   T6 TOW                                   C620-432-78-271-0           50                                   5/2/2018 12:25    5/2/2018    8:25:00 AM    5/2/2018    8:25:00 AM    5/2/2018    8:25:00 AM    8:26:00 AM    5/2/2018    9:10:00 AM    5/2/2018   11:07:00 AM   FREIGHTLINER                              FL          HD TOW PORT TO PORT BY HOUR                      CERTIFIED DIESEL REPAIR      FL         500              0 #### 34109 CASH HEAVY DUTY                                           JACOB           FALSE         0                                   202
232799    5/3/2018    7:11:00 PM    5/3/2018   11:59:00 PM    5:23:00 PM    5/3/2018    7:06:00 PM   2018   5   18    1:43:00   "JACOB C "   BOB                     3518 Pl over Ave                Na pl es         597-4044              CHECK                          JACOB           2.5     108      270   0   0   0   CERTIFIED DIESEL REPAIR               46441 Crys ta l Gol l a da y     6 - COMPLETED          FIN   PLS SEND CK               UNK                            239-597-4015                Na pl es        5900 Ya hl St                      2007   M2 106 MEDIUM DUTY       WHITE            1FVACXCS77HX36628   N6618Y             42855   T6 TOW                                   C620-432-78-271-0           16 DRIVER MUST GET                   5/3/2018 20:15    5/3/2018    4:15:00 PM    5/3/2018    4:15:00 PM    5/3/2018    4:15:00 PM    4:17:00 PM    5/3/2018    5:
                                                                                                                                                                                                                                                                                       Case 2:19-cv-00626-SPC-MRM Document 44-7 F ed 03/08/21 Page 18 of 34 PageID 1045

236531    8/6/2018    1:43:00 PM    8/6/2018   11:59:00 PM   11:01:00 AM    8/6/2018    1:43:00 PM   2018   8   32    2:42:00   "JACOB C "   DEBBIE CLARK           3327 Oa s i s Bl vd            CAPE CORAL 435-0097                      ACCOUNT                        JACOB            2.75           108        297    0   0   0   NPCC-NAPLES PREMIUM COLLISION CENTER  39280 Ni kki Rodri guez         6 - COMPLETED   FIN                       56738 "JOHN PERRY "                              2394350097      Na pl es        3409 Wes tvi ew Dr                     2011   F350 SUPER DUTY            BLACK             1FT8W3DT5BEB86342            335MCA         88989   T6 TOW                                   C620-432-78-271-0          16                                 8/6/2018 14:37    8/6/2018   10:37:00 AM    8/6/2018   10:38:00 AM    8/6/2018   10:38:00 AM   10:38:00 AM    8/6/2018   11:59:00 AM    8/6/2018   12:20:00 PM   FORD                                        FL             "MD TOW PORT TO PORT "                     NAPLES PREMIUM COLLISION FL                    297                 0 #### 34104 NPCC-NAPLES PREMIUM COLLISION CENTER                             JACOB             FALSE       0                                 201
236594    8/7/2018    8:13:00 PM    8/7/2018   11:59:00 PM    5:49:00 PM    8/7/2018    8:09:00 PM   2018   8   32    2:20:00   "JACOB C "   "WESLEY "              11857 Metro Pkwy               Fort Myers 591-8099                      CHECK                          JACOB            2.25           102      229.5    0   0   0   NAPLES AUTO AND TRUCK CENTER 17226 Tra cy Mi chel s                   6 - COMPLETED   FIN                       27638 WES                                        2395918099      Na pl es        1935 Pi ne Ri dge Rd                   2000   F650 SUPER DUTY            BLACK             3FDNF656XYMA10608            52B0HG        133255   T6 TOW                                   C620-432-78-271-0          16                                 8/7/2018 20:31    8/7/2018    4:31:00 PM    8/7/2018    4:31:00 PM    8/7/2018    4:31:00 PM    4:37:00 PM    8/7/2018    6:31:00 PM    8/7/2018    6:56:00 PM   FORD                                        FL             "MD TOW PORT TO PORT "                     NAPLES AUTO TRUCK                FL         229.5                  0 #### 34109 NAPLES AUTO AND TRUCK CENTER                                     JACOB             FALSE       0                                 201
236569    8/7/2018   12:27:00 PM    8/7/2018   11:59:00 PM   11:33:00 AM    8/7/2018   12:45:00 PM   2018   8   32    1:12:00   "JACOB C "   GARRETT                3064 Da vi s Bl vd             Na pl es                   2397846090    Credi t Ca rd-Dri ver (Ca s h) JACOB       0       1           125        125    0   0   0   CASH MEDUIM DUTY                      17226 Tra cy Mi chel s          6 - COMPLETED   FIN   PD CC DR                  GARRETT                                    2397846090      Na pl es        11330 Ta mi a mi Tra i l E             1995   ca r ha ul er              WHITE             1KKVD5329SL100853                      0        0   T6 TOW                                   C620-432-78-271-0          16              6                  8/7/2018 15:00    8/7/2018   11:00:00 AM    8/7/2018   11:01:00 AM    8/7/2018   11:01:00 AM   11:06:00 AM    8/7/2018   11:42:00 AM    8/7/2018   12:00:00 PM                                               FL             MD LANDOLL PORT TO PORT                    ???                              FL            125                 0 #### 34113 CASH MEDUIM DUTY                                                 JACOB             FALSE       0                                 199
236633    8/8/2018    9:26:00 PM    8/8/2018   11:59:00 PM    5:10:00 PM    8/8/2018    9:00:00 PM   2018   8   32    3:50:00   "JACOB C "   JWA INSULATION COMPANY Ta vi l l a Ci rcl e           Na pl es                   9416617193    DEBIT CARD (Ca s h)            JACOB       0       4           120        480    0   0   0   CASH MEDUIM DUTY                      39280 Ni kki Rodri guez         6 - COMPLETED   FIN   MC-753590                 "GEORGE "                                  9546055987      North Port      5468 Col d Spri ng Ln                  2013   RAM TRUCK 3500 ST          BLACK             3C63RPGL8DG564211            Z23DYS         20241   T6 TOW                                   C620-432-78-271-0          16                                 8/8/2018 20:49    8/8/2018    4:49:00 PM    8/8/2018    4:51:00 PM    8/8/2018    4:51:00 PM    4:52:00 PM    8/8/2018    5:33:00 PM    8/8/2018    6:01:00 PM   RAM                                         FL             "MD TOW PORT TO PORT "                     DR                               FL            480                 0 #### 34291 CASH LIGHT DUTY                                                  JACOB             FALSE       0                                 201
236631    8/8/2018    5:06:00 PM    8/8/2018   11:59:00 PM    4:00:00 PM    8/8/2018    4:48:00 PM   2018   8   32    0:48:00   "JACOB C "   "IF FLAGGED ""ASM"" USE4548
                                                                                                                                                                     ""LE"" Beechwood
                                                                                                                                                                               PREFIX" La ke Dr    Na pl es           1-800-541-2262        Credi t Ca rd-Offi ce (Ca s h) JACOB               1           120        120    0   0   0   AGERO                                 17226 Tra cy Mi chel s          6 - COMPLETED   FIN                  9240152    JUAN BELANOS                               2392892469      Na pl es        4227 Domes ti c Ave                    2016   F450 SUPER DUTY            BLACK             1FD0W4GT3GED48874            HJRR61         14118   T6 TOW                                   C620-432-78-271-0          16                       9031.1    8/8/2018 19:55    8/8/2018    3:55:00 PM    8/8/2018    3:55:00 PM    8/8/2018    3:55:00 PM    3:57:00 PM    8/8/2018    4:14:00 PM    8/8/2018    4:23:00 PM   FORD                                        FL             "MD TOW PORT TO PORT "                                                      FL            120                 0 #### 34104 AGERO                                                            JACOB             FALSE       0                                 201
236626    8/8/2018    3:14:00 PM    8/8/2018   11:59:00 PM    2:50:00 PM    8/8/2018    3:13:00 PM   2018   8   32    0:23:00   "JACOB C "   GAY ROCHESTER          3240 70th St SW                Na pl es           704-902-0883          ACCOUNT                        JACOB               1           150        150    0   0   0   INA TOWING / INTER STAR               39280 Ni kki Rodri guez         6 - COMPLETED   FIN                   782018    "JOSH "                                    2392316158      Na pl es        3240 70th St SW                        2017   F250 SUPER DUTY            WHITE             1FDBF2A68HEC86549            GVZS55         23223   T9 MISC SERVICE                          C620-432-78-271-0          16                                 8/8/2018 18:48    8/8/2018    2:48:00 PM    8/8/2018    2:48:00 PM    8/8/2018    2:48:00 PM    2:49:00 PM    8/8/2018    2:57:00 PM    8/8/2018    3:09:00 PM   FORD                                        FL             MD RECOVERY/WINCH PORT TO PORT                                              FL            150                 0 #### 34105 INA TOWING / INTER STAR                                          JACOB             FALSE       0                                 350
236596    8/8/2018    1:41:00 PM    8/8/2018   11:59:00 PM    5:17:00 AM    8/8/2018    1:40:00 PM   2018   8   32    8:23:00   "JACOB C "   LAZER CORZO MGR        2001 Thomps on Nurs eryLaRd         ke Wa l es 239-262-4124             ACCOUNT                        JACOB            8.25           125    1031.25    0   0   0   SEMINOLE PETROLEUM                    17226 Tra cy Mi chel s          6 - COMPLETED   FIN   ON ACCOUNT                DRIVER/CELL                    239-285-0067                Na pl es        3170 S Hors es hoe Dr                  2005   2 DAY CAB TRACTORS         RED                                        0          0           0   TOW                                      C620-432-78-271-0   35xx      TRUCK 312 AND 314                8/8/2018 8:39    8/8/2018    4:39:00 AM    8/8/2018    4:40:00 AM    8/8/2018    4:40:00 AM    4:41:00 AM    8/8/2018    8:09:00 AM    8/8/2018   10:05:00 AM                                               FL             MD LANDOLL PORT TO PORT                                                     FL        1031.3                  0 #### 34104 SEMINOLE PETROLEUM                                               JACOB             FALSE       0                                 199
236659    8/9/2018    7:01:00 PM    8/9/2018   11:59:00 PM    3:34:00 PM    8/9/2018    7:01:00 PM   2018   8   32    3:27:00   "JACOB C "   JOHN                   Ol ds Ct                       Ma rco                                   CHECK                          JACOB             3.5           280        980    0   0   0   ZGREATER NAPLES FIRE- MD/HD           17226 Tra cy Mi chel s          6 - COMPLETED   FIN   PLS SEND PAYMENT          JOHN LUPPY                                 2397847672      Na pl es        4227 Domes ti c Ave                    2005   PIERCE                     RED               4P1CD01E35A005343              116985        9121   T6 TOW                                   C620-432-78-271-0          50 TO50                            8/9/2018 15:48    8/9/2018   11:48:00 AM    8/9/2018   11:48:00 AM    8/9/2018   11:48:00 AM   11:49:00 AM    8/9/2018    4:09:00 PM    8/9/2018    5:20:00 PM   PIERCE                                      FL             HD TOW PORT TO PORT BY HOUR                                                 FL            980                 0 #### 34104 ZGREATER NAPLES FIRE- MD/HD                                      JACOB             FALSE       0                                 202
236761   8/12/2018    3:11:00 PM   8/12/2018   11:59:00 PM   12:53:00 PM   8/12/2018    3:04:00 PM   2018   8   33    2:11:00   "JACOB C "   HOWARD OR BRIAN        100 Woodl a ke Ci rcl e Na pl es                  572-2837              Credi t Ca rd-Offi ce (Ca s h) JACOB            2.25           125     281.25    0   0   0   "B B BYPASS DEWATERING SOLUTIONS,     54780
                                                                                                                                                                                                                                                                                                                                                                                   LLC"LAURA RICARDO CUELLAR   6 - COMPLETED   FIN   07435G                    BB BYPASS DEWATERING                                0      Na pl es        99th Ave N Va nderbi l t Dr            2000   DRILL RIG                  UNK                                        0          0           0   T6 TOW                                   C620-432-78-271-0   35xx                                     8/12/2018 14:25   8/12/2018   10:25:00 AM   8/12/2018   10:25:00 AM   8/12/2018   10:25:00 AM   10:26:00 AM                             8/12/2018    1:43:00 PM                                               FL             MD LANDOLL PORT TO PORT                                                     FL        281.25                  0 #### 34108 "B B BYPASS DEWATERING SOLUTIONS, LLC"                           JACOB             FALSE       0                                 199
236826   8/13/2018    8:30:00 PM   8/13/2018   11:59:00 PM    7:43:00 PM   8/13/2018    8:30:00 PM   2018   8   33    0:47:00   "JACOB C "   ERNESTO OR IAN         5235 Hemi ngwa y Ci rcl e Na pl es                239-939-4570                                         JACOB               1           120        120    0   0   0   U-HAUL LIGHT/MEDIUM/HEAVY SERVICE     39280CALLNi kki Rodri guez      6 - COMPLETED   FIN                  1427893    "BRYAN BICKERY "                           9042071068      Na pl es        3935 Enterpri s e Ave                  2013   E450 SUPER DUTY            WHITE             1FDXE4FS8DDA66340          AE79847          78981   T3 JUMP START                            C620-432-78-271-0          16   DC2317F                      8/13/2018 23:41   8/13/2018    7:41:00 PM   8/13/2018    7:41:00 PM   8/13/2018    7:41:00 PM    7:42:00 PM   8/13/2018    7:45:00 PM                             FORD             "JUMPSTART PTP "FL                        "MD TOW PORT TO PORT "                                                      FL            120                 0 #### 34104 U-HAUL LIGHT/MEDIUM/HEAVY SERVICE CALL                           JACOB             FALSE       0                                 201
236823   8/13/2018    6:59:00 PM   8/13/2018   11:59:00 PM    5:15:00 PM   8/13/2018    6:54:00 PM   2018   8   33    1:39:00   "JACOB C "   G.M. JASON CARTER      6012 Luca ya Wa y              Na pl es           CELL 285-3037         ACCOUNT                        JACOB            1.75           120        210    0   0   0   ARAGON POOLS SPAS                     39280 Ni kki Rodri guez         6 - COMPLETED   FIN   ON ACCOUNT                "ABEL "                                    2398258232      Na pl es        222 Indus tri a l Bl vd                2002   SILVERADO C3500            BLACK             1GBJC34U32F129204          IGEX99          242686   T6 TOW                                   C620-432-78-271-0          16         98                     8/13/2018 20:52   8/13/2018    4:52:00 PM   8/13/2018    4:52:00 PM   8/13/2018    4:52:00 PM    4:55:00 PM   8/13/2018    6:04:00 PM   8/13/2018    6:32:00 PM   CHEVROLET                  "Lot 719 "FL                    "MD TOW PORT TO PORT "                                                      FL            210                 0 #### 34104 ARAGON POOLS SPAS                                                JACOB             FALSE       0                                 201
236845   8/14/2018    4:32:00 PM   8/14/2018   11:59:00 PM    9:51:00 AM   8/14/2018    4:31:00 PM   2018   8   33    6:40:00   "JACOB C "   DISP # T49 TRPR # 536  Pope John Pa ul II Bl vd Ca    Immoka
                                                                                                                                                                                                        mp Kea l ee
                                                                                                                                                                                                                  i s Rd
                                                                                                                                                                                                                      866-833-2715 THEN 6   ACCOUNT                        JACOB               1           100        100    0   0   0   FHP HD ROTATION (ACCIDENT)            17226 Tra cy Mi chel s          6 - COMPLETED   FIN   FHPF18OFF053379           COLINAS TRUCK INC 9-19                                     Na pl es        3880 Enterpri s e Ave                  2000   AT9513                     RED               2FWYJWEB5YAB43218          N0517Y               0   FAITALITY                                C620-432-78-271-0          50   "PROGRESSIVE EXPRESS INS "   8/14/2018 13:08   8/14/2018    9:08:00 AM   8/14/2018    9:08:00 AM   8/14/2018    9:08:00 AM    9:09:00 AM   8/14/2018   10:34:00 AM   8/14/2018   12:01:00 PM   STERLING         1 HOUR AvaIN YARD Ma ri WAITING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            aFLFl ori s t FOR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            HDINVESTIGATION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                LE LABOR          MEASURING TRUCK 3880 ENTERPRISE AVENUE                FL            100                 0 #### 34104 LE FHP                                   NA                      JACOB             FALSE       0                                 283
236845   8/14/2018    4:32:00 PM   8/14/2018   11:59:00 PM    9:51:00 AM   8/14/2018    4:31:00 PM   2018   8   33    6:40:00   "JACOB C "   DISP # T49 TRPR # 536  Pope John Pa ul II Bl vd Ca    Immoka
                                                                                                                                                                                                        mp Kea l ee
                                                                                                                                                                                                                  i s Rd
                                                                                                                                                                                                                      866-833-2715 THEN 6   ACCOUNT                        JACOB               1         85.17      85.17    0   0   0   FHP HD ROTATION (ACCIDENT)            17226 Tra cy Mi chel s          6 - COMPLETED   FIN   FHPF18OFF053379           COLINAS TRUCK INC 9-19                                     Na pl es        3880 Enterpri s e Ave                  2000   AT9513                     RED               2FWYJWEB5YAB43218          N0517Y               0   FAITALITY                                C620-432-78-271-0          50   "PROGRESSIVE EXPRESS INS "   8/14/2018 13:08   8/14/2018    9:08:00 AM   8/14/2018    9:08:00 AM   8/14/2018    9:08:00 AM    9:09:00 AM   8/14/2018   10:34:00 AM   8/14/2018   12:01:00 PM   STERLING                   Ava Ma ri aFLFl ori s t ADMIN FEE (7% Sta te Sa l es Ta x)                 3880 ENTERPRISE AVENUE           FL         85.17                  0 #### 34104 LE FHP                                   NA                      JACOB             FALSE       0                                  60
236845   8/14/2018    4:32:00 PM   8/14/2018   11:59:00 PM    9:51:00 AM   8/14/2018    4:31:00 PM   2018   8   33    6:40:00   "JACOB C "   DISP # T49 TRPR # 536  Pope John Pa ul II Bl vd Ca    Immoka
                                                                                                                                                                                                        mp Kea l ee
                                                                                                                                                                                                                  i s Rd
                                                                                                                                                                                                                      866-833-2715 THEN 6   ACCOUNT                        JACOB               6         83.25      499.5    0   0   0   FHP HD ROTATION (ACCIDENT)            17226 Tra cy Mi chel s          6 - COMPLETED   FIN   FHPF18OFF053379           COLINAS TRUCK INC 9-19                                     Na pl es        3880 Enterpri s e Ave                  2000   AT9513                     RED               2FWYJWEB5YAB43218          N0517Y               0   FAITALITY                                C620-432-78-271-0          50   "PROGRESSIVE EXPRESS INS "   8/14/2018 13:08   8/14/2018    9:08:00 AM   8/14/2018    9:08:00 AM   8/14/2018    9:08:00 AM    9:09:00 AM   8/14/2018   10:34:00 AM   8/14/2018   12:01:00 PM   STERLING         08/16/2018Ava @   Ma1:45
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ri aFLFl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               PM-ori3:20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      s t pmHDJACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                LE LABORa nd Truck 16 HAD TO ADD AIR   3880
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              THE TRUCK WHILE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          AVENUE  FHP WAS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FL DOING499.5THEIR DOT INSPECTION 0 ####AND HAD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      34104
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         TO LIFT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              LE FHP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   THE TRUCK UP WITH TRUCK 35 (TM)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                NA                      JACOB             FALSE       0                                 283
236845   8/14/2018    4:32:00 PM   8/14/2018   11:59:00 PM    9:51:00 AM   8/14/2018    4:31:00 PM   2018   8   33    6:40:00   "JACOB C "   DISP # T49 TRPR # 536  Pope John Pa ul II Bl vd Ca    Immoka
                                                                                                                                                                                                        mp Kea l ee
                                                                                                                                                                                                                  i s Rd
                                                                                                                                                                                                                      866-833-2715 THEN 6   ACCOUNT                        JACOB              22         83.25     1831.5    0   0   0   FHP HD ROTATION (ACCIDENT)            17226 Tra cy Mi chel s          6 - COMPLETED   FIN   FHPF18OFF053379           COLINAS TRUCK INC 9-19                                     Na pl es        3880 Enterpri s e Ave                  2000   AT9513                     RED               2FWYJWEB5YAB43218          N0517Y               0   FAITALITY                                C620-432-78-271-0          50   "PROGRESSIVE EXPRESS INS "   8/14/2018 13:08   8/14/2018    9:08:00 AM   8/14/2018    9:08:00 AM   8/14/2018    9:08:00 AM    9:09:00 AM   8/14/2018   10:34:00 AM   8/14/2018   12:01:00 PM   STERLING         6 HOURSAva  LABOR Ma riLOADING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            aFLFl ori s t DUMP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            HD LETRUCK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    LABOR REAR WHEEL WOULD NOT FREE    3880UPENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                AND FHP DOES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          AVENUE NOT WANT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FL TO RELEASE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1831.5 BRAKES. CALLED   0 PROMPT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              #### 34104
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       TOWING LE TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FHPUSE LOWBOY TO LOAD TRUCK NA  AND TAKE TO YARD (30 MIN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            INCL IN HOOK) FALSE       0                                 283
236845   8/14/2018    4:32:00 PM   8/14/2018   11:59:00 PM    9:51:00 AM   8/14/2018    4:31:00 PM   2018   8   33    6:40:00   "JACOB C "   DISP # T49 TRPR # 536  Pope John Pa ul II Bl vd Ca    Immoka
                                                                                                                                                                                                        mp Kea l ee
                                                                                                                                                                                                                  i s Rd
                                                                                                                                                                                                                      866-833-2715 THEN 6   ACCOUNT                        JACOB               1           333        333    0   0   0   FHP HD ROTATION (ACCIDENT)            17226 Tra cy Mi chel s          6 - COMPLETED   FIN   FHPF18OFF053379           COLINAS TRUCK INC 9-19                                     Na pl es        3880 Enterpri s e Ave                  2000   AT9513                     RED               2FWYJWEB5YAB43218          N0517Y               0   FAITALITY                                C620-432-78-271-0          50   "PROGRESSIVE EXPRESS INS "   8/14/2018 13:08   8/14/2018    9:08:00 AM   8/14/2018    9:08:00 AM   8/14/2018    9:08:00 AM    9:09:00 AM   8/14/2018   10:34:00 AM   8/14/2018   12:01:00 PM   STERLING                   Ava Ma ri aFLFl ori s t TOW (La w Enforcement)                             3880 ENTERPRISE AVENUE           FL            333                 0 #### 34104 LE FHP                                   NA                      JACOB             FALSE       0                                 148
236930   8/16/2018   10:11:00 AM   8/16/2018   11:59:00 PM    9:44:00 AM   8/16/2018   10:08:00 AM   2018   8   33    0:24:00   "JACOB C "   JAMIE                  3963 Enterpri s e Ave          Na pl es                   2392472682    CHECK                          JACOB       0       1           120        120    0   0   0   CASH MEDUIM DUTY                      40231 Amy Ca s e                6 - COMPLETED   FIN   COLLECT MONEY             JAMIE- CASTLE SERVICES                     2392472682      Na pl es        4484 Enterpri s e Ave                  2008   NQR                        WHITE             JALE5W16387900308          DZEL43               0   T6 TOW                                   C620-432-78-271-0          50                                8/16/2018 12:30   8/16/2018    8:30:00 AM   8/16/2018    9:01:00 AM   8/16/2018    9:01:00 AM    9:07:00 AM   8/16/2018    9:47:00 AM   8/16/2018    9:56:00 AM   ISUZU                                       FL             "MD TOW PORT TO PORT "                     ???                              FL            120                 0 #### 34104 CASH MEDUIM DUTY                                                 JACOB             FALSE       0                                 201
236929   8/16/2018    6:19:00 AM   8/16/2018   11:59:00 PM    1:29:00 AM   8/16/2018    6:19:00 AM   2018   8   33    4:50:00   "JACOB C "   MIKE                   12900 Tra de Wa y Four Boni ta Spri ngs                   8002390604    CHECK                          JACOB       0       5           180        900    0   0   0   CASH HEAVY DUTY                       40231 Amy Ca s e                6 - COMPLETED   FIN                    11378    BARRY                                      9549345937      Deerfi el d Bea777
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ch SW 12th Ave                         2015   CASCADIA 113               GREEN             1FUJGBDV4FLGE9008          258VNB          548267   TOW                                      C620-432-78-271-0          16         2195                    8/16/2018 4:38   8/16/2018   12:38:00 AM   8/16/2018   12:40:00 AM   8/16/2018   12:40:00 AM   12:49:00 AM   8/16/2018    1:47:00 AM   8/16/2018    2:01:00 AM   FREIGHTLINER                                FL             HD TOW PORT TO PORT BY HOUR                ???                              FL            900                 0 #### 33442 CASH HEAVY DUTY                                                  JACOB             FALSE       0                                 202
236977   8/17/2018   10:00:00 AM   8/17/2018   11:59:00 PM    9:13:00 AM   8/17/2018    9:59:00 AM   2018   8   33    0:46:00   "JACOB C "   JERRY CLARK            5680 Ra di o Rd                Na pl es           239-825-2053          CHECK                          JACOB               1           120        120    0   0   0   CLARK'S LAWN CARE                     17226 Tra cy Mi chel s          6 - COMPLETED   FIN   PLEASE SEND CHECK         JERRY CLARK                                2398252053      Na pl es        Enterpri s e Ave                       1999   C3500                      WHITE             1GBJC34R5XF025008          208MEJ               0   T6 TOW                                   C620-432-78-271-0          16                                8/17/2018 12:15   8/17/2018    8:15:00 AM   8/17/2018    8:15:00 AM   8/17/2018    8:15:00 AM    8:21:00 AM   8/17/2018    9:23:00 AM   8/17/2018    9:43:00 AM   CHEVROLET                                   FL             "MD TOW PORT TO PORT "                     "HIGH PERFORMANCE "              FL            120                 0 #### 34104 CLARK'S LAWN CARE                                                JACOB             FALSE       0                                 201
237099   8/20/2018   12:01:00 PM   8/20/2018   11:59:00 PM   10:56:00 AM   8/20/2018   11:55:00 AM   2018   8   34    0:59:00   "JACOB C "   UNK                    Suns hi ne Bl vd Gol den Ga    Na te pl es
                                                                                                                                                                                                            Pkwy                       0    DEBIT CARD (Ca s h)            JACOB       0       1           120        120    0   0   0   CASH MEDUIM DUTY                      46441 Crys ta l Gol l a da y    6 - COMPLETED   FIN   MC-09015J                 ILEAN                          239-249-0361                Na pl es        5900 Ya hl St                          2008   F350 SUPER DUTY            WHITE             1FTWW32R28EC13939          IYCN53           65904   T6 TOW                                   C620-432-78-271-0          16          13                    8/20/2018 14:17   8/20/2018   10:17:00 AM   8/20/2018   10:18:00 AM   8/20/2018   10:18:00 AM   10:21:00 AM   8/20/2018   11:03:00 AM   8/20/2018   11:13:00 AM   FORD                       "Ki ng Roofi     FLng "         "MD TOW PORT TO PORT "                     CERTIFIED DIESEL REPAIR          FL            120                 0 #### 34109 CASH MEDUIM DUTY                                                 JACOB             FALSE       0                                 201
237088   8/20/2018   11:00:00 AM   8/20/2018   11:59:00 PM    8:24:00 AM   8/20/2018   10:57:00 AM   2018   8   34    2:33:00   "JACOB C "   ROADSIDE PROTECT       6063 Lee Ann Ln                Na pl es                   8669913463    DEBIT CARD (Ca s h)            JACOB               3           120        360    0   0   0   ROADSIDE PROTECT (Ca s h Ra tes / Accept
                                                                                                                                                                                                                                                                                                                                                                               17226PO)Tra cy Mi chel s        6 - COMPLETED   FIN               1534764281    RON                                        2397777604      Fort Myers      2150 Rockfi l l Rd                     2016   NPR                        "WHITE "          54DC4W1B6JS800677          GRHU41             772   T6 TOW                                   C620-432-78-271-0          16                                8/20/2018 11:44   8/20/2018    7:44:00 AM   8/20/2018    7:44:00 AM   8/20/2018    7:44:00 AM    7:54:00 AM   8/20/2018    9:03:00 AM   8/20/2018    9:18:00 AM   ISUZU                      The RecyclFLi ng Connecti       "MDonTOW PORT TO PORT "                    " NEXTRAN ISUZU TRUCK CNTR-FORT  FL      MYERS"360                 0 #### 33916 ROADSIDE PROTECT (Ca s h Ra tes / Accept PO)                     JACOB             FALSE       0                                 201
237003   8/20/2018    4:41:00 PM   8/20/2018   11:59:00 PM    3:03:00 PM   8/20/2018    4:40:00 PM   2018   8   34    1:37:00   "JACOB C "   JOHN DICKERSON         3880 Enterpri s e Ave          Na pl es                   2398516681    CASH                           JACOB       0       1           100        100    0   0   0   BALD EAGLE TOWING                     39280 Ni kki Rodri guez         6 - COMPLETED   FIN   PD CA OFF                 PEDRO                                      2396411048      Na pl es        4301 3rd Ave SW                        2000   UNK                        YELLOW            di ckers on tra i l er     no ta g              0   T6 TOW                                   C620-432-78-271-0          16                                8/20/2018 19:03   8/20/2018    3:03:00 PM   8/20/2018    3:03:00 PM   8/20/2018    3:03:00 PM    3:03:00 PM   8/20/2018    3:04:00 PM   8/20/2018    3:04:00 PM   TRAILER                                     FL             TOW HOOK                                                                    FL            100                 0 #### 34119 BALD EAGLE TOWING                                                JACOB             FALSE       0                                  31
237162   8/21/2018    2:21:00 PM   8/21/2018   11:59:00 PM    2:06:00 PM   8/21/2018    2:20:00 PM   2018   8   34    0:14:00   "JACOB C "   DISPATCH               2190 9th St N                  Na pl es           1-888-843-5873        ACCOUNT                        JACOB               1              0          0   0   0   0   NSD NATION SAFE DRIVERS               46441 Crys ta l Gol l a da y    6 - COMPLETED   FIN                  4414375    Jerome Cohen                               2395375055      NAPLES                                                 2017   E 300                      Sel eni tgrey - M WDDZF4JB0HA243638          934PRU          111984   T3 JUMP START                            C620-432-78-271-0          16                        94535   8/21/2018 17:29   8/21/2018    1:29:00 PM   8/21/2018    2:03:00 PM   8/21/2018    2:03:00 PM    2:06:00 PM   8/21/2018    2:12:00 PM                             MERCEDES-BENZ (3.6 Mi l es Vi )s i onworks  FL             MERCEDES UNLOADED MILEAGE                  Mercedes -Benz Of Na pl es       FL              0                 0 ####              NSD NATION SAFE DRIVERS           2-680068484             JACOB             FALSE       0                                 232
237178   8/22/2018   10:05:00 AM   8/22/2018   11:59:00 PM    8:55:00 AM   8/22/2018   10:04:00 AM   2018   8   34    1:09:00   "JACOB C "   DAN                    2685 18th Ave SE               Na pl es                   8002272273    DIRECT DEPOSIT                 JACOB               1         116.4      116.4    0   0   0   ARI FLEET (Ca s h Ra tes / Accept PO) 17226 Tra cy Mi chel s          6 - COMPLETED   FIN                 73861536    JEFF- COMCAST                              2399867026      Na pl es        3880 Enterpri s e Ave                  2005   F450 SUPER DUTY            COMCAST           1FDXF46Y65EC56540          GCN462          194658   T3 JUMP START                            C620-432-78-271-0          16   " 06923"           569118    8/22/2018 12:19   8/22/2018    8:19:00 AM   8/22/2018    8:19:00 AM   8/22/2018    8:19:00 AM    8:24:00 AM   8/22/2018    9:19:00 AM                             FORD                                        FL             MD SERVICE CALL PORT TO PORT                                                FL         116.4                  0 #### 34104 ARI FLEET (Ca s h Ra tes / Accept PO)                            JACOB             FALSE       0                                   4
237222   8/23/2018    1:17:00 PM   8/23/2018   11:59:00 PM   12:44:00 PM   8/23/2018    1:15:00 PM   2018   8   34    0:31:00   "JACOB C "   "IF FLAGGED ""ASM"" USE6553
                                                                                                                                                                     ""LE"" Monterey
                                                                                                                                                                               PREFIX" Pt          Na pl es           1-800-541-2262        ACCOUNT                        JACOB               1             37         37   0   0   0   AGERO                                 17226 Tra cy Mi chel s          6 - COMPLETED   FIN                605538336    BARBARA PATE                               4846951423      Na pl es        6553 Monterey Pt                       2006   A4 3.2 AVANT QUATTRO Si l ver                WAUKH78E46A255437          Y65FNR          108369   T3 JUMP START                            C620-432-78-271-0          16                       9031.1   8/23/2018 16:30   8/23/2018   12:30:00 PM   8/23/2018   12:42:00 PM   8/23/2018   12:42:00 PM   12:42:00 PM   8/23/2018   12:56:00 PM                             AUDI                       La guna CiFL     r              JUMP START                                                                  FL             37                 0 #### 34105 AGERO                                                            JACOB             FALSE       0                                  12
237215   8/23/2018   11:17:00 AM   8/23/2018   11:59:00 PM   10:07:00 AM   8/23/2018   11:16:00 AM   2018   8   34    1:09:00   "JACOB C "   "IF FLAGGED ""ASM"" USE8870
                                                                                                                                                                     ""LE"" TaPREFIX"
                                                                                                                                                                                mi a mi Tra i l North
                                                                                                                                                                                                   Na pl es           1-800-541-2262        ACCOUNT                        JACOB               1             37         37   0   0   0   AGERO                                 46441 Crys ta l Gol l a da y    6 - COMPLETED   FIN                470187470    SARA MULVIHILL                             6169700476      Na pl es        8870 Ta mi a mi Tra i l N              2018   WRANGLER UNLIMITED SPORT   Bl a ck           1C4HJXDG1JW140489          RKA704            3990   T1 FLAT TIRE W/SPARE                     C620-432-78-271-0          16                       9031.1   8/23/2018 12:54   8/23/2018    8:54:00 AM   8/23/2018    9:43:00 AM   8/23/2018    9:43:00 AM    9:51:00 AM   8/23/2018   10:35:00 AM                             JEEP                                        FL             TIRE CHANGE                                                                 FL             37                 0 #### 34108 AGERO                                                            JACOB             FALSE       0                                  13
237291   8/24/2018   11:45:00 PM   8/24/2018   11:59:00 PM    9:39:00 PM   8/24/2018   12:00:00 PM   2018   8   34   14:20:00   "JACOB C "   joe                    Col l i er Bl vd Ta mi a mi TraNai lplEes         954-258-9151          X-PRESS PAY (Ca s h)           ja cob      0    2.25           150      337.5    0   0   0   CASH HEAVY DUTY                       46441 Crys ta l Gol l a da y    6 - COMPLETED   FIN   PD CC 40896150389         ma nny                         561-932-9006                Na pl es        80 27th St NW                          2000   MED CONV FL80              WHITE             1FVXJJCBXYHB15434          N9220Y          132528   T6 TOW                                   C620-432-78-271-0          50    1330613                      8/25/2018 0:58   8/24/2018    8:58:00 PM   8/24/2018    8:58:00 PM   8/24/2018    8:58:00 PM    9:01:00 PM   8/24/2018   10:12:00 PM   8/24/2018   10:24:00 PM   FREIGHTLINER                                FL             HD TOW PORT TO PORT BY HOUR                ???                              FL         337.5                  0 #### 34120 CASH HEAVY DUTY                                                  ja cob            FALSE       0                                 202
237275   8/24/2018    7:45:00 PM   8/24/2018   11:59:00 PM    5:08:00 PM   8/24/2018    8:30:00 PM   2018   8   34    3:22:00   "JACOB C "   D                      19800 Ta mi a mi Tra i l E Na pl es                                     X-PRESS PAY (Ca s h)           JACOB       0     3.5           150        525    0   0   0   CASH HEAVY DUTY                       17226 Tra cy Mi chel s          6 - COMPLETED   FIN   " 40895728099"            DAN HOPE                                   2398257397      Fort Myers      2150 Rockfi l l Rd                     2017   700 GU                     WHITE             1M2AX04C2HM035837          N7440Y           55252   T6 TOW                                   C620-432-78-271-0          50        740                     8/24/2018 18:45   8/24/2018    2:45:00 PM   8/24/2018    2:45:00 PM   8/24/2018    2:45:00 PM    2:48:00 PM   8/24/2018    5:42:00 PM   8/24/2018    6:04:00 PM   Dump Truck                                  FL             HD TOW PORT TO PORT BY HOUR                SteELE TRUCK CENTER              FL            525                 0 #### 33916 CASH HEAVY DUTY                                                  JACOB             FALSE       0                                 202
237271   8/24/2018    5:02:00 PM   8/24/2018   11:59:00 PM    2:15:00 PM   8/24/2018    4:59:00 PM   2018   8   34    2:44:00   "JACOB C "   ZUBAIR ALI SVC MGR     14610 Ta mi a mi Tra i l N Na pl es               239-598-6554          ACCOUNT                        JACOB            3.25           120        390    0   0   0   MERCEDES BENZ OF BONITA SPRINGS39280 Ni kki Rodri guez                6 - COMPLETED   FIN   PLEASE SEND PO            "STEVE "                                          239      Fort Myers      9650 Kel l y Tra ctor Dr               2017   SPRINTER 3500              WHITE             WDAPF1CD5HP501814          KEGI01             373   T6 TOW                                   C620-432-78-271-0          16                                8/24/2018 18:03   8/24/2018    2:03:00 PM   8/24/2018    2:09:00 PM   8/24/2018    2:09:00 PM    2:12:00 PM   8/24/2018    2:35:00 PM   8/24/2018    3:21:00 PM   MERCEDES-BENZ                               FL             "MD TOW PORT TO PORT "                     "LA MESA RV "                    FL            390                 0 #### 33905 MERCEDES BENZ OF BONITA SPRINGS                                  JACOB             FALSE       0                                 201
237340   8/26/2018    5:51:00 PM   8/26/2018   11:59:00 PM    4:30:00 PM   8/26/2018    5:30:00 PM   2018   8   35    1:00:00   "JACOB C "   ted                    Ta yl or Rd                    Na pl es                   2392482912    Credi t Ca rd-Offi ce (Ca s h) ja cob      0       1           125        125    0   0   0   CASH MEDUIM DUTY                      54780 LAURA RICARDO CUELLAR     6 - COMPLETED   FIN                   851049    ted                                        2392482912      Na pl es        5750 Wa s hi ngton St                  2000   40 foot                    UNK               40 ft tra i l er           no ta g              0   T6 TOW                                   C620-432-78-271-0          16   unk                          8/26/2018 21:28   8/26/2018    5:28:00 PM   8/26/2018    5:28:00 PM   8/26/2018    5:28:00 PM    5:51:00 PM   8/26/2018    5:00:00 PM   8/26/2018    5:10:00 PM   tra i l er                                  FL             MD LANDOLL PORT TO PORT                    ???                              FL            125                 0 #### 34109 CASH MEDUIM DUTY                                                 ja cob            FALSE       0                                 199
237323   8/26/2018   12:14:00 PM   8/26/2018   11:59:00 PM   10:34:00 AM   8/26/2018   12:45:00 PM   2018   8   35    2:11:00   "JACOB C "   RYAN                   5422 Ra ttl es na ke Ha mmock  Na pl Rd es                2392690233    Credi t Ca rd-Dri ver (Ca s h) JACOB       0    2.25           125     281.25    0   0   0   CASH MEDUIM DUTY                      54780 LAURA RICARDO CUELLAR     6 - COMPLETED   FIN   "PD DR CC "               RYAN                                       2392690233      Na pl es        3581 7th Ave SW                        2000   26 FOOT BOAT AND           WHITE             1ZJBB2427HM105678          IFCT74               0   T6 TOW                                   C620-432-78-271-0          16                                8/26/2018 13:13   8/26/2018    9:13:00 AM   8/26/2018    9:14:00 AM   8/26/2018    9:14:00 AM    9:15:00 AM   8/26/2018   10:51:00 AM   8/26/2018   11:18:00 AM   TRAILER                                     FL             MD LANDOLL PORT TO PORT                    ???                              FL        281.25                  0 #### 34117 CASH MEDUIM DUTY                                                 JACOB             FALSE       0                                 199
237350   8/27/2018   10:18:00 AM   8/27/2018   11:59:00 PM    8:56:00 AM   8/27/2018   10:16:00 AM   2018   8   35    1:20:00   "JACOB C "   DON MONTROY            Col l i er Bl vd Ta mi a mi TraNai lplEes         239-825-8777          ACCOUNT                        JACOB            1.25           108        135    0   0   0   ALLIED PAVERS                         46441 Crys ta l Gol l a da y    6 - COMPLETED   FIN   PLEASE SEND CHECK         DRIVER/CELL                    239-2897176                 Na pl es        Pri ce St Ba refoot Wi l l i a ms Rd   2006   E350 SUPER DUTY            WHITE             1FDSE35LX6HB05164          EFFS11          186693   T6 TOW                                   C620-432-78-271-0          16                                8/27/2018 12:31   8/27/2018    8:31:00 AM   8/27/2018    8:31:00 AM   8/27/2018    8:31:00 AM    8:32:00 AM   8/27/2018    9:27:00 AM   8/27/2018    9:35:00 AM   FORD                                        FL             "MD TOW PORT TO PORT "                                                      FL            135                 0 #### 34113 ALLIED PAVERS                                                    JACOB             FALSE       0                                 201
237188   8/27/2018    7:15:00 PM   8/27/2018   11:59:00 PM   10:55:00 AM   8/27/2018    7:13:00 PM   2018   8   35    8:18:00   "JACOB C "   RAY MILLER             16701 Ol d US-41               Na pl es                   3524094860    ACCOUNT                        JACOB            8.25           125    1031.25    0   0   0   EXCEL ERECTORS                        46441 Crys ta l Gol l a da y    6 - COMPLETED   FIN   PLS SEND CK               ja cob                         EXCEL ERECTORS-RAY MILLER   Da venport 4600 US-17                                     0   Forkl i ft                 UNK                                        0          0           0   T6 TOW                                   C620-432-78-271-0   35xx                                     8/27/2018 14:13   8/27/2018   10:13:00 AM   8/27/2018   10:15:00 AM   8/27/2018   10:15:00 AM   10:16:00 AM   8/27/2018   11:38:00 AM   8/27/2018   12:03:00 PM   Forkl i ft                                  FL             MD LANDOLL PORT TO PORT                                                     FL        1031.3                  0 #### 33837 EXCEL ERECTORS                                                   JACOB             FALSE       0                                 199
237430   8/28/2018    7:48:00 PM   8/28/2018   11:59:00 PM    4:51:00 PM   8/28/2018    7:47:00 PM   2018   8   35    2:56:00   "JACOB C "   ROB                    2100 Da vi s Bl vd             Na pl es                                 ACCOUNT                        JACOB               3         109.2      327.6    0   0   0   FLEET NET AMERICA                     17226 Tra cy Mi chel s          6 - COMPLETED   FIN   4780339C                  DRIVER/CELL                                9416263540      Fort Myers      2680 Ka theri ne St                    2013   E350 SUPER DUTY            WHITE             1FDWE3FL6DDB20393          2TM334          110706   TOW                                      C620-432-78-271-0          16   336754 FL57410               8/28/2018 20:33   8/28/2018    4:33:00 PM   8/28/2018    4:33:00 PM   8/28/2018    4:33:00 PM    4:37:00 PM   8/28/2018    5:33:00 PM   8/28/2018    5:47:00 PM   FORD                                        FL             "MD TOW PORT TO PORT "                     A AND E 239-334-1196             FL         327.6                  0 #### 33901 FLEET NET AMERICA                                                JACOB             FALSE       0                                 201
237475   8/29/2018    5:44:00 PM   8/29/2018   11:59:00 PM    3:35:00 PM   8/29/2018    6:15:00 PM   2018   8   35    2:40:00   "JACOB C "   JW CRAFT               16120 Ol d US-41               Na pl es                   2398257400    CHECK                          JACOB       0    2.75           120        330    0   0   0   CASH MEDUIM DUTY                      17226 Tra cy Mi chel s          6 - COMPLETED   FIN   WILL BRING CHK            JERRY- JW CRAFT                            2398257400      Fort Myers      2305 Rockfi l l Rd                     2018   HINO 195                   WHITE             JHHSDM2H8JK006445          JQJA99               0   T6 TOW                                   C620-432-78-271-0          16       139                      8/29/2018 19:15   8/29/2018    3:15:00 PM   8/29/2018    3:15:00 PM   8/29/2018    3:15:00 PM    3:16:00 PM   8/29/2018    4:09:00 PM   8/29/2018    4:33:00 PM   HINO                       KENWORTH         FL OF SOUTH    "MD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FLORIDA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  TOW PORT TO PORT "                   ALLISON TRANSMISSON              FL            330                 0 #### 33916 CASH MEDUIM DUTY                                                 JACOB             FALSE       0                                 201
237472   8/29/2018    3:43:00 PM   8/29/2018   11:59:00 PM    2:50:00 PM   8/29/2018    3:35:00 PM   2018   8   35    0:45:00   "JACOB C "   BIOMEX                 9895 Col l i er Bl vd          Na pl es                                 DEBIT CARD (Ca s h)            JACOB       0       1           120        120    0   0   0   CASH HEAVY DUTY                       17226 Tra cy Mi chel s          6 - COMPLETED   FIN   84075Z                    "RET "                                     9546631291      Na pl es        3860 Tol l ga te Bl vd                 2000   bl ood donor               BLUE              1BDJNC0734F216428          9215CV               0   T6 TOW                                   C620-432-78-271-0          16                                8/29/2018 18:28   8/29/2018    2:28:00 PM   8/29/2018    2:28:00 PM   8/29/2018    2:28:00 PM    2:36:00 PM   8/29/2018    3:10:00 PM                             bus                                         FL             HD TOW PORT TO PORT BY HOUR                "COMFORT INN SUITES "            FL            120                 0 #### 34114 CASH HEAVY DUTY                                                  JACOB             FALSE       0                                 202
237449   8/29/2018   12:53:00 PM   8/29/2018   11:59:00 PM   11:59:00 AM   8/29/2018   12:53:00 PM   2018   8   35    0:54:00   "JACOB C "   "LINDA STABLE "        1244 Cobi a Ct                 Na pl es           813-997-3472          ACCOUNT                        JACOB               1           250        250    0   0   0   FLORIDA WATER PRODUCTS INC            46441 Crys ta l Gol l a da y    6 - COMPLETED   FIN   PLEASE SEND CHECK         FRANK JONES                                8139240776      Na pl es        1244 Cobi a Ct                         2000   MOFFIT                     BLUE                                       0          0           0   T8 WINCH NEEDED                          C620-432-78-271-0          50            813-549-3120        8/29/2018 13:25   8/29/2018    9:25:00 AM   8/29/2018    9:25:00 AM   8/29/2018    9:25:00 AM    9:34:00 AM   8/29/2018   12:12:00 PM   8/29/2018   12:34:00 PM                                               FL             "HD WINCHING "                                                              FL            250                 0 #### 34102 FLORIDA WATER PRODUCTS INC                                       JACOB             FALSE       0                                 222
237444   8/29/2018   11:53:00 AM   8/29/2018   11:59:00 PM    8:48:00 AM   8/29/2018   11:53:00 AM   2018   8   35    3:05:00   "JACOB C "   ZUBAIR ALI SVC MGR     9650 Kel l y Tra ctor Dr Fort Myers 239-598-6554                        ACCOUNT                        JACOB               3           108        324    0   0   0   MERCEDES BENZ OF BONITA SPRINGS17226 Tra cy Mi chel s                 6 - COMPLETED   FIN   PLEASE SEND PO            "STEVE "                                          239      Na pl es        14610 Ta mi a mi Tra i l N             2017   SPRINTER 3500              WHITE             WDAPF1CD5HP501814          KEGI01             373   T6 TOW                                   C620-432-78-271-0          16                                8/29/2018 11:49   8/29/2018    7:49:00 AM   8/29/2018    7:50:00 AM   8/29/2018    7:50:00 AM    8:05:00 AM   8/29/2018    9:34:00 AM   8/29/2018   10:17:00 AM   MERCEDES-BENZ              "La Mes a FL     RV Fort Myers  "MD, Fl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  TOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ori da
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           " TO PORT "                 MERCEDES BENZ OF BONITA SPRINGS  FL            324                 0 #### 34110 MERCEDES BENZ OF BONITA SPRINGS                                  JACOB             FALSE       0                                 201
237463   8/30/2018    3:30:00 PM   8/30/2018   11:59:00 PM    9:27:00 AM   8/30/2018    4:00:00 PM   2018   8   35    6:33:00   "JACOB C "   JACOB                  3325 Da vi s Bl vd             Na pl es                   2392897176    Credi t Ca rd-Offi ce (Ca s h) JACOB       0     6.5           125      812.5    0   0   0   CASH MEDUIM DUTY                      39280 Ni kki Rodri guez         6 - COMPLETED   FIN   "DISP TO RUN "            JACOB                                      2392897176      Na pl es        5643 Ta yl or Rd                       2000   DISASSEMBLED MEZZANINEUNK                                                                        T6 TOW                                   C620-432-78-271-0          16                                8/30/2018 12:33   8/30/2018    8:33:00 AM   8/30/2018    8:33:00 AM   8/30/2018    8:33:00 AM    8:33:00 AM   8/30/2018    9:37:00 AM   8/30/2018   12:19:00 PM                                               FL             MD LANDOLL PORT TO PORT                    ???                              FL         812.5                  0 #### 34109 CASH MEDUIM DUTY                                                 JACOB             FALSE       0                                 199
237589    9/1/2018   11:56:00 AM    9/1/2018   11:59:00 PM   10:10:00 AM    9/1/2018   12:15:00 PM   2018   9   35    2:05:00   "JACOB C "   S                      3825 Tol l ga te Bl vd         Na pl es                   3052890364    Credi t Ca rd-Offi ce (Ca s h) JACOB       0       1             69         69   0   0   0   CASH HEAVY DUTY                       17226 Tra cy Mi chel s          6 - COMPLETED   FIN   V AUTH 091309             BONNIE                                     3057314363      Na pl es        8300 Col l i er Bl vd                  2005   W24                        BROWN AND GRAY5B4MPA7G353409708                332RGP         70285   T6 TOW                                   C620-432-78-271-0          50                                 9/1/2018 13:45    9/1/2018    9:45:00 AM    9/1/2018    9:45:00 AM    9/1/2018    9:45:00 AM    9:53:00 AM    9/1/2018   10:42:00 AM    9/1/2018   11:23:00 AM   WORKHORSE                  Shel l           FL             HD LABOR PER MAN (PER 1/4 HR.)             ???                              FL             69                 0 #### 34114 CASH HEAVY DUTY                                                  JACOB             FALSE       0                                 215
237589    9/1/2018   11:56:00 AM    9/1/2018   11:59:00 PM   10:10:00 AM    9/1/2018   12:15:00 PM   2018   9   35    2:05:00   "JACOB C "   S                      3825 Tol l ga te Bl vd         Na pl es                   3052890364    Credi t Ca rd-Offi ce (Ca s h) JACOB       0       2           150        300    0   0   0   CASH HEAVY DUTY                       17226 Tra cy Mi chel s          6 - COMPLETED   FIN   V AUTH 091309             BONNIE                                     3057314363      Na pl es        8300 Col l i er Bl vd                  2005   W24                        BROWN AND GRAY5B4MPA7G353409708                332RGP         70285   T6 TOW                                   C620-432-78-271-0          50                                 9/1/2018 13:45    9/1/2018    9:45:00 AM    9/1/2018    9:45:00 AM    9/1/2018    9:45:00 AM    9:53:00 AM    9/1/2018   10:42:00 AM    9/1/2018   11:23:00 AM   WORKHORSE                  Shel l           FL             HD TOW PORT TO PORT BY HOUR                ???                              FL            300                 0 #### 34114 CASH HEAVY DUTY                                                  JACOB             FALSE       0                                 202
237624    9/2/2018    9:20:00 PM    9/2/2018   11:59:00 PM    7:24:00 PM    9/2/2018    9:00:00 PM   2018   9   36    1:36:00   "JACOB C "   "ANTHANY "             2550 Immoka l ee Rd            Na pl es                   2396018238    X-PRESS PAY (Ca s h)           JACOB       0     1.5           120        180    0   0   0   CASH MEDUIM DUTY                      54780 LAURA RICARDO CUELLAR     6 - COMPLETED   FIN              40914750468    ANTHANY                                    2396018238      Na pl es        5900 Ya hl St                          2001   P42                        BLUE              5B4KP42Y013331472            DJII85         92212   TOW                                      C620-432-78-271-0          16                                 9/2/2018 23:16    9/2/2018    7:16:00 PM    9/2/2018    7:16:00 PM    9/2/2018    7:16:00 PM    7:23:00 PM    9/2/2018    7:41:00 PM    9/2/2018    8:08:00 PM   WORKHORSE                  Sa m's Cl ub     FL             "MD TOW PORT TO PORT "                     ???                              FL            180                 0 #### 34109 CASH MEDUIM DUTY                                                 JACOB             FALSE       0                                 201
237615    9/2/2018   10:51:00 AM    9/2/2018   11:59:00 PM    9:59:00 AM    9/2/2018   10:51:00 AM   2018   9   36    0:52:00   "JACOB C "   DISP#     DEPUTY# 2753 Sa nta Ba rba ra Bl vd Ra di   Na  o pl
                                                                                                                                                                                                         Rdes         774-4434              CHECK                          ja cob              1             65         65   0   0   0   CCSO LD ROTATION (ACCIDENT)           54780 LAURA RICARDO CUELLAR     6 - COMPLETED   FIN   CCSO # 18-278341          ALELI AND DAYANA ORTIZ 3/22/61 ()-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              #REL                        Na pl es        3880 Enterpri s e Ave                  2018   COROLLA L/LE/XLE/SE/XSE SILVER               2T1BURHE6JC007186            DYSJ92          4228   CRASH                                    C620-432-78-271-0           6 GEICO                           9/2/2018 13:58    9/2/2018    9:58:00 AM    9/2/2018    9:58:00 AM    9/2/2018    9:58:00 AM    9:58:00 AM    9/2/2018   10:07:00 AM    9/2/2018   10:21:00 AM   TOYOTA           (10 Mi l es )              FL             LE MILEAGE (Ga te-Scene-Ga te)             3880 ENTERPRISE AVENUE           FL             65                 0 #### 34104 LE CCSO                                  MAR O632000616020       ja cob            FALSE       0                                 195
237685    9/4/2018    4:17:00 PM    9/4/2018   11:59:00 PM    1:53:00 PM    9/4/2018    4:15:00 PM   2018   9   36    2:22:00   "JACOB C "   JW CRAFT               4329 Enterpri s e Ave          Na pl es                   2398257400    CHECK                          JACOB       0    2.25           120        270    0   0   0   CASH MEDUIM DUTY                      17226 Tra cy Mi chel s          6 - COMPLETED   FIN   CK 3467                   JERRY- JW CRAFT                            2398257400      Fort Myers      2761 Edi s on Ave                      2018   HINO 195                   WHITE             JHHSDM2H8JK006445            JQJA99             0   T6 TOW                                   C620-432-78-271-0          16       139                       9/4/2018 17:40    9/4/2018    1:40:00 PM    9/4/2018    1:41:00 PM    9/4/2018    1:41:00 PM    1:41:00 PM    9/4/2018    1:57:00 PM    9/4/2018    2:13:00 PM   HINO                       "JW Cra ft FL    Porta bl e Res "MD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              trooms
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  TOW, PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Inc." TO PORT "               WALLACE                          FL            270                 0 #### 33916 CASH MEDUIM DUTY                                                 JACOB             FALSE       0                                 201
237662    9/4/2018   11:01:00 AM    9/4/2018   11:59:00 PM    9:09:00 AM    9/4/2018   10:52:00 AM   2018   9   36    1:43:00   "JACOB C "   ROLLSECURE SHUTTERS 4121 Pi ne Ri dge Rd              Na pl es                   2395941616    DEBIT CARD (Ca s h)            JACOB       0    1.75           120        210    0   0   0   CASH MEDUIM DUTY                      17226 Tra cy Mi chel s          6 - COMPLETED   FIN   V-965450D                 ROLL SECURE SHUTTERS                       2395941616      Na pl es        6268 Ta yl or Rd                       2006   SPRINTER 2500              "YELLOW "         WD0PD744465932651            GEXC21        140419   T6 TOW                                   C620-432-78-271-0          16                                 9/4/2018 12:22    9/4/2018    8:22:00 AM    9/4/2018    8:22:00 AM    9/4/2018    8:22:00 AM    8:44:00 AM    9/4/2018    9:28:00 AM    9/4/2018    9:54:00 AM   DODGE                                       FL             "MD TOW PORT TO PORT "                     AUTO PRECISION                   FL            210                 0 #### 34109 CASH MEDUIM DUTY                                                 JACOB             FALSE       0                                 201
237756    9/5/2018    8:10:00 PM    9/5/2018   11:59:00 PM    6:55:00 PM    9/5/2018    8:45:00 PM   2018   9   36    1:50:00   "JACOB C "   JACOB                  Hi ghwa y 75 N Immoka l ee     Na pl Rdes                               DEBIT CARD (Ca s h)            JACOB       0    1.75           150      262.5    0   0   0   CASH HEAVY DUTY                       39280 Ni kki Rodri guez         6 - COMPLETED   FIN                   484210    LARRY                                      2399924000      Na pl es        1401 Ra i l Hea d Bl vd                2000   DUMPSTER TRUCK             WHITE             NA                           N9866T        153592   T6 TOW                                   C620-432-78-271-0          50       107                       9/5/2018 22:54    9/5/2018    6:54:00 PM    9/5/2018    6:54:00 PM    9/5/2018    6:54:00 PM    6:54:00 PM    9/5/2018    7:09:00 PM    9/5/2018    7:21:00 PM                                               FL             HD TOW PORT TO PORT BY HOUR                ???                              FL         262.5                  0 #### 34110 CASH HEAVY DUTY                                                  JACOB             FALSE       0                                 202
237730    9/5/2018    5:45:00 PM    9/5/2018   11:59:00 PM    1:18:00 PM    9/5/2018    5:44:00 PM   2018   9   36    4:26:00   "JACOB C "   FLEET NET              Hi ghwa y 75 S 71              Na pl es                   8887882944    CHECK                          JACOB             4.5   113.751111      511.88    0   0   0   FLEET NET AMERICA                     17226 Tra cy Mi chel s          6 - COMPLETED   FIN   4790798C                  JASON                                      3175576170      Ca pe Cora l 1919 Del Pra do Bl vd S                   2012   F350 SUPER DUTY            WHITE             1FD8X3G63CEA22250            IPSI87        157805   T6 TOW                                   C620-432-78-271-0   35xx      22NK3L- 156FL57410              9/5/2018 17:09    9/5/2018    1:09:00 PM    9/5/2018    1:09:00 PM    9/5/2018    1:09:00 PM    1:15:00 PM    9/5/2018    1:59:00 PM    9/5/2018    2:23:00 PM   FORD             Fl eet netI 75
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ca lNBl edJUST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            us
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FL aBEFORE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  nd tol dMDEXIT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             us tha
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                LANDOLL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  80t cus
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ON tomer
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           THE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            PORTSHOULDER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  wa
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  TOsPORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      l oca ted on I-75FIRESTONE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         NB jus t before Exi t 80 on theFLs houl der
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  511.88
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     but our dri ver l oca0ted####
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               cus tomer
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      33990
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         on I-75
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FLEET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  SB NET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     a t miAMERICA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            l e ma rker 71                              JACOB             FALSE       0                                 199
237730    9/5/2018    5:45:00 PM    9/5/2018   11:59:00 PM    1:18:00 PM    9/5/2018    5:44:00 PM   2018   9   36    4:26:00   "JACOB C "   FLEET NET              Hi ghwa y 75 S 71              Na pl es                   8887882944    CHECK                          JACOB               2             12         24   0   0   0   FLEET NET AMERICA                     17226 Tra cy Mi chel s          6 - COMPLETED   FIN   4790798C                  JASON                                      3175576170      Ca pe Cora l 1919 Del Pra do Bl vd S                   2012   F350 SUPER DUTY            WHITE             1FD8X3G63CEA22250            IPSI87        157805   T6 TOW                                   C620-432-78-271-0   35xx      22NK3L- 156FL57410              9/5/2018 17:09    9/5/2018    1:09:00 PM    9/5/2018    1:09:00 PM    9/5/2018    1:09:00 PM    1:15:00 PM    9/5/2018    1:59:00 PM    9/5/2018    2:23:00 PM   FORD                       I 75 NB JUST     FL BEFORE TOLLSEXIT 80(cos
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ONt) THE SHOULDER                FIRESTONE                        FL              0                24 #### 33990 FLEET NET AMERICA                                                JACOB             FALSE       0                                  19
237672    9/5/2018   12:01:00 PM    9/5/2018   11:59:00 PM    8:43:00 AM    9/5/2018   12:30:00 PM   2018   9   36    3:47:00   "JACOB C "   ja cob                 2312 Bruner Ln                 Fort Myers                               Credi t Ca rd-Dri ver (Ca s h) JACOB       0    3.75   112.501333      421.88    0   0   0   CASH HEAVY DUTY                       17226 Tra cy Mi chel s          6 - COMPLETED   FIN   PD DR CC                  fra nki e hendri cks                       2392482706      Na pl es        2560 40th Ave SE                       2001   P30                        WHITE             5B4KP57FX13331010            MAM534         69753   T6 TOW                                   C620-432-78-271-0   35xx                                      9/5/2018 11:16    9/5/2018    7:16:00 AM    9/5/2018    7:16:00 AM    9/5/2018    7:16:00 AM    7:44:00 AM    9/5/2018    9:26:00 AM    9/5/2018   10:05:00 AM   WORKHORSE                  RV DoctorFL                     HD LANDOLL PORT TO PORT                    Res i dence                      FL        421.88                  0 #### 34117 CASH HEAVY DUTY                                                  JACOB             FALSE       0                                 200
237767    9/6/2018    6:18:00 PM    9/6/2018   11:59:00 PM   10:22:00 AM    9/6/2018    6:16:00 PM   2018   9   36    7:54:00   "JACOB C "   RAY MILLER             4600 US-17-92                  Da venport                 3524094860    ACCOUNT                        JACOB            7.75           125     968.75    0   0   0   EXCEL ERECTORS                        46441 Crys ta l Gol l a da y    6 - COMPLETED   FIN   PLS SEND PAYMENT          JACOB                          EXCEL ERECTORS-RAY MILLER   Na pl es        5939 Shi rl ey St                         0   Forkl i ft                 UNK                                        0             0        0   T6 TOW                                   C620-432-78-271-0   35xx                                      9/6/2018 13:52    9/6/2018    9:52:00 AM    9/6/2018    9:52:00 AM    9/6/2018    9:52:00 AM    9:53:00 AM    9/6/2018    1:56:00 PM    9/6/2018    2:18:00 PM   Forkl i ft                                  FL             MD LANDOLL PORT TO PORT                                                     FL        968.75                  0 #### 34109 EXCEL ERECTORS                                                   JACOB             FALSE       0                                 199
237839    9/7/2018    4:44:00 PM               11:59:00 PM                  9/7/2018    4:40:00 PM   2018   9   36              "JACOB C "   s                      3880 Enterpri s e Ave          Na pl es                   2390000000    Credi t Ca rd-Offi ce (Ca s h) JACOB       0       5           150        750    0   0   0   CASH MEDUIM DUTY                      11602 Ca rl os Rodri guez       6 - COMPLETED   FIN   COLLECT MONEY             RECHTIEN INTERNATIONAL                     2390000000      Da vi e         3400 Burri s Rd                        2019   Interna ti ona l           WHITE                                                                 T6 TOW                                   C620-432-78-271-0          16                                 9/7/2018 14:36    9/7/2018   10:36:00 AM    9/7/2018   11:56:00 AM    9/7/2018   11:56:00 AM   11:57:00 AM    9/7/2018   11:57:00 AM    9/7/2018   12:30:00 PM   Interna ti ona l                            FL             "MD TOW PORT TO PORT "                     AS Body Shop                     FL            750                 0 #### 33314 CASH MEDUIM DUTY                                                 JACOB             FALSE       0                                 201
237875    9/8/2018    2:28:00 PM    9/8/2018   11:59:00 PM    1:10:00 PM    9/8/2018    2:27:00 PM   2018   9   36    1:17:00   "JACOB C "   ka m                   9700 Greenwa y Rd              Na pl es                                 ACCOUNT                        ja cob              1           250        250    0   0   0   KAM CONCRETE PUMPING INC              54780 LAURA RICARDO CUELLAR     6 - COMPLETED   FIN                             ka m                                      23900000000      Na pl es        9700 Greenwa y Rd                      2000   pump                       GRAY              1M2AV04C0JM019244            MIM34Q          8612   T8 WINCH NEEDED                          C620-432-78-271-0          16                                 9/8/2018 17:07    9/8/2018    1:07:00 PM    9/8/2018    1:07:00 PM    9/8/2018    1:07:00 PM    1:07:00 PM    9/8/2018    1:43:00 PM                                                                         FL             HD RECOVERY/WINCH PORT TO PORT                                              FL            250                 0 #### 34114 KAM CONCRETE PUMPING INC                                         ja cob            FALSE       0                                 349
237946   9/10/2018    7:11:00 PM   9/10/2018   11:59:00 PM    3:25:00 PM   9/10/2018    6:45:00 PM   2018   9   37    3:20:00   "JACOB C "   DISP #     DEPUTY      Immoka l ee Rd Li vi ngs ton   Na pl Rdes         774-4434              CHECK                          JACOB/TOM           1         166.5      166.5    0   0   0   CCSO MD ROTATION (ACCIDENT)           17226 Tra cy Mi chel s          6 - COMPLETED   FIN   OWNER'S REQUEST           ALL STAR EQUIPMENT RENTAL OF NAPLES INC                    Na pl es        3880 Enterpri s e Ave                  2016   CHASSIS 5500               WHITE             3C7WRMBL3GG256687            N5266X             0   CRASH                                    C620-432-78-271-0          16 OWNERS INSURANCE CO            9/10/2018 23:04   9/10/2018    7:04:00 PM   9/10/2018    7:04:00 PM   9/10/2018    7:04:00 PM    2:50:00 PM   9/10/2018    4:00:00 PM   9/10/2018    5:50:00 PM   RAM              MD WRECKER FORFL            DODGE RAM     TOW5500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (La w Enforcement)                   3880 ENTERPRISE AVENUE           FL         166.5                  0 #### 34104 ALLSTAR EQUIPMENT RENTAL OF NAPLES INC                           JACOB/TOM         FALSE       0                                 148
237928   9/10/2018   12:59:00 PM   9/10/2018   11:59:00 PM   12:14:00 PM   9/10/2018   12:54:00 PM   2018   9   37    0:40:00   "JACOB C "   SCOTT                  1115 Ol ea nder Dr             Na pl es                                 Credi t Ca rd-Offi ce (Ca s h) JACOB               1           250        250    0   0   0   PEPSI NAPLES DELIVERY                 17226 Tra cy Mi chel s          6 - COMPLETED   FIN   MC AUTH # 096211          JULIO                                      2392235301      Na pl es        1225 Indus tri a l Bl vd               1999   4000 SERIES 4900           PEpSI             1HSSDAAN5XH600836            GBJ955         31229   T8 WINCH NEEDED                          C620-432-78-271-0          16 F06608                         9/10/2018 16:08   9/10/2018   12:08:00 PM   9/10/2018   12:08:00 PM   9/10/2018   12:08:00 PM   12:10:00 PM   9/10/2018   12:27:00 PM                             INTERNATIONAL                               FL             HD RECOVERY/WINCH PORT TO PORT PEPSI                                        FL            250                 0 #### 34104 PEPSI NAPLES DELIVERY                                            JACOB             FALSE       0                                 349
237922   9/10/2018   12:08:00 PM   9/10/2018   11:59:00 PM   10:41:00 AM   9/10/2018   12:15:00 PM   2018   9   37    1:34:00   "JACOB C "   UNK                    3790 Ta mi a mi Tra i l E Na pl es                                      Credi t Ca rd-Dri ver (Ca s h) JACOB       0     1.5             95     142.5    0   0   0   CASH HEAVY DUTY                       17226 Tra cy Mi chel s          6 - COMPLETED   FIN   pd dr cc                  UNK                                        2397930091      Na pl es        3790 Sa wgra s s Wa y                  2001   X LINE MOTORHOME           GRAY              4UZAAHAK81CH50308            HXMT09        106210   T3 JUMP START                            C620-432-78-271-0          16                                9/10/2018 14:18   9/10/2018   10:18:00 AM   9/10/2018   10:18:00 AM   9/10/2018   10:18:00 AM   10:24:00 AM   9/10/2018   11:19:00 AM                             FREIGHTLINER                                FL             HD SERVICE CALL PORT TO PORT               ???                              FL         142.5                  0 #### 34112 CASH HEAVY DUTY                                                  JACOB             FALSE       0                                 219
238015   9/11/2018    8:09:00 PM   9/11/2018   11:59:00 PM    7:09:00 PM   9/11/2018    8:08:00 PM   2018   9   37    0:59:00   "JACOB C "   DISP # t68 TRPR #4162 I-75 S 105                      Na pl es           866-833-2715 THEN 6   CASH                           JACOB               1            1.5        1.5   0   0   0   FHP HD ROTATION (ARREST)              17226 Tra cy Mi chel s          6 - COMPLETED   FIN   FHP # 18OFF059709         WALMART PER TRAILER LOGO                                   Na pl es        3880 Enterpri s e Ave                  2013                              WAl ma rt         1gra a 0624dw701143          6509HA             0   TRAFFIC STOP                             C620-432-78-271-0          16    305469                      9/11/2018 23:00   9/11/2018    7:00:00 PM   9/11/2018    7:00:00 PM   9/11/2018    7:00:00 PM    7:03:00 PM   9/11/2018    7:13:00 PM   9/11/2018    7:31:00 PM   GREAT DANE TRAILERS        75 a nd 105      FL             DMV REPORT FOR OWNERSHIP                   3880 ENTERPRISE AVENUE           FL              0               1.5 #### 34104 LE FHP                                                           JACOB             FALSE       0                                 193
238015   9/11/2018    8:09:00 PM   9/11/2018   11:59:00 PM    7:09:00 PM   9/11/2018    8:08:00 PM   2018   9   37    0:59:00   "JACOB C "   DISP # t68 TRPR #4162 I-75 S 105                      Na pl es           866-833-2715 THEN 6   CASH                           JACOB               1           333        333    0   0   0   FHP HD ROTATION (ARREST)              17226 Tra cy Mi chel s          6 - COMPLETED   FIN   FHP # 18OFF059709         WALMART PER TRAILER LOGO                                   Na pl es        3880 Enterpri s e Ave                  2013                              WAl ma rt         1gra a 0624dw701143          6509HA             0   TRAFFIC STOP                             C620-432-78-271-0          16    305469                      9/11/2018 23:00   9/11/2018    7:00:00 PM   9/11/2018    7:00:00 PM   9/11/2018    7:00:00 PM    7:03:00 PM   9/11/2018    7:13:00 PM   9/11/2018    7:31:00 PM   GREAT DANE TRAILERS        75 a nd 105      FL             TOW (La w Enforcement)                     3880 ENTERPRISE AVENUE           FL            333                 0 #### 34104 LE FHP                                                           JACOB             FALSE       0                                 148
238003   9/11/2018    8:09:00 PM   9/11/2018   11:59:00 PM    7:09:00 PM   9/11/2018    8:08:00 PM   2018   9   37    0:59:00   "JACOB C "   DISP # t68 TRPR #4162 I-75 S 105                      Na pl es           866-833-2715 THEN 6   Credi t Ca rd-Offi ce (Ca s h) ja cob              1           333        333    0   0   0   FHP HD ROTATION (ARREST)              39280 Ni kki Rodri guez         6 - COMPLETED   FIN   FHP # 18OFF059709         SWIFT LEASING CO LLC PER FHP                               Na pl es        3880 Enterpri s e Ave                  2013   CASCADIA 125               "BROWN "          1FUJGLBG7DSBS6714               2530044    643050   TRAFFIC STOP                             C620-432-78-271-0          16 s wi ft                        9/11/2018 23:00   9/11/2018    7:00:00 PM   9/11/2018    7:00:00 PM   9/11/2018    7:00:00 PM    7:03:00 PM   9/11/2018    7:13:00 PM   9/11/2018    7:31:00 PM   FREIGHTLINER               "I 75 a nd FL    105 "          TOW (La w Enforcement)                     3880 ENTERPRISE AVENUE           FL            333                 0 #### 34104 LE FHP                                                           ja cob            FALSE       0                                 148
237992   9/11/2018    6:23:00 PM   9/11/2018   11:59:00 PM    4:24:00 PM   9/11/2018    6:45:00 PM   2018   9   37    2:21:00   "JACOB C "   DAVE MURPHY            860 10th St SE                 Na pl es                   9896570860    Credi t Ca rd-Offi ce (Ca s h) JACOB       0       3           125        375    0   0   0   CASH MEDUIM DUTY                      11602 Ca rl os Rodri guez       6 - COMPLETED   FIN                      102113 DAVE MURPHY                                9896570860      Na pl es        3945 Tol l hous e Dr                   2005   F450 SUPER DUTY            WHITE             1FDXF46P75EA52711                     0         0   T6 TOW                                   C620-432-78-271-0   35xx                                     9/11/2018 19:44   9/11/2018    3:44:00 PM   9/11/2018    3:44:00 PM   9/11/2018    3:44:00 PM    3:45:00 PM   9/11/2018    5:15:00 PM   9/11/2018    5:42:00 PM   FORD                                        FL             MD LANDOLL PORT TO PORT                    TRANSMISSION ROB AND MECHANIC    FL      MIKE375                   0 #### 34114 CASH MEDUIM DUTY                                                 JACOB             FALSE       0                                 199
237982   9/11/2018    3:05:00 PM   9/11/2018   11:59:00 PM    2:29:00 PM   9/11/2018    3:30:00 PM   2018   9   37    1:01:00   "JACOB C "   MIKE LEIGH             361 Jung Bl vd W               Na pl es                   2397846701    Credi t Ca rd-Dri ver (Ca s h) JACOB       0       1           150        150    0   0   0   CASH MEDUIM DUTY                      17226 Tra cy Mi chel s          6 - COMPLETED   FIN   PD CC DR                  MIKE LEIGH                                 2397846701      Na pl es        361 Jung Bl vd W                       2014   SAVANA G3500               UHAUL             1GDY72CA0E1126452            AE96046        71773   WINCH-OUT/RECOVERY                       C620-432-78-271-0          16 TM1639H                        9/11/2018 16:49   9/11/2018   12:49:00 PM   9/11/2018    1:05:00 PM   9/11/2018    1:05:00 PM    1:12:00 PM   9/11/2018    2:45:00 PM                             GMC                                         FL             MD RECOVERY/WINCH PORT TO PORT ???                                          FL            150                 0 #### 34120 CASH MEDUIM DUTY                                                 JACOB             FALSE       0                                 350
237972   9/11/2018    2:46:00 PM   9/11/2018   11:59:00 PM    1:51:00 PM   9/11/2018    2:44:00 PM   2018   9   37    0:53:00   "JACOB C "   DISPATCH               3321 3rd Ave NW                Na pl es           888-986-9638          Credi t Ca rd-Offi ce (Ca s h) JACOB               1           135        135    0   0   0   TTN/ THE TOWING NETWORK/ TTN FLEET    17226SOLUT
                                                                                                                                                                                                                                                                                                                                                                                       Tra cy Mi chel s        6 - COMPLETED   FIN                     6368512 JUAN                                       2396712664      Na pl es        3321 3rd Ave NW                        2006   F450 SUPER DUTY            WHITE             1FDXF46Y06EC85789            EUIN26         93945   T8 WINCH NEEDED                          C620-432-78-271-0          16       20                       9/11/2018 14:25   9/11/2018   10:25:00 AM   9/11/2018    1:05:00 PM   9/11/2018    1:05:00 PM    1:12:00 PM   9/11/2018    2:17:00 PM                             FORD                                        FL             WINCH OUT (s i mpl e) PER 1/2 HOUR                                          FL            135                 0 #### 34120 TTN/ THE TOWING NETWORK/ TTN FLEET SOLUT                         JACOB             FALSE       0                                  41
237962   9/11/2018    1:48:00 PM   9/11/2018   11:59:00 PM   11:21:00 AM   9/11/2018    1:48:00 PM   2018   9   37    2:27:00   "JACOB C "   CARLOS                 15000 Li vi ngs ton Rd         Na pl es                                 ACCOUNT                        JACOB 50            1              0          0   0   0   0   BALD EAGLE TOWING                     17226 Tra cy Mi chel s          1 - BUD         CAN   ON ACCOUNT                CARLOS                                     2392894836      Na pl es        3935 Enterpri s e Ave                  2007   Hi no                      UNK                                                                   Annua l i ns pecti####
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           on Tra cy Miv chel s   C620-432-78-271-0          16                                9/11/2018 12:01   9/11/2018    8:01:00 AM   9/11/2018   10:33:00 AM   9/11/2018   10:33:00 AM   10:44:00 AM                                                       Hi no                                       FL             MISC CHG (requi res comment)                                                FL              0                 0 #### 34104 BALD EAGLE TOWING                                                JACOB 50          FALSE       0                                  91
237996   9/12/2018   11:40:00 AM   9/12/2018   11:59:00 PM    9:49:00 AM   9/12/2018   11:30:00 AM   2018   9   37    1:41:00   "JACOB C "   UNK                    4427 Excha nge Ave             Na pl es                          239    Credi t Ca rd-Dri ver (Ca s h) JACOB       0    1.25           120        150    0   0   0   CASH MEDUIM DUTY                      17226 Tra cy Mi chel s          6 - COMPLETED   FIN   PD DR CC                  "MARK "                                    2399196970      Na pl es        10121 Ta mi a mi Tra i l N             2006   ECONOLINE SUPER DUTY VAN   WHITE             1FDXE45S26HA81316            EZZC82        161543   TOW                                      C620-432-78-271-0          16                                9/12/2018 13:22   9/12/2018    9:22:00 AM   9/12/2018    9:22:00 AM   9/12/2018    9:22:00 AM    9:23:00 AM   9/12/2018    9:52:00 AM   9/12/2018   10:20:00 AM   FORD                                        FL             "MD TOW PORT TO PORT "                     NAPLES PARK AUTO                 FL            150                 0 #### 34108 CASH MEDUIM DUTY                                                 JACOB             FALSE       0                                 201
238071   9/13/2018    6:02:00 PM   9/13/2018   11:59:00 PM    3:59:00 PM   9/13/2018    6:02:00 PM   2018   9   37    2:03:00   "JACOB C "   HARPS PEST CONTROL     642 Bi mi ni Ave               Ma rco                     2393481900    Credi t Ca rd-Offi ce (Ca s h) JACOB       0       2           120        240    0   0   0   CASH MEDUIM DUTY                      17226 Tra cy Mi chel s          6 - COMPLETED   FIN   V AUTH # 56043G           HARPS PEST CONTROL                         2393481900      Na pl es        6505 Dudl ey Dr                        2002   NPR                        HARPS             4KLB4B1R62J803074            Z17JVD        160861   TOW                                      C620-432-78-271-0   35xx                                     9/13/2018 18:41   9/13/2018    2:41:00 PM   9/13/2018    2:42:00 PM   9/13/2018    2:42:00 PM    3:40:00 PM   9/13/2018    4:30:00 PM   9/13/2018    4:52:00 PM   ISUZU                                       FL             "MD TOW PORT TO PORT "                     RICK JOHNSON                     FL            240                 0 #### 34105 CASH MEDUIM DUTY                                                 JACOB             FALSE       0                                 201
238098   9/14/2018    4:00:00 PM   9/14/2018   11:59:00 PM    2:57:00 PM   9/14/2018    4:00:00 PM   2018   9   37    1:03:00   "JACOB C "   G.M. JASON CARTER      7210 Wi l ton Dr               Na pl es           CELL 285-3037         ACCOUNT                        JACOB               1           120        120    0   0   0   ARAGON POOLS SPAS                     39280 Ni kki Rodri guez         6 - COMPLETED   FIN   ON ACCOUNT                ABEL                                      23928258232      Na pl es        222 Indus tri a l Bl vd                2000   CHEVY SILVERADO 3500 WHITE                   1GBJC34U65E223488            839NFS        308415   T6 TOW                                   C620-432-78-271-0   35xx                   6                 9/14/2018 15:18   9/14/2018   11:18:00 AM   9/14/2018   11:19:00 AM   9/14/2018   11:19:00 AM   12:00:00 PM   9/14/2018    3:05:00 PM   9/14/2018    3:20:00 PM                              Ava IRY NAPLES   FL             "MD TOW PORT TO PORT "                                                      FL            120                 0 #### 34104 ARAGON POOLS SPAS                                                JACOB             FALSE       0                                 201
238009   9/14/2018    3:12:00 PM   9/14/2018   11:59:00 PM    6:08:00 AM   9/14/2018    2:57:00 PM   2018   9   37    8:49:00   "JACOB C "   JACOB                  6167 Ta yl or Rd               Na pl es                                 CHECK                          JACOB               1           550        550    0   0   0   ALLSTAR EQUIPMENT RENTAL OF NAPLES    17226
                                                                                                                                                                                                                                                                                                                                                                                   INCTra cy Mi chel s         6 - COMPLETED   FIN   PLEASE SEND CK OR CC      JACOB                                      2392897176      NAPLES                                                    0   Equi pment Specs           UNK               EQUIPMENT                    NO TAG             0   T6 TOW                                   C620-432-78-271-0   35xx                                      9/14/2018 9:30   9/14/2018    5:30:00 AM   9/14/2018    5:32:00 AM   9/14/2018    5:32:00 AM    5:33:00 AM   9/14/2018    6:24:00 AM                             Equi pment Specs                            FL             MD LANDOLL PORT TO PORT                                                     FL            550                 0 ####              ALLSTAR EQUIPMENT RENTAL OF NAPLES INC                    JACOB             FALSE       0                                 199
238223   9/17/2018    9:24:00 PM   9/17/2018   11:59:00 PM    7:59:00 PM   9/17/2018    9:18:00 PM   2018   9   38    1:19:00   "JACOB C "   REDS OK                413 10th St SE                 Na pl es                                 ACCOUNT                        JACOB       0    1.25           250      312.5    0   0   0   CASH HEAVY DUTY                       39280 Ni kki Rodri guez         6 - COMPLETED   FIN   BILLING RED'S OK          TIM                                        3478699714      Na pl es        3935 Enterpri s e Ave                  2001   CONSTRUCT T800             WHITE             1NKDLU0X41J868378            AS146M        399937   T9 MISC SERVICE                          C620-432-78-271-0          16         1314                   9/17/2018 23:05   9/17/2018    7:05:00 PM   9/17/2018    7:05:00 PM   9/17/2018    7:05:00 PM    7:14:00 PM   9/17/2018    8:33:00 PM                             KENWORTH                                    FL             HD RECOVERY/WINCH PORT TO PORT WINCH OUT                                    FL         312.5                  0 #### 34104 CASH HEAVY DUTY                                                  JACOB             FALSE       0                                 349
238200   9/17/2018    1:13:00 PM   9/17/2018   11:59:00 PM   12:00:00 PM   9/17/2018    1:11:00 PM   2018   9   38    1:11:00   "JACOB C "   UNK                    Na pl es Bl vd Ai rport PulNa   l i ng
                                                                                                                                                                                                         pl Rd
                                                                                                                                                                                                            es N                            ACCOUNT                        JACOB               1           125        125    0   0   0   KAM CONCRETE PUMPING INC              46441 Crys ta l Gol l a da y    6 - COMPLETED   FIN   PLS SEND PAYMENT          "JACOB "                                   2392897176      Na pl es        4615 Enterpri s e Ave                  2015   F550 SUPER DUTY            WHITE             1FD0W5HT6FED36785            EKXY96         52939   T6 TOW                                   C620-432-78-271-0   35xx                                     9/17/2018 16:02   9/17/2018   12:02:00 PM   9/17/2018   12:02:00 PM   9/17/2018   12:02:00 PM   12:00:00 PM   9/17/2018   12:05:00 PM   9/17/2018   12:49:00 PM   FORD                                        FL             MD LANDOLL PORT TO PORT                                                     FL            125                 0 #### 34104 KAM CONCRETE PUMPING INC                                         JACOB             FALSE       0                                 199
238192   9/17/2018    2:45:00 PM   9/17/2018   11:59:00 PM   12:15:00 PM   9/17/2018    2:45:00 PM   2018   9   38    2:30:00   "JACOB C "   ANDREW- TRANSPORT      2600 Ti buron Dr               Na pl es                   8325985980    ACCOUNT                        JACOB       0    2.75           125     343.75    0   0   0   LANDCARE USA LLC                      46441 Crys ta l Gol l a da y    6 - COMPLETED   FIN   COLLECT MONEY             "KENNY "                       239315-2547                 Na pl es        8152 Fi ddl ers Creek Pkwy             2010   GENIE Z45 BOOM LIFT        BLUE                                       0             0        0   T6 TOW                                   C620-432-78-271-0   35xx                                     9/17/2018 17:14   9/17/2018    1:14:00 PM   9/17/2018    1:14:00 PM   9/17/2018    1:14:00 PM    2:30:00 PM   9/17/2018   12:30:00 PM   9/17/2018   12:45:00 PM                                               FL             MD LANDOLL PORT TO PORT                    2600 TIBURON DRIVE               FL        343.75                  0 #### 34114 LANDCARE USA LLC                                                 JACOB             FALSE       0                                 199
238010   9/17/2018   10:54:00 AM   9/17/2018   11:59:00 PM    6:11:00 AM   9/17/2018   10:54:00 AM   2018   9   38    4:43:00   "JACOB C "   JACOB                  6167 Ta yl or Rd               Na pl es                                 CHECK                          JACOB               1           550        550    0   0   0   ALLSTAR EQUIPMENT RENTAL OF NAPLES    17226
                                                                                                                                                                                                                                                                                                                                                                                   INCTra cy Mi chel s         6 - COMPLETED   FIN   PLEASE SEND CK OR CC      JACOB                                      2392897176      NAPLES                                                 2000   Equi pment Specs           UNK                                                                   T6 TOW                                   C620-432-78-271-0   35xx                                      9/17/2018 9:30   9/17/2018    5:30:00 AM   9/17/2018    5:48:00 AM   9/17/2018    5:48:00 AM    5:53:00 AM   9/17/2018    6:25:00 AM                             Equi pment Specs                            FL             MD LANDOLL PORT TO PORT                                                     FL            550                 0 ####              ALLSTAR EQUIPMENT RENTAL OF NAPLES INC                    JACOB             FALSE       0                                 199
238193   9/18/2018    1:28:00 PM   9/18/2018   11:59:00 PM   11:41:00 AM   9/18/2018    1:20:00 PM   2018   9   38    1:39:00   "JACOB C "   DISPATCH               3850 Excha nge Ave             Na pl es           1-888-843-5873        ACCOUNT                        JACOB             1.5           150        225    0   0   0   NSD NATION SAFE DRIVERS               46441 Crys ta l Gol l a da y    6 - COMPLETED   FIN                     4478775 . Crown Cus tom Homes Inc                  2392506021      Na pl es        14610 Ta mi a mi Tra i l N             2016   SPRINTER 2500              Arti c Whi te     WD3PE8DD3GP303507            Y72JTF         28620   Luxury Towi ng                           C620-432-78-271-0          50                      94535     9/18/2018 15:37   9/18/2018   11:37:00 AM   9/18/2018   11:38:00 AM   9/18/2018   11:38:00 AM   11:40:00 AM   9/18/2018   11:45:00 AM   9/18/2018   12:18:00 PM   MERCEDES-BENZ HD TOW PTP- VENDOR            FL SUPPORT     MISCHAS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  CHG BEEN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (requi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             NOTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                res comment)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       TO CHANGE RATES Mercedes
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TO HEVY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -Benz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DUTY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Of Boni
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TOWta- AL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Spri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       PHOENIX
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FLngs     CALL225
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CENTER            0 #### 34110 NSD NATION SAFE DRIVERS                  2-751412912             JACOB             FALSE       0                                  91
238303   9/19/2018    7:09:00 PM   9/19/2018   11:59:00 PM    5:03:00 PM   9/19/2018    7:08:00 PM   2018   9   38    2:05:00   "JACOB C "   JOE                    9061 Shenendoa h Ci rcl eNa pl es                 435-0014              ACCOUNT                        JACOB               2           120        240    0   0   0   KELLY ROOFING                         17226 Tra cy Mi chel s          6 - COMPLETED   FIN   ON ACCOUNT                DRIVER/CELL                                2392480142      Boni ta Spri ngs9930 Cha nnel 30 Dr                    2004   NPR                        KELLY ROOFING JALB4B14647002101                CQUM68        147095   TOW                                      C620-432-78-271-0          16       36                       9/19/2018 17:47   9/19/2018    1:47:00 PM   9/19/2018    1:47:00 PM   9/19/2018    1:47:00 PM    1:48:00 PM   9/19/2018    5:25:00 PM   9/19/2018    5:56:00 PM   ISUZU                                       FL             "MD TOW PORT TO PORT "                     KELLY ROOFING                    FL            240                 0 #### 34135 KELLY ROOFING                                                    JACOB             FALSE       0                                 201
238299   9/19/2018    4:21:00 PM   9/19/2018   11:59:00 PM    2:30:00 PM   9/19/2018    4:45:00 PM   2018   9   38    2:15:00   "JACOB C "   RUSS                   21004 Ta mi a mi Tra i l E Na pl es                                     X-PRESS PAY (Ca s h)           JACOB       0    2.25           125     281.25    0   0   0   CASH HEAVY DUTY                       11602 Ca rl os Rodri guez       6 - COMPLETED   FIN                40949689301 RUSS                                        2392721306      Na pl es        1775 47th Ave NE                       2000   10000 LBS SKIDSTEER        RED                                        0             0        0   T6 TOW                                   C620-432-78-271-0          16                                9/19/2018 17:48   9/19/2018    1:48:00 PM   9/19/2018    1:48:00 PM   9/19/2018    1:48:00 PM    1:50:00 PM   9/19/2018    3:01:00 PM   9/19/2018    3:10:00 PM                                               FL             HD LANDOLL PORT TO PORT                    RESIDENCE                        FL        281.25                  0 #### 34120 CASH HEAVY DUTY                                                  JACOB             FALSE       0                                 200
238286   9/19/2018   12:31:00 PM   9/19/2018   11:59:00 PM   10:56:00 AM   9/19/2018   12:28:00 PM   2018   9   38    1:32:00   "JACOB C "   ROB                    4800 As ton Ga rdens WaNa       y pl es           597-4044              Pa yment Reques t              JACOB             1.5           108        162    0   0   0   CERTIFIED DIESEL REPAIR               46441 Crys ta l Gol l a da y    6 - COMPLETED   FIN   PLS SEND PAYMENT          JACOB                                      2392897176      Na pl es        5900 Ya hl St                          2013                         3000 WHITE             5WEXWSKK9DH409285            HCHE74         60449   T6 TOW                                   C620-432-78-271-0          16 ASTON GARDEN                   9/19/2018 12:59   9/19/2018    8:59:00 AM   9/19/2018    8:59:00 AM   9/19/2018    8:59:00 AM    9:01:00 AM   9/19/2018   11:23:00 AM   9/19/2018   11:40:00 AM   INTERNATIONAL                               FL             "MD TOW PORT TO PORT "                     CERTIFIED DIESEL REPAIR          FL            162                 0 #### 34109 CERTIFIED DIESEL REPAIR                                          JACOB             FALSE       0                                 201
238288   9/19/2018    1:49:00 PM   9/19/2018   11:59:00 PM   12:46:00 PM   9/19/2018    2:00:00 PM   2018   9   38    1:14:00   "JACOB C "   JACOB                  6810 Va nderbi l t Bea ch Rd   Na pl es                                 CASH                           JACOB       0    1.25           175     218.75    0   0   0   CASH HEAVY DUTY                       46441 Crys ta l Gol l a da y    6 - COMPLETED   FIN   PD CA DR                  DON                                        2392898270      Na pl es        880 12th St SE                         1988   TRAILER                    WHITE             1L01A4822J1081000                      0        0   T6 TOW                                   C620-432-78-271-0          16                                9/19/2018 13:08   9/19/2018    9:08:00 AM   9/19/2018    9:27:00 AM   9/19/2018    9:27:00 AM    9:29:00 AM   9/19/2018    1:08:00 PM                             LUFKIN INDUSTRIES                           FL             HD TOW PORT TO PORT BY HOUR                NAC ROADSIDE (Ca s h Ra tes / Accept
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FL       PO)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  218.75                  0 #### 34117 CASH HEAVY DUTY                                                  JACOB             FALSE       0                                 202
238285   9/19/2018   10:55:00 AM   9/19/2018   11:59:00 PM    9:08:00 AM   9/19/2018   10:54:00 AM   2018   9   38    1:46:00   "JACOB C "   CHERRIE OR SAM         3279 43rd Ave NE               Na pl es           300-0922              ACCOUNT                        JACOB               1           195        195    0   0   0   GETTING HOOKED TOWING                 46441 Crys ta l Gol l a da y    6 - COMPLETED   FIN   PLEASE SEND CHECK         "JACOB "                                   2392897176      Na pl es        3047 Terra ce Ave                      1984   E350                       CREAM             1FDKE30L8EHA56200            W0R566         55921   T6 TOW                                   C620-432-78-271-0          16                                9/19/2018 12:33   9/19/2018    8:33:00 AM   9/19/2018    8:34:00 AM   9/19/2018    8:34:00 AM    8:38:00 AM   9/19/2018    9:18:00 AM   9/19/2018    9:47:00 AM   FORD             "FLAT RATE "               FL             MD HOOK ONLY                               GETTING HOOKED TOWING FL                       195                 0 #### 34104 GETTING HOOKED TOWING                                            JACOB             FALSE       0                                  96
238342   9/20/2018   12:20:00 PM   9/20/2018   11:59:00 PM   11:15:00 AM   9/20/2018   12:10:00 PM   2018   9   38    0:55:00   "JACOB C "   PAUL MAINT MGR         900 Ta mi a mi Tra i l N       Na pl es           239-872-0196          CHECK                          DRIVER      90      1             90         90   0   0   0   ENTERPRISE RENT A CAR                 46441 Crys ta l Gol l a da y    6 - COMPLETED   FIN   "NEED PO # "              "DANIELLE "                                5613198467      Na pl es        2455 Ta mi a mi Tra i l E              2018   PANAMERA 4                 WHITE AND BLACKWP0AA2A70JL105047               EVJM74          7838   TOW                                      C620-432-78-271-0           6 ENTERPRISE RENTAL              9/20/2018 15:07   9/20/2018   11:07:00 AM   9/20/2018   11:14:00 AM   9/20/2018   11:14:00 AM   11:15:00 AM   9/20/2018   11:27:00 AM   9/20/2018   11:47:00 AM   PORSCHE                    JAGUAR OF        FLNAPLES TOW HOOK                                         ENTERPRISE RENT A CAR            FL             90                 0 #### 34112 ENTERPRISE RENT A CAR                                            DRIVER            FALSE       0                                  31
238362   9/20/2018    3:36:00 PM   9/20/2018   11:59:00 PM    2:58:00 PM   9/20/2018    3:35:00 PM   2018   9   38    0:37:00   "JACOB C "   Mi ke                  2367 Li nwood Wa y             Na pl es                                 CHECK                          JACOB               1             80         80   0   0   0   "Steve's Supreme Fl oori ng, Inc." 46441 Crys ta l Gol l a da y       6 - COMPLETED   FIN   Pl ea s e Send Pa yment   Mi ke                                      2397765510      Na pl es        Excha nge Ave                          2010   forkl i ft forkl i ft      unk               FORKLIFT                     NA                 0   T6 TOW                                   C620-432-78-271-0           6                                9/20/2018 18:41   9/20/2018    2:41:00 PM   9/20/2018    2:53:00 PM   9/20/2018    2:53:00 PM    2:56:00 PM   9/20/2018    3:08:00 PM   9/20/2018    3:16:00 PM                                               FL             MISC CHG (requi res comment)                                                FL             80                 0 #### 34104 "Steve's Supreme Fl oori ng, Inc."                               JACOB             FALSE       0                                  91
238355   9/20/2018    5:37:00 PM   9/20/2018   11:59:00 PM    4:03:00 PM   9/20/2018    5:36:00 PM   2018   9   38    1:33:00   "JACOB C "   "IF FLAGGED ""ASM"" USE652
                                                                                                                                                                     ""LE""
                                                                                                                                                                          NeaPREFIX"
                                                                                                                                                                                 pol i ta n Wa y Na pl es             1-800-541-2262        ACCOUNT                        JACOB               1             37         37   0   0   0   AGERO                                 46441 Crys ta l Gol l a da y    6 - COMPLETED   FIN                  687518509 PATRICIA ANDERSON                           8632025098      Na pl es        3325 Wes tvi ew Dr                     2016   SOUL                       Green             KNDJN2A2XG7843335            9139TQ         15205   T6 TOW                                   C620-432-78-271-0           6                     9031.1     9/20/2018 19:51   9/20/2018    3:51:00 PM   9/20/2018    4:02:00 PM   9/20/2018    4:02:00 PM    4:03:00 PM   9/20/2018    4:18:00 PM   9/20/2018    4:30:00 PM   KIA                        Is l a nd Cl ub  FL Loop        TOW HOOK                                   AIRPORT KIA                      FL             37                 0 #### 34104 AGERO                                                            JACOB             FALSE       0                                  31
238354   9/20/2018    5:47:00 PM   9/20/2018   11:59:00 PM    4:37:00 PM   9/20/2018    5:40:00 PM   2018   9   38    1:03:00   "JACOB C "                          1072 N Al ha mbra Ci rcl e Na pl es                                     CASH                           JACOB       0       1             69         69   0   0   0   CASH LIGHT DUTY                       46441 Crys ta l Gol l a da y    6 - COMPLETED   FIN   PD DR CASH                MARYANNE V                                 2392048351      Na pl es        3325 Wes tvi ew Dr                     2013   OPTIMA SX                  BLACK             5XXGR4A61DG171049            CHRH66         54421   T6 TOW                                   C620-432-78-271-0           6                                9/20/2018 20:34   9/20/2018    4:34:00 PM   9/20/2018    4:36:00 PM   9/20/2018    4:36:00 PM    4:37:00 PM   9/20/2018    4:45:00 PM   9/20/2018    5:03:00 PM   KIA                                         FL             TOW HOOK                                   AIRPORT KIA                      FL             69                 0 #### 34104 CASH LIGHT DUTY                                                  JACOB             FALSE       0                                  31
238340   9/20/2018   11:14:00 AM   9/20/2018   11:59:00 PM   10:51:00 AM   9/20/2018   11:13:00 AM   2018   9   38    0:22:00   "JACOB C "   "IF FLAGGED ""ASM"" USE803
                                                                                                                                                                     ""LE""
                                                                                                                                                                          Arrowhea
                                                                                                                                                                               PREFIX"d Ln         Na pl es           1-800-541-2262        ACCOUNT                        JACOB               1             37         37   0   0   0   AGERO                                 46441 Crys ta l Gol l a da y    6 - COMPLETED   FIN                  481053311 JUDITH WRUCKE                               2392076056      Na pl es        803 Arrowhea d Ln                      2015   AZERA                      Grey              KMHFG4JG2FA479450            P11822         11254   T3 JUMP START                            C620-432-78-271-0           6                     9031.1     9/20/2018 14:17   9/20/2018   10:17:00 AM   9/20/2018   10:50:00 AM   9/20/2018   10:50:00 AM   10:50:00 AM   9/20/2018   11:03:00 AM                             HYUNDAI                    Pel i ca n BaFLy                JUMP START                                                                  FL             37                 0 #### 34108 AGERO                                                            JACOB             FALSE       0                                  12
238339   9/20/2018    1:09:00 PM   9/20/2018   11:59:00 PM   12:43:00 PM   9/20/2018    1:07:00 PM   2018   9   38    0:24:00   "JACOB C "   "IF FLAGGED ""ASM"" USE3784
                                                                                                                                                                     ""LE"" Progres
                                                                                                                                                                               PREFIX"  s Ave      Na pl es           1-800-541-2262        ACCOUNT                        JACOB               1             37         37   0   0   0   AGERO                                 46441 Crys ta l Gol l a da y    6 - COMPLETED   FIN                  420969102 GISELLE KOEHLER                             2399612225      Na pl es        4378 Domes ti c Ave                    2010   TOWN COUNTRY TOURINGGol     ED d             2A4RR5D10AR494911            BTST78        134735   T6 TOW                                   C620-432-78-271-0           6                     9031.1     9/20/2018 14:05   9/20/2018   10:05:00 AM   9/20/2018   12:39:00 PM   9/20/2018   12:39:00 PM   12:41:00 PM   9/20/2018   12:46:00 PM   9/20/2018   12:54:00 PM   CHRYSLER                   Ai rport PulFLl i ng Rd N TOW HOOK                                         [UNKNOWN]                        FL             37                 0 #### 34104 AGERO                                                            JACOB             FALSE       0                                  31
238330   9/20/2018   10:50:00 AM   9/20/2018   11:59:00 PM   10:24:00 AM   9/20/2018   10:49:00 AM   2018   9   38    0:25:00   "JACOB C "   DISPATCH               3375 Pi ne Ri dge Rd           Na pl es           1-800-582-6626        ACCOUNT                        JACOB               1             40         40   0   0   0   ALLSTATE                              46441 Crys ta l Gol l a da y    6 - COMPLETED   FIN                 1040083649 ANA MUNRO                                   2392482152      Na pl es        3375 Pi ne Ri dge Rd                   2016   ALTIMA 2.5/S/SV/SL/SR      WHITE             1N4AL3AP8GC221580            Y29MVV         20279   T1 FLAT TIRE W/SPARE                     C620-432-78-271-0           6           FL1312830            9/20/2018 13:25   9/20/2018    9:25:00 AM   9/20/2018   10:23:00 AM   9/20/2018   10:23:00 AM   10:23:00 AM   9/20/2018   10:37:00 AM                             NISSAN                     MERIDIANFLCAFE                  TIRE CHANGE                                                                 FL             40                 0 #### 34109 ALLSTATE                                 WS0000002186889         JACOB             FALSE       0                                  13
238411   9/21/2018    2:28:00 PM   9/21/2018   11:59:00 PM    1:28:00 PM   9/21/2018    2:30:00 PM   2018   9   38    1:02:00   "JACOB C "   ERNESTO OR IAN         100 27th St SW                 Na pl es           239-939-4570          CHECK                          JACOB               2           150        300    0   0   0   U-HAUL LIGHT/MEDIUM/HEAVY SERVICE     17226CALLTra cy Mi chel s       6 - COMPLETED   FIN   339-009409E               "KRISTIN "                                 2395956830                                                             2010   E450 SUPER DUTY            U HAUL            1FDXE4FS5ADA80336            AE04938       109875   T8 WINCH NEEDED                          C620-432-78-271-0          16 DC1512N                        9/21/2018 16:46   9/21/2018   12:46:00 PM   9/21/2018   12:46:00 PM   9/21/2018   12:46:00 PM   12:53:00 PM   9/21/2018    2:02:00 PM                             FORD             "CALL ERNOUTE 14FLFT BOX TRUCK            "MDEMPTY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  TOW PORT TIRETO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                STUCK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   PORTUNDER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         "     THE TRUCK NEED TRUCK LIFTED UP TO GET TIRE OUT         300 FROM UNDER 0THE ####TRUCK UNSUREU-HAUL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               IF IT NEEDS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        LIGHT/MEDIUM/HEAVY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TOWED OR NOT CUSTOMER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              SERVICE CALL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      JUST LEFT UHAUL A JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         LITTLE BIT AGO HAD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FALSE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            TO GO BACK0TO SITE BECAUSE HOMEOWNER WAS NOT201
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         HAPPY THAT TIRE WAS LEFT ON PROPERTY AND UHAUL DID NOT WANT RESPONSIBLITY ON IT BUT CODE ENFORCEMENT TOLD BALD EAGLE TO REMOVE IT BEFORE GETTING
238402   9/21/2018    1:47:00 PM   9/21/2018   11:59:00 PM   12:23:00 PM   9/21/2018    1:41:00 PM   2018   9   38    1:18:00   "JACOB C "   WEBB CALL              3906 Excha nge Ave             Na pl es                                 DEBIT CARD (Ca s h)            JACOB       0    1.25           120        150    0   0   0   WEBB CALL - CASH                      39280 Ni kki Rodri guez         6 - COMPLETED   FIN                      119529 ANDY SANCHEZ                               2397746772      Na pl es        16120 Ol d US-41                       2017   NPR HD                     WHITE             54DC4W1B4HS808612            JBCD99         10357   T6 TOW                                   C620-432-78-271-0          16                                9/21/2018 14:58   9/21/2018   10:58:00 AM   9/21/2018   10:58:00 AM   9/21/2018   10:58:00 AM   11:05:00 AM   9/21/2018   12:26:00 PM   9/21/2018   12:41:00 PM   ISUZU                                       FL             "MD TOW PORT TO PORT "                                                      FL            150                 0 #### 34110 WEBB CALL - CASH                                                 JACOB             FALSE       0                                 201
238401   9/21/2018   12:25:00 PM   9/21/2018   11:59:00 PM   11:13:00 AM   9/21/2018   12:24:00 PM   2018   9   38    1:11:00   "JACOB C "   ARI FLEET              2177 Arbour Wa l k Ci rcl eNa pl es                                     DIRECT DEPOSIT                 JACOB            1.25         116.4      145.5    0   0   0   ARI FLEET (Ca s h Ra tes / Accept PO) 17226 Tra cy Mi chel s          6 - COMPLETED   FIN                   74316631 "CHUCK "                                    2392536237      Na pl es        4227 Domes ti c Ave                    2005   F450 SUPER DUTY            AMERIGAS          1FDXF46P55EB87072            BWIL93        197178   T6 TOW                                   C620-432-78-271-
                                                                                                                                                                                                                                                                    Case 2:19-cv-00626-SPC-MRM Document 44-7 F ed 03/08/21 Page 19 of 34 PageID 1046

242704    1/2/2019   10:48:00 AM    1/2/2019   11:59:00 PM    9:42:00 AM    1/2/2019   10:48:00 AM   2019   1   1    1:06:00    1:06:00   "JACOB C "   G.M. JASON CARTER     Immoka l ee Rd     Na plTaesrpon Ba y Bl vd CELL 285-3037             ACCOUNT        JACOB                    1           120        120    0   0   0   ARAGON POOLS SPAS               17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     ON ACCOUNT                     ARAGON POOLS SPAS       239-659-4066        Na pl es             222 Indus tri a l Bl vd          2006    SAVANA G3500 ARAGON                    1GDGG31V461903269
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DPAK46       3E+05   TOW                    C620-432-78-271-0   50              80                        1/2/2019 14:40   ####    9:40:00 AM    1/2/2019    9:40:00 AM    1/2/2019    9:40:00 AM   9:41:00 AM    1/2/2019   9:42:00 AM    1/2/2019    9:59:00 AM   #####   ###### GMC                                                                                                  FL       "MD TOW ASK    PORT TO PORT FL         "               120                                      0                        34119          34104 ARAGON POOLS SPAS JACOB                                FALSE                  0                             ##
242727    1/2/2019    4:22:00 PM    1/2/2019   11:59:00 PM    1:41:00 PM    1/2/2019    4:21:00 PM   2019   1   1    2:40:00    2:40:00   "JACOB C "   S                     1225 Indus triNa    a l pl
                                                                                                                                                                                                      Bles
                                                                                                                                                                                                         vd                                        Credi t Ca rd-Offi
                                                                                                                                                                                                                                                                  JACOB
                                                                                                                                                                                                                                                                      ce (Ca s h)       2.75           120        330    0   0   0   PEPSI NAPLES DELIVERY           17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     PLS CALL WITH CC               CALLED IN BY SCOTT       2E+09              Immoka l ee          4975 Avi l a Ave                 2010    4000 SERIES 4400 PEPSI                 1HSMKAAN6AH281260
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  GDA365       1E+05   TOW                    C620-432-78-271-0   16 F38880                                 1/2/2019 18:40   ####    1:40:00 PM    1/2/2019    1:40:00 PM    1/2/2019    1:40:00 PM   1:40:00 PM    1/2/2019   1:41:00 PM    1/2/2019    2:59:00 PM   #####   ###### INTERNATIONAL "pi ck up tra ctor from na pl es l oca ti on ta ke to Publ i x i n Ave Ma ri a a nd    FL bri ng"MD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     di s TOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          a bl edPUBLIX
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    tra ctor TO ba
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PORTck toFL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          " na pl es l330 oca ti on "                              0                        34104          34142 PEPSI NAPLES DELIVERYJACOB                             FALSE                  0                             ##
242761    1/3/2019   11:25:00 AM    1/3/2019   11:59:00 PM   10:21:00 AM    1/3/2019   11:25:00 AM   2019   1   1    1:04:00    1:04:00   "JACOB C "   "IF FLAGGED ""ASM"" USE
                                                                                                                                                                             5855
                                                                                                                                                                                ""LE""
                                                                                                                                                                                     ChaPREFIX"
                                                                                                                                                                                          rl tonNaWa pl es
                                                                                                                                                                                                         y                   1-800-541-2262        ACCOUNT        JACOB                    1             37         37   0   0   0   AGERO                           60922 NICOLE MATHENY             6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                          622503851 Ra ymond Ha jek          3E+09              Na pl es             3935 Enterpri s e Ave            2014    IS350                  SILVER          JTHFE2C24E2510253
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ISCN80       17828   T3 JUMP START          C620-432-78-271-0   16                                 9031.1 1/3/2019 14:23   ####    9:23:00 AM    1/3/2019   10:13:00 AM    1/3/2019   10:13:00 AM    #########    1/3/2019    #########    1/3/2019   11:00:00 AM                  LEXUS                                                                                                FL       JUMP START                             FL                37                                     0                        34119          34104 AGERO                       JACOB                      FALSE                  0                           12
242778    1/3/2019    2:47:00 PM    1/3/2019   11:59:00 PM    2:12:00 PM    1/3/2019    2:47:00 PM   2019   1   1    0:35:00    0:35:00   "JACOB C "   JACOB BEATTY          8940 Sa ge Ave     Na pl es                     9E+09                 DIRECT DEPOSIT JACOB                    1         116.4     116.4     0   0   0   ARI FLEET (Ca s h Ra tes / Accept
                                                                                                                                                                                                                                                                                                                                                                     60922
                                                                                                                                                                                                                                                                                                                                                                         PO) NICOLE MATHENY           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                           75908737 MIKE                     2E+09              Na pl es             3935 Enterpri s e Ave            2007    ECONOLINE E250 WHITE                   1FTNE24L97DA52768
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  GCP154       1E+05   T7 LOCK OUT            C620-432-78-271-0   16           21955                569118 1/3/2019 19:03    ####    2:03:00 PM    1/3/2019    2:09:00 PM    1/3/2019    2:09:00 PM   2:11:00 PM    1/3/2019   2:12:00 PM    1/3/2019    2:42:00 PM                  FORD                                                           Cul ver's                             FL       MD SERVICE CALL PORT TOFLPORT 116.4                                                             0                        34120          34104 ARI FLEET (Ca s h Ra tes JACOB/ Accept PO)             FALSE                  0                             4
242835    1/4/2019    4:47:00 PM    1/4/2019   11:59:00 PM    3:48:00 PM    1/4/2019    4:47:00 PM   2019   1   1    0:59:00    0:59:00   "JACOB C "   "IF FLAGGED ""ASM"" USE
                                                                                                                                                                             740""LE""
                                                                                                                                                                                    BentwaPREFIX"
                                                                                                                                                                                              ter
                                                                                                                                                                                                NaCi plres                   1-800-541-2262        ACCOUNT        JACOB                    1             37         37   0   0   0   AGERO                           39280 Ni kki Rodri guez          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                          484169410 HOWARD BALICK            2E+09              Na pl es             3935 Enterpri s e Ave            2005    Z4 2.5I                Green           4USBT33565LS57995
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  IUWC06       58869   T3 JUMP START          C620-432-78-271-0   16                                 9031.1 1/4/2019 20:41   ####    3:41:00 PM    1/4/2019    3:44:00 PM    1/4/2019    3:44:00 PM   3:48:00 PM    1/4/2019   3:48:00 PM    1/4/2019    4:26:00 PM                  BMW                                                                                                  FL       JUMP START                             FL                37                                     0                        34108          34104 AGERO                       JACOB                      FALSE                  0                           12
242840    1/4/2019    7:41:00 PM    1/4/2019   11:59:00 PM    6:06:00 PM    1/4/2019    7:00:00 PM   2019   1   1    0:54:00    0:54:00   "JACOB C "   ROGER                 4375 Ba ys hore    NaDr pl es                   5E+09                 Credi t Ca rd-Offi
                                                                                                                                                                                                                                                                  JACOB
                                                                                                                                                                                                                                                                      ce (Ca s h)   0      1           150        150    0   0   0   CASH MEDUIM DUTY                17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     MC AUTH 666462                 FRANK VEGA               2E+09              Na pl es             4375 Ba ys hore Dr               2015    T300 T270              BLACK           2NKHHM6X6FM471054
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  FLK4783      2E+05   T6 TOW                 C620-432-78-271-0   16              42                        1/4/2019 23:00   ####    6:00:00 PM    1/4/2019    6:00:00 PM    1/4/2019    6:00:00 PM   6:03:00 PM    1/4/2019   6:06:00 PM    1/4/2019    6:29:00 PM                  KENWORTH                                                       "Fi re Sta ti on 22 "                 FL       MD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ???                  PORTFL TO PORT      150                                      0                        34112          34112 CASH MEDUIM DUTY JACOB                                 FALSE                  0                             ##
242846    1/4/2019    9:46:00 PM    1/4/2019   11:59:00 PM    8:10:00 PM    1/4/2019    9:38:00 PM   2019   1   1    1:28:00    1:28:00   "JACOB C "   JACOB                 Pi ne Ri dge Rd    Na Loga
                                                                                                                                                                                                     pl es n Bl vd S         2E+09                 CHECK          JACOB             0    1.5           120        180    0   0   0   CASH MEDUIM DUTY                59781 Ki mberl y Gonza l ez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                               6698 GS TOWING                2E+09              Na pl es             4774 Excha nge Ave               2016    M2 106 MEDIUM DUTY     WHITE           3ALACWDT9GDHC1750
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E3860D       2E+05   T6 TOW                 C620-432-78-271-0   16              25                         1/5/2019 1:09   ####    8:09:00 PM    1/4/2019    8:09:00 PM    1/4/2019    8:09:00 PM   8:09:00 PM    1/4/2019   8:10:00 PM    1/4/2019    8:40:00 PM   #####   ###### FREIGHTLINER                                                                                         FL       "MD TOW ???    PORT TO PORT FL         "               180                                      0                        34119          34104 CASH MEDUIM DUTY JACOB                                 FALSE                  0                             ##
242883    1/5/2019   10:17:00 PM    1/5/2019   11:59:00 PM    6:22:00 PM    1/5/2019   10:15:00 PM   2019   1   1    3:53:00    3:53:00   "JACOB C "   NA                    2586 Ta mi a mi    PortTraCha
                                                                                                                                                                                                         i l rl otte                               ACCOUNT        JACOB                    4           108        432    0   0   0   AFTER HOURS ROAD SERVICES       11602 Ca rl os Rodri guez        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     ON ACCOUNT                     NA                       2E+09              Na pl es             80 27th St NW                    2010    M2 106 MEDIUM DUTY     WHITE           1FVACWDT7ADAU3786
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  HJZG92       3E+05   T6 TOW                 C620-432-78-271-0   50             637                        1/5/2019 23:16   ####    6:16:00 PM    1/5/2019    6:17:00 PM    1/5/2019    6:17:00 PM   6:17:00 PM    1/5/2019   6:22:00 PM    1/5/2019    7:28:00 PM   #####   ###### FREIGHTLINER                                                                                         FL       "MD TOW PORT TO PORT F" L                              432                                      0                        33952          34120 AFTER HOURS ROAD SERVICES   JACOB                      FALSE                  0                             ##
242907    1/6/2019   10:51:00 PM    1/6/2019   11:59:00 PM    8:06:00 PM    1/7/2019    1:00:00 AM   2019   1   2    4:53:00    4:53:00   "JACOB C "   Ruben                 Al l i ga tor Al l ey
                                                                                                                                                                                                Immoka l ee                                        DEBIT CARD (Ca JACOB
                                                                                                                                                                                                                                                                      s h)          0      5           125        625    0   0   0   CASH HEAVY DUTY                 60922 NICOLE MATHENY             6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     PD DISP CC08051G               Sha ron Pi echowi a k    9E+09              Mi a mi              9975 NW 12th St                  2014    RAM CHASSIS 5500WHITE                  3C7WRNFL4EG155896
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DPTS04       1E+05   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         35xx                      2                        1/6/2019 23:47   ####    6:47:00 PM    1/6/2019    6:47:00 PM    1/6/2019    6:47:00 PM   6:47:00 PM    1/6/2019   8:06:00 PM    1/6/2019    8:35:00 PM   #####   ###### RAM                                                                                                  FL       HD LANDOLL    " "PORT TO PORT          FL              625                                      0                        34142          33172 CASH HEAVY DUTY             JACOB                      FALSE                  0                             ##
242953    1/7/2019    4:27:00 PM    1/7/2019   11:59:00 PM    3:21:00 PM    1/7/2019    4:22:00 PM   2019   1   2    1:01:00    1:01:00   "JACOB C "   ""                    3203 Ka rs t CtNa pl es                                               Credi t Ca rd-Dri
                                                                                                                                                                                                                                                                  JACOB
                                                                                                                                                                                                                                                                     ver (Ca s h)   0      1           250        250    0   0   0   CASH HEAVY DUTY                 39280 Ni kki Rodri guez          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     PD CC DR                       TREES AND STUMPS R US 2E+09                 ???                  ???                              2007    F750 SUPER DUTY WHITE                  3FRNF75E67V467591
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Z70DDR       92250   T8 WINCH NEEDED        C620-432-78-271-0   50                                        1/7/2019 20:17   ####    3:17:00 PM    1/7/2019    3:18:00 PM    1/7/2019    3:18:00 PM   3:18:00 PM    1/7/2019   3:21:00 PM    1/7/2019    3:36:00 PM                  FORD                                                                                                 FL       HD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ???                  PORTFL TO PORT      250                                      0                        34112                  CASH HEAVY DUTY           JACOB                      FALSE                  0                             ##
242946    1/7/2019    2:39:00 PM    1/7/2019   11:59:00 PM    1:47:00 PM    1/7/2019    2:39:00 PM   2019   1   2    0:52:00    0:52:00   "JACOB C "   "IF FLAGGED ""ASM"" USE
                                                                                                                                                                             3880
                                                                                                                                                                                ""LE""
                                                                                                                                                                                     Enterpri
                                                                                                                                                                                          PREFIX"
                                                                                                                                                                                                Na
                                                                                                                                                                                                 s eplAvees                  1-800-541-2262        Credi t Ca rd-Offi
                                                                                                                                                                                                                                                                  JACOB
                                                                                                                                                                                                                                                                      ce (Ca s h)          1           120        120    0   0   0   AGERO                           17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                              42291 "CUTTING EDGE "          2E+09              Na pl es             5665 Ai rport Pul l i ng Rd N    2016    CHASSIS 3500           WHIITE          54DBDW1B6GS810842
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  JVJA05           0   T6 TOW                 C620-432-78-271-0   16                                 9031.1 1/7/2019 18:42   ####    1:42:00 PM    1/7/2019    1:42:00 PM    1/7/2019    1:42:00 PM   1:45:00 PM    1/7/2019   1:47:00 PM    1/7/2019    1:47:00 PM   #####   ###### CHEVROLET                                                      BALD EAGLE TOWING                     FL       "MD TOW RICK   PORTHENDRICK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TO PORT FL   "CHEVROLET      120                                      0                        34104          34109 CASH MEDUIM DUTY JACOB                                 FALSE                  0                             ##
242937    1/7/2019   12:16:00 PM    1/7/2019   11:59:00 PM   11:41:00 AM    1/7/2019   12:16:00 PM   2019   1   2    0:35:00    0:35:00   "JACOB C "   BALD EAGLE            3884 Pros pect     NaAvepl es                                         ACCOUNT        JACOB                    1           120        120    0   0   0   BALD EAGLE TOWING               17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                                    BALD EAGLE               2E+09              Na pl es             3935 Enterpri s e Ave            2007    Hi no                  WHITE                                            T6 TOW                 C620-432-78-271-0   16              12                        1/7/2019 16:09   ####   11:09:00 AM    1/7/2019   11:40:00 AM    1/7/2019   11:40:00 AM    #########    1/7/2019    #########    1/7/2019   11:49:00 AM   #####   ###### Hi no                                                          NAPLES TRUCK AND TIRE                 FL       "MD TOW BALD   PORTEAGLE  TO PORT  TOWING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "               120                                      0                        34104          34104 BALD EAGLE TOWING JACOB                                FALSE                  0                             ##
243001    1/8/2019    8:25:00 PM    1/8/2019   11:59:00 PM    6:58:00 PM    1/8/2019    8:24:00 PM   2019   1   2    1:26:00    1:26:00   "JACOB C "   G.M. JASON CARTER     13437 Ta mi aNa    mi pl Traesi l E             CELL 285-3037         ACCOUNT        JACOB                  1.5           150        225    0   0   0   ARAGON POOLS SPAS               11602 Ca rl os Rodri guez        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     ON ACCOUNT                     ARAGON POOLS SPAS       787-510-9275        Na pl es             222 Indus tri a l Bl vd          2000    CONSTRUCT W900WHITE                    1NKWLT0X9YJ844221
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N2521T        3E+05   TOW                    C620-432-78-271-0   50              30                        1/8/2019 22:27   ####    5:27:00 PM    1/8/2019    6:21:00 PM    1/8/2019    6:21:00 PM   6:26:00 PM    1/8/2019   6:58:00 PM    1/8/2019    7:27:00 PM   #####   ###### KENWORTH                                                                                             FL       HD TOW PORT   YARDTO PORT BY           FLHOUR 225                                               0                        34114          34104 ARAGON POOLS SPAS JACOB                                FALSE                  0                             ##
243000    1/8/2019    7:01:00 PM    1/8/2019   11:59:00 PM    5:13:00 PM    1/8/2019    7:00:00 PM   2019   1   2    1:47:00    1:47:00   "JACOB C "   LUCILLE               1425 Wi ggi nsNaPapls es    s Rd E                                    Credi t Ca rd-Offi
                                                                                                                                                                                                                                                                  JACOB
                                                                                                                                                                                                                                                                      ce (Ca s h)   0      2           150        300    0   0   0   CASH HEAVY DUTY                 11602 Ca rl os Rodri guez        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                            2097155 LUCILLE                  2E+09              Na pl es             4227 Domes ti c Ave              2010    F550 SUPER DUTY WHITE                  1FDAF5HR9AEB25579
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 GEL584        2E+05   T6 TOW                 C620-432-78-271-0   50                                        1/8/2019 21:59   ####    4:59:00 PM    1/8/2019    4:59:00 PM    1/8/2019    4:59:00 PM   5:01:00 PM    1/8/2019   5:13:00 PM    1/8/2019    5:50:00 PM   #####   ###### FORD                                                                                                 FL       HD TOW PORT   FLEETTO     CENTER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                PORT BY   FLHOUR 300                                               0                        34110          34104 CASH HEAVY DUTY             JACOB                      FALSE                  0                             ##
242788    1/9/2019    3:46:00 PM    1/9/2019   11:59:00 PM   12:16:00 PM   1/10/2019    4:30:00 PM   2019   1   2    4:14:00    4:14:00   "JACOB C "   LINDA                 4109 Whi dden      PuntaBl vdGorda              8E+09                 ACCOUNT        JACOB                 4.25           125    531.25     0   0   0   FLORIDA WATER PRODUCTS INC      17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     PLEASE SEND CHECK              LUIS GRISALES            9E+09              Punta Gorda          4109 Whi dden Bl vd                  0   Conta i ner 40 FootORANGE                                               TOW                    C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         35xx                           813-549-3120        1/9/2019 13:25   ####    8:25:00 AM    1/9/2019    9:12:00 AM    1/9/2019    9:12:00 AM   9:13:00 AM    1/9/2019    #########    1/9/2019    2:09:00 PM                  Conta i ner 40 Foot                                                                                  FL       MD LANDOLL PORT TO PORT                FL         531.25                                        0                        33980          33980 FLORIDA WATER PRODUCTS      JACOBINC                   FALSE                  0                             ##
243047    1/9/2019    9:49:00 PM    1/9/2019   11:59:00 PM    7:26:00 PM    1/9/2019    9:46:00 PM   2019   1   2    2:20:00    2:20:00   "JACOB C "   Cory Knowl es         11031 Col oniFort  a l BlMyers
                                                                                                                                                                                                         vd                  8E+09                 DEBIT CARD (Ca JACOB
                                                                                                                                                                                                                                                                      s h)          0    2.5           120        300    0   0   0   CASH MEDUIM DUTY                60922 NICOLE MATHENY             6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     46024C                         Cory Knowl es            8E+09              Na pl es             1935 Pi ne Ri dge Rd             2000    F650 SUPER DUTY WHITE                  3FDNF656XYMA10608
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  52B0HG       1E+05   T6 TOW                 C620-432-78-271-0   16                                        1/9/2019 23:04   ####    6:04:00 PM    1/9/2019    6:04:00 PM    1/9/2019    6:04:00 PM   6:05:00 PM    1/9/2019   7:26:00 PM    1/9/2019    7:57:00 PM   #####   ###### FORD                                                                                                 FL       "MD TOW ???    PORT TO PORT FL         "               300                                      0                        33913          34109 CASH MEDUIM DUTY JACOB                                 FALSE                  0                             ##
243041    1/9/2019    6:56:00 PM    1/9/2019   11:59:00 PM    5:16:00 PM    1/9/2019    7:00:00 PM   2019   1   2    1:44:00    1:44:00   "JACOB C "   BOBBY                 Weber Bl vd N      Na3rdpl esAve NW                                   X-PRESS PAY (CaJACOB
                                                                                                                                                                                                                                                                      s h)          0   1.75           150     262.5     0   0   0   CASH HEAVY DUTY                 11602 Ca rl os Rodri guez        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                       41142028142 BOBBY                     2E+09              Na pl es             5900 Ya hl St                    2006    F750 SUPER DUTY WHITE                  3FRXW75F96V361393
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  N1417U       1E+05   T6 TOW                 C620-432-78-271-0   16                                        1/9/2019 21:05   ####    4:05:00 PM    1/9/2019    4:08:00 PM    1/9/2019    4:08:00 PM   4:08:00 PM    1/9/2019   5:16:00 PM    1/9/2019    6:18:00 PM   #####   ###### FORD                                         41142028142                                             FL       HD TOW PORT   CERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         TO PORT   DIESEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       BY FLHOURREPAIR 262.5                                       0                        34120          34109 CASH HEAVY DUTY             JACOB                      FALSE                  0                             ##
243023    1/9/2019    1:15:00 PM    1/9/2019   11:59:00 PM   11:04:00 AM    1/9/2019    1:15:00 PM   2019   1   2    2:11:00    2:11:00   "JACOB C "   COREY                 370 Ri vers i deNaCiplrclese                                          ACCOUNT        JACOB                    1           175        175    0   0   0   CITY OF NAPLES                  17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     CITY OF NAPLES                 COREY                      239              Fort Myers           16110 Lee Rd                     2012    M2 106 MEDIUM DUTY     WHITE           1FVACXDT2CHBP0723
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  XC3417       35717   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         35xx        I3G223                                 1/9/2019 15:12   ####   10:12:00 AM    1/9/2019   10:19:00 AM    1/9/2019   10:19:00 AM    #########    1/9/2019    #########    1/9/2019   11:34:00 AM   #####   ###### FREIGHTLINER                                                   CITY OF NAPLES                        FL       HD HOOK FREIGHTLINER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ONLY                     FL              175                                      0                        34102          33912 CITY OF NAPLES              JACOB                      FALSE                  0                             ##
243013    1/9/2019   10:50:00 AM    1/9/2019   11:59:00 PM    9:14:00 AM    1/9/2019   10:45:00 AM   2019   1   2    1:31:00    1:31:00   "JACOB C "   KIM- COMMUNITY SCHOOL 7675OFDa NAPLES
                                                                                                                                                                                         vi s BlNavdpl es                                          Credi t Ca rd-Offi
                                                                                                                                                                                                                                                                  JACOB
                                                                                                                                                                                                                                                                      ce (Ca s h)   0    1.5           150        225    0   0   0   CASH HEAVY DUTY                 17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     VISA AUTH 045008               KIM FRASER               2E+09              Na pl es             4227 Domes ti c Ave              2006    B2 BUS                 SCHOOL          4UZABRCS46CU36952
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  X9741B           0   T6 TOW                 C620-432-78-271-0   50                5                       1/9/2019 13:24   ####    8:24:00 AM    1/9/2019    8:24:00 AM    1/9/2019    8:24:00 AM   8:31:00 AM    1/9/2019   9:14:00 AM    1/9/2019    9:31:00 AM   #####   ###### FREIGHTLINER                                                                                         FL       HD TOW PORT   "FORD   TOFLEETPORTSERVICES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       BY FLHOUR " 225                                             0                        34104          34104 COMMUNITY SCHOOL OF         JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 NAPLES                 FALSE                  0                             ##
243081   1/10/2019    5:56:00 PM   1/10/2019   11:59:00 PM    4:42:00 PM   1/10/2019    5:56:00 PM   2019   1   2    1:14:00    1:14:00   "JACOB C "   G.M. JASON CARTER     15265 Col l i erNa   Blpl
                                                                                                                                                                                                     vdes                    CELL 285-3037         ACCOUNT        JACOB                 1.25           120        150    0   0   0   ARAGON POOLS SPAS               60922 NICOLE MATHENY             6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     ON ACCOUNT                     ARAGON POOLS SPAS       239-659-4066        Na pl es             222 Indus tri a l Bl vd          2003    SILVERADO C2500 WHITE                  1GBGC24U53Z311247
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  BDBF60       3E+05   T6 TOW                 C620-432-78-271-0   16               18                       #############    ####    3:02:00 PM   1/10/2019    3:02:00 PM   1/10/2019    3:02:00 PM   3:03:00 PM   1/10/2019   4:42:00 PM   1/10/2019    5:01:00 PM   #####   ###### CHEVROLET                                                                                            FL       "MD TOW ASK    PORT TO PORT FL         "               150                                      0                        34119          34104 ARAGON POOLS SPAS JACOB                                FALSE                  0                             ##
243053   1/10/2019    3:08:00 AM    1/9/2019   11:59:00 PM   10:25:00 PM   1/10/2019    3:06:00 AM   2019   1   2    4:40:00    4:40:00   "JACOB C "   DARRYL ABELS - UPS    971 Commerci       Naa lplBlesvd                                      Credi t Ca rd-Offi
                                                                                                                                                                                                                                                                  JACOB
                                                                                                                                                                                                                                                                      ce (Ca s h)   0   4.25           150     637.5     0   0   0   CASH HEAVY DUTY                 60922 NICOLE MATHENY             6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                              61798 DARRYL ABELS - UPS       9E+09              Hi a l ea h          6001 E 8th Ave                   2017    PROSTAR LF627 PREMIUM  BROWN           3HCDJAPR9HL476225
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2469186   2E+05   T6 TOW                 C620-432-78-271-0   16           279208                       1/10/2019 2:19   ####    9:19:00 PM    1/9/2019    9:19:00 PM    1/9/2019    9:19:00 PM   9:21:00 PM    1/9/2019    #########    1/9/2019   10:27:00 PM   #####   ###### INTERNATIONAL                                                                                        FL       HD TOW PORT   ??? TO PORT BY           FLHOUR 637.5                                             0                        34104          33013 CASH HEAVY DUTY             JACOB                      FALSE                  0                             ##
243111   1/11/2019   12:32:00 PM   1/11/2019   11:59:00 PM   11:14:00 AM   1/11/2019   12:28:00 PM   2019   1   2    1:14:00    1:14:00   "JACOB C "   DISP # T48 TRPR #     I-75 NB AND Na     MM   pl86es                  866-833-2715 THEN 6   Credi t Ca rd-Offi
                                                                                                                                                                                                                                                                  " JACOB"
                                                                                                                                                                                                                                                                      ce (Ca s h)          1           333        333    0   0   0   FHP HD ROTATION (ACCIDENT)      39280 Ni kki Rodri guez          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                              13127                                             Na pl es             3880 Enterpri s e Ave            2001    MEDIUM CONVENTIONAL    WHITE CST12     1FUY0SZB31LG34899
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  JUTH74       1E+05   CRASH                  C620-432-78-271-0   16 UNK                                    #############    ####   11:04:00 AM   1/11/2019   11:05:00 AM   1/11/2019   11:05:00 AM    #########   1/11/2019    #########   1/11/2019   11:49:00 AM                  FREIGHTLINER                                                   I 75                                  FL       TOW (La wI Enforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   75                     FL              333                                      0                                       34104 LE FHP                      " JACOB"                   FALSE                  0                             ##
243107   1/11/2019    3:47:00 PM   1/11/2019   11:59:00 PM   12:59:00 PM   1/11/2019    3:47:00 PM   2019   1   2    2:48:00    2:48:00   "JACOB C "   S                     1225 Indus triNa    a l pl
                                                                                                                                                                                                      Bles
                                                                                                                                                                                                         vd                                        ACCOUNT        JACOB                 3.75           120        450    0   0   0   PEPSI NAPLES DELIVERY           17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     "CALL WITH CC "                "s cott "                2E+09              Fort Myers           3625 Dr Ma rti n Luther Ki ng Jr 2010
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Bl vd   4000 SERIES 4400 PEPSI                 1HSMKAANXAH281259
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  GDA377       1E+05   TOW                    C620-432-78-271-0   16 F38905                                 #############    ####    9:49:00 AM   1/11/2019    9:58:00 AM   1/11/2019    9:58:00 AM    #########   1/11/2019    #########   1/11/2019    1:11:00 PM   #####   ###### INTERNATIONAL                                                                                        FL       "MD TOW PEPSI  PORT TO PORT FL         "               450                                      0                        34104          33916 PEPSI NAPLES DELIVERYJACOB                             FALSE                  0                             ##
242908   1/11/2019    6:04:00 PM   1/11/2019   11:59:00 PM    4:09:00 PM   1/11/2019    6:15:00 PM   2019   1   2    2:06:00    2:06:00   "JACOB C "   "JIM "                655 93rd Ave Na     N pl es                                           X-PRESS PAY (CaJACOB
                                                                                                                                                                                                                                                                      s h)          0    2.5           150        375    0   0   0   CASH HEAVY DUTY                 60922 NICOLE MATHENY             6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     " 41145524768"                 JIM                      2E+09              Na pl es             1005 Sha dy Ln                   1999    Tra i l mobi l e ba s eWHITE           1PT01JAH5X6001482
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ANV7590          0   T6 TOW                 C620-432-78-271-0   16                                        #############    ####   12:25:00 PM   1/11/2019   12:25:00 PM   1/11/2019   12:25:00 PM    #########   1/11/2019   4:09:00 PM   1/11/2019    4:37:00 PM   #####   ######                                                                                                      FL       HD TOW PORT   ??? TO PORT BY           FLHOUR 375                                               0                        34108          34120 CASH HEAVY DUTY             JACOB                      FALSE                  0                             ##
243160   1/12/2019    6:52:00 PM   1/12/2019   11:59:00 PM    4:58:00 PM   1/12/2019    7:15:00 PM   2019   1   2    2:17:00    2:17:00   "JACOB C "   "JACOB "              Evergl a des BlNa     vdplNes10th Ave NE                              CASH           JACOB             0   2.25           150     337.5     0   0   0   CASH HEAVY DUTY                 59781 Ki mberl y Gonza l ez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     PD DR $$                       "NGEL PUEVLAS "          2E+09              Na pl es             4385 20th Ave NE                 1995    CONVENTIONAL L LTL9000 .RED            1FTYA90XXSVA80656
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  P1356A           0   T6 TOW                 C620-432-78-271-0   16                                        #############    ####    4:17:00 PM   1/12/2019    4:17:00 PM   1/12/2019    4:17:00 PM   4:18:00 PM   1/12/2019   4:58:00 PM   1/12/2019    5:30:00 PM   #####   ###### FORD                                                                                                 FL       HD TOW PORT   ??? TO PORT BY           FLHOUR 337.5                                             0                        34120          34120 CASH HEAVY DUTY             JACOB                      FALSE                  0                             ##
243181   1/13/2019    3:02:00 PM   1/13/2019   11:59:00 PM    1:35:00 PM   1/13/2019    3:02:00 PM   2019   1   3    1:27:00    1:27:00   "JACOB C "   Ja cob                7054 Ha mi l ton   Na Ave
                                                                                                                                                                                                     pl es                                         CHECK          JACOB                  1.5             96       144    0   0   0   BOAT US (Ca s h Ra tes / Accept 60922
                                                                                                                                                                                                                                                                                                                                                                        PO) NICOLE MATHENY            6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                           19001420 Aubrey Bi s hop          1E+10              Na pl es             66 Ros e Appl e Ln               2000    Boa t Tra i l er       GREEN           FL 2820 PW DVHQ29            0   T6 TOW                 C620-432-78-271-0   16                                        #############    ####   12:51:00 PM   1/13/2019   12:52:00 PM   1/13/2019   12:52:00 PM    #########   1/13/2019   1:35:00 PM   1/13/2019    1:49:00 PM   #####   ###### Boa t Tra i l er                                                                                     FL       "MD TOW ???    PORT TO PORT FL         "               144                                      0                        34112          34114 BOAT US (Ca s h Ra tes /JACOB  Accept PO)              FALSE                  0                             ##
243197   1/14/2019    8:54:00 AM   1/14/2019   11:59:00 PM    7:10:00 AM   1/14/2019    8:53:00 AM   2019   1   3    1:43:00    1:43:00   "JACOB C "   "IF FLAGGED ""ASM"" USE
                                                                                                                                                                             2901
                                                                                                                                                                                ""LE""
                                                                                                                                                                                     County
                                                                                                                                                                                          PREFIX"
                                                                                                                                                                                                Ba
                                                                                                                                                                                                Narn pl es
                                                                                                                                                                                                         Rd                  1-800-541-2262        ACCOUNT        JACOB                 1.75           120        210    0   0   0   AGERO                           56011 MARY LUNDBERG              6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                          148611474 ccs o s herri ff         2E+09              Na pl es             4227 Domes ti c Ave              2017    F450 SUPER DUTY WHITE                  1FD9X4GT6HEC34163
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  TF4200       24172   T6 TOW                 C620-432-78-271-0   16                                 9031.1 #############    ####    6:27:00 AM   1/14/2019    6:27:00 AM   1/14/2019    6:27:00 AM   6:28:00 AM   1/14/2019   7:10:00 AM   1/14/2019    7:55:00 AM   #####   ###### FORD                                                                                                 FL       "MD TOW Ford   PORT TO PORT FL         "               210                                      0                        34112          34104 AGERO                       JACOB                      FALSE                  0                             ##
243269   1/15/2019   10:16:00 PM   1/15/2019   11:59:00 PM    8:15:00 PM   1/15/2019   10:30:00 PM   2019   1   3    2:15:00    2:15:00   "JACOB C "   ja cob                9651 Cypres sFort    La keMyers
                                                                                                                                                                                                           Dr                      1               Credi t Ca rd-Dri
                                                                                                                                                                                                                                                                  JACOB
                                                                                                                                                                                                                                                                     ver (Ca s h)   0   2.75           125    343.75     0   0   0   CASH MEDUIM DUTY                59781 Ki mberl y Gonza l ez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     pd cc dr                       jeff w                   8E+09              Na pl es             2155 Ma l i bu La ke Ci rcl e    2008    RAM 2500 ST/SLT BLACK                  3D7KS28A38G115569
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  TK270NKM     2E+05   TOW                    C620-432-78-271-0   16                                        1/16/2019 0:18   ####    7:18:00 PM   1/15/2019    7:18:00 PM   1/15/2019    7:18:00 PM   7:23:00 PM   1/15/2019   8:15:00 PM   1/15/2019    9:01:00 PM   #####   ###### DODGE                                                                                                FL       MD LANDOLL    ??? PORT TO PORT         FL         343.75                                        0                        33919          34119 CASH MEDUIM DUTY JACOB                                 FALSE                  0                             ##
243236   1/15/2019   12:19:00 PM   1/15/2019   11:59:00 PM    9:50:00 AM   1/15/2019   12:18:00 PM   2019   1   3    2:28:00    2:28:00   "JACOB C "   JOHN                  1280 Sa n MaMa     rco rco
                                                                                                                                                                                                      Rd                                           ACCOUNT        JACOB                  2.5           140        350    0   0   0   ZGREATER NAPLES FIRE- MD/HD     17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     PLS SEND CHECK                 JOHN                       239              Na pl es             4227 Domes ti c Ave              2008    4000 SERIES 4300 LP    RED             1HTMNAAM88H573190
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  XE5654       83597   T6 TOW                 C620-432-78-271-0   50              51                        #############    ####    9:17:00 AM   1/15/2019    9:17:00 AM   1/15/2019    9:17:00 AM   9:22:00 AM   1/15/2019   9:50:00 AM   1/15/2019   10:27:00 AM   #####   ###### INTERNATIONAL                                                                                        FL       HD TOW PORT TO PORT BY                 FLHOUR 350                                               0                        34145          34104 ZGREATER NAPLES FIRE-       JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 MD/HD                  FALSE                  0                             ##
243339   1/17/2019   11:21:00 PM   1/17/2019   11:59:00 PM    8:28:00 PM   1/17/2019    9:53:00 PM   2019   1   3    1:25:00    1:25:00   "JACOB C "   DISP#      TRPR#T191 Hi ghwa y 75 SNaFL-84    pl es                   866-833-2715 THEN 6   CASH           JACOB                    1           222        222    0   0   0   FHP MD ROTATION (ACCIDENT)      60922 NICOLE MATHENY             6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     PD CA                          AMENNIE PIERRE                              Na pl es             3880 Enterpri s e Ave            2001    EXPRESS G3500 WHITE                    1GCHG39R111113338
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  8059VU       88581   CRASH                  C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         35xx                      2                        1/18/2019 0:43   ####    7:43:00 PM   1/17/2019    7:43:00 PM   1/17/2019    7:43:00 PM   7:44:00 PM   1/17/2019   8:28:00 PM   1/17/2019    9:14:00 PM   #####   ###### CHEVROLET                                                                                            FL       TOW (La w***MAKE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Enforcement)   SURE FL   YOU PUT THIS   222 IN IMPOUND***                        0                        34117          34104 CASH MEDUIM DUTY JACOB                                 FALSE                  0                             ##
243336   1/17/2019    6:35:00 PM   1/17/2019   11:59:00 PM    3:51:00 PM   1/17/2019    6:31:00 PM   2019   1   3    2:40:00    2:40:00   "JACOB C "   STEVE                 137 Coa s t Li ne  CopelDr a nd                 2E+09                 Credi t Ca rd-Offi
                                                                                                                                                                                                                                                                  JACOB
                                                                                                                                                                                                                                                                      ce (Ca s h)   0   2.75           120        330    0   0   0   CASH MEDUIM DUTY                17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                              35569 STEVE                    2E+09              Na pl es             5900 Ya hl St                    2000    K3500                  WHITE           1GCHK33F4YF477439
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DEP21157     94521   T6 TOW                 C620-432-78-271-0   16                                        #############    ####    3:46:00 PM   1/17/2019    3:46:00 PM   1/17/2019    3:46:00 PM   3:48:00 PM   1/17/2019   3:51:00 PM   1/17/2019    4:42:00 PM   #####   ###### CHEVROLET                                                      FAKAHATCHEE PARK                      FL       "MD TOW CERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PORT TO PORT     DIESEL FL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          " REPAIR 330                                             0                        34137          34109 CASH MEDUIM DUTY JACOB                                 FALSE                  0                             ##
243325   1/17/2019    2:19:00 PM   1/17/2019   11:59:00 PM   11:26:00 AM   1/17/2019    2:18:00 PM   2019   1   3    2:52:00    2:52:00   "JACOB C "   DRIVER CELL           10501 Fgcu BlFort    vd SMyers                  2E+09                 CHECK          JACOB                 2.75           150     412.5     0   0   0   BENTLEY ELECTRIC                17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     PLS SEND CK                    JOE                      2E+09              Na pl es             4406 Enterpri s e Ave            2006    C7500 C7C042           WHITE           1GBM7C1C36F412401
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  N2479S       1E+05   T6 TOW                 C620-432-78-271-0   50               3                        #############    ####   11:18:00 AM   1/17/2019   11:18:00 AM   1/17/2019   11:18:00 AM    #########   1/17/2019    #########   1/17/2019   12:12:00 PM   #####   ###### CHEVROLET                                                      Fl ori da Gul f Coa s t Uni vers i ty FL       HD TOW PORT TO PORT BY                 FLHOUR 412.5                                             0                        33965          34104 BENTLEY ELECTRIC            JACOB                      FALSE                  0                             ##
243365   1/18/2019    7:34:00 PM   1/18/2019   11:59:00 PM    5:59:00 PM   1/18/2019    7:15:00 PM   2019   1   3    1:16:00    1:16:00   "JACOB C "   ja cob                3120 Green Dol     Na plphi esn Ln                    2               Credi t Ca rd-Dri
                                                                                                                                                                                                                                                                  ja cob
                                                                                                                                                                                                                                                                     ver (Ca s h)   0   1.25           120        150    0   0   0   CASH MEDUIM DUTY                59781 Ki mberl y Gonza l ez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     CC PM DR                       mi ke                    2E+09              Na pl es             4063 Enterpri s e Ave            2008    SAVANA G3500 WHITE                     1GDGG31C481911437
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  GSUN69       1E+05   T6 TOW                 C620-432-78-271-0   16                                        #############    ####    5:44:00 PM   1/18/2019    5:44:00 PM   1/18/2019    5:44:00 PM   5:44:00 PM   1/18/2019   5:59:00 PM   1/18/2019    6:22:00 PM   #####   ###### GMC                                                                                                  FL       "MD TOW ???    PORT TO PORT FL         "               150                                      0                        34102          34104 CASH MEDUIM DUTY ja cob                                FALSE                  0                             ##
243377   1/19/2019    3:10:00 PM   1/19/2019   11:59:00 PM   11:33:00 AM   1/19/2019    3:04:00 PM   2019   1   3    3:31:00    3:31:00   "JACOB C "   DRIVER CELL           "SB I-75 ANDNa      MM  pl es
                                                                                                                                                                                                         161 "                     0               CHECK          JACOB                  3.5           150        525    0   0   0   BENTLEY ELECTRIC                59781 Ki mberl y Gonza l ez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     PLS SEND CK                    CHECK BENTLEY            2E+09              Na pl es             4406 Enterpri s e Ave            2001    CRANE TRUCK            TAN             2FZHAWDC26AW67403
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  P8341A       45262   T6 TOW                 C620-432-78-271-0   50                                        #############    ####   10:39:00 AM   1/19/2019   10:39:00 AM   1/19/2019   10:39:00 AM    #########   1/19/2019    #########   1/19/2019   12:32:00 PM   #####   ###### STERLING                                                                                             FL       HD TOW PORT   ??? TO PORT BY           FLHOUR 525                                               0                                       34104 BENTLEY ELECTRIC            JACOB                      FALSE                  0                             ##
243078   1/20/2019    6:41:00 PM   1/20/2019   11:59:00 PM    8:14:00 AM   1/20/2019    6:36:00 PM   2019   1   4   10:22:00   10:22:00   "JACOB C "   RAY MILLER            10501 Fgcu BlFort    vd SMyers                  4E+09                 ACCOUNT        JACOB                 10.5           125    1312.5     0   0   0   EXCEL ERECTORS                  60922 NICOLE MATHENY             6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     PLS SEND CHECK                 RAY MILLER              EXCEL ERECTORS-RAY MILLER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Grovel a nd          7836 Cherry La ke Rd             2000    UNKNOWN                UnknNAown                0           0       0   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         35xx                                               #############    ####    7:08:00 AM   1/20/2019    7:08:00 AM   1/20/2019    7:08:00 AM   7:13:00 AM   1/20/2019   8:14:00 AM   1/20/2019    9:04:00 AM   #####   ######                                                                Fl ori da Gul f Coa s t Uni vers i ty FL       MD LANDOLL PORT TO PORT                FL         1312.5                                        0                        33965          34736 EXCEL ERECTORS              JACOB                      FALSE                  0                             ##
243455   1/21/2019    6:24:00 PM   1/21/2019   11:59:00 PM    5:01:00 PM   1/21/2019    6:24:00 PM   2019   1   4    1:23:00    1:23:00   "JACOB C "   RAY'S CELL PHONE      Gol den Ga teNa      Pkwy
                                                                                                                                                                                                     pl esAi rport Pul l i ng239-734-0515
                                                                                                                                                                                                                              Rd N                 CHECK          JACOB                    1           120        120    0   0   0   O'DONNELL LANDSCAPES INC.17226 Tra cy Mi chel s                  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     "PLS SEND PAYMENT "            "DIEGO "                 2E+09              Na pl es             2010 Ora nge Bl os s om Dr       2010    LANDSCAPE TRUCKWHITE                   JALF5C13617701638
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  CFPP50       2E+05   TOW                    C620-432-78-271-0   16                                        #############    ####    3:52:00 PM   1/21/2019    3:53:00 PM   1/21/2019    3:53:00 PM   3:53:00 PM   1/21/2019   5:01:00 PM   1/21/2019    5:05:00 PM   #####   ###### ISUZU                                                                                                FL       "MD TOW O'DONNELL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PORT TO PORT       LANDSCAPES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "             INC.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          120                                      0                        34105          34109 O'DONNELL LANDSCAPES        JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 INC.                   FALSE                  0                             ##
243453   1/21/2019    4:58:00 PM   1/21/2019   11:59:00 PM    3:45:00 PM   1/21/2019    4:57:00 PM   2019   1   4    1:12:00    1:12:00   "JACOB C "   " "                   St Andrews Bl      Navdpl Saes nta Ba rba ra Bl vd                    CHECK          JACOB                    1           135        135    0   0   0   NAPLES TRUCK AND TIRE           39280 Ni kki Rodri guez          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     COLLECT MONEY                  GEORGE                       0              Na pl es             3727 Pros pect Ave               2004    4000 SERIES 4400 WHITE                 1HTMKAAN34H662483
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  N7838R       56180   T6 TOW                 C620-432-78-271-0   50                                        #############    ####    3:33:00 PM   1/21/2019    3:33:00 PM   1/21/2019    3:33:00 PM   3:34:00 PM   1/21/2019   3:45:00 PM   1/21/2019    3:56:00 PM   #####   ###### INTERNATIONAL                                                                                        FL       HD TOW PORT   ??? TO PORT BY           FLHOUR 135                                               0                        34113          34104 NAPLES TRUCK AND TIRE       JACOB                      FALSE                  0                             ##
243435   1/21/2019   12:49:00 PM   1/21/2019   11:59:00 PM   10:44:00 AM   1/21/2019   12:48:00 PM   2019   1   4    2:04:00    2:04:00   "JACOB C "   SCOTT                 1225 Indus triNa    a l pl
                                                                                                                                                                                                      Bles
                                                                                                                                                                                                         vd                                        CHECK          JACOB                    2           120        240    0   0   0   PEPSI NAPLES DELIVERY           17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     PLS CALL WITH CC               SCOTT                    2E+09              Fort Myers           3625 Dr Ma rti n Luther Ki ng Jr 1999
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Bl vd   4000 SERIES 4900 WHITE                 1HSSDAAN5XH600836
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  GBJ955       32979   TOW                    C620-432-78-271-0   16 FO6608                                 #############    ####    9:39:00 AM   1/21/2019    9:39:00 AM   1/21/2019    9:39:00 AM   9:50:00 AM   1/21/2019    #########   1/21/2019   10:46:00 AM   #####   ###### INTERNATIONAL                                                                                        FL       "MD TOW PEPSI  PORT FT    TOMYERS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PORT FL  "DELIVERY 240                                            0                        34104          33916 PEPSI NAPLES DELIVERYJACOB                             FALSE                  0                             ##
243503   1/22/2019   10:43:00 PM   1/22/2019   11:59:00 PM    5:56:00 PM   1/22/2019    7:30:00 PM   2019   1   4    1:34:00    1:34:00   "JACOB C "   JOE                   5570 Na pa Woods   Na pl esWa y                 435-0014              DEBIT CARD (Ca JACOB
                                                                                                                                                                                                                                                                      s h)               1.5           120        180    0   0   0   KELLY ROOFING                   59781 Ki mberl y Gonza l ez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     PAID CC OFFICE                 DRIVER/CELL              2E+09              Boni ta Spri ngs     9930 Cha nnel 30 Dr              2006    NPR                    WHITE           JALB4B16267020793
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DCXP23       2E+05   TOW                    C620-432-78-271-0   16              37                        #############    ####    5:50:00 PM   1/22/2019    5:50:00 PM   1/22/2019    5:50:00 PM   5:50:00 PM   1/22/2019   5:56:00 PM   1/22/2019    6:20:00 PM   #####   ###### ISUZU                                                                                                FL       "MD TOW ???    PORT TO PORT FL         "               180                                      0                        34116          34135 KELLY ROOFING               JACOB                      FALSE                  0                             ##
243473   1/22/2019   10:37:00 AM   1/22/2019   11:59:00 PM    9:37:00 AM   1/22/2019   10:36:00 AM   2019   1   4    0:59:00    0:59:00   "JACOB C "   ""                    5900 Ya hl St Na pl es                                                ACCOUNT        JACOB                    1         109.2     109.2     0   0   0   FLEET NET AMERICA               39280 Ni kki Rodri guez          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     4969619C                       ANDY                     2E+09              Na pl es             1935 Pi ne Ri dge Rd             2009    C5C042 5500            WHITE           1GDE5C1949F406682
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DZJH05       53933   T6 TOW                 C620-432-78-271-0   16 FJU824             FL57410             #############    ####    8:59:00 AM   1/22/2019    8:59:00 AM   1/22/2019    8:59:00 AM   9:00:00 AM   1/22/2019   9:37:00 AM   1/22/2019    9:51:00 AM   #####   ###### GMC                                                            CERTIFIED DIESEL REPAIR               FL       "MD TOW NAPLES PORT TOAUTO    PORTAND  FL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          " TRUCK      109.2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CENTER                                   0                        34109          34109 FLEET NET AMERICA JACOB                                FALSE                  0                             ##
243464   1/22/2019    9:41:00 AM   1/22/2019   11:59:00 PM    7:14:00 AM   1/22/2019    9:39:00 AM   2019   1   4    2:25:00    2:25:00   "JACOB C "   DISPATCH              861 S Col l i erMa  Bl vd
                                                                                                                                                                                                     rco                     1-888-843-5873        ACCOUNT        JACOB                 2.25           120        270    0   0   0   NSD NATION SAFE DRIVERS 11602 Ca rl os Rodri guez                6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                            4777308 MARCO ISLAND VACATION PRO2E+09              Na pl es             501 Ai rport Rd S                2017    SPRINTER 2500 WHITE                    WD3PE7CD1HP576734
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  KNFD24         292   T6 TOW                 C620-432-78-271-0   50                                  94535 #############    ####    6:38:00 AM   1/22/2019    6:38:00 AM   1/22/2019    6:38:00 AM   6:39:00 AM   1/22/2019   7:14:00 AM   1/22/2019    8:13:00 AM   #####   ###### MERCEDES-BENZ "QUOTED 120 PER HOUR PORT TO PORT APPROX 2 HOURS 5529                                 4207
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL       MERCEDES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      4439         SPRINTER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       8919 HOOK       1/22
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL              270
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           297        33431 NSD SAID TO SUBMIT0 INVOICE FOR APPROVAL        34145CREDIT CARD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           34104LISTED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   NSD ABOVE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        NATIONISSAFEONLYDRIVERS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FORJACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $240 but when runni    FALSE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ng credi t ca rd i t 0kept getti ng deni ed s o we ##
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ca l l ed ba ck a nd they s a i d tha t i s beca us e the ca rd wa s onl y for $120 a nd they were goi ng to ca ncel the credi t ca rd a nd ca l l ba ck wi th a
243524   1/23/2019   11:34:00 PM   1/23/2019   11:59:00 PM    3:49:00 PM   1/23/2019   11:32:00 PM   2019   1   4    7:43:00    7:43:00   "JACOB C "   SALLY                 "I-75 NB ANDFort     MMLa45uderda "     le      9E+09                 Credi t Ca rd-Offi
                                                                                                                                                                                                                                                                  JACOB
                                                                                                                                                                                                                                                                      ce (Ca s h)   0   7.75           120        930    0   0   0   CASH MEDUIM DUTY                11602 Ca rl os Rodri guez        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                        4.69024E+14 MICHEL ECK               8E+09              Bra denton           1218 29th Ave W                  2014    RAM PROMASTER 1500     WHITE  STANDA   3C6TRVAG9EE102186
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Z01JSK       2E+05   T6 TOW                 C620-432-78-271-0   50                                        #############    ####   12:55:00 PM   1/23/2019    1:46:00 PM   1/23/2019    1:46:00 PM   1:48:00 PM   1/23/2019   3:49:00 PM   1/23/2019    4:53:00 PM   #####   ###### RAM                                                                                                  FL       "MD TOW Ma     PORTRK TO  AUTOPORT REPAIR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "               930                                      0                        33327          34205 CASH MEDUIM DUTY JACOB                                 FALSE                  0                             ##
243512   1/23/2019   11:38:00 AM   1/23/2019   11:59:00 PM    8:44:00 AM   1/23/2019   11:38:00 AM   2019   1   4    2:54:00    2:54:00   "JACOB C "   "HOWARD "             Ivy Dr Premi er    NaDr pl es                   572-2837              CHECK          JACOB                    3           125        375    0   0   0   "B B BYPASS DEWATERING SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                     39280 Ni kki      LLC"
                                                                                                                                                                                                                                                                                                                                                                                         Rodri guez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     PLEASE SEND CHECK              BB BYPASS DEWATERING " "                    Na pl es             5800 Ta yl or Rd                  200    TANK NA                N/A                      0           0       0   TOW                    C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         35xx                                               #############    ####    7:16:00 AM   1/23/2019    7:16:00 AM   1/23/2019    7:16:00 AM   7:17:00 AM   1/23/2019   8:44:00 AM   1/23/2019    8:54:00 AM   #####   ######                                                                                                      FL       MD LANDOLL PORT TO PORT                FL              375                                      0                        34105          34109 "B B BYPASS DEWATERING      JACOBSOLUTIONS, LLC"       FALSE                  0                             ##
243552   1/24/2019   12:48:00 PM   1/24/2019   11:59:00 PM   11:18:00 AM   1/24/2019    1:15:00 PM   2019   1   4    1:57:00    1:57:00   "JACOB C "   JESSE                 i 75 s b a nd mm   Na pl106 es                  3E+09                 Credi t Ca rd-Dri
                                                                                                                                                                                                                                                                  JACOB
                                                                                                                                                                                                                                                                     ver (Ca s h)   0      2           120        240    0   0   0   CASH MEDUIM DUTY                17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     DVR COLLECTED CC               ARQUEL                   3E+09              Fort Myers           2761 Edi s on Ave                2007    4000 SERIES 4300 BLUE                  1HTMMAAN47H362725
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  N9453T       5E+05   T6 TOW                 C620-432-78-271-0   16                                        #############    ####   11:09:00 AM   1/24/2019   11:10:00 AM   1/24/2019   11:10:00 AM    #########   1/24/2019    #########   1/24/2019   11:34:00 AM   #####   ###### INTERNATIONAL                                                                                        FL       "MD TOW "Wa    PORT  l l aTO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ce PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  i nternaFL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          " ti ona l "240                                          0                                       33916 CASH MEDUIM DUTY JACOB                                 FALSE                  0                             ##
243600   1/25/2019    8:24:00 PM   1/25/2019   11:59:00 PM    4:05:00 PM   1/25/2019    6:19:00 PM   2019   1   4    2:14:00    2:14:00   "JACOB C "   COREY                 325 21s t Ave Na   S pl es                                            ACCOUNT        JACOB                    1           175        175    0   0   0   CITY OF NAPLES                  17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     CITY OF NAPLES                 COREY                    2E+09              Na pl es             370 Ri vers i de Ci rcl e        2010    600 MRU                WHITE           1M2AV04C5AM005307
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  XB8439       15816   T6 TOW                 C620-432-78-271-0   50 81I007                                 #############    ####    4:01:00 PM   1/25/2019    4:01:00 PM   1/25/2019    4:01:00 PM   4:05:00 PM   1/25/2019   4:05:00 PM   1/25/2019    4:52:00 PM   #####   ###### MACK                                                                                                 FL       HD HOOK ONLY                           FL              175                                      0                        34102          34102 CITY OF NAPLES              JACOB                      FALSE                  0                             ##
243585   1/25/2019    9:30:00 PM   1/25/2019   11:59:00 PM    6:20:00 PM   1/25/2019    9:15:00 PM   2019   1   4    2:55:00    2:55:00   "JACOB C "   ""                    540 8th St NENa pl es                                                 X-PRESS PAY (CaJACOB
                                                                                                                                                                                                                                                                      s h)          0   2.55           150     382.5     0   0   0   CASH HEAVY DUTY                 39280 Ni kki Rodri guez          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     pd cc 41166252510              "STEVE "                 2E+09              Fort Myers           5313 Dr Ma rti n Luther Ki ng Jr 2014
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Bl vd   CONVENTIONAL 365       RED             1NPSL70XXED235066
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  N5988U       3E+05   T6 TOW                 C620-432-78-271-0   50                                        #############    ####   11:21:00 AM   1/25/2019   11:21:00 AM   1/25/2019   11:21:00 AM    #########   1/25/2019   6:20:00 PM   1/25/2019    6:50:00 PM   #####   ###### PETERBILT                                                                                            FL       HD TOW PORT   ??? TO PORT BY           FLHOUR 382.5                                             0                        34120          33905 CASH HEAVY DUTY             JACOB                      FALSE                  0                             ##
243575   1/25/2019    2:46:00 PM   1/25/2019   11:59:00 PM    9:50:00 AM   1/25/2019    2:45:00 PM   2019   1   4    4:55:00    4:55:00   "JACOB C "   "HOWARD "             5800 Ta yl or Rd   Na pl es                     572-2837              CHECK          JACOB                    5           125        625    0   0   0   "B B BYPASS DEWATERING SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                     39280 Ni kki      LLC"
                                                                                                                                                                                                                                                                                                                                                                                         Rodri guez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     PLEASE SEND CHECK              BB BYPASS DEWATERING " "                    Ca pe Cora l         713 SW 32nd Pl                   2000    PUMP ETC               NA                       0           0       0   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         35xx                                               #############    ####    8:11:00 AM   1/25/2019    8:11:00 AM   1/25/2019    8:11:00 AM   8:18:00 AM   1/25/2019   9:50:00 AM   1/25/2019   10:08:00 AM   #####   ######                                                                                                      FL       MD LANDOLL PORT TO PORT                FL              625                                      0                        34109          33991 "B B BYPASS DEWATERING      JACOBSOLUTIONS, LLC"       FALSE                  0                             ##
243672   1/28/2019    1:01:00 AM   1/27/2019   11:59:00 PM    8:55:00 PM   1/28/2019   12:59:00 AM   2019   1   5    4:03:00    4:03:00   "JACOB C "   ERNESTO OR IAN        4006 2nd St W      Lehi gh Acres                239-939-4570          Pa yment RequesJACOB t                  4           180        720    0   0   0   U-HAUL LIGHT/MEDIUM/HEAVY       60922
                                                                                                                                                                                                                                                                                                                                                                         TOWNICOLE MATHENY            6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     339-000485F                    U-HAUL                  239-939-4570        North Fort Myers     16901 N Cl evel a nd Ave         2016    F650 SUPER DUTY WHITE                  1FDNF6CYXGDB00405
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  AG78164      33056   TOW                    C620-432-78-271-0   16 JH2125D                                1/28/2019 1:30   ####    8:30:00 PM   1/27/2019    8:30:00 PM   1/27/2019    8:30:00 PM   8:31:00 PM   1/27/2019   8:55:00 PM   1/27/2019    9:43:00 PM   #####   ###### FORD                                                                                                 FL       HD TOW PORT   ASK U-HAUL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         TO PORT BY       FLHOUR 720                                               0                        33971          33903 U-HAUL LIGHT/MEDIUM/HEAVY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     REF 1541474
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             JACOB         TOW          FALSE                  0                             ##
243747   1/29/2019    2:57:00 PM   1/29/2019   11:59:00 PM    1:06:00 PM   1/29/2019    2:53:00 PM   2019   1   5    1:47:00    1:47:00   "JACOB C "   ID1115                9975 Tri a ngeNa     Blpl
                                                                                                                                                                                                     vdes ES                 2E+09                 ACCOUNT        JACOB                 1.75             90    157.5     0   0   0   CCSO' S FLEET                   39280 Ni kki Rodri guez          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                           20190083 COLLIER COUNTY SHERRIF'S 2E+09
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DEPT.              Na pl es             2885 County Ba rn Rd             2008    F450 SUPER DUTY WHITE                  1FDXW46R08EE5716751360   12093   FLEET TOW              C620-432-78-271-0   16             961                        #############    ####    1:03:00 PM   1/29/2019    1:04:00 PM   1/29/2019    1:04:00 PM   1:05:00 PM   1/29/2019   1:06:00 PM   1/29/2019    1:30:00 PM   #####   ###### FORD                                                           Outba ck Stea khous e                 FL       "MD TOW CCSO   PORTFLEET  TO PORT MAINTENANCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "            157.5BUILDING                               0                        34113          34112 CCSO' S FLEET               JACOB                      FALSE                  0                             ##
243777   1/31/2019   12:49:00 PM   1/31/2019   11:59:00 PM   10:00:00 AM   1/31/2019   12:00:00 PM   2019   1   5    2:00:00    2:00:00   "JACOB C "   TERRY                 6289 Li ghtbourn   Na plWa  es y                2E+09                 Credi t Ca rd-Dri
                                                                                                                                                                                                                                                                  JACOB
                                                                                                                                                                                                                                                                     ver (Ca s h)   0      2           150        300    0   0   0   CASH HEAVY DUTY                 62145 Ja cob Crees e             6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     PD DR CC                       TERRY                    2E+09              Na pl es             6035 PLANA CAUSEWAY DR 2000              Conta i ner 40 FootBLUE                         0           0       0   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         35xx                                               #############    ####    9:32:00 AM   1/31/2019    9:33:00 AM   1/31/2019    9:33:00 AM   9:33:00 AM   1/31/2019    #########   1/31/2019   10:27:00 AM   #####   ###### Conta i ner 40 Foot                                                                                  FL       HD LANDOLL    JobPORT TO PORT          FL              300                                      0                        34112                  CASH HEAVY DUTY           JACOB                      FALSE                  0                             ##
243868    2/1/2019    7:22:00 PM    2/1/2019   11:59:00 PM    5:49:00 PM    2/1/2019    7:21:00 PM   2019   2   5    1:32:00    1:32:00   "JACOB C "   ARI FLEET             4000 Ta mi a mi    NaTrapl es
                                                                                                                                                                                                         il E                8E+09                 DIRECT DEPOSIT JACOB                 1.75   121.251429     212.19     0   0   0   ARI FLEET (Ca s h Ra tes / Accept
                                                                                                                                                                                                                                                                                                                                                                     17226
                                                                                                                                                                                                                                                                                                                                                                         PO) Tra cy Mi chel s         6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                           76414721 KAREEM COPOTE            2E+09              Na pl es             5900 Ya hl St                    2001    F350 SUPER DUTY "FERREL "              1FDWF36Z21EA13333
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  GWCB99       2E+05   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         35xx          S689                         569118 2/1/2019 22:41    ####    5:41:00 PM    2/1/2019    5:42:00 PM    2/1/2019    5:42:00 PM   5:44:00 PM    2/1/2019   5:49:00 PM    2/1/2019    6:00:00 PM   #####   ###### FORD                                                                                                 FL       "MD TOW CERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PORT TO PORT     DIESEL FL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          " REPAIR   212.19                                        0                        34112          34109 ARI FLEET (Ca s h Ra tes JACOB/ Accept PO)             FALSE                  0                             ##
243859    2/1/2019    6:04:00 PM    2/1/2019   11:59:00 PM    2:52:00 PM    2/1/2019    5:22:00 PM   2019   2   5    2:30:00    2:30:00   "JACOB C "   JIM                   15000 Li vi ngsNa   ton plRdes                  2E+09                 ACCOUNT        JACOB             0      1           120        120    0   0   0   COLLIER COUNTY MD/HD FLEET      17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                         4500191609 IRVING                   2E+09              Na pl es             4800 Da vi s Bl vd               2002    BOMAG BW141AD-2        YELLOW                   0           0       0   TOW                    C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         35xx                  20142                        2/1/2019 18:55   ####    1:55:00 PM    2/1/2019    1:56:00 PM    2/1/2019    1:56:00 PM   1:59:00 PM    2/1/2019   2:52:00 PM    2/1/2019    3:18:00 PM   #####   ######               La nd-a l l Tow                                  North Col l i er Regi ona l Pa rk FL           MD HOOKCOLLIER ONLY COUNTY             FLFLEET 120                                              0                        34109          34104 COLLIER COUNTY MD/HD        JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FLEET                  FALSE                  0                           96
243853    2/1/2019    1:24:00 PM    2/1/2019   11:59:00 PM   12:40:00 PM    2/1/2019    1:16:00 PM   2019   2   5    0:36:00    0:36:00   "JACOB C "   "IF FLAGGED ""ASM"" USE
                                                                                                                                                                             4860
                                                                                                                                                                                ""LE""
                                                                                                                                                                                     Da viPREFIX"
                                                                                                                                                                                            s BlNavdpl es                    1-800-541-2262        ACCOUNT        JACOB                    1             37         37   0   0   0   AGERO                           17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                          107369524 MARY MALLON              1E+10              Na pl es             4860 Da vi s Bl vd               2003    SEBRING LX             Bei ge          1C3EL45T93N594378
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  IG01EB       38601   T3 JUMP START          C620-432-78-271-0   16                                 9031.1 2/1/2019 17:30   ####   12:30:00 PM    2/1/2019   12:31:00 PM    2/1/2019   12:31:00 PM    #########    2/1/2019    #########    2/1/2019   12:55:00 PM                  CHRYSLER                                                       Fi re Sta ti on                       FL       JUMP START                             FL                37                                     0                        34104          34104 AGERO                       JACOB                      FALSE                  0                           12
243844    2/1/2019   11:58:00 AM    2/1/2019   11:59:00 PM   11:14:00 AM    2/1/2019   11:57:00 AM   2019   2   5    0:43:00    0:43:00   "JACOB C "   "IF FLAGGED ""ASM"" USE
                                                                                                                                                                             400""LE""
                                                                                                                                                                                    Wyndemere
                                                                                                                                                                                          PREFIX"
                                                                                                                                                                                                Na plWa  es y                1-800-541-2262        ACCOUNT        JACOB                    1             37         37   0   0   0   AGERO                           17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                          959368323 NANCY BURKE              2E+09              Na pl es             400 Wyndemere Wa y               2019    CROSSTREK LIMITED      Red             JF2GTAMC7K8223741
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  KAUAI1         508   T1 FLAT TIRE W/SPARE   C620-432-78-271-0   16                                 9031.1 2/1/2019 15:51   ####   10:51:00 AM    2/1/2019   11:12:00 AM    2/1/2019   11:12:00 AM    #########    2/1/2019    #########    2/1/2019   11:20:00 AM                  SUBARU                                                                                               FL       TIRE CHANGE                            FL                37                                     0                        34105          34105 AGERO                       JACOB                      FALSE                  0                           13
243915    2/3/2019    8:24:00 PM    2/3/2019   11:59:00 PM    5:22:00 PM    2/3/2019    8:09:00 PM   2019   2   6    2:47:00    2:47:00   "JACOB C "   JORDAN MARTIN         I75 SB MM 56Na pl es                            5E+09                 X-PRESS PAY (CaJACOB
                                                                                                                                                                                                                                                                      s h)          0   2.75           125    343.75     0   0   0   CASH MEDUIM DUTY                62145 Ja cob Crees e             6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                       41180114130 JORDAN MARTIN             5E+09              Na pl es             6381 Ai rport Pul l i ng Rd N    2014    PROMASTER 2500 STANDA  WHITE           3C7WRVFG1EE116262
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  676TSR       1E+05   TOW                    C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         35xx                                               2/3/2019 21:24   ####    4:24:00 PM    2/3/2019    4:24:00 PM    2/3/2019    4:24:00 PM   4:25:00 PM    2/3/2019   5:22:00 PM    2/3/2019    6:12:00 PM   #####   ###### RAM                                                                                                  FL       MD LANDOLL    NAPLESPORTDODGEFL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT             343.75                                        0                                       34109 CASH MEDUIM DUTY JACOB                                 FALSE                  0                             ##
243952    2/4/2019    4:28:00 PM    2/4/2019   11:59:00 PM    3:23:00 PM    2/4/2019    4:28:00 PM   2019   2   6    1:05:00    1:05:00   "JACOB C "   DON MONTROY           Va nderbi l t Bea  Na plches Rd Ai rport Pul l i239-825-8777
                                                                                                                                                                                                                             ng Rd N               ACCOUNT        JACOB                    1           108        108    0   0   0   ALLIED PAVERS                   39280 Ni kki Rodri guez          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     PLEASE SEND CHECK              "JOSH LUSTER "           2E+09              Na pl es             3906 Excha nge Ave               2007    F450 SUPER DUTY WHITE                  1FDXW46P87EA02290
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  JHBG57       1E+05   T6 TOW                 C620-432-78-271-0   16              10                        2/4/2019 20:20   ####    3:20:00 PM    2/4/2019    3:21:00 PM    2/4/2019    3:21:00 PM   3:21:00 PM    2/4/2019   3:23:00 PM    2/4/2019    3:41:00 PM   #####   ###### FORD                                                                                                 FL       "MD TOW COLLIERPORT TOTIRE    PORT FL  "               108                                      0                        34109          34104 ALLIED PAVERS               JACOB                      FALSE                  0                             ##
243939    2/4/2019   12:21:00 PM    2/4/2019   11:59:00 PM   11:57:00 AM    2/4/2019   12:21:00 PM   2019   2   6    0:24:00    0:24:00   "JACOB C "   "IF FLAGGED ""ASM"" USE
                                                                                                                                                                             4524
                                                                                                                                                                                ""LE""
                                                                                                                                                                                     Andover
                                                                                                                                                                                          PREFIX"
                                                                                                                                                                                                NaWa pl yes                  1-800-541-2262        ACCOUNT        JACOB                    1             37         37   0   0   0   AGERO                           39280 Ni kki Rodri guez          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                          844148458 PHYLLIS JOLLIFF          6E+09              Na pl es             3935 Enterpri s e Ave            2015    CIVIC EX-L             Si l ver        2HGFB2F9XFH549586
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  GCDF81        4686   T3 JUMP START          C620-432-78-271-0   16                                 9031.1 2/4/2019 16:35   ####   11:35:00 AM    2/4/2019   11:50:00 AM    2/4/2019   11:50:00 AM    #########    2/4/2019    #########    2/4/2019   12:12:00 PM                  HONDA                                                                                                FL       JUMP START                             FL                37                                     0                        34112          34104 AGERO                       JACOB                      FALSE                  0                           12
243928    2/4/2019   10:28:00 AM    2/4/2019   11:59:00 PM    8:57:00 AM    2/4/2019   10:30:00 AM   2019   2   6    1:33:00    1:33:00   "JACOB C "   PATRICK               11301 Boni taBoni    Beata  ch Spri
                                                                                                                                                                                                              Rd SEngs       2E+09                 X-PRESS PAY (CaJACOB
                                                                                                                                                                                                                                                                      s h)          0   1.25           120        150    0   0   0   CASH MEDUIM DUTY                17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     " 41180779839"                 GEE                      2E+09              Boni ta Spri ngs     11301 Boni ta Bea ch Rd SE 2017          F650 SUPER DUTY WHITE                  1FDNF6AY5HDB08917
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Y88MXM       22277   T3 JUMP START          C620-432-78-271-0   16                                        2/4/2019 13:32   ####    8:32:00 AM    2/4/2019    8:32:00 AM    2/4/2019    8:32:00 AM   8:34:00 AM    2/4/2019   8:57:00 AM    2/4/2019    9:15:00 AM                  FORD                                                           Extra Spa ce Stora ge                 FL       MD SERVICE    EXTRA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     CALLSPACE PORT STORAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       TOFLPORT           150                                      0                        34135          34135 CASH MEDUIM DUTY JACOB                                 FALSE                  0                             4
243995    2/5/2019   11:08:00 PM    2/5/2019   11:59:00 PM    4:45:00 PM    2/5/2019   11:07:00 PM   2019   2   6    6:22:00    6:22:00   "JACOB C "   "PATRICK "            26839 S Ta miBoni   a mi ta TraSpri
                                                                                                                                                                                                               i l ngs       8E+09                 CHECK          JACOB             0    6.5           120        780    0   0   0   CASH MEDUIM DUTY                11602 Ca rl os Rodri guez        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     WE BILL EMERALD TOWI           JOHN                     1E+10              Deerfi el d Bea ch   441 SW 12th Ave                  2017    M2 106 MEDIUM DUTY     WHITE           3ALACXDT2HDHZ7337
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  N1798Y       2E+05   TOW                    C620-432-78-271-0   16             702                        2/5/2019 21:31   ####    4:31:00 PM    2/5/2019    4:32:00 PM    2/5/2019    4:32:00 PM   4:33:00 PM    2/5/2019   4:45:00 PM    2/5/2019    5:34:00 PM   #####   ###### FREIGHTLINER                                                                                         FL       "MD TOW REPUBLIC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PORT TO PORT    NATIONALFL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "        DISTRIBUTING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          780         COMPANY                      0                        34134          33442 CASH MEDUIM DUTY JACOB                                 FALSE                  0                             ##
243975    2/5/2019    1:42:00 PM    2/5/2019   11:59:00 PM   11:38:00 AM    2/5/2019    1:41:00 PM   2019   2   6    2:03:00    2:03:00   "JACOB C "   JAMES                 26841 S Ta miBoni   a mi ta TraSpri
                                                                                                                                                                                                               i l ngs       9E+09                 DIRECT DEPOSIT JACOB                    2         116.4     232.8     0   0   0   ARI FLEET (Ca s h Ra tes / Accept
                                                                                                                                                                                                                                                                                                                                                                     17226
                                                                                                                                                                                                                                                                                                                                                                         PO) Tra cy Mi chel s         6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                           76455631 GABE                     7E+09              Na pl es             16120 Ol d US-41                 2011    NPR                    WHITE           JALB4W170B7402072
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  906PQF       1E+05   T6 TOW                 C620-432-78-271-0   16                                569118 2/5/2019 16:22    ####   11:22:00 AM    2/5/2019   11:22:00 AM    2/5/2019   11:22:00 AM    #########    2/5/2019    #########    2/5/2019   12:17:00 PM   #####   ###### ISUZU                                                                                                FL       "MD TOW KENWORTH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PORT TO PORT       OF FL"SOUTH FLORIDA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       232.8                                       0                        34134          34110 ARI FLEET (Ca s h Ra tes JACOB/ Accept PO)             FALSE                  0                             ##
244026    2/6/2019    5:02:00 PM    2/6/2019   11:59:00 PM    4:14:00 PM    2/6/2019    5:02:00 PM   2019   2   6    0:48:00    0:48:00   "JACOB C "   "IF FLAGGED ""ASM"" USE
                                                                                                                                                                             4530
                                                                                                                                                                                ""LE""
                                                                                                                                                                                     ChaPREFIX"
                                                                                                                                                                                          ntelNa l e pl
                                                                                                                                                                                                     Dres                    1-800-541-2262        ACCOUNT        JACOB                    1             37         37   0   0   0   AGERO                           59781 Ki mberl y Gonza l ez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                          697326855 RANDALL KUZEL            6E+09              Na pl es             4530 Cha ntel l e Dr             2019    SANTA FE LIMITED/ULTIMATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Whi te          5NMS5CAA0KH019279
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  CCG471        7792   T1 FLAT TIRE W/SPARE   C620-432-78-271-0   16                                 9031.1 2/6/2019 21:12   ####    4:12:00 PM    2/6/2019    4:12:00 PM    2/6/2019    4:12:00 PM   4:13:00 PM    2/6/2019   4:14:00 PM    2/6/2019    4:34:00 PM                  HYUNDAI                                                                                              FL       TIRE CHANGE                            FL                37                                     0                        34112          34112 AGERO                       JACOB                      FALSE                  0                           13
244015    2/6/2019   12:49:00 PM               11:59:00 PM                  2/6/2019   12:48:00 PM   2019   2   6                         "JACOB C "   OWNERS REQUEST DMV Immoka
                                                                                                                                                                             SERVICE l ee Rd    Na plRockes Rd               2E+09                 ACCOUNT        ja cob                   1          31.5       31.5    0   0   0   CCSO' S FLEET                   59781 Ki mberl y Gonza l ez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                           20190083 COLLIER COUNTY SHERRIF'S 2E+09
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DEPT.              Na pl es             2885 County Ba rn Rd             2007    F150                   SILVER          1FTRX12WX7NA87526
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  IHKU14       1E+05   FLEET TOW              C620-432-78-271-0   16             308                        2/6/2019 16:20   ####   11:20:00 AM    2/6/2019   11:20:00 AM    2/6/2019   11:20:00 AM    #########                             2/6/2019   11:22:00 AM   #####   ###### FORD                                                                                                 FL       TOW HOOK      CCSO FLEET MAINTENANCE   FL             31.5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            BUILDING                               0                        34120          34112 CCSO' S FLEET               ja cob                     FALSE                  0                           31
244065    2/7/2019    4:19:00 PM    2/7/2019   11:59:00 PM    3:39:00 PM    2/7/2019    4:19:00 PM   2019   2   6    0:40:00    0:40:00   "JACOB C "   SCOTT                 112 1s t Ave NNa pl es                          2E+09                 X-PRESS PAY (CaJACOB
                                                                                                                                                                                                                                                                      s h)          0      1           150        150    0   0   0   CASH MEDUIM DUTY                62145 Ja cob Crees e             6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                       41186810218 SCOTT                     2E+09              Na pl es             112 1s t Ave N                   2000    Ski d Loa der          N/A                      0           0       0   T8 WINCH NEEDED        C620-432-78-271-0   16                                        2/7/2019 20:29   ####    3:29:00 PM    2/7/2019    3:30:00 PM    2/7/2019    3:30:00 PM   3:30:00 PM    2/7/2019   3:39:00 PM    2/7/2019    3:55:00 PM   #####   ###### Ski d Loa der                                                                                        FL       MD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 JOB SITE             PORTFL TO PORT      150                                      0                        34102          34102 CASH MEDUIM DUTY JACOB                                 FALSE                  0                             ##
244064    2/7/2019    5:32:00 PM    2/7/2019   11:59:00 PM    4:33:00 PM    2/7/2019    5:31:00 PM   2019   2   6    0:58:00    0:58:00   "JACOB C "   Moni ca Ara na        Vi nta ge Res erve Na plLn  es Vi nta ge Res erve
                                                                                                                                                                                                                             954-488-1552
                                                                                                                                                                                                                                 Ci rcl e          DEBIT CARD (Ca JACOB
                                                                                                                                                                                                                                                                      s h)                 1           250        250    0   0   0   ALS-Ameri ca n Li ghti ng a nd Si17226
                                                                                                                                                                                                                                                                                                                                                                       gna l i zaTra
                                                                                                                                                                                                                                                                                                                                                                                  ti on
                                                                                                                                                                                                                                                                                                                                                                                      cy Mi chel s    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     MC AUTH 021342                 NORRIS                   9E+09              Na pl es             Vi nta ge Ci rcl e               2016    F550 SUPER DUTY WHITE                  1FDUF5GT7GEB57062
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2384938   63441   T8 WINCH NEEDED        C620-432-78-271-0   50                    Tra cy's Account    2/7/2019 20:19   ####    3:19:00 PM    2/7/2019    3:19:00 PM    2/7/2019    3:19:00 PM   3:27:00 PM    2/7/2019   4:33:00 PM    2/7/2019    4:52:00 PM                  FORD                                                                                                 FL       HD RECOVERY/WINCH PORT                 FL TO PORT      250                                      0                        34119          34119 ALS-Ameri ca n Li ghti ngJACOBa nd Si gna l i za ti on FALSE                  0                             ##
244100    2/8/2019    3:12:00 PM    2/8/2019   11:59:00 PM    2:23:00 PM    2/8/2019    3:12:00 PM   2019   2   6    0:49:00    0:49:00   "JACOB C "   RICH                  1831 Ba y St Na pl es                                                 ACCOUNT        JACOB                    1         242.5     242.5     0   0   0   ARI FLEET (Ca s h Ra tes / Accept
                                                                                                                                                                                                                                                                                                                                                                     62145
                                                                                                                                                                                                                                                                                                                                                                         PO) Ja cob Crees e           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                           76524269 RICH                     2E+09              Na pl es             1831 Ba y St                     2015    F450 SUPER DUTY WHITE                  1FDUF4HY7FED18044
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  GDL708       36366   WINCH                  C620-432-78-271-0   50           11822                569118 2/8/2019 19:18    ####    2:18:00 PM    2/8/2019    2:19:00 PM    2/8/2019    2:19:00 PM   2:19:00 PM    2/8/2019   2:23:00 PM    2/8/2019    2:39:00 PM                  FORD                                                                                                 FL       HD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 UNk                  PORTFL TO PORT   242.5                                       0                        34112          34112 ARI FLEET (Ca s h Ra tes JACOB/ Accept PO)             FALSE                  0                             ##
244084    2/8/2019   12:14:00 PM    2/8/2019   11:59:00 PM    9:56:00 AM    2/8/2019   12:08:00 PM   2019   2   6    2:12:00    2:12:00   "JACOB C "   "PERFORMANCE "        4035 23rd AveNaSW       pl es                   2E+09                 Pa yment RequesJACOB t           0   2.25           125    281.25     0   0   0   CASH MEDUIM DUTY                39280 Ni kki Rodri guez          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     PERFORMANCE TIRE               MARCOS- PERFORMANCE TIRE 2E+09              Na pl es             3480 35th Ave NE                 2005    NRR                    WHITE           JALE5B16657300743
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  NO TAG       2E+05   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         35xx                                               2/8/2019 14:55   ####    9:55:00 AM    2/8/2019    9:55:00 AM    2/8/2019    9:55:00 AM   9:55:00 AM    2/8/2019   9:56:00 AM    2/8/2019   10:17:00 AM   #####   ###### ISUZU                                                                                                FL       MD LANDOLL    DROP  PORT TO PORT       FL         281.25                                        0                        34116          34120 CASH MEDUIM DUTY JACOB                                 FALSE                  0                             ##
244134    2/9/2019    1:48:00 PM    2/9/2019   11:59:00 PM    1:14:00 PM    2/9/2019    1:45:00 PM   2019   2   6    0:31:00    0:31:00   "JACOB C "   "IF FLAGGED ""ASM"" USE
                                                                                                                                                                             162""LE""
                                                                                                                                                                                    11th PREFIX"
                                                                                                                                                                                          AvenueNa plSouth
                                                                                                                                                                                                         es                  1-800-541-2262        ACCOUNT        JACOB                    1             37         37   0   0   0   AGERO                           17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                          517278009 GREG BRYSON              2E+09              Na pl es             6780 Ai rport Rd                 2017    ELANTRA SE/VALUE/LIMITED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "BRONZE "       5NPD84LF3HH084458
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  N232VM       62000   T1 FLAT TIRE W/SPARE   C620-432-78-271-0   16                                 9031.1 2/9/2019 18:07   ####    1:07:00 PM    2/9/2019    1:07:00 PM    2/9/2019    1:07:00 PM   1:09:00 PM    2/9/2019   1:14:00 PM    2/9/2019    1:34:00 PM                  HYUNDAI                                                                                              FL       TIRE CHANGE   TAMIAMI HYUNDAI          FL                37                                     0                        34102          34109 AGERO                       JACOB                      FALSE                  0                           13
244131    2/9/2019   12:58:00 PM    2/9/2019   11:59:00 PM   11:50:00 AM    2/9/2019   12:55:00 PM   2019   2   6    1:05:00    1:05:00   "JACOB C "   ROB                   Hi ghwa y 75 NNa105     pl es                                         ACCOUNT        JACOB                    1           120        120    0   0   0   ROUSH INDUSTRIES                17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     ON ACCOUNT                     ROB                      2E+09              Na pl es             3538 Pl over Ave                 2005    Boa t Tra i l er       WHITE                    0 071M523       18707   T1 FLAT TIRE W/SPARE   C620-432-78-271-0   16                                        2/9/2019 16:40   ####   11:40:00 AM    2/9/2019   11:40:00 AM    2/9/2019   11:40:00 AM    #########    2/9/2019    #########    2/9/2019   12:06:00 PM                  Boa t Tra i l er
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   yes i t i s the tra i l er tha t ca rri es the 2-ton concrete bl ocks i n the ba ck    FL for thei
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "MDr tow
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TOW  tes
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ROUSH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ti ng TO s o PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I'm probaFL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          " bl y goi120    ng to ha ve to s pi n a round ba ck up a0nd pi ck the tra i l er up
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            34105
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               wi th 16 to cha
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           34117
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               nge the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ROUSH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ti re INDUSTRIES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              truck ha s no ViJACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               n i t i s a tes t model FALSE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        to be des troyed a fter0 tes ti ng took photo of tra ##i l er VIN pl a te upl oa ded to ca l l
244111    2/9/2019    4:42:00 AM    2/8/2019   11:59:00 PM   11:42:00 PM    2/9/2019    4:42:00 AM   2019   2   6    4:59:00    4:59:00   "JACOB C "   DISPATCH              Wa gon Wheel       Ochopee
                                                                                                                                                                                                     Rd FL-29                1-800-582-6626        DEBIT CARD (Ca JACOB
                                                                                                                                                                                                                                                                      s h)                 5           250      1250     0   0   0   ALLSTATE                        56011 MARY LUNDBERG              6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     pd ccds p017267                FREDRICK CIROU          786-412-0556        La Bel l e           471 Ol d County Roa d 78         2003    A/E STACKED RAILTAN                    1RF62465231025701
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  GYWW02       46200   T6 TOW                 C620-432-78-271-0   50                    FL1312830            2/9/2019 3:32   ####   10:32:00 PM    2/8/2019   10:32:00 PM    2/8/2019   10:32:00 PM    #########    2/8/2019    #########    2/9/2019   12:15:00 AM   #####   ###### ROADMASTER RAIL                                                                                      FL       "MD TOW PORT TO PORT F" L                            1250                                       0                        34141          33935 CASH HEAVY DUTY             JACOB                      FALSE                  0                             ##
244170   2/10/2019   11:54:00 PM   2/10/2019   11:59:00 PM   11:30:00 PM   2/10/2019   11:53:00 PM   2019   2   7    0:23:00    0:23:00   "JACOB C "   "WILLIAM "            751 39th Ave Na     NEpl es                     9E+09                 CASH           JACOB             0      1           120        120    0   0   0   CASH MEDUIM DUTY                56011 MARY LUNDBERG              6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     PD DR CA                       "WILLIAM "               9E+09              Na pl es             751 39th Ave NE                  2012    4000 SERIES 4300 WHITE                 3HAMMAAL5CL540709
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  KSIS55       2E+05   T3 JUMP START          C620-432-78-271-0   16                                        2/11/2019 4:27   ####   11:27:00 PM   2/10/2019   11:28:00 PM   2/10/2019   11:28:00 PM    #########   2/10/2019    #########   2/10/2019   11:34:00 PM                  INTERNATIONAL                                                  Col l i er County Fa i rGROUNDS FL             MD SERVICE    ???CALL PORT TOFLPORT                    120                                      0                        34120          34120 CASH MEDUIM DUTY JACOB                                 FALSE                  0                             4
244200   2/11/2019    6:46:00 PM   2/11/2019   11:59:00 PM    3:28:00 PM   2/11/2019    6:17:00 PM   2019   2   7    2:49:00    2:49:00   "JACOB C "   RAY'S CELL PHONE      5445 Ca ri be Ave  Na pl es                     239-734-0515          ACCOUNT        JACOB                    3           150        450    0   0   0   O'DONNELL LANDSCAPES INC.11602 Ca rl os Rodri guez               6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     PLS SEND CK                    ROBERT                   2E+09              Es tero              4301 Wi l l i a ms Rd            2006    C6500 C6C042           WHITE           1GBJ6C1316F432068
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ESKM90       1E+05   TOW                    C620-432-78-271-0   50                                        #############    ####   12:15:00 PM   2/11/2019   12:21:00 PM   2/11/2019   12:21:00 PM    #########   2/11/2019   3:28:00 PM   2/11/2019    3:49:00 PM   #####   ###### CHEVROLET                                                                                            FL       HD TOW PORT   O'DONNELL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         TO PORT     LANDSCAPES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       BY FLHOUR INC.     450                                      0                        34113          33928 O'DONNELL LANDSCAPES        JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 INC.                   FALSE                  0                             ##
244178   2/11/2019    3:03:00 PM   2/11/2019   11:59:00 PM    9:03:00 AM   2/11/2019    3:02:00 PM   2019   2   7    5:59:00    5:59:00   "JACOB C "   MIKE                  2377 Da vi s BlNa    vdpl es                                          Credi t Ca rd-Offi
                                                                                                                                                                                                                                                                  JACOB
                                                                                                                                                                                                                                                                      ce (Ca s h)          1           175        175    0   0   0   CITY OF NAPLES                  17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     CITY OF NAPLES                 MIKE                     2E+09              Fort Myers           2470 Rockfi l l Rd               2007    600 MR600              WHITE           1M2K189C57M035083
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      242530   97842   T6 TOW                 C620-432-78-271-0   50 81I783                                 #############    ####    7:51:00 AM   2/11/2019    7:51:00 AM   2/11/2019    7:51:00 AM   7:59:00 AM   2/11/2019   9:03:00 AM   2/11/2019    9:13:00 AM   #####   ###### MACK                                                                                                 FL       HD HOOK ONLY                           FL              175                                      0                        34104          33916 CITY OF NAPLES              JACOB                      FALSE                  0                             ##
244242   2/12/2019    4:04:00 PM   2/12/2019   11:59:00 PM    2:31:00 PM   2/12/2019    3:53:00 PM   2019   2   7    1:22:00    1:22:00   "JACOB C "   S                     9110 Stra da Pl    Na pl es                     2E+09                 CHECK          JACOB             0    1.5           120        180    0   0   0   CASH MEDUIM DUTY                17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     CK 6478                        JASON??                  2E+09              Na pl es             4573 Excha nge Ave               2004    F350 SUPER DUTY WHITE                  1FDWF36LX4EC43234
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  622WRJ       2E+05   TOW                    C620-432-78-271-0   16                                        #############    ####    2:05:00 PM   2/12/2019    2:06:00 PM   2/12/2019    2:06:00 PM   2:06:00 PM   2/12/2019   2:31:00 PM   2/12/2019    2:55:00 PM   #####   ###### FORD                                                           Rockos ta cos                         FL       "MD TOW HANCOCKPORT TO PORT    PLUMBINGFL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "               180                                      0                        34108          34104 CASH MEDUIM DUTY JACOB                                 FALSE                  0                             ##
244236   2/12/2019    2:46:00 PM   2/12/2019   11:59:00 PM    1:02:00 PM   2/12/2019    2:29:00 PM   2019   2   7    1:27:00    1:27:00   "JACOB C "   S                     Ora nge Bl os sNa    om pl Dr
                                                                                                                                                                                                         es Autumn Woods     2E+08
                                                                                                                                                                                                                                Bl vd              X-PRESS PAY (CaJACOB
                                                                                                                                                                                                                                                                      s h)          0    1.5           120        180    0   0   0   CASH MEDUIM DUTY                17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                       41193961800 DANS HOUSE ELECTRIC       2E+09              Na pl es             3784 Domes ti c Ave              2003    SAVANA G3500 WHITE                     1GDHG31U031900988
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  2916VS       3E+05   T6 TOW                 C620-432-78-271-0   50                                        #############    ####   12:51:00 PM   2/12/2019   12:52:00 PM   2/12/2019   12:52:00 PM    #########   2/12/2019   1:02:00 PM   2/12/2019    1:21:00 PM   #####   ###### GMC                                                                                                  FL       "MD TOW SUMMIT PORT TOAUTO    PORT FL  "               180                                      0                        34109          34104 CASH MEDUIM DUTY JACOB                                 FALSE                  0                             ##
244216   2/12/2019   12:48:00 AM   2/11/2019   11:59:00 PM    6:49:00 PM   2/12/2019   12:43:00 AM   2019   2   7    5:53:00    5:53:00   "JACOB C "   "ALBERT "             I75 SB MM47Na pl es                                                   Credi t Ca rd-Offi
                                                                                                                                                                                                                                                                  JACOB
                                                                                                                                                                                                                                                                      ce (Ca s h)          6           135        810    0   0   0   AFTER HOURS ROAD SERVICES       62145 Ja cob Crees e             6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     ON ACCOUNT                     "ALBERT "                2E+09              Mi a mi              3005 NW 87th Ave                 2014    CASCADIA 113           WHITE           3AKBGADV6ESFW3141
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2304422   1E+05   TOW                    C620-432-78-271-0   50         303454                         #############    ####    6:44:00 PM   2/11/2019    6:45:00 PM   2/11/2019    6:45:00 PM   6:46:00 PM   2/11/2019   6:49:00 PM   2/11/2019    7:43:00 PM   #####   ###### FREIGHTLINER  TWO DROPS FIRST DROP IS 3500 NW 110TH ST MIAMI FL 33167 FOR THE                        FL TRAILER.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   HD TOW SECONDPORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 RYDER DROP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         TO PORT  IS 3005
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       BY FLHOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               NW 87TH    810AVE MIAMI FL 33172 FOR THE TRUCK0                                             33172 AFTER HOURS ROAD SERVICES   JACOB                      FALSE                  0                             ##
244196   2/12/2019    9:57:00 AM   2/12/2019   11:59:00 PM    7:21:00 AM   2/12/2019    9:56:00 AM   2019   2   7    2:35:00    2:35:00   "JACOB C "   DWAIN OR FRANK        3506 Merca nti     Nal eplAve
                                                                                                                                                                                                         es                  239-596-6190          ACCOUNT        JACOB                  2.5           150        375    0   0   0   "APPLE MOVING, INC."            17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     ON ACCOUNT                     DRIVER/CELL             239-596-6190        Fort Myers           16110 Lee Rd                     2016    M2 106 MEDIUM DUTY     WHITE           3ALACWDT8GDGV1985
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  KEYX82       2E+05   T6 TOW                 C620-432-78-271-0   50                                        #############    ####    6:30:00 AM   2/12/2019    6:32:00 AM   2/12/2019    6:32:00 AM   6:34:00 AM   2/12/2019   7:21:00 AM   2/12/2019    7:27:00 AM   #####   ###### FREIGHTLINER                                                   Mov2da y                              FL       HD TOW PORT   FREIGHTLINER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         TO PORT BY       FLHOUR 375                                               0                        34104          33912 "APPLE MOVING, INC." JACOB                             FALSE                  0                             ##
244273   2/13/2019    1:38:00 PM   2/13/2019   11:59:00 PM   12:38:00 PM   2/13/2019    1:37:00 PM   2019   2   7    0:59:00    0:59:00   "JACOB C "   JERRY CLARK           Da rtmouth Dr      NaRa pl es
                                                                                                                                                                                                         di o Rd             239-825-2053          CHECK          JACOB                    1           120        120    0   0   0   CLARK'S LAWN CARE               17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     PLEASE SEND CHECK              JERRY CLARK              2E+09              Na pl es             4573 Enterpri s e Ave            2006    SILVERADO C1500HD      WHITE           1GCGC13U16F160999
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  IH08DM           0   T6 TOW                 C620-432-78-271-0   16                                        #############    ####   12:29:00 PM   2/13/2019   12:30:00 PM   2/13/2019   12:30:00 PM    #########   2/13/2019    #########   2/13/2019    1:10:00 PM   #####   ###### CHEVROLET                                                                                            FL       "MD TOW "HIgh  PORT TO    performa
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PORT FL  "nce "          120                                      0                        34104          34104 CLARK'S LAWN CARE JACOB                                FALSE                  0                             ##
244270   2/13/2019    2:16:00 PM   2/13/2019   11:59:00 PM    1:38:00 PM   2/13/2019    2:16:00 PM   2019   2   7    0:38:00    0:38:00   "JACOB C "   "IF FLAGGED ""ASM"" USE
                                                                                                                                                                             3680
                                                                                                                                                                                ""LE""
                                                                                                                                                                                     11thPREFIX"
                                                                                                                                                                                            Avenue
                                                                                                                                                                                                Na pl es  Southwes t         1-800-541-2262        ACCOUNT        JACOB                    1             37         37   0   0   0   AGERO                           39280 Ni kki Rodri guez          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                          637469945 LISA MEYERS              2E+09              Na pl es             3935 Enterpri s e Ave            2011    RANGE ROVER SPORT      Bl ueLUX        SALSK2D4XBA705518
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  AIRN49       42573   T3 JUMP START          C620-432-78-271-0   16                                 9031.1 #############    ####   11:55:00 AM   2/13/2019    1:38:00 PM   2/13/2019    1:38:00 PM   1:38:00 PM   2/13/2019   1:38:00 PM   2/13/2019    1:56:00 PM                  LAND ROVER                                                                                           FL       JUMP START                             FL                37                                     0                        34117          34104 AGERO                       JACOB                      FALSE                  0                           12
244327   2/14/2019    7:07:00 PM   2/14/2019   11:59:00 PM    5:05:00 PM   2/14/2019    7:02:00 PM   2019   2   7    1:57:00    1:57:00   "JACOB C "   DISP# DEP#3435        5054 Ai rport Na   Rd pl Nes                    239-774-4434          CHECK          JACOB                    1            7.2        7.2   0   0   0   CCSO'S CRIME SCENE              60922 NICOLE MATHENY             6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                           20190083                                             Na pl es             3301 Ta mi a mi Tra i l E        2002    ECONOLINE SUPERWHITE    DUTY VAN       1FDXE45S12HB00674
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DNCQ60       71209   CRIME SCENE TOW        C620-432-78-271-0   16                                        #############    ####    5:01:00 PM   2/14/2019    5:02:00 PM   2/14/2019    5:02:00 PM   5:06:00 PM   2/14/2019   5:05:00 PM   2/14/2019    5:39:00 PM   #####   ###### FORD                                                                                                 FL       FUEL SURCHARGECCSO HD ROTATION         FL (ACCIDENT)    7.2                                     0                        34105          34112 CCSO' S FLEET               JACOB                      FALSE                  0                           32
244353   2/15/2019    1:04:00 PM   2/15/2019   11:59:00 PM   11:54:00 AM   2/15/2019    1:03:00 PM   2019   2   7    1:09:00    1:09:00   "JACOB C "   DWAIN                 Gol den Ga teNa      Pkwy
                                                                                                                                                                                                     pl esEs tua ry Bl vd 239-596-6190             ACCOUNT        JACOB                    1           150        150    0   0   0   "APPLE MOVING, INC."            17226 Tra cy Mi chel s           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     ON ACCOUNT                     dwa i n                  2E+09              Na pl es             4378 Domes ti c Ave              2006    4000 SERIES 4300 WHITE                 1HTMMAAM46H160540
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DIIL11       3E+05   T6 TOW                 C620-432-78-271-0   50                                        #############    ####   11:29:00 AM   2/15/2019   11:29:00 AM   2/15/2019   11:29:00 AM    #########   2/15/2019    #########   2/15/2019   12:03:00 PM   #####   ###### INTERNATIONAL                                                  Bl ocki ng entra nce                  FL       HD TOW PORT   WIndermeTO PORT    SusBY ta
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FLHOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i na bl e Ca150
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            r Ca re                                0                        34105          34104 "APPLE MOVING, INC." JACOB                             FALSE                  0                             ##
244320   2/15/2019    2:17:00 PM   2/15/2019   11:59:00 PM    9:43:00 AM   2/15/2019    2:16:00 PM   2019   2   7    4:33:00    4:33:00   "JACOB C "   CHERRIE OR SAM        4473 Progres Na    s Avepl es                   300-0922              ACCOUNT        JACOB                    5           125        625    0   0   0   GETTING HOOKED TOWING 39280 Ni kki Rodri guez                    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     PLEASE SEND CHECK              CHERRIE                  2E+09              Na pl es             3047 Terra ce Ave                2000    F450                   WHITE                    0           0       0   "TOW "                 C620-432-78-271-0   16                                        #############    ####    2:51:00 PM   2/15/2019    8:22:00 AM   2/15/2019    8:22:00 AM   8:26:00 AM   2/15/2019   9:43:00 AM   2/15/2019    9:45:00 AM                  Ford                                                                                                 FL       MD HOOK ONLY                           FL              625                                      0                        34104          34104 GETTING HOOKED TOWING       JACOB                      FALSE                  0                           96
244402   2/16/2019    9:10:00 PM   2/16/2019   11:59:00 PM    7:30:00 PM   2/16/2019    8:52:00 PM   2019   2   7    1:22:00    1:22:00   "JACOB C "   REDS OKAY TOWING      Ai rport Rd EsNa     teyplAve
                                                                                                                                                                                                         es                        0               Pa yment RequesJACOB t           0    1.5           120        180    0   0   0   CASH MEDUIM DUTY                62145 Ja cob Crees e             6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     BILL TO REDS                   REDS                         0              Na pl es             700 Indus tri a l Bl vd          2008    E350 SUPER DUTY WHITE                  1FD2E35L38DA21441
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  GCV418       80779   TOW                    C620-432-78-271-0   16 Z32334                                 2/17/2019 0:22   ####    7:22:00 PM   2/16/2019    7:26:00 PM   2/16/2019    7:26:00 PM   7:28:00 PM   2/16/2019   7:30:00 PM   2/16/2019    7:59:00 PM   #####   ###### FORD                                                                                                 FL       "MD TOW FRITO-LAY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PORT TO PORT FL         "               180                                      0                        34104          34104 CASH MEDUIM DUTY JACOB                                 FALSE                  0                             ##
244396   2/16/2019    5:36:00 PM   2/16/2019   11:59:00 PM    4:03:00 PM   2/16/2019    5:27:00 PM   2019   2   7    1:24:00    1:24:00   "JACOB C "   RON WADE              3875 Whi te La     NakeplBl esvd                                      ACCOUNT        JACOB                  1.5           150        225    0   0   0   ROUSH INDUSTRIES                11602 Ca rl os Rodri guez        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     NEED PO                        RON WADE                 3E+09              Na pl es             3538 Pl over Ave                 2000                   3500 WHITE              NO VIN      071M523      21982   TOW                    C620-432-78-271-0   16 L9D289695                              #############    ####    2:56:00 PM   2/16/2019    3:20:00 PM   2/16/2019    3:20:00 PM   3:31:00 PM   2/16/2019   4:03:00 PM   2/16/2019    4:34:00 PM   #####   ###### DODGE         150 PER HOUR PORT TO PORT                                                              FL       SPECIALITYROUSH HOOK INDUSTRIES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (s ee l i sFL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           t)             225                                      0                        34117          34117 ROUSH INDUSTRIES JACOB                                 FALSE                  0                             ##
244375   2/16/2019   12:11:00 PM   2/16/2019   11:59:00 PM    6:36:00 AM   2/16/2019   12:02:00 PM   2019   2   7    5:26:00    5:26:00   "JACOB C "   "WALLACE "            Hi ghwa y 27 aImmoka nd I-75 l ee                                     ACCOUNT        JACOB                  5.5         227.5    1251.3     0   0   0   FLEET NET AMERICA               62145 Ja cob Crees e             6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     5010523C                       DRIVER/CELL              7E+09              Immoka l ee          SR-29 SR-93                      2017    CASCADIA 125           WHITE           3AKJGEDR8HSJF5288
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  HLFF21       3E+05   WINCH-OUT/RECOVERY     C620-432-78-271-0   50           71188    FL57410             #############    ####    5:32:00 AM   2/16/2019    5:32:00 AM   2/16/2019    5:32:00 AM   5:33:00 AM   2/16/2019   6:36:00 AM   2/16/2019   10:31:00 AM   #####   ###### FREIGHTLINER  TRAFFIC DUE TO ACCIDENT ENROUTE TO SCENE                                               FL       HD RECOVERY/WINCH PORT                 FL TO PORT 1251.3                                        0                                       34142 FLEET NET AMERICA JACOB                                FALSE                  0                             ##
244407   2/17/2019    5:30:00 AM   2/17/2019   11:59:00 PM    3:58:00 AM   2/17/2019    5:30:00 PM   2019   2   8   13:32:00   13:32:00   "JACOB C "   HINO                  Hi ghwa y 75 SNa pl es                                                ACCOUNT        JACOB                  1.5           120        180    0   0   0   BALD EAGLE TOWING               62145 Ja cob Crees e             6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN                                    HINO                     2E+09              Na pl es             3927 Enterpri s e Ave            2000    Hi no                  WHITE                    0 BLDEGL            0   TOW                    C620-432-78-271-0   16               7                        2/17/2019 8:56   ####    3:56:00 AM   2/17/2019    3:57:00 AM   2/17/2019    3:57:00 AM   3:58:00 AM   2/17/2019   3:58:00 AM   2/17/2019    4:35:00 AM   #####   ###### Hi no                                                                                                FL       "MD TOW BALD   PORTEAGLE  TO PORT FL   "               180                                      0                        34109          34104 BALD EAGLE TOWING JACOB                                FALSE                  0                             ##
244470   2/18/2019    1:30:00 PM   2/18/2019   11:59:00 PM   12:53:00 PM   2/18/2019    1:30:00 PM   2019   2   8    0:37:00    0:37:00   "JACOB C "   DAN HOPE              Ba s s Poi nt CtNa pl es                        239-825-7397          CHECK          JACOB                    1             70         70   0   0   0   DHI-DANIEL J HOPE               11602 Ca rl os Rodri guez        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                              FIN     PLEASE SEND CHECK              MITCHELL                 2E+09              Na pl es                                              2013    RAM TRUCK 2500 ST      WHITE           3C6LR5AL8DG559099
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  FIFTYYR      89375   T7 LOCK OUT            C620-432-78-271-0   16                                        #############    ####   11:18:00 AM   2/18/2019   12:44:00 PM   2/18/2019   12:44:00 PM    #########   2/18/2019    #########   2/18/2019    1:21:0
                                                                                                                                                                                                                                                             Case 2:19-cv-00626-SPC-MRM Document 44-7 F ed 03/08/21 Page 20 of 34 PageID 1047

WorkNo   FinishDate    FinishTime     EnRouteDate    MIDNIGHT      EnRouteTime DestArriveDate DestArriveTime Billable Month
                                                                                                                       Billable Time    DisplayName   ContactName DisAddress               DisCity         ContractPhone
                                                                                                                                                                                                                       FinshTime   PayMethod RefNumber        CoPay       Qty          UnitPrice TotalPrice calculatedTaxcalculatedAdjustment
                                                                                                                                                                                                                                                                                                                                         calculatedDiscount       SevDesc   AcctName CallTakerId CallTaker           Priority   WDStatus PuchOrd       OwnerNameOwnerPhone DesAddr        DestCity    DestAddressVyear             Vmodel Vcolor            Vserial   Tag      VOdometerVodm   Reason     CancelUserId
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CancelUser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         CancelReason
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               RegRate
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    License   VehNo       VNumber AcctNo            OriginalRecDate       RecDate      sampleDateRecTIme      DispDate    DispTime     AssDate     AssTime        ConfirmTime ArriveDate     ArriveTime     LeaveDate   LeaveTime     VMake         WorkOrdChgDtRem
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DisLocName               DisState       ServiceDescDestName             DestState     TotalRev    TotalNonRevDisZip          DestZip BillTo     MemberNumberTicketNumber        VehicleHold     ImpoundLotId ImpoundReleaseTime
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ReleasedTo   ServiceDescId
  202314     9/30/2016     6:34:00 PM      9/30/2016   11:59:00 PM    5:01:00 PM     9/30/2016     6:20:00 PM       9         1:19:00   "JACOB C "    BUDDY             Collier Blvd Tamiami
                                                                                                                                                                                           Naples
                                                                                                                                                                                               Trail E                             ACCOUNT       JACOB                             1          75         75           0               0                       0             ROUSH INDUSTRIES 32141 TRAINING Training 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      ON ACCOUNTBUDDY SCHULTHEIS  2396013058
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            SEE 202323    Naples      3538 Plover Ave       2017   Dodge       BROWN " 3C63RRML8FG500270"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      045M739    41532         T6 TOW                               C620-432-78-271-016                                   9/30/2016 20:48    9/30/2016             4:48:00 PM   9/30/2016   4:58:00 PM   9/30/2016     4:58:00 PM   4:58:00 PM     9/30/2016     5:29:00 PM                           RAM                                                FL             MD HOOK ONLYROUSH               FL                    75           0         34114     34117 ROUSH INDUSTRIES JACOB                          FALSE                 0                                       96
  202304     9/30/2016     3:13:00 PM      9/30/2016   11:59:00 PM    2:43:00 PM     9/30/2016     3:12:00 PM       9         0:29:00   "JACOB C "    Robert Ciancarelli6100 Collier Blvd Naples           1-800-424-3426          DIRECT DEPOSITJACOB                             1          38         38           0               0                       0             GEICO - # FL97 32000 "GINA "             6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      G523016274 Robert Ciancarelli
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  239-331-1895            Naples                            2005   MUSTANG GT  Red          1ZVHT82H855100821
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      3927BY     33892         T3 JUMP START                        C620-432-78-271-016                FL0063297          9/30/2016 18:30    9/30/2016             2:30:00 PM   9/30/2016   2:43:00 PM   9/30/2016     2:43:00 PM   2:43:00 PM     9/30/2016     3:04:00 PM                           FORD                                               FL             JUMP START                      FL                    38           0         34114     34104 GEICO - # FL97
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  3.3E+14 JACOB                      FALSE                 0                                       12
  202300     9/30/2016     2:39:00 PM      9/30/2016   11:59:00 PM    2:03:00 PM     9/30/2016     2:24:00 PM       9         0:21:00   "JACOB C "    FELICIA LIVERS 8125 Lely CulturalNaples
                                                                                                                                                                                            Pkwy           1-800-541-2262          DIRECT DEPOSITJACOB                             1          33         33           0               0                       0             AGERO            32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN       568922897 FELICIA LIVERS2397919363              Naples                            2013   MAZDA3I Grey             JM1BL1TG4D1736342
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      357MHY     75577         T3 JUMP START                        C620-432-78-271-016                    9031.1         9/30/2016 17:56    9/30/2016             1:56:00 PM   9/30/2016   1:59:00 PM   9/30/2016     1:59:00 PM   1:59:00 PM     9/30/2016     2:16:00 PM                           MAZDA                     Sierra Meadows Blvd FL                  JUMP START                      FL                    33           0         34113     34104 ZAGEROS BILLING ONLY   JACOB                    FALSE                 0                                       12
  202281     9/30/2016   11:36:00 AM       9/30/2016   11:59:00 PM   10:22:00 AM     9/30/2016    11:27:00 AM       9         1:05:00   "JACOB C "    MIKE EDGE         4627 Enterprise AveNaples           2.393E+09              Credit Card-Office
                                                                                                                                                                                                                                                 JACOB(Cash)          0            1        120         120           0               0                       0             CASH MEDUIM DUTY 32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      AUTH#057584MIKE EDGE 2392890689                  Naples      3800 Prospect Ave 2004       F450 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DUTY        1FDXW46P84EC04462
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      239LYL     96267         T6 TOW                               C620-432-78-271-016                                   9/30/2016 14:11    9/30/2016            10:11:00 AM   9/30/2016 10:17:00 AM    9/30/2016    10:17:00 AM 10:18:00 AM      9/30/2016   10:34:00 AM    9/30/2016   10:57:00 AM FORD                                               FL             "MD TOW PORT??? TO PORT " FL                         120           0         34104     34104 CASH MEDUIM DUTY JACOB                          FALSE                 0                                      201
  202253     9/29/2016     5:54:00 PM      9/29/2016   11:59:00 PM    3:48:00 PM     9/29/2016     5:34:00 PM       9         1:46:00   "JACOB C "    MICHELLE          489 Marquesas CtMarco               8.002E+09              ACCOUNT       JACOB                             2      145.5         291           0               0                       0             ARI FLEET (Cash Rates
                                                                                                                                                                                                                                                                                                                                                                                             38238/ Accept
                                                                                                                                                                                                                                                                                                                                                                                                      Nicki Rodriguez6
                                                                                                                                                                                                                                                                                                                                                                                                            PO)        - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN        61815449 LANEL         (239)-                  Naples      3927 Enterprise Ave 2016     M2 112 MEDIUM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               WHITEDUTY1FUJC5DVXGHHJ8239
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      GABX25      5760         T8 WINCH NEEDED                      C620-432-78-271-016                   569118          9/29/2016 19:39    9/29/2016             3:39:00 PM   9/29/2016   3:47:00 PM   9/29/2016     3:47:00 PM   3:47:00 PM     9/29/2016     4:18:00 PM                           FREIGHTLINER                                       FL             MD RECOVERY/WINCH PORT          FL TO PORT           291           0         34145     34104 ARI FLEET (Cash Rates /JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Accept PO)              FALSE                 0                                      350
  202248     9/29/2016     2:31:00 PM      9/29/2016   11:59:00 PM    2:17:00 PM     9/29/2016     2:24:00 PM       9         0:07:00   "JACOB C "    EARL PACE         3927 Enterprise AveNaples             2.39E+09             Credit Card-Office
                                                                                                                                                                                                                                                 JACOB(Cash)          0            1        150         150           0               0                       0             CASH MEDUIM DUTY 32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      AUTH# 108059  EARL PACE     2390000000           Naples      ???                   2000               UNK                                             WINCH-OUT/RECOVERY                   C620-432-78-271-016                                   9/29/2016 18:14    9/29/2016             2:14:00 PM   9/29/2016   2:16:00 PM   9/29/2016     2:16:00 PM   2:17:00 PM     9/29/2016     2:17:00 PM                           C5500                                              FL             MD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ???            PORT FL TO PORT           150           0         34104     34104 CASH MEDUIM DUTY JACOB                          FALSE                 0                                      350
  202223     9/29/2016    9:59:00 AM       9/29/2016   11:59:00 PM    8:56:00 AM     9/29/2016     9:51:00 AM       9         0:55:00   "JACOB C "    EDDIE GIRARD 11920 Bonita Beach      Bonita
                                                                                                                                                                                              Rd SESprings 2.395E+09               CASH          JACOB                0            1        150         150           0               0                       0             CASH MEDUIM DUTY 32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      PD CA DR      EDDIE GIRARD2394659544             Naples      ???                   2000               UNK                                             WINCH-OUT/RECOVERY                   C620-432-78-271-016                                   9/29/2016 11:11    9/29/2016             7:11:00 AM   9/29/2016   7:14:00 AM   9/29/2016     7:14:00 AM   7:15:00 AM     9/29/2016    9:24:00 AM                                                                               FL             MD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ???            PORT FL TO PORT           150           0         34135     34104 CASH MEDUIM DUTY JACOB                          FALSE                 0                                      350
  202174     9/28/2016   11:20:00 AM       9/28/2016   11:59:00 PM    8:51:00 AM     9/28/2016    11:03:00 AM       9         2:12:00   "JACOB C "    RAY'S CELL PHONE  4th Ave N Gulf Shore
                                                                                                                                                                                           Naples
                                                                                                                                                                                               Blvd N      239-734-0515            CHECK         JACOB                             2        120         240           0               0                       0             O'DONNELL LANDSCAPES
                                                                                                                                                                                                                                                                                                                                                                                             32000 "GINA
                                                                                                                                                                                                                                                                                                                                                                                                      INC. "         6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN                    ZASAR         2397340512           Naples      2010 Orange Blossom2004
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Dr     SAVANA G3500WHITE        1GDJG31U241219539
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      948QCD     65181         T6 TOW                               C620-432-78-271-016                                   9/28/2016 12:44    9/28/2016             8:44:00 AM   9/28/2016   8:49:00 AM   9/28/2016     8:49:00 AM   8:49:00 AM     9/28/2016    9:14:00 AM    9/28/2016   10:01:00 AM GMC                       SOUTH LAKE--195          FL             "MD TOW PORT TO PORT "FL                             240           0         34102     34109 O'DONNELL LANDSCAPES   JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               INC.                  FALSE                 0                                      201
  202125     9/27/2016     3:12:00 PM      9/27/2016   11:59:00 PM    9:21:00 AM     9/27/2016     2:53:00 PM       9         5:32:00   "JACOB C "    BOBBY             I-75 N AND MM 88   Rock Island                             ACCOUNT       JACOB                           5.5      109.2      600.6            0               0                       0             FLEET NET AMERICA32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      3956981C      BOBBY         9545432862           Oakland Park4306 NE 11th Ave      2008   F350 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DUTY        1FTWX31Y58EE40757
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DLMA18    178367         T6 TOW                               C620-432-78-271-016        87 FL57410                 9/27/2016 13:07    9/27/2016             9:07:00 AM   9/27/2016   9:14:00 AM   9/27/2016     9:14:00 AM   9:14:00 AM     9/27/2016   10:07:00 AM    9/27/2016   10:44:00 AM FORD                      LAT:26.15305 LONG:-81.47055
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         FL             "MD TOW PORT TO PORT "FL                           600.6           0         34117     33334 FLEET NET AMERICA JACOB                         FALSE                 0                                      201
  202097     9/26/2016     3:40:00 PM      9/26/2016   11:59:00 PM    2:48:00 PM     9/26/2016     3:37:00 PM       9         0:49:00   "JACOB C "    MATTHEW JOHNSON   350 7th St N       Naples          1-800-541-2262          DIRECT DEPOSITJACOB                             1          33         33           0               0                       0             AGERO            32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN       358123746 MATTHEW JOHNSON  2398772738           Naples                            2007   SEDONA EX/LXSilver       KNDMB233776166522
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Y97KCC     94057         T1 FLAT TIRE W/SPARE                 C620-432-78-271-016               9031.1              9/26/2016 18:43    9/26/2016             2:43:00 PM   9/26/2016   2:47:00 PM   9/26/2016     2:47:00 PM   2:48:00 PM     9/26/2016     3:02:00 PM                           KIA                       4th Ave N                FL             TIRE CHANGE                     FL                    33           0         34102     34104 ZAGEROS BILLING ONLY   JACOB                    FALSE                 0                                       13
  202094     9/26/2016     2:44:00 PM      9/26/2016   11:59:00 PM    2:06:00 PM     9/26/2016     2:43:00 PM       9         0:37:00   "JACOB C "    CHARLES BROWNF    5950 Pelican Bay Blvd
                                                                                                                                                                                           Naples          1-800-541-2262          DIRECT DEPOSITJACOB                             1          33         33           0               0                       0             AGERO            32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN       449504976 CHARLES BROWNF   2395921883           Naples                            2015   RDX         Silver       5J8TB3H38FL002904
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      767WVB     12470         T3 JUMP START                        C620-432-78-271-016               9031.1              9/26/2016 17:56    9/26/2016             1:56:00 PM   9/26/2016   2:05:00 PM   9/26/2016     2:05:00 PM   2:05:00 PM     9/26/2016     2:35:00 PM                           ACURA                     Glencove Dr              FL             JUMP START                      FL                    33           0         34108     34104 ZAGEROS BILLING ONLY   JACOB                    FALSE                 0                                       12
  202087     9/26/2016     1:47:00 PM      9/26/2016   11:59:00 PM    1:07:00 PM     9/26/2016     1:44:00 PM       9         0:37:00   "JACOB C "    JAMIE BENDERSKY   7735 Tommasi Ct Naples             1-800-541-2262          DIRECT DEPOSITJACOB                             1          33         33           0               0                       0             AGERO            32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN       630718021 JAMIE BENDERSKY  2394650135           Naples                            2016   FORTE LX Red             KNAFX4A69G5551764
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      750MIF      2015         T1 FLAT TIRE W/SPARE                 C620-432-78-271-016               9031.1              9/26/2016 16:18    9/26/2016            12:18:00 PM   9/26/2016   1:06:00 PM   9/26/2016     1:06:00 PM   1:06:00 PM     9/26/2016     1:30:00 PM                           KIA                       Veronawalk Cir           FL             TIRE CHANGE                     FL                    33           0         34114     34104 ZAGEROS BILLING ONLY   JACOB                    FALSE                 0                                       13
  202050     9/25/2016     5:24:00 PM      9/25/2016   11:59:00 PM    4:26:00 PM     9/25/2016     5:16:00 PM       9         0:50:00   "JACOB C "    TIM               571 Airport Rd N Naples                                    ACCOUNT       JACOB                             1      68.25      68.25            0               0                       0             FLEET NET AMERICA20359 Jared Wix         6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      5229C         DRIVER/CELL 2393849915             Naples      3880 Enterprise Ave 2011     SAVANA G3500WHITE        1GD374CA8B1904143
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      2PX877    143542         T6 TOW                               C620-432-78-271-016    115548 FL57410                 9/25/2016 20:21    9/25/2016             4:21:00 PM   9/25/2016   4:26:00 PM   9/25/2016     4:26:00 PM   4:26:00 PM     9/25/2016     4:43:00 PM   9/25/2016    4:56:00 PM GMC           (5:24 PM 09/25/2016)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                MM 117 SBthrough (7:59FLAM 09/26/2016)MD STORAGE    STORAGE-NOT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (with 7% state  LAW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FLsales
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ENFORCEMENT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                tax)       68.25           0         34104     34104 FLEET NET AMERICA JACOB                         FALSE                 0                                      101
  202061     9/26/2016    9:08:00 AM       9/26/2016   11:59:00 PM    6:47:00 AM     9/26/2016     8:54:00 AM       9         2:07:00   "JACOB C "    TIM               3880 Enterprise AveNaples          ()-                     ACCOUNT       JACOB                0            1        120         120           0               0                       0             FLEET NET AMERICA32141 TRAINING Training 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      3955229C      DRIVER/CELL 2393849915             Naples      3727 Prospect Ave 2011       SAVANA G3500UNK          1GD374CA8B1904143
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      2PX877    143542         T6 TOW                               C620-432-78-271-016    115548 FL57410                 9/26/2016 10:47    9/26/2016             6:47:00 AM   9/26/2016   6:55:00 AM   9/26/2016     6:55:00 AM   7:12:00 AM     9/26/2016    8:11:00 AM    9/26/2016    8:33:00 AM GMC                                                FL             "MD TOW PORTEQUIPMENT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORTSOURCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      " FL                   120           0         34104     34104 FLEET NET AMERICA JACOB                         FALSE                 0                                      201
  202050     9/25/2016     5:24:00 PM      9/25/2016   11:59:00 PM    4:26:00 PM     9/25/2016     5:16:00 PM       9         0:50:00   "JACOB C "    TIM               571 Airport Rd N Naples                                    ACCOUNT       JACOB                             1      109.2      109.2            0               0                       0             FLEET NET AMERICA20359 Jared Wix         6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      5229C         DRIVER/CELL 2393849915             Naples      3880 Enterprise Ave 2011     SAVANA G3500WHITE        1GD374CA8B1904143
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      2PX877    143542         T6 TOW                               C620-432-78-271-016    115548 FL57410                 9/25/2016 20:21    9/25/2016             4:21:00 PM   9/25/2016   4:26:00 PM   9/25/2016     4:26:00 PM   4:26:00 PM     9/25/2016     4:43:00 PM   9/25/2016    4:56:00 PM GMC                       MM 117 SB                FL             "MD TOW PORTSTORAGE-NOT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORT "LAW FL ENFORCEMENT109.2                0         34104     34104 FLEET NET AMERICA JACOB                         FALSE                 0                                      201
  202033     9/25/2016     1:24:00 PM      9/25/2016   11:59:00 PM   11:23:00 AM     9/25/2016     1:20:00 PM       9         1:57:00   "JACOB C "    TIM               116 I-75 S         Bonita Springs ()-                      ACCOUNT       JACOB                             2      109.2      218.4            0               0                       0             FLEET NET AMERICA20359 Jared Wix         6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      5220C         JENNY DERON 2393849915             Naples      571 Airport Pulling Rd2011   SAVANA G3500WHITE        1GD374CA8B1904143
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      2PX877    143542         T6 TOW                               C620-432-78-271-025    115548 FL57410                 9/25/2016 15:03    9/25/2016            11:03:00 AM   9/25/2016 11:04:00 AM    9/25/2016    11:04:00 AM 11:04:00 AM      9/25/2016   11:54:00 AM    9/25/2016   12:40:00 PM GMC                       MM 117 SB                FL             "MD TOW PORT TO PORT "FL                           218.4           0         34135     34104 FLEET NET AMERICA JACOB                         FALSE                 0                                      201
  202047     9/25/2016     3:54:00 PM      9/25/2016   11:59:00 PM    3:12:00 PM     9/25/2016     3:52:00 PM       9         0:40:00   "JACOB C "                      80 I-75 N          Immokalee                               X-PRESS PAY (Cash)
                                                                                                                                                                                                                                                 JACOB                0            1          70         70           0               0                       0             CASH LIGHT DUTY  20359 Jared Wix         6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      ID # 20195559307
                                                                                                                                                                                                                                                                                                                                                                                                                                                       LUCY          8133256977           Naples                            2016   CHALLENGER  PURPLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  R/T       2C3CDZBT1GH138220
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CPHV44       206         T7 LOCK OUT                          C620-432-78-271-016                                   9/25/2016 18:49    9/25/2016             2:49:00 PM   9/25/2016   3:09:00 PM   9/25/2016     3:09:00 PM   3:11:00 PM     9/25/2016     3:43:00 PM                           DODGE                                              FL             LOCKOUT SERVICE                 FL                    70           0         34142     34104 CASH LIGHT DUTY JACOB                           FALSE                 0                                       24
  202043     9/25/2016     4:27:00 PM      9/25/2016   11:59:00 PM    3:53:00 PM     9/25/2016     4:25:00 PM       9         0:32:00   "JACOB C "    CLAUDIA PARRA 4290 Jefferson Ln Naples               1-800-541-2262          DIRECT DEPOSITJACOB                             1          33         33           0               0                       0             AGERO            20359 Jared Wix         6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN       814100558 CLAUDIA PARRA    2395377982           Naples                            2009   CAMRY/SE/LE/XLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Gold         4T1BE46K49U861094
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      BGSC60    134938         T1 FLAT TIRE W/SPARE                 C620-432-78-271-016                   9031.1          9/25/2016 18:12    9/25/2016             2:12:00 PM   9/25/2016   3:46:00 PM   9/25/2016     3:46:00 PM   3:48:00 PM     9/25/2016     4:17:00 PM                           TOYOTA                    Heritage Cir             FL             TIRE CHANGE                     FL                    33           0         34116     34104 ZAGEROS BILLING ONLY   JACOB                    FALSE                 0                                       13
  201890     9/22/2016     1:59:00 PM      9/22/2016   11:59:00 PM   11:31:00 AM     9/22/2016     1:22:00 PM       9         1:51:00   "JACOB C "    COSIMO GORDY Immokalee Rd 40th       Naples
                                                                                                                                                                                              St NE         4.133E+09              Credit Card-Office
                                                                                                                                                                                                                                                 JACOB(Cash)          0            2        150         300           0               0                       0             CASH MEDUIM DUTY 32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      AUTH# 02783C  COSIMO GORDY  4133485959           Naples      ???                   2016   SRX LUXURYBROWN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 COLLECTION 3GYFNBE39GS570540
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Y84EME     11887         T8 WINCH NEEDED                      C620-432-78-271-016                                   9/22/2016 15:19    9/22/2016            11:19:00 AM   9/22/2016 11:26:00 AM    9/22/2016    11:26:00 AM 11:27:00 AM      9/22/2016   12:19:00 PM                            CADILLAC                                           FL             MD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ???            PORT FL TO PORT           300           0         34120     34104 CASH MEDUIM DUTY JACOB                          FALSE                 0                                      350
  201821     9/21/2016     3:01:00 PM      9/21/2016   11:59:00 PM   11:42:00 AM     9/21/2016     3:01:00 PM       9         3:19:00   "JACOB C "    ROB               5900 Yahl St       Naples          597-4044                ACCOUNT       JACOB                0          2.5        108         270           0               0                       0             CERTIFIED DIESEL17226
                                                                                                                                                                                                                                                                                                                                                                                              REPAIRTracy Michels 6 - COMPLETED FIN      CASH PAY      ROB           2395974044           Fort Myers 2305 Rockfill Rd       2012   M2 106 MEDIUM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               WHITEDUTY1FVACWDT6CHBJ5525
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      GWKE80    172950         T6 TOW                               C620-432-78-271-025   N/A                             9/21/2016 13:12    9/21/2016             9:12:00 AM   9/21/2016   9:34:00 AM   9/21/2016     9:34:00 AM   9:35:00 AM     9/21/2016   12:08:00 PM    9/21/2016   12:49:00 PM FREIGHTLINER                                       FL             "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORTDIESEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      " FL                   270           0         34109     33916 CERTIFIED DIESEL REPAIRJACOB                    FALSE                 0                                      201
  201765     9/20/2016     1:22:00 PM      9/20/2016   11:59:00 PM   11:06:00 AM     9/20/2016     1:12:00 PM       9         2:06:00   "JACOB C "    JOE               11447 Tangerine Dr Bonita Springs 435-0014                 ACCOUNT       JACOB                             2        120         240           0               0                       0             KELLY ROOFING 32000 "GINA "              6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      ON ACCOUNTDRIVER/CELL 2390000000                 Naples      466 Production Blvd 2004     SIERRA C3500WHITE        1GDJC34U84E247362
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      559WRJ                   T6 TOW                               C620-432-78-271-016                                   9/20/2016 14:52    9/20/2016            10:52:00 AM   9/20/2016 10:57:00 AM    9/20/2016    10:57:00 AM 10:57:00 AM      9/20/2016   11:40:00 AM    9/20/2016   12:27:00 PM GMC                                                FL             "MD TOW PORT TO PORT "FL                             240           0         34135     34104 KELLY ROOFING          JACOB                    FALSE                 0                                      201
  201741     9/20/2016    6:15:00 AM       9/20/2016   11:59:00 PM   12:24:00 AM     9/20/2016     6:13:00 AM       9         5:49:00   "JACOB C "    CARINA            I-75 S Pine Ridge Rd
                                                                                                                                                                                           NAPLES           9.549E+09              Credit Card-Office
                                                                                                                                                                                                                                                 JACOB(Cash)          0            1      13.24      13.24            0               0                       0             CASH MEDUIM DUTY 31999 AMY Case          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      AUTH# 630155  CARINA        9548655327           Pompano Beach
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1302 NW 33rd St       2002   FTR         GREEN        4GTJ7C1352J701087
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      N1066W    315551         T6 TOW                               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              35xx              108                        9/20/2016 3:36    9/19/2016            11:36:00 PM   9/19/2016 11:38:00 PM    9/19/2016    11:38:00 PM 11:40:00 PM      9/20/2016   12:44:00 AM    9/20/2016    1:26:00 AM ISUZU         " 5 TOLLS TOTAL PRICES IN CUSTOMFLTEXT"             TOLLS (cost)?                   FL                     0       13.24         34109     33064 CASH MEDUIM DUTY JACOB                          FALSE                 0                                       19
  201741     9/20/2016    6:15:00 AM       9/20/2016   11:59:00 PM   12:24:00 AM     9/20/2016     6:13:00 AM       9         5:49:00   "JACOB C "    CARINA            I-75 S Pine Ridge Rd
                                                                                                                                                                                           NAPLES           9.549E+09              Credit Card-Office
                                                                                                                                                                                                                                                 JACOB(Cash)          0          6.5        120         780           0               0                       0             CASH MEDUIM DUTY 31999 AMY Case          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      AUTH# 630155  CARINA        9548655327           Pompano Beach
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1302 NW 33rd St       2002   FTR         GREEN        4GTJ7C1352J701087
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      N1066W    315551         T6 TOW                               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              35xx              108                        9/20/2016 3:36    9/19/2016            11:36:00 PM   9/19/2016 11:38:00 PM    9/19/2016    11:38:00 PM 11:40:00 PM      9/20/2016   12:44:00 AM    9/20/2016    1:26:00 AM ISUZU                                              FL             "MD TOW PORT?      TO PORT " FL                      780           0         34109     33064 CASH MEDUIM DUTY JACOB                          FALSE                 0                                      201
  201603     9/17/2016    9:34:00 AM       9/17/2016   11:59:00 PM    2:54:00 AM     9/17/2016     9:22:00 AM       9         6:28:00   "JACOB C "    GREG              I-75 S AND MM 91Naples             ()-                     Credit Card-Office
                                                                                                                                                                                                                                                 JACOB(Cash)          0            1          15         15           0               0                       0             CASH HEAVY DUTY  31999 AMY Case          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      COLLECT MONEY GREG          6093340703           Davie       2705 Burris Rd        2006   SCHOOL/TRANSIT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               WHITEBUS 1BAGNBKA76F239076
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CRUV66                   T6 TOW                               C620-432-78-271-025           3                        9/17/2016 6:30    9/17/2016             2:30:00 AM   9/17/2016   2:31:00 AM   9/17/2016     2:31:00 AM   2:34:00 AM     9/17/2016    3:28:00 AM    9/17/2016    5:16:00 AM BLUE BIRD                                          FL             TOLLS (cost)595 TRUCK STOPFL                           0          15                   33314 CASH HEAVY DUTY        JACOB                    FALSE                 0                                       19
  201603     9/17/2016    9:34:00 AM       9/17/2016   11:59:00 PM    2:54:00 AM     9/17/2016     9:22:00 AM       9         6:28:00   "JACOB C "    GREG              I-75 S AND MM 91Naples             ()-                     Credit Card-Office
                                                                                                                                                                                                                                                 JACOB(Cash)          0          6.5        150         975           0               0                       0             CASH HEAVY DUTY  31999 AMY Case          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      COLLECT MONEY GREG          6093340703           Davie       2705 Burris Rd        2006   SCHOOL/TRANSIT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               WHITEBUS 1BAGNBKA76F239076
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CRUV66                   T6 TOW                               C620-432-78-271-025           3                        9/17/2016 6:30    9/17/2016             2:30:00 AM   9/17/2016   2:31:00 AM   9/17/2016     2:31:00 AM   2:34:00 AM     9/17/2016    3:28:00 AM    9/17/2016    5:16:00 AM BLUE BIRD                                          FL             HD TOW PORT 595TO TRUCK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             PORTSTOP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    BYFHOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         L                   975           0                   33314 CASH HEAVY DUTY        JACOB                    FALSE                 0                                      202
  201579     9/16/2016     2:55:00 PM      9/16/2016   11:59:00 PM   12:53:00 PM     9/16/2016     1:57:00 PM       9         1:04:00   "JACOB C "    NATALIE           3945 Tollhouse DrNaples             2.393E+09              Credit Card-Office
                                                                                                                                                                                                                                                 JACOB(Cash)          0         1.25        120         150           0               0                       0             CASH MEDUIM DUTY 32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      AUTH#005473NATALIE          2392841487           Naples      3825 Beck Blvd        2001   FH211       WHITE        JW6CCK1G31L000960
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      979NSM                   TOW                                  C620-432-78-271-016                                   9/16/2016 15:31    9/16/2016            11:31:00 AM   9/16/2016 11:39:00 AM    9/16/2016    11:39:00 AM 11:40:00 AM      9/16/2016   12:59:00 PM    9/16/2016    1:29:00 PM MITSUBISHI FUSO           2 MEN AND A TRUCK FL                    "MD TOW PORT??? TO PORT " FL                         150           0         34114     34114 CASH MEDUIM DUTY JACOB                          FALSE                 0                                      201
  201578     9/16/2016     2:54:00 PM      9/16/2016   11:59:00 PM   11:40:00 AM     9/16/2016    12:59:00 PM       9         1:19:00   "JACOB C "    NATALIE           3945 Tollhouse DrNaples             2.393E+09              Credit Card-Office
                                                                                                                                                                                                                                                 JACOB(Cash)          0         1.25        120         150           0               0                       0             CASH MEDUIM DUTY 32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      AUTH#005473NATALIE          2392841487           Naples      3825 Beck Blvd        2000   4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 4700       1HTSCABM4YH278616
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      080NRR                   TOW                                  C620-432-78-271-016            5                      9/16/2016 15:36    9/16/2016            11:36:00 AM   9/16/2016 11:39:00 AM    9/16/2016    11:39:00 AM 11:39:00 AM      9/16/2016   11:59:00 AM    9/16/2016   12:27:00 PM INTERNATIONAL             2 MEN AND A TRUCK FL                    "MD TOW PORT??? TO PORT " FL                         150           0         34114     34114 CASH MEDUIM DUTY JACOB                          FALSE                 0                                      201
  201541     9/16/2016     6:24:00 PM      9/16/2016   11:59:00 PM    4:06:00 PM     9/16/2016     6:10:00 PM       9         2:04:00   "JACOB C "    MIKE              13400 CORONADONAPLES DR            ()-                     CASH          JACOB                0            2        150         300           0               0                       0             CASH HEAVY DUTY  11602 Carlos Rodriguez  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      PD CASH       MIKE          5612897958           Naples      15 Beagle Lake Rd 2000       END         YELLOW                                          T6 TOW                               C620-432-78-271-025                                   9/16/2016 19:42    9/16/2016             3:42:00 PM   9/16/2016   3:50:00 PM   9/16/2016     3:50:00 PM   3:59:00 PM     9/16/2016     4:49:00 PM   9/16/2016    5:12:00 PM FrONT                                              FL             HD LANDOLL  SITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      PORT TO PORTFL                         300           0                   34114 CASH HEAVY DUTY        JACOB                    FALSE                 0                                      200
  201522     9/15/2016     1:22:00 PM      9/15/2016   11:59:00 PM   12:23:00 PM     9/15/2016     1:21:00 PM       9         0:58:00   "JACOB C "    DISP #3048 DEPUTY Skyway Dr Rattlesnake
                                                                                                                                                                                           NaplesHammock2.398E+09
                                                                                                                                                                                                             Rd                    CHECK         JACOB                             1         7.2        7.2           0               0                       0             CCSO' S FLEET    32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN            89946 COLLIER COUNTY  2397744434
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        SHERRIF'S DEPT.   Naples      2885 County Barn Rd 2010     IMPALA POLICE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               WHITE        2G1WD5EM4A1128795
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      207YGJ     63593         FLEET TOW                            C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              08xx                                        9/15/2016 16:14    9/15/2016            12:14:00 PM   9/15/2016 12:22:00 PM    9/15/2016    12:22:00 PM 12:23:00 PM      9/15/2016   12:36:00 PM    9/15/2016    1:00:00 PM CHEVROLET                                          FL             FUEL SURCHARGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    CCSO FLEET MAINTENANCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FL           BUILDING7.2           0         34112     34112 CCSO' S FLEET          JACOB                    FALSE                 0                                       32
  201517     9/15/2016   12:15:00 PM       9/15/2016   11:59:00 PM   11:23:00 AM     9/15/2016    12:11:00 PM       9         0:48:00   "JACOB C "    PATRICK DUFFY 7100 Davis Blvd Naples                 1-800-541-2262          DIRECT DEPOSITJACOB                             1           0          0           0               0                       0             AGERO            32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN       613613823 PATRICK DUFFY2399860423               Naples      3707 Davis Blvd       2000   S2000       Red          JHMAP1144YT009056
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CDAT52    103632         T6 TOW                               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              08xx                        9031.1          9/15/2016 14:38    9/15/2016            10:38:00 AM   9/15/2016 11:17:00 AM    9/15/2016    11:17:00 AM 11:17:00 AM      9/15/2016   11:37:00 AM    9/15/2016   11:53:00 AM HONDA         (3 Miles) Unity Way                  FL             MILEAGE (LOADED)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    GERMAIN    TOWED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  HONDA FL OF NAPLES           0           0         34104     34104 ZAGEROS BILLING ONLY   JACOB                    FALSE                 0                                       25
  201369     9/12/2016     4:34:00 PM      9/12/2016   11:59:00 PM    2:27:00 PM     9/12/2016     4:03:00 PM       9         1:36:00   "JACOB C "    SHELLY            11330 TwineaglesNaples
                                                                                                                                                                                            Blvd            9.413E+09              Credit Card-Office
                                                                                                                                                                                                                                                 JACOB(Cash)          0          1.5        250         375           0               0                       0             CASH HEAVY DUTY  17226 Tracy Michels 6 - COMPLETED  FIN      auth# visa 018485
                                                                                                                                                                                                                                                                                                                                                                                                                                                       OBE GRAY      8634448325           Naples      ???                   2015   CONVENTIONALWHITE  567 1XPCD49X9FD272149
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      GDK598    133793         T8 WINCH NEEDED                      C620-432-78-271-025      40280                        9/12/2016 18:14    9/12/2016             2:14:00 PM   9/12/2016   2:18:00 PM   9/12/2016     2:18:00 PM   2:23:00 PM     9/12/2016     3:03:00 PM                           PETERBILT                                          FL             "HD WINCHING??? "               FL                   375           0         34120     34104 CASH HEAVY DUTY        JACOB                    FALSE                 0                                      222
  201303     9/11/2016     8:48:00 PM      9/11/2016   11:59:00 PM    5:45:00 PM     9/11/2016     8:28:00 PM       9         2:43:00   "JACOB C "    DISP # TRPR # Collier Blvd Capri BlvdNaples          866-833-2715 TH         Credit Card-Office
                                                                                                                                                                                                                                                 JACOB/VINNIE
                                                                                                                                                                                                                                                      (Cash)                       1        120         120           0               0                       0             FHP MD ROTATION  20359
                                                                                                                                                                                                                                                                                                                                                                                                (ACCIDENT)
                                                                                                                                                                                                                                                                                                                                                                                                      Jared Wix      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      FHP # 16-     ISAELIN PEREZ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ()- 10/2/87 #RELEASED   Naples      3880 Enterprise Ave 2007     SIERRA K1500GRAY         2GTEK13M371662643
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      KHH82          0         CRASH                                C620-432-78-271-016   STATE FARM                      9/11/2016 21:02    9/11/2016             5:02:00 PM   9/11/2016   5:08:00 PM   9/11/2016     5:08:00 PM   5:09:00 PM     9/11/2016     6:36:00 PM   9/11/2016    8:02:00 PM GMC           WINCH CABLE BOAT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   REPLACE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       RAMP              FL             MISC CHG (requires
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    NAPLES-3880
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              comment)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FL          AVENUE 120             0         34114     34104 LE FHP     OCT P620400873620
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            JACOB/VINNIE             FALSE                 0                                       91
  201303     9/11/2016     8:48:00 PM      9/11/2016   11:59:00 PM    5:45:00 PM     9/11/2016     8:28:00 PM       9         2:43:00   "JACOB C "    DISP # TRPR # Collier Blvd Capri BlvdNaples          866-833-2715 TH         Credit Card-Office
                                                                                                                                                                                                                                                 JACOB/VINNIE
                                                                                                                                                                                                                                                      (Cash)                       4       37.5         150           0               0                       0             FHP MD ROTATION  20359
                                                                                                                                                                                                                                                                                                                                                                                                (ACCIDENT)
                                                                                                                                                                                                                                                                                                                                                                                                      Jared Wix      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      FHP # 16-     ISAELIN PEREZ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ()- 10/2/87 #RELEASED   Naples      3880 Enterprise Ave 2007     SIERRA K1500GRAY         2GTEK13M371662643
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      KHH82          0         CRASH                                C620-432-78-271-016   STATE FARM                      9/11/2016 21:02    9/11/2016             5:02:00 PM   9/11/2016   5:08:00 PM   9/11/2016     5:08:00 PM   5:09:00 PM     9/11/2016     6:36:00 PM   9/11/2016    8:02:00 PM GMC           1.5 HOUR LD BOAT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  LABORRAMP(30 MIN FREE) FL             MD LE LABOR NAPLES-3880 ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FL          AVENUE 150             0         34114     34104 LE FHP     OCT P620400873620
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            JACOB/VINNIE             FALSE                 0                                      284
  201303     9/11/2016     8:48:00 PM      9/11/2016   11:59:00 PM    5:45:00 PM     9/11/2016     8:28:00 PM       9         2:43:00   "JACOB C "    DISP # TRPR # Collier Blvd Capri BlvdNaples          866-833-2715 TH         Credit Card-Office
                                                                                                                                                                                                                                                 JACOB/VINNIE
                                                                                                                                                                                                                                                      (Cash)                       1        195         195           0               0                       0             FHP MD ROTATION  20359
                                                                                                                                                                                                                                                                                                                                                                                                (ACCIDENT)
                                                                                                                                                                                                                                                                                                                                                                                                      Jared Wix      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      FHP # 16-     ISAELIN PEREZ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ()- 10/2/87 #RELEASED   Naples      3880 Enterprise Ave 2007     SIERRA K1500GRAY         2GTEK13M371662643
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      KHH82          0         CRASH                                C620-432-78-271-016   STATE FARM                      9/11/2016 21:02    9/11/2016             5:02:00 PM   9/11/2016   5:08:00 PM   9/11/2016     5:08:00 PM   5:09:00 PM     9/11/2016     6:36:00 PM   9/11/2016    8:02:00 PM GMC           (30 Miles) FLATBED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                BOAT RAMPENROUTE AND TOW FL FROM SCENE  LE TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           MILEAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               YARD NAPLES-3880
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (Gate-Scene-Gate)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FL          AVENUE 195             0         34114     34104 LE FHP     OCT P620400873620
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            JACOB/VINNIE             FALSE                 0                                      195
  201325     9/12/2016   12:25:00 PM       9/12/2016   11:59:00 PM    9:07:00 AM     9/12/2016    12:24:00 PM       9         3:17:00   "JACOB C "    COASTAL BEVERAGE  4747 Progress AveNaples            239-643-4343            ACCOUNT       JACOB                0            1        250         250           0               0                       0             COASTAL BEVERAGE 32000
                                                                                                                                                                                                                                                                                                                                                                                                 LTD. "GINA "        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      ON ACCOUNTCHUCK             2392931849           Fort Myers 2761 Edison Ave        2007   4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 4400       1HSMKAZN07H489664
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      W545LH    140375         T6 TOW                               C620-432-78-271-025        732                        9/12/2016 13:02    9/12/2016             9:02:00 AM   9/12/2016   9:02:00 AM   9/12/2016     9:02:00 AM   9:04:00 AM     9/12/2016    9:12:00 AM    9/12/2016    9:55:00 AM INTERNATIONAL                                      FL             CSTL HOOK NAPLES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    WALLACE   - FT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 INTERNATIONAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MYERS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FL                   250           0         34104     33916 COASTAL BEVERAGE LTD.  JACOB                    FALSE                 0                                      274
  201303     9/11/2016     8:48:00 PM      9/11/2016   11:59:00 PM    5:45:00 PM     9/11/2016     8:28:00 PM       9         2:43:00   "JACOB C "    DISP # TRPR # Collier Blvd Capri BlvdNaples          866-833-2715 TH         Credit Card-Office
                                                                                                                                                                                                                                                 JACOB/VINNIE
                                                                                                                                                                                                                                                      (Cash)                       1        150         150           0               0                       0             FHP MD ROTATION  20359
                                                                                                                                                                                                                                                                                                                                                                                                (ACCIDENT)
                                                                                                                                                                                                                                                                                                                                                                                                      Jared Wix      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      FHP # 16-     ISAELIN PEREZ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ()- 10/2/87 #RELEASED   Naples      3880 Enterprise Ave 2007     SIERRA K1500GRAY         2GTEK13M371662643
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      KHH82          0         CRASH                                C620-432-78-271-016   STATE FARM                      9/11/2016 21:02    9/11/2016             5:02:00 PM   9/11/2016   5:08:00 PM   9/11/2016     5:08:00 PM   5:09:00 PM     9/11/2016     6:36:00 PM   9/11/2016    8:02:00 PM GMC           2ND TRUCKBOATFLATBED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       RAMP TO ASSIST ANDFLTOW VEHICLE TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        2 NDYARD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              TRUCKNAPLES-3880
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     HOOK            ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FL          AVENUE 150             0         34114     34104 LE FHP     OCT P620400873620
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            JACOB/VINNIE             FALSE                 0                                       63
  201303     9/11/2016     8:48:00 PM      9/11/2016   11:59:00 PM    5:45:00 PM     9/11/2016     8:28:00 PM       9         2:43:00   "JACOB C "    DISP # TRPR # Collier Blvd Capri BlvdNaples          866-833-2715 TH         Credit Card-Office
                                                                                                                                                                                                                                                 JACOB/VINNIE
                                                                                                                                                                                                                                                      (Cash)                       1         1.5        1.5           0               0                       0             FHP MD ROTATION  20359
                                                                                                                                                                                                                                                                                                                                                                                                (ACCIDENT)
                                                                                                                                                                                                                                                                                                                                                                                                      Jared Wix      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      FHP # 16-     ISAELIN PEREZ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ()- 10/2/87 #RELEASED   Naples      3880 Enterprise Ave 2007     SIERRA K1500GRAY         2GTEK13M371662643
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      KHH82          0         CRASH                                C620-432-78-271-016   STATE FARM                      9/11/2016 21:02    9/11/2016             5:02:00 PM   9/11/2016   5:08:00 PM   9/11/2016     5:08:00 PM   5:09:00 PM     9/11/2016     6:36:00 PM   9/11/2016    8:02:00 PM GMC                       BOAT RAMP                FL             DMV REPORT  NAPLES-3880
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       FOR OWNERSHIP ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FL          AVENUE     0         1.5         34114     34104 LE FHP     OCT P620400873620
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            JACOB/VINNIE             FALSE                 0                                      193
  201278     9/11/2016     1:01:00 PM      9/11/2016   11:59:00 PM    7:34:00 AM     9/11/2016    12:54:00 PM       9         5:20:00   "JACOB C "    OMAR              I-75 N AND MM 70   Ochopee          8.632E+09              Credit Card-Office
                                                                                                                                                                                                                                                 JACOB(Cash)          0            3        120         360           0               0                       0             CASH MEDUIM DUTY 20359 Jared Wix         6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      APPROVAL 133555
                                                                                                                                                                                                                                                                                                                                                                                                                                                       OMAR          8632346488           La Belle    900 S Elm St          2016   CHASSIS 4500WHITE        3C7WRLFL7GG135519
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ESXG96     22830         T6 TOW                               C620-432-78-271-016          6                        9/11/2016 10:43    9/11/2016             6:43:00 AM   9/11/2016   7:06:00 AM   9/11/2016     7:06:00 AM   7:07:00 AM     9/11/2016    8:33:00 AM    9/11/2016   10:27:00 AM RAM                                                FL             "MD TOW PORT??? TO PORT " FL                         360           0                   33935 CASH MEDUIM DUTY JACOB                          FALSE                 0                                      201
  201278     9/11/2016     1:01:00 PM      9/11/2016   11:59:00 PM    7:34:00 AM     9/11/2016    12:54:00 PM       9         5:20:00   "JACOB C "    OMAR              I-75 N AND MM 70   Ochopee          8.632E+09              Credit Card-Office
                                                                                                                                                                                                                                                 JACOB(Cash)          0         2.25        120         270           0               0                       0             CASH MEDUIM DUTY 20359 Jared Wix         6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      APPROVAL 133555
                                                                                                                                                                                                                                                                                                                                                                                                                                                       OMAR          8632346488           La Belle    900 S Elm St          2016   CHASSIS 4500WHITE        3C7WRLFL7GG135519
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ESXG96     22830         T6 TOW                               C620-432-78-271-016          6                        9/11/2016 10:43    9/11/2016             6:43:00 AM   9/11/2016   7:06:00 AM   9/11/2016     7:06:00 AM   7:07:00 AM     9/11/2016    8:33:00 AM    9/11/2016   10:27:00 AM RAM                                                FL             MD SERVICE??? CALL PORT TOFL    PORT                 270           0                   33935 CASH MEDUIM DUTY JACOB                          FALSE                 0                                        4
  201256     9/10/2016     5:22:00 PM      9/10/2016   11:59:00 PM    3:08:00 PM     9/10/2016     5:20:00 PM       9         2:12:00   "JACOB C "    COASTAL BEVERAGE  10966 WinterviewNaples
                                                                                                                                                                                            Dr             239-643-4343            ACCOUNT       JACOB                             1        150         150           0               0                       0             COASTAL BEVERAGE 20359
                                                                                                                                                                                                                                                                                                                                                                                                 LTD. Jared Wix      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      ON ACCOUNTDRIVER/CELL776-2934 or 293             Naples      4747 Progress Ave 2007       4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 4400       1HSMKAZN07H489664
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      W545LH    140375         T6 TOW                               C620-432-78-271-016        732                        9/10/2016 18:23    9/10/2016             2:23:00 PM   9/10/2016   2:30:00 PM   9/10/2016     2:30:00 PM   2:32:00 PM     9/10/2016     3:08:00 PM   9/10/2016    4:23:00 PM INTERNATIONAL                                      FL             CSTL HOOK REPAIR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     NAPLESOR   TOCOASTAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    NAPLES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FL BEVERAGE          150           0         34109     34104 COASTAL BEVERAGE LTD.  JACOB                    FALSE                 0                                      346
  201223      9/9/2016     5:47:00 PM       9/9/2016   11:59:00 PM    4:49:00 PM      9/9/2016     5:44:00 PM       9         0:55:00   "JACOB C "    TIMOTHY CHERRINGTON
                                                                                                                                                                        2374 Sunset Ave Naples             1-800-541-2262          DIRECT DEPOSITJACOB                             1        120         120           0               0                       0             AGERO            38238 Nicki Rodriguez6 - COMPLETED FIN       752689645 TIMOTHY CHERRINGTON
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2395952022           Naples      2934 Tamiami Trail E 2004    NEW BEETLE  White
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  GLS       1FDWF38516EA61118
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      EYXJ68    100239         T6 TOW                               C620-432-78-271-016                   9031.1           9/9/2016 20:44     9/9/2016             4:44:00 PM    9/9/2016   4:48:00 PM    9/9/2016     4:48:00 PM   4:49:00 PM      9/9/2016     4:53:00 PM    9/9/2016    5:17:00 PM VOLKSWAGEN                Pine St                  FL             "MD TOW PORTVOIGTS TO SERVICE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              PORT " FLCENTER                120           0         34112     34112 ZAGEROS BILLING ONLY   JACOB                    FALSE                 0                                      201
  201200      9/9/2016     1:59:00 PM       9/9/2016   11:59:00 PM   12:18:00 PM      9/9/2016     1:56:00 PM       9         1:38:00   "JACOB C "    LUIS MONROIG 2167 Pine Ridge Rd      Naples              2.4E+09             Credit Card-Office
                                                                                                                                                                                                                                                 JACOB(Cash)          0         1.75        150      262.5            0               0                       0             CASH HEAVY DUTY  32141 TRAINING Training 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      COLLECT MONEY LUIS MONROIG2399866918             Naples      5900 Yahl St          2011   FreightlinerWHITE        1FVACWDT6CHJ5525
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      GWKE80    172950         T6 TOW                               C620-432-78-271-016            0                       9/9/2016 15:57     9/9/2016            11:57:00 AM    9/9/2016 12:09:00 PM     9/9/2016    12:09:00 PM 12:11:00 PM       9/9/2016   12:31:00 PM     9/9/2016    1:09:00 PM Freightliner                                       FL             HD TOW PORT CERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        TO PORT   DIESEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    BYFLHOUR               262.5           0         34109     34109 CASH HEAVY DUTY        JACOB                    FALSE                 0                                      202
  201080      9/7/2016     5:09:00 PM       9/7/2016   11:59:00 PM    1:56:00 PM      9/7/2016     5:01:00 PM       9         3:05:00   "JACOB C "    RON               6381 Airport Pulling
                                                                                                                                                                                           Naples
                                                                                                                                                                                              Rd N         352-4700                ACCOUNT       JACOB                             1          60         60           0               0                       0             RONS JONS PORTA  17226
                                                                                                                                                                                                                                                                                                                                                                                               POTTYTracy
                                                                                                                                                                                                                                                                                                                                                                                                       RENTAL
                                                                                                                                                                                                                                                                                                                                                                                                            Michels 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      ON ACCOUNTRON'S JONS PORTA  2392506538
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          POTTY RENTAL    Naples      3945 Tollhouse Dr     2012   4500 ST/SLTWHITE         3C7WDKBLXCG331589
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      261MWJ     92036         TOW                                  C620-432-78-271-016                                    9/7/2016 16:33     9/7/2016            12:33:00 PM    9/7/2016   1:30:00 PM    9/7/2016     1:30:00 PM   1:30:00 PM      9/7/2016     2:42:00 PM    9/7/2016    4:03:00 PM RAM                                                FL             "MD TOW PORTMECHANIC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORT MIKE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      " FL                    60           0         34109     34114 RONS JONS PORTA POTTY  JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                RENTAL               FALSE                 0                                      201
  201067      9/7/2016     2:43:00 PM       9/7/2016   11:59:00 PM   11:38:00 AM      9/7/2016     2:42:00 PM       9         3:04:00   "JACOB C "    YVES LAURISSAINT  5700 Cougar Ln Naples               7.542E+09              Credit Card-Office
                                                                                                                                                                                                                                                 JACOB(Cash)          0            3        120         360           0               0                       0             CASH MEDUIM DUTY 32141 TRAINING Training 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      APR CODE# 03272B
                                                                                                                                                                                                                                                                                                                                                                                                                                                       BRUCE SCOTT 9548299447             Lehigh Acres4002 10th St W        2000   Blue Bird YELLOW                                            T6 TOW                               C620-432-78-271-025                                    9/7/2016 14:10     9/7/2016            10:10:00 AM    9/7/2016 11:15:00 AM     9/7/2016    11:15:00 AM 11:32:00 AM       9/7/2016   12:02:00 PM     9/7/2016   12:41:00 PM Blue Bird                 COLLIER COUNTY SCHOOL    FL DISTRICT    "MD TOW PORT??? TO PORT " FL                         360           0         34109     33971 CASH MEDUIM DUTY JACOB                          FALSE                 0                                      201
  201061      9/7/2016   11:40:00 AM        9/7/2016   11:59:00 PM   10:42:00 AM      9/7/2016    11:37:00 AM       9         0:55:00   "JACOB C "    BILL              370 Riverside Circle
                                                                                                                                                                                           Naples          ()-                     Credit Card-Office
                                                                                                                                                                                                                                                 JACOB/STEVE
                                                                                                                                                                                                                                                      (Cash)          0            1        200         200           0               0                       0             CASH HEAVY DUTY  11602 Carlos Rodriguez  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      COLLECT MONEY BILL          6785580002           Naples      370 Riverside Circle 2000                WHITE                0        0       0         T6 TOW                               C620-432-78-271-025   NA                               9/7/2016 12:53     9/7/2016             8:53:00 AM    9/7/2016 10:39:00 AM     9/7/2016    10:39:00 AM 10:42:00 AM       9/7/2016   10:57:00 AM                            GENERATOR                                          FL             HD TOW PORT NA TO PORT BYFL     HOUR                 200           0         34102     34102 CASH HEAVY DUTY        JACOB/STEVE              FALSE                 0                                      202
  201046      9/6/2016     8:31:00 PM       9/6/2016   11:59:00 PM    7:02:00 PM      9/6/2016     8:30:00 PM       9         1:28:00   "JACOB C "    A                 Collier Blvd Tamiami
                                                                                                                                                                                           Naples
                                                                                                                                                                                               Trail E     ()-                     Credit Card-Office
                                                                                                                                                                                                                                                 JACOB(Cash)          0            1        250         250           0               0                       0             CASH HEAVY DUTY  20359 Jared Wix         6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      APPROVAL 02101D
                                                                                                                                                                                                                                                                                                                                                                                                                                                       BRIAN         2075777589           Naples      ???                   2000   Tractor (Semi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               UNKPower Unit)                                  T8 WINCH NEEDED                      C620-432-78-271-025                                    9/6/2016 22:40     9/6/2016             6:40:00 PM    9/6/2016   6:46:00 PM    9/6/2016     6:46:00 PM   6:48:00 PM      9/6/2016     7:24:00 PM                           Tractor (Semi Power Unit)LOWES                     FL             HD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ???            PORT FLTO PORT            250           0         34114     34104 CASH HEAVY DUTY        JACOB                    FALSE                 0                                      349
  201018      9/7/2016   10:45:00 AM        9/7/2016   11:59:00 PM    8:08:00 AM      9/7/2016    10:39:00 AM       9         2:31:00   "JACOB C "    ROBIN             9 Front St         Marco            2.392E+09              CHECK         JACOB                0            3        120         360           0               0                       0             CASH MEDUIM DUTY 11602 Carlos Rodriguez  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      COLLECT MONEY ROBIN         2392074900           Naples      3880 Enterprise Ave 1997     SAVANA G3500WHITE        1GDJG31R9V10493060       0         T6 TOW                               C620-432-78-271-025            0                       9/7/2016 11:30     9/7/2016             7:30:00 AM    9/7/2016   7:59:00 AM    9/7/2016     7:59:00 AM   7:59:00 AM      9/7/2016    8:47:00 AM     9/7/2016    9:47:00 AM GMC                                                FL             "MD TOW PORTSTORAGE-NOT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORT "LAW FL ENFORCEMENT 360                 0         34145     34104 CASH MEDUIM DUTY JACOB                          FALSE                 0                                      201
  201014      9/6/2016     1:29:00 PM       9/6/2016   11:59:00 PM   12:43:00 PM      9/6/2016     1:29:00 PM       9         0:46:00   "JACOB C "    JUDITH LAING Livingston Rd VanderbiltNaples Beach Rd 1-800-541-2262          DIRECT DEPOSITJACOB                             1           0          0           0               0                       0             AGERO            32141 TRAINING Training 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN       733598039 JUDITH LAING 2392934508               Naples      6200 Lee Ann Ln       1995   Taurus      silver       1FALP57U3SA241939
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      2635UU     50276         T6 TOW                               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              14xx                        9031.1           9/6/2016 16:06     9/6/2016            12:06:00 PM    9/6/2016 12:43:00 PM     9/6/2016    12:43:00 PM 12:43:00 PM       9/6/2016   12:54:00 PM     9/6/2016    1:04:00 PM Ford          (4 Miles) Vanderbilt Beach Rd        FL             MILEAGE (LOADED)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    JACKS AUTO TOWEDREPAIR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FL OF NAPLES           0           0         34109     34109 ZAGEROS BILLING ONLY   JACOB                    FALSE                 0                                       25
  200996      9/6/2016   11:53:00 AM        9/6/2016   11:59:00 PM   10:38:00 AM      9/6/2016    11:52:00 AM       9         1:14:00   "JACOB C "    ANDY PEREZ        1961 Rookery BayNaples
                                                                                                                                                                                            Dr             1-800-541-2262          DIRECT DEPOSITJACOB                             1       20.4        20.4           0               0                       0             AGERO            32141 TRAINING Training 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN       703545582 ANDY PEREZ 2398210480                 Naples      3640 Pine Ridge Rd 2015      Rogue       Black        KNMAT2MT6FP519999
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      AWNL71     15300         T6 TOW                               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              14xx                        9031.1           9/6/2016 13:59     9/6/2016             9:59:00 AM    9/6/2016 10:31:00 AM     9/6/2016    10:31:00 AM 10:34:00 AM       9/6/2016   11:00:00 AM     9/6/2016   11:13:00 AM Nissan        (15.2 Miles)https://goo.gl/maps/NfNk1vffkQ12
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Manatee Rd               FL             MILEAGE (LOADED)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    NAPLES NISSANFL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TOWED                        20.4           0         34114     34109 ZAGEROS BILLING ONLY   JACOB                    FALSE                 0                                       25
  200980      9/6/2016   10:29:00 AM        9/6/2016   11:59:00 PM    8:35:00 AM      9/6/2016    10:28:00 AM       9         1:53:00   "JACOB C "    CHRIS             1600 Airport Pulling
                                                                                                                                                                                           Naples
                                                                                                                                                                                              Rd            9.418E+09              Credit Card-Office
                                                                                                                                                                                                                                                 JACOB(Cash)          0            2        120         240           0               0                       0             CASH MEDUIM DUTY 32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      COLLECT MONEY CHRIS         9417798646           Naples      806 111th Ave N       2014   3500 HD WHITE            1GB0G2CG1E1186573
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DGUT05     40920         T6 TOW                               C620-432-78-271-016                                    9/6/2016 12:29     9/6/2016             8:29:00 AM    9/6/2016   8:30:00 AM    9/6/2016     8:30:00 AM   8:31:00 AM      9/6/2016    8:47:00 AM     9/6/2016    9:16:00 AM Chevrolet                 EAT STOP CONVENIENCEFLSTORE             "MD TOW PORTGOODTOYEARPORT " FL                      240           0         34112     34108 CASH MEDUIM DUTY JACOB                          FALSE                 0                                      201
  200806      9/2/2016     5:11:00 PM       9/2/2016   11:59:00 PM    7:50:00 AM      9/2/2016     5:10:00 PM       9         9:20:00   "JACOB C "    GAY ROCHESTER 2620 Pine Ridge Rd     Naples          704-902-0883            ACCOUNT       STEVE/JACOB          0            1       5.48        5.48           0               0                       0             INA TOWING / INTER
                                                                                                                                                                                                                                                                                                                                                                                             32000STAR"GINA "        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN             8262 WALLACE         7276231744           Clearwater 12555 47th Way N 2015         Transit     WHITE        1FDRS9ZV1FKA95083
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      EFDN82     97666         T6 TOW                               C620-432-78-271-016      15791                         9/2/2016 11:28     9/2/2016             7:28:00 AM    9/2/2016   7:36:00 AM    9/2/2016     7:36:00 AM   7:36:00 AM      9/2/2016    8:29:00 AM     9/2/2016    8:29:00 AM P350                      866-853-2125             FL             TOLLS (cost)PREVENTATIVE FL     MAINTAINCE             0        5.48         34109     33762 INA TOWING / INTER STARSTEVE/JACOB              FALSE                 0                                       19
  200806      9/2/2016     5:11:00 PM       9/2/2016   11:59:00 PM    7:50:00 AM      9/2/2016     5:10:00 PM       9         9:20:00   "JACOB C "    GAY ROCHESTER 2620 Pine Ridge Rd     Naples          704-902-0883            ACCOUNT       STEVE/JACOB          0            1          20         20           0               0                       0             INA TOWING / INTER
                                                                                                                                                                                                                                                                                                                                                                                             32000STAR"GINA "        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN             8262 WALLACE         7276231744           Clearwater 12555 47th Way N 2015         Transit     WHITE        1FDRS9ZV1FKA95083
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      EFDN82     97666         T6 TOW                               C620-432-78-271-016      15791                         9/2/2016 11:28     9/2/2016             7:28:00 AM    9/2/2016   7:36:00 AM    9/2/2016     7:36:00 AM   7:36:00 AM      9/2/2016    8:29:00 AM     9/2/2016    8:29:00 AM P350          HAD TO USE866-853-2125
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  OIL DRY TO CLEAN UP DIESEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         FL     FUEL THAT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        MISC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           WASCHG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                IN THE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (requires
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PREVENTATIVE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PARKING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              comment)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    LOT FL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        MAINTAINCE            20           0         34109     33762 INA TOWING / INTER STARSTEVE/JACOB              FALSE                 0                                       91
  200806      9/2/2016     5:11:00 PM       9/2/2016   11:59:00 PM    7:50:00 AM      9/2/2016     5:10:00 PM       9         9:20:00   "JACOB C "    GAY ROCHESTER 2620 Pine Ridge Rd     Naples          704-902-0883            ACCOUNT       STEVE/JACOB          0          8.5        120       1020            0               0                       0             INA TOWING / INTER
                                                                                                                                                                                                                                                                                                                                                                                             32000STAR"GINA "        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN             8262 WALLACE         7276231744           Clearwater 12555 47th Way N 2015         Transit     WHITE        1FDRS9ZV1FKA95083
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      EFDN82     97666         T6 TOW                               C620-432-78-271-016      15791                         9/2/2016 11:28     9/2/2016             7:28:00 AM    9/2/2016   7:36:00 AM    9/2/2016     7:36:00 AM   7:36:00 AM      9/2/2016    8:29:00 AM     9/2/2016    8:29:00 AM P350          "TOOK TO GALLOWAY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                866-853-2125 FORD AND DESTINATION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         FL          WAS"MD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CHANGED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              TOW PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PREVENTATIVE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TO CLEARWATER.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORT " FL MAINTAINCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            RETURNED TO SHOP1020AT 5:10PM 0DO NOT BILL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     34109
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1/2 HR WAT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               33762
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TIMEINA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        TO SWITCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TOWINGDRIVERS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   / INTER STAR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           AND
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            STEVE/JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1/2 HR LUNCH. TOTALFALSE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      MILEAGE 332 MILES, TOTAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           0 TIME GONE 9.5 HRS"                   201
  200695      9/1/2016     3:52:00 PM       9/1/2016   11:59:00 PM   10:21:00 AM      9/1/2016     3:52:00 PM       9         5:31:00   "JACOB C "    JIM-              2901 County BarnNaples
                                                                                                                                                                                            Rd              2.398E+09              CHECK         JACOB                0            1      31.68      31.68            0               0                       0             CASH MEDUIM DUTY 17226 Tracy Michels 6 - COMPLETED  FIN      BUMPER 2 BUMPER
                                                                                                                                                                                                                                                                                                                                                                                                                                                       BUMPER TO 239-252-4123
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   BUMPER- DOUG           Deerfield Beach
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1907 SW 43rd Terrace2015     4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 4300       1HTMMAANXFH512304
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      td3466     22428         T6 TOW                               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              35xx        cc2-900                          9/1/2016 14:03     9/1/2016            10:03:00 AM    9/1/2016 10:03:00 AM     9/1/2016    10:03:00 AM 10:04:00 AM       9/1/2016   10:40:00 AM     9/1/2016   11:10:00 AM INTERNATIONAL 4 TOLLS 2=ALLEY AND 2=SAWGRASSFL                    TOLLS (cost)ENVIORMENTALFLPRODUCTS OF FLORIDA-         0 MIKE SHARP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       31.68         34112     33442 CASH MEDUIM DUTY JACOB                          FALSE                 0                                       19
  200695      9/1/2016     3:52:00 PM       9/1/2016   11:59:00 PM   10:21:00 AM      9/1/2016     3:52:00 PM       9         5:31:00   "JACOB C "    JIM-              2901 County BarnNaples
                                                                                                                                                                                            Rd              2.398E+09              CHECK         JACOB                0            1        730         730           0               0                       0             CASH MEDUIM DUTY 17226 Tracy Michels 6 - COMPLETED  FIN      BUMPER 2 BUMPER
                                                                                                                                                                                                                                                                                                                                                                                                                                                       BUMPER TO 239-252-4123
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   BUMPER- DOUG           Deerfield Beach
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1907 SW 43rd Terrace2015     4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 4300       1HTMMAANXFH512304
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      td3466     22428         T6 TOW                               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              35xx        cc2-900                          9/1/2016 14:03     9/1/2016            10:03:00 AM    9/1/2016 10:03:00 AM     9/1/2016    10:03:00 AM 10:04:00 AM       9/1/2016   10:40:00 AM     9/1/2016   11:10:00 AM INTERNATIONAL (113 Miles)                          FL             MD LOADEDENVIORMENTAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      MILEAGE TOWED     FLPRODUCTS OF FLORIDA-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             730 MIKE SHARP0         34112     33442 CASH MEDUIM DUTY JACOB                          FALSE                 0                                      108
  200695      9/1/2016     3:52:00 PM       9/1/2016   11:59:00 PM   10:21:00 AM      9/1/2016     3:52:00 PM       9         5:31:00   "JACOB C "    JIM-              2901 County BarnNaples
                                                                                                                                                                                            Rd              2.398E+09              CHECK         JACOB                0            1        225         225           0               0                       0             CASH MEDUIM DUTY 17226 Tracy Michels 6 - COMPLETED  FIN      BUMPER 2 BUMPER
                                                                                                                                                                                                                                                                                                                                                                                                                                                       BUMPER TO 239-252-4123
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   BUMPER- DOUG           Deerfield Beach
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1907 SW 43rd Terrace2015     4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 4300       1HTMMAANXFH512304
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      td3466     22428         T6 TOW                               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              35xx        cc2-900                          9/1/2016 14:03     9/1/2016            10:03:00 AM    9/1/2016 10:03:00 AM     9/1/2016    10:03:00 AM 10:04:00 AM       9/1/2016   10:40:00 AM     9/1/2016   11:10:00 AM INTERNATIONAL hook plus 40 miles                   FL             "MD FLATBED ENVIORMENTAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        "               FLPRODUCTS OF FLORIDA-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             225 MIKE SHARP0         34112     33442 CASH MEDUIM DUTY JACOB                          FALSE                 0                                      100
  204053    10/29/2016   12:29:00 PM      10/29/2016   11:59:00 PM   10:31:00 AM    10/29/2016    12:00:00 PM     10          1:29:00   "JACOB C "    A                 3rd St S 11th Ave NS aples         (1)-                    ACCOUNT       JACOB                0            3        120         360           0               0                       0             CASH MEDUIM DUTY 20359 Jared Wix         6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      DAN           NICK          2398254691           Fort Myers 2150 Rockfill Rd       2006   NPR         UNK          JALB4B16667016763
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      NA             0         T6 TOW                               C620-432-78-271-016   NA                            10/29/2016 14:27    10/29/2016            10:27:00 AM 10/29/2016 10:30:00 AM 10/29/2016       10:30:00 AM 10:31:00 AM    10/29/2016    11:04:00 AM 10/29/2016     11:26:00 AM ISUZU         " *** "     CUTTING EDGE TRUCK FL                   "MD TOW PORTUNIVERSAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORT TRANSMISSIONS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      " FL                   360           0         34102     33916 CASH MEDUIM DUTY JACOB                          FALSE                 0                                      201
  204178    10/31/2016     4:47:00 PM     10/31/2016   11:59:00 PM    3:01:00 PM    10/31/2016     4:40:00 PM     10          1:39:00   "JACOB C "    RJ                5320 Tamiami Trail Naples
                                                                                                                                                                                             N              2.399E+09              Credit Card-Office
                                                                                                                                                                                                                                                 JACOB(Cash)          0         1.75        120         210           0               0                       0             CASH MEDUIM DUTY 32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      APPROVAL 427161
                                                                                                                                                                                                                                                                                                                                                                                                                                                       XAVIER        2396008452           Naples      4740 Radio Rd         2004   F150        WHITE        1FTRF12255NB06450
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I897CV    184715         T6 TOW                               C620-432-78-271-016           4                     10/31/2016 18:54    10/31/2016             2:54:00 PM 10/31/2016    2:59:00 PM 10/31/2016      2:59:00 PM   3:00:00 PM   10/31/2016      3:27:00 PM 10/31/2016     3:54:00 PM Ford                                               FL             "MD TOW PORTRICK TOJOHNSONSFL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              PORT "                         210           0         34108     34104 CASH MEDUIM DUTY JACOB                          FALSE                 0                                      201
  204170    10/31/2016     3:34:00 PM     10/31/2016   11:59:00 PM    1:47:00 PM    10/31/2016     3:26:00 PM     10          1:39:00   "JACOB C "    RON               533 22nd St SE Naples              352-4700                ACCOUNT       JACOB                          1.75    112.503     196.88            0               0                       0             RONS JONS PORTA  32000
                                                                                                                                                                                                                                                                                                                                                                                               POTTY"GINA
                                                                                                                                                                                                                                                                                                                                                                                                       RENTAL"       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      ON ACCOUNTSHANE             2398877044           Naples      3927 Enterprise Ave 2015     F550 SUPERUNKDUTY        1FDUF5GT0FEA77567
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DAUB28                   T8 WINCH NEEDED                      C620-432-78-271-016                                 10/31/2016 17:37    10/31/2016             1:37:00 PM 10/31/2016    1:41:00 PM 10/31/2016      1:41:00 PM   1:46:00 PM   10/31/2016      2:10:00 PM                           FORD                                               FL             MD RECOVERY/WINCH PORT          FL TO PORT        196.88           0         34117     34104 RONS JONS PORTA POTTY  JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                RENTAL               FALSE                 0                                      350
  204138    10/31/2016   12:38:00 PM      10/31/2016   11:59:00 PM    9:34:00 AM    10/31/2016    12:16:00 PM     10          2:42:00   "JACOB C "    NICK              1295 Airport Pulling
                                                                                                                                                                                           Naples
                                                                                                                                                                                              Rd S          2.398E+09              CHECK         JACOB                0            3        120         360           0               0                       0             CASH MEDUIM DUTY 11602 Carlos Rodriguez  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      CARLOS WILL COLLECT
                                                                                                                                                                                                                                                                                                                                                                                                                                                       NICK CUTTING 2398254691
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      EDGE LANDSCAPE      Fort Myers 2150 Rockfill Rd       2000   Isuzu       WHITE                                           T6 TOW                               C620-432-78-271-016                                 10/31/2016 12:59    10/31/2016             8:59:00 AM 10/31/2016    9:04:00 AM 10/31/2016      9:04:00 AM   9:05:00 AM                               10/31/2016   10:32:00 AM Isuzu                                              FL             "MD TOW PORTSTEELE TOTRUCK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              PORT "CENTER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FL                   360           0         34104     33916 CASH MEDUIM DUTY JACOB                          FALSE                 0                                      201
  204053    10/29/2016   12:29:00 PM      10/29/2016   11:59:00 PM   10:31:00 AM    10/29/2016    12:00:00 PM     10          1:29:00   "JACOB C "    A                 3rd St S 11th Ave NS aples         (1)-                    ACCOUNT       JACOB                0          1.5        120         180           0               0                       0             CASH MEDUIM DUTY 20359 Jared Wix         6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      DAN           NICK          2398254691           Fort Myers 2150 Rockfill Rd       2006   NPR         UNK          JALB4B16667016763
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      NA             0         T6 TOW                               C620-432-78-271-016   NA                            10/29/2016 14:27    10/29/2016            10:27:00 AM 10/29/2016 10:30:00 AM 10/29/2016       10:30:00 AM 10:31:00 AM    10/29/2016    11:04:00 AM 10/29/2016     11:26:00 AM ISUZU                     CUTTING EDGE TRUCK FL                   "MD TOW PORTUNIVERSAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORT TRANSMISSIONS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      " FL                   180           0         34102     33916 CASH MEDUIM DUTY JACOB                          FALSE                 0                                      201
  203987    10/28/2016    2:04:00 AM      10/27/2016   11:59:00 PM   10:32:00 PM    10/28/2016     1:58:00 AM     10          3:25:00   "JACOB C "    MATT              Goodlette-Frank Rd NAPLES
                                                                                                                                                                                              N 26th Ave N8.636E+09                Credit Card-Office
                                                                                                                                                                                                                                                 JACOB(Cash)          0          3.5        120         420           0               0                       0             CASH MEDUIM DUTY 38238 Nicki Rodriguez6 - COMPLETED FIN      APPR CODE 028235
                                                                                                                                                                                                                                                                                                                                                                                                                                                       MATT          8636346231           Fort Myers 14501 W Hal Ct         1996   K3500       RED          1GCHK39R2TE186180
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DVAQ95                   T6 TOW                               C620-432-78-271-016                                   10/28/2016 2:16   10/27/2016            10:16:00 PM 10/27/2016 10:27:00 PM 10/27/2016       10:27:00 PM 10:28:00 PM    10/27/2016    11:04:00 PM 10/27/2016     11:37:00 PM CHEVROLET                                          FL             "MD TOW PORT??? TO PORT " FL                         420           0         34103     33905 CASH MEDUIM DUTY JACOB                          FALSE                 0                                      201
  203966    10/27/2016     4:18:00 PM     10/27/2016   11:59:00 PM    3:53:00 PM    10/27/2016     4:16:00 PM     10          0:23:00   "JACOB C "    JEAN TOOMEY 446 Country Hollow       Naples
                                                                                                                                                                                              Ct           1-800-541-2262          DIRECT DEPOSITJACOB                             1          33         33           0               0                       0             AGERO            32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN       883636077 JEAN TOOMEY 5082450119                Naples                            2016   FUSION SE Grey           3FA6P0HDXGR222302
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      EWGB75         0         T3 JUMP START                        C620-432-78-271-016                   9031.1        10/27/2016 18:56    10/27/2016             2:56:00 PM 10/27/2016    3:05:00 PM 10/27/2016      3:05:00 PM   3:18:00 PM   10/27/2016      4:01:00 PM                           FORD                      Saint Ives Way           FL             JUMP START                      FL                    33           0         34104     34104 ZAGEROS BILLING ONLY   JACOB                    FALSE                 0                                       12
  203960    10/27/2016     3:21:00 PM     10/27/2016   11:59:00 PM    2:22:00 PM    10/27/2016     3:18:00 PM     10          0:56:00   "JACOB C "    DONALD MURPHY     7329 Hagen Way Naples              1-800-541-2262          DIRECT DEPOSITJACOB                             1          33         33           0               0                       0             AGERO            32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN       385497373 DONALD MURPHY    8609515894           Naples                            2015   Q70L        Black        JN1BY1PP9FM601244
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      EWGH15      1901         T3 JUMP START                        C620-432-78-271-016                   9031.1        10/27/2016 18:09    10/27/2016             2:09:00 PM 10/27/2016    2:17:00 PM 10/27/2016      2:17:00 PM   2:18:00 PM   10/27/2016      2:58:00 PM                           INFINITI                  Squires Pl               FL             JUMP START                      FL                    33           0         34113     34104 ZAGEROS BILLING ONLY   JACOB                    FALSE                 0                                       12
  203949    10/27/2016     1:03:00 PM     10/27/2016   11:59:00 PM   12:35:00 PM    10/27/2016     1:03:00 PM     10          0:28:00   "JACOB C "    IERVA DURANT 311 Tamiami TrailNaples  N              1-800-541-2262          DIRECT DEPOSITJACOB                             1          33         33           0               0                       0             AGERO            32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN       322539385 IERVA DURANT4076948655                Naples                            2016   ALTIMA 2.5/S/SV/SL/SR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Silver       1N4AL3AP7GN306480
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      EMWN47     18874         T7 LOCK OUT                          C620-432-78-271-016                   9031.1        10/27/2016 16:29    10/27/2016            12:29:00 PM 10/27/2016 12:32:00 PM 10/27/2016       12:32:00 PM 12:32:00 PM    10/27/2016    12:51:00 PM                            NISSAN                                             FL             LOCKOUT SERVICE                 FL                    33           0         34102     34104 ZAGEROS BILLING ONLY   JACOB                    FALSE                 0                                       24
  203789    10/25/2016    9:14:00 AM      10/25/2016   11:59:00 PM    5:56:00 AM    10/25/2016     9:08:00 AM     10          3:12:00   "JACOB C "    DAN               641 S COLLIER BLVD MARCO ISLAND                            ACCOUNT       JACOB                          3.25        120         390           0               0                       0             PEPSI NAPLES DELIVERY
                                                                                                                                                                                                                                                                                                                                                                                             40231 AMY Case          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      CC ON FILE DAN              2396584476           NAPLES      1225 INDUSTRIAL BLVD  1999   4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 4900       1HSSDAAN5XH600836
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      GBJ955    124478         T6 TOW                               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              35xx        F06608                          10/25/2016 9:32   10/25/2016             5:32:00 AM 10/25/2016    5:32:00 AM 10/25/2016      5:32:00 AM   5:42:00 AM   10/25/2016     7:36:00 AM 10/25/2016      8:10:00 AM INTERNATIONAL                          7/11/2019 FL               "MD TOW PORTPEPSITO PORT " FL                        390           0         34145     34104 PEPSI NAPLES DELIVERY  JACOB                    FALSE                 0                                      201
  203654    10/22/2016    9:57:00 AM      10/22/2016   11:59:00 PM    8:49:00 AM    10/22/2016     9:54:00 AM     10          1:05:00   "JACOB C "    BILLY             Airport Pulling Rd Naples
                                                                                                                                                                                           N Coach House774-3343
                                                                                                                                                                                                            Ln                     ACCOUNT       JACO0B                            1        120         120           0               0                       0             FIRESTOP SYSTEM20359 Jared Wix           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      PLEASE SEND CHECK
                                                                                                                                                                                                                                                                                                                                                                                                                                                       FIRESTOP SYSTEM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  774-3343                Naples      4173 Arnold Ave       1997   E SUPER DUTYWHITE        1FDLE47FXVHA53874
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      866QSB    223390         T6 TOW                               C620-432-78-271-016                                 10/22/2016 12:27    10/22/2016             8:27:00 AM 10/22/2016    8:30:00 AM 10/22/2016      8:30:00 AM   8:30:00 AM   10/22/2016     9:15:00 AM 10/22/2016      9:31:00 AM FORD                      NB ON AIRPORT            FL             "MD TOW PORTLATIMER'S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORTAUTO" FL                   120           0         34105     34104 FIRESTOP SYSTEM        JACO0B                   FALSE                 0                                      201
  203623    10/21/2016     6:07:00 PM     10/21/2016   11:59:00 PM    2:45:00 PM    10/21/2016     5:53:00 PM     10          3:08:00   "JACOB C "    <<<<<NEED TO VERIFY
                                                                                                                                                                        US-41 COVERAGE
                                                                                                                                                                               N Sterling Oaks
                                                                                                                                                                                           Naples
                                                                                                                                                                                           ON EVERY
                                                                                                                                                                                                 Blvd PREMIER>>>>>                 ACCOUNT       JACOB                           3.2        120         384           0               0                       0             Z 1301 REC VEHICLE
                                                                                                                                                                                                                                                                                                                                                                                             32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN               616 MARK MR LARSON 2398720733           Fort Myers 2557 Katherine St      2002   E350 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DUTY        1FDWE35F52HB55170
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      BVJM78    138951         R RV Tow                             C620-432-78-271-016                                 10/21/2016 18:21    10/21/2016             2:21:00 PM 10/21/2016    2:25:00 PM 10/21/2016      2:25:00 PM   2:25:00 PM   10/21/2016      3:11:00 PM 10/21/2016     3:49:00 PM FORD                                               FL             "MD TOW PORTC T TO PORT " FL                         384           0         34110     33901 Z1301 BASIC014-12775215JACOB                    FALSE                 0                                      201
  203589    10/21/2016   10:12:00 AM      10/21/2016   11:59:00 PM    8:10:00 AM    10/21/2016    10:08:00 AM     10          1:58:00   "JACOB C "    JOHNATHAN RICHARDS400 Park Shore DrNaples             2.393E+09              CASH          JACOB                0          1.5        120         180           0               0                       0             CASH MEDUIM DUTY 32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      PD CA DR      JOHNATHAN RICHARDS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     3363121708           Naples      5900 Yahl St          2012   M2 106 MEDIUM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               WHITEDUTY1FVACXBS0CHBR1063
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      MC6515                   T6 TOW                               C620-432-78-271-016                                 10/21/2016 11:44    10/21/2016             7:44:00 AM 10/21/2016    7:48:00 AM 10/21/2016      7:48:00 AM   7:53:00 AM   10/21/2016     8:46:00 AM 10/21/2016      9:29:00 AM FREIGHTLINER                                       FL             "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORTDIESEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      " FL                   180           0         34103     34109 CASH MEDUIM DUTY JACOB                          FALSE                 0                                      201
  203585    10/21/2016    1:37:00 AM      10/20/2016   11:59:00 PM    9:23:00 PM    10/21/2016     1:36:00 AM     10          4:12:00   "JACOB C "    ERNESTO OR IAN2001 Tamiami Trail     NAPLES
                                                                                                                                                                                             E             239-939-4570            ACCOUNT       JACOB                             5        120         600           0               0                       0             U-HAUL LIGHT/MEDIUM/HEAVY
                                                                                                                                                                                                                                                                                                                                                                                             38238 Nicki Rodriguez6
                                                                                                                                                                                                                                                                                                                                                                                                              TOW      - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN         2760322 CHRISTOPHER DOUGAN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5612555155           North Fort Myers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      16901 N Cleveland Ave2000    C-SERIES C6H042
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               WHITE        1GDG6H1B0YJ905965
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      AA56760   176749         T6 TOW                               C620-432-78-271-016   JH1478H                         10/21/2016 0:13   10/20/2016             8:13:00 PM 10/20/2016    8:49:00 PM 10/20/2016      8:49:00 PM   8:56:00 PM   10/20/2016      9:47:00 PM 10/20/2016    10:35:00 PM GMC                                                FL             "MD TOW PORTASK U-HAUL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORT " FL                      600           0         34112     33903 U-HAUL LIGHT/MEDIUM/HEAVY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            JACOB      TOW           FALSE                 0                                      201
  203584    10/20/2016     9:24:00 PM     10/20/2016   11:59:00 PM    8:16:00 PM    10/20/2016     9:21:00 PM     10          1:05:00   "JACOB C "    DAVE              I-75 N 105         Naples           2.398E+09              Credit Card-Office
                                                                                                                                                                                                                                                 JACOB(Cash)          0            1        120         120           0               0                       0             CASH MEDUIM DUTY 38238 Nicki Rodriguez6 - COMPLETED FIN             4605 DAVE            2398217878           Naples      2850 68th St SW       2006   F350 SUPERBLUE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DUTY        1FTWW31P26ED26366
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SIY08                    TOW                                  C620-432-78-271-016                                   10/21/2016 0:01   10/20/2016             8:01:00 PM 10/20/2016    8:06:00 PM 10/20/2016      8:06:00 PM   8:06:00 PM   10/20/2016      8:56:00 PM 10/20/2016     9:01:00 PM FORD                                               FL             "MD TOW PORTHOME   TO PORT " FL                      120           0         34116     34105 CASH MEDUIM DUTY JACOB                          FALSE                 0                                      201
  203469    10/19/2016   12:58:00 PM      10/19/2016   11:59:00 PM   10:17:00 AM    10/19/2016    12:55:00 PM     10          2:38:00   "JACOB C "    RAY'S CELL PHONE  2010 Orange BlossomNaplesDr        239-734-0515            CHECK         JACOB                          3.75        120         450           0               0                       0             O'DONNELL LANDSCAPES
                                                                                                                                                                                                                                                                                                                                                                                             32000 "GINA
                                                                                                                                                                                                                                                                                                                                                                                                      INC. "         6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN                    RAY           2397340515           Fort Myers 2761 Edison Ave        2013   TERRASTARWHITE           1HTJSSKK3DH351083
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      GBIT40    112393         T6 TOW                               C620-432-78-271-016   B07                           10/19/2016 14:11    10/19/2016            10:11:00 AM 10/19/2016 10:16:00 AM 10/19/2016       10:16:00 AM 10:16:00 AM    10/19/2016    10:40:00 AM 10/19/2016     11:02:00 AM INTERNATIONAL                                      FL             "MD TOW PORTWALLACETO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 INTERNATIONAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      " FL                   450           0         34109     33916 O'DONNELL LANDSCAPES   JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               INC.                  FALSE                 0                                      201
  203426    10/18/2016     4:51:00 PM     10/18/2016   11:59:00 PM    3:05:00 PM    10/18/2016     4:49:00 PM     10          1:44:00   "JACOB C "    RICHARD           4185 Bonita BeachBonita
                                                                                                                                                                                             Rd SWSprings ()-                      ACCOUNT       JACOB                             2      145.5         291           0               0                       0             ARI FLEET (Cash Rates
                                                                                                                                                                                                                                                                                                                                                                                             20359/ Accept
                                                                                                                                                                                                                                                                                                                                                                                                      Jared PO)
                                                                                                                                                                                                                                                                                                                                                                                                            Wix      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN        62066261 STEVEN           2398100207           Naples      3927 Enterprise Ave 2014     ECONOLINEWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E250        1FTNE2EWXEDA84165
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CXLG71     60752         T8 WINCH NEEDED                      C620-432-78-271-016                   569118        10/18/2016 18:59    10/18/2016             2:59:00 PM 10/18/2016    3:03:00 PM 10/18/2016      3:03:00 PM   3:04:00 PM   10/18/2016      3:51:00 PM 10/18/2016     4:20:00 PM FORD                                               FL             MD RECOVERY/WINCH PORT          FL TO PORT           291           0         34134     34104 ARI FLEET (Cash Rates /JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Accept PO)              FALSE                 0                                      350
  203412    10/18/2016     3:51:00 PM     10/18/2016   11:59:00 PM   12:45:00 PM    10/18/2016     3:51:00 PM     10          3:06:00   "JACOB C "    BRIAN             3579 Tamiami Trail Naples
                                                                                                                                                                                             E                                     ACCOUNT       JACOB                             3      109.2      327.6            0               0                       0             FLEET NET AMERICA32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      3979629C      TOM           2392348668           Fort Myers 1800 Boy Scout Dr 2012        FEC72S      WHITE        JL6BNG1A2CK000513
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      X9103A     90944         T6 TOW                               C620-432-78-271-016   TP1M79       FL57410          10/18/2016 16:32    10/18/2016            12:32:00 PM 10/18/2016 12:37:00 PM 10/18/2016       12:37:00 PM 12:37:00 PM    10/18/2016      1:02:00 PM 10/18/2016     1:24:00 PM MITSUBISHI FUSO                                    FL             "MD TOW PORT TO PORT "FL                           327.6           0         34112     33907 FLEET NET AMERICA JACOB                         FALSE                 0                                      201
  203397    10/18/2016   11:44:00 AM      10/18/2016   11:59:00 PM    9:27:00 AM    10/18/2016    10:26:00 AM     10          0:59:00   "JACOB C "    SERGIU            Livingston Rd Vanderbilt
                                                                                                                                                                                           Naples Beach Rd 2.4E+09                 Credit Card-Office
                                                                                                                                                                                                                                                 JACOB(Cash)          0            1        120         120           0               0                       0             CASH MEDUIM DUTY 32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      AUTH#03926GSERGIU           2399618953           Naples      5900 Yahl St          2007   CAB FORW 550WHITEBLUE DIAMOND
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3FRML55Z67V434232
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      EJDG14                   T6 TOW                               C620-432-78-271-016                                 10/18/2016 13:18    10/18/2016             9:18:00 AM 10/18/2016    9:22:00 AM 10/18/2016      9:22:00 AM   9:23:00 AM                               10/18/2016    9:54:00 AM FORD                                               FL             "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORTDISEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      " FL                   120           0         34109     34109 CASH MEDUIM DUTY JACOB                          FALSE                 0                                      201
  203166    10/14/2016     3:01:00 PM     10/14/2016   11:59:00 PM   11:25:00 AM    10/14/2016     3:00:00 PM     10          3:35:00   "JACOB C "    GITA              11053 Riggs Rd Naples               4.073E+09              X-PRESS PAY (Cash)
                                                                                                                                                                                                                                                 JACOB                0            4        150         600           0               0                       0             CASH HEAVY DUTY  11602 Carlos Rodriguez  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      COLLECT MONEY ACE WORLDWIDE 4073990179           Naples      ???                   2006   CONVENTIONALWHITE  ST120 1FUJBBCK16LU40798
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1219609       0         T8 WINCH NEEDED                      C620-432-78-271-016            0                    10/14/2016 14:53    10/14/2016            10:53:00 AM 10/14/2016 11:24:00 AM 10/14/2016       11:24:00 AM 11:25:00 AM    10/14/2016    11:40:00 AM 10/14/2016      2:30:00 PM FREIGHTLINER                                       FL             HD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    WINCHING PORT       FLTO PORT            600           0         34114     34104 CASH HEAVY DUTY        JACOB                    FALSE                 0                                      349
  203161    10/14/2016   11:52:00 AM      10/14/2016   11:59:00 PM   10:05:00 AM    10/14/2016    11:39:00 AM     10          1:34:00   "JACOB C "    CHARLOTTE         941 N Collier Blvd Marco            2.394E+09              Credit Card-Office
                                                                                                                                                                                                                                                 JACOB(Cash)          0         1.25        120         150           0               0                       0             CASH MEDUIM DUTY 32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      AUTH#100964CHARLOTTE 2393932002                  Naples      ???                   2002   GRAND CARAVAN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               WHITE ES 2B4GP54L42R575316
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      331NQD         0         TOW                                  C620-432-78-271-016                                 10/14/2016 13:55    10/14/2016             9:55:00 AM 10/14/2016    9:59:00 AM 10/14/2016      9:59:00 AM   9:59:00 AM   10/14/2016    10:42:00 AM                            DODGE                                              FL             "MD TOW PORT??? TO PORT " FL                         150           0         34145     34104 CASH MEDUIM DUTY JACOB                          FALSE                 0                                      201
  203111    10/13/2016   12:39:00 PM      10/13/2016   11:59:00 PM   11:04:00 AM    10/13/2016    12:37:00 PM     10          1:33:00   "JACOB C "    RAMA              4775 Mercantile AveNaples          (239) -                 CASH          JACOB                0            1        120         120           0               0                       0             CASH MEDUIM DUTY 11602 Carlos Rodriguez  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      pd ca dr      RAMA          2396015985           Naples      ???                   2004   FE639       WHITE        JL6AAE1H74K006799
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DNUB19                   TOW                                  C620-432-78-271-016         3016                    10/13/2016 15:04    10/13/2016            11:04:00 AM 10/13/2016 11:18:00 AM 10/13/2016       11:18:00 AM 11:24:00 AM    10/13/2016    11:24:00 AM 10/13/2016     11:40:00 AM MITSUBISHI FUSO                                    FL             "MD TOW PORT??? TO PORT " FL                         120           0         34104     34104 CASH MEDUIM DUTY JACOB                          FALSE                 0                                      201
  203015    10/11/2016     6:50:00 PM     10/11/2016   11:59:00 PM    4:28:00 PM    10/11/2016     6:22:00 PM     10          1:54:00   "JACOB C "    DANNY             Immokalee Rd StrandNaplesBlvd          2345525             ACCOUNT       JACOB                             2        135         270           0               0                       0             GLOBAL AUTOCARE  20359
                                                                                                                                                                                                                                                                                                                                                                                                CENTERJared Wix      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      PLEASE SEND CHECK
                                                                                                                                                                                                                                                                                                                                                                                                                                                       PAUL       (1)-                    Naples      4206 Mercantile Ave 2005     4000 SERIESUNK4300       1HTMMAAN25H138155
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      531RCA    321629         T6 TOW                               C620-432-78-271-016                                 10/11/2016 20:07    10/11/2016             4:07:00 PM 10/11/2016    4:10:00 PM 10/11/2016      4:10:00 PM   4:20:00 PM   10/11/2016      4:51:00 PM 10/11/2016     5:26:00 PM INTERNATIONAL             SHELL STATION            FL             HD TOW PORT FLEETCO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        TO PORT SERVICES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    BYFLHOUR                 270           0         34110     34104 GLOBAL AUTOCARE CENTER JACOB                    FALSE                 0                                      202
  202962    10/10/2016   11:11:00 PM      10/10/2016   11:59:00 PM    8:42:00 PM    10/10/2016    10:58:00 PM     10          2:16:00   "JACOB C "    DARREL            4245 Tamiami Trail NAPLES
                                                                                                                                                                                             N              8.046E+09              Credit Card-Driver
                                                                                                                                                                                                                                                 JACOB(Cash)          0          2.5        150         375           0               0                       0             CASH HEAVY DUTY  20359 Jared Wix         6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      COLLECT MONEY GERARD        8044963877           NAPLES      5900 Yahl St          2002   F650 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DUTY        3FDNF65292MA28358
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      14613P    568516         T6 TOW                               C620-432-78-271-016                                   10/11/2016 0:29   10/10/2016             8:29:00 PM 10/10/2016    8:35:00 PM 10/10/2016      8:35:00 PM   8:35:00 PM   10/10/2016      9:11:00 PM 10/10/2016    10:16:00 PM FORD                                               FL             HD TOW PORT CERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        TO PORT   DIESEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    BYFLHOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           REPAIR            375           0         34103     34109 CASH HEAVY DUTY        JACOB                    FALSE                 0                                      202
  202910    10/10/2016   11:52:00 AM      10/10/2016   11:59:00 PM   10:23:00 AM    10/10/2016    11:48:00 AM     10          1:25:00   "JACOB C "    DANNY             I-75 S Golden Gate Naples
                                                                                                                                                                                             Pkwy              2345525             ACCOUNT       JACOB                          1.25        135     168.75            0               0                       0             GLOBAL AUTOCARE  32000
                                                                                                                                                                                                                                                                                                                                                                                                CENTER"GINA "        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      PLEASE SEND CHECK
                                                                                                                                                                                                                                                                                                                                                                                                                                                       DANNY         2390000000           Naples      4063 Enterprise Ave 1993     CONVENTIONALWHITE  FLC1121FUYZCYB6PL452827
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      N1383U         0         T6 TOW                               C620-432-78-271-016                                 10/10/2016 13:56    10/10/2016             9:56:00 AM 10/10/2016 10:04:00 AM 10/10/2016       10:04:00 AM 10:04:00 AM    10/10/2016    10:39:00 AM 10/10/2016     11:18:00 AM FREIGHTLINER                                       FL             HD TOW PORT FLEETCO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        TO PORT SERVICES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    BYFLHOUR              168.75           0         34105     34104 GLOBAL AUTOCARE CENTER JACOB                    FALSE                 0                                      202
  202917    10/10/2016     2:04:00 PM     10/10/2016   11:59:00 PM   11:49:00 AM    10/10/2016     1:51:00 PM     10          2:02:00   "JACOB C "    ROB               13275 Livingston RdNaples          597-4044                ACCOUNT       JACOB                0         2.25        135     303.75            0               0                       0             CERTIFIED DIESEL32000
                                                                                                                                                                                                                                                                                                                                                                                              REPAIR"GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN      CASH PAY      DRIVER/CELL 2392000736             Naples      5900 Yahl St             0   Bus                                                         T6 TOW                               C620-432-78-271-016            4                    10/10/2016 14:25    10/10/2016            10:25:00 AM 10/10/2016 10:34:00 AM 10/10/2016       10:34:00 AM 10:35:00 AM    10/10/2016    12:04:00 PM 10/10/2016      1:00:00 PM Bus                       COMMUNITY SCHOOL OF      FLNAPLES       HD TOW PORT CERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        TO PORT   DIESEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    BYFLHOUR              303.75           0         34109     34109 CERTIFIED DIESEL REPAIRJACOB                    FALSE                 0                                      202
  202908    10/10/2016   10:24:00 AM      10/10/2016   11:59:00 PM   10:02:00 AM    10/10/2016    10:23:00 AM     10          0:21:00   "JACOB C "    ANDREA FAVALON    6831 Old Banyan WayNaples          1-800-541-2262          DIRECT DEPOSITJACOB                             1          33         33           0               0                       0             AGERO            32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN       552657508 ANDREA FAVALON   2398986467           Naples      6831 Old Banyan Way2012      XC60 T6 White            YV4902DZ8C2302170
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DZEK71     32756         T3 JUMP START                        C620-432-78-271-016                   9031.1        10/10/2016 13:44    10/10/2016             9:44:00 AM 10/10/2016 10:02:00 AM 10/10/2016       10:02:00 AM 10:02:00 AM    10/10/2016    10:15:00 AM                            VOLVO                     Burnt Sienna Cir         FL             JUMP START                      FL                    33           0         34109     34109 ZAGEROS BILLING ONLY   JACOB                    FALSE                 0                                       12
  202899    10/10/2016    9:30:00 AM      10/10/2016   11:59:00 PM    9:03:00 AM    10/10/2016     9:29:00 AM     10          0:26:00   "JACOB C "    LAWRENCE HAUT989 Egrets Run Naples                   1-800-541-2262          DIRECT DEPOSITJACOB                             1          33         33           0               0                       0             AGERO            17226 Tracy Michels 6 - COMPLETED  FIN       898690402 LAWRENCE HAUT    2392735136           Naples      989 Egrets Run        2015   TLX TECH Brown           19UUB1F5XFA017395
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      237DJU     14892         T3 JUMP START                        C620-432-78-271-016                   9031.1        10/10/2016 12:20    10/10/2016             8:20:00 AM 10/10/2016    8:22:00 AM 10/10/2016      8:22:00 AM   8:23:00 AM   10/10/2016     9:19:00 AM                            ACURA                                              FL             JUMP START                      FL                    33           0         34108     34108 ZAGEROS BILLING ONLY   JACOB                    FALSE                 0                                       12
  202894    10/10/2016    9:05:00 AM      10/10/2016   11:59:00 PM    8:37:00 AM    10/10/2016     9:02:00 AM     10          0:25:00   "JACOB C "    ALEJANDRO CASTRO  4100 Goodlette-Frank
                                                                                                                                                                                           NaplesRd N      1-800-541-2262          DIRECT DEPOSITJACOB                             1          33         33           0               0                       0             AGERO            32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN       159323277 ALEJANDRO CASTRO 2392933870           Naples                            2016   COR L/LE/LEPL/PR/S/SPL/PR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Black        2T1BURHE8GC598906
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DBUS41      7741         T1 FLAT TIRE W/SPARE                 C620-432-78-271-016                   9031.1        10/10/2016 11:45    10/10/2016             7:45:00 AM 10/10/2016    8:18:00 AM 10/10/2016      8:18:00 AM   8:18:00 AM   10/10/2016     8:49:00 AM                            TOYOTA                                             FL             TIRE CHANGE                     FL                    33           0         34103     34104 ZAGEROS BILLING ONLY   JACOB                    FALSE                 0                                       13
  202891    10/10/2016    8:37:00 AM      10/10/2016   11:59:00 PM    8:19:00 AM    10/10/2016     8:37:00 AM     10          0:18:00   "JACOB C "    SAINIRANJAN CHARKA2901 Pine Run Rd Naples            1-800-541-2262          DIRECT DEPOSITJACOB                             1          33         33           0               0                       0             AGERO            32000 "GINA "           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                FIN       846001998 SAINIRANJAN CHARKA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     3863343014           Naples      2901 Pine Run Rd      2016   COR L/LE/LEPL/PR/S/SPL/PR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Grey         5YFBURHE9GP497129
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      GTXI20     10179         T7 LOCK OUT                          C620-432-78-271-016                   9031.1        10/10/2016 11:40    10/10/2016             7:40:00 AM 10/10/2016    8:17:00 AM 10/10/2016      8:17:00 AM   8:18:00 AM   10/10/2016     8:30:00 AM                            TOYOTA                                             FL             LOCKOUT SERVICE                 FL                    33           0         34109     34109 ZAGEROS BILLING ONLY   JACOB                    FALSE                 0                                       24
  202854     10/9/2016    4:58:00 AM       10/8/2016   11:59:00 PM   11:14:00 PM     10/9/2016    12:58:00 AM     10          1:43:00   "JACOB C "    ERNESTO OR IAN2305 Kings Lake Blvd   Naples          239-939-4570            ACCOUNT       JACOB                             1        120         120           0               0                       0             U-HAUL LIGHT/MEDIUM/HEAVY
                                                                                                                                                                                                                                                                                                                                                                                             17226 Tracy Michels
                                                                                                                                                                                                                                                                                                                                                                                                              TOW 6 - COMPLETED FIN          986792 U-HAUL        239-939-4570            Naples      2001 Tamiami Trail E 2000    20FT        WHITE        1FDXE4FS5BDB02322
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      AE20962    68184         TOW                                  C620-432-78-271-016   TT5586D                          10/9/2016 2:58    10/8/2016            10:58:00 PM   10/8/2016 11:06:00 PM    10/8/2016    11:06:00 PM 11:06:00 PM      10/8/2016   11:43:00 PM    10/9/2016   12:05:00 AM BOX                                                FL             "MD TOW PORTASK U-HAUL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORT " FL                      120           0         34112     34112 U-HAUL LIGHT
                                                                                                                                                                                                                 Case 2:19-cv-00626-SPC-MRM Document 44-7 Filed 03/08/21 Page 21 of 34 PageID 1048

206016   12/2/2016   11:33:00 AM   12/2/2016   11:59:00 PM   11:03:00 AM   12/2/2016   11:32:00 AM   12   0:29:00 "JACOB C "   SARGENT LARSON250 Patriot Way Naples      2.398E+09   ACCOUNT       JACOB                 1   7.2   7.2   0   0   0   CCSO' S FLEET 32000 "GINA "       6 - COMPLETED
                                                                                                                                                                                                                                                                                                  FIN       92283 COLLIER COUNTY
                                                                                                                                                                                                                                                                                                                              2397744434
                                                                                                                                                                                                                                                                                                                                 SHERRIF'S DEPT.   Naples   2885 County Barn Rd 2003 EXPEDITIONWHITE
                                                                                                                                                                                                                                                                                                                                                                                                 XLT    1FMPU16L53LB79483
                                                                                                                                                                                                                                                                                                                                                                                                                 GRJS56     143320   T3 JUMP START   C620-432-78-271-016   858   12/2/2016 15:59   12/2/2016   10:59:00 AM   12/2/2016   11:01:00 AM   12/2/2016   11:01:00 AM   11:02:00 AM   12/2/2016   11:10:00 AM                          FORD                      FL          FUEL SURCHARGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                CCSO FLEET MAINTENANCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FL       BUILDING7.2   0   34104   34112 CCSO' S FLEET    JACOB   FALSE   0    32
206002   12/2/2016    3:01:00 PM   12/2/2016   11:59:00 PM   12:12:00 PM   12/2/2016    2:54:00 PM   12   2:42:00 "JACOB C "   CY WELLS      5148 Rattlesnake Naples
                                                                                                                                                              Hammock Rd 2.393E+09   Credit Card-Office
                                                                                                                                                                                                   JACOB(Cash)    0   1.75   120   210   0   0   0   CASH MEDUIM DUTY
                                                                                                                                                                                                                                                                   17226 Tracy Michels 6 - COMPLETED
                                                                                                                                                                                                                                                                                                  FIN   AUTH#305909CY WELLS   2392983744           Naples   4707 Enterprise Ave 1973 26 RV      BLACK   TZE063V101442            0   TOW             C620-432-78-271-016         12/2/2016 17:01   12/2/2016   12:01:00 PM   12/2/2016   12:05:00 PM   12/2/2016   12:05:00 PM   12:05:00 PM   12/2/2016   12:24:00 PM   12/2/2016   1:56:00 PM FT     THE RICK KING MEMORIAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL GREENWAY "MD TOW PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                MIKE'S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    TO PORT " FL               210   0   34113   34104 CASH MEDUIM DUTY JACOB   FALSE   0   201
205938   12/1/2016   10:19:00 AM   12/1/2016   11:59:00 PM    8:13:00 AM   12/1/2016   10:08:00 AM   12   1:55:00 "JACOB C "   ANDREW        1825 Washburn AveNaples     2.395E+09   Credit Card-Office
                                                                                                                                                                                                   JACOB(Cash)    0      2   120   240   0   0   0   CASH MEDUIM DUTY
                                                                                                                                                                                                                                                                   32000 "GINA "       6 - COMPLETED
                                                                                                                                                                                                                                                                                                  FIN   AUTH#018580ANDREW     2394652433           Naples   310 Everglades Blvd S2001 F450 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                 DUTY   1FDXF46F31EB07902
                                                                                                                                                                                                                                                                                                                                                                                                                 DTDU07     168475   T6 TOW          C620-432-78-271-016         12/1/2016 12:46   12/1/2016    7:46:00 AM   12/1/2016    7:54:00 AM   12/1/2016    7:54:00 AM    7:55:00 AM   12/1/2016    8:38:00 AM   12/1/2016   8:59:00 AM FORD                      FL          "MD TOW PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ??? TO PORT " FL               240   0   34117   34117 CASH MEDUIM DUTY JACOB   FALSE   0   201
Case 2:19-cv-00626-SPC-MRM Document 44-7 Filed 03/08/21 Page 22 of 34 PageID 1049




                      2016
Month          Total Billable Time   Average Billable Hours
  "JACOB C "       482:50:00               2:03:48
    9              154:10:00               2:45:11
    10              86:58:00               1:51:01
    11             130:51:00               1:43:18
    12             110:51:00               2:00:56
Grand Total        482:50:00               2:03:48
                                                                                                                                                                                                                                                     Case 2:19-cv-00626-SPC-MRM Document 44-7 F ed 03/08/21 Page 23 of 34 PageID 1050

WorkNo FinishDate    FinishTime  EnRouteDate    MIDNIGHT EnRouteTime DestArriveDate DestArriveTime Billable Month Billable Time    DisplayName   ContactName DisAddress DisCity                ContractPhone FinshTime   PayMethod RefNumber          CoPay   Qty      UnitPrice TotalPrice calculatedTax calculatedAdjustment calculatedDiscount SevDesc   AcctName CallTakerId         CallTaker     Priority WDStatus   PuchOrd OwnerName            OwnerPhone DesAddr            DestCity DestAddress Vyear               Vmodel Vcolor           Vserial   Tag      VOdometer Vodm   Reason CancelUserId CancelUser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CancelReason
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              RegRate   License VehNo         VNumber    AcctNo    OriginalRecDate RecDate       sampleDateRecTIme          DispDate      DispTime         AssDate       AssTime             ConfirmTime     ArriveDate    ArriveTime      LeaveDate LeaveTime     VMake       WorkOrdChgDtRem DisLocName DisState ServiceDesc DestName DestState TotalRev TotalNonRev DisZip                       DestZip   BillTo      MemberNumber        TicketNumber VehicleHold   ImpoundLotId
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ImpoundReleaseTime
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ReleasedTo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ServiceDescId
 207641   1/2/2017    9:51:00 AM     1/2/2017   11:59:00 PM  8:01:00 AM     1/2/2017     9:44:00 AM              1    1:43:00 AM   "JACOB C "    DANNY            107 I-75 N      Naples               2345525           ACCOUNT         JACOB                       2        135        270             0                    0                  0          GLOBAL AUTOCARE CENTER
                                                                                                                                                                                                                                                                                                                                                                                17226 Tracy Michels6 - COMPLETED FIN       PLEASE SENDOakes
                                                                                                                                                                                                                                                                                                                                                                                                                                         CHECK Farms- CALLED
                                                                                                                                                                                                                                                                                                                                                                                                                                                           2395719751
                                                                                                                                                                                                                                                                                                                                                                                                                                                              IN BY JIMMY             Naples      3880 Enterprise Ave 1993     CONVENTIONALOAKES  FLC112
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    FARMS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1FUYZCYB6PL452827
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N1383U            0       T6 TOW                                       C620-432-78-271-016                          1/2/2017 12:43     1/2/2017                 7:43:00 AM      1/2/2017      7:46:00 AM       1/2/2017          7:46:00 AM     7:48:00 AM       1/2/2017      8:19:00 AM    1/2/2017  9:14:00 AM FREIGHTLINER                                  FL        HD TOW PORT TOSTORAGE-NOT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            PORT BY HOUR  FLLAW ENFORCEMENT270              0 34116   34104   "OAKES FARM FEED SERVICE " JACOB                 FALSE           0                    202
 207665   1/2/2017   12:34:00 PM     1/2/2017   11:59:00 PM 12:13:00 PM     1/2/2017    12:34:00 PM              1  12:21:00 AM    "JACOB C "    MADELYN DAGLIA4688 LakewoodNaples Blvd        1-800-541-2262            ACCOUNT         JACOB                       1         33          33            0                    0                  0          AGERO               20359 Jared Wix 6 - COMPLETED    FIN        7.53E+08 MADELYN DAGLIA 2397754416                        Naples                            2011   SONATA GLSBLUE          5NPEB4AC0BH201922
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 189RWB        46506       T3 JUMP START                                C620-432-78-271-016                9031.1    1/2/2017 15:45     1/2/2017               10:45:00 AM       1/2/2017     12:03:00 PM       1/2/2017         12:03:00 PM    12:05:00 PM       1/2/2017     12:22:00 PM                         HYUNDAI                     Round Key Cir FL            JUMP START                     FL                 33             0 34112   34104   AGERO                           JACOB            FALSE           0                     12
 207669   1/2/2017    1:38:00 PM     1/2/2017   11:59:00 PM  1:03:00 PM     1/2/2017     1:36:00 PM              1  12:33:00 AM    "JACOB C "    LAURA SANDOVAL7690 Tara Cir Naples            1-800-541-2262            ACCOUNT         JACOB                       1         33          33            0                    0                  0          AGERO               20359 Jared Wix 6 - COMPLETED    FIN        1.23E+08 LAURA SANDOVAL 2395377973                        Naples                            2009   FOCUS SE SILVER         1FAHP35N99W146126
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 GRHL55        88030       T1 FLAT TIRE W/SPARE                         C620-432-78-271-016                9031.1    1/2/2017 16:03     1/2/2017               11:03:00 AM       1/2/2017     12:03:00 PM       1/2/2017         12:03:00 PM    12:05:00 PM       1/2/2017      1:11:00 PM                         FORD                        Tara Ct           FL        TIRE CHANGE                    FL                 33             0 34104   34104   AGERO                           JACOB            FALSE           0                     13
 207670   1/2/2017    1:04:00 PM     1/2/2017   11:59:00 PM 12:32:00 PM     1/2/2017     1:02:00 PM              1  12:30:00 AM    "JACOB C "    ANDREAMARY TACK  7823 Berkshire Naples
                                                                                                                                                                                  Pines Dr 1-800-541-2262                ACCOUNT         JACOB                       1         33          33            0                    0                  0          AGERO               20359 Jared Wix 6 - COMPLETED    FIN        2.86E+08 ANDREAMARY TACK2393307846                        Naples                            2013   C70 T5      White       YV1672MCXDJ140766
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Z0LIM         31871       T3 JUMP START                                C620-432-78-271-016                9031.1    1/2/2017 16:04     1/2/2017               11:04:00 AM       1/2/2017     12:03:00 PM       1/2/2017         12:03:00 PM    12:06:00 PM       1/2/2017     12:44:00 PM                         VOLVO                       Haverhill Ct      FL        JUMP START                     FL                 33             0 34104   34104   AGERO                           JACOB            FALSE           0                     12
 207641   1/2/2017    9:51:00 AM     1/2/2017   11:59:00 PM  8:01:00 AM     1/2/2017     9:44:00 AM              1    1:43:00 AM   "JACOB C "    DANNY            107 I-75 N      Naples               2345525           ACCOUNT         JACOB                       2         85        170             0                    0                  0          GLOBAL AUTOCARE CENTER
                                                                                                                                                                                                                                                                                                                                                                                17226 Tracy Michels6 - COMPLETED FIN       PLEASE SENDOakes
                                                                                                                                                                                                                                                                                                                                                                                                                                         CHECK Farms- CALLED
                                                                                                                                                                                                                                                                                                                                                                                                                                                           2395719751
                                                                                                                                                                                                                                                                                                                                                                                                                                                              IN BY JIMMY             Naples      3880 Enterprise Ave 1993     CONVENTIONALOAKES  FLC112
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    FARMS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1FUYZCYB6PL452827
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N1383U            0       T6 TOW                                       C620-432-78-271-016                          1/2/2017 12:43     1/2/2017                 7:43:00 AM      1/2/2017      7:46:00 AM       1/2/2017          7:46:00 AM     7:48:00 AM       1/2/2017      8:19:00 AM    1/2/2017  9:14:00 AM FREIGHTLINER                                  FL        HD STORAGE (with
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         STORAGE-NOT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              7% sales tax)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FLLAW ENFORCEMENT170              0 34116   34104   "OAKES FARM FEED SERVICE " JACOB                 FALSE           0                    220
 207707   1/2/2017    5:13:00 PM     1/2/2017   11:59:00 PM  4:39:00 PM     1/2/2017     5:08:00 PM              1  12:29:00 AM    "JACOB C "    DISPATCH         9121 Chula VistaNaples
                                                                                                                                                                                    St         1-800-582-6626            ACCOUNT         JOHN                        1         35          35            0                    0                  0          ALLSTATE            32000 "GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN        4.03E+08 JOSEPH URSO           7086429485                 Naples      3927 Enterprise Ave 1996     GRAND MARQUIS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Green LS/BAYSHORE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       2MELM75W9TX673378
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A526195      125984       T3 JUMP START                                C620-432-78-271-016              FL1312830   1/2/2017 21:37     1/2/2017                 4:37:00 PM      1/2/2017       4:37:00 PM      1/2/2017          4:37:00 PM      4:38:00 PM      1/2/2017      4:59:00 PM                         MERCURY                                       FL        JUMP START                     FL                 35             0 34113   34104   ALLSTATE          3178644481 JOHN                FALSE           0                     12
 207759   1/3/2017    3:21:00 PM     1/3/2017   11:59:00 PM  2:46:00 PM     1/3/2017     3:20:00 PM              1  12:34:00 AM    "JACOB C "    COURTNEYBELLAI4998GRAVENGOOD
                                                                                                                                                                        Andros DrNaples        1-800-541-2262            ACCOUNT         JACOB                       1         33          33            0                    0                  0          AGERO               32000 "GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN        2.91E+08 COURTNEYBELLAI GRAVENGOOD
                                                                                                                                                                                                                                                                                                                                                                                                                                                           7024692166                 Naples                            2012   RX 350      Black       2T2BK1BA9CC138365
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 RKC146        32491       T1 FLAT TIRE W/SPARE                         C620-432-78-271-016                9031.1    1/3/2017 19:45     1/3/2017                 2:45:00 PM      1/3/2017       2:45:00 PM      1/3/2017          2:45:00 PM      2:45:00 PM      1/3/2017      2:57:00 PM                         LEXUS                                         FL        TIRE CHANGE                    FL                 33             0 34112   34104   AGERO                           JACOB            FALSE           0                     13
 207763   1/3/2017    5:17:00 PM     1/3/2017   11:59:00 PM  3:21:00 PM     1/3/2017     4:31:00 PM              1    1:10:00 AM   "JACOB C "    DISPATCH         610 Broad Ave SNaples        1-800-582-6626            ACCOUNT         JACOB                       1          0           0            0                    0                  0          ALLSTATE            32000 "GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN        4.03E+08 SHIRLEY MEGGARMONT    3207960050                 Naples      9885 Collier Blvd     1997   GRAND MARQUIS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           BronzeLS 2MELM75W3VX688140
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TKNITEZ                   T6 TOW                                       C620-432-78-271-016              FL1312830   1/3/2017 20:03     1/3/2017                 3:03:00 PM      1/3/2017       3:07:00 PM      1/3/2017          3:07:00 PM      3:08:00 PM      1/3/2017      3:38:00 PM                         MERCURY (4 Miles)                             FL        MILEAGE (LOADED)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         WALMART
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TOWED FL                       0             0 34102   34114   ALLSTATE           360310123 JACOB               FALSE           0                     25
 207770   1/3/2017    5:17:00 PM     1/3/2017   11:59:00 PM  4:28:00 PM     1/3/2017     5:15:00 PM              1  12:47:00 AM    "JACOB C "    DISPATCH         610 Broad Ave SNaples        1-800-582-6626            CASH            JACOB                       1         20          20            0                    0                  0          ALLSTATE            32000 "GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       PD CA DR SHIRLEY MEGGARMONT     3207960050                 Naples      9885 Collier Blvd     1997   GRAND MARQUIS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           BronzeLS 2MELM75W3VX688140
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TKNITEZ           0       OVERAGES                                     C620-432-78-271-016              FL1312830   1/3/2017 21:28     1/3/2017                 4:28:00 PM      1/3/2017       4:30:00 PM      1/3/2017          4:30:00 PM      4:31:00 PM                                  1/3/2017  4:31:00 PM MERCURY                                       FL        MC OVER-MILEAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         WALMART
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CUST PAY FL                   20             0 34102   34114   CUSTOMER OVERAGES  360310123 JACOB               FALSE           0                     92
 207769   1/3/2017    6:35:00 PM     1/3/2017   11:59:00 PM  5:19:00 PM     1/3/2017     6:29:00 PM              1    1:10:00 AM   "JACOB C "    CINTHIA GAVARRETE6029 Pine RidgeNaples
                                                                                                                                                                                   Rd          1-800-541-2262            ACCOUNT         JACOB                       1        1.2         1.2            0                    0                  0          AGERO               32000 "GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN        5.73E+08 CINTHIA GAVARRETE     2394656362                 Naples      2824 Tropicana Blvd 1995     SABLE GS Green          1MELM50U7SA642289
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 238NGN        88456       T6 TOW                                       C620-432-78-271-016                9031.1    1/3/2017 21:27     1/3/2017                 4:27:00 PM      1/3/2017       4:38:00 PM      1/3/2017          4:38:00 PM      4:41:00 PM      1/3/2017      5:42:00 PM    1/3/2017  6:06:00 PM MERCURY (5.6 Miles)https://goo.gl/maps/ruJeb72bwCC2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Napa Blvd         FL        MILEAGE (LOADED)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         HOME  TOWED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1       FL                1.2             0 34119   34116   AGERO                           JACOB            FALSE           0                     25
 207775   1/3/2017    8:26:00 PM     1/3/2017   11:59:00 PM  6:29:00 PM     1/3/2017     8:23:00 PM              1    1:54:00 AM   "JACOB C "    DAISY            109th Ave N Naples                2393982791           Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)          0        2        120        240             0                    0                  0          CASH MEDUIM DUTY32000 "GINA "              6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       AUTH# 280770JOEL                2396870395                 Naples      47th Ave NE           2001   DODGE       WHITE       3B6MC36531M247173
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 959NKK            0       T6 TOW                                       C620-432-78-271-016                          1/3/2017 22:18     1/3/2017                 5:18:00 PM      1/3/2017       5:24:00 PM      1/3/2017          5:24:00 PM      5:24:00 PM      1/3/2017      6:53:00 PM    1/3/2017  7:24:00 PM                                               FL        "MD TOW PORT???TO PORT " FL                     240              0 34108   34120   CASH MEDUIM DUTY                JACOB            FALSE           0                    201
 207799   1/5/2017    3:07:00 PM     1/5/2017   11:59:00 PM  1:38:00 PM     1/5/2017     3:01:00 PM              1    1:23:00 AM   "JACOB C "    A                845 River Point Naples
                                                                                                                                                                                  Dr           (1)-                      Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)          0     1.25        125    156.25              0                    0                  0          CASH MEDUIM DUTY20359 Jared Wix 6 - COMPLETED        FIN       COLLECT MONEY
                                                                                                                                                                                                                                                                                                                                                                                                                                       CAPT DENNIS         2397779354                 Naples      3900 Mannix Dr        2000            35 UNK                                             TOW                                          C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  35xx                               1/5/2017 18:11     1/5/2017                 1:11:00 PM      1/5/2017       1:12:00 PM      1/5/2017          1:12:00 PM      1:12:00 PM      1/5/2017      1:47:00 PM    1/5/2017  2:09:00 PM FT                                            FL        MD LANDOLL PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ??? TO PORT FL                 156.25              0 34102   34114   CASH MEDUIM DUTY                JACOB            FALSE           0                    199
 207809   1/4/2017    3:23:00 PM     1/4/2017   11:59:00 PM 12:33:00 PM     1/4/2017     3:23:00 PM              1    2:50:00 AM   "JACOB C "    DISP #T63 TRPRI-75# 2456
                                                                                                                                                                       S AND MMNaples
                                                                                                                                                                                   93          866-833-2715 TH           CASH            JACOB                       1        1.6         1.6            0                    0                  0          FHP MD ROTATION (ARREST)
                                                                                                                                                                                                                                                                                                                                                                                32000 "GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       FHP # 17-000820
                                                                                                                                                                                                                                                                                                                                                                                                                                       BILLY RAY HOUSER 7274592969__
                                                                                                                                                                                                                                                                                                                                                                                                                                                           7/29/52                    Naples      3880 Enterprise Ave 2003     F350 SUPERBLACK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DUTY       1FTSW31P33EB38367
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 801MJG            0       TRAFFIC STOP                                 C620-432-78-271-016   ALLSTATE INSURANCE     1/4/2017 17:29     1/4/2017                12:29:00 PM      1/4/2017     12:33:00 PM       1/4/2017         12:33:00 PM    12:33:00 PM       1/4/2017      1:03:00 PM    1/4/2017  2:17:00 PM FORD                                          FL        DMV REPORT FORNAPLES-3880
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            OWNERSHIP     ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL         AVENUE 0             1.6         34104   LE FHP      JUL H260076522690 JACOB              FALSE           0                    193
 207809   1/4/2017    3:23:00 PM     1/4/2017   11:59:00 PM 12:33:00 PM     1/4/2017     3:23:00 PM              1    2:50:00 AM   "JACOB C "    DISP #T63 TRPRI-75# 2456
                                                                                                                                                                       S AND MMNaples
                                                                                                                                                                                   93          866-833-2715 TH           CASH            JACOB                       1       55.5       55.5             0                    0                  0          FHP MD ROTATION (ARREST)
                                                                                                                                                                                                                                                                                                                                                                                32000 "GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       FHP # 17-000820
                                                                                                                                                                                                                                                                                                                                                                                                                                       BILLY RAY HOUSER 7274592969__
                                                                                                                                                                                                                                                                                                                                                                                                                                                           7/29/52                    Naples      3880 Enterprise Ave 2003     F350 SUPERBLACK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DUTY       1FTSW31P33EB38367
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 801MJG            0       TRAFFIC STOP                                 C620-432-78-271-016   ALLSTATE INSURANCE     1/4/2017 17:29     1/4/2017                12:29:00 PM      1/4/2017     12:33:00 PM       1/4/2017         12:33:00 PM    12:33:00 PM       1/4/2017      1:03:00 PM    1/4/2017  2:17:00 PM FORD        1 HOUR 15 MIN ON SCENE (1 HOUR    FL FREE) WAIT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           MD LE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TIME
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  LABOR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     AND DROP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         NAPLES-3880
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 AND SECURE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL DRIVE SHAFT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     AVENUE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          55.5              0         34104   LE FHP      JUL H260076522690 JACOB              FALSE           0                    284
 207827   1/4/2017    3:49:00 PM                11:59:00 PM                 1/4/2017     3:23:00 PM              1                 "JACOB C "    DISP # TRPR # 2456
                                                                                                                                                                  I-75 S AND MMNaples
                                                                                                                                                                                   93          866-833-2715 TH           Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)                   1        222        222             0                    0                  0          FHP MD ROTATION (ARREST)
                                                                                                                                                                                                                                                                                                                                                                                12209 DUMMY DUMMY      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       FHP # 17-000820
                                                                                                                                                                                                                                                                                                                                                                                                                                       RICHARD E SORENSEN
                                                                                                                                                                                                                                                                                                                                                                                                                                                        7274592969__
                                                                                                                                                                                                                                                                                                                                                                                                                                                               FUNERAL HOME           Naples      3880 Enterprise Ave 2014     BOAT        BLACK       4DJAB363XEA007331
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EJKK80            0       TRAFFIC STOP                                 C620-432-78-271-016   NA                     1/4/2017 20:44     1/4/2017                 3:44:00 PM      1/4/2017       3:49:00 PM      1/4/2017          3:49:00 PM                      1/4/2017      1:03:00 PM    1/4/2017  2:17:00 PM Trailer                                       FL        TOW (Law Enforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         NAPLES-3880 ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL         AVENUE222              0         34104   LE FHP      NA                  JACOB            FALSE           0                    148
 207809   1/4/2017    3:23:00 PM     1/4/2017   11:59:00 PM 12:33:00 PM     1/4/2017     3:23:00 PM              1    2:50:00 AM   "JACOB C "    DISP #T63 TRPRI-75# 2456
                                                                                                                                                                       S AND MMNaples
                                                                                                                                                                                   93          866-833-2715 TH           CASH            JACOB                       1       42.4       42.4             0                    0                  0          FHP MD ROTATION (ARREST)
                                                                                                                                                                                                                                                                                                                                                                                32000 "GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       FHP # 17-000820
                                                                                                                                                                                                                                                                                                                                                                                                                                       BILLY RAY HOUSER 7274592969__
                                                                                                                                                                                                                                                                                                                                                                                                                                                           7/29/52                    Naples      3880 Enterprise Ave 2003     F350 SUPERBLACK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DUTY       1FTSW31P33EB38367
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 801MJG            0       TRAFFIC STOP                                 C620-432-78-271-016   ALLSTATE INSURANCE     1/4/2017 17:29     1/4/2017                12:29:00 PM      1/4/2017     12:33:00 PM       1/4/2017         12:33:00 PM    12:33:00 PM       1/4/2017      1:03:00 PM    1/4/2017  2:17:00 PM FORD        (3:23 PM 01/04/2017) through (1:02FL PM 01/05/2017)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           STORAGE (outside)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         NAPLES-3880
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (with 7% ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          state
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL sales tax)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     AVENUE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          42.4              0         34104   LE FHP      JUL H260076522690 JACOB              FALSE           0                    127
 207827   1/4/2017    3:49:00 PM                11:59:00 PM                 1/4/2017     3:23:00 PM              1                 "JACOB C "    DISP # TRPR # 2456
                                                                                                                                                                  I-75 S AND MMNaples
                                                                                                                                                                                   93          866-833-2715 TH           Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)                   1       79.5       79.5             0                    0                  0          FHP MD ROTATION (ARREST)
                                                                                                                                                                                                                                                                                                                                                                                12209 DUMMY DUMMY      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       FHP # 17-000820
                                                                                                                                                                                                                                                                                                                                                                                                                                       RICHARD E SORENSEN
                                                                                                                                                                                                                                                                                                                                                                                                                                                        7274592969__
                                                                                                                                                                                                                                                                                                                                                                                                                                                               FUNERAL HOME           Naples      3880 Enterprise Ave 2014     BOAT        BLACK       4DJAB363XEA007331
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EJKK80            0       TRAFFIC STOP                                 C620-432-78-271-016   NA                     1/4/2017 20:44     1/4/2017                 3:44:00 PM      1/4/2017       3:49:00 PM      1/4/2017          3:49:00 PM                      1/4/2017      1:03:00 PM    1/4/2017  2:17:00 PM Trailer     (3:49 PM 01/04/2017) through (8:31FL AM 01/05/2017)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           STORAGE (outside)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         NAPLES-3880
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (with 7% ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          state
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL sales tax)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     AVENUE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          79.5              0         34104   LE FHP      NA                  JACOB            FALSE           0                    127
 207837   1/4/2017    6:07:00 PM     1/4/2017   11:59:00 PM  5:11:00 PM     1/4/2017     6:02:00 PM              1  12:51:00 AM    "JACOB C "    JACOB            3927 EnterpriseNaples
                                                                                                                                                                                   Ave                       0           CASH            JACOB              0        1        120        120             0                    0                  0          CASH MEDUIM DUTY38238 Nicki Rodriguez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       PD CA DR JACOB                              0              Naples      3927 Enterprise Ave 1987     Gillig      UNK         15GED1324H1060360
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 844TZB            0       T6 TOW                                       C620-432-78-271-016            0             1/4/2017 22:07     1/4/2017                 5:07:00 PM      1/4/2017       5:09:00 PM      1/4/2017          5:09:00 PM      5:10:00 PM      1/4/2017      5:20:00 PM    1/4/2017  5:38:00 PM UNK                                           FL        "MD TOW PORTJACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO PORT " FL                     120              0 34104   34104   CASH MEDUIM DUTY                JACOB            FALSE           0                    201
 207858   1/5/2017   11:01:00 AM     1/5/2017   11:59:00 PM  9:31:00 AM     1/5/2017    11:01:00 AM              1    1:30:00 AM   "JACOB C "    KEYSTONE PAVINGImmokalee Rd Naples
                                                                                                                                                                                  Airport Rd (1)-                        CHECK           JACOB              0      1.5        120        180             0                    0                  0          CASH MEDUIM DUTY20359 Jared Wix 6 - COMPLETED        FIN       PD CK#1484 COLLEEN              2397834422                 Naples      3710 Prospect Ave 2005       FE84W       WHITE       JL6BDH1S05K012566
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 J483VV        80708       T6 TOW                                       C620-432-78-271-016         2312             1/5/2017 13:34     1/5/2017                 8:34:00 AM      1/5/2017      8:37:00 AM       1/5/2017          8:37:00 AM     8:39:00 AM       1/5/2017      9:52:00 AM    1/5/2017 10:16:00 AM MITSUBISHI FUSO                               FL        "MD TOW PORT???TO PORT " FL                     180              0 34110   34104   CASH MEDUIM DUTY                JACOB            FALSE           0                    201
 207896   1/5/2017    7:37:00 PM     1/5/2017   11:59:00 PM  5:48:00 PM     1/5/2017     7:19:00 PM              1    1:31:00 AM   "JACOB C "    unk              3927 EnterpriseNaples
                                                                                                                                                                                   Ave                       0           Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)          0      1.2        125        150             0                    0                  0          CASH MEDUIM DUTY38238 Nicki Rodriguez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       CC OFFICE unk                               0              Naples      3927 Enterprise Ave 1200     Trail King WHITE                  0566STH                   TOW                                          C620-432-78-271-016                          1/5/2017 22:45     1/5/2017                 5:45:00 PM      1/5/2017       5:48:00 PM      1/5/2017          5:48:00 PM      5:48:00 PM      1/5/2017      5:53:00 PM                         Trailer                                       FL        MD LANDOLL PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         bald TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               eagle
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      towing
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL               150              0 34104   34104   CASH MEDUIM DUTY                JACOB            FALSE           0                    199
 207901   1/5/2017    9:08:00 PM     1/5/2017   11:59:00 PM  7:51:00 PM     1/5/2017     9:04:00 PM              1    1:13:00 AM   "JACOB C "    jacob            3927 EnterpriseNaples
                                                                                                                                                                                   Ave              2394030000           CASH            JACOB              0        1        163        163             0                    0                  0          CASH MEDUIM DUTY38238 Nicki Rodriguez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       COLLECT MONEY
                                                                                                                                                                                                                                                                                                                                                                                                                                       jacob               2394030000                 Naples      3927 Enterprise Ave 1987     MEDIUM HEAVYRED F700 1FDPF70H0HVA18200
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1870PJ            0       T6 TOW                                       C620-432-78-271-016                            1/6/2017 0:51    1/5/2017                 7:51:00 PM      1/5/2017       7:53:00 PM      1/5/2017          7:53:00 PM      7:51:00 PM      1/5/2017      7:53:00 PM                         FORD                                          FL        MD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         bald eaglePORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      towing
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL PORT          163              0 34104   34104   CASH MEDUIM DUTY                JACOB            FALSE           0                    350
 207931   1/6/2017    1:03:00 PM     1/6/2017   11:59:00 PM 11:13:00 AM     1/6/2017    12:49:00 PM              1    1:36:00 AM   "JACOB C "    JIM              11265 TamiamiNaples
                                                                                                                                                                                   Trail E          2398105625           CASH            JACOB              0     1.25        120        150             0                    0                  0          CASH MEDUIM DUTY11602 Carlos Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       PD CA DR JIM SCHENKER           2396925580                 Naples      Davis Blvd            1987   E350        WHITE       1FDKE30L2HHA79203
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2625TY        40124       TOW                                          C620-432-78-271-016                          1/6/2017 16:07     1/6/2017               11:07:00 AM       1/6/2017     11:12:00 AM       1/6/2017         11:12:00 AM    11:13:00 AM       1/6/2017     11:33:00 AM    1/6/2017 12:25:00 PM FORD                                          FL        "MD TOW PORTSTORAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO PORT " FL                     150              0 34113   34104   CASH MEDUIM DUTY                JACOB            FALSE           0                    201
 207938   1/6/2017    1:19:00 PM     1/6/2017   11:59:00 PM  1:00:00 PM     1/6/2017     1:16:00 PM              1  12:16:00 AM    "JACOB C "    HERTZCORPORATION 3042 Futuna LnNaples         1-800-541-2262            ACCOUNT         JACOB                       1         33          33            0                    0                  0          AGERO               32000 "GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN         8.1E+08 HERTZCORPORATION      2397760893                 Naples                            2015   FOCUS SE Silver         1FADP3K2XFL325250
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 953XRC        31222       T7 LOCK OUT                                  C620-432-78-271-016                 9031.1   1/6/2017 17:45     1/6/2017                12:45:00 PM      1/6/2017     12:59:00 PM       1/6/2017         12:59:00 PM      1:00:00 PM      1/6/2017      1:10:00 PM                         FORD                        Islandwalk Cir FL           LOCKOUT SERVICE                FL                 33             0 34119   34104   AGERO                           JACOB            FALSE           0                     24
 207997   1/7/2017    5:39:00 PM     1/7/2017   11:59:00 PM  4:21:00 PM     1/7/2017     5:32:00 PM              1    1:11:00 AM   "JACOB C "    ANDY             Vanderbilt BeachNaples
                                                                                                                                                                                     Rd Airport Pulling
                                                                                                                                                                                                    2394519663
                                                                                                                                                                                                        Rd N             Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)          0      1.3        120        156             0                    0                  0          CASH MEDUIM DUTY38238 Nicki Rodriguez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       cc office   ANDY                2394519663                 Naples      6415 Naples Blvd      2008   M2 106 MEDIUM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           WHITEDUTY1FVACXDT58HZ20636
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EYHW04            0       T6 TOW                                       C620-432-78-271-016                          1/7/2017 21:12     1/7/2017                 4:12:00 PM      1/7/2017       4:16:00 PM      1/7/2017          4:16:00 PM      4:19:00 PM      1/7/2017      4:57:00 PM    1/7/2017  5:09:00 PM FREIGHTLINER                                  FL        "MD TOW PORTLOWES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO PORT " FL                     156              0 34109   34109   CASH MEDUIM DUTY                JACOB            FALSE           0                    201
 208038   1/9/2017    4:15:00 AM     1/9/2017   11:59:00 PM  2:06:00 AM     1/9/2017     4:09:00 AM              1    2:03:00 AM   "JACOB C "    VOLVO ACTION SERVICES
                                                                                                                                                                  6424 NAPLES
                                                                                                                                                                           (CLAUDETTE)
                                                                                                                                                                                BLVD
                                                                                                                                                                                  Naples            8005286586           Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)
                                                                                                                                                                                                                                                AND DON     0        1         85          85            0                    0                  0          CASH HEAVY DUTY 40231 Amy Case 6 - COMPLETED         FIN       CC APPR# 322407
                                                                                                                                                                                                                                                                                                                                                                                                                                       SYGMA NETWORK 3212997451                       ???         ???                   2014   VNM         WHITE       4V4MC9EH6EN165786
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2TP008        35220       T3 JUMP START                                C620-432-78-271-016      132590                1/9/2017 6:58    1/9/2017                 1:58:00 AM      1/9/2017      1:58:00 AM       1/9/2017          1:58:00 AM     2:00:00 AM       1/9/2017      2:22:00 AM                         VOLVO                       PANERA BREAD FL             HD JUMP START???               FL                 85             0 34109   34104   CASH HEAVY DUTY                 JACOB AND DON    FALSE           0                    214
 208041   1/9/2017    9:40:00 AM     1/9/2017   11:59:00 PM  7:54:00 AM     1/9/2017     9:33:00 AM              1    1:39:00 AM   "JACOB C "    CLEO             Hibiscus Ave Naples          643-1624                  CHECK           JACOB                     1.5        120        180             0                    0                  0          ELIAS BROTHERS      20359 Jared Wix 6 - COMPLETED    FIN       PLEASE SENDELIAS
                                                                                                                                                                                                                                                                                                                                                                                                                                         CHECKBROTHERS239-643-1624                    Naples      4775 Mercantile Ave 2005     EXPRESS CUTAWAY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           WHITE G3500 1GBJG31U451154316
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N291HQ       198532       T6 TOW                                       C620-432-78-271-025                          1/9/2017 12:19     1/9/2017                 7:19:00 AM      1/9/2017      7:22:00 AM       1/9/2017          7:22:00 AM     7:37:00 AM       1/9/2017      8:52:00 AM    1/9/2017  9:09:00 AM CHEVROLET                   ON AIRPORT NEAR   FL HIBISCUS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "MD TOW PORTOOPS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO PORTBODY" SHOP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL               180              0 34104   34104   ELIAS BROTHERS                  JACOB            FALSE           0                    201
 208108  1/10/2017    9:06:00 AM    1/10/2017   11:59:00 PM  2:40:00 AM    1/10/2017     8:57:00 AM              1    6:17:00 AM   "JACOB C "    RUTHY            I-75 N AND MMImmokalee
                                                                                                                                                                                   71               8553522079           Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)          0     6.25        150      937.5             0                    0                  0          CASH MEDUIM DUTY40231 Amy Case 6 - COMPLETED         FIN       APPROVAL 036336
                                                                                                                                                                                                                                                                                                                                                                                                                                       RUTHY               8553522079                 Fort Lauderdale
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  2565 FL-84            2016   PROSTAR LF627
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           WHITEPREMIUM3HCDJAPR1GL455268
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 P726062      111634       T6 TOW                                       C620-432-78-271-016        13479             1/10/2017 7:23    1/10/2017                 2:23:00 AM     1/10/2017      2:23:00 AM      1/10/2017          2:23:00 AM     2:24:00 AM      1/10/2017      3:27:00 AM   1/10/2017  4:46:00 AM INTERNATIONAL                                 FL        "MD TOW PORTRECHTIEN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO PORT "INTERNATIONAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL          TRUCKS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         937.5              0         33312   CASH HEAVY DUTY                 JACOB            FALSE           0                    201
 208159  1/10/2017    4:27:00 PM    1/10/2017   11:59:00 PM  3:58:00 PM    1/10/2017     4:22:00 PM              1  12:24:00 AM    "JACOB C "                     4190 Gulfstream Naples
                                                                                                                                                                                    Dr                                   CASH            JACOB              0        1         60          60            0                    0                  0          CASH LIGHT DUTY 32000 "GINA "              6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       PD CA DR STACEY SHORTS 8457075417                          Naples                            2009   COROLLA/LE/XLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           GRAY        JTDBL40E39J009785
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 AVU9474       86020       T3 JUMP START                                C620-432-78-271-016                         1/10/2017 20:51    1/10/2017                 3:51:00 PM     1/10/2017       3:55:00 PM     1/10/2017          3:55:00 PM      3:56:00 PM     1/10/2017      4:05:00 PM                         TOYOTA                                        FL        JUMP START                     FL                 60             0 34112   34104   CASH LIGHT DUTY                 JACOB            FALSE           0                     12
 208178  1/11/2017    5:04:00 AM    1/11/2017   11:59:00 PM 12:51:00 AM    1/11/2017     5:03:00 AM              1    4:12:00 AM   "JACOB C "    DISP # T50 TRPRI-75
                                                                                                                                                                   # 4012
                                                                                                                                                                       N AND MMNaples
                                                                                                                                                                                   53          866-833-2715 THEN 6       ACCOUNT         JACOB                       1        333        333             0                    0                  0          FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                                                                                                40231 Amy Case                   FIN       JUNKED GARDEN
                                                                                                                                                                                                                                                                                                                                                                                                                                       ALBERTST FREDERICK2135073523
                                                                                                                                                                                                                                                                                                                                                                                                                                                            BALLIET JR 3/13/85 3-06   Naples      JUNK LOT              1998   CARNIVAL WHITE          4Z2F13635W2003850
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 419QIN            0       CRASH                                        C620-432-78-271-016   ?                      1/11/2017 5:35    1/11/2017               12:35:00 AM      1/11/2017     12:35:00 AM      1/11/2017         12:35:00 AM    12:36:00 AM      1/11/2017      1:47:00 AM   1/11/2017  3:10:00 AM TRAILER                     26.17206 -80.91932FL        TOW (Law Enforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         OWN AND STILL    FL POSESS        333              0         34104   BET PART PAID.SOLD OR NO LIENJACOB               FALSE           0                    148
 208215  1/11/2017   12:53:00 PM    1/11/2017   11:59:00 PM 11:48:00 AM    1/11/2017    12:53:00 PM              1    1:05:00 AM   "JACOB C "    DAVID SAMUELSON  2716 Kings LakeNaples
                                                                                                                                                                                   Blvd        352-2867                  ACCOUNT         JACOB                       1         60          60            0                    0                  0          AFFORDABLE TRAILERS 32000
                                                                                                                                                                                                                                                                                                                                                                                    MARINE
                                                                                                                                                                                                                                                                                                                                                                                         "GINASERVICES
                                                                                                                                                                                                                                                                                                                                                                                                "      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       PLEASE SENDALAN
                                                                                                                                                                                                                                                                                                                                                                                                                                         CHECKSLACK     239-352-2867                  Naples      3900 Mannix Dr        1996   F250        TAN         1FTHX25F3TEB45855
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 816PMP       370738       T6 TOW                                       C620-432-78-271-016                         1/11/2017 16:32    1/11/2017               11:32:00 AM      1/11/2017     11:35:00 AM      1/11/2017         11:35:00 AM    11:36:00 AM      1/11/2017     12:14:00 PM   1/11/2017 12:27:00 PM Ford                                          FL        "MD TOW PORT TO PORT " FL                         60             0 34112   34114   AFFORDABLE TRAILERS MARINEJACOB  SERVICES        FALSE           0                    201
 208224  1/11/2017    2:27:00 PM    1/11/2017   11:59:00 PM  2:05:00 PM    1/11/2017     2:21:00 PM              1  12:16:00 AM    "JACOB C "    JANE KELLER      2077 Pine Isle Ln
                                                                                                                                                                                  Naples       1-800-541-2262            ACCOUNT         JACOB                       1         33          33            0                    0                  0          AGERO               32000 "GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN        8.65E+08 JANE KELLER           2397744627                 Naples                            2015   VENZA LE/XLEBlack       4T3ZA3BB0FU095507
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 448RBY         1714       T3 JUMP START                                C620-432-78-271-016                 9031.1 1/11/2017 18:53     1/11/2017                 1:53:00 PM     1/11/2017       1:55:00 PM     1/11/2017          1:55:00 PM      1:55:00 PM     1/11/2017      2:13:00 PM                         TOYOTA                      Duchess Dr        FL        JUMP START                     FL                 33             0 34112   34104   AGERO                           JACOB            FALSE           0                     12
 208226  1/11/2017    2:45:00 PM    1/11/2017   11:59:00 PM  2:29:00 PM    1/11/2017     2:45:00 PM              1  12:16:00 AM    "JACOB C "    DELBOCCIO        2135 Tamiami Trail
                                                                                                                                                                                  Naples
                                                                                                                                                                                       E       1-800-541-2262            ACCOUNT         JACOB                       1         33          33            0                    0                  0          AGERO               11602 Carlos Rodriguez 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN        5.02E+08 DELBOCCIO             2395955563                 Naples                            2014   ROGUE S/SLWhite         5N1AT2MV9EC810970
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 KFJ61         20493       JUMP START - Inoperable P                    C620-432-78-271-016                 9031.1 1/11/2017 19:24     1/11/2017                 2:24:00 PM     1/11/2017       2:27:00 PM     1/11/2017          2:27:00 PM      2:28:00 PM     1/11/2017      2:32:00 PM                         NISSAN                                        FL        JUMP START                     FL                 33             0 34112   34104   AGERO                           JACOB            FALSE           0                     12
 208258  1/12/2017   12:01:00 PM    1/12/2017   11:59:00 PM 11:06:00 AM    1/12/2017    11:57:00 AM              1  12:51:00 AM    "JACOB C "    DISPATCH         4573 EnterpriseNaples
                                                                                                                                                                                   Ave         1-888-843-5873            ACCOUNT         JACOB                       1         62          62            0                    0                  0          NSD NATION SAFE DRIVERS
                                                                                                                                                                                                                                                                                                                                                                                17226 Tracy Michels6 - COMPLETED FIN         3081377 Dietmar Wasch         2399610228                 Naples      501 Airport Pulling Rd2016
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         S     METRIS WHITE            WD3PG2EA0G3063948
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Y63IQD         1207       T6 TOW                                       C620-432-78-271-016                  94535 1/12/2017 16:02     1/12/2017               11:02:00 AM      1/12/2017     11:05:00 AM      1/12/2017         11:05:00 AM    11:06:00 AM      1/12/2017     11:16:00 AM   1/12/2017 11:29:00 AM MERCEDES-BENZ                                 FL        MERCEDES HOOK                  FL                 62             0 34104   34104   NSD NATION SAFE DRIVERS         JACOB            FALSE           0                    225
 208298  1/13/2017   10:32:00 AM    1/13/2017   11:59:00 PM  9:06:00 AM    1/13/2017    10:31:00 AM              1    1:25:00 AM   "JACOB C "    DISPATCH         6400 Dudley DrNaples         1-888-843-5873            ACCOUNT         JACOB                       1        120        120             0                    0                  0          NSD NATION SAFE DRIVERS
                                                                                                                                                                                                                                                                                                                                                                                32000 "GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN         3083244 DEBRA GARDNER 3522475881                         Naples      501 Airport Pulling Rd2013
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         S     SPRINTER 3500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           WHITE       WD3PF1CCXD5743020
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 347TUN       116229       T6 TOW                                       C620-432-78-271-016                  94535 1/13/2017 13:35     1/13/2017                 8:35:00 AM     1/13/2017      8:47:00 AM      1/13/2017          8:47:00 AM     8:47:00 AM      1/13/2017      9:23:00 AM   1/13/2017  9:57:00 AM MERCEDES-BENZ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               MD TOW PORT TO  BESTPORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     WESTERN HOTEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FL        MISC CHG (requires comment)FL                   120              0 34105   34104   NSD NATION SAFE DRIVERS         JACOB            FALSE           0                     91
 208333  1/13/2017    2:55:00 PM    1/13/2017   11:59:00 PM  2:15:00 PM    1/13/2017     2:52:00 PM              1  12:37:00 AM    "JACOB C "    harald morales 8340 Collier Boulevard
                                                                                                                                                                                  Naples       1-888-298-6776            ACCOUNT         JACOB                       1         35          35            0                    0                  0          ROAD AMERICA (Cash32000
                                                                                                                                                                                                                                                                                                                                                                                  Rates /"GINA
                                                                                                                                                                                                                                                                                                                                                                                          Accept" CC) 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       M2215CN66615harald morales      2392310741                 Naples                            2007   F150        BLUE        1FTRF12277KC98149
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 YWF9039      180837       T7 LOCK OUT                                  C620-432-78-271-016                   8284 1/13/2017 19:15     1/13/2017                 2:15:00 PM     1/13/2017       2:28:00 PM     1/13/2017          2:28:00 PM      2:29:00 PM     1/13/2017      2:45:00 PM                         Ford                                          FL        LOCKOUT SERVICE                FL                 35             0 34114   34104   ROAD AMERICANA (Cash Rates / Accept
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              JACOBCC)         FALSE           0                     24
 208345  1/13/2017    8:23:00 PM    1/13/2017   11:59:00 PM  5:53:00 PM    1/13/2017     8:22:00 PM              1    2:29:00 AM   "JACOB C "                     Collier Blvd Immokalee
                                                                                                                                                                                  Naples Rd                              X-PRESS PAY (Cash)
                                                                                                                                                                                                                                         JACOB              0        1         60          60            0                    0                  0          CASH LIGHT DUTY 11602 Carlos Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       90 DAY LOCKUP
                                                                                                                                                                                                                                                                                                                                                                                                                                       KEVIN CAMPBELL 902392002110
                                                                                                                                                                                                                                                                                                                                                                                                                                                             DAY LOCKUP               Naples      3880 Enterprise Ave 2006     DTS         WHITE       1G6KD57Y06U104742
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Y10KMJ                    T6 TOW                                       C620-432-78-271-016                         1/13/2017 22:29    1/13/2017                 5:29:00 PM     1/13/2017       5:32:00 PM     1/13/2017          5:32:00 PM      5:33:00 PM     1/13/2017      6:08:00 PM   1/13/2017  7:40:00 PM Cadillac                                      FL        FLATBED HOOKSTORAGE-NOTFLLAW ENFORCEMENT60                       0 34119   34104   CASH LIGHT DUTY                 JACOB            FALSE           0                       8
 208345  1/13/2017    8:23:00 PM    1/13/2017   11:59:00 PM  5:53:00 PM    1/13/2017     8:22:00 PM              1    2:29:00 AM   "JACOB C "                     Collier Blvd Immokalee
                                                                                                                                                                                  Naples Rd                              X-PRESS PAY (Cash)
                                                                                                                                                                                                                                         JACOB              0        1         40          40            0                    0                  0          CASH LIGHT DUTY 11602 Carlos Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       90 DAY LOCKUP
                                                                                                                                                                                                                                                                                                                                                                                                                                       KEVIN CAMPBELL 902392002110
                                                                                                                                                                                                                                                                                                                                                                                                                                                             DAY LOCKUP               Naples      3880 Enterprise Ave 2006     DTS         WHITE       1G6KD57Y06U104742
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Y10KMJ                    T6 TOW                                       C620-432-78-271-016                         1/13/2017 22:29    1/13/2017                 5:29:00 PM     1/13/2017       5:32:00 PM     1/13/2017          5:32:00 PM      5:33:00 PM     1/13/2017      6:08:00 PM   1/13/2017  7:40:00 PM Cadillac                                      FL        DOLLIES/GO JACKS/SKATES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         STORAGE-NOTFLLAW ENFORCEMENT40                     0 34119   34104   CASH LIGHT DUTY                 JACOB            FALSE           0                     17
 208351  1/14/2017    1:09:00 AM    1/13/2017   11:59:00 PM 11:07:00 PM    1/14/2017     1:05:00 AM              1    1:57:00 AM   "JACOB C "    JORGE            COLLIER BLVD ANDNaplesTAMIAMI TRAIL
                                                                                                                                                                                                    7863176492
                                                                                                                                                                                                        E                Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)        240        2        120        240             0                    0                  0          CASH MEDUIM DUTY40231 Amy Case 6 - COMPLETED         FIN       CC APPR# 739912
                                                                                                                                                                                                                                                                                                                                                                                                                                       JORGE               7863176492                 Naples      191 22ND ST NE        2010   NPR         WHITE       JALC4W168A7003887
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 GMIE67       266058       T6 TOW                                       C620-432-78-271-016   ""                     1/14/2017 3:56    1/13/2017                10:56:00 PM     1/13/2017     10:56:00 PM      1/13/2017         10:56:00 PM    10:56:00 PM      1/13/2017     11:31:00 PM   1/14/2017 12:02:00 AM ISUZU                       RIGHT IN FRONTFLOF FALLING"MD WATERS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TOW PORT???
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO PORT " FL                     240              0 34114   34120   CASH MEDUIM DUTY                JACOB            FALSE           0                    201
 209315  1/31/2017    5:37:00 PM    1/31/2017   11:59:00 PM  2:49:00 PM    1/31/2017     5:34:00 PM              1    2:45:00 AM   "JACOB C "    DISP#2700      DEPUTY#
                                                                                                                                                                  I-75 S AND
                                                                                                                                                                           1408
                                                                                                                                                                              MMNaples
                                                                                                                                                                                   92 1/2      774-4434                  CASH            JACOB                       2       6.45       12.9             0                    0                  0          CCSO LD ROTATION (ARREST)
                                                                                                                                                                                                                                                                                                                                                                                32000 "GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       CCSO # 17-37409
                                                                                                                                                                                                                                                                                                                                                                                                                                       SIXT RENT A CAR LLC 3-23                       Naples      3880 Enterprise Ave 2016     328I SULEVSILVER        WBA8E9G55GNT81252
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EVSI60        31545       TRAFFIC STOP                                 C620-432-78-271-016   SELF INSURED          1/31/2017 19:43    1/31/2017                 2:43:00 PM     1/31/2017       2:44:00 PM     1/31/2017          2:44:00 PM      2:45:00 PM     1/31/2017      3:12:00 PM   1/31/2017  4:07:00 PM BMW                                           FL        REGISTERED MAIL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         NAPLES-3880
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (cost)       ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL         AVENUE 0            12.9         34104   LE CCSO NA                      JACOB            FALSE           0                    135
 209315  1/31/2017    5:37:00 PM    1/31/2017   11:59:00 PM  2:49:00 PM    1/31/2017     5:34:00 PM              1    2:45:00 AM   "JACOB C "    DISP#2700      DEPUTY#
                                                                                                                                                                  I-75 S AND
                                                                                                                                                                           1408
                                                                                                                                                                              MMNaples
                                                                                                                                                                                   92 1/2      774-4434                  CASH            JACOB                       2       37.5          75            0                    0                  0          CCSO LD ROTATION (ARREST)
                                                                                                                                                                                                                                                                                                                                                                                32000 "GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       CCSO # 17-37409
                                                                                                                                                                                                                                                                                                                                                                                                                                       SIXT RENT A CAR LLC 3-23                       Naples      3880 Enterprise Ave 2016     328I SULEVSILVER        WBA8E9G55GNT81252
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EVSI60        31545       TRAFFIC STOP                                 C620-432-78-271-016   SELF INSURED          1/31/2017 19:43    1/31/2017                 2:43:00 PM     1/31/2017       2:44:00 PM     1/31/2017          2:44:00 PM      2:45:00 PM     1/31/2017      3:12:00 PM   1/31/2017  4:07:00 PM BMW         55 MINUTES ON SCENE TIME - WAITINGFL     FORLABOR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DEPUTIES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  LE TO SEARCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         NAPLES-3880
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   VEHICLEENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL AND INVENTORY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     AVENUE(30
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             75MINUTES FREE)0         34104   LE CCSO NA                      JACOB            FALSE           0                    147
 209315  1/31/2017    5:37:00 PM    1/31/2017   11:59:00 PM  2:49:00 PM    1/31/2017     5:34:00 PM              1    2:45:00 AM   "JACOB C "    DISP#2700      DEPUTY#
                                                                                                                                                                  I-75 S AND
                                                                                                                                                                           1408
                                                                                                                                                                              MMNaples
                                                                                                                                                                                   92 1/2      774-4434                  CASH            JACOB                       1        1.6         1.6            0                    0                  0          CCSO LD ROTATION (ARREST)
                                                                                                                                                                                                                                                                                                                                                                                32000 "GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       CCSO # 17-37409
                                                                                                                                                                                                                                                                                                                                                                                                                                       SIXT RENT A CAR LLC 3-23                       Naples      3880 Enterprise Ave 2016     328I SULEVSILVER        WBA8E9G55GNT81252
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EVSI60        31545       TRAFFIC STOP                                 C620-432-78-271-016   SELF INSURED          1/31/2017 19:43    1/31/2017                 2:43:00 PM     1/31/2017       2:44:00 PM     1/31/2017          2:44:00 PM      2:45:00 PM     1/31/2017      3:12:00 PM   1/31/2017  4:07:00 PM BMW                                           FL        DMV REPORT FORNAPLES-3880
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            OWNERSHIP     ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL         AVENUE 0             1.6         34104   LE CCSO NA                      JACOB            FALSE           0                    193
 209307  1/31/2017    1:41:00 PM    1/31/2017   11:59:00 PM  1:09:00 PM    1/31/2017     1:41:00 PM              1  12:32:00 AM    "JACOB C "    MARYELLEN EVANS  1344 Monarch CirNaples       1-800-541-2262            ACCOUNT         JACOB                       1         33          33            0                    0                  0          AGERO               20359 Jared Wix 6 - COMPLETED    FIN        3.81E+08 MARYELLEN EVANS2392727934                        Naples      1344 Monarch Circle 2016     PRIUS       Green       JTDKARFU5G3519252
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 BRIB02         3287       T1 FLAT TIRE W/SPARE                         C620-432-78-271-016                 9031.1 1/31/2017 17:44     1/31/2017                12:44:00 PM     1/31/2017       1:07:00 PM     1/31/2017          1:07:00 PM      1:07:00 PM     1/31/2017      1:22:00 PM                         TOYOTA                      Trafalgar Ln      FL        TIRE CHANGE                    FL                 33             0 34116   34116   AGERO                           JACOB            FALSE           0                     13
 209272  1/31/2017    9:34:00 AM    1/31/2017   11:59:00 PM  8:04:00 AM    1/31/2017     9:32:00 AM              1    1:28:00 AM   "JACOB C "    DISP # T63 TRPR111# I-75 N       Naples       866-833-2715 TH           Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)                1.75        120        210             0                    0                  0          FHP HD ROTATION (ABANDONED)
                                                                                                                                                                                                                                                                                                                                                                                20359 Jared Wix 6 - COMPLETED    FIN       FHP # 17-OFF006670                                         Bonita Springs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  27683 Old 41 Rd       2006   EXPRESS CUTAWAY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           WHITE G3500 1GBJG31U061170711
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 CAPI58            0       ABANDONED                                    C620-432-78-271-016   UNK                   1/31/2017 12:55    1/31/2017                 7:55:00 AM     1/31/2017      7:56:00 AM      1/31/2017          7:56:00 AM     7:57:00 AM      1/31/2017      8:15:00 AM   1/31/2017  8:54:00 AM CHEVROLET                   108 NB            FL        HD LANDOLL PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         NEWTO  LIFE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TIRESFL               210              0 34109   34135   LE FHP                          JACOB            FALSE           0                    200
 209230  1/30/2017    2:18:00 PM    1/30/2017   11:59:00 PM 12:42:00 PM    1/30/2017     2:00:00 PM              1    1:18:00 AM   "JACOB C "    A                154 21st St NWNaples         (1)-                      Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)          0     1.25        120        150             0                    0                  0          CASH MEDUIM DUTY20359 Jared Wix 6 - COMPLETED        FIN       AUTH# 328429TOM                 2398256846                 Naples      4184 Arnold Ave       1997   G3500       WHITE       1GBJG31R3V1059970
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EHJF33       170187       T6 TOW                                       C620-432-78-271-016                         1/30/2017 17:25    1/30/2017                12:25:00 PM     1/30/2017     12:30:00 PM      1/30/2017         12:30:00 PM    12:31:00 PM      1/30/2017      1:03:00 PM   1/30/2017  1:18:00 PM CHEVROLET                                     FL        "MD TOW PORTLATIMER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO PORTAUTO " FL                 150              0 34120   34104   CASH MEDUIM DUTY                JACOB            FALSE           0                    201
 209214  1/30/2017   12:56:00 PM    1/30/2017   11:59:00 PM 10:53:00 AM    1/30/2017    12:54:00 PM              1    2:01:00 AM   "JACOB C "    ROB              3047 Terrace AveNaples       `597-4044                 CHECK           JACOB              0        2        135        270             0                    0                  0          CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                                                                                                20359 Jared Wix 6 - COMPLETED    FIN       CASH PAY BILL THEXTON           2397771074                 Naples      5900 Yahl St          2005   W22         BROWN 5B4MP67GX53399241
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Y92FKC        46393       T6 TOW                                       C620-432-78-271-025   NA                    1/30/2017 14:49    1/30/2017                 9:49:00 AM     1/30/2017      9:58:00 AM      1/30/2017          9:58:00 AM     9:59:00 AM      1/30/2017     11:14:00 AM   1/30/2017 11:53:00 AM WORKHORSE                                     FL        HD TOW PORT TOCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            PORT BYDIESELHOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL               270              0 34104   34109   CERTIFIED DIESEL REPAIR         JACOB            FALSE           0                    202
 209209  1/30/2017   11:16:00 AM    1/30/2017   11:59:00 PM  9:28:00 AM    1/30/2017    11:12:00 AM              1    1:44:00 AM   "JACOB C "    A                Tamiami Trail ENaples
                                                                                                                                                                                   Treetops Dr (1)-                      Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)          0     1.75        120        210             0                    0                  0          CASH MEDUIM DUTY20359 Jared Wix 6 - COMPLETED        FIN       APPROVAL 06747B
                                                                                                                                                                                                                                                                                                                                                                                                                                       JEFF WRIGHT         8123198527                 Naples      6065 Collier Blvd     2003   NPR         RED         4KLC4B1RX3J801043
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 248PTT       176876       T6 TOW                                       C620-432-78-271-016                         1/30/2017 14:06    1/30/2017                 9:06:00 AM     1/30/2017      9:09:00 AM      1/30/2017          9:09:00 AM     9:10:00 AM      1/30/2017     10:03:00 AM   1/30/2017 10:26:00 AM ISUZU                                         FL        "MD TOW PORTOK TOTIRE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               PORT " FL                   210              0 34113   34114   CASH MEDUIM DUTY                JACOB            FALSE           0                    201
 209168  1/29/2017   11:24:00 AM    1/29/2017   11:59:00 PM 10:31:00 AM    1/29/2017    11:06:00 AM              1  12:35:00 AM    "JACOB C "    CHURCH OF THE NAZARENE
                                                                                                                                                                  210 Santa ClaraNaples
                                                                                                                                                                                   Dr          (1)-                      Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)          0        1        120        120             0                    0                  0          CASH MEDUIM DUTY20359 Jared Wix 6 - COMPLETED        FIN       APPROVAL 390293
                                                                                                                                                                                                                                                                                                                                                                                                                                       GREG                2398777811                 Naples      1471 Airport Rd S 2003       E450 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DUTY       1FDXE45SX3HA45868
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 X2200C        86763       T6 TOW                                       C620-432-78-271-016                         1/29/2017 15:11    1/29/2017               10:11:00 AM      1/29/2017     10:14:00 AM      1/29/2017         10:14:00 AM    10:15:00 AM      1/29/2017     10:52:00 AM                         FORD                                          FL        "MD TOW PORT???TO PORT " FL                     120              0 34104   34104   CASH MEDUIM DUTY                JACOB            FALSE           0                    201
 209133  1/28/2017   11:00:00 AM    1/28/2017   11:59:00 PM  9:47:00 AM    1/28/2017    10:56:00 AM              1    1:09:00 AM   "JACOB C "    COASTAL BEVERAGE Golden Gate PkwyNaples
                                                                                                                                                                                       42nd St239-643-4343
                                                                                                                                                                                                SW                       Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)                1.13        150      169.5             0                    0                  0          COASTAL BEVERAGE 38238
                                                                                                                                                                                                                                                                                                                                                                                 LTD. Nicki Rodriguez  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       ON ACCOUNTchris                 2395959555                 Naples      4747 Progress Ave 1999       4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4900       1HSSDAAN8XH664255
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 L770DZ       115490       T6 TOW                                       C620-432-78-271-016         9949            1/28/2017 14:31    1/28/2017                 9:31:00 AM     1/28/2017      9:33:00 AM      1/28/2017          9:33:00 AM     9:33:00 AM      1/28/2017     10:04:00 AM   1/28/2017 10:25:00 AM INTERNATIONAL                                 FL        CSTL HOOK NAPLES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         COASTALTO NAPLES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     BEVERAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL             169.5              0 34116   34104   COASTAL BEVERAGE LTD.           JACOB            FALSE           0                    346
 209091  1/27/2017    3:56:00 PM    1/27/2017   11:59:00 PM  2:33:00 PM    1/27/2017     3:50:00 PM              1    1:17:00 AM   "JACOB C "    DON MONTROY 450 6th St S Naples               239-825-8777              ACCOUNT         JACOB                    1.25        108        135             0                    0                  0          ALLIED PAVERS       17226 Tracy Michels6 - COMPLETED FIN       PLEASE SENDDRIVER/CELL
                                                                                                                                                                                                                                                                                                                                                                                                                                         CHECK             2392899242                 Naples      3927 Enterprise Ave 2002     EXPRESS CUTAWAY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           WHITE G3500 1GBJG31RX21153937
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 541QLA            0       TOW                                          C620-432-78-271-016                         1/27/2017 18:09    1/27/2017                 1:09:00 PM     1/27/2017       1:09:00 PM     1/27/2017          1:09:00 PM      1:23:00 PM     1/27/2017      2:49:00 PM   1/27/2017  3:09:00 PM CHEVROLET                                     FL        "MD TOW PORTWindermere
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO PORT " FL                     135              0 34102   34104   ALLIED PAVERS                   JACOB            FALSE           0                    201
 209084  1/27/2017    2:35:00 PM    1/27/2017   11:59:00 PM 11:58:00 AM    1/27/2017     2:33:00 PM              1    2:35:00 AM   "JACOB C "    ROB              724 E Elkcam Circle
                                                                                                                                                                                  Marco        597-4044                  CHECK           JACOB              0        3        108        324             0                    0                  0          CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                                                                                                17226 Tracy Michels6 - COMPLETED FIN       CASH PAY GULF COAST CHARTER     2392894682
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ACADEMY                Naples      5900 Yahl St          2003         3000 YELLOW 4DRBRAAN03A957446 141467     196802       TOW                                          C620-432-78-271-016          560            1/27/2017 16:43    1/27/2017               11:43:00 AM      1/27/2017     11:51:00 AM      1/27/2017         11:51:00 AM    11:54:00 AM      1/27/2017     12:41:00 PM   1/27/2017  1:08:00 PM IC CORPORATION                                FL        "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO PORT "DIESEL FL               324              0 34145   34109   CERTIFIED DIESEL REPAIR         JACOB            FALSE           0                    201
 209015  1/26/2017    3:57:00 PM    1/26/2017   11:59:00 PM 11:58:00 AM    1/26/2017     3:53:00 PM              1    3:55:00 AM   "JACOB C "    ROB              W State Road 84 Fort Lauderdale
                                                                                                                                                                                               ()-                       Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)          0        1        7.5         7.5            0                    0                  0          CASH HEAVY DUTY 11602 Carlos Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       AUTH#148666 ROB                 2399636862                 Naples      1095 Business Ln      2004   M2 106 MEDIUM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           WHITEDUTY1FVACWCS74HN08215
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 124RWA        31075       T6 TOW                                       C620-432-78-271-025                         1/26/2017 16:06    1/26/2017               11:06:00 AM      1/26/2017     11:14:00 AM      1/26/2017         11:14:00 AM    11:14:00 AM      1/26/2017      1:04:00 PM   1/26/2017  1:48:00 PM FREIGHTLINER                                  FL        TOLLS (cost) TEKA LEATHERFL                        0           7.5 33315   34110   CASH HEAVY DUTY                 JACOB            FALSE           0                     19
 209015  1/26/2017    3:57:00 PM    1/26/2017   11:59:00 PM 11:58:00 AM    1/26/2017     3:53:00 PM              1    3:55:00 AM   "JACOB C "    ROB              W State Road 84 Fort Lauderdale
                                                                                                                                                                                               ()-                       Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)          0     4.25        150      637.5             0                    0                  0          CASH HEAVY DUTY 11602 Carlos Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       AUTH#148666 ROB                 2399636862                 Naples      1095 Business Ln      2004   M2 106 MEDIUM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           WHITEDUTY1FVACWCS74HN08215
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 124RWA        31075       T6 TOW                                       C620-432-78-271-025                         1/26/2017 16:06    1/26/2017               11:06:00 AM      1/26/2017     11:14:00 AM      1/26/2017         11:14:00 AM    11:14:00 AM      1/26/2017      1:04:00 PM   1/26/2017  1:48:00 PM FREIGHTLINER                                  FL        HD TOW PORT TOTEKA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            PORTLEATHERFL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    BY HOUR              637.5              0 33315   34110   CASH HEAVY DUTY                 JACOB            FALSE           0                    202
 208963  1/25/2017    1:09:00 PM    1/25/2017   11:59:00 PM 12:44:00 PM    1/25/2017     1:08:00 PM              1  12:24:00 AM    "JACOB C "    ??               490 19th St SWNaples         947-3777                  Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)          0        1         60          60            0                    0                  0          CASH LIGHT DUTY 20359 Jared Wix 6 - COMPLETED        FIN       APPROVAL 133711
                                                                                                                                                                                                                                                                                                                                                                                                                                       LAURA COLEMAN239-289-2872                      Naples      ASK                   2012   Prius       BLACK       JTDKN3DU7C5440331
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 BEFB79        62632       T1 FLAT TIRE W/SPARE                         C620-432-78-271-016                         1/25/2017 17:16    1/25/2017                12:16:00 PM     1/25/2017     12:39:00 PM      1/25/2017         12:39:00 PM    12:40:00 PM      1/25/2017     12:47:00 PM                         Toyota                                        FL        TIRE CHANGE ASK                FL                 60             0 34117   34104   CASH LIGHT DUTY                 JACOB            FALSE           0                     13
 208424  1/15/2017    5:07:00 PM    1/15/2017   11:59:00 PM  3:48:00 PM    1/15/2017     5:00:00 PM              1    1:12:00 AM   "JACOB C "    alex rivera      1130 Creekside Naples
                                                                                                                                                                                  Way               4074321877           Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)          0      1.2        120        144             0                    0                  0          CASH MEDUIM DUTY38238 Nicki Rodriguez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       MC AUTH# 06090J
                                                                                                                                                                                                                                                                                                                                                                                                                                       alex rivera         4073616421                 Naples      1130 Creekside Way 2007      4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4300       1HTMMAALX7H377843
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ENYJ42        44796       T6 TOW                                       C620-432-78-271-016            2            1/15/2017 19:59    1/15/2017                 2:59:00 PM     1/15/2017       3:40:00 PM     1/15/2017          3:40:00 PM      3:41:00 PM     1/15/2017      4:17:00 PM                         INTERNATIONAL                                 FL        "MD TOW PORTpost
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               office " FL                 144              0 34108   34108   CASH MEDUIM DUTY                JACOB            FALSE           0                    201
 208879  1/24/2017   12:13:00 PM    1/24/2017   11:59:00 PM  9:24:00 AM    1/24/2017    12:09:00 PM              1    2:45:00 AM   "JACOB C "    ROBERT           Chevrolet Way Estero         ()-                       ACCOUNT         JACOB                    2.75     109.2       300.3             0                    0                  0          FLEET NET AMERICA 20359 Jared Wix 6 - COMPLETED      FIN       4091004C NO DRIVER           (1)-                          Fort Myers 2217 Andrea Ln         2014   EXPRESS CUTAWAY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           BLUE G3500  1GB0G2CA5E1189603
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EYUI53        41921       T6 TOW                                       C620-432-78-271-016   224CLG      FL57410   1/24/2017 14:09    1/24/2017                 9:09:00 AM     1/24/2017      9:13:00 AM      1/24/2017          9:13:00 AM     9:13:00 AM      1/24/2017      9:54:00 AM   1/24/2017 10:49:00 AM CHEVROLET                   ESTERO BAY CHEVROLET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FL        "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO PORT "AUTOMOTIVE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL             300.3              0 33928   33912   FLEET NET AMERICA               JACOB            FALSE           0                    201
 208750  1/21/2017    1:13:00 PM    1/21/2017   11:59:00 PM 12:08:00 PM    1/21/2017     1:11:00 PM              1    1:03:00 AM   "JACOB C "    "CHRIS ROTHERMEL,1411MGR"
                                                                                                                                                                        Solana RdNaples        239-649-1400              CHECK           JACOB                    1.15         90      103.5             0                    0                  0          DEVOE COLLISION 38238 Nicki Rodriguez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN          199798 """ REQUESTED BY"" GARY" 0                       Naples      1411 Solana Rd        2012   RAM 3500 ST BLACK       3C63DRGL0CG210871
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N9331S            0       TOW                                          C620-432-78-271-016                         1/21/2017 16:43    1/21/2017               11:43:00 AM      1/21/2017     11:45:00 AM      1/21/2017         11:45:00 AM    12:00:00 PM      1/21/2017     12:34:00 PM   1/21/2017 12:59:00 PM DODGE                                         FL        "MD TOW PORTDEVOE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO PORT COLLISION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      " FL               103.5              0 34103   34103   DEVOE COLLISION                 JACOB            FALSE           0                    201
 208728  1/20/2017    6:50:00 PM    1/20/2017   11:59:00 PM  6:08:00 PM    1/20/2017     6:49:00 PM              1  12:41:00 AM    "JACOB C "    DAVID            4161 Golden GateNaples
                                                                                                                                                                                      Pkwy ()-                           DIRECT DEPOSITJACOB                         1     116.4       116.4             0                    0                  0          ARI FLEET (Cash Rates32000
                                                                                                                                                                                                                                                                                                                                                                                  / Accept
                                                                                                                                                                                                                                                                                                                                                                                         "GINA
                                                                                                                                                                                                                                                                                                                                                                                           PO) "       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN        64541391 ANGEL                 2397850059                 Naples      3927 Enterprise Ave 2015     TRANSIT T-250
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           WHITE       1FTNR1ZM6FKA79887
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 GEC566        17035       T8 WINCH NEEDED                              C620-432-78-271-016                 569118 1/20/2017 22:48     1/20/2017                 5:48:00 PM     1/20/2017       5:55:00 PM     1/20/2017          5:55:00 PM      5:57:00 PM     1/20/2017      6:23:00 PM                         FORD                                          FL        MD RECOVERY/WINCH PORT TO      FL PORT        116.4              0 34116   34104   ARI FLEET (Cash Rates / Accept PO)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              JACOB            FALSE           0                    350
 208699  1/20/2017    2:54:00 PM    1/20/2017   11:59:00 PM 11:21:00 AM    1/20/2017     2:28:00 PM              1    3:07:00 AM   "JACOB C "    WESLEY           1935 Pine RidgeNaples
                                                                                                                                                                                   Rd          591-8099                  CHECK           JACOB                       3     127.5       382.5             0                    0                  0          NAPLES AUTO AND TRUCK
                                                                                                                                                                                                                                                                                                                                                                                32000CENTER
                                                                                                                                                                                                                                                                                                                                                                                         "GINA "       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       NEED PO WES                     2395918099                 Fort Myers 6180 Federal Ct        2015   M2 112 MEDIUM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           WHITEDUTY3AKJC5DV1FDGN1843
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DKLY37        46143       TOW                                          C620-432-78-271-016                         1/20/2017 16:01    1/20/2017               11:01:00 AM      1/20/2017     11:07:00 AM      1/20/2017         11:07:00 AM    11:12:00 AM      1/20/2017     11:34:00 AM   1/20/2017 12:33:00 PM FREIGHTLINER                NAPLES TRUCK AND  FL AUTO "MD TOW PORTNAPLES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO PORT  AUTO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      " FL TRUCK         382.5              0 34109   33905   NAPLES AUTO AND TRUCK CENTER    JACOB            FALSE           0                    201
 208692  1/20/2017   10:06:00 AM    1/20/2017   11:59:00 PM  9:15:00 AM    1/20/2017    10:05:00 AM              1  12:50:00 AM    "JACOB C "    RUDOLPH          185 Bedzel Circle
                                                                                                                                                                                  Naples       ()-                       DIRECT DEPOSITJACOB                         1       48.5       48.5             0                    0                  0          ARI FLEET (Cash Rates32000
                                                                                                                                                                                                                                                                                                                                                                                  / Accept
                                                                                                                                                                                                                                                                                                                                                                                         "GINA
                                                                                                                                                                                                                                                                                                                                                                                           PO) "       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN        64528949 RUDOLPH               3059799397                 Naples      3927 Enterprise Ave 2008     ECONOLINEWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E250       1FTNE24W48DA17499
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 499HQD       174397       T1 FLAT TIRE W/SPARE                         C620-432-78-271-016                 569118 1/20/2017 14:10     1/20/2017                 9:10:00 AM     1/20/2017      9:14:00 AM      1/20/2017          9:14:00 AM     9:14:00 AM      1/20/2017      9:23:00 AM                         FORD                        LAQUINTA INN FL             MD TIRE CHANGE                 FL              48.5              0 34104   34104   ARI FLEET (Cash Rates / Accept PO)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              JACOB            FALSE           0                     98
 208684  1/20/2017    9:10:00 AM    1/20/2017   11:59:00 PM  8:53:00 AM    1/20/2017     9:09:00 AM              1  12:16:00 AM    "JACOB C "    Nancy Peck       251 Leawood Circle
                                                                                                                                                                                  Naples       1-800-424-3426            ACCOUNT         JACOB                       1         38          38            0                    0                  0          GEICO - # FL97      32000 "GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       G122317020Nancy Peck            2396010471                 Naples                            2004   EXPEDITIONBlueEDDIE BAUER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1FMFU17L24LA45610
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 CPSV23       161523       T7 LOCK OUT                                  C620-432-78-271-016               FL0063297 1/20/2017 13:38    1/20/2017                 8:38:00 AM     1/20/2017      8:46:00 AM      1/20/2017          8:46:00 AM     8:46:00 AM      1/20/2017      9:02:00 AM                         FORD                                          FL        LOCKOUT SERVICE                FL                 38             0 34104   34104   GEICO - # FL97                  JACOB            FALSE           0                     24
 208642  1/19/2017    2:15:00 PM    1/19/2017   11:59:00 PM 11:58:00 AM    1/19/2017     2:09:00 PM              1    2:11:00 AM   "JACOB C "    DISP #     DEPUTYImmokalee Rd Naples
                                                                                                                                                                                  Collier Blvd 774-4434                  CASH            JACOB                       1         54          54            0                    0                  0          CCSO HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                                                                                                17226 Tracy Michels6 - COMPLETED FIN       CCSO # 17-                                                 Naples      714 Golden Gate Blvd1997
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         W     CONVENTIONALWHITE  FLD120
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1FUYDZYB5VH667889
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 AXXJ37       265252       CRASH                                        C620-432-78-271-016                         1/19/2017 16:51    1/19/2017               11:51:00 AM      1/19/2017     11:54:00 AM      1/19/2017         11:54:00 AM    11:54:00 AM      1/19/2017     12:13:00 PM   1/19/2017 12:52:00 PM FREIGHTLINERJEFFREY CLEAN UP                  FL        MISC CHG (requires comment)FL                     54             0 34119   34120   LE CCSO                         JACOB            FALSE           0                     91
 208642  1/19/2017    2:15:00 PM    1/19/2017   11:59:00 PM 11:58:00 AM    1/19/2017     2:09:00 PM              1    2:11:00 AM   "JACOB C "    DISP #     DEPUTYImmokalee Rd Naples
                                                                                                                                                                                  Collier Blvd 774-4434                  CASH            JACOB                       1       64.8       64.8             0                    0                  0          CCSO HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                                                                                                17226 Tracy Michels6 - COMPLETED FIN       CCSO # 17-                                                 Naples      714 Golden Gate Blvd1997
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         W     CONVENTIONALWHITE  FLD120
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1FUYDZYB5VH667889
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 AXXJ37       265252       CRASH                                        C620-432-78-271-016                         1/19/2017 16:51    1/19/2017               11:51:00 AM      1/19/2017     11:54:00 AM      1/19/2017         11:54:00 AM    11:54:00 AM      1/19/2017     12:13:00 PM   1/19/2017 12:52:00 PM FREIGHTLINER(8 Miles)SCENE TO OWNER'S RESIDENCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FL        MILEAGE (LOADED) TOWED (LEN)   FL              64.8              0 34119   34120   LE CCSO                         JACOB            FALSE           0                    142
 208642  1/19/2017    2:15:00 PM    1/19/2017   11:59:00 PM 11:58:00 AM    1/19/2017     2:09:00 PM              1    2:11:00 AM   "JACOB C "    DISP #     DEPUTYImmokalee Rd Naples
                                                                                                                                                                                  Collier Blvd 774-4434                  CASH            JACOB                       1    293.04     293.04              0                    0                  0          CCSO HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                                                                                                17226 Tracy Michels6 - COMPLETED FIN       CCSO # 17-                                                 Naples      714 Golden Gate Blvd1997
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         W     CONVENTIONALWHITE  FLD120
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1FUYDZYB5VH667889
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 AXXJ37       265252       CRASH                                        C620-432-78-271-016                         1/19/2017 16:51    1/19/2017               11:51:00 AM      1/19/2017     11:54:00 AM      1/19/2017         11:54:00 AM    11:54:00 AM      1/19/2017     12:13:00 PM   1/19/2017 12:52:00 PM FREIGHTLINER                                  FL        TOW (Law Enforcement)          FL            293.04              0 34119   34120   LE CCSO                         JACOB            FALSE           0                    148
 208178  1/11/2017    5:04:00 AM    1/11/2017   11:59:00 PM 12:51:00 AM    1/11/2017     5:03:00 AM              1    4:12:00 AM   "JACOB C "    DISP # T50 TRPRI-75
                                                                                                                                                                   # 4012
                                                                                                                                                                       N AND MMNaples
                                                                                                                                                                                   53          866-833-2715 THEN 6       ACCOUNT         JACOB                       3       6.45      19.35             0                    0                  0          FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                                                                                                40231 Amy Case                   FIN       JUNKED GARDEN
                                                                                                                                                                                                                                                                                                                                                                                                                                       ALBERTST FREDERICK2135073523
                                                                                                                                                                                                                                                                                                                                                                                                                                                            BALLIET JR 3/13/85 3-06   Naples      JUNK LOT              1998   CARNIVAL WHITE          4Z2F13635W2003850
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 419QIN            0       CRASH                                        C620-432-78-271-016   ?                      1/11/2017 5:35    1/11/2017               12:35:00 AM      1/11/2017     12:35:00 AM      1/11/2017         12:35:00 AM    12:36:00 AM      1/11/2017      1:47:00 AM   1/11/2017  3:10:00 AM TRAILER                     26.17206 -80.91932FL        REGISTERED MAIL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         OWN (cost)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                AND STILL FL POSESS           0         19.35         34104   BET PART PAID.SOLD OR NO LIENJACOB               FALSE           0                    135
 208604  1/18/2017    3:57:00 PM    1/18/2017   11:59:00 PM  2:36:00 PM    1/18/2017     3:54:00 PM              1    1:18:00 AM   "JACOB C "    JOE              807 BluebonnetMarco
                                                                                                                                                                                   Ct          ()-                       ACCOUNT         JACOB                     1.2         91      109.2             0                    0                  0          FLEET NET AMERICA 11602 Carlos Rodriguez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       4085656C JOE                    3135906001                 Naples      3927 Enterprise Ave 2008     F450 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DUTY       1FDXF46R48EA29182
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 GHNR79        51951       T6 TOW                                       C620-432-78-271-016   NA          FL57410   1/18/2017 19:29    1/18/2017                 2:29:00 PM     1/18/2017       2:34:00 PM     1/18/2017          2:34:00 PM      2:34:00 PM     1/18/2017      3:11:00 PM   1/18/2017  3:25:00 PM FORD                                          FL        WINCH OUT (simple) PER 1/2 HOURFL             109.2              0 34145   34104   FLEET NET AMERICA               JACOB            FALSE           0                     41
 208582  1/18/2017   12:16:00 PM    1/18/2017   11:59:00 PM  9:05:00 AM    1/18/2017    12:04:00 PM              1    2:59:00 AM   "JACOB C "    TOMMY            1370 Creekside Naples
                                                                                                                                                                                  Blvd              8132674064           ACCOUNT         JACOB              0        3        125        375             0                    0                  0          CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED     FIN       WILL MAIL CKTOMMY @ PRECISION   8132674064
                                                                                                                                                                                                                                                                                                                                                                                                                                                               RIGGING                Immokalee 5076 Annunciation Circle2000   Forklift    UNK                 0        0          0       T6 TOW                                       C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  35xx                 0            1/18/2017 13:42    1/18/2017                 8:42:00 AM     1/18/2017      8:44:00 AM      1/18/2017          8:44:00 AM     8:45:00 AM      1/18/2017      9:31:00 AM   1/18/2017 10:25:00 AM Forklift                                      FL        MD LANDOLL PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ??? TO PORT FL                    375              0 34108   34142   PRECISION RIGGING               JACOB            FALSE           0                    199
 208567  1/17/2017    7:34:00 PM    1/17/2017   11:59:00 PM  6:16:00 PM    1/17/2017     7:32:00 PM              1    1:16:00 AM   "JACOB C "    ROB              I-75 N AND 108Naples              8887882944           ACCOUNT         JACOB                    1.25     109.2       136.5             0                    0                  0          FLEET NET AMERICA 32000 "GINA "            6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       4084033C ROBERT                 2398214385                 Naples      3884 Prospect Ave 2015       E350 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DUTY       1FDWE3FL2FDA26045
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2VV675        46264       T6 TOW                                       C620-432-78-271-025      516590 FL57410     1/17/2017 21:43    1/17/2017                 4:43:00 PM     1/17/2017       4:57:00 PM     1/17/2017          4:57:00 PM      4:58:00 PM     1/17/2017      6:28:00 PM   1/17/2017  6:54:00 PM FORD                                          FL        "MD TOW PORTEQUIPMENT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO PORT " SOURCEFL             136.5              0         34104   FLEET NET AMERICA               JACOB            FALSE           0                    201
 208561  1/17/2017    6:28:00 PM    1/17/2017   11:59:00 PM  5:28:00 PM    1/17/2017     6:22:00 PM              1  12:54:00 AM    "JACOB C "    ROB              5665 Airport Pulling
                                                                                                                                                                                  NaplesRd N 597-4044                    CHECK           JACOB              0        1        108        108             0                    0                  0          CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                                                                                                32000 "GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       CASH PAY DRIVER/CELL            2395974044                 Naples      5900 Yahl St          2012   SAVANA G3500Yellow      1GD374CG6C1906088
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 GCGQ20       106883       TOW                                          C620-432-78-271-016   UNK                   1/17/2017 20:24    1/17/2017                 3:24:00 PM     1/17/2017       3:32:00 PM     1/17/2017          3:32:00 PM      3:33:00 PM     1/17/2017      5:40:00 PM   1/17/2017  5:58:00 PM GMC                         RICK HENDRICK CHEVROLET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FL        "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO PORT "DIESEL FL               108              0 34109   34109   CERTIFIED DIESEL REPAIR         JACOB            FALSE           0                    201
 208517  1/17/2017    1:09:00 PM    1/17/2017   11:59:00 PM 11:04:00 AM    1/17/2017     1:04:00 PM              1    2:00:00 AM   "JACOB C "    COASTAL BEVERAGE 4747 Progress Ave
                                                                                                                                                                                  Naples       239-643-4343              Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)                   1        250        250             0                    0                  0          COASTAL BEVERAGE 20359
                                                                                                                                                                                                                                                                                                                                                                                 LTD. Jared Wix 6 - COMPLETED    FIN       ON ACCOUNTDRIVER/CELL 776-2934 or 293                      Fort Myers 6180 Federal Ct        2005   M2 106 MEDIUM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           WHITEDUTY1FUBCYDCX5HU97613
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 362TJE       158336       T6 TOW                                       C620-432-78-271-016          556            1/17/2017 12:34    1/17/2017                 7:34:00 AM     1/17/2017      7:37:00 AM      1/17/2017          7:37:00 AM     7:45:00 AM                                  1/17/2017 11:22:00 AM FREIGHTLINER                                  FL        CSTL HOOK NAPLES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         FREIGHTLINERFL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              - FT MYERS                   250              0 34104   33905   COASTAL BEVERAGE LTD.           JACOB            FALSE           0                    274
 208532  1/17/2017    5:43:00 PM    1/17/2017   11:59:00 PM  1:10:00 PM    1/17/2017     5:21:00 PM              1    4:11:00 AM   "JACOB C "    A                Immokalee Rd Naples
                                                                                                                                                                                  Juliet Blvd ()-                        Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)          0        2        150        300             0                    0                  0          CASH HEAVY DUTY 20359 Jared Wix 6 - COMPLETED        FIN       AUTH # 194903
                                                                                                                                                                                                                                                                                                                                                                                                                                       ALEKS               2394046089                 Fort Myers 9651 Kelly Tractor Dr2005     Kenworth WHITE          1XKTDB9X95J095966
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 F1775U      1270000       T6 TOW                                       C620-432-78-271-025           10            1/17/2017 15:11    1/17/2017               10:11:00 AM      1/17/2017     10:37:00 AM      1/17/2017         10:37:00 AM    10:38:00 AM      1/17/2017      1:33:00 PM   1/17/2017  2:41:00 PM Kenworth                    WALMART PARKING   FL LOT HD TOW PORT TO   KELLY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            PORT TRATORFL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    BY HOUR                300              0 34110   33905   CASH HEAVY DUTY                 JACOB            FALSE           0                    202
 208487  1/16/2017    5:42:00 PM    1/16/2017   11:59:00 PM  3:40:00 PM    1/16/2017     5:41:00 PM              1    2:01:00 AM   "JACOB C "    DANNY            741 Golden Gate Naples
                                                                                                                                                                                    Blvd W             2345525           Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)                   2        135        270             0                    0                  0          GLOBAL AUTOCARE CENTER
                                                                                                                                                                                                                                                                                                                                                                                32000 "GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN               227 ENRIQUE             2396012562                 Naples      4063 Enterprise Ave 2001     9400I       WHITE       2HSCNAER41C013623
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 NO TAG         9478       TOW                                          C620-432-78-271-016                         1/16/2017 20:02    1/16/2017                 3:02:00 PM     1/16/2017       3:08:00 PM     1/16/2017          3:08:00 PM      3:08:00 PM     1/16/2017      4:09:00 PM   1/16/2017  4:55:00 PM INTERNATIONAL                                 FL        HD TOW PORT TOFLEETCO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            PORT BY SERVICES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL               270              0 34120   34104   GLOBAL AUTOCARE CENTER          JACOB            FALSE           0                    202
 210825  2/28/2017    6:39:00 PM    2/28/2017   11:59:00 PM  4:42:00 PM    2/28/2017     6:37:00 PM              2    1:55:00 AM   "JACOB C "    ROB              1211 Imperial DrNaples       597-4044                  CHECK           JACOB              0     1.75        108        189             0                    0                  0          CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                                                                                                32000 "GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN            29989 ROB                  2395974044                 Naples      5900 Yahl St          2000   F650 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DUTY       3FDNF6532YMA06395
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 161QSD            0       TOW                                          C620-432-78-271-016            0            2/28/2017 21:36    2/28/2017                 4:36:00 PM     2/28/2017       4:40:00 PM     2/28/2017          4:40:00 PM      4:41:00 PM     2/28/2017      5:06:00 PM   2/28/2017  5:31:00 PM FORD                                          FL        "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO PORT "DIESEL FL               189              0 34110   34109   CERTIFIED DIESEL REPAIR         JACOB            FALSE           0                    201
 210819  2/28/2017    4:05:00 PM    2/28/2017   11:59:00 PM  3:28:00 PM    2/28/2017     4:04:00 PM              2  12:36:00 AM    "JACOB C "    JOHN SAIA        15755 Corso Mediterra
                                                                                                                                                                                  Naples Cir 1-800-541-2262              ACCOUNT         JACOB                       1         33          33            0                    0                  0          AGERO               32000 "GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN        4.16E+08 JOHN SAIA             3017757510                 Naples                            2013   AVALON HYBRD/PREM/TUR/LTD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Grey        4T1BD1EB2DU016224
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 3313IH        32481       T1 FLAT TIRE W/SPARE                         C620-432-78-271-016                 9031.1 2/28/2017 19:56     2/28/2017                 2:56:00 PM     2/28/2017       3:01:00 PM     2/28/2017          3:01:00 PM      3:02:00 PM     2/28/2017      3:51:00 PM                         TOYOTA                      Mediterra Blvd FL           TIRE CHANGE                    FL                 33             0 34110   34104   AGERO                           JACOB            FALSE           0                     13
 210813  2/28/2017    3:26:00 PM    2/28/2017   11:59:00 PM  3:02:00 PM    2/28/2017     3:24:00 PM              2  12:22:00 AM    "JACOB C "    MAIDELINE DUMENIGO
                                                                                                                                                                  960 ImmokaleeNaples
                                                                                                                                                                                   Rd          1-800-541-2262            ACCOUNT         JACOB                       1         33          33            0                    0                  0          AGERO               20359 Jared Wix 6 - COMPLETED    FIN        1.87E+08 MAIDELINE DUMENIGO    2398887233                 Naples                            2000   COROLLA VE/CE/LE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Blue        2T1BR12E5YC335995
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 644VBC       108717       T7 LOCK OUT                                  C620-432-78-271-016                 9031.1 2/28/2017 18:58     2/28/2017                 1:58:00 PM     2/28/2017       2:14:00 PM     2/28/2017          2:14:00 PM      2:21:00 PM     2/28/2017      3:19:00 PM                         TOYOTA                      FL-45             FL        LOCKOUT SERVICE                FL                 33             0 34110   34104   AGERO                           JACOB            FALSE           0                     24
 210812  2/28/2017    2:53:00 PM    2/28/2017   11:59:00 PM  2:22:00 PM    2/28/2017     2:52:00 PM              2  12:30:00 AM    "JACOB C "    MANYI WANG 8022 Tauren CtNaples               1-800-541-2262            ACCOUNT         JACOB                       1         33          33            0                    0                  0          AGERO               20359 Jared Wix 6 - COMPLETED    FIN        2.67E+08 MANYI WANG            2038859679                 Naples                            2014   XC60 T6 Black           YV4902DZ1E2555303
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 WBJ351        32477       T3 JUMP START                                C620-432-78-271-016                 9031.1 2/28/2017 18:53     2/28/2017                 1:53:00 PM     2/28/2017       2:13:00 PM     2/28/2017          2:13:00 PM      2:14:00 PM     2/28/2017      2:42:00 PM                         VOLVO                       Golan Way         FL        JUMP START                     FL                 33             0 34119   34104   AGERO                           JACOB            FALSE           0                     12
 210742  2/27/2017    3:00:00 PM    2/27/2017   11:59:00 PM 12:15:00 PM    2/27/2017     2:59:00 PM              2    2:44:00 AM   "JACOB C "    CRAIG            3506 MercantileNaples
                                                                                                                                                                                    Ave        239-596-6190              ACCOUNT         JACOB                       3        150        450             0                    0                  0          "APPLE MOVING, INC."20359 Jared Wix 6 - COMPLETED    FIN       ON ACCOUNTCRAIG              239-596-6190                  Fort Myers 2761 Edison Ave        2006   4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4300       1HTMMAAM36H159962
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 CUCF24       224026       T6 TOW                                       C620-432-78-271-016                         2/27/2017 15:41    2/27/2017               10:41:00 AM      2/27/2017     10:44:00 AM      2/27/2017         10:44:00 AM    10:45:00 AM      2/27/2017     12:24:00 PM   2/27/2017 12:47:00 PM INTERNATIONAL                                 FL        HD TOW PORT TOWALLACE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            PORT BY  INTERNATIONAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL               450              0 34104   33916   "APPLE MOVING, INC."            JACOB            FALSE           0                    202
 210731  2/27/2017   12:21:00 PM    2/27/2017   11:59:00 PM  9:17:00 AM    2/27/2017    12:20:00 PM              2    3:03:00 AM   "JACOB C "    ROADSIDE PROTECT 2601 Airport Pulling
                                                                                                                                                                                  NaplesRd S        8669913463           Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)          0      3.5        120        420             0                    0                  0          CASH MEDUIM DUTY20359 Jared Wix 6 - COMPLETED        FIN       APPROVAL 718503
                                                                                                                                                                                                                                                                                                                                                                                                                                       SHAUN LAWRENCE 2394652458                      Fort Myers 2150 Rockfill Rd       2013   NPR         WHITE       JALC4W160D7000793
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 AIGW23        96054       T6 TOW                                       C620-432-78-271-016   D7000793              2/27/2017 13:33    2/27/2017                 8:33:00 AM     2/27/2017      8:40:00 AM      2/27/2017          8:40:00 AM     8:41:00 AM      2/27/2017      9:51:00 AM   2/27/2017 10:21:00 AM ISUZU                                         FL        "MD TOW PORT2150
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                rockfill
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      " road
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL               420              0 34112   33916   CASH MEDUIM DUTY                JACOB            FALSE           0                    201
 210681  2/26/2017    2:06:00 AM    2/26/2017   11:59:00 PM 12:44:00 AM    2/26/2017     1:53:00 AM              2    1:09:00 AM   "JACOB C "    TERRY TAMBIRINO  3835 White Lake Naples
                                                                                                                                                                                    Blvd       1-888-843-5873            Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)          0      1.2        120        144             0                    0                  0          NSD NATION SAFE DRIVERS
                                                                                                                                                                                                                                                                                                                                                                                20359 Jared Wix 6 - COMPLETED    FIN         3167596 TERRY TAMBIRINO9418090605                        Naples      3927 Enterprise Ave 2015     F350 SUPERBLACK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DUTY       1FT8W3DT6FED50378
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 CTHD55        30998       T1 FLAT TIRE W/SPARE                         C620-432-78-271-016                  94535   2/26/2017 5:29    2/26/2017               12:29:00 AM      2/26/2017     12:32:00 AM      2/26/2017         12:32:00 AM    12:38:00 AM      2/26/2017     12:57:00 AM   2/26/2017  1:36:00 AM FORD                                          FL        TIRE CHANGE                    FL               144              0 34117   34104   NSD NATION SAFE DRIVERS         JACOB            FALSE           0                     13
 210616  2/24/2017    3:26:00 PM    2/24/2017   11:59:00 PM  2:06:00 PM    2/24/2017     3:25:00 PM              2    1:19:00 AM   "JACOB C "    RON              53rd St SW Golden
                                                                                                                                                                                  Naples
                                                                                                                                                                                       Gate Pkwy
                                                                                                                                                                                               352-4700                  ACCOUNT         JACOB                    1.25        108        135             0                    0                  0          RONS JONS PORTA POTTY
                                                                                                                                                                                                                                                                                                                                                                                32000RENTAL
                                                                                                                                                                                                                                                                                                                                                                                         "GINA "       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       ON ACCOUNTRON'S JONS PORTA 2392506538
                                                                                                                                                                                                                                                                                                                                                                                                                                                           POTTY RENTAL               Naples      571 Commercial Blvd2005      F550 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DUTY       1FDAF56P05EA09825
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 282QSD       276156       TOW                                          C620-432-78-271-016                         2/24/2017 19:00    2/24/2017                 2:00:00 PM     2/24/2017       2:04:00 PM     2/24/2017          2:04:00 PM      2:04:00 PM     2/24/2017      2:26:00 PM   2/24/2017  2:52:00 PM FORD                                          FL        "MD TOW PORT TO PORT " FL                       135              0 34116   34104   RONS JONS PORTA POTTY RENTAL    JACOB            FALSE           0                    201
 210593  2/24/2017    9:54:00 AM    2/24/2017   11:59:00 PM  9:33:00 AM    2/24/2017     9:52:00 AM              2  12:19:00 AM    "JACOB C "    RONALD KNIGHT 490 NottinghamNaples Dr         1-800-541-2262            ACCOUNT         JACOB                       1         33          33            0                    0                  0          AGERO               32000 "GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN        5.57E+08 RONALD KNIGHT 2395946843                         Naples                            2012   OPTIMA HYBRID
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Silver      KNAGM4AD0C5012097
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Y45FIC        46371       T3 JUMP START                                C620-432-78-271-016                 9031.1 2/24/2017 14:10     2/24/2017                 9:10:00 AM     2/24/2017      9:24:00 AM      2/24/2017          9:24:00 AM     9:32:00 AM      2/24/2017      9:46:00 AM                         KIA                         Whitehall St      FL        JUMP START                     FL                 33             0 34109   34104   AGERO                           JACOB            FALSE           0                     12
 210512  2/22/2017    5:09:00 PM    2/22/2017   11:59:00 PM  4:44:00 PM    2/22/2017     5:08:00 PM              2  12:24:00 AM    "JACOB C "    JENNIFER RIVERA2515 Northbrooke  Naples
                                                                                                                                                                                      Plaza Dr1-800-541-2262             ACCOUNT         JACOB                       1         33          33            0                    0                  0          AGERO               38238 Nicki Rodriguez  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN        3.09E+08 JENNIFER RIVERA 2395376080                       Naples                            2001   COROLLA CE/LE/S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Silver      2T1BR12E31C469524
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2168VI       134854       T7 LOCK OUT                                  C620-432-78-271-016                 9031.1 2/22/2017 21:36     2/22/2017                 4:36:00 PM     2/22/2017       4:37:00 PM     2/22/2017          4:37:00 PM      4:40:00 PM     2/22/2017      5:02:00 PM                         TOYOTA                                        FL        LOCKOUT SERVICE                FL                 33             0 34119   34104   AGERO                           JACOB            FALSE           0                     24
 210511  2/27/2017    5:52:00 PM    2/27/2017   11:59:00 PM  4:30:00 PM    2/27/2017     5:50:00 PM              2    1:20:00 AM   "JACOB C "    EMAIL INVOICE AS3880
                                                                                                                                                                    SOONEnterprise
                                                                                                                                                                           AS DRIVER
                                                                                                                                                                                  Naples
                                                                                                                                                                                   AveFINISHES 825-0615                  CHECK           JACOB                       1         54          54            0                    0                  0          GERMAIN TOYOTA 11602 Carlos Rodriguez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       PER DAVID D SANCHEZ             2392003262                 Naples      2290 2nd Ave SE       2006   XTERRA 4.0RED           5N1AN08U36C5213120          0       T6 TOW                                       C620-432-78-271-016                         2/27/2017 21:25    2/27/2017                 4:25:00 PM     2/27/2017       4:25:00 PM     2/27/2017          4:25:00 PM      4:26:00 PM     2/27/2017      4:31:00 PM   2/27/2017  4:54:00 PM NISSAN                                        FL        FLATBED HOOKRESIDENCE FL                          54             0 34104   34117   GERMAIN TOYOTA                  JACOB            FALSE           0                       8
 210510  2/23/2017   11:22:00 AM    2/23/2017   11:59:00 PM  8:30:00 AM    2/23/2017    12:00:00 PM              2    3:30:00 AM   "JACOB C "    REPAIR CENTRAL (PAYING
                                                                                                                                                                  3727 Prospect
                                                                                                                                                                            FOR TOW)
                                                                                                                                                                                 Ave
                                                                                                                                                                                  Naples            8443730319           Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)          0      3.5        150        525             0                    0                  0          CASH HEAVY DUTY 38238 Nicki Rodriguez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       AUTH# 055081TIM (EQUIPMENT SOURCE)
                                                                                                                                                                                                                                                                                                                                                                                                                                                           2392287727                 Fort Myers 2761 Edison Ave        2014   7000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            7400       1HTWJAAT7EH782069
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 P223935       10280       T6 TOW                                       C620-432-78-271-025                         2/23/2017 12:01    2/23/2017                 7:01:00 AM     2/23/2017      7:12:00 AM      2/23/2017          7:12:00 AM     7:13:00 AM      2/23/2017      8:40:00 AM   2/23/2017  9:36:00 AM INTERNATIONAL                                 FL        HD TOW PORT TOWALLACE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            PORT BY  INTERNATIONAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FL               525              0 34104   33916   CASH HEAVY DUTY                 JACOB            FALSE           0                    202
 210490  2/22/2017    1:34:00 PM    2/22/2017   11:59:00 PM 12:57:00 PM    2/22/2017     1:34:00 PM              2  12:37:00 AM    "JACOB C "    PHILIP SIMCOSKY 3300 Davis BlvdNaples         1-800-541-2262            ACCOUNT         JACOB                       1         33          33            0                    0                  0          AGERO               32000 "GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN         9.4E+08 PHILIP SIMCOSKY 2397848526                       Naples                            2003   ES 300      Grey        JTHBF30G630100726
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I783CS       136229       T1 FLAT TIRE W/SPARE                         C620-432-78-271-016                 9031.1 2/22/2017 17:32     2/22/2017                12:32:00 PM     2/22/2017     12:48:00 PM      2/22/2017         12:48:00 PM    12:49:00 PM      2/22/2017      1:09:00 PM                         LEXUS                       Airport Pulling RdFLS       TIRE CHANGE                    FL                 33             0 34104   34104   AGERO                           JACOB            FALSE           0                     13
 210446  2/21/2017    8:26:00 PM    2/21/2017   11:59:00 PM  7:26:00 PM    2/21/2017     8:20:00 PM              2  12:54:00 AM    "JACOB C "    MATT             Old Trail Dr Belair
                                                                                                                                                                                  Naples
                                                                                                                                                                                      Ln                   239           Credit Card-Office
                                                                                                                                                                                                                                         JACOB
                                                                                                                                                                                                                                            (Cash)          0        1        120        120             0                    0                  0          CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED     FIN       AUTH# 140441MATT                2399194690                 Naples      171 Commercial Blvd2006      EXPRESS CUTAWAY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           WHITE G3500 1GBJG31U061163323
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 988RPE        64650       TOW                                          C620-432-78-271-016                          2/22/2017 0:23    2/21/2017                 7:23:00 PM     2/21/2017       7:25:00 PM     2/21/2017          7:25:00 PM      7:26:00 PM     2/21/2017      7:36:00 PM   2/21/2017  7:54:00 PM CHEVROLET                                     FL        "MD TOW PORT171TO Commercial
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               PORT " FL Blvd              120              0 34103   34104   CASH MEDUIM DUTY                JACOB            FALSE           0                    201
 210440  2/21/2017    7:09:00 PM    2/21/2017   11:59:00 PM  5:34:00 PM    2/21/2017     7:07:00 PM              2    1:33:00 AM   "JACOB C "    ANTHONY          I-75 N Bonita Beach
                                                                                                                                                                                  BONITA Rd SPRINGS
                                                                                                                                                                                            SE                           ACCOUNT         JACOB                     1.5        110        165             0                    0                  0          "TIMO BROTHERS, INC"32000 "GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN                   ANTHONY             2396333289                 Bonita Springs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  27683 Old 41 Rd       2006   EXPRESS CUTAWAY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           WHITE G3500 1GBJG31U961231893
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 HQHI42            0       T6 TOW                                       C620-432-78-271-016                         2/21/2017 21:48    2/21/2017                 4:48:00 PM     2/21/2017       4:53:00 PM     2/21/2017          4:53:00 PM      4:53:00 PM     2/21/2017      6:04:00 PM   2/21/2017  6:25:00 PM CHEVROLET                                     FL        "MD TOW PORT TO PORT " FL                       165              0 34135   34135   "TIMO BROTHERS, INC"            JACOB            FALSE           0                    201
 210439  2/21/2017    4:53:00 PM    2/21/2017   11:59:00 PM  4:37:00 PM    2/21/2017     4:51:00 PM              2  12:14:00 AM    "JACOB C "    ROSAURA TOLEDO74 Hibiscus Ln Naples           1-800-541-2262            ACCOUNT         JACOB                       1         33          33            0                    0                  0          AGERO               32000 "GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN        3.09E+08 ROSAURA TOLEDO 2397848561                        Naples                            2015   RIO LX      Black       KNADM4A38F6527860                   T7 LOCK OUT                                  C620-432-78-271-016                 9031.1 2/21/2017 21:20     2/21/2017                 4:20:00 PM     2/21/2017       4:22:00 PM     2/21/2017          4:22:00 PM      4:23:00 PM     2/21/2017      4:45:00 PM                         KIA                         Henderson CreekFLDr         LOCKOUT SERVICE                FL                 33             0 34114   34104   AGERO                           JACOB            FALSE           0                     24
 210436  2/21/2017    3:48:00 PM    2/21/2017   11:59:00 PM  3:35:00 PM    2/21/2017     3:47:00 PM              2  12:12:00 AM    "JACOB C "    ANNE             2096 Santa Barbara
                                                                                                                                                                                  NaplesBlvd ()-                         ACCOUNT         JACOB                       0          0           0            0                    0                  0          BALD EAGLE TOWING   11602 Carlos Rodriguez 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN       DO NOT COLLECT
                                                                                                                                                                                                                                                                                                                                                                                                                                       ANNE                2392893129                 Naples      3927 Enterprise Ave 2012     F250 SUPERBLACK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DUTY       1FT7W2BT5CEC24226
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 673MWH        58902       T7 LOCK OUT                                  C620-432-78-271-016                         2/21/2017 20:30    2/21/2017                 3:30:00 PM     2/21/2017       3:32:00 PM     2/21/2017          3:32:00 PM      3:33:00 PM     2/21/2017      3:42:00 PM                         FORD                                          FL        LOCKOUT SERVICE                FL                  0             0 34116   34104   BALD EAGLE TOWING               JACOB            FALSE           0                     24
 210431  2/21/2017    5:34:00 PM    2/21/2017   11:59:00 PM  3:27:00 PM    2/21/2017     5:34:00 PM              2    2:07:00 AM   "JACOB C "    DISPATCH         11 Cimmaron Trail
                                                                                                                                                                                  Naples       1-800-285-4977            ACCOUNT         JACOB                       1         38          38            0                    0                  0          COACH-NET / PINNACLE32000
                                                                                                                                                                                                                                                                                                                                                                                    (Cash"GINA
                                                                                                                                                                                                                                                                                                                                                                                          Rates "/ Accept
                                                                                                                                                                                                                                                                                                                                                                                                       6 - CC)
                                                                                                                                                                                                                                                                                                                                                                                                           COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                 FIN         8293389 DONALD HAMPTON2392072510                         Naples      3030 Davis Blvd       1
                                                                                                                                                                                                                                     Case 2:19-cv-00626-SPC-MRM Document 44-7 F ed 03/08/21 Page 24 of 34 PageID 1051

213444   4/19/2017    6:25:00 PM   4/19/2017   11:59:00 PM    3:11:00 PM   4/19/2017    6:23:00 PM   4    3:12:00 AM   "JACOB C "   SCOTT             28561 Calabria Naples
                                                                                                                                                                       Ct                             DIRECT DEPOSITJACOB                    3   116.4     349.2   0   0   0   ARI FLEET (Cash Rates39279
                                                                                                                                                                                                                                                                                                      / Accept
                                                                                                                                                                                                                                                                                                             Gina
                                                                                                                                                                                                                                                                                                               PO)Norris 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN    66236546 SCOTT               2399892084             Punta Gorda3121 Cooper St          2013    NPR HD WHITE           54DC4W1C3DS800603
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            CJMP12     134621   TOW                  C620-432-78-271-016                569118    4/19/2017 19:10   4/19/2017    3:10:00 PM   4/19/2017    3:11:00 PM   4/19/2017    3:11:00 PM    3:11:00 PM   4/19/2017    3:39:00 PM   4/19/2017    3:55:00 PM ISUZU                                        FL          "MD TOW PORT TO PORT " FL                          349.2                  0       34110      33950 ARI FLEET (Cash Rates / Accept PO)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               JACOB               FALSE              0                        201
213426   4/19/2017   11:30:00 AM   4/19/2017   11:59:00 PM   10:02:00 AM   4/19/2017   11:29:00 AM   4    1:27:00 AM   "JACOB C "   JIM               11265 TamiamiNaples
                                                                                                                                                                        Trl E           2398105625    CASH            JACOB          0       1     120       120   0   0   0   CASH MEDUIM DUTY39279 Gina Norris 6 - COMPLETED       FIN   PD CA DR JIM SCHENKER         2396925580             Naples       Davis Blvd            1987    E350        WHITE      1FDKE30L2HHA79203
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            2625TY      40124   TOW                  C620-432-78-271-016                          4/19/2017 13:41   4/19/2017    9:41:00 AM   4/19/2017    9:42:00 AM   4/19/2017    9:42:00 AM    9:43:00 AM   4/19/2017   10:27:00 AM   4/19/2017   11:00:00 AM FORD                                         FL          "MD TOW PORTNEW   TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   YORK"AUTOFL                  120                  0       34113      34104 CASH MEDUIM DUTY                 JACOB               FALSE              0                        201
213371   4/18/2017    5:47:00 PM   4/18/2017   11:59:00 PM   11:29:00 AM   4/18/2017    4:20:00 PM   4    4:51:00 AM   "JACOB C "   DISP # TRPR # SR-29 Oil Well Rd    Immokalee 866-833-2715 TH      CHECK           JACOB                  1     324       324   0   0   0   FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                   17226 Tracy Michels6 - COMPLETED  FIN   WESTWAY COLLECTED
                                                                                                                                                                                                                                                                                                                                                       CHEE CHESSE       9176627378             Fort Lauderdale
                                                                                                                                                                                                                                                                                                                                                                                                             Government Rd I-75 2S006      CONVENTIONALBLUE386 1XPHDB9X56N656627
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            39411PC         0   CRASH                C620-432-78-271-025           0              4/18/2017 15:08   4/18/2017   11:08:00 AM   4/18/2017   11:10:00 AM   4/18/2017   11:10:00 AM   11:12:00 AM   4/18/2017   12:11:00 PM   4/18/2017    1:46:00 PM PETERBILT (36 Miles)ENROUTE INTERSECTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  MILES TO SCENE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FL          LE MILEAGE (Gate-Scene-Gate)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           LEAF FARMS INC   FL                  324                  0       34142      33327 LE FHP                           JACOB               FALSE              0                        195
213371   4/18/2017    5:47:00 PM   4/18/2017   11:59:00 PM   11:29:00 AM   4/18/2017    4:20:00 PM   4    4:51:00 AM   "JACOB C "   DISP # TRPR # SR-29 Oil Well Rd    Immokalee 866-833-2715 TH      CHECK           JACOB                  1     333       333   0   0   0   FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                   17226 Tracy Michels6 - COMPLETED  FIN   WESTWAY COLLECTED
                                                                                                                                                                                                                                                                                                                                                       CHEE CHESSE       9176627378             Fort Lauderdale
                                                                                                                                                                                                                                                                                                                                                                                                             Government Rd I-75 2S006      CONVENTIONALBLUE386 1XPHDB9X56N656627
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            39411PC         0   CRASH                C620-432-78-271-025           0              4/18/2017 15:08   4/18/2017   11:08:00 AM   4/18/2017   11:10:00 AM   4/18/2017   11:10:00 AM   11:12:00 AM   4/18/2017   12:11:00 PM   4/18/2017    1:46:00 PM PETERBILT                   INTERSECTION FL              TOW (Law Enforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           LEAF FARMS INC   FL                  333                  0       34142      33327 LE FHP                           JACOB               FALSE              0                        148
213351   4/18/2017   11:07:00 AM   4/18/2017   11:59:00 PM    8:39:00 AM   4/18/2017   11:06:00 AM   4    2:27:00 AM   "JACOB C "   ALBERT            I-75 N 101       NAPLES                         ACCOUNT         JACOB                2.5     108       270   0   0   0   AFTER HOURS ROAD 40231
                                                                                                                                                                                                                                                                                                    SERVICES Amy Case 6 - COMPLETED  FIN   ON ACCOUNTALBERT              2399635249             Naples       80 27th St NW         2001    MED CONV WHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                        FL70      1FV6HLBC71HH36763
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            A424846    321335   T6 TOW               C620-432-78-271-016                          4/18/2017 11:45   4/18/2017    7:45:00 AM   4/18/2017    7:51:00 AM   4/18/2017    7:51:00 AM    8:11:00 AM   4/18/2017    9:06:00 AM   4/18/2017    9:39:00 AM FREIGHTLINER                JUST N OF THE ON FL RAMP "MD TOW PORT TO PORT " FL                                270                  0       34117      34120 AFTER HOURS ROAD SERVICES JACOB                      FALSE              0                        201
213330   4/17/2017    6:58:00 PM   4/17/2017   11:59:00 PM    5:23:00 PM   4/17/2017    6:49:00 PM   4    1:26:00 AM   "JACOB C "   HILTON MOVING 10043
                                                                                                                                                      STORAGE-Greenway
                                                                                                                                                                  CHRISNaples
                                                                                                                                                                          Rd            2396823325    Credit Card-Office
                                                                                                                                                                                                                      JACB
                                                                                                                                                                                                                         (Cash)      0     1.5     150       225   0   0   0   CASH MEDUIM DUTY38238 Nicki Rodriguez       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   PD CC OFFICECHRIS             2396823325             Naples       3927 Enterprise Ave 2015           3000 WHITE        5WEASAAN6FH692190
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            CJFQ58      17355   T8 WINCH NEEDED      C620-432-78-271-016         203              4/17/2017 21:23   4/17/2017    5:23:00 PM   4/17/2017    5:23:00 PM   4/17/2017    5:23:00 PM    5:23:00 PM   4/17/2017    5:45:00 PM                           IC CORPORATION                               FL          MD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           HILTON PORTMOVINGTO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 STORAGE        225                  0       34114      34104 CASH MEDUIM DUTY                 JACB                FALSE              0                        350
213311   4/17/2017    2:56:00 PM   4/17/2017   11:59:00 PM   12:45:00 PM   4/17/2017    2:49:00 PM   4    2:04:00 AM   "JACOB C "   ROB               10680 Clear Lake Fort
                                                                                                                                                                          Loop
                                                                                                                                                                             Myers 597-4044           CHECK           JACOB          0    2.25     108       243   0   0   0   CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                   40232 Jared Wix 6 - COMPLETED     FIN   CASH PAY DRIVER/CELL          2398487481             Naples       5900 Yahl St          2006    W4500 W45042BROWN J8DC4B16367000217
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            BXX7634    107917   TOW                  C620-432-78-271-016   TAG BXX7634            4/17/2017 16:10   4/17/2017   12:10:00 PM   4/17/2017   12:10:00 PM   4/17/2017   12:10:00 PM   12:11:00 PM   4/17/2017    1:06:00 PM   4/17/2017    1:29:00 PM GMC                                          FL          "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TO PORT "DIESELFL                  243                  0       33908      34109 CERTIFIED DIESEL REPAIR          JACOB               FALSE              0                        201
213301   4/17/2017    1:08:00 PM   4/17/2017   11:59:00 PM   10:57:00 AM   4/17/2017    1:06:00 PM   4    2:09:00 AM   "JACOB C "   DISPATCH          3808 White Lake  Naples
                                                                                                                                                                         Blvd       1-800-285-4977    ACCOUNT         JACOB               2.25     150     337.5   0   0   0   COACH-NET / PINNACLE40232(CashJared
                                                                                                                                                                                                                                                                                                              RatesWix
                                                                                                                                                                                                                                                                                                                     / Accept
                                                                                                                                                                                                                                                                                                                           6 - CC)
                                                                                                                                                                                                                                                                                                                               COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN     8313903 JOSH NICHOLS 865-333-2837                  Fort Myers 1800 Boy Scout Dr 2012          F550 SUPERRED DUTY     1FD0W5HT4CEC58132
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I514994     37200   T6 TOW               C620-432-78-271-016              FL48929     4/17/2017 14:06   4/17/2017   10:06:00 AM   4/17/2017   10:10:00 AM   4/17/2017   10:10:00 AM   10:17:00 AM   4/17/2017   11:15:00 AM   4/17/2017   11:37:00 AM FORD                                         FL          HD TOW PORT TO  SAM PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  GALLOWAY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      BY HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL FORD           337.5                  0       34117      33907 COACH-NET / PINNACLE (Cash Rates JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   / Accept CC)    FALSE              0                        202
213297   4/17/2017   10:46:00 AM   4/17/2017   11:59:00 PM    9:48:00 AM   4/17/2017   10:45:00 AM   4   12:57:00 AM   "JACOB C "   ROB               3510 Kraft Rd Naples          597-4044          DIRECT DEPOSITJACOB            0       1     108       108   0   0   0   CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                   40232 Jared Wix 6 - COMPLETED     FIN        30124 DALE STOLL         2393571747             Naples       5900 Yahl St          2006    EXPRESS G1500
                                                                                                                                                                                                                                                                                                                                                                                                                                                       WHITE      1GCFG15X161275400
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            GCX644      83653   T6 TOW               C620-432-78-271-016   TAG GCX644             4/17/2017 13:30   4/17/2017    9:30:00 AM   4/17/2017    9:47:00 AM   4/17/2017    9:47:00 AM    9:47:00 AM   4/17/2017   10:00:00 AM   4/17/2017   10:16:00 AM CHEVROLET                                    FL          "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TO PORT "DIESELFL                  108                  0       34105      34109 CERTIFIED DIESEL REPAIR          JACOB               FALSE              0                        201
213279   4/17/2017    9:21:00 AM   4/17/2017   11:59:00 PM    7:57:00 AM   4/17/2017    9:12:00 AM   4    1:15:00 AM   "JACOB C "   DISPATCH          7770 Preserve Ln Naples       1-888-843-5873    ACCOUNT         JACOB               1.25      95    118.75   0   0   0   NSD NATION SAFE DRIVERS
                                                                                                                                                                                                                                                                                                   17226 Tracy Michels6 - COMPLETED  FIN     3276996 richardo hoyos- TLC 2398258228
                                                                                                                                                                                                                                                                                                                                                                         TRANSPORT VAN          Naples       501 Airport Rd S      2012    SPRINTER 2500
                                                                                                                                                                                                                                                                                                                                                                                                                                                       SILVER     WDZPE8CC2C5725420
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            CAVS37     101020   T6 TOW               C620-432-78-271-016                 94535    4/17/2017 11:15   4/17/2017    7:15:00 AM   4/17/2017    7:15:00 AM   4/17/2017    7:15:00 AM    7:29:00 AM   4/17/2017    8:10:00 AM   4/17/2017    8:30:00 AM MERCEDES-BENZ                                FL          MERCEDES HOOK                    FL               118.75                  0       34119      34104 NSD NATION SAFE DRIVERS          JACOB               FALSE              0                        225
213218   4/15/2017   12:29:00 PM   4/15/2017   11:59:00 PM    9:44:00 AM   4/15/2017   12:19:00 PM   4    2:35:00 AM   "JACOB C "   DISPATCH          4881 Golden Gate Naples
                                                                                                                                                                           Pkwy 1-800-285-4977        ACCOUNT         JACOB                2.5     150       375   0   0   0   COACH-NET / PINNACLE40232(CashJared
                                                                                                                                                                                                                                                                                                              RatesWix
                                                                                                                                                                                                                                                                                                                     / Accept
                                                                                                                                                                                                                                                                                                                           6 - CC)
                                                                                                                                                                                                                                                                                                                               COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN     8313277 JARED NICHOLS 503-867-1053                 Fort Myers 1800 Boy Scout Dr 2012          F550 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         DUTY     1FD0W5HT4CEC58132
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I514994     37162   T6 TOW               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               35xx                   FL48929     4/15/2017 12:57   4/15/2017    8:57:00 AM   4/15/2017    8:57:00 AM   4/15/2017    8:57:00 AM    9:03:00 AM   4/15/2017   10:00:00 AM   4/15/2017   10:24:00 AM FORD                                         FL          HD TOW PORT TO  GALLOWAY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               PORT BY FORD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL                  375                  0       34116      33907 COACH-NET / PINNACLE (Cash Rates JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   / Accept CC)    FALSE              0                        202
213210   4/14/2017   10:14:00 PM   4/14/2017   11:59:00 PM    8:10:00 PM   4/14/2017    9:33:00 PM   4    1:23:00 AM   "JACOB C "   STEVEN TRANSPORTS-ELVIS
                                                                                                                                                      28070 Quails NestBonita
                                                                                                                                                                           Ln Springs 8008743012      CHECK           JACOB          0       1     120       120   0   0   0   CASH MEDUIM DUTY38238 Nicki Rodriguez       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   t check     CHERI             9122203353             BONITA SPRINGS
                                                                                                                                                                                                                                                                                                                                                                                                             UNK                   2015    CASCADIA 125BLACK      3AKJGLD65FSFL2870
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R147216    262526   T6 TOW               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               35xx            13262              4/14/2017 23:55   4/14/2017    7:55:00 PM   4/14/2017    8:00:00 PM   4/14/2017    8:00:00 PM    8:01:00 PM   4/14/2017    8:27:00 PM                           FREIGHTLINER                                 FL          "MD TOW PORTGAS   TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 STATION-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        " FL ACROSS THE STREET120                    0       34135      34104 CASH MEDUIM DUTY                 JACOB               FALSE              0                        201
213156   4/14/2017    1:04:00 AM   4/13/2017   11:59:00 PM    8:00:00 PM   4/14/2017   12:59:00 AM   4    4:58:00 AM   "JACOB C "   TERRY             I-75 N AND MMNaples
                                                                                                                                                                        66              8156004775    Credit Card-Driver
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0       1    1187      1187   0   0   0   CASH HEAVY DUTY 38238 Nicki Rodriguez       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   CC APPR# ID4EH0toba
                                                                                                                                                                                                                                                                                                                                                       TERRY             8156004775             Naples       5900 Yahl St          2009    MONOCOQUE   "BROWN " 1RF14571991048441
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            NO TAG          0   T6 TOW               C620-432-78-271-016                          4/13/2017 23:59   4/13/2017    7:59:00 PM   4/13/2017    7:59:00 PM   4/13/2017    7:59:00 PM    8:00:00 PM   4/13/2017    8:46:00 PM   4/13/2017   10:44:00 PM ROADMASTER RAIL                              FL          HD TOW PORT TO  CERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               PORT BYDIESEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL REPAIR          1187                  0                  34109 CASH MEDUIM DUTY                 JACOB               FALSE              0                        202
213144   4/14/2017    2:19:00 PM   4/14/2017   11:59:00 PM    1:25:00 PM   4/14/2017    2:16:00 PM   4   12:51:00 AM   "JACOB C "   ROGER             271 Southbay DrNaples             2394656384    Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0       1     150       150   0   0   0   CASH MEDUIM DUTY39279 Gina Norris 6 - COMPLETED       FIN   AUTH# 041470ROGER             2394656384             Naples       ???                   2000    BOAT MOTOR  UNK                                      UNDECKING            C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               35xx                               4/14/2017 16:30   4/14/2017   12:30:00 PM   4/14/2017   12:56:00 PM   4/14/2017   12:56:00 PM    1:07:00 PM   4/14/2017    1:53:00 PM                                                                        FL          MD SERVICE CALL ???PORT TO PORT  FL                  150                  0       34108      34104 CASH MEDUIM DUTY                 JACOB               FALSE              0                           4
213137   4/14/2017   12:22:00 PM   4/14/2017   11:59:00 PM   10:56:00 AM   4/14/2017   12:12:00 PM   4    1:16:00 AM   "JACOB C "   RAY MILLER        1471 Airport Pulling
                                                                                                                                                                       NaplesRd N       3524094860    ACCOUNT         JACOB                  1     125       125   0   0   0   EXCEL ERECTORS      39279 Gina Norris 6 - COMPLETED   FIN   COLLECT MONEY
                                                                                                                                                                                                                                                                                                                                                       RAY               3524094860             Naples       2367 Trade Center Way 2000    Material Handler
                                                                                                                                                                                                                                                                                                                                                                                                                                                       UNK                                      TOW                  C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               35xx                               4/14/2017 11:30   4/14/2017    7:30:00 AM   4/14/2017    7:39:00 AM   4/14/2017    7:39:00 AM    8:09:00 AM   4/14/2017   11:02:00 AM   4/14/2017   11:30:00 AM Material Handler                             FL          HD LANDOLL PORT ??? TO PORT FL                       125                  0       34105      34109 EXCEL ERECTORS                   JACOB               FALSE              0                        200
213128   4/13/2017   12:20:00 PM   4/13/2017   11:59:00 PM   11:01:00 AM   4/13/2017   12:18:00 PM   4    1:17:00 AM   "JACOB C "   MAURISSO          Goodlette-FrankNaples
                                                                                                                                                                         Rd N Orange Blossom
                                                                                                                                                                                        2392071112
                                                                                                                                                                                               Dr     Credit Card-Driver
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0       1     120       120   0   0   0   CASH MEDUIM DUTY39279 Gina Norris 6 - COMPLETED       FIN   PD CC DR MAURISSO             2392071112             Bonita Springs
                                                                                                                                                                                                                                                                                                                                                                                                             10351 Bonita Beach Rd 2008
                                                                                                                                                                                                                                                                                                                                                                                                                                      SE   NPR         WHITE      JALB4W16787400075
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            CPDA76     218147   TOW                  C620-432-78-271-016                          4/13/2017 13:54   4/13/2017    9:54:00 AM   4/13/2017    9:56:00 AM   4/13/2017    9:56:00 AM    9:57:00 AM   4/13/2017   11:18:00 AM   4/13/2017   11:32:00 AM ISUZU                                        FL          "MD TOW PORTACCURATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TO PORT "COMFORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL       SERVICES 120                    0       34109      34135 CASH MEDUIM DUTY                 JACOB               FALSE              0                        201
213112   4/13/2017    3:00:00 AM   4/13/2017   11:59:00 PM    1:11:00 AM   4/13/2017    2:57:00 AM   4    1:46:00 AM   "JACOB C "   DISP # 3336 DEPUTY#
                                                                                                                                                      3180 Beck
                                                                                                                                                             3673BlvdNaples         774-4434          Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)
                                                                                                                                                                                                                             / DON           1     150       150   0   0   0   CCSO MD ROTATION31999 (ARREST)Amy Case 6 - COMPLETED  FIN   CCSO # 17-125057
                                                                                                                                                                                                                                                                                                                                                       CORY MICHAEL BALL 2392017513
                                                                                                                                                                                                                                                                                                                                                                           10/25/85 #RELEASED   Naples       3880 Enterprise Ave 2008      TL          SILVER     19UUA66268A044506
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            GVDJ44          0   WINCH-OUT/RECOVERY   C620-432-78-271-016   STATE FARM              4/13/2017 5:07   4/13/2017    1:07:00 AM   4/13/2017    1:10:00 AM   4/13/2017    1:10:00 AM    1:11:00 AM   4/13/2017    1:21:00 AM   4/13/2017    2:55:00 AM ACURA        "FLATBED HOOK LOAD VEHICLE "FL              2 ND TRUCK HOOK NAPLES-3880 ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL           AVENUE150                   0       34114      34104 LE CCSO OCT B400113853850JACOB / DON                 FALSE              0                          63
213112   4/13/2017    3:00:00 AM   4/13/2017   11:59:00 PM    1:11:00 AM   4/13/2017    2:57:00 AM   4    1:46:00 AM   "JACOB C "   DISP # 3336 DEPUTY#
                                                                                                                                                      3180 Beck
                                                                                                                                                             3673BlvdNaples         774-4434          Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)
                                                                                                                                                                                                                             / DON           1     222       222   0   0   0   CCSO MD ROTATION31999 (ARREST)Amy Case 6 - COMPLETED  FIN   CCSO # 17-125057
                                                                                                                                                                                                                                                                                                                                                       CORY MICHAEL BALL 2392017513
                                                                                                                                                                                                                                                                                                                                                                           10/25/85 #RELEASED   Naples       3880 Enterprise Ave 2008      TL          SILVER     19UUA66268A044506
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            GVDJ44          0   WINCH-OUT/RECOVERY   C620-432-78-271-016   STATE FARM              4/13/2017 5:07   4/13/2017    1:07:00 AM   4/13/2017    1:10:00 AM   4/13/2017    1:10:00 AM    1:11:00 AM   4/13/2017    1:21:00 AM   4/13/2017    2:55:00 AM ACURA        MEDIUM DUTY REQUIRED TO RECOVER FL       VEHICLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TOW (Law
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 OVEREnforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       200NAPLES-3880
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FEET FROM PAVEMENT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL         OFF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         AVENUE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ROAD222                   0       34114      34104 LE CCSO OCT B400113853850JACOB / DON                 FALSE              0                        148
213123   4/13/2017   11:09:00 AM   4/13/2017   11:59:00 PM    9:23:00 AM   4/13/2017   11:01:00 AM   4    1:38:00 AM   "JACOB C "   STEVEN WILLIAMSON 755 8th Ave S Naples              3058962014    Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0     1.5     120       180   0   0   0   CASH MEDUIM DUTY39279 Gina Norris 6 - COMPLETED       FIN   AUTH#ALJOVSTEVEN WILLIAMSON   3058962014             Naples       1989 Trade Center Way 2011    MERCEDES-BENZ
                                                                                                                                                                                                                                                                                                                                                                                                                                                       WHITE      WD3PE7CC7B5600707
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            RQE3L      113449   TOW                  C620-432-78-271-016                          4/13/2017 12:44   4/13/2017    8:44:00 AM   4/13/2017    8:44:00 AM   4/13/2017    8:44:00 AM    8:50:00 AM   4/13/2017    9:57:00 AM   4/13/2017   10:18:00 AM                                              FL          "MD TOW PORTACCURATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TO PORT "COMFORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL       SERVICES 180                    0       34102      34109 CASH MEDUIM DUTY                 JACOB               FALSE              0                        201
213110   4/13/2017   12:47:00 AM   4/12/2017   11:59:00 PM   11:16:00 PM   4/13/2017   12:45:00 AM   4    1:28:00 AM   "JACOB C "   MIKE              I-75 S Immokalee Naples
                                                                                                                                                                           Rd       289-9242          Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)            1.5     160       240   0   0   0   ALLIED BUILDING PRODUCTS
                                                                                                                                                                                                                                                                                                   38238 Nicki Rodriguez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   AUTH# 090901MIKE              2392899242             Naples       3884 Prospect Ave 2012        VHD         WHITE      4V5KC9EGXCN546676
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             2281948   107744   T6 TOW               C620-432-78-271-016        6644               4/13/2017 1:43   4/12/2017    9:43:00 PM   4/12/2017   10:13:00 PM   4/12/2017   10:13:00 PM   10:34:00 PM   4/12/2017   11:32:00 PM   4/13/2017   12:04:00 AM VOLVO                                        FL          HD TOW PORT TO  EQUIPMENT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               PORT BY HOURSOURCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL       TRUCK AND TIRE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                240                  0       34119      34104 ALLIED BUILDING PRODUCTS JACOB                       FALSE              0                        202
213108   4/12/2017   11:13:00 PM   4/12/2017   11:59:00 PM    9:12:00 PM   4/12/2017   11:04:00 PM   4    1:52:00 AM   "JACOB C "   KOYA DRYER        I-75 S AND 84 NAPLES              9415046000    Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0       2     120       240   0   0   0   CASH MEDUIM DUTY38238 Nicki Rodriguez       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   APPR# 012172TUCK REDDEN       9413484011             Naples       1471 Airport Pulling Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                   2004
                                                                                                                                                                                                                                                                                                                                                                                                                                      N    E350 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         DUTY     1FDWE35LX4HA96688
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            HIUD21     120474   T6 TOW               C620-432-78-271-016                           4/13/2017 0:18   4/12/2017    8:18:00 PM   4/12/2017    8:49:00 PM   4/12/2017    8:49:00 PM    8:49:00 PM   4/12/2017    9:45:00 PM   4/12/2017   10:02:00 PM FORD                                         FL          "MD TOW PORTTAMIAMI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TO PORT FORD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        " FL                    240                  0                  34105 CASH LIGHT DUTY                  JACOB               FALSE              0                        201
213105   4/13/2017    7:41:00 PM   4/13/2017   11:59:00 PM    6:04:00 PM   4/13/2017    7:36:00 PM   4    1:32:00 AM   "JACOB C "   RON REGAN         400 8th St N Naples                             Credit Card-Driver
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0       2     150       300   0   0   0   CASH HEAVY DUTY 38238 Nicki Rodriguez       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   CC DRIVER RON REAGAN          8475079200             Naples       13255 Tamiami Trl E 2000      MRI         UNK                                      T6 TOW               C620-432-78-271-016                          4/13/2017 21:30   4/13/2017    5:30:00 PM   4/13/2017    5:43:00 PM   4/13/2017    5:43:00 PM    5:46:00 PM   4/13/2017    6:21:00 PM   4/13/2017    6:52:00 PM TRAILER                                      FL          HD TOW PORT TO  HOSPITAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               PORT BY HOUR FL                  300                  0       34102      34114 CASH HEAVY DUTY                  JACOB               FALSE              0                        202
213095   4/12/2017    6:01:00 PM   4/12/2017   11:59:00 PM    4:00:00 PM   4/12/2017    5:57:00 PM   4    1:57:00 AM   "JACOB C "   STAN              3885 MercantileNaples
                                                                                                                                                                         Ave                          ACCOUNT         JACOB                  2     125       250   0   0   0   FLEET NET AMERICA 38238 Nicki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   6859C       DRIVER/CELL       2392694779             Fort Myers 15960 Chamberlin Pkwy   2009    M2 106 MEDIUM
                                                                                                                                                                                                                                                                                                                                                                                                                                                       "WHITE  DUTY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                " 1FVACXDT39HAF5309
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N0824M     190731   TOW                  C620-432-78-271-016      401671 FL57410      4/12/2017 19:42   4/12/2017    3:42:00 PM   4/12/2017    3:47:00 PM   4/12/2017    3:47:00 PM    3:47:00 PM   4/12/2017    4:04:00 PM   4/12/2017    4:25:00 PM FREIGHTLINER                                 FL          "MD TOW PORT TO PORT " FL                            250                  0       34104      33913 FLEET NET AMERICA                JACOB               FALSE              0                        201
213077   4/12/2017    2:48:00 PM   4/12/2017   11:59:00 PM   12:46:00 PM   4/12/2017    2:47:00 PM   4    2:01:00 AM   "JACOB C "   ROB OR VICTOR Hunters Ridge Blvd   BonitaTrade
                                                                                                                                                                               Springs
                                                                                                                                                                                   Center
                                                                                                                                                                                    643-7000
                                                                                                                                                                                           Dr         CHECK           JACOB                  2     150       300   0   0   0   "NAPLES LUMBER SUPPLY
                                                                                                                                                                                                                                                                                                   32000COMPANY,
                                                                                                                                                                                                                                                                                                             "GINA " INC"6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   PLEASE SENDBENJAMIN
                                                                                                                                                                                                                                                                                                                                                        CHECK            2393388202             Naples       3828 Radio Rd         2007    4000 SERIESBLUE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         4400AND GREEN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1HTMSAZR37H522428
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N1441U     322998   TOW                  C620-432-78-271-016                          4/12/2017 16:11   4/12/2017   12:11:00 PM   4/12/2017   12:18:00 PM   4/12/2017   12:18:00 PM   12:18:00 PM   4/12/2017    1:07:00 PM   4/12/2017    1:56:00 PM INTERNATIONAL                                FL          HD TOW PORT TO PORT BY HOUR      FL                  300                  0       34135      34104 "NAPLES LUMBER SUPPLY COMPANY,   JACOBINC"           FALSE              0                        202
213069   4/12/2017   11:09:00 AM   4/12/2017   11:59:00 PM   10:30:00 AM   4/12/2017   11:06:00 AM   4   12:36:00 AM   "JACOB C "   TEMPCO            561 25th St SWNaples              2396347796    Credit Card-Driver
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0       1     150       150   0   0   0   CASH MEDUIM DUTY32000 "GINA "               6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   PD CC DR JAMES                2396347796             Naples       ???                   2015    NPR HD BLUE            54DC4W1B4FS806923
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            GBIQ47      19106   T8 WINCH NEEDED      C620-432-78-271-016                          4/12/2017 14:08   4/12/2017   10:08:00 AM   4/12/2017   10:15:00 AM   4/12/2017   10:15:00 AM   10:16:00 AM   4/12/2017   10:36:00 AM                           ISUZU                                        FL          MD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ???       PORT TOFL PORT             150                  0       34117      34104 CASH MEDUIM DUTY                 JACOB               FALSE              0                        350
213036   4/11/2017    6:58:00 PM   4/11/2017   11:59:00 PM    5:59:00 PM   4/11/2017    6:57:00 PM   4   12:58:00 AM   "JACOB C "   ROB LOWE          380 29th St NWNaples          ()-               CHECK           JACOB                  1     250       250   0   0   0   GREATER NAPLES FIRE 32000
                                                                                                                                                                                                                                                                                                       TRAINING
                                                                                                                                                                                                                                                                                                             "GINA "       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   ON ACCOUNTROB LOWE            7863511208             Naples       3927 Enterprise Ave 2005      FIRETRUCK JUNK
                                                                                                                                                                                                                                                                                                                                                                                                                                                       EMERGENCY  4ENRAAA8051009815
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ONE       227125    46493   TOW                  C620-432-78-271-016           90             4/11/2017 21:53   4/11/2017    5:53:00 PM   4/11/2017    5:56:00 PM   4/11/2017    5:56:00 PM    5:57:00 PM   4/11/2017    6:09:00 PM                           EMERGENCY ONE               GARDEN STREETFL              TOW HOOK        ???              FL                  250                  0       34120      34104 GREATER NAPLES FIRE TRAININGJACOB                    FALSE              0                          31
213032   4/11/2017    5:30:00 PM   4/11/2017   11:59:00 PM    4:45:00 PM   4/11/2017    5:26:00 PM   4   12:41:00 AM   "JACOB C "   MIKE (LOCAL)      6741 Golden Gate Naples
                                                                                                                                                                           Pkwy 220-0913              Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)              1     250       250   0   0   0   PENSKE LOCAL TRUCK32000CENTER"GINA "        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   VEH# 678970DRIVER/CELL        8132704464             Fort Myers 4680 Laredo Ave         2014    CASCADIA 125BLUE       3AKJGEDV6ESFR1704
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            BPKN42     121936   T8 WINCH NEEDED      C620-432-78-271-016      678970              4/11/2017 20:38   4/11/2017    4:38:00 PM   4/11/2017    4:42:00 PM   4/11/2017    4:42:00 PM    4:42:00 PM   4/11/2017    4:59:00 PM   4/11/2017    5:19:00 PM FREIGHTLINER                                 FL          HD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "PENSKE,  PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       FT MYERS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL PORTLOCATION" 250                     0       34105      33905 PENSKE LOCAL TRUCK CENTER JACOB                      FALSE              0                        349
213017   4/11/2017    3:53:00 PM   4/11/2017   11:59:00 PM   12:42:00 PM   4/11/2017    4:15:00 PM   4    3:33:00 AM   "JACOB C "   WILDLAND FIRE SERVICE
                                                                                                                                                      1471 Airport Pulling
                                                                                                                                                                       NaplesRd N (1)-                Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0     3.5     120       420   0   0   0   CASH MEDUIM DUTY20359 Jared Wix 6 - COMPLETED         FIN   AUTH#03317G GLEN HILL         8505662106             Fort Myers 5660 Division Dr        2006    F450 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         DUTY     1FDXW47P06EC52720
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            CE1MX      150713   T6 TOW               C620-432-78-271-016                          4/11/2017 16:42   4/11/2017   12:42:00 PM   4/11/2017   12:46:00 PM   4/11/2017   12:46:00 PM   12:46:00 PM   4/11/2017    1:52:00 PM   4/11/2017    2:16:00 PM FORD                                         FL          "MD TOW PORTPOWERSTROKE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TO PORT " FLPERFORMANCE 420                             0       34105      33905 CASH MEDUIM DUTY                 JACOB               FALSE              0                        201
212990   4/11/2017    1:42:00 PM   4/11/2017   11:59:00 PM    9:35:00 AM   4/11/2017    1:40:00 PM   4    4:05:00 AM   "JACOB C "   THOMAS SWEET Creekside PkwyNaples               813-884-0463      ACCOUNT         JACOB                  4     115       460   0   0   0   PRECISION RIGGING 20359 Jared Wix 6 - COMPLETED       FIN   PLEASE SENDTHOMAS
                                                                                                                                                                                                                                                                                                                                                        CHECK SWEET 8138840463                  Naples       3927 Enterprise Ave 2000      MiSC        UNK                                      T6 TOW               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               35xx                               4/11/2017 11:52   4/11/2017    7:52:00 AM   4/11/2017    7:54:00 AM   4/11/2017    7:54:00 AM    8:05:00 AM                             4/11/2017   11:16:00 AM SUPPLIES                                     FL          MD LANDOLL PORT TO PORT FL                           460                  0       34108      34104 PRECISION RIGGING                JACOB               FALSE              0                        199
212943   4/10/2017   11:51:00 AM   4/10/2017   11:59:00 PM   10:16:00 AM   4/10/2017   11:48:00 AM   4    1:32:00 AM   "JACOB C "   DISPATCH          2901 County Barn Naples
                                                                                                                                                                           Rd       1-800-285-4977    ACCOUNT         JACOB                1.5     150       225   0   0   0   COACH-NET / PINNACLE20359(CashJared
                                                                                                                                                                                                                                                                                                              RatesWix
                                                                                                                                                                                                                                                                                                                     / Accept
                                                                                                                                                                                                                                                                                                                           6 - CC)
                                                                                                                                                                                                                                                                                                                               COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN     8311159 JAMES FAUSLO        2395376402             Naples       4227 Domestic Ave 2015        F550 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         DUTY     1FDUF5GT6FEC82391
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            TE0945      35999   T6 TOW               C620-432-78-271-016           43 FL48929     4/10/2017 13:53   4/10/2017    9:53:00 AM   4/10/2017    9:58:00 AM   4/10/2017    9:58:00 AM    9:58:00 AM   4/10/2017   10:45:00 AM   4/10/2017   11:12:00 AM FORD                                         FL          HD TOW PORT TO PORT BY HOUR      FL                  225                  0       34112      34104 COACH-NET / PINNACLE (Cash Rates JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   / Accept CC)    FALSE              0                        202
212891    4/8/2017    5:03:00 PM    4/8/2017   11:59:00 PM    3:03:00 PM    4/8/2017    4:53:00 PM   4    1:50:00 AM   "JACOB C "   WESLEY            Neapolitan Cir Naples         591-8099          CHECK           JACOB                  2   127.5       255   0   0   0   NAPLES AUTO AND TRUCK
                                                                                                                                                                                                                                                                                                   20359CENTER
                                                                                                                                                                                                                                                                                                             Jared Wix 6 - COMPLETED FIN   NEED PO SYLVIE                4189512516             Naples       1935 Pine Ridge Rd 2000                   WHITE      C660812065908
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FBZ2631    399631   T6 TOW               C620-432-78-271-025                           4/8/2017 18:51    4/8/2017    2:51:00 PM    4/8/2017    2:57:00 PM    4/8/2017    2:57:00 PM    2:58:00 PM    4/8/2017    3:33:00 PM    4/8/2017    4:02:00 PM              HEAVY DUTY                      FL          "MD TOW PORTNAPLESTO PORT AUTO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        " FL  TRUCK             255                  0       34112      34109 NAPLES AUTO AND TRUCK CENTER     JACOB               FALSE              0                        201
212869    4/8/2017   11:17:00 AM    4/8/2017   11:59:00 PM   10:49:00 AM    4/8/2017   11:16:00 AM   4   12:27:00 AM   "JACOB C "   FIORE             4660 Winged Foot Naples
                                                                                                                                                                           Ct       1-800-541-2262    ACCOUNT         JACOB                  1      34        34   0   0   0   AGERO               20359 Jared Wix 6 - COMPLETED     FIN    8.34E+08 FIORE               4017415937             Naples                             2016    COR L/LE/LEPL/PR/S/SPL/PR
                                                                                                                                                                                                                                                                                                                                                                                                                                                       Unknown 5YFBURHE9GP458461
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            CEP3690     23876   T7 LOCK OUT          C620-432-78-271-016                9031.1     4/8/2017 13:54    4/8/2017    9:54:00 AM    4/8/2017   10:39:00 AM    4/8/2017   10:39:00 AM   10:40:00 AM    4/8/2017   11:10:00 AM                           TOYOTA                      Winged Foot Way  FL          LOCKOUT SERVICE                  FL                   34                  0       34112      34104 AGERO                            JACOB               FALSE              0                          24
212838    4/7/2017    5:33:00 PM    4/7/2017   11:59:00 PM    2:58:00 PM    4/7/2017    5:30:00 PM   4    2:32:00 AM   "JACOB C "   ROB               5900 Yahl St Naples           597-4044          CHECK           JACOB          0    2.15     108     232.2   0   0   0   CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                   38238 Nicki Rodriguez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   CASH PAY JOSE RUBEO           7188770385             Bonita Springs
                                                                                                                                                                                                                                                                                                                                                                                                             28011 Performance Ln  2002    3000 SERIES"YELLOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                         3000 " 1HVBRAAN42A942946
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            TA7018     158283   T6 TOW               C620-432-78-271-016   .                       4/7/2017 17:44    4/7/2017    1:44:00 PM    4/7/2017    1:48:00 PM    4/7/2017    1:48:00 PM    1:48:00 PM    4/7/2017    3:44:00 PM    4/7/2017    4:19:00 PM INTERNATIONAL                                FL          "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TO PORT "DIESELFL                232.2                  0       34109      34135 CERTIFIED DIESEL REPAIR          JACOB               FALSE              0                        201
212835    4/7/2017    2:58:00 PM    4/7/2017   11:59:00 PM    1:41:00 PM    4/7/2017    2:57:00 PM   4    1:16:00 AM   "JACOB C "   DISPATCH          195 Basik Dr Naples           1-800-582-6626    ACCOUNT         JACOB                  1     120       120   0   0   0   ALLSTATE            38238 Nicki Rodriguez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN    1.04E+09 ALEX KATSOOLIAS 8473615716                 Naples       3927 Enterprise Ave 2012      Class A     WHITE      5VBBA87A0BA113647
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            377971RV   338046   T3 JUMP START        C620-432-78-271-016              FL1312830 4/7/2017 17:22       4/7/2017    1:22:00 PM    4/7/2017    1:39:00 PM    4/7/2017    1:39:00 PM    1:40:00 PM    4/7/2017    2:04:00 PM                           Motorhome - R.V.                             FL          JUMP START                       FL                  120                  0       34114      34104 ALLSTATE                         JACOB               FALSE              0                          12
212816    4/7/2017   12:00:00 PM    4/7/2017   11:59:00 PM   11:21:00 AM    4/7/2017   11:52:00 AM   4   12:31:00 AM   "JACOB C "   DAN FROM LEASE3831 PLANTamiami Trl Naples
                                                                                                                                                                          E             8474813974    Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0       1     120       120   0   0   0   CASH MEDUIM DUTY38238 Nicki Rodriguez       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   COLLECT MONEY
                                                                                                                                                                                                                                                                                                                                                       LIGIA RODRIGUEZ             0            Naples       5900 Yahl St          2011    NPR         WHITE      JALB4W177B7402425
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            BCIT19      66259   TOW                  C620-432-78-271-016        6273               4/7/2017 14:53    4/7/2017   10:53:00 AM    4/7/2017   10:57:00 AM    4/7/2017   10:57:00 AM   10:57:00 AM    4/7/2017   11:33:00 AM                           ISUZU                       AARON'S FURNITUREFL          MD SERVICE CALL CERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              PORT TODIESEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL                  120                  0       34112      34109 CASH MEDUIM DUTY                 JACOB               FALSE              0                           4
212783    4/7/2017   12:55:00 AM    4/6/2017   11:59:00 PM    6:55:00 PM    4/7/2017   12:54:00 AM   4    5:58:00 AM   "JACOB C "   DAN               Golden Gate Pkwy Naples       ()-               Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0    5.25     120       630   0   0   0   CASH MEDUIM DUTY11602 Carlos Rodriguez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   CC OFFICE 015330
                                                                                                                                                                                                                                                                                                                                                       DAN               3054911305             Miami        ???                   2012    4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         4300     3HAMMAAL4CL444070
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E1670D     223024   T6 TOW               C620-432-78-271-016            1              4/6/2017 21:41    4/6/2017    5:41:00 PM    4/6/2017    5:50:00 PM    4/6/2017    5:50:00 PM    6:10:00 PM    4/6/2017    7:05:00 PM    4/6/2017    8:09:00 PM INTERNATIONAL                                FL          "MD TOW PORTTBD   TO PORT " FL                       630                  0       34116      34104 CASH HEAVY DUTY                  JACOB               FALSE              0                        201
212778    4/6/2017    7:00:00 PM    4/6/2017   11:59:00 PM    5:07:00 PM    4/6/2017    6:55:00 PM   4    1:48:00 AM   "JACOB C "   CALL BCK FOR PAYMENT
                                                                                                                                                      26150 WoodlynBonita
                                                                                                                                                                        Dr     Springs 2392899242     Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0    1.25     250     312.5   0   0   0   ALLIED BUILDING PRODUCTS
                                                                                                                                                                                                                                                                                                   38238 Nicki Rodriguez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN        96680 robert             2392445283             Naples       3927 Enterprise Ave 2004      VHD         WHITE      4V5KC9GF64N367895
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N6148Q     223851   T8 WINCH NEEDED      C620-432-78-271-016        6455               4/6/2017 20:33    4/6/2017    4:33:00 PM    4/6/2017    4:38:00 PM    4/6/2017    4:38:00 PM    4:39:00 PM    4/6/2017    5:36:00 PM    4/6/2017    6:10:00 PM VOLVO                                        FL          HD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           BALD EAGLEPORTTOWING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL PORT           312.5                  0       34134      34104 ALLIED BUILDING PRODUCTS JACOB                       FALSE              0                        349
212764    4/6/2017    5:26:00 PM    4/6/2017   11:59:00 PM    1:52:00 PM    4/6/2017    5:21:00 PM   4    3:29:00 AM   "JACOB C "   ERNESTO OR IAN 93rd Ave N Tamiami  NaplesTrl N 239-939-4570       ACCOUNT         JACOB               3.15     120       378   0   0   0   U-HAUL LIGHT/MEDIUM/HEAVY
                                                                                                                                                                                                                                                                                                   17226 Tracy   TOWMichels6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   CALLED IN BYMARK
                                                                                                                                                                                                                                                                                                                                                         EAN          262-627-9100              North Fort Myers
                                                                                                                                                                                                                                                                                                                                                                                                             16901 N Cleveland Ave 2015    F550 SUPERUHAUL
                                                                                                                                                                                                                                                                                                                                                                                                                                                         DUTY     1FDUF5GY6FEB98504
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DRAW77      58652   TOW                  C620-432-78-271-016                           4/6/2017 17:38    4/6/2017    1:38:00 PM    4/6/2017    1:40:00 PM    4/6/2017    1:40:00 PM    1:42:00 PM    4/6/2017    2:18:00 PM    4/6/2017    2:34:00 PM FORD                                         FL          "MD TOW PORTASK   TO U-HAUL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PORT " FL                      378                  0       34108      33903 U-HAUL LIGHT/MEDIUM/HEAVYJACOB    TOW                FALSE              0                        201
212715    4/5/2017    4:34:00 PM    4/5/2017   11:59:00 PM    3:27:00 PM    4/5/2017    4:33:00 PM   4    1:06:00 AM   "JACOB C "   MIKE              Tamiami Trl N Gulf
                                                                                                                                                                       Naples
                                                                                                                                                                            Park Dr()-                CHECK           JACOB                  1      45        45   0   0   0   RICK HENDRICK CHEVROLET
                                                                                                                                                                                                                                                                                                   17226 Tracy Michels6 - COMPLETED  FIN   NEED PO # FIDEL               2392003998             Naples       5665 Airport Pulling Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                   2011
                                                                                                                                                                                                                                                                                                                                                                                                                                      N    SILVERADOWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                        C3500     1GB4CZCGXBF224791
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DQFX93      57925   T6 TOW               C620-432-78-271-016              591-0991 ext 4/5/2017 15:59    4/5/2017   11:59:00 AM    4/5/2017   12:28:00 PM    4/5/2017   12:28:00 PM   12:34:00 PM    4/5/2017    3:44:00 PM    4/5/2017    3:59:00 PM CHEVROLET                                    FL          "MD TOW PORTRICK  TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  HENDRICK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        " FLCHEVROLET            45                  0       34108      34109 RICK HENDRICK CHEVROLET          JACOB               FALSE              0                        201
212711    4/5/2017    1:34:00 PM    4/5/2017   11:59:00 PM   12:09:00 PM    4/5/2017    1:32:00 PM   4    1:23:00 AM   "JACOB C "   IVAR BLOSFEILDS Immokalee Rd NaplesOil Well Grade Rd5613768092    Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0       1      95        95   0   0   0   CASH LIGHT DUTY 17226 Tracy Michels6 - COMPLETED      FIN   CC AUTH# 04064C
                                                                                                                                                                                                                                                                                                                                                       ALENA             5616541870             Naples       3927 Enterprise Ave 2004      Frontier Pickup
                                                                                                                                                                                                                                                                                                                                                                                                                                                       BLACK                                    WINCHOUT             C620-432-78-271-016                           4/5/2017 15:38    4/5/2017   11:38:00 AM    4/5/2017   11:44:00 AM    4/5/2017   11:44:00 AM   11:44:00 AM    4/5/2017   12:44:00 PM                           Nissan                                       FL          WINCH OUT (simple) PER 1/2 HOUR  FL                   95                  0       34120      34104 CASH LIGHT DUTY                  JACOB               FALSE              0                          41
212698    4/5/2017    3:32:00 PM    4/5/2017   11:59:00 PM    1:33:00 PM    4/5/2017    3:28:00 PM   4    1:55:00 AM   "JACOB C "   DISPATCH          50 Bald Eagle DrMarco         1-800-582-6626    Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)              2     120       240   0   0   0   ALLSTATE            17226 Tracy Michels6 - COMPLETED  FIN    1.04E+09 ALBERT BENARROCH    2397938500             Naples       4027 Exchange Ave 2003        NPR         BLUE       4KLB4B1R93J801952
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            EFFT86     156872   T6 TOW               C620-432-78-271-016           16 FL1312830 4/5/2017 13:29       4/5/2017    9:29:00 AM    4/5/2017    9:38:00 AM    4/5/2017    9:38:00 AM    9:39:00 AM    4/5/2017    2:09:00 PM    4/5/2017    2:29:00 PM ISUZU                                        FL          "MD TOW PORT TO PORT " FL                            240                  0       34145      34104 ALLSTATE                         JACOB               FALSE              0                        201
212697    4/5/2017   12:25:00 PM    4/5/2017   11:59:00 PM   10:16:00 AM    4/5/2017   12:20:00 PM   4    2:04:00 AM   "JACOB C "   ANGEL LALLAVE 19th Ct SW Santa     Naples
                                                                                                                                                                           Barbara Blvd2393008862     Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0       2     120       240   0   0   0   CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED      FIN   CC AUTH# 265994
                                                                                                                                                                                                                                                                                                                                                       ANGEL LALLAVE 3059428250                 Naples       1061 12th Ave NE 2000                  20 WHITE      E37AHA78916
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            NO TAG      26499   TOW                  C620-432-78-271-016                           4/5/2017 13:31    4/5/2017    9:31:00 AM    4/5/2017    9:39:00 AM    4/5/2017    9:39:00 AM    9:40:00 AM    4/5/2017   10:30:00 AM    4/5/2017   10:57:00 AM FT                                           FL          "MD TOW PORTRESIDENCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TO PORT " FL                       240                  0       34116      34120 CASH MEDUIM DUTY                 JACOB               FALSE              0                        201
212664    4/4/2017    3:20:00 PM    4/4/2017   11:59:00 PM    2:05:00 PM    4/4/2017    3:17:00 PM   4    1:12:00 AM   "JACOB C "   ROB               Tamiami Trl E Treviso
                                                                                                                                                                       Naples Bay Blvd
                                                                                                                                                                                    597-4044          CHECK           JACOB          0       1     108       108   0   0   0   CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                   20359 Jared Wix 6 - COMPLETED     FIN   CASH PAY DAVID                2812827860             Naples       5900 Yahl St          2007    CAB FORW 550WHITEBLUE DIAMOND
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  3FRML55Z37V569524
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4941QW     109482   T6 TOW               C620-432-78-271-016   TAG 4941QW              4/4/2017 17:54    4/4/2017    1:54:00 PM    4/4/2017    1:58:00 PM    4/4/2017    1:58:00 PM    1:59:00 PM    4/4/2017    2:13:00 PM    4/4/2017    2:26:00 PM FORD                                         FL          "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TO PORT "DIESELFL                  108                  0       34113      34109 CERTIFIED DIESEL REPAIR          JACOB               FALSE              0                        201
212603    4/3/2017    5:09:00 PM    4/3/2017   11:59:00 PM    3:53:00 PM    4/3/2017    5:07:00 PM   4    1:14:00 AM   "JACOB C "   JASON CALLED IN 19904
                                                                                                                                                      CASTLEMT SERVICES
                                                                                                                                                                  SEROTFT LANE
                                                                                                                                                                           MYERS        2396922924    Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0     2.5     150       375   0   0   0   CASH MEDUIM DUTY38238 Nicki Rodriguez       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   PD CC OFFICEJERRY DRIVER      2396017281             Naples       3927 Enterprise Ave 2007      W4500 W45042WHITE      J8DC4B16177011167
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            BIJA24     147997   T8 WINCH NEEDED      C620-432-78-271-016            9              4/3/2017 19:40    4/3/2017    3:40:00 PM    4/3/2017    3:47:00 PM    4/3/2017    3:47:00 PM    3:48:00 PM    4/3/2017    4:36:00 PM                           GMC                                          FL          MD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           BALD EAGLEPORTTOWING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL PORT             375                  0                  34104 CASH MEDUIM DUTY                 JACOB               FALSE              0                        350
212583    4/3/2017    3:51:00 PM    4/3/2017   11:59:00 PM    1:13:00 PM    4/3/2017    3:23:00 PM   4    2:10:00 AM   "JACOB C "   LEASEPLAN         3725 Bonita BeachBonita
                                                                                                                                                                            Rd Springs 8474813974     Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0       2     120       240   0   0   0   CASH MEDUIM DUTY20359 Jared Wix 6 - COMPLETED         FIN   CC OFFICE 045829
                                                                                                                                                                                                                                                                                                                                                       LISA              2399196955             Naples       1851 Pine Ridge Rd 2016       TRANSIT T-350
                                                                                                                                                                                                                                                                                                                                                                                                                                                       WHITE      1FTBW2CM3GKB34971
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            HUVN63      13783   T6 TOW               C620-432-78-271-016   B34971                  4/3/2017 16:55    4/3/2017   12:55:00 PM    4/3/2017   12:59:00 PM    4/3/2017   12:59:00 PM    1:02:00 PM    4/3/2017    1:47:00 PM    4/3/2017    2:23:00 PM FORD                                         FL          "MD TOW PORTGERBERTO PORTCOLLISION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        " FL                    240                  0       34134      34109 CASH MEDUIM DUTY                 JACOB               FALSE              0                        201
212577    4/3/2017    1:14:00 PM    4/3/2017   11:59:00 PM   11:35:00 AM    4/3/2017    1:13:00 PM   4    1:38:00 AM   "JACOB C "   DISPATCH          2390 James Rd Naples          1-800-582-6626    Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)           1.75     125    218.75   0   0   0   ALLSTATE            20359 Jared Wix 6 - COMPLETED     FIN   CREDIT CARDALBERT BENARROCH   2393891468             Naples       4027 Exchange Ave 2003        NPR         BLUE       4KLB4B1R63J802086
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            740KFK      15589   T6 TOW               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               35xx                   FL1312830 4/3/2017 15:21       4/3/2017   11:21:00 AM    4/3/2017   11:27:00 AM    4/3/2017   11:27:00 AM   11:29:00 AM    4/3/2017   12:00:00 PM    4/3/2017   12:22:00 PM ISUZU                                        FL          MD LANDOLL PORT TO PORT FL                        218.75                  0       34114      34104 CASH LIGHT DUTY                  JACOB               FALSE              0                        199
212547    4/3/2017    9:57:00 AM    4/3/2017   11:59:00 PM    7:45:00 AM    4/3/2017    9:55:00 AM   4    2:10:00 AM   "JACOB C "   HOWARD OR BRIAN   5780 Taylor Rd Naples         572-2837          ACCOUNT         JACOB                  2     150       300   0   0   0   "B B BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                   31999 SOLUTIONS,
                                                                                                                                                                                                                                                                                                             Amy Case LLC" 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   PLEASE SENDBBCHECK
                                                                                                                                                                                                                                                                                                                                                          BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                                                                                         2395722837             Naples       Livingston Rd Radio Rd2000    BaKER       UNK                                      TOW                  C620-432-78-271-016                           4/3/2017 10:42    4/3/2017    6:42:00 AM    4/3/2017    7:14:00 AM    4/3/2017    7:14:00 AM    7:14:00 AM    4/3/2017    8:18:00 AM    4/3/2017    8:48:00 AM TANK                                         FL          HD TOW PORT TO PORT BY HOUR      FL                  300                  0       34109      34104 "B B BYPASS DEWATERING SOLUTIONS,JACOB LLC"          FALSE              0                        202
215436   5/30/2017    8:23:00 PM   5/30/2017   11:59:00 PM    6:21:00 PM   5/30/2017    8:09:00 PM   5    1:48:00 AM   "JACOB C "   ERNESTO OR IAN 5585 Golden Gate    Naples
                                                                                                                                                                           Pkwy 239-939-4570          ACCOUNT         JACOB                  1     150       150   0   0   0   U-HAUL LIGHT/MEDIUM/HEAVY
                                                                                                                                                                                                                                                                                                   39279 GinaTOW   Norris 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN     1123607 DOUG RYAN           7275802383             Naples       2001 Tamiami Trl E 2006       E450 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         DUTY     1FDXE45S66DB17743
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            AD16040        0    TOW                  C620-432-78-271-016   DC7199M                5/30/2017 21:35   5/30/2017    5:35:00 PM   5/30/2017    5:36:00 PM   5/30/2017    5:36:00 PM    5:36:00 PM   5/30/2017    6:44:00 PM   5/30/2017    7:31:00 PM FORD         ALSO UHAUL ASKED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CVS THAT WE DROP FL THE CUSTOMER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           MISC CHGAT(requires
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       A HOTEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ASK U-HAUL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 comment)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   SO JACOB FLWONT CLOCK HIS TIME
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                150 TIL HE RETURNS   0 TO THE34116
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 YARD 34112 U-HAUL LIGHT/MEDIUM/HEAVYJACOB      TOW                FALSE              0                          91
215436   5/30/2017    8:23:00 PM   5/30/2017   11:59:00 PM    6:21:00 PM   5/30/2017    8:09:00 PM   5    1:48:00 AM   "JACOB C "   ERNESTO OR IAN 5585 Golden Gate    Naples
                                                                                                                                                                           Pkwy 239-939-4570          ACCOUNT         JACOB               1.75     120       210   0   0   0   U-HAUL LIGHT/MEDIUM/HEAVY
                                                                                                                                                                                                                                                                                                   39279 GinaTOW   Norris 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN     1123607 DOUG RYAN           7275802383             Naples       2001 Tamiami Trl E 2006       E450 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         DUTY     1FDXE45S66DB17743
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            AD16040        0    TOW                  C620-432-78-271-016   DC7199M                5/30/2017 21:35   5/30/2017    5:35:00 PM   5/30/2017    5:36:00 PM   5/30/2017    5:36:00 PM    5:36:00 PM   5/30/2017    6:44:00 PM   5/30/2017    7:31:00 PM FORD         WE ALSO HAD T CVS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DO A WINCH OUT   FL ON THE VEHICLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "MD TOW AS PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      WELLASKTO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             SPOKE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                U-HAUL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PORT WITH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        " FL JENNIFER AT UHAUL210AND GOT IT APPROVED 0      AT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             34116
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               $150/HR34112 U-HAUL LIGHT/MEDIUM/HEAVYJACOB      TOW                FALSE              0                        201
215420   5/30/2017    4:01:00 PM   5/30/2017   11:59:00 PM    2:48:00 PM   5/30/2017    3:58:00 PM   5    1:10:00 AM   "JACOB C "   ROGER             271 Southbay DrNaples             2394656384    Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0       1     150       150   0   0   0   CASH MEDUIM DUTY39279 Gina Norris 6 - COMPLETED       FIN   AUTH#053087 ROGER             2394656384             Naples       ???                   2000    BOAT MOTOR  UNK                                      UNDECKING            C620-432-78-271-016                          5/30/2017 18:06   5/30/2017    2:06:00 PM   5/30/2017    2:07:00 PM   5/30/2017    2:07:00 PM    2:14:00 PM   5/30/2017    3:18:00 PM   5/30/2017    3:39:00 PM                                              FL          "MD TOW PORT???   TO PORT " FL                       150                  0       34108      34104 CASH MEDUIM DUTY                 JACOB               FALSE              0                        201
215416   5/30/2017    2:44:00 PM   5/30/2017   11:59:00 PM    1:06:00 PM   5/30/2017    2:41:00 PM   5    1:35:00 AM   "JACOB C "   WAYDE             3538 Plover AveNaples                           ACCOUNT         JACOB               1.75     125    218.75   0   0   0   ROUSH INDUSTRIES 40232 Jared Wix 6 - COMPLETED        FIN   ON ACCOUNTJOHN WITH ROUSH6307770694                  Estero       10611 Chevrolet Way2017       1500 ST     Grey       1C6RR7SM6HS521964
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            039m206     6042    T6 TOW               C620-432-78-271-016                          5/30/2017 16:48   5/30/2017   12:48:00 PM   5/30/2017   12:48:00 PM   5/30/2017   12:48:00 PM   12:49:00 PM   5/30/2017    1:23:00 PM   5/30/2017    1:38:00 PM RAM                         ROUSH INDUSTRIES FL          MD HOOK ONLYHAMPTON INNFL                         218.75                  0       34117      33928 ROUSH INDUSTRIES                 JACOB               FALSE              0                          96
215381   5/30/2017   10:06:00 AM   5/30/2017   11:59:00 PM    8:09:00 AM   5/30/2017   10:04:00 AM   5    1:55:00 AM   "JACOB C "   SITE ONE LANDSCAPE2000SUPPLY
                                                                                                                                                            J and C Blvd
                                                                                                                                                                       Naples                     1   Credit Card-Driver
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0       2     125       250   0   0   0   CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED         FIN   PD CC DR MIKE              239-949-8551              Bonita Springs
                                                                                                                                                                                                                                                                                                                                                                                                             28610 N Diesel Dr 2000        Forklift    UNK                                      T6 TOW               C620-432-78-271-016                          5/30/2017 12:07   5/30/2017    8:07:00 AM   5/30/2017    8:07:00 AM   5/30/2017    8:07:00 AM    8:08:00 AM   5/30/2017    8:28:00 AM   5/30/2017    8:42:00 AM Forklift                                     FL          MD LANDOLL PORT SITE TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ONEPORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       LANDSCAPE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL       SUPPLY     250                  0       34109      34135 CASH MEDUIM DUTY                 JACOB               FALSE              0                        199
215364   5/29/2017    4:11:00 PM   5/29/2017   11:59:00 PM    3:10:00 PM   5/29/2017    4:10:00 PM   5    1:00:00 AM   "JACOB C "   COASTAL BEVERAGE  Grey Oaks Blvd Naples
                                                                                                                                                                        Airport Rd N239-643-4343      Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)              1     150       150   0   0   0   COASTAL BEVERAGE 39279
                                                                                                                                                                                                                                                                                                    LTD. Gina Norris 6 - COMPLETED   FIN   ON ACCOUNTDRIVER/CELL 776-2934 or 293-1849           Naples       4227 Domestic Ave 2003        M2 106 MEDIUM
                                                                                                                                                                                                                                                                                                                                                                                                                                                       WHITEDUTY1FUBCXCS03HK91572
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            L765DZ     140474   TOW                  C620-432-78-271-016          396             5/29/2017 18:56   5/29/2017    2:56:00 PM   5/29/2017    2:57:00 PM   5/29/2017    2:57:00 PM    2:58:00 PM   5/29/2017    3:33:00 PM   5/29/2017    3:45:00 PM FREIGHTLINER                                 FL          CSTL HOOK NAPLESREPAIR TOORNAPLES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         COASTAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL      BEVERAGE 150                     0       34105      34104 COASTAL BEVERAGE LTD.            JACOB               FALSE              0                        346
215344   5/30/2017    8:10:00 AM   5/30/2017   11:59:00 PM    6:32:00 AM   5/30/2017    8:09:00 AM   5    1:37:00 AM   "JACOB C "   WAYDE             10611 ChevroletEstero
                                                                                                                                                                         Way                          ACCOUNT         JACOB                1.5     125     187.5   0   0   0   ROUSH INDUSTRIES 17226 Tracy Michels6 - COMPLETED     FIN   ON ACCOUNTJOHN WITH ROUSH6307770694                  Naples       3538 Plover Ave       2017    1500 SLT UNK                                         T6 TOW               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               35xx                                5/30/2017 9:09   5/30/2017    5:09:00 AM   5/30/2017    5:33:00 AM   5/30/2017    5:33:00 AM    5:44:00 AM   5/30/2017    7:02:00 AM   5/30/2017    7:11:00 AM RAM          2ND TRUCK 1C6RR6GM6HS524172
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              HAMPTON INN FL               MD HOOK ONLYROUSH INDUSTRIES     FL                187.5                  0       33928      34117 ROUSH INDUSTRIES                 JACOB               FALSE              0                          96
215308   5/28/2017    9:43:00 AM   5/28/2017   11:59:00 PM    8:25:00 AM   5/28/2017    9:41:00 AM   5    1:16:00 AM   "JACOB C "   A                 280 9th St SW Naples                        1   CASH            JACOB          0       1     120       120   0   0   0   CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED         FIN   PD CA DR DANIEL GARCIA 239-234-9739                  Naples       16th Ave NW           2000    Boat TrailerUNK                                      T6 TOW               C620-432-78-271-016                          5/28/2017 12:13   5/28/2017    8:13:00 AM   5/28/2017    8:13:00 AM   5/28/2017    8:13:00 AM    8:13:00 AM   5/28/2017    8:29:00 AM   5/28/2017    8:49:00 AM Boat Trailer                                 FL          "MD TOW PORT???   TO PORT " FL                       120                  0       34117      34120 CASH MEDUIM DUTY                 JACOB               FALSE              0                        201
215239   5/26/2017    4:02:00 PM   5/26/2017   11:59:00 PM    1:00:00 PM   5/26/2017    4:01:00 PM   5    3:01:00 AM   "JACOB C "   DBI               MILE MARKER 80   NAPLES
                                                                                                                                                                          NB            2398988375    Credit Card-Driver
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0       1       5         5   0   0   0   CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED      FIN   PD CC DR DBI- EARL STALTZ 2398988375                 Fort Myers 5893 Enterprise Pkwy2017        2500 ST     DBI        3C6TR5HT3HG571947
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            HTGN55     24193    TOW                  C620-432-78-271-016        2303              5/26/2017 16:47   5/26/2017   12:47:00 PM   5/26/2017   12:50:00 PM   5/26/2017   12:50:00 PM   12:50:00 PM   5/26/2017    1:40:00 PM   5/26/2017    2:14:00 PM RAM                                          FL          TOLLS (cost) SEE OSCAR HE FL      IS THE FOREMAN        0                 5                  33905 CASH MEDUIM DUTY                 JACOB               FALSE              0                          19
215248   5/26/2017    5:07:00 PM   5/26/2017   11:59:00 PM    4:02:00 PM   5/26/2017    5:06:00 PM   5    1:04:00 AM   "JACOB C "   RICK LAROSA       4111 Gordon DrNaples              2392934253    Credit Card-Driver
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0       1     120       120   0   0   0   CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED      FIN   PD CC DR RICK LAROSA          2392934253             Naples       ???                   2000    TiKI        UNK                                      T8 WINCH NEEDED      C620-432-78-271-016                          5/26/2017 17:43   5/26/2017    1:43:00 PM   5/26/2017    1:46:00 PM   5/26/2017    1:46:00 PM    2:06:00 PM   5/26/2017    4:37:00 PM   5/26/2017    5:10:00 PM HUT                                          FL          MD SERVICE CALL ???PORT TO PORT  FL                  120                  0       34102      34104 CASH MEDUIM DUTY                 JACOB               FALSE              0                           4
215239   5/26/2017    4:02:00 PM   5/26/2017   11:59:00 PM    1:00:00 PM   5/26/2017    4:01:00 PM   5    3:01:00 AM   "JACOB C "   DBI               MILE MARKER 80   NAPLES
                                                                                                                                                                          NB            2398988375    Credit Card-Driver
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0       3     120       360   0   0   0   CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED      FIN   PD CC DR DBI- EARL STALTZ 2398988375                 Fort Myers 5893 Enterprise Pkwy2017        2500 ST     DBI        3C6TR5HT3HG571947
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            HTGN55     24193    TOW                  C620-432-78-271-016        2303              5/26/2017 16:47   5/26/2017   12:47:00 PM   5/26/2017   12:50:00 PM   5/26/2017   12:50:00 PM   12:50:00 PM   5/26/2017    1:40:00 PM   5/26/2017    2:14:00 PM RAM                                          FL          "MD TOW PORTSEE   TOOSCAR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PORT "HE FL IS THE FOREMAN 360                      0                  33905 CASH MEDUIM DUTY                 JACOB               FALSE              0                        201
215191   5/26/2017    8:46:00 AM   5/26/2017   11:59:00 PM    7:16:00 AM   5/26/2017    8:41:00 AM   5    1:25:00 AM   "JACOB C "   JOHN              10611 ChevroletEstero
                                                                                                                                                                         Way                          ACCOUNT         JACOB                1.5     125     187.5   0   0   0   ROUSH INDUSTRIES 39279 Gina Norris 6 - COMPLETED      FIN   ON ACCOUNTJOHN                6307770694             Naples       3538 Plover Ave       2017    1500 ST     UNK        1C6RR6KM9HS525470             T6 TOW               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               35xx                               5/26/2017 10:20   5/26/2017    6:20:00 AM   5/26/2017    7:02:00 AM   5/26/2017    7:02:00 AM    7:05:00 AM   5/26/2017    7:42:00 AM   5/26/2017    7:49:00 AM RAM          2ND TRUCK VIN 1C6RR7FM3HS535010 FL          TOW HOOK        ROUSH INDUSTRIES FL                187.5                  0       33928      34117 ROUSH INDUSTRIES                 JACOB               FALSE              0                          31
215209   5/26/2017    2:19:00 AM   5/25/2017   11:59:00 PM    8:55:00 PM   5/26/2017    2:15:00 AM   5    5:19:00 AM   "JACOB C "   EDDIE             I-75 N AND 124NAPLES              9546087807    Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0     5.5     120       660   0   0   0   CASH MEDUIM DUTY38238 Nicki Rodriguez       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   CC APPROVALEDDIE
                                                                                                                                                                                                                                                                                                                                                         191278          9546087807             Hialeah      10653 W Okeechobee2009 Rd     4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         4300     1HTMMAAL69H146392
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            GLLX16     269729   T6 TOW               C620-432-78-271-016                           5/26/2017 0:37   5/25/2017    8:37:00 PM   5/25/2017    8:39:00 PM   5/25/2017    8:39:00 PM    8:40:00 PM   5/25/2017    9:21:00 PM   5/25/2017    9:54:00 PM INTERNATIONAL                                FL          "MD TOW PORTMIAMI TO PORT " FL                       660                  0                  33018 CASH MEDUIM DUTY                 JACOB               FALSE              0                        201
215185   5/25/2017    4:16:00 PM   5/25/2017   11:59:00 PM   12:52:00 PM   5/25/2017    4:08:00 PM   5    3:16:00 AM   "JACOB C "   DAN               4300 Gulf ShoreNaples
                                                                                                                                                                        Blvd N                        Credit Card-Office
                                                                                                                                                                                                                      STEVE/JACOB
                                                                                                                                                                                                                         (Cash)      0      12     2.5        30   0   0   0   CASH HEAVY DUTY 39279 Gina Norris 6 - COMPLETED       FIN   COLLECT MONEY
                                                                                                                                                                                                                                                                                                                                                       DAN               8139279831             Fort Myers 13351 Saddle Rd         2013    M2 106 MEDIUM
                                                                                                                                                                                                                                                                                                                                                                                                                                                       WHITEDUTY1FVACXDT6DHFA0067
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N5037T     134058   T6 TOW               C620-432-78-271-016          203             5/25/2017 16:52   5/25/2017   12:52:00 PM   5/25/2017   12:52:00 PM   5/25/2017   12:52:00 PM   12:52:00 PM   5/25/2017    1:09:00 PM   5/25/2017    2:13:00 PM FREIGHTLINER"ASORBIT PADS "                  FL          HD MISC CHARGES ???              FL                   30                  0       34103      33913 CASH HEAVY DUTY                  STEVE/JACOB         FALSE              0                        218
215192   5/26/2017   12:00:00 PM   5/26/2017   11:59:00 PM   10:24:00 AM   5/26/2017   11:52:00 AM   5    1:28:00 AM   "JACOB C "   JOHN              3538 Plover AveNaples                           ACCOUNT         JACOB                1.5     125     187.5   0   0   0   ROUSH INDUSTRIES 17226 Tracy Michels6 - COMPLETED     FIN   ON ACCOUNTJOHN                6307770694             Estero       10611 Chevrolet Way2017       1500 ST     UNK                                      T6 TOW               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               35xx                               5/26/2017 14:16   5/26/2017   10:16:00 AM   5/26/2017   10:16:00 AM   5/26/2017   10:16:00 AM   10:18:00 AM   5/26/2017   10:38:00 AM   5/26/2017   10:48:00 AM RAM          2ND TRUCK VIN 1C6RR7LM1HS527377 FL          MD HOOK ONLYROUSH INDUSTRIES     FL                187.5                  0       34117      33928 ROUSH INDUSTRIES                 JACOB               FALSE              0                          96
215185   5/25/2017    4:16:00 PM   5/25/2017   11:59:00 PM   12:52:00 PM   5/25/2017    4:08:00 PM   5    3:16:00 AM   "JACOB C "   DAN               4300 Gulf ShoreNaples
                                                                                                                                                                        Blvd N                        Credit Card-Office
                                                                                                                                                                                                                      STEVE/JACOB
                                                                                                                                                                                                                         (Cash)      0    3.25     150     487.5   0   0   0   CASH HEAVY DUTY 39279 Gina Norris 6 - COMPLETED       FIN   COLLECT MONEY
                                                                                                                                                                                                                                                                                                                                                       DAN               8139279831             Fort Myers 13351 Saddle Rd         2013    M2 106 MEDIUM
                                                                                                                                                                                                                                                                                                                                                                                                                                                       WHITEDUTY1FVACXDT6DHFA0067
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N5037T     134058   T6 TOW               C620-432-78-271-016          203             5/25/2017 16:52   5/25/2017   12:52:00 PM   5/25/2017   12:52:00 PM   5/25/2017   12:52:00 PM   12:52:00 PM   5/25/2017    1:09:00 PM   5/25/2017    2:13:00 PM FREIGHTLINER                                 FL          HD TOW PORT TO  ???PORT BY HOUR  FL                487.5                  0       34103      33913 CASH HEAVY DUTY                  STEVE/JACOB         FALSE              0                        202
214848   5/19/2017    6:35:00 PM   5/18/2017   11:59:00 PM    4:04:00 PM   5/19/2017    6:34:00 PM   5    2:30:00 AM   "JACOB C "   WASTE MANAGEMENT  3750 White Lake  Naples
                                                                                                                                                                         Blvd       ()-               CHECK           JACOB          0    1.25       0         0   0   0   0   CASH HEAVY DUTY 12242 Steve S               6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   WESTWAY TOWING
                                                                                                                                                                                                                                                                                                                                                       DAVID PHILLIPS 2392870305                Jacksonville 5110 US Highway 3012000S      Tank        GREEN?                                   T6 TOW               C620-432-78-271-050                          5/18/2017 20:04   5/18/2017    4:04:00 PM   5/19/2017    4:21:00 AM   5/19/2017    4:21:00 AM    4:24:00 AM                             5/19/2017    4:48:00 AM BAKER        TRACY CALLED JOSE @ 2:13 PM TO  FL FIND OUTHD EXACTLY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               MISC CHARGES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      WHERE??? THE TANKER   FL IS AT THE LANDFILL DRIVER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   0         HAS BEEN0 LOOKING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             34117AROUND32234
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FOR CASH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                THE TANKER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     HEAVY DUTY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            JOSE IS SUPPOSED TOJACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  CALL RIGHT BACK WITH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   FALSE CONTACT INFORMATION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      0       FOR THE PERSON   218AT WASTE MANAGEMENT AT 2:32 PM I CALLED JOSE AGAIN TO GET A MORE SPECIFIC IDENTIFY MARKS ON THE TANKER TO MAKE SURE WE GET THE RIGHT ONE A
215179   5/25/2017    2:33:00 PM   5/25/2017   11:59:00 PM   10:55:00 AM   5/25/2017    2:31:00 PM   5    3:36:00 AM   "JACOB C "   JAMES             3880 EnterpriseNaples
                                                                                                                                                                        Ave                           Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0     3.5     150       525   0   0   0   CASH HEAVY DUTY 11602 Carlos Rodriguez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   COLLECT MONEY
                                                                                                                                                                                                                                                                                                                                                       SCOTT MORRIS      2396332430             La Belle     350 N Industrial Loop1998     4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         4900     1HTSHAAR1WH562863
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N7355Y     382035   T6 TOW               C620-432-78-271-016   NA                     5/25/2017 14:50   5/25/2017   10:50:00 AM   5/25/2017   10:55:00 AM   5/25/2017   10:55:00 AM   10:55:00 AM   5/25/2017   10:55:00 AM   5/25/2017   11:20:00 AM INTERNATIONAL                                FL          HD TOW PORT TO  RESIDENCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               PORT BY HOUR FL                  525                  0       34104      33935 CASH HEAVY DUTY                  JACOB               FALSE              0                        202
215156   5/25/2017    8:48:00 AM   5/25/2017   11:59:00 PM    6:59:00 AM   5/25/2017    8:36:00 AM   5    1:37:00 AM   "JACOB C "   ROY JOHNSON 5391 Boxwood Way       Naples           2395377962    Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0     1.5     120       180   0   0   0   CASH MEDUIM DUTY40231 Amy Case 6 - COMPLETED          FIN   AUTH#863337 ROY JOHNSON       2395377962             Naples       1411 Solana Rd        2016    SAVANA G3500WHITE      1GD37TCG3G1202124
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I888TH      25099   T6 TOW               C620-432-78-271-016                          5/25/2017 10:30   5/25/2017    6:30:00 AM   5/25/2017    6:39:00 AM   5/25/2017    6:39:00 AM    6:52:00 AM   5/25/2017    7:20:00 AM   5/25/2017    8:00:00 AM GMC                                          FL          "MD TOW PORTDEVOE TO PORT BUICK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        " GMC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL SUBARU.          180                  0       34116      34103 CASH MEDUIM DUTY                 JACOB               FALSE              0                        201
215155   5/25/2017    1:56:00 AM   5/25/2017   11:59:00 PM   12:36:00 AM   5/25/2017    1:55:00 AM   5    1:19:00 AM   "JACOB C "   JAMES             3250 Golden Gate Naples
                                                                                                                                                                           Blvd W                     CASH            JACOB          0       1     150       150   0   0   0   CASH HEAVY DUTY 40231 Amy Case 6 - COMPLETED          FIN   PD CA OFFICESCOTT MORRIS      2396332430             Naples       3880 Enterprise Ave 1998      4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         4900     1HTSHAAR1WH562863
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N7355Y     382035   T6 TOW               C620-432-78-271-050   NA                      5/25/2017 4:21   5/25/2017   12:21:00 AM   5/25/2017   12:21:00 AM   5/25/2017   12:21:00 AM   12:25:00 AM   5/25/2017   12:41:00 AM   5/25/2017    1:14:00 AM INTERNATIONAL               BIG CYPRESS ELEMENTARY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FL          HD TOW PORT TO  NAPLES-3880
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               PORT BY HOUR ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL           AVENUE150                   0       34120      34104 CASH HEAVY DUTY                  JACOB               FALSE              0                        202
215124   5/24/2017   11:54:00 AM   5/24/2017   11:59:00 PM   11:05:00 AM   5/24/2017   11:53:00 AM   5   12:48:00 AM   "JACOB C "   LAZER CORZO MGR   105 AND I 75 NAPLES           239-262-4124      ACCOUNT         JACOB                  1     120       120   0   0   0   SEMINOLE PETROLEUM  17226 Tracy Michels6 - COMPLETED  FIN   ON ACCOUNTDRIVER/CELL 239-285-0067                   Naples       S Horseshoe Dr        2006    F550 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         DUTY     1FDAF57P36EB27061
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            6481G      160521   TOW                  C620-432-78-271-016          401             5/24/2017 15:02   5/24/2017   11:02:00 AM   5/24/2017   11:04:00 AM   5/24/2017   11:04:00 AM   11:05:00 AM   5/24/2017   11:14:00 AM   5/24/2017   11:25:00 AM FORD                                         FL          "MD TOW PORTSEMINOLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TO PORT "PETFL                     120                  0                  34104 SEMINOLE PETROLEUM               JACOB               FALSE              0                        201
215121   5/24/2017    1:55:00 PM   5/24/2017   11:59:00 PM   11:52:00 AM   5/24/2017    1:53:00 PM   5    2:01:00 AM   "JACOB C "   ROADSIDE PROTECT  271 CommercialNaples
                                                                                                                                                                         Blvd           8669913463    Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0       2     120       240   0   0   0   ROADSIDE PROTECT (Cash
                                                                                                                                                                                                                                                                                                   17226RatesTracy
                                                                                                                                                                                                                                                                                                                 / Accept
                                                                                                                                                                                                                                                                                                                    MichelsPO)
                                                                                                                                                                                                                                                                                                                           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN      1.5E+09 JASON- LATITUDE 26 2394656392
                                                                                                                                                                                                                                                                                                                                                                          LAWN                  Fort Myers 2150 Rockfill Rd        2016    NPR         WHITE      54DC4J1B1GS800646
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            GCPJ34      14361   TOW                  C620-432-78-271-016                          5/24/2017 15:06   5/24/2017   11:06:00 AM   5/24/2017   11:06:00 AM   5/24/2017   11:06:00 AM   11:06:00 AM   5/24/2017   11:54:00 AM   5/24/2017   12:05:00 PM ISUZU                                        FL          "MD TOW PORTSTEELETO PORT TRUCK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        " FL CENTER             240                  0       34104      33916 ROADSIDE PROTECT (Cash Rates JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               / Accept PO)        FALSE              0                        201
215046   5/22/2017   11:11:00 PM   5/22/2017   11:59:00 PM    8:01:00 PM   5/22/2017   11:08:00 PM   5    3:07:00 AM   "JACOB C "   DAVID             214 Griffin Rd Naples                           Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0       3     150       450   0   0   0   CASH HEAVY DUTY 39279 Gina Norris 6 - COMPLETED       FIN   CC APPR 00473G
                                                                                                                                                                                                                                                                                                                                                       DAVID             2392534074             Naples       ???                   2000    Container 20UNKFoot    CONTAINERCONTAINER        0   UN-DECKING           C620-432-78-271-016   CONTAINER              5/22/2017 23:34   5/22/2017    7:34:00 PM   5/22/2017    7:34:00 PM   5/22/2017    7:34:00 PM    7:40:00 PM   5/22/2017    8:24:00 PM   5/22/2017   10:50:00 PM Container 20 Foot                            FL          HD TOW PORT TO  ???PORT BY HOUR  FL                  450                  0       34113      34104 CASH HEAVY DUTY                  JACOB               FALSE              0                        202
214995   5/22/2017    6:14:00 PM   5/22/2017   11:59:00 PM   10:23:00 AM   5/22/2017    6:10:00 PM   5    7:47:00 AM   "JACOB C "   THOMAS SWEET 1250 Creekside Naples Pkwy         813-884-0463      CHECK           JACOB               7.75     115    891.25   0   0   0   PRECISION RIGGING 40232 Jared Wix 6 - COMPLETED       FIN   PLEASE SENDACHECK                       1            Immokalee Ave Maria Blvd           2001    MACHINE UNK                                          TOW                  C620-432-78-271-016                          5/22/2017 13:16   5/22/2017    9:16:00 AM   5/22/2017    9:16:00 AM   5/22/2017    9:16:00 AM    9:27:00 AM   5/22/2017   10:46:00 AM   5/22/2017   12:44:00 PM                                              FL          MD LANDOLL PORT TO PORT FL                        891.25                  0       34108      34142 PRECISION RIGGING                JACOB               FALSE              0                        199
214979   5/21/2017   11:59:00 PM   5/21/2017   11:59:00 PM    8:42:00 PM   5/21/2017   11:55:00 PM   5    3:13:00 AM   "JACOB C "   JASON             I-75 S           Naples       248-632-9293      Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0       4     120       480   0   0   0   CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED         FIN   CC APPR 030220
                                                                                                                                                                                                                                                                                                                                                       JASON          248-632-9293              Naples       5665 Airport Pulling Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                   2015
                                                                                                                                                                                                                                                                                                                                                                                                                                      N    SILVERADOBLUEK3500 LT 1GC4KZC81FF138489
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            35520MG     95559   T6 TOW               C620-432-78-271-016   ""                      5/22/2017 0:08   5/21/2017    8:08:00 PM   5/21/2017    8:08:00 PM   5/21/2017    8:08:00 PM    8:14:00 PM   5/21/2017    9:35:00 PM   5/21/2017   10:06:00 PM CHEVROLET                   MM 62.5 NB FL                "MD TOW PORTRICK  TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  HENDRICK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        " FLCHEVROLET NAPLES    480                  0       34117      34109 CASH MEDUIM DUTY                 JACOB               FALSE              0                        201
214922   5/19/2017    9:27:00 PM   5/19/2017   11:59:00 PM    6:33:00 PM   5/19/2017    9:25:00 PM   5    2:52:00 AM   "JACOB C "   G.M. JASON CARTER 2192 WoodcrestNaples
                                                                                                                                                                         Dr         CELL 285-3037     ACCOUNT         JACOB          0     2.5     150       375   0   0   0   ARAGON POOLS SPAS38238 Nicki Rodriguez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   ON ACCOUNTARAGON POOLS 239-659-4066
                                                                                                                                                                                                                                                                                                                                                                      SPAS                      Fort Myers 15850 Chief Ct          2006    CONSTRUCTWHITET800     1NKDL00XX6J106382
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N3616Z     138666   T6 TOW               C620-432-78-271-016                          5/19/2017 22:13   5/19/2017    6:13:00 PM   5/19/2017    6:17:00 PM   5/19/2017    6:17:00 PM    6:18:00 PM   5/19/2017    6:47:00 PM   5/19/2017    7:49:00 PM KENWORTH                                     FL          HD TOW PORT TO  SANTOYO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               PORT BY  TRUCK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL PART             375                  0       34120      33912 ARAGON POOLS SPAS                JACOB               FALSE              0                        202
214848   5/19/2017    6:35:00 PM   5/18/2017   11:59:00 PM    4:04:00 PM   5/19/2017    6:34:00 PM   5    2:30:00 AM   "JACOB C "   WASTE MANAGEMENT  3750 White Lake  Naples
                                                                                                                                                                         Blvd       ()-               CHECK           JACOB          0   11.75     125   1468.75   0   0   0   CASH HEAVY DUTY 12242 Steve S               6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   WESTWAY TOWING
                                                                                                                                                                                                                                                                                                                                                       DAVID PHILLIPS 2392870305                Jacksonville 5110 US Highway 3012000S      Tank        GREEN?                                   T6 TOW               C620-432-78-271-050                          5/18/2017 20:04   5/18/2017    4:04:00 PM   5/19/2017    4:21:00 AM   5/19/2017    4:21:00 AM    4:24:00 AM                             5/19/2017    4:48:00 AM BAKER        Quoted 125.00 at approx 12 hrs. FL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Had issues with
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           HD TOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                authorization
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PORT TO???PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               and schedule.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      BY HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL Additional time
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1468.75
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               at land fill due to multiple
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     0      Daves.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             34117 Also 32234
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        no one knew
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                CASHwhich
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     HEAVYtank
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DUTY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               and no one couldJACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                show which one. Total
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   FALSE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      time was 15.5 hours.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      0 Had to bring to yard to202
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                store for night.
214848   5/19/2017    6:35:00 PM   5/18/2017   11:59:00 PM    4:04:00 PM   5/19/2017    6:34:00 PM   5    2:30:00 AM   "JACOB C "   WASTE MANAGEMENT  3750 White Lake  Naples
                                                                                                                                                                         Blvd       ()-               CHECK           JACOB          0     2.5    12.5     31.25   0   0   0   CASH HEAVY DUTY 12242 Steve S               6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   WESTWAY TOWING
                                                                                                                                                                                                                                                                                                                                                       DAVID PHILLIPS 2392870305                Jacksonville 5110 US Highway 3012000S      Tank        GREEN?                                   T6 TOW               C620-432-78-271-050                          5/18/2017 20:04   5/18/2017    4:04:00 PM   5/19/2017    4:21:00 AM   5/19/2017    4:21:00 AM    4:24:00 AM                             5/19/2017    4:48:00 AM BAKER        1 DAY TOW FROM LOCATION TOFL     OUR YARD HDANDTOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                STORE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       OVERNIGHT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ???PORT BY  FORHOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DELIVERY TO JACKSONVILLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              31.25       IN THE MORNING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     0       34117      32234 CASH HEAVY DUTY                  JACOB               FALSE              0                        202
214846   5/18/2017    2:00:00 PM   5/18/2017   11:59:00 PM   12:14:00 PM   5/18/2017    1:59:00 PM   5    1:45:00 AM   "JACOB C "   RON               2623 68th Ave NE Naples       352-4700          X-PRESS PAY (Cash)
                                                                                                                                                                                                                      JACOB               1.75     225    393.75   0   0   0   RONS JONS PORTA POTTY
                                                                                                                                                                                                                                                                                                   39279RENTAL
                                                                                                                                                                                                                                                                                                             Gina Norris 1 - BUD FIN       ON ACCOUNTRON'S JONS PORTA 239-564-7848
                                                                                                                                                                                                                                                                                                                                                                         POTTY RENTAL           Naples       3927 Enterprise Ave 2016      RAM         WHITE      3C7WRMBL5GG284135
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            HPBH79      35571   TOW                  C620-432-78-271-050                          5/18/2017 16:03   5/18/2017   12:03:00 PM   5/18/2017   12:03:00 PM   5/18/2017   12:03:00 PM   12:04:00 PM   5/18/2017   12:45:00 PM                           DODGE                                        FL          HD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           COVERALL  PORTPORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                A POTTY      393.75                  0       34120      34104 RONS JONS PORTA POTTY RENTAL     JACOB               FALSE              0                        349
214804   5/17/2017    6:39:00 PM   5/17/2017   11:59:00 PM    5:05:00 PM   5/17/2017    6:34:00 PM   5    1:29:00 AM   "JACOB C "   ROB               7500 Davis BlvdNaples         597-4044          X-PRESS PAY (Cash)
                                                                                                                                                                                                                      JACOB          0     1.5     108       162   0   0   0   CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                   39279 Gina Norris 6 - COMPLETED   FIN   CASH PAY DERYL PATTERSON 2397842052                  Naples       5900 Yahl St          2001    SAVANA G3500YELLOW 1GDJG31R711206552
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            MIP23V      35349   TOW                  C620-432-78-271-016   DRIVER MUST GET        5/17/2017 18:13   5/17/2017    2:13:00 PM   5/17/2017    4:40:00 PM   5/17/2017    4:40:00 PM    4:40:00 PM   5/17/2017    5:17:00 PM   5/17/2017    5:42:00 PM GMC                                          FL          "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TO PORT "DIESELFL REPAIR           162                  0       34104      34109 CERTIFIED DIESEL REPAIR          JACOB               FALSE              0                        201
214803   5/17/2017    5:11:00 PM   5/17/2017   11:59:00 PM    2:11:00 PM   5/17/2017    5:09:00 PM   5    2:58:00 AM   "JACOB C "   called in by JOHN 161 AND I 75 PUNTA GORDA 2397744434             CHECK           JACOB                  3      81       243   0   0   0   CCSO' S FLEET       17226 Tracy Michels6 - COMPLETED  FIN        92283 JJ SYNDER       239-253-3785              Naples       2885 County Barn Rd2009       F250 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         DUTY     1FTSX21599EA93692
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               50605    62663   FLEET TOW            C620-432-78-271-016          988             5/17/2017 18:02   5/17/2017    2:02:00 PM   5/17/2017    2:10:00 PM   5/17/2017    2:10:00 PM    2:10:00 PM   5/17/2017    3:10:00 PM   5/17/2017    3:34:00 PM FORD                                         FL          MD SERVICE CALL CCSO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              PORT FLEET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      TO MAINTENANCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL            BUILDING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                243                  0                  34112 CCSO' S FLEET                    JACOB               FALSE              0                           4
214791   5/17/2017    2:13:00 PM   5/17/2017   11:59:00 PM   12:03:00 PM   5/17/2017    1:41:00 PM   5    1:38:00 AM   "JACOB C "   MARTINS HEATING   876AND
                                                                                                                                                           Lakeland
                                                                                                                                                               COOLING
                                                                                                                                                                     Ave
                                                                                                                                                                       Naples                   239   Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0    1.75     120       210   0   0   0   CASH MEDUIM DUTY39279 Gina Norris 6 - COMPLETED       FIN   AUTH#005413 NATALIE           2392890859             Bonita Springs
                                                                                                                                                                                                                                                                                                                                                                                                             27861 Crown Lake Blvd 2010    EXPRESS CUTAWAY
                                                                                                                                                                                                                                                                                                                                                                                                                                                       WHITE G35001GB3G2BA1A1136079
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            864RCA     189979   TOW                  C620-432-78-271-016                          5/17/2017 15:27   5/17/2017   11:27:00 AM   5/17/2017   11:31:00 AM   5/17/2017   11:31:00 AM   11:33:00 AM   5/17/2017   12:25:00 PM   5/17/2017   12:46:00 PM CHEVROLET                                    FL          "MD TOW PORTAFFORDABLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TO PORT " AUTO FL                  210                  0       34110      34135 CASH MEDUIM DUTY                 JACOB               FALSE              0                        201
214777   5/17/2017   12:00:00 PM   5/17/2017   11:59:00 PM    8:35:00 AM   5/17/2017   11:48:00 AM   5    3:13:00 AM   "JACOB C "   MIKE              Collier Blvd Rattlesnake
                                                                                                                                                                       NAPLES Hammock
                                                                                                                                                                                    289-9242Rd        Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)           3.25     160       520   0   0   0   ALLIED BUILDING PRODUCTS
                                                                                                                                                                                                                                                                                                   39279 Gina Norris 6 - COMPLETED   FIN   AUTH#048190 ERNESTO           2392899242             Fort Myers 6054 Plaza Dr           2007    7000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         7600     1HTWYAHT57J439726
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N6142Q     267205   T6 TOW               C620-432-78-271-050        4513              5/17/2017 12:22   5/17/2017    8:22:00 AM   5/17/2017    8:22:00 AM   5/17/2017    8:22:00 AM    8:23:00 AM   5/17/2017    9:04:00 AM   5/17/2017    9:26:00 AM INTERNATIONAL                                FL          HD TOW PORT TO  Pilot
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  travel
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      BYcenter
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL                  520                  0       34114      33905 ALLIED BUILDING PRODUCTS JACOB                       FALSE              0                        202
214763   5/16/2017    7:43:00 PM   5/16/2017   11:59:00 PM    4:52:00 PM   5/16/2017    7:45:00 PM   5    2:53:00 AM   "JACOB C "   ASSOCIATION FLEET I-75COMPANY-
                                                                                                                                                           AND 62 PHIL NAPLES       (239)-            Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0    2.75     120       330   0   0   0   CASH MEDUIM DUTY38238 Nicki Rodriguez       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   AUTH#100185 PHIL              2399635249             Naples       5900 Yahl St          2007    4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         4300     1HTMMAAN07H431961
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            NO TAG     185671   TOW                  C620-432-78-271-016                          5/16/2017 20:19   5/16/2017    4:19:00 PM   5/16/2017    4:22:00 PM   5/16/2017    4:22:00 PM    4:22:00 PM   5/16/2017    6:05:00 PM   5/16/2017    6:31:00 PM         4300                                 FL          "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TO PORT "DIESELFL REPAIR           330                  0                  34109 CASH MEDUIM DUTY                 JACOB               FALSE              0                        201
214714   5/16/2017   12:02:00 AM   5/15/2017   11:59:00 PM    8:47:00 PM   5/15/2017   11:58:00 PM   5    3:11:00 AM   "JACOB C "   STEVE             I-75 N AND STATE Immokalee
                                                                                                                                                                           ROAD 29                    Credit Card-Driver
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0       3     250       750   0   0   0   CASH HEAVY DUTY 39279 Gina Norris 6 - COMPLETED       FIN   PD CC DR STEVE                6463841972             Naples       5900 Yahl St          1999    X LINE MOTORHOME
                                                                                                                                                                                                                                                                                                                                                                                                                                                       WHITE      4UZ6XFBC1XCB83724
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N57EXB     138773   T6 TOW               C620-432-78-271-050                           5/16/2017 0:28   5/15/2017    8:28:00 PM   5/15/2017    8:28:00 PM   5/15/2017    8:28:00 PM    8:28:00 PM   5/15/2017    9:23:00 PM   5/15/2017   10:42:00 PM FREIGHTLINER                                 FL          HD TOW PORT TO  CERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               PORT BYDIESEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL REPAIR           750                  0                  34109 CASH LIGHT DUTY                  JACOB               FALSE              0                        202
214705   5/15/2017    7:26:00 PM   5/15/2017   11:59:00 PM    5:52:00 PM   5/15/2017    8:00:00 PM   5    2:08:00 AM   "JACOB C "   BRAD              8770 Davis BlvdNaples             2392816599    Credit Card-Office
                                                                                                                                                                                                                      JACOB
                                                                                                                                                                                                                         (Cash)      0       2     120       240   0   0   0   CASH MEDUIM DUTY39279 Gina Norris 6 - COMPLETED       FIN   AUTH#00420G JOSE              2392978065             FT MYERS 2585 4TH ST               2017    F350 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         DUTY     1FT8W3DT3HEB88633
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            HVIY80       9860   TOW                  C620-432-78-271-016                          5/15/2017 21:43   5/15/2017    5:43:00 PM   5/15/2017    5:44:00 PM   5/15/2017    5:44:00 PM    5:49:00 PM   5/15/2017    6:03:00 PM   5/15/2017    6:21:00 PM FORD                                         FL          "MD TOW PORT???   TO PORT " FL                       240                  0       34104      34104 CASH MEDUIM DUTY                 JACOB               FALSE              0                        201
214701   5/15/2017    4:53:00 PM   5/15/2017   11:59:00 PM    3:18:00 PM   5/15/2017    4:44:00 PM   5    1:26:00 AM   "JACOB C "   HOWARD OR BRIAN   Livingston Rd Radio
                                                                                                                                                                       Naples Rd 572-2837             CHECK           JACOB               1.25     150     187.5   0   0   0   "B B BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                   39279 SOLUTIONS,
                                                                                                                                                                                                                                                                                                             Gina Norris LLC"
                                                                                                                                                                                                                                                                                                                           6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN   PLEASE SENDBBCHECK
                                                                                                                                                                                                                                                                                                                                                          BYPASS DEWATERING 239                 Naples       5780 Taylor Rd        2000    BAKER TANK  UNK                                      TOW                  C620-432-78-271-016                          5/15/2017 19:18   5/15/2017    3:18:00 PM   5/15/2017    3:18:00 PM   5/15/2017    3:18:00 PM    3:18:00 PM   5/15/2017    3:26:00 PM   5/15/2017    3:43:00 PM                                              FL          HD TOW PORT TO PORT BY HOUR      FL                187.5                  0       34104      34109 "B B BYPASS DEWATERING SOLUTIONS,JACOB LLC"          FALSE              0                        202
214686   5/15/2017    3:19:00 PM   5/15/2017   11:59:00 PM   12:38:00 PM   5/15/2017    3:15:00 PM   5    2:37:00 AM   "JACOB C "   DISPATCH          12713 TamiamiNaples
                                                                                                                                                                        Trl E       1-800-285-4977    ACCOUNT         JACOB                  1     300       300   0   0   0   COACH-NET / PINNACLE40232(CashJared
                                                                                                                                                                                                                                                                                                              RatesWix
                                                                                                                                                                                                                                                                                                                     / Accept
                                                                                                                                                                                                                                                                                                                           6 - CC)
                                                                                                                                                                                                                                                                                                                               COMPLETED
                                                                                                                                                                                                                                                                                                                                     FIN     8324895 CRAIG PERRARIA239-290-1693                 Naples       3281 5th Ave SW       2000    Boat TrailerUNK        BOAT      FL3566NF       0    T6 TOW               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               35xx                   FL48929     5/15/2017 15:52   5/15/2017   11:52:00 AM   5/15/2017   11:52:00 AM   5/15/2017   11:52:00 AM   11:53:00 AM   5/15/2017    1:04:00 PM   5/15/2017    1:30:00 PM Boat Trailer                BEHIND BURGERFLKING          MD LANDOLL PORT TO PORT FL                           300                  0       34113      34117 COACH-NET / PINNACLE (Cash Rates JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   / Accept CC)    FALSE              0                        199
214643   5/14/2017    3:07:00 PM   5/14/2017   11:59:00 PM    1:35:00 PM   5/14/2017    3:00:00 PM   5    1:25:00 AM   "JACOB C "   WAYDE             3538 Plover AveNaples                           ACCOUNT         JACOB                1.5     125     187.5   0   0   0   ROUSH INDUSTRIES 40232 Jared Wix 6 - COMPLETED        FIN   ON ACCOUNTJOHN WITH ROUSH6307770694                  Estero       10611 Chevrolet Way2017       1500 ST     UNK        1C6RR7FM3HS535010             T6 TOW               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               35xx                               5/14/2017 17:18   5/14/2017    1:18:00 PM   5/14/2017    1:19:00 PM   5/14/2017    1:19:00 PM    1:20:00 PM   5/14/2017    1:49:00 PM   5/14/2017    1:59:00 PM RAM          2ND TRUCK 1C6RR7LM1HS527377
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              HAMPTON INN FL               MD HOOK ONLYROUSH                FL                187.5                  0       34117      33928 ROUSH INDUSTRIES                 JACOB               FALSE              0                          96
214573   5/14/2017   11:37:00 AM   5/14/2017   11:59:00 PM    9:57:00 AM   5/14/2017   11:34:00 AM   5    1:37:00 AM   "JACOB C "   WAYDE             10611 ChevroletEstero
                                                                                                                                                                         Way                          ACCOUNT         JACOB                1.5     125     187.5   0   0   0   ROUSH INDUSTRIES 17226 Tracy Michels6 - COMPLETED     FIN   ON ACCOUNTJOHN WITH ROUSH6307770694                  Na
                                                                                                                                                                                                                                        Case 2:19-cv-00626-SPC-MRM Document 44-7 F ed 03/08/21 Page 25 of 34 PageID 1052

217218    7/6/2017    6:56:00 PM    7/6/2017   11:59:00 PM    4:42:00 PM    7/6/2017    6:53:00 PM   7    2:11:00 AM   "JACOB C "   TIMO BROTHERS COMPANY
                                                                                                                                                    11055 CastlereaghFortStMyers                     0    ACCOUNT         JACOB                 2.25     120      270   0   0   0   "TIMO BROTHERS, INC"38238 Nicki Rodriguez  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN   COLLECT MONEY
                                                                                                                                                                                                                                                                                                                                                           JAMES              2393130673         Bonita Springs
                                                                                                                                                                                                                                                                                                                                                                                                             27683 Old 41 Rd       2003   EXPLORER SPORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                      BLACK        1FMYU60EX3UA46918
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             020PRR        203045   T6 TOW                 C620-432-78-271-016                               7/6/2017 20:25    7/6/2017    4:25:00 PM    7/6/2017    4:31:00 PM    7/6/2017    4:31:00 PM    4:32:00 PM    7/6/2017    5:40:00 PM    7/6/2017    6:00:00 PM   FORD                                         FL         "MD TOW PORTNEW TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           LIFE TIRES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 " FLBONITA             270   0   33913   34135   "TIMO BROTHERS, INC"            JACOB              FALSE   0   201
217193    7/6/2017   12:05:00 PM    7/6/2017   11:59:00 PM    9:43:00 AM    7/6/2017   11:58:00 AM   7    2:15:00 AM   "JACOB C "   HOWARD OR BRIAN Three Oaks Pkwy  Estero
                                                                                                                                                                          Estero Pkwy
                                                                                                                                                                                    572-2837              Credit Card-Office
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)             2.25     135   303.75   0   0   0   "B B BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                        39279 SOLUTIONS,
                                                                                                                                                                                                                                                                                                                 Gina Norris LLC"
                                                                                                                                                                                                                                                                                                                               6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN   PLEASE SENDBB CHECK
                                                                                                                                                                                                                                                                                                                                                               BYPASS DEWATERING 239             Estero      US-41 N Coconut Rd 2000      Excavator "YELLOW "                                       TOW                    C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     35xx                                    7/6/2017 13:19    7/6/2017    9:19:00 AM    7/6/2017    9:19:00 AM    7/6/2017    9:19:00 AM    9:32:00 AM    7/6/2017   10:16:00 AM    7/6/2017   10:47:00 AM   Excavator                                    FL         HD LANDOLL PORT TO PORT FL                     303.75   0   33928   34134   "B B BYPASS DEWATERING SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  JACOB LLC"         FALSE   0   200
217181    7/6/2017    9:35:00 AM    7/6/2017   11:59:00 PM    7:37:00 AM    7/6/2017    9:20:00 AM   7    1:43:00 AM   "JACOB C "   RICH KORF       I-75 N           Naples         592-0511              CHECK           JACOB                    1     120      120   0   0   0   RICK'S AUTOMOTIVE40231
                                                                                                                                                                                                                                                                                                         REPAIR Amy Case 6 - COMPLETED   FIN   ON ACCOUNTJOHN DIRADO          2159909183         NAPLES      2225 J C BLVD         2008   E350 SUPERBLACK
                                                                                                                                                                                                                                                                                                                                                                                                                                                       DUTY        1FDWE35LX8DA23060
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             HWVQ21        145691   TOW                    C620-432-78-271-016                               7/6/2017 10:55    7/6/2017    6:55:00 AM    7/6/2017    6:55:00 AM    7/6/2017    6:55:00 AM    6:57:00 AM    7/6/2017    8:01:00 AM    7/6/2017    8:21:00 AM   FORD                          IN BETWEEN IMMOKALEE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FL       RD"MD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ANDTOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             BONITA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                PORTRICK'S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      TO PORTAUTOMOTIVE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 " FL       SERVICES 120      0   34119   34109   RICK'S AUTOMOTIVE REPAIR        JACOB              FALSE   0   201
217163    7/5/2017    6:00:00 PM    7/5/2017   11:59:00 PM    3:46:00 PM    7/5/2017    5:57:00 PM   7    2:11:00 AM   "JACOB C "   jennier         i-75 and mm 111  NAPLES         239-825-8777          ACCOUNT         JACOB                 1.25     135   168.75   0   0   0   ALLIED PAVERS       38238 Nicki Rodriguez  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN   PLEASE SENDjamie
                                                                                                                                                                                                                                                                                                                                                             CHECK            2392657961         Naples      199 Price St          1989   MEDIUM HEAVYBLACKF700F1FDWK74P6KVA02180
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Y13JMU        148839   T6 TOW                 C620-432-78-271-016                               7/5/2017 19:35    7/5/2017    3:35:00 PM    7/5/2017    3:39:00 PM    7/5/2017    3:39:00 PM    3:40:00 PM    7/5/2017    4:20:00 PM    7/5/2017    4:42:00 PM   FORD          "UNLOADED SINGLE AXLE DUMPFLTRUCK WITH    HDHEAVY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TOW PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DUTYTOTRAILER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PORT BY " HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL              168.75   0           34113   ALLIED PAVERS                   JACOB              FALSE   0   202
217152    7/5/2017    2:56:00 PM    7/5/2017   11:59:00 PM    1:17:00 PM    7/5/2017    2:44:00 PM   7    1:27:00 AM   "JACOB C "   DAN             3831 Tamiami Trl Naples
                                                                                                                                                                          E               8474813974      Credit Card-Office
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)         0    1.5     120      180   0   0   0   CASH MEDUIM DUTY32000 "GINA "              6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN     2039417 JOSE                 2394176139         Naples      5900 Yahl St          2011   NPR         WHITE        JALB4W177B7402425
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             BCIT19         68832   TOW                    C620-432-78-271-016        6273                   7/5/2017 17:03    7/5/2017    1:03:00 PM    7/5/2017    1:08:00 PM    7/5/2017    1:08:00 PM    1:11:00 PM    7/5/2017    1:39:00 PM    7/5/2017    1:58:00 PM   ISUZU                         AARONS FURNITURE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FL         "MD TOW PORT??? TO PORT " FL                      180   0   34112   34109   CASH MEDUIM DUTY                JACOB              FALSE   0   201
217146    7/5/2017    1:33:00 PM    7/5/2017   11:59:00 PM   12:15:00 PM    7/5/2017    1:32:00 PM   7    1:17:00 AM   "JACOB C "   ROB             Goodlette-FrankNaplesRd N Vanderbilt
                                                                                                                                                                                    597-4044Beach Rd      CHECK           JACOB             0   1.25     108      135   0   0   0   CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                        32000 "GINA "          6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN   CASH PAY YON                   2398256028         Naples      5900 Yahl St          2004   FE2620      GREEN        JHBFE2JS841S10599
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             GRHV34        237600   TOW                    C620-432-78-271-016   DRIVER MUST GET             7/5/2017 16:04    7/5/2017   12:04:00 PM    7/5/2017   12:09:00 PM    7/5/2017   12:09:00 PM   12:10:00 PM    7/5/2017   12:34:00 PM    7/5/2017   12:47:00 PM   HINO                                         FL         "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      TO PORT "DIESELFL                 135   0   34109   34109   CERTIFIED DIESEL REPAIR         JACOB              FALSE   0   201
217100    7/4/2017    8:15:00 PM    7/4/2017   11:59:00 PM    6:13:00 PM    7/4/2017    8:00:00 PM   7    1:47:00 AM   "JACOB C "   KRISTEN         72nd Ave NE Everglades
                                                                                                                                                                     Naples Blvd N                 239    CHECK           JACOB             0   1.75     120      210   0   0   0   CASH MEDUIM DUTY39279 Gina Norris 6 - COMPLETED      FIN   COLLECT MONEY
                                                                                                                                                                                                                                                                                                                                                           KRISTEN            2393531300         Naples      4774 Exchange Ave 2012       F650 SUPERWHITE/BLUE
                                                                                                                                                                                                                                                                                                                                                                                                                                                       DUTY        3FRNX6HP9CV169387
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E1798D        176119   TOW                    C620-432-78-271-016   NA                          7/4/2017 21:55    7/4/2017    5:55:00 PM    7/4/2017    5:56:00 PM    7/4/2017    5:56:00 PM    5:56:00 PM    7/4/2017    6:54:00 PM    7/4/2017    7:06:00 PM   FORD                                         FL         "MD TOW PORT??? TO PORT " FL                      210   0   34120   34104   CASH MEDUIM DUTY                JACOB              FALSE   0   201
217067    7/5/2017    8:54:00 AM    7/5/2017   11:59:00 PM    6:58:00 AM    7/5/2017    8:46:00 AM   7    1:48:00 AM   "JACOB C "   ROB             3525 35th Ave NE Naples         597-4044              ACCOUNT         JACOB             0   1.75     108      189   0   0   0   CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                        39279 Gina Norris 6 - COMPLETED  FIN        30352 CLARK STROETER 2394311851              Naples      5900 Yahl St          2006   FE84D       WHITE        JL6BBD1SX6K003986
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Y74CPM        153297   TOW                    C620-432-78-271-016   DRIVER MUST GET             7/5/2017 10:30    7/5/2017    6:30:00 AM    7/5/2017    6:31:00 AM    7/5/2017    6:31:00 AM    6:31:00 AM    7/5/2017    7:05:00 AM    7/5/2017    7:35:00 AM   MITSUBISHI FUSO                              FL         "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      TO PORT "DIESELFL REPAIR          189   0   34120   34109   CERTIFIED DIESEL REPAIR         JACOB              FALSE   0   201
217057    7/3/2017    4:31:00 PM    7/3/2017   11:59:00 PM    3:26:00 PM    7/3/2017    4:23:00 PM   7   12:57:00 AM   "JACOB C "   RENAE           5515 Rattlesnake Naples
                                                                                                                                                                          Hammock   239-596-6190
                                                                                                                                                                                      Rd                  ACCOUNT         JACOB                    1     120      120   0   0   0   "APPLE MOVING, INC."39279 Gina Norris 6 - COMPLETED  FIN   ON ACCOUNTRENAE                2393199226         Naples      4378 Domestic Ave 2004       SAVANA G3500WHITE        1GDJG31UX41911239
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             HDFT54        290473   TOW                    C620-432-78-271-016                               7/3/2017 18:30    7/3/2017    2:30:00 PM    7/3/2017    2:41:00 PM    7/3/2017    2:41:00 PM    2:42:00 PM    7/3/2017    3:41:00 PM    7/3/2017    3:52:00 PM   GMC                                          FL         "MD TOW PORTASK TO PORT " FL                      120   0   34113   34104   "APPLE MOVING, INC."            JACOB              FALSE   0   201
217037    7/3/2017   12:21:00 PM    7/3/2017   11:59:00 PM   11:45:00 AM    7/3/2017   12:15:00 PM   7   12:30:00 AM   "JACOB C "   A               3506 MercantileNaplesAve        239-596-6190          ACCOUNT         JACOB                    1     250      250   0   0   0   "APPLE MOVING, INC."40232 Jared Wix 6 - COMPLETED    FIN   ON ACCOUNTCHRIS             239-596-6190          Naples      3927 Enterprise Ave 2006     4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                       4300        1HTMMAAM76H160340
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DNFS25        221308   T8 WINCH NEEDED        C620-432-78-271-016                               7/3/2017 14:49    7/3/2017   10:49:00 AM    7/3/2017   10:49:00 AM    7/3/2017   10:49:00 AM   10:55:00 AM    7/3/2017   11:49:00 AM                             INTERNATIONAL "WINCHOUT AND TOW TO REARFL     OF BUILDING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      HD"RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ASK      PORT TOFL PORT            250   0   34104   34104   "APPLE MOVING, INC."            JACOB              FALSE   0   349
217034    7/3/2017   11:51:00 AM    7/3/2017   11:59:00 PM   10:03:00 AM    7/3/2017   11:48:00 AM   7    1:45:00 AM   "JACOB C "   A               1621 23rd St SWNaples                            1    Credit Card-Office
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)         0      2     120      240   0   0   0   CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED        FIN   APPROVAL 173385
                                                                                                                                                                                                                                                                                                                                                           ANTONIO LEON 239-287-6809             Naples      4027 Exchange Ave 2003       NPR         WHITE        4KLB4B1R53J801737
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             597QNB        137096   T6 TOW                 C620-432-78-271-016                               7/3/2017 14:00    7/3/2017   10:00:00 AM    7/3/2017   10:02:00 AM    7/3/2017   10:02:00 AM   10:02:00 AM    7/3/2017   10:28:00 AM    7/3/2017   11:12:00 AM   ISUZU                                        FL         "MD TOW PORTTIRETO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ONE?" FL                      240   0   34117   34104   CASH MEDUIM DUTY                JACOB              FALSE   0   201
217012    7/2/2017    6:04:00 PM    7/2/2017   11:59:00 PM    5:32:00 PM    7/2/2017    6:02:00 PM   7   12:30:00 AM   "JACOB C "   DISPATCH        6155 Towncenter  Naples
                                                                                                                                                                          Cir       1-800-582-6626        ACCOUNT         JACOB                    1      35       35   0   0   0   ALLSTATE            40232 Jared Wix 6 - COMPLETED    FIN    4.03E+08 CHRISTINE SNOPEK  239-514-0923          Naples      3927 Enterprise Ave 2012     RAV4        SILVER       2T3ZF4DV6CW108979
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             9922UZ         63808   T3 JUMP START          C620-432-78-271-016                  FL1312830    7/2/2017 21:19    7/2/2017    5:19:00 PM    7/2/2017    5:19:00 PM    7/2/2017    5:19:00 PM    5:20:00 PM    7/2/2017    5:57:00 PM                             TOYOTA                                       FL         JUMP START                     FL                  35   0   34119   34104   ALLSTATE                        JACOB              FALSE   0    12
217009    7/2/2017    5:26:00 PM    7/2/2017   11:59:00 PM    5:06:00 PM    7/2/2017    5:24:00 PM   7   12:18:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                    1209 USE
                                                                                                                                                          3rd Street
                                                                                                                                                               ""LE""NAPLES
                                                                                                                                                                       South
                                                                                                                                                                        PREFIX" 1-800-541-2262            ACCOUNT         JACOB                    1      33       33   0   0   0   AGERO               40232 Jared Wix 6 - COMPLETED    FIN    5.13E+08 STEPHEN SEIPEL 3092551599               NAPLES                            2013   DART LIMITEDGREEN        1C3CDFCH0DD134225
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             388QCS         55271   T3 JUMP START          C620-432-78-271-016                    9031.1     7/2/2017 20:16    7/2/2017    4:16:00 PM    7/2/2017    5:01:00 PM    7/2/2017    5:01:00 PM    5:02:00 PM    7/2/2017    5:20:00 PM                             DODGE                                        FL         JUMP START                     FL                  33   0   34102   34104   AGERO                           JACOB              FALSE   0    12
217002    7/2/2017    2:43:00 PM    7/2/2017   11:59:00 PM    1:51:00 PM    7/2/2017    2:36:00 PM   7   12:45:00 AM   "JACOB C "   30 MINUTES TO CALL
                                                                                                                                                    8116INDahlia Dr Naples          774-4434 CCSO         CASH            JACOB                    1     140      140   0   0   0   PRIVATE PROPERTY TOW11602 Carlos Rodriguez 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN   PER BUD CHERRIE                2395031610         Naples      3047 Terrace Ave 2000        International
                                                                                                                                                                                                                                                                                                                                                                                                                                                      WHITE                                         Private Prop Impound   C620-432-78-271-016                               7/2/2017 17:40    7/2/2017    1:40:00 PM    7/2/2017    1:50:00 PM    7/2/2017    1:50:00 PM    1:51:00 PM    7/2/2017    2:04:00 PM                             International                                FL         TOW HOOK       GETTING HOOKED  FL TOWING          140   0   34113   34104   GETTING HOOKED TOWING           JACOB              FALSE   0    31
220052   8/31/2017    3:59:00 PM   8/31/2017   11:59:00 PM    2:39:00 PM   8/31/2017    3:58:00 PM   8    1:19:00 AM   "JACOB C "   RAY'S CELL PHONEHighway 75 N Collier
                                                                                                                                                                     NAPLES    Blvd 239-734-0515          CHECK           JACOB           156    1.3     120      156   0   0   0   O'DONNELL LANDSCAPES17226 INC.Tracy Michels6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN   "PLEASE SENDrayCHECK "      239-734-0515          Naples      2010 Orange Blossom2015Dr    NPR         O'donell 54DC4J1B7FS806336
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DZSM68         18119   TOW                    C620-432-78-271-016                              8/31/2017 18:33   8/31/2017    2:33:00 PM   8/31/2017    2:34:00 PM   8/31/2017    2:34:00 PM    2:34:00 PM   8/31/2017    3:13:00 PM   8/31/2017    3:20:00 PM   ISUZU                                        FL         "MD TOW PORTO'DONNELL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      TO PORT " LANDSCAPES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL         INC.    156   0   34117   34109   O'DONNELL LANDSCAPES INC. JACOB                    FALSE   0   201
220041   8/31/2017    2:15:00 PM   8/31/2017   11:59:00 PM   12:55:00 PM   8/31/2017    2:15:00 PM   8    1:20:00 AM   "JACOB C "   JASON SAHAJAN Shadowlawn DrNaples   Connecticut Ave   2396823082      Credit Card-Driver
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)         0   1.35     120      162   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN   PD CC DR JASON SAHAJAN 2396823082                 Naples      79 Madison Dr         2005   TILT MASTER WHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         W4S042 4KBC4B1U15J800634
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DNUB14        112832   T6 TOW                 C620-432-78-271-016                              8/31/2017 16:44   8/31/2017   12:44:00 PM   8/31/2017   12:44:00 PM   8/31/2017   12:44:00 PM   12:46:00 PM   8/31/2017    1:03:00 PM   8/31/2017    1:28:00 PM   CHEVROLET                                    FL         "MD TOW PORTPESTTO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CONTROL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 " FL                   162   0   34112   34110   CASH MEDUIM DUTY                JACOB              FALSE   0   201
220028   8/31/2017   11:37:00 AM   8/31/2017   11:59:00 PM   10:22:00 AM   8/31/2017   11:33:00 AM   8    1:11:00 AM   "JACOB C "   WEBB CALL       CALDERA CIRCLE   NAPLES                               Credit Card-Driver
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)         0    1.3     150      195   0   0   0   WEBB CALL - CASH 39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN   PD CC DR "TOM WILLIAMS " 2392530602               Naples      3935 Enterprise Ave 2015     NRR         WHITE        JALE5W169F7301054
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DSDK98         49963   T8 WINCH NEEDED        C620-432-78-271-016                              8/31/2017 13:59   8/31/2017    9:59:00 AM   8/31/2017    9:59:00 AM   8/31/2017    9:59:00 AM   10:01:00 AM   8/31/2017   11:07:00 AM                             ISUZU                         RIVERSTONE BY FL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           GL HOMES WINCH OUT (simple)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ASK PER 1/2 HOURFL                 195   0   34119   34104   WEBB CALL - CASH                JACOB              FALSE   0    41
220009   8/31/2017    1:06:00 AM   8/30/2017   11:59:00 PM    9:00:00 PM   8/31/2017    1:05:00 AM   8    4:04:00 AM   "JACOB C "   DISPATCH        48900 TamiamiOchopee
                                                                                                                                                                       Trl E        1-800-285-4977        ACCOUNT         JACOB             0    2.5     120      300   0   0   0   COACH-NET / PINNACLE39280
                                                                                                                                                                                                                                                                                                            (CashNikki
                                                                                                                                                                                                                                                                                                                   Rates
                                                                                                                                                                                                                                                                                                                       Rodriguez
                                                                                                                                                                                                                                                                                                                         / Accept
                                                                                                                                                                                                                                                                                                                               6 - CC)
                                                                                                                                                                                                                                                                                                                                   COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN     8355564 MICHAEL MILLER 2395711846               Naples      318 Country Club Dr 2000     23FT BOAT AND
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Silver / Alumin
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1M5BA2422J1E39758
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ICCB76             0   T6 TOW                 C620-432-78-271-016                  FL48929      8/31/2017 0:40   8/30/2017    8:40:00 PM   8/30/2017    8:40:00 PM   8/30/2017    8:40:00 PM    8:41:00 PM   8/30/2017   10:14:00 PM   8/30/2017   11:15:00 PM   TRAILER                                      FL         "MD TOW PORT TO PORT " FL                         300   0   34141   34110   COACH-NET / PINNACLE (Cash RatesJACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      / Accept CC)   FALSE   0   201
219875   8/30/2017   12:42:00 PM   8/30/2017   11:59:00 PM    9:03:00 AM   8/30/2017   12:32:00 PM   8    3:29:00 AM   "JACOB C "   HOWARD OR BRIAN 400 S Collier Blvd
                                                                                                                                                                     Marco          572-2837              Credit Card-Office
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)         0    3.5     150      525   0   0   0   "B B BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                        39280 SOLUTIONS,
                                                                                                                                                                                                                                                                                                                 Nikki Rodriguez
                                                                                                                                                                                                                                                                                                                              LLC"
                                                                                                                                                                                                                                                                                                                               6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN       107837 BB BYPASS DEWATERING    5722837        Naples      5780 Taylor Rd        2000   UNK         UNK          UNK       UNK      NUK           T6 TOW                 C620-432-78-271-016   UNK                        8/28/2017 21:34   8/28/2017    5:34:00 PM   8/30/2017    8:44:00 AM   8/30/2017    8:44:00 AM    8:46:00 AM   8/30/2017    9:44:00 AM   8/30/2017   10:49:00 AM                                 MARCO MARRIOTT FL         HD TOW PORT TO PORT BY HOUR    FL                 525   0   34145   34109   "B B BYPASS DEWATERING SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  JACOB LLC"         FALSE   0   202
219922   8/29/2017    4:51:00 PM   8/29/2017   11:59:00 PM    1:52:00 PM   8/29/2017    4:40:00 PM   8    2:48:00 AM   "JACOB C "   SEARS           1303 Cypress Woods
                                                                                                                                                                     Naples   Dr                          DIRECT DEPOSITJACOB               0      3   116.4    349.2   0   0   0   ARI FLEET (Cash Rates40232
                                                                                                                                                                                                                                                                                                          / Accept
                                                                                                                                                                                                                                                                                                                 Jared
                                                                                                                                                                                                                                                                                                                    PO) Wix 6 - COMPLETEDFIN    68206200 LESLIE CRUZ       941-586-5186          Fort Myers 4003 Cleveland Ave 2012       EXPRESS G1500
                                                                                                                                                                                                                                                                                                                                                                                                                                                      WHITE        1GCSGAFX2C1139706
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ATXI20        154930   T6 TOW                 C620-432-78-271-016       21772       569118     8/29/2017 17:52   8/29/2017    1:52:00 PM   8/29/2017    1:52:00 PM   8/29/2017    1:52:00 PM    1:52:00 PM   8/29/2017    2:13:00 PM   8/29/2017    2:39:00 PM   CHEVROLET                                    FL         "MD TOW PORTSEARS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      TO PORTAUTOMOTIVE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 " FL       CENTER 349.2      0   34103   33901   ARI FLEET (Cash Rates / Accept PO)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  JACOB              FALSE   0   201
219904   8/29/2017    1:26:00 PM   8/29/2017   11:59:00 PM   12:07:00 PM   8/29/2017    1:25:00 PM   8    1:18:00 AM   "JACOB C "   SCOTT           Immokalee Rd Naples
                                                                                                                                                                      Collier Blvd 239-658-4476           Credit Card-Office
                                                                                                                                                                                                                          "JACOB
                                                                                                                                                                                                                             (Cash)"             1.5     120      180   0   0   0   PEPSI NAPLES DELIVERY
                                                                                                                                                                                                                                                                                                        40232 Jared Wix 6 - COMPLETED    FIN   mc approval SCOTT
                                                                                                                                                                                                                                                                                                                                                           030406          239-658-4476          Naples      1225 Industrial Blvd 2010    4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                       4400        1HSMKAAN6AH281260
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             GDA365        105811   T6 TOW                 C620-432-78-271-016   F38880                     8/29/2017 15:12   8/29/2017   11:12:00 AM   8/29/2017   11:12:00 AM   8/29/2017   11:12:00 AM   11:12:00 AM   8/29/2017   12:33:00 PM   8/29/2017   12:52:00 PM   INTERNATIONAL                 LIQUOR STORE FL           "MD TOW PORTPEPSI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FT MYERS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 " FLDELIVERY           180   0   34120   34104   PEPSI NAPLES DELIVERY           "JACOB "           FALSE   0   201
219902   8/29/2017   12:10:00 PM   8/29/2017   11:59:00 PM   10:42:00 AM   8/29/2017   12:08:00 PM   8    1:26:00 AM   "JACOB C "   DRIVER CELL     Collier Blvd Rattlesnake
                                                                                                                                                                     NAPLES Hammock Rd               1    CHECK           JACOB                  1.5     120      180   0   0   0   BENTLEY ELECTRIC 40232 Jared Wix 6 - COMPLETED       FIN               JOE             239-825-5864          Naples      4406 Enterprise Ave 2006     C7500 C7C042WHITE        1GBM7C1C36F412401
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             N2479S        101366   T6 TOW                 C620-432-78-271-016                              8/29/2017 14:20   8/29/2017   10:20:00 AM   8/29/2017   10:21:00 AM   8/29/2017   10:21:00 AM   10:21:00 AM   8/29/2017   11:18:00 AM   8/29/2017   11:33:00 AM   CHEVROLET                     PUBLIX SHOPPINGFL CENTER "MD TOW PORT TO PORT " FL                          180   0   34114   34104   BENTLEY ELECTRIC                JACOB              FALSE   0   201
219881   8/28/2017    9:14:00 PM   8/28/2017   11:59:00 PM    7:17:00 PM   8/28/2017    9:11:00 PM   8    1:54:00 AM   "JACOB C "   ARI             27458 Imperial Bonita
                                                                                                                                                                      Oaks CirSprings                     DIRECT DEPOSITJACOB                      2   145.5      291   0   0   0   ARI FLEET (Cash Rates39280
                                                                                                                                                                                                                                                                                                          / Accept
                                                                                                                                                                                                                                                                                                                 Nikki
                                                                                                                                                                                                                                                                                                                    PO)Rodriguez
                                                                                                                                                                                                                                                                                                                               6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN    36192820 "ANTINO "            2396333482         Naples      3400 Progress Ave 2013       NRR         WHITE        JALE5W166D7300036
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DZFF04        126298   T6 TOW                 C620-432-78-271-016                    569118    8/28/2017 22:46   8/28/2017    6:46:00 PM   8/28/2017    6:46:00 PM   8/28/2017    6:46:00 PM    6:47:00 PM   8/28/2017    7:43:00 PM   8/28/2017    8:22:00 PM   ISUZU                                        FL         HD TOW PORT TO PORT BY HOUR    FL                 291   0   34135   34104   ARI FLEET (Cash Rates / Accept PO)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  JACOB              FALSE   0   202
219841   8/28/2017   12:26:00 PM   8/28/2017   11:59:00 PM   11:52:00 AM   8/28/2017   12:25:00 PM   8   12:33:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                    804 Rue
                                                                                                                                                          USEDevilleNAPLES
                                                                                                                                                               ""LE"" PREFIX" 1-800-541-2262              ACCOUNT         JACOB                    1      33       33   0   0   0   AGERO               40232 Jared Wix 6 - COMPLETED    FIN    1.64E+08 TIMOTHY REGAN 2673425008                NAPLES                            2017   SPORTAGE LX BLACK        KNDPM3AC7H7183574
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             2D63N3         24786   T7 LOCK OUT            C620-432-78-271-016                    9031.1    8/28/2017 15:25   8/28/2017   11:25:00 AM   8/28/2017   11:42:00 AM   8/28/2017   11:42:00 AM   11:42:00 AM   8/28/2017   12:13:00 PM                             KIA                           Rue de Marquis FL         LOCKOUT SERVICE                FL                  33   0   34108   34104   AGERO                           JACOB              FALSE   0    24
219814   8/28/2017   10:01:00 AM   8/28/2017   11:59:00 PM    9:10:00 AM   8/28/2017   10:00:00 AM   8   12:50:00 AM   "JACOB C "   DISPATCH        Rattlesnake Hammock
                                                                                                                                                                     Naples Rd Tamiami
                                                                                                                                                                                    1-800-582-6626
                                                                                                                                                                                              Trl E       ACCOUNT         JACOB                    1      35       35   0   0   0   ALLSTATE            40232 Jared Wix 6 - COMPLETED    FIN    4.04E+08 IVAN IDELSON 239-200-5048               Naples      3784 Domestic Ave 2001       TAURUS SESYELLOW 1FAFP55U91A212766 N934HQ        282759   T6 TOW                 C620-432-78-271-016                  FL1312830   8/28/2017 12:42   8/28/2017    8:42:00 AM   8/28/2017    9:05:00 AM   8/28/2017    9:05:00 AM    9:06:00 AM   8/28/2017    9:26:00 AM   8/28/2017    9:39:00 AM   FORD                              7/11/2019 FL          TOW HOOK                       FL                  35   0   34113   34104   ALLSTATE                        JACOB              FALSE   0    31
219798   8/28/2017    7:59:00 AM   8/28/2017   11:59:00 PM    6:48:00 AM   8/28/2017    7:58:00 AM   8    1:10:00 AM   "JACOB C "   DISP# 3883      3315 Tamiami Trl Naples
                                                                                                                                                                          E               2397744434      ACCOUNT         JACOB                 1.25      81   101.25   0   0   0   CCSO' S FLEET       40231 Amy Case 6 - COMPLETED     FIN        92283 COLLIER COUNTY SHERRIF'S
                                                                                                                                                                                                                                                                                                                                                                              2397744434
                                                                                                                                                                                                                                                                                                                                                                                       DEPT.     Naples      2885 County Barn Rd2012      ECONOLINEWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                       E350 SUPER  1FBSS3BL6CDA66050
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DUTY       53731      142833   FLEET TOW              C620-432-78-271-016         253                  8/28/2017 10:47   8/28/2017    6:47:00 AM   8/28/2017    6:47:00 AM   8/28/2017    6:47:00 AM    6:47:00 AM   8/28/2017    7:06:00 AM   8/28/2017    7:29:00 AM   FORD                          @ DJJ IN THE BACK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FL OF THE JAIL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      MD SERVICE CALLCCSO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FLEET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TO MAINTENANCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL           BUILDING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     101.25   0   34112   34112   CCSO' S FLEET                   JACOB              FALSE   0     4
219768   8/27/2017    5:32:00 AM   8/26/2017   11:59:00 PM    1:40:00 AM   8/27/2017    4:16:00 AM   8    2:36:00 AM   "JACOB C "   DISP# 3735 DEPUTY#
                                                                                                                                                    Highway 3831
                                                                                                                                                               75 N Naples          774-4434              CASH            JACOB                    2    37.5       75   0   0   0   CCSO LD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                        46441 Crystal Golladay 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN   CCSO # 17-275762
                                                                                                                                                                                                                                                                                                                                                           STEPHANIE BAHENA 3/25/92              Naples      JUNK LOT              2004   DURANGO SLT RED          1D4HD48D14F229363
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             9831QU             0   CRASH                  C620-432-78-271-050   NA                          8/27/2017 5:38   8/27/2017    1:38:00 AM   8/27/2017    1:38:00 AM   8/27/2017    1:38:00 AM    1:38:00 AM   8/27/2017    1:59:00 AM   8/27/2017    3:01:00 AM   DODGE         1 HOUR ON SCENE WINCH OUT OF   FL WATER (30
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      LABOR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         MIN LE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             INCL IN HOOK)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     OWN AND STILL   FL POSESS           75   0   34109   34104   LE CCSO MAR B500780926050JACOB                     FALSE   0   147
219768   8/27/2017    5:32:00 AM   8/26/2017   11:59:00 PM    1:40:00 AM   8/27/2017    4:16:00 AM   8    2:36:00 AM   "JACOB C "   DISP# 3735 DEPUTY#
                                                                                                                                                    Highway 3831
                                                                                                                                                               75 N Naples          774-4434              CASH            JACOB                    1     145      145   0   0   0   CCSO LD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                        46441 Crystal Golladay 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN   CCSO # 17-275762
                                                                                                                                                                                                                                                                                                                                                           STEPHANIE BAHENA 3/25/92              Naples      JUNK LOT              2004   DURANGO SLT RED          1D4HD48D14F229363
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             9831QU             0   CRASH                  C620-432-78-271-050   NA                          8/27/2017 5:38   8/27/2017    1:38:00 AM   8/27/2017    1:38:00 AM   8/27/2017    1:38:00 AM    1:38:00 AM   8/27/2017    1:59:00 AM   8/27/2017    3:01:00 AM   DODGE         (30 Miles)                     FL         LE MILEAGE (Gate-Scene-Gate)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     OWN AND STILL   FL POSESS          145   0   34109   34104   LE CCSO MAR B500780926050JACOB                     FALSE   0   195
219767   8/27/2017    1:10:00 PM   8/27/2017   11:59:00 PM    9:06:00 AM   8/27/2017    1:02:00 PM   8    3:56:00 AM   "JACOB C "   ERNESTO OR IAN 1451 Sweetwater   NaplesCv       239-939-4570          ACCOUNT         JACOB                    5     120      600   0   0   0   U-HAUL LIGHT/MEDIUM/HEAVY
                                                                                                                                                                                                                                                                                                        46441 Crystal SERVICE
                                                                                                                                                                                                                                                                                                                         Golladay
                                                                                                                                                                                                                                                                                                                               CALL
                                                                                                                                                                                                                                                                                                                               6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN     1192997 U-HAUL            239-939-4570          North Fort Myers
                                                                                                                                                                                                                                                                                                                                                                                                             16901 N Cleveland Ave 2017   E450 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                       DUTY        1FDXE4FS0HDC32839
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             AH40797        15784   T6 TOW                 C620-432-78-271-050   DC5876W                    8/27/2017 12:17   8/27/2017    8:17:00 AM   8/27/2017    8:20:00 AM   8/27/2017    8:20:00 AM    8:22:00 AM   8/27/2017    9:45:00 AM   8/27/2017   10:07:00 AM   FORD                                         FL         "MD TOW PORT TO PORT " FL                         600   0   34110   33903   U-HAUL LIGHT/MEDIUM/HEAVYJACOB   SERVICE CALL      FALSE   0   201
219745   8/26/2017    3:17:00 PM   8/26/2017   11:59:00 PM    2:10:00 PM   8/26/2017    3:16:00 PM   8    1:06:00 AM   "JACOB C "   WEBB CALL       3560 Tamiami Trl Naples
                                                                                                                                                                          N                               CASH            JACOB             0    1.5     120      180   0   0   0   WEBB CALL - CASH 40232 Jared Wix 6 - COMPLETED       FIN   COLLECT MONEY
                                                                                                                                                                                                                                                                                                                                                           PETER           239-325-7221          Bonita Springs
                                                                                                                                                                                                                                                                                                                                                                                                             27683 Old 41 Rd       2001   NPR         WHITE        4KLB4B1R91J805139
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CBQB74        227300   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     35xx                                   8/26/2017 17:43   8/26/2017    1:43:00 PM   8/26/2017    1:43:00 PM   8/26/2017    1:43:00 PM    1:44:00 PM   8/26/2017    2:20:00 PM   8/26/2017    2:38:00 PM   ISUZU                                        FL         "MD TOW PORTASK TO PORT " FL                      180   0   34103   34135   WEBB CALL - CASH                JACOB              FALSE   0   201
219739   8/26/2017    2:13:00 PM   8/26/2017   11:59:00 PM   12:46:00 PM   8/26/2017    2:11:00 PM   8    1:25:00 AM   "JACOB C "   SEABREEZE ELECTRIC
                                                                                                                                                    570 Platt Rd Naples             888-788-2944          ACCOUNT         JACOB                  1.5   109.2    163.8   0   0   0   FLEET NET AMERICA 40232 Jared Wix 6 - COMPLETED      FIN   4324090C MEHRL              239-986-0689          Naples      4227 Domestic Ave 2015       F350 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                       DUTY        1FDRF3GTXFEB46226
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DFKD72        130345   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     35xx                 157 FL57410       8/26/2017 16:03   8/26/2017   12:03:00 PM   8/26/2017   12:04:00 PM   8/26/2017   12:04:00 PM   12:05:00 PM   8/26/2017    1:00:00 PM   8/26/2017    1:22:00 PM   FORD                                         FL         "MD TOW PORTTAMIAMI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      TO PORT FORD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 " FLFLEET SERVICE 163.8      0   34120   34104   FLEET NET AMERICA               JACOB              FALSE   0   201
219621   8/24/2017    6:51:00 PM   8/24/2017   11:59:00 PM    4:32:00 PM   8/24/2017    6:16:00 PM   8    1:44:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                    1125 USE
                                                                                                                                                          Sandpiper
                                                                                                                                                               ""LE""NAPLES
                                                                                                                                                                       StPREFIX" 1-800-541-2262           ACCOUNT         JACOB                    2     120      240   0   0   0   AGERO               39280 Nikki Rodriguez  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN    9.97E+08 KEVIN DESHOMMES2393242126               BONITA SPRINGS
                                                                                                                                                                                                                                                                                                                                                                                                             27683 Old 41 Rd       2001   F350 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                       DUTY        1FTWX32S01EC72588
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             EQBD47        122304   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     35xx                       9031.1      8/24/2017 20:19   8/24/2017    4:19:00 PM   8/24/2017    4:19:00 PM   8/24/2017    4:19:00 PM    4:19:00 PM   8/24/2017    4:45:00 PM   8/24/2017    5:00:00 PM   Ford                          Blue Point Ave FL         "MD TOW PORTNEW TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           LIFE TIRES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 " FL                   240   0   34102   34135   AGERO                           JACOB              FALSE   0   201
219579   8/24/2017   11:51:00 AM   8/24/2017   11:59:00 PM   10:06:00 AM   8/24/2017   11:50:00 AM   8    1:44:00 AM   "JACOB C "                   1441 Ridge St Naples                                  CHECK           JACOB                  1.8     100      180   0   0   0   BOAT US (Cash Rates39280
                                                                                                                                                                                                                                                                                                         / AcceptNikki
                                                                                                                                                                                                                                                                                                                   PO) Rodriguez
                                                                                                                                                                                                                                                                                                                               6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN    17046869 EDWARD DENIVA 2392133842                Naples      2027 Davis Blvd       2000   BOAT AND GRAY            1ZEDAESJ92A009128
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             296QZX             0   T6 TOW                 C620-432-78-271-016                              8/24/2017 13:01   8/24/2017    9:01:00 AM   8/24/2017    9:02:00 AM   8/24/2017    9:02:00 AM    9:07:00 AM   8/24/2017   10:17:00 AM   8/24/2017   10:52:00 AM   TRAILER       MD LANDOLL RATES PER JACOB FL             "MD TOW PORTBROOKSIDE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      TO PORT " MARINE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL     REPAIR      180   0   34103   34104   BOAT US (Cash Rates / Accept PO)JACOB              FALSE   0   201
219549   8/23/2017    8:32:00 PM   8/23/2017   11:59:00 PM    7:13:00 PM   8/23/2017    8:14:00 PM   8    1:01:00 AM   "JACOB C "   MOYA YSRAEL 530 Spinnaker Dr     Naples               2396758435      CASH            JACOB             0      1     120      120   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN   CASH        MOYA YSRAEL        2396758435         Naples      1471 Airport Pulling Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                   2008   F350 SUPERGOLD
                                                                                                                                                                                                                                                                                                                                                                                                                                                       DUTY        1FTWW33R98EB71137
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             EHYR12        188509   T6 TOW                 C620-432-78-271-016                              8/23/2017 22:33   8/23/2017    6:33:00 PM   8/23/2017    6:33:00 PM   8/23/2017    6:33:00 PM    6:33:00 PM   8/23/2017    7:38:00 PM   8/23/2017    7:49:00 PM   FORD                                         FL         "MD TOW PORTFORDTO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DEALERSHIP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 " FL                   120   0   34102   34104   CASH LIGHT DUTY                 JACOB              FALSE   0   201
219544   8/23/2017    7:15:00 PM   8/23/2017   11:59:00 PM    5:51:00 PM   8/23/2017    7:13:00 PM   8    1:22:00 AM   "JACOB C "   AFTER HOURS 3725 Pine RidgeNaples  Rd                                 ACCOUNT         JACOB                    1     108      108   0   0   0   AFTER HOURS ROAD 39280
                                                                                                                                                                                                                                                                                                         SERVICESNikki Rodriguez
                                                                                                                                                                                                                                                                                                                               6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN   ON ACCOUNT"JACOB "             2392897176         Naples      3927 Enterprise Ave 1995     4000 SERIESRED
                                                                                                                                                                                                                                                                                                                                                                                                                                                       4700        1HTSCABM6SH203908
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             GDZG67         90688   T6 TOW                 C620-432-78-271-016             0                8/23/2017 21:36   8/23/2017    5:36:00 PM   8/23/2017    5:36:00 PM   8/23/2017    5:36:00 PM    5:39:00 PM   8/23/2017    6:02:00 PM   8/23/2017    6:20:00 PM   INTERNATIONAL                 RACE TRAC      FL         "MD TOW PORT TO PORT " FL                         108   0   34109   34104   AFTER HOURS ROAD SERVICES JACOB                    FALSE   0   201
219527   8/24/2017    4:34:00 PM   8/24/2017   11:59:00 PM    3:16:00 PM   8/24/2017    4:30:00 PM   8    1:14:00 AM   "JACOB C "   RAY MILLER      1471 Airport RdNaples
                                                                                                                                                                       N                  3524094860      CHECK           JACOB                 1.25     125   156.25   0   0   0   EXCEL ERECTORS      17226 Tracy Michels6 - COMPLETED FIN   EXCEL ERECTORS
                                                                                                                                                                                                                                                                                                                                                           RAY MILLER         3524094860         Naples      6340 Naples Blvd      2000   MACHINE UNK                                               T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     35xx                                   8/23/2017 17:12   8/23/2017    1:12:00 PM   8/24/2017    3:02:00 PM   8/24/2017    3:02:00 PM    3:02:00 PM   8/24/2017    3:25:00 PM   8/24/2017    3:38:00 PM                                 TAMIAMI FORD FLSERVICE MD LANDOLL PORT   NEWTO CONSTRUCTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              PORT FL                156.25   0   34104   34109   EXCEL ERECTORS                  JACOB              FALSE   0   199
219458   8/22/2017   12:05:00 PM   8/22/2017   11:59:00 PM    9:58:00 AM   8/22/2017   11:58:00 AM   8    2:00:00 AM   "JACOB C "   USA TRANSPO GROUP
                                                                                                                                                    13100 TamiamiNaplesTrl E                              Credit Card-Office
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)         0      2     150      300   0   0   0   CASH HEAVY DUTY 40232 Jared Wix 6 - COMPLETED        FIN   APPROVAL 000212
                                                                                                                                                                                                                                                                                                                                                           "RICHARD "      239-919-4257          Naples      3727 Prospect Ave 2011       CASCADIA 125RED          1FUJGLDRXBLAV6695
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             P947550            0   T6 TOW                 C620-432-78-271-016            190               8/22/2017 14:12   8/22/2017   10:12:00 AM   8/22/2017   10:12:00 AM   8/22/2017   10:12:00 AM   10:22:00 AM   8/22/2017   10:34:00 AM   8/22/2017   11:10:00 AM   FREIGHTLINER                  BEHIND PETSMARTFL         HD TOW PORT TO EQUIPMENT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PORT BY HOURSOURCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL     TRUCK AND TIRE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        300   0   34114   34104   CASH HEAVY DUTY                 JACOB              FALSE   0   202
219423   8/21/2017    5:54:00 PM   8/21/2017   11:59:00 PM    5:19:00 PM   8/21/2017    5:49:00 PM   8   12:30:00 AM   "JACOB C "   IRWIN LESHAW 218 Gabriel Cir Naples             1-800-541-2262        ACCOUNT         JACOB                    1      33       33   0   0   0   AGERO               38238 Nicki Rodriguez  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN    2.54E+08 IRWIN LESHAW         2393528887         Naples                            2016   CAMRY LE/XLE/SE/XSE
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Tan          4T1BF1FK8GU140317
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             671TZH         15522   T3 JUMP START          C620-432-78-271-016                    9031.1    8/21/2017 21:12   8/21/2017    5:12:00 PM   8/21/2017    5:12:00 PM   8/21/2017    5:12:00 PM    5:13:00 PM   8/21/2017    5:34:00 PM                             TOYOTA                        Reuven Haim St FL         JUMP START                     FL                  33   0   34104   34104   AGERO                           JACOB              FALSE   0    12
219349   8/21/2017    2:57:00 PM   8/21/2017   11:59:00 PM   12:46:00 PM   8/21/2017    2:52:00 PM   8    2:06:00 AM   "JACOB C "   HOWARD OR BRIAN Taylor Rd        Naples         572-2837              Credit Card-Office
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)                2     150      300   0   0   0   "B B BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                        40232 SOLUTIONS,
                                                                                                                                                                                                                                                                                                                 Jared Wix LLC"6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN       121279 BB BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                                                                                           239-572-2837          Naples      560 9th St S          2000   BAKER TANK  UNK          BAKER            0           0   T6 TOW                 C620-432-78-271-016             0                8/20/2017 16:58   8/20/2017   12:58:00 PM   8/21/2017    8:46:00 AM   8/21/2017    8:46:00 AM    8:47:00 AM   8/21/2017    1:01:00 PM   8/21/2017    1:26:00 PM                                 B AND B YARD FL           "MD TOW PORT TO PORT " FL                         300   0   34109   34102   "B B BYPASS DEWATERING SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  JACOB LLC"         FALSE   0   201
219348   8/21/2017   12:46:00 PM   8/21/2017   11:59:00 PM   10:27:00 AM   8/21/2017   12:43:00 PM   8    2:16:00 AM   "JACOB C "   HOWARD OR BRIAN COCONUT PT AND   ESTEROTAMIAMI  572-2837
                                                                                                                                                                                        TRAIL             Credit Card-Office
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)             2.25     125   281.25   0   0   0   "B B BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                        40232 SOLUTIONS,
                                                                                                                                                                                                                                                                                                                 Jared Wix LLC"6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN       121279 BB BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                                                                                           239-572-2837          Naples      560 9th St S          2000   DRILL RIG UNK                   0         0           0   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     35xx                  0                8/21/2017 12:30   8/21/2017    8:30:00 AM   8/21/2017    8:35:00 AM   8/21/2017    8:35:00 AM    8:47:00 AM   8/21/2017   11:04:00 AM   8/21/2017   11:28:00 AM                                                FL         MD LANDOLL PORT??? TO PORT FL                  281.25   0           34102   "B B BYPASS DEWATERING SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  JACOB LLC"         FALSE   0   199
219313   8/19/2017    1:25:00 PM               11:59:00 PM                 8/19/2017    1:24:00 PM   8                 "JACOB C "   STEVENS TRANSPORT
                                                                                                                                                    3880 EnterpriseNaples
                                                                                                                                                                       Ave          (1)-                  CHECK           JACOB             0      1      65       65   0   0   0   CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED        FIN   T CHECK WITHSTEVENS
                                                                                                                                                                                                                                                                                                                                                              STORAGE
                                                                                                                                                                                                                                                                                                                                                                    TRANSPORT
                                                                                                                                                                                                                                                                                                                                                                           (1)-                  Naples      ???                   2017   CONVENTIONALBLACK579 1XPBD49X8HD416983
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             R263398       115991   T3 JUMP START          C620-432-78-271-025         14361                8/19/2017 16:22   8/19/2017   12:22:00 PM   8/19/2017   12:22:00 PM   8/19/2017   12:22:00 PM   12:29:00 PM   8/19/2017   12:32:00 PM                             PETERBILT                                    FL         MD JUMP START???               FL                  65   0   34104   34104   CASH MEDUIM DUTY                JACOB              FALSE   0    94
219301   8/19/2017   12:37:00 PM   8/19/2017   11:59:00 PM   10:07:00 AM   8/19/2017   12:31:00 PM   8    2:24:00 AM   "JACOB C "   ATLAS PILE DRIVING
                                                                                                                                                    15669 TamiamiNaplesTrl E                              Credit Card-Office
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)         0    2.5     150      375   0   0   0   CASH HEAVY DUTY 40232 Jared Wix 6 - COMPLETED        FIN   APPROVAL 83787G
                                                                                                                                                                                                                                                                                                                                                           MARK HENNING239-825-5211              Naples      3921 Prospect Ave 2007       CONVENTIONALBLUECOLUMBIA 1FUJA6CK37LX23442
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             351RBY   00000p        T6 TOW                 C620-432-78-271-025                              8/19/2017 13:25   8/19/2017    9:25:00 AM   8/19/2017    9:27:00 AM   8/19/2017    9:27:00 AM    9:27:00 AM   8/19/2017   10:39:00 AM   8/19/2017   11:46:00 AM   FREIGHTLINER                  CEMEX PLANT FL            HD TOW PORT TO ???PORT BY HOUR FL                 375   0   34114   34104   CASH HEAVY DUTY                 JACOB              FALSE   0   202
219266   8/18/2017    3:29:00 PM   8/18/2017   11:59:00 PM    2:53:00 PM   8/18/2017    3:20:00 PM   8   12:27:00 AM   "JACOB C "   WILLIAM WARMTIII3417 EnterpriseNaples
                                                                                                                                                                       Ave          1-800-541-2262        ACCOUNT         JACOB                    1      33       33   0   0   0   AGERO               17226 Tracy Michels6 - COMPLETED FIN    5.11E+08 WILLIAM WARMTIII5188588164              Naples      Airport Pulling Rd N 2017    SORENTO LX/LBlack        5XYPG4A31HG247074
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             JC897P           637   T7 LOCK OUT            C620-432-78-271-016                    9031.1    8/18/2017 18:35   8/18/2017    2:35:00 PM   8/18/2017    2:40:00 PM   8/18/2017    2:40:00 PM    2:40:00 PM   8/18/2017    3:02:00 PM                             KIA                                          FL         LOCKOUT SERVICE                FL                  33   0   34104   34105   AGERO                           JACOB              FALSE   0    24
219262   8/18/2017    2:53:00 PM   8/18/2017   11:59:00 PM    2:35:00 PM   8/18/2017    2:53:00 PM   8   12:18:00 AM   "JACOB C "   JOSE ETIENNE    190 Manor BlvdNaples            1-800-541-2262        ACCOUNT         JACOB                    1      33       33   0   0   0   AGERO               38238 Nicki Rodriguez  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN    6.98E+08 JOSE ETIENNE         2395378861         Naples                            2010   300 TOURING White        2C3CA5CVXAH330308
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             L68QY          99357   T7 LOCK OUT            C620-432-78-271-016                    9031.1    8/18/2017 18:23   8/18/2017    2:23:00 PM   8/18/2017    2:29:00 PM   8/18/2017    2:29:00 PM    2:30:00 PM   8/18/2017    2:44:00 PM                             CHRYSLER                      County Hwy-856FL          LOCKOUT SERVICE                FL                  33   0   34104   34104   AGERO                           JACOB              FALSE   0    24
219233   8/17/2017    9:46:00 PM   8/17/2017   11:59:00 PM    8:07:00 PM   8/17/2017    9:39:00 PM   8    1:32:00 AM   "JACOB C "   WEBB CALL       6145 Copper Leaf Naples
                                                                                                                                                                          Ln                              Credit Card-Office
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)         0    1.5     150      225   0   0   0   WEBB CALL - CASH 46441 Crystal Golladay    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN   CC AUTH# 004353
                                                                                                                                                                                                                                                                                                                                                           DOALND RESEAU 2392047719              Naples      3927 Enterprise Ave 2000     International
                                                                                                                                                                                                                                                                                                                                                                                                                                                      UNK          NO VIN    NO TAG                 T8 WINCH NEEDED        C620-432-78-271-016                               8/18/2017 0:07   8/17/2017    8:07:00 PM   8/17/2017    8:07:00 PM   8/17/2017    8:07:00 PM    8:07:00 PM   8/17/2017    8:19:00 PM                             International                                FL         "MD TOW PORTASK TO PORT " FL                      225   0   34116   34104   WEBB CALL - CASH                JACOB              FALSE   0   201
219207   8/17/2017    5:06:00 PM   8/17/2017   11:59:00 PM    2:23:00 PM   8/17/2017    5:02:00 PM   8    2:39:00 AM   "JACOB C "   wesley          Yahl St          Naples         ()-                   Credit Card-Driver
                                                                                                                                                                                                                          JACOB/HAMLER/SG
                                                                                                                                                                                                                             (Cash)         0      8       6       48   0   0   0   CASH HEAVY DUTY 17226 Tracy Michels6 - COMPLETED     FIN   T . ID 0817MABK1HS9P
                                                                                                                                                                                                                                                                                                                                                           WESLEY- WASTE MANAGEMENT
                                                                                                                                                                                                                                                                                                                                                                              9013034718 TAMPA   Naples      3880 Enterprise Ave 2000     CONSTRUCTRED W900        1XKWDR9X2YR847035
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             N9662Y             0   T8 WINCH NEEDED        C620-432-78-271-050   00- 35                     8/17/2017 17:50   8/17/2017    1:50:00 PM   8/17/2017    1:52:00 PM   8/17/2017    1:52:00 PM    2:05:00 PM   8/17/2017    2:37:00 PM   8/17/2017    4:17:00 PM   KENWORTH CAGE BOLTS                          FL         HD MISC CHARGES3880 ENTERPRISE FL AVENUE           48   0   34109   34104   CASH HEAVY DUTY                 JACOB/HAMLER/SG    FALSE   0   218
219207   8/17/2017    5:06:00 PM   8/17/2017   11:59:00 PM    2:23:00 PM   8/17/2017    5:02:00 PM   8    2:39:00 AM   "JACOB C "   wesley          Yahl St          Naples         ()-                   Credit Card-Driver
                                                                                                                                                                                                                          JACOB/HAMLER/SG
                                                                                                                                                                                                                             (Cash)         0    1.5     150      225   0   0   0   CASH HEAVY DUTY 17226 Tracy Michels6 - COMPLETED     FIN   T . ID 0817MABK1HS9P
                                                                                                                                                                                                                                                                                                                                                           WESLEY- WASTE MANAGEMENT
                                                                                                                                                                                                                                                                                                                                                                              9013034718 TAMPA   Naples      3880 Enterprise Ave 2000     CONSTRUCTRED W900        1XKWDR9X2YR847035
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             N9662Y             0   T8 WINCH NEEDED        C620-432-78-271-050   00- 35                     8/17/2017 17:50   8/17/2017    1:50:00 PM   8/17/2017    1:52:00 PM   8/17/2017    1:52:00 PM    2:05:00 PM   8/17/2017    2:37:00 PM   8/17/2017    4:17:00 PM   KENWORTH "MD TRUCK "                         FL         HD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     3880 ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              PORT TOFL PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         AVENUE         225   0   34109   34104   CASH HEAVY DUTY                 JACOB/HAMLER/SG    FALSE   0   349
219207   8/17/2017    5:06:00 PM   8/17/2017   11:59:00 PM    2:23:00 PM   8/17/2017    5:02:00 PM   8    2:39:00 AM   "JACOB C "   wesley          Yahl St          Naples         ()-                   Credit Card-Driver
                                                                                                                                                                                                                          JACOB/HAMLER/SG
                                                                                                                                                                                                                             (Cash)         0   1.75      75   131.25   0   0   0   CASH HEAVY DUTY 17226 Tracy Michels6 - COMPLETED     FIN   T . ID 0817MABK1HS9P
                                                                                                                                                                                                                                                                                                                                                           WESLEY- WASTE MANAGEMENT
                                                                                                                                                                                                                                                                                                                                                                              9013034718 TAMPA   Naples      3880 Enterprise Ave 2000     CONSTRUCTRED W900        1XKWDR9X2YR847035
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             N9662Y             0   T8 WINCH NEEDED        C620-432-78-271-050   00- 35                     8/17/2017 17:50   8/17/2017    1:50:00 PM   8/17/2017    1:52:00 PM   8/17/2017    1:52:00 PM    2:05:00 PM   8/17/2017    2:37:00 PM   8/17/2017    4:17:00 PM   KENWORTH                                     FL         HD LABOR PER MAN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     3880 ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (PER 1/4 FL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     HR.)AVENUE      131.25   0   34109   34104   CASH HEAVY DUTY                 JACOB/HAMLER/SG    FALSE   0   215
219207   8/17/2017    5:06:00 PM   8/17/2017   11:59:00 PM    2:23:00 PM   8/17/2017    5:02:00 PM   8    2:39:00 AM   "JACOB C "   wesley          Yahl St          Naples         ()-                   Credit Card-Driver
                                                                                                                                                                                                                          JACOB/HAMLER/SG
                                                                                                                                                                                                                             (Cash)         0    2.5     250      625   0   0   0   CASH HEAVY DUTY 17226 Tracy Michels6 - COMPLETED     FIN   T . ID 0817MABK1HS9P
                                                                                                                                                                                                                                                                                                                                                           WESLEY- WASTE MANAGEMENT
                                                                                                                                                                                                                                                                                                                                                                              9013034718 TAMPA   Naples      3880 Enterprise Ave 2000     CONSTRUCTRED W900        1XKWDR9X2YR847035
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             N9662Y             0   T8 WINCH NEEDED        C620-432-78-271-050   00- 35                     8/17/2017 17:50   8/17/2017    1:50:00 PM   8/17/2017    1:52:00 PM   8/17/2017    1:52:00 PM    2:05:00 PM   8/17/2017    2:37:00 PM   8/17/2017    4:17:00 PM   KENWORTH "HD TRUCK "                         FL         HD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     3880 ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              PORT TOFL PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         AVENUE         625   0   34109   34104   CASH HEAVY DUTY                 JACOB/HAMLER/SG    FALSE   0   349
219204   8/17/2017    2:11:00 PM   8/17/2017   11:59:00 PM    1:07:00 PM   8/17/2017    2:10:00 PM   8    1:03:00 AM   "JACOB C "   G.M. JASON CARTER
                                                                                                                                                    9885 Collier BlvdNaples         CELL 285-3037         ACCOUNT         JACOB           120      1     120      120   0   0   0   ARAGON POOLS SPAS38238 Nicki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN   ON ACCOUNTABEL HERNANDEZ CALLED2398258232
                                                                                                                                                                                                                                                                                                                                                                                     IN          Naples      222 Industrial Blvd 2003     SILVERADOWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                      C2500HD 1GCHC24U63E296491
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CNSZ21        211334   TOW                    C620-432-78-271-016             68               8/17/2017 17:00   8/17/2017    1:00:00 PM   8/17/2017    1:03:00 PM   8/17/2017    1:03:00 PM    1:04:00 PM   8/17/2017    1:21:00 PM   8/17/2017    1:35:00 PM   CHEVROLET                     WALMART COLLIERFL BLVD "MD TOW PORTASK    TO PORT " FL                      120   0   34114   34104   ARAGON POOLS SPAS               JACOB              FALSE   0   201
219135   8/16/2017   12:24:00 PM   8/16/2017   11:59:00 PM    9:33:00 AM   8/16/2017   11:44:00 AM   8    2:11:00 AM   "JACOB C "   JEREMY          1786 Dogwood MarcoDr            ()-                   ACCOUNT         JACOB                  2.5   136.5   341.25   0   0   0   FLEET NET AMERICA 46441 Crystal Golladay   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN   3129C       JEREMY             6789512592         Naples      3927 Enterprise Ave 2007     COLUMBIA WHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                      112          1FUBF9DEX7LW70951
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             LE2229        675213   T8 WINCH NEEDED        C620-432-78-271-016        2457185 FL57410       8/16/2017 13:16   8/16/2017    9:16:00 AM   8/16/2017    9:19:00 AM   8/16/2017    9:19:00 AM    9:20:00 AM   8/16/2017   10:27:00 AM                             FREIGHTLINER                                 FL         MD RECOVERY/WINCH PORT TO      FL PORT         341.25   0   34145   34104   FLEET NET AMERICA               JACOB              FALSE   0   350
219109   8/15/2017    5:16:00 PM   8/15/2017   11:59:00 PM    4:53:00 PM   8/15/2017    5:15:00 PM   8   12:22:00 AM   "JACOB C "   RAUDEL VERDECIA 2063 51ST ST SW  Naples         1-800-582-6626        ACCOUNT         JACOB                    1      40       40   0   0   0   ALLSTATE            46441 Crystal Golladay 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN    1.04E+09 RAUDEL VERDECIA 2396828296              Naples      3927 Enterprise Ave 2003     RANGER WHITE             1FTYR14V63PA37179
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             968MJX        179689   T7 LOCK OUT            C620-432-78-271-016                FL1312830     8/15/2017 20:50   8/15/2017    4:50:00 PM   8/15/2017    4:50:00 PM   8/15/2017    4:50:00 PM    4:51:00 PM   8/15/2017    5:10:00 PM                             FORD                                         FL         LOCKOUT SERVICE                FL                  40   0   34116   34104   ALLSTATE          707699417 JACOB                  FALSE   0    24
219099   8/15/2017    3:44:00 PM   8/15/2017   11:59:00 PM    1:53:00 PM   8/15/2017    3:20:00 PM   8    1:27:00 AM   "JACOB C "   DAN HAAUSE      MM 121 SB AND    Estero
                                                                                                                                                                         I 75             2392891452      Credit Card-Office
                                                                                                                                                                                                                          CREESE
                                                                                                                                                                                                                             (Cash)         0    1.5     120      180   0   0   0   CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED     FIN   mc 01515z DAN HAAUSE ELECTRIC  2392891452         Naples      4120 Enterprise Ave 2003     SAVANA G3500WHITE        1GDHG31U731901068
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             2258QP             0   T6 TOW                 C620-432-78-271-016                              8/15/2017 17:46   8/15/2017    1:46:00 PM   8/15/2017    1:50:00 PM   8/15/2017    1:50:00 PM    1:50:00 PM   8/15/2017    2:21:00 PM   8/15/2017    2:40:00 PM   GMC                                          FL         "MD TOW PORTDAN TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          HAAUSE " ELECTRIC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL                 180   0           34104   CASH MEDUIM DUTY                CREESE             FALSE   0   201
219045   8/14/2017   12:47:00 PM   8/14/2017   11:59:00 PM   12:19:00 PM   8/14/2017   12:47:00 PM   8   12:28:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                    1335 USE
                                                                                                                                                          Royal""LE""
                                                                                                                                                                 PalmNAPLES
                                                                                                                                                                        PREFIX"
                                                                                                                                                                         Dr         1-800-541-2262        ACCOUNT         JACOB                    1      33       33   0   0   0   AGERO               40232 Jared Wix 6 - COMPLETED    FIN    3.67E+08 TOYOTAFIRSTNAME2393004550
                                                                                                                                                                                                                                                                                                                                                                                TOYOTALASTNAME   NAPLES                            2016   COR L/LE/LEPL/PR/S/SPL/PR
                                                                                                                                                                                                                                                                                                                                                                                                                                                      BLUE         2T1BURHE5GC720590
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             HRZP09          3864   T1 FLAT TIRE W/SPARE   C620-432-78-271-016                    9031.1    8/14/2017 16:03   8/14/2017   12:03:00 PM   8/14/2017   12:12:00 PM   8/14/2017   12:12:00 PM   12:13:00 PM   8/14/2017   12:31:00 PM                             TOYOTA                        13th St N      FL         TIRE CHANGE                    FL                  33   0   34103   34104   AGERO                           JACOB              FALSE   0    13
219044   8/14/2017    1:50:00 PM   8/14/2017   11:59:00 PM   12:48:00 PM   8/14/2017    1:50:00 PM   8    1:02:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                    4420 USE
                                                                                                                                                          Mercantile
                                                                                                                                                               ""LE""NAPLES
                                                                                                                                                                        PREFIX"
                                                                                                                                                                         Ave        1-800-541-2262        ACCOUNT         JACOB                    1      34       34   0   0   0   AGERO               40232 Jared Wix 6 - COMPLETED    FIN    5.41E+08 JAMMIE STOCKNER2694053241               NAPLES      2934 Tamiami Trl E 2013      JOURNEY SE"ORANGE "3C4PDCAB5DT623465
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             859KIE         87771   T6 TOW                 C620-432-78-271-016                    9031.1    8/14/2017 16:01   8/14/2017   12:01:00 PM   8/14/2017   12:38:00 PM   8/14/2017   12:38:00 PM   12:45:00 PM   8/14/2017    1:04:00 PM   8/14/2017    1:19:00 PM   DODGE                         Commercial BlvdFL         TOW HOOK       VOIGTS SERVICE  FL CENTER           34   0   34104   34112   AGERO                           JACOB              FALSE   0    31
219032   8/14/2017   11:27:00 AM   8/14/2017   11:59:00 PM   10:25:00 AM   8/14/2017   11:25:00 AM   8    1:00:00 AM   "JACOB C "   JERRY CLARK     Golden Gate Pkwy Naples Tamiami 239-825-2053
                                                                                                                                                                                      Trl N               CHECK           JACOB                    1     120      120   0   0   0   CLARK'S LAWN CARE 40232 Jared Wix 6 - COMPLETED      FIN   PLEASE SENDJERRY
                                                                                                                                                                                                                                                                                                                                                             CHECKCLARK JR 239-465-2561          Naples      525 Production Blvd 2004     SILVERADOWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                      C3500        1GBJC34U44E207420
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             291WKT             0   T6 TOW                 C620-432-78-271-016             80               8/14/2017 14:21   8/14/2017   10:21:00 AM   8/14/2017   10:21:00 AM   8/14/2017   10:21:00 AM   10:23:00 AM   8/14/2017   10:38:00 AM   8/14/2017   10:55:00 AM   CHEVROLET                                    FL         "MD TOW PORTRICKTO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          GOOD" FL                      120   0   34102   34104   CLARK'S LAWN CARE               JACOB              FALSE   0   201
219018   8/14/2017   10:17:00 AM   8/14/2017   11:59:00 PM    8:41:00 AM   8/14/2017   10:12:00 AM   8    1:31:00 AM   "JACOB C "   COMMUNITY ELECTRIC
                                                                                                                                                    5335 17th Pl SWNaples           239-262-3438          Credit Card-Office
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)         0    1.5     120      180   0   0   0   CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED        FIN   APPROVAL 001902
                                                                                                                                                                                                                                                                                                                                                           VICTOR          239-253-9922          Naples      5900 Yahl St          2006   CAB FORW 550WHITEBLUE DIAMOND
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   3FRML55Z16V409642
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DNUA57        152316   T6 TOW                 C620-432-78-271-016                              8/14/2017 12:02   8/14/2017    8:02:00 AM   8/14/2017    8:09:00 AM   8/14/2017    8:09:00 AM    8:10:00 AM   8/14/2017    9:11:00 AM   8/14/2017    9:34:00 AM   FORD                                         FL         "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      TO PORT "DIESELFL REPAIR          180   0   34116   34109   CASH MEDUIM DUTY                JACOB              FALSE   0   201
218961   8/12/2017    6:19:00 PM   8/12/2017   11:59:00 PM    4:04:00 PM   8/12/2017    6:17:00 PM   8    2:13:00 AM   "JACOB C "                   271 LamplighterMarco Dr                               CHECK           JACOB                 2.25      96      216   0   0   0   BOAT US (Cash Rates40232
                                                                                                                                                                                                                                                                                                         / AcceptJared
                                                                                                                                                                                                                                                                                                                   PO) Wix 6 - COMPLETED FIN    17042899 CHARLES SULLIVAN  239-970-0272          Naples      3836 Tollgate Blvd 2000      Boat TrailerGRAY                   Y36HBN                 T6 TOW                 C620-432-78-271-016                              8/12/2017 19:04   8/12/2017    3:04:00 PM   8/12/2017    3:04:00 PM   8/12/2017    3:04:00 PM    3:05:00 PM   8/12/2017    4:40:00 PM   8/12/2017    5:09:00 PM   Boat Trailer                                 FL         "MD TOW PORT TO PORT " FL                         216   0   34145   34114   BOAT US (Cash Rates / Accept PO)JACOB              FALSE   0   201
218944   8/12/2017    1:12:00 PM   8/12/2017   11:59:00 PM    9:37:00 AM   8/12/2017    1:10:00 PM   8    3:33:00 AM   "JACOB C "   RANDY RISTIC Cherry Oaks TrlNaples              239-919-2599          Credit Card-Office
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)         0    3.5     120      420   0   0   0   CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED        FIN   APPROVAL 115640
                                                                                                                                                                                                                                                                                                                                                           STEVE           239-405-4843          Fort Myers 2761 Edison Ave        2007   4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                       4300        1HTMMAAM57H455857
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             BZW4997            0   T6 TOW                 C620-432-78-271-016   .                          8/12/2017 12:40   8/12/2017    8:40:00 AM   8/12/2017    8:41:00 AM   8/12/2017    8:41:00 AM    8:44:00 AM   8/12/2017   10:17:00 AM   8/12/2017   10:39:00 AM   INTERNATIONAL                                FL         "MD TOW PORTWALLACE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      TO PORTINTERNATIONAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 " FL                   420   0   34114   33916   CASH MEDUIM DUTY                JACOB              FALSE   0   201
218924   8/11/2017    6:12:00 PM   8/11/2017   11:59:00 PM    4:47:00 PM   8/11/2017    6:10:00 PM   8    1:23:00 AM   "JACOB C "   ROB             Immokalee Rd Naples
                                                                                                                                                                      Juliet Blvd 597-4044                Credit Card-Driver
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)         0   1.15     120      138   0   0   0   CASH MEDUIM DUTY38238 Nicki Rodriguez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN   CC DRIVER OLIVER PEST          2395719234         Naples      5900 Yahl St          2004   NPR         WHITE        JALC4B14847002783
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             888PTW        374951   T6 TOW                 C620-432-78-271-016   DRIVER MUST GET            8/11/2017 20:21   8/11/2017    4:21:00 PM   8/11/2017    4:25:00 PM   8/11/2017    4:25:00 PM    4:25:00 PM   8/11/2017    5:14:00 PM   8/11/2017    5:30:00 PM   ISUZU                                        FL         "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      TO PORT "DIESELFL                 138   0   34110   34109   CERTIFIED DIESEL REPAIR         JACOB              FALSE   0   201
218922   8/11/2017    4:48:00 PM   8/11/2017   11:59:00 PM    4:20:00 PM   8/11/2017    4:47:00 PM   8   12:27:00 AM   "JACOB C "   DAVID LAKE      4025 10th St N Naples           1-800-541-2262        ACCOUNT         JACOB                    1      33       33   0   0   0   AGERO               38238 Nicki Rodriguez  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN    3.26E+08 DAVID LAKE           3056097604         Naples      3927 Enterprise Ave 2011     CR-V EX-L Black          5J6RE3H75BL049573
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Y04MVI         68500   T3 JUMP START          C620-432-78-271-016                9031.1        8/11/2017 20:14   8/11/2017    4:14:00 PM   8/11/2017    4:14:00 PM   8/11/2017    4:14:00 PM    4:14:00 PM   8/11/2017    4:31:00 PM                             HONDA                                        FL         JUMP START                     FL                  33   0   34103   34104   AGERO                           JACOB              FALSE   0    12
218861   8/10/2017    2:20:00 PM   8/10/2017   11:59:00 PM    1:12:00 PM   8/10/2017    2:19:00 PM   8    1:07:00 AM   "JACOB C "   WEBB CALL       I-75 S 105       Naples                               Credit Card-Driver
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)         0      1      44       44   0   0   0   WEBB CALL - CASH 38238 Nicki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN   CREDIT CARDKENNY
                                                                                                                                                                                                                                                                                                                                                             DRIVER           4434588664         Naples      5900 Yahl St          2003   SILVERADOGREEN
                                                                                                                                                                                                                                                                                                                                                                                                                                                      K2500HD 1GCHK23123F138427
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             9BP6189       284699   T6 TOW                 C620-432-78-271-016                              8/10/2017 16:21   8/10/2017   12:21:00 PM   8/10/2017    1:02:00 PM   8/10/2017    1:02:00 PM    1:02:00 PM   8/10/2017    1:41:00 PM   8/10/2017    1:54:00 PM   CHEVROLET (14 Miles)                         FL         MILEAGE (LOADED)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     CERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TOWED  DIESEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL                  44   0   34105   34109   WEBB CALL - CASH                JACOB              FALSE   0    25
218860   8/10/2017    1:18:00 PM   8/10/2017   11:59:00 PM   12:24:00 PM   8/10/2017    1:11:00 PM   8   12:47:00 AM   "JACOB C "   ANDREW MARTINEZ 3801CALLED
                                                                                                                                                          ProspectIN Ave
                                                                                                                                                                     Naples               2394652433      Credit Card-Office
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)         0      1     120      120   0   0   0   AVANT YARDE         38238 Nicki Rodriguez  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN        99540 OVA DRIVER WITH VEHICLE
                                                                                                                                                                                                                                                                                                                                                                              2397783874         Naples      1825 Washburn Ave 2001       F450 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                       DUTY        1FDXF46F31EB07902
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DTDU07        179716   T6 TOW                 C620-432-78-271-016          12                  8/10/2017 16:09   8/10/2017   12:09:00 PM   8/10/2017   12:14:00 PM   8/10/2017   12:14:00 PM   12:16:00 PM   8/10/2017   12:27:00 PM   8/10/2017   12:37:00 PM   FORD                          EQUIPMENT SOURCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FL TRUCK"MD ANDTOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            TIREPORTLAWN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      TO PORTCOMPANY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 " FL                   120   0   34104   34117   AVANT YARDE                     JACOB              FALSE   0   201
218836   8/10/2017   11:12:00 AM   8/10/2017   11:59:00 PM    8:43:00 AM   8/10/2017   11:10:00 AM   8    2:27:00 AM   "JACOB C "   AMERICAN RED CROSS
                                                                                                                                                    1350 Ortiz
                                                                                                                                                          DAVEAve Fort Myers              2396916020      Credit Card-Driver
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)         0    2.3     108    248.4   0   0   0   CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                        38238 Nicki Rodriguez  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN   COLLECT MONEY
                                                                                                                                                                                                                                                                                                                                                           DAVE               2396916020         Naples      5900 Yahl St          2001   E450 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                       DUTY AND1FDXE45F21HB03648
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    RED      X7321C         18601   T6 TOW                 C620-432-78-271-016   DRIVER MUST GET            8/10/2017 12:11   8/10/2017    8:11:00 AM   8/10/2017    8:16:00 AM   8/10/2017    8:16:00 AM    8:18:00 AM   8/10/2017    9:25:00 AM   8/10/2017    9:50:00 AM   FORD                                         FL         "MD TOW PORTCERTFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      TO PORT DIESEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 " FL                 248.4   0   33905   34109   CERTIFIED DIESEL REPAIR         JACOB              FALSE   0   201
218823   8/10/2017    8:17:00 AM   8/10/2017   11:59:00 PM    7:26:00 AM   8/10/2017    8:12:00 AM   8   12:46:00 AM   "JACOB C "   DOUGLAS BANKS CELL
                                                                                                                                                    4111 PHONE
                                                                                                                                                          Gordon DrNaples                 2394044643      Credit Card-Driver
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)         0      1     120      120   0   0   0   CASH MEDUIM DUTY38238 Nicki Rodriguez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN   PD CC DR DOUGLAS BANKS CALLED  2394552719
                                                                                                                                                                                                                                                                                                                                                                                    IN           Naples      3927 Enterprise Ave 2000     TiKI        UNK                                           T8 WINCH NEEDED        C620-432-78-271-016                               8/10/2017 9:53   8/10/2017    5:53:00 AM   8/10/2017    5:53:00 AM   8/10/2017    5:53:00 AM    5:54:00 AM   8/10/2017    7:54:00 AM                             HUT                                          FL         "MD TOW PORTBALDTO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            EAGLE" TOWING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL                 120   0   34102   34104   CASH MEDUIM DUTY                JACOB              FALSE   0   201
218820    8/9/2017    7:35:00 PM    8/9/2017   11:59:00 PM    3:49:00 PM    8/9/2017    7:30:00 PM   8    3:41:00 AM   "JACOB C "   CALLED IN BY BRANDY
                                                                                                                                                    IMMOKALEE RDNAPLES   AND ARTHEX BLVD  2392534198      CHECK           JACOB           525    3.5     150      525   0   0   0   "D. N. HIGGINS, INC."38238 Nicki Rodriguez 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN   DN HIGGINSGEORGE
                                                                                                                                                                                                                                                                                                                                                            CK 019776         2392534456         Fort Myers 10550 Deer Run Farms   2007
                                                                                                                                                                                                                                                                                                                                                                                                                                     Rd   700 CT      WHITE        1M2AL02C77M004550
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             N9924R        309147   T6 TOW                 C620-432-78-271-016   unk                         8/9/2017 19:26    8/9/2017    3:26:00 PM    8/9/2017    3:32:00 PM    8/9/2017    3:32:00 PM    3:33:00 PM    8/9/2017    4:13:00 PM    8/9/2017    5:30:00 PM   MACK                                         FL         HD TOW PORT TO REDS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           AUTOBY HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL                 525   0   34108   33966   "D. N. HIGGINS, INC."           JACOB              FALSE   0   202
218808    8/9/2017    3:35:00 PM    8/9/2017   11:59:00 PM    1:27:00 PM    8/9/2017    3:25:00 PM   8    1:58:00 AM   "JACOB C "   JAY- ALL WATER EXCURSIONS
                                                                                                                                                    11135 Gulf Shore Naples
                                                                                                                                                                          Dr              2393704830      DEBIT CARD (Cash)
                                                                                                                                                                                                                          JACOB             0      2     150      300   0   0   0   CASH HEAVY DUTY 40232 Jared Wix 6 - COMPLETED        FIN   T.ID 307219742596808
                                                                                                                                                                                                                                                                                                                                                           JAY OR CAPTIAN DAN 2395940213         Naples      ???                   2000   Boat        UNK          boat      n/a                0   LIFITING BOAT ENGINE   C620-432-78-271-050             0                 8/9/2017 17:20    8/9/2017    1:20:00 PM    8/9/2017    1:21:00 PM    8/9/2017    1:21:00 PM    1:21:00 PM    8/9/2017    1:53:00 PM    8/9/2017    2:38:00 PM   ENGINGE                       DELNOR WIGGINS FL STATE HD TOW PORT TO   ???PORT BY HOUR FL                 300   0   34108   34104   CASH HEAVY DUTY                 JACOB              FALSE   0   202
218804    8/9/2017    1:28:00 PM    8/9/2017   11:59:00 PM   12:47:00 PM    8/9/2017    1:14:00 PM   8   12:27:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                    2679 USE
                                                                                                                                                          Andrew
                                                                                                                                                               ""LE""
                                                                                                                                                                    DrNPREFIX"
                                                                                                                                                                         APLES      1-800-541-2262        ACCOUNT         JACOB                    1      16       16   0   0   0   AGERO               40232 Jared Wix 6 - COMPLETED    FIN    9.56E+08 YVONNE JAYMES 2392161172                NAPLES                            2016   JETTA SPORT WHITE        3VWD17AJ6GM346752
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             L396HD         17253   T1 FLAT TIRE W/SPARE   C620-432-78-271-016                9031.1         8/9/2017 16:35    8/9/2017   12:35:00 PM    8/9/2017   12:40:00 PM    8/9/2017   12:40:00 PM   12:41:00 PM    8/9/2017    1:03:00 PM                             VOLKSWAGENASHLEY EXT 51304    Tamiami Trl E FL          GOA-SERVICE CALL               FL                  16   0   34112   34104   AGERO                           JACOB              FALSE   0   267
218794    8/9/2017   11:39:00 AM    8/9/2017   11:59:00 PM   11:11:00 AM    8/9/2017   11:37:00 AM   8   12:26:00 AM   "JACOB C "   DISPATCH        8393 Indian WellsNaples
                                                                                                                                                                          Way       1-800-582-6626        ACCOUNT         JACOB                    1      35       35   0   0   0   ALLSTATE            40232 Jared Wix 6 - COMPLETED    FIN    4.03E+08 REGINA MONDESANDO 239-682-0220          Naples      3927 Enterprise Ave 2004     CIVIC LX SILVER          2HGES16594H508673
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             8005QJ        113376   T3 JUMP START          C620-432-78-271-016              FL1312830        8/9/2017 14:50    8/9/2017   10:50:00 AM    8/9/2017   11:06:00 AM    8/9/2017   11:06:00 AM   11:10:00 AM    8/9/2017   11:32:00 AM                             HONDA                                        FL         JUMP START                     FL                  35   0   34113   34104   ALLSTATE                        JACOB              FALSE   0    12
218791    8/9/2017   11:14:00 AM    8/9/2017   11:59:00 PM   10:14:00 AM    8/9/2017   11:10:00 AM   8   12:56:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                    4800 USE
                                                                                                                                                          Davis""LE""
                                                                                                                                                                 BlvdNAPLES
                                                                                                                                                                        PREFIX" 1-800-541-2262            ACCOUNT         JACOB                    1      34       34   0   0   0   AGERO               40232 Jared Wix 6 - COMPLETED    FIN    4.72E+08 DACHIARDI            2392525655         NAPLES      4227 Domestic Ave 2015       TRANSIT T-250
                                                                                                                                                                                                                                                                                                                                                                                                                                                      WHITE        1FTNR2YM5FKA44796
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TD3794             0   T6 TOW                 C620-432-78-271-016                9031.1         8/9/2017 14:04    8/9/2017   10:04:00 AM    8/9/2017   10:13:00 AM    8/9/2017   10:13:00 AM   10:13:00 AM    8/9/2017   10:27:00 AM    8/9/2017   10:48:00 AM   FORD                          Fire Sta       FL         TOW HOOK       TAMIAMI FORD    FL INC              34   0   34104   34104   AGERO                           JACOB              FALSE   0    31
218786    8/9/2017   10:13:00 AM    8/9/2017   11:59:00 PM    9:18:00 AM    8/9/2017   10:09:00 AM   8   12:51:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                    700 Goodlette-Frank
                                                                                                                                                          USE ""LE""NAPLES
                                                                                                                                                                        PREFIX"
                                                                                                                                                                              Rd N 1-800-541-2262         ACCOUNT         JACOB                    1      34       34   0   0   0   AGERO               40232 Jared Wix 6 - COMPLETED    FIN    4.46E+08 ELISE DAVIS          6015068636         NAPLES      1190 9th St N         2008   TAHOE C1500 GOLD         1GNFC13J68R250935
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Y69BJA        191836   T6 TOW                 C620-432-78-271-016                9031.1         8/9/2017 12:46    8/9/2017    8:46:00 AM    8/9/2017    8:54:00 AM    8/9/2017    8:54:00 AM    8:55:00 AM    8/9/2017    9:40:00 AM    8/9/2017    9:58:00 AM   CHEVROLET                                    FL         TOW HOOK       FRANK''S PUREFLAUTOMOTIVE           34   0   34102   34102   AGERO                           JACOB              FALSE   0    31
218782    8/9/2017    9:19:00 AM    8/9/2017   11:59:00 PM    8:57:00 AM    8/9/2017    9:18:00 AM   8   12:21:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                    3888 USE
                                                                                                                                                          Tollhouse
                                                                                                                                                               ""LE""NAPLES
                                                                                                                                                                      DrPREFIX" 1-800-541-2262            ACCOUNT         JACOB                    1      33       33   0   0   0   AGERO               40232 Jared Wix 6 - COMPLETED    FIN    1.49E+08 CHRIS POUCHER 7017405041                NAPLES      Bush Blvd             2007   335I        GRAY         WBAWB73537PV82551
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             APUC92        235479   T3 JUMP START          C620-432-78-271-016                9031.1         8/9/2017 12:27    8/9/2017    8:27:00 AM    8/9/2017    8:53:00 AM    8/9/2017    8:53:00 AM    8:55:00 AM    8/9/2017    9:11:00 AM                             BMW                                          FL         JUMP START                     FL                  33   0   34114   34114   AGERO                           JACOB              FALSE   0    12
218777    8/9/2017    7:55:00 AM    8/9/2017   11:59:00 PM    6:35:00 AM    8/9/2017    7:36:00 AM   8    1:01:00 AM   "JACOB C "   HAVIER SCH TOW161:AM13th
                                                                                                                                                          ON St SWNAPLES                  2392343354      CASH            JACOB             0      1      45       45   0   0   0   QUEST TOWING (Cash40231
                                                                                                                                                                                                                                                                                                          Rates /Amy
                                                                                                                                                                                                                                                                                                                   Accept
                                                                                                                                                                                                                                                                                                                       Case
                                                                                                                                                                                                                                                                                                                          CC) 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN     8553437 STONERY INC          2392343354         NAPLES      3900 Arnold Ave       2003   SILVERADOBLACK
                                                                                                                                                                                                                                                                                                                                                                                                                                                      C3500        1GCJC33113F158706
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Y50BZV        134052   OVERAGE TO PAY         C620-432-78-271-016               6004337         8/9/2017 10:23    8/9/2017    6:23:00 AM    8/9/2017    6:28:00 AM    8/9/2017    6:28:00 AM    6:28:00 AM    8/9/2017    6:47:00 AM    8/9/2017    7:04:00 AM   CHEVROLET                                    FL         "MD TOW PORT"DPTTO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           of Florida,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 " FLInc."               45   0   34117   34104   CUSTOMER OVERAGES               JACOB              FALSE   0   201
218769    8/9/2017    7:55:00 AM    8/9/2017   11:59:00 PM    6:35:00 AM    8/9/2017    7:37:00 AM   8    1:02:00 AM   "JACOB C "   HAVIER SCH TOW161:AM13th
                                                                                                                                                          ON St SWNAPLES                  2392343354      ACCOUNT         JACOB                    1      75       75   0   0   0   QUEST TOWING (Cash38238
                                                                                                                                                                                                                                                                                                          Rates /Nicki
                                                                                                                                                                                                                                                                                                                   Accept
                                                                                                                                                                                                                                                                                                                       Rodriguez
                                                                                                                                                                                                                                                                                                                          CC) 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN     8553437 STONERY INC          2392343354         NAPLES      3900 Arnold Ave       2003   SILVERADOBLACK
                                                                                                                                                                                                                                                                                                                                                                                                                                                      C3500        1GCJC33113F158706
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Y50BZV        134052   T6 TOW                 C620-432-78-271-016               6004337          8/9/2017 9:50    8/9/2017    5:50:00 AM    8/9/2017    5:51:00 AM    8/9/2017    5:51:00 AM    5:57:00 AM    8/9/2017    6:47:00 AM    8/9/2017    7:04:00 AM   CHEVROLET                                    FL         "MD TOW PORT"DPTTO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           of Florida,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 " FLInc."               75   0   34117   34104   QUEST TOWING (Cash Rates / Accept
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  JACOBCC)           FALSE   0   201
218740    8/8/2017   12:28:00 PM    8/8/2017   11:59:00 PM   11:56:00 AM    8/8/2017   12:27:00 PM   8   12:31:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                    4601 USE
                                                                                                                                                          Gulf""LE""
                                                                                                                                                                ShoreNAPLES
                                                                                                                                                                       Boulevard
                                                                                                                                                                        PREFIX" 1-800-541-2262
                                                                                                                                                                                    North                 ACCOUNT         JACOB                    1      16       16   0   0   0   AGERO               40232 Jared Wix 6 - COMPLETED    FIN    6.76E+08 J LITTLE             2393393331         NAPLES                            2016   CHEROKEE LATITUDE
                                                                                                                                                                                                                                                                                                                                                                                                                                                      BLACK        1C4PJLCS4GW136794
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CVFP71         33225   GOA                    C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     35xx                     9031.1         8/8/2017 15:51    8/8/2017   11:51:00 AM    8/8/2017   11:53:00 AM    8/8/2017   11:53:00 AM   11:54:00 AM    8/8/2017   12:14:00 PM                             JEEP                                         FL         GOA-SERVICE CALL               FL                  16   0   34103   34104   AGERO                           JACOB              FALSE   0   267
218727    8/8/2017    9:23:00 AM    8/8/2017   11:59:00 PM    5:39:00 AM    8/8/2017    9:20:00 AM   8    3:41:00 AM   "JACOB C "   DISP # T142 TRPRI-75
                                                                                                                                                       # S AND MMNAPLES92           866-833-2715 THEN 6   Credit Card-Office
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)
                                                                                                                                                                                                                                 / STEVE           1   335.7    335.7   0   0   0   FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                        40231 Amy Case 6 - COMPLETED     FIN   FHP # 17-OFF053072                                Lehigh Acres508 Owen Ave N        2015   F550 SUPER"ORANGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                       DUTY       "1FD0W5GY0FED10227
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DYPS51             0   CRASH                  C620-432-78-271-016   MC SHEA CONTRACTING          8/8/2017 9:27    8/8/2017    5:27:00 AM    8/8/2017    5:27:00 AM    8/8/2017    5:27:00 AM    5:27:00 AM    8/8/2017    6:13:00 AM    8/8/2017    7:10:00 AM   FORD          "(37.3 Miles) MILEAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            MM 92GATESB SCENE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FL GATE FORLE LANDOLL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         MILEAGE TRUCK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (Gate-Scene-Gate)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     MC SHEA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         "      CONTRACTING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL               335.7   0           33971   CASH HEAVY DUTY                 JACOB / STEVE      FALSE   0   195
218727    8/8/2017    9:23:00 AM    8/8/2017   11:59:00 PM    5:39:00 AM    8/8/2017    9:20:00 AM   8    3:41:00 AM   "JACOB C "   DISP # T142 TRPRI-75
                                                                                                                                                       # S AND MMNAPLES92           866-833-2715 THEN 6   Credit Card-Office
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)
                                                                                                                                                                                                                                 / STEVE           1       6        6   0   0   0   FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                        40231 Amy Case 6 - COMPLETED     FIN   FHP # 17-OFF053072                                Lehigh Acres508 Owen Ave N        2015   F550 SUPER"ORANGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                       DUTY       "1FD0W5GY0FED10227
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DYPS51             0   CRASH                  C620-432-78-271-016   MC SHEA CONTRACTING          8/8/2017 9:27    8/8/2017    5:27:00 AM    8/8/2017    5:27:00 AM    8/8/2017    5:27:00 AM    5:27:00 AM    8/8/2017    6:13:00 AM    8/8/2017    7:10:00 AM   FORD          TRUCK 16 TOLLSMM 92 SB         FL         TOLLS (cost) MC SHEA CONTRACTING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL                   0   6           33971   CASH HEAVY DUTY                 JACOB / STEVE      FALSE   0    19
218688    8/7/2017    5:00:00 PM    8/7/2017   11:59:00 PM    2:29:00 PM    8/7/2017    4:25:00 PM   8    1:56:00 AM   "JACOB C "   JAY- ALL WATER EXCURSIONS
                                                                                                                                                    11135 Gulf Shore Naples
                                                                                                                                                                          Dr              2393704830      Credit Card-Office
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)         0      2     150      300   0   0   0   CASH HEAVY DUTY 17226 Tracy Michels6 - COMPLETED     FIN   T.ID 307219742596808
                                                                                                                                                                                                                                                                                                                                                           JAY OR CAPTIAN DAN 2395940213         Naples      ???                   2000   Boat        UNK                                           LIFITING BOAT ENGINE   C620-432-78-271-050                               8/7/2017 15:25    8/7/2017   11:25:00 AM    8/7/2017   11:30:00 AM    8/7/2017   11:30:00 AM   11:41:00 AM    8/7/2017    3:00:00 PM    8/7/2017    3:53:00 PM   ENGINGE                       DELNOR WIGGINS FL STATE HD TOW PORT TO   ???PORT BY HOUR FL                 300   0   34108   34104   CASH HEAVY DUTY                 JACOB              FALSE   0   202
218551    8/4/2017   11:51:00 AM    8/4/2017   11:59:00 PM   10:50:00 AM    8/4/2017   11:36:00 AM   8   12:46:00 AM   "JACOB C "   ERNESTO OR IAN 751 7th St NW Naples             239-939-4570          ACCOUNT         JACOB                    1     120      120   0   0   0   U-HAUL LIGHT/MEDIUM/HEAVY
                                                                                                                                                                                                                                                                                                        17226 Tracy   TOW
                                                                                                                                                                                                                                                                                                                        Michels6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN   LOCAL CALLEDIANIN           239-939-4570          Naples      2001 Tamiami Trl E 2017      F650        UHAUL                                         TOW                    C620-432-78-271-016   JH3896F                     8/4/2017 14:47    8/4/2017   10:47:00 AM    8/4/2017   10:49:00 AM    8/4/2017   10:49:00 AM   10:49:00 AM                                                       24FT          SEE IMAGES IN PICTURE WE COULDN'T
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FL     LOCATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "MDTHE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TOWUNIT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ITASK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      WAS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      TO U-HAUL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            MOVED" FLONCE WE ARRIVED THERE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        120   0   34120   34112   U-HAUL LIGHT/MEDIUM/HEAVYJACOB   TOW               FALSE   0   201
218549    8/4/2017   10:06:00 AM    8/4/2017   11:59:00 PM    9:46:00 AM    8/4/2017   10:04:00 AM   8   12:18:00 AM   "JACOB C "   KRISTINA LONG 990 Coconut CirNaplesE            1-800-541-2262        ACCOUNT         JACOB                    1      33       33   0   0   0   AGERO               17226 Tracy Michels6 - COMPLETED FIN      3.6E+08 KRISTINA LONG       2392008560         Naples      Guava Dr              2007   FUSION SELWhite          3FAHP08107R124605
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             BELAR0Z       119879   T7 LOCK OUT            C620-432-78-271-016                   9031.1      8/4/2017 13:24    8/4/2017    9:24:00 AM    8/4/2017    9:44:00 AM    8/4/2017    9:44:00 AM    9:45:00 AM    8/4/2017    9:52:00 AM                             FORD                                         FL         LOCKOUT SERVICE                FL                  33   0   34104   34104   AGERO                           JACOB              FALSE   0    24
218527    8/3/2017    5:50:00 PM    8/3/2017   11:59:00 PM    4:59:00 PM    8/3/2017    5:44:00 PM   8   12:45:00 AM   "JACOB C "   HAVIER CORTINEZLogan Blvd S Pine NaplesRidge Rd       2392343354      Credit Card-Driver
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)         0      1      45       45   0   0   0   QUEST TOWING (Cash17226
                                                                                                                                                                                                                                                                                                          Rates /Tracy
                                                                                                                                                                                                                                                                                                                   Accept
                                                                                                                                                                                                                                                                                                                        Michels
                                                                                                                                                                                                                                                                                                                          CC) 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN   8539895 PD CC
                                                                                                                                                                                                                                                                                                                                                           STONERY
                                                                                                                                                                                                                                                                                                                                                               DR    INC      2392343354         Naples      161 13th St SW        2003   SILVERADOBlack
                                                                                                                                                                                                                                                                                                                                                                                                                                                      C3500        1GCJC33113F158706
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Y50BZV                 CUSTOMER OVERAGES      C620-432-78-271-016                  6004337      8/3/2017 20:57    8/3/2017    4:57:00 PM    8/3/2017    4:59:00 PM    8/3/2017    4:59:00 PM    4:59:00 PM    8/3/2017    5:11:00 PM    8/3/2017    5:21:00 PM   CHEVROLET                                    FL         "MD TOW PORT161 TO 13th
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         PORTSt" SWFL                    45   0   34116   34117   CUSTOMER OVERAGES               JACOB              FALSE   0   201
218526    8/3/2017    5:45:00 PM    8/3/2017   11:59:00 PM    4:48:00 PM    8/3/2017    5:44:00 PM   8   12:56:00 AM   "JACOB C "   HAVIER CORTINEZLogan Blvd S Pine NaplesRidge Rd       2392343354      ACCOUNT         JACOB            45      1      75       75   0   0   0   QUEST TOWING (Cash38238
                                                                                                                                                                                                                                                                                                          Rates /Nicki
                                                                                                                                                                                                                                                                                                                   Accept
                                                                                                                                                                                                                                                                                                                       Rodriguez
                                                                                                                                                                                                                                                                                                                          CC) 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                         FIN     8539895 STONERY INC          2392343354         Naples      161 13th St SW        2003   SILVERADOBlack
                                                                                                                                                                                                                                                                                                                                                                                                                                                      C3500        1GCJC33113F158706
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Y50BZV        134042   T6 TOW                 C620-432-78-271-016                  6004337      8/3/2017 20:41    8/3/2017    4:41:00 PM    8/3/2017    4:45:00 PM    8/3/2017    4:45:00 PM    4:45:00 PM    8/3/2017    5:11:00 PM    8/3/2017    5:20:00 PM   CHEVROLET                                    FL         "MD TOW PORT161 TO 13th
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         PORTSt" SWFL                    75   0   34116   34117   QUEST TOWING (Cash Rates / Accept
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  JACOBCC)           FALSE   0   201
218499    8/3/2017   11:52:00 AM    8/3/2017   11:59:00 PM   11:06:00 AM    8/3/2017   11:50:00 AM   8   12:44:00 AM   "JACOB C "   MAURI           659 Bow Line DrNaples                 9412324065      Credit Card-Office
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)         0      1     150      150   0   0   0   CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED     FIN   AUTH#013015 GARY               2393707654         Naples      ???                   2016   MITSUBISHIWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                       FUSO        JL6BNG1A5GK000981
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             EARV77         58804   WINCH-OUT/RECOVERY     C620-432-78-271-016                               8/3/2017 14:25    8/3/2017   10:25:00 AM    8/3/2017   10:30:00 AM    8/3/2017   10:30:00 AM   10:31:00 AM    8/3/2017   11:35:00 AM                             TRUCK                                        FL         MD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ???      PORT TOFL PORT            150   0   34103   34104   CASH MEDUIM DUTY                JACOB              FALSE   0   350
218394    8/1/2017   11:34:00 PM    8/1/2017   11:59:00 PM    4:33:00 PM    8/2/2017   12:00:00 AM   8                 "JACOB C "   TIM             I-75 N AND MM76  NAPLES               7278314786      Credit Card-Office
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)         0      1       5        5   0   0   0   CASH MEDUIM DUTY39279 Gina Norris 6 - COMPLETED      FIN   CC AUTH 781917
                                                                                                                                                                                                                                                                                                                                                           JERRY              7279454681         Largo       14000 66th St         2007   4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                       4200        1HTMPAFM37H354249
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             GZWE66        195181   TOW                    C620-432-78-271-06    ""                          8/1/2017 19:19    8/1/2017    3:19:00 PM    8/1/2017    3:21:00 PM    8/1/2017    3:21:00 PM    3:22:00 PM    8/1/2017    5:20:00 PM    8/1/2017    5:38:00 PM   INTERNATIONAL                 BAY AREA WHOLESALE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FL         TOLLS (cost) ???               FL                   0   5           33771   CASH MEDUIM DUTY                JACOB              FALSE   0    19
218394    8/1/2017   11:34:00 PM    8/1/2017   11:59:00 PM    4:33:00 PM    8/2/2017   12:00:00 AM   8                 "JACOB C "   TIM             I-75 N AND MM76  NAPLES               7278314786      Credit Card-Office
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)         0      1       5        5   0   0   0   CASH MEDUIM DUTY39279 Gina Norris 6 - COMPLETED      FIN   CC AUTH 781917
                                                                                                                                                                                                                                                                                                                                                           JERRY              7279454681         Largo       14000 66th St         2007   4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                       4200        1HTMPAFM37H354249
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             GZWE66        195181   TOW                    C620-432-78-271-06    ""                          8/1/2017 19:19    8/1/2017    3:19:00 PM    8/1/2017    3:21:00 PM    8/1/2017    3:21:00 PM    3:22:00 PM    8/1/2017    5:20:00 PM    8/1/2017    5:38:00 PM   INTERNATIONAL                 BAY AREA WHOLESALE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FL         TOLLS (cost) ???               FL                   0   5           33771   CASH MEDUIM DUTY                JACOB              FALSE   0    19
218394    8/1/2017   11:34:00 PM    8/1/2017   11:59:00 PM    4:33:00 PM    8/2/2017   12:00:00 AM   8                 "JACOB C "   TIM             I-75 N AND MM76  NAPLES               7278314786      Credit Card-Office
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)         0    7.5     120      900   0   0   0   CASH MEDUIM DUTY39279 Gina Norris 6 - COMPLETED      FIN   CC AUTH 781917
                                                                                                                                                                                                                                                                                                                                                           JERRY              7279454681         Largo       14000 66th St         2007   4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                       4200        1HTMPAFM37H354249
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             GZWE66        195181   TOW                    C620-432-78-271-06    ""                          8/1/2017 19:19    8/1/2017    3:19:00 PM    8/1/2017    3:21:00 PM    8/1/2017    3:21:00 PM    3:22:00 PM    8/1/2017    5:20:00 PM    8/1/2017    5:38:00 PM   INTERNATIONAL                 BAY AREA WHOLESALE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FL         "MD TOW PORT??? TO PORT " FL                      900   0           33771   CASH MEDUIM DUTY                JACOB              FALSE   0   201
218383    8/1/2017    4:09:00 PM    8/1/2017   11:59:00 PM    1:06:00 PM    8/1/2017    4:06:00 PM   8    3:00:00 AM   "JACOB C "   G.M. JASON CARTER
                                                                                                                                                    11900 WHITE STONEFT MYERS DR CELL 285-3037            ACCOUNT         JACOB                    1      75       75   0   0   0   ARAGON POOLS SPAS40232 Jared Wix 6 - COMPLETED       FIN   ON ACCOUNTMIKE              239-424-0480          Naples      222 Industrial Blvd 2004     SILVERADOWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                      C2500HD 1GBHC24UX4E163058
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             987MBM        313281   T6 TOW                 C620-432-78-271-06              0                 8/1/2017 17:02    8/1/2017    1:02:00 PM    8/1/2017    1:02:00 PM    8/1/2017    1:02:00 PM    1:05:00 PM    8/1/2017    2:38:00 PM    8/1/2017    3:04:00 PM   CHEVROLET                     IN ARBOR WOODS FL         "MD FLATBED "ASK               FL                  75   0   33913   34104   ARAGON POOLS SPAS               JACOB              FALSE   0   100
218369    8/1/2017   12:17:00 PM    8/1/2017   11:59:00 PM   10:45:00 AM    8/1/2017   12:15:00 PM   8    1:30:00 AM   "JACOB C "   HILTON MOVING Livingston
                                                                                                                                                    AND STORAGE Rd Orange
                                                                                                                                                                     Naples Blossom Dr               1    Credit Card-Driver
                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                             (Cash)         0    1.5     120      180   0   0   0   CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED        FIN   PD CC DR CHRIS              239-682-3325          Naples      4227 Domestic Ave 2010       4000 SERIESBLUE
                                                                                                                                                                                                                                                                                                                                                                                                                                                       4300        1HTMMAAL0AH273062
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CXLC38        130000   T6 TOW                 C620-432-78-271-016                               8/1/2017 14:20    8/1/2017   10:20:00 AM    8/1/2017   10:20:00 AM    8/1/2017   10:20:00 AM   10:20:00 AM    8/1/2017   11:16:00 AM    8/1/2017   11:38:00 AM   INTERNATIONAL                                FL         "MD TOW PORTTAMIAMI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      TO PORT FORD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 " FLFLEET              18
                                                                                                                                                                                                                                             Case 2:19-cv-00626-SPC-MRM Document 44-7 F ed 03/08/21 Page 26 of 34 PageID 1053

221941    10/6/2017    4:00:00 PM    10/6/2017   11:59:00 PM    2:28:00 PM    10/6/2017    3:59:00 PM   10    1:31:00 AM   "JACOB C "   CLARK           IMMOKALEE ROAD    NAPLESAND I-75 2394311851            Credit Card-Driver
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0    1.5     125    187.5   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   CC DRIVER CLARK               23943111851          NAPLES      2300 J AND C BLVD 9999 FLATBED UNK                                                 T6 TOW               C620-432-78-271-016                        10/6/2017 18:14    10/6/2017    2:14:00 PM    10/6/2017    2:14:00 PM    10/6/2017    2:14:00 PM    2:18:00 PM    10/6/2017    2:48:00 PM    10/6/2017    3:10:00 PM                                               FL         MD LANDOLL PORTREPAIR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TO PORT FL                   187.5              0                     CASH MEDUIM DUTY               JACOB               FALSE             0                      199
221883    10/6/2017    1:03:00 PM    10/6/2017   11:59:00 PM    9:12:00 AM    10/6/2017    1:01:00 PM   10    3:49:00 AM   "JACOB C "   ROB             Colonial Blvd Winkler
                                                                                                                                                                          Fort Myers
                                                                                                                                                                                  Ave 597-4044                 ACCOUNT         JACOB         0   3.78   112.5   425.25   0   0   0   CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                         46441 Crystal Golladay  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   CASH PAY "david AMERICAN239-691-6020
                                                                                                                                                                                                                                                                                                                                                                               RED CROSS "          Naples      5900 Yahl St          2002 E450 SUPERWHITEDUTY      1FDXE45F52HB77213
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              6723EV           0   T6 TOW               C620-432-78-271-016         1136            10/6/2017 9:33    10/6/2017    5:33:00 AM    10/6/2017    5:34:00 AM    10/6/2017    5:34:00 AM    5:55:00 AM    10/6/2017    9:59:00 AM    10/6/2017   11:16:00 AM FORD                                          FL         HD LANDOLL PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TO PORT DIESEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FL REPAIR       425.25              0    33966     34109 CERTIFIED DIESEL REPAIR         JACOB               FALSE             0                      200
221803    10/4/2017    8:44:00 PM    10/4/2017   11:59:00 PM    6:49:00 PM    10/4/2017    8:37:00 PM   10    1:48:00 AM   "JACOB C "   DISP # TRPR # 4162
                                                                                                                                                        I-75 S AND 110 NAPLES           866-833-2715 THEN 6    CHECK           JACOB/JAMES          1     117      117   0   0   0   FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                         39280 Nikki Rodriguez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   FHP # 17-067023
                                                                                                                                                                                                                                                                                                                                                             LAHIREN GARCIA 9/4/73 #RELEASED 11-10  NAPLES      3880 Enterprise Ave 2005 ACCORD LXSILVER            1HGCM56415A053978
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DZZY84      220948   T6 TOW               C620-432-78-271-016   WINDHAVEN INSURANCE CO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   10/4/2017 22:46    10/4/2017    6:46:00 PM    10/4/2017    6:46:00 PM    10/4/2017    6:46:00 PM    6:47:00 PM    10/4/2017    7:09:00 PM    10/4/2017    8:16:00 PM HONDA        (18 Miles) FLATBED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ON MILEAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I75        FROM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      FL YARD TO LESCENE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MILEAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO YARD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (Gate-Scene-Gate)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                3880 ENTERPRISE  FL AVENUE          117              0              34104 LE FHP     SEP G620520738241 JACOB/JAMES            FALSE             0                      195
221803    10/4/2017    8:44:00 PM    10/4/2017   11:59:00 PM    6:49:00 PM    10/4/2017    8:37:00 PM   10    1:48:00 AM   "JACOB C "   DISP # TRPR # 4162
                                                                                                                                                        I-75 S AND 110 NAPLES           866-833-2715 THEN 6    CHECK           JACOB/JAMES          1     150      150   0   0   0   FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                         39280 Nikki Rodriguez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   FHP # 17-067023
                                                                                                                                                                                                                                                                                                                                                             LAHIREN GARCIA 9/4/73 #RELEASED 11-10  NAPLES      3880 Enterprise Ave 2005 ACCORD LXSILVER            1HGCM56415A053978
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DZZY84      220948   T6 TOW               C620-432-78-271-016   WINDHAVEN INSURANCE CO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   10/4/2017 22:46    10/4/2017    6:46:00 PM    10/4/2017    6:46:00 PM    10/4/2017    6:46:00 PM    6:47:00 PM    10/4/2017    7:09:00 PM    10/4/2017    8:16:00 PM HONDA        FLATBED TO LOAD ONAND
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I75 TOW VEHICLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      FL         2 ND TRUCK HOOK3880 ENTERPRISE  FL AVENUE          150              0              34104 LE FHP     SEP G620520738241 JACOB/JAMES            FALSE             0                       63
221803    10/4/2017    8:44:00 PM    10/4/2017   11:59:00 PM    6:49:00 PM    10/4/2017    8:37:00 PM   10    1:48:00 AM   "JACOB C "   DISP # TRPR # 4162
                                                                                                                                                        I-75 S AND 110 NAPLES           866-833-2715 THEN 6    CHECK           JACOB/JAMES          1     333      333   0   0   0   FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                         39280 Nikki Rodriguez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   FHP # 17-067023
                                                                                                                                                                                                                                                                                                                                                             LAHIREN GARCIA 9/4/73 #RELEASED 11-10  NAPLES      3880 Enterprise Ave 2005 ACCORD LXSILVER            1HGCM56415A053978
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DZZY84      220948   T6 TOW               C620-432-78-271-016   WINDHAVEN INSURANCE CO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   10/4/2017 22:46    10/4/2017    6:46:00 PM    10/4/2017    6:46:00 PM    10/4/2017    6:46:00 PM    6:47:00 PM    10/4/2017    7:09:00 PM    10/4/2017    8:16:00 PM HONDA        HEAVY DUTY CALLED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ON I75TO RECOVER FL VEHICLE TOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FROM(Law
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        TREES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Enforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                3880 ENTERPRISE  FL AVENUE          333              0              34104 LE FHP     SEP G620520738241 JACOB/JAMES            FALSE             0                      148
221739    10/3/2017   11:12:00 PM    10/3/2017   11:59:00 PM    7:33:00 PM    10/3/2017   11:06:00 PM   10    3:33:00 AM   "JACOB C "   *VOLVO ACTION SERVICE
                                                                                                                                                        "8230 COLLIER
                                                                                                                                                                 *        NAPLES
                                                                                                                                                                          BLVD "                               Credit Card-Office
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0      4     150      600   0   0   0   CASH HEAVY DUTY 46441 Crystal Golladay      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN      275946 TW NELSON                     0          FT MYERS 2150 ROCK FIELD RD 2017 700 GU700 WHITE                1M2AX04C5HM036402
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              N7348Y       27531   T6 TOW               C620-432-78-271-016   DT- 03               10/3/2017 22:26    10/3/2017    6:26:00 PM    10/3/2017    6:31:00 PM    10/3/2017    6:31:00 PM    6:41:00 PM                               10/3/2017    8:42:00 PM MACK                                          FL         HD TOW PORT TO UNK PORT BY HOUR FL                 600              0    34114     33916 CASH HEAVY DUTY                 JACOB               FALSE             0                      202
221717    10/3/2017    5:01:00 PM    10/3/2017   11:59:00 PM    2:28:00 PM    10/3/2017    5:15:00 PM   10    2:47:00 AM   "JACOB C "   NAPLES VENDING4030 Colonial Blvd  Fort Myers 239-597-5511              Credit Card-Office
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0      3     120      360   0   0   0   CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED         FIN    7.72E+13 CHRIS             765-434-5011           NAPLES      Tamiami Trl N Anchor2006
                                                                                                                                                                                                                                                                                                                                                                                                                                       Rode EXPRESS
                                                                                                                                                                                                                                                                                                                                                                                                                                               Dr      CUTAWAY
                                                                                                                                                                                                                                                                                                                                                                                                                                                         WHITE G35001GBJG31U361215298
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              0223VA       87014   T6 TOW               C620-432-78-271-016                        10/3/2017 18:12    10/3/2017    2:12:00 PM    10/3/2017    2:13:00 PM    10/3/2017    2:13:00 PM    2:13:00 PM    10/3/2017    3:19:00 PM    10/3/2017    3:28:00 PM CHEVROLET                    BROTHERS LIGHTINGFL         "MD TOW PORT??? TO PORT " FL                       360              0    33966     34103 CASH MEDUIM DUTY                JACOB               FALSE             0                      201
221708    10/3/2017    1:29:00 PM    10/3/2017   11:59:00 PM   12:39:00 PM    10/3/2017    1:25:00 PM   10   12:46:00 AM   "JACOB C "   A               8230 Collier Blvd NAPLES                               Credit Card-Driver
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0      1     150      150   0   0   0   CASH HEAVY DUTY 40232 Jared Wix 6 - COMPLETED         FIN   PD CC DR SANDY              239-272-8023           ???         ???                   2000 35 FT         UNK                                       T8 WINCH NEEDED      C620-432-78-271-016                        10/3/2017 16:26    10/3/2017   12:26:00 PM    10/3/2017   12:26:00 PM    10/3/2017   12:26:00 PM   12:28:00 PM    10/3/2017   12:59:00 PM                            TRAILER                                       FL         HD TOW PORT TO ???PORT BY HOUR  FL                 150              0    34114            CASH HEAVY DUTY                JACOB               FALSE             0                      202
221627    10/2/2017   12:26:00 PM    10/2/2017   11:59:00 PM    9:54:00 AM    10/2/2017   12:25:00 PM   10    2:31:00 AM   "JACOB C "   DALEY LAWN CARE 212 Sabal Palm NAPLES
                                                                                                                                                                          Rd                                   Credit Card-Office
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)          2.5     120      300   0   0   0   ROADSIDE PROTECT (Cash
                                                                                                                                                                                                                                                                                                         40232RatesJared
                                                                                                                                                                                                                                                                                                                       / Accept
                                                                                                                                                                                                                                                                                                                          Wix PO)6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN    1.51E+09 UNK               239-353-5416           Fort Myers 2150 Rockfill Rd       2014 NPR           WHITE      54DB4W1BXES804295
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              NO TAG       20441   T6 TOW               C620-432-78-271-016                        10/2/2017 13:15    10/2/2017    9:15:00 AM    10/2/2017    9:16:00 AM    10/2/2017    9:16:00 AM    9:19:00 AM    10/2/2017   10:25:00 AM    10/2/2017   10:42:00 AM ISUZU                                         FL         "MD TOW PORT TO PORT " FL                          300              0    34114     33916 ROADSIDE PROTECT (Cash Rates JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           / Accept PO)       FALSE             0                      201
221586    10/1/2017    2:13:00 PM    10/1/2017   11:59:00 PM    1:30:00 PM    10/1/2017    2:13:00 PM   10   12:43:00 AM   "JACOB C "   OWNERS REQUEST2250 DMVCRAWFORD
                                                                                                                                                                SERVICENAPLESAVE             2397744434        X-PRESS PAY (Cash)
                                                                                                                                                                                                                               JACOB                1     7.2      7.2   0   0   0   CCSO' S FLEET       40232 Jared Wix 6 - COMPLETED     FIN       94438 SWEENEY           239-253-5166           NAPLES      2885 COUNTY BARN ROAD 2017 EXPLORER POLICE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         WHITE INTERCEPT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1FM5K8AR2HGB64926
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              TF4223        9783   FLEET TOW            C620-432-78-271-016   CC2- 1630            10/1/2017 17:28    10/1/2017    1:28:00 PM    10/1/2017    1:28:00 PM    10/1/2017    1:28:00 PM    1:28:00 PM    10/1/2017    1:46:00 PM                            FORD                                          FL         FUEL SURCHARGE CCSO FLEET MAINTENANCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FL           BUILDING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    7.2              0              34112 CASH LIGHT DUTY                 JACOB               FALSE             0                       32
221586    10/1/2017    2:13:00 PM    10/1/2017   11:59:00 PM    1:30:00 PM    10/1/2017    2:13:00 PM   10   12:43:00 AM   "JACOB C "   OWNERS REQUEST2250 DMVCRAWFORD
                                                                                                                                                                SERVICENAPLESAVE             2397744434        X-PRESS PAY (Cash)
                                                                                                                                                                                                                               JACOB                1    31.5     31.5   0   0   0   CCSO' S FLEET       40232 Jared Wix 6 - COMPLETED     FIN       94438 SWEENEY           239-253-5166           NAPLES      2885 COUNTY BARN ROAD 2017 EXPLORER POLICE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         WHITE INTERCEPT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1FM5K8AR2HGB64926
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              TF4223        9783   FLEET TOW            C620-432-78-271-016   CC2- 1630            10/1/2017 17:28    10/1/2017    1:28:00 PM    10/1/2017    1:28:00 PM    10/1/2017    1:28:00 PM    1:28:00 PM    10/1/2017    1:46:00 PM                            FORD                                          FL         WINCH OUT (simple)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                CCSO PER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       FLEET1/2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              MAINTENANCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FL           BUILDING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   31.5              0              34112 CASH LIGHT DUTY                 JACOB               FALSE             0                       41
225059   11/30/2017    6:58:00 PM   11/30/2017   11:59:00 PM    5:10:00 PM   11/30/2017    6:56:00 PM   11    1:46:00 AM   "JACOB C "   HOWARD OR BRIAN 97TH STREET AND   Naples
                                                                                                                                                                               VANDERBILT
                                                                                                                                                                                        572-2837
                                                                                                                                                                                               BEACH RD        CHECK           JACOB                1     125      125   0   0   0   "B B BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                         39280 SOLUTIONS,
                                                                                                                                                                                                                                                                                                                   Nikki Rodriguez
                                                                                                                                                                                                                                                                                                                                LLC"
                                                                                                                                                                                                                                                                                                                                 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   PLEASE SENDBB CHECK
                                                                                                                                                                                                                                                                                                                                                                  BYPASS DEWATERING      0          Naples      5780 Taylor Rd         200 DRILL RIG UNK            DRILL RIG N/A              0   T6 TOW               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  35xx        DRILL RIG           11/30/2017 20:53   11/30/2017    3:53:00 PM   11/30/2017    4:47:00 PM   11/30/2017    4:47:00 PM    4:48:00 PM   11/30/2017    5:41:00 PM   11/30/2017    6:02:00 PM                                               FL         MD LANDOLL PORT"B BTOBYPASS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         PORT DEWATERING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FL           SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    125 LLC"         0              34109 "B B BYPASS DEWATERING SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          JACOB LLC"          FALSE             0                      199
225036   11/30/2017    5:12:00 PM   11/30/2017   11:59:00 PM   11:17:00 AM   11/30/2017    4:55:00 PM   11    5:38:00 AM   "JACOB C "   "FRANK "        8152 Fiddlers Creek
                                                                                                                                                                          NaplesPkwy         9414415560        Credit Card-Office
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0      6     120      720   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   "PD CC OFFICE
                                                                                                                                                                                                                                                                                                                                                             FRANK
                                                                                                                                                                                                                                                                                                                                                                "               9414415560          Miami       6000 NW 77th Ct       2012 FEC72W WHITE             JL6BPK1A8CK012825
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DGBK20       24957   T6 TOW 9:45          C620-432-78-271-016                       11/30/2017 13:18   11/30/2017    8:18:00 AM   11/30/2017    9:38:00 AM   11/30/2017    9:38:00 AM    9:39:00 AM   11/30/2017   12:08:00 PM   11/30/2017   12:08:00 PM                                               FL         "MD TOW PORTTRUCK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORTMAX  " MIAMI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FL                 720              0    34114     33166 CASH MEDUIM DUTY                JACOB               FALSE             0                      201
225034   11/30/2017   11:17:00 AM   11/30/2017   11:59:00 PM    9:16:00 AM   11/30/2017   11:15:00 AM   11    1:59:00 AM   "JACOB C "   TIM             3884 Prospect Ave Naples                               CHECK           JACOB             1.75     150    262.5   0   0   0   LANDCARE USA LLC 39280 Nikki Rodriguez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   PER TIM FROM"TIMEQSOURC
                                                                                                                                                                                                                                                                                                                                                                    "           2392287672          Fort Myers 6180 Federal Ct        2012 CONVENTIONAL  WHITECORONADO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1FVMGNBG6CDBJ0091
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          122 N9181Z      248991   T6 TOW               C620-432-78-271-016                       11/30/2017 13:11   11/30/2017    8:11:00 AM   11/30/2017    8:11:00 AM   11/30/2017    8:11:00 AM    8:14:00 AM   11/30/2017    9:20:00 AM   11/30/2017    9:42:00 AM FREIGHTLINER                                  FL         HD TOW PORT TO FREIGHTLINER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PORT BY HOUR FLOF FORT MYERS 262.5               0    34104     33905 LANDCARE USA LLC                JACOB               FALSE             0                      202
224998   11/29/2017    6:12:00 PM   11/29/2017   11:59:00 PM   12:38:00 PM   11/29/2017    5:54:00 PM   11    5:16:00 AM   "JACOB C "   DISP # TRPR # 2495
                                                                                                                                                        Collier Blvd Vanderbilt
                                                                                                                                                                          Naples Beach  866-833-2715
                                                                                                                                                                                            Rd        THEN 6   CHECK           JC/SG/FG/DL        2.4     100      240   0   0   0   FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                         39280 Nikki Rodriguez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   FHP # 17- ENVIRONMENTAL TURNKEY SOLUTIONS          Naples      JONES MINING RD 2001 600 CH600 "ORANGE "1M1AA13Y11W139786     DIJP06           0   CRASH                C620-432-78-271-016          786          11/29/2017 17:30   11/29/2017   12:30:00 PM   11/29/2017   12:30:00 PM   11/29/2017   12:30:00 PM   12:31:00 PM   11/29/2017   12:58:00 PM   11/29/2017    3:40:00 PM MACK         2 HOURS 40 MIN???SCENE SUPERVISORFL TRACTOR MISCTRAILER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       CHG (requires
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ROLL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                CASH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   OVER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     comment)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        LIGHT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FRANKDUTY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FL                 240              0    34119     34120 LE FHP                          JC/SG/FG/DL         FALSE             0                       91
224998   11/29/2017    6:12:00 PM   11/29/2017   11:59:00 PM   12:38:00 PM   11/29/2017    5:54:00 PM   11    5:16:00 AM   "JACOB C "   DISP # TRPR # 2495
                                                                                                                                                        Collier Blvd Vanderbilt
                                                                                                                                                                          Naples Beach  866-833-2715
                                                                                                                                                                                            Rd        THEN 6   CHECK           JC/SG/FG/DL          1     222      222   0   0   0   FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                         39280 Nikki Rodriguez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   FHP # 17- ENVIRONMENTAL TURNKEY SOLUTIONS          Naples      JONES MINING RD 2001 600 CH600 "ORANGE "1M1AA13Y11W139786     DIJP06           0   CRASH                C620-432-78-271-016          786          11/29/2017 17:30   11/29/2017   12:30:00 PM   11/29/2017   12:30:00 PM   11/29/2017   12:30:00 PM   12:31:00 PM   11/29/2017   12:58:00 PM   11/29/2017    3:40:00 PM MACK         16 TON TRUCK HOOK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ???              FL         2 ND TRUCK HOOKCASH LIGHT DUTY  FL                 222              0    34119     34120 LE FHP                          JC/SG/FG/DL         FALSE             0                       63
224998   11/29/2017    6:12:00 PM   11/29/2017   11:59:00 PM   12:38:00 PM   11/29/2017    5:54:00 PM   11    5:16:00 AM   "JACOB C "   DISP # TRPR # 2495
                                                                                                                                                        Collier Blvd Vanderbilt
                                                                                                                                                                          Naples Beach  866-833-2715
                                                                                                                                                                                            Rd        THEN 6   CHECK           JC/SG/FG/DL          1     333      333   0   0   0   FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                         39280 Nikki Rodriguez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   FHP # 17- ENVIRONMENTAL TURNKEY SOLUTIONS          Naples      JONES MINING RD 2001 600 CH600 "ORANGE "1M1AA13Y11W139786     DIJP06           0   CRASH                C620-432-78-271-016          786          11/29/2017 17:30   11/29/2017   12:30:00 PM   11/29/2017   12:30:00 PM   11/29/2017   12:30:00 PM   12:31:00 PM   11/29/2017   12:58:00 PM   11/29/2017    3:40:00 PM MACK         50 TON TRUCK HOOK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ???              FL         TOW (Law Enforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                CASH LIGHT DUTY  FL                 333              0    34119     34120 LE FHP                          JC/SG/FG/DL         FALSE             0                      148
224907   11/27/2017    7:37:00 PM   11/27/2017   11:59:00 PM    5:54:00 PM   11/27/2017    7:31:00 PM   11    1:37:00 AM   "JACOB C "   RAY'S CELL PHONELivingston Rd Immokalee
                                                                                                                                                                          Naples       Rd
                                                                                                                                                                                        239-734-0515           ACCOUNT         JACOB              1.5     120      180   0   0   0   O'DONNELL LANDSCAPES39280  INC.Nikki Rodriguez
                                                                                                                                                                                                                                                                                                                                 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   DIEGO       "DIEGO "           2398412224          Estero      4291 Williams Rd      2004 C7500 C7C042  WHITE      1GDJ7C1CX4F507383
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              GMBA14      187172   T6 TOW               C620-432-78-271-016                       11/27/2017 21:46   11/27/2017    4:46:00 PM   11/27/2017    4:47:00 PM   11/27/2017    4:47:00 PM    4:47:00 PM   11/27/2017    6:13:00 PM   11/27/2017    6:27:00 PM GMC                                           FL         "MD TOW PORTO'DONNELL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT " LANDSCAPES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FL         INC.    180              0    34110     33928 O'DONNELL LANDSCAPES INC. JACOB                     FALSE             0                      201
224903   11/27/2017    5:54:00 PM   11/27/2017   11:59:00 PM    4:26:00 PM   11/27/2017    5:52:00 PM   11    1:26:00 AM   "JACOB C "   BETH ANN        I-75 S Bonita Beach
                                                                                                                                                                          Bonita RdSprings
                                                                                                                                                                                    SE 239-249-7032            ACCOUNT         JACOB             1.25     150    187.5   0   0   0   UMI-UNITED MATERIALS39280 Nikki Rodriguez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   ON ACCOUNTDRIVER/CELL 239-593-6995                 Naples      1615 Trade Center Way 2007 M2 106 MEDIUM WHITEDUTY1FVHCYDC57HZ23328
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              N5772W      126241   T6 TOW               C620-432-78-271-016             0         11/27/2017 21:15   11/27/2017    4:15:00 PM   11/27/2017    4:15:00 PM   11/27/2017    4:15:00 PM    4:16:00 PM   11/27/2017    4:49:00 PM   11/27/2017    5:02:00 PM FREIGHTLINER                 HIGHWAY          FL         HD TOW PORT TO UMI-UNITED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PORT BY HOURMATERIALS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FL               187.5              0    34135     34109 UMI-UNITED MATERIALS            JACOB               FALSE             0                      202
224869   11/27/2017   10:02:00 AM   11/27/2017   11:59:00 PM    9:26:00 AM   11/27/2017   10:02:00 AM   11   12:36:00 AM   "JACOB C "   SHAWN           2555 Tamiami Trl  Naples
                                                                                                                                                                             N                                 Credit Card-Driver
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0      1      95       95   0   0   0   CASH HEAVY DUTY 17226 Tracy Michels6 - COMPLETED      FIN   PD CC DR SHAWN                 7733227581          Naples      2555 Tamiami Trl N 2016 CASCADIA 125     WHITE      1FUJGLD51GLGY0311
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              P892891     327629   T3 JUMP START        C620-432-78-271-016        98004          11/27/2017 14:22   11/27/2017    9:22:00 AM   11/27/2017    9:24:00 AM   11/27/2017    9:24:00 AM    9:25:00 AM   11/27/2017    9:37:00 AM                            FREIGHTLINER                                  FL         HD SERVICE CALLGULF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   PORTCOAST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               INN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FL                  95              0    34103     34103 CASH HEAVY DUTY                 JACOB               FALSE             0                      219
224799   11/25/2017   10:11:00 AM   11/25/2017   11:59:00 PM    9:00:00 AM   11/25/2017   10:09:00 AM   11    1:09:00 AM   "JACOB C "   COMCAST         2656 Fountain ViewNaplesLn                             DIRECT DEPOSITJACOB                  1   116.4    116.4   0   0   0   ARI FLEET (Cash Rates40232
                                                                                                                                                                                                                                                                                                            / Accept
                                                                                                                                                                                                                                                                                                                   Jared
                                                                                                                                                                                                                                                                                                                      PO) Wix 6 - COMPLETEDFIN    69566491 DANIEL            239-476-2600           Naples      1471 Airport Pulling Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                      2006
                                                                                                                                                                                                                                                                                                                                                                                                                                         N ECONOLINEWHITE E250      1FTNE24L46DA64387
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              GCN610      132220   T6 TOW               C620-432-78-271-016                569118 11/25/2017 13:44   11/25/2017    8:44:00 AM   11/25/2017    8:44:00 AM   11/25/2017    8:44:00 AM    8:45:00 AM   11/25/2017    9:10:00 AM   11/25/2017    9:24:00 AM FORD                                          FL         "MD TOW PORT TO PORT " FL                        116.4              0    34109     34105 ARI FLEET (Cash Rates / Accept PO)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          JACOB               FALSE             0                      201
224794   11/25/2017    4:48:00 PM   11/25/2017   11:59:00 PM    2:14:00 PM   11/25/2017    4:42:00 PM   11    2:28:00 AM   "JACOB C "   HOWARD OR BRIAN 5780 Taylor Rd Naples           572-2837               CHECK           JACOB              2.5     135    337.5   0   0   0   "B B BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                         46441 SOLUTIONS,
                                                                                                                                                                                                                                                                                                                   Crystal Golladay
                                                                                                                                                                                                                                                                                                                                LLC"
                                                                                                                                                                                                                                                                                                                                 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN         560 BB BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                                                                                             572-2837               Naples                            2000 UNK           UNK                0 NA               0   T6 TOW               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  35xx                  0         11/25/2017 18:31   11/25/2017    1:31:00 PM   11/25/2017    1:31:00 PM   11/25/2017    1:31:00 PM    1:32:00 PM   11/25/2017    2:31:00 PM   11/25/2017    2:50:00 PM Forklift                                      FL         HD LANDOLL PORT TO PORT FL                       337.5              0    34109            "B B BYPASS DEWATERING SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          JACOB LLC"          FALSE             0                      200
224784   11/24/2017    6:35:00 PM   11/24/2017   11:59:00 PM    5:16:00 PM   11/24/2017    6:34:00 PM   11    1:18:00 AM   "JACOB C "   JOHNNY          Collier Blvd Manatee
                                                                                                                                                                          NaplesRd           2395721841        Credit Card-Driver
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0    1.5     120      180   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   CC DR       JOHNNY             2395721841          Bonita Springs
                                                                                                                                                                                                                                                                                                                                                                                                                11025 PORCHFIRE TRAIL 2003 SILVERADOWHITEC3500      1GBJC34U93E203054
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Y17QBK      213151   T6 TOW               C620-432-78-271-016   K68                 11/24/2017 22:15   11/24/2017    5:15:00 PM   11/24/2017    5:15:00 PM   11/24/2017    5:15:00 PM    5:15:00 PM   11/24/2017    5:31:00 PM   11/24/2017    5:41:00 PM CHEVROLET                                     FL         "MD TOW PORTRESIDENCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT " FL                       180              0    34114            CASH MEDUIM DUTY               JACOB               FALSE             0                      201
224779   11/27/2017    1:02:00 PM   11/27/2017   11:59:00 PM   11:24:00 AM   11/27/2017   12:55:00 PM   11    1:31:00 AM   "JACOB C "   ROB             89 10th Ave S Naples            597-4044               ACCOUNT         JACOB         0    1.5     108      162   0   0   0   CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                         39280 Nikki Rodriguez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   TEDD        TEDD               6303355856          Naples      5900 Yahl St          2007 SILVERADOWHITEK2500HD 1GCHK23697F506846
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              IRDI10      163787   T6 TOW               C620-432-78-271-016   DRIVER MUST GET     11/24/2017 21:31   11/24/2017    4:31:00 PM   11/27/2017   10:49:00 AM   11/27/2017   10:49:00 AM   10:51:00 AM   11/27/2017   12:00:00 PM   11/27/2017   12:18:00 PM CHEVROLET                                     FL         "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT "DIESEL FL REPAIR          162              0    34102     34109 CERTIFIED DIESEL REPAIR         JACOB               FALSE             0                      201
224726   11/22/2017    8:09:00 PM   11/22/2017   11:59:00 PM    7:30:00 PM   11/22/2017    8:02:00 PM   11   12:32:00 AM   "JACOB C "   jacob           118 Cajeput Dr Naples                                  ACCOUNT         jacob         0      0       0        0   0   0   0   BALD EAGLE TOWING   46441 Crystal Golladay  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   ON ACCOUNTjohnny               2395721841          Naples      3880 Enterprise Ave 2000 flatbed         BET                                       T3-t6                C620-432-78-271-050                       11/22/2017 23:41   11/22/2017    6:41:00 PM   11/22/2017    6:42:00 PM   11/22/2017    6:42:00 PM    6:42:00 PM   11/22/2017    8:01:00 PM                                                                          FL         JUMP START                      FL                   0              0    34108     34104 BALD EAGLE TOWING               jacob               FALSE             0                       12
224714   11/22/2017    7:17:00 PM   11/22/2017   11:59:00 PM    3:28:00 PM   11/22/2017    6:47:00 PM   11    3:19:00 AM   "JACOB C "   COREY           977 26th Ave NNaples                                   ACCOUNT         JACOB         0      1     175      175   0   0   0   CITY OF NAPLES      39280 Nikki Rodriguez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   CITY OF NAPLES
                                                                                                                                                                                                                                                                                                                                                             COREY MCKAY/BUDDY 2539141
                                                                                                                                                                                                                                                                                                                                                                                   BOSS             Fort Myers 2671 Edison Ave        2012 FIRETRUCK RED            4S7AU2E95CC075581
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              XC3421           0   T6 TOW               C620-432-78-271-050             2         11/22/2017 19:45   11/22/2017    2:45:00 PM   11/22/2017    2:46:00 PM   11/22/2017    2:46:00 PM    2:48:00 PM   11/22/2017    3:46:00 PM   11/22/2017    4:26:00 PM SPARTAN      "HD HOOK WITHSTATION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      10 MILES 2 INCLUDED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      FL    "    HD HOOK ONLY                    FL                 175              0    34103     33916 CITY OF NAPLES                  JACOB               FALSE             0                      212
224666   11/21/2017    8:37:00 PM   11/21/2017   11:59:00 PM    6:09:00 PM   11/21/2017    7:59:00 PM   11    1:50:00 AM   "JACOB C "   "LOU SARLO "    2 Beagle Lake Rd  Naples                               Credit Card-Office
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0      1     125      125   0   0   0   CASH HEAVY DUTY 46441 Crystal Golladay      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   APPR 09113G"LOU SARLO " 609-352-4272               Naples      5900 Yahl St          2009 C4500 C4E042  WHITE      1GBE4E1939F408981
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              XS201J      134912   T6 TOW               C620-432-78-271-050             0         11/21/2017 22:20   11/21/2017    5:20:00 PM   11/21/2017    5:20:00 PM   11/21/2017    5:20:00 PM    5:41:00 PM   11/21/2017    6:29:00 PM   11/21/2017    6:53:00 PM Chevrolet                                     FL         HD LANDOLL PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TO PORT DIESEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FL REPAIR          125              0    34114     34109 CASH HEAVY DUTY                 JACOB               FALSE             0                      200
224645   11/21/2017    6:11:00 PM   11/21/2017   11:59:00 PM    2:15:00 PM   11/21/2017    5:42:00 PM   11    3:27:00 AM   "JACOB C "   ABC SUPPIERS Airport Pulling Rd   Naples
                                                                                                                                                                             N Vanderbilt Beach Rd             CHECK           "JACOB "      0    3.5     150      525   0   0   0   CASH HEAVY DUTY 17226 Tracy Michels6 - COMPLETED      FIN   ABC SUPPLY ABC SUPPLIERS- CALLED IN BY239
                                                                                                                                                                                                                                                                                                                                                                                         AFTERHOURS Fort Myers 2150 Rockfill Rd       2018 800 GU800 ABC            1M2AX13C7JM039671
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              N3251Y        3848   T6 TOW               C620-432-78-271-050        23418          11/21/2017 16:34   11/21/2017   11:34:00 AM   11/21/2017   11:36:00 AM   11/21/2017   11:36:00 AM   11:38:00 AM   11/21/2017    2:31:00 PM   11/21/2017    3:33:00 PM                              "7-ELEVEN "      FL         HD TOW PORT TO STEELE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PORTTRUCK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           BY HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  CENTER            525              0    34109     33916 CASH HEAVY DUTY                 "JACOB "            FALSE             0                      202
224642   11/21/2017    2:05:00 PM   11/21/2017   11:59:00 PM   11:22:00 AM   11/21/2017    2:05:00 PM   11    2:43:00 AM   "JACOB C "   G.M. JASON CARTER
                                                                                                                                                        2300 SOMERSETNaples PL          CELL 285-3037          ACCOUNT         JACOB                2     125      250   0   0   0   ARAGON POOLS SPAS40232 Jared Wix 6 - COMPLETED        FIN   ON ACCOUNTARAGON POOLS 239-659-4066
                                                                                                                                                                                                                                                                                                                                                                              SPAS                  Naples      222 Industrial Blvd 2002 SILVERADOWHITE  K3500      1GBJK34U12F165475
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              597PXD           0   T6 TOW               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  35xx                  0         11/21/2017 16:15   11/21/2017   11:15:00 AM   11/21/2017   11:15:00 AM   11/21/2017   11:15:00 AM   11:18:00 AM   11/21/2017   11:58:00 AM   11/21/2017    1:07:00 PM CHEVROLET                    LA MORADA FL                MD LANDOLL PORTASK TO PORT FL                      250              0    34120     34104 ARAGON POOLS SPAS               JACOB               FALSE             0                      199
224621   11/20/2017   11:31:00 PM   11/20/2017   11:59:00 PM   10:10:00 PM   11/20/2017   11:30:00 PM   11    1:20:00 AM   "JACOB C "   ARI FLEET       27001 Serrano Way Bonita Springs                       DIRECT DEPOSITJACOB                1.5   145.5   218.25   0   0   0   ARI FLEET (Cash Rates39280
                                                                                                                                                                                                                                                                                                            / Accept
                                                                                                                                                                                                                                                                                                                   Nikki
                                                                                                                                                                                                                                                                                                                      PO)Rodriguez
                                                                                                                                                                                                                                                                                                                                 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN    69409100 "BRETT "             2396721173          Bonita Springs
                                                                                                                                                                                                                                                                                                                                                                                                                Serrano Way           2009 F450 SUPERWHITEDUTY      1FDAF46Y99EB26571
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              GDA132      139207   T9 MISC SERVICE      C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  35xx              7250   569118 11/21/2017 3:03    11/20/2017   10:03:00 PM   11/20/2017   10:03:00 PM   11/20/2017   10:03:00 PM   10:04:00 PM   11/20/2017   10:41:00 PM                            FORD                                          FL         MD RECOVERY/WINCH PORT TO       FL PORT         218.25              0    34135     34135 ARI FLEET (Cash Rates / Accept PO)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          JACOB               FALSE             0                      350
224607   11/20/2017    7:17:00 PM   11/20/2017   11:59:00 PM    5:09:00 PM   11/20/2017    7:11:00 PM   11    2:02:00 AM   "JACOB C "   PATRICK KELLY Collier Blvd Capri  Naples
                                                                                                                                                                             Blvd            8138957701        Credit Card-Office
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0      2     125      250   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN      192774 "PATRICK KELLY " 8138957701              Naples      5900 Yahl St          2004 EXPRESS CUTAWAY
                                                                                                                                                                                                                                                                                                                                                                                                                                                         WHITE G35001GBJG31U241152952
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              395131D      85041   T6 TOW               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  35xx                  0         11/20/2017 22:08   11/20/2017    5:08:00 PM   11/20/2017    5:08:00 PM   11/20/2017    5:08:00 PM    5:09:00 PM   11/20/2017    5:46:00 PM   11/20/2017    6:07:00 PM CHEVROLET                                     FL         MD LANDOLL PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TO PORT DIESEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FL REPAIR          250              0    34114     34109 CASH MEDUIM DUTY                JACOB               FALSE             0                      199
224601   11/20/2017    4:53:00 PM   11/20/2017   11:59:00 PM    3:39:00 PM   11/20/2017    4:52:00 PM   11    1:13:00 AM   "JACOB C "   "JASON SAHAJINA6440
                                                                                                                                                         "    Sable Ridge Naples
                                                                                                                                                                             Ln              2396823082        Credit Card-Driver
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0    1.3     120      156   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   CC DRIVER "JASON SAHAJINA "2396823082              Naples      79 Madison Dr         2005 TILT MASTER   WHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                           W4S042 4KBC4B1U15J800634
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DNUB14      114196   T6 TOW               C620-432-78-271-050             0         11/20/2017 20:38   11/20/2017    3:38:00 PM   11/20/2017    3:38:00 PM   11/20/2017    3:38:00 PM    3:39:00 PM   11/20/2017    3:57:00 PM   11/20/2017    4:14:00 PM CHEVROLET                                     FL         "MD TOW PORTUNK TO PORT " FL                       156              0    34109     34110 CASH MEDUIM DUTY                JACOB               FALSE             0                      201
224550   11/19/2017    8:28:00 PM   11/19/2017   11:59:00 PM    7:08:00 PM   11/19/2017    8:17:00 PM   11    1:09:00 AM   "JACOB C "   DISP# 874 DEPUTY#
                                                                                                                                                        Santa 3831
                                                                                                                                                               Barbara Blvd
                                                                                                                                                                          NaplesDavis Blvd
                                                                                                                                                                                        774-4434               Credit Card-Office
                                                                                                                                                                                                                               JACOB/???
                                                                                                                                                                                                                                  (Cash)            1      65       65   0   0   0   CCSO LD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                         40232 Jared Wix 6 - COMPLETED     FIN   CCSO # 17-00371647
                                                                                                                                                                                                                                                                                                                                                             MARCILYNN JOSIE RAINES 3/08/74         Naples      3880 Enterprise Ave 2000 Ranger          RED        1FTYR14V8YPB55922
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Y46CWA       73511   CRASH                C620-432-78-271-05    STATE FARM           11/20/2017 0:06   11/19/2017    7:06:00 PM   11/19/2017    7:06:00 PM   11/19/2017    7:06:00 PM    7:06:00 PM                              11/19/2017    7:44:00 PM Ford         TOW FROM YARD TO HOME            FL         2 ND TRUCK HOOK3880 ENTERPRISE  FL AVENUE           65              0    34104     34104 LE CCSO MAR R520550745880JACOB/???                  FALSE             0                       63
224564   11/20/2017   11:58:00 AM   11/20/2017   11:59:00 PM   10:16:00 AM   11/20/2017   11:57:00 AM   11    1:41:00 AM   "JACOB C "   HOWARD OR BRIAN Coconut Rd S Tamiami
                                                                                                                                                                          Estero Trl 572-2837                  CHECK           JACOB             1.75     125   218.75   0   0   0   "B B BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                         40232 SOLUTIONS,
                                                                                                                                                                                                                                                                                                                   Jared Wix LLC"6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   PLEASE SENDBB CHECK
                                                                                                                                                                                                                                                                                                                                                                  BYPASS DEWATERING      1          Naples      Taylor Rd             2000 WATER TANK    UNK        WATER TANK       0         0   T6 TOW               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  35xx        tank                11/20/2017 13:35   11/20/2017    8:35:00 AM   11/20/2017    8:35:00 AM   11/20/2017    8:35:00 AM    8:42:00 AM   11/20/2017   10:51:00 AM   11/20/2017   11:13:00 AM                                               FL         MD LANDOLL PORT TO PORT FL                      218.75              0    34135     34109 "B B BYPASS DEWATERING SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          JACOB LLC"          FALSE             0                      199
224557   11/20/2017   10:18:00 AM   11/20/2017   11:59:00 PM    9:01:00 AM   11/20/2017   10:17:00 AM   11    1:16:00 AM   "JACOB C "   DON MONTROY 12651 TamiamiNaples    Trl E        239-825-8777           ACCOUNT         JACOB             1.25     108      135   0   0   0   ALLIED PAVERS       40232 Jared Wix 6 - COMPLETED     FIN   PLEASE SENDMARIO
                                                                                                                                                                                                                                                                                                                                                               CHECK         239-200-3041           Naples      4378 Domestic Ave 2002 EXPRESS CUTAWAY   WHITE G35001GBJG31RX21153937
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              541QLA           0   T6 TOW               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  35xx                            11/20/2017 12:30   11/20/2017    7:30:00 AM   11/20/2017    7:30:00 AM   11/20/2017    7:30:00 AM    7:41:00 AM   11/20/2017    9:23:00 AM   11/20/2017    9:38:00 AM CHEVROLET                    BURGER KING FL              "MD TOW PORTWINDEMERE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT " AUTO  FL                 135              0    34113     34104 ALLIED PAVERS                   JACOB               FALSE             0                      201
224550   11/19/2017    8:28:00 PM   11/19/2017   11:59:00 PM    7:08:00 PM   11/19/2017    8:17:00 PM   11    1:09:00 AM   "JACOB C "   DISP# 874 DEPUTY#
                                                                                                                                                        Santa 3831
                                                                                                                                                               Barbara Blvd
                                                                                                                                                                          NaplesDavis Blvd
                                                                                                                                                                                        774-4434               Credit Card-Office
                                                                                                                                                                                                                               JACOB/???
                                                                                                                                                                                                                                  (Cash)            1      65       65   0   0   0   CCSO LD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                         40232 Jared Wix 6 - COMPLETED     FIN   CCSO # 17-00371647
                                                                                                                                                                                                                                                                                                                                                             MARCILYNN JOSIE RAINES 3/08/74         Naples      3880 Enterprise Ave 2000 Ranger          RED        1FTYR14V8YPB55922
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Y46CWA       73511   CRASH                C620-432-78-271-05    STATE FARM           11/20/2017 0:06   11/19/2017    7:06:00 PM   11/19/2017    7:06:00 PM   11/19/2017    7:06:00 PM    7:06:00 PM                              11/19/2017    7:44:00 PM Ford         (10 Miles)                       FL         LE MILEAGE (Gate-Scene-Gate)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                3880 ENTERPRISE  FL AVENUE           65              0    34104     34104 LE CCSO MAR R520550745880JACOB/???                  FALSE             0                      195
224535   11/19/2017    2:14:00 PM   11/19/2017   11:59:00 PM    1:14:00 PM   11/19/2017    1:58:00 PM   11   12:44:00 AM   "JACOB C "   A               Highway 75 N 80   Naples                       1       X-PRESS PAY (Cash)
                                                                                                                                                                                                                               JACOB         0      1     100      100   0   0   0   CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED         FIN    4.04E+10 A                             1          Naples      4035 23rd Ave SW 2000 C3500-HD white blue 1GBKC34F8YF471391   IVZU08      213115   T6 TOW               C620-432-78-271-050                       11/19/2017 17:41   11/19/2017   12:41:00 PM   11/19/2017   12:41:00 PM   11/19/2017   12:41:00 PM   12:41:00 PM   11/19/2017    1:19:00 PM   11/19/2017    1:31:00 PM CHEVROLET                    MM 83 NB         FL         "MD TOW PORT??? TO PORT " FL                       100              0    34117     34116 CASH MEDUIM DUTY                JACOB               FALSE             0                      201
224521   11/21/2017   11:24:00 AM   11/21/2017   11:59:00 PM    9:02:00 AM   11/21/2017   11:22:00 AM   11    2:20:00 AM   "JACOB C "   THOMAS SWEET Immokalee Rd Naples  Goodlette-Frank
                                                                                                                                                                                        813-884-0463
                                                                                                                                                                                              Rd               ACCOUNT         JACOB             2.25     115   258.75   0   0   0   PRECISION RIGGING 40232 Jared Wix 6 - COMPLETED       FIN   PLEASE SENDACHECK                       1          Immokalee Arthrex Commerce Dr2000 Forklift           UNK                0        0         0   T6 TOW               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  35xx                            11/21/2017 12:30   11/21/2017    7:30:00 AM   11/21/2017    7:55:00 AM   11/21/2017    7:55:00 AM    7:56:00 AM   11/21/2017    9:28:00 AM   11/21/2017    9:55:00 AM Forklift                                      FL         MD LANDOLL PORTARTHREX
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TO PORT FL                  258.75              0    34110     34142 PRECISION RIGGING               JACOB               FALSE             0                      199
224509   11/18/2017    5:22:00 PM   11/18/2017   11:59:00 PM    2:43:00 PM   11/18/2017    5:21:00 PM   11    2:38:00 AM   "JACOB C "   THOMAS SWEET Arthrex Commerce     Immokalee
                                                                                                                                                                               Dr       813-884-0463           ACCOUNT         JACOB              2.5     115    287.5   0   0   0   PRECISION RIGGING 40232 Jared Wix 6 - COMPLETED       FIN   PLEASE SENDACHECK                       1          Naples      Immokalee Rd Goodlette-Frank
                                                                                                                                                                                                                                                                                                                                                                                                                                      2000 Forklift
                                                                                                                                                                                                                                                                                                                                                                                                                                                  Rd     UNK                                       T6 TOW               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  35xx                            11/18/2017 18:44   11/18/2017    1:44:00 PM   11/18/2017    1:44:00 PM   11/18/2017    1:44:00 PM    1:44:00 PM   11/18/2017    3:31:00 PM   11/18/2017    4:04:00 PM Forklift                                      FL         MD LANDOLL PORTARTHREX
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TO PORT FL                   287.5              0    34142     34110 PRECISION RIGGING               JACOB               FALSE             0                      199
224506   11/18/2017    2:51:00 PM   11/18/2017   11:59:00 PM   12:57:00 PM   11/18/2017    2:46:00 PM   11    1:49:00 AM   "JACOB C "   WEBB CALL       Highway 75 N SR-93Naples                       1       Credit Card-Office
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0   1.75     125   218.75   0   0   0   CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED         FIN   APPROVAL 018421
                                                                                                                                                                                                                                                                                                                                                             STEVE BILL      239-633-2040           Naples      ???                   2000 TRAILER? UNK                                            TOW                  C620-432-78-271-050                       11/18/2017 17:20   11/18/2017   12:20:00 PM   11/18/2017   12:21:00 PM   11/18/2017   12:21:00 PM   12:22:00 PM   11/18/2017    1:09:00 PM   11/18/2017    1:39:00 PM                              "105 NB "        FL         MD LANDOLL PORT??? TO PORT FL                   218.75              0    34105     34104 CASH MEDUIM DUTY                JACOB               FALSE             0                      199
224498   11/18/2017   12:37:00 PM   11/18/2017   11:59:00 PM   11:39:00 AM   11/18/2017   12:36:00 PM   11   12:57:00 AM   "JACOB C "   A               Golden Gate Pkwy  Naples
                                                                                                                                                                               Goodlette-Frank Rd N            ACCOUNT         JACOB                1     250      250   0   0   0   LANDCARE USA LLC 40232 Jared Wix 6 - COMPLETED        FIN               SEAN LAWRENCE239-465-2458              Naples                            2012 CONVENTIONAL  WHITECORONADO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1FVMGNBG6CDBJ0091
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          122 N9181Z      248585   T8 WINCH NEEDED      C620-432-78-271-050                       11/18/2017 15:57   11/18/2017   10:57:00 AM   11/18/2017   10:57:00 AM   11/18/2017   10:57:00 AM   11:02:00 AM   11/18/2017   12:00:00 PM                            FREIGHTLINER                                  FL         HD RECOVERY/WINCH PORT TO       FL PORT            250              0    34102            LANDCARE USA LLC               JACOB               FALSE             0                      349
224489   11/18/2017    3:21:00 AM   11/17/2017   11:59:00 PM   10:10:00 PM   11/18/2017    3:00:00 AM   11    4:49:00 AM   "JACOB C "   "COREY "        I 75 N AND 87 Naples                                   CHECK           JACOB         0      1     7.5      7.5   0   0   0   CASH HEAVY DUTY 46441 Crystal Golladay      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   COLLECTED COM
                                                                                                                                                                                                                                                                                                                                                             "COREYCHECK
                                                                                                                                                                                                                                                                                                                                                                       "        9542036366          North Fort Myers
                                                                                                                                                                                                                                                                                                                                                                                                                17308 Park 78 Dr      2011 CASCADIA 125  "BURGUNDY  1FUJGLDR7BSAY3228
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "       C694CH           0   T6 TOW               C620-432-78-271-050             1          11/18/2017 2:27   11/17/2017    9:27:00 PM   11/17/2017    9:29:00 PM   11/17/2017    9:29:00 PM    9:29:00 PM   11/17/2017   10:39:00 PM   11/17/2017   11:56:00 PM FREIGHTLINER                                  FL         TOLLS (cost) LOVES TRUCK STOP   FL                   0            7.5              33917 CASH HEAVY DUTY                 JACOB               FALSE             0                       19
224489   11/18/2017    3:21:00 AM   11/17/2017   11:59:00 PM   10:10:00 PM   11/18/2017    3:00:00 AM   11    4:49:00 AM   "JACOB C "   "COREY "        I 75 N AND 87 Naples                                   CHECK           JACOB         0      5     150      750   0   0   0   CASH HEAVY DUTY 46441 Crystal Golladay      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   COLLECTED COM
                                                                                                                                                                                                                                                                                                                                                             "COREYCHECK
                                                                                                                                                                                                                                                                                                                                                                       "        9542036366          North Fort Myers
                                                                                                                                                                                                                                                                                                                                                                                                                17308 Park 78 Dr      2011 CASCADIA 125  "BURGUNDY  1FUJGLDR7BSAY3228
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "       C694CH           0   T6 TOW               C620-432-78-271-050             1          11/18/2017 2:27   11/17/2017    9:27:00 PM   11/17/2017    9:29:00 PM   11/17/2017    9:29:00 PM    9:29:00 PM   11/17/2017   10:39:00 PM   11/17/2017   11:56:00 PM FREIGHTLINER                                  FL         HD TOW PORT TO LOVES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PORTTRUCK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           BY HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 STOP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FL                 750              0              33917 CASH HEAVY DUTY                 JACOB               FALSE             0                      202
224470   11/17/2017    3:47:00 PM   11/17/2017   11:59:00 PM    2:39:00 PM   11/17/2017    3:36:00 PM   11   12:57:00 AM   "JACOB C "   DISPATCH        9959 Collier Blvd Naples        1-888-298-6776         ACCOUNT         JACOB                1     120      120   0   0   0   ROAD AMERICA (Cash39280Rates /Nikki
                                                                                                                                                                                                                                                                                                                     Accept
                                                                                                                                                                                                                                                                                                                          Rodriguez
                                                                                                                                                                                                                                                                                                                            CC) 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   M0819CV02137"ZACHARY LONG " 9412588486             Naples      1471 Airport Pulling Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                      2016
                                                                                                                                                                                                                                                                                                                                                                                                                                         N TRANSIT T-150 BLUE       1FTYE2YG5GKA09048
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              GEMC31       60310   T6 TOW               C620-432-78-271-016                  8284 11/17/2017 19:31   11/17/2017    2:31:00 PM   11/17/2017    2:32:00 PM   11/17/2017    2:32:00 PM    2:32:00 PM   11/17/2017    2:52:00 PM   11/17/2017    3:06:00 PM FORD                                          FL         "MD TOW PORT TO PORT " FL                          120              0    34114     34105 ROAD AMERICA (Cash Rates / Accept
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          JACOB CC)           FALSE             0                      201
224429   11/16/2017   11:05:00 PM   11/16/2017   11:59:00 PM    8:45:00 PM   11/16/2017   10:45:00 PM   11    2:00:00 AM   "JACOB C "   DISP #3894     DEPUTY#
                                                                                                                                                        2100 39th3538
                                                                                                                                                                    St SWNaples         774-4434               CHECK           JACOB/JAMES          1     100      100   0   0   0   CCSO MD ROTATION46441 (ACCIDENT)
                                                                                                                                                                                                                                                                                                                   Crystal Golladay
                                                                                                                                                                                                                                                                                                                                 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   CCSO # 17-368600
                                                                                                                                                                                                                                                                                                                                                             ERLIANIS RIVES MEDEROS 10/08/83 #REL   Naples      3880 Enterprise Ave 2017 SENTRA S/SV/SR/SL
                                                                                                                                                                                                                                                                                                                                                                                                                                                         WHITE      3N1AB7AP5HY294275
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              HYZP11           0   CRASH                C620-432-78-271-016   STATE FARM           11/17/2017 1:31   11/16/2017    8:31:00 PM   11/16/2017    8:32:00 PM   11/16/2017    8:32:00 PM    8:37:00 PM   11/16/2017    9:02:00 PM                            NISSAN                                        FL         DIVER-UNDERWATER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                3880 ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FEE      FL AVENUE            0            100    34117     34104 LE CCSO OCT R125200838680JACOB/JAMES                FALSE             0                      163
224429   11/16/2017   11:05:00 PM   11/16/2017   11:59:00 PM    8:45:00 PM   11/16/2017   10:45:00 PM   11    2:00:00 AM   "JACOB C "   DISP #3894     DEPUTY#
                                                                                                                                                        2100 39th3538
                                                                                                                                                                    St SWNaples         774-4434               CHECK           JACOB/JAMES          1     150      150   0   0   0   CCSO MD ROTATION46441 (ACCIDENT)
                                                                                                                                                                                                                                                                                                                   Crystal Golladay
                                                                                                                                                                                                                                                                                                                                 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   CCSO # 17-368600
                                                                                                                                                                                                                                                                                                                                                             ERLIANIS RIVES MEDEROS 10/08/83 #REL   Naples      3880 Enterprise Ave 2017 SENTRA S/SV/SR/SL
                                                                                                                                                                                                                                                                                                                                                                                                                                                         WHITE      3N1AB7AP5HY294275
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              HYZP11           0   CRASH                C620-432-78-271-016   STATE FARM           11/17/2017 1:31   11/16/2017    8:31:00 PM   11/16/2017    8:32:00 PM   11/16/2017    8:32:00 PM    8:37:00 PM   11/16/2017    9:02:00 PM                            NISSAN       FLATBED TO TOW VEHICLE FROMFLSCENE TO 2YARD   ND TRUCK HOOK3880 ENTERPRISE  FL AVENUE          150              0    34117     34104 LE CCSO OCT R125200838680JACOB/JAMES                FALSE             0                       63
224457   11/17/2017   11:38:00 AM   11/17/2017   11:59:00 PM   10:50:00 AM   11/17/2017   11:37:00 AM   11   12:47:00 AM   "JACOB C "   MIKE EDGE CALLED4227
                                                                                                                                                           IN Domestic Naples
                                                                                                                                                                          Ave                                  ACCOUNT         JACOB         0      1     120      120   0   0   0   LANDCARE USA LLC 39280 Nikki Rodriguez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   "MIKE EDGE"MIKE
                                                                                                                                                                                                                                                                                                                                                              "       EDGE "    2392890689          Naples      3800 Prospect Ave 2011 F450 SUPER"ORANGE  DUTY     "1FD9W4GT9BEA48384
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              851WZW       68308   T6 TOW               C620-432-78-271-016                       11/17/2017 15:45   11/17/2017   10:45:00 AM   11/17/2017   10:46:00 AM   11/17/2017   10:46:00 AM   10:47:00 AM   11/17/2017   11:02:00 AM   11/17/2017   11:15:00 AM FORD                         FORD DEALERSHIP  FL         "MD TOW PORT TO PORT " FL                          120              0    34104     34104 LANDCARE USA LLC                JACOB               FALSE             0                      201
224429   11/16/2017   11:05:00 PM   11/16/2017   11:59:00 PM    8:45:00 PM   11/16/2017   10:45:00 PM   11    2:00:00 AM   "JACOB C "   DISP #3894     DEPUTY#
                                                                                                                                                        2100 39th3538
                                                                                                                                                                    St SWNaples         774-4434               CHECK           JACOB/JAMES          1     222      222   0   0   0   CCSO MD ROTATION46441 (ACCIDENT)
                                                                                                                                                                                                                                                                                                                   Crystal Golladay
                                                                                                                                                                                                                                                                                                                                 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   CCSO # 17-368600
                                                                                                                                                                                                                                                                                                                                                             ERLIANIS RIVES MEDEROS 10/08/83 #REL   Naples      3880 Enterprise Ave 2017 SENTRA S/SV/SR/SL
                                                                                                                                                                                                                                                                                                                                                                                                                                                         WHITE      3N1AB7AP5HY294275
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              HYZP11           0   CRASH                C620-432-78-271-016   STATE FARM           11/17/2017 1:31   11/16/2017    8:31:00 PM   11/16/2017    8:32:00 PM   11/16/2017    8:32:00 PM    8:37:00 PM   11/16/2017    9:02:00 PM                            NISSAN                                        FL         TOW (Law Enforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                3880 ENTERPRISE  FL AVENUE          222              0    34117     34104 LE CCSO OCT R125200838680JACOB/JAMES                FALSE             0                      148
224408   11/16/2017    4:52:00 PM   11/16/2017   11:59:00 PM    3:28:00 PM   11/16/2017    4:30:00 PM   11    1:02:00 AM   "JACOB C "   SAFETY FIRST COMPANY
                                                                                                                                                        2309 Davis BlvdNaples                                  Credit Card-Driver
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0      1      75       75   0   0   0   CASH LIGHT DUTY 39280 Nikki Rodriguez       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   PD DR CC "ED VANDERPULK "2395711777                Naples      501 Airport Pulling Rd2006
                                                                                                                                                                                                                                                                                                                                                                                                                                       S       SPRINTER 2500
                                                                                                                                                                                                                                                                                                                                                                                                                                                         WHITE      WD0PD644865964643
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              IEBC30      115894   T6 TOW               C620-432-78-271-016                       11/16/2017 20:00   11/16/2017    3:00:00 PM   11/16/2017    3:21:00 PM   11/16/2017    3:21:00 PM    3:22:00 PM   11/16/2017    3:36:00 PM   11/16/2017    3:59:00 PM DODGE                                         FL         TOW HOOK       MERCEDES BENZ    FL / NAPLES         75              0    34104     34104 CASH LIGHT DUTY                 JACOB               FALSE             0                       31
224397   11/16/2017    1:42:00 PM   11/16/2017   11:59:00 PM   12:48:00 PM   11/16/2017    1:38:00 PM   11   12:50:00 AM   "JACOB C "   ERNESTO OR IAN 5330 Broward St    Naples        239-939-4570                           JACOB                1     120      120   0   0   0   U-HAUL LIGHT/MEDIUM/HEAVY
                                                                                                                                                                                                                                                                                                         39280 NikkiTOW   Rodriguez
                                                                                                                                                                                                                                                                                                                                 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN     1245614 "ALEXA LYNCH " 2396015328                Naples      ASK U-HAUL            2005 C5500 C5C042  WHITE      1GDG5C1E05F904412
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              AB73893     145548   T3 JUMP START        C620-432-78-271-016   JH3931K             11/16/2017 17:47   11/16/2017   12:47:00 PM   11/16/2017   12:47:00 PM   11/16/2017   12:47:00 PM   12:48:00 PM   11/16/2017    1:03:00 PM                            GMC                                           FL         "MD TOW PORTASK TO U-HAUL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     PORT " FL                      120              0    34113            U-HAUL LIGHT/MEDIUM/HEAVYJACOB  TOW                FALSE             0                      201
224385   11/16/2017   11:54:00 AM   11/16/2017   11:59:00 PM   10:55:00 AM   11/16/2017   11:51:00 AM   11   12:56:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                        2901 USE
                                                                                                                                                              County
                                                                                                                                                                   ""LE""
                                                                                                                                                                       Barn
                                                                                                                                                                          Naples
                                                                                                                                                                            PREFIX"
                                                                                                                                                                              Rd        1-800-541-2262         ACCOUNT         JACOB                1     120      120   0   0   0   AGERO               39280 Nikki Rodriguez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN    8.58E+08 JAMESFASULO COLLIERCOUNTYBOARDOFCOUNTY
                                                                                                                                                                                                                                                                                                                                                                                2392524118          Naples      4227 Domestic Ave 2015 E450 SUPERWHITE    DUTY      1FDXE4FS5FDA27014
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              TE9652        5071   T6 TOW               C620-432-78-271-016                9031.1 11/16/2017 15:41   11/16/2017   10:41:00 AM   11/16/2017   10:43:00 AM   11/16/2017   10:43:00 AM   10:44:00 AM   11/16/2017   11:09:00 AM   11/16/2017   11:22:00 AM FORD                         Country Rd       FL         "MD TOW PORTTAMIAMI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT FORD" FL INC               120              0    34112     34104 AGERO                           JACOB               FALSE             0                      201
224352   11/15/2017    6:02:00 PM   11/15/2017   11:59:00 PM    3:32:00 PM   11/15/2017    5:15:00 PM   11    1:43:00 AM   "JACOB C "   "KELLY HALBERT "1295 Capri BlvdNaples                8138103672        Credit Card-Driver
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0   1.75     250    437.5   0   0   0   CASH HEAVY DUTY 39280 Nikki Rodriguez       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   PD DR CC "KELLY HALBERT " 8138103672               Lely Resort ???                   2000 26FT BOAT UNK                    0        0         0   T8 WINCH NEEDED      C620-432-78-271-016             0         11/15/2017 20:12   11/15/2017    3:12:00 PM   11/15/2017    3:12:00 PM   11/15/2017    3:12:00 PM    3:18:00 PM   11/15/2017    4:00:00 PM                                                                          FL         "HD WINCHING??? "               FL               437.5              0    34113     34113 CASH HEAVY DUTY                 JACOB               FALSE             0                      222
224343   11/15/2017    2:23:00 PM   11/15/2017   11:59:00 PM    1:21:00 PM   11/15/2017    2:20:00 PM   11   12:59:00 AM   "JACOB C "   TIM             3871 Tamiami Trl  Naples
                                                                                                                                                                             E               2396828565        CHECK           "JACOB "             1     108      108   0   0   0   NAPLES TRUCK AND TIRE
                                                                                                                                                                                                                                                                                                         39280 Nikki Rodriguez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   ACCOUNT "CHRIS "                  4653503          Naples      3884 Prospect Ave 2013 CHASSIS 3500      WHITE      3C7WRTCL9DG605033
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              563PJZ      134247   T6 TOW               C620-432-78-271-016                       11/15/2017 18:20   11/15/2017    1:20:00 PM   11/15/2017    1:20:00 PM   11/15/2017    1:20:00 PM    1:20:00 PM   11/15/2017    1:39:00 PM   11/15/2017    1:49:00 PM RAM                                           FL         "MD TOW PORTEQUIPMENT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT " SOURCEFL      TRUCK AND TIRE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    108              0    34112     34104 NAPLES TRUCK AND TIRE           "JACOB "            FALSE             0                      201
224329   11/15/2017   11:53:00 AM   11/15/2017   11:59:00 PM   10:23:00 AM   11/15/2017   11:51:00 AM   11    1:28:00 AM   "JACOB C "   DISPATCH        281 12th St SE Naples           1-888-298-6776         ACCOUNT         JACOB              1.5     120      180   0   0   0   ROAD AMERICA (Cash39280Rates /Nikki
                                                                                                                                                                                                                                                                                                                     Accept
                                                                                                                                                                                                                                                                                                                          Rodriguez
                                                                                                                                                                                                                                                                                                                            CC) 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   M2129CU96748"DEBRAH KENNEDY2395654873
                                                                                                                                                                                                                                                                                                                                                                                 "                  Naples      3661 Mercantile Ave 2013 EXPRESS CUTAWAY WHITE G35001GB3G3CG8D1131071
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CDWK15       14809   T6 TOW               C620-432-78-271-016                  8284 11/15/2017 15:09   11/15/2017   10:09:00 AM   11/15/2017   10:18:00 AM   11/15/2017   10:18:00 AM   10:18:00 AM   11/15/2017   10:30:00 AM   11/15/2017   10:58:00 AM CHEVROLET                                     FL         "MD TOW PORT TO PORT " FL                          180              0    34117     34104 ROAD AMERICA (Cash Rates / Accept
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          JACOB CC)           FALSE             0                      201
224278   11/14/2017    2:45:00 PM   11/14/2017   11:59:00 PM   12:38:00 PM   11/14/2017    2:30:00 PM   11    1:52:00 AM   "JACOB C "   LEASE PLAN      Highway 75 N Highway
                                                                                                                                                                          Naples 75 866-598-0809
                                                                                                                                                                                        S                      Credit Card-Office
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0      2     120      240   0   0   0   CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED         FIN   APPROVAL 531759
                                                                                                                                                                                                                                                                                                                                                             "DON "          941-815-3139           Fort Myers 2150 Rockfill Rd       2012 NPR           WHITE      JALB4W176C7400232
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              874WZX       92247   T6 TOW               C620-432-78-271-016        30527          11/14/2017 17:26   11/14/2017   12:26:00 PM   11/14/2017   12:26:00 PM   11/14/2017   12:26:00 PM   12:27:00 PM   11/14/2017   12:58:00 PM   11/14/2017    1:12:00 PM ISUZU                        MM 113 SB        FL         "MD TOW PORTSTEELE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT " FL                       240              0    34109     33916 CASH MEDUIM DUTY                JACOB               FALSE             0                      201
224223   11/13/2017    5:18:00 PM   11/13/2017   11:59:00 PM    2:03:00 PM   11/13/2017    5:17:00 PM   11    3:14:00 AM   "JACOB C "   ERNESTO OR IAN 27150 FlamingoBonitaDr Springs   239-939-4570           ACCOUNT         JACOB                3     120      360   0   0   0   U-HAUL LIGHT/MEDIUM/HEAVY
                                                                                                                                                                                                                                                                                                         40232 Jared    TOW
                                                                                                                                                                                                                                                                                                                          Wix 6 - COMPLETEDFIN     1244034 JOE DUCEY         954-778-9753           North Fort Myers
                                                                                                                                                                                                                                                                                                                                                                                                                16901 N Cleveland Ave 2006 C5500 C5C042  WHITE      1GDG5C1G86F904418
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              AD04108     159096   T6 TOW               C620-432-78-271-016   JH3265M             11/13/2017 18:57   11/13/2017    1:57:00 PM   11/13/2017    1:57:00 PM   11/13/2017    1:57:00 PM    1:58:00 PM   11/13/2017    2:33:00 PM   11/13/2017    2:55:00 PM GMC                                           FL         "MD TOW PORTASK TO U-HAUL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     PORT " FL                      360              0    34135     33903 U-HAUL LIGHT/MEDIUM/HEAVYJACOB   TOW                FALSE             0                      201
224178   11/13/2017    5:28:00 AM   11/13/2017   11:59:00 PM    1:00:00 AM   11/13/2017    5:27:00 AM   11    4:27:00 AM   "JACOB C "   TIM             SW 12th Ave WFort  StateLauderdale
                                                                                                                                                                                   Road 84                     ACCOUNT         JACOB                0       0        0   0   0   0   BALD EAGLE TOWING   40231 Amy Case 6 - COMPLETED      FIN   ON ACCOUNTBALD EAGLE           2167022926          Naples      3880 Enterprise Ave 2007 HINO 258 WHITE             5PVND8JP872S50430
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E3938C           0   TOW                  C620-432-78-271-016             7          11/13/2017 5:44   11/13/2017   12:44:00 AM   11/13/2017   12:49:00 AM   11/13/2017   12:49:00 AM   12:49:00 AM   11/13/2017    3:04:00 AM   11/13/2017    3:22:00 AM HINO                                          FL         MD HOOK ONLYOFFICE              FL                   0              0    33315     34104 BALD EAGLE TOWING               JACOB               FALSE             0                       96
224166   11/12/2017    6:30:00 PM   11/12/2017   11:59:00 PM    4:33:00 PM   11/12/2017    6:25:00 PM   11    1:52:00 AM   "JACOB C "   BLUE WORKS      27th St SW Golden Naples
                                                                                                                                                                               Gate BlvdUNK W                  Credit Card-Office
                                                                                                                                                                                                                               JACOB.
                                                                                                                                                                                                                                  (Cash)     0      2     120      240   0   0   0   CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED         FIN   APPROVAL 205770
                                                                                                                                                                                                                                                                                                                                                             CHRIS BARSEL 941-779-8646              Naples      Immokalee Rd Tamiami  2014Trl NEXPRESS CUTAWAY
                                                                                                                                                                                                                                                                                                                                                                                                                                                         WHITE G35001GB0G2CG1E1186573
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DGUT05       66891   T6 TOW               C620-432-78-271-016             1         11/12/2017 21:08   11/12/2017    4:08:00 PM   11/12/2017    4:08:00 PM   11/12/2017    4:08:00 PM    4:08:00 PM   11/12/2017    4:49:00 PM   11/12/2017    5:16:00 PM CHEVROLET                                     FL         "MD TOW PORTTIRES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       CHOICE" FL                   240              0    34117     34110 CASH MEDUIM DUTY                JACOB.              FALSE             0                      201
224131   11/11/2017   11:55:00 PM   11/11/2017   11:59:00 PM    8:21:00 PM   11/11/2017   11:48:00 PM   11    3:27:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                        "I-75 USE
                                                                                                                                                              S AND""LE""
                                                                                                                                                                      73 "NPREFIX"
                                                                                                                                                                            APLES       1-800-541-2262         Credit Card-Office
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)          3.5     120      420   0   0   0   AGERO               46441 Crystal Golladay  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   R# 2944275 PD
                                                                                                                                                                                                                                                                                                                                                             "WILLIAM
                                                                                                                                                                                                                                                                                                                                                                 CC OFF DALE " 5025288301           NAPLES      5900 Yahl St          1998 P30           WHITE      1GBKP37F1W3315255
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              PARTYNY          0   T6 TOW               C620-432-78-271-016                9031.1 11/12/2017 1:09    11/11/2017    8:09:00 PM   11/11/2017    8:09:00 PM   11/11/2017    8:09:00 PM    8:10:00 PM   11/11/2017    9:15:00 PM   11/11/2017   10:24:00 PM                                               FL         "MD TOW PORT TO PORT " FL                          420              0    34117     34109 CASH LIGHT DUTY                 JACOB               FALSE             0                      201
224121   11/11/2017    6:52:00 PM   11/11/2017   11:59:00 PM    5:29:00 PM   11/11/2017    6:37:00 PM   11    1:08:00 AM   "JACOB C "   a               11440 Riggs RdNaples                           1       Credit Card-Driver
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0      1     120      120   0   0   0   CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED         FIN   COLLECT MONEY
                                                                                                                                                                                                                                                                                                                                                             CURTIS BOYATT 239-289-5654             Naples      3014 44th Ter SW 2010 29 FOOT RV.UNK                                               T6 TOW               C620-432-78-271-016                       11/11/2017 20:50   11/11/2017    3:50:00 PM   11/11/2017    3:50:00 PM   11/11/2017    3:50:00 PM    3:54:00 PM   11/11/2017    5:43:00 PM   11/11/2017    6:01:00 PM                                               FL         "MD TOW PORT??? TO PORT " FL                       120              0    34114     34116 CASH MEDUIM DUTY                JACOB               FALSE             0                      201
224105   11/11/2017    1:26:00 PM   11/11/2017   11:59:00 PM   11:53:00 AM   11/11/2017    1:24:00 PM   11    1:31:00 AM   "JACOB C "   CHRIS           Airport Rd PineNaples
                                                                                                                                                                           Ridge Rd 239-596-6190               ACCOUNT         JACOB              1.5     120      180   0   0   0   "APPLE MOVING, INC."40232 Jared Wix 6 - COMPLETED     FIN   ON ACCOUNTCHRIS             239-596-6190           Naples      3506 Mercantile Ave 2006 E350 SUPERwhite  DUTYblue 1FDWE35L86DA10353
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DNFS23      251933   T6 TOW               C620-432-78-271-016                       11/11/2017 16:28   11/11/2017   11:28:00 AM   11/11/2017   11:28:00 AM   11/11/2017   11:28:00 AM   11:29:00 AM   11/11/2017   12:31:00 PM   11/11/2017    1:00:00 PM FORD                         IN front of the applebees.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      FL         "MD TOW PORTMov TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      2 day " FL                    180              0    34109     34104 "APPLE MOVING, INC."            JACOB               FALSE             0                      201
224069   11/10/2017    4:05:00 PM   11/10/2017   11:59:00 PM    2:34:00 PM   11/10/2017    4:00:00 PM   11    1:26:00 AM   "JACOB C "   DON             100 Barefoot Williams
                                                                                                                                                                          Naples Rd          2487563497        Credit Card-Office
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0    1.5     120      180   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   02152G      "DON "             2487563497          Naples      1471 Airport Rd N 2008 E350 SUPERWHITE    DUTY      1FDWE35P68DA38206
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              BB36199     147824   T6 TOW               C620-432-78-271-016           25          11/10/2017 19:24   11/10/2017    2:24:00 PM   11/10/2017    2:24:00 PM   11/10/2017    2:24:00 PM    2:25:00 PM   11/10/2017    2:56:00 PM   11/10/2017    3:25:00 PM FORD                                          FL         "MD TOW PORTTAMIAMI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT FORD" FLSERVICE            180              0    34113     34104 CASH LIGHT DUTY                 JACOB               FALSE             0                      201
224065   11/13/2017   12:51:00 PM   11/13/2017   11:59:00 PM   11:10:00 AM   11/13/2017   12:46:00 PM   11    1:36:00 AM   "JACOB C "   JEFF DAVENPORT 14454 Collier Blvd Naples                               Credit Card-Driver
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0    1.5     250      375   0   0   0   CASH HEAVY DUTY 17226 Tracy Michels6 - COMPLETED      FIN   CC DRIVER JEFF DAVENPORT 2398250431                ???         ???                   2000 53FT          UNK                0        0         0   T8 WINCH NEEDED      C620-432-78-271-050             0         11/10/2017 19:11   11/10/2017    2:11:00 PM   11/13/2017    9:52:00 AM   11/13/2017    9:52:00 AM   10:33:00 AM   11/13/2017   11:34:00 AM                            VAN                          DAVENPORT NURSERYFL         HD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ???      PORT TO FL PORT            375              0    34119            CASH HEAVY DUTY                JACOB               FALSE             0                      349
224062   11/10/2017    6:17:00 PM   11/10/2017   11:59:00 PM    4:15:00 PM   11/10/2017    5:32:00 PM   11    1:17:00 AM   "JACOB C "   "SELECT SERVICES3180
                                                                                                                                                         " Beck BlvdNaples                  24875622497        Credit Card-Office
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0   1.25     125   156.25   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   "PD CC OFFICE
                                                                                                                                                                                                                                                                                                                                                             DON"               2487562497          Naples      8230 Collier Blvd      200 SEE NOTES UNK                                           T6 TOW               C620-432-78-271-016                       11/10/2017 20:00   11/10/2017    3:00:00 PM   11/10/2017    3:12:00 PM   11/10/2017    3:12:00 PM    3:20:00 PM   11/10/2017    4:29:00 PM   11/10/2017    4:50:00 PM                              NAPLES RV RESORT FL         MD LANDOLL PORTCOLLIER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          RESORT FL              156.25              0    34114     34114 CASH MEDUIM DUTY                JACOB               FALSE             0                      199
223982    11/9/2017   11:55:00 AM    11/9/2017   11:59:00 PM   10:17:00 AM    11/9/2017   11:54:00 AM   11    1:37:00 AM   "JACOB C "   CITY OF NAPLES 160 14th Ave S Naples            ()-                    CHECK           JACOB         0      1     175      175   0   0   0   CITY OF NAPLES      17226 Tracy Michels6 - COMPLETED  FIN   CITY OF NAPLES
                                                                                                                                                                                                                                                                                                                                                             CITY OF NAPLES-MIKE2392134747          Naples      370 Riverside Cir     2014 600 LEU GREEN            1M2AU04C8EM008579
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              XC3433           0   T6 TOW               C620-432-78-271-050   88I4579              11/9/2017 14:27    11/9/2017    9:27:00 AM    11/9/2017    9:30:00 AM    11/9/2017    9:30:00 AM    9:30:00 AM    11/9/2017   10:36:00 AM    11/9/2017   11:06:00 AM MACK                                          FL         HD HOOK ONLYCITY OF NAPLES      FL                 175              0    34102     34102 CITY OF NAPLES                  JACOB               FALSE             0                      212
223947    11/9/2017    9:39:00 AM    11/9/2017   11:59:00 PM    8:34:00 AM    11/9/2017    9:38:00 AM   11    1:04:00 AM   "JACOB C "   "ORLANDO "      Kraft Rd          Naples             2392853862        ACCOUNT         JACOB         0      1     108      108   0   0   0   CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                         39280 Nikki Rodriguez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   "PER ROB TO"ORLANDO
                                                                                                                                                                                                                                                                                                                                                               BILL "    "      2392853862          Naples      5900 Yahl St          2012 ECONOLINEWHITE E150      1FTNE1EW8CDB13315
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              GEC158       44903   T6 TOW               C620-432-78-271-016     1126245            11/9/2017 13:05    11/9/2017    8:05:00 AM    11/9/2017    8:05:00 AM    11/9/2017    8:05:00 AM    8:05:00 AM    11/9/2017    8:36:00 AM    11/9/2017    9:10:00 AM FORD                                          FL         "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT "DIESEL FL REPAIR          108              0    34105     34109 CERTIFIED DIESEL REPAIR         JACOB               FALSE             0                      201
223942    11/8/2017    4:37:00 PM    11/8/2017   11:59:00 PM    1:46:00 PM    11/8/2017    4:17:00 PM   11    2:31:00 AM   "JACOB C "   MIKE            816 Hideaway Cir  Marco
                                                                                                                                                                             E                                 Credit Card-Driver
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0    2.5     250      625   0   0   0   CASH HEAVY DUTY 39280 Nikki Rodriguez       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   "CC DR "    "MIKE "            2392502285          Marco       816 Hideaway Cir E 2000 ArieL            UNK                                       T9 MISC SERVICE      C620-432-78-271-050                        11/8/2017 18:33    11/8/2017    1:33:00 PM    11/8/2017    1:33:00 PM    11/8/2017    1:33:00 PM    1:35:00 PM    11/8/2017    2:39:00 PM                            LIFT                                          FL         HD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                CONSTRUCTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         PORT TO FL SITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PORT            625              0    34145     34145 CASH HEAVY DUTY                 JACOB               FALSE             0                      349
223941    11/8/2017    5:45:00 PM    11/8/2017   11:59:00 PM    4:32:00 PM    11/8/2017    5:45:00 PM   11    1:13:00 AM   "JACOB C "   JEFF CRABTREE CALLED
                                                                                                                                                        369 2ndINAve N Naples                3303164248        Credit Card-Office
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0   1.25     120      150   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   CC OFFICE RICHARD DRIVER 9546877667                Naples      5990 Yahl St          2014 RAM CHASSIS   WHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                           5500     3C7WRMBL2EG284753
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              PWA4763      37239   T6 TOW               C620-432-78-271-016   67144-5352           11/8/2017 18:29    11/8/2017    1:29:00 PM    11/8/2017    1:29:00 PM    11/8/2017    1:29:00 PM    1:32:00 PM    11/8/2017    4:44:00 PM    11/8/2017    4:56:00 PM RAM                                           FL         "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT "DIESEL FL REPAIR          150              0    34102     34109 CASH MEDUIM DUTY                JACOB               FALSE             0                      201
223887    11/7/2017    5:23:00 PM    11/7/2017   11:59:00 PM    4:17:00 PM    11/7/2017    5:45:00 PM   11    1:28:00 AM   "JACOB C "   A               3674 Domestic Naples
                                                                                                                                                                          Ave                          1       Credit Card-Office
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0    1.5     125    187.5   0   0   0   CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED         FIN   APPR 253130TED ROTH         239-248-2912           Naples      5643 Taylor Rd        1994 CHEVY BOXRED  TRUCK      4KBB4B1A8RJ000114
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              NO TAG      116334   T6 TOW               C620-432-78-271-050             0          11/7/2017 20:36    11/7/2017    3:36:00 PM    11/7/2017    3:37:00 PM    11/7/2017    3:37:00 PM    3:38:00 PM                                                                                                     FL         MD LANDOLL PORT??? TO PORT FL                    187.5              0    34104     34109 CASH MEDUIM DUTY                JACOB               FALSE             0                      199
223882    11/7/2017    3:11:00 PM    11/7/2017   11:59:00 PM   11:20:00 AM    11/7/2017    3:03:00 PM   11    3:43:00 AM   "JACOB C "   ERNESTO OR IAN 17036 Blue Heron   Naples
                                                                                                                                                                              Dr        239-939-4570           ACCOUNT         JACOB                1     150      150   0   0   0   U-HAUL LIGHT/MEDIUM/HEAVY
                                                                                                                                                                                                                                                                                                         40232 Jared    TOW
                                                                                                                                                                                                                                                                                                                          Wix 6 - COMPLETEDFIN   339003953EU-HAUL            239-939-4570           Fort Myers Cleveland Dr           2013 SAVANA G3500  WHITE      1GDY72CA2D1905009
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              AE82612      52464   T6 TOW               C620-432-78-271-050   TM3646E              11/7/2017 16:07    11/7/2017   11:07:00 AM    11/7/2017   11:07:00 AM    11/7/2017   11:07:00 AM   11:09:00 AM    11/7/2017   11:52:00 AM    11/7/2017   12:41:00 PM GMC          WINCH OUT PER MARK WITH UHAUL    FL         WINCH OUT (simple)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ASK U-HAUL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      PER 1/2 HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FL                 150              0    34114     33967 U-HAUL LIGHT/MEDIUM/HEAVYJACOB   TOW                FALSE             0                       41
223882    11/7/2017    3:11:00 PM    11/7/2017   11:59:00 PM   11:20:00 AM    11/7/2017    3:03:00 PM   11    3:43:00 AM   "JACOB C "   ERNESTO OR IAN 17036 Blue Heron   Naples
                                                                                                                                                                              Dr        239-939-4570           ACCOUNT         JACOB              3.5     120      420   0   0   0   U-HAUL LIGHT/MEDIUM/HEAVY
                                                                                                                                                                                                                                                                                                         40232 Jared    TOW
                                                                                                                                                                                                                                                                                                                          Wix 6 - COMPLETEDFIN   339003953EU-HAUL            239-939-4570           Fort Myers Cleveland Dr           2013 SAVANA G3500  WHITE      1GDY72CA2D1905009
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              AE82612      52464   T6 TOW               C620-432-78-271-050   TM3646E              11/7/2017 16:07    11/7/2017   11:07:00 AM    11/7/2017   11:07:00 AM    11/7/2017   11:07:00 AM   11:09:00 AM    11/7/2017   11:52:00 AM    11/7/2017   12:41:00 PM GMC                                           FL         "MD TOW PORTASK TO U-HAUL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     PORT " FL                      420              0    34114     33967 U-HAUL LIGHT/MEDIUM/HEAVYJACOB   TOW                FALSE             0                      201
223870    11/7/2017   11:19:00 AM    11/7/2017   11:59:00 PM    9:58:00 AM    11/7/2017   11:18:00 AM   11    1:20:00 AM   "JACOB C "   OLIVER PEST CONTROL
                                                                                                                                                        TAMIAMI TRAILNaples E AND COLLIER BLVD         1       Credit Card-Driver
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0    1.5     120      180   0   0   0   CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED         FIN   PD CC DR OLIVER             239-571-9234           Naples      5900 Yahl St          2004 NPR           white blue JALC4B14847002783
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              888PTW      382220   T6 TOW               C620-432-78-271-050                        11/7/2017 14:06    11/7/2017    9:06:00 AM    11/7/2017    9:16:00 AM    11/7/2017    9:16:00 AM    9:16:00 AM    11/7/2017   10:06:00 AM    11/7/2017   10:21:00 AM ISUZU                                         FL         "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT "DIESEL FL REPAIR          180              0              34109 CASH MEDUIM DUTY                JACOB               FALSE             0                      201
223806    11/7/2017   10:02:00 AM    11/7/2017   11:59:00 PM    9:11:00 AM    11/7/2017    9:57:00 AM   11   12:46:00 AM   "JACOB C "   A               14500 TamiamiNaplesTrl E        A                      Credit Card-Driver
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0      1     120      120   0   0   0   CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED         FIN   PD CC DR WILLIAM EDWARDS    239-248-5211           Naples      ???                   2000 "        "    UNK                                       TOW                  C620-432-78-271-050                        11/7/2017 13:41    11/7/2017    8:41:00 AM    11/7/2017    8:42:00 AM    11/7/2017    8:42:00 AM    8:42:00 AM    11/7/2017    9:39:00 AM                            TRAILER                                       FL         "MD TOW PORT??? TO PORT " FL                       120              0    34114            CASH MEDUIM DUTY               JACOB               FALSE             0                      201
223826    11/7/2017    8:47:00 AM    11/7/2017   11:59:00 PM    5:43:00 AM    11/7/2017    8:42:00 AM   11    2:59:00 AM   "JACOB C "   A               10220 HeritageNaples
                                                                                                                                                                           Bay Blvd                    1       Credit Card-Office
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0    2.5     150      375   0   0   0   CASH HEAVY DUTY 40232 Jared Wix 6 - COMPLETED         FIN   APPROVAL 1587119
                                                                                                                                                                                                                                                                                                                                                             BILL            239-257-9318           Fort Myers 5827 Corporation Cir 2006 ACTERRA WHITE              2FZACGDC26AN72292
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              N7088Y       86513   TOW                  C620-432-78-271-050                        11/7/2017 10:33    11/7/2017    5:33:00 AM    11/7/2017    5:34:00 AM    11/7/2017    5:34:00 AM    5:41:00 AM    11/7/2017    6:01:00 AM    11/7/2017    6:22:00 AM STERLING                                      FL         HD TOW PORT TO TOTAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PORTTRUCK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           BY HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FL                 375              0    34120     33905 CASH MEDUIM DUTY                JACOB               FALSE             0                      202
223696    11/6/2017    1:14:00 PM    11/6/2017   11:59:00 PM    9:25:00 AM    11/6/2017    1:12:00 PM   11    3:47:00 AM   "JACOB C "   HOWARD OR BRIAN 5491 Division DrFort Myers 572-2837                    Credit Card-Office
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)         3.75     125   468.75   0   0   0   "B B BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                         39280 SOLUTIONS,
                                                                                                                                                                                                                                                                                                                   Nikki Rodriguez
                                                                                                                                                                                                                                                                                                                                LLC"
                                                                                                                                                                                                                                                                                                                                 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN      124634 BB BYPASS DEWATERING    5722837          Naples                            2000 PUMP ANDPUMP  UNK EUIPMENT 0              0         0   T6 TOW               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  35xx                  0          11/6/2017 11:30    11/6/2017    6:30:00 AM    11/6/2017    6:31:00 AM    11/6/2017    6:31:00 AM    6:32:00 AM    11/6/2017   10:11:00 AM    11/6/2017   10:52:00 AM                                               FL         MD LANDOLL PORTCITY TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      GATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         PORT FL                 468.75              0    33905            "B B BYPASS DEWATERING SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          JACOB LLC"          FALSE             0                      199
223815    11/6/2017    8:14:00 PM    11/6/2017   11:59:00 PM    5:50:00 PM    11/6/2017    8:12:00 PM   11    2:22:00 AM   "JACOB C "   FERGUSON ENTERPRISES
                                                                                                                                                        IMMOKALEE RDNaples  AND BEL AIR BAY BLVD               DIRECT DEPOSITJACOB                  2   145.5      291   0   0   0   ARI FLEET (Cash Rates40232
                                                                                                                                                                                                                                                                                                            / Accept
                                                                                                                                                                                                                                                                                                                   Jared
                                                                                                                                                                                                                                                                                                                      PO) Wix 6 - COMPLETEDFIN    69194382 TODD              239-600-5432           Naples      2934 Tamiami Trl E 2014 M2 112 MEDIUM    WHITEDUTY1FUJC5DV3EHFV2336
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CGPP31       79377   T6 TOW               C620-432-78-271-016     8192483    569118 11/6/2017 16:30     11/6/2017   11:30:00 AM    11/6/2017   11:31:00 AM    11/6/2017   11:31:00 AM   11:32:00 AM    11/6/2017    6:22:00 PM    11/6/2017    6:58:00 PM FREIGHTLINER                                  FL         HD TOW PORT TO VOIGTS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PORTTEXACO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           BY HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FL                 291              0              34112 ARI FLEET (Cash Rates / Accept PO)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          JACOB               FALSE             0                      202
223810    11/6/2017    5:49:00 PM    11/6/2017   11:59:00 PM    2:45:00 PM    11/6/2017    5:48:00 PM   11    3:03:00 AM   "JACOB C "   A               11280 Laakso LnNaples                          1       Credit Card-Driver
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0   2.75     120      330   0   0   0   CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED         FIN   CC DR       JOSE GONZALEZ 210-663-9449             Naples      A                     2000 Boat Trailer"YELLOW "            0 NO TAG 00000p        T6 TOW               C620-432-78-271-016                        11/6/2017 15:31    11/6/2017   10:31:00 AM    11/6/2017   10:33:00 AM    11/6/2017   10:33:00 AM   10:45:00 AM    11/6/2017    3:20:00 PM    11/6/2017    3:56:00 PM Boat Trailer                                  FL         "MD TOW PORTBOATTO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       RAMP  " FL                   330              0    34114            CASH MEDUIM DUTY               JACOB               FALSE             0                      201
223800    11/6/2017    2:46:00 PM    11/6/2017   11:59:00 PM    1:18:00 PM    11/6/2017    2:45:00 PM   11    1:27:00 AM   "JACOB C "   RON             900 Broad Ave SNaples           643-2220 E 5527        ACCOUNT         JACOB              1.5      90      135   0   0   0   GERMAIN BMW OF NAPLES
                                                                                                                                                                                                                                                                                                         40232 Jared Wix 6 - COMPLETED     FIN      751364 KEN               239-825-3312           Naples      4006 Progress Ave 2008 F350 SUPERWHITE    DUTY      1FTWW33R78ED53886
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              JH0HW       113239   T6 TOW               C620-432-78-271-016                        11/6/2017 14:58    11/6/2017    9:58:00 AM    11/6/2017   10:09:00 AM    11/6/2017   10:09:00 AM   10:10:00 AM    11/6/2017    1:38:00 PM    11/6/2017    2:02:00 PM FORD                                          FL         "MD TOW PORTCUNNINGHAM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT " FLPERFORMANCE 135                         0    34102     34104 GERMAIN BMW OF NAPLES           JACOB               FALSE             0                      201
223787    11/6/2017    8:30:00 AM    11/6/2017   11:59:00 PM    7:15:00 AM    11/6/2017    8:29:00 AM   11    1:14:00 AM   "JACOB C "   A               291 8th St NE Naples                           1       Credit Card-Driver
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0    1.5     120      180   0   0   0   CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED         FIN   PD CC DR ADAM COLLIER 239-285-3066                 Naples      3887 Mannix Dr        2006 SPRINTER 2500 GREEN      WD0PD644165953970
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              NO TAG      337117   T6 TOW               C620-432-78-271-016             0          11/6/2017 12:09    11/6/2017    7:09:00 AM    11/6/2017    7:09:00 AM    11/6/2017    7:09:00 AM    7:10:00 AM    11/6/2017    7:36:00 AM    11/6/2017    7:57:00 AM DODGE                                         FL         "MD TOW PORT#602TO PORT " FL                       180              0    34120     34114 CASH MEDUIM DUTY                JACOB               FALSE             0                      201
223753    11/4/2017    7:54:00 PM    11/4/2017   11:59:00 PM    5:22:00 PM    11/4/2017    8:00:00 PM   11    2:38:00 AM   "JACOB C "   A               6100 Collier Blvd Naples                       1       Credit Card-Office
                                                                                                                                                                                                                               "JACOB
                                                                                                                                                                                                                                  (Cash)"    0      1     150      150   0   0   0   CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED         FIN   APPRV 001829JOSIAH DREISER 239-628-9060            Naples      5350 Shirley St       2003 E450 SUPERWHITEDUTY      1FDXE45F83HB54607
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              HIDJ52      310192   T6 TOW               C620-432-78-271-016             1          11/4/2017 20:12    11/4/2017    4:12:00 PM    11/4/2017    4:12:00 PM    11/4/2017    4:12:00 PM    4:23:00 PM    11/4/2017    5:46:00 PM    11/4/2017    6:57:00 PM              MICHELLE EXT 44650               FL         MD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                GATOR MOTORSPORTS.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         PORT TO FL PORT            150              0    34114     34109 CASH MEDUIM DUTY                "JACOB "            FALSE             0                      350
223753    11/4/2017    7:54:00 PM    11/4/2017   11:59:00 PM    5:22:00 PM    11/4/2017    8:00:00 PM   11    2:38:00 AM   "JACOB C "   A               6100 Collier Blvd Naples                       1       Credit Card-Office
                                                                                                                                                                                                                               "JACOB
                                                                                                                                                                                                                                  (Cash)"    0      3     120      360   0   0   0   CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED         FIN   APPRV 001829JOSIAH DREISER 239-628-9060            Naples      5350 Shirley St       2003 E450 SUPERWHITEDUTY      1FDXE45F83HB54607
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              HIDJ52      310192   T6 TOW               C620-432-78-271-016             1          11/4/2017 20:12    11/4/2017    4:12:00 PM    11/4/2017    4:12:00 PM    11/4/2017    4:12:00 PM    4:23:00 PM    11/4/2017    5:46:00 PM    11/4/2017    6:57:00 PM              STEVE FROM AGERO ?               FL         "MD TOW PORTGATOR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT MOTORSPORTS.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             " FL                   360              0    34114     34109 CASH MEDUIM DUTY                "JACOB "            FALSE             0                      201
223750    11/4/2017    5:35:00 PM    11/4/2017   11:59:00 PM    3:29:00 PM    11/4/2017    5:22:00 PM   11    1:53:00 AM   "JACOB C "   AMOS            I75 MM80          Naples             2396924596        Credit Card-Driver
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0      1       5        5   0   0   0   CASH MEDUIM DUTY11602 Carlos Rodriguez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   COLLECT MONEY
                                                                                                                                                                                                                                                                                                                                                             AMOS               2396924596          Naples      4227 Arnold Ave       1993 FSR           WHITE      JALH6A1U1P3100348
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              F34TQP      114615   T6 TOW               C620-432-78-271-016             1          11/4/2017 18:58    11/4/2017    2:58:00 PM    11/4/2017    3:02:00 PM    11/4/2017    3:02:00 PM    3:07:00 PM    11/4/2017    4:01:00 PM    11/4/2017    4:24:00 PM ISUZU                                         FL         TOLLS (cost) EAGLE AUTO REPAIR  FL                   0              5    34109     34104 CASH MEDUIM DUTY                JACOB               FALSE             0                       19
223750    11/4/2017    5:35:00 PM    11/4/2017   11:59:00 PM    3:29:00 PM    11/4/2017    5:22:00 PM   11    1:53:00 AM   "JACOB C "   AMOS            I75 MM80          Naples             2396924596        Credit Card-Driver
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)     0      2     120      240   0   0   0   CASH MEDUIM DUTY11602 Carlos Rodriguez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   COLLECT MONEY
                                                                                                                                                                                                                                                                                                                                                             AMOS               2396924596          Naples      4227 Arnold Ave       1993 FSR           WHITE      JALH6A1U1P3100348
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              F34TQP      114615   T6 TOW               C620-432-78-271-016             1          11/4/2017 18:58    11/4/2017    2:58:00 PM    11/4/2017    3:02:00 PM    11/4/2017    3:02:00 PM    3:07:00 PM    11/4/2017    4:01:00 PM    11/4/2017    4:24:00 PM ISUZU                                         FL         "MD TOW PORTEAGLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORTAUTO " REPAIR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FL                 240              0    34109     34104 CASH MEDUIM DUTY                JACOB               FALSE             0                      201
223684    11/3/2017    6:15:00 PM    11/3/2017   11:59:00 PM   12:57:00 PM    11/3/2017    6:13:00 PM   11    5:16:00 AM   "JACOB C "   FLEETNET        6170 Collier Blvd Naples                               Credit Card-Office
                                                                                                                                                                                                                               JACOB
                                                                                                                                                                                                                                  (Cash)            5   136.5    682.5   0   0   0   FLEET NET AMERICA 39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   7644C       FABIANO            4077978267          Port Charlotte
                                                                                                                                                                                                                                                                                                                                                                                                                3351 Tamiami Trl 2015 F750 SUPERBUDGET    DUTY      3FRNF7FA5FV745455
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              2VX891       75440   TOW                  C620-432-78-271-050       515546 FL57410   11/3/2017 16:42    11/3/2017   12:42:00 PM    11/3/2017   12:42:00 PM    11/3/2017   12:42:00 PM   12:43:00 PM    11/3/2017    1:20:00 PM    11/3/2017    1:53:00 PM FORD         "ENGINE PROBLEMSRACETRAC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           EMPTY 26 FTFL BOX TRUCK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 HDTAKING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TOW PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DRIVER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                "BUDGET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    TO BUDGET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           BY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            OFHOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FLIN PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "   CHARLOTTE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  682.5THEY HAVE A REPLACEMENT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     0    34114 UNIT33952
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FOR HIM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FLEET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ANDNET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  THEN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     AMERICA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        THEN TAKE THE UNITJACOBTO FLORIDA DETROIT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FALSE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DIESEL IN FORT0MYERS 2305 ROCKFILL ROAD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       202FORT MYERS FL "
223683    11/4/2017    1:20:00 PM    11/4/2017   11:59:00 PM    9:19:00 AM    11/4/2017    1:08:00 PM   11    3:49:00 AM   "JACOB C "   JOE             620 Partridge CtMarco                                  ACCOUNT         JACOB 10 AM          4     250     1000   0   0   0   JOE @ TOW BOAT USA  39280 Nikki Rodriguez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   PLEASE SENDJOEMONEY                   239          Naples      ???                   2000 Boat TrailerUNK                                         WINCH-OUT/RECOVERY   C620-432-78-271-050                        11/4/2017 12:05    11/4/2017    8:05:00 AM    11/4/2017    8:05:00 AM    11/4/2017    8:05:00 AM    8:05:00 AM    11/4/2017   10:03:00 AM    11/4/2017   12:22:00 PM Boat Trailer                                  FL         HD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ???      PORT TO FL PORT           1000              0    34145            JOE @ TOW BOAT USA             JACOB 10 AM         FALSE             0                      349
223638    11/2/2017    7:28:00 PM    11/2/2017   11:59:00 PM    5:30:00 PM    11/2/2017    7:24:00 PM   11    1:54:00 AM   "JACOB C "   MANUEL GARCIA i75 MM 118 NBNaples                    3052443357        CASH            JACOB         0    2.5     120      300   0   0   0   CASH MEDUIM DUTY11602 Carlos Rodriguez      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                           FIN   PD CA DR MANUEL GARCIA 3052443357                  Lehigh Acres1106 Westminster St 2W003 4000 SERIESWHITE4300      1HTMMAAM63H572129
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              D3190C      492793   T6 TOW               C
Case 2:19-cv-00626-SPC-MRM Document 44-7 Filed 03/08/21 Page 27 of 34 PageID 1054




Month        Total Billable Time
  "JACOB C "     1749:57:00
    1             119:21:00
    2             169:00:00
    3             174:56:00
    4             132:44:00
    5             146:15:00
    6             95:42:00
    7             118:00:00
    8             112:33:00
    9             135:07:00
    10            192:44:00
    11            178:22:00
    12            175:13:00
Grand Total      1749:57:00
                                                                                                                                                                                                                                          Case 2:19-cv-00626-SPC-MRM Document 44-7 F ed 03/08/21 Page 28 of 34 PageID 1055

WorkNo FinishDate    FinishTime EnRouteDate     MIDNIGHT EnRouteTime DestArriveDate DestArriveTime Billable Month
                                                                                                            Billable Time    DisplayName   ContactName DisAddress DisCity                ContractPhone    FinshTime   PayMethod RefNumber CoPay Qty            UnitPrice TotalPrice calculatedTax calculatedAdjustment
                                                                                                                                                                                                                                                                                                                calculatedDiscount
                                                                                                                                                                                                                                                                                                                           SevDesc   AcctName CallTakerId CallTaker Priority WDStatus          PuchOrd OwnerName OwnerPhone DesAddr DestCity DestAddress Vyear                               Vmodel Vcolor          Vserial   Tag       VOdometerVodm   Reason CancelUserId CancelUser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CancelReason
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            RegRate
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 License VehNo         VNumber      AcctNo      OriginalRecDate RecDate       sampleDate
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      RecTIme        DispDate       DispTime         AssDate        AssTime         ConfirmTime      ArriveDate      ArriveTime       LeaveDate    LeaveTime       VMake       WorkOrdChgDtRem      DisLocName DisState ServiceDesc DestName DestState TotalRev TotalNonRev DisZip                         DestZip BillTo         MemberNumber TicketNumber VehicleHold ImpoundLotId              ImpoundReleaseTime ReleasedTo ServiceDescId
  226816  1/2/2018   12:01:00 PM     1/2/2018   11:59:00 PM 10:16:00 AM      1/2/2018   11:45:00 AM       1     1:29:00 AM   "JACOB C "    SELECT SERVICES 8230 Collier BlvdNaples       A                            DEBIT CARD (Cash)
                                                                                                                                                                                                                                     JACOB          0    1.5          125      187.5             0           0           0           CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED       FIN   APPROVAL 04584G
                                                                                                                                                                                                                                                                                                                                                                                                           DONNY           248-756-3497              Naples      100 Barefoot Williams2000
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Rd SKID STEER UNK                   0         0        0        T6 TOW                                   C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx        skid steer                  1/2/2018 14:03    1/2/2018             9:03:00 AM       1/2/2018       9:04:00 AM       1/2/2018      9:04:00 AM       9:04:00 AM        1/2/2018      10:39:00 AM     1/2/2018     11:07:00 AM                                                   FL         MD LANDOLL PORT??? TO PORT FL                 187.5             0    34114     34113 CASH MEDUIM DUTY                  JACOB             FALSE                 0                                                199
  226848  1/2/2018     2:46:00 PM    1/2/2018   11:59:00 PM  1:45:00 PM      1/2/2018    2:50:00 PM       1     1:05:00 AM   "JACOB C "    PEDRO           4024 Guava Dr Naples                2398212840             CASH           JACOB          0      1          124         124            0           0           0           CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED    FIN   PD DRIVER CASH
                                                                                                                                                                                                                                                                                                                                                                                                           PEDRO               2398212840            Naples      ???                   2000 SIERRA C3500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       WHITE        1GDJC34R0YF468384
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              589MBM      196771        TOW                                      C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx                                    1/2/2018 18:20    1/2/2018             1:20:00 PM       1/2/2018       1:20:00 PM       1/2/2018      1:20:00 PM       1:21:00 PM        1/2/2018       1:58:00 PM     1/2/2018      2:14:00 PM GMC                                               FL         MD LANDOLL PORT??? TO PORT FL                   124             0    34104             CASH MEDUIM DUTY                JACOB             FALSE                 0                                                199
  226867  1/8/2018     3:40:00 PM    1/8/2018   11:59:00 PM 10:28:00 AM      1/8/2018    3:39:00 PM       1     5:11:00 AM   "JACOB C "    "UNK "          571 Airport Pulling
                                                                                                                                                                            Naples
                                                                                                                                                                                 Rd N                                 Credit Card-Driver
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0    4.5          125      562.5             0           0           0           CASH HEAVY DUTY 46441 Crystal Golladay    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   PD CC DR "JUSTIN "          647-401-8966              Naples      825 11th St SW        2000 FORLIFT UNK                     0         0        0        1/8 APPOINTMENT 9 AM                     C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx        FORKLIFT                    1/8/2018 13:30    1/8/2018             8:30:00 AM       1/8/2018       8:32:00 AM       1/8/2018      8:32:00 AM       8:33:00 AM        1/8/2018      10:50:00 AM     1/8/2018     12:55:00 PM                                                   FL         HD LANDOLL PORT??? TO PORT FL                 562.5             0    34104     34117 CASH HEAVY DUTY                   JACOB             FALSE                 0                                                200
  226882  1/3/2018   10:50:00 AM     1/3/2018   11:59:00 PM 10:21:00 AM      1/3/2018   10:48:00 AM       1    12:27:00 AM   "JACOB C "    "IF FLAGGED ""ASM""
                                                                                                                                                           2195USE
                                                                                                                                                                 Sheepshead
                                                                                                                                                                     ""LE""Naples
                                                                                                                                                                             PREFIX"
                                                                                                                                                                                Dr       1-800-541-2262               ACCOUNT        JACOB                 1            33         33            0           0           0           AGERO                39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   464340674 TRACY PENCE           2394500514            Naples                            2005 CAMRY LE/XLE/SE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       GOLD         4T1BE30K85U984748
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ESCA07      190709        T3 JUMP START                            C620-432-78-271-0 5                 9031.1        1/3/2018 14:23    1/3/2018             9:23:00 AM       1/3/2018      10:01:00 AM       1/3/2018     10:01:00 AM      10:01:00 AM        1/3/2018      10:38:00 AM                              TOYOTA                           Sandpiper St FL             JUMP START                   FL                  33             0    34102     34102 AGERO                             JACOB             FALSE                 0                                                 12
  226892  1/3/2018   11:58:00 AM     1/3/2018   11:59:00 PM 11:04:00 AM      1/3/2018   11:58:00 AM       1    12:54:00 AM   "JACOB C "    DAVID GAIDE     2610 Northbrooke Naples
                                                                                                                                                                                 Plaza Dr      2396916020             Credit Card-Office
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0      1          120         120            0           0           0           CASH MEDUIM DUTY39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN        54324 DAVID GAIDE          2396916020            Naples      2610 Northbrooke Plaza2001
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Dr ECONOLINEWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E450 SUPER1FDXE45F21HB03648
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DUTY    X7321C       20165        T3 JUMP START                            C620-432-78-271-0 5   "NO TRUCK NUMBER "          1/3/2018 15:32    1/3/2018            10:32:00 AM       1/3/2018      11:02:00 AM       1/3/2018     11:02:00 AM      11:03:00 AM        1/3/2018      11:24:00 AM                              FORD                                              FL         "MD TOW PORTDR  TO PORT " FL                    120             0    34119     34119 CASH MEDUIM DUTY                  JACOB             FALSE                 0                                                201
  226894  1/3/2018   12:19:00 PM     1/3/2018   11:59:00 PM 12:03:00 PM      1/3/2018   12:18:00 PM       1    12:15:00 AM   "JACOB C "    "IF FLAGGED ""ASM""
                                                                                                                                                           83 Burnt
                                                                                                                                                                USE ""LE""
                                                                                                                                                                     Pine DrNaples
                                                                                                                                                                             PREFIX" 1-800-541-2262                   ACCOUNT        JACOB                 1            33         33            0           0           0           AGERO                39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   697908799 LYNDA BROCK           7272040334            Naples                            2001 COROLLA CE/LE/S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       BLUE         2T1BR12E71C489422
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              EDIJ93      128978        T3 JUMP START                            C620-432-78-271-0 5                 9031.1        1/3/2018 15:57    1/3/2018            10:57:00 AM       1/3/2018      11:58:00 AM       1/3/2018     11:58:00 AM      11:58:00 AM        1/3/2018      12:11:00 PM                              TOYOTA                           Hollow Brook CirFL          JUMP START                   FL                  33             0    34119     34119 AGERO                             JACOB             FALSE                 0                                                 12
  226895  1/3/2018   12:59:00 PM     1/3/2018   11:59:00 PM 12:36:00 PM      1/3/2018   12:58:00 PM       1    12:22:00 AM   "JACOB C "    "IF FLAGGED ""ASM""
                                                                                                                                                           621 Lalique
                                                                                                                                                                USE ""LE""
                                                                                                                                                                        Cir Naples
                                                                                                                                                                             PREFIX" 1-800-541-2262                   ACCOUNT        JACOB                 1            33         33            0           0           0           AGERO                39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   884560782 JERRY FOX             6306217208            Naples                            2014 FUSION SE WHITE         1FA6P0H71E5397435
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              AK11583      74428        T3 JUMP START                            C620-432-78-271-0 5                 9031.1        1/3/2018 16:01    1/3/2018            11:01:00 AM       1/3/2018      12:19:00 PM       1/3/2018     12:19:00 PM      12:29:00 PM        1/3/2018      12:48:00 PM                              FORD                             Vineyards Blvd FL           JUMP START                   FL                  33             0    34119     34119 AGERO                             JACOB             FALSE                 0                                                 12
  226897  1/3/2018     1:19:00 PM    1/3/2018   11:59:00 PM  1:02:00 PM      1/3/2018    1:17:00 PM       1    12:15:00 AM   "JACOB C "    DISPATCH        3200 Village WalkNaples
                                                                                                                                                                                Cir      1-800-582-6626               ACCOUNT        JACOB                 1            40         40            0           0           0           ALLSTATE             39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN    1.038E+09 MARYASSA             2396910413            Naples                            2007 SILVERADORED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       C1500        2GCEC13JX71599575
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              4908UL      200138        T7 LOCK OUT                              C620-432-78-271-0 5              FL1312830        1/3/2018 16:16    1/3/2018            11:16:00 AM       1/3/2018      12:19:00 PM       1/3/2018     12:19:00 PM      12:29:00 PM        1/3/2018       1:10:00 PM                              CHEVROLET                                         FL         LOCKOUT SERVICE              FL                  40             0    34109     34109 ALLSTATE WS0000001683769 JACOB                      FALSE                 0                                                 24
  226909  1/3/2018     2:23:00 PM    1/3/2018   11:59:00 PM  1:59:00 PM      1/3/2018    2:22:00 PM       1    12:23:00 AM   "JACOB C "    "IF FLAGGED ""ASM""
                                                                                                                                                           1395USE
                                                                                                                                                                 Panther
                                                                                                                                                                     ""LE""
                                                                                                                                                                          LnNaples
                                                                                                                                                                             PREFIX" 1-800-541-2262                   ACCOUNT        JACOB                 1            33         33            0           0           0           AGERO                39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   727090447 AMY MERCER            2392803248            Naples                            2015 QX60       BLACK        5N1AL0MN5FC512213
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DSMK11       41623        T1 FLAT TIRE W/SPARE                     C620-432-78-271-0 5                 9031.1        1/3/2018 18:33    1/3/2018             1:33:00 PM       1/3/2018       1:52:00 PM       1/3/2018      1:52:00 PM       1:55:00 PM        1/3/2018       2:14:00 PM                              INFINITI                         Premier Way FL              TIRE CHANGE                  FL                  33             0    34109     34109 AGERO                             JACOB             FALSE                 0                                                 13
  226915  1/3/2018     3:29:00 PM    1/3/2018   11:59:00 PM  2:59:00 PM      1/3/2018    3:24:00 PM       1    12:25:00 AM   "JACOB C "    DISPATCH        5955 Trophy DrNaples          1-800-582-6626               ACCOUNT        JACOB                 1             8          8            0           0           0           ALLSTATE             39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   403833967 NICK BILOTTI          9177978224            Naples                            2009 COROLLA/S/LE/XLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       WHITE        2T1BU40E69C119691
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              042VUA       35156        T3 JUMP START                            C620-432-78-271-0 5              FL1312830        1/3/2018 19:08    1/3/2018             2:08:00 PM       1/3/2018       2:55:00 PM       1/3/2018      2:55:00 PM       2:56:00 PM        1/3/2018       3:17:00 PM                              TOYOTA (14 Miles)                STRAND COMMUNITY FL         UNLOADED (TOW) MILEAGE TO    FL INCIDENT (TOW) 8                0    34110     34110 ALLSTATE                          JACOB             FALSE                 0                                                 27
  226916  1/3/2018     2:57:00 PM    1/3/2018   11:59:00 PM  2:24:00 PM      1/3/2018    2:54:00 PM       1    12:30:00 AM   "JACOB C "                    2369 Cheshire Ln Naples                                    Credit Card-Driver
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0      1            60         60            0           0           0           CASH LIGHT DUTY 39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   CC DR       SAM                 6164434241            Naples                            2005 SC 430     WHITE        JTHFN48Y650065227
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              683XXK       53579        T3 JUMP START                            C620-432-78-271-0 5                               1/3/2018 19:16    1/3/2018             2:16:00 PM       1/3/2018       2:23:00 PM       1/3/2018      2:23:00 PM       2:23:00 PM        1/3/2018       2:38:00 PM                              LEXUS                            PELICAN MARSHFL             JUMP START                   FL                  60             0    34109     34109 CASH LIGHT DUTY                   JACOB             FALSE                 0                                                 12
  226867  1/8/2018     3:40:00 PM    1/8/2018   11:59:00 PM 10:28:00 AM      1/8/2018    3:39:00 PM       1     5:11:00 AM   "JACOB C "    "UNK "          571 Airport Pulling
                                                                                                                                                                            Naples
                                                                                                                                                                                 Rd N                                 Credit Card-Driver
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0   4.75          100         475            0           0           0           CASH HEAVY DUTY 46441 Crystal Golladay    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   PD CC DR "JUSTIN "          647-401-8966              Naples      825 11th St SW        2000 FORLIFT UNK                     0         0        0        1/8 APPOINTMENT 9 AM                     C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx        FORKLIFT                    1/8/2018 13:30    1/8/2018             8:30:00 AM       1/8/2018       8:32:00 AM       1/8/2018      8:32:00 AM       8:33:00 AM        1/8/2018      10:50:00 AM     1/8/2018     12:55:00 PM             100 PER HOUR LOWBOY SERVICE           FL         HD MISC CHARGES???           FL                 475             0    34104     34117 CASH HEAVY DUTY                   JACOB             FALSE                 0                                                218
  226949  1/4/2018     1:49:00 PM    1/4/2018   11:59:00 PM 10:49:00 AM      1/4/2018    1:45:00 PM       1     2:56:00 AM   "JACOB C "    PAUL MAINT MGR540 Terminal DrNaples           239-872-0196                 CHECK          JACOB                 1            60         60            0           0           0           ENTERPRISE RENT A CAR17226 Tracy Michels6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   "NEED PO # "called in by amanda2392471692             Fort Myers 16006 Chamberlin Pkwy  2017 CAMARO LTYELLOW 1G1FB1RS6H0206667 JKD4341          0        TOW                                      C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx        7PB1C5                      1/4/2018 15:31    1/4/2018            10:31:00 AM       1/4/2018      10:31:00 AM       1/4/2018     10:31:00 AM      10:37:00 AM        1/4/2018      10:56:00 AM     1/4/2018     11:53:00 AM CHEVROLET                                         FL         TOW HOOK       ENTERPRISE RENT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FL A CAR            60             0    34104     33913 ENTERPRISE RENT A CAR             JACOB             FALSE                 0                                                 31
  226950  1/4/2018     1:49:00 PM    1/4/2018   11:59:00 PM 10:49:00 AM      1/4/2018    1:45:00 PM       1     2:56:00 AM   "JACOB C "    PAUL MAINT MGR540 Terminal DrNaples           239-872-0196                 CHECK          JACOB                 1            60         60            0           0           0           ENTERPRISE RENT A CAR17226 Tracy Michels6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   "NEED PO # "amanda            23900000000             Fort Myers 16006 Chamberlin Pkwy  2018 EQUINOX LTSILVER        3GNAXJEV1JS523961
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              NYX366        5978        TOW                                      C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx        7PY5P2                      1/4/2018 15:31    1/4/2018            10:31:00 AM       1/4/2018      10:31:00 AM       1/4/2018     10:31:00 AM      10:37:00 AM        1/4/2018      10:56:00 AM     1/4/2018     11:51:00 AM CHEVROLET                                         FL         TOW HOOK       ENTERPRISE RENT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FL A CAR            60             0    34104     33913 ENTERPRISE RENT A CAR             JACOB             FALSE                 0                                                 31
  226971  1/4/2018     3:36:00 PM    1/4/2018   11:59:00 PM  1:48:00 PM      1/4/2018    3:45:00 PM       1     1:57:00 AM   "JACOB C "    CONCRETE MASTERS11555 Bonita Beach
                                                                                                                                                                            BonitaRdSprings
                                                                                                                                                                                     SE                               Credit Card-Office
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0      2          125         250            0           0           0           CASH HEAVY DUTY 17226 Tracy Michels6 - COMPLETED    FIN   PD CC OFFICE"CONCRETE MASTERS-LYNNE
                                                                                                                                                                                                                                                                                                                                                                                                                               9417370921
                                                                                                                                                                                                                                                                                                                                                                                                                                       "             Naples      1 Sunrise Blvd        1999 F450 SUPERCONCRETE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DUTY        MASTER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1FDXW46F3XED67757
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              EUCJ58      130886        T6 TOW                                   C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx                                    1/4/2018 17:28    1/4/2018            12:28:00 PM       1/4/2018      12:30:00 PM       1/4/2018     12:30:00 PM      12:30:00 PM        1/4/2018       2:13:00 PM     1/4/2018      2:31:00 PM FORD                             CHEVRON EXPRESS  FL STATIONHD LANDOLL PORT CARRIBEAN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TO PORTPARK-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FL MOBILE HOME PARK250             0    34135     34110 CASH HEAVY DUTY                   JACOB             FALSE                 0                                                200
  227047 1/12/2018     5:25:00 PM   1/12/2018   11:59:00 PM  9:26:00 AM    1/12/2018     5:24:00 PM       1     7:58:00 AM   "JACOB C "    SELECT SERVICES 19490 S Tamiami  Fort
                                                                                                                                                                               TrlMyers                               Credit Card-Office
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0      8          125       1000             0           0           0           CASH HEAVY DUTY 39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   COLLECT MONEY
                                                                                                                                                                                                                                                                                                                                                                                                           "MARY ANN CARNES9376238075
                                                                                                                                                                                                                                                                                                                                                                                                                                "                    Naples      100 Barefoot Williams2000
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Rd SOD UNK UNK                      0         0        0        1/12 APPOINTENT 10 AM                    C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx                                   1/12/2018 14:09   1/12/2018             9:09:00 AM      1/12/2018       9:10:00 AM      1/12/2018      9:10:00 AM       9:10:00 AM       1/12/2018      10:27:00 AM    1/12/2018     11:01:00 AM                                                   FL         HD LANDOLL PORTRESIDENCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TO PORT FL                  1000             0    33908     34113 CASH HEAVY DUTY                   JACOB             FALSE                 0                                                200
  227064  1/5/2018     9:10:00 PM    1/5/2018   11:59:00 PM  5:44:00 PM      1/5/2018    8:30:00 PM       1     2:46:00 AM   "JACOB C "    DISP # 4013 DEPUTY
                                                                                                                                                           3885 3850
                                                                                                                                                                 29th Ave NENaples       774-4434                     CHECK          JACOB/JOHNNY          1          333         333            0           0           0           CCSO HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                                                                          39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   CCSO # 18-5438
                                                                                                                                                                                                                                                                                                                                                                                                           RICHARD BORDEN SWINK 4/11/85#REL          Naples      3880 Enterprise Ave 2015 CX-9 TOURING Silver / Alumin
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    JM3TB2CAXF0462153
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              063PMA           0        CRASH                                    C620-432-78-271-050   STANDARD FIRE INS CO        1/5/2018 22:43    1/5/2018             5:43:00 PM       1/5/2018       5:44:00 PM       1/5/2018      5:44:00 PM       5:44:00 PM        1/5/2018       6:14:00 PM     1/5/2018      7:45:00 PM MAZDA       "CLASS C WRECKER HOOK "               FL         TOW (Law Enforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               3880 ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FL AVENUE          333             0    34120     34104 LE CCSO APR S520742851310 JACOB/JOHNNY              FALSE                 0                                                148
  227066  1/6/2018   12:08:00 PM     1/6/2018   11:59:00 PM 10:17:00 AM      1/6/2018   11:55:00 AM       1     1:38:00 AM   "JACOB C "    UNK             100 Barefoot Williams
                                                                                                                                                                            Naples Rd                                 Credit Card-Office
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0   1.75          125     218.75             0           0           0           CASH HEAVY DUTY 46441 Crystal Golladay    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   APPROVAL 00591G
                                                                                                                                                                                                                                                                                                                                                                                                           MARYANNE KELLY  937-623-8075              Naples      8230 Collier Blvd     2000 SKIDSTEAR UNK                   0         0        0        T6 TOW                                   C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx                                    1/6/2018 12:35    1/6/2018             7:35:00 AM       1/6/2018       7:35:00 AM       1/6/2018      7:35:00 AM       7:35:00 AM        1/6/2018      10:40:00 AM     1/6/2018     11:14:00 AM                                                   FL         HD LANDOLL PORT??? TO PORT FL                218.75             0    34113     34114 CASH HEAVY DUTY                   JACOB             FALSE                 0                                                200
  227064  1/5/2018     9:10:00 PM    1/5/2018   11:59:00 PM  5:44:00 PM      1/5/2018    8:30:00 PM       1     2:46:00 AM   "JACOB C "    DISP # 4013 DEPUTY
                                                                                                                                                           3885 3850
                                                                                                                                                                 29th Ave NENaples       774-4434                     CHECK          JACOB/JOHNNY          1          150         150            0           0           0           CCSO HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                                                                          39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   CCSO # 18-5438
                                                                                                                                                                                                                                                                                                                                                                                                           RICHARD BORDEN SWINK 4/11/85#REL          Naples      3880 Enterprise Ave 2015 CX-9 TOURING Silver / Alumin
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    JM3TB2CAXF0462153
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              063PMA           0        CRASH                                    C620-432-78-271-050   STANDARD FIRE INS CO        1/5/2018 22:43    1/5/2018             5:43:00 PM       1/5/2018       5:44:00 PM       1/5/2018      5:44:00 PM       5:44:00 PM        1/5/2018       6:14:00 PM     1/5/2018      7:45:00 PM MAZDA       FLATBED LOAD VEHICLE AND TOW TO YARD  FL         TOW (Law Enforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               3880 ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FL AVENUE          150             0    34120     34104 LE CCSO APR S520742851310 JACOB/JOHNNY              FALSE                 0                                                148
  227102  1/6/2018     8:35:00 PM    1/6/2018   11:59:00 PM  7:31:00 PM      1/6/2018    8:34:00 PM       1     1:03:00 AM   "JACOB C "    UNK             8230 Collier BlvdNaples                                    Credit Card-Office
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0      1          125         125            0           0           0           CASH HEAVY DUTY 40232 Jared Wix 6 - COMPLETED       FIN   v auth 09094G
                                                                                                                                                                                                                                                                                                                                                                                                           MARYANNE KELLY  937-623-8075              Naples      100 Barefoot Williams2000
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Rd SKIDSTEAR UNK                    0         0        0        T6 TOW                                   C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx                  0                       1/7/2018    1/6/2018             7:00:00 PM       1/6/2018       7:01:00 PM       1/6/2018      7:01:00 PM       7:02:00 PM        1/6/2018       7:49:00 PM     1/6/2018      7:59:00 PM                                                   FL         HD LANDOLL PORT??? TO PORT FL                   125             0    34114     34113 CASH HEAVY DUTY                   JACOB             FALSE                 0                                                200
  227157  1/8/2018     8:44:00 AM    1/8/2018   11:59:00 PM  7:37:00 AM      1/8/2018    8:43:00 AM       1     1:06:00 AM   "JACOB C "    RON             441 Golden Gate  Naples
                                                                                                                                                                               Blvd E 352-4700                        ACCOUNT        JACOB                 1          225         225            0           0           0           RONS JONS PORTA POTTY40232RENTAL
                                                                                                                                                                                                                                                                                                                                                                  Jared Wix 6 - COMPLETEDFIN   ON ACCOUNT  RON'S JONS PORTA239-250-6538
                                                                                                                                                                                                                                                                                                                                                                                                                               POTTY RENTAL          Naples                            2015 F550 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DUTY        1FDUF5GT0FEA77567
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DAUB28      108307        T8 WINCH NEEDED                          C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx                                    1/8/2018 12:03    1/8/2018             7:03:00 AM       1/8/2018       7:03:00 AM       1/8/2018      7:03:00 AM       7:06:00 AM        1/8/2018       8:00:00 AM     1/8/2018      8:18:00 AM FORD                                              FL         HD RECOVERY/WINCH PORT TO    FL PORT            225             0    34120             RONS JONS PORTA POTTY RENTAL    JACOB             FALSE                 0                                                349
  227241  1/9/2018   12:23:00 PM     1/9/2018   11:59:00 PM  9:46:00 AM      1/9/2018   12:22:00 PM       1     2:36:00 AM   "JACOB C "    TIM             14375 S Tamiami  Fort
                                                                                                                                                                               TrlMyers                               CHECK          JACOB              2.75          108         297            0           0           0           NAPLES TRUCK AND TIRE40232 Jared Wix 6 - COMPLETED  FIN   ICS         ICS COMPANY TRUCK             1           Naples      3884 Prospect Ave 2016 3500 LONGHORN  WHITE        3C63RRNL5GG128550
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CXAA02       94049        T6 TOW                                   C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx                                    1/9/2018 13:53    1/9/2018             8:53:00 AM       1/9/2018       8:53:00 AM       1/9/2018      8:53:00 AM       8:54:00 AM        1/9/2018      10:46:00 AM     1/9/2018     11:16:00 AM RAM                              GALEANA CHRYSLER FL         MD LANDOLL PORT TO PORT FL                      297             0    33912     34104 NAPLES TRUCK AND TIRE             JACOB             FALSE                 0                                                199
  227255  1/9/2018     3:22:00 PM    1/9/2018   11:59:00 PM 12:34:00 PM      1/9/2018    3:21:00 PM       1     2:47:00 AM   "JACOB C "    AMERIGAS        130 Sunset Cv CHOKOLOSKEE     800-227-2273                 DIRECT DEPOSITJACOB                  3        145.5      436.5             0           0           0           ARI FLEET (Cash Rates40232
                                                                                                                                                                                                                                                                                                                                                           / Accept
                                                                                                                                                                                                                                                                                                                                                                  Jared
                                                                                                                                                                                                                                                                                                                                                                    PO)Wix 6 - COMPLETED FIN     70183882 ISMAEL BARNHARDT 239-877-6541              Naples                            2017 F550 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DUTY        1FDUF5HT7HEB80826
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                2419456    18373        T8 WINCH NEEDED                          C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx                         569118     1/9/2018 16:41    1/9/2018            11:41:00 AM       1/9/2018      11:42:00 AM       1/9/2018     11:42:00 AM      11:46:00 AM        1/9/2018       1:44:00 PM     1/9/2018      2:27:00 PM FORD                                              FL         MD RECOVERY/WINCH PORT TO    FL PORT          436.5             0                      ARI FLEET (Cash Rates / Accept PO)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       JACOB             FALSE                 0                                                350
  227319 1/10/2018     2:32:00 PM   1/10/2018   11:59:00 PM 12:08:00 PM    1/10/2018     2:28:00 PM       1     2:20:00 AM   "JACOB C "    JOE             I-75 S 116       Bonita Springs
                                                                                                                                                                                         435-0014                                    JACOB               2.3          120         276            0           0           0           KELLY ROOFING        39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   ON ACCOUNT  DAMIAN ROJAS        2392480142            Bonita Springs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 9930 Channel 30 Dr 2004 NPR           WHITE        JALB4B14647002101
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CQUM68      137810        TOW                                      C620-432-78-271-050            36                1/10/2018 14:13   1/10/2018             9:13:00 AM      1/10/2018       9:16:00 AM      1/10/2018      9:16:00 AM       9:27:00 AM       1/10/2018      12:38:00 PM    1/10/2018     12:56:00 PM ISUZU                                             FL         "MD TOW PORT TO PORT " FL                       276             0    34135     34135 KELLY ROOFING                     JACOB             FALSE                 0                                                201
  227320 1/10/2018   12:16:00 PM    1/10/2018   11:59:00 PM 10:27:00 AM    1/10/2018    12:07:00 PM       1     1:40:00 AM   "JACOB C "    "MARTIN "       I-75 N AND MMNaples
                                                                                                                                                                             110               2399495550             Credit Card-Driver
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0   1.77          125     221.25             0           0           0           CASH MEDUIM DUTY39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   CC DR       "MARTIN "           2399495550            Naples      5900 Yahl St          2004 MED CONV "FL70
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         WHITE" 1FVABTDC04HM41501
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              MII95T      108208        TOW                                      C620-432-78-271-050             0                1/10/2018 14:27   1/10/2018             9:27:00 AM      1/10/2018       9:28:00 AM      1/10/2018      9:28:00 AM       9:35:00 AM       1/10/2018      10:41:00 AM    1/10/2018     11:12:00 AM FREIGHTLINER                                      FL         MD LANDOLL PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         DIESEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FL REPAIR       221.25             0              34109 CASH MEDUIM DUTY                  JACOB             FALSE                 0                                                199
  227345 1/10/2018     4:19:00 PM   1/10/2018   11:59:00 PM  2:55:00 PM    1/10/2018     4:18:00 PM       1     1:23:00 AM   "JACOB C "    "IF FLAGGED ""ASM""
                                                                                                                                                           SW Health
                                                                                                                                                                USE ""LE""
                                                                                                                                                                       Pkwy Naples
                                                                                                                                                                             PREFIX"
                                                                                                                                                                               Immokalee 1-800-541-2262
                                                                                                                                                                                             Rd                       ACCOUNT        JACOB                 1            34         34            0           0           0           AGERO                39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   937869035 Romell Williams 2392497800                  Naples      1471 Airport Pulling Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       2012
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         N FOCUS SE SILVER          1FAHP3F27CL387535
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              133WVD      141758        T6 TOW                                   C620-432-78-271-0 6                     9031.1   1/10/2018 18:24   1/10/2018             1:24:00 PM      1/10/2018       2:44:00 PM      1/10/2018      2:44:00 PM       2:46:00 PM       1/10/2018       3:25:00 PM    1/10/2018      3:41:00 PM FORD                                              FL         TOW HOOK       TAMIAMI FORD  FLSERVICE           34             0    34109     34105 AGERO                             JACOB             FALSE                 0                                                 31
  227360 1/11/2018     9:05:00 AM   1/11/2018   11:59:00 PM  7:18:00 AM    1/11/2018     8:59:00 AM       1     1:41:00 AM   "JACOB C "    "UNK "          557 Industrial Blvd
                                                                                                                                                                            Naples                                    Credit Card-Office
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0    1.7          125      212.5             0           0           0           CASH HEAVY DUTY 46441 Crystal Golladay    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   00183G      MARYANNE KELLY  937-623-8075              Naples      8230 Collier Blvd        0 SKIDSTEAR UNK                   0         0        0        T6 TOW                                   C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx        SKIDSTEER                  1/11/2018 11:04   1/11/2018             6:04:00 AM      1/11/2018       6:05:00 AM      1/11/2018      6:05:00 AM       6:11:00 AM                                     1/11/2018      8:13:00 AM                                                   FL         HD LANDOLL PORTUNKTO PORT FL                  212.5             0    34104     34114 CASH HEAVY DUTY                   JACOB             FALSE                 0                                                200
  227382 1/11/2018   12:30:00 PM    1/11/2018   11:59:00 PM  9:35:00 AM    1/11/2018    12:27:00 PM       1     2:52:00 AM   "JACOB C "    CITY OF NAPLES Corporate Flight  Naples
                                                                                                                                                                               Dr                                     ACCOUNT        JACOB                 1          175         175            0           0           0           CITY OF NAPLES       39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   CITY OF NAPLES
                                                                                                                                                                                                                                                                                                                                                                                                           "CITY OF NAPLES " 2392134747              Fort Myers 2150 Rockfill Rd       2014 600 LEU WHITE           1M2AU04C8EM008579
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              XC3433       34985        T6 TOW                                   C620-432-78-271-050                              1/11/2018 14:31   1/11/2018             9:31:00 AM      1/11/2018       9:31:00 AM      1/11/2018      9:31:00 AM       9:32:00 AM       1/11/2018       9:38:00 AM    1/11/2018     10:40:00 AM MACK                             2600 corporate flight
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL dr      HD HOOK ONLY                 FL                 175             0    34104     33916 CITY OF NAPLES                    JACOB             FALSE                 0                                                212
  227420 1/12/2018     9:30:00 AM   1/12/2018   11:59:00 PM  6:51:00 AM    1/12/2018     9:26:00 AM       1     2:35:00 AM   "JACOB C "    SELECT SERVICES 100 Barefoot CirBonita SpringsN/A                          Credit Card-Office
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0    2.5          125      312.5             0           0           0           CASH MEDUIM DUTY46441 Crystal Golladay    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   COLLECT MONEY
                                                                                                                                                                                                                                                                                                                                                                                                           "MARY ANN CARNES9376238075
                                                                                                                                                                                                                                                                                                                                                                                                                                "                    Naples      8230 Collier Blvd     2000 ROLLER     UNK                  0         0        0        T6 TOW                                   C620-432-78-271-050                               1/12/2018 9:30   1/12/2018             4:30:00 AM      1/12/2018       4:39:00 AM      1/12/2018      4:39:00 AM       4:40:00 AM       1/12/2018       7:11:00 AM    1/12/2018      7:54:00 AM                                                   FL         MD LANDOLL PORT??? TO PORT FL                 312.5             0    34134     34114 CASH MEDUIM DUTY                  JACOB             FALSE                 0                                                199
  228286 1/26/2018     6:46:00 PM   1/26/2018   11:59:00 PM  4:18:00 PM    1/26/2018     6:46:00 PM       1     2:28:00 AM   "JACOB C "    "HEAVY "        4th Ave N TamiamiNaplesTrail N                             X-PRESS PAY (Cash)
                                                                                                                                                                                                                                     JACOB          0      4         21.2        84.8            0           0           0           CASH HEAVY DUTY 39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN    4.052E+10 MATT                 4077189065            Naples      3880 Enterprise Ave 2007 CONVENTIONAL "YELLOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             COLUMBIA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  " 1FUJA6CK77LW94981
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              BA23BJ      855491        T6 TOW                                   C620-432-78-271-050             5                1/26/2018 21:12   1/26/2018             4:12:00 PM      1/26/2018       4:12:00 PM      1/26/2018      4:12:00 PM       4:13:00 PM       1/26/2018       4:41:00 PM    1/26/2018      5:10:00 PM FREIGHTLINER                                      FL         HD STORAGE (with
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               STORAGE-NOT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   7% sales tax)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FLLAW ENFORCEMENT 84.8             0    34102     34104 CASH HEAVY DUTY                   JACOB             FALSE                 0                                                220
  228500 1/31/2018     4:50:00 PM   1/31/2018   11:59:00 PM  3:12:00 PM    1/31/2018     4:46:00 PM       1     1:34:00 AM   "JACOB C "    RON TROP        730 S Collier Blvd
                                                                                                                                                                            Marco                                     CHECK          JACOB          0    1.5          150         225            0           0           0           CASH HEAVY DUTY 39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   CK 45575 RON                    2392530746            Naples      220 Red Bird Ln       2002 4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        4300        1HTMMAALX2H522386
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              264QSD      341500        T6 TOW                                   C620-432-78-271-016   264QSD                     1/31/2018 16:16   1/31/2018            11:16:00 AM      1/31/2018       1:43:00 PM      1/31/2018      1:43:00 PM       2:07:00 PM       1/31/2018       3:12:00 PM    1/31/2018      3:47:00 PM INTERNATIONAL                                     FL         HD TOW PORT TO DESTINATION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PORT BY HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FL                 225             0    34145     34114 CASH HEAVY DUTY                   JACOB             FALSE                 0                                                202
  228460 1/30/2018     9:31:00 PM   1/30/2018   11:59:00 PM  6:57:00 PM    1/30/2018     9:30:00 PM       1     2:33:00 AM   "JACOB C "    JOE             Lilac Ave        Marco        435-0014                     Payment RequestJACOB        120    1.5          120         180            0           0           0           KELLY ROOFING        40232 Jared Wix 6 - COMPLETED  FIN   ON ACCOUNT  DRIVER/CELL     239-248-0142              Bonita Springs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 9930 Channel 30 Dr 2007 5500 W55042   WHITE        J8BE5J16677901592
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              HQHH83      139412        TOW                                      C620-432-78-271-016            22                1/30/2018 23:56   1/30/2018             6:56:00 PM      1/30/2018       6:57:00 PM      1/30/2018      6:57:00 PM       6:57:00 PM       1/30/2018       7:25:00 PM    1/30/2018      7:47:00 PM CHEVROLET                                         FL         "MD TOW PORT??? TO PORT " FL                    180             0    34145     34135 KELLY ROOFING                     JACOB             FALSE                 0                                                201
  228458 1/30/2018     6:33:00 PM   1/30/2018   11:59:00 PM  2:32:00 PM    1/30/2018     6:32:00 PM       1     4:00:00 AM   "JACOB C "    HOWARD OR BRIAN 3300 SW 3rd Terrace
                                                                                                                                                                            Cape Coral 572-2837                       Credit Card-Office
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0      4          125         500            0           0           0           "B B BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                                                                          40232 SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                  Jared Wix LLC"
                                                                                                                                                                                                                                                                                                                                                                               6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN       127657 BB BYPASS DEWATERING           1           Naples      Vanderbilt Beach Rd 2000 DRILL RIG "YELLOW "               0         0        0        T6 TOW                                   C620-432-78-271-050   UNK                        1/30/2018 18:17   1/30/2018             1:17:00 PM      1/30/2018       1:17:00 PM      1/30/2018      1:17:00 PM       1:17:00 PM       1/30/2018       4:01:00 PM    1/30/2018      4:15:00 PM                                                   FL         MD LANDOLL PORT TO PORT FL                      500             0    33991     34108 "B B BYPASS DEWATERING SOLUTIONS, JACOB LLC"        FALSE                 0                                                199
  228451 1/30/2018     2:25:00 PM   1/30/2018   11:59:00 PM  1:08:00 PM    1/30/2018     2:23:00 PM       1     1:15:00 AM   "JACOB C "    id 3532         2885 County Barn Naples
                                                                                                                                                                                Rd             2397744434             ACCOUNT        JACOB              1.25          207     258.75             0           0           0           CCSO' S FLEET        40232 Jared Wix 6 - COMPLETED  FIN        94438 SEAN             239-253-5361              Naples      2885 County Barn Rd 2000 fuel tanks WHITE                  0         0        0        FLEET TOW                                C620-432-78-271-050             0                1/30/2018 18:06   1/30/2018             1:06:00 PM      1/30/2018       1:06:00 PM      1/30/2018      1:06:00 PM       1:08:00 PM       1/30/2018       1:24:00 PM    1/30/2018      2:06:00 PM             "HD WINCH/RECOVERY 4 FUEL TANKS UNLOADFL     OFF 18
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                MDWHEELER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    SERVICE "CALL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CCSO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FLEET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           MAINTENANCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FL           BUILDING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             258.75             0    34112     34112 CCSO' S FLEET                     JACOB             FALSE                 0                                                  4
  228428 1/30/2018   12:52:00 PM    1/30/2018   11:59:00 PM 11:22:00 AM    1/30/2018    12:47:00 PM       1     1:25:00 AM   "JACOB C "    IMPERIAL INTERLOCKING
                                                                                                                                                           12915 Collier
                                                                                                                                                                    PAVERSBlvd
                                                                                                                                                                            Naples                      1             DEBIT CARD (Cash)
                                                                                                                                                                                                                                     JACOB          0   1.25          120         150            0           0           0           CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED       FIN   APPROVAL 721479
                                                                                                                                                                                                                                                                                                                                                                                                           DEBBIE          239-253-8147              Naples      3899 Mannix Dr        2007 SILVERADOWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       K3500        1GCJK39D27E189446
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CCTB12           0        TOW                                      C620-432-78-271-016   CCTB12                     1/30/2018 14:49   1/30/2018             9:49:00 AM      1/30/2018      10:04:00 AM      1/30/2018     10:04:00 AM      10:06:00 AM       1/30/2018      11:29:00 AM    1/30/2018     12:00:00 PM CHEVROLET                                         FL         "MD TOW PORTMANNIX
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TO PORTAUTOMOTIVE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         " FL                   150             0    34116     34114 CASH MEDUIM DUTY                  JACOB             FALSE                 0                                                201
  228431 1/30/2018   11:15:00 AM    1/30/2018   11:59:00 PM  9:46:00 AM    1/30/2018    11:13:00 AM       1     1:27:00 AM   "JACOB C "    WEBB CALL       4041 2nd Ave SENaples                        1             CASH           JACOB          0    1.5          120         180            0           0           0           CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED       FIN   PD DRIVER CASH
                                                                                                                                                                                                                                                                                                                                                                                                           AMAURYS         239-692-4700              Naples      3945 Tollhouse Dr 2008 F450 SUPERWHITE DUTY        1FTXW43RX8EB46029
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1384XX      221529        T6 TOW                                   C620-432-78-271-016   1384XX                     1/30/2018 14:28   1/30/2018             9:28:00 AM      1/30/2018       9:45:00 AM      1/30/2018      9:45:00 AM       9:45:00 AM       1/30/2018      10:12:00 AM    1/30/2018     10:25:00 AM FORD                                              FL         "MD TOW PORT??? TO PORT " FL                    180             0    34117     34114 WEBB CALL - CASH                  JACOB             FALSE                 0                                                201
  228425 1/30/2018     9:43:00 AM   1/30/2018   11:59:00 PM  8:24:00 AM    1/30/2018     9:43:00 AM       1     1:19:00 AM   "JACOB C "    OWNERS REQUESTPineDMV Ridge
                                                                                                                                                                   SERVICE
                                                                                                                                                                       Rd SR-93
                                                                                                                                                                            Naples       774-4434                     Credit Card-Driver
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)            1       249.75     249.75             0           0           0           CCSO LD OWNERS REQUEST
                                                                                                                                                                                                                                                                                                                                                          40232 Jared Wix 6 - COMPLETED  FIN   PD DRIVER CC                                          Naples      3935 Enterprise Ave 2003 NPR          WHITE        JALB4B14037002741
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              GDCP86      251604        O/R DMV SERVICE                          C620-432-78-271-016                              1/30/2018 13:16   1/30/2018             8:16:00 AM      1/30/2018       8:16:00 AM      1/30/2018      8:16:00 AM       8:23:00 AM       1/30/2018       8:55:00 AM    1/30/2018      9:42:00 AM ISUZU       1ST HOUR             "WB ON PINE RIDGE,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL JUST WMD OFHOOK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I-75" ONLY               FL              249.75             0    34109     34104 CCSO LD OWNERS REQUEST            JACOB             FALSE                 0                                                 96
  228417 1/30/2018     2:41:00 AM   1/30/2018   11:59:00 PM  1:37:00 AM    1/30/2018     3:00:00 AM       1     1:23:00 AM   "JACOB C "    DISP # 3534 DEPUTY
                                                                                                                                                           11673 Collier Blvd
                                                                                                                                                                            Naples       774-4434                     Credit Card-Driver
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)            2          333         666            0           0           0           CCSO HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                                                                          40231 Amy Case 6 - COMPLETED   FIN   CCSO # 18-33772                                       Naples      11673 Collier Blvd 2012 PROSTAR LF627 YELLOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            PREMIUM 3HSDJSJRXCN590976
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              BA39CF      459534        WINCH-OUT/RECOVERY                       C620-432-78-271-016   BA39CF                      1/30/2018 6:18   1/30/2018             1:18:00 AM      1/30/2018       1:18:00 AM      1/30/2018      1:18:00 AM       1:19:00 AM       1/30/2018       1:59:00 AM                              INTERNATIONAL                    BEHIND ACE HARDWARE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL       ONWINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 COLLIEROUT (simple)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               RESIDENCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     PER 1/2 FL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             HOUR               666             0    34116     34116 CASH HEAVY DUTY                   JACOB             FALSE                 0                                                 41
  228409 1/29/2018   11:12:00 PM    1/29/2018   11:59:00 PM  7:00:00 PM    1/29/2018    11:04:00 PM       1     4:04:00 AM   "JACOB C "    STEVE           I-75 AND MM 63   Naples                                    Credit Card-Office
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0      4          150         600            0           0           0           CASH HEAVY DUTY 39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   CC AUTH 25402G
                                                                                                                                                                                                                                                                                                                                                                                                           STEVE               2407931899            Naples      16120 Old US-41       2015 CONVENTIONAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       BLUE 389 1NPXL49X4FD276687
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              607F01      392271        T6 TOW                                   C620-432-78-271-050            21                1/29/2018 22:32   1/29/2018             5:32:00 PM      1/29/2018       6:11:00 PM      1/29/2018      6:11:00 PM       6:11:00 PM       1/29/2018       7:44:00 PM    1/29/2018      8:50:00 PM PETERBILT                                         FL         HD TOW PORT TO KENWORTH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PORT BY HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           OFFLSOUTH FLORIDA 600                0    34105     34110 CASH HEAVY DUTY                   JACOB             FALSE                 0                                                202
  228395 1/31/2018     1:46:00 PM   1/31/2018   11:59:00 PM 10:15:00 AM    1/31/2018     1:40:00 PM       1     3:25:00 AM   "JACOB C "    CONTAINER KING3880 EnterpriseNaples
                                                                                                                                                                             Ave         ON ACCOUNT                   Credit Card-Office
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0   3.45          125     431.25             0           0           0           CASH MEDUIM DUTY39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN       144707 CONTAINER KINGON ACCOUNT                   Fort Myers 3092 Kennesaw St 2000 Container 20     RED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Foot               0         0        0        T6 TOW                                   C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx                  0                1/31/2018 16:16   1/31/2018            11:16:00 AM      1/31/2018      11:16:00 AM      1/31/2018     11:16:00 AM                        1/31/2018      10:15:00 AM    1/31/2018     11:23:00 AM Container 20 Foot                                 FL         MD LANDOLL PORTDROPTO PORT FL                431.25             0    34104     33916 CASH MEDUIM DUTY                  JACOB             FALSE                 0                                                199
  228353 1/29/2018     4:11:00 PM   1/29/2018   11:59:00 PM 10:43:00 AM    1/29/2018     4:07:00 PM       1     5:24:00 AM   "JACOB C "    HOWARD OR BRIAN Vanderbilt Beach Naples
                                                                                                                                                                                Rd AND 99TH
                                                                                                                                                                                         572-2837
                                                                                                                                                                                               AVE N                  ACCOUNT        JACOB                 1           3.5        3.5            0           0           0           "B B BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                                                                          40232 SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                  Jared Wix LLC"
                                                                                                                                                                                                                                                                                                                                                                               6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN       163976 BB BYPASS DEWATERING           1           Cape Coral 3300 SW 3rd Terrace 2000 DRILL RIG "YELLOW "                0         0        0        T6 TOW                                   C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx               1020                1/29/2018 13:30   1/29/2018             8:30:00 AM      1/29/2018       8:31:00 AM      1/29/2018      8:31:00 AM       8:35:00 AM       1/29/2018      11:21:00 AM    1/29/2018     12:20:00 PM                                                   FL         TOLLS (cost)                 FL                   0           3.5    34108     33991 "B B BYPASS DEWATERING SOLUTIONS, JACOB LLC"        FALSE                 0                                                 19
  228353 1/29/2018     4:11:00 PM   1/29/2018   11:59:00 PM 10:43:00 AM    1/29/2018     4:07:00 PM       1     5:24:00 AM   "JACOB C "    HOWARD OR BRIAN Vanderbilt Beach Naples
                                                                                                                                                                                Rd AND 99TH
                                                                                                                                                                                         572-2837
                                                                                                                                                                                               AVE N                  ACCOUNT        JACOB              5.25          125     656.25             0           0           0           "B B BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                                                                          40232 SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                  Jared Wix LLC"
                                                                                                                                                                                                                                                                                                                                                                               6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN       163976 BB BYPASS DEWATERING           1           Cape Coral 3300 SW 3rd Terrace 2000 DRILL RIG "YELLOW "                0         0        0        T6 TOW                                   C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx               1020                1/29/2018 13:30   1/29/2018             8:30:00 AM      1/29/2018       8:31:00 AM      1/29/2018      8:31:00 AM       8:35:00 AM       1/29/2018      11:21:00 AM    1/29/2018     12:20:00 PM                                                   FL         MD LANDOLL PORT TO PORT FL                   656.25             0    34108     33991 "B B BYPASS DEWATERING SOLUTIONS, JACOB LLC"        FALSE                 0                                                199
  228302 1/27/2018     1:51:00 AM   1/27/2018   11:59:00 PM 12:46:00 AM    1/27/2018     3:00:00 AM       1     2:14:00 AM   "JACOB C "    JUAN            11331 LafayetteNaples
                                                                                                                                                                              Ln               2395718360             Credit Card-Driver
                                                                                                                                                                                                                                     JACOB/VINNIE
                                                                                                                                                                                                                                         (Cash)     0      2          150         300            0           0           0           CASH MEDUIM DUTY46441 Crystal Golladay    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   PD DR CC "JUAN "            239-571-8360              Naples      11331 Lafayette Ln 2002 RAM 1500 BLACK             1D7HU18Z42J200396
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              99EYV       226068        T8 WINCH NEEDED                          C620-432-78-271-016                               1/27/2018 5:30   1/27/2018            12:30:00 AM      1/27/2018      12:31:00 AM      1/27/2018     12:31:00 AM      12:35:00 AM       1/27/2018       1:29:00 AM                              Dodge                                             FL         MD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               UNK PORT TO   FL PORT            300             0    34114     34114 CASH LIGHT DUTY                   JACOB/VINNIE      FALSE                 0                                                350
  228294 1/27/2018     4:41:00 PM   1/27/2018   11:59:00 PM  1:55:00 PM    1/27/2018     4:40:00 PM       1     2:45:00 AM   "JACOB C "    ANDREA          1380 Tobias St Naples               2392482049             Credit Card-Driver
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0      3          125         375            0           0           0           CASH MEDUIM DUTY39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   PD DRVR CC STEVE                2392939196            Naples      3181 27th Ave SW 2000 BACK HOE "YELLOW "                   0         0        0        "APPOINTMENT 1/27 10 AM "                C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx                                   1/27/2018 14:37   1/27/2018             9:37:00 AM      1/27/2018       9:37:00 AM      1/27/2018      9:37:00 AM       9:37:00 AM       1/27/2018       2:34:00 PM    1/27/2018      3:31:00 PM                                                   FL         MD LANDOLL PORTDR TO PORT FL                    375             0    34117     34117 CASH MEDUIM DUTY                  JACOB             FALSE                 0                                                199
  228286 1/26/2018     6:46:00 PM   1/26/2018   11:59:00 PM  4:18:00 PM    1/26/2018     6:46:00 PM       1     2:28:00 AM   "JACOB C "    "HEAVY "        4th Ave N TamiamiNaplesTrail N                             X-PRESS PAY (Cash)
                                                                                                                                                                                                                                     JACOB          0      3         21.2        63.6            0           0           0           CASH HEAVY DUTY 39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN    4.052E+10 MATT                 4077189065            Naples      3880 Enterprise Ave 2007 CONVENTIONAL "YELLOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             COLUMBIA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  " 1FUJA6CK77LW94981
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              BA23BJ      855491        T6 TOW                                   C620-432-78-271-050             5                1/26/2018 21:12   1/26/2018             4:12:00 PM      1/26/2018       4:12:00 PM      1/26/2018      4:12:00 PM       4:13:00 PM       1/26/2018       4:41:00 PM    1/26/2018      5:10:00 PM FREIGHTLINER                                      FL         HD STORAGE (with
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               STORAGE-NOT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   7% sales tax)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FLLAW ENFORCEMENT 63.6             0    34102     34104 CASH HEAVY DUTY                   JACOB             FALSE                 0                                                220
  228286 1/26/2018     6:46:00 PM   1/26/2018   11:59:00 PM  4:18:00 PM    1/26/2018     6:46:00 PM       1     2:28:00 AM   "JACOB C "    "HEAVY "        4th Ave N TamiamiNaplesTrail N                             X-PRESS PAY (Cash)
                                                                                                                                                                                                                                     JACOB          0   4.75          150      712.5             0           0           0           CASH HEAVY DUTY 39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN    4.052E+10 MATT                 4077189065            Naples      3880 Enterprise Ave 2007 CONVENTIONAL "YELLOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             COLUMBIA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  " 1FUJA6CK77LW94981
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              BA23BJ      855491        T6 TOW                                   C620-432-78-271-050             5                1/26/2018 21:12   1/26/2018             4:12:00 PM      1/26/2018       4:12:00 PM      1/26/2018      4:12:00 PM       4:13:00 PM       1/26/2018       4:41:00 PM    1/26/2018      5:10:00 PM FREIGHTLINER                                      FL         HD TOW PORT TO STORAGE-NOT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PORT BY HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FLLAW ENFORCEMENT712.5             0    34102     34104 CASH HEAVY DUTY                   JACOB             FALSE                 0                                                202
  228254 1/26/2018     3:35:00 PM   1/26/2018   11:59:00 PM  1:02:00 PM    1/26/2018     3:34:00 PM       1     2:32:00 AM   "JACOB C "    JACOB           664 Bald Eagle DrMarco        ()-                          ACCOUNT        JACOB               2.5          125      312.5             0           0           0           ALLSTAR EQUIPMENT11602RENTALCarlos
                                                                                                                                                                                                                                                                                                                                                                   OF NAPLES
                                                                                                                                                                                                                                                                                                                                                                         Rodriguez
                                                                                                                                                                                                                                                                                                                                                                               INC
                                                                                                                                                                                                                                                                                                                                                                               6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   NEED PO KEVIN                   2392893054            Naples      6167 Taylor Rd        2000 LIFT       NA                   0         0        0        T6 TOW                                   C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx                                   1/26/2018 16:30   1/26/2018            11:30:00 AM      1/26/2018      12:24:00 PM      1/26/2018     12:24:00 PM      12:24:00 PM       1/26/2018       1:40:00 PM    1/26/2018      2:04:00 PM "BOOM "                                           FL         HD LANDOLL PORTALLSTAR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        EQUIPMENT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FL               312.5             0    34145     34109 ALLSTAR EQUIPMENT RENTAL OFJACOB   NAPLES INC       FALSE                 0                                                200
  228233 1/26/2018   12:36:00 PM    1/26/2018   11:59:00 PM  9:56:00 AM    1/26/2018    12:35:00 PM       1     2:39:00 AM   "JACOB C "    "ANDREA CONTAINER
                                                                                                                                                           990 3rd
                                                                                                                                                                 KINGS
                                                                                                                                                                    Ave "N Naples        940-228-1612                 Credit Card-Office
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0    2.5          125      312.5             0           0           0           CASH HEAVY DUTY 46441 Crystal Golladay    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN       165887 "DAVID "         239-290-4478              Naples      3880 Enterprise Ave 2000 STORAGE CONTAINER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       RED                  0         0        0        T6 TOW                                   C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx        TRLU 353156                1/26/2018 14:21   1/26/2018             9:21:00 AM      1/26/2018       9:21:00 AM      1/26/2018      9:21:00 AM       9:32:00 AM       1/26/2018      10:09:00 AM    1/26/2018     12:35:00 PM                                                   FL         HD LANDOLL PORTSTORAGE-NOT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TO PORT FLLAW ENFORCEMENT  312.5             0    34102     34104 CASH HEAVY DUTY                   JACOB             FALSE                 0                                                200
  228213 1/25/2018     4:38:00 PM   1/25/2018   11:59:00 PM  1:31:00 PM    1/25/2018     7:30:00 PM       1     5:59:00 AM   "JACOB C "    KEVIN           I-75 N AND MMNaples
                                                                                                                                                                             118               6782662609             Credit Card-Office
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0      6          120         720            0           0           0           CASH MEDUIM DUTY39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   "PD OFFICE CC
                                                                                                                                                                                                                                                                                                                                                                                                           "KEVIN
                                                                                                                                                                                                                                                                                                                                                                                                              "    "           6782662609            St Petersburg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2539 30th Ave N       2005 W4500 W45042
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       WHITE        J8DC4B16157005155
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              JA439K      230778        T6 TOW                                   C620-432-78-271-016                              1/25/2018 18:03   1/25/2018             1:03:00 PM      1/25/2018       1:08:00 PM      1/25/2018      1:08:00 PM       1:12:00 PM       1/25/2018       1:51:00 PM    1/25/2018      2:15:00 PM                                                   FL         "MD TOW PORTADDRESS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TO PORT " FL                    720             0              33713 CASH MEDUIM DUTY                  JACOB             FALSE                 0                                                201
  228173 1/24/2018   11:53:00 PM    1/24/2018   11:59:00 PM  8:56:00 PM    1/24/2018    11:44:00 PM       1     2:48:00 AM   "JACOB C "    DISP # TRPR # 4123
                                                                                                                                                           I-75 S           Naples       866-833-2715 THEN 6          X-PRESS PAY (Cash)
                                                                                                                                                                                                                                     JACOB                 1          333         333            0           0           0           FHP HD ROTATION (ABANDONED)
                                                                                                                                                                                                                                                                                                                                                          46441 Crystal Golladay
                                                                                                                                                                                                                                                                                                                                                                               6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   FHP # 18-005485
                                                                                                                                                                                                                                                                                                                                                                                                           SPORT SURFACES LLC                        Naples      3880 Enterprise Ave 2010 EXPRESS G3500white blue 1GB3G2BA1A1138530
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              919RXU           0        ABANDONED                                C620-432-78-271-016   NA                          1/25/2018 1:46   1/24/2018             8:46:00 PM      1/24/2018       8:48:00 PM      1/24/2018      8:48:00 PM       8:55:00 PM       1/24/2018       9:28:00 PM    1/24/2018     10:04:00 PM CHEVROLET                        UNK              FL         TOW (Law Enforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               3880 ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FL AVENUE          333             0    34117     34104 LE FHP       NA                   JACOB             FALSE                 0                                                148
  228129 1/24/2018     1:03:00 PM   1/24/2018   11:59:00 PM 10:29:00 AM    1/24/2018     1:02:00 PM       1     2:33:00 AM   "JACOB C "    "MICTHELL "     SR-29 New Market Immokalee
                                                                                                                                                                                  Rd W                                Payment RequestJACOB               2.5          120         300            0           0           0           ENVIRONMENTAL TURNKEY39280 SOLUTIONS
                                                                                                                                                                                                                                                                                                                                                                  Nikki Rodriguez
                                                                                                                                                                                                                                                                                                                                                                               6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   send paymentMITCHELL            2398340918            Naples      2316 Pine Ridge Rd 1997 CONVENTIONAL  WHITEH AT95131FTYY96W9VVA43757
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              N1473W      287941        T6 TOW                                   C620-432-78-271-016   driver must fill out       1/24/2018 15:22   1/24/2018            10:22:00 AM      1/24/2018      10:23:00 AM      1/24/2018     10:23:00 AM      10:27:00 AM       1/24/2018      11:25:00 AM    1/24/2018     11:46:00 AM FORD                                              FL         "MD TOW PORTENVIROMENTAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TO PORT " FL TURNKEY SOLUTIONS  300             0    34142     34109 ENVIRONMENTAL TURNKEY SOLUTIONS   JACOB             FALSE                 0                                                201
  228060 1/23/2018   11:46:00 AM    1/23/2018   11:59:00 PM  9:27:00 AM    1/23/2018    11:42:00 AM       1     2:15:00 AM   "JACOB C "    DISP # 3286 DEPUTY
                                                                                                                                                           10652491
                                                                                                                                                                 Oil Well RdNaples       774-4434                     X-PRESS PAY (Cash)
                                                                                                                                                                                                                                     JACOB                 1          333         333            0           0           0           CCSO HD ROTATION (ARREST)
                                                                                                                                                                                                                                                                                                                                                          40232 Jared Wix 6 - COMPLETED  FIN   CCSO # 18-25519
                                                                                                                                                                                                                                                                                                                                                                                                           AD-LER ROOFING INC  2390000000            Naples      3880 Enterprise Ave 2004 F350 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DUTY        1FDWF36L34EB03090
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ERCB01      113561        TRAFFIC STOP                             C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx        OLD DOMINION INSURANCE     1/23/2018 14:26   1/23/2018             9:26:00 AM      1/23/2018       9:26:00 AM      1/23/2018      9:26:00 AM       9:26:00 AM       1/23/2018       9:55:00 AM    1/23/2018     10:23:00 AM FORD                                              FL         TOW (Law Enforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               3880 ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FL AVENUE          333             0    34120     34104 LE CCSO NA                        JACOB             FALSE                 0                                                148
  227987 1/23/2018     1:58:00 PM   1/23/2018   11:59:00 PM 12:15:00 PM    1/23/2018     1:57:00 PM       1     1:42:00 AM   "JACOB C "    A               32 Cheyenne TrailNaples                                    CASH           JACOB          0   1.75          125     218.75             0           0           0           CASH HEAVY DUTY 40232 Jared Wix 6 - COMPLETED       FIN   PD CA DR MELODY             239-384-1487              Naples      230 11th St SW        1994 E350       WHITE        1FDKE30G4RHA77344 0        0        T6 TOW                                   C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx        dsf                        1/23/2018 13:20   1/23/2018             8:20:00 AM      1/23/2018       8:20:00 AM      1/23/2018      8:20:00 AM       8:21:00 AM       1/23/2018       1:01:00 PM    1/23/2018      1:01:00 PM FORD                             HITCHING POST FL            HD LANDOLL PORT??? TO PORT FL                218.75             0    34113     34117 CASH HEAVY DUTY                   JACOB             FALSE                 0                                                200
  227780 1/22/2018     5:19:00 PM   1/22/2018   11:59:00 PM  3:09:00 PM    1/22/2018     5:18:00 PM       1     2:09:00 AM   "JACOB C "    DON MONTROY 4378 Domestic Naples Ave          239-825-8777                 ACCOUNT        JACOB              2.25          108         243            0           0           0           ALLIED PAVERS        39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   PLEASE SEND"DAVE
                                                                                                                                                                                                                                                                                                                                                                                                            CHECK"             2394657875            Naples      199 Price St          2002 EXPRESS G3500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       WHITE        1GBJG31RX21153937
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              541QLA           0        T6 TOW                                   C620-432-78-271-016                              1/22/2018 20:06   1/22/2018             3:06:00 PM      1/22/2018       3:06:00 PM      1/22/2018      3:06:00 PM       3:07:00 PM       1/22/2018       3:11:00 PM    1/22/2018      4:10:00 PM CHEVROLET                        "WINDERMERE AUTO FL "       "MD TOW PORT TO PORT " FL                       243             0    34104     34113 ALLIED PAVERS                     JACOB             FALSE                 0                                                201
  227996 1/22/2018     7:55:00 PM   1/22/2018   11:59:00 PM  5:53:00 PM    1/22/2018     7:37:00 PM       1     1:44:00 AM   "JACOB C "    A               777 Walkerbilt Naples
                                                                                                                                                                            Rd                                        ACCOUNT        JACOB               1.7          125      212.5             0           0           0           TROPICAL DEMOLITION  40232
                                                                                                                                                                                                                                                                                                                                                             INC Jared Wix 6 - COMPLETED FIN   PLEASE SENDACK OR CC                      1           Naples      146 Norfolk Pine Ln 2000 Excavator YELLOW                  0         0        0        T6 TOW                                   C620-432-78-271-016                              1/22/2018 20:30   1/22/2018             3:30:00 PM      1/22/2018       3:46:00 PM      1/22/2018      3:46:00 PM       3:49:00 PM       1/22/2018       6:07:00 PM    1/22/2018      6:17:00 PM Excavator                        LOT 35           FL         MD LANDOLL PORTUNKNOWN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TO PORT FL                 212.5             0    34110     34114 TROPICAL DEMOLITION INC           JACOB             FALSE                 0                                                199
  227971 1/22/2018   10:54:00 AM    1/22/2018   11:59:00 PM  9:04:00 AM    1/22/2018    10:53:00 AM       1     1:49:00 AM   "JACOB C "                    35 Tina Ln       Naples                                    ACCOUNT        JACOB                 1            45         45            0           0           0           NAC ROADSIDE (Cash40232
                                                                                                                                                                                                                                                                                                                                                           Rates /Jared
                                                                                                                                                                                                                                                                                                                                                                   Accept
                                                                                                                                                                                                                                                                                                                                                                        Wix
                                                                                                                                                                                                                                                                                                                                                                          CC) 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN    1.002E+09 BEN KAEMINGK 360-303-5069                  Naples      5900 Yahl St          2000 EXCURSIONBLACK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        LIMITED 1FMSU43F8YEB53465
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              BEY4092     440289        T6 TOW                                   C620-432-78-271-016             0                1/22/2018 13:23   1/22/2018             8:23:00 AM      1/22/2018       8:23:00 AM      1/22/2018      8:23:00 AM       8:26:00 AM       1/22/2018       9:51:00 AM    1/22/2018     10:09:00 AM FORD                                              FL         TOW HOOK       CERTIFIED DIESEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FL REPAIR           45             0    34104     34109 NAC ROADSIDE (Cash Rates / Accept JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CC)           FALSE                 0                                                 31
  227935 1/20/2018   11:44:00 PM    1/20/2018   11:59:00 PM  9:03:00 PM    1/20/2018    11:06:00 PM       1     2:03:00 AM   "JACOB C "    DISP # 3624 DEPUTY
                                                                                                                                                           Tamiami
                                                                                                                                                                # 3954
                                                                                                                                                                     Trail ENaples
                                                                                                                                                                              Naples Reserve
                                                                                                                                                                                         774-4434
                                                                                                                                                                                                Blvd                  Credit Card-Office
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)            1          222         222            0           0           0           CCSO MD ROTATION40232(ARREST)Jared Wix 6 - COMPLETEDFIN   CCSO # 18-022874
                                                                                                                                                                                                                                                                                                                                                                                                           JUAN ORTIZ      1____                     Naples      3880 Enterprise Ave 1999 F350 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DUTY        1FTWX33F4XED34052 0   299963        TRAFFIC STOP                             C620-432-78-271-016   NA                          1/21/2018 1:28   1/20/2018             8:28:00 PM      1/20/2018       8:28:00 PM      1/20/2018      8:28:00 PM       8:29:00 PM       1/20/2018       9:27:00 PM    1/20/2018      9:41:00 PM FORD                                              FL         TOW (Law Enforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               3880 ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FL AVENUE          222             0    34114     34104 LE CCSO NA                        JACOB             FALSE                 0                                                148
  227933 1/20/2018   11:44:00 PM    1/20/2018   11:59:00 PM  9:03:00 PM    1/20/2018    11:06:00 PM       1     2:03:00 AM   "JACOB C "    DISP # 3624 DEPUTY
                                                                                                                                                           Tamiami
                                                                                                                                                                3954Trail ENaples
                                                                                                                                                                              Naples Reserve
                                                                                                                                                                                         774-4434
                                                                                                                                                                                                Blvd                  Credit Card-Office
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)            1          222         222            0           0           0           CCSO MD ROTATION40232(ARREST)Jared Wix 6 - COMPLETEDFIN   CCSO # 18-022874
                                                                                                                                                                                                                                                                                                                                                                                                           TOP NOTCH AESTHETICS          1           Naples      3880 Enterprise Ave      0 "      "   BLACK        1DGDP1420HM021522
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              795T940          0        TRAFFIC STOP                             C620-432-78-271-016   NA                          1/21/2018 1:28   1/20/2018             8:28:00 PM      1/20/2018       8:28:00 PM      1/20/2018      8:28:00 PM       8:29:00 PM       1/20/2018       9:27:00 PM    1/20/2018      9:41:00 PM TRAILER                                           FL         TOW (Law Enforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               3880 ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FL AVENUE          222             0    34114     34104 LE CCSO NA                        JACOB             FALSE                 0                                                148
  227923 1/20/2018     9:03:00 PM   1/20/2018   11:59:00 PM  6:33:00 PM    1/20/2018     9:03:00 PM       1     2:30:00 AM   "JACOB C "    BENJAMIN        Highway 75 N Naples                 3603035069             Credit Card-Driver
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0    2.5          120         300            0           0           0           CASH MEDUIM DUTY11602 Carlos Rodriguez    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   PD CC DRIVERBENJAMIN            3603035069            Naples      Tina Ln               2000 EXCURSIONBLACK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        LIMITED 1FMSU43F8YEB53465
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              BEY4092     440289        TOW                                      C620-432-78-271-016                              1/20/2018 23:17   1/20/2018             6:17:00 PM      1/20/2018       6:21:00 PM      1/20/2018      6:21:00 PM       6:22:00 PM       1/20/2018       7:02:00 PM    1/20/2018      7:36:00 PM Ford                                              FL         "MD TOW PORTENDLESS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TO PORTSUMMBER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         " FL                   300             0    34117     34104 CASH MEDUIM DUTY                  JACOB             FALSE                 0                                                201
  227923 1/20/2018     9:03:00 PM   1/20/2018   11:59:00 PM  6:33:00 PM    1/20/2018     9:03:00 PM       1     2:30:00 AM   "JACOB C "    BENJAMIN        Highway 75 N Naples                 3603035069             Credit Card-Driver
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0      1             6          6            0           0           0           CASH MEDUIM DUTY11602 Carlos Rodriguez    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   PD CC DRIVERBENJAMIN            3603035069            Naples      Tina Ln               2000 EXCURSIONBLACK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        LIMITED 1FMSU43F8YEB53465
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              BEY4092     440289        TOW                                      C620-432-78-271-016                              1/20/2018 23:17   1/20/2018             6:17:00 PM      1/20/2018       6:21:00 PM      1/20/2018      6:21:00 PM       6:22:00 PM       1/20/2018       7:02:00 PM    1/20/2018      7:36:00 PM Ford                                              FL         TOLLS (cost) ENDLESS SUMMBER FL                   0             6    34117     34104 CASH MEDUIM DUTY                  JACOB             FALSE                 0                                                 19
  227920 1/20/2018     6:30:00 PM   1/20/2018   11:59:00 PM  5:02:00 PM    1/20/2018     6:27:00 PM       1     1:25:00 AM   "JACOB C "    WEBB CALL       3361 Oak Hammock BonitaCtSprings                           Credit Card-Driver
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0    1.5          120         180            0           0           0           WEBB CALL - CASH 11602 Carlos Rodriguez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   COLLECT MONEY
                                                                                                                                                                                                                                                                                                                                                                                                           "BILL NADIKO "      2399948229            Bonita Springs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 10100 Bonita Beach Rd 2006
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         SE NPR        WHITE        JALB4B16267021247
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              537PQC      130000        T6 TOW                                   C620-432-78-271-016                              1/20/2018 21:54   1/20/2018             4:54:00 PM      1/20/2018       4:55:00 PM      1/20/2018      4:55:00 PM       4:55:00 PM       1/20/2018       5:43:00 PM    1/20/2018      5:50:00 PM ISUZU                                             FL         "MD TOW PORTRICKTO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    JOHNSON
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         " FL                   180             0    34134     34135 WEBB CALL - CASH                  JACOB             FALSE                 0                                                201
  227899 1/20/2018     2:50:00 PM   1/20/2018   11:59:00 PM 12:48:00 PM    1/20/2018     2:48:00 PM       1     2:00:00 AM   "JACOB C "    DON MONTROY 28980 Somers Dr      Naples       239-825-8777                 ACCOUNT        JACOB                 2          108         216            0           0           0           ALLIED PAVERS        11602 Carlos Rodriguez
                                                                                                                                                                                                                                                                                                                                                                               6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   PLEASE SENDDAVE
                                                                                                                                                                                                                                                                                                                                                                                                            CHECK              2394657875            Naples      3945 Tollhouse Dr 2003 E350 SUPERWHITE DUTY        1FDWE35F73HA10827
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              HABL03      171366        T6 TOW                                   C620-432-78-271-016                              1/20/2018 17:39   1/20/2018            12:39:00 PM      1/20/2018      12:45:00 PM      1/20/2018     12:45:00 PM      12:45:00 PM       1/20/2018       1:21:00 PM    1/20/2018      1:37:00 PM FORD                                              FL         "MD TOW PORTTRANSMISSION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TO PORT " FLROB AND MECHANIC    216MIKE         0    34119     34114 ALLIED PAVERS                     JACOB             FALSE                 0                                                201
  227838 1/19/2018     3:34:00 PM   1/19/2018   11:59:00 PM  2:05:00 PM    1/19/2018     3:32:00 PM       1     1:27:00 AM   "JACOB C "    DISPATCH        2390 James Rd Naples          1-800-582-6626               ACCOUNT        JACOB              1.47          120      176.4             0           0           0           ALLSTATE             39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN    1.038E+09 ALBERT               2393891468            Naples      4027 Exchange Ave 2009 NPR            BLUE         JALB4W16X97400735
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ABZW35       68282        T6 TOW                                   C620-432-78-271-016                 FL1312830 1/19/2018 19:06      1/19/2018             2:06:00 PM      1/19/2018       2:06:00 PM      1/19/2018      2:06:00 PM       2:06:00 PM       1/19/2018       2:33:00 PM    1/19/2018      2:46:00 PM ISUZU                                             FL         "MD TOW PORT TO PORT " FL                     176.4             0    34114     34104 ALLSTATE             314205768 JACOB                FALSE                 0                                                201
  227456 1/12/2018     8:08:00 PM   1/12/2018   11:59:00 PM  6:31:00 PM    1/12/2018     8:30:00 PM       1     1:59:00 AM   "JACOB C "    "RED'S OK "     10512 Dean St Bonita Springs 2399364461                    Payment RequestJACOB          0      2          120         240            0           0           0           CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED    FIN   REDS OK     UTILITY LINES       2399364461            Fort Myers 10550 Deer Run Farms2010Rd FreightlinerWHITE                0 2428199          0        TOW                                      C620-432-78-271-050   930-7510                   1/12/2018 23:14   1/12/2018             6:14:00 PM      1/12/2018       6:15:00 PM      1/12/2018      6:15:00 PM       6:15:00 PM       1/12/2018       7:04:00 PM                              Freightliner"REDS DISPATCHED OUT TRUCK TO GET CUSTOMER'S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL         "MD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TRUCK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TOW, COMPANY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           PORT"RED'S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    CHANGED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      OKAY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         " "FLTRUCK UNIT NUMBER 240WITHOUT RED KNOWING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                0    34135
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       - MADE IT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               33966
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DIFFICULT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       CASHTOMEDUIM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FIND VEHICLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DUTY AS UNIT NUMBER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       JACOB DIDNT MATCH FALSE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         HAD TO CALL EUGNE FROM0 REDS - EUGNE CALLED CUSTOMER TO PIN LOCATION OF201
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TRUCK - SENDING JACOB ONE ST OVER - TRUCK WAS NOT THERE - EUGEN CALLED THEM
  227836 1/18/2018     8:30:00 PM   1/18/2018   11:59:00 PM  6:45:00 PM    1/18/2018     8:07:00 PM       1     1:22:00 AM   "JACOB C "    SHERRI          591 S Collier Blvd
                                                                                                                                                                            Marco              2393000922             CHECK          JACOB          0      1          150         150            0           0           0           CASH MEDUIM DUTY11602 Carlos Rodriguez    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   BUD         SHERRI              2393000922            Naples      3047 Terrace Ave      2000 Transit Connect
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       BLACK                                            T6 TOW                                   C620-432-78-271-016                              1/18/2018 23:45   1/18/2018             6:45:00 PM      1/18/2018       6:45:00 PM      1/18/2018      6:45:00 PM       6:45:00 PM       1/18/2018       7:00:00 PM    1/18/2018      7:30:00 PM Ford        "MEDIUM DUTY PRIVATE PROPERTY TOWFLAWAY " MD HOOK ONLYGETTING HOOKED          FL TOWING          150             0    34145     34104 GETTING HOOKED TOWING             JACOB             FALSE                 0                                                 96
  227821 1/19/2018     9:58:00 AM   1/19/2018   11:59:00 PM  7:38:00 AM    1/19/2018     8:30:00 AM       1    12:52:00 AM   "JACOB C "    ERNESTO OR IAN 2021 River Reach  Naples
                                                                                                                                                                               Dr        239-939-4570                                JACOB                 1          120         120            0           0           0           U-HAUL LIGHT/MEDIUM/HEAVY
                                                                                                                                                                                                                                                                                                                                                          39280 NikkiSERVICE
                                                                                                                                                                                                                                                                                                                                                                        Rodriguez
                                                                                                                                                                                                                                                                                                                                                                              CALL
                                                                                                                                                                                                                                                                                                                                                                               6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   339-004995E"CEASER LANDESTOY2394705556
                                                                                                                                                                                                                                                                                                                                                                                                                                "                                                      2005 C5C042 5500WHITE        1GDG5C1E65F909145
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              AD87807     141684        T3 JUMP START                            C620-432-78-271-016   JH7630K                    1/19/2018 12:36   1/19/2018             7:36:00 AM      1/19/2018       7:36:00 AM      1/19/2018      7:36:00 AM       7:37:00 AM       1/19/2018       8:11:00 AM                              GMC                                               FL         "MD TOW PORT TO PORT "                          120             0    34104             U-HAUL LIGHT/MEDIUM/HEAVY SERVICE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       JACOB CALL        FALSE                 0                                                201
  227779 1/18/2018     5:02:00 PM   1/18/2018   11:59:00 PM  3:06:00 PM    1/18/2018     5:00:00 PM       1     1:54:00 AM   "JACOB C "    "STEWURT "      Coconut Rd S Tamiami
                                                                                                                                                                            Bonita Springs
                                                                                                                                                                                     Trl       2392348316             Credit Card-Driver
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0      2          120         240            0           0           0           CASH MEDUIM DUTY39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   PD DR CC STEWERT ROCK SOLID     2392348316            Naples      2240 J and C Blvd     1997 CHASSIS M LINE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       BLUEWALK-IN  4UZA4FF49VC791393
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       VA     BQZH17      420178        T6 TOW                                   C620-432-78-271-016             0                1/18/2018 16:04   1/18/2018            11:04:00 AM      1/18/2018      11:57:00 AM      1/18/2018     11:57:00 AM      11:58:00 AM       1/18/2018       3:29:00 PM    1/18/2018      3:56:00 PM FREIGHTLINER                                      FL         "MD TOW PORT??? TO PORT " FL                    240             0    34135     34109 CASH MEDUIM DUTY                  JACOB             FALSE                 0                                                201
  227771 1/18/2018     3:15:00 PM   1/18/2018   11:59:00 PM 12:23:00 PM    1/18/2018     3:14:00 PM       1     2:51:00 AM   "JACOB C "    CITY OF NAPLES Corporate Flight  Naples
                                                                                                                                                                               Dr                                     ACCOUNT        JACOB                 1          175         175            0           0           0           CITY OF NAPLES       39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   CITY OF NAPLES
                                                                                                                                                                                                                                                                                                                                                                                                           CITY OF NAPLES                0           Fort Myers 2150 Rockfill Rd       2014 600 LEU WHITE           1M2AU04C8EM008579
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              XC3433       35102        T6 TOW                                   C620-432-78-271-016   88I4879                    1/18/2018 14:10   1/18/2018             9:10:00 AM      1/18/2018       9:45:00 AM      1/18/2018      9:45:00 AM       9:46:00 AM       1/18/2018      12:29:00 PM    1/18/2018      1:20:00 PM MACK                                              FL         HD HOOK ONLY                 FL                 175             0    34104     33916 CITY OF NAPLES                    JACOB             FALSE                 0                                                212
  227764 1/18/2018   11:45:00 AM    1/18/2018   11:59:00 PM  9:08:00 AM    1/18/2018    11:44:00 AM       1     2:36:00 AM   "JACOB C "    "WESLEY "       Whippoorwill Ln  Naples
                                                                                                                                                                                Pine Ridge
                                                                                                                                                                                         591-8099
                                                                                                                                                                                             Rd                       ACCOUNT        JACOB               1.5          102         153            0           0           0           NAPLES AUTO AND TRUCK17226CENTER
                                                                                                                                                                                                                                                                                                                                                                  Tracy Michels6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   PLEASE SENDCALLED
                                                                                                                                                                                                                                                                                                                                                                                                            CHECKIN BY WESLEY  2395918099            Naples      1935 Pine Ridge Rd 2013 NPR HD RED                 54DC4W1B2DS801510
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ABZW31       71530        TOW                                      C620-432-78-271-016                              1/18/2018 13:18   1/18/2018             8:18:00 AM      1/18/2018       8:18:00 AM      1/18/2018      8:18:00 AM       8:19:00 AM       1/18/2018       9:43:00 AM    1/18/2018     10:50:00 AM ISUZU                                             FL         "MD TOW PORTNAPLES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TO PORTAUTO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         " FL TRUCK             153             0    34105     34109 NAPLES AUTO AND TRUCK CENTER      JACOB             FALSE                 0                                                201
  227754 1/24/2018     2:49:00 PM   1/24/2018   11:59:00 PM  1:23:00 PM    1/24/2018     2:44:00 PM       1     1:21:00 AM   "JACOB C "    RAY MILLER      470 CommercialNaples
                                                                                                                                                                              Blvd             3524094860             Payment RequestJACOB               1.3          125      162.5             0           0           0           EXCEL ERECTORS       46441 Crystal Golladay
                                                                                                                                                                                                                                                                                                                                                                               6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   please send UNK
                                                                                                                                                                                                                                                                                                                                                                                                           payment         EXCEL ERECTORS-RAY MILLER Naples      "GRAY HAWK TRAIL AND 0VANDERBILT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Forklift BEACH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       CREAMRD "            0         0        0        T6 TOW                                   C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx                                   1/24/2018 17:14   1/24/2018            12:14:00 PM      1/24/2018       1:02:00 PM      1/24/2018      1:02:00 PM       1:04:00 PM       1/24/2018       1:26:00 PM    1/24/2018      1:43:00 PM Forklift                                          FL         MD LANDOLL PORT??? TO PORT FL                 162.5             0    34104             EXCEL ERECTORS                  JACOB             FALSE                 0                                                199
  227725 1/17/2018     6:13:00 PM   1/17/2018   11:59:00 PM  4:03:00 PM    1/17/2018     6:03:00 PM       1     2:00:00 AM   "JACOB C "    TROPICAL DEMOLITION
                                                                                                                                                           4 Ruby Ln        Naples       NEW ACCOUNT                  ACCOUNT        JACOB        250      2          125         250            0           0           0           TROPICAL DEMOLITION  39280
                                                                                                                                                                                                                                                                                                                                                             INC Nikki Rodriguez
                                                                                                                                                                                                                                                                                                                                                                               6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   PLEASE SENDTROPICAL
                                                                                                                                                                                                                                                                                                                                                                                                            CK OR CCDEMOLITION
                                                                                                                                                                                                                                                                                                                                                                                                                           NEW ACCOUNT               Naples      777 Walkerbilt Rd 2000 18000 POUND    UNK                  0         0        0        T6 TOW                                   C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx                                   1/17/2018 21:02   1/17/2018             4:02:00 PM      1/17/2018       4:03:00 PM      1/17/2018      4:03:00 PM       4:03:00 PM       1/17/2018       4:24:00 PM    1/17/2018      4:40:00 PM EXCAVATOR                                         FL         MD LANDOLL PORT"UNKNOWN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TO PORT"FL                   250             0    34112     34110 TROPICAL DEMOLITION INC           JACOB             FALSE                 0                                                199
  227715 1/17/2018     4:39:00 PM   1/17/2018   11:59:00 PM 11:18:00 AM    1/17/2018     3:28:00 PM       1     4:10:00 AM   "JACOB C "    LANE BEATTY     3275 Pine RidgeNaples
                                                                                                                                                                              Rd                                      CHECK          JACOB          0      4          225         900            0           0           0           CASH HEAVY DUTY 17226 Tracy Michels6 - COMPLETED    FIN   SPORTS CLUBLANE BEATTY          2395371004            Fort Myers 10550 Deer Run Farms2013Rd        3000 SPORTS CLUB  4DRBWAAN0DB303986
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              X8552C       42873        T6 TOW                                   C620-432-78-271-050            84                1/17/2018 15:09   1/17/2018            10:09:00 AM      1/17/2018      10:10:00 AM      1/17/2018     10:10:00 AM      10:10:00 AM       1/17/2018      11:33:00 AM    1/17/2018     12:51:00 PM INTERNATIONAL                    "SPORTS CLUB NAPLES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL     "   HD TOW PORT TO "RED'S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PORTOKAY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        BY HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            "FL                 900             0    34109     33966 CASH HEAVY DUTY                   JACOB             FALSE                 0                                                202
  227694 1/16/2018     8:43:00 PM   1/16/2018   11:59:00 PM  7:37:00 PM    1/16/2018     8:41:00 PM       1     1:04:00 AM   "JACOB C "    "SELECT SERVICES100
                                                                                                                                                            " Barefoot Williams
                                                                                                                                                                            Naples Rd                                 Credit Card-Office
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0      1          125         125            0           0           0           CASH HEAVY DUTY 46441 Crystal Golladay    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   V AUTH 06231G
                                                                                                                                                                                                                                                                                                                                                                                                           "MARY ANN KELLY 937-623-8075
                                                                                                                                                                                                                                                                                                                                                                                                                             "                       Naples      3180 Beck Blvd           0 SKIDSTEAR UNK                   0         0        0        T6 TOW                                   C620-432-78-271-050   SKIDSTEER                  1/16/2018 22:49   1/16/2018             5:49:00 PM      1/16/2018       5:50:00 PM      1/16/2018      5:50:00 PM       5:50:00 PM       1/16/2018       7:51:00 PM    1/16/2018      8:00:00 PM                                                   FL         HD LANDOLL PORT??? TO PORT FL                   125             0    34113     34114 CASH HEAVY DUTY                   JACOB             FALSE                 0                                                200
  227691 1/16/2018     7:36:00 PM   1/16/2018   11:59:00 PM  5:19:00 PM    1/16/2018     7:29:00 PM       1     2:10:00 AM   "JACOB C "    BARR NUNN TRANS "I 75 N AND 66 "Naples                                     Credit Card-Office
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0      1           9.5        9.5            0           0           0           CASH HEAVY DUTY 46441 Crystal Golladay    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   MC AUTH# 680803
                                                                                                                                                                                                                                                                                                                                                                                                           BARK SMITH      727-623-7270              ???         ???                   2016 PROSTAR WHITE           35SDJAPR1GN112100
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DD8348      295727        T8 WINCH NEEDED                          C620-432-78-271-050          2900                1/16/2018 22:06   1/16/2018             5:06:00 PM      1/16/2018       5:07:00 PM      1/16/2018      5:07:00 PM       5:10:00 PM       1/16/2018       6:09:00 PM    1/16/2018      6:39:00 PM INTERNATIONAL                                     FL         TOLLS (cost) ???             FL                   0           9.5    34117             CASH HEAVY DUTY                 JACOB             FALSE                 0                                                 19
  227691 1/16/2018     7:36:00 PM   1/16/2018   11:59:00 PM  5:19:00 PM    1/16/2018     7:29:00 PM       1     2:10:00 AM   "JACOB C "    BARR NUNN TRANS "I 75 N AND 66 "Naples                                     Credit Card-Office
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0   2.75          250      687.5             0           0           0           CASH HEAVY DUTY 46441 Crystal Golladay    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   MC AUTH# 680803
                                                                                                                                                                                                                                                                                                                                                                                                           BARK SMITH      727-623-7270              ???         ???                   2016 PROSTAR WHITE           35SDJAPR1GN112100
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DD8348      295727        T8 WINCH NEEDED                          C620-432-78-271-050          2900                1/16/2018 22:06   1/16/2018             5:06:00 PM      1/16/2018       5:07:00 PM      1/16/2018      5:07:00 PM       5:10:00 PM       1/16/2018       6:09:00 PM    1/16/2018      6:39:00 PM INTERNATIONAL                                     FL         "HD WINCHING??? "            FL               687.5             0    34117             CASH HEAVY DUTY                 JACOB             FALSE                 0                                                222
  227669 1/16/2018     1:57:00 PM   1/16/2018   11:59:00 PM  1:19:00 PM    1/16/2018     1:52:00 PM       1    12:33:00 AM   "JACOB C "    DISPATCH        2395 Hidden Lake Naples
                                                                                                                                                                                Dr       1-800-582-6626               ACCOUNT        JACOB                 1            40         40            0           0           0           ALLSTATE             17226 Tracy Michels6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   403877058 "LUCIELLE "           2397759949            Naples      2395 Hidden Lake Dr 2007 AVALON XL/XLS/TOURING/LIM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       BLACK        4T1BK36B77U227360
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              832PTT       44374        T1 FLAT TIRE W/SPARE                     C620-432-78-271-016                 FL1312830 1/16/2018 18:14      1/16/2018             1:14:00 PM      1/16/2018       1:15:00 PM      1/16/2018      1:15:00 PM       1:16:00 PM       1/16/2018       1:35:00 PM                              TOYOTA                                            FL         TIRE CHANGE                  FL                  40             0    34112     34112 ALLSTATE             701484554 JACOB                FALSE                 0                                                 13
  227668 1/16/2018     1:14:00 PM   1/16/2018   11:59:00 PM  1:01:00 PM    1/16/2018     1:14:00 PM       1    12:13:00 AM   "JACOB C "    DISPATCH        6004 Radio Rd Naples          1-800-582-6626               ACCOUNT        JACOB                 1            40         40            0           0           0           ALLSTATE             17226 Tracy Michels6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN    1.038E+09 KEIRA MANZANARES2397760843                 Naples      6004 Radio Rd         2012 ALTIMA 2.5/2.5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       BLACK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           S        1N4AL2AP6CN558869
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              014NPW       69916        T7 LOCK OUT                              C620-432-78-271-016                 FL1312830 1/16/2018 17:13      1/16/2018            12:13:00 PM      1/16/2018      12:43:00 PM      1/16/2018     12:43:00 PM      12:44:00 PM       1/16/2018       1:09:00 PM                              NISSAN                           Phone locked inFL vehicle   LOCKOUT SERVICE              FL                  40             0    34104     34104 ALLSTATE             708247571 JACOB                FALSE                 0                                                 24
  227617 1/15/2018     7:04:00 PM   1/15/2018   11:59:00 PM  3:27:00 PM    1/15/2018     6:58:00 PM       1     3:31:00 AM   "JACOB C "    MITCHELL        16004 Immokalee  Naples
                                                                                                                                                                                Rd       ()-                          ACCOUNT        JACOB        300    3.5          120         420            0           0           0           ENVIRONMENTAL TURNKEY11602 SOLUTIONS
                                                                                                                                                                                                                                                                                                                                                                  Carlos Rodriguez
                                                                                                                                                                                                                                                                                                                                                                               6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   PLEASE SENDMITCHELL
                                                                                                                                                                                                                                                                                                                                                                                                            PAYMENT            2398340918            Fort Myers Rockfill Rd            2015 600 CXU WHITE           1M1AW09Y4FM050137
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ECBG51       15000        T6 TOW                                   C620-432-78-271-016   driver must fill out       1/15/2018 18:15   1/15/2018             1:15:00 PM      1/15/2018       1:19:00 PM      1/15/2018      1:19:00 PM       1:20:00 PM       1/15/2018       3:52:00 PM    1/15/2018      4:50:00 PM MACK                                              FL         "MD TOW PORT TO PORT " FL                       420             0    34120     33916 ENVIRONMENTAL TURNKEY SOLUTIONS   JACOB             FALSE                 0                                                201
  227610 1/15/2018     2:55:00 PM   1/15/2018   11:59:00 PM  1:22:00 PM    1/15/2018     2:45:00 PM       1     1:23:00 AM   "JACOB C "    Q               14950 Old US-41  Naples                      1             CASH           JACOB          0    1.5          120         180            0           0           0           CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED       FIN   PD DRIVER CASH
                                                                                                                                                                                                                                                                                                                                                                                                           ALEX            239-249-4809              Naples      9401 Tamiami Trl N 2006 EXPRESS G3500 WHITE        1GBHG312961122234 0        0        T6 TOW                                   C620-432-78-271-016             0                1/15/2018 17:19   1/15/2018            12:19:00 PM      1/15/2018      12:19:00 PM      1/15/2018     12:19:00 PM      12:21:00 PM       1/15/2018       1:47:00 PM    1/15/2018      2:12:00 PM CHEVROLET                                         FL         "MD TOW PORT??? TO PORT " FL                    180             0    34110     34108 CASH MEDUIM DUTY                  JACOB             FALSE                 0                                                201
  227595 1/15/2018     1:24:00 PM   1/15/2018   11:59:00 PM 10:36:00 AM    1/15/2018     1:22:00 PM       1     2:46:00 AM   "JACOB C "    REDS OK TOWING10521 Dean St Bonita Springs                   1             Payment RequestJACOB          0      3          120         360            0           0           0           CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED       FIN   "RED'S OK " UTILITY LINES                 1           Fort Myers 10550 Deer Run Farms2017Rd M2 106 MEDIUM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       WHITEDUTY 1FVDCXDT2HHHW2644
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                2428199    12644        T6 TOW                                   C620-432-78-271-016   512-7081                   1/15/2018 15:00   1/15/2018            10:00:00 AM      1/15/2018      10:00:00 AM      1/15/2018     10:00:00 AM      10:01:00 AM       1/15/2018      11:03:00 AM    1/15/2018     11:46:00 AM FREIGHTLINER                                      FL         "MD TOW PORTREDSTO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     OK SHOPFL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         "                      360             0    34135     33966 CASH MEDUIM DUTY                  JACOB             FALSE                 0                                                201
  227568 1/14/2018     6:23:00 PM   1/14/2018   11:59:00 PM  4:14:00 PM    1/14/2018     6:08:00 PM       1     1:54:00 AM   "JACOB C "    SELECT SURPLUS LLC
                                                                                                                                                           20591 Tanglewood Estero
                                                                                                                                                                                 Ln                                   DEBIT CARD (Cash)
                                                                                                                                                                                                                                     JACOB          0      2          125         250            0           0           0           CASH HEAVY DUTY 40232 Jared Wix 6 - COMPLETED       FIN   APPROVAL 04750G
                                                                                                                                                                                                                                                                                                                                                                                                           A                             1           Naples      Barefoot Williams Rd2000 SKID STEER UNK                    0         0        0        T6 TOW                                   C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx                  1                1/14/2018 21:13   1/14/2018             4:13:00 PM      1/14/2018       4:13:00 PM      1/14/2018      4:13:00 PM       4:14:00 PM       1/14/2018       4:48:00 PM    1/14/2018      4:55:00 PM                                                   FL         HD LANDOLL PORT??? TO PORT FL                   250             0    33928     34113 CASH HEAVY DUTY                   JACOB             FALSE                 0                                                200
  227526 1/13/2018     7:00:00 PM   1/13/2018   11:59:00 PM  4:36:00 PM    1/13/2018     6:58:00 PM       1     2:22:00 AM   "JACOB C "    DISP # T157 TRPRCope
                                                                                                                                                             # 4173
                                                                                                                                                                  Ln County Naples
                                                                                                                                                                              Barn Rd 866-833-2715 THEN 6             CHECK          JACOB                 1          100         100            0           0           0           FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                                                                          40232 Jared Wix 6 - COMPLETED  FIN   FHPF18OFF002930
                                                                                                                                                                                                                                                                                                                                                                                                           ADOLFO MAYOR ()- 09/18/65 #RELEASED       Naples      3880 Enterprise Ave 2012 SORENTO BASE/LX
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       BLUE         5XYKT3A19CG233673
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              AXQN23           0        CRASH                                    C620-432-78-271-050   PROGRESSIVE INSURANCE 1/13/2018 21:34        1/13/2018             4:34:00 PM      1/13/2018       4:35:00 PM      1/13/2018      4:35:00 PM       4:35:00 PM       1/13/2018       4:54:00 PM    1/13/2018      5:58:00 PM KIA                              IN WATER         FL         DIVER-UNDERWATER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               3880 ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FEE     FL AVENUE            0           100    34112     34104 LE FHP       NA                   JACOB             FALSE                 0                                                163
  227527 1/14/2018     4:08:00 PM   1/14/2018   11:59:00 PM  2:07:00 PM    1/14/2018     4:15:00 PM       1     2:08:00 AM   "JACOB C "    A               571 Airport Pulling
                                                                                                                                                                            Naples
                                                                                                                                                                                 Rd N                   1             Credit Card-Driver
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0      2          125         250            0           0           0           CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED       FIN   PD DRIVER CCANDREA          239-248-2049              Naples      3171 27th Ave SW 2000 Forklift        UNK                  0         0        0        T6 TOW                                   C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           35xx                                   1/14/2018 18:25   1/14/2018             1:25:00 PM      1/14/2018       1:25:00 PM      1/14/2018      1:25:00 PM       1:26:00 PM       1/14/2018       2:12:00 PM    1/14/2018      2:44:00 PM Forklift                         EXTRA SPACE STORAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL         MD LANDOLL PORT??? TO PORT FL                   250             0    34104     34117 CASH MEDUIM DUTY                  JACOB             FALSE                 0                                                199
  227526 1/13/2018     7:00:00 PM   1/13/2018   11:59:00 PM  4:36:00 PM    1/13/2018     6:58:00 PM       1     2:22:00 AM   "JACOB C "    DISP # T157 TRPRCope
                                                                                                                                                             # 4173
                                                                                                                                                                  Ln County Naples
                                                                                                                                                                              Barn Rd 866-833-2715 THEN 6             CHECK          JACOB                 1          333         333            0           0           0           FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                                                                          40232 Jared Wix 6 - COMPLETED  FIN   FHPF18OFF002930
                                                                                                                                                                                                                                                                                                                                                                                                           ADOLFO MAYOR ()- 09/18/65 #RELEASED       Naples      3880 Enterprise Ave 2012 SORENTO BASE/LX
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       BLUE         5XYKT3A19CG233673
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              AXQN23           0        CRASH                                    C620-432-78-271-050   PROGRESSIVE INSURANCE 1/13/2018 21:34        1/13/2018             4:34:00 PM      1/13/2018       4:35:00 PM      1/13/2018      4:35:00 PM       4:35:00 PM       1/13/2018       4:54:00 PM    1/13/2018      5:58:00 PM KIA                              IN WATER         FL         TOW (Law Enforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               3880 ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FL AVENUE          333             0    34112     34104 LE FHP       NA                   JACOB             FALSE                 0                                                148
  227494 1/12/2018   10:29:00 PM    1/12/2018   11:59:00 PM  9:24:00 PM    1/12/2018    10:30:00 PM       1     1:06:00 AM   "JACOB C "    ENTERPRISEFMTRUST
                                                                                                                                                           2550 Immokalee   Naples
                                                                                                                                                                               Rd                       0             Credit Card-Office
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0      1          120         120            0           0           0           CASH MEDUIM DUTY46441 Crystal Golladay    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                         FIN   PD CC OFFICE"STEVE ALTON "      9418751780            Naples      6381 Airport Pulling Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       2016
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         N CHASSIS 3500WHITE        3C7WRSAJ9GG203917
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              HKTQ84       80445        T6 TOW                                   C620-432-78-271-016                               1/13/2018 2:19   1/12/2018             9:19:00 PM      1/12/2018       9:23:00 PM      1/12/2018      9:23:00 PM       9:23:00 PM       1/12/2018       9:41:00 PM    1/12/2018      9:55:00 PM RAM                              Airport Pulling Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL N       "MD TOW PORTNAPLES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TO PORTDODGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         " FLCGRYSELR JEEP 120                  0    34110     34109 CASH MEDUIM DUTY                  JACOB             FALSE                 0                                                201
  227490 1/13/2018     9:26:00 PM   1/13/2018   11:59:00 PM  7:20:00 PM    1/13/2018     9:20:00 PM       1     2:00:00 AM   "JACOB C "    SELECT SERVICES 100 Barefoot CirBonita Springs             239             Credit Card-Office
                                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                                         (Cash)     0      2          125         250            0           0           0           CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED    FIN   DISP TO CALLDONNIE
                                                                                                                                                                                                                                                                                                                                                                                                            FOR CC OR MARYANN  9376238075            Estero      20591 Tanglewood Ln2001 Skid LoaderUNK                     0         0        0        T6 TOW                                   C620-432-78-271-016             0                1/13/2018 20:30   1/13/2018             3:30:00 PM      1/13/2018       4:05:00 PM      1/13/2018      4:05:00 PM       4:08:00 PM       1/13/2018       7:34:00 PM    1/13/2018      7:40:00 PM Skid Loader                                       FL         MD LANDOLL PORT??? TO PORT FL                   250             0    34134     33928 CASH MEDUIM DUTY                  JACOB             FALSE                 0                                                199
  229709 2/26/2018   12:53:00 PM    2/26/2018   11:59:00 PM 10:44:00 AM    2/26/2018    12:52:00 PM       2     2:08:00 AM   "JACOB C "    DISP # 3953 DEPUTY
                                                                                                                                                           105 SR-93
                                                                                                                                                                  # 790 Naples           774-4434                     CHECK          JACOB                 1             0          0            0           0           0           CCSO MD ROTATION40232(ACCIDENT)
                                                                                                                                                                                                                                                                                                                                                                  Jared Wix 6 - COMPLETEDFIN   CCSO # 18-67833
                                                                                                                                                                                                                                                                                                                                                                                                           ALEX EDGARDO MATAMOROS PADILLA 4-18 Naples            3880 Enterprise Ave 2017 TACOMA DOUBLEGRAY CAB/SR/SR5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5TFAX5GN4HX103181
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ITWR46           0        CRASH                                    C620-432-78-271-016   WINDHAVEN INS              2/26/2018 15:36   2/26/2018            10:36:00 AM      2/26/2018      10:36:00 AM      2/26/2018     10:36:00 AM      10:36:00 AM       2/26/2018      11:14:00 AM    2/26/20
                                                                                                                                                                                                                                  Case 2:19-cv-00626-SPC-MRM Document 44-7 F ed 03/08/21 Page 29 of 34 PageID 1056

230144    3/7/2018    1:52:00 PM    3/7/2018   11:59:00 PM   11:16:00 AM    3/7/2018   12:35:00 PM   3    1:19:00 AM   "JACOB C "   DR              Corporate Flight Naples
                                                                                                                                                                        Dr                            ACCOUNT        JACOB                 1     175      175   0   0   0   CITY OF NAPLES       39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   CITY OF NAPLES
                                                                                                                                                                                                                                                                                                                                                   MIKE              2392134747             Naples      3730 White Lake Blvd2004 600 LE600 WHITE              1M2AC07C74M008683
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           116959    32971   T6 TOW                 C620-432-78-271-050   81I483                       3/7/2018 15:26    3/7/2018   10:26:00 AM    3/7/2018   10:40:00 AM    3/7/2018   10:40:00 AM   10:42:00 AM    3/7/2018   11:21:00 AM    3/7/2018   11:53:00 AM MACK                                    2600 FL            HD HOOK ONLY                   FL                 175               0     34104    34117 CITY OF NAPLES                  JACOB              FALSE   0   212
230138    3/7/2018   11:15:00 AM    3/7/2018   11:59:00 PM    9:54:00 AM    3/7/2018   11:13:00 AM   3    1:19:00 AM   "JACOB C "   RON             1775 Kearney Ave Naples        352-4700           ACCOUNT        JACOB               1.3   112.5   146.25   0   0   0   RONS JONS PORTA POTTY39280RENTAL
                                                                                                                                                                                                                                                                                                         Nikki Rodriguez
                                                                                                                                                                                                                                                                                                                      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   ON ACCOUNT  BENO              3059289310             Naples      1775 Kearney Ave 2015 F550 SUPERWHITE      DUTY       1FDUF5GT0FEA77567
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DAUB28      112490   T8 WINCH NEEDED        C620-432-78-271-016                                3/7/2018 14:51    3/7/2018    9:51:00 AM    3/7/2018    9:51:00 AM    3/7/2018    9:51:00 AM    9:51:00 AM    3/7/2018   10:23:00 AM                           FORD                                           FL          MD RECOVERY/WINCH PORT TO      FL PORT         146.25               0     34117    34117 RONS JONS PORTA POTTY RENTAL    JACOB              FALSE   0   350
230104    3/6/2018    5:59:00 PM    3/6/2018   11:59:00 PM   12:34:00 PM    3/6/2018    5:58:00 PM   3    5:24:00 AM   "JACOB C "   A               5882 Stirling RdHollywood                     1   Credit Card-Driver
                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                         (Cash)    0       5       6       30   0   0   0   CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED        FIN   PD DR CC SETH              239-777-9133              Naples      4620 Gail Blvd        1993 MID STEP WHITE             4CDMH6N21P2106719
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        J090UN       31831   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              35xx                  37                 3/6/2018 15:49    3/6/2018   10:49:00 AM    3/6/2018   10:49:00 AM    3/6/2018   10:49:00 AM   10:51:00 AM    3/6/2018    2:36:00 PM    3/6/2018    3:00:00 PM OSHKOSH                                        FL          TOLLS (cost) ???               FL                   0              30     33021    34104 CASH MEDUIM DUTY                JACOB              FALSE   0    19
230104    3/6/2018    5:59:00 PM    3/6/2018   11:59:00 PM   12:34:00 PM    3/6/2018    5:58:00 PM   3    5:24:00 AM   "JACOB C "   A               5882 Stirling RdHollywood                     1   Credit Card-Driver
                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                         (Cash)    0       5     125      625   0   0   0   CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED        FIN   PD DR CC SETH              239-777-9133              Naples      4620 Gail Blvd        1993 MID STEP WHITE             4CDMH6N21P2106719
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        J090UN       31831   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              35xx                  37                 3/6/2018 15:49    3/6/2018   10:49:00 AM    3/6/2018   10:49:00 AM    3/6/2018   10:49:00 AM   10:51:00 AM    3/6/2018    2:36:00 PM    3/6/2018    3:00:00 PM OSHKOSH                                        FL          MD LANDOLL PORT??? TO PORT FL                     625               0     33021    34104 CASH MEDUIM DUTY                JACOB              FALSE   0   199
230100    3/6/2018   11:22:00 AM    3/6/2018   11:59:00 PM    9:44:00 AM    3/6/2018   11:19:00 AM   3    1:35:00 AM   "JACOB C "   A               Corporate Flight Naples
                                                                                                                                                                        Dr                            ACCOUNT        JACOB         0       1     120      120   0   0   0   CITY OF NAPLES       40232 Jared Wix 6 - COMPLETED   FIN   CITY OF NAPLES
                                                                                                                                                                                                                                                                                                                                                   MIKE           239-213-4747              Naples      370 Riverside Circle 2008 4000 SERIESWHITE 4300       1HTMMAAR68H578158
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        XB0319       50327   T6 TOW                 C620-432-78-271-016   81I758                       3/6/2018 14:37    3/6/2018    9:37:00 AM    3/6/2018    9:37:00 AM    3/6/2018    9:37:00 AM    9:39:00 AM    3/6/2018    9:57:00 AM    3/6/2018   10:48:00 AM INTERNATIONAL                  2600 CORPORATE  FLFLIGHT DRMD HOOK ONLY                    FL                 120               0     34104    34102 CITY OF NAPLES                  JACOB              FALSE   0    96
230080    3/5/2018    3:59:00 PM    3/5/2018   11:59:00 PM    2:29:00 PM    3/5/2018    3:59:00 PM   3    1:30:00 AM   "JACOB C "   A               1225 Industrial Naples
                                                                                                                                                                     Blvd                             ACCOUNT        JACOB               1.5     150      225   0   0   0   PEPSI NAPLES DELIVERY40232 Jared Wix 6 - COMPLETED   FIN   CC ON FILE WONDEL          239-651-9869              Naples      Pine Ridge Rd Tamiami 2008Trail4000
                                                                                                                                                                                                                                                                                                                                                                                                                                        N SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                   4300       1HSMMAAN38J695724
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        GCA059       92631   T6 TOW                 C620-432-78-271-016   F35888                       3/5/2018 19:24    3/5/2018    2:24:00 PM    3/5/2018    2:24:00 PM    3/5/2018    2:24:00 PM    2:24:00 PM    3/5/2018    2:34:00 PM    3/5/2018    2:45:00 PM INTERNATIONAL                                  FL          HD TOW PORT TO PEPSI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       FT BY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           MYERS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FLDELIVERY         225               0     34104    34108 PEPSI NAPLES DELIVERY           JACOB              FALSE   0   202
230064    3/5/2018    2:14:00 PM    3/5/2018   11:59:00 PM    1:04:00 PM    3/5/2018    2:14:00 PM   3    1:10:00 AM   "JACOB C "   DISPATCH        6415 Naples Blvd Naples        1-800-582-6626     ACCOUNT        JACOB                 1      35       35   0   0   0   ALLSTATE             40232 Jared Wix 6 - COMPLETED   FIN   1.038E+09 DONNA IMBRIALE   239-877-8820              Naples      4484 Enterprise Ave 2006 F350 SUPERBLUE    DUTY       1FTWW31P26EC04834
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Y70DYA      189971   T6 TOW                 C620-432-78-271-016              FL1312830         3/5/2018 17:57    3/5/2018   12:57:00 PM    3/5/2018   12:57:00 PM    3/5/2018   12:57:00 PM   12:58:00 PM    3/5/2018    1:44:00 PM    3/5/2018    1:51:00 PM FORD                           LOWES           FL          TOW HOOK       BOBS AUTO REPAIRFL                  35               0     34109    34104 ALLSTATE                        JACOB              FALSE   0    31
230019    3/3/2018    8:56:00 PM    3/3/2018   11:59:00 PM    6:22:00 PM    3/3/2018    9:45:00 PM   3    3:23:00 AM   "JACOB C "   ROB             6415 Naples Blvd Naples                           ACCOUNT        JACOB         0    3.25   109.2    354.9   0   0   0   FLEET NET AMERICA 40232 Jared Wix 6 - COMPLETED      FIN   4547076C ALLISON           941-623-7149              Fort Myers 2680 Katherine St 2012 F750 SUPERWHITE      DUTY       3FRNF7FA1CV186711
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        2RL552           0   T6 TOW                 C620-432-78-271-016       229291 FL57410           3/3/2018 19:56    3/3/2018    2:56:00 PM    3/3/2018    2:56:00 PM    3/3/2018    2:56:00 PM    3:01:00 PM    3/3/2018    6:22:00 PM    3/3/2018    7:09:00 PM FORD                                           FL          "MD TOW PORT TO PORT " FL                       354.9               0     34109    33901 FLEET NET AMERICA               JACOB              FALSE   0   201
230011    3/3/2018    1:02:00 PM    3/3/2018   11:59:00 PM   11:53:00 AM    3/3/2018   12:59:00 PM   3    1:06:00 AM   "JACOB C "                 1 Pine Ridge Rd SR-93
                                                                                                                                                                     Naples        239-596-6190       ACCOUNT        JACOB              1.25     150    187.5   0   0   0   "APPLE MOVING, INC." 40232 Jared Wix 6 - COMPLETED   FIN   ON ACCOUNT  CHRIS          239-370-1997              Naples      3506 Mercantile Ave 2005 4000 SERIESWHITE  4300       1HTMMAAM95H686645
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        313NHC      251519   T6 TOW                 C620-432-78-271-016                                3/3/2018 16:32    3/3/2018   11:32:00 AM    3/3/2018   11:34:00 AM    3/3/2018   11:34:00 AM   11:36:00 AM    3/3/2018   12:03:00 PM    3/3/2018   12:28:00 PM INTERNATIONAL                  SHELL STATION FL            HD TOW PORT TO ASKPORT BY HOUR FL               187.5               0     34109    34104 "APPLE MOVING, INC."            JACOB              FALSE   0   202
230008    3/3/2018   11:53:00 AM    3/3/2018   11:59:00 PM   11:08:00 AM    3/3/2018   11:53:00 AM   3   12:45:00 AM   "JACOB C "   ROB             2064 Elsa St Naples            597-4044           ACCOUNT        JACOB         0       1     108      108   0   0   0   CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                 40232 Jared Wix 6 - COMPLETED   FIN   CASH PAY LON               239-253-2132              Naples      5900 Yahl St          2012 4000 SERIESWHITE4300       3HAJTSKM9CL461806
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        BDKM31       67573   T6 TOW                 C620-432-78-271-016   DRIVER MUST GET              3/3/2018 15:24    3/3/2018   10:24:00 AM    3/3/2018   10:24:00 AM    3/3/2018   10:24:00 AM   10:25:00 AM    3/3/2018   11:29:00 AM    3/3/2018   11:39:00 AM INTERNATIONAL                                  FL          "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT "DIESELFL REPAIR          108               0     34109    34109 CERTIFIED DIESEL REPAIR         JACOB              FALSE   0   201
230007    3/3/2018   11:17:00 AM    3/3/2018   11:59:00 PM    8:45:00 AM    3/3/2018   11:10:00 AM   3    2:25:00 AM   "JACOB C "   ROB             385 Angler Dr Goodland 597-4044                   ACCOUNT        JACOB         0     2.5     135    337.5   0   0   0   CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                 40232 Jared Wix 6 - COMPLETED   FIN   CASH PAY A                              1            Naples      5900 Yahl St          2012 PROSTAR LF627 PREMIUM      1HSDJSJR6CJ592615
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        XDXC71      470816   T6 TOW                 C620-432-78-271-016   DRIVER MUST GET              3/3/2018 14:26    3/3/2018    9:26:00 AM    3/3/2018    9:26:00 AM    3/3/2018    9:26:00 AM    9:33:00 AM    3/3/2018    9:33:00 AM    3/3/2018    9:48:00 AM INTERNATIONAL                                  FL          HD TOW PORT TO CERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PORT BYDIESEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL REPAIR        337.5               0     34140    34109 CERTIFIED DIESEL REPAIR         JACOB              FALSE   0   202
230006    3/3/2018    3:31:00 PM    3/3/2018   11:59:00 PM   12:58:00 PM    3/3/2018    3:30:00 PM   3    2:32:00 AM   "JACOB C "   A               28155 S Tamiami  Bonita
                                                                                                                                                                        Trail Springs             1   X-PRESS PAY (Cash)
                                                                                                                                                                                                                     JACOB         0     2.5     120      300   0   0   0   CASH MEDUIM DUTY40232 Jared Wix 6 - COMPLETED        FIN   4.058E+10 ANGEL            239-600-9431              Fort Myers 5900 Country Lakes Dr1999 RAM 3500 GRAY                1B7MF3366XJ547313
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        897PYR           0   T6 TOW                 C620-432-78-271-016                                3/3/2018 17:41    3/3/2018   12:41:00 PM    3/3/2018   12:41:00 PM    3/3/2018   12:41:00 PM   12:42:00 PM    3/3/2018    1:31:00 PM    3/3/2018    1:52:00 PM RAM                                            FL          "MD TOW PORT??? TO PORT " FL                      300               0     34134    33905 CASH MEDUIM DUTY                JACOB              FALSE   0   201
229978    3/2/2018    8:20:00 PM    3/2/2018   11:59:00 PM    5:40:00 PM    3/2/2018    8:11:00 PM   3    2:31:00 AM   "JACOB C "   DISP# 3960 DEP# 106 E Main St Immokalee             2397744434    CHECK          JACOB               2.5      81    202.5   0   0   0   CCSO'S SEIZURE       39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN        94438                                           Naples      3301 Tamiami Trail E 2016 SAVANA G3500    WHITE AND1GDY7RFF8G1901177
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ORANG AG89480         21302   SEIZURE TOW            C620-432-78-271-016                                3/2/2018 21:16    3/2/2018    4:16:00 PM    3/2/2018    4:47:00 PM    3/2/2018    4:47:00 PM    5:14:00 PM    3/2/2018    6:41:00 PM    3/2/2018    6:53:00 PM            MEDIUM DUTY REQUIRED                FL          "MD TOW PORTSEIZURE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORTLOT " FL                 202.5               0     34142    34112 CCSO' S FLEET                   JACOB              FALSE   0   201
229978    3/2/2018    8:20:00 PM    3/2/2018   11:59:00 PM    5:40:00 PM    3/2/2018    8:11:00 PM   3    2:31:00 AM   "JACOB C "   DISP# 3960 DEP# 106 E Main St Immokalee             2397744434    CHECK          JACOB                 1     7.2      7.2   0   0   0   CCSO'S SEIZURE       39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN        94438                                           Naples      3301 Tamiami Trail E 2016 SAVANA G3500    WHITE AND1GDY7RFF8G1901177
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ORANG AG89480         21302   SEIZURE TOW            C620-432-78-271-016                                3/2/2018 21:16    3/2/2018    4:16:00 PM    3/2/2018    4:47:00 PM    3/2/2018    4:47:00 PM    5:14:00 PM    3/2/2018    6:41:00 PM    3/2/2018    6:53:00 PM                                                FL          FUEL SURCHARGE SEIZURE LOT FL                     7.2               0     34142    34112 CCSO' S FLEET                   JACOB              FALSE   0    32
229976    3/2/2018   10:35:00 PM    3/2/2018   11:59:00 PM    8:48:00 PM    3/2/2018   10:00:00 PM   3    1:12:00 AM   "JACOB C "   "JOHN "         5446 Hardee StNaples                2396870660    Credit Card-Office
                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                         (Cash)    0       1     150      150   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   "DISP TO RUN"JOHN
                                                                                                                                                                                                                                                                                                                                                     CC " "          2396870660             Naples      5446 Hardee St        2000 UHUAL BOXTRUCK UNK                                        T9 MISC SERVICE        C620-432-78-271-016                                3/2/2018 21:17    3/2/2018    4:17:00 PM    3/2/2018    8:07:00 PM    3/2/2018    8:07:00 PM    8:08:00 PM    3/2/2018    9:02:00 PM                                                                          FL          MD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                UNK PORT TO     FL PORT            150               0     34113    34113 CASH MEDUIM DUTY                JACOB              FALSE   0   350
229970    3/2/2018    5:38:00 PM    3/2/2018   11:59:00 PM    1:32:00 PM    3/2/2018    5:34:00 PM   3    4:02:00 AM   "JACOB C "   DISPATCH        4555 Southern Breeze
                                                                                                                                                                     Naples Dr 1-800-285-4977         ACCOUNT        JACOB                 4     250     1000   0   0   0   COACH-NET / PINNACLE 39280
                                                                                                                                                                                                                                                                                                     (Cash
                                                                                                                                                                                                                                                                                                         Nikki
                                                                                                                                                                                                                                                                                                           Rates
                                                                                                                                                                                                                                                                                                               Rodriguez
                                                                                                                                                                                                                                                                                                                 / Accept
                                                                                                                                                                                                                                                                                                                      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                           CC) FIN       8378457 "THOMAS COLLINS "6312366977                Naples      Yahl St               2004 MONOCOQUE      BROWN 1RF42464242026969
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        BHH719           0   T6 TOW                 C620-432-78-271-016                   FL48929      3/2/2018 18:02    3/2/2018    1:02:00 PM    3/2/2018    1:11:00 PM    3/2/2018    1:11:00 PM    1:12:00 PM    3/2/2018    2:04:00 PM    3/2/2018    3:49:00 PM ROADMASTER "CLASS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    RAILA MOTOR HOME- CUSTOMER COVERED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL      FOR THE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 HD TOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TOW-PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            NO START-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TO PORT  TRIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           BY HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               JUMPSTART-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL         NOT STARTING-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1000   IS A DIESEL 0PUSHER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           34114
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             QUOTED 250
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    34109
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           COACH-NET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TO PORT " / PINNACLE (Cash Rates
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              / Accept CC)   FALSE   0   202
229947    3/2/2018   12:24:00 PM    3/2/2018   11:59:00 PM   10:36:00 AM    3/2/2018   12:15:00 PM   3    1:39:00 AM   "JACOB C "   "JACOB "        White Blvd 31st  Naples
                                                                                                                                                                       St SW            2392897176    Credit Card-Office
                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                         (Cash)    0     1.7     120      204   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN        72212 "ANN BRANSTRATOR6025657977
                                                                                                                                                                                                                                                                                                                                                                       "                    Naples      5900 Yahl St          1993 MEDIUM HEAVY   WHITE F600F 1FDNK64C5PVA08496
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Z33HQV      161570   T6 TOW                 C620-432-78-271-016                                3/2/2018 14:17    3/2/2018    9:17:00 AM    3/2/2018    9:21:00 AM    3/2/2018    9:21:00 AM    9:22:00 AM    3/2/2018   10:54:00 AM    3/2/2018   11:15:00 AM FORD                                           FL          "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT "DIESELFL REPAIR          204               0     34117    34109 CASH MEDUIM DUTY                JACOB              FALSE   0   201
229939    3/2/2018   10:21:00 AM    3/2/2018   11:59:00 PM    9:11:00 AM    3/2/2018   10:20:00 AM   3    1:09:00 AM   "JACOB C "   G.M. JASON CARTER
                                                                                                                                                    Davis Blvd Airport
                                                                                                                                                                     NaplesPulling CELL
                                                                                                                                                                                   Rd 285-3037        ACCOUNT        JACOB                 1     120      120   0   0   0   ARAGON POOLS SPAS    39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   ON ACCOUNT  ABEL HERNANDEZ 2398258232                Naples      222 Industrial Blvd 1999 F550 SUPERWHITE   DUTY       1FDAW56FXXEB05262
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DVBC02      239262   T6 TOW                 C620-432-78-271-016             84                 3/2/2018 13:08    3/2/2018    8:08:00 AM    3/2/2018    8:08:00 AM    3/2/2018    8:08:00 AM    8:10:00 AM    3/2/2018    9:26:00 AM    3/2/2018    9:56:00 AM FORD                                           FL          "MD TOW PORT TO PORT " FL                         120               0     34104    34104 ARAGON POOLS SPAS               JACOB              FALSE   0   201
229916    3/1/2018    4:45:00 PM    3/1/2018   11:59:00 PM    3:03:00 PM    3/1/2018    5:00:00 PM   3    1:57:00 AM   "JACOB C "   ERNESTO         26950 Old 41 RdBonita Springs 2398953574          Credit Card-Office
                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                         (Cash)    0       2     120      240   0   0   0   CASH MEDUIM DUTY11602 Carlos Rodriguez    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   mc auth 860546
                                                                                                                                                                                                                                                                                                                                                   ERNESTO           2398953574             Naples      5415 Teak Wood Dr 2006 NPR                WHITE       JALB4B16167023927
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        IUWS79      190712   T6 TOW                 C620-432-78-271-016   F                            3/1/2018 19:53    3/1/2018    2:53:00 PM    3/1/2018    2:56:00 PM    3/1/2018    2:56:00 PM    2:58:00 PM    3/1/2018    3:37:00 PM    3/1/2018    3:59:00 PM ISUZU                                          FL          "MD TOW PORTRESIDENCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT " FL                      240               0     34135    34119 CASH MEDUIM DUTY                JACOB              FALSE   0   201
229898    3/1/2018    2:04:00 PM    3/1/2018   11:59:00 PM   12:47:00 PM    3/1/2018    2:04:00 PM   3    1:17:00 AM   "JACOB C "   DAVE            3250 Golden Gate Naples
                                                                                                                                                                         Blvd W         2394713640    CHECK          JACOB         0       1     250      250   0   0   0   CASH HEAVY DUTY 11602 Carlos Rodriguez    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   COM CHECK PAUL                3308585692             ???         ???                   2017 PROSTAR LF627  WHITEPREMIUM3HCDJAPR5HL694601
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        HJXC84      102085   T8 WINCH NEEDED        C620-432-78-271-016   1751FR                       3/1/2018 15:19    3/1/2018   10:19:00 AM    3/1/2018   11:47:00 AM    3/1/2018   11:47:00 AM   11:49:00 AM    3/1/2018    1:06:00 PM                           INTERNATIONAL                                  FL          "HD WINCHING??? "              FL                 250               0     34120           CASH HEAVY DUTY                JACOB              FALSE   0   222
229894    3/1/2018   12:46:00 PM    3/1/2018   11:59:00 PM   10:18:00 AM    3/1/2018   12:43:00 PM   3    2:25:00 AM   "JACOB C "   "PATRICK "      27551 S Tamiami  Bonita
                                                                                                                                                                        Trail Springs 2312061352      Credit Card-Driver
                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                         (Cash)    0       1      65       65   0   0   0   CASH LIGHT DUTY 39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   CC DR       "PATRICK YARNOLD 2"312061352             Naples      5900 Yahl St          2011 RAM 2500 BLACK             3D7UT2CL8BG578751
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        AC92812     125795   T6 TOW                 C620-432-78-271-016                                3/1/2018 14:22    3/1/2018    9:22:00 AM    3/1/2018    9:22:00 AM    3/1/2018    9:22:00 AM    9:33:00 AM    3/1/2018   11:00:00 AM    3/1/2018   11:20:00 AM DODGE                                          FL          TOW HOOK       CERTIFIED DIESELFL REPAIR           65               0     34134    34109 CASH LIGHT DUTY                 JACOB              FALSE   0    31
229862    3/1/2018   12:18:00 AM   2/28/2018   11:59:00 PM    8:25:00 PM    3/1/2018   12:15:00 AM   3    3:49:00 AM   "JACOB C "   HOWARD OR BRIAN 101st Ave N Tamiami
                                                                                                                                                                     NaplesTrail572-2837
                                                                                                                                                                                    N                 ACCOUNT        JACOB         0       4     125      500   0   0   0   "B B BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                 17226 SOLUTIONS,
                                                                                                                                                                                                                                                                                                         Tracy Michels
                                                                                                                                                                                                                                                                                                                     LLC"
                                                                                                                                                                                                                                                                                                                      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN      102254 BB BYPASS DEWATERING2392897166             Cape Coral 3300 SW 3rd Terrace 2010 DRILL RIGS UNK                       0          0        0   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              35xx                 0                  2/28/2018 23:30   2/28/2018    6:30:00 PM   2/28/2018    8:03:00 PM   2/28/2018    8:03:00 PM    8:04:00 PM   2/28/2018    9:05:00 PM   2/28/2018    9:05:00 PM                                                FL          MD LANDOLL PORT TO PORT FL                        500               0     34108    33991 "B B BYPASS DEWATERING SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          JACOB LLC"         FALSE   0   199
232562   4/29/2018    3:56:00 AM   4/28/2018   11:59:00 PM   10:29:00 PM   4/29/2018    3:38:00 AM   4    5:08:00 AM   "JACOB C "   NA              ALLIGATOR ALLEY  Naples
                                                                                                                                                                         MILE MARKER 81 W             ACCOUNT        JACOB                 4    3.64    14.56   0   0   0   FLEET NET AMERICA 54780 LAURA RICARDO     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                           CUELLAR
                                                                                                                                                                                                                                                                                                                                 FIN   5138C       DWIGHT JOSEPH 6785079403                 MIAMI       15600 NW 15th Ave 2000 AMAZON BLUE                    3H3V532C2JR457428
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        HV20529          0   TOW                    C620-432-78-271-050   V501817 AZNG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL57410           4/29/2018 1:02   4/28/2018    9:02:00 PM   4/28/2018    9:02:00 PM   4/28/2018    9:02:00 PM    9:08:00 PM   4/28/2018   11:15:00 PM   4/28/2018   11:47:00 PM TRAILER                                        FL          TOLLS (cost)                   FL                   0           14.56              33169 FLEET NET AMERICA               JACOB              FALSE   0    19
232562   4/29/2018    3:56:00 AM   4/28/2018   11:59:00 PM   10:29:00 PM   4/29/2018    3:38:00 AM   4    5:08:00 AM   "JACOB C "   NA              ALLIGATOR ALLEY  Naples
                                                                                                                                                                         MILE MARKER 81 W             ACCOUNT        JACOB                 5   136.5    682.5   0   0   0   FLEET NET AMERICA 54780 LAURA RICARDO     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                           CUELLAR
                                                                                                                                                                                                                                                                                                                                 FIN   5138C       DWIGHT JOSEPH 6785079403                 MIAMI       15600 NW 15th Ave 2000 AMAZON BLUE                    3H3V532C2JR457428
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        HV20529          0   TOW                    C620-432-78-271-050   V501817 AZNG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL57410           4/29/2018 1:02   4/28/2018    9:02:00 PM   4/28/2018    9:02:00 PM   4/28/2018    9:02:00 PM    9:08:00 PM   4/28/2018   11:15:00 PM   4/28/2018   11:47:00 PM TRAILER                                        FL          HD TOW PORT TO PORT BY HOUR    FL               682.5               0              33169 FLEET NET AMERICA               JACOB              FALSE   0   202
232531   4/28/2018    6:05:00 AM   4/27/2018   11:59:00 PM    6:19:00 PM   4/27/2018    7:45:00 PM   4    1:26:00 AM   "JACOB C "   JOE             GOODLETTE FRANK  Naples AND VANDERBILT
                                                                                                                                                                                   435-0014                          JACOB              1.75     120      210   0   0   0   KELLY ROOFING        54780 LAURA RICARDO  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                           CUELLAR
                                                                                                                                                                                                                                                                                                                                 FIN   ON ACCOUNT  DRIVER/CELL                 0            Bonita Springs
                                                                                                                                                                                                                                                                                                                                                                                                        9930 Channel 30 Dr 2000             3500 WHITE        1GDJC34U84E247362
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        559WRJ           0   TOW                    C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              35xx                29                  4/27/2018 22:18   4/27/2018    6:18:00 PM   4/27/2018    6:18:00 PM   4/27/2018    6:18:00 PM    6:19:00 PM   4/27/2018    6:32:00 PM   4/27/2018    6:38:00 PM GMC                                            FL          "MD TOW PORT TO PORT " FL                         210               0              34135 KELLY ROOFING                   JACOB              FALSE   0   201
232513   4/27/2018    4:58:00 PM   4/27/2018   11:59:00 PM    1:52:00 PM   4/27/2018    4:58:00 PM   4    3:06:00 AM   "JACOB C "   CHARLIE         13800 Orange River
                                                                                                                                                                     Fort Myers
                                                                                                                                                                            Blvd 253-3460             Credit Card-Driver
                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                         (Cash)    0    3.13     125   391.25   0   0   0   B W PAVING           11602 Carlos Rodriguez
                                                                                                                                                                                                                                                                                                                      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   PD DRVR CC DOUG               2392005500             Naples      Commercial Dr         2000 PAVER          YELLOW             0          0        0   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              35xx                                    4/27/2018 17:19   4/27/2018    1:19:00 PM   4/27/2018    1:27:00 PM   4/27/2018    1:27:00 PM    1:31:00 PM   4/27/2018    2:56:00 PM   4/27/2018    3:40:00 PM TraCK                                          FL          MD LANDOLL PORTNEXTTO TOPORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           JOE NAGY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL TOWING 391.25                     0     33905    34112 B W PAVING                      JACOB              FALSE   0   199
232476   4/26/2018    2:42:00 PM   4/26/2018   11:59:00 PM    1:16:00 PM   4/26/2018    2:41:00 PM   4    1:25:00 AM   "JACOB C "   GEORGE          481 23rd St SW Naples          594-5075           ACCOUNT        JACOB               1.5     120      180   0   0   0   NAPLES DODGE CHRYSLER39280JEEP
                                                                                                                                                                                                                                                                                                         Nikki
                                                                                                                                                                                                                                                                                                           RAM Rodriguez
                                                                                                                                                                                                                                                                                                                      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   PLEASE GET PO#
                                                                                                                                                                                                                                                                                                                                                   OUTDOOR PROFESSIONS
                                                                                                                                                                                                                                                                                                                                                                     2396013711             Naples      6381 Airport Pulling Rd
                                                                                                                                                                                                                                                                                                                                                                                                                              2014
                                                                                                                                                                                                                                                                                                                                                                                                                                 N RAM CHASSIS    WHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                     3500     3C7WRSCL3EG282299
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DAHN40       50299   T6 TOW                 C620-432-78-271-016                               4/26/2018 17:07   4/26/2018    1:07:00 PM   4/26/2018    1:08:00 PM   4/26/2018    1:08:00 PM    1:11:00 PM   4/26/2018    1:38:00 PM   4/26/2018    1:56:00 PM RAM                                            FL          "MD TOW PORTNAPLES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT  DODGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            " FL CHRYSLER          180               0     34117    34109 NAPLES DODGE CHRYSLER JEEP RAM  JACOB              FALSE   0   201
232465   4/26/2018   11:19:00 AM   4/26/2018   11:59:00 PM   10:11:00 AM   4/26/2018   11:18:00 AM   4    1:07:00 AM   "JACOB C "   JOHN EIGHMY ORHighway
                                                                                                                                                     BRITNEY 75
                                                                                                                                                              DASCHKE
                                                                                                                                                                 N 107
                                                                                                                                                                     Naples        561-209-2731       CASH           JACOB                 1     120      120   0   0   0   FLORIDA COAST EQUIPMENT
                                                                                                                                                                                                                                                                                                 17226 Tracy Michels6 - COMPLETEDFIN   ALWAYS ASKJOHN
                                                                                                                                                                                                                                                                                                                                                    BEFORE
                                                                                                                                                                                                                                                                                                                                                         EIGHMY
                                                                                                                                                                                                                                                                                                                                                            DI    239-435-1667              Naples      694 Commercial Blvd2005 F350 SUPERWHITE    DUTY       1FTWF32P75EA06683
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DCRD96      168675   T6 TOW                 C620-432-78-271-016                               4/26/2018 13:18   4/26/2018    9:18:00 AM   4/26/2018    9:18:00 AM   4/26/2018    9:18:00 AM    9:21:00 AM   4/26/2018   10:43:00 AM   4/26/2018   10:54:00 AM FORD                           TURN LANE OFF FLTHE EXIT RAMP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 "MD TOW PORTFLORIDA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORTCOAST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            " FL EQUIPMENT         120               0     34109    34104 FLORIDA COAST EQUIPMENT JACOB                      FALSE   0   201
232462   4/26/2018   10:10:00 AM   4/26/2018   11:59:00 PM    8:44:00 AM   4/26/2018   10:08:00 AM   4    1:24:00 AM   "JACOB C "   COMPANY TRUCK1948 Oil Well Rd    Naples             2394381310    Credit Card-Driver
                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                         (Cash)    0    1.75     120      210   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   PD CC DR "WILSON "            2394381310             Naples      14610 Tamiami Trail N2013 SPRINTER 3500   WHITE       WD3PF4CC7D5815101
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CXDH91       94196   TOW                    C620-432-78-271-016            5101               4/26/2018 12:23   4/26/2018    8:23:00 AM   4/26/2018    8:23:00 AM   4/26/2018    8:23:00 AM    8:24:00 AM   4/26/2018    8:49:00 AM   4/26/2018    9:07:00 AM MERCEDES-BENZ                  "RANCH OF ORANGEFL BLOSSOM  "MD" TOW PORT"MERCEDES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT " BENZ FL BONITA "        210               0     34120    34110 CASH MEDUIM DUTY                JACOB              FALSE   0   201
232445   4/25/2018    5:25:00 PM   4/25/2018   11:59:00 PM    3:45:00 PM   4/25/2018    5:30:00 PM   4    1:45:00 AM   "JACOB C "   CONCEPTUAL DESIGN
                                                                                                                                                    Tamiami Trail ENaples
                                                                                                                                                                      Sandpiper Dr 6159252328         Credit Card-Office
                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                         (Cash)    0    2.25     120      270   0   0   0   CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED     FIN   V 142037 JOE- CONCEPTUAL DESIGN
                                                                                                                                                                                                                                                                                                                                                                     2399612361             Naples      2300 J and C Blvd     2005 F350 SUPERWHITE DUTY       1FTWW30P85ED17283
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        373TSX      179406   T6 TOW                 C620-432-78-271-016               2               4/25/2018 19:44   4/25/2018    3:44:00 PM   4/25/2018    3:44:00 PM   4/25/2018    3:44:00 PM    3:44:00 PM   4/25/2018    4:20:00 PM   4/25/2018    4:27:00 PM FORD                           "FOUNTAIN BY FIDDLERS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL        CREEK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 "MD"TOW PORTMCCABES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT " FL                      270               0     34114    34109 CASH MEDUIM DUTY                JACOB              FALSE   0   201
232415   4/25/2018   11:47:00 AM   4/25/2018   11:59:00 PM    9:46:00 AM   4/25/2018   11:44:00 AM   4    1:58:00 AM   "JACOB C "   SCOTT           Triangle Blvd Collier
                                                                                                                                                                     NaplesBlvd         2392536714    X-PRESS PAY (Cash)
                                                                                                                                                                                                                     JACOB         0    1.75     120      210   0   0   0   CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED     FIN   4.067E+10 SCOTT- SQUARES LANDSCAPING
                                                                                                                                                                                                                                                                                                                                                                     2392536714             Naples      5900 Yahl St          2000 F750 SUPERGREEN DUTY       3FDXF75N1YMA01088
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N7080U       91731   TOW                    C620-432-78-271-016                               4/25/2018 13:01   4/25/2018    9:01:00 AM   4/25/2018    9:01:00 AM   4/25/2018    9:01:00 AM    9:03:00 AM   4/25/2018   10:11:00 AM   4/25/2018   10:33:00 AM FORD                           STARBUCKS       FL          "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT "DIESELFL REPAIR          210               0     34113    34109 CASH MEDUIM DUTY                JACOB              FALSE   0   201
232388   4/24/2018    3:43:00 PM   4/24/2018   11:59:00 PM    3:09:00 PM   4/24/2018    3:42:00 PM   4   12:33:00 AM   "JACOB C "                   744 Wedge Dr Naples                               DEBIT CARD (Cash)
                                                                                                                                                                                                                     JACOB         0       1      60       60   0   0   0   CASH LIGHT DUTY 39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   AMEX 225923"MICHAEL BARRY " 9703903030               Naples      744 Wedge Dr          2015 Z4 3.0 SDRIVE28I
                                                                                                                                                                                                                                                                                                                                                                                                                                                  WHITE       WBALL5C59FP557656
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        734612B      18336   T3 JUMP START          C620-432-78-271-016                               4/24/2018 18:26   4/24/2018    2:26:00 PM   4/24/2018    2:55:00 PM   4/24/2018    2:55:00 PM    2:56:00 PM   4/24/2018    3:28:00 PM                           BMW                            UNIT 18         FL          JUMP START                     FL                  60               0     34103    34103 CASH LIGHT DUTY                 JACOB              FALSE   0    12
232383   4/24/2018    2:45:00 PM   4/24/2018   11:59:00 PM    2:15:00 PM   4/24/2018    2:45:00 PM   4   12:30:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                    Livingston
                                                                                                                                                         USE ""LE""
                                                                                                                                                                Rd Golden
                                                                                                                                                                     Naples
                                                                                                                                                                     PREFIX"Gate1-800-541-2262
                                                                                                                                                                                     Pkwy             ACCOUNT        JACOB                 1      37       37   0   0   0   AGERO                39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   774378346 CRISTINA LOZANO 2394652147                 Naples      Livingston Rd Golden2017
                                                                                                                                                                                                                                                                                                                                                                                                                               Gate Pkwy
                                                                                                                                                                                                                                                                                                                                                                                                                                      PILOT TOURING
                                                                                                                                                                                                                                                                                                                                                                                                                                                  WHITE       5FNYF6H94HB033989
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        IINZ85        4015   T1 FLAT TIRE W/SPARE   C620-432-78-271-016                 9031.1        4/24/2018 17:50   4/24/2018    1:50:00 PM   4/24/2018    2:09:00 PM   4/24/2018    2:09:00 PM    2:14:00 PM   4/24/2018    2:27:00 PM                           Honda                                          FL          TIRE CHANGE                    FL                  37               0     34105    34104 AGERO                           JACOB              FALSE   0    13
232374   4/24/2018    1:27:00 PM   4/24/2018   11:59:00 PM   12:42:00 PM   4/24/2018    1:45:00 AM   4    1:02:00 PM   "JACOB C "   OUTDOOR DECOR4651 Crayton RdNaples                  2396596595    Credit Card-Driver
                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                         (Cash)    0       1     150      150   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   PD DR CC OUTDOOR DECOR 2395723139                    Naples      4651 Crayton Rd       2007 NPR            WHITE       JALC4B16677011522
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CJLE06      180560   "WINCH OUT "           C620-432-78-271-016   CJLE06                      4/24/2018 16:38   4/24/2018   12:38:00 PM   4/24/2018   12:38:00 PM   4/24/2018   12:38:00 PM   12:38:00 PM   4/24/2018    1:01:00 PM                           ISUZU                                          FL          MD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                OFFICE PORT TO  FL PORT            150               0     34103    34103 CASH MEDUIM DUTY                JACOB              FALSE   0   350
232360   4/24/2018   11:31:00 AM   4/24/2018   11:59:00 PM    8:49:00 AM   4/24/2018   11:30:00 AM   4    2:41:00 AM   "JACOB C "   ROB             7051 Cypress Terrace
                                                                                                                                                                     Fort Myers 597-4044              ACCOUNT        JACOB               2.5     108      270   0   0   0   CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                 17226 Tracy Michels6 - COMPLETEDFIN   SEND PAYMENTDAVE- AMERICAN RED2396916020
                                                                                                                                                                                                                                                                                                                                                                         CROSS              Naples      5900 Yahl St          2006 ECONOLINEWHITE  SUPER DUTY 1FDXE45P06DA50567
                                                                                                                                                                                                                                                                                                                                                                                                                                                                VAN     X7328C       35181   TOW                    C620-432-78-271-016   DRIVER MUST GET             4/24/2018 12:16   4/24/2018    8:16:00 AM   4/24/2018    8:16:00 AM   4/24/2018    8:16:00 AM    8:18:00 AM   4/24/2018    9:47:00 AM   4/24/2018   10:04:00 AM FORD                                           FL          "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT "DIESELFL REPAIR          270               0     33907    34109 CERTIFIED DIESEL REPAIR         JACOB              FALSE   0   201
232353   4/24/2018   12:08:00 AM   4/23/2018   11:59:00 PM    9:58:00 PM   4/24/2018   12:45:00 AM   4    2:46:00 AM   "JACOB C "   UNK             Highway 75 N SR-29
                                                                                                                                                                     Naples                           DIRECT DEPOSITJACOB                2.5   116.4      291   0   0   0   ARI FLEET (Cash Rates46441
                                                                                                                                                                                                                                                                                                  / Accept
                                                                                                                                                                                                                                                                                                         Crystal
                                                                                                                                                                                                                                                                                                           PO) Golladay
                                                                                                                                                                                                                                                                                                                      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN    71961947 UNK                 8567781500             Naples      4227 Domestic Ave 2009 F550 SUPERWHITE     DUTY       1FDAF57R69EA04845
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        GV61806      56747   T6 TOW                 C620-432-78-271-016   " 4201757"   569118          4/24/2018 1:57   4/23/2018    9:57:00 PM   4/23/2018    9:57:00 PM   4/23/2018    9:57:00 PM    9:57:00 PM   4/23/2018   10:58:00 PM   4/23/2018   11:17:00 PM FORD                                           FL          "MD TOW PORT TO PORT " FL                         291               0     34117    34104 ARI FLEET (Cash Rates / Accept PO)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          JACOB              FALSE   0   201
232348   4/23/2018    6:16:00 PM   4/23/2018   11:59:00 PM    4:52:00 PM   4/23/2018    6:30:00 PM   4    1:38:00 AM   "JACOB C "   hector          12 Salinas Dr Naples           316-204-7912       CASH           jacob         0     1.5     120      180   0   0   0   CASH MEDUIM DUTY46441 Crystal Golladay    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   PD DR CA hector            316-204-7912              Naples      6381 Airport Rd       2003 RAM 3500 ST/SLTWHITE       3D7MA48C93G719712
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        292JZP      254605   T6 TOW                 C620-432-78-271-016                               4/23/2018 20:51   4/23/2018    4:51:00 PM   4/23/2018    4:51:00 PM   4/23/2018    4:51:00 PM    4:51:00 PM   4/23/2018    5:15:00 PM                           DODGE                                          FL          "MD TOW PORTNAPLES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT  DODGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            " FL                   180               0     34114    34109 CASH MEDUIM DUTY                jacob              FALSE   0   201
232328   4/23/2018    3:39:00 PM   4/23/2018   11:59:00 PM    1:39:00 PM   4/23/2018    3:30:00 PM   4    1:51:00 AM   "JACOB C "   DAN MAURER 560 S Collier Blvd    Marco         ()-                X-PRESS PAY (Cash)
                                                                                                                                                                                                                     JACOB         0       2     120      240   0   0   0   CASH MEDUIM DUTY11602 Carlos Rodriguez    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   4.067E+10 DAN                 2392531823             Naples      3967 Enterprise Ave 2000 4000 SERIESSILVER 4700       1HTSCAAM2YH322016
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Y91MXN      247112   TOW                    C620-432-78-271-016                               4/23/2018 15:36   4/23/2018   11:36:00 AM   4/23/2018    1:25:00 PM   4/23/2018    1:25:00 PM    1:25:00 PM   4/23/2018    2:18:00 PM   4/23/2018    2:33:00 PM INTERNATIONAL                                  FL          "MD TOW PORTEMPTY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT FIELD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            " FL                   240               0     34145    34104 CASH MEDUIM DUTY                JACOB              FALSE   0   201
232322   4/23/2018    1:12:00 PM   4/23/2018   11:59:00 PM   11:35:00 AM   4/23/2018    1:05:00 PM   4    1:30:00 AM   "JACOB C "   WAYNE           Woodland AveNaples                  2395721449    DEBIT CARD (Cash)
                                                                                                                                                                                                                     JACOB         0     1.5     120      180   0   0   0   CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED     FIN   PD CC OFF WAYNE- ABLESCAPE2395721449                 Naples      3400 Prospect Ave 2001 4000 SERIES"GREEN   4700 " 1HTSCAAM01H362634
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        9500PE       40619   TOW                    C620-432-78-271-016                               4/23/2018 14:42   4/23/2018   10:42:00 AM   4/23/2018   10:47:00 AM   4/23/2018   10:47:00 AM   10:51:00 AM   4/23/2018   11:56:00 AM   4/23/2018   12:21:00 PM INTERNATIONAL                  ACross from gulfFLcoast highschool-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 "MD TOW 210PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             WOODLAND
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                THE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     GARAGEAV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            " FL                   180               0     34119    34104 CASH MEDUIM DUTY                JACOB              FALSE   0   201
232301   4/22/2018    8:42:00 PM   4/22/2018   11:59:00 PM    7:15:00 PM   4/22/2018    8:00:00 PM   4   12:45:00 AM   "JACOB C "   PUBLIO          Pine Ridge Rd FL-75
                                                                                                                                                                     Naples  S          5613767790    X-PRESS PAY (Cash)
                                                                                                                                                                                                                     JACOB         0       1     120      120   0   0   0   WEBB CALL - CASH 55346 Claudia Morales    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   4.066E+10 PUBLIO              5613767790             Naples      Pine Ridge Rd AND I-752005 M2 106 MEDIUM  NA DUTY 1FVACXDC25HU11082
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N4305V      507248   TOW                    C620-432-78-271-016                               4/22/2018 23:25   4/22/2018    7:25:00 PM   4/22/2018    7:25:00 PM   4/22/2018    7:25:00 PM    7:26:00 PM   4/22/2018    7:30:00 PM   4/22/2018    7:40:00 PM FREIGHTLINER                                   FL          "MD TOW PORT??? TO PORT " FL                      120               0     34109    34109 WEBB CALL - CASH                JACOB              FALSE   0   201
232282   4/21/2018   10:05:00 PM   4/21/2018   11:59:00 PM    8:41:00 PM   4/21/2018    9:30:00 PM   4   12:49:00 AM   "JACOB C "   CARLOS          Bayshore Dr AND  Naples
                                                                                                                                                                         BEKA AVENUE2397766993        Payment RequestJACOB         0       0       0        0   0   0   0   CASH MEDUIM DUTY55346 Claudia Morales     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   COLLECT MONEY
                                                                                                                                                                                                                                                                                                                                                   CARLOS            2397766993             Naples      3915 Arnold Ave       2006 NPR            NA          JALB4B16767014438
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ISXF46           0   TOW                    C620-432-78-271-016                               4/21/2018 23:57   4/21/2018    7:57:00 PM   4/21/2018    8:06:00 PM   4/21/2018    8:06:00 PM    8:06:00 PM   4/21/2018    8:51:00 PM   4/21/2018    9:00:00 PM ISUZU                                          FL          "MD TOW PORTCASHTO PORTMEDUIM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            " FLDUTY                 0               0     34112    34104 CASH MEDUIM DUTY                JACOB              FALSE   0   201
232275   4/21/2018    7:38:00 PM   4/21/2018   11:59:00 PM    5:03:00 PM   4/21/2018    8:30:00 PM   4    3:27:00 AM   "JACOB C "   JOHN            I-75 AND MILE MARKER
                                                                                                                                                                     Everglades 63 City 9044775706    DEBIT CARD (Cash)
                                                                                                                                                                                                                     JACOB         0     3.5     125    437.5   0   0   0   CASH MEDUIM DUTY55346 Claudia Morales     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   V 05505G JOHN                 9044775706             Everglades City
                                                                                                                                                                                                                                                                                                                                                                                                        EVERGLADES CITY 2000 Boat TrailerGRAY                 4DJAB2423FA010139
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        449VS            0   TOW                    C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              35xx                                    4/21/2018 20:49   4/21/2018    4:49:00 PM   4/21/2018    4:49:00 PM   4/21/2018    4:49:00 PM    4:50:00 PM   4/21/2018    5:46:00 PM   4/21/2018    6:14:00 PM Boat Trailer                                   FL          MD LANDOLL PORTEVERGLADES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TO PORT CITY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL               437.5               0                     CASH MEDUIM DUTY               JACOB              FALSE   0   199
232266   4/21/2018    4:22:00 PM   4/21/2018   11:59:00 PM    2:54:00 PM   4/21/2018    4:16:00 PM   4    1:22:00 AM   "JACOB C "   STEVE           9467 Gulf ShoreNaples
                                                                                                                                                                      Dr                2393986176    X-PRESS PAY (Cash)
                                                                                                                                                                                                                     JACOB         0    1.25     120      150   0   0   0   CASH MEDUIM DUTY11602 Carlos Rodriguez    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   4.066E+10 CHRIS               2393986176             Naples      501 Airport Pulling Rd2015
                                                                                                                                                                                                                                                                                                                                                                                                                               S      SPRINTER 3500
                                                                                                                                                                                                                                                                                                                                                                                                                                                  WHITE       WDAPF4DC9F9606526
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        EBNT85           0   T6 TOW                 C620-432-78-271-016   .                           4/21/2018 17:23   4/21/2018    1:23:00 PM   4/21/2018    1:30:00 PM   4/21/2018    1:30:00 PM    1:37:00 PM   4/21/2018    3:16:00 PM   4/21/2018    3:31:00 PM MERCEDES-BENZ                                  FL          "MD TOW PORTMERCEDES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT "OF FL  NAPLES            150               0     34108    34104 CASH MEDUIM DUTY                JACOB              FALSE   0   201
232264   4/21/2018    2:41:00 PM   4/21/2018   11:59:00 PM    1:37:00 PM   4/21/2018    2:41:00 PM   4    1:04:00 AM   "JACOB C "   FRANK ROSALES 3730 White Lake    Naples
                                                                                                                                                                        Blvd            2396870255    CASH           JACOB         0       1     120      120   0   0   0   CASH MEDUIM DUTY11602 Carlos Rodriguez    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   PD DR CA FRANK ROSALES        2396870255             Naples      1295 Airport Pulling Rd
                                                                                                                                                                                                                                                                                                                                                                                                                              1994
                                                                                                                                                                                                                                                                                                                                                                                                                                 S K3500          WHITE       1GBJK34F7RE309788
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        OOJ206       45728   TOW                    C620-432-78-271-016                               4/21/2018 16:52   4/21/2018   12:52:00 PM   4/21/2018   12:58:00 PM   4/21/2018   12:58:00 PM    1:28:00 PM   4/21/2018    1:59:00 PM   4/21/2018    2:18:00 PM CHEVROLET                                      FL          "MD TOW PORTUNIVERSAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT " TRANSMISSION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL                 120               0     34117    34104 CASH MEDUIM DUTY                JACOB              FALSE   0   201
232227   4/20/2018    2:45:00 PM   4/20/2018   11:59:00 PM    1:20:00 PM   4/20/2018    2:45:00 PM   4    1:25:00 AM   "JACOB C "   DISPATCH        1499 5th Ave S Naples          1-800-582-6626     ACCOUNT        JACOB              1.25     120      150   0   0   0   ALLSTATE             17226 Tracy Michels6 - COMPLETEDFIN   1.039E+09 JENNIFER FEWLESS 2397779008                Naples      4555 Radio Rd         2014 F350 SUPERWHITE DUTY       1FDRF3G65EEA23426
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        AGYV01       32330   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              35xx                        FL1312830   4/20/2018 17:13   4/20/2018    1:13:00 PM   4/20/2018    1:13:00 PM   4/20/2018    1:13:00 PM    1:19:00 PM   4/20/2018    1:59:00 PM   4/20/2018    2:14:00 PM FORD       MUST GO ON LANDOLL DUMPBED IS LOADEDFL FULL OFMD  ROCK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     LANDOLL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         WITH PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              REAR TIRE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           DAMAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL                 150               0     34102    34104 ALLSTATE                        JACOB              FALSE   0   199
232225   4/20/2018    1:11:00 PM   4/20/2018   11:59:00 PM   12:52:00 PM   4/20/2018    1:11:00 PM   4   12:19:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                    890 Neapolitan
                                                                                                                                                         USE ""LE""Naples
                                                                                                                                                                     PREFIX"
                                                                                                                                                                      Way          1-800-541-2262     ACCOUNT        JACOB                 1      37       37   0   0   0   AGERO                12210 DUMMY B 6 - COMPLETED     FIN   311260643 CRAIG MUCKELVANE2392001747                 Naples      890 Neapolitan Way 2012 TUNDRA DOUBLE     BLACKCAB SR55TFRY5F1XCX117643
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        M361ZP      124387   T1 FLAT TIRE W/SPARE   C620-432-78-271-016                      9031.1   4/20/2018 16:05   4/20/2018   12:05:00 PM   4/20/2018   12:51:00 PM   4/20/2018   12:51:00 PM   12:51:00 PM   4/20/2018   12:55:00 PM                           TOYOTA                                         FL          TIRE CHANGE                    FL                  37               0     34103    34103 AGERO                           JACOB              FALSE   0    13
232224   4/20/2018   12:55:00 PM   4/20/2018   11:59:00 PM   12:15:00 PM   4/20/2018   12:52:00 PM   4   12:37:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                    4805USE
                                                                                                                                                          Tamiami
                                                                                                                                                              ""LE""Trl
                                                                                                                                                                     Naples
                                                                                                                                                                     PREFIX"
                                                                                                                                                                        N          1-800-541-2262     ACCOUNT        JACOB                 1      37       37   0   0   0   AGERO                12210 DUMMY B 6 - COMPLETED     FIN   838688620 DEBORAHBINKOWSK  920-660-9282              Naples      4805 Tamiami Trail N 2017 SOUL PLUS BLUE              KNDJP3A58H7429322
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        AFIN18       29832   T3 JUMP START          C620-432-78-271-016                      9031.1   4/20/2018 15:54   4/20/2018   11:54:00 AM   4/20/2018   12:06:00 PM   4/20/2018   12:06:00 PM   12:07:00 PM   4/20/2018   12:35:00 PM                           KIA                            Staybridge Suites
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL          JUMP START                     FL                  37               0     34103    34103 AGERO                           JACOB              FALSE   0    12
232168   4/19/2018    3:25:00 PM   4/19/2018   11:59:00 PM    1:57:00 PM   4/19/2018    3:24:00 PM   4    1:27:00 AM   "JACOB C "   MIKE            Corporate Flight Naples
                                                                                                                                                                        Dr                            ACCOUNT        JACOB                 1       0        0   0   0   0   CITY OF NAPLES       46441 Crystal Golladay
                                                                                                                                                                                                                                                                                                                      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   CITY OF NAPLES
                                                                                                                                                                                                                                                                                                                                                   MIKE              2392134747             Naples      370 Riverside Circle 2004 600 LE600 WHITE             1M2AC07C74M008683
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           116959    33299   T6 TOW                 C620-432-78-271-050   81I483                      4/19/2018 17:32   4/19/2018    1:32:00 PM   4/19/2018    1:35:00 PM   4/19/2018    1:35:00 PM    1:35:00 PM   4/19/2018    2:03:00 PM   4/19/2018    2:34:00 PM MACK       (5 Miles)                           FL          HD UNLOADED MILEAGE            FL                   0               0     34104    34102 CITY OF NAPLES                  JACOB              FALSE   0   208
232144   4/20/2018    9:29:00 AM   4/20/2018   11:59:00 PM    8:22:00 AM   4/20/2018   10:00:00 AM   4    1:38:00 AM   "JACOB C "   KYLE            1100 Sun Century Naples
                                                                                                                                                                         Rd             5089916660    DEBIT CARD (Cash)
                                                                                                                                                                                                                     JACOB         0     1.5     125    187.5   0   0   0   CASH MEDUIM DUTY54780 LAURA RICARDO       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                           CUELLAR
                                                                                                                                                                                                                                                                                                                                 FIN   MC AUTH 66172J
                                                                                                                                                                                                                                                                                                                                                   KYLE              5089916660             Naples      1100 Sun Century Rd 2000 Forklift         NA                 0          0        0   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              35xx                                    4/20/2018 11:30   4/20/2018    7:30:00 AM   4/20/2018    7:30:00 AM   4/20/2018    7:30:00 AM    7:31:00 AM   4/20/2018    8:51:00 AM                           Forklift                                       FL          MD LANDOLL PORT??? TO PORT FL                   187.5               0     34110    34110 CASH MEDUIM DUTY                JACOB              FALSE   0   199
232097   4/17/2018    7:24:00 PM   4/17/2018   11:59:00 PM    6:30:00 PM   4/17/2018    7:30:00 PM   4    1:00:00 AM   "JACOB C "   UNK             I-75 S Alico Rd Fort Myers 954-253-2460           DEBIT CARD (Cash)
                                                                                                                                                                                                                     JACOB         0       1     120      120   0   0   0   WEBB CALL - CASH 46441 Crystal Golladay   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   "PD OFFICE CC
                                                                                                                                                                                                                                                                                                                                                   "ADRIENNE
                                                                                                                                                                                                                                                                                                                                                      "        " 954-253-2460               Bonita Springs
                                                                                                                                                                                                                                                                                                                                                                                                        10801 Furlong St      2001 F350 SUPERWHITE DUTY       1FTWW33F91EB16926
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        IUGJ45      165954   T6 TOW                 C620-432-78-271-016                               4/17/2018 22:27   4/17/2018    6:27:00 PM   4/17/2018    6:27:00 PM   4/17/2018    6:28:00 PM    6:28:00 PM   4/17/2018    6:42:00 PM   4/17/2018    6:58:00 PM FORD                                           FL          "MD TOW PORT??? TO PORT " FL                      120               0     33912    34135 WEBB CALL - CASH                JACOB              FALSE   0   201
232095   4/17/2018    6:33:00 PM   4/17/2018   11:59:00 PM    5:49:00 PM   4/17/2018    6:27:00 PM   4   12:38:00 AM   "JACOB C "   DEBBIE FORREST 5606 Tavilla Circle
                                                                                                                                                                     Naples             5614004922    Credit Card-Driver
                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                         (Cash)    0       1      85       85   0   0   0   CASH MEDUIM DUTY11602 Carlos Rodriguez    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   PD DR CC DEBBIE FORREST 5614004922                   Naples      4227 Domestic Ave 2003 E350 SUPERGRAY      DUTY       1FDWE35F83HA53640
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        G0LFDEB     111639   TOW                    C620-432-78-271-016                               4/17/2018 21:44   4/17/2018    5:44:00 PM   4/17/2018    5:47:00 PM   4/17/2018    5:47:00 PM    5:49:00 PM   4/17/2018    6:09:00 PM                           FORD                                           FL          MD SERVICE CALLFORDPORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       FLEET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL                  85               0     34110    34104 CASH MEDUIM DUTY                JACOB              FALSE   0     4
232045   4/18/2018    9:30:00 AM   4/18/2018   11:59:00 PM    7:48:00 AM   4/18/2018    9:30:00 AM   4    1:42:00 AM   "JACOB C "   RUDY            6537 Dominica Naples
                                                                                                                                                                     Dr                 9545123781    Credit Card-Driver
                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                         (Cash)    0    1.75     125   218.75   0   0   0   WEBB CALL - CASH 17226 Tracy Michels6 - COMPLETED    FIN   PD DR CC RUDY                 9545123781             Naples      6537 Dominica Dr      2001 STORAGE CONTAINER
                                                                                                                                                                                                                                                                                                                                                                                                                                                  GREEN              0          0        0   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              35xx                                    4/18/2018 10:30   4/18/2018    6:30:00 AM   4/18/2018    7:00:00 AM   4/18/2018    7:00:00 AM    7:04:00 AM   4/18/2018    8:13:00 AM   4/18/2018    8:33:00 AM                                                FL          MD LANDOLL PORT??? TO PORT FL                  218.75               0     34113    34113 WEBB CALL - CASH                JACOB              FALSE   0   199
231989   4/17/2018    2:03:00 PM   4/17/2018   11:59:00 PM    6:11:00 AM   4/17/2018    1:58:00 PM   4    7:47:00 AM   "JACOB C "   DJ- TALON TOWING13601 SW 176thMiami
                                                                                                                                                                      St                9416285176    CHECK          JACOB         0       5      12       60   0   0   0   CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED     FIN   TALON TOWINGDOUG AT PICKUP 7607927680                Fort Myers 1684 Target Ct         2010 LMPV           TAN         8999G             0      354   TOW                    C620-432-78-271-016           11                   4/17/2018 8:30   4/17/2018    4:30:00 AM   4/17/2018    4:32:00 AM   4/17/2018    4:32:00 AM    4:33:00 AM   4/17/2018    8:37:00 AM   4/17/2018    9:04:00 AM                                                FL          TOLLS (cost) UNK               FL                   0              60     33177    33905 CASH MEDUIM DUTY                JACOB              FALSE   0    19
232020   4/17/2018    5:12:00 PM   4/17/2018   11:59:00 PM    2:09:00 PM   4/17/2018    5:09:00 PM   4    3:00:00 AM   "JACOB C "   ROB / BOB 7777110
                                                                                                                                                    5900 Yahl St Naples            597-4044           ACCOUNT        JACOB         0       3     135      405   0   0   0   CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                 46441 Crystal Golladay
                                                                                                                                                                                                                                                                                                                      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   PLS SEND CKBOB                2397777110             Fort Myers Edison Ave             1999 4000 SERIESWHITE4700       1HTSLAAM0XH636259
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        189NIQ      341592   TOW                    C620-432-78-271-016   DRIVER MUST GET             4/17/2018 16:18   4/17/2018   12:18:00 PM   4/17/2018    1:59:00 PM   4/17/2018    1:59:00 PM    2:00:00 PM   4/17/2018    2:34:00 PM   4/17/2018    3:06:00 PM INTERNATIONAL                                  FL          HD TOW PORT TO CERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PORT BYDIESEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL REPAIR          405               0     34109    33916 CERTIFIED DIESEL REPAIR         JACOB              FALSE   0   202
232010   4/16/2018    7:45:00 PM   4/16/2018   11:59:00 PM    4:18:00 PM   4/16/2018    7:42:00 PM   4    3:24:00 AM   "JACOB C "   GAY ROCHESTER 3324 Golden Gate   Naples
                                                                                                                                                                         Blvd W 704-902-0883          ACCOUNT        JACOB                 4     120      480   0   0   0   INA TOWING / INTER 46441
                                                                                                                                                                                                                                                                                                 STAR Crystal Golladay6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN      773009 "DAVID "         910-381-0670              Fort Myers 3510 Old Metro Pkwy2009              2300 GRAY         1HTMMAAM59H094231
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          2702611   326247   T6 TOW                 C620-432-78-271-016                               4/16/2018 19:28   4/16/2018    3:28:00 PM   4/16/2018    3:33:00 PM   4/16/2018    3:33:00 PM    3:39:00 PM   4/16/2018    4:40:00 PM   4/16/2018    4:55:00 PM INTERNATIONAL                                  FL          "MD TOW PORT TO PORT " FL                         480               0     34120    33916 INA TOWING / INTER STAR         JACOB              FALSE   0   201
232003   4/16/2018    4:22:00 PM   4/16/2018   11:59:00 PM    2:07:00 PM   4/16/2018    4:30:00 PM   4    2:23:00 AM   "JACOB C "   "DALE HUDSON " Highway 75 N Corkscrew
                                                                                                                                                                     Estero       Rd 2395975299       CASH           JACOB          0    2.5     120      300   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   PD CA DR STEW                 2392349150             Naples      5939 Shirley St       2015 CHASSIS 5500   WHITE       3C7WRMDL8FG706572
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E7780D      100980   T6 TOW                 C620-432-78-271-016              2                4/16/2018 17:57   4/16/2018    1:57:00 PM   4/16/2018    1:57:00 PM   4/16/2018    1:57:00 PM    2:07:00 PM   4/16/2018    2:32:00 PM   4/16/2018    3:13:00 PM RAM                                            FL          "MD TOW PORTVICTORY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORTTOWING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            " FL                   300               0     33928    34109 CASH MEDUIM DUTY                JACOB              FALSE   0   201
231989   4/17/2018    2:03:00 PM   4/17/2018   11:59:00 PM    6:11:00 AM   4/17/2018    1:58:00 PM   4    7:47:00 AM   "JACOB C "   DJ- TALON TOWING13601 SW 176thMiami
                                                                                                                                                                      St                9416285176    CHECK          JACOB          0   7.78     125    972.5   0   0   0   CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED     FIN   TALON TOWINGDOUG AT PICKUP 7607927680                Fort Myers 1684 Target Ct         2010 LMPV           TAN         8999G             0      354   TOW                    C620-432-78-271-016             11                 4/17/2018 8:30   4/17/2018    4:30:00 AM   4/17/2018    4:32:00 AM   4/17/2018    4:32:00 AM    4:33:00 AM   4/17/2018    8:37:00 AM   4/17/2018    9:04:00 AM                                                FL          MD LANDOLL PORTUNKTO PORT FL                    972.5               0     33177    33905 CASH MEDUIM DUTY                JACOB              FALSE   0   199
231963   4/15/2018    6:54:00 PM   4/15/2018   11:59:00 PM    5:46:00 PM   4/15/2018    6:54:00 PM   4    1:08:00 AM   "JACOB C "   MIKE            4716 Tamiami Trail
                                                                                                                                                                     NaplesE                          Credit Card-Driver
                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                         (Cash)     0    1.5     150      225   0   0   0   CASH HEAVY DUTY 54780 LAURA RICARDO       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                           CUELLAR
                                                                                                                                                                                                                                                                                                                                 FIN   PD CC DR MIKE                 2485051855             Naples      4227 Domestic Ave 2017 E450 SUPERN/A       DUTY       1FC4E4KS1HDC18591
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DPR7018       8712   T6 TOW                 C620-432-78-271-016                               4/15/2018 21:03   4/15/2018    5:03:00 PM   4/15/2018    5:03:00 PM   4/15/2018    5:03:00 PM    5:05:00 PM   4/15/2018    5:57:00 PM   4/15/2018    6:20:00 PM FORD                                           FL          HD TOW PORT TO TAMIAMI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PORT BY FLEET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FLSERVICES COMMERCIAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   225 QUICK LANE 0        34112    34104 CASH HEAVY DUTY                 JACOB              FALSE   0   202
231940   4/15/2018   11:25:00 AM   4/15/2018   11:59:00 PM    9:46:00 AM   4/15/2018   11:24:00 AM   4    1:38:00 AM   "JACOB C "   DAN             1920 Manatee Rd  Naples             2396017559    CASH           JACOB        150      1     200      200   0   0   0   CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED     FIN   158 CA 42 CCDANIEL DARREN     2396017559             Naples      ???                   2000 HOME           NA                 0          0        0   T8 WINCH NEEDED        C620-432-78-271-016                               4/15/2018 13:30   4/15/2018    9:30:00 AM   4/15/2018    9:32:00 AM   4/15/2018    9:32:00 AM    9:38:00 AM   4/15/2018   10:09:00 AM   4/15/2018   11:00:00 AM TRAILER                                        FL          MD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ???       PORT TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL PORT            200               0     34114           CASH MEDUIM DUTY               JACOB              FALSE   0   350
231934   4/14/2018    6:58:00 PM   4/14/2018   11:59:00 PM    5:26:00 PM   4/14/2018    6:55:00 PM   4    1:29:00 AM   "JACOB C "   ANTHONY OR RAY4501 3rd Ave SW    Naples             2399490405    ACCOUNT        JACOB              1.25     110    137.5   0   0   0   "TIMO BROTHERS, INC" 17226 Tracy Michels6 - COMPLETEDFIN   PLEASE SENDTIMO
                                                                                                                                                                                                                                                                                                                                                    CHECKBROTHERS              0            Bonita Springs
                                                                                                                                                                                                                                                                                                                                                                                                        27683 Old 41 Rd       2006 EXPRESS G3500  BLACK       1GBJG31U861233067
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        HQHI43      186497   TOW                    C620-432-78-271-016              4                4/14/2018 21:23   4/14/2018    5:23:00 PM   4/14/2018    5:23:00 PM   4/14/2018    5:23:00 PM    5:25:00 PM   4/14/2018    5:47:00 PM   4/14/2018    6:03:00 PM CHEVROLET                                      FL          "MD TOW PORT TO PORT " FL                       137.5               0     34119    34135 "TIMO BROTHERS, INC"            JACOB              FALSE   0   201
231854   4/13/2018   10:46:00 AM   4/13/2018   11:59:00 PM    9:22:00 AM   4/13/2018   10:45:00 AM   4    1:23:00 AM   "JACOB C "   DONALD          6170 Collier BlvdNaples             2397775161    Credit Card-Driver
                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                         (Cash)    0     1.5     120      180   0   0   0   CASH MEDUIM DUTY54780 LAURA RICARDO       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                           CUELLAR
                                                                                                                                                                                                                                                                                                                                 FIN   PD CC DR DONALD               2397775161             Naples      5900 Yahl St          2015 PROMASTERWHITE   1500 HIGH3C6TRVBD7FE502429
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        GFSZ70       28033   T6 TOW                 C620-432-78-271-016                               4/13/2018 13:05   4/13/2018    9:05:00 AM   4/13/2018    9:06:00 AM   4/13/2018    9:06:00 AM    9:07:00 AM   4/13/2018    9:40:00 AM   4/13/2018    9:54:00 AM RAM                                            FL          "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT "DIESELFL REPAIR          180               0     34114    34109 CASH MEDUIM DUTY                JACOB              FALSE   0   201
231808   4/12/2018   10:05:00 AM   4/12/2018   11:59:00 PM    8:50:00 AM   4/12/2018   10:05:00 AM   4    1:15:00 AM   "JACOB C "   JERRY CLARK     4290 Tamiami Trail
                                                                                                                                                                     NaplesE       239-825-2053       CHECK          JACOB              1.25     120      150   0   0   0   CLARK'S LAWN CARE 39280 Nikki Rodriguez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   PLEASE SEND"JERRY
                                                                                                                                                                                                                                                                                                                                                    CHECKCLARK "     2398252053             Naples      3906 Exchange Ave 2001 SILVERADOWHITE     C3500       1GBJC34U61F210342
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Y16PNR           0   T6 TOW                 C620-432-78-271-016                               4/12/2018 12:26   4/12/2018    8:26:00 AM   4/12/2018    8:27:00 AM   4/12/2018    8:27:00 AM    8:27:00 AM   4/12/2018    9:28:00 AM   4/12/2018    9:37:00 AM CHEVROLET                      WALGREENS FL                "MD TOW PORT"COLLIER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORTTIRE" F"L                  150               0     34112    34104 CLARK'S LAWN CARE               JACOB              FALSE   0   201
231765   4/11/2018   11:29:00 AM   4/11/2018   11:59:00 PM   10:30:00 AM   4/11/2018   11:29:00 AM   4   12:59:00 AM   "JACOB C "   "JASON "        2700 Tamiami Trail
                                                                                                                                                                     NaplesE            9417046766    CASH           JACOB         0    1.25     125   156.25   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   PD CA DR JASON                9417046766             Naples      ???                   2000 STORAGE CONTAINER
                                                                                                                                                                                                                                                                                                                                                                                                                                                  UNK                0          0        0   T6 TOW                 C620-432-78-271-016                               4/11/2018 14:29   4/11/2018   10:29:00 AM   4/11/2018   10:29:00 AM   4/11/2018   10:29:00 AM   10:30:00 AM   4/11/2018   10:44:00 AM                                                          GRAND BUFFET FL             MD LANDOLL PORT??? TO PORT FL                  156.25               0     34112           CASH MEDUIM DUTY               JACOB              FALSE   0   199
231727   4/10/2018    3:31:00 PM   4/10/2018   11:59:00 PM    1:33:00 PM   4/10/2018    3:30:00 PM   4    1:57:00 AM   "JACOB C "   HOWARD OR BRIAN Vanderbilt Beach Naples
                                                                                                                                                                         Rd FL-901 572-2837           CHECK          JACOB                 2     125      250   0   0   0   "B B BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                 39280 SOLUTIONS,
                                                                                                                                                                                                                                                                                                         Nikki Rodriguez
                                                                                                                                                                                                                                                                                                                     LLC"
                                                                                                                                                                                                                                                                                                                      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   PLEASE SENDBBCHECK
                                                                                                                                                                                                                                                                                                                                                       BYPASS DEWATERING       0            Naples      5600 Taylor Rd        2000 DRILL RIG UNK                     0          0        0   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              35xx                                    4/10/2018 17:19   4/10/2018    1:19:00 PM   4/10/2018    1:20:00 PM   4/10/2018    1:20:00 PM    1:20:00 PM   4/10/2018    2:05:00 PM   4/10/2018    2:32:00 PM                                                FL          MD LANDOLL PORT TO PORT FL                        250               0     34108    34109 "B B BYPASS DEWATERING SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          JACOB LLC"         FALSE   0   199
231726   4/11/2018    9:21:00 AM   4/11/2018   11:59:00 PM    7:58:00 AM   4/11/2018    9:19:00 AM   4    1:21:00 AM   "JACOB C "   JACOB           9393 County Road Naples
                                                                                                                                                                          901           3524094860    ACCOUNT        JACOB              1.25     125   156.25   0   0   0   EXCEL ERECTORS       39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   PLS SEND PAYMENT
                                                                                                                                                                                                                                                                                                                                                   JACOB          EXCEL ERECTORS-RAY MILLER Naples      493 Airport Pulling Rd2000
                                                                                                                                                                                                                                                                                                                                                                                                                               N      AND BASKET  UNK                0          0        0   T6 TOW                 C620-432-78-271-016                               4/11/2018 10:30   4/11/2018    6:30:00 AM   4/11/2018    6:31:00 AM   4/11/2018    6:31:00 AM    6:42:00 AM   4/11/2018    8:23:00 AM   4/11/2018    8:37:00 AM FORKLIFT                       OLDE FLORIDA GOLF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL CLUB MD LANDOLL PORT TO PORT FL                         156.25               0     34108    34104 EXCEL ERECTORS                  JACOB              FALSE   0   199
231690    4/9/2018    3:34:00 PM    4/9/2018   11:59:00 PM    2:00:00 PM    4/9/2018    3:30:00 PM   4    1:30:00 AM   "JACOB C "   CALLED IN BY ROADSIDE
                                                                                                                                                    12824 Bald Cypress
                                                                                                                                                                     NaplesLn                     0   Credit Card-Driver
                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                         (Cash)    0     1.5     125    187.5   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   PD DR CC "PEDRO DIAZ "        2398875687             Naples      16120 Old US-41       2012 NPR HD WHITE               JALC4W163C7001418
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        BHYQ41       52565   T6 TOW                 C620-432-78-271-016                                4/9/2018 15:19    4/9/2018   11:19:00 AM    4/9/2018    1:30:00 PM    4/9/2018    1:30:00 PM    1:30:00 PM    4/9/2018    2:21:00 PM    4/9/2018    2:34:00 PM ISUZU                                          FL          MD LANDOLL PORTDROP TO PORT FL                  187.5               0     34119    34110 CASH HEAVY DUTY                 JACOB              FALSE   0   199
231692    4/9/2018    5:12:00 PM    4/9/2018   11:59:00 PM    4:05:00 PM    4/9/2018    5:00:00 PM   4   12:55:00 AM   "JACOB C "   CUSTOMER        2239 Pine Wood   Naples
                                                                                                                                                                       Circle                     0   X-PRESS PAY (Cash)
                                                                                                                                                                                                                     JACOB         0       1     120      120   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   4.064E+10 "MATTHEW REID " 2398771433                 Naples      5911 Taylor Rd        2006 F350 SUPERBROWN DUTY       1FTWX31P46EA14255
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        905RRS      163411   T6 TOW                 C620-432-78-271-016                                4/9/2018 19:30    4/9/2018    3:30:00 PM    4/9/2018    3:55:00 PM    4/9/2018    3:55:00 PM    3:57:00 PM    4/9/2018    4:12:00 PM    4/9/2018    4:22:00 PM FORD                                           FL          "MD TOW PORTMECHANIC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT " FL                      120               0     34105    34109 CASH MEDUIM DUTY                JACOB              FALSE   0   201
231667    4/9/2018    1:53:00 PM    4/9/2018   11:59:00 PM   12:13:00 PM    4/9/2018    1:52:00 PM   4    1:39:00 AM   "JACOB C "   JACOB           1361 Desoto Blvd Naples
                                                                                                                                                                         S              2392003629    CASH           JACOB         0       1     100      100   0   0   0   CASH MEDUIM DUTY40231 Amy Case 6 - COMPLETED         FIN   PD CA DR JACOB                2392003629             Naples      3491 White Blvd       1993 NPR            WHITE       JALB4B1K1P70036440         0   TOW                    C620-432-78-271-016                                4/9/2018 14:14    4/9/2018   10:14:00 AM    4/9/2018   11:51:00 AM    4/9/2018   11:51:00 AM   11:52:00 AM                              4/9/2018    1:11:00 PM ISUZU      FLAT RATE PER JACOB                 FL          "MD TOW PORT??? TO PORT " FL                      100               0     34117    34117 CASH MEDUIM DUTY                JACOB              FALSE   0   201
231677    4/9/2018   12:08:00 PM    4/9/2018   11:59:00 PM   10:16:00 AM    4/9/2018   12:04:00 PM   4    1:48:00 AM   "JACOB C "   JACOB           13050 Bonita Beach
                                                                                                                                                                     Bonita RdSprings
                                                                                                                                                                               SE                     CHECK          JACOB              1.75     108      189   0   0   0   NAPLES TRUCK AND TIRE39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   SEND PAYMENTJOSE CUSTOMER 2394380011                 Naples      3727 Prospect Ave 2006 RAM 2500 ST/SLT    SILVER      1D7KS28C46J236964
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        GRHS24           0   T6 TOW                 C620-432-78-271-016                                4/9/2018 12:26    4/9/2018    8:26:00 AM    4/9/2018    8:27:00 AM    4/9/2018    8:27:00 AM    8:32:00 AM    4/9/2018   10:48:00 AM    4/9/2018   11:21:00 AM DODGE                          RACE TRAC       FL          "MD TOW PORT TO PORT " FL                         189               0     34135    34104 NAPLES TRUCK AND TIRE           JACOB              FALSE   0   201
231584    4/6/2018    2:34:00 PM    4/6/2018   11:59:00 PM    2:03:00 PM    4/6/2018    2:33:00 PM   4   12:30:00 AM   "JACOB C "   DISPATCH        5624 Strand Blvd Naples        1-888-843-5873     ACCOUNT        JACOB                 1      40       40   0   0   0   NSD NATION SAFE DRIVERS
                                                                                                                                                                                                                                                                                                 17226 Tracy Michels6 - COMPLETEDFIN     4083951 Donald Benedetto 2394046824                Naples                            2013 ML350          BLACK       4JGDA5HB7DA125672
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        2UP12G0      59011   JUMP START             C620-432-78-271-016                      94535     4/6/2018 17:58    4/6/2018    1:58:00 PM    4/6/2018    2:00:00 PM    4/6/2018    2:00:00 PM    2:00:00 PM    4/6/2018    2:21:00 PM                           MERCEDES-BENZ                                  FL          MERCEDES JUMP  Mercedes-Benz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   START        FLOf Naples         40               0     34110           NSD NATION SAFE11107256240
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DRIVERS      JACOB              FALSE   0   230
231559    4/6/2018   12:35:00 PM    4/6/2018   11:59:00 PM   10:48:00 AM    4/6/2018   12:30:00 PM   4    1:42:00 AM   "JACOB C "   BEN BOLDOCZKI 6120 Lee Ann LnNaples            129-431-5226       ACCOUNT        JACOB               1.5     120      180   0   0   0   UNITED WATER RESTORATION
                                                                                                                                                                                                                                                                                                 17226 Tracy Michels6 - COMPLETEDFIN   PLEASE SENDBEN
                                                                                                                                                                                                                                                                                                                                                    CHECK            2392699792             Naples      1295 Airport Rd S     2005 SAVANA G3500   WHITE       1GDJG31V651906730
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        BQJH63      289447   T6 TOW                 C620-432-78-271-016                                4/6/2018 13:03    4/6/2018    9:03:00 AM    4/6/2018   10:30:00 AM    4/6/2018   10:30:00 AM   10:32:00 AM    4/6/2018   10:58:00 AM    4/6/2018   11:12:00 AM GMC                                            FL          "MD TOW PORTUNIVERSAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT " TRANSMISSION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL                 180               0     34109    34104 UNITED WATER RESTORATION JACOB                     FALSE   0   201
231539    4/6/2018   10:57:00 AM    4/6/2018   11:59:00 PM    9:34:00 AM    4/6/2018   11:00:00 AM   4    1:26:00 AM   "JACOB C "   TIM             3375 Tamiami Trail
                                                                                                                                                                     NaplesN            2396596595    DEBIT CARD (Cash)
                                                                                                                                                                                                                     JACOB         0     1.5     120      180   0   0   0   CASH MEDUIM DUTY54780 LAURA RICARDO       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                           CUELLAR
                                                                                                                                                                                                                                                                                                                                 FIN   V AUTH 08588G
                                                                                                                                                                                                                                                                                                                                                   TIM               2396596595             Naples      4900 Tamiami Trail N 2007 NPR             WHITE       JALC4B16677011522
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CJLE06      180790   T6 TOW                 C620-432-78-271-016                                4/5/2018 21:39    4/5/2018    5:39:00 PM    4/6/2018    9:00:00 AM    4/6/2018    9:00:00 AM    9:01:00 AM    4/6/2018    9:53:00 AM    4/6/2018   10:23:00 AM ISUZU                                          FL          "MD TOW PORTTIRES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       PLUS" NAPLES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL N               180               0     34103    34108 CASH LIGHT DUTY                 JACOB              FALSE   0   201
231496    4/5/2018    9:44:00 AM    4/5/2018   11:59:00 PM    7:41:00 AM    4/5/2018    9:43:00 AM   4    2:02:00 AM   "JACOB C "   HOWARD OR BRIAN Taylor Rd        Naples        572-2837           Credit Card-Office
                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                         (Cash)    0       2     125      250   0   0   0   "B B BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                 54780 SOLUTIONS,
                                                                                                                                                                                                                                                                                                         LAURA RICARDO
                                                                                                                                                                                                                                                                                                                     LLC"
                                                                                                                                                                                                                                                                                                                      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                           CUELLAR
                                                                                                                                                                                                                                                                                                                                 FIN   PLEASE SENDBBCHECK
                                                                                                                                                                                                                                                                                                                                                       BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                                                                                     2398887852             Naples      Vanderbilt Dr         2000 DRILL RIG "YELLOW "               0          0        0   TOW                    C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              35xx                                      4/5/2018 9:05    4/5/2018    5:05:00 AM    4/5/2018    5:05:00 AM    4/5/2018    5:05:00 AM    5:52:00 AM    4/5/2018    8:02:00 AM    4/5/2018    8:20:00 AM                                                FL          MD LANDOLL PORT??? TO PORT FL                     250               0     34109    34108 "B B BYPASS DEWATERING SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          JACOB LLC"         FALSE   0   199
231492    4/4/2018    9:19:00 PM    4/4/2018   11:59:00 PM    7:22:00 PM    4/4/2018    9:18:00 PM   4    1:56:00 AM   "JACOB C "   NA              15790 DEL SOL LANE
                                                                                                                                                                     Naples                           Credit Card-Office
                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                         (Cash)            2   112.5      225   0   0   0   AFTER HOURS ROAD SERVICES
                                                                                                                                                                                                                                                                                                 54780 LAURA RICARDO  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                           CUELLAR
                                                                                                                                                                                                                                                                                                                                 FIN        92045 NA              000-000-0000              Naples      27th St NW Golden Gate2000BlvdCONCESSION
                                                                                                                                                                                                                                                                                                                                                                                                                                         W        GRAY               0 YA15408           0   T6 TOW                 C620-432-78-271-016                                4/4/2018 22:28    4/4/2018    6:28:00 PM    4/4/2018    6:29:00 PM    4/4/2018    6:29:00 PM    6:38:00 PM    4/4/2018    7:38:00 PM    4/4/2018    8:03:00 PM TRAILER                                        FL          MD LANDOLL PORT TO PORT FL                        225               0              34120 AFTER HOURS ROAD SERVICES JACOB                    FALSE   0   199
231434    4/3/2018    3:09:00 PM    4/3/2018   11:59:00 PM    1:20:00 PM    4/3/2018    3:09:00 PM   4    1:49:00 AM   "JACOB C "   "FLEET "        1455 Rail Head Naples
                                                                                                                                                                     Blvd                             ACCOUNT        JACOB               1.7   109.2   185.64   0   0   0   FLEET NET AMERICA 39280 Nikki Rodriguez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   5312C       DOUG              2394050915             Estero      22400 S Tamiami Trail2016 TRANSIT T-350   BLUEHD      1FDRS6ZV2GKA18691
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        GCDT52       60427   T6 TOW                 C620-432-78-271-016   22C6LS          FL57410      4/3/2018 17:14    4/3/2018    1:14:00 PM    4/3/2018    1:14:00 PM    4/3/2018    1:14:00 PM    1:15:00 PM    4/3/2018    1:52:00 PM    4/3/2018    2:07:00 PM FORD                                           FL          "MD TOW PORT TO PORT " FL                      185.64               0     34110    33928 FLEET NET AMERICA               JACOB              FALSE   0   201
231414    4/3/2018   10:25:00 AM    4/3/2018   11:59:00 PM    8:46:00 AM    4/3/2018   10:23:00 AM   4    1:37:00 AM   "JACOB C "   WEBB CALL       4041 2nd Ave SENaples                             Credit Card-Office
                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                         (Cash)    0     1.5     120      180   0   0   0   WEBB CALL - CASH 39280 Nikki Rodriguez    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN        92310 "AMAURYS "         2396924700             Naples      3945 Tollhouse Dr 2008 F450 SUPERWHITE     DUTY       1FTXW43RX8EB46029
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1384XX      225964   T6 TOW                 C620-432-78-271-016                                4/3/2018 12:39    4/3/2018    8:39:00 AM    4/3/2018    8:41:00 AM    4/3/2018    8:41:00 AM    8:42:00 AM    4/3/2018    9:00:00 AM    4/3/2018    9:41:00 AM FORD                                           FL          "MD TOW PORT"MECHANIC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT " " FL                    180               0     34117    34114 WEBB CALL - CASH                JACOB              FALSE   0   201
231378    4/2/2018    1:47:00 PM    4/2/2018   11:59:00 PM    1:25:00 PM    4/2/2018    1:47:00 PM   4   12:22:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                    7801USE
                                                                                                                                                          Airport
                                                                                                                                                              ""LE""
                                                                                                                                                                  Pulling
                                                                                                                                                                     Naples
                                                                                                                                                                     PREFIX"Road North
                                                                                                                                                                                   1-800-541-2262     ACCOUNT        JACOB                 1      37       37   0   0   0   AGERO                39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   398852067 CAROLE GIBSON       7865971786             Naples      7801 Airport Pulling Rd
                                                                                                                                                                                                                                                                                                                                                                                                                              2009
                                                                                                                                                                                                                                                                                                                                                                                                                                 N COROLLA/S/LE/XLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                  RED         1NXBU40E39Z112776
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        094LSU      152405   T3 JUMP START          C620-432-78-271-016                     9031.1     4/2/2018 17:03    4/2/2018    1:03:00 PM    4/2/2018    1:10:00 PM    4/2/2018    1:10:00 PM    1:11:00 PM    4/2/2018    1:38:00 PM                           TOYOTA                                         FL          JUMP START                     FL                  37               0     34109    34109 AGERO                           JACOB              FALSE   0    12
231380    4/2/2018    5:51:00 PM    4/2/2018   11:59:00 PM    3:23:00 PM    4/2/2018    5:40:00 PM   4    2:17:00 AM   "JACOB C "   RAY MILLER      28801 S Tamiami  Bonita
                                                                                                                                                                        Trail Springs 3524094860      ACCOUNT        JACOB              2.25     125   281.25   0   0   0   EXCEL ERECTORS       39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN               JACOB          EXCEL ERECTORS-RAY MILLER Naples      3853 Exchange Ave 2000 AND BASKET         UNK                0          0        0   T6 TOW                 C620-432-78-271-016                                4/2/2018 18:30    4/2/2018    2:30:00 PM    4/2/2018    2:57:00 PM    4/2/2018    2:57:00 PM    2:58:00 PM    4/2/2018    4:00:00 PM    4/2/2018    4:20:00 PM FORKLIFT                                       FL          MD LANDOLL PORT TO PORT FL                     281.25               0     34134    34104 EXCEL ERECTORS                  JACOB              FALSE   0   199
231371    4/2/2018   12:35:00 PM    4/2/2018   11:59:00 PM   11:59:00 AM    4/2/2018   12:33:00 PM   4   12:34:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                    2659USE
                                                                                                                                                          Professional
                                                                                                                                                              ""LE""Naples
                                                                                                                                                                     PREFIX"
                                                                                                                                                                         Cir       1-800-541-2262     ACCOUNT        JACOB                 1      37       37   0   0   0   AGERO                39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   858998250 M DUNN              5856455876             Naples      2659 Professional Circle
                                                                                                                                                                                                                                                                                                                                                                                                                              2010 SANTA FE GLS   GREEN       5NMSG3AB8AH336048
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        3708QD      102238   T7 LOCK OUT            C620-432-78-271-016                     9031.1     4/2/2018 15:54    4/2/2018   11:54:00 AM    4/2/2018   11:58:00 AM    4/2/2018   11:58:00 AM   11:58:00 AM    4/2/2018   12:18:00 PM                           HYUNDAI                                        FL          LOCKOUT SERVICE                FL                  37               0     34119    34119 AGERO                           JACOB              FALSE   0    24
231359    4/2/2018   11:58:00 AM    4/2/2018   11:59:00 PM   10:52:00 AM    4/2/2018   11:58:00 AM   4    1:06:00 AM   "JACOB C "   "VINCENT LEONARDO
                                                                                                                                                    333 5th
                                                                                                                                                          " St SW Naples                2393228891    CASH           JACOB         0     1.5     120      180   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   PD DR CA "VINCENT LEONARDO    2393228891
                                                                                                                                                                                                                                                                                                                                                                        "                   Naples      264 17th St NW        1998 P3500          SILVER      1GDKP32Y0W3501496 0   120706   T6 TOW                 C620-432-78-271-016                                4/2/2018 14:30    4/2/2018   10:30:00 AM    4/2/2018   10:30:00 AM    4/2/2018   10:30:00 AM   10:32:00 AM    4/2/2018   11:07:00 AM    4/2/2018   11:23:00 AM GMC                                            FL          "MD TOW PORTDROPTO PORT " FL                      180               0     34117    34120 CASH MEDUIM DUTY                JACOB              FALSE   0   201
231355    4/2/2018   10:15:00 AM    4/2/2018   11:59:00 PM    9:04:00 AM    4/2/2018   10:15:00 AM   4    1:11:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                    9315USE
                                                                                                                                                          Chiasso
                                                                                                                                                              ""LE""
                                                                                                                                                                  Cove
                                                                                                                                                                     Naples
                                                                                                                                                                     PREFIX"
                                                                                                                                                                           Ct      1-800-541-2262     ACCOUNT        JACOB                 1      37       37   0   0   0   AGERO                39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   283036583 FRANK TANCREDI 2393314206                  Naples      9315 Chiasso Cove Ct2011 911 TURBO CABRIOLET
                                                                                                                                                                                                                                                                                                                                                                                                                                                  WHITE       WP0CD2A95BS773127
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        JC182P       22701   T3 JUMP START          C620-432-78-271-016                     9031.1     4/2/2018 12:56    4/2/2018    8:56:00 AM    4/2/2018    8:57:00 AM    4/2/2018    8:57:00 AM    8:57:00 AM    4/2/2018   10:05:00 AM                           PORSCHE                                        FL          JUMP START                     FL                  37               0     34114    34114 AGERO                           JACOB              FALSE   0    12
231342    4/1/2018   11:01:00 PM    4/1/2018   11:59:00 PM   10:10:00 PM    4/1/2018   11:00:00 PM   4   12:50:00 AM   "JACOB C "   ana             4110 Pine RidgeNaples
                                                                                                                                                                      Rd                2396870271    Credit Card-Driver
                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                         (Cash)    0       1     150      150   0   0   0   WEBB CALL - CASH 46441 Crystal Golladay   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   pd dr cc    anna              2396870271             Naples      ???                   2005 C5C042 5500WHITE           1GDG5C1E05F907939
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        AB81200     157745   T8 WINCH NEEDED        C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              35xx        JH6424K                       4/2/2018 2:09    4/1/2018   10:09:00 PM    4/1/2018   10:09:00 PM    4/1/2018   10:09:00 PM   10:10:00 PM    4/1/2018   10:29:00 PM                                                                          FL          MD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ???       PORT TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL PORT            150               0     34119           WEBB CALL - CASH               JACOB              FALSE   0   350
231320    4/1/2018   12:12:00 AM   3/31/2018   11:59:00 PM    9:41:00 PM    4/1/2018   12:45:00 AM   4    3:03:00 AM   "JACOB C "   "LES ZILLMER " "I 75 S AND 84 "Naples                             Credit Card-Office
                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                         (Cash)    0       3     125      375   0   0   0   CASH HEAVY DUTY 46441 Crystal Golladay    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   "PD OFF CC "LES ZILLMER       2395658094             Fort Myers 9651 Kelly Tractor Dr 2000 21 FT DECK BOAT WHITE              0 FL8986KP          0   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              35xx                                      4/1/2018 0:49   3/31/2018    8:49:00 PM   3/31/2018    8:49:00 PM   3/31/2018    8:49:00 PM    8:50:00 PM   3/31/2018   10:18:00 PM   3/31/2018   10:47:00 PM                                                FL          HD LANDOLL PORT??? TO PORT FL                     375               0              33905 CASH HEAVY DUTY                 JACOB              FALSE   0   200
231115    4/1/2018    2:25:00 PM    4/1/2018   11:59:00 PM    1:02:00 PM    4/1/2018    2:30:00 PM   4    1:28:00 AM   "JACOB C "   "OSCAR POT " 3180 Beck BlvdNaples                   2397845689    CASH           JACOB         0     1.5     120      180   0   0   0   CASH MEDUIM DUTY46441 Crystal Golladay    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   PD CR DR "OSCAR POT "         2397845689             Naples      109 Duncan Ln         2011 5TH WHEEL GRAY RV          4YDF34323BA740030
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        JPQQ34           0   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              35xx                                    3/27/2018 19:29   3/27/2018    3:29:00 PM    4/1/2018   12:18:00 PM    4/1/2018   12:18:00 PM   12:20:00 PM    4/1/2018    1:12:00 PM    4/1/2018    1:41:00 PM                                                FL          "MD TOW PORT??? TO PORT " FL                      180               0     34114    34114 CASH MEDUIM DUTY                JACOB              FALSE   0   201
233851   5/30/2018    8:01:00 PM   5/30/2018   11:59:00 PM    5:59:00 PM   5/30/2018    8:00:00 PM   5    2:01:00 AM   "JACOB C "   DON MONTROY Bald Eagle Dr Marco                239-825-8777       ACCOUNT        JACOB                 1     135      135   0   0   0   ALLIED PAVERS        39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   PLEASE SENDDRIVER/CELL
                                                                                                                                                                                                                                                                                                                                                    CHECK                    239            Naples      Price St Barefoot Williams
                                                                                                                                                                                                                                                                                                                                                                                                                              2013 Rd SILVERADOWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                  C3500       1GB3CZCG3DF215686
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        447QSC           0   T6 TOW                 C620-432-78-271-016                               5/30/2018 21:57   5/30/2018    5:57:00 PM   5/30/2018    5:58:00 PM   5/30/2018    5:58:00 PM    5:59:00 PM   5/30/2018    6:38:00 PM   5/30/2018    6:57:00 PM CHEVROLETFLAT RATE TO GET OFF TELEPHONE POLEFL             WINCH OUT (simple) PER 1/2 FL  HOUR               135               0     34145    34113 ALLIED PAVERS                   JACOB              FALSE   0    41
233851   5/30/2018    8:01:00 PM   5/30/2018   11:59:00 PM    5:59:00 PM   5/30/2018    8:00:00 PM   5    2:01:00 AM   "JACOB C "   DON MONTROY Bald Eagle Dr Marco                239-825-8777       ACCOUNT        JACOB                 2     108      216   0   0   0   ALLIED PAVERS        39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                 FIN   PLEASE SENDDRIVER/CELL
                                                                                                                                                                                                                                                                                                                                                    CHECK                    239            Naples      Price St Barefoot Williams
                                                                                                                                                                                                                                                                                                                                                                                                                              2013 Rd SILVERADOWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                  C3500       1GB3CZCG3DF215686
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        447QSC           0   T6 TOW                 C620-432-78-271-016                               5/30/2018 21:57   5/30/2018    5:57:00 PM   5/30/2018    5:58:00 PM   5/30/2018    5:58:00 PM    5:59:00 PM   5/30/2018    6:38:00 PM   5/30/2018    6:57:00 PM CHEVROLET                                      FL          "MD TOW PORT TO PORT " FL                         216               0     34145    34113 ALLIED PAVERS                   JACOB              FALSE   0   201
233837   5/30/2018    2:59:00 PM   5/30/2018   11:59:00 PM    1:43:00 PM   5/30/2018    2:58:00 PM   5    1:15:00 AM   "JACOB C "   JK LANDSCAPES 1332 BriarwoodNaplesCt                2397779293    Credit Card-Driver
                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                         (Cash)    0     1.5     120      180   0   0   0   CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED     FIN   PD CC DR JK LANDSCAPES- JOHN  2397779293             Bonita Springs
                                                                                                                                                                                                                                                                                                                                                                                                        28090 Imperial Pkwy 2014 SILVERADOWHITE   C3500       1GB3CZCG5EF104946
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        BWGC72       43301   TOW                    C620-432-78-271-016                               5/30/2018 17:36   5/30/2018    1:36:00 PM   5/30/2018    1:36:00 PM   5/30/2018    1:36:00 PM    1:36:00 PM   5/30/2018    1:52:00 PM   5/30/2018    2:04:00 PM CHEVROLET                      BRIARWOOD COMMUNITY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL          "MD TOW PORTTIRETO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      KINGDOM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            " FL                   180               0     34104    34135 CASH MEDUIM DUTY                JACOB              FALSE   0   201
233825   5/30/2018   12:51:00 PM   5/30/2018   11:59:00 PM   11:08:00 AM   5/30/2018    1:00:00 PM   5    1:52:00 AM   "JACOB C "   JACOB           661 20th Ave NW  Naples             2392897176    CASH           JACOB         0       2     120      240   0   0   0   CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED     FIN   PD CA DR WILLIAM              2393078545             Naples      Wilson Blvd N Golden  1998
                                                                                                                                                                                                                                                                                                                                                                                                                                Gate 5th
                                                                                                                                                                                                                                                                                                                                                                                                                                       BlvdWheel
                                                                                                                                                                                                                                                                                                                                                                                                                                             E   -WHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                   Fifth Wheel1EA5J2723W14751980         0   TOW                    C620-432-78-271-016                               5/30/2018 13:29   5/30/2018    9:29:00 AM   5/30/2018    9:30:00 AM   5/30/2018    9:30:00 AM    9:30:00 AM   5/30/2018   11:20:00 AM   5/30/2018   11:43:00 AM Trailer                                        FL          "MD TOW PORTRESIDENCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT " FL                      240               0     34120    34120 CASH MEDUIM DUTY                JACOB              FALSE   0   201
233817   5/30/2018    2:45:00 AM   5/30/2018   11:59:00 PM    1:14:00 AM   5/30/2018    2:45:00 AM   5    1:31:00 AM   "JACOB C "   KYLE            Imperial Pkwy Bonita
                                                                                                                                                                     Dean StSprings 2393005408        Credit Card-Driver
                                                                                                                                                                                                                     JACOB
                                                                                                                                                                                                                         (Cash)    0     1.5     120      180   0   0   0   CASH MEDUIM DUTY40231 Amy Case 6 - COMPLETED         FIN   CC DRIVER MARKUM              2392931434             Naples      109 16th St NE        1997 F350           WHITE       1FTJW35F2VEB36657
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        265QYA      372000   TOW                    C620-432-78-271-016                                5/30/2018 4:48   5/30/2018   12:48:00 AM   5/30/2018   12:48:00 AM   5/30/2018   12:48:00 AM   12:51:00 AM   5/30/2018    1:37:00 AM   5/30/2018    1:48:00 AM FORD                                           FL          "MD TOW PORT??? TO PORT " FL                      180               0     34135    34120 CASH MEDUIM DUTY                JACOB              FALSE   0   201
233806   5/29/2018    7:41:00 PM   5/29/2018   11:59:00 PM    6:31:00 PM   5/29/2018    7:38:00 PM   5    1:07:00 AM   "JACOB C "   EDDY            Wilson Blvd N Naples
                                                                                                                                                                     Golden Gate Blvd E         239   CASH           JACOB         0    1.25     120      150   0   0   0   CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED     FIN   PD DR CASH EDDY               2395959091             Naples      2180 39th St SW       1999 F350 SUPERGREEN DUTY       1FTWW33F3XEE49762
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        IYMC12      233091   TOW                    C620-432-78-271-016                               5/29/2018 19:16   5/29/2018    3:16:00 PM   5/29/2018    3:16:00 PM   5/29/2018    3:16:00 PM    3:27:00 PM   5/29/2018    6:52:00 PM   5/29/2018    7:02:00 PM FORD                           ON SIDE OF THE FL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ROAD        "MD TOW PORTResidence
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TO PORT " FL                      150               0     34120    34117 CASH MEDUIM DUTY                JACOB              FALSE   0   201
233799   5/29/2018    1:58:00 PM   5/2
                                                                                                                                                                                                                                     Case 2:19-cv-00626-SPC-MRM Document 44-7 F ed 03/08/21 Page 30 of 34 PageID 1057

235988   7/23/2018    3:35:00 PM   7/23/2018   11:59:00 PM    1:05:00 PM   7/23/2018    3:34:00 PM   7    2:29:00 AM   "JACOB C "   ANDREW           Immokalee Rd Naples
                                                                                                                                                                       Randall Blvd 2394652433           Credit Card-Office
                                                                                                                                                                                                                        JACOB
                                                                                                                                                                                                                            (Cash)   0    2.5     120       300   0   0   0   AVANT YARDE          11602 Carlos Rodriguez
                                                                                                                                                                                                                                                                                                                        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        05113D      DRIVER-ANDREW 2394652433                  Fort Myers 2150 Rockfill Rd       2008 NPR           WHITE      4KLC4J1N98J802814
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 706LJG      78801    T6 TOW                 C620-432-78-271-050                            7/23/2018 16:56   7/23/2018   12:56:00 PM   7/23/2018   12:59:00 PM   7/23/2018   12:59:00 PM    1:01:00 PM   7/23/2018    1:37:00 PM   7/23/2018    1:45:00 PM   ISUZU                                                FL          "MD TOW PORTSTEEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TRUCK" CENTER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FL                   300              0    34120    33916 AVANT YARDE                     JACOB                FALSE                   0   201
235890   7/22/2018    3:40:00 PM   7/22/2018   11:59:00 PM   10:06:00 AM   7/22/2018    3:39:00 PM   7    5:33:00 AM   "JACOB C "   HOWARD OR BRIAN  5501 W SampleCoconut
                                                                                                                                                                       Rd        Creek
                                                                                                                                                                                   572-2837              CHECK          JACOB            6.25     125    781.25   0   0   0   "B B BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                   46441 SOLUTIONS,
                                                                                                                                                                                                                                                                                                          Crystal Golladay
                                                                                                                                                                                                                                                                                                                       LLC"
                                                                                                                                                                                                                                                                                                                        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        PLEASE SENDBB CHECK
                                                                                                                                                                                                                                                                                                                                                              BYPASS DEWATERING 239                 Naples      "98TH ST AND VANDERBILT
                                                                                                                                                                                                                                                                                                                                                                                                                                      2000 BEACH
                                                                                                                                                                                                                                                                                                                                                                                                                                             DRILL RIG
                                                                                                                                                                                                                                                                                                                                                                                                                                                    RD AND
                                                                                                                                                                                                                                                                                                                                                                                                                                                       " UNKROD DRILL RIG AND    DRILL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ROD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       RIG       0    T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       35xx        DRILL RIG                7/22/2018 11:30   7/22/2018    7:30:00 AM   7/22/2018    7:58:00 AM   7/22/2018    7:58:00 AM    8:31:00 AM   7/22/2018   12:08:00 PM   7/22/2018   12:40:00 PM                                                        FL          MD LANDOLL PORT TO PORT FL                       781.25              0    33073           "B B BYPASS DEWATERING SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        JACOB LLC"           FALSE                   0   199
235863   7/20/2018    4:43:00 PM   7/20/2018   11:59:00 PM    2:25:00 PM   7/20/2018    4:27:00 PM   7    2:02:00 AM   "JACOB C "   PATRICK          11301 Bonita Beach
                                                                                                                                                                      BONITA Rd SE
                                                                                                                                                                                SPRINGS2392501544        Credit Card-Driver
                                                                                                                                                                                                                        JACOB
                                                                                                                                                                                                                            (Cash)   0   1.25     120       150   0   0   0   CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED     FIN        PD CC 40830763765
                                                                                                                                                                                                                                                                                                                                                          PATRICK             2392501544            Naples      4227 Domestic Ave 2017 F650 SUPERWHITE    DUTY      1FDNF6AY5HDB08917
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Y88MXM      12373    T3 JUMP START          C620-432-78-271-050                            7/20/2018 13:44   7/20/2018    9:44:00 AM   7/20/2018    2:25:00 PM   7/20/2018    2:25:00 PM    2:25:00 PM   7/20/2018    3:02:00 PM   7/20/2018    3:45:00 PM                                      EXTRA SPACE STORAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   FL          MD SERVICE CALL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             "TAMIAMI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PORT TOFORDPORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FL FLEET "           150              0    34135    34104 CASH MEDUIM DUTY                JACOB                FALSE                   0     4
235869   7/20/2018    2:28:00 PM   7/20/2018   11:59:00 PM   12:28:00 PM   7/20/2018    2:45:00 PM   7    2:17:00 AM   "JACOB C "   JOHN LUPPY       234 Meadowlark   Marco
                                                                                                                                                                         Ct                              CHECK          JACOB            2.25     200       450   0   0   0   ZGREATER NAPLES FIRE-17226
                                                                                                                                                                                                                                                                                                       MD/HD
                                                                                                                                                                                                                                                                                                          Tracy Michels6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        EN 51 PLS SEND
                                                                                                                                                                                                                                                                                                                                                          JOHNCKLUPPY         2397847672            Naples      Warren St             2010 PIERCE        RED        4P1CU01E7AA010975
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 XA6584       6635    T6 TOW                 C620-432-78-271-050   EN 51                    7/20/2018 14:21   7/20/2018   10:21:00 AM   7/20/2018   10:21:00 AM   7/20/2018   10:21:00 AM   10:21:00 AM   7/20/2018   12:40:00 PM   7/20/2018    1:10:00 PM   PIERCE                                               FL          HD TOW PORT TO PORT BY HOUR    FL                   450              0    34145    34113 ZGREATER NAPLES FIRE- MD/HD JACOB                    FALSE                   0   202
235846   7/19/2018    5:40:00 PM   7/19/2018   11:59:00 PM    4:29:00 PM   7/19/2018    5:40:00 PM   7    1:11:00 AM   "JACOB C "   DR               Goodlette-Frank  Naples
                                                                                                                                                                          Rd N Carica Rd                 ACCOUNT        JACOB            1.25     120       150   0   0   0   BALD EAGLE TOWING39280 Nikki Rodriguez    1 - BUD    FIN        ON ACCOUNT  "THOMAS "           2392989632            Naples      3880 Enterprise Ave 2000 TRUCK 4 UNK     UNK                                          T6 TOW                 C620-432-78-271-016                            7/19/2018 20:27   7/19/2018    4:27:00 PM   7/19/2018    4:29:00 PM   7/19/2018    4:29:00 PM    4:29:00 PM   7/19/2018    4:44:00 PM   7/19/2018    5:05:00 PM                                                        FL          "MD TOW PORTBALDTO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     EAGLE" TOWING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FL                   150              0    34109    34104 BALD EAGLE TOWING               JACOB                FALSE                   0   201
235825   7/19/2018   12:14:00 PM   7/19/2018   11:59:00 PM   10:57:00 AM   7/19/2018   12:10:00 PM   7    1:13:00 AM   "JACOB C "   DON MONTROY 1863 Tamiami Trail    NaplesN      239-825-8777          ACCOUNT        JACOB            1.25     108       135   0   0   0   ALLIED PAVERS        17226 Tracy Michels6 - COMPLETEDFIN        PLEASE SENDJOSH
                                                                                                                                                                                                                                                                                                                                                            CHECK             2396829969            Naples      3906 Exchange Ave 2006 E350 SUPERWHITE    DUTY      1FDSE35LX6HB05164
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EFFS11      184603   TOW                    C620-432-78-271-016         11                 7/19/2018 14:54   7/19/2018   10:54:00 AM   7/19/2018   10:54:00 AM   7/19/2018   10:54:00 AM   10:56:00 AM   7/19/2018   11:08:00 AM   7/19/2018   11:38:00 AM   FORD                                                 FL          "MD TOW PORTCOLLIER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TO PORTtire" FL                     135              0    34102    34104 ALLIED PAVERS                   JACOB                FALSE                   0   201
235790   7/18/2018    3:13:00 PM   7/18/2018   11:59:00 PM    1:35:00 PM   7/18/2018    3:12:00 PM   7    1:37:00 AM   "JACOB C "   MARISELA         27030 Imperial BONITA
                                                                                                                                                                      Pkwy SPRINGS 597-4044              CHECK          JACOB        0   1.75     108       189   0   0   0   CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                   11602 Carlos Rodriguez
                                                                                                                                                                                                                                                                                                                        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        PLS SEND CKMIGUEL               2398216611            Naples      5900 Yahl St          2013       3000 WHITE         5WEXWSKK9DH409285
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 HCHE74       60051   TOW                    C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       35xx        NO NUMBER AVA            7/18/2018 15:41   7/18/2018   11:41:00 AM   7/18/2018   12:11:00 PM   7/18/2018   12:11:00 PM   12:27:00 PM   7/18/2018    2:00:00 PM   7/18/2018    2:12:00 PM   INTERNATIONAL                                        FL          "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TO PORT "DIESELFL REPAIR            189              0    34135    34109 CERTIFIED DIESEL REPAIR         JACOB                FALSE                   0   201
235795   7/18/2018    4:51:00 PM   7/18/2018   11:59:00 PM    3:06:00 PM   7/18/2018    5:00:00 PM   7    1:54:00 AM   "JACOB C "   ROLL SECURE      2160 47th Ave NE Naples            2395941616       DEBIT CARD (Cash)
                                                                                                                                                                                                                        JACOB        0      2     120       240   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        68679D      ROLL SECURE         2395941616            Naples      6268 Taylor Rd        2005 W3500 W35042  WHITE      J8DB4B16957012849
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 JVIZ76       47840   T6 TOW                 C620-432-78-271-016         58                 7/18/2018 17:16   7/18/2018    1:16:00 PM   7/18/2018    1:18:00 PM   7/18/2018    1:18:00 PM    1:19:00 PM   7/18/2018    3:42:00 PM   7/18/2018    3:56:00 PM   GMC                                                  FL          "MD TOW PORTAUTOTO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     PRECISION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          " FL                     240              0    34120    34109 CASH MEDUIM DUTY                JACOB                FALSE                   0   201
235779   7/18/2018   12:40:00 PM   7/18/2018   11:59:00 PM   10:18:00 AM   7/18/2018    1:00:00 PM   7    2:42:00 AM   "JACOB C "   DR               3180 41st Ave NE Naples                             Credit Card-Driver
                                                                                                                                                                                                                        JACOB
                                                                                                                                                                                                                            (Cash)   0   2.75     125    343.75   0   0   0   CASH HEAVY DUTY 39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        PD CC DR JIM                    2394049512            Naples      3840 41st Ave NE      2000 40FT CONTAINERUNK                  0          0        0   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       35xx                                 7/18/2018 14:06   7/18/2018   10:06:00 AM   7/18/2018   10:06:00 AM   7/18/2018   10:06:00 AM   10:06:00 AM   7/18/2018   10:56:00 AM   7/18/2018   11:55:00 AM                                                        FL          HD LANDOLL PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ??? TO PORT FL                     343.75              0    34120    34120 CASH HEAVY DUTY                 JACOB                FALSE                   0   200
235756   7/17/2018    9:45:00 PM   7/17/2018   11:59:00 PM    7:52:00 PM   7/17/2018    9:30:00 PM   7    1:38:00 AM   "JACOB C "   RYAN             450 Goodlette-Frank
                                                                                                                                                                      NaplesRd N        2397778867       X-PRESS PAY (Cash)
                                                                                                                                                                                                                        JACOB        0    1.5     120       180   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN         4.082E+10 RYAN                 2397778867            Naples      3899 Mannix Dr        2005 F350 SUPERWHITEDUTY      1FDWF36565EB09677
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 BWWX18       88969   T6 TOW                 C620-432-78-271-016                            7/17/2018 23:46   7/17/2018    7:46:00 PM   7/17/2018    7:46:00 PM   7/17/2018    7:46:00 PM    7:52:00 PM   7/17/2018    8:17:00 PM   7/17/2018    8:30:00 PM   FORD                                                 FL          "MD TOW PORT??? TO PORT " FL                        180              0    34102    34114 CASH MEDUIM DUTY                JACOB                FALSE                   0   201
235747   7/20/2018    1:32:00 PM   7/20/2018   11:59:00 PM   10:50:00 AM   7/20/2018   12:30:00 PM   7    1:40:00 AM   "JACOB C "   DR               3470 Club Center Naples
                                                                                                                                                                          Blvd                           DEBIT CARD (Cash)
                                                                                                                                                                                                                        JACOB        0   1.75     250     437.5   0   0   0   CASH HEAVY DUTY 11602 Carlos Rodriguez    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        V 806805 DAIRA LUCIC            2392983413            Naples      3727 Domestic Ave 2000 PiZZA             NA                   0          0        0   APPT 07/20 10 AM       C620-432-78-271-050                            7/20/2018 13:30   7/20/2018    9:30:00 AM   7/20/2018   10:21:00 AM   7/20/2018   10:21:00 AM   10:22:00 AM   7/20/2018   11:20:00 AM   7/20/2018   12:19:00 PM   OVEN                                                 FL          HD TOW PORT TOHITCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PORT ANDBY HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            WELD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FL                 437.5              0    34114    34104 CASH HEAVY DUTY                 JACOB                FALSE                   0   202
235728   7/17/2018    2:24:00 PM   7/17/2018   11:59:00 PM   12:46:00 PM   7/17/2018    2:30:00 PM   7    1:44:00 AM   "JACOB C "   STEVE            I75 MM 109 SB Naples               2395809080       Credit Card-Driver
                                                                                                                                                                                                                        JACOB
                                                                                                                                                                                                                            (Cash)   0   1.75     150     262.5   0   0   0   CASH HEAVY DUTY 11602 Carlos Rodriguez    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        PD DR CC MITCH                  2395374157            Naples      3600 Prospect Ave 2006 CONVENTIONAL      RED 335 2NPLLZ0X86M650110
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N1750Q      386541   T6 TOW                 C620-432-78-271-016   TD02                     7/17/2018 16:40   7/17/2018   12:40:00 PM   7/17/2018   12:44:00 PM   7/17/2018   12:44:00 PM   12:45:00 PM   7/17/2018    1:05:00 PM   7/17/2018    1:36:00 PM   Peterbilt                                            FL          HD TOW PORT TOSHOPPORT BY HOUR FL                 262.5              0             34104 CASH HEAVY DUTY                 JACOB                FALSE                   0   202
235696   7/17/2018   11:12:00 AM   7/17/2018   11:59:00 PM    9:14:00 AM   7/17/2018   11:12:00 AM   7    1:58:00 AM   "JACOB C "   RAY MILLER       3784 Exchange Naples
                                                                                                                                                                      Ave               3524094860       ACCOUNT        JACOB               2     125       250   0   0   0   EXCEL ERECTORS       17226 Tracy Michels6 - COMPLETEDFIN        PLS SEND PAYMENT
                                                                                                                                                                                                                                                                                                                                                          UNK             EXCEL ERECTORS-RAY MILLER Fort Myers 16701 Old US Hwy 41 2010 Forklift         foRKLIFT FORKLIFT NO TAG                 0   APPT 07/17 9AM         C620-432-78-271-016                            7/17/2018 12:30   7/17/2018    8:30:00 AM   7/17/2018    8:31:00 AM   7/17/2018    8:31:00 AM    8:32:00 AM   7/17/2018    9:37:00 AM   7/17/2018    9:38:00 AM   Forklift                                             FL          MD LANDOLL PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             H AND TOEPORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         EQUIPMENT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FL                   250              0    34104    33912 EXCEL ERECTORS                  JACOB                FALSE                   0   199
235690   7/16/2018    5:51:00 PM   7/16/2018   11:59:00 PM    4:04:00 PM   7/16/2018    5:47:00 PM   7    1:43:00 AM   "JACOB C "   TONY             5402 Carolina AveNaples            2393046117       ACCOUNT        JACOB            1.75     120       210   0   0   0   "APPLE MOVING, INC." 11602 Carlos Rodriguez
                                                                                                                                                                                                                                                                                                                        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        ON ACCOUNT  TONY                2393046117            Naples      4378 Domestic Ave 2004 SAVANA G3500      WHITE      1GDJG31UX41911239
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 HDFT54           0   T6 TOW                 C620-432-78-271-016                            7/16/2018 19:49   7/16/2018    3:49:00 PM   7/16/2018    3:49:00 PM   7/16/2018    3:49:00 PM    3:49:00 PM   7/16/2018    4:44:00 PM   7/16/2018    5:05:00 PM   GMC                                                  FL          "MD TOW PORTWINDEMERE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TO PORT " FL                        210              0    34113    34104 "APPLE MOVING, INC."            JACOB                FALSE                   0   201
235617   7/14/2018    3:14:00 PM   7/14/2018   11:59:00 PM    2:50:00 PM   7/14/2018    3:30:00 PM   7   12:40:00 AM   "JACOB C "   NA               3092 4th St NE Naples              2392876809       Credit Card-Driver
                                                                                                                                                                                                                        JACOB
                                                                                                                                                                                                                            (Cash)   0      1     150       150   0   0   0   CASH MEDUIM DUTY54780 LAURA RICARDO       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                             CUELLAR
                                                                                                                                                                                                                                                                                                                                   FIN        "PD CC DR " ANTONIO LEON        2392876809            Naples      3092 4th St NE        2006 NPR           WHITE      4KLB4B1UX6J801337
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DUSV51       76255   T8 WINCH NEEDED        C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       35xx                                 7/14/2018 18:48   7/14/2018    2:48:00 PM   7/14/2018    2:49:00 PM   7/14/2018    2:49:00 PM    2:49:00 PM   7/14/2018    2:55:00 PM                                                                                  FL          MD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .          PORT TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FL PORT              150              0    34120    34120 CASH MEDUIM DUTY                JACOB                FALSE                   0   350
235545   7/12/2018    5:23:00 PM   7/12/2018   11:59:00 PM    2:39:00 PM   7/12/2018    5:19:00 PM   7    2:40:00 AM   "JACOB C "   Aaron            7676 Jean Blvd Fort Myers                           Payment RequestJACOB        0      1   397.5     397.5   0   0   0   CASH HEAVY DUTY 17226 Tracy Michels6 - COMPLETED     FIN        COLLECT MONEY
                                                                                                                                                                                                                                                                                                                                                          Aaron- Select Services
                                                                                                                                                                                                                                                                                                                                                                              9372328752            Naples      3880 Enterprise Ave 2000 Container 40    GRAY
                                                                                                                                                                                                                                                                                                                                                                                                                                                           Foot               0          0        0   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       35xx                                 7/12/2018 16:39   7/12/2018   12:39:00 PM   7/12/2018    1:22:00 PM   7/12/2018    1:22:00 PM    1:24:00 PM   7/12/2018    3:30:00 PM   7/12/2018    4:04:00 PM   Container 40
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (7/12/2018
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Foot      5:23 PM) through (7/17/2018FL  8:46 AM) HD STORAGE (withBALD 7%EAGLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       sales tax)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TOWING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FL                 397.5              0    33967    34104 CASH HEAVY DUTY                 JACOB                FALSE                   0   220
235545   7/12/2018    5:23:00 PM   7/12/2018   11:59:00 PM    2:39:00 PM   7/12/2018    5:19:00 PM   7    2:40:00 AM   "JACOB C "   Aaron            7676 Jean Blvd Fort Myers                           Payment RequestJACOB        0   2.75     150     412.5   0   0   0   CASH HEAVY DUTY 17226 Tracy Michels6 - COMPLETED     FIN        COLLECT MONEY
                                                                                                                                                                                                                                                                                                                                                          Aaron- Select Services
                                                                                                                                                                                                                                                                                                                                                                              9372328752            Naples      3880 Enterprise Ave 2000 Container 40    GRAY
                                                                                                                                                                                                                                                                                                                                                                                                                                                           Foot               0          0        0   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       35xx                                 7/12/2018 16:39   7/12/2018   12:39:00 PM   7/12/2018    1:22:00 PM   7/12/2018    1:22:00 PM    1:24:00 PM   7/12/2018    3:30:00 PM   7/12/2018    4:04:00 PM   Container 40 Foot                                    FL          HD LANDOLL PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             BALD TOEAGLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       PORT TOWING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FL                 412.5              0    33967    34104 CASH HEAVY DUTY                 JACOB                FALSE                   0   200
235517   7/12/2018    2:49:00 PM   7/12/2018   11:59:00 PM   12:16:00 PM   7/12/2018    3:00:00 PM   7    2:44:00 AM   "JACOB C "   nationwide transport
                                                                                                                                                     2002services
                                                                                                                                                           Mainsail DrNaples            7274178366       DEBIT CARD (Cash)
                                                                                                                                                                                                                        JACOB        0   2.75     125    343.75   0   0   0   CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED     FIN        1736895-EF 012815
                                                                                                                                                                                                                                                                                                                                                          MARK WYATT          3522720832            Marco       600 S Collier Blvd    2000 cat backhoeUNK dit tx              0          0        0   APPT 07/12 12 PM       C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       35xx                                 7/12/2018 15:30   7/12/2018   11:30:00 AM   7/12/2018   11:38:00 AM   7/12/2018   11:38:00 AM   11:40:00 AM   7/12/2018   12:57:00 PM   7/12/2018    1:44:00 PM                                                        FL          MD LANDOLL PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             GRASSYTO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        AREA FL                 343.75              0    34114    34145 CASH MEDUIM DUTY                JACOB                FALSE                   0   199
235505   7/11/2018    3:04:00 PM   7/11/2018   11:59:00 PM    1:28:00 PM   7/11/2018    2:59:00 PM   7    1:31:00 AM   "JACOB C "   RAY MILLER       6650 BernwoodNaplesFarms Rd        3524094860       ACCOUNT        JACOB             1.5     125     187.5   0   0   0   EXCEL ERECTORS       39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        PLS SEND PAYMENT
                                                                                                                                                                                                                                                                                                                                                          JACOB           EXCEL ERECTORS-RAY MILLER Naples      3784 Exchange Ave 2000 Forklift          UNK                  0          0        0   07/11 APPT 2 PM        C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       35xx                                 7/11/2018 17:12   7/11/2018    1:12:00 PM   7/11/2018    1:13:00 PM   7/11/2018    1:13:00 PM    1:16:00 PM   7/11/2018    2:04:00 PM   7/11/2018    2:11:00 PM   Forklift                                             FL          MD LANDOLL PORT TO PORT FL                        187.5              0    34119    34104 EXCEL ERECTORS                  JACOB                FALSE                   0   199
235479   7/10/2018    8:35:00 PM   7/10/2018   11:59:00 PM    6:15:00 PM   7/10/2018    8:30:00 PM   7    2:15:00 AM   "JACOB C "   CHARLIE          7121 PennsylvaniaFortStMyers 253-3460               X-PRESS PAY (Cash)
                                                                                                                                                                                                                        JACOB        0   2.25     125    281.25   0   0   0   B W PAVING           11602 Carlos Rodriguez
                                                                                                                                                                                                                                                                                                                        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN         4.081E+10 DRIVER/CELL      239-200-5500              Naples      Commercial Dr         1999 MED CONV RED  FL70       1FV6HFBB9XHA17161
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N6497Z       36712   T6 TOW                 C620-432-78-271-016                            7/10/2018 22:47   7/10/2018    6:47:00 PM   7/10/2018    6:47:00 PM   7/10/2018    6:47:00 PM    8:35:00 PM   7/10/2018    7:09:00 PM   7/10/2018    7:23:00 PM   FREIGHTLINER                                         FL          MD LANDOLL PORT TO PORT FL                       281.25              0    33912    34112 B W PAVING                      JACOB                FALSE                   0   199
235471   7/10/2018    6:25:00 PM   7/10/2018   11:59:00 PM    4:02:00 PM   7/10/2018    5:35:00 PM   7    1:33:00 AM   "JACOB C "   DREW MILEWSKI Highway 75 N 80     Immokalee         2398506197       Credit Card-Office
                                                                                                                                                                                                                        JACOB
                                                                                                                                                                                                                            (Cash)   0    1.5     120       180   0   0   0   CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED     FIN        MC AUTH 071665
                                                                                                                                                                                                                                                                                                                                                          DREW MILEWSKI 2398506197                  Naples      4227 Domestic Ave 2009 F250 SUPERGREEN    DUTY      1FDSX21529EA41106
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I431745      61849   TOW                    C620-432-78-271-016                            7/10/2018 19:04   7/10/2018    3:04:00 PM   7/10/2018    3:09:00 PM   7/10/2018    3:09:00 PM    3:35:00 PM   7/10/2018    4:28:00 PM   7/10/2018    4:47:00 PM   FORD                                                 FL          "MD TOW PORTTAMIAMI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TO PORT FORD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          " FLSERVICE              180              0    34142    34104 CASH MEDUIM DUTY                JACOB                FALSE                   0   201
235468   7/10/2018    4:05:00 PM   7/10/2018   11:59:00 PM    2:33:00 PM   7/10/2018    4:02:00 PM   7    1:29:00 AM   "JACOB C "   DISP # T103 TRPRHighway
                                                                                                                                                       #       75 N Immokalee
                                                                                                                                                                      Naples       866-833-2715
                                                                                                                                                                                   Rd           THEN 6   CASH           JACOB               1      90        90   0   0   0   FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                   39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        FHP # 18-OFF045677                                    Naples      3510 31st Ave SW      2000 23FT          BLACK      4Y3UC1822YS007733
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Y23MXR           0   T6 TOW                 C620-432-78-271-016   trailer                  7/10/2018 18:25   7/10/2018    2:25:00 PM   7/10/2018    2:25:00 PM   7/10/2018    2:25:00 PM    2:26:00 PM   7/10/2018    2:50:00 PM   7/10/2018    3:14:00 PM   TRAILER (10 Miles)                 I 75 and 111      FL          UNLOADED MILEAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Residence
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (LEN) FL                       90              0    34109    34117 LE FHP                          JACOB                FALSE                   0   141
235468   7/10/2018    4:05:00 PM   7/10/2018   11:59:00 PM    2:33:00 PM   7/10/2018    4:02:00 PM   7    1:29:00 AM   "JACOB C "   DISP # T103 TRPRHighway
                                                                                                                                                       #       75 N Immokalee
                                                                                                                                                                      Naples       866-833-2715
                                                                                                                                                                                   Rd           THEN 6   CASH           JACOB               1     333       333   0   0   0   FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                   39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        FHP # 18-OFF045677                                    Naples      3510 31st Ave SW      2000 23FT          BLACK      4Y3UC1822YS007733
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Y23MXR           0   T6 TOW                 C620-432-78-271-016   trailer                  7/10/2018 18:25   7/10/2018    2:25:00 PM   7/10/2018    2:25:00 PM   7/10/2018    2:25:00 PM    2:26:00 PM   7/10/2018    2:50:00 PM   7/10/2018    3:14:00 PM   TRAILER                            I 75 and 111      FL          TOW (Law Enforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Residence        FL                   333              0    34109    34117 LE FHP                          JACOB                FALSE                   0   148
235443   7/10/2018    9:36:00 AM   7/10/2018   11:59:00 PM    8:25:00 AM   7/10/2018    9:33:00 AM   7    1:08:00 AM   "JACOB C "   JOSE ROSAS       7340 Province WayNaples            2399194160       Credit Card-Driver
                                                                                                                                                                                                                        JACOB
                                                                                                                                                                                                                            (Cash)   0   1.15     120       138   0   0   0   CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED     FIN        PD CC DR JOSE ROSAS             2399194160            Naples      Enterprise Ave        2005 F350 SUPERLANDSCAPE
                                                                                                                                                                                                                                                                                                                                                                                                                                                          DUTY      1FDWF36525EA91047
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 JHSA57       71806   TOW                    C620-432-78-271-016                            7/10/2018 11:46   7/10/2018    7:46:00 AM   7/10/2018    7:46:00 AM   7/10/2018    7:46:00 AM    8:01:00 AM   7/10/2018    8:58:00 AM   7/10/2018    9:07:00 AM   FORD                                                 FL          "MD TOW PORTTBD TO PORT " FL                        138              0    34104    34104 CASH MEDUIM DUTY                JACOB                FALSE                   0   201
235425    7/9/2018    6:34:00 PM    7/9/2018   11:59:00 PM    4:06:00 PM    7/9/2018    6:32:00 PM   7    2:26:00 AM   "JACOB C "   JOE              Idle Pine Ln Bonita Springs   435-0014                             JACOB             2.5     125     312.5   0   0   0   KELLY ROOFING        17226 Tracy Michels6 - COMPLETEDFIN        ON ACCOUNT  DAMIEN              2392480142            Bonita Springs
                                                                                                                                                                                                                                                                                                                                                                                                                9930 Channel 30 Dr 1992 4000 SERIESKELLY  4600 ROOFING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1HTSAZPPXNH414363
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 480RWA           0   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       35xx                6749              7/9/2018 19:06    7/9/2018    3:06:00 PM    7/9/2018    3:24:00 PM    7/9/2018    3:24:00 PM    3:30:00 PM    7/9/2018    4:30:00 PM    7/9/2018    4:47:00 PM   INTERNATIONAL                      1136 IDLE PINE LANE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   FL          HD LANDOLL PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             KELLYTOROOFING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       PORT FL                   312.5              0    34135    34135 KELLY ROOFING                   JACOB                FALSE                   0   200
235414    7/9/2018    2:33:00 PM    7/9/2018   11:59:00 PM   12:53:00 PM    7/9/2018    2:28:00 PM   7    1:35:00 AM   "JACOB C "   DISPATCH         14001 Jetport Loop
                                                                                                                                                                      Fort Myers 888-986-9638            ACCOUNT        JACOB             1.5   121.5    182.25   0   0   0   TTN/ THE TOWING NETWORK/
                                                                                                                                                                                                                                                                                                   46441 Crystal
                                                                                                                                                                                                                                                                                                             TTN FLEET
                                                                                                                                                                                                                                                                                                                   Golladay
                                                                                                                                                                                                                                                                                                                        SOLUT
                                                                                                                                                                                                                                                                                                                        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN           6351914 OMAR                    6010528            Fort Myers 14001 Jetport Loop 2013 CASCADIA 113      WHITE      1FVAGGDV5DLBZ7919
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PVZ7455     745582   T3 JUMP START          C620-432-78-271-050   D8765                     7/9/2018 16:10    7/9/2018   12:10:00 PM    7/9/2018   12:10:00 PM    7/9/2018   12:10:00 PM   12:21:00 PM    7/9/2018    1:25:00 PM    7/9/2018    1:53:00 PM   FREIGHTLINER                                         FL          HD PORT TO PORT (SINGLE) FL                      182.25              0    33913    33913 TTN/ THE TOWING NETWORK/ TTN    JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FLEET SOLUT      FALSE                   0   457
235403    7/9/2018    4:50:00 PM    7/9/2018   11:59:00 PM    2:45:00 PM    7/9/2018    4:30:00 PM   7    1:45:00 AM   "JACOB C "   RAY MILLER       3270 Bayshore Dr Naples            3524094860       ACCOUNT        JACOB            1.75     125    218.75   0   0   0   EXCEL ERECTORS       46441 Crystal Golladay
                                                                                                                                                                                                                                                                                                                        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN                    UNK             EXCEL ERECTORS-RAY MILLER Naples      6650 Bernwood Farms Rd0 Forklift         UNK                  0          0        0   ########               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       35xx                                  7/9/2018 20:44    7/9/2018    4:44:00 PM    7/9/2018    4:50:00 PM    7/9/2018    4:50:00 PM    2:42:00 PM    7/9/2018    2:56:00 PM    7/9/2018    3:11:00 PM   Forklift                                             FL          HD LANDOLL PORT TO PORT FL                       218.75              0    34112    34119 EXCEL ERECTORS                  JACOB                FALSE                   0   200
235155    7/1/2018    5:49:00 PM    7/1/2018   11:59:00 PM    3:57:00 PM    7/1/2018    5:49:00 PM   7    1:52:00 AM   "JACOB C "   DISP# TRPR# 2726 Highway 75 N FL-75
                                                                                                                                                                      Naples S     866-833-2715 THEN 6   ACCOUNT        JACOB               1   73.29     73.29   0   0   0   FHP LD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                   54780 LAURA RICARDO  3 - WAIT
                                                                                                                                                                                                                                                                                                                             CUELLAR
                                                                                                                                                                                                                                                                                                                                 FOR
                                                                                                                                                                                                                                                                                                                                   FINMONEY   JUNKED AFTERACAR
                                                                                                                                                                                                                                                                                                                                                             MOTOR
                                                                                                                                                                                                                                                                                                                                                                LEASING LTD
                                                                                                                                                                                                                                                                                                                                                                          ( )LSR
                                                                                                                                                                                                                                                                                                                                                                               - 8-21               Naples      3935 Enterprise Ave 2016 SILVERADOBLACK   K1500 LT 1GCVKREC8GZ247490
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 CGX8603          0   BURNT                  C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "07 "       NA                        7/1/2018 19:50    7/1/2018    3:50:00 PM    7/1/2018    3:51:00 PM    7/1/2018    3:51:00 PM    3:51:00 PM    7/1/2018    4:09:00 PM    7/1/2018    5:08:00 PM   CHEVROLET                                            FL          ADMIN FEE (7%BALD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               StateEAGLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Sales Tax)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TOWING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FL                 73.29              0    34119    34104 BET PART PAID.SOLD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    NA       OR NO LIENJACOB                 FALSE                   0    60
235328    7/7/2018   11:07:00 AM    7/7/2018   11:59:00 PM    9:31:00 AM    7/7/2018   11:05:00 AM   7    1:34:00 AM   "JACOB C "   GARY             3865 Bonita BeachBonita
                                                                                                                                                                           Rd Springs
                                                                                                                                                                                   240-1291              ACCOUNT        JACOB             1.5     120       180   0   0   0   NAPLES DODGE CHRYSLER55672JEEP
                                                                                                                                                                                                                                                                                                          Cynthia
                                                                                                                                                                                                                                                                                                             RAM Otero  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        NEED PO FROMGARYGEORGE      239-947-1555              Naples      6381 Airport Pulling Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                      2015
                                                                                                                                                                                                                                                                                                                                                                                                                                        N CHASSIS 3500   WHITE      3C7WRSBJ2FG712227
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 IEBI35       61270   T6 TOW                 C620-432-78-271-016                             7/7/2018 11:46    7/7/2018    7:46:00 AM    7/7/2018    8:08:00 AM    7/7/2018    8:08:00 AM    8:08:00 AM    7/7/2018    9:46:00 AM    7/7/2018   10:12:00 AM   RAM                                                  FL          "MD TOW PORTNAPLES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TO PORT  DODGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          " FL CHRYSLER            180              0    34134    34109 NAPLES DODGE CHRYSLER JEEP RAM  JACOB                FALSE                   0   201
235327    7/8/2018    1:07:00 PM    7/8/2018   11:59:00 PM   10:06:00 AM    7/8/2018    2:15:00 PM   7    4:09:00 AM   "JACOB C "   HOWARD OR BRIAN  4722 SwordfishBonita
                                                                                                                                                                       St      Springs
                                                                                                                                                                                   572-2837              DEBIT CARD (Cash)
                                                                                                                                                                                                                        JACOB            4.25     125    531.25   0   0   0   "B B BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                   39280 SOLUTIONS,
                                                                                                                                                                                                                                                                                                          Nikki Rodriguez
                                                                                                                                                                                                                                                                                                                       LLC"
                                                                                                                                                                                                                                                                                                                        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        AMEX AUTH BB203191
                                                                                                                                                                                                                                                                                                                                                              BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                                                                                              2392897176            Cape Coral 526 NE 7th Pl          2000 DRILL RIG UNK                      0          0        0   07/08 ANYTIME APPT     C620-432-78-271-016                             7/8/2018 12:30    7/8/2018    8:30:00 AM    7/8/2018    8:30:00 AM    7/8/2018    8:30:00 AM    8:31:00 AM    7/8/2018   10:34:00 AM    7/8/2018   10:34:00 AM                                                        FL          MD LANDOLL PORT TO PORT FL                       531.25              0    34134    33909 "B B BYPASS DEWATERING SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        JACOB LLC"           FALSE                   0   199
235298    7/6/2018    3:30:00 AM    7/6/2018   11:59:00 PM    2:00:00 AM    7/6/2018    3:30:00 AM   7    1:30:00 AM   "JACOB C "   JUSTIN           4787 Radio Rd Naples                                ACCOUNT        JACOB               0       0         0   0   0   0   BALD EAGLE TOWING40231 Amy Case 6 - COMPLETED        FIN        ON ACCOUNT  BALD EAGLE TOWING2394030000               Naples      3935 Enterprise Ave 2007 Hino            WHTIE                                        T6 TOW                 C620-432-78-271-016              6               7/6/2018 6:34    7/6/2018    2:34:00 AM                                                        3:00:00 AM    7/6/2018    2:30:00 AM    7/6/2018    2:40:00 AM   Hino                                                 FL          "MD TOW PORT TO PORT " FL                             0              0    34104    34104 BALD EAGLE TOWING               JACOB                FALSE                   0   201
235280    7/5/2018   12:12:00 PM    7/5/2018   11:59:00 PM   11:49:00 AM    7/5/2018   12:12:00 PM   7   12:23:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                     236 Pebble
                                                                                                                                                          USE ""LE""
                                                                                                                                                                  Beach
                                                                                                                                                                      Naples
                                                                                                                                                                       PREFIX"
                                                                                                                                                                           Blvd 1-800-541-2262           ACCOUNT        JACOB               1      37        37   0   0   0   AGERO                39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        159963113 SANDY O               2395807980            Naples      236 Pebble Beach Blvd 2008 PRIUS         RED        JTDKB20U383380480
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 436MWH       57774   T3 JUMP START          C620-432-78-271-016                   9031.1    7/5/2018 15:24    7/5/2018   11:24:00 AM    7/5/2018   11:48:00 AM    7/5/2018   11:48:00 AM   11:48:00 AM    7/5/2018   12:01:00 PM                             TOYOTA                                               FL          JUMP START                     FL                    37              0    34113    34113 AGERO                           JACOB                FALSE                   0    12
235274    7/5/2018    4:29:00 PM    7/5/2018   11:59:00 PM    2:41:00 PM    7/5/2018    4:29:00 PM   7    1:48:00 AM   "JACOB C "                    2870 Castillo CtNaples                              DEBIT CARD (Cash)
                                                                                                                                                                                                                        JACOB        0      1      65        65   0   0   0   CASH LIGHT DUTY 39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN            121830 "CHRIS "             2679878750            Naples      1271 Airport Pulling Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                      2003
                                                                                                                                                                                                                                                                                                                                                                                                                                        N E 320 4MATIC   WHITE      WDBJH82JX3X087465
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 930NKI       90904   T6 TOW                 C620-432-78-271-016                             7/5/2018 14:11    7/5/2018   10:11:00 AM    7/5/2018    2:24:00 PM    7/5/2018    2:24:00 PM    2:24:00 PM    7/5/2018    3:10:00 PM    7/5/2018    3:38:00 PM   MERCEDES-BENZ                      "TIBURON GULF FL   COMMUNITY  TOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 " HOOK      DEBOLD AUTOMOTIVEFL                    65              0    34109    34104 CASH LIGHT DUTY                 JACOB                FALSE                   0    31
235273    7/5/2018    2:36:00 PM    7/5/2018   11:59:00 PM    1:27:00 PM    7/5/2018    2:36:00 PM   7    1:09:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                     132 Belina
                                                                                                                                                          USE ""LE""
                                                                                                                                                                 Dr Naples
                                                                                                                                                                       PREFIX" 1-800-541-2262            ACCOUNT        JACOB               1      37        37   0   0   0   AGERO                39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        970625069 KYLE PRYCE            9544649284            Naples      5495 Airport Pulling Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                      2004
                                                                                                                                                                                                                                                                                                                                                                                                                                        N FREESTAR LIMITED
                                                                                                                                                                                                                                                                                                                                                                                                                                                         WHITE      2FMDA58234BB12485
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 BNB1402     274359   T6 TOW                 C620-432-78-271-016                   9031.1    7/5/2018 14:02    7/5/2018   10:02:00 AM    7/5/2018    1:25:00 PM    7/5/2018    1:25:00 PM    1:25:00 PM    7/5/2018    1:43:00 PM    7/5/2018    2:07:00 PM   FORD                                                 FL          TOW HOOK      FIRESTONE COMPLETE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FL       AUTO CARE 37                 0    34104    34109 AGERO                           JACOB                FALSE                   0    31
235271    7/5/2018   11:48:00 AM    7/5/2018   11:59:00 PM   11:06:00 AM    7/5/2018   11:48:00 AM   7   12:42:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                     69 LeUSE
                                                                                                                                                           Mans""LE""
                                                                                                                                                                  Dr Naples
                                                                                                                                                                       PREFIX" 1-800-541-2262            ACCOUNT        JACOB               1      37        37   0   0   0   AGERO                39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        982591303 DOROTHY HILGARTNER    7655243631            Naples      69 Le Mans Dr         2009 SPECTRA EX/LX/SX
                                                                                                                                                                                                                                                                                                                                                                                                                                                         RED        KNAFE221795603019
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 013RYL       29341   T1 FLAT TIRE W/SPARE   C620-432-78-271-016                   9031.1    7/5/2018 13:31    7/5/2018    9:31:00 AM    7/5/2018   11:05:00 AM    7/5/2018   11:05:00 AM   11:05:00 AM    7/5/2018   11:31:00 AM                             KIA                                                  FL          TIRE CHANGE                    FL                    37              0    34112    34112 AGERO                           JACOB                FALSE                   0    13
235200    7/2/2018    5:04:00 PM    7/2/2018   11:59:00 PM    3:50:00 PM    7/2/2018    5:04:00 PM   7    1:14:00 AM   "JACOB C "   moran landscaping6100 Collier BlvdNaples            8158260778       CHECK          JACOB        0   1.75     120       210   0   0   0   CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED     FIN        CK OK TM ANDREA MORAN 8158260778                      Naples      5307 Myrtle Ln        2007 SIERRA C3500  WHITE      1GDJC34U87E141286
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 768MWI           0   TOW                    C620-432-78-271-016                             7/2/2018 19:48    7/2/2018    3:48:00 PM    7/2/2018    3:48:00 PM    7/2/2018    3:48:00 PM    3:49:00 PM    7/2/2018    4:17:00 PM    7/2/2018    4:30:00 PM   GMC                                "SHELL "          FL          "MD TOW PORTLANDSCAPE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TO PORT " FL                        210              0    34114    34113 CASH MEDUIM DUTY                JACOB                FALSE                   0   201
235155    7/1/2018    5:49:00 PM    7/1/2018   11:59:00 PM    3:57:00 PM    7/1/2018    5:49:00 PM   7    1:52:00 AM   "JACOB C "   DISP# TRPR# 2726 Highway 75 N FL-75
                                                                                                                                                                      Naples S     866-833-2715 THEN 6   ACCOUNT        JACOB               1     150       150   0   0   0   FHP LD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                   54780 LAURA RICARDO  3 - WAIT
                                                                                                                                                                                                                                                                                                                             CUELLAR
                                                                                                                                                                                                                                                                                                                                 FOR
                                                                                                                                                                                                                                                                                                                                   FINMONEY   JUNKED AFTERACAR
                                                                                                                                                                                                                                                                                                                                                             MOTOR
                                                                                                                                                                                                                                                                                                                                                                LEASING LTD
                                                                                                                                                                                                                                                                                                                                                                          ( )LSR
                                                                                                                                                                                                                                                                                                                                                                               - 8-21               Naples      3935 Enterprise Ave 2016 SILVERADOBLACK   K1500 LT 1GCVKREC8GZ247490
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 CGX8603          0   BURNT                  C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "07 "       NA                        7/1/2018 19:50    7/1/2018    3:50:00 PM    7/1/2018    3:51:00 PM    7/1/2018    3:51:00 PM    3:51:00 PM    7/1/2018    4:09:00 PM    7/1/2018    5:08:00 PM   CHEVROLET                                            FL          TOW (Law Enforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             BALD EAGLE TOWINGFL                   150              0    34119    34104 BET PART PAID.SOLD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    NA       OR NO LIENJACOB                 FALSE                   0   148
235147    7/1/2018    2:31:00 PM    7/1/2018   11:59:00 PM    1:48:00 PM    7/1/2018    2:30:00 PM   7   12:42:00 AM   "JACOB C "   na               1968 Rock Rd Naples           na                    Credit Card-Driver
                                                                                                                                                                                                                        JACOB
                                                                                                                                                                                                                            (Cash)   0      1     150       150   0   0   0   CASH MEDUIM DUTY54780 LAURA RICARDO       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                             CUELLAR
                                                                                                                                                                                                                                                                                                                                   FIN        DR PD CC REIMAN                 2393572999            Naples      ???                   2015 F450 SUPERWHITEDUTY      1FD0W4GT4FEC17922
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EGTF97       24310   WINCH-OUT/RECOVERY     C620-432-78-271-016                             7/1/2018 17:36    7/1/2018    1:36:00 PM    7/1/2018    1:37:00 PM    7/1/2018    1:37:00 PM    1:37:00 PM    7/1/2018    1:56:00 PM                             FORD                                                 FL          MD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ???        PORT TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FL PORT              150              0    34120    34120 CASH MEDUIM DUTY                JACOB                FALSE                   0   350
235143    7/1/2018    9:50:00 AM    7/1/2018   11:59:00 PM    9:15:00 AM    7/1/2018   10:15:00 AM   7    1:00:00 AM   "JACOB C "   NA               Desoto Blvd S 24th
                                                                                                                                                                      NaplesAve SE                0      CASH           JACOB        0      1     150       150   0   0   0   CASH MEDUIM DUTY54780 LAURA RICARDO       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                             CUELLAR
                                                                                                                                                                                                                                                                                                                                   FIN        PD DR CA na                               0           Naples      Desoto Blvd S 24th Ave2014
                                                                                                                                                                                                                                                                                                                                                                                                                                         SE M2 106 MEDIUMNA DUTY 1FVACXDU6EHFV6217
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N9900S       17407   T6 TOW                 C620-432-78-271-016        573999               7/1/2018 13:07    7/1/2018    9:07:00 AM    7/1/2018    9:07:00 AM    7/1/2018    9:07:00 AM    9:08:00 AM    7/1/2018    9:33:00 AM                             FREIGHTLINER                                         FL          MD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .          PORT TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FL PORT              150              0    34117    34117 CASH MEDUIM DUTY                JACOB                FALSE                   0   350
236845   8/14/2018    4:32:00 PM   8/14/2018   11:59:00 PM    9:51:00 AM   8/14/2018    4:31:00 PM   8    6:40:00 AM   "JACOB C "   DISP # T49 TRPR #Pope
                                                                                                                                                      536 John PaulImmokalee866-833-2715
                                                                                                                                                                       II Blvd Camp Keais Rd THEN 6      ACCOUNT        JACOB               1     100       100   0   0   0   FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                   17226 Tracy Michels6 - COMPLETEDFIN        FHPF18OFF053379
                                                                                                                                                                                                                                                                                                                                                          COLINAS TRUCK INC 9-19                    Naples      3880 Enterprise Ave 2000 AT9513          RED        2FWYJWEB5YAB43218
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N0517Y           0   FAITALITY              C620-432-78-271-050   "PROGRESSIVE EXPRESS INS8/14/2018
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             "        13:08   8/14/2018    9:08:00 AM   8/14/2018    9:08:00 AM   8/14/2018    9:08:00 AM    9:09:00 AM   8/14/2018   10:34:00 AM   8/14/2018   12:01:00 PM   STERLING 1 HOUR IN YARD WAITING    AvaFOR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Maria
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         INVESTIGATION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FloristFL      MEASURING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               HD LE LABOR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       TRUCK 3880 ENTERPRISE  FL AVENUE            100              0    34142    34104 LE FHP      NA                  JACOB                FALSE                   0   283
237475   8/29/2018    5:44:00 PM   8/29/2018   11:59:00 PM    3:35:00 PM   8/29/2018    6:15:00 PM   8    2:40:00 AM   "JACOB C "   JW CRAFT         16120 Old US-41  Naples            2398257400       CHECK          JACOB        0   2.75     120       330   0   0   0   CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED     FIN        WILL BRING CHK
                                                                                                                                                                                                                                                                                                                                                          JERRY- JW CRAFT 2398257400                Fort Myers 2305 Rockfill Rd       2018 HINO 195 WHITE           JHHSDM2H8JK006445
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 JQJA99           0   T6 TOW                 C620-432-78-271-016            139             8/29/2018 19:15   8/29/2018    3:15:00 PM   8/29/2018    3:15:00 PM   8/29/2018    3:15:00 PM    3:16:00 PM   8/29/2018    4:09:00 PM   8/29/2018    4:33:00 PM   HINO                               KENWORTH OF SOUTH FL     FLORIDA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "MD TOW PORTALLISON
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TO PORTTRANSMISSON
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          " FL                     330              0    34110    33916 CASH MEDUIM DUTY                JACOB                FALSE                   0   201
237472   8/29/2018    3:43:00 PM   8/29/2018   11:59:00 PM    2:50:00 PM   8/29/2018    3:35:00 PM   8   12:45:00 AM   "JACOB C "   BIOMEX           9895 Collier BlvdNaples                             DEBIT CARD (Cash)
                                                                                                                                                                                                                        JACOB        0      1     120       120   0   0   0   CASH HEAVY DUTY 17226 Tracy Michels6 - COMPLETED     FIN        84075Z      "RET "              9546631291            Naples      3860 Tollgate Blvd 2000 blood donorBLUE             1BDJNC0734F216428
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 9215CV           0   T6 TOW                 C620-432-78-271-016                            8/29/2018 18:28   8/29/2018    2:28:00 PM   8/29/2018    2:28:00 PM   8/29/2018    2:28:00 PM    2:36:00 PM   8/29/2018    3:10:00 PM                             bus                                                  FL          HD TOW PORT TO"COMFORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PORT BY HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            INN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FLSUITES "           120              0    34114    34114 CASH HEAVY DUTY                 JACOB                FALSE                   0   202
237463   8/30/2018    3:30:00 PM   8/30/2018   11:59:00 PM    9:27:00 AM   8/30/2018    4:00:00 PM   8    6:33:00 AM   "JACOB C "   JACOB            3325 Davis BlvdNaples              2392897176       Credit Card-Office
                                                                                                                                                                                                                        JACOB
                                                                                                                                                                                                                            (Cash)   0    6.5     125     812.5   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        "DISP TO RUNJACOB
                                                                                                                                                                                                                                                                                                                                                            "                 2392897176            Naples      5643 Taylor Rd        2000 DISASSEMBLED  UNKMEZZANINE                                 T6 TOW                 C620-432-78-271-016                            8/30/2018 12:33   8/30/2018    8:33:00 AM   8/30/2018    8:33:00 AM   8/30/2018    8:33:00 AM    8:33:00 AM   8/30/2018    9:37:00 AM   8/30/2018   12:19:00 PM                                                        FL          MD LANDOLL PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ??? TO PORT FL                      812.5              0    34104    34109 CASH MEDUIM DUTY                JACOB                FALSE                   0   199
237449   8/29/2018   12:53:00 PM   8/29/2018   11:59:00 PM   11:59:00 AM   8/29/2018   12:53:00 PM   8   12:54:00 AM   "JACOB C "   "LINDA STABLE " 1244 Cobia Ct Naples           813-997-3472          ACCOUNT        JACOB               1     250       250   0   0   0   FLORIDA WATER PRODUCTS
                                                                                                                                                                                                                                                                                                   46441 INC
                                                                                                                                                                                                                                                                                                          Crystal Golladay
                                                                                                                                                                                                                                                                                                                        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        PLEASE SENDFRANK
                                                                                                                                                                                                                                                                                                                                                            CHECKJONES        8139240776            Naples      1244 Cobia Ct         2000 MOFFIT BLUE                        0          0        0   T8 WINCH NEEDED        C620-432-78-271-050                813-549-31208/29/2018 13:25   8/29/2018    9:25:00 AM   8/29/2018    9:25:00 AM   8/29/2018    9:25:00 AM    9:34:00 AM   8/29/2018   12:12:00 PM   8/29/2018   12:34:00 PM                                                        FL          "HD WINCHING "                 FL                   250              0    34102    34102 FLORIDA WATER PRODUCTS INC JACOB                     FALSE                   0   222
237444   8/29/2018   11:53:00 AM   8/29/2018   11:59:00 PM    8:48:00 AM   8/29/2018   11:53:00 AM   8    3:05:00 AM   "JACOB C "   ZUBAIR ALI SVC MGR
                                                                                                                                                     9650 Kelly Tractor
                                                                                                                                                                      FortDrMyers 239-598-6554           ACCOUNT        JACOB               3     108       324   0   0   0   MERCEDES BENZ OF BONITA
                                                                                                                                                                                                                                                                                                   17226 SPRINGS
                                                                                                                                                                                                                                                                                                          Tracy Michels6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        PLEASE SEND"STEVE
                                                                                                                                                                                                                                                                                                                                                            PO "                      239           Naples      14610 Tamiami Trail N2017 SPRINTER 3500  WHITE      WDAPF1CD5HP501814
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 KEGI01         373   T6 TOW                 C620-432-78-271-016                            8/29/2018 11:49   8/29/2018    7:49:00 AM   8/29/2018    7:50:00 AM   8/29/2018    7:50:00 AM    8:05:00 AM   8/29/2018    9:34:00 AM   8/29/2018   10:17:00 AM   MERCEDES-BENZ                      "La Mesa RV FortFLMyers, Florida"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "MD TOW PORTMERCEDES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TO PORT "BENZ  FL OF BONITA SPRINGS 324              0    33905    34110 MERCEDES BENZ OF BONITA SPRINGS JACOB                FALSE                   0   201
237430   8/28/2018    7:48:00 PM   8/28/2018   11:59:00 PM    4:51:00 PM   8/28/2018    7:47:00 PM   8    2:56:00 AM   "JACOB C "   ROB              2100 Davis BlvdNaples                               ACCOUNT        JACOB               3   109.2     327.6   0   0   0   FLEET NET AMERICA 17226 Tracy Michels6 - COMPLETED   FIN        4780339C DRIVER/CELL            9416263540            Fort Myers 2680 Katherine St 2013 E350 SUPERWHITE     DUTY      1FDWE3FL6DDB20393
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2TM334      110706   TOW                    C620-432-78-271-016        336754 FL57410      8/28/2018 20:33   8/28/2018    4:33:00 PM   8/28/2018    4:33:00 PM   8/28/2018    4:33:00 PM    4:37:00 PM   8/28/2018    5:33:00 PM   8/28/2018    5:47:00 PM   FORD                                                 FL          "MD TOW PORTATO  ANDPORTE 239-334-1196
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          " FL                   327.6              0    34104    33901 FLEET NET AMERICA               JACOB                FALSE                   0   201
237350   8/27/2018   10:18:00 AM   8/27/2018   11:59:00 PM    8:56:00 AM   8/27/2018   10:16:00 AM   8    1:20:00 AM   "JACOB C "   DON MONTROY Collier Blvd Tamiami  NaplesTrail 239-825-8777
                                                                                                                                                                                    E                    ACCOUNT        JACOB            1.25     108       135   0   0   0   ALLIED PAVERS        46441 Crystal Golladay
                                                                                                                                                                                                                                                                                                                        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        PLEASE SENDDRIVER/CELL
                                                                                                                                                                                                                                                                                                                                                            CHECK         239-2897176               Naples      Price St Barefoot Williams
                                                                                                                                                                                                                                                                                                                                                                                                                                      2006 RdE350 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                          DUTY      1FDSE35LX6HB05164
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EFFS11      186693   T6 TOW                 C620-432-78-271-016                            8/27/2018 12:31   8/27/2018    8:31:00 AM   8/27/2018    8:31:00 AM   8/27/2018    8:31:00 AM    8:32:00 AM   8/27/2018    9:27:00 AM   8/27/2018    9:35:00 AM   FORD                                                 FL          "MD TOW PORT TO PORT " FL                           135              0    34114    34113 ALLIED PAVERS                   JACOB                FALSE                   0   201
237340   8/26/2018    5:51:00 PM   8/26/2018   11:59:00 PM    4:30:00 PM   8/26/2018    5:30:00 PM   8    1:00:00 AM   "JACOB C "   ted              Taylor Rd        Naples            2392482912       Credit Card-Office
                                                                                                                                                                                                                        jacob
                                                                                                                                                                                                                            (Cash)   0      1     125       125   0   0   0   CASH MEDUIM DUTY54780 LAURA RICARDO       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                             CUELLAR
                                                                                                                                                                                                                                                                                                                                   FIN            851049 ted                  2392482912            Naples      5750 Washington St 2000 40 foot          UNK        40 ft trailerno tag           0   T6 TOW                 C620-432-78-271-016   unk                      8/26/2018 21:28   8/26/2018    5:28:00 PM   8/26/2018    5:28:00 PM   8/26/2018    5:28:00 PM    5:51:00 PM   8/26/2018    5:00:00 PM   8/26/2018    5:10:00 PM   trailer                                              FL          MD LANDOLL PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ??? TO PORT FL                        125              0    34109    34109 CASH MEDUIM DUTY                jacob                FALSE                   0   199
237323   8/26/2018   12:14:00 PM   8/26/2018   11:59:00 PM   10:34:00 AM   8/26/2018   12:45:00 PM   8    2:11:00 AM   "JACOB C "   RYAN             5422 Rattlesnake Naples
                                                                                                                                                                          Hammock Rd 2392690233          Credit Card-Driver
                                                                                                                                                                                                                        JACOB
                                                                                                                                                                                                                            (Cash)   0   2.25     125    281.25   0   0   0   CASH MEDUIM DUTY54780 LAURA RICARDO       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                             CUELLAR
                                                                                                                                                                                                                                                                                                                                   FIN        "PD DR CC " RYAN                2392690233            Naples      3581 7th Ave SW       2000 26 FOOT BOAT  WHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                             AND 1ZJBB2427HM105678
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 IFCT74           0   T6 TOW                 C620-432-78-271-016                            8/26/2018 13:13   8/26/2018    9:13:00 AM   8/26/2018    9:14:00 AM   8/26/2018    9:14:00 AM    9:15:00 AM   8/26/2018   10:51:00 AM   8/26/2018   11:18:00 AM   TRAILER                                              FL          MD LANDOLL PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ??? TO PORT FL                     281.25              0    34113    34117 CASH MEDUIM DUTY                JACOB                FALSE                   0   199
237291   8/24/2018   11:45:00 PM   8/24/2018   11:59:00 PM    9:39:00 PM   8/24/2018   12:00:00 PM   8    2:20:00 PM   "JACOB C "   joe              Collier Blvd Tamiami
                                                                                                                                                                      NaplesTrail 954-258-9151
                                                                                                                                                                                    E                    X-PRESS PAY (Cash)
                                                                                                                                                                                                                        jacob        0   2.25     150     337.5   0   0   0   CASH HEAVY DUTY 46441 Crystal Golladay    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        PD CC 40896150389
                                                                                                                                                                                                                                                                                                                                                          manny           561-932-9006              Naples      80 27th St NW         2000 MED CONV WHITEFL80       1FVXJJCBXYHB15434
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N9220Y      132528   T6 TOW                 C620-432-78-271-050       1330613               8/25/2018 0:58   8/24/2018    8:58:00 PM   8/24/2018    8:58:00 PM   8/24/2018    8:58:00 PM    9:01:00 PM   8/24/2018   10:12:00 PM   8/24/2018   10:24:00 PM   FREIGHTLINER                                         FL          HD TOW PORT TO???PORT BY HOUR  FL                 337.5              0    34114    34120 CASH HEAVY DUTY                 jacob                FALSE                   0   202
237275   8/24/2018    7:45:00 PM   8/24/2018   11:59:00 PM    5:08:00 PM   8/24/2018    8:30:00 PM   8    3:22:00 AM   "JACOB C "   D                19800 Tamiami Naples
                                                                                                                                                                       Trail E                           X-PRESS PAY (Cash)
                                                                                                                                                                                                                        JACOB        0    3.5     150       525   0   0   0   CASH HEAVY DUTY 17226 Tracy Michels6 - COMPLETED     FIN        " 40895728099"
                                                                                                                                                                                                                                                                                                                                                          DAN HOPE            2398257397            Fort Myers 2150 Rockfill Rd       2017 700 GU        WHITE      1M2AX04C2HM035837
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N7440Y       55252   T6 TOW                 C620-432-78-271-050            740             8/24/2018 18:45   8/24/2018    2:45:00 PM   8/24/2018    2:45:00 PM   8/24/2018    2:45:00 PM    2:48:00 PM   8/24/2018    5:42:00 PM   8/24/2018    6:04:00 PM   Dump Truck                                           FL          HD TOW PORT TOSteELE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PORTTRUCK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         BY HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CENTER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FL                   525              0    34114    33916 CASH HEAVY DUTY                 JACOB                FALSE                   0   202
237271   8/24/2018    5:02:00 PM   8/24/2018   11:59:00 PM    2:15:00 PM   8/24/2018    4:59:00 PM   8    2:44:00 AM   "JACOB C "   ZUBAIR ALI SVC MGR
                                                                                                                                                     14610 Tamiami Naples
                                                                                                                                                                       Trail N     239-598-6554          ACCOUNT        JACOB            3.25     120       390   0   0   0   MERCEDES BENZ OF BONITA
                                                                                                                                                                                                                                                                                                   39280 SPRINGS
                                                                                                                                                                                                                                                                                                          Nikki Rodriguez
                                                                                                                                                                                                                                                                                                                        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        PLEASE SEND"STEVE
                                                                                                                                                                                                                                                                                                                                                            PO "                      239           Fort Myers 9650 Kelly Tractor Dr 2017 SPRINTER 3500  WHITE      WDAPF1CD5HP501814
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 KEGI01         373   T6 TOW                 C620-432-78-271-016                            8/24/2018 18:03   8/24/2018    2:03:00 PM   8/24/2018    2:09:00 PM   8/24/2018    2:09:00 PM    2:12:00 PM   8/24/2018    2:35:00 PM   8/24/2018    3:21:00 PM   MERCEDES-BENZ                                        FL          "MD TOW PORT"LA TO MESA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   PORT "RV "FL                    390              0    34110    33905 MERCEDES BENZ OF BONITA SPRINGS JACOB                FALSE                   0   201
237222   8/23/2018    1:17:00 PM   8/23/2018   11:59:00 PM   12:44:00 PM   8/23/2018    1:15:00 PM   8   12:31:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                     6553USE
                                                                                                                                                           Monterey
                                                                                                                                                               ""LE""Naples
                                                                                                                                                                       PREFIX"
                                                                                                                                                                       Pt          1-800-541-2262        ACCOUNT        JACOB               1      37        37   0   0   0   AGERO                17226 Tracy Michels6 - COMPLETEDFIN        605538336 BARBARA PATE          4846951423            Naples      6553 Monterey Pt 2006 A4 3.2 AVANT       Silver
                                                                                                                                                                                                                                                                                                                                                                                                                                                            QUATTRO WAUKH78E46A255437
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Y65FNR      108369   T3 JUMP START          C620-432-78-271-016                   9031.1   8/23/2018 16:30   8/23/2018   12:30:00 PM   8/23/2018   12:42:00 PM   8/23/2018   12:42:00 PM   12:42:00 PM   8/23/2018   12:56:00 PM                             AUDI                               Laguna Cir        FL          JUMP START                     FL                    37              0    34105    34105 AGERO                           JACOB                FALSE                   0    12
237215   8/23/2018   11:17:00 AM   8/23/2018   11:59:00 PM   10:07:00 AM   8/23/2018   11:16:00 AM   8    1:09:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                     8870USE
                                                                                                                                                           Tamiami
                                                                                                                                                               ""LE""Trail
                                                                                                                                                                      Naples
                                                                                                                                                                       PREFIX"
                                                                                                                                                                            North 1-800-541-2262         ACCOUNT        JACOB               1      37        37   0   0   0   AGERO                46441 Crystal Golladay
                                                                                                                                                                                                                                                                                                                        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        470187470 SARA MULVIHILL 6169700476                   Naples      8870 Tamiami Trail N 2018 WRANGLERBlack   UNLIMITED1C4HJXDG1JW140489
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     SPORT       RKA704        3990   T1 FLAT TIRE W/SPARE   C620-432-78-271-016                   9031.1   8/23/2018 12:54   8/23/2018    8:54:00 AM   8/23/2018    9:43:00 AM   8/23/2018    9:43:00 AM    9:51:00 AM   8/23/2018   10:35:00 AM                             JEEP                                                 FL          TIRE CHANGE                    FL                    37              0    34108    34108 AGERO                           JACOB                FALSE                   0    13
237188   8/27/2018    7:15:00 PM   8/27/2018   11:59:00 PM   10:55:00 AM   8/27/2018    7:13:00 PM   8    8:18:00 AM   "JACOB C "   RAY MILLER       16701 Old US-41  Naples            3524094860       ACCOUNT        JACOB            8.25     125   1031.25   0   0   0   EXCEL ERECTORS       46441 Crystal Golladay
                                                                                                                                                                                                                                                                                                                        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        PLS SEND CKjacob            EXCEL ERECTORS-RAY MILLER Davenport 4600 US-17                 0 Forklift      UNK                  0          0        0   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       35xx                                 8/27/2018 14:13   8/27/2018   10:13:00 AM   8/27/2018   10:15:00 AM   8/27/2018   10:15:00 AM   10:16:00 AM   8/27/2018   11:38:00 AM   8/27/2018   12:03:00 PM   Forklift                                             FL          MD LANDOLL PORT TO PORT FL                      1031.25              0    34110    33837 EXCEL ERECTORS                  JACOB                FALSE                   0   199
237178   8/22/2018   10:05:00 AM   8/22/2018   11:59:00 PM    8:55:00 AM   8/22/2018   10:04:00 AM   8    1:09:00 AM   "JACOB C "   DAN              2685 18th Ave SE Naples            8002272273       DIRECT DEPOSITJACOB                1   116.4     116.4   0   0   0   ARI FLEET (Cash Rates17226
                                                                                                                                                                                                                                                                                                    / Accept
                                                                                                                                                                                                                                                                                                          Tracy
                                                                                                                                                                                                                                                                                                             PO)Michels6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN          73861536 JEFF- COMCAST        2399867026            Naples      3880 Enterprise Ave 2005 F450 SUPERCOMCASTDUTY      1FDXF46Y65EC56540
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 GCN462      194658   T3 JUMP START          C620-432-78-271-016   " 06923"       569118    8/22/2018 12:19   8/22/2018    8:19:00 AM   8/22/2018    8:19:00 AM   8/22/2018    8:19:00 AM    8:24:00 AM   8/22/2018    9:19:00 AM                             FORD                                                 FL          MD SERVICE CALL PORT TO PORT   FL                 116.4              0    34117    34104 ARI FLEET (Cash Rates / Accept PO)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        JACOB                FALSE                   0     4
236845   8/14/2018    4:32:00 PM   8/14/2018   11:59:00 PM    9:51:00 AM   8/14/2018    4:31:00 PM   8    6:40:00 AM   "JACOB C "   DISP # T49 TRPR #Pope
                                                                                                                                                      536 John PaulImmokalee866-833-2715
                                                                                                                                                                       II Blvd Camp Keais Rd THEN 6      ACCOUNT        JACOB               1   85.17     85.17   0   0   0   FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                   17226 Tracy Michels6 - COMPLETEDFIN        FHPF18OFF053379
                                                                                                                                                                                                                                                                                                                                                          COLINAS TRUCK INC 9-19                    Naples      3880 Enterprise Ave 2000 AT9513          RED        2FWYJWEB5YAB43218
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N0517Y           0   FAITALITY              C620-432-78-271-050   "PROGRESSIVE EXPRESS INS8/14/2018
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             "        13:08   8/14/2018    9:08:00 AM   8/14/2018    9:08:00 AM   8/14/2018    9:08:00 AM    9:09:00 AM   8/14/2018   10:34:00 AM   8/14/2018   12:01:00 PM   STERLING                           Ava Maria FloristFL           ADMIN FEE (7%3880
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               StateENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Sales Tax)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FL AVENUE          85.17              0    34142    34104 LE FHP      NA                  JACOB                FALSE                   0    60
237162   8/21/2018    2:21:00 PM   8/21/2018   11:59:00 PM    2:06:00 PM   8/21/2018    2:20:00 PM   8   12:14:00 AM   "JACOB C "   DISPATCH         2190 9th St N Naples          1-888-843-5873        ACCOUNT        JACOB               1       0         0   0   0   0   NSD NATION SAFE DRIVERS
                                                                                                                                                                                                                                                                                                   46441 Crystal Golladay
                                                                                                                                                                                                                                                                                                                        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN           4414375 Jerome Cohen         2395375055            NAPLES                            2017 E 300         SelenitgreyWDDZF4JB0HA243638
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -M          934PRU      111984   T3 JUMP START          C620-432-78-271-016                    94535   8/21/2018 17:29   8/21/2018    1:29:00 PM   8/21/2018    2:03:00 PM   8/21/2018    2:03:00 PM    2:06:00 PM   8/21/2018    2:12:00 PM                             MERCEDES-BENZ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (3.6 Miles)             Visionworks FL                MERCEDES UNLOADED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Mercedes-Benz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        MILEAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FLOf Naples            0              0    34102           NSD NATION 2-680068484
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SAFE DRIVERS      JACOB                FALSE                   0   232
237099   8/20/2018   12:01:00 PM   8/20/2018   11:59:00 PM   10:56:00 AM   8/20/2018   11:55:00 AM   8   12:59:00 AM   "JACOB C "   UNK              Sunshine Blvd Naples
                                                                                                                                                                      Golden Gate Pkwy            0      DEBIT CARD (Cash)
                                                                                                                                                                                                                        JACOB        0      1     120       120   0   0   0   CASH MEDUIM DUTY46441 Crystal Golladay    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        MC-09015J ILEAN             239-249-0361              Naples      5900 Yahl St          2008 F350 SUPERWHITEDUTY      1FTWW32R28EC13939
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 IYCN53       65904   T6 TOW                 C620-432-78-271-016             13             8/20/2018 14:17   8/20/2018   10:17:00 AM   8/20/2018   10:18:00 AM   8/20/2018   10:18:00 AM   10:21:00 AM   8/20/2018   11:03:00 AM   8/20/2018   11:13:00 AM   FORD                               "King Roofing " FL            "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TO PORT "DIESELFL REPAIR            120              0    34116    34109 CASH MEDUIM DUTY                JACOB                FALSE                   0   201
237088   8/20/2018   11:00:00 AM   8/20/2018   11:59:00 PM    8:24:00 AM   8/20/2018   10:57:00 AM   8    2:33:00 AM   "JACOB C "   ROADSIDE PROTECT 6063 Lee Ann LnNaples              8669913463       DEBIT CARD (Cash)
                                                                                                                                                                                                                        JACOB               3     120       360   0   0   0   ROADSIDE PROTECT (Cash
                                                                                                                                                                                                                                                                                                   17226Rates
                                                                                                                                                                                                                                                                                                          Tracy/ Accept
                                                                                                                                                                                                                                                                                                                 MichelsPO)
                                                                                                                                                                                                                                                                                                                        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN         1.535E+09 RON                  2397777604            Fort Myers 2150 Rockfill Rd       2016 NPR           "WHITE " 54DC4W1B6JS800677
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 GRHU41         772   T6 TOW                 C620-432-78-271-016                            8/20/2018 11:44   8/20/2018    7:44:00 AM   8/20/2018    7:44:00 AM   8/20/2018    7:44:00 AM    7:54:00 AM   8/20/2018    9:03:00 AM   8/20/2018    9:18:00 AM   ISUZU                              The Recycling Connection
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   FL          "MD TOW PORT"TO  NEXTRAN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   PORT " ISUZU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FL TRUCK CNTR-FORT   360MYERS"        0    34109    33916 ROADSIDE PROTECT (Cash Rates JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        / Accept PO)         FALSE                   0   201
237003   8/20/2018    4:41:00 PM   8/20/2018   11:59:00 PM    3:03:00 PM   8/20/2018    4:40:00 PM   8    1:37:00 AM   "JACOB C "   JOHN DICKERSON3880 EnterpriseNaples Ave             2398516681       CASH           JACOB        0      1     100       100   0   0   0   BALD EAGLE TOWING39280 Nikki Rodriguez    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        PD CA OFF PEDRO                 2396411048            Naples      4301 3rd Ave SW       2000 UNK           YELLOW dickerson trailerno tag           0   T6 TOW                 C620-432-78-271-016                            8/20/2018 19:03   8/20/2018    3:03:00 PM   8/20/2018    3:03:00 PM   8/20/2018    3:03:00 PM    3:03:00 PM   8/20/2018    3:04:00 PM   8/20/2018    3:04:00 PM   TRAILER                                              FL          TOW HOOK                       FL                   100              0    34104    34119 BALD EAGLE TOWING               JACOB                FALSE                   0    31
236977   8/17/2018   10:00:00 AM   8/17/2018   11:59:00 PM    9:13:00 AM   8/17/2018    9:59:00 AM   8   12:46:00 AM   "JACOB C "   JERRY CLARK      5680 Radio Rd Naples          239-825-2053          CHECK          JACOB               1     120       120   0   0   0   CLARK'S LAWN CARE 17226 Tracy Michels6 - COMPLETED   FIN        PLEASE SENDJERRY
                                                                                                                                                                                                                                                                                                                                                            CHECKCLARK        2398252053            Naples      Enterprise Ave        1999 C3500         WHITE      1GBJC34R5XF025008
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 208MEJ           0   T6 TOW                 C620-432-78-271-016                            8/17/2018 12:15   8/17/2018    8:15:00 AM   8/17/2018    8:15:00 AM   8/17/2018    8:15:00 AM    8:21:00 AM   8/17/2018    9:23:00 AM   8/17/2018    9:43:00 AM   CHEVROLET                                            FL          "MD TOW PORT"HIGH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TO PORTPERFORMANCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          " FL         "           120              0    34104    34104 CLARK'S LAWN CARE               JACOB                FALSE                   0   201
236845   8/14/2018    4:32:00 PM   8/14/2018   11:59:00 PM    9:51:00 AM   8/14/2018    4:31:00 PM   8    6:40:00 AM   "JACOB C "   DISP # T49 TRPR #Pope
                                                                                                                                                      536 John PaulImmokalee866-833-2715
                                                                                                                                                                       II Blvd Camp Keais Rd THEN 6      ACCOUNT        JACOB               6   83.25     499.5   0   0   0   FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                   17226 Tracy Michels6 - COMPLETEDFIN        FHPF18OFF053379
                                                                                                                                                                                                                                                                                                                                                          COLINAS TRUCK INC 9-19                    Naples      3880 Enterprise Ave 2000 AT9513          RED        2FWYJWEB5YAB43218
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N0517Y           0   FAITALITY              C620-432-78-271-050   "PROGRESSIVE EXPRESS INS8/14/2018
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             "        13:08   8/14/2018    9:08:00 AM   8/14/2018    9:08:00 AM   8/14/2018    9:08:00 AM    9:09:00 AM   8/14/2018   10:34:00 AM   8/14/2018   12:01:00 PM   STERLING 08/16/2018 @ 1:45 PM- 3:20Ava pm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Maria
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Florist
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   FL Truck 16 HD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               HADLETO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     LABOR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ADD AIR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             3880
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TO ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    THE TRUCK FL WHILE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  AVENUE FHP WAS499.5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DOING THEIR DOT INSPECTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    0    34142
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             AND HAD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  34104
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TO LIFT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         LE FHP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             THE TRUCK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    NA UP WITH TRUCK 35JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (TM)               FALSE                   0   283
236930   8/16/2018   10:11:00 AM   8/16/2018   11:59:00 PM    9:44:00 AM   8/16/2018   10:08:00 AM   8   12:24:00 AM   "JACOB C "   JAMIE            3963 EnterpriseNaples
                                                                                                                                                                        Ave             2392472682       CHECK          JACOB        0      1     120       120   0   0   0   CASH MEDUIM DUTY40231 Amy Case 6 - COMPLETED         FIN        COLLECT MONEY
                                                                                                                                                                                                                                                                                                                                                          JAMIE- CASTLE SERVICES
                                                                                                                                                                                                                                                                                                                                                                              2392472682            Naples      4484 Enterprise Ave 2008 NQR             WHITE      JALE5W16387900308
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DZEL43           0   T6 TOW                 C620-432-78-271-050                            8/16/2018 12:30   8/16/2018    8:30:00 AM   8/16/2018    9:01:00 AM   8/16/2018    9:01:00 AM    9:07:00 AM   8/16/2018    9:47:00 AM   8/16/2018    9:56:00 AM   ISUZU                                                FL          "MD TOW PORT??? TO PORT " FL                        120              0    34104    34104 CASH MEDUIM DUTY                JACOB                FALSE                   0   201
236929   8/16/2018    6:19:00 AM   8/16/2018   11:59:00 PM    1:29:00 AM   8/16/2018    6:19:00 AM   8    4:50:00 AM   "JACOB C "   MIKE             12900 Trade Way  Bonita
                                                                                                                                                                          FourSprings 8002390604         CHECK          JACOB        0      5     180       900   0   0   0   CASH HEAVY DUTY 40231 Amy Case 6 - COMPLETED         FIN             11378 BARRY                9549345937            Deerfield Beach
                                                                                                                                                                                                                                                                                                                                                                                                                777 SW 12th Ave       2015 CASCADIA 113  GREEN      1FUJGBDV4FLGE9008
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 258VNB      548267   TOW                    C620-432-78-271-016           2195              8/16/2018 4:38   8/16/2018   12:38:00 AM   8/16/2018   12:40:00 AM   8/16/2018   12:40:00 AM   12:49:00 AM   8/16/2018    1:47:00 AM   8/16/2018    2:01:00 AM   FREIGHTLINER                                         FL          HD TOW PORT TO???PORT BY HOUR  FL                   900              0    34135    33442 CASH HEAVY DUTY                 JACOB                FALSE                   0   202
236845   8/14/2018    4:32:00 PM   8/14/2018   11:59:00 PM    9:51:00 AM   8/14/2018    4:31:00 PM   8    6:40:00 AM   "JACOB C "   DISP # T49 TRPR #Pope
                                                                                                                                                      536 John PaulImmokalee866-833-2715
                                                                                                                                                                       II Blvd Camp Keais Rd THEN 6      ACCOUNT        JACOB              22   83.25    1831.5   0   0   0   FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                   17226 Tracy Michels6 - COMPLETEDFIN        FHPF18OFF053379
                                                                                                                                                                                                                                                                                                                                                          COLINAS TRUCK INC 9-19                    Naples      3880 Enterprise Ave 2000 AT9513          RED        2FWYJWEB5YAB43218
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N0517Y           0   FAITALITY              C620-432-78-271-050   "PROGRESSIVE EXPRESS INS8/14/2018
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             "        13:08   8/14/2018    9:08:00 AM   8/14/2018    9:08:00 AM   8/14/2018    9:08:00 AM    9:09:00 AM   8/14/2018   10:34:00 AM   8/14/2018   12:01:00 PM   STERLING 6 HOURS LABOR LOADING     AvaDUMP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      MariaTRUCK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FloristFREAR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     L WHEELHD   WOULD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  LE LABOR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        NOT FREE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             3880UP ENTERPRISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        AND FHP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FL DOES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  AVENUENOT WANT1831.5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    TO RELEASE BRAKES.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    0 CALLED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         34142
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             PROMPT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  34104
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    TOWING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         LE FHP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TO USE LOWBOY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    NA      TO LOAD TRUCK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        JACOB AND TAKE TO YARD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FALSE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (30 MIN INCL IN HOOK) 0   283
236845   8/14/2018    4:32:00 PM   8/14/2018   11:59:00 PM    9:51:00 AM   8/14/2018    4:31:00 PM   8    6:40:00 AM   "JACOB C "   DISP # T49 TRPR #Pope
                                                                                                                                                      536 John PaulImmokalee866-833-2715
                                                                                                                                                                       II Blvd Camp Keais Rd THEN 6      ACCOUNT        JACOB               1     333       333   0   0   0   FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                   17226 Tracy Michels6 - COMPLETEDFIN        FHPF18OFF053379
                                                                                                                                                                                                                                                                                                                                                          COLINAS TRUCK INC 9-19                    Naples      3880 Enterprise Ave 2000 AT9513          RED        2FWYJWEB5YAB43218
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N0517Y           0   FAITALITY              C620-432-78-271-050   "PROGRESSIVE EXPRESS INS8/14/2018
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             "        13:08   8/14/2018    9:08:00 AM   8/14/2018    9:08:00 AM   8/14/2018    9:08:00 AM    9:09:00 AM   8/14/2018   10:34:00 AM   8/14/2018   12:01:00 PM   STERLING                           Ava Maria FloristFL           TOW (Law Enforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             3880 ENTERPRISE  FL AVENUE            333              0    34142    34104 LE FHP      NA                  JACOB                FALSE                   0   148
236826   8/13/2018    8:30:00 PM   8/13/2018   11:59:00 PM    7:43:00 PM   8/13/2018    8:30:00 PM   8   12:47:00 AM   "JACOB C "   ERNESTO OR IAN 5235 Hemingway     Naples
                                                                                                                                                                          Circle 239-939-4570                           JACOB               1     120       120   0   0   0   U-HAUL LIGHT/MEDIUM/HEAVY
                                                                                                                                                                                                                                                                                                   39280 NikkiSERVICE
                                                                                                                                                                                                                                                                                                                 Rodriguez
                                                                                                                                                                                                                                                                                                                       CALL
                                                                                                                                                                                                                                                                                                                        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN           1427893 "BRYAN BICKERY " 9042071068                Naples      3935 Enterprise Ave 2013 E450 SUPERWHITE  DUTY      1FDXE4FS8DDA66340
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 AE79847      78981   T3 JUMP START          C620-432-78-271-016   DC2317F                  8/13/2018 23:41   8/13/2018    7:41:00 PM   8/13/2018    7:41:00 PM   8/13/2018    7:41:00 PM    7:42:00 PM   8/13/2018    7:45:00 PM                             FORD       "JUMPSTART PTP "                          FL          "MD TOW PORT TO PORT " FL                           120              0    34116    34104 U-HAUL LIGHT/MEDIUM/HEAVY SERVICE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        JACOB CALL           FALSE                   0   201
236823   8/13/2018    6:59:00 PM   8/13/2018   11:59:00 PM    5:15:00 PM   8/13/2018    6:54:00 PM   8    1:39:00 AM   "JACOB C "   G.M. JASON CARTER6012 Lucaya Way  Naples       CELL 285-3037         ACCOUNT        JACOB            1.75     120       210   0   0   0   ARAGON POOLS SPAS    39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        ON ACCOUNT  "ABEL "             2398258232            Naples      222 Industrial Blvd 2002 SILVERADOBLACK   C3500     1GBJC34U32F129204
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 IGEX99      242686   T6 TOW                 C620-432-78-271-016             98             8/13/2018 20:52   8/13/2018    4:52:00 PM   8/13/2018    4:52:00 PM   8/13/2018    4:52:00 PM    4:55:00 PM   8/13/2018    6:04:00 PM   8/13/2018    6:32:00 PM   CHEVROLET                          "Lot 719 "        FL          "MD TOW PORT TO PORT " FL                           210              0    34113    34104 ARAGON POOLS SPAS               JACOB                FALSE                   0   201
236761   8/12/2018    3:11:00 PM   8/12/2018   11:59:00 PM   12:53:00 PM   8/12/2018    3:04:00 PM   8    2:11:00 AM   "JACOB C "   HOWARD OR BRIAN  100 Woodlake Circle
                                                                                                                                                                      Naples       572-2837              Credit Card-Office
                                                                                                                                                                                                                        JACOB
                                                                                                                                                                                                                            (Cash)       2.25     125    281.25   0   0   0   "B B BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                   54780 SOLUTIONS,
                                                                                                                                                                                                                                                                                                          LAURA RICARDOLLC"
                                                                                                                                                                                                                                                                                                                        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                             CUELLAR
                                                                                                                                                                                                                                                                                                                                   FIN        07435G      BB BYPASS DEWATERING          0           Naples      99th Ave N Vanderbilt 2000
                                                                                                                                                                                                                                                                                                                                                                                                                                        Dr DRILL RIG UNK                      0          0        0   T6 TOW                 C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       35xx                                 8/12/2018 14:25   8/12/2018   10:25:00 AM   8/12/2018   10:25:00 AM   8/12/2018   10:25:00 AM   10:26:00 AM                             8/12/2018    1:43:00 PM                                                        FL          MD LANDOLL PORT TO PORT FL                       281.25              0    34114    34108 "B B BYPASS DEWATERING SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        JACOB LLC"           FALSE                   0   199
236659    8/9/2018    7:01:00 PM    8/9/2018   11:59:00 PM    3:34:00 PM    8/9/2018    7:01:00 PM   8    3:27:00 AM   "JACOB C "   JOHN             Olds Ct          Marco                              CHECK          JACOB             3.5     280       980   0   0   0   ZGREATER NAPLES FIRE-17226
                                                                                                                                                                                                                                                                                                       MD/HD
                                                                                                                                                                                                                                                                                                          Tracy Michels6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        PLS SEND PAYMENT
                                                                                                                                                                                                                                                                                                                                                          JOHN LUPPY          2397847672            Naples      4227 Domestic Ave 2005 PIERCE            RED        4P1CD01E35A005343
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    116985     9121   T6 TOW                 C620-432-78-271-050   TO50                      8/9/2018 15:48    8/9/2018   11:48:00 AM    8/9/2018   11:48:00 AM    8/9/2018   11:48:00 AM   11:49:00 AM    8/9/2018    4:09:00 PM    8/9/2018    5:20:00 PM   PIERCE                                               FL          HD TOW PORT TO PORT BY HOUR    FL                   980              0    34145    34104 ZGREATER NAPLES FIRE- MD/HD JACOB                    FALSE                   0   202
236633    8/8/2018    9:26:00 PM    8/8/2018   11:59:00 PM    5:10:00 PM    8/8/2018    9:00:00 PM   8    3:50:00 AM   "JACOB C "   JWA INSULATIONTavilla
                                                                                                                                                      COMPANYCircle Naples              9416617193       DEBIT CARD (Cash)
                                                                                                                                                                                                                        JACOB        0      4     120       480   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        MC-753590 "GEORGE "             9546055987            North Port 5468 Cold Spring Ln 2013 RAM TRUCKBLACK    3500 ST 3C63RPGL8DG564211
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Z23DYS       20241   T6 TOW                 C620-432-78-271-016                             8/8/2018 20:49    8/8/2018    4:49:00 PM    8/8/2018    4:51:00 PM    8/8/2018    4:51:00 PM    4:52:00 PM    8/8/2018    5:33:00 PM    8/8/2018    6:01:00 PM   RAM                                                  FL          "MD TOW PORTDR  TO PORT " FL                        480              0    34110    34291 CASH LIGHT DUTY                 JACOB                FALSE                   0   201
236631    8/8/2018    5:06:00 PM    8/8/2018   11:59:00 PM    4:00:00 PM    8/8/2018    4:48:00 PM   8   12:48:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                     4548USE
                                                                                                                                                           Beechwood
                                                                                                                                                               ""LE""Naples
                                                                                                                                                                       PREFIX"
                                                                                                                                                                          Lake Dr 1-800-541-2262         Credit Card-Office
                                                                                                                                                                                                                        JACOB
                                                                                                                                                                                                                            (Cash)          1     120       120   0   0   0   AGERO                17226 Tracy Michels6 - COMPLETEDFIN           9240152 JUAN BELANOS         2392892469            Naples      4227 Domestic Ave 2016 F450 SUPERBLACK    DUTY      1FD0W4GT3GED48874
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 HJRR61       14118   T6 TOW                 C620-432-78-271-016                   9031.1    8/8/2018 19:55    8/8/2018    3:55:00 PM    8/8/2018    3:55:00 PM    8/8/2018    3:55:00 PM    3:57:00 PM    8/8/2018    4:14:00 PM    8/8/2018    4:23:00 PM   FORD                                                 FL          "MD TOW PORT TO PORT " FL                           120              0    34112    34104 AGERO                           JACOB                FALSE                   0   201
236626    8/8/2018    3:14:00 PM    8/8/2018   11:59:00 PM    2:50:00 PM    8/8/2018    3:13:00 PM   8   12:23:00 AM   "JACOB C "   GAY ROCHESTER 3240 70th St SWNaples            704-902-0883          ACCOUNT        JACOB               1     150       150   0   0   0   INA TOWING / INTER 39280
                                                                                                                                                                                                                                                                                                   STAR Nikki Rodriguez 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN            782018 "JOSH "              2392316158            Naples      3240 70th St SW       2017 F250 SUPERWHITEDUTY      1FDBF2A68HEC86549
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 GVZS55       23223   T9 MISC SERVICE        C620-432-78-271-016                             8/8/2018 18:48    8/8/2018    2:48:00 PM    8/8/2018    2:48:00 PM    8/8/2018    2:48:00 PM    2:49:00 PM    8/8/2018    2:57:00 PM    8/8/2018    3:09:00 PM   FORD                                                 FL          MD RECOVERY/WINCH PORT TO      FL PORT              150              0    34105    34105 INA TOWING / INTER STAR         JACOB                FALSE                   0   350
236596    8/8/2018    1:41:00 PM    8/8/2018   11:59:00 PM    5:17:00 AM    8/8/2018    1:40:00 PM   8    8:23:00 AM   "JACOB C "   LAZER CORZO MGR  2001 ThompsonLake  Nursery
                                                                                                                                                                             Wales239-262-4124
                                                                                                                                                                                  Rd                     ACCOUNT        JACOB            8.25     125   1031.25   0   0   0   SEMINOLE PETROLEUM   17226 Tracy Michels6 - COMPLETEDFIN        ON ACCOUNT  DRIVER/CELL     239-285-0067              Naples      3170 S Horseshoe Dr 2005 2 DAY CAB TRACTORS
                                                                                                                                                                                                                                                                                                                                                                                                                                                         RED                  0          0        0   TOW                    C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       35xx        TRUCK 312 AND 314          8/8/2018 8:39    8/8/2018    4:39:00 AM    8/8/2018    4:40:00 AM    8/8/2018    4:40:00 AM    4:41:00 AM    8/8/2018    8:09:00 AM    8/8/2018   10:05:00 AM                                                        FL          MD LANDOLL PORT TO PORT FL                      1031.25              0    33859    34104 SEMINOLE PETROLEUM              JACOB                FALSE                   0   199
236594    8/7/2018    8:13:00 PM    8/7/2018   11:59:00 PM    5:49:00 PM    8/7/2018    8:09:00 PM   8    2:20:00 AM   "JACOB C "   "WESLEY "        11857 Metro Pkwy Fort Myers 591-8099                CHECK          JACOB            2.25     102     229.5   0   0   0   NAPLES AUTO AND TRUCK17226CENTER
                                                                                                                                                                                                                                                                                                          Tracy Michels6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN             27638 WES                  2395918099            Naples      1935 Pine Ridge Rd 2000 F650 SUPERBLACK   DUTY      3FDNF656XYMA10608
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 52B0HG      133255   T6 TOW                 C620-432-78-271-016                             8/7/2018 20:31    8/7/2018    4:31:00 PM    8/7/2018    4:31:00 PM    8/7/2018    4:31:00 PM    4:37:00 PM    8/7/2018    6:31:00 PM    8/7/2018    6:56:00 PM   FORD                                                 FL          "MD TOW PORTNAPLES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TO PORT  AUTO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          " FL TRUCK             229.5              0    33966    34109 NAPLES AUTO AND TRUCK CENTER    JACOB                FALSE                   0   201
236569    8/7/2018   12:27:00 PM    8/7/2018   11:59:00 PM   11:33:00 AM    8/7/2018   12:45:00 PM   8    1:12:00 AM   "JACOB C "   GARRETT          3064 Davis BlvdNaples              2397846090       Credit Card-Driver
                                                                                                                                                                                                                        JACOB
                                                                                                                                                                                                                            (Cash)   0      1     125       125   0   0   0   CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED     FIN        PD CC DR GARRETT                2397846090            Naples      11330 Tamiami Trail E1995 car hauler WHITE          1KKVD5329SL1008530            0   T6 TOW                 C620-432-78-271-016              6              8/7/2018 15:00    8/7/2018   11:00:00 AM    8/7/2018   11:01:00 AM    8/7/2018   11:01:00 AM   11:06:00 AM    8/7/2018   11:42:00 AM    8/7/2018   12:00:00 PM                                                        FL          MD LANDOLL PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ??? TO PORT FL                        125              0    34104    34113 CASH MEDUIM DUTY                JACOB                FALSE                   0   199
236531    8/6/2018    1:43:00 PM    8/6/2018   11:59:00 PM   11:01:00 AM    8/6/2018    1:43:00 PM   8    2:42:00 AM   "JACOB C "   DEBBIE CLARK 3327 Oasis BlvdCAPE CORAL435-0097                       ACCOUNT        JACOB            2.75     108       297   0   0   0   NPCC-NAPLES PREMIUM  39280
                                                                                                                                                                                                                                                                                                       COLLISION
                                                                                                                                                                                                                                                                                                          Nikki Rodriguez
                                                                                                                                                                                                                                                                                                                   CENTER
                                                                                                                                                                                                                                                                                                                        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN             56738 "JOHN PERRY "        2394350097            Naples      3409 Westview Dr 2011 F350 SUPERBLACK     DUTY      1FT8W3DT5BEB86342
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 335MCA       88989   T6 TOW                 C620-432-78-271-016                             8/6/2018 14:37    8/6/2018   10:37:00 AM    8/6/2018   10:38:00 AM    8/6/2018   10:38:00 AM   10:38:00 AM    8/6/2018   11:59:00 AM    8/6/2018   12:20:00 PM   FORD                                                 FL          "MD TOW PORTNAPLES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TO PORT  PREMIUM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          " FL COLLISION           297              0    33914    34104 NPCC-NAPLES PREMIUM COLLISION   JACOBCENTER          FALSE                   0   201
236460    8/3/2018   11:48:00 PM    8/3/2018   11:59:00 PM    8:41:00 PM    8/3/2018   11:44:00 PM   8    3:03:00 AM   "JACOB C "   FLEET NET        Highway 75 S FL-84
                                                                                                                                                                      Naples            8009728872       ACCOUNT        JACOB               1    3.64      3.64   0   0   0   FLEET NET AMERICA 17226 Tracy Michels6 - COMPLETED   FIN        4747649C JOHNH                  4074668377            Fort Myers 5313 Dr Martin Luther2001
                                                                                                                                                                                                                                                                                                                                                                                                                                       King Blvd
                                                                                                                                                                                                                                                                                                                                                                                                                                             NPR         EnTERPRISEJALB4B14117015401
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 AHBC54      352828   TOW                    C620-432-78-271-016   TRUCK 7      FL57410       8/4/2018 0:28    8/3/2018    8:28:00 PM    8/3/2018    8:30:00 PM    8/3/2018    8:30:00 PM    8:40:00 PM    8/3/2018    9:17:00 PM    8/3/2018    9:51:00 PM   ISUZU                              I 75 NB AND 81-82 FL          TOLLS (cost)                   FL                     0           3.64    34117    33905 FLEET NET AMERICA               JACOB                FALSE                   0    19
236460    8/3/2018   11:48:00 PM    8/3/2018   11:59:00 PM    8:41:00 PM    8/3/2018   11:44:00 PM   8    3:03:00 AM   "JACOB C "   FLEET NET        Highway 75 S FL-84
                                                                                                                                                                      Naples            8009728872       ACCOUNT        JACOB               3   136.5     409.5   0   0   0   FLEET NET AMERICA 17226 Tracy Michels6 - COMPLETED   FIN        4747649C JOHNH                  4074668377            Fort Myers 5313 Dr Martin Luther2001
                                                                                                                                                                                                                                                                                                                                                                                                                                       King Blvd
                                                                                                                                                                                                                                                                                                                                                                                                                                             NPR         EnTERPRISEJALB4B14117015401
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 AHBC54      352828   TOW                    C620-432-78-271-016   TRUCK 7      FL57410       8/4/2018 0:28    8/3/2018    8:28:00 PM    8/3/2018    8:30:00 PM    8/3/2018    8:30:00 PM    8:40:00 PM    8/3/2018    9:17:00 PM    8/3/2018    9:51:00 PM   ISUZU                              I 75 NB AND 81-82 FL          HD TOW PORT TO PORT BY HOUR    FL                 409.5              0    34117    33905 FLEET NET AMERICA               JACOB                FALSE                   0   202
236451    8/3/2018    3:58:00 PM    8/3/2018   11:59:00 PM    2:50:00 PM    8/3/2018    4:15:00 PM   8    1:25:00 AM   "JACOB C "   na               Tamiami Trail NNaples
                                                                                                                                                                         Immokalee Rd             0      Credit Card-Driver
                                                                                                                                                                                                                        JACOB
                                                                                                                                                                                                                            (Cash)   0      1     120       120   0   0   0   WEBB CALL - CASH 46441 Crystal Golladay   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        PD CC DR joe                239-293-5839              Naples      Leanne Lane           2006 E350 SUPERSILVER
                                                                                                                                                                                                                                                                                                                                                                                                                                                          DUTY      1FDSE35L26HA08668
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 AVWG11      156943   T6 TOW                 C620-432-78-271-016                             8/3/2018 18:47    8/3/2018    2:47:00 PM    8/3/2018    2:47:00 PM    8/3/2018    2:47:00 PM    2:49:00 PM    8/3/2018    3:15:00 PM    8/3/2018    3:22:00 PM   FORD                                                 FL          "MD TOW PORT??? TO PORT " FL                        120              0    34110    34109 WEBB CALL - CASH                JACOB                FALSE                   0   201
236364    8/2/2018    9:24:00 AM    8/2/2018   11:59:00 PM    5:28:00 AM    8/2/2018    9:23:00 AM   8    3:55:00 AM   "JACOB C "   HOWARD OR BRIAN  SR-80 Indian Hills
                                                                                                                                                                      Clewiston
                                                                                                                                                                           Dr      572-2837              CHECK          JACOB               4     125       500   0   0   0   "B B BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                   54780 SOLUTIONS,
                                                                                                                                                                                                                                                                                                          LAURA RICARDOLLC"
                                                                                                                                                                                                                                                                                                                        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                             CUELLAR
                                                                                                                                                                                                                                                                                                                                   FIN        PLEASE SENDBB CHECK
                                                                                                                                                                                                                                                                                                                                                              BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                                                                                              2392897176            Naples      9842 Vanderbilt Dr 2005 DRILL RIG AND    YELLOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                             DRILL ROD        0          0        0   T6 TOW                 C620-432-78-271-016                             8/1/2018 21:05    8/1/2018    5:05:00 PM    8/2/2018    4:53:00 AM    8/2/2018    4:53:00 AM    4:54:00 AM    8/2/2018    7:04:00 AM    8/2/2018    7:20:00 AM                                                        FL          MD LANDOLL PORT TO PORT FL                          500              0    33440    34108 "B B BYPASS DEWATERING SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        JACOB LLC"           FALSE                   0   199
236360    8/1/2018   11:00:00 AM    8/1/2018   11:59:00 PM    9:53:00 AM    8/1/2018   11:00:00 AM   8    1:07:00 AM   "JACOB C "   NA               Park Shore Dr Naples               2034946306       Credit Card-Driver
                                                                                                                                                                                                                        JACOB
                                                                                                                                                                                                                            (Cash)   0   1.25     150     187.5   0   0   0   CASH MEDUIM DUTY11602 Carlos Rodriguez    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        PD DR CC RANDY                  2034946306            Naples      Park Shore Dr         2000 660SJ         WHITE                0          0        0   T6 TOW                 C620-432-78-271-016                             8/1/2018 12:55    8/1/2018    8:55:00 AM    8/1/2018    9:00:00 AM    8/1/2018    9:00:00 AM    9:00:00 AM    8/1/2018   10:15:00 AM                             BOOM                                                 FL          MD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             NAC ROADSIDE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PORT TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FL(Cash
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PORTRates / Accept
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 187.5PO)           0    34103    34103 CASH MEDUIM DUTY                JACOB                FALSE                   0   350
238769   9/30/2018    8:18:00 AM   9/30/2018   11:59:00 PM    6:04:00 AM   9/30/2018    8:17:00 AM   9    2:13:00 AM   "JACOB C "   GAY ROCHESTER I75 N MM119 NAPLES 704-902-0883                        ACCOUNT        JACOB            2.25     120       270   0   0   0   INA TOWING / INTER 56011
                                                                                                                                                                                                                                                                                                   STAR MARY LUNDBERG   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN            785974 "WALLACE "           7277420121            Fort Myers 3733 Fowler St         2012 F350 SUPERWHITEDUTY      1FDRF3G66CEC72072
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 BSPT88      356236   T6 TOW                 C620-432-78-271-016         13111               9/30/2018 9:55   9/30/2018    5:55:00 AM   9/30/2018    5:55:00 AM   9/30/2018    5:55:00 AM    5:56:00 AM   9/30/2018    6:26:00 AM   9/30/2018    6:48:00 AM   FORD                                                 FL          "MD TOW PORT TO PORT " FL                           270              0             33901 INA TOWING / INTER STAR         JACOB                FALSE                   0   201
238719   9/28/2018   10:50:00 PM   9/28/2018   11:59:00 PM    3:45:00 PM   9/28/2018    5:45:00 PM   9    2:00:00 AM   "JACOB C "   "ROB CERTIFIED "8800 BernwoodBonita Pkwy Springs 23900000000         ACCOUNT        JACOB        0      2     120       240   0   0   0   CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                   46441 Crystal Golladay
                                                                                                                                                                                                                                                                                                                        6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        "CERTIFIED DIESEL
                                                                                                                                                                                                                                                                                                                                                          "JACOB ""           2392897176            Naples      5900 Yahl St          2000 CHASSIS M LINEWHITE SHUTTLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    4UZABFADXYCH50470
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       BU        Y16DPJ           0   T6 TOW                 C620-432-78-271-016   unk                      9/28/2018 19:51   9/28/2018    3:51:00 PM   9/28/2018    3:52:00 PM   9/28/2018    3:52:00 PM   10:50:00 PM   9/28/2018    4:21:00 PM   9/28/2018    4:55:00 PM   FREIGHTLINER                                         FL          "MD TOW PORTCERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TO PORT "DIESELFL REPAIR            240              0    34135    34109 CERTIFIED DIESEL REPAIR         JACOB                FALSE                   0   201
238709   9/28/2018    1:43:00 PM   9/28/2018   11:59:00 PM   10:52:00 AM   9/28/2018    1:41:00 PM   9    2:49:00 AM   "JACOB C "   "DR "            116 Jerome Dr Immokalee                      2      Credit Card-Office
                                                                                                                                                                                                                        JACOB
                                                                                                                                                                                                                            (Cash)   0   2.75     120       330   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN        A36982      JIMMY               2396573168            Naples      6381 Airport Rd       2008 5500 ST/SLTWHITE         3D6WD76A38G237901
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 BWBM12      147329   T6 TOW                 C620-432-78-271-016                            9/28/2018 14:48   9/28/2018   10:48:00 AM   9/28/2018   10:48:00 AM   9/28/2018   10:48:00 AM   10:49:00 AM   9/28/2018   11:41:00 AM   9/28/2018   12:00:00 PM   DODGE                                                FL          "MD TOW PORTNAPLES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TO PORT  DODGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          " FL                     330              0    34142    34109 CASH MEDUIM DUTY                JACOB                FALSE                   0   201
238694   9/28/2018   10:40:00 AM   9/28/2018   11:59:00 PM    9:07:00 AM   9/28/2018   10:37:00 AM   9    1:30:00 AM   "JACOB C "   STEVE            3963 EnterpriseNaples
                                                                                                                                                                        Ave                       2      DEBIT CARD (Cash)
                                                                                                                                                                                                                        JACOB        0    1.5     120       180   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                   FIN            183899 JASON                2396922924            Naples      16120 Old US-41       2008 NQR           RED        JALE5W16387900308
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DZEL43      175447   TOW                    C620-432-78-271-016                            9/28/2018 12:14   9/28/2018    8:14:00 AM   9/28/2018    8:14:00 AM   9/28/2018    8:14:00 AM    8:21:00 AM   9/28/2018    9:10:00 AM   9/28/2018    9:39:00 AM   ISUZU                              Castle Services FL            "MD TOW PORTKENWORTH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TO PORT " FL                        180              0    34104    34110 CASH MEDUIM DUTY                JACOB                FALSE                   0   201
238685   9/27/2018    9:09:00 PM   9/27/2018   11:59:00 PM    7:00:00 PM   9/27/2018    9:06:00 PM   9    2:06:00 AM   "JACOB C "   community schoolChantelle
                                                                                                                                                       of naplesDr Naples          D                     Credit Card-Office
                                                                                                                                                                                                                        JACOB
                                                                                                                                                                                                                            (Cash)   0      2     120       240   0   0   0   CASH MEDUIM DUTY39280
                                                                                                                                                                                                                                          Case 2:19-cv-00626-SPC-MRM Document 44-7 Filed 03/08/21 Page 31 of 34 PageID 1058

241512   11/30/2018    6:44:00 PM   11/30/2018   11:59:00 PM    5:13:00 PM   11/30/2018    6:44:00 PM   11    1:31:00 AM   "JACOB C "   ALBERT          3200 Bailey Ln Naples                                 Credit Card-Office
                                                                                                                                                                                                                             JACOB
                                                                                                                                                                                                                                 (Cash)          1         108      108   0   0   0   AFTER HOURS ROAD SERVICES
                                                                                                                                                                                                                                                                                                           60922 NICOLE MATHENY 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN        22674 ALBERT              2399635249             Naples      80 27th St NW        2008 F350 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         DUTY        1FDWW37R28EC52616
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               JCLI44      118447   T6 TOW               C620-432-78-271-016                           11/30/2018 22:11   11/30/2018    5:11:00 PM   11/30/2018    5:11:00 PM   11/30/2018    5:11:00 PM    5:12:00 PM   11/30/2018    5:22:00 PM   11/30/2018    5:32:00 PM FORD                                               FL         "MD TOW PORT TO PORT " FL                            108               0     34105     34120 AFTER HOURS ROAD SERVICES JACOB                  FALSE   0   201
241494   11/30/2018   12:41:00 PM   11/30/2018   11:59:00 PM   12:21:00 PM   11/30/2018   12:41:00 PM   11   12:20:00 AM   "JACOB C "   "UHAUL "        971 CommercialNaples
                                                                                                                                                                           Blvd              8009980990       ACCOUNT        JACOB               1         120      120   0   0   0   U-HAUL LIGHT/MEDIUM/HEAVY
                                                                                                                                                                                                                                                                                                           17226 TracySERVICE
                                                                                                                                                                                                                                                                                                                         Michels
                                                                                                                                                                                                                                                                                                                               CALL
                                                                                                                                                                                                                                                                                                                                6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   339-009637Ejames white         2392383089             Naples      971 Commercial Blvd2010 E450 SUPERWHITEDUTY        1FDXE4FS1ADA80706
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               AE04886     111262   T3 JUMP START        C620-432-78-271-016   DC1213N                 11/30/2018 17:10   11/30/2018   12:10:00 PM   11/30/2018   12:20:00 PM   11/30/2018   12:20:00 PM   12:21:00 PM   11/30/2018   12:30:00 PM                            FORD                                               FL         "MD TOW PORT TO PORT " FL                            120               0     34104     34104 U-HAUL LIGHT/MEDIUM/HEAVY SERVICE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        JACOB CALL       FALSE   0   201
241470   11/30/2018    3:19:00 AM   11/30/2018   11:59:00 PM    1:30:00 AM   11/30/2018    3:45:00 AM   11    2:15:00 AM   "JACOB C "   ENRIQUE         Highway 75 N FL-75
                                                                                                                                                                         Naples S            7865315100       CASH           JACOB        0      1           6        6   0   0   0   CASH MEDUIM DUTY40231 Amy Case 6 - COMPLETED        FIN   PD CA       ENRIQUE            7865315100             Naples      ???                  2008 SPRINTER 3500
                                                                                                                                                                                                                                                                                                                                                                                                                                                        WHITE        WD0PF445885307349
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               439WRP      163739   TOW                  C620-432-78-271-016                            11/30/2018 6:03   11/30/2018    1:03:00 AM   11/30/2018    1:04:00 AM   11/30/2018    1:04:00 AM    1:07:00 AM   11/30/2018    2:01:00 AM   11/30/2018    2:38:00 AM DODGE                                              FL         TOLLS (cost) ???                 FL                    0               6     34117             CASH MEDUIM DUTY              JACOB            FALSE   0    19
241467   11/29/2018    9:39:00 PM   11/29/2018   11:59:00 PM    8:49:00 PM   11/29/2018    9:45:00 AM   11   12:55:00 PM   "JACOB C "   .               3200 Bailey Ln Naples          .                      Credit Card-Driver
                                                                                                                                                                                                                             JACOB
                                                                                                                                                                                                                                 (Cash)   0      1         120      120   0   0   0   CASH MEDUIM DUTY59781 Kimberly Gonzalez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   "PD DR CC " ELI SHAFER         3863018632             Naples      ???                  2008 F350 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         DUTY        1FDWW37R28EC52616
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               JCLI44      118447   T6 TOW               C620-432-78-271-016                            11/30/2018 1:00   11/29/2018    8:00:00 PM   11/29/2018    8:48:00 PM   11/29/2018    8:48:00 PM    8:48:00 PM   11/29/2018    9:13:00 PM   11/29/2018    9:17:00 PM FORD                                               FL         "MD TOW PORT??? TO PORT " FL                         120               0     34105     34105 CASH MEDUIM DUTY                JACOB            FALSE   0   201
241463   11/29/2018    8:15:00 PM   11/29/2018   11:59:00 PM    7:03:00 PM   11/29/2018    8:45:00 PM   11    1:42:00 AM   "JACOB C "   Jason Johnson 2901 Garland RdNaples                  2399948676       CASH           JACOB        0   1.75         150    262.5   0   0   0   CASH MEDUIM DUTY60922 NICOLE MATHENY      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   PD DR $$ Jason Johnson         2399948676             Naples      ???                  2007 RAM 2500 ST/SLT
                                                                                                                                                                                                                                                                                                                                                                                                                                                        WHITE        3D7KR28C27G755574
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               KANV29      292384   WINCH-OUT/RECOVERY   C620-432-78-271-016                                11/30/2018    11/29/2018    7:00:00 PM   11/29/2018    7:00:00 PM   11/29/2018    7:00:00 PM    7:01:00 PM   11/29/2018    7:24:00 PM                            DODGE                                              FL         "MD TOW PORT??? TO PORT " FL                       262.5               0     34117             CASH MEDUIM DUTY              JACOB            FALSE   0   201
241458   11/29/2018    5:32:00 PM   11/29/2018   11:59:00 PM    4:37:00 PM   11/29/2018    5:31:00 PM   11   12:54:00 AM   "JACOB C "   DISP # DEPUTY 3625
                                                                                                                                                        Corporate Flight Naples
                                                                                                                                                                           Dr Patriot774-4434
                                                                                                                                                                                         Way                  DEBIT CARD (Cash)
                                                                                                                                                                                                                             JACOB               1          18       18   0   0   0   CCSO HD ROTATION (ARREST)
                                                                                                                                                                                                                                                                                                           60922 NICOLE MATHENY 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   CCSO # 18-377145
                                                                                                                                                                                                                                                                                                                                                            SBS AMERICA LLC.                          Naples      3880 Enterprise Ave 2016 F550 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         DUTY        1FDUF5GT2GED49327
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Y77QBF      157202   TRAFFIC STOP         C620-432-78-271-016   PENNSYLVANIA LUMBERMENS 11/29/2018 21:37   11/29/2018    4:37:00 PM   11/29/2018    4:37:00 PM   11/29/2018    4:37:00 PM    5:32:00 PM   11/29/2018    4:47:00 PM   11/29/2018    5:07:00 PM FORD       (2 Miles)                               FL         LE MILEAGE (Gate-Scene-Gate)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          BALD EAGLE TOWING FL                   18               0     34104     34104 LE CCSO NA                      JACOB            FALSE   0   195
241458   11/29/2018    5:32:00 PM   11/29/2018   11:59:00 PM    4:37:00 PM   11/29/2018    5:31:00 PM   11   12:54:00 AM   "JACOB C "   DISP # DEPUTY 3625
                                                                                                                                                        Corporate Flight Naples
                                                                                                                                                                           Dr Patriot774-4434
                                                                                                                                                                                         Way                  DEBIT CARD (Cash)
                                                                                                                                                                                                                             JACOB               1         333      333   0   0   0   CCSO HD ROTATION (ARREST)
                                                                                                                                                                                                                                                                                                           60922 NICOLE MATHENY 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   CCSO # 18-377145
                                                                                                                                                                                                                                                                                                                                                            SBS AMERICA LLC.                          Naples      3880 Enterprise Ave 2016 F550 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         DUTY        1FDUF5GT2GED49327
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Y77QBF      157202   TRAFFIC STOP         C620-432-78-271-016   PENNSYLVANIA LUMBERMENS 11/29/2018 21:37   11/29/2018    4:37:00 PM   11/29/2018    4:37:00 PM   11/29/2018    4:37:00 PM    5:32:00 PM   11/29/2018    4:47:00 PM   11/29/2018    5:07:00 PM FORD                                               FL         TOW (Law Enforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          BALD EAGLE TOWING FL                  333               0     34104     34104 LE CCSO NA                      JACOB            FALSE   0   148
241371   11/27/2018   11:20:00 PM   11/27/2018   11:59:00 PM    8:51:00 PM   11/27/2018   11:19:00 PM   11    2:28:00 AM   "JACOB C "   DISP # DEPUTY31803125Desoto Blvd Naples
                                                                                                                                                                             N         774-4434               ACCOUNT        JACOB               1         333      333   0   0   0   CCSO HD ROTATION (ABANDONED)
                                                                                                                                                                                                                                                                                                           59781 Kimberly Gonzalez
                                                                                                                                                                                                                                                                                                                                6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   CCSO # 18-375123
                                                                                                                                                                                                                                                                                                                                                            LUIS ERNESTO VASQUEZ ALVAREZ 1-2*         Naples      3880 Enterprise Ave 2013 CASCADIA 113 GREEN        1FUJGHDV5DLBW1903 0   610054   STOLEN/RECOVERY      C620-432-78-271-050   ATLANTIC CASUALTY INS CO11/28/2018 1:51    11/27/2018    8:51:00 PM   11/27/2018    8:51:00 PM   11/27/2018    8:51:00 PM    8:51:00 PM   11/27/2018    9:14:00 PM   11/27/2018    9:52:00 PM FREIGHTLINER                                       FL         TOW (Law Enforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          BALD EAGLE TOWING FL                  333               0     34120     34104 LE CCSO                         JACOB            FALSE   0   148
241365   11/27/2018    8:44:00 PM   11/27/2018   11:59:00 PM    5:55:00 PM   11/27/2018    9:15:00 PM   11    3:20:00 AM   "JACOB C "   KIMBERLY        8141 College PkwyFort Myers                  239      Credit Card-Office
                                                                                                                                                                                                                             JACOB
                                                                                                                                                                                                                                 (Cash)   0   3.25         150    487.5   0   0   0   CASH HEAVY DUTY 39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN        92573 KIMBERLY            2396820023             Naples      13275 Livingston Rd S2006 B2 BUS      "YELLOW " 4UZABRCS46CU36952
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               X9741B       93037   T6 TOW               C620-432-78-271-050             5             11/27/2018 22:06   11/27/2018    5:06:00 PM   11/27/2018    5:07:00 PM   11/27/2018    5:07:00 PM    5:09:00 PM   11/27/2018    6:54:00 PM   11/27/2018    7:22:00 PM FREIGHTLINER                                       FL         HD TOW PORT TO DROP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             PORT NABY HOUR FL                487.5               0     33919     34109 CASH MEDUIM DUTY                JACOB            FALSE   0   202
241207   11/23/2018    7:44:00 PM   11/23/2018   11:59:00 PM   12:06:00 PM   11/23/2018    7:43:00 PM   11    7:37:00 AM   "JACOB C "   JONATHAN        6100 Collier BlvdNaples                               ACCOUNT        JACOB               8       136.5     1092   0   0   0   FLEET NET AMERICA 11602 Carlos Rodriguez  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   1604C       JONATHAN           8139563356             Tampa       6409 54th St N       2006 4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         4400        1HTMKAANX6H207374
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               HHMZ91      366043   T6 TOW               C620-432-78-271-016        54275 FL57410      11/23/2018 16:51   11/23/2018   11:51:00 AM   11/23/2018   11:51:00 AM   11/23/2018   11:51:00 AM   11:52:00 AM   11/23/2018   12:43:00 PM   11/23/2018    1:28:00 PM INTERNATIONAL                                      FL         HD TOW PORT TO COMPLETE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             PORT BYFLEETHOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL CARE            1092               0     34114     33610 FLEET NET AMERICA               JACOB            FALSE   0   202
241130   11/21/2018   12:20:00 PM   11/21/2018   11:59:00 PM   10:28:00 AM   11/21/2018   12:19:00 PM   11    1:51:00 AM   "JACOB C "   G.M. JASON CARTER
                                                                                                                                                        3322 Fanny BayNaples
                                                                                                                                                                          Ln           CELL 285-3037          ACCOUNT        JACOB               1         150      150   0   0   0   ARAGON POOLS SPAS    39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   ON ACCOUNT  "ABEL "            2398258232             Naples      222 Industrial Blvd 2006 SAVANA G3500 WHITE        1GDGG31V561903491
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DPAK47      234729   T6 TOW               C620-432-78-271-016            81             11/21/2018 13:09   11/21/2018    8:09:00 AM   11/21/2018    8:09:00 AM   11/21/2018    8:09:00 AM    8:11:00 AM   11/21/2018   10:59:00 AM   11/21/2018   11:42:00 AM GMC        Need to have a medium duty wenchoutFL   fee of 150.00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           MDadded
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    to the call as i PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     have toTO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FLwench
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                PORT the vehicle150
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 out from around the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  0 back34114
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         of the house
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  34104
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      before
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ARAGON
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I can hook
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    POOLS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        to it.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            SPAS        JACOB            FALSE   0   350
241130   11/21/2018   12:20:00 PM   11/21/2018   11:59:00 PM   10:28:00 AM   11/21/2018   12:19:00 PM   11    1:51:00 AM   "JACOB C "   G.M. JASON CARTER
                                                                                                                                                        3322 Fanny BayNaples
                                                                                                                                                                          Ln           CELL 285-3037          ACCOUNT        JACOB               1         120      120   0   0   0   ARAGON POOLS SPAS    39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   ON ACCOUNT  "ABEL "            2398258232             Naples      222 Industrial Blvd 2006 SAVANA G3500 WHITE        1GDGG31V561903491
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DPAK47      234729   T6 TOW               C620-432-78-271-016            81             11/21/2018 13:09   11/21/2018    8:09:00 AM   11/21/2018    8:09:00 AM   11/21/2018    8:09:00 AM    8:11:00 AM   11/21/2018   10:59:00 AM   11/21/2018   11:42:00 AM GMC                                                FL         "MD TOW PORT TO PORT " FL                            120               0     34114     34104 ARAGON POOLS SPAS               JACOB            FALSE   0   201
241081   11/20/2018   12:29:00 PM   11/20/2018   11:59:00 PM    9:50:00 AM   11/20/2018   12:28:00 PM   11    2:38:00 AM   "JACOB C "   CORY            370 Riverside Circle
                                                                                                                                                                         Naples                               Credit Card-Office
                                                                                                                                                                                                                             JACOB
                                                                                                                                                                                                                                 (Cash)          1         175      175   0   0   0   CITY OF NAPLES       11602 Carlos Rodriguez
                                                                                                                                                                                                                                                                                                                                6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   CITY OF NAPLES
                                                                                                                                                                                                                                                                                                                                                            CORY               2392134749             Fort Myers 2335 Rockfill Rd      2016 600 MRU WHITE            1M2AV04C4GM015772
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               XE6038       51251   T6 TOW               C620-432-78-271-050                           11/20/2018 13:39   11/20/2018    8:39:00 AM   11/20/2018    8:53:00 AM   11/20/2018    8:53:00 AM    8:55:00 AM   11/20/2018   10:04:00 AM   11/20/2018   10:33:00 AM MACK                                               FL         HD HOOK ONLYFLORIDA SPRING       FL AND AXLE         175               0     34102     33916 CITY OF NAPLES                  JACOB            FALSE   0   212
241068   11/19/2018    9:23:00 PM   11/19/2018   11:59:00 PM    7:57:00 PM   11/19/2018    9:20:00 PM   11    1:23:00 AM   "JACOB C "   G.M. JASON CARTER
                                                                                                                                                        Three Oaks Pkwy  FortPine
                                                                                                                                                                               Myers
                                                                                                                                                                                   Chase
                                                                                                                                                                                       CELLDr285-3037         Payment Requestjacob             1.5         120      180   0   0   0   ARAGON POOLS SPAS    32141 TRAINING Training
                                                                                                                                                                                                                                                                                                                                6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   ON ACCOUNT  "abel "            2398258232             Naples      222 Industrial Blvd 2004 SILVERADOWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                        C2500HD 1GBHC29U34E189851
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               294QQP           0   TOW                  C620-432-78-271-016            70              11/20/2018 0:31   11/19/2018    7:31:00 PM   11/19/2018    7:32:00 PM   11/19/2018    7:32:00 PM    7:40:00 PM   11/19/2018    8:26:00 PM   11/19/2018    8:37:00 PM CHEVROLET                                          FL         "MD TOW PORTASK TO PORT " FL                         180               0     33967     34104 ARAGON POOLS SPAS               jacob            FALSE   0   201
241034   11/19/2018    5:03:00 PM   11/19/2018   11:59:00 PM    2:11:00 PM   11/19/2018    5:03:00 PM   11    2:52:00 AM   "JACOB C "   CORY            370 Riverside Circle
                                                                                                                                                                         Naples                               ACCOUNT        JACOB               1         175      175   0   0   0   CITY OF NAPLES       11602 Carlos Rodriguez
                                                                                                                                                                                                                                                                                                                                6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   CITY OF NAPLES
                                                                                                                                                                                                                                                                                                                                                            CORY               2392134749             Fort Myers 2150 Rockfill Rd      2010 600 MRU WHITE            1M2AV04C5AM005307
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               XB8439           0   T6 TOW               C620-432-78-271-050                           11/19/2018 15:27   11/19/2018   10:27:00 AM   11/19/2018   10:27:00 AM   11/19/2018   10:27:00 AM   10:27:00 AM   11/19/2018    2:24:00 PM   11/19/2018    3:05:00 PM MACK                                               FL         HD HOOK ONLYNEXTRAN              FL                  175               0     34102     33916 CITY OF NAPLES                  JACOB            FALSE   0   212
241032   11/19/2018    2:20:00 PM   11/19/2018   11:59:00 PM   12:50:00 PM   11/19/2018    2:16:00 PM   11    1:26:00 AM   "JACOB C "   ADRIAN          3190 31st Ave SW Naples                               ACCOUNT        JACOB             1.5         108      162   0   0   0   Majestic Enterprises 11602 Carlos Rodriguez
                                                                                                                                                                                                                                                                                                                                6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   pls send ck ADRIAN             2399971123             Naples      3945 Tollhouse Dr 2000 ECONOLINEWHITE  SUPER DUTY  1FDXE45F7YHA40623
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        VAN    M477GQ      123895   T6 TOW               C620-432-78-271-050                           11/19/2018 14:38   11/19/2018    9:38:00 AM   11/19/2018    9:40:00 AM   11/19/2018    9:40:00 AM    9:42:00 AM   11/19/2018    1:21:00 PM   11/19/2018    1:38:00 PM FORD                                               FL         "MD TOW PORTTRANSMISSION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORT " FLROB                      162               0     34117     34114 Majestic Enterprises            JACOB            FALSE   0   201
240976   11/17/2018    3:29:00 PM   11/17/2018   11:59:00 PM   12:20:00 PM   11/17/2018    3:15:00 PM   11    2:55:00 AM   "JACOB C "   DAVE            3250 Golden Gate Naples
                                                                                                                                                                             Blvd W          2395651711       Credit Card-Driver
                                                                                                                                                                                                                             JACOB
                                                                                                                                                                                                                                 (Cash)   0      3         150      450   0   0   0   CASH HEAVY DUTY 59781 Kimberly Gonzalez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   CC DR       DAVE               2395651711             Fort Myers 2150 Rockfill Rd      2004 600 RD600 WHITE          1M2P267CX4M067419
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               N9325P      272661   T6 TOW               C620-432-78-271-050          6016             11/17/2018 16:26   11/17/2018   11:26:00 AM   11/17/2018   11:26:00 AM   11/17/2018   11:26:00 AM   11:27:00 AM   11/17/2018   12:46:00 PM   11/17/2018    1:13:00 PM MACK                                               FL         HD TOW PORT TO ???PORT BY HOUR   FL                  450               0     34120     33916 CASH HEAVY DUTY                 JACOB            FALSE   0   202
240908   11/15/2018    7:14:00 PM   11/15/2018   11:59:00 PM    5:24:00 PM   11/15/2018    7:00:00 PM   11    1:36:00 AM   "JACOB C "   J               I-75 S 105       Naples                               Credit Card-Driver
                                                                                                                                                                                                                             JACOB
                                                                                                                                                                                                                                 (Cash)   0    1.5         150      225   0   0   0   CASH HEAVY DUTY 39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   PD DR CC JESUS                 2394653259             Naples      2485 39th Ave NE     2010 VNL         WHITE        4V4NC9EJ7AN282505
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Y54VVY      841631   T6 TOW               C620-432-78-271-016          5153             11/15/2018 22:21   11/15/2018    5:21:00 PM   11/15/2018    5:21:00 PM   11/15/2018    5:21:00 PM    5:21:00 PM   11/15/2018    5:52:00 PM   11/15/2018    6:11:00 PM VOLVO                                              FL         HD TOW PORT TO ???PORT BY HOUR   FL                  225               0     34105     34120 CASH HEAVY DUTY                 JACOB            FALSE   0   202
240778   11/13/2018   11:47:00 AM   11/13/2018   11:59:00 PM   10:43:00 AM   11/13/2018   11:47:00 AM   11    1:04:00 AM   "JACOB C "   ROB             3275 Pine RidgeNaples
                                                                                                                                                                           Rd          597-4044               CHECK          JACOB               1         135      135   0   0   0   CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                           17226 Tracy Michels6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   "BILL CERTIFIED
                                                                                                                                                                                                                                                                                                                                                            LANE" BEATTY       2395371004             Naples      5900 Yahl St         1996 3000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         3800        1HVBBABP5TH383002
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               X1089C       42787   TOW                  C620-432-78-271-050   DRIVER MUST GET         11/13/2018 15:41   11/13/2018   10:41:00 AM   11/13/2018   10:41:00 AM   11/13/2018   10:41:00 AM   10:42:00 AM   11/13/2018   11:10:00 AM   11/13/2018   11:19:00 AM INTERNATIONAL                      Sports Club     FL         HD TOW PORT TO CERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             PORT BYDIESEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL                  135               0     34109     34109 CERTIFIED DIESEL REPAIR         JACOB            FALSE   0   202
240763   11/13/2018   12:25:00 AM   11/12/2018   11:59:00 PM    7:05:00 PM   11/14/2018    5:00:00 AM   11    9:54:00 AM   "JACOB C "   GIOVANNI        "FL-29, Moore Haven,
                                                                                                                                                                         Moore FL Haven
                                                                                                                                                                                     33471"                   DEBIT CARD (Cash)
                                                                                                                                                                                                                             JACOB        0     10         150     1500   0   0   0   CASH HEAVY DUTY 59781 Kimberly Gonzalez   6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   CC APPR# 00603P
                                                                                                                                                                                                                                                                                                                                                            GIOVANNI           4074332125             Kissimmee 3077 Michigan Ave 2012 CONSTRUCTRED      T700        1XKFDP8X7CJ323019
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               AU521L      759167   T6 TOW               C620-432-78-271-050            56             11/12/2018 23:00   11/12/2018    6:00:00 PM   11/12/2018    6:00:00 PM   11/12/2018    6:00:00 PM    6:01:00 PM   11/12/2018    8:19:00 PM   11/12/2018    9:04:00 PM KENWORTH                                           FL         HD TOW PORT TO ???PORT BY HOUR   FL                 1500               0     33471     34744 CASH HEAVY DUTY                 JACOB            FALSE   0   202
240762   11/12/2018    6:52:00 PM   11/12/2018   11:59:00 PM    5:49:00 PM   11/12/2018    6:51:00 PM   11    1:02:00 AM   "JACOB C "   DANIEL          Bonita Beach Rd  Bonita
                                                                                                                                                                           SE Highway
                                                                                                                                                                                  Springs75 S                 Payment RequestJACOB               0           0        0   0   0   0   BALD EAGLE TOWING59781 Kimberly Gonzalez  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   accident towDANIEL             7193318323             Naples      3935 Enterprise Ave 2007 HINO 258 Bald eagle 5PVND8JP672S50538
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E0680D           0   T6                   C620-432-78-271-050             6             11/12/2018 22:33   11/12/2018    5:33:00 PM   11/12/2018    5:45:00 PM   11/12/2018    5:45:00 PM    5:46:00 PM   11/12/2018    5:56:00 PM   11/12/2018    6:40:00 PM HINO                                               FL         "MD TOW PORT TO PORT " FL                              0               0     34135     34104 BALD EAGLE TOWING               JACOB            FALSE   0   201
240752   11/12/2018    3:51:00 PM   11/12/2018   11:59:00 PM    2:57:00 PM   11/12/2018    4:00:00 PM   11    1:03:00 AM   "JACOB C "   PHIL            201 Belle Isle CtNaples              2395971604       CHECK          JACOB        0      1         250      250   0   0   0   CASH HEAVY DUTY 11602 Carlos Rodriguez    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   ck 5245660 ALEX                2398395962             ???         ???                  2018 800 GU      RED          1M2AX13C7JM039671
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               N3251Y       26463   T6 TOW               C620-432-78-271-050        23418              11/12/2018 19:42   11/12/2018    2:42:00 PM   11/12/2018    2:43:00 PM   11/12/2018    2:43:00 PM    2:43:00 PM   11/12/2018    3:37:00 PM                            MACK                                               FL         HD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ???       PORT TO FL PORT             250               0     34112             CASH HEAVY DUTY               JACOB            FALSE   0   349
240584    11/8/2018   11:22:00 PM    11/8/2018   11:59:00 PM    9:10:00 PM    11/8/2018   11:21:00 PM   11    2:11:00 AM   "JACOB C "   JACOB           749 Caribbean Ct Marco                                ACCOUNT        JACOB               2         108      216   0   0   0   AFTER HOURS ROAD SERVICES
                                                                                                                                                                                                                                                                                                           40231 Amy Case 6 - COMPLETED   FIN   ON ACCOUNT  JACOB              2392897176             Naples      1990 Elsa St         2012 TERRASTARGREEN           1HTJSSKH2CH125832
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               KBJE48      217376   T6 TOW               C620-432-78-271-016           600               11/9/2018 2:10    11/8/2018    9:10:00 PM    11/8/2018    9:10:00 PM    11/8/2018    9:10:00 PM    9:10:00 PM    11/8/2018    9:38:00 PM    11/8/2018    9:51:00 PM INTERNATIONAL                                      FL         "MD TOW PORTSHIRLEY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORT   STREET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       " FLAUTO                 216               0     34145     34109 AFTER HOURS ROAD SERVICES JACOB                  FALSE   0   201
240572    11/8/2018    7:59:00 PM    11/8/2018   11:59:00 PM    3:48:00 PM    11/8/2018    9:00:00 PM   11    5:12:00 AM   "JACOB C "   GAY ROCHESTER I75 MM 55.5 NBNaples             704-902-0883           ACCOUNT        JACOB            5.25         120      630   0   0   0   INA TOWING / INTER 11602
                                                                                                                                                                                                                                                                                                           STAR Carlos Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN       789253 KEVIN               2396994752             Fort Myers 11486 Charlies Terrace2010 4000 SERIESGRAY
                                                                                                                                                                                                                                                                                                                                                                                                                                                         4300        1HTMMAAN7AH268328
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2702604   439846   T6 TOW               C620-432-78-271-016                            11/8/2018 20:35    11/8/2018    3:35:00 PM    11/8/2018    3:36:00 PM    11/8/2018    3:36:00 PM    3:41:00 PM    11/8/2018    4:45:00 PM    11/8/2018    5:11:00 PM INTERNATIONAL                                      FL         "MD TOW PORT"BRINKS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORT" " FL                        630               0               33907 INA TOWING / INTER STAR         JACOB            FALSE   0   201
240547   11/10/2018   11:19:00 AM   11/10/2018   11:59:00 PM    9:25:00 AM   11/10/2018   11:18:00 AM   11    1:53:00 AM   "JACOB C "   JACOB           3536 6th Ave SENaples                        239      Credit Card-Driver
                                                                                                                                                                                                                             JACOB
                                                                                                                                                                                                                                 (Cash)   0   1.75         125   218.75   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   PD DR CC MATTHEW WILLIAMS     23928971766             Naples      1100 Commercial Blvd1989 P30          WHITE        1GBHP32KXK3314825 0   253583   T6 TOW               C620-432-78-271-050                           11/10/2018 13:32   11/10/2018    8:32:00 AM   11/10/2018    8:32:00 AM   11/10/2018    8:32:00 AM    8:33:00 AM   11/10/2018    9:56:00 AM   11/10/2018   10:26:00 AM CHEVROLET                                          FL         MD LANDOLL PORT??? TO PORT FL                     218.75               0     34117     34104 CASH MEDUIM DUTY                JACOB            FALSE   0   199
240532    11/7/2018    8:01:00 PM    11/7/2018   11:59:00 PM    6:03:00 PM    11/7/2018    7:29:00 PM   11    1:26:00 AM   "JACOB C "   JACOB           Highway 75 N Golden
                                                                                                                                                                         Naples Gate Pkwy                     CHECK          JACOB             1.5         135    202.5   0   0   0   NAPLES TRUCK AND TIRE59781 Kimberly Gonzalez
                                                                                                                                                                                                                                                                                                                                6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   PLS SEND CKDRIVER/CELL         2392897176             Naples      3884 Prospect Ave 2013 VHD            RED          4V5KC9EG8DN141224
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2282002   123986   T6 TOW               C620-432-78-271-050                            11/7/2018 22:33    11/7/2018    5:33:00 PM    11/7/2018    5:33:00 PM    11/7/2018    5:33:00 PM    5:34:00 PM    11/7/2018    6:12:00 PM    11/7/2018    6:27:00 PM VOLVO                                              FL         HD TOW PORT TO NAPLES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             PORTTRUCKBY HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FLAND TIRE        202.5               0     34105     34104 NAPLES TRUCK AND TIRE           JACOB            FALSE   0   202
240495    11/7/2018    3:05:00 PM    11/7/2018   11:59:00 PM    1:25:00 PM    11/7/2018    3:04:00 PM   11    1:39:00 AM   "JACOB C "   "HOWARD "       103rd Ave N Vanderbilt
                                                                                                                                                                         Naples Dr572-2837                    CHECK          JACOB            1.75         125   218.75   0   0   0   "B B BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                           39280 SOLUTIONS,
                                                                                                                                                                                                                                                                                                                   Nikki Rodriguez
                                                                                                                                                                                                                                                                                                                               LLC"
                                                                                                                                                                                                                                                                                                                                6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   PLEASE SENDBB CHECK
                                                                                                                                                                                                                                                                                                                                                                BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                                                                                               2394030000             Naples      5800 Taylor Rd       2000 DRILL RIG Unknown               0          0        0   T6 TOW               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   35xx                                 11/7/2018 16:44    11/7/2018   11:44:00 AM    11/7/2018   11:44:00 AM    11/7/2018   11:44:00 AM   11:56:00 AM    11/7/2018    1:58:00 PM    11/7/2018    2:10:00 PM                                                    FL         MD LANDOLL PORT TO PORT FL                        218.75               0     34108     34109 "B B BYPASS DEWATERING SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        JACOB LLC"       FALSE   0   199
240472    11/7/2018    1:25:00 PM    11/7/2018   11:59:00 PM   10:54:00 AM    11/7/2018    1:25:00 PM   11    2:31:00 AM   "JACOB C "   RAY MILLER      5939 Shirley St Naples               3524094860       ACCOUNT        JACOB             2.5         125    312.5   0   0   0   EXCEL ERECTORS       39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   PLS SEND PAYMENT
                                                                                                                                                                                                                                                                                                                                                            JACOB           EXCEL ERECTORS-RAY MILLER Fort Myers 10501 Fgcu Blvd S     2000 Forklift    Unknown             0          0        0   T6 TOW               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   35xx                                 11/7/2018 15:30    11/7/2018   10:30:00 AM    11/7/2018   10:34:00 AM    11/7/2018   10:34:00 AM   10:37:00 AM    11/7/2018   11:30:00 AM    11/7/2018   11:56:00 AM Forklift                                           FL         MD LANDOLL PORTFGCU  TO PORT FL                    312.5               0     34109     33965 EXCEL ERECTORS                  JACOB            FALSE   0   199
240423    11/5/2018    6:38:00 PM    11/5/2018   11:59:00 PM    5:02:00 PM    11/5/2018    6:34:00 PM   11    1:32:00 AM   "JACOB C "   DR              4206 MercantileNaples
                                                                                                                                                                           Ave                                ACCOUNT        JACOB             1.5         108      162   0   0   0   AFTER HOURS ROAD SERVICES
                                                                                                                                                                                                                                                                                                           39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   ON ACCOUNT  JACOB              2392897176             Naples      23rd St NW Golden Gate
                                                                                                                                                                                                                                                                                                                                                                                                                                       2009Blvd
                                                                                                                                                                                                                                                                                                                                                                                                                                             4000
                                                                                                                                                                                                                                                                                                                                                                                                                                                W SERIES"WHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         4300 " 1HTMMAAN59H093069
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               N3991Y      230450   T6 TOW               C620-432-78-271-016           622              11/5/2018 21:31    11/5/2018    4:31:00 PM    11/5/2018    4:31:00 PM    11/5/2018    4:31:00 PM    4:31:00 PM    11/5/2018    5:14:00 PM    11/5/2018    5:32:00 PM INTERNATIONAL                      Oakes Farm Market
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL         "MD TOW PORT TO PORT " FL                            162               0     34104     34120 AFTER HOURS ROAD SERVICES JACOB                  FALSE   0   201
240415    11/5/2018    5:07:00 PM    11/5/2018   11:59:00 PM    3:07:00 PM    11/5/2018    5:06:00 PM   11    1:59:00 AM   "JACOB C "   BOB- UHAUL ROADSIDE
                                                                                                                                                        8067 Dream Catcher
                                                                                                                                                                         Naples Circle       8009980990       CHECK          JACOB               2         120      240   0   0   0   U-HAUL LIGHT/MEDIUM/HEAVY
                                                                                                                                                                                                                                                                                                           17226 TracyTOWMichels6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   339-009288EJOHN- APARTMENT MANAGER
                                                                                                                                                                                                                                                                                                                                                                               2395297906             Naples      2001 Tamiami Trail E 2013 SAVANA G3500WHITE        1GDY72CA6D1900962
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               AE77846          0   TOW                  C620-432-78-271-016   TM2114E                  11/5/2018 20:02    11/5/2018    3:02:00 PM    11/5/2018    3:05:00 PM    11/5/2018    3:05:00 PM    3:06:00 PM    11/5/2018    3:39:00 PM    11/5/2018    4:10:00 PM GMC                                                FL         "MD TOW PORT2001TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TAMIAMI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       " FL  TRAL E             240               0     34119     34112 U-HAUL LIGHT/MEDIUM/HEAVY TOW   JACOB            FALSE   0   201
240411    11/5/2018    2:45:00 PM    11/5/2018   11:59:00 PM    2:00:00 PM    11/5/2018    2:45:00 PM   11   12:45:00 AM   "JACOB C "   LAZER CORZO MGR Golden Gate Pkwy NaplesSR-93 239-262-4124             ACCOUNT        JACOB               1         120      120   0   0   0   SEMINOLE PETROLEUM   17226 Tracy Michels6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   ON ACCOUNT  DRIVER/CELL     239-285-0067              Naples      3170 S Horseshoe Dr 2006 F550 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         DUTY        1FDAF57P36EB27061
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               6481G       188322   TOW                  C620-432-78-271-016           401              11/5/2018 18:40    11/5/2018    1:40:00 PM    11/5/2018    1:40:00 PM    11/5/2018    1:40:00 PM    1:42:00 PM    11/5/2018    2:06:00 PM    11/5/2018    2:23:00 PM FORD                                               FL         "MD TOW PORT TO PORT " FL                            120               0     34105     34104 SEMINOLE PETROLEUM              JACOB            FALSE   0   201
240376    11/5/2018   10:09:00 AM    11/5/2018   11:59:00 PM    8:29:00 AM    11/5/2018    9:30:00 AM   11    1:01:00 AM   "JACOB C "   "BILL MDJ TRANSPORT
                                                                                                                                                        3880 Tollgate
                                                                                                                                                              "        Blvd
                                                                                                                                                                         Naples                               Credit Card-Driver
                                                                                                                                                                                                                             JACOB
                                                                                                                                                                                                                                 (Cash)   0      1         150      150   0   0   0   CASH HEAVY DUTY 46441 Crystal Golladay    6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   PD DR CC "BILL FRAME "         2395951784             ???         ???                  2013 SEMI        WHITE        4V5NC9EJXDN564489
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CA34DN      541001   T3 JUMP START        C620-432-78-271-016          3189              11/5/2018 13:28    11/5/2018    8:28:00 AM    11/5/2018    8:28:00 AM    11/5/2018    8:28:00 AM    8:29:00 AM    11/5/2018    8:55:00 AM                            VOLVO      PTP                     Super 8 by Wyndham
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL NaplesHD JUMP START???                   FL                  150               0     34114             CASH HEAVY DUTY               JACOB            FALSE   0   214
240315    11/3/2018   11:28:00 AM    11/3/2018   11:59:00 PM   10:25:00 AM    11/3/2018   11:11:00 AM   11   12:46:00 AM   "JACOB C "   ..              3725 Pine RidgeNaples
                                                                                                                                                                           Rd                                 ACCOUNT        JACOB               1         108      108   0   0   0   AFTER HOURS ROAD SERVICES
                                                                                                                                                                                                                                                                                                           59781 Kimberly Gonzalez
                                                                                                                                                                                                                                                                                                                                6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   ON ACCOUNT  ALBERT             2399635249             Naples      3935 Enterprise Ave 2000 4700 l RWD YELLOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                        (1960-2050)1HTMMMML5JH463310
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2630799    53974   T3 JUMP START        C620-432-78-271-016      9266587               11/3/2018 14:24    11/3/2018   10:24:00 AM    11/3/2018   10:24:00 AM    11/3/2018   10:24:00 AM   10:24:00 AM    11/3/2018   10:31:00 AM                            International                                      FL         MD SERVICE CALL PORT TO PORT     FL                  108               0     34109     34104 AFTER HOURS ROAD SERVICES JACOB                  FALSE   0     4
240308    11/3/2018    3:48:00 AM    11/3/2018   11:59:00 PM   12:25:00 AM    11/3/2018    5:30:00 AM   11    5:05:00 AM   "JACOB C "   "orlando "      7711 Collier BlvdNaples              7867023944       Credit Card-Driver
                                                                                                                                                                                                                             jacob
                                                                                                                                                                                                                                 (Cash)   0      5         120      600   0   0   0   CASH MEDUIM DUTY56011 MARY LUNDBERG       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   pd dr cc    "orlando "         7867023944             Medley      9950 NW 89th Ct      2011 UD2600 WHITE             JNAA410HXBAR10193
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               EYIY89           0   T6 TOW               C620-432-78-271-050           175               11/3/2018 3:46    11/2/2018   11:46:00 PM    11/2/2018   11:46:00 PM    11/2/2018   11:46:00 PM   11:47:00 PM    11/3/2018   12:53:00 AM    11/3/2018    1:32:00 AM NISSAN DIESEL                                      FL         MD SERVICE CALL???PORT TO PORT   FL                  600               0     34114     33178 WEBB CALL - CASH                jacob            FALSE   0     4
240291    11/2/2018    6:18:00 PM    11/2/2018   11:59:00 PM    3:54:00 PM    11/2/2018    7:00:00 PM   11    3:06:00 AM   "JACOB C "                 2 Golden Gate Pkwy NAPLESCollier Blvd            2      Credit Card-Driver
                                                                                                                                                                                                                             JACOB
                                                                                                                                                                                                                                 (Cash)   0      3         250      750   0   0   0   CASH HEAVY DUTY 17226 Tracy Michels6 - COMPLETED    FIN   PD DR CC FRYE                  2393319206             ???         ???                  2010 "BOAT " WHITE                   0          0        0   TOW                  C620-432-78-271-050                            11/2/2018 19:47    11/2/2018    3:47:00 PM    11/2/2018    3:47:00 PM    11/2/2018    3:47:00 PM    3:51:00 PM    11/2/2018    4:00:00 PM                            Boat Trailer                                       FL         HD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ???       PORT TO FL PORT             750               0     34116     34114 WEBB CALL - CASH                JACOB            FALSE   0   349
240253    11/2/2018   11:29:00 AM    11/2/2018   11:59:00 PM    9:00:00 AM    11/2/2018   11:45:00 AM   11    2:45:00 AM   "JACOB C "   ROBERT          5598 Shirley St Naples                                X-PRESS PAY (Cash)
                                                                                                                                                                                                                             "JACOB "     0   2.75   149.81455   411.99   0   0   0   CASH HEAVY DUTY 17226 Tracy Michels6 - COMPLETED    FIN   " 41034860089"
                                                                                                                                                                                                                                                                                                                                                            ROBERT OLESKI      2394626809             Fort Myers 2305 Rockfill Rd      2005 LT9500      GREEN AND2FZHAZCV95AN92539
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      WHITE    N2445S      285445   T6 TOW               C620-432-78-271-050                            11/2/2018 11:27    11/2/2018    7:27:00 AM    11/2/2018    7:28:00 AM    11/2/2018    7:28:00 AM    7:30:00 AM    11/2/2018    9:18:00 AM    11/2/2018    9:43:00 AM                                    John Collins Auto
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FLParts    HD TOW PORT TO "DEtroit
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             PORT DESIEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      BY HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL"              411.99               0     34109     33916 CASH HEAVY DUTY                 "JACOB "         FALSE   0   202
240239    11/1/2018    5:32:00 PM    11/1/2018   11:59:00 PM    3:57:00 PM    11/1/2018    5:27:00 PM   11    1:30:00 AM   "JACOB C "   GAY ROCHESTER Lake Park Blvd Naples
                                                                                                                                                                         Tamiami Trail 704-902-0883
                                                                                                                                                                                          E                   ACCOUNT        JACOB             1.5         120      180   0   0   0   INA TOWING / INTER 11602
                                                                                                                                                                                                                                                                                                           STAR Carlos Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN       788666 STEVEN              2393981098             Naples      2934 Tamiami Trail E 2012 F550 SUPERWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         DUTY        1FD0W5GTXCEC97325
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               063PWC      146998   T6 TOW               C620-432-78-271-016                            11/1/2018 19:47    11/1/2018    3:47:00 PM    11/1/2018    3:47:00 PM    11/1/2018    3:47:00 PM    3:54:00 PM    11/1/2018    4:24:00 PM    11/1/2018    4:32:00 PM FORD                                               FL         "MD TOW PORTVOIGHTS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORT " FL                         180               0     34114     34112 INA TOWING / INTER STAR         JACOB            FALSE   0   201
240233    11/1/2018    3:28:00 PM    11/1/2018   11:59:00 PM    2:00:00 PM    11/1/2018    3:27:00 PM   11    1:27:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                        2901USE
                                                                                                                                                              County
                                                                                                                                                                  ""LE""
                                                                                                                                                                      Barn
                                                                                                                                                                         Naples
                                                                                                                                                                         PREFIX"
                                                                                                                                                                             Rd        1-800-541-2262         Credit Card-Office
                                                                                                                                                                                                                             JACOB
                                                                                                                                                                                                                                 (Cash)        1.5         120      180   0   0   0   AGERO                17226 Tracy Michels6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   MC AUTH # 012380
                                                                                                                                                                                                                                                                                                                                                            COLLIER COUNTY FLEET
                                                                                                                                                                                                                                                                                                                                                                               2392728873             Naples      4227 Domestic Ave 2017 F550 SUPERAMBULANCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         DUTY        1FDUF5GT3HEF21219
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TG2360        1700   T6 TOW               C620-432-78-271-016                  9031.1    11/1/2018 17:54    11/1/2018    1:54:00 PM    11/1/2018    1:58:00 PM    11/1/2018    1:58:00 PM    1:58:00 PM    11/1/2018    2:14:00 PM    11/1/2018    2:55:00 PM FORD                                               FL         "MD TOW PORTTAMAIMI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORT FORD" FLFLEET                180               0     34112     34104 AGERO                           JACOB            FALSE   0   201
240203    11/1/2018   11:58:00 AM    11/1/2018   11:59:00 PM   10:21:00 AM    11/1/2018   11:57:00 AM   11    1:36:00 AM   "JACOB C "   "HOWARD "       5900 Taylor Rd Naples          572-2837               CHECK          JACOB             1.5         125    187.5   0   0   0   "B B BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                           46441 SOLUTIONS,
                                                                                                                                                                                                                                                                                                                   Crystal Golladay
                                                                                                                                                                                                                                                                                                                               LLC"
                                                                                                                                                                                                                                                                                                                                6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   PLEASE SENDBB CHECK
                                                                                                                                                                                                                                                                                                                                                                BYPASS DEWATERING
                                                                                                                                                                                                                                                                                                                                                                               2392897176             Naples      Vanderbilt Beach Rd FL-41
                                                                                                                                                                                                                                                                                                                                                                                                                                          0 NDRILL RIG Unknown              0          0        0   T6 TOW               C620-432-78-271-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   35xx                                 11/1/2018 13:00    11/1/2018    9:00:00 AM    11/1/2018    9:00:00 AM    11/1/2018    9:00:00 AM    9:03:00 AM    11/1/2018   10:39:00 AM    11/1/2018   10:50:00 AM                                                    FL         MD LANDOLL PORT TO PORT FL                         187.5               0     34109     34108 "B B BYPASS DEWATERING SOLUTIONS,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        JACOB LLC"       FALSE   0   199
242673   12/31/2018    8:48:00 PM   12/31/2018   11:59:00 PM    6:03:00 PM   12/31/2018    9:45:00 PM   12    3:42:00 AM   "JACOB C "   TIM             "I-75 AND MM 52  NAPLES
                                                                                                                                                                            "                2394030000       Credit Card-Office
                                                                                                                                                                                                                             JACOB
                                                                                                                                                                                                                                 (Cash)   0   3.75         120      450   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN       154346 AL DRIVER           2392094276             Fort Myers 3112 Palm Ave         2007 ESCALADE LUXURY
                                                                                                                                                                                                                                                                                                                                                                                                                                                        WHITE        1GYEC63897R254260
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               IXUF78       81462   T6 TOW               C620-432-78-271-016                           12/31/2018 22:22   12/31/2018    5:22:00 PM   12/31/2018    5:25:00 PM   12/31/2018    5:25:00 PM    5:26:00 PM   12/31/2018    6:57:00 PM   12/31/2018    7:12:00 PM CADILLAC                                           FL         "MD TOW PORTDROPTO PORT " FL                         450               0               33901 CASH MEDUIM DUTY                JACOB            FALSE   0   201
242670   12/31/2018    6:06:00 PM   12/31/2018   11:59:00 PM    4:27:00 PM   12/31/2018    6:02:00 PM   12    1:35:00 AM   "JACOB C "   ""              1301 Gulf ShoreNaples
                                                                                                                                                                          Blvd N                              Credit Card-Office
                                                                                                                                                                                                                             JACOB
                                                                                                                                                                                                                                 (Cash)          1         175      175   0   0   0   CITY OF NAPLES       39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN        76506 "COREY "            2394500132             Naples      370 Riverside Circle 2013 600 LEU WHITE            1M2AU01C2DM001114
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               XC3414       50620   T6 TOW               C620-432-78-271-050   88I314                  12/31/2018 21:10   12/31/2018    4:10:00 PM   12/31/2018    4:10:00 PM   12/31/2018    4:10:00 PM    4:10:00 PM   12/31/2018    4:52:00 PM   12/31/2018    5:13:00 PM MACK                                               FL         HD HOOK ONLY                     FL                  175               0     34102     34102 CITY OF NAPLES                  JACOB            FALSE   0   212
242623   12/30/2018    7:46:00 PM   12/30/2018   11:59:00 PM    3:03:00 PM   12/30/2018    7:45:00 PM   12    4:42:00 AM   "JACOB C "   Robert Tetrault 2380 Sunset Blvd Naples              2398778498       DEBIT CARD (Cash)
                                                                                                                                                                                                                             JACOB        0      1         250      250   0   0   0   CASH MEDUIM DUTY60922 NICOLE MATHENY      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN       362311 Transit Pro         2394030000             Fort Myers 4681 Waycross Rd 2005 SPRINTER 3500    WHITE        WDXPD944X55808492
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               IXBC02       45182   T6 TOW               C620-432-78-271-016                           12/30/2018 19:55   12/30/2018    2:55:00 PM   12/30/2018    2:55:00 PM   12/30/2018    2:55:00 PM    2:58:00 PM   12/30/2018    3:38:00 PM   12/30/2018    5:41:00 PM DODGE      TWO TRUCKS WERE NEEDED $325 TO BILLFLFOR TRUCKMD    16 MISC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               AND $525
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    CHARGES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CAMPER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             BILL TOWORLD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       TRUCKFL 35               250               0     34112     33905 CASH MEDUIM DUTY                JACOB            FALSE   0   197
242623   12/30/2018    7:46:00 PM   12/30/2018   11:59:00 PM    3:03:00 PM   12/30/2018    7:45:00 PM   12    4:42:00 AM   "JACOB C "   Robert Tetrault 2380 Sunset Blvd Naples              2398778498       DEBIT CARD (Cash)
                                                                                                                                                                                                                             JACOB        0      5         120      600   0   0   0   CASH MEDUIM DUTY60922 NICOLE MATHENY      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN       362311 Transit Pro         2394030000             Fort Myers 4681 Waycross Rd 2005 SPRINTER 3500    WHITE        WDXPD944X55808492
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               IXBC02       45182   T6 TOW               C620-432-78-271-016                           12/30/2018 19:55   12/30/2018    2:55:00 PM   12/30/2018    2:55:00 PM   12/30/2018    2:55:00 PM    2:58:00 PM   12/30/2018    3:38:00 PM   12/30/2018    5:41:00 PM DODGE                                              FL         "MD TOW PORTCAMPER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORTWORLD" FL                     600               0     34112     33905 CASH MEDUIM DUTY                JACOB            FALSE   0   201
242591   12/29/2018    4:54:00 PM   12/29/2018   11:59:00 PM    1:29:00 PM   12/29/2018    3:17:00 PM   12    1:48:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                        2740USE
                                                                                                                                                              2nd""LE""
                                                                                                                                                                   Ave NENaples
                                                                                                                                                                         PREFIX" 1-800-541-2262               DEBIT CARD (Cash)
                                                                                                                                                                                                                             JACOB               3         150      450   0   0   0   AGERO                11602 Carlos Rodriguez
                                                                                                                                                                                                                                                                                                                                6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN      9247287 FELIX GOMEZ         9123221810             Naples      235 12th Ave NW      2000 P30         WHITE        5B4LP37J6Y3314826              T6 TOW               C620-432-78-271-016                  9031.1 12/29/2018 18:00     12/29/2018    1:00:00 PM   12/29/2018    1:19:00 PM   12/29/2018    1:19:00 PM    1:21:00 PM   12/29/2018    1:56:00 PM   12/29/2018    2:47:00 PM WORKHORSE                                          FL         HD TOW PORT TO WALMART
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             PORT BY HOUR   FL                  450               0     34120     34120 CASH HEAVY DUTY                 JACOB            FALSE   0   202
242572   12/28/2018   11:07:00 PM   12/28/2018   11:59:00 PM    9:54:00 PM   12/28/2018   11:03:00 PM   12    1:09:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                        2740USE
                                                                                                                                                              2nd""LE""
                                                                                                                                                                   Ave NENaples
                                                                                                                                                                         PREFIX" 1-800-541-2262               DEBIT CARD (Cash)
                                                                                                                                                                                                                             JACOB        0   1.25         120      150   0   0   0   AGERO                56011 MARY LUNDBERG  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   PD CC079412FELIX GOMEZ 912-322-1810                   Naples      2740 2nd Ave NE      2000 P30         WHITE        5B4LP37J6Y3314826
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               RNB2309      52000   T3 JUMP START        C620-432-78-271-016                  9031.1    12/29/2018 2:53   12/28/2018    9:53:00 PM   12/28/2018    9:53:00 PM   12/28/2018    9:53:00 PM    9:53:00 PM   12/28/2018   10:09:00 PM                            WORKHORSE  md duty service call jump               FL         HD SERVICE CALL PORT TO PORT     FL                  150               0     34120     34120 AGERO                           JACOB            FALSE   0   219
242559   12/30/2018   12:41:00 PM   12/30/2018   11:59:00 PM   11:31:00 AM   12/30/2018   12:41:00 PM   12    1:10:00 AM   "JACOB C "   ""              875 5th St NW Naples           ""                     Payment RequestJACOB        0   1.25         120      150   0   0   0   CASH MEDUIM DUTY39280 Nikki Rodriguez     6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   COLLECT MONEY
                                                                                                                                                                                                                                                                                                                                                            CARTER             2392530702             Naples      1986 J and C Blvd    1999 ECONO COMM  WHITES-DUTY 1FDSE37F6XHA98898
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               732NKH      365852   T6 TOW               C620-432-78-271-016                           12/30/2018 16:24   12/30/2018   11:24:00 AM   12/30/2018   11:25:00 AM   12/30/2018   11:25:00 AM   11:25:00 AM   12/30/2018   11:45:00 AM   12/30/2018   11:57:00 AM FORD                                               FL         "MD TOW PORT??? TO PORT " FL                         150               0     34120     34109 CASH MEDUIM DUTY                JACOB            FALSE   0   201
242523   12/27/2018   10:11:00 PM   12/27/2018   11:59:00 PM    7:49:00 PM   12/27/2018   10:11:00 PM   12    2:22:00 AM   "JACOB C "   JIM             Basik Dr         Naples              2392524123       ACCOUNT        JACOB               1         150      150   0   0   0   COLLIER COUNTY MD/HD 17226
                                                                                                                                                                                                                                                                                                               FLEET
                                                                                                                                                                                                                                                                                                                   Tracy Michels6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN      4.5E+09 COLLIER COUNTY 2397896635                  Naples      Davis Blvd           2012 TRANSIT BUS GREEN        15GGB2710C1180753
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TG2394      408383   TOW                  C620-432-78-271-050           660              12/28/2018 0:02   12/27/2018    7:02:00 PM   12/27/2018    7:03:00 PM   12/27/2018    7:03:00 PM    7:05:00 PM   12/27/2018    8:14:00 PM   12/27/2018    9:21:00 PM GILLIG                                             FL         HD HOOK ONLYCOLLIER COUNTY       FL FLEET            150               0     34114     34104 COLLIER COUNTY MD/HD FLEET JACOB                 FALSE   0   212
242521   12/27/2018   11:12:00 PM   12/27/2018   11:59:00 PM   10:13:00 PM   12/27/2018   11:09:00 PM   12   12:56:00 AM   "JACOB C "   G.M. JASON CARTER
                                                                                                                                                        8340 Collier BlvdNaples        CELL 285-3037          ACCOUNT        JACOB               1         120      120   0   0   0   ARAGON POOLS SPAS    60922 NICOLE MATHENY 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   ON ACCOUNT  Abel Hernandez     2398258232             Naples      222 Industrial Blvd 2006 SAVANA G3500 WHITE        1GDGG31V561903491
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DPAK47           0   T6 TOW               C620-432-78-271-016            81              12/28/2018 0:01   12/27/2018    7:01:00 PM   12/27/2018    7:01:00 PM   12/27/2018    7:01:00 PM    7:05:00 PM   12/27/2018   10:29:00 PM   12/27/2018   10:43:00 PM GMC                                Physicians Regional
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL Healthcare
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "MDSystem
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TOW PORT TO PORT " FL                           120               0     34114     34104 ARAGON POOLS SPAS               JACOB            FALSE   0   201
242372   12/24/2018   11:36:00 AM   12/24/2018   11:59:00 PM    8:15:00 AM   12/24/2018   11:35:00 AM   12    3:20:00 AM   "JACOB C "   DISP # T98 TRPR "I-75
                                                                                                                                                        # 2726AND MM 70  NAPLES
                                                                                                                                                                            "          866-833-2715 THEN 6    ACCOUNT        JACOB/JON           1       83.25    83.25   0   0   0   FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                           39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   FHPF18OFF082962
                                                                                                                                                                                                                                                                                                                                                            Y Y TRANSERVICES LLC                      Naples      3935 Enterprise Ave 2006 CONVENTIONAL WHITECOLUMBIA1FUJA6CK36LV93354
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CA68MV           0   FIRE                 C620-432-78-271-016   NA                      12/24/2018 12:24   12/24/2018    7:24:00 AM   12/24/2018    7:24:00 AM   12/24/2018    7:24:00 AM    7:27:00 AM   12/24/2018    8:48:00 AM   12/24/2018   10:09:00 AM FREIGHTLINER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        LD DRIVER FOR CLEAN UP  .               FL         HD LE LABOR BALD EAGLE TOWING    FL                83.25               0               34104 LE FHP                          JACOB/JON        FALSE   0   283
242372   12/24/2018   11:36:00 AM   12/24/2018   11:59:00 PM    8:15:00 AM   12/24/2018   11:35:00 AM   12    3:20:00 AM   "JACOB C "   DISP # T98 TRPR "I-75
                                                                                                                                                        # 2726AND MM 70  NAPLES
                                                                                                                                                                            "          866-833-2715 THEN 6    ACCOUNT        JACOB/JON           1         333      333   0   0   0   FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                           39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   FHPF18OFF082962
                                                                                                                                                                                                                                                                                                                                                            Y Y TRANSERVICES LLC                      Naples      3935 Enterprise Ave 2006 CONVENTIONAL WHITECOLUMBIA1FUJA6CK36LV93354
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CA68MV           0   FIRE                 C620-432-78-271-016   NA                      12/24/2018 12:24   12/24/2018    7:24:00 AM   12/24/2018    7:24:00 AM   12/24/2018    7:24:00 AM    7:27:00 AM   12/24/2018    8:48:00 AM   12/24/2018   10:09:00 AM FREIGHTLINER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        HEAVY DUTY TRUCK HOOK   .               FL         TOW (Law Enforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          BALD EAGLE TOWING FL                  333               0               34104 LE FHP                          JACOB/JON        FALSE   0   148
242365   12/23/2018    2:36:00 PM   12/23/2018   11:59:00 PM    1:05:00 PM   12/23/2018    2:35:00 PM   12    1:30:00 AM   "JACOB C "   DISP # 3534 DEPUTY
                                                                                                                                                        Bellaire Bay DrNaples          774-4434               Credit Card-Driver
                                                                                                                                                                                                                             JACOB
                                                                                                                                                                                                                                 (Cash)         21        6.75   141.75   0   0   0   CCSO HD ROTATION (ABANDONED)
                                                                                                                                                                                                                                                                                                           60922 NICOLE MATHENY 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   CCSO # 18-                                            Naples      11431 Trinity Pl     2000 C3500       WHITE        1GCHC33J4YF453675
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               M414TM      242565   ABANDONED            C620-432-78-271-016                           12/23/2018 17:59   12/23/2018   12:59:00 PM   12/23/2018   12:59:00 PM   12/23/2018   12:59:00 PM    1:05:00 PM   12/23/2018    1:15:00 PM   12/23/2018    1:46:00 PM CHEVROLET$9/Mile per Carlos https://goo.gl/maps/eQw7MQq8FSP2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL         MILEAGE (LOADED)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ***MAKE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TOWED  SURE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (LEN)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FLYOU PUT THIS IN141.75
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              IMPOUND***          0     34120     34114 LE CCSO                         JACOB            FALSE   0   142
242365   12/23/2018    2:36:00 PM   12/23/2018   11:59:00 PM    1:05:00 PM   12/23/2018    2:35:00 PM   12    1:30:00 AM   "JACOB C "   DISP # 3534 DEPUTY
                                                                                                                                                        Bellaire Bay DrNaples          774-4434               Credit Card-Driver
                                                                                                                                                                                                                             JACOB
                                                                                                                                                                                                                                 (Cash)          1      249.75   249.75   0   0   0   CCSO HD ROTATION (ABANDONED)
                                                                                                                                                                                                                                                                                                           60922 NICOLE MATHENY 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   CCSO # 18-                                            Naples      11431 Trinity Pl     2000 C3500       WHITE        1GCHC33J4YF453675
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               M414TM      242565   ABANDONED            C620-432-78-271-016                           12/23/2018 17:59   12/23/2018   12:59:00 PM   12/23/2018   12:59:00 PM   12/23/2018   12:59:00 PM    1:05:00 PM   12/23/2018    1:15:00 PM   12/23/2018    1:46:00 PM CHEVROLETDiscount 25% per Jacob                    FL         TOW (Law Enforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ***MAKE SUREFLYOU PUT THIS IN249.75 IMPOUND***          0     34120     34114 LE CCSO                         JACOB            FALSE   0   148
242314   12/21/2018    4:33:00 PM   12/21/2018   11:59:00 PM    3:07:00 PM   12/21/2018    4:32:00 PM   12    1:25:00 AM   "JACOB C "   MIKE            28001 Old US-41  Bonita
                                                                                                                                                                           Rd Springs 8132856979              Payment RequestJACOB        0    1.5         120      180   0   0   0   FLORIDA WATER PRODUCTS
                                                                                                                                                                                                                                                                                                           17226 INC
                                                                                                                                                                                                                                                                                                                   Tracy Michels6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   PLEASE SENDMIKE
                                                                                                                                                                                                                                                                                                                                                              CHECK            8132856976             Naples      16120 Old US-41      2000 box truck WHITE          1GBM7F1B07F423768
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               N9187J      409656   TOW                  C620-432-78-271-016               813-549-312012/21/2018 19:51   12/21/2018    2:51:00 PM   12/21/2018    2:52:00 PM   12/21/2018    2:52:00 PM    2:54:00 PM   12/21/2018    3:40:00 PM   12/21/2018    3:49:00 PM isuzu                                              FL         "MD TOW PORTKENWORTH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORT " OFFLSOUTH FLORIDA 180                        0     34135     34110 FLORIDA WATER PRODUCTS INC JACOB                 FALSE   0   201
242272   12/20/2018   10:18:00 PM   12/20/2018   11:59:00 PM    7:28:00 PM   12/20/2018   10:18:00 PM   12    2:50:00 AM   "JACOB C "   Jacob           12800 Tamiami Naples
                                                                                                                                                                         Trail E             2397713098       Payment RequestJACOB        0   2.75         120      330   0   0   0   CASH MEDUIM DUTY60922 NICOLE MATHENY      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   JAMIE'S TOWING
                                                                                                                                                                                                                                                                                                                                                            Jacob              2393341121             Fort Myers 2761 Edison Ave       2018 4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         4300        1HTMMMML8JH490792
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ISXY98       27565   T6 TOW               C620-432-78-271-016   3-92                     12/21/2018 0:22   12/20/2018    7:22:00 PM   12/20/2018    7:22:00 PM   12/20/2018    7:22:00 PM    7:28:00 PM   12/20/2018    8:01:00 PM   12/20/2018    8:16:00 PM INTERNATIONAL                                      FL         "MD TOW PORTWALLACE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORT INTERNATIONAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       " FL                     330               0     34114     33916 CASH MEDUIM DUTY                JACOB            FALSE   0   201
242208   12/19/2018   11:07:00 AM   12/19/2018   11:59:00 PM    8:57:00 AM   12/19/2018   11:02:00 AM   12    2:05:00 AM   "JACOB C "   DISPATCH        14960 S Tamiami  Fort
                                                                                                                                                                            TrlMyers 888-986-9638             ACCOUNT        JACOB               2         135      270   0   0   0   TTN/ THE TOWING NETWORK/
                                                                                                                                                                                                                                                                                                           17226 Tracy
                                                                                                                                                                                                                                                                                                                     TTNMichels
                                                                                                                                                                                                                                                                                                                          FLEET SOLUT
                                                                                                                                                                                                                                                                                                                                6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN      6393094 HENRY ORTIZ         2394400499             Fort Myers 16110 Lee Rd          2018 M2 106 MEDIUM
                                                                                                                                                                                                                                                                                                                                                                                                                                                        WHITEDUTY 3ALACWFC0JDJX0615
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2512938    54372   TOW                  C620-432-78-271-016        66410              12/19/2018 13:31   12/19/2018    8:31:00 AM   12/19/2018    8:31:00 AM   12/19/2018    8:31:00 AM    8:32:00 AM   12/19/2018    9:41:00 AM   12/19/2018   10:00:00 AM FREIGHTLINER                       Lowe's Home Improvement
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL         HD PORT TO PORTSOUTH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (SINGLE)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    TRUCK FL CENTER             270               0     33912     33912 TTN/ THE TOWING NETWORK/ TTN    JACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FLEET SOLUT   FALSE   0   457
242175   12/18/2018    2:48:00 PM   12/18/2018   11:59:00 PM   12:08:00 PM   12/18/2018    2:47:00 PM   12    2:39:00 AM   "JACOB C "   ARI- MARK       5200 Pelican Colony
                                                                                                                                                                         BonitaBlvd
                                                                                                                                                                                  Springs 8002272273          DIRECT DEPOSITJACOB              2.5       213.4    533.5   0   0   0   ARI FLEET (Cash Rates17226
                                                                                                                                                                                                                                                                                                            / Accept
                                                                                                                                                                                                                                                                                                                   Tracy
                                                                                                                                                                                                                                                                                                                     PO)Michels6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN    75728769 BOB                  2396335869             Fort Myers 2771 Hanson St        2005 ACTERRA WHITE            2FZACGDC15AP01203
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               N6371U       36422   T6 TOW               C620-432-78-271-016                 569118 12/18/2018 16:26      12/18/2018   11:26:00 AM   12/18/2018   11:26:00 AM   12/18/2018   11:26:00 AM   11:28:00 AM   12/18/2018   12:35:00 PM   12/18/2018   12:53:00 PM STERLING                                           FL         "MD TOW PORT"CALUSA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORTTRUCK" FL REPAIR "          533.5               0     34134     33901 ARI FLEET (Cash Rates / Accept PO)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        JACOB            FALSE   0   201
242162   12/18/2018   12:26:00 PM   12/18/2018   11:59:00 PM    8:48:00 AM   12/18/2018   12:25:00 PM   12    3:37:00 AM   "JACOB C "   GAY ROCHESTER I 75 EB MM 92 NAPLES 704-902-0883                       ACCOUNT        JACOB             3.5         150      525   0   0   0   INA TOWING / INTER 17226
                                                                                                                                                                                                                                                                                                           STAR Tracy Michels6 - COMPLETEDFIN       792774 KEVIN               2396994752             Fort Myers 2709 Meadow Ln        2004 4000 SERIESGRAY
                                                                                                                                                                                                                                                                                                                                                                                                                                                         4300        1HTMMAAN24H655793
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2702603        0   T6 TOW               C620-432-78-271-016        44003              12/18/2018 13:18   12/18/2018    8:18:00 AM   12/18/2018    8:18:00 AM   12/18/2018    8:18:00 AM    8:21:00 AM   12/18/2018    9:25:00 AM   12/18/2018    9:46:00 AM INTERNATIONAL                                      FL         HD TOW PORT TO FLORIDA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             PORT BY  INDEPENDENT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL        TRUCK REPAIR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                525               0               33901 INA TOWING / INTER STAR         JACOB            FALSE   0   202
242148   12/17/2018   11:20:00 PM   12/17/2018   11:59:00 PM    5:11:00 PM   12/17/2018    7:49:00 PM   12    2:38:00 AM   "JACOB C "   JOE             I-75 S 136       Fort Myers 435-0014                  Credit Card-Office
                                                                                                                                                                                                                             JACOB
                                                                                                                                                                                                                                 (Cash)        2.5         120      300   0   0   0   KELLY ROOFING        60922 NICOLE MATHENY 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   amex auth 252535
                                                                                                                                                                                                                                                                                                                                                            DRIVER/CELL        2392480142             Bonita Springs
                                                                                                                                                                                                                                                                                                                                                                                                                  9930 Channel 30 Dr 2009 NPR           WHITE        JALB4W16997400578
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               EKXW51      141177   T6 TOW               C620-432-78-271-016           103             12/17/2018 21:48   12/17/2018    4:48:00 PM   12/17/2018    4:57:00 PM   12/17/2018    4:57:00 PM    5:04:00 PM   12/17/2018    5:59:00 PM   12/17/2018    6:24:00 PM ISUZU                                              FL         "MD TOW PORT TO PORT " FL                            300               0     33905     34135 KELLY ROOFING                   JACOB            FALSE   0   201
242143   12/17/2018    5:14:00 PM   12/17/2018   11:59:00 PM    3:39:00 PM   12/17/2018    5:12:00 PM   12    1:33:00 AM   "JACOB C "   FRANK           4855 Lasqueti WayNaples        239-596-6190           ACCOUNT        JACOB             1.5         120      180   0   0   0   "APPLE MOVING, INC." 11602 Carlos Rodriguez
                                                                                                                                                                                                                                                                                                                                6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   ON ACCOUNT  RANDY           239-537-7961              Naples      4378 Domestic Ave 2005 EXPRESS G3500  WHITE        1GBJG31U551169195
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               452YVH           0   T6 TOW               C620-432-78-271-016                           12/17/2018 20:38   12/17/2018    3:38:00 PM   12/17/2018    3:38:00 PM   12/17/2018    3:38:00 PM    3:38:00 PM   12/17/2018    4:04:00 PM   12/17/2018    4:23:00 PM CHEVROLET                                          FL         "MD TOW PORTWINDEMERE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORT " FL                         180               0     34119     34104 "APPLE MOVING, INC."            JACOB            FALSE   0   201
242134   12/17/2018    2:47:00 PM   12/17/2018   11:59:00 PM   12:17:00 PM   12/17/2018    2:40:00 PM   12    2:23:00 AM   "JACOB C "   DAN             4120 EnterpriseNaples
                                                                                                                                                                          Ave                2392891452       Credit Card-Office
                                                                                                                                                                                                                             JACOB
                                                                                                                                                                                                                                 (Cash)   0    2.5         120      300   0   0   0   CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED    FIN   01679G/     DAN HOUSE ELECTRIC 2392891452             Fort Myers 2150 Rockfill Rd      1999 NPR         WHITE        JALC4B141X7000443
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2260QP      257546   T6 TOW               C620-432-78-271-016                           12/17/2018 17:13   12/17/2018   12:13:00 PM   12/17/2018   12:14:00 PM   12/17/2018   12:14:00 PM   12:14:00 PM   12/17/2018   12:19:00 PM   12/17/2018   12:49:00 PM ISUZU                                              FL         "MD TOW PORT"SteELE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORT   TRUCK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       " FLCENTER "             300               0     34104     33916 CASH MEDUIM DUTY                JACOB            FALSE   0   201
242107   12/16/2018    9:32:00 PM   12/16/2018   11:59:00 PM    8:18:00 PM   12/16/2018    9:22:00 PM   12    1:04:00 AM   "JACOB C "   ERNESTO OR IAN 164 Jeepers Dr Naples           239-939-4570                          JACOB            1.25         180      225   0   0   0   U-HAUL LIGHT/MEDIUM/HEAVY
                                                                                                                                                                                                                                                                                                           60922 NICOLE
                                                                                                                                                                                                                                                                                                                      SERVICE
                                                                                                                                                                                                                                                                                                                            MATHENY
                                                                                                                                                                                                                                                                                                                               CALL
                                                                                                                                                                                                                                                                                                                                6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   339-009836EU-HAUL           239-939-4570              Naples      3935 Enterprise Ave 2007 C5C042 5500WHIITE         1GDG5C1G47F905096
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               AD39870     138332   T3 JUMP START        C620-432-78-271-016   JH4121A                  12/17/2018 1:05   12/16/2018    8:05:00 PM   12/16/2018    8:05:00 PM   12/16/2018    8:05:00 PM    8:11:00 PM   12/16/2018    8:52:00 PM                            GMC        HD SERVICE PORT TO PORT BY HOUR (AFTER  FL HOURS)MISC CHG (requires comment)FL                          225               0     34112     34104 U-HAUL LIGHT/MEDIUM/HEAVY SERVICE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        JACOB CALL       FALSE   0    91
242090   12/16/2018   11:24:00 AM   12/16/2018   11:59:00 PM    9:44:00 AM   12/16/2018   11:24:00 AM   12    1:40:00 AM   "JACOB C "   WEBB CALL       27660 Kent Rd Bonita Springs                          CASH           JACOB        0   1.75         250    437.5   0   0   0   CASH HEAVY DUTY 60922 NICOLE MATHENY      6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   PD CASH Steve Edwards          8123699449             Bonita Springs
                                                                                                                                                                                                                                                                                                                                                                                                                  27660 Kent Rd        1998 CONVENTIONALBLUE 378 1XPFDB9X4WN464719     0   645961   T8 WINCH NEEDED      C620-432-78-271-050                           12/16/2018 13:59   12/16/2018    8:59:00 AM   12/16/2018    8:59:00 AM   12/16/2018    8:59:00 AM    9:04:00 AM   12/16/2018   10:06:00 AM   12/16/2018   11:24:00 AM PETERBILT                                          FL         "HD WINCHINGUNknown
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "                FL                437.5               0     34135     34135 WEBB CALL - CASH                JACOB            FALSE   0   222
242056   12/14/2018   10:05:00 PM   12/14/2018   11:59:00 PM    5:17:00 PM   12/14/2018    8:45:00 AM   12    3:27:00 PM   "JACOB C "   JAMIES TOWING 970 Cape MarcoMarco Dr                 2396562833       Payment RequestJACOB        0    3.5         120      420   0   0   0   CASH MEDUIM DUTY17226 Tracy Michels6 - COMPLETED    FIN   BILL JAIMES TOWING
                                                                                                                                                                                                                                                                                                                                                            REGGIE             2396349100             Fort Myers 2761 Edison Ave       2018 4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         4300        1HTMMMML8JH490792
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ISXY98       27321   TOW                  C620-432-78-271-016   3-92                    12/14/2018 22:11   12/14/2018    5:11:00 PM   12/14/2018    5:11:00 PM   12/14/2018    5:11:00 PM    5:12:00 PM   12/14/2018    6:08:00 PM   12/14/2018    6:28:00 PM INTERNATIONAL                                      FL         "MD TOW PORT"WALLACE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORT "INTERNATIONAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL            "     420               0     34145     33916 CASH MEDUIM DUTY                JACOB            FALSE   0   201
242040   12/14/2018    1:49:00 PM   12/14/2018   11:59:00 PM    1:36:00 PM   12/14/2018    1:49:00 PM   12   12:13:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                        5483USE
                                                                                                                                                              Rattlesnake
                                                                                                                                                                  ""LE""Naples
                                                                                                                                                                         PREFIX"
                                                                                                                                                                            Hammock    1-800-541-2262
                                                                                                                                                                                         Rd                   ACCOUNT        JACOB               1          37       37   0   0   0   AGERO                39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   233703905 LAURA COURTS         2397760256             Naples      5483 Rattlesnake Hammock
                                                                                                                                                                                                                                                                                                                                                                                                                                       2003 FOCUS
                                                                                                                                                                                                                                                                                                                                                                                                                                              Rd    SE Green         1FAFP36Z23W245953
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               N600HQ           0   T3 JUMP START        C620-432-78-271-016                  9031.1 12/14/2018 18:24     12/14/2018    1:24:00 PM   12/14/2018    1:35:00 PM   12/14/2018    1:35:00 PM    1:36:00 PM   12/14/2018    1:41:00 PM                            FORD                                               FL         JUMP START                       FL                   37               0     34113     34113 AGERO                           JACOB            FALSE   0    12
242039   12/14/2018    2:03:00 PM   12/14/2018   11:59:00 PM    1:49:00 PM   12/14/2018    2:03:00 PM   12   12:14:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                        3629USE
                                                                                                                                                              Kent""LE""
                                                                                                                                                                    Dr Naples
                                                                                                                                                                         PREFIX" 1-800-541-2262               ACCOUNT        JACOB               1          37       37   0   0   0   AGERO                39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   321463276 REBECCA BENJAMIN2392892525                  Naples      3629 Kent Dr         2016 BRZ 2.0 LIMIT/SERIES.BLUE
                                                                                                                                                                                                                                                                                                                                                                                                                                                        BLUE         JF1ZCAC17G8602954
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               M519PR       28398   T3 JUMP START        C620-432-78-271-016                  9031.1 12/14/2018 18:05     12/14/2018    1:05:00 PM   12/14/2018    1:46:00 PM   12/14/2018    1:46:00 PM    1:49:00 PM   12/14/2018    1:54:00 PM                            SUBARU                                             FL         JUMP START                       FL                   37               0     34112     34112 AGERO                           JACOB            FALSE   0    12
242010   12/13/2018    6:05:00 PM   12/13/2018   11:59:00 PM    5:07:00 PM   12/13/2018    6:00:00 PM   12   12:53:00 AM   "JACOB C "   WEBB CALL       3773 Arnold Ave  Naples                               Credit Card-Driver
                                                                                                                                                                                                                             JACOB
                                                                                                                                                                                                                                 (Cash)          1         250      250   0   0   0   WEBB CALL - CASH 17226 Tracy Michels6 - COMPLETED   FIN   PD DR CC "HUBERT "             2395644974             Naples      3935 Enterprise Ave 2017 TUNDRA CREWMAX
                                                                                                                                                                                                                                                                                                                                                                                                                                                        GRAY LIMITED 5TFFW5F11HX228288
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               N579KP       22666   WINCH-OUT/RECOVERY   C620-432-78-271-050                           12/13/2018 21:49   12/13/2018    4:49:00 PM   12/13/2018    4:49:00 PM   12/13/2018    4:49:00 PM    4:51:00 PM   12/13/2018    5:13:00 PM                            TOYOTA                                             FL         WINCH OUT (simple)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ASK PER 1/2 FL    HOUR                250               0     34104     34104 WEBB CALL - CASH                JACOB            FALSE   0    41
241967   12/12/2018    4:42:00 PM   12/12/2018   11:59:00 PM    3:17:00 PM   12/12/2018    4:39:00 PM   12    1:22:00 AM   "JACOB C "   "IF FLAGGED ""ASM""
                                                                                                                                                        1000USE
                                                                                                                                                              Lely""LE""
                                                                                                                                                                   PalmsNaples
                                                                                                                                                                         PREFIX"
                                                                                                                                                                          Dr           1-800-541-2262         Credit Card-Office
                                                                                                                                                                                                                             JACOB
                                                                                                                                                                                                                                 (Cash)        1.5         150      225   0   0   0   AGERO                17226 Tracy Michels6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN        52521 MATTHEW BRAYBAN2395720208                  Naples      4227 Domestic Ave 2014 E450 SUPERWHITE DUTY        1FDFE4FS5EDB10923
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DTYW58       42849   T6 TOW               C620-432-78-271-016                  9031.1 12/12/2018 19:29     12/12/2018    2:29:00 PM   12/12/2018    2:29:00 PM   12/12/2018    2:29:00 PM    2:31:00 PM   12/12/2018    3:44:00 PM   12/12/2018    4:07:00 PM FORD                               Manor CARE      FL         HD TOW PORT TO TAMIAMI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             PORT BY   FORD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         HOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FLFLEET SERVICES 225                  0     34113     34104 AGERO                           JACOB            FALSE   0   202
241966   12/12/2018    3:29:00 PM                11:59:00 PM                 12/12/2018    3:28:00 PM   12                 "JACOB C "   " JACOB"        4787 Radio Rd Naples                                  ACCOUNT        JACOB               1         125      125   0   0   0   ALLSTAR EQUIPMENT39280RENTALNikki
                                                                                                                                                                                                                                                                                                                    OF NAPLES
                                                                                                                                                                                                                                                                                                                         Rodriguez
                                                                                                                                                                                                                                                                                                                                INC
                                                                                                                                                                                                                                                                                                                                6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   PLEASE SEND"JOHN
                                                                                                                                                                                                                                                                                                                                                              CK OR"CC         2392872990             Naples      6167 Taylor Rd       2012 RAM 2500 ST WHITE        3C7WD4AT0CG325829
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CHRM57       93109   T6 TOW               C620-432-78-271-016                           12/12/2018 19:26   12/12/2018    2:26:00 PM   12/12/2018    2:26:00 PM   12/12/2018    2:26:00 PM    2:27:00 PM   12/12/2018    2:31:00 PM   12/12/2018    2:47:00 PM DODGE                              Wawa            FL         MD LANDOLL PORT TO PORT FL                           125               0     34104     34109 ALLSTAR EQUIPMENT RENTAL OFJACOB NAPLES INC      FALSE   0   199
241957   12/12/2018    2:00:00 PM   12/12/2018   11:59:00 PM   11:48:00 AM   12/12/2018    2:00:00 PM   12    2:12:00 AM   "JACOB C "   DISPATCH        1597 Pine RidgeNaples
                                                                                                                                                                           Rd          1-888-843-5873         ACCOUNT        JACOB               1          95       95   0   0   0   NSD NATION SAFE DRIVERS
                                                                                                                                                                                                                                                                                                           39280 Nikki Rodriguez6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN      4688615 Ron Pittelkau       2243819883             Naples      14610 Tamiami Trail N2016 SPRINTER 3500
                                                                                                                                                                                                                                                                                                                                                                                                                                                        Brilliant Silve
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     WDAPF4CD7GP348207
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               IFCR43           0   Luxury Towing        C620-432-78-271-016                   94535 12/12/2018 16:42     12/12/2018   11:42:00 AM   12/12/2018   11:46:00 AM   12/12/2018   11:46:00 AM   11:47:00 AM   12/12/2018   12:08:00 PM   12/12/2018   12:34:00 PM MERCEDES-BENZ                                      FL         MERCEDES SPRINTER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Mercedes-Benz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  HOOK FLOf Bonita Springs 95                     0     34109     34110 NSD NATION   2-1036656768
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        SAFE DRIVERS    JACOB            FALSE   0   455
241949   12/12/2018   11:56:00 AM   12/12/2018   11:59:00 PM   10:18:00 AM   12/12/2018   11:53:00 AM   12    1:35:00 AM   "JACOB C "   RON             Smith Rd         Naples        352-4700               CHECK          JACOB             1.5         135    202.5   0   0   0   RONS JONS PORTA POTTY39280RENTAL
                                                                                                                                                                                                                                                                                                                   Nikki Rodriguez
                                                                                                                                                                                                                                                                                                                                6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN         6451 CLISTON             2394655279             Naples      Smith Rd             2016 CHASSIS 5500WHITE        3C7WRMBL5GG284135
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               HPBH79       77912   T8 WINCH NEEDED      C620-432-78-271-016                           12/12/2018 15:14   12/12/2018   10:14:00 AM   12/12/2018   10:14:00 AM   12/12/2018   10:14:00 AM   10:14:00 AM   12/12/2018   10:47:00 AM                            RAM                                                FL         MD RECOVERY/WINCH PORT TO        FL PORT           202.5               0     34117     34117 RONS JONS PORTA POTTY RENTAL    JACOB            FALSE   0   350
241932   12/11/2018    7:39:00 PM   12/11/2018   11:59:00 PM    5:21:00 PM   12/11/2018    7:16:00 PM   12    1:55:00 AM   "JACOB C "   SWOOP           914 Augusta Blvd Naples              8477966763       ACCOUNT        JACOB               2         120      240   0   0   0   SWOOP ME (Cash Rates 11602
                                                                                                                                                                                                                                                                                                              / Accept
                                                                                                                                                                                                                                                                                                                   Carlos
                                                                                                                                                                                                                                                                                                                       PO)Rodriguez
                                                                                                                                                                                                                                                                                                                                6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN       985229 STEVE ROFRIO        2939088216             Estero      22400 S Tamiami Trail2015 TRANSIT T-350
                                                                                                                                                                                                                                                                                                                                                                                                                                                        BLUEHD       1FTSF4XV3FKA05223
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DLBL03       78472   T6 TOW               C620-432-78-271-016                           12/11/2018 22:14   12/11/2018    5:14:00 PM   12/11/2018    5:14:00 PM   12/11/2018    5:14:00 PM    5:20:00 PM   12/11/2018    5:50:00 PM   12/11/2018    6:03:00 PM FORD                                               FL         "MD TOW PORTCOCONUT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORT "POINT   FL FORD             240               0     34113     33928 SWOOP ME (Cash Rates / AcceptJACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         PO)             FALSE   0   201
241840   12/10/2018    1:48:00 AM   12/10/2018   11:59:00 PM    1:26:00 AM   12/10/2018    1:47:00 AM   12   12:21:00 AM   "JACOB C "   "GEOFF LEWIS " 2560 41st Ave NE  Naples        239-223-5117           DEBIT CARD (Cash)
                                                                                                                                                                                                                             JACOB        0      1         150      150   0   0   0   CASH MEDUIM DUTY56011 MARY LUNDBERG       6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   PD CCDISP 645200
                                                                                                                                                                                                                                                                                                                                                            PAUL TANNER 239-707-2450                  Naples      2560 41st Ave NE     2004 ECONOLINEWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         E350 SUPER1FTSS34S34HB53219
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       DUTY    DIVF28      268385   T8 WINCH NEEDED      C620-432-78-271-016            24              12/10/2018 6:21   12/10/2018    1:21:00 AM   12/10/2018    1:21:00 AM   12/10/2018    1:21:00 AM    1:21:00 AM   12/10/2018    1:35:00 AM                            FORD                                               FL         MD RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ???        PORT TOFL PORT             150               0     34120     34120 CASH MEDUIM DUTY                JACOB            FALSE   0   350
241750    12/7/2018   12:08:00 PM    12/7/2018   11:59:00 PM   11:13:00 AM    12/7/2018   12:07:00 PM   12   12:54:00 AM   "JACOB C "   RON             Collier Blvd Rattlesnake
                                                                                                                                                                         Naples Hammock352-4700 Rd            CHECK          JACOB               1         108      108   0   0   0   RONS JONS PORTA POTTY17226RENTAL
                                                                                                                                                                                                                                                                                                                   Tracy Michels6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   ON ACCOUNT  RON'S JONS PORTA POTTY
                                                                                                                                                                                                                                                                                                                                                                               2392506538
                                                                                                                                                                                                                                                                                                                                                                                      RENTAL          Naples      4627 Enterprise Ave 2012 4500 ST/SLTWHITE          3C7WDKBLXCG331589
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               261MWJ      132212   TOW                  C620-432-78-271-016                            12/7/2018 15:29    12/7/2018   10:29:00 AM    12/7/2018   10:29:00 AM    12/7/2018   10:29:00 AM   10:34:00 AM    12/7/2018   11:27:00 AM    12/7/2018   11:40:00 AM RAM                                                FL         "MD TOW PORTTIMMY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORT  TAYLOR/
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       " FL TAYLOR'S WORKING    108CLASS LLC      0     34114     34104 RONS JONS PORTA POTTY RENTAL    JACOB            FALSE   0   201
241725    12/6/2018    2:38:00 PM    12/6/2018   11:59:00 PM   12:43:00 PM    12/6/2018    2:38:00 PM   12    1:55:00 AM   "JACOB C "   JACOB           80 27th St NW Naples                                  Credit Card-Office
                                                                                                                                                                                                                             JACOB
                                                                                                                                                                                                                                 (Cash)          2         135      270   0   0   0   AFTER HOURS ROAD SERVICES
                                                                                                                                                                                                                                                                                                           60922 NICOLE MATHENY 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN        22674 JACOB               2392897176             Fort Myers 16110 Lee Rd          2012 M2 106 MEDIUM
                                                                                                                                                                                                                                                                                                                                                                                                                                                        WHITEDUTY 1FVACXDTXCDBL3376
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               N6254Z      248681   T6 TOW               C620-432-78-271-016            15              12/6/2018 16:56    12/6/2018   11:56:00 AM    12/6/2018   11:58:00 AM    12/6/2018   11:58:00 AM   12:00:00 PM    12/6/2018    1:03:00 PM    12/6/2018    1:32:00 PM FREIGHTLINER                                       FL         HD TOW PORT TO "FREIGHTLINER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             PORT BY HOUR   FL"                 270               0     34120     33912 AFTER HOURS ROAD SERVICES JACOB                  FALSE   0   202
241719    12/6/2018   12:44:00 PM    12/6/2018   11:59:00 PM   11:16:00 AM    12/6/2018   12:43:00 PM   12    1:27:00 AM   "JACOB C "   #1863           250 Patriot WayNaples                2397744434       ACCOUNT        JACOB             1.5          90      135   0   0   0   CCSO' S FLEET        60922 NICOLE MATHENY 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN    20190083 COLLIER COUNTY SHERRIF'S
                                                                                                                                                                                                                                                                                                                                                                               2397744434
                                                                                                                                                                                                                                                                                                                                                                                       DEPT.          Naples      2885 County Barn Rd 1999 ECONOLINEBLACKE350 SUPER1FTSE34F2XHB81799
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       DUTY    ENIP17      273645   T6 TOW               C620-432-78-271-016   SWAT                     12/6/2018 16:13    12/6/2018   11:13:00 AM    12/6/2018   11:13:00 AM    12/6/2018   11:13:00 AM   11:14:00 AM    12/6/2018   11:40:00 AM    12/6/2018   12:08:00 PM FORD                                               FL         "MD TOW PORTCCSOTO PORTFLEET" MAINTENANCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL           BUILDING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                135               0     34104     34112 CCSO' S FLEET                   JACOB            FALSE   0   201
241702    12/6/2018    1:14:00 AM    12/5/2018   11:59:00 PM   10:38:00 PM    12/6/2018    2:00:00 AM   12    3:21:00 AM   "JACOB C "   Jacob           63 Highway 75 SImmokalee                              Credit Card-Office
                                                                                                                                                                                                                             JACOB
                                                                                                                                                                                                                                 (Cash)        3.5         135    472.5   0   0   0   AFTER HOURS ROAD SERVICES
                                                                                                                                                                                                                                                                                                           60922 NICOLE MATHENY 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN        22674 Jacob               2392897176             Naples      5900 Yahl St         2013 CASCADIA 125BLUE         1FUJGLDV9DLFJ7109
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               IC04KQ      751449   T6 TOW               C620-432-78-271-016          1834               12/6/2018 2:32    12/5/2018    9:32:00 PM    12/5/2018    9:32:00 PM    12/5/2018    9:32:00 PM    9:35:00 PM    12/5/2018   11:20:00 PM    12/5/2018   11:59:00 PM FREIGHTLINER                       Rest Stop       FL         HD SERVICE CALL PORT TO PORT     FL                472.5               0     34142     34109 AFTER HOURS ROAD SERVICES JACOB                  FALSE   0   219
241699    12/5/2018    9:02:00 PM    12/5/2018   11:59:00 PM    7:29:00 PM    12/5/2018    9:02:00 PM   12    1:33:00 AM   "JACOB C "   DISP # DEPUTYGolden
                                                                                                                                                         3566 Gate Pkwy  NaplesSanta Barbara
                                                                                                                                                                                       774-4434Blvd           Credit Card-Driver
                                                                                                                                                                                                                             JACOB
                                                                                                                                                                                                                                 (Cash)          1         333      333   0   0   0   CCSO HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                           60922 NICOLE MATHENY 6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   CCSO # 18- Baer's Furniture Truck                     Naples      3880 Enterprise Ave 2005 L8500        WHITE        2FWBAVDC75AN34664
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               6068XV      243487   T6 TOW               C620-432-78-271-016   6068XV                    12/6/2018 0:19    12/5/2018    7:19:00 PM    12/5/2018    7:23:00 PM    12/5/2018    7:23:00 PM    7:24:00 PM    12/5/2018    7:55:00 PM    12/5/2018    8:17:00 PM STERLING                                           FL         TOW (Law Enforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          BALD EAGLE TOWING FL                  333               0     34116     34104 LE CCSO                         JACOB            FALSE   0   148
241687    12/5/2018    5:32:00 PM    12/5/2018   11:59:00 PM    4:30:00 PM    12/5/2018    5:32:00 PM   12    1:02:00 AM   "JACOB C "   GAY ROCHESTER 3627 Progress Ave  Naples        704-902-0883           ACCOUNT        JACOB               1         120      120   0   0   0   INA TOWING / INTER 17226
                                                                                                                                                                                                                                                                                                           STAR Tracy Michels6 - COMPLETEDFIN       791639 "TONY "             2393028000             Naples      2934 Tamiami Trail E 2004 4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         4300        1HTMMAAM74H593878
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               EMCF34           0   T6 TOW               C620-432-78-271-016                            12/5/2018 19:19    12/5/2018    2:19:00 PM    12/5/2018    2:29:00 PM    12/5/2018    2:29:00 PM    2:30:00 PM    12/5/2018    4:33:00 PM    12/5/2018    4:52:00 PM INTERNATIONAL                                      FL         "MD TOW PORTVOIGHTS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORT " FL                         120               0     34104     34112 INA TOWING / INTER STAR         JACOB            FALSE   0   201
241664    12/5/2018    1:39:00 PM    12/5/2018   11:59:00 PM   12:21:00 PM    12/5/2018    1:38:00 PM   12    1:17:00 AM   "JACOB C "   JERRY CLARK     2250 WashburnNaples
                                                                                                                                                                          Ave          239-825-2053           CHECK          JACOB            1.25         120      150   0   0   0   CLARK'S LAWN CARE 17226 Tracy Michels6 - COMPLETED  FIN   PLEASE SENDJERRY
                                                                                                                                                                                                                                                                                                                                                              CHECKCLARK       2398252053             Naples      525 Production Blvd 2006 SILVERADOCLARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                        C3500        1GBJC34U86E103497
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ESCE03      167900   T6 TOW               C620-432-78-271-016                            12/5/2018 14:07    12/5/2018    9:07:00 AM    12/5/2018    9:07:00 AM    12/5/2018    9:07:00 AM    9:09:00 AM    12/5/2018   12:43:00 PM    12/5/2018    1:03:00 PM CHEVROLET                          Yahl Mulching Recycling
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL         "MD TOW PORT"RICK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORTGOOD " SERVICING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL        "         150               0     34117     34104 CLARK'S LAWN CARE               JACOB            FALSE   0   201
241663    12/5/2018   12:06:00 PM    12/5/2018   11:59:00 PM    9:34:00 AM    12/5/2018   12:05:00 PM   12    2:31:00 AM   "JACOB C "   COREY           Corporate Flight Naples
                                                                                                                                                                           Dr                                 DEBIT CARD (Cash)
                                                                                                                                                                                                                             JACOB               1         175      175   0   0   0   CITY OF NAPLES       17226 Tracy Michels6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   CITY OF NAPLES
                                                                                                                                                                                                                                                                                                                                                            COREY              2392134749             Naples      370 Riverside Circle 2008 600 MRU WHITE            1M2AV04C48M002439
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  241894    78252   T6 TOW               C620-432-78-271-050   81I839                   12/5/2018 14:03    12/5/2018    9:03:00 AM    12/5/2018    9:03:00 AM    12/5/2018    9:03:00 AM    9:08:00 AM    12/5/2018   10:09:00 AM    12/5/2018   11:02:00 AM MACK                               Solid HazardousFLWaste     HD HOOK ONLY                     FL                  175               0     34104     34102 CITY OF NAPLES                  JACOB            FALSE   0   212
241658    12/5/2018    1:23:00 AM    12/4/2018   11:59:00 PM    8:47:00 PM    12/5/2018    1:22:00 AM   12    4:34:00 AM   "JACOB C "   jacob           4515 Weston RdWeston                                  Credit Card-Office
                                                                                                                                                                                                                             jacob
                                                                                                                                                                                                                                 (Cash)        4.5         135    607.5   0   0   0   AFTER HOURS ROAD SERVICES
                                                                                                                                                                                                                                                                                                           59781 Kimberly Gonzalez
                                                                                                                                                                                                                                                                                                                                6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN        22674 JACOB               2392897176             Naples      80 27th St NW        2012 4000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         4300        3HAMMAALXCL116278
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               KPGK79      108061   T6 TOW               C620-432-78-271-050           632               12/5/2018 1:18    12/4/2018    8:18:00 PM    12/4/2018    8:19:00 PM    12/4/2018    8:19:00 PM    8:19:00 PM    12/4/2018   10:18:00 PM    12/4/2018   11:02:00 PM INTERNATIONAL                                      FL         HD TOW PORT TO ???PORT BY HOUR   FL                607.5               0     33331     34120 AFTER HOURS ROAD SERVICES jacob                  FALSE   0   202
241642    12/4/2018    1:59:00 PM                11:59:00 PM                  12/4/2018    1:59:00 PM   12                 "JACOB C "   CHERRIE OR SAM 2123 River Reach  Naples
                                                                                                                                                                            Dr         300-0922               CASH           JACOB               1         125      125   0   0   0   GETTING HOOKED TOWING17226 Tracy Michels6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   PLEASE SENDJACOB
                                                                                                                                                                                                                                                                                                                                                              CHECK                    239            Naples      3047 Terrace Ave     2007 ACTERRA WHITE            2FZACFDC27AX87554
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               462YSI           0   TOW                  C620-432-78-271-016                            12/4/2018 18:40    12/4/2018    1:40:00 PM    12/4/2018    1:41:00 PM    12/4/2018    1:41:00 PM    1:41:00 PM                               12/4/2018    1:41:00 PM STERLING                                           FL         MD HOOK ONLYGETTING HOOKED       FL TOWING           125               0     34104     34104 GETTING HOOKED TOWING           JACOB            FALSE   0    96
241639    12/4/2018    2:54:00 PM    12/4/2018   11:59:00 PM    2:09:00 PM    12/4/2018    2:54:00 PM   12   12:45:00 AM   "JACOB C "   A BUDGET TOWING 4765 Whispering  Naples
                                                                                                                                                                            Pine Way                          CHECK          JACOB        0      1         250      250   0   0   0   CASH HEAVY DUTY 17226 Tracy Michels6 - COMPLETED    FIN   BILL ABUDGETCODY               2394786591             Naples      4765 Whispering Pine2006
                                                                                                                                                                                                                                                                                                                                                                                                                                        Way 7000 SERIESWHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         7500        1HSWNAZR96J330670
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Y58GLX      145743   WINCH-OUT/RECOVERY   C620-432-78-271-050          1120              12/4/2018 18:03    12/4/2018    1:03:00 PM    12/4/2018    1:05:00 PM    12/4/2018    1:05:00 PM    1:06:00 PM    12/4/2018    2:26:00 PM                            INTERNATIONAL                                      FL         "HD WINCHING??? "                FL                  250               0     34103     34103 CASH HEAVY DUTY                 JACOB            FALSE   0   222
241575    12/3/2018    7:25:00 AM    12/3/2018   11:59:00 PM    5:48:00 AM    12/3/2018    7:21:00 AM   12    1:33:00 AM   "JACOB C "   DISP # TRPR # 4082
                                                                                                                                                        Golden Gate Pkwy NaplesLivingston
                                                                                                                                                                                       866-833-2715
                                                                                                                                                                                           Rd        THEN 6   ACCOUNT        JACOB               1         450      450   0   0   0   FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                           56011 MARY LUNDBERG  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   FHP # 18OFF078070
                                                                                                                                                                                                                                                                                                                                                            "E-Z TRUCK SERVICES, INC. #REL"           Naples      3880 Enterprise Ave 2005 HINO 268 "YELLOW " 5PVNE8JT052S11810JCBW75       49708   CRASH                C620-432-78-271-016   STATE FARM               12/3/2018 10:12    12/3/2018    5:12:00 AM    12/3/2018    5:12:00 AM    12/3/2018    5:12:00 AM    5:17:00 AM    12/3/2018    5:48:00 AM    12/3/2018    6:51:00 AM HINO       Job #241604 Merged Payment              FL         MISC CHG (requires
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          BALDcomment)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  EAGLE TOWING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL                  450               0     34105     34104 LE FHP       NA                 JACOB            FALSE   0    91
241575    12/3/2018    7:25:00 AM    12/3/2018   11:59:00 PM    5:48:00 AM    12/3/2018    7:21:00 AM   12    1:33:00 AM   "JACOB C "   DISP # TRPR # 4082
                                                                                                                                                        Golden Gate Pkwy NaplesLivingston
                                                                                                                                                                                       866-833-2715
                                                                                                                                                                                           Rd        THEN 6   ACCOUNT        JACOB               1         333      333   0   0   0   FHP HD ROTATION (ACCIDENT)
                                                                                                                                                                                                                                                                                                           56011 MARY LUNDBERG  6 - COMPLETED
                                                                                                                                                                                                                                                                                                                                          FIN   FHP # 18OFF078070
                                                                                                                                                                                                                                                                                                                                                            "E-Z TRUCK SERVICES, INC. #REL"           Naples      3880 Enterprise Ave 2005 HINO 268 "YELLOW " 5PVNE8JT052S11810JCBW75       49708   CRASH                C620-432-78-271-016   STATE FARM               12/3/2018 10:12    12/3/2018    5:12:00 AM    12/3/2018    5:12:00 AM    12/3/2018    5:12:00 AM    5:17:00 AM    12/3/2018    5:48:00 AM    12/3/2018    6:51:00 AM HINO                                               FL         TOW (Law Enforcement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          BALD EAGLE TOWING FL                  333               0     34105     34104 LE FHP       NA                 JACOB            FALSE   0   148
Case 2:19-cv-00626-SPC-MRM Document 44-7 Filed 03/08/21 Page 32 of 34 PageID 1059




                      2018
Month          Total Billable Time   Average Billable Hours
  "JACOB C "      1636:12:00               2:13:23
    1              189:58:00               2:12:32
    2              148:51:00               2:07:35
    3              171:46:00               2:04:10
    4              126:27:00               2:02:22
    5              152:10:00               2:16:16
    6              130:08:00               2:14:37
    7               88:47:00               1:50:59
    8              137:55:00               3:08:04
    9              132:30:00               2:02:18
    10             155:00:00               2:14:47
    11             102:23:00               2:33:35
    12             100:17:00               2:16:45
Grand Total       1636:12:00               2:13:23
                                                                                                                                                                                                                                                                              Case 2:19-cv-00626-SPC-MRM Document 44-7 F ed 03/08/21 Page 33 of 34 PageID 1060

WorkNo FinishDate FinishTime     EnRouteDate MIDNIGHT       EnRouteTime DestArriveDate DestArriveTime BillableBillable
                                                                                                               MonthTime       DisplayName   ContactName                              DisAddress                        DisCity         ContractPhone       FinshTime   PayMethod                RefNumber   CoPay   Qty UnitPrice    TotalPrice calculatedTax
                                                                                                                                                                                                                                                                                                                                                           calculatedAdjustment
                                                                                                                                                                                                                                                                                                                                                                      calculatedDiscount
                                                                                                                                                                                                                                                                                                                                                                               SevDesc     AcctName                         CallTakerId   CallTaker        Priority        WDStatusPuchOrd                 OwnerName           OwnerPhone     DesAddr      DestCity    DestAddress           Vyear Vmodel                Vcolor      Vserial               Tag        VOdometer Vodm   Reason               CancelUserId
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CancelUser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CancelReason
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                RegRate License           VehNo     VNumber    AcctNo OriginalRecDate         RecDate     sampleDate
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                RecTIme      DispDate    DispTime        AssDate      AssTime        ConfirmTime  EnRouteDate2 EnRouteTime2 ArriveDate  ArriveTime      LeaveDate   LeaveTime          VMake          WorkOrdChgDtRem
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DisLocName
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DisState
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ServiceDesc                     DestName            DestStateTotalRev TotalNonRev DisZip   DestZip BillTo                                 MemberNumber TicketNumber VehicleHold ImpoundLotId         ImpoundReleaseTime
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ReleasedToServiceDescId
 242704  1/2/2019    10:48:00 AM     1/2/2019   11:59:00 PM    9:42:00 AM     1/2/2019    10:48:00 AM     1          1:06:00   "JACOB C "    G.M. JASON CARTER                        Immokalee Rd Tarpon Bay Blvd Naples               CELL 285-3037                   ACCOUNT                  JACOB                  1        120         120        0           0       0              ARAGON POOLS SPAS                      17226   Tracy Michels    6 - COMPLETED   FIN     ON ACCOUNT              ARAGON POOLS SPAS 239-659-4066                  Naples      222 Industrial Blvd     2006 SAVANA G3500         ARAGON      1GDGG31V461903269     DPAK46         251930       TOW                                              C620-432-78-271-0      50           80                 1/2/2019 14:40    1/2/2019         9:40:00 AM    1/2/2019      9:40:00 AM     1/2/2019     9:40:00 AM   9:41:00 AM      1/2/2019   9:42:00 AM   1/2/2019      9:59:00 AM    1/2/2019      10:14:00 AM   GMC                           FL     "MD TOW PORT TO PORT "          ASK                 FL          120            0 34119        34104 ARAGON POOLS SPAS                                  JACOB                  FALSE              0                          201
 242727  1/2/2019     4:22:00 PM     1/2/2019   11:59:00 PM    1:41:00 PM     1/2/2019     4:21:00 PM     1          2:40:00   "JACOB C "    S                                        1225 Industrial Blvd              Naples                                          Credit Card-Office (Cash)JACOB               2.75        120         330        0           0       0              PEPSI NAPLES DELIVERY                  17226   Tracy Michels    6 - COMPLETED   FIN     PLS CALL WITH CC        CALLED IN BY SCOTT      2396584476              Immokalee 4975 Avila Ave            2010 4000 SERIES 4400     PEPSI       1HSMKAAN6AH281260     GDA365         123538       TOW                                              C620-432-78-271-0      16   F38880                     1/2/2019 18:40    1/2/2019         1:40:00 PM    1/2/2019      1:40:00 PM     1/2/2019     1:40:00 PM   1:40:00 PM      1/2/2019   1:41:00 PM   1/2/2019      2:59:00 PM    1/2/2019       3:55:00 PM   INTERNATIONAL "pick up tractorFL from"MDnaples
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TOW location
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PORT TO take
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PORTto" Publix
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            PUBLIX
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                in Ave Maria andFLbring disabled
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            330 tractor back
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           0 to34104
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  naples location
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          34142 "PEPSI NAPLES DELIVERY                             JACOB                  FALSE              0                          201
 242761  1/3/2019    11:25:00 AM     1/3/2019   11:59:00 PM   10:21:00 AM     1/3/2019    11:25:00 AM     1          1:04:00   "JACOB C "    "IF FLAGGED ""ASM"" USE ""LE"" PREFIX"   5855 Charlton Way                 Naples          1-800-541-2262                  ACCOUNT                  JACOB                  1          37          37       0           0       0              AGERO                                  60922   NICOLE MATHENY 6 - COMPLETED     FIN                622503851    Raymond Hajek           3025401872              Naples      3935 Enterprise Ave     2014 IS350                SILVER      JTHFE2C24E2510253     ISCN80          17828       T3 JUMP START                                    C620-432-78-271-0      16               9031.1         1/3/2019 14:23    1/3/2019         9:23:00 AM    1/3/2019     10:13:00 AM     1/3/2019   10:13:00 AM   10:21:00 AM      1/3/2019  10:21:00 AM   1/3/2019     11:00:00 AM                                LEXUS                         FL     JUMP START                                          FL            37           0 34119        34104 AGERO                                              JACOB                  FALSE              0                           12
 242778  1/3/2019     2:47:00 PM     1/3/2019   11:59:00 PM    2:12:00 PM     1/3/2019     2:47:00 PM     1          0:35:00   "JACOB C "    JACOB BEATTY                             8940 Sage Ave                     Naples                   8567781500             DIRECT DEPOSIT           JACOB                  1      116.4       116.4        0           0       0              ARI FLEET (Cash Rates / Accept PO)     60922   NICOLE MATHENY 6 - COMPLETED     FIN                  75908737   MIKE                    2397893270              Naples      3935 Enterprise Ave     2007 ECONOLINE E250       WHITE       1FTNE24L97DA52768     GCP154         112282       T7 LOCK OUT                                      C620-432-78-271-0      16        21955 569118          1/3/2019 19:03    1/3/2019         2:03:00 PM    1/3/2019      2:09:00 PM     1/3/2019     2:09:00 PM   2:11:00 PM      1/3/2019   2:12:00 PM   1/3/2019      2:42:00 PM                                FORD                   Culver's
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL     MD SERVICE CALL PORT TO PORT                        FL        116.4            0 34120        34104 ARI FLEET (Cash Rates / Accept PO)                 JACOB                  FALSE              0                             4
 242835  1/4/2019     4:47:00 PM     1/4/2019   11:59:00 PM    3:48:00 PM     1/4/2019     4:47:00 PM     1          0:59:00   "JACOB C "    "IF FLAGGED ""ASM"" USE ""LE"" PREFIX"   740 Bentwater Cir                 Naples          1-800-541-2262                  ACCOUNT                  JACOB                  1          37          37       0           0       0              AGERO                                  39280   Nikki Rodriguez 6 - COMPLETED    FIN                484169410    HOWARD BALICK           2012071853              Naples      3935 Enterprise Ave     2005 Z4 2.5I              Green       4USBT33565LS57995     IUWC06          58869       T3 JUMP START                                    C620-432-78-271-0      16               9031.1         1/4/2019 20:41    1/4/2019         3:41:00 PM    1/4/2019      3:44:00 PM     1/4/2019     3:44:00 PM   3:48:00 PM      1/4/2019   3:48:00 PM   1/4/2019      4:26:00 PM                                BMW                           FL     JUMP START                                          FL            37           0 34108        34104 AGERO                                              JACOB                  FALSE              0                           12
 242840  1/4/2019     7:41:00 PM     1/4/2019   11:59:00 PM    6:06:00 PM     1/4/2019     7:00:00 PM     1          0:54:00   "JACOB C "    ROGER                                    4375 Bayshore Dr                  Naples                   4692070891             Credit Card-Office (Cash)JACOB           0      1        150         150        0           0       0              CASH MEDUIM DUTY                       17226   Tracy Michels    6 - COMPLETED   FIN     MC AUTH 666462          FRANK VEGA              2144173780              Naples      4375 Bayshore Dr        2015 T300 T270            BLACK       2NKHHM6X6FM471054     FLK4783        244912       T6 TOW                                           C620-432-78-271-0      16           42                 1/4/2019 23:00    1/4/2019         6:00:00 PM    1/4/2019      6:00:00 PM     1/4/2019     6:00:00 PM   6:03:00 PM      1/4/2019   6:06:00 PM   1/4/2019      6:29:00 PM                                KENWORTH               "Fire Station
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL     MD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             22 RECOVERY/WINCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 "                  PORT TO???PORT              FL          150            0 34112        34112 CASH MEDUIM DUTY                                   JACOB                  FALSE              0                          350
 242846  1/4/2019     9:46:00 PM     1/4/2019   11:59:00 PM    8:10:00 PM     1/4/2019     9:38:00 PM     1          1:28:00   "JACOB C "    JACOB                                    Pine Ridge Rd Logan Blvd S        Naples                   2392897176             CHECK                    JACOB           0    1.5        120         180        0           0       0              CASH MEDUIM DUTY                       59781   Kimberly Gonzalez6 - COMPLETED   FIN                      6698   GS TOWING               2392897176              Naples      4774 Exchange Ave       2016 M2 106 MEDIUM DUTYW HITE         3ALACWDT9GDHC1750     E3860D         175377       T6 TOW                                           C620-432-78-271-0      16           25                  1/5/2019 1:09    1/4/2019         8:09:00 PM    1/4/2019      8:09:00 PM     1/4/2019     8:09:00 PM   8:09:00 PM      1/4/2019   8:10:00 PM   1/4/2019      8:40:00 PM    1/4/2019       8:54:00 PM   FREIGHTLINER                  FL     "MD TOW PORT TO PORT "          ???                 FL          180            0 34119        34104 CASH MEDUIM DUTY                                   JACOB                  FALSE              0                          201
 242883  1/5/2019    10:17:00 PM     1/5/2019   11:59:00 PM    6:22:00 PM     1/5/2019    10:15:00 PM     1          3:53:00   "JACOB C "    NA                                       2586 Tamiami Trail                Port Charlotte                                  ACCOUNT                  JACOB                  4        108         432        0           0       0              AFTER HOURS ROAD SERVICES              11602   Carlos Rodriguez 6 - COMPLETED   FIN     ON ACCOUNT              NA                      2390000000              Naples      80 27th St NW           2010 M2 106 MEDIUM DUTYW HITE         1FVACWDT7ADAU3786     HJZG92         303683       T6 TOW                                           C620-432-78-271-0      50          637                 1/5/2019 23:16    1/5/2019         6:16:00 PM    1/5/2019      6:17:00 PM     1/5/2019     6:17:00 PM   6:17:00 PM      1/5/2019   6:22:00 PM   1/5/2019      7:28:00 PM    1/5/2019       8:05:00 PM   FREIGHTLINER                  FL     "MD TOW PORT TO PORT "                              FL          432            0 33952        34120 AFTER HOURS ROAD SERVICES                          JACOB                  FALSE              0                          201
 242907  1/6/2019    10:51:00 PM     1/6/2019   11:59:00 PM    8:06:00 PM     1/7/2019     1:00:00 AM     1          4:53:00   "JACOB C "    Ruben                                    Alligator Alley                   Immokalee                                       DEBIT CARD (Cash)        JACOB           0      5        125         625        0           0       0              CASH HEAVY DUTY                        60922   NICOLE MATHENY 6 - COMPLETED     FIN     PD DISP CC08051G        Sharon Piechowiak       8638993474              Miami       9975 NW 12th St         2014 RAM CHASSIS 5500 WHITE           3C7WRNFL4EG155896     DPTS04         100184       T6 TOW                                           C620-432-78-271-0 35xx               2                 1/6/2019 23:47    1/6/2019         6:47:00 PM    1/6/2019      6:47:00 PM     1/6/2019     6:47:00 PM   6:47:00 PM      1/6/2019   8:06:00 PM   1/6/2019      8:35:00 PM    1/6/2019       8:58:00 PM   RAM                           FL     HD LANDOLL PORT TO PORT " "                         FL          625            0 34142        33172 CASH HEAVY DUTY                                    JACOB                  FALSE              0                          200
 242953  1/7/2019     4:27:00 PM     1/7/2019   11:59:00 PM    3:21:00 PM     1/7/2019     4:22:00 PM     1          1:01:00   "JACOB C "    ""                                       3203 Karst Ct                     Naples                                          Credit Card-Driver (Cash)JACOB           0      1        250         250        0           0       0              CASH HEAVY DUTY                        39280   Nikki Rodriguez 6 - COMPLETED    FIN     PD CC DR                TREES AND STUMPS R US   2397778867              ???         ???                     2007 F750 SUPER DUTY      WHITE       3FRNF75E67V467591     Z70DDR          92250       T8 WINCH NEEDED                                  C620-432-78-271-0      50                              1/7/2019 20:17    1/7/2019         3:17:00 PM    1/7/2019      3:18:00 PM     1/7/2019     3:18:00 PM   3:18:00 PM      1/7/2019   3:21:00 PM   1/7/2019      3:36:00 PM                                FORD                          FL     HD RECOVERY/WINCH PORT TO???      PORT              FL          250            0 34112                 CASH HEAVY DUTY                                 JACOB                  FALSE              0                          349
 242946  1/7/2019     2:39:00 PM     1/7/2019   11:59:00 PM    1:47:00 PM     1/7/2019     2:39:00 PM     1          0:52:00   "JACOB C "    "IF FLAGGED ""ASM"" USE ""LE"" PREFIX"   3880 Enterprise Ave               Naples          1-800-541-2262                  Credit Card-Office (Cash)JACOB                  1        120         120        0           0       0              AGERO                                  17226   Tracy Michels    6 - COMPLETED   FIN                     42291   "CUTTING EDGE "         2398254691              Naples      5665 Airport Pulling Rd N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2 016 CHASSIS 3500        WHIITE      54DBDW1B6GS810842     JVJA05              0       T6 TOW                                           C620-432-78-271-0      16               9031.1         1/7/2019 18:42    1/7/2019         1:42:00 PM    1/7/2019      1:42:00 PM     1/7/2019     1:42:00 PM   1:45:00 PM      1/7/2019   1:47:00 PM   1/7/2019      1:47:00 PM    1/7/2019       1:58:00 PM   CHEVROLET              BALD EAGLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL     TOWING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            "MD TOW PORT TO PORT "          RICK HENDRICK CHEVROLET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL          120            0 34104        34109 CASH MEDUIM DUTY                                   JACOB                  FALSE              0                          201
 242937  1/7/2019    12:16:00 PM     1/7/2019   11:59:00 PM   11:41:00 AM     1/7/2019    12:16:00 PM     1          0:35:00   "JACOB C "    BALD EAGLE                               3884 Prospect Ave                 Naples                                          ACCOUNT                  JACOB                  1        120         120        0           0       0              BALD EAGLE TOWING                      17226   Tracy Michels    6 - COMPLETED   FIN                             BALD EAGLE              2394030000              Naples      3935 Enterprise Ave     2007 Hino                 WHITE                                                         T6 TOW                                           C620-432-78-271-0      16           12                 1/7/2019 16:09    1/7/2019        11:09:00 AM    1/7/2019     11:40:00 AM     1/7/2019   11:40:00 AM   11:41:00 AM      1/7/2019  11:41:00 AM   1/7/2019     11:49:00 AM    1/7/2019      12:08:00 PM   Hino                   NAPLESFLTRUCK "MD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ANDTOWTIREPORT TO PORT "      BALD EAGLE TOWING   FL          120            0 34104        34104 BALD EAGLE TOWING                                  JACOB                  FALSE              0                          201
 243001  1/8/2019     8:25:00 PM     1/8/2019   11:59:00 PM    6:58:00 PM     1/8/2019     8:24:00 PM     1          1:26:00   "JACOB C "    G.M. JASON CARTER                        13437 Tamiami Trail E             Naples          CELL 285-3037                   ACCOUNT                  JACOB                1.5        150         225        0           0       0              ARAGON POOLS SPAS                      11602   Carlos Rodriguez 6 - COMPLETED   FIN     ON ACCOUNT              ARAGON POOLS SPAS 787-510-9275                  Naples      222 Industrial Blvd     2000 CONSTRUCT W900 WHITE             1NKWLT0X9YJ844221     N2521T        342106        TOW                                              C620-432-78-271-0      50           30                 1/8/2019 22:27    1/8/2019         5:27:00 PM    1/8/2019      6:21:00 PM     1/8/2019     6:21:00 PM   6:26:00 PM      1/8/2019   6:58:00 PM   1/8/2019      7:27:00 PM    1/8/2019       7:48:00 PM   KENWORTH                      FL     HD TOW PORT TO PORT BY HOUR     YARD                FL          225            0 34114        34104 ARAGON POOLS SPAS                                  JACOB                  FALSE              0                          202
 243000  1/8/2019     7:01:00 PM     1/8/2019   11:59:00 PM    5:13:00 PM     1/8/2019     7:00:00 PM     1          1:47:00   "JACOB C "    LUCILLE                                  1425 Wiggins Pass Rd E            Naples                                          Credit Card-Office (Cash)JACOB           0      2        150         300        0           0       0              CASH HEAVY DUTY                        11602   Carlos Rodriguez 6 - COMPLETED   FIN                   2097155   LUCILLE                 2392807605              Naples      4227 Domestic Ave       2010 F550 SUPER DUTY      WHITE       1FDAF5HR9AEB25579     GEL584        188731        T6 TOW                                           C620-432-78-271-0      50                              1/8/2019 21:59    1/8/2019         4:59:00 PM    1/8/2019      4:59:00 PM     1/8/2019     4:59:00 PM   5:01:00 PM      1/8/2019   5:13:00 PM   1/8/2019      5:50:00 PM    1/8/2019       6:12:00 PM   FORD                          FL     HD TOW PORT TO PORT BY HOUR     FLEET CENTER        FL          300            0 34110        34104 CASH HEAVY DUTY                                    JACOB                  FALSE              0                          202
 242788  1/9/2019     3:46:00 PM     1/9/2019   11:59:00 PM   12:16:00 PM    1/10/2019     4:30:00 PM     1          4:14:00   "JACOB C "    LINDA                                    4109 Whidden Blvd                 Punta Gorda              8139973472             ACCOUNT                  JACOB               4.25        125      531.25        0           0       0              FLORIDA WATER PRODUCTS INC             17226   Tracy Michels    6 - COMPLETED   FIN     PLEASE SEND CHECK       LUIS GRISALES           9416276611              Punta Gorda4109 Whidden Blvd            0 Container 40 Foot   ORANGE                                                        TOW                                              C620-432-78-271-0 35xx                 813-549-3120 1/9/2019 13:25       1/9/2019         8:25:00 AM    1/9/2019      9:12:00 AM     1/9/2019     9:12:00 AM   9:13:00 AM      1/9/2019  12:16:00 PM   1/9/2019      2:09:00 PM                                Container 40 Foot             FL     MD LANDOLL PORT TO PORT                             FL        531.3            0 33980        33980 FLORIDA WATER PRODUCTS INC                         JACOB                  FALSE              0                          199
 243047  1/9/2019     9:49:00 PM     1/9/2019   11:59:00 PM    7:26:00 PM     1/9/2019     9:46:00 PM     1          2:20:00   "JACOB C "    Cory Knowles                             11031 Colonial Blvd               Fort Myers               8122196334             DEBIT CARD (Cash)        JACOB           0    2.5        120         300        0           0       0              CASH MEDUIM DUTY                       60922   NICOLE MATHENY 6 - COMPLETED     FIN     46024C                  Cory Knowles            8122196334              Naples      1935 Pine Ridge Rd      2000 F650 SUPER DUTY      WHITE       3FDNF656XYMA10608     52B0HG        137054        T6 TOW                                           C620-432-78-271-0      16                              1/9/2019 23:04    1/9/2019         6:04:00 PM    1/9/2019      6:04:00 PM     1/9/2019     6:04:00 PM   6:05:00 PM      1/9/2019   7:26:00 PM   1/9/2019      7:57:00 PM    1/9/2019       8:27:00 PM   FORD                          FL     "MD TOW PORT TO PORT "          ???                 FL          300            0 33913        34109 CASH MEDUIM DUTY                                   JACOB                  FALSE              0                          201
 243041  1/9/2019     6:56:00 PM     1/9/2019   11:59:00 PM    5:16:00 PM     1/9/2019     7:00:00 PM     1          1:44:00   "JACOB C "    BOBBY                                    Weber Blvd N 3rd Ave NW           Naples                                          X-PRESS PAY (Cash)       JACOB           0   1.75        150       262.5        0           0       0              CASH HEAVY DUTY                        11602   Carlos Rodriguez 6 - COMPLETED   FIN              41142028142    BOBBY                   2392872301              Naples      5900 Yahl St            2006 F750 SUPER DUTY      WHITE       3FRXW75F96V361393     N1417U        103910        T6 TOW                                           C620-432-78-271-0      16                              1/9/2019 21:05    1/9/2019         4:05:00 PM    1/9/2019      4:08:00 PM     1/9/2019     4:08:00 PM   4:08:00 PM      1/9/2019   5:16:00 PM   1/9/2019      6:18:00 PM    1/9/2019       6:18:00 PM   FORD            ####          FL     HD TOW PORT TO PORT BY HOUR     CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL        262.5            0 34120        34109 CASH HEAVY DUTY                                    JACOB                  FALSE              0                          202
 243023  1/9/2019     1:15:00 PM     1/9/2019   11:59:00 PM   11:04:00 AM     1/9/2019     1:15:00 PM     1          2:11:00   "JACOB C "    COREY                                    370 Riverside Circle              Naples                                          ACCOUNT                  JACOB                  1        175         175        0           0       0              CITY OF NAPLES                         17226   Tracy Michels    6 - COMPLETED   FIN     CITY OF NAPLES          COREY                          239              Fort Myers 16110 Lee Rd             2012 M2 106 MEDIUM DUTYW HITE         1FVACXDT2CHBP0723     XC3417         35717        T6 TOW                                           C620-432-78-271-0 35xx      I3G223                     1/9/2019 15:12    1/9/2019        10:12:00 AM    1/9/2019     10:19:00 AM     1/9/2019   10:19:00 AM   10:20:00 AM      1/9/2019  11:04:00 AM   1/9/2019     11:34:00 AM    1/9/2019      12:14:00 PM   FREIGHTLINER           CITY OFFLNAPLES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            HD HOOK ONLY                    FREIGHTLINER        FL          175            0 34102        33912 CITY OF NAPLES                                     JACOB                  FALSE              0                          212
 243013  1/9/2019    10:50:00 AM     1/9/2019   11:59:00 PM    9:14:00 AM     1/9/2019    10:45:00 AM     1          1:31:00   "JACOB C "    KIM- COMMUNITY SCHOOL OF NAPLES          7675 Davis Blvd                   Naples                                          Credit Card-Office (Cash)JACOB           0    1.5        150         225        0           0       0              CASH HEAVY DUTY                        17226   Tracy Michels    6 - COMPLETED   FIN     VISA AUTH 045008        KIM FRASER              2395977575              Naples      4227 Domestic Ave       2006 B2 BUS               SCHOOL      4UZABRCS46CU36952     X9741B             0        T6 TOW                                           C620-432-78-271-0      50            5                 1/9/2019 13:24    1/9/2019         8:24:00 AM    1/9/2019      8:24:00 AM     1/9/2019     8:24:00 AM   8:31:00 AM      1/9/2019   9:14:00 AM   1/9/2019      9:31:00 AM    1/9/2019       9:59:00 AM   FREIGHTLINER                  FL     HD TOW PORT TO PORT BY HOUR     "FORD FLEET SERVICESFL "        225            0 34104        34104 COMMUNITY SCHOOL OF NAPLES                         JACOB                  FALSE              0                          202
 243081 1/10/2019     5:56:00 PM    1/10/2019   11:59:00 PM    4:42:00 PM    1/10/2019     5:56:00 PM     1          1:14:00   "JACOB C "    G.M. JASON CARTER                        15265 Collier Blvd                Naples          CELL 285-3037                   ACCOUNT                  JACOB               1.25        120         150        0           0       0              ARAGON POOLS SPAS                      60922   NICOLE MATHENY 6 - COMPLETED     FIN     ON ACCOUNT              ARAGON POOLS SPAS 239-659-4066                  Naples      222 Industrial Blvd     2003 SILVERADO C2500      WHITE       1GBGC24U53Z311247     BDBF60        290419        T6 TOW                                           C620-432-78-271-0      16           18                1/10/2019 20:02   1/10/2019         3:02:00 PM  1/10/2019       3:02:00 PM    1/10/2019     3:02:00 PM   3:03:00 PM     1/10/2019   4:42:00 PM  1/10/2019      5:01:00 PM   1/10/2019       5:14:00 PM   CHEVROLET                     FL     "MD TOW PORT TO PORT "          ASK                 FL          150            0 34119        34104 ARAGON POOLS SPAS                                  JACOB                  FALSE              0                          201
 243053 1/10/2019     3:08:00 AM     1/9/2019   11:59:00 PM   10:25:00 PM    1/10/2019     3:06:00 AM     1          4:40:00   "JACOB C "    DARRYL ABELS - UPS                       971 Commercial Blvd               Naples                                          Credit Card-Office (Cash)JACOB           0   4.25        150       637.5        0           0       0              CASH HEAVY DUTY                        60922   NICOLE MATHENY 6 - COMPLETED     FIN                     61798   DARRYL ABELS - UPS      9134853849              Hialeah     6001 E 8th Ave          2017 PROSTAR LF627 PREMIUMBROWN       3HCDJAPR9HL476225      2469186      185281        T6 TOW                                           C620-432-78-271-0      16       279208                 1/10/2019 2:19    1/9/2019         9:19:00 PM    1/9/2019      9:19:00 PM     1/9/2019     9:19:00 PM   9:21:00 PM      1/9/2019  10:25:00 PM   1/9/2019     10:27:00 PM    1/9/2019      10:49:00 PM   INTERNATIONAL                 FL     HD TOW PORT TO PORT BY HOUR     ???                 FL        637.5            0 34104        33013 CASH HEAVY DUTY                                    JACOB                  FALSE              0                          202
 243111 1/11/2019    12:32:00 PM    1/11/2019   11:59:00 PM   11:14:00 AM    1/11/2019    12:28:00 PM     1          1:14:00   "JACOB C "    DISP # T48 TRPR #                        I-75 NB AND MM 86                 Naples          866-833-2715 THEN 6             Credit Card-Office (Cash)" JACOB"               1        333         333        0           0       0              FHP HD ROTATION (ACCIDENT)             39280   Nikki Rodriguez 6 - COMPLETED    FIN                     13127                                                   Naples      3880 Enterprise Ave     2001 MEDIUM CONVENTIONAL  WHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CST12   1FUY0SZB31LG34899     JUTH74        126625        CRASH                                            C620-432-78-271-0      16   UNK                       1/11/2019 16:04   1/11/2019        11:04:00 AM  1/11/2019      11:05:00 AM    1/11/2019   11:05:00 AM   11:07:00 AM     1/11/2019  11:14:00 AM  1/11/2019     11:49:00 AM                                FREIGHTLINER           I 75 FL       TOW (Law Enforcement)           I 75                FL          333            0              34104 LE FHP                                             " JACOB"               FALSE              0                          148
 243107 1/11/2019     3:47:00 PM    1/11/2019   11:59:00 PM   12:59:00 PM    1/11/2019     3:47:00 PM     1          2:48:00   "JACOB C "    S                                        1225 Industrial Blvd              Naples                                          ACCOUNT                  JACOB               3.75        120         450        0           0       0              PEPSI NAPLES DELIVERY                  17226   Tracy Michels    6 - COMPLETED   FIN     "CALL WITH CC "         "scott "                  2396584476            Fort Myers 3625 Dr Martin Luther King
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2010Jr Blvd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4000 SERIES 4400  PEPSI       1HSMKAANXAH281259     GDA377        112430        TOW                                              C620-432-78-271-0      16   F38905                    1/11/2019 14:49   1/11/2019         9:49:00 AM  1/11/2019       9:58:00 AM    1/11/2019     9:58:00 AM  10:00:00 AM     1/11/2019  12:59:00 PM  1/11/2019      1:11:00 PM   1/11/2019       1:40:00 PM   INTERNATIONAL                 FL     "MD TOW PORT TO PORT "          PEPSI               FL          450            0 34104        33916 PEPSI NAPLES DELIVERY                              JACOB                  FALSE              0                          201
 242908 1/11/2019     6:04:00 PM    1/11/2019   11:59:00 PM    4:09:00 PM    1/11/2019     6:15:00 PM     1          2:06:00   "JACOB C "    "JIM "                                   655 93rd Ave N                    Naples                                          X-PRESS PAY (Cash)       JACOB           0    2.5        150         375        0           0       0              CASH HEAVY DUTY                        60922   NICOLE MATHENY 6 - COMPLETED     FIN     " 41145524768"          JIM                       2395719599            Naples      1005 Shady Ln           1999 Trailmobile base     WHITE       1PT01JAH5X6001482     ANV7590            0        T6 TOW                                           C620-432-78-271-0      16                             1/11/2019 17:25   1/11/2019        12:25:00 PM  1/11/2019      12:25:00 PM    1/11/2019   12:25:00 PM   12:26:00 PM     1/11/2019   4:09:00 PM  1/11/2019      4:37:00 PM   1/11/2019       4:53:00 PM                                 FL     HD TOW PORT TO PORT BY HOUR     ???                 FL          375            0 34108        34120 CASH HEAVY DUTY                                    JACOB                  FALSE              0                          202
 243160 1/12/2019     6:52:00 PM    1/12/2019   11:59:00 PM    4:58:00 PM    1/12/2019     7:15:00 PM     1          2:17:00   "JACOB C "    "JACOB "                                 Everglades Blvd N 10th Ave NE     Naples                                          CASH                     JACOB           0   2.25        150       337.5        0           0       0              CASH HEAVY DUTY                        59781   Kimberly Gonzalez6 - COMPLETED   FIN     PD DR $$                "NGEL PUEVLAS "           2396010520            Naples      4385 20th Ave NE        1995 CONVENTIONAL L LTL9000
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .RED        1FTYA90XXSVA80656     P1356A             0        T6 TOW                                           C620-432-78-271-0      16                             1/12/2019 21:17   1/12/2019         4:17:00 PM  1/12/2019       4:17:00 PM    1/12/2019     4:17:00 PM   4:18:00 PM     1/12/2019   4:58:00 PM  1/12/2019      5:30:00 PM   1/12/2019       6:02:00 PM   FORD                          FL     HD TOW PORT TO PORT BY HOUR     ???                 FL        337.5            0 34120        34120 CASH HEAVY DUTY                                    JACOB                  FALSE              0                          202
 243181 1/13/2019     3:02:00 PM    1/13/2019   11:59:00 PM    1:35:00 PM    1/13/2019     3:02:00 PM     1          1:27:00   "JACOB C "    Jacob                                    7054 Hamilton Ave                 Naples                                          CHECK                    JACOB                1.5          96        144        0           0       0              BOAT US (Cash Rates / Accept PO)       60922   NICOLE MATHENY 6 - COMPLETED     FIN                  19001420   Aubrey Bishop             9795713352            Naples      66 Rose Apple Ln        2000 Boat Trailer         GREEN       FL 2820 PW            DVHQ29             0        T6 TOW                                           C620-432-78-271-0      16                             1/13/2019 17:51   1/13/2019        12:51:00 PM  1/13/2019      12:52:00 PM    1/13/2019   12:52:00 PM   12:52:00 PM     1/13/2019   1:35:00 PM  1/13/2019      1:49:00 PM   1/13/2019       2:14:00 PM   Boat Trailer                  FL     "MD TOW PORT TO PORT "          ???                 FL          144            0 34112        34114 BOAT US (Cash Rates / Accept PO)                   JACOB                  FALSE              0                          201
 243197 1/14/2019     8:54:00 AM    1/14/2019   11:59:00 PM    7:10:00 AM    1/14/2019     8:53:00 AM     1          1:43:00   "JACOB C "    "IF FLAGGED ""ASM"" USE ""LE"" PREFIX"   2901 County Barn Rd               Naples          1-800-541-2262                  ACCOUNT                  JACOB               1.75        120         210        0           0       0              AGERO                                  56011   MARY LUNDBERG 6 - COMPLETED      FIN                148611474    ccso sherriff             2392525655            Naples      4227 Domestic Ave       2017 F450 SUPER DUTY      WHITE       1FD9X4GT6HEC34163     TF4200         24172        T6 TOW                                           C620-432-78-271-0      16               9031.1        1/14/2019 11:27   1/14/2019         6:27:00 AM  1/14/2019       6:27:00 AM    1/14/2019     6:27:00 AM   6:28:00 AM     1/14/2019   7:10:00 AM  1/14/2019      7:55:00 AM   1/14/2019       8:16:00 AM   FORD                          FL     "MD TOW PORT TO PORT "          Ford                FL          210            0 34112        34104 AGERO                                              JACOB                  FALSE              0                          201
 243269 1/15/2019    10:16:00 PM    1/15/2019   11:59:00 PM    8:15:00 PM    1/15/2019    10:30:00 PM     1          2:15:00   "JACOB C "    jacob                                    9651 Cypress Lake Dr              Fort Myers                        1             Credit Card-Driver (Cash)JACOB           0   2.75        125      343.75        0           0       0              CASH MEDUIM DUTY                       59781   Kimberly Gonzalez6 - COMPLETED   FIN     pd cc dr                jeff w                    8126037187            Naples      2155 Malibu Lake Circle2008 RAM 2500 ST/SLT       BLACK       3D7KS28A38G115569     TK270NKM      175345        TOW                                              C620-432-78-271-0      16                              1/16/2019 0:18   1/15/2019         7:18:00 PM  1/15/2019       7:18:00 PM    1/15/2019     7:18:00 PM   7:23:00 PM     1/15/2019   8:15:00 PM  1/15/2019      9:01:00 PM   1/15/2019       9:17:00 PM   DODGE                         FL     MD LANDOLL PORT TO PORT ???                         FL        343.8            0 33919        34119 CASH MEDUIM DUTY                                   JACOB                  FALSE              0                          199
 243236 1/15/2019    12:19:00 PM    1/15/2019   11:59:00 PM    9:50:00 AM    1/15/2019    12:18:00 PM     1          2:28:00   "JACOB C "    JOHN                                     1280 San Marco Rd                 Marco                                           ACCOUNT                  JACOB                2.5        140         350        0           0       0              ZGREATER NAPLES FIRE- MD/HD            17226   Tracy Michels    6 - COMPLETED   FIN     PLS SEND CHECK          JOHN                              239           Naples      4227 Domestic Ave       2008 4000 SERIES 4300 LP RED          1HTMNAAM88H573190     XE5654         83597        T6 TOW                                           C620-432-78-271-0      50           51                1/15/2019 14:17   1/15/2019         9:17:00 AM  1/15/2019       9:17:00 AM    1/15/2019     9:17:00 AM   9:22:00 AM     1/15/2019   9:50:00 AM  1/15/2019     10:27:00 AM   1/15/2019      11:00:00 AM   INTERNATIONAL                 FL     HD TOW PORT TO PORT BY HOUR                         FL          350            0 34145        34104 ZGREATER NAPLES FIRE- MD/HD                        JACOB                  FALSE              0                          202
 243339 1/17/2019    11:21:00 PM    1/17/2019   11:59:00 PM    8:28:00 PM    1/17/2019     9:53:00 PM     1          1:25:00   "JACOB C "    DISP#      TRPR#T191                     Highway 75 S FL-84                Naples          866-833-2715 THEN 6             CASH                     JACOB                  1        222         222        0           0       0              FHP MD ROTATION (ACCIDENT)             60922   NICOLE MATHENY 6 - COMPLETED     FIN     PD CA                   AMENNIE PIERRE                                  Naples      3880 Enterprise Ave     2001 EXPRESS G3500        WHITE       1GCHG39R111113338     8059VU         88581        CRASH                                            C620-432-78-271-0 35xx               2                 1/18/2019 0:43   1/17/2019         7:43:00 PM  1/17/2019       7:43:00 PM    1/17/2019     7:43:00 PM   7:44:00 PM     1/17/2019   8:28:00 PM  1/17/2019      9:14:00 PM   1/17/2019       9:42:00 PM   CHEVROLET                     FL     TOW (Law Enforcement)           ***MAKE SURE YOU FL PUT THIS IN222
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             IMPOUND***0 34117            34104 CASH MEDUIM DUTY                                   JACOB                  FALSE              0                          148
 243336 1/17/2019     6:35:00 PM    1/17/2019   11:59:00 PM    3:51:00 PM    1/17/2019     6:31:00 PM     1          2:40:00   "JACOB C "    STEVE                                    137 Coast Line Dr                 Copeland                 2396594593             Credit Card-Office (Cash)JACOB           0   2.75        120         330        0           0       0              CASH MEDUIM DUTY                       17226   Tracy Michels    6 - COMPLETED   FIN                     35569   STEVE                     2396954593            Naples      5900 Yahl St            2000 K3500                WHITE       1GCHK33F4YF477439     DEP21157       94521        T6 TOW                                           C620-432-78-271-0      16                             1/17/2019 20:46   1/17/2019         3:46:00 PM  1/17/2019       3:46:00 PM    1/17/2019     3:46:00 PM   3:48:00 PM     1/17/2019   3:51:00 PM  1/17/2019      4:42:00 PM   1/17/2019       5:01:00 PM   CHEVROLET              FAKAHATCHEE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL     "MD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              PARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TOW PORT TO PORT "         CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL          330            0 34137        34109 CASH MEDUIM DUTY                                   JACOB                  FALSE              0                          201
 243325 1/17/2019     2:19:00 PM    1/17/2019   11:59:00 PM   11:26:00 AM    1/17/2019     2:18:00 PM     1          2:52:00   "JACOB C "    DRIVER CELL                              10501 Fgcu Blvd S                 Fort Myers               2396435339             CHECK                    JACOB               2.75        150       412.5        0           0       0              BENTLEY ELECTRIC                       17226   Tracy Michels    6 - COMPLETED   FIN     PLS SEND CK             JOE                       2392485668            Naples      4406 Enterprise Ave     2006 C7500 C7C042         WHITE       1GBM7C1C36F412401     N2479S        109868        T6 TOW                                           C620-432-78-271-0      50            3                1/17/2019 16:18   1/17/2019        11:18:00 AM  1/17/2019      11:18:00 AM    1/17/2019   11:18:00 AM   11:19:00 AM     1/17/2019  11:26:00 AM  1/17/2019     12:12:00 PM   1/17/2019       1:07:00 PM   CHEVROLET              FloridaFLGulf HD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Coast
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TOW University
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      PORT TO PORT BY HOUR                      FL        412.5            0 33965        34104 BENTLEY ELECTRIC                                   JACOB                  FALSE              0                          202
 243365 1/18/2019     7:34:00 PM    1/18/2019   11:59:00 PM    5:59:00 PM    1/18/2019     7:15:00 PM     1          1:16:00   "JACOB C "    jacob                                    3120 Green Dolphin Ln             Naples                            2             Credit Card-Driver (Cash)jacob           0   1.25        120         150        0           0       0              CASH MEDUIM DUTY                       59781   Kimberly Gonzalez6 - COMPLETED   FIN     CC PM DR                mike                      2392273641            Naples      4063 Enterprise Ave     2008 SAVANA G3500         WHITE       1GDGG31C481911437     GSUN69        130588        T6 TOW                                           C620-432-78-271-0      16                             1/18/2019 22:44   1/18/2019         5:44:00 PM  1/18/2019       5:44:00 PM    1/18/2019     5:44:00 PM   5:44:00 PM     1/18/2019   5:59:00 PM  1/18/2019      6:22:00 PM   1/18/2019       6:36:00 PM   GMC                           FL     "MD TOW PORT TO PORT "          ???                 FL          150            0 34102        34104 CASH MEDUIM DUTY                                   jacob                  FALSE              0                          201
 243377 1/19/2019     3:10:00 PM    1/19/2019   11:59:00 PM   11:33:00 AM    1/19/2019     3:04:00 PM     1          3:31:00   "JACOB C "    DRIVER CELL                              "SB I-75 AND MM 161 "             Naples                            0             CHECK                    JACOB                3.5        150         525        0           0       0              BENTLEY ELECTRIC                       59781   Kimberly Gonzalez6 - COMPLETED   FIN     PLS SEND CK             CHECK BENTLEY             2396435339            Naples      4406 Enterprise Ave     2001 CRANE TRUCK          TAN         2FZHAWDC26AW67403     P8341A         45262        T6 TOW                                           C620-432-78-271-0      50                             1/19/2019 15:39   1/19/2019        10:39:00 AM  1/19/2019      10:39:00 AM    1/19/2019   10:39:00 AM   10:47:00 AM     1/19/2019  11:33:00 AM  1/19/2019     12:32:00 PM   1/19/2019       1:27:00 PM   STERLING                      FL     HD TOW PORT TO PORT BY HOUR     ???                 FL          525            0              34104 BENTLEY ELECTRIC                                   JACOB                  FALSE              0                          202
 243078 1/20/2019     6:41:00 PM    1/20/2019   11:59:00 PM    8:14:00 AM    1/20/2019     6:36:00 PM     1         10:22:00   "JACOB C "    RAY MILLER                               10501 Fgcu Blvd S                 Fort Myers               3524094860             ACCOUNT                  JACOB               10.5        125      1312.5        0           0       0              EXCEL ERECTORS                         60922   NICOLE MATHENY 6 - COMPLETED     FIN     PLS SEND CHECK          RAY MILLER          EXCEL ERECTORS-RAY MILLER   Groveland 7836 Cherry Lake Rd       2000 UNKNOWN              UnknNAown                     0          0           0        T6 TOW                                           C620-432-78-271-0 35xx                                1/20/2019 12:08   1/20/2019         7:08:00 AM  1/20/2019       7:08:00 AM    1/20/2019     7:08:00 AM   7:13:00 AM     1/20/2019   8:14:00 AM  1/20/2019      9:04:00 AM   1/20/2019       9:28:00 AM                          FloridaFLGulf MD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Coast
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                LANDOLL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   University
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          PORT TO PORT                          FL         1313            0 33965        34736 EXCEL ERECTORS                                     JACOB                  FALSE              0                          199
 243455 1/21/2019     6:24:00 PM    1/21/2019   11:59:00 PM    5:01:00 PM    1/21/2019     6:24:00 PM     1          1:23:00   "JACOB C "    RAY'S CELL PHONE                         Golden Gate Pkwy Airport Pulling Rd
                                                                                                                                                                                                                        Naples
                                                                                                                                                                                                                           N            239-734-0515                    CHECK                    JACOB                  1        120         120        0           0       0              O'DONNELL LANDSCAPES INC.              17226   Tracy Michels    6 - COMPLETED   FIN     "PLS SEND PAYMENT "     "DIEGO "                  2398412224            Naples      2010 Orange Blossom Dr2 010 LANDSCAPE TRUCK WHITE             JALF5C13617701638     CFPP50        223101        TOW                                              C620-432-78-271-0      16                             1/21/2019 20:52   1/21/2019         3:52:00 PM  1/21/2019       3:53:00 PM    1/21/2019     3:53:00 PM   3:53:00 PM     1/21/2019   5:01:00 PM  1/21/2019      5:05:00 PM   1/21/2019       5:21:00 PM   ISUZU                         FL     "MD TOW PORT TO PORT "          O'DONNELL LANDSCAPESFL INC. 120                0 34105        34109 O'DONNELL LANDSCAPES INC.                          JACOB                  FALSE              0                          201
 243453 1/21/2019     4:58:00 PM    1/21/2019   11:59:00 PM    3:45:00 PM    1/21/2019     4:57:00 PM     1          1:12:00   "JACOB C "    " "                                      St Andrews Blvd Santa Barbara BlvdNaples                                          CHECK                    JACOB                  1        135         135        0           0       0              NAPLES TRUCK AND TIRE                  39280   Nikki Rodriguez 6 - COMPLETED    FIN     COLLECT MONEY           GEORGE                              0           Naples      3727 Prospect Ave       2004 4000 SERIES 4400     WHITE       1HTMKAAN34H662483     N7838R         56180        T6 TOW                                           C620-432-78-271-0      50                             1/21/2019 20:33   1/21/2019         3:33:00 PM  1/21/2019       3:33:00 PM    1/21/2019     3:33:00 PM   3:34:00 PM     1/21/2019   3:45:00 PM  1/21/2019      3:56:00 PM   1/21/2019       4:19:00 PM   INTERNATIONAL                 FL     HD TOW PORT TO PORT BY HOUR     ???                 FL          135            0 34113        34104 NAPLES TRUCK AND TIRE                              JACOB                  FALSE              0                          202
 243435 1/21/2019    12:49:00 PM    1/21/2019   11:59:00 PM   10:44:00 AM    1/21/2019    12:48:00 PM     1          2:04:00   "JACOB C "    SCOTT                                    1225 Industrial Blvd              Naples                                          CHECK                    JACOB                  2        120         240        0           0       0              PEPSI NAPLES DELIVERY                  17226   Tracy Michels    6 - COMPLETED   FIN     PLS CALL WITH CC        SCOTT                     2396584476            Fort Myers 3625 Dr Martin Luther King
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1999Jr Blvd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4000 SERIES 4900  WHITE       1HSSDAAN5XH600836     GBJ955         32979        TOW                                              C620-432-78-271-0      16   FO6608                    1/21/2019 14:39   1/21/2019         9:39:00 AM  1/21/2019       9:39:00 AM    1/21/2019     9:39:00 AM   9:50:00 AM     1/21/2019  10:44:00 AM  1/21/2019     10:46:00 AM   1/21/2019      11:11:00 AM   INTERNATIONAL                 FL     "MD TOW PORT TO PORT "          PEPSI FT MYERS DELIVERY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL          240            0 34104        33916 PEPSI NAPLES DELIVERY                              JACOB                  FALSE              0                          201
 243503 1/22/2019    10:43:00 PM    1/22/2019   11:59:00 PM    5:56:00 PM    1/22/2019     7:30:00 PM     1          1:34:00   "JACOB C "    JOE                                      5570 Napa Woods Way               Naples          435-0014                        DEBIT CARD (Cash)        JACOB                1.5        120         180        0           0       0              KELLY ROOFING                          59781   Kimberly Gonzalez6 - COMPLETED   FIN     PAID CC OFFICE          DRIVER/CELL               2392480142            Bonita Springs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       9930 Channel 30 Dr      2006 NPR                  WHITE       JALB4B16267020793     DCXP23        191417        TOW                                              C620-432-78-271-0      16           37                1/22/2019 22:50   1/22/2019         5:50:00 PM  1/22/2019       5:50:00 PM    1/22/2019     5:50:00 PM   5:50:00 PM     1/22/2019   5:56:00 PM  1/22/2019      6:20:00 PM   1/22/2019       6:25:00 PM   ISUZU                         FL     "MD TOW PORT TO PORT "          ???                 FL          180            0 34116        34135 KELLY ROOFING                                      JACOB                  FALSE              0                          201
 243473 1/22/2019    10:37:00 AM    1/22/2019   11:59:00 PM    9:37:00 AM    1/22/2019    10:36:00 AM     1          0:59:00   "JACOB C "    ""                                       5900 Yahl St                      Naples                                          ACCOUNT                  JACOB                  1      109.2       109.2        0           0       0              FLEET NET AMERICA                      39280   Nikki Rodriguez 6 - COMPLETED    FIN     4969619C                ANDY                      2395954044            Naples      1935 Pine Ridge Rd      2009 C5C042 5500          WHITE       1GDE5C1949F406682     DZJH05         53933        T6 TOW                                           C620-432-78-271-0      16   FJU824     FL57410        1/22/2019 13:59   1/22/2019         8:59:00 AM  1/22/2019       8:59:00 AM    1/22/2019     8:59:00 AM   9:00:00 AM     1/22/2019   9:37:00 AM  1/22/2019      9:51:00 AM   1/22/2019      10:13:00 AM   GMC                    CERTIFIED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL DIESEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            "MD REPAIR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TOW PORT TO PORT "         NAPLES AUTO AND TRUCK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL    CENTER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          109.2            0 34109        34109 FLEET NET AMERICA                                  JACOB                  FALSE              0                          201
 243464 1/22/2019     9:41:00 AM    1/22/2019   11:59:00 PM    7:14:00 AM    1/22/2019     9:39:00 AM     1          2:25:00   "JACOB C "    DISPATCH                                 861 S Collier Blvd                Marco           1-888-843-5873                  ACCOUNT                  JACOB               2.25        120         270        0           0       0              NSD NATION SAFE DRIVERS                11602   Carlos Rodriguez 6 - COMPLETED   FIN                   4777308   MARCO ISLAND VACATION PRO 2 397844668           Naples      501 Airport Rd S        2017 SPRINTER 2500        WHITE       WD3PE7CD1HP576734     KNFD24           292        T6 TOW                                           C620-432-78-271-0      50                94535        1/22/2019 11:38   1/22/2019         6:38:00 AM  1/22/2019       6:38:00 AM    1/22/2019     6:38:00 AM   6:39:00 AM     1/22/2019   7:14:00 AM  1/22/2019      8:13:00 AM   1/22/2019       8:35:00 AM   MERCEDES-BENZ"QUOTED 120FLPER HOUR   MERCEDES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   PORTSPRINTER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         TO PORT HOOK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  APPROX 2 HOURS 5529           4207
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL          4439
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            270         8919
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           0 34145 1/22 34104  297NSD NATION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        33431 SAFE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 NSD SAID
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DRIVERS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO SUBMIT INVOICE FORJACOBAPPROVAL CREDIT CARD  FALSE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             LISTED ABOVE IS0 ONLY FOR $240 but when    455running credit card it kept getting denied so we called back and they said that is because the card was
 243524 1/23/2019    11:34:00 PM    1/23/2019   11:59:00 PM    3:49:00 PM    1/23/2019    11:32:00 PM     1          7:43:00   "JACOB C "    SALLY                                    "I-75 NB AND MM 45 "              Fort Lauderdale          9417237230             Credit Card-Office (Cash)JACOB           0   7.75        120         930        0           0       0              CASH MEDUIM DUTY                       11602   Carlos Rodriguez 6 - COMPLETED   FIN               4.69024E+14   MICHEL ECK                8132158096            Bradenton 1218 29th Ave W           2014 RAM PROMASTER 1500WHITESTANDA    3C6TRVAG9EE102186     Z01JSK        229238        T6 TOW                                           C620-432-78-271-0      50                             1/23/2019 17:55   1/23/2019        12:55:00 PM  1/23/2019       1:46:00 PM    1/23/2019     1:46:00 PM   1:48:00 PM     1/23/2019   3:49:00 PM  1/23/2019      4:53:00 PM   1/23/2019       5:14:00 PM   RAM                           FL     "MD TOW PORT TO PORT "          MaRK AUTO REPAIRFL              930            0 33327        34205 CASH MEDUIM DUTY                                   JACOB                  FALSE              0                          201
 243512 1/23/2019    11:38:00 AM    1/23/2019   11:59:00 PM    8:44:00 AM    1/23/2019    11:38:00 AM     1          2:54:00   "JACOB C "    "HOWARD "                                Ivy Dr Premier Dr                 Naples          572-2837                        CHECK                    JACOB                  3        125         375        0           0       0              "B B BYPASS DEWATERING SOLUTIONS, LLC" 39280   Nikki Rodriguez 6 - COMPLETED    FIN     PLEASE SEND CHECK       BB BYPASS DEWATERING""                          Naples      5800 Taylor Rd            200 TANK NA             N/A                           0          0           0        TOW                                              C620-432-78-271-0 35xx                                1/23/2019 12:16   1/23/2019         7:16:00 AM  1/23/2019       7:16:00 AM    1/23/2019     7:16:00 AM   7:17:00 AM     1/23/2019   8:44:00 AM  1/23/2019      8:54:00 AM   1/23/2019       9:23:00 AM                                 FL     MD LANDOLL PORT TO PORT                             FL          375            0 34105        34109 "B B BYPASS DEWATERING SOLUTIONS, LLC" JACOB                              FALSE              0                          199
 243552 1/24/2019    12:48:00 PM    1/24/2019   11:59:00 PM   11:18:00 AM    1/24/2019     1:15:00 PM     1          1:57:00   "JACOB C "    JESSE                                    i 75 sb and mm 106                Naples                   3053450617             Credit Card-Driver (Cash)JACOB           0      2        120         240        0           0       0              CASH MEDUIM DUTY                       17226   Tracy Michels    6 - COMPLETED   FIN     DVR COLLECTED CC        ARQUEL                    3053450617            Fort Myers 2761 Edison Ave          2007 4000 SERIES 4300     BLUE        1HTMMAAN47H362725     N9453T        548156        T6 TOW                                           C620-432-78-271-0      16                             1/24/2019 16:09   1/24/2019        11:09:00 AM  1/24/2019      11:10:00 AM    1/24/2019   11:10:00 AM   11:10:00 AM     1/24/2019  11:18:00 AM  1/24/2019     11:34:00 AM   1/24/2019      11:42:00 AM   INTERNATIONAL                 FL     "MD TOW PORT TO PORT "          "Wallace international
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL "        240            0              33916 CASH MEDUIM DUTY                                   JACOB                  FALSE              0                          201
 243600 1/25/2019     8:24:00 PM    1/25/2019   11:59:00 PM    4:05:00 PM    1/25/2019     6:19:00 PM     1          2:14:00   "JACOB C "    COREY                                    325 21st Ave S                    Naples                                          ACCOUNT                  JACOB                  1        175         175        0           0       0              CITY OF NAPLES                         17226   Tracy Michels    6 - COMPLETED   FIN     CITY OF NAPLES          COREY                     2392897176            Naples      370 Riverside Circle    2010 600 MRU              WHITE       1M2AV04C5AM005307     XB8439         15816        T6 TOW                                           C620-432-78-271-0      50   81I007                    1/25/2019 21:01   1/25/2019         4:01:00 PM  1/25/2019       4:01:00 PM    1/25/2019     4:01:00 PM   4:05:00 PM     1/25/2019   4:05:00 PM  1/25/2019      4:52:00 PM   1/25/2019       5:15:00 PM   MACK                          FL     HD HOOK ONLY                                        FL          175            0 34102        34102 CITY OF NAPLES                                     JACOB                  FALSE              0                          212
 243585 1/25/2019     9:30:00 PM    1/25/2019   11:59:00 PM    6:20:00 PM    1/25/2019     9:15:00 PM     1          2:55:00   "JACOB C "    ""                                       540 8th St NE                     Naples                                          X-PRESS PAY (Cash)       JACOB           0   2.55        150       382.5        0           0       0              CASH HEAVY DUTY                        39280   Nikki Rodriguez 6 - COMPLETED    FIN     pd cc 41166252510       "STEVE "                  2395809080            Fort Myers 5313 Dr Martin Luther King
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2014Jr Blvd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       CONVENTIONAL 365 RED          1NPSL70XXED235066     N5988U        290169        T6 TOW                                           C620-432-78-271-0      50                             1/25/2019 16:21   1/25/2019        11:21:00 AM  1/25/2019      11:21:00 AM    1/25/2019   11:21:00 AM   11:21:00 AM     1/25/2019   6:20:00 PM  1/25/2019      6:50:00 PM   1/25/2019       7:11:00 PM   PETERBILT                     FL     HD TOW PORT TO PORT BY HOUR     ???                 FL        382.5            0 34120        33905 CASH HEAVY DUTY                                    JACOB                  FALSE              0                          202
 243575 1/25/2019     2:46:00 PM    1/25/2019   11:59:00 PM    9:50:00 AM    1/25/2019     2:45:00 PM     1          4:55:00   "JACOB C "    "HOWARD "                                5800 Taylor Rd                    Naples          572-2837                        CHECK                    JACOB                  5        125         625        0           0       0              "B B BYPASS DEWATERING SOLUTIONS, LLC" 39280   Nikki Rodriguez 6 - COMPLETED    FIN     PLEASE SEND CHECK       BB BYPASS DEWATERING""                          Cape Coral 713 SW 32nd Pl           2000 PUMP ETC             NA                            0          0           0        T6 TOW                                           C620-432-78-271-0 35xx                                1/25/2019 13:11   1/25/2019         8:11:00 AM  1/25/2019       8:11:00 AM    1/25/2019     8:11:00 AM   8:18:00 AM     1/25/2019   9:50:00 AM  1/25/2019     10:08:00 AM   1/25/2019      10:43:00 AM                                 FL     MD LANDOLL PORT TO PORT                             FL          625            0 34109        33991 "B B BYPASS DEWATERING SOLUTIONS, LLC" JACOB                              FALSE              0                          199
 243672 1/28/2019     1:01:00 AM    1/27/2019   11:59:00 PM    8:55:00 PM    1/28/2019    12:59:00 AM     1          4:03:00   "JACOB C "    ERNESTO OR IAN                           4006 2nd St W                     Lehigh Acres    239-939-4570                    Payment Request          JACOB                  4        180         720        0           0       0              U-HAUL LIGHT/MEDIUM/HEAVY TOW 60922            NICOLE MATHENY 6 - COMPLETED     FIN     339-000485F             U-HAUL              239-939-4570                North Fort Myers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       16901 N Cleveland Ave 2016 F650 SUPER DUTY        WHITE       1FDNF6CYXGDB00405     AG78164        33056        TOW                                              C620-432-78-271-0      16   JH2125D                    1/28/2019 1:30   1/27/2019         8:30:00 PM  1/27/2019       8:30:00 PM    1/27/2019     8:30:00 PM   8:31:00 PM     1/27/2019   8:55:00 PM  1/27/2019      9:43:00 PM   1/27/2019      11:04:00 PM   FORD                          FL     HD TOW PORT TO PORT BY HOUR     ASK U-HAUL          FL          720            0 33971        33903 U-HAUL LIGHT/MEDIUM/HEAVY TOWREF 1541474           JACOB                  FALSE              0                          202
 243747 1/29/2019     2:57:00 PM    1/29/2019   11:59:00 PM    1:06:00 PM    1/29/2019     2:53:00 PM     1          1:47:00   "JACOB C "    ID1115                                   9975 Triange Blvd E S             Naples                   2397744434             ACCOUNT                  JACOB               1.75          90      157.5        0           0       0              CCSO' S FLEET                          39280   Nikki Rodriguez 6 - COMPLETED    FIN                  20190083   COLLIER COUNTY SHERRIF'S DEPT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2397744434            Naples      2885 County Barn Rd 2008 F450 SUPER DUTY          WHITE       1FDXW46R08EE57167        51360       12093        FLEET TOW                                        C620-432-78-271-0      16          961                1/29/2019 18:03   1/29/2019         1:03:00 PM  1/29/2019       1:04:00 PM    1/29/2019     1:04:00 PM   1:05:00 PM     1/29/2019   1:06:00 PM  1/29/2019      1:30:00 PM   1/29/2019       1:52:00 PM   FORD                   OutbackFL Steakhouse
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            "MD TOW PORT TO PORT "          CCSO FLEET MAINTENANCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL      BUILDING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          157.5            0 34113        34112 CCSO' S FLEET                                      JACOB                  FALSE              0                          201
 243777 1/31/2019    12:49:00 PM    1/31/2019   11:59:00 PM   10:00:00 AM    1/31/2019    12:00:00 PM     1          2:00:00   "JACOB C "    TERRY                                    6289 Lightbourn Way               Naples                   2398234947             Credit Card-Driver (Cash)JACOB           0      2        150         300        0           0       0              CASH HEAVY DUTY                        62145   Jacob Creese     6 - COMPLETED   FIN     PD DR CC                TERRY                     2398234947            Naples      6035 PLANA CAUSEWAY DR  2000 Container 40 Foot    BLUE                          0          0           0        T6 TOW                                           C620-432-78-271-0 35xx                                1/31/2019 14:32   1/31/2019         9:32:00 AM  1/31/2019       9:33:00 AM    1/31/2019     9:33:00 AM   9:33:00 AM     1/31/2019  10:00:00 AM  1/31/2019     10:27:00 AM   1/31/2019      11:28:00 AM   Container 40 Foot             FL     HD LANDOLL PORT TO PORT Job                         FL          300            0 34112                 CASH HEAVY DUTY                                 JACOB                  FALSE              0                          200
 243868  2/1/2019     7:22:00 PM     2/1/2019   11:59:00 PM    5:49:00 PM     2/1/2019     7:21:00 PM     2          1:32:00   "JACOB C "    ARI FLEET                                4000 Tamiami Trail E              Naples                   8002272273             DIRECT DEPOSIT           JACOB               1.75 121.25143       212.19        0           0       0              ARI FLEET (Cash Rates / Accept PO)     17226   Tracy Michels    6 - COMPLETED   FIN                  76414721   KAREEM COPOTE             2392807036            Naples      5900 Yahl St            2001 F350 SUPER DUTY      "FERREL "   1FDWF36Z21EA13333     GWCB99        226059        T6 TOW                                           C620-432-78-271-0 35xx      S689       569118          2/1/2019 22:41    2/1/2019         5:41:00 PM    2/1/2019      5:42:00 PM     2/1/2019     5:42:00 PM   5:44:00 PM      2/1/2019   5:49:00 PM   2/1/2019      6:00:00 PM    2/1/2019       6:32:00 PM   FORD                          FL     "MD TOW PORT TO PORT "          CERTIFIED DIESEL REPAIR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL        212.2            0 34112        34109 ARI FLEET (Cash Rates / Accept PO)                 JACOB                  FALSE              0                          201
 243859  2/1/2019     6:04:00 PM     2/1/2019   11:59:00 PM    2:52:00 PM     2/1/2019     5:22:00 PM     2          2:30:00   "JACOB C "    JIM                                      15000 Livingston Rd               Naples                   2392524123             ACCOUNT                  JACOB           0      1        120         120        0           0       0              COLLIER COUNTY MD/HD FLEET             17226   Tracy Michels    6 - COMPLETED   FIN               4500191609    IRVING                    2395809110            Naples      4800 Davis Blvd         2002 BOMAG BW141AD-2 YELLOW                             0          0           0        TOW                                              C620-432-78-271-0 35xx           20142                 2/1/2019 18:55    2/1/2019         1:55:00 PM    2/1/2019      1:56:00 PM     2/1/2019     1:56:00 PM   1:59:00 PM      2/1/2019   2:52:00 PM   2/1/2019      3:18:00 PM    2/1/2019       3:44:00 PM                  Land-allNorth
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TowCollier
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL     MD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Regional
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                HOOK Park
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ONLY                COLLIER COUNTY FLEETFL          120            0 34109        34104 COLLIER COUNTY MD/HD FLEET                         JACOB                  FALSE              0                           96
 243853  2/1/2019     1:24:00 PM     2/1/2019   11:59:00 PM   12:40:00 PM     2/1/2019     1:16:00 PM     2          0:36:00   "JACOB C "    "IF FLAGGED ""ASM"" USE ""LE"" PREFIX"   4860 Davis Blvd                   Naples          1-800-541-2262                  ACCOUNT                  JACOB                  1          37          37       0           0       0              AGERO                                  17226   Tracy Michels    6 - COMPLETED   FIN                107369524    MARY MALLON               9788534024            Naples      4860 Davis Blvd         2003 SEBRING LX           Beige       1C3EL45T93N594378     IG01EB         38601        T3 JUMP START                                    C620-432-78-271-0      16               9031.1         2/1/2019 17:30    2/1/2019        12:30:00 PM    2/1/2019     12:31:00 PM     2/1/2019   12:31:00 PM   12:34:00 PM      2/1/2019  12:40:00 PM   2/1/2019     12:55:00 PM                                CHRYSLER               Fire Station
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL     JUMP START                                          FL            37           0 34104        34104 AGERO                                              JACOB                  FALSE              0                           12
 243844  2/1/2019    11:58:00 AM     2/1/2019   11:59:00 PM   11:14:00 AM     2/1/2019    11:57:00 AM     2          0:43:00   "JACOB C "    "IF FLAGGED ""ASM"" USE ""LE"" PREFIX"   400 Wyndemere Way                 Naples          1-800-541-2262                  ACCOUNT                  JACOB                  1          37          37       0           0       0              AGERO                                  17226   Tracy Michels    6 - COMPLETED   FIN                959368323    NANCY BURKE               2392694434            Naples      400 Wyndemere Way 2019 CROSSTREK LIMITED Red                  JF2GTAMC7K8223741     KAUAI1           508        T1 FLAT TIRE W/SPARE                             C620-432-78-271-0      16               9031.1         2/1/2019 15:51    2/1/2019        10:51:00 AM    2/1/2019     11:12:00 AM     2/1/2019   11:12:00 AM   11:13:00 AM      2/1/2019  11:14:00 AM   2/1/2019     11:20:00 AM                                SUBARU                        FL     TIRE CHANGE                                         FL            37           0 34105        34105 AGERO                                              JACOB                  FALSE              0                           13
 243915  2/3/2019     8:24:00 PM     2/3/2019   11:59:00 PM    5:22:00 PM     2/3/2019     8:09:00 PM     2          2:47:00   "JACOB C "    JORDAN MARTIN                            I75 SB MM 56                      Naples                   5078813412             X-PRESS PAY (Cash)       JACOB           0   2.75        125      343.75        0           0       0              CASH MEDUIM DUTY                       62145   Jacob Creese     6 - COMPLETED   FIN              41180114130    JORDAN MARTIN             5078813412            Naples      6381 Airport Pulling Rd N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2 014 PROMASTER 2500 STANDA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         WHITE       3C7WRVFG1EE116262     676TSR        103196        TOW                                              C620-432-78-271-0 35xx                                 2/3/2019 21:24    2/3/2019         4:24:00 PM    2/3/2019      4:24:00 PM     2/3/2019     4:24:00 PM   4:25:00 PM      2/3/2019   5:22:00 PM   2/3/2019      6:12:00 PM    2/3/2019       6:31:00 PM   RAM                           FL     MD LANDOLL PORT TO PORT NAPLES DODGE                FL        343.8            0              34109 CASH MEDUIM DUTY                                   JACOB                  FALSE              0                          199
 243952  2/4/2019     4:28:00 PM     2/4/2019   11:59:00 PM    3:23:00 PM     2/4/2019     4:28:00 PM     2          1:05:00   "JACOB C "    DON MONTROY                              Vanderbilt Beach Rd Airport Pulling
                                                                                                                                                                                                                        Naples
                                                                                                                                                                                                                          Rd N          239-825-8777                    ACCOUNT                  JACOB                  1        108         108        0           0       0              ALLIED PAVERS                          39280   Nikki Rodriguez 6 - COMPLETED    FIN     PLEASE SEND CHECK       "JOSH LUSTER "            2392486734            Naples      3906 Exchange Ave       2007 F450 SUPER DUTY      WHITE       1FDXW46P87EA02290     JHBG57        123228        T6 TOW                                           C620-432-78-271-0      16           10                 2/4/2019 20:20    2/4/2019         3:20:00 PM    2/4/2019      3:21:00 PM     2/4/2019     3:21:00 PM   3:21:00 PM      2/4/2019   3:23:00 PM   2/4/2019      3:41:00 PM    2/4/2019       3:55:00 PM   FORD                          FL     "MD TOW PORT TO PORT "          COLLIER TIRE        FL          108            0 34109        34104 ALLIED PAVERS                                      JACOB                  FALSE              0                          201
 243939  2/4/2019    12:21:00 PM     2/4/2019   11:59:00 PM   11:57:00 AM     2/4/2019    12:21:00 PM     2          0:24:00   "JACOB C "    "IF FLAGGED ""ASM"" USE ""LE"" PREFIX"   4524 Andover Way                  Naples          1-800-541-2262                  ACCOUNT                  JACOB                  1          37          37       0           0       0              AGERO                                  39280   Nikki Rodriguez 6 - COMPLETED    FIN                844148458    PHYLLIS JOLLIFF           6144039448            Naples      3935 Enterprise Ave     2015 CIVIC EX-L           Silver      2HGFB2F9XFH549586     GCDF81          4686        T3 JUMP START                                    C620-432-78-271-0      16               9031.1         2/4/2019 16:35    2/4/2019        11:35:00 AM    2/4/2019     11:50:00 AM     2/4/2019   11:50:00 AM   11:56:00 AM      2/4/2019  11:57:00 AM   2/4/2019     12:12:00 PM                                HONDA                         FL     JUMP START                                          FL            37           0 34112        34104 AGERO                                              JACOB                  FALSE              0                           12
 243928  2/4/2019    10:28:00 AM     2/4/2019   11:59:00 PM    8:57:00 AM     2/4/2019    10:30:00 AM     2          1:33:00   "JACOB C "    PATRICK                                  11301 Bonita Beach Rd SE          Bonita Springs           2392315705             X-PRESS PAY (Cash)       JACOB           0   1.25        120         150        0           0       0              CASH MEDUIM DUTY                       17226   Tracy Michels    6 - COMPLETED   FIN     " 41180779839"          GEE                       2396751948            Bonita Springs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       11301 Bonita Beach Rd SE2017 F650 SUPER DUTY      WHITE       1FDNF6AY5HDB08917     Y88MXM         22277        T3 JUMP START                                    C620-432-78-271-0      16                              2/4/2019 13:32    2/4/2019         8:32:00 AM    2/4/2019      8:32:00 AM     2/4/2019     8:32:00 AM   8:34:00 AM      2/4/2019   8:57:00 AM   2/4/2019      9:15:00 AM                                FORD                   Extra Space
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL Storage
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            MD SERVICE CALL PORT TO PORT    EXTRA SPACE STORAGE FL          150            0 34135        34135 CASH MEDUIM DUTY                                   JACOB                  FALSE              0                             4
 243995  2/5/2019    11:08:00 PM     2/5/2019   11:59:00 PM    4:45:00 PM     2/5/2019    11:07:00 PM     2          6:22:00   "JACOB C "    "PATRICK "                               26839 S Tamiami Trail             Bonita Springs           8002390604             CHECK                    JACOB           0    6.5        120         780        0           0       0              CASH MEDUIM DUTY                       11602   Carlos Rodriguez 6 - COMPLETED   FIN     WE BILL EMERALD TOWI    JOHN                      9546121445            Deerfield Beach
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       441 SW 12th Ave         2017 M2 106 MEDIUM DUTYW HITE         3ALACXDT2HDHZ7337     N1798Y        157702        TOW                                              C620-432-78-271-0      16          702                 2/5/2019 21:31    2/5/2019         4:31:00 PM    2/5/2019      4:32:00 PM     2/5/2019     4:32:00 PM   4:33:00 PM      2/5/2019   4:45:00 PM   2/5/2019      5:34:00 PM    2/5/2019       6:15:00 PM   FREIGHTLINER                  FL     "MD TOW PORT TO PORT "          REPUBLIC NATIONALFL  DISTRIBUTING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            780COMPANY0 34134             33442 CASH MEDUIM DUTY                                   JACOB                  FALSE              0                          201
 243975  2/5/2019     1:42:00 PM     2/5/2019   11:59:00 PM   11:38:00 AM     2/5/2019     1:41:00 PM     2          2:03:00   "JACOB C "    JAMES                                    26841 S Tamiami Trail             Bonita Springs           8567781500             DIRECT DEPOSIT           JACOB                  2      116.4       232.8        0           0       0              ARI FLEET (Cash Rates / Accept PO)     17226   Tracy Michels    6 - COMPLETED   FIN                  76455631   GABE                      7162890299            Naples      16120 Old US-41         2011 NPR                  WHITE       JALB4W170B7402072     906PQF        118625        T6 TOW                                           C620-432-78-271-0      16              569118          2/5/2019 16:22    2/5/2019        11:22:00 AM    2/5/2019     11:22:00 AM     2/5/2019   11:22:00 AM   11:22:00 AM      2/5/2019  11:38:00 AM   2/5/2019     12:17:00 PM    2/5/2019      12:32:00 PM   ISUZU                         FL     "MD TOW PORT TO PORT "          KENWORTH OF SOUTH   FL FLORIDA232.8            0 34134        34110 ARI FLEET (Cash Rates / Accept PO)                 JACOB                  FALSE              0                          201
 244026  2/6/2019     5:02:00 PM     2/6/2019   11:59:00 PM    4:14:00 PM     2/6/2019     5:02:00 PM     2          0:48:00   "JACOB C "    "IF FLAGGED ""ASM"" USE ""LE"" PREFIX"   4530 Chantelle Dr                 Naples          1-800-541-2262                  ACCOUNT                  JACOB                  1          37          37       0           0       0              AGERO                                  59781   Kimberly Gonzalez6 - COMPLETED   FIN                697326855    RANDALL KUZEL             6127702964            Naples      4530 Chantelle Dr       2019 SANTA FE LIMITED/ULTIMATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         White       5NMS5CAA0KH019279     CCG471          7792        T1 FLAT TIRE W/SPARE                             C620-432-78-271-0      16               9031.1         2/6/2019 21:12    2/6/2019         4:12:00 PM    2/6/2019      4:12:00 PM     2/6/2019     4:12:00 PM   4:13:00 PM      2/6/2019   4:14:00 PM   2/6/2019      4:34:00 PM                                HYUNDAI                       FL     TIRE CHANGE                                         FL            37           0 34112        34112 AGERO                                              JACOB                  FALSE              0                           13
 244015  2/6/2019    12:49:00 PM                11:59:00 PM                   2/6/2019    12:48:00 PM     2                    "JACOB C "    OWNERS REQUEST DMV SERVICE               Immokalee Rd Rock Rd              Naples                   2397744434             ACCOUNT                  jacob                  1        31.5        31.5       0           0       0              CCSO' S FLEET                          59781   Kimberly Gonzalez6 - COMPLETED   FIN                  20190083   COLLIER COUNTY SHERRIF'S DEPT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2397744434            Naples      2885 County Barn Rd 2007 F150                     SILVER      1FTRX12WX7NA87526     IHKU14        137076        FLEET TOW                                        C620-432-78-271-0      16          308                 2/6/2019 16:20    2/6/2019        11:20:00 AM    2/6/2019     11:20:00 AM     2/6/2019   11:20:00 AM   11:22:00 AM                              2/6/2019     11:22:00 AM    2/6/2019      12:08:00 PM   FORD                          FL     TOW HOOK                        CCSO FLEET MAINTENANCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL      BUILDING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            31.5           0 34120        34112 CCSO' S FLEET                                      jacob                  FALSE              0                           31
 244065  2/7/2019     4:19:00 PM     2/7/2019   11:59:00 PM    3:39:00 PM     2/7/2019     4:19:00 PM     2          0:40:00   "JACOB C "    SCOTT                                    112 1st Ave N                     Naples                   2392852377             X-PRESS PAY (Cash)       JACOB           0      1        150         150        0           0       0              CASH MEDUIM DUTY                       62145   Jacob Creese     6 - COMPLETED   FIN              41186810218    SCOTT                     2392852377            Naples      112 1st Ave N           2000 Skid Loader          N/A                           0          0           0        T8 WINCH NEEDED                                  C620-432-78-271-0      16                              2/7/2019 20:29    2/7/2019         3:29:00 PM    2/7/2019      3:30:00 PM     2/7/2019     3:30:00 PM   3:30:00 PM      2/7/2019   3:39:00 PM   2/7/2019      3:55:00 PM    2/7/2019       4:10:00 PM   Skid Loader                   FL     MD RECOVERY/WINCH PORT TOJOB      PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 SITE           FL          150            0 34102        34102 CASH MEDUIM DUTY                                   JACOB                  FALSE              0                          350
 244064  2/7/2019     5:32:00 PM     2/7/2019   11:59:00 PM    4:33:00 PM     2/7/2019     5:31:00 PM     2          0:58:00   "JACOB C "    Monica Arana                             Vintage Reserve Ln Vintage ReserveNaples
                                                                                                                                                                                                                         Circle         954-488-1552                    DEBIT CARD (Cash)        JACOB                  1        250         250        0           0       0              ALS-American Lighting and Signalization17226   Tracy Michels    6 - COMPLETED   FIN     MC AUTH 021342          NORRIS                    8572661859            Naples      Vintage Circle          2016 F550 SUPER DUTY      WHITE       1FDUF5GT7GEB57062      2384938       63441        T8 WINCH NEEDED                                  C620-432-78-271-0      50              Tracy's Account 2/7/2019 20:19    2/7/2019         3:19:00 PM    2/7/2019      3:19:00 PM     2/7/2019     3:19:00 PM   3:27:00 PM      2/7/2019   4:33:00 PM   2/7/2019      4:52:00 PM                                FORD                          FL     HD RECOVERY/WINCH PORT TO PORT                      FL          250            0 34119        34119 ALS-American Lighting and Signalization            JACOB                  FALSE              0                          349
 244100  2/8/2019     3:12:00 PM     2/8/2019   11:59:00 PM    2:23:00 PM     2/8/2019     3:12:00 PM     2          0:49:00   "JACOB C "    RICH                                     1831 Bay St                       Naples                                          ACCOUNT                  JACOB                  1      242.5       242.5        0           0       0              ARI FLEET (Cash Rates / Accept PO)     62145   Jacob Creese     6 - COMPLETED   FIN                  76524269   RICH                      2392199993            Naples      1831 Bay St             2015 F450 SUPER DUTY      WHITE       1FDUF4HY7FED18044     GDL708         36366        WINCH                                            C620-432-78-271-0      50        11822 569118          2/8/2019 19:18    2/8/2019         2:18:00 PM    2/8/2019      2:19:00 PM     2/8/2019     2:19:00 PM   2:19:00 PM      2/8/2019   2:23:00 PM   2/8/2019      2:39:00 PM                                FORD                          FL     HD RECOVERY/WINCH PORT TOUNk      PORT              FL        242.5            0 34112        34112 ARI FLEET (Cash Rates / Accept PO)                 JACOB                  FALSE              0                          349
 244084  2/8/2019    12:14:00 PM     2/8/2019   11:59:00 PM    9:56:00 AM     2/8/2019    12:08:00 PM     2          2:12:00   "JACOB C "    "PERFORMANCE "                           4035 23rd Ave SW                  Naples                   2392530015             Payment Request          JACOB           0   2.25        125      281.25        0           0       0              CASH MEDUIM DUTY                       39280   Nikki Rodriguez 6 - COMPLETED    FIN     PERFORMANCE TIRE        MARCOS- PERFORMANCE TIRE2 392530015             Naples      3480 35th Ave NE        2005 NRR                  WHITE       JALE5B16657300743     NO TAG        233276        T6 TOW                                           C620-432-78-271-0 35xx                                 2/8/2019 14:55    2/8/2019         9:55:00 AM    2/8/2019      9:55:00 AM     2/8/2019     9:55:00 AM   9:55:00 AM      2/8/2019   9:56:00 AM   2/8/2019     10:17:00 AM    2/8/2019      10:38:00 AM   ISUZU                         FL     MD LANDOLL PORT TO PORT DROP                        FL        281.3            0 34116        34120 CASH MEDUIM DUTY                                   JACOB                  FALSE              0                          199
 244134  2/9/2019     1:48:00 PM     2/9/2019   11:59:00 PM    1:14:00 PM     2/9/2019     1:45:00 PM     2          0:31:00   "JACOB C "    "IF FLAGGED ""ASM"" USE ""LE"" PREFIX"   162 11th Avenue South             Naples          1-800-541-2262                  ACCOUNT                  JACOB                  1          37          37       0           0       0              AGERO                                  17226   Tracy Michels    6 - COMPLETED   FIN                517278009    GREG BRYSON               2395711800            Naples      6780 Airport Rd         2017 ELANTRA SE/VALUE/LIMITED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         "BRONZE "   5NPD84LF3HH084458     N232VM         62000        T1 FLAT TIRE W/SPARE                             C620-432-78-271-0      16               9031.1         2/9/2019 18:07    2/9/2019         1:07:00 PM    2/9/2019      1:07:00 PM     2/9/2019     1:07:00 PM   1:09:00 PM      2/9/2019   1:14:00 PM   2/9/2019      1:34:00 PM                                HYUNDAI                       FL     TIRE CHANGE                     TAMIAMI HYUNDAI FL                37           0 34102        34109 AGERO                                              JACOB                  FALSE              0                           13
 244131  2/9/2019    12:58:00 PM     2/9/2019   11:59:00 PM   11:50:00 AM     2/9/2019    12:55:00 PM     2          1:05:00   "JACOB C "    ROB                                      Highway 75 N 105                  Naples                                          ACCOUNT                  JACOB                  1        120         120        0           0       0              ROUSH INDUSTRIES                       17226   Tracy Michels    6 - COMPLETED   FIN     ON ACCOUNT              ROB                       2399804734            Naples      3538 Plover Ave         2005 Boat Trailer         WHITE                         0   071M523        18707        T1 FLAT TIRE W/SPARE                             C620-432-78-271-0      16                              2/9/2019 16:40    2/9/2019        11:40:00 AM    2/9/2019     11:40:00 AM     2/9/2019   11:40:00 AM   11:45:00 AM      2/9/2019  11:50:00 AM   2/9/2019     12:06:00 PM                                Boat Trailer   yes it is the trailer
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL     "MD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            that carries
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TOW PORTthe 2-ton
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   concrete
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "    ROUSH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             blocks in the back for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL their tow120
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              testing so I'm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           0 probably
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               34105 going34117
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            to haveROUSH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    to spinINDUSTRIES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             around back up and pick the trailer upJACOB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     with 16 to change theFALSE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           tire truck has no 0Vin it is a test model to be
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        201destroyed after testing took photo of trailer VIN plate uploaded to call
 244111  2/9/2019     4:42:00 AM     2/8/2019   11:59:00 PM   11:42:00 PM     2/9/2019     4:42:00 AM     2          4:59:00   "JACOB C "    DISPATCH                                 Wagon Wheel Rd FL-29              Ochopee         1-800-582-6626                  DEBIT CARD (Cash)        JACOB                  5        250        1250        0           0       0              ALLSTATE                               56011   MARY LUNDBERG 6 - COMPLETED      FIN     pd ccdsp017267          FREDRICK CIROU      786-412-0556                LaBelle     471 Old County Road 782003 A/E STACKED RAIL       TAN         1RF62465231025701     GYWW02         46200        T6 TOW                                           C620-432-78-271-0      50              FL1312830        2/9/2019 3:32    2/8/2019        10:32:00 PM    2/8/2019     10:32:00 PM     2/8/2019   10:32:00 PM   10:33:00 PM      2/8/2019  11:42:00 PM   2/9/2019     12:15:00 AM    2/9/2019       1:30:00 AM   ROADMASTER RAIL               FL     "MD TOW PORT TO PORT "                              FL         1250            0 34141        33935 CASH HEAVY DUTY                                    JACOB                  FALSE              0                          201
 244170 2/10/2019    11:54:00 PM    2/10/2019   11:59:00 PM   11:30:00 PM    2/10/2019    11:53:00 PM     2          0:23:00   "JACOB C "    "WILLIAM "                               751 39th Ave NE                   Naples                   9417372997             CASH                     JACOB           0      1        120         120        0           0       0              CASH MEDUIM DUTY                       56011   MARY LUNDBERG 6 - COMPLETED      FIN     PD DR CA                "WILLIAM "                9417372997            Naples      751 39th Ave NE         2012 4000 SERIES 4300     WHITE       3HAMMAAL5CL540709     KSIS55        193696        T3 JUMP START                                    C620-432-78-271-0      16                              2/11/2019 4:27   2/10/2019        11:27:00 PM  2/10/2019      11:28:00 PM    2/10/2019   11:28:00 PM   11:29:00 PM     2/10/2019  11:30:00 PM  2/10/2019     11:34:00 PM                                INTERNATIONAL          CollierFL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CountyMDFairGROUNDS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                SERVICE CALL PORT TO PORT   ???                 FL          120            0 34120        34120 CASH MEDUIM DUTY                                   JACOB                  FALSE              0                             4
 244200 2/11/2019     6:46:00 PM    2/11/2019   11:59:00 PM    3:28:00 PM    2/11/2019     6:17:00 PM     2          2:49:00   "JACOB C "    RAY'S CELL PHONE                         5445 Caribe Ave                   Naples          239-734-0515                    ACCOUNT                  JACOB                  3        150         450        0           0       0              O'DONNELL LANDSCAPES INC.              11602   Carlos Rodriguez 6 - COMPLETED   FIN     PLS SEND CK             ROBERT                    2392695194            Estero      4301 Williams Rd        2006 C6500 C6C042         WHITE       1GBJ6C1316F432068     ESKM90        143929        TOW                                              C620-432-78-271-0      50                             2/11/2019 17:15   2/11/2019        12:15:00 PM  2/11/2019      12:21:00 PM    2/11/2019   12:21:00 PM   12:37:00 PM     2/11/2019   3:28:00 PM  2/11/2019      3:49:00 PM   2/11/2019       4:18:00 PM   CHEVROLET                     FL     HD TOW PORT TO PORT BY HOUR     O'DONNELL LANDSCAPESFL INC. 450                0 34113        33928 O'DONNELL LANDSCAPES INC.                          JACOB                  FALSE              0                          202
 244178 2/11/2019     3:03:00 PM    2/11/2019   11:59:00 PM    9:03:00 AM    2/11/2019     3:02:00 PM     2          5:59:00   "JACOB C "    MIKE                                     2377 Davis Blvd                   Naples                                          Credit Card-Office (Cash)JACOB                  1        175         175        0           0       0              CITY OF NAPLES                         17226   Tracy Michels    6 - COMPLETED   FIN     CITY OF NAPLES          MIKE                      2392134747            Fort Myers 2470 Rockfill Rd         2007 600 MR600            WHITE       1M2K189C57M035083       242530       97842        T6 TOW                                           C620-432-78-271-0      50   81I783                    2/11/2019 12:51   2/11/2019         7:51:00 AM  2/11/2019       7:51:00 AM    2/11/2019     7:51:00 AM   7:59:00 AM     2/11/2019   9:03:00 AM  2/11/2019      9:13:00 AM   2/11/2019      12:36:00 PM   MACK                          FL     HD HOOK ONLY                                        FL          175            0 34104        33916 CITY OF NAPLES                                     JACOB                  FALSE              0                          212
 244242 2/12/2019     4:04:00 PM    2/12/2019   11:59:00 PM    2:31:00 PM    2/12/2019     3:53:00 PM     2          1:22:00   "JACOB C "    S                                        9110 Strada Pl                    Naples                   2392878603             CHECK                    JACOB           0    1.5        120         180        0           0       0              CASH MEDUIM DUTY                       17226   Tracy Michels    6 - COMPLETED   FIN     CK 6478                 JASON??                   2392878603            Naples      4573 Exchange Ave       2004 F350 SUPER DUTY      WHITE       1FDWF36LX4EC43234     622WRJ        220995        TOW                                              C620-432-78-271-0      16                             2/12/2019 19:05   2/12/2019         2:05:00 PM  2/12/2019       2:06:00 PM    2/12/2019     2:06:00 PM   2:06:00 PM     2/12/2019   2:31:00 PM  2/12/2019      2:55:00 PM   2/12/2019       3:06:00 PM   FORD                   RockosFLtacos"MD TOW PORT TO PORT "           HANCOCK PLUMBING    FL          180            0 34108        34104 CASH MEDUIM DUTY                                   JACOB                  FALSE              0                          201
 244236 2/12/2019     2:46:00 PM    2/12/2019   11:59:00 PM    1:02:00 PM    2/12/2019     2:29:00 PM     2          1:27:00   "JACOB C "    S                                        Orange Blossom Dr Autumn Woods    Naples
                                                                                                                                                                                                                          Blvd                    239289142             X-PRESS PAY (Cash)       JACOB           0    1.5        120         180        0           0       0              CASH MEDUIM DUTY                       17226   Tracy Michels    6 - COMPLETED   FIN              41193961800    DANS HOUSE ELECTRIC       2392891452            Naples      3784 Domestic Ave       2003 SAVANA G3500         WHITE       1GDHG31U031900988     2916VS        255057        T6 TOW                                           C620-432-78-271-0      50                             2/12/2019 17:51   2/12/2019        12:51:00 PM  2/12/2019      12:52:00 PM    2/12/2019   12:52:00 PM   12:53:00 PM     2/12/2019   1:02:00 PM  2/12/2019      1:21:00 PM   2/12/2019       1:46:00 PM   GMC                           FL     "MD TOW PORT TO PORT "          SUMMIT AUTO         FL          180            0 34109        34104 CASH MEDUIM DUTY                                   JACOB                  FALSE              0                          201
 244216 2/12/2019    12:48:00 AM    2/11/2019   11:59:00 PM    6:49:00 PM    2/12/2019    12:43:00 AM     2          5:53:00   "JACOB C "    "ALBERT "                                I75 SB MM47                       Naples                                          Credit Card-Office (Cash)JACOB                  6        135         810        0           0       0              AFTER HOURS ROAD SERVICES              62145   Jacob Creese     6 - COMPLETED   FIN     ON ACCOUNT              "ALBERT "                 2394172980            Miami       3005 NW 87th Ave        2014 CASCADIA 113         WHITE       3AKBGADV6ESFW3141      2304422      127618        TOW                                              C620-432-78-271-0      50       303454                2/11/2019 23:44   2/11/2019         6:44:00 PM  2/11/2019       6:45:00 PM    2/11/2019     6:45:00 PM   6:46:00 PM     2/11/2019   6:49:00 PM  2/11/2019      7:43:00 PM   2/11/2019       8:29:00 PM   FREIGHTLINER TWO DROPS FIRST  FL     DROP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            HD TOW IS 3500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      PORTNW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO PORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               110THBYSTHOUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          MIAMI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            RYDERFL 33167 FOR THE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FL TRAILER.810SECOND DROP  0 IS 3005 NW 87TH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          33172AVEAFTER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MIAMIHOURS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FL 33172
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ROADFOR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       SERVICES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         THE TRUCK                 JACOB                  FALSE              0                          202
 244196 2/12/2019     9:57:00 AM    2/12/2019   11:59:00 PM    7:21:00 AM    2/12/2019     9:56:00 AM     2          2:35:00   "JACOB C "    DWAIN OR FRANK                           3506 Mercantile Ave               Naples          239-596-6190                    ACCOUNT                  JACOB                2.5        150         375        0           0       0              "APPLE MOVING, INC."                   17226   Tracy Michels    6 - COMPLETED   FIN     ON ACCOUNT              DRIVER/CELL         239-596-6190                Fort Myers 16110 Lee Rd             2016 M2 106 MEDIUM DUTYW HITE         3ALACWDT8GDGV1985     KEYX82        202302        T6 TOW                                           C620-432-78-271-0      50                             2/12/2019 11:30   2/12/2019         6:30:00 AM  2/12/2019       6:32:00 AM    2/12/2019     6:32:00 AM   6:34:00 AM     2/12/2019   7:21:00 AM  2/12/2019      7:27:00 AM   2/12/2019       7:58:00 AM   FREIGHTLINER           Mov2dayFL     HD TOW PORT TO PORT BY HOUR     FREIGHTLINER        FL          375            0 34104        33912 "APPLE MOVING, INC."                               JACOB                  FALSE              0                          202
 244273 2/13/2019     1:38:00 PM    2/13/2019   11:59:00 PM   12:38:00 PM    2/13/2019     1:37:00 PM     2          0:59:00   "JACOB C "    JERRY CLARK                              Dartmouth Dr Radio Rd             Naples          239-825-2053                    CHECK                    JACOB                  1        120         120        0           0       0              CLARK'S LAWN CARE                      17226   Tracy Michels    6 - COMPLETED   FIN     PLEASE SEND CHECK       JERRY CLARK               2398252053            Naples      4573 Enterprise Ave     2006 SILVERADO C1500HD WHITE          1GCGC13U16F160999     IH08DM             0        T6 TOW                                           C620-432-78-271-0      16                             2/13/2019 17:29   2/13/2019        12:29:00 PM  2/13/2019      12:30:00 PM    2/13/2019   12:30:00 PM   12:30:00 PM     2/13/2019  12:38:00 PM  2/13/2019      1:10:00 PM   2/13/2019       1:21:00 PM   CHEVROLET                     FL     "MD TOW PORT TO PORT "          "HIgh performance "FL           120            0 34104        34104 CLARK'S LAWN CARE                                  JACOB                  FALSE              0                          201
 244270 2/13/2019     2:16:00 PM    2/13/2019   11:59:00 PM    1:38:00 PM    2/13/2019     2:16:00 PM     2          0:38:00   "JACOB C "    "IF FLAGGED ""ASM"" USE ""LE"" PREFIX"   3680 11th Avenue Southwest        Naples          1-800-541-2262                  ACCOUNT                  JACOB                  1          37          37       0           0       0              AGERO                                  39280   Nikki Rodriguez 6 - COMPLETED    FIN                637469945    LISA MEYERS               2397779243            Naples      3935 Enterprise Ave     2011 RANGE ROVER SPORT LUXBlue        SALSK2D4XBA705518     AIRN49         42573        T3 JUMP START                                    C620-432-78-271-0      16               9031.1        2/13/2019 16:55   2/13/2019        11:55:00 AM  2/13/2019       1:38:00 PM    2/13/2019     1:38:00 PM   1:38:00 PM     2/13/2019   1:38:00 PM  2/13/2019      1:56:00 PM                                LAND ROVER                    FL     JUMP START                                          FL            37           0 34117        34104 AGERO                                              JACOB                  FALSE              0                           12
 244327 2/14/2019     7:07:00 PM    2/14/2019   11:59:00 PM    5:05:00 PM    2/14/2019     7:02:00 PM     2          1:57:00   "JACOB C "    DISP# DEP#3435                           5054 Airport Rd N                 Naples          239-774-4434                    CHECK                    JACOB                  1         7.2         7.2       0           0       0              CCSO'S CRIME SCENE                     60922   NICOLE MATHENY 6 - COMPLETED     FIN                  20190083                                                   Naples      3301 Tamiami Trail E 2002 ECONOLINE SUPER DUTY    WHITE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            VAN      1FDXE45S12HB00674     DNCQ60         71209        CRIME SCENE TOW                                  C620-432-78-271-0      16                             2/14/2019 22:01   2/14/2019         5:01:00 PM  2/14/2019       5:02:00 PM    2/14/2019     5:02:00 PM   5:06:00 PM     2/14/2019   5:05:00 PM  2/14/2019      5:39:00 PM   2/14/2019       6:11:00 PM   FORD                          FL     FUEL SURCHARGE                  CCSO HD ROTATIONFL   (ACCIDENT) 7.2            0 34105        34112 CCSO' S FLEET                                      JACOB                  FALSE              0                           32
 244353 2/15/2019     1:04:00 PM    2/15/2019   11:59:00 PM   11:54:00 AM    2/15/2019     1:03:00 PM     2          1:09:00   "JACOB C "    DWAIN                                    Golden Gate Pkwy Estuary Blvd Naples              239-596-6190                    ACCOUNT                  JACOB                  1        150         150        0           0       0              "APPLE MOVING, INC."                   17226   Tracy Michels    6 - COMPLETED   FIN     ON ACCOUNT              dwain                    2393702673             Naples      4378 Domestic Ave       2006 4000 SERIES 4300     WHITE       1HTMMAAM46H160540     DIIL11        268340        T6 TOW                                           C620-432-78-271-0      50                             2/15/2019 16:29   2/15/2019        11:29:00 AM  2/15/2019      11:29:00 AM    2/15/2019   11:29:00 AM   11:30:00 AM     2/15/2019  11:54:00 AM  2/15/2019     12:03:00 PM   2/15/2019      12:21:00 PM   INTERNATIONAL          Blocking
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FL entrance
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            HD TOW PORT TO PORT BY HOUR     WInderme SustainableFL Car Care150             0 34105        34104 "APPLE MOVING, INC."                               JACOB                  FALSE              0                          202
 244320 2/15/2019     2:17:00 PM    2/15/2019   11:59:00 PM    9:43:00 AM    2/15/2019     2:16:00 PM     2          4:33:00   "JACOB C "    CHERRIE OR SAM                           4473 Progress Ave                 Naples          300-0922                        ACCOUNT                  JACOB                  5        125         625        0           0       0              GETTING HOOKED TOWING                  39280   Nikki Rodriguez 6 - COMPLETED    FIN     PLEASE SEND CHECK       CHERRIE                  2393000922             Naples      3047 Terrace Ave        2000 F450                 WHITE                         0          0           0        "TOW "                                           C620-432-78-271-0      16                             2/14/2019 19:51   2/14/2019         2:51:00 PM  2/15/2019       8:22:00 AM    2/15/2019     8:22:00 AM   8:26:00 AM     2/15/2019   9:43:00 AM  2/15/2019      9:45:00 AM                                Ford                          FL     MD HOOK ONLY                                        FL          625            0 34104        34104 GETTING HOOKED TOWING                              JACOB                  FALSE              0                           96
 244402 2/16/2019     9:10:00 PM    2/16/2019   11:59:00 PM    7:30:00 PM    2/16/2019     8:52:00 PM     2          1:22:00   "JACOB C "    REDS OKAY TOWING                         Airport Rd Estey Ave              Naples                            0             Payment Request          JACOB           0    1.5        120         180        0           0       0              CASH MEDUIM DUTY                       62145   Jacob Creese     6 - COMPLETED   FIN     BILL TO REDS            REDS                              0             Naples      700 Industrial Blvd     2008 E350 SUPER DUTY      WHITE       1FD2E35L38DA21441     GCV418         80779        TOW                                              C620-432-78-271-0      16   Z32334                     2/17/2019 0:22   2/16/2019         7:22:00 PM  2/16/2019       7:26:00 PM    2/16/2019     7:26:00 PM   7:28:00 PM     2/16/2019   7:30:00 PM  2/16/2019      7:59:00 PM   2/16/2019       8:04:00 PM   FORD                          FL     "MD TOW PORT TO PORT "          FRITO-LAY           FL          180            0 34104        34104 CASH MEDUIM DUTY                                   JACOB                  FALSE              0                          201
 244396 2/16/2019     5:36:00 PM    2/16/2019   11:59:00 PM    4:03:00 PM    2/16/2019     5:27:00 PM     2          1:24:00   "JACOB C "    RON WADE                                 3875 White Lake Blvd              Naples                                          ACCOUNT                  JACOB                1.5        150         225        0           0       0              ROUSH INDUSTRIES                       11602   Carlos Rodriguez 6 - COMPLETED   FIN     NEED PO                 RON WADE                 3018070834             Naples      3538 Plover Ave         2000                 3500 WHITE       NO VIN                071M523        21982        TOW                                              C620-432-78-271-0      16   L9D289695                 2/16/2019 19:56   2/16/2019         2:56:00 PM  2/16/2019       3:20:00 PM    2/16/2019     3:20:00 PM   3:31:00 PM     2/16/2019   4:03:00 PM  2/16/2019      4:34:00 PM   2/16/2019       4:51:00 PM   DODGE          150 PER HOUR   FL PORTSPECIALITY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              TO PORT HOOK (see list)       ROUSH INDUSTRIES FL             225            0 34117        34117 ROUSH INDUSTRIES                                   JACOB                  FALSE              0                          323
 244375 2/16/2019    12:11:00 PM    2/16/2019   11:59:00 PM    6:36:00 AM    2/16/2019    12:02:00 PM     2          5:26:00   "JACOB C "    "WALLACE "                               Highway 27 and I-75               Immokalee                                       ACCOUNT                  JACOB                5.5      227.5    1251.25         0           0       0              FLEET NET AMERICA                      62145   Jacob Creese     6 - COMPLETED   FIN     5010523C                DRI
Case 2:19-cv-00626-SPC-MRM Document 44-7 Filed 03/08/21 Page 34 of 34 PageID 1061




                       2019
Month          Total Billable Hours Average Billable Hours
  "JACOB C "        488:54:00             2:07:32
    1               119:36:00             2:23:31
    2               131:54:00             2:09:44
    3                68:27:00             2:21:37
    4                47:53:00             2:10:35
    5                70:46:00             1:54:45
    6                50:18:00             1:37:21
Grand Total         488:54:00             2:07:32
